Exhibit 10.2
EXECUTION VERSION
[Published CUSIP Number 67001BAK9]
$1,500,000,000
CREDIT AGREEMENT
dated as of December 17, 2010,
among
NOVELIS INC.,
as Borrower,
AV METALS INC.,
as Holdings,
and
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
CITIBANK, N.A.,
THE ROYAL BANK OF SCOTLAND PLC
and
UBS SECURITIES LLC,
as Co-Documentation Agents,
and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers
and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.,
RBS SECURITIES INC.
and
UBS SECURITIES LLC,
as Joint Bookrunners





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    77  
Section 1.03 Terms Generally; Currency Translation
    78  
Section 1.04 Accounting Terms; GAAP
    78  
Section 1.05 Resolution of Drafting Ambiguities
    79  
Section 1.06 Pro Forma Calculations
    80  
 
       
ARTICLE II THE CREDITS
    80  
 
       
Section 2.01 Commitments
    80  
Section 2.02 Loans
    80  
Section 2.03 Borrowing Procedure
    81  
Section 2.04 Repayment of Loans; Evidence of Debt
    82  
Section 2.05 Fees
    83  
Section 2.06 Interest on Loans
    83  
Section 2.07 Termination of Commitments
    85  
Section 2.08 Interest Elections
    85  
Section 2.09 Amortization of Term Loan Borrowings
    86  
Section 2.10 Optional and Mandatory Prepayments of Loans
    86  
Section 2.11 Alternate Rate of Interest
    92  
Section 2.12 Yield Protection; Change in Law Generally
    92  
Section 2.13 Breakage Payments
    94  
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    95  
Section 2.15 Taxes
    98  
Section 2.16 Mitigation Obligations; Replacement of Lenders
    101  
Section 2.17 [INTENTIONALLY OMITTED]
    102  
Section 2.18 [INTENTIONALLY OMITTED]
    102  
Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest
    103  
Section 2.20 [INTENTIONALLY OMITTED]
    104  
Section 2.21 [INTENTIONALLY OMITTED]
    104  
Section 2.22 [INTENTIONALLY OMITTED]
    104  
Section 2.23 Incremental Term Loan Commitments
    104  
Section 2.24 Refinancing Amendments
    107  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    108  
 
       
Section 3.01 Organization; Powers
    108  
Section 3.02 Authorization; Enforceability
    108  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.03 No Conflicts
    109  
Section 3.04 Financial Statements; Projections
    109  
Section 3.05 Properties
    110  
Section 3.06 Intellectual Property
    111  
Section 3.07 Equity Interests and Subsidiaries
    111  
Section 3.08 Litigation; Compliance with Laws
    112  
Section 3.09 Agreements
    113  
Section 3.10 Federal Reserve Regulations
    113  
Section 3.11 Investment Company Act
    113  
Section 3.12 Use of Proceeds
    113  
Section 3.13 Taxes
    113  
Section 3.14 No Material Misstatements
    114  
Section 3.15 Labor Matters
    114  
Section 3.16 Solvency
    114  
Section 3.17 Employee Benefit Plans
    115  
Section 3.18 Environmental Matters
    116  
Section 3.19 Insurance
    117  
Section 3.20 Security Documents
    117  
Section 3.21 Material Indebtedness Documents
    121  
Section 3.22 Anti-Terrorism Law
    121  
Section 3.23 Location of Material Inventory and Equipment
    122  
Section 3.24 Senior Notes; Material Indebtedness
    123  
Section 3.25 Centre of Main Interests and Establishments
    123  
Section 3.26 Holding and Dormant Companies
    123  
Section 3.27 Excluded Collateral Subsidiaries
    123  
 
       
ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
    124  
 
       
Section 4.01 Conditions to Initial Credit Extension
    124  
Section 4.02 Conditions to Credit Extensions
    133  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    134  
 
       
Section 5.01 Financial Statements, Reports, etc.
    134  
Section 5.02 Litigation and Other Notices
    138  
Section 5.03 Existence; Businesses and Properties
    138  
Section 5.04 Insurance
    139  
Section 5.05 Taxes
    140  
Section 5.06 Employee Benefits
    141  
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings
    142  
Section 5.08 Use of Proceeds
    142  
Section 5.09 Compliance with Environmental Laws; Environmental Reports
    142  
Section 5.10 [INTENTIONALLY OMITTED]
    143  
Section 5.11 Additional Collateral; Additional Guarantors
    143  
Section 5.12 Security Interests; Further Assurances
    146  
Section 5.13 Information Regarding Collateral
    146  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 5.14 Affirmative Covenants with Respect to Leases
    147  
Section 5.15 Post-Closing Covenants
    147  
Section 5.16 Designation of Subsidiaries
    147  
 
       
ARTICLE VI NEGATIVE COVENANTS
    148  
 
       
Section 6.01 Indebtedness
    148  
Section 6.02 Liens
    154  
Section 6.03 Sale and Leaseback Transactions
    158  
Section 6.04 Investments, Loan and Advances
    158  
Section 6.05 Mergers, Amalgamations and Consolidations
    162  
Section 6.06 Asset Sales
    163  
Section 6.07 Cash Pooling Arrangements
    166  
Section 6.08 Dividends
    166  
Section 6.09 Transactions with Affiliates
    168  
Section 6.10 Total Net Leverage Ratio
    170  
Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.
    170  
Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries
    172  
Section 6.13 Issuance of Disqualified Capital Stock
    173  
Section 6.14 Forward Share Sale Agreement and Support Agreement
    173  
Section 6.15 Business
    174  
Section 6.16 Limitation on Accounting Changes
    174  
Section 6.17 Fiscal Year
    174  
Section 6.18 Margin Rules
    174  
Section 6.19 No Further Negative Pledge
    174  
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering
    175  
Section 6.21 Embargoed Persons
    175  
 
       
ARTICLE VII GUARANTEE
    176  
 
       
Section 7.01 The Guarantee
    176  
Section 7.02 Obligations Unconditional
    177  
Section 7.03 Reinstatement
    178  
Section 7.04 Subrogation; Subordination
    178  
Section 7.05 Remedies
    179  
Section 7.06 Instrument for the Payment of Money
    179  
Section 7.07 Continuing Guarantee
    179  
Section 7.08 General Limitation on Guarantee Obligations
    179  
Section 7.09 Release of Guarantors
    179  
Section 7.10 Certain Tax Matters
    180  
Section 7.11 German Guarantor
    180  
Section 7.12 Swiss Guarantors
    183  
Section 7.13 Irish Guarantor
    184  
Section 7.14 Brazilian Guarantor
    184  
Section 7.15 French Guarantor
    184  
Section 7.16 Luxembourg Guarantor
    185  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII EVENTS OF DEFAULT
    186  
 
       
Section 8.01 Events of Default
    186  
Section 8.02 Rescission
    189  
Section 8.03 Application of Proceeds
    189  
Section 8.04 Borrower’s Right to Cure
    191  
 
       
ARTICLE IX [INTENTIONALLY OMITTED]
    192  
 
       
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
    192  
 
       
Section 10.01 Appointment and Authority
    192  
Section 10.02 Rights as a Lender
    192  
Section 10.03 Exculpatory Provisions
    192  
Section 10.04 Reliance by the Administrative Agent
    193  
Section 10.05 Delegation of Duties
    194  
Section 10.06 Resignation of Agent
    194  
Section 10.07 Non-Reliance on Agent and Other Lenders
    195  
Section 10.08 No Other Duties, etc
    195  
Section 10.09 Administrative Agent May File Proofs of Claim
    195  
Section 10.10 Concerning the Collateral and the Related Loan Documents
    196  
Section 10.11 Release
    196  
Section 10.12 Acknowledgment of Security Trust Deed
    196  
Section 10.13 Secured Hedging Agreements
    196  
 
       
ARTICLE XI MISCELLANEOUS
    196  
 
       
Section 11.01 Notices
    196  
Section 11.02 Waivers; Cumulative Remedies; Amendment
    201  
Section 11.03 Expenses; Indemnity; Damage Waiver
    207  
Section 11.04 Successors and Assigns
    210  
Section 11.05 Survival of Agreement
    214  
Section 11.06 Counterparts; Integration; Effectiveness
    214  
Section 11.07 Severability
    215  
Section 11.08 Right of Setoff
    215  
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    215  
SECTION 11.10 WAIVER OF JURY TRIAL
    217  
Section 11.11 Headings
    217  
Section 11.12 Treatment of Certain Information; Confidentiality
    217  
Section 11.13 USA PATRIOT Act Notice
    218  
Section 11.14 Interest Rate Limitation
    218  
Section 11.15 Lender Addendum
    218  
Section 11.16 Obligations Absolute
    218  
Section 11.17 Intercreditor Agreement
    219  
Section 11.18 Judgment Currency
    219  

iv



--------------------------------------------------------------------------------



 



              Page  
Section 11.19 Enforcement
    220  
Section 11.20 No Advisory or Fiduciary Responsibility
    220  
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship
    221  
Section 11.22 Special Appointment of Collateral Agent for German Security
    222  
Section 11.23 Special Appointment of Collateral Agent in Relation to South Korea
    223  
Section 11.24 Special Appointment of Collateral Agent in Relation to France
    224  
Section 11.25 Swiss Tax Ruling
    225  
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec
    225  
Section 11.27 Maximum Liability
    225  
Section 11.28 NO ORAL AGREEMENT
    226  
Section 11.29 Collateral Matters
    226  
Section 11.30 Electronic Execution of Assignments and Certain other Documents
    226  
Section 11.31 Payments Set Aside
    227  

v



--------------------------------------------------------------------------------



 



      ANNEXES
Annex I
  Amortization Table SCHEDULES
Schedule 1.01(a)
  Refinancing Indebtedness to Be Repaid
Schedule 1.01(b)
  Subsidiary Guarantors
Schedule 1.01(c)
  Excluded Collateral Subsidiaries
Schedule 1.01(d)
  Existing Secured Hedge Providers
Schedule 1.01(e)
  Administrative Agent’s Office
Schedule 1.01(f)
  Closing Date Unrestricted Subsidiaries
Schedule 3.06(c)
  Violations or Proceedings
Schedule 3.17
  Pension Matters
Schedule 3.19
  Insurance
Schedule 3.21
  Material Documents
Schedule 3.24
  Location of Material Inventory
Schedule 4.01(g)
  Local and Foreign Counsel
Schedule 4.01(o)(iii)
  Title Insurance Amounts
Schedule 5.11(b)
  Certain Subsidiaries
Schedule 5.15
  Post-Closing Covenants
Schedule 6.01(b)
  Existing Indebtedness
Schedule 6.02(c)
  Existing Liens
Schedule 6.04(b)
  Existing Investments EXHIBITS
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Assumption
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Interest Election Request
Exhibit F
  Form of Joinder Agreement
Exhibit G
  Form of Landlord Access Agreement
Exhibit H
  [INTENTIONALLY OMITTED]
Exhibit I
  Form of Lender Addendum
Exhibit J
  Form of Mortgage
Exhibit K
  Form of Term Loan Note
Exhibit L-1
  Form of Perfection Certificate
Exhibit L-2
  Form of Perfection Certificate Supplement
Exhibit M-1
  Form of U.S. Security Agreement
Exhibit M-2
  Form of Canadian Security Agreement
Exhibit M-3
  Form of U.K. Security Agreement
Exhibit M-4
  Form of Swiss Security Agreement
Exhibit M-5
  Form of German Security Agreement
Exhibit M-6
  Form of Irish Security Agreement
Exhibit M-7
  Form of Brazilian Security Agreement

vi



--------------------------------------------------------------------------------



 



     
Exhibit M-8
  Form of Luxembourg Security Agreement
Exhibit M-9
  Form of Madeira Security Agreement
Exhibit M-10
  Form of French Security Agreement
Exhibit N
  Form of Opinion of Company Counsel
Exhibit O
  Form of Solvency Certificate
Exhibit P
  Form of Intercompany Note
Exhibit Q
  Form of Secured Hedge Provider Joinder

vii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”), dated as of December 17, 2010, is
among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Borrower”), AV METALS INC., a corporation formed under
the Canada Business Corporations Act, the Subsidiary Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I), the Lenders, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Lenders.
WITNESSETH:
     WHEREAS, the Borrower has requested the Lenders to extend credit in the
form of Term Loans on the Closing Date in an aggregate principal amount not in
excess of $1,500,000,000.
     WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 3.12.
     WHEREAS, Holdings, the Borrower, Novelis Corporation, a Texas corporation,
and the other Subsidiary Guarantors party thereto shall enter into the Revolving
Credit Agreement providing for Revolving Credit Loans at any time and from time
to time prior to the Revolving Credit Maturity Date in the aggregate principal
amount of up to $800,000,000 simultaneously herewith.
     NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01 Defined Terms. As used in this Agreement (including the preamble),
the following terms shall have the meanings specified below:
     “Acceptable Price” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 



--------------------------------------------------------------------------------



 



     “Accounts” shall mean all “accounts,” as such term is defined in the UCC,
in which such Person now or hereafter has rights.
     “Acquisition” shall mean any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Borrower by any
Company), or (c) merger, consolidation or amalgamation, whereby a person becomes
a Restricted Subsidiary of the acquiring person, or any other consolidation with
any Person, whereby a Person becomes a Restricted Subsidiary of the acquiring
Person.
     “Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition, whether paid in cash, properties, any assumption of
Indebtedness or otherwise (other than by the issuance of Qualified Capital Stock
of Holdings permitted to be issued hereunder) and whether payable at or prior to
the consummation of such Permitted Acquisition or deferred for payment at any
future time, whether or not any such future payment is subject to the occurrence
of any contingency, and includes any and all payments representing “earn-outs”
and other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings, the Borrower or any of its Restricted Subsidiaries.
     “Additional Accrued Interest” has the meaning assigned to such term in the
definition of “Applicable Margin”.
     “Additional Lender” shall mean, at any time, any financial institution that
agrees to provide any portion of any (a) Incremental Term Loans pursuant to an
Increase Joinder in accordance with Section 2.23 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.24; provided that (i) the Administrative Agent shall have consented
(not to be unreasonably withheld) to such Additional Lender if such consent
would be required under Section 11.04(b) for an assignment of Loans to such
Additional Lender and (ii) the Borrower shall have consented to such Additional
Lender.
     “Additional Senior Secured Indebtedness” shall mean any Indebtedness
incurred in reliance of Section 6.01(u).

2



--------------------------------------------------------------------------------



 



     “Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
     “Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
     “Administrative Agent’s Office” shall mean the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 1.01(e), or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
     “Administrative Questionnaire” shall mean an Administrative Questionnaire
in substantially the form of Exhibit A.
     “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that, for purposes of Section 6.09, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 10% of the voting power of the total outstanding Voting Stock of the
person specified or (ii) any person that is an executive officer or director of
the person specified.
     “Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
     “Agreement” shall have the meaning assigned to such term in the preamble
hereto.
     “Alternative Currency” shall mean (x) the lawful currency of Canada or
(y) the lawful currency of the Participating Member States introduced in
accordance with the legislative measures of the European Council for the
introduction of, changeover to or operation of a single unified European
currency.
     “Annual Credit” shall mean the cumulative amount of $150,000,000 for each
fiscal year of the Borrower commencing after the Closing Date (beginning with
the fiscal year commencing April 1, 2011) minus, in each case from and after the
Closing Date until the applicable time of determination (and taking into all
transactions being consummated concurrently with the transaction then being
measured), (x) the cumulative amount of all Investments made pursuant to Section
6.04(r)(iii), (y) the cumulative amount of all Dividends made pursuant to
Section 6.08(d)(ii) and (z) the cumulative amount of all payments and
redemptions of Indebtedness made pursuant to Section 6.11(a)(i)(y)(2).

3



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.22.
     “Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Applicable Margin” shall mean, for any day, with respect to any Term Loan,
the applicable percentage set forth below under the appropriate caption:

                          Pricing Level   Total Net Leverage Ratio    
Eurodollar Rate     Base Rate  
1
  Greater than 3.5 to 1.00     3.75 %     2.75 %
 
                       
2
  Equal to or less than     3.50 %     2.50 %
 
    3.5 to 1.00                  

     For purposes of the foregoing, (a) the Applicable Margin shall be
determined as of the end of each fiscal quarter of the Borrower based upon the
Borrower’s Compliance Certificate delivered pursuant to Section 5.01(d) for such
fiscal quarter and (b) each change in the Applicable Rate resulting from a
change in the Total Net Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such Compliance Certificate indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
Total Net Leverage Ratio shall be deemed to be in Pricing Level 2 (i) from the
Closing Date until the Borrower’s delivery of a Compliance Certificate with
respect to the first full fiscal quarter of Borrower commencing after the
Closing Date, (ii) if the Borrower fails to deliver the Compliance Certificate
required to be delivered by it pursuant to Section 5.01(d), during the period
from the expiration of the time for delivery thereof until such Compliance
Certificate is delivered, (iii) as of the first Business Day after an Event of
Default under Section 8.01(a) or (b) shall have occurred and be continuing, and
shall continue to so apply to but excluding the date on which such Event of
Default is cured or waived (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (iv) upon and
after the occurrence of an Event of Default under Section 8.01(g) or (h). In the
event that the Borrower has actual knowledge or receives notice from the
Administrative Agent that any financial statement or certificate delivered
pursuant to clause (a), (b) or (d) of Section 5.01 is discovered to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for Term Loans for any period (an “Applicable
Calculation Period”) than the Applicable Margin applied for such Applicable
Calculation Period, then (i) the Borrower shall promptly (and in no event later
than five Business Days following either (x) the date upon which the Borrower
has actual knowledge of such inaccuracy or (y) the receipt of written notice
from the Administrative Agent of such inaccuracy) deliver to the Administrative
Agent a correct certificate for such Applicable Calculation Period, (ii) the
Borrower and the Administrative Agent shall, in consultation

4



--------------------------------------------------------------------------------



 



with each other, recalculate the Applicable Margin and the additional amount of
interest that would have been paid based on such Applicable Margin for such
Applicable Calculation Period taking into account the Total Net Leverage Ratio
at the corrected level (such amount, the “Additional Accrued Interest”) and
(iii) the Borrower shall promptly pay any Additional Accrued Interest (and in no
event later than five Business Days after determination thereof) (and, for the
avoidance of doubt, the Default Rate shall not be applied to such Additional
Accrued Interest).
     “Approved Fund” shall mean any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     “Approved Member State” shall mean Belgium, France, Germany, Ireland,
Italy, Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
     “Arrangers” shall mean Merrill Lynch, Pierce, Fenner and Smith Incorporated
and J.P. Morgan Securities LLC.
     “Asset Sale” shall mean (a) any conveyance, sale, lease, sublease,
assignment, transfer or other disposition (including by way of merger or
consolidation and including any Sale and Leaseback Transaction) of any property,
excluding sales of Inventory and dispositions of cash and Cash Equivalents, in
each such excluded case, which are in the ordinary course of business, by
Holdings, the Borrower or any of its Restricted Subsidiaries, or (b) any
issuance of any Equity Interests of any Restricted Subsidiary of the Borrower.
     “Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” shall mean an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” shall mean, when used with respect to any Sale
and Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.

5



--------------------------------------------------------------------------------



 



     “Auction Purchase” shall mean a purchase of Loans by the Borrower pursuant
to a Dutch Auction in accordance with the provisions of Section 11.04(b)(iv).
     “Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
     “AV Metals” shall mean AV Metals Inc., a corporation formed under the
Canada Business Corporations Act.
     “Available Amount” shall have the meaning assigned to such term in
Section 7.12(a).
     “Bank of America” shall mean Bank of America, N.A. and its successors.
     “Base Rate” shall mean for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” and (c) the Eurodollar Rate (determined on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) for a one month period) plus 1.00%. The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. Notwithstanding the foregoing, the Base Rate
shall be deemed to be 2.50% per annum if the Base Rate calculated pursuant to
the foregoing provisions would otherwise be less than 2.50% per annum.
     “Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
     “Base Rate Loan” shall mean a Term Loan that bears interest based on the
Base Rate.
     “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall
each have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
     “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
     “Board of Directors” shall mean, with respect to any person, (i) in the
case of any corporation, the board of directors of such person, (ii) in the case
of any limited liability company, the board of managers (or the functional
equivalent) of such person, (iii) in the case of

6



--------------------------------------------------------------------------------



 



any limited partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.
     “Bookrunners” shall mean Merrill Lynch, Pierce, Fenner and Smith
Incorporated, J.P. Morgan Securities LLC, Citigroup Global Markets Inc., RBS
Securities Inc. and UBS Securities LLC.
     “Borrower” shall have the meaning assigned to such term in the preamble
hereto.
     “Borrowing” shall mean Loans to the Borrower of the same Class and Type,
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, as to which a single Interest Period is in effect.
     “Borrowing Request” shall mean a request by the Borrower in accordance with
the terms of Section 2.03 and substantially in the form of Exhibit C, or such
other form as shall be approved by the Administrative Agent.
     “Brazilian Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Brazil party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Brazil that is required to become a
Guarantor pursuant to the terms hereof.
     “Brazilian Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-7, including all sub-parts
thereto, among the Brazilian Guarantor and the Collateral Agent for the benefit
of the Secured Parties.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the laws of, or are
in fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day that is
also a London Banking Day.
     “Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
     “Canadian Guarantor” shall mean Holdings and each Restricted Subsidiary of
the Borrower organized in Canada party hereto as a Guarantor, and each other
Restricted Subsidiary of the Borrower organized in Canada that becomes or is
required to become a Guarantor pursuant to the terms hereof.
     “Canadian Loan Parties” shall mean Borrower and the Canadian Guarantors.

7



--------------------------------------------------------------------------------



 



     “Canadian Security Agreement” shall mean the Security Agreements
substantially in the form of Exhibit M-2, including all sub-parts thereto, among
the Canadian Loan Parties and the Collateral Agent for the benefit of the
Secured Parties.
     “Cancellation” shall mean the cancellation, termination and forgiveness by
Borrower of all Loans, Commitments and related Obligations acquired in
connection with an Auction Purchase, which cancellation shall be consummated as
described in Section 11.04(b)(iv)(D) and the definition of “Eligible Assignee”.
     “Capital Assets” shall mean, with respect to any person, all equipment,
fixed assets and Real Property or improvements of such person, or replacements
or substitutions therefor or additions thereto, that, in accordance with US
GAAP, have been or should be reflected as additions to property, plant or
equipment on the balance sheet of such person.
     “Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Restricted
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), together with Borrower’s proportionate share of such amounts for
Norf GmbH for such period.
     “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under US GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with US GAAP. It is understood that with respect to the
accounting for leases as either operating leases or capital leases and the
impact of such accounting on the definitions and covenants herein, US GAAP as in
effect on the Closing Date shall be applied.
     “Cash Equivalents” shall mean, as to any person, (a) securities issued or
fully guaranteed or insured by the federal government of the United States,
Canada, Switzerland, any Approved Member State or any agency of the foregoing,
(b) marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market

8



--------------------------------------------------------------------------------



 



fund that (i) has at least 95% of its assets invested continuously in the types
of investments referred to in clauses (a), (b) and (c) above, (ii) has net
assets, the Dollar Equivalent of which exceeds $500,000,000 and (iii) is rated
at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited; provided, however, that the maturities of all
obligations of the type specified in clauses (a), (b) and (c) above shall not
exceed 365 days; provided, further, that, to the extent any cash is generated
through operations in a jurisdiction outside of the United States, Canada,
Switzerland or an Approved Member State, such cash may be retained and invested
in obligations of the type described in clause (c) applicable to such
jurisdiction to the extent that such obligations are customarily used in such
other jurisdiction for short term cash management purposes.
     “Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
Borrower and its Restricted Subsidiaries for such period.
     “Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement,
the Novelis AG Cash Pooling Agreement and the Commerzbank Cash Pooling
Agreement; provided that the Commerzbank Cash Pooling Agreement shall cease to
be effective not later than 180 days after the Closing Date (or such later date
as may be agreed to by the Administrative Agent) and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
     “Casualty Event” shall mean any involuntary loss of title, any involuntary
loss of, damage to or any destruction of, or any expropriation, condemnation or
other taking (including by any Governmental Authority) of, any property of
Holdings, the Borrower or any of its Restricted Subsidiaries. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by expropriation, condemnation
or other eminent domain proceedings pursuant to any Requirement of Law, or by
reason of the temporary requisition of the use or occupancy of all or any part
of any Real Property of any person or any part thereof by any Governmental
Authority, civil or military, or any settlement in lieu thereof.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all
implementing regulations.
     A “Change in Control” shall be deemed to have occurred if:
          (a) At any time prior to a Qualified IPO, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of Holdings;

9



--------------------------------------------------------------------------------



 



     (b) At any time prior to a Qualified Borrower IPO, Holdings at any time
ceases to be the Beneficial Owner and the direct record owner of 100% of the
Equity Interests of Borrower; provided that a Permitted Holdings Amalgamation
shall not constitute a Change in Control;
     (c) Borrower at any time ceases to be the Beneficial Owner and the direct
or indirect owner of 100% of the Equity Interests of each of Novelis Corporation
and Novelis Deutschland GmbH;
     (d) at any time a change in control (or change of control or similar event)
with respect to the Borrower or the U.S. Issuer occurs under (and as defined in)
any Material Indebtedness of any Loan Party;
     (e) (i) at any time after a Qualified IPO (other than a Qualified Borrower
IPO), any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) other than the Specified Holders is or becomes the
Beneficial Owner (provided that for purposes of this clause (except as set forth
below) such person or group shall be deemed to have Beneficial Ownership of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) of Voting
Stock of Holdings representing 35% or more of the voting power of the total
outstanding Voting Stock of Holdings unless the Specified Holders at all times
Beneficially Own Voting Stock of Holdings representing greater voting power of
the total outstanding Voting Stock of Holdings than such voting power held by
such person or group; or (ii) at any time after a Qualified Borrower IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than the Specified Holders is or becomes the Beneficial
Owner (provided that for purposes of this clause (except as set forth below)
such person or group shall be deemed to have Beneficial Ownership of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) of Voting
Stock of Borrower representing 35% or more of the voting power of the total
outstanding Voting Stock of Borrower unless the Specified Holders at all times
Beneficially Own Voting Stock of Borrower representing greater voting power of
the total outstanding Voting Stock of Borrower than such voting power held by
such person or group; or
     (f) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings or
Borrower (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by the Specified Holders
or by a vote of at least a majority of the members of the Board of Directors of
Holdings or Borrower, as the case may be, which members comprising such majority
are then still in office and were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of
Holdings or Borrower.

10



--------------------------------------------------------------------------------



 



     For purposes of this definition, a person shall not be deemed to have
Beneficial Ownership of Equity Interests subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
     “Change in Law” shall mean the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
     “Chattel Paper” shall mean all “chattel paper,” as such term is defined in
the UCC, in which any Person now or hereafter has rights.
     “Chief Executive Office” shall mean, with respect to any Person, the
location from which such Person manages the main part of its business operations
or other affairs.
     “Class” shall mean (a) when used with respect to Commitments, whether such
Commitments are Term Loan Commitments, Incremental Term Loan Commitments or
Other Term Loan Commitments, as the context may require, and (b) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Term Loans, Incremental Term Loans or Other Term Loans.
Other Term Loan Commitments, Other Term Loans and Incremental Term Loans made
pursuant to any Increase Joinder that have different terms and conditions than
the Other Term Loans or Incremental Term Loans shall be construed to be in
different Classes.
     “Closing Date” shall mean the date of the initial Credit Extension
hereunder.
     “Closing Date Distribution” shall mean (i) the payment by the Borrower no
later than 45 days following the Closing Date with the proceeds of loans
advanced under this Agreement, the Revolving Credit Agreement and the New Senior
Notes and/or cash on hand of a return of capital or other distribution to
Holdings not to exceed $1,700,000,000 in the aggregate, and (ii) the payment by
Holdings within 45 days of the Closing Date of a return of capital or other
distribution to its equity holder not to exceed the amount received as a return
of capital or other distribution from the Borrower pursuant to clause (i) above.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.

11



--------------------------------------------------------------------------------



 



     “Co-Documentation Agents” shall mean Citibank, N.A., The Royal Bank of
Scotland plc and UBS Securities LLC.
     “Collateral” shall mean, all of the “Collateral”, “Pledged Collateral” and
“Mortgaged Property” referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
     “Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.
     “Commerzbank Cash Pooling Agreement” shall mean an Agreement regarding an
Automatic Cash Management System entered into between Novelis AG, the
“Companies” (as defined therein) and Commerzbank Aktiengesellschaft, Berlin
dated 15 January 2007, together with all ancillary documentation thereto.
     “Commitment” shall mean, with respect to any Lender, such Lender’s Term
Loan Commitment, including any Incremental Term Loan Commitment and any Other
Term Loan Commitment, as the context requires.
     “Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrower and its Restricted
Subsidiaries; and “Company” shall mean any one of them.
     “Compensation Plan” shall mean any program, plan or similar arrangement
(other than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States.
     “Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
     “Confidential Information Memorandum” shall mean that certain confidential
information memorandum of Novelis Inc., dated November 2010.
     “Consolidated Amortization Expense” shall mean, for any period, the
amortization expense of Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.

12



--------------------------------------------------------------------------------



 



     “Consolidated Current Assets” shall mean, as at any date of determination,
the total assets of Borrower and its Restricted Subsidiaries which may properly
be classified as current assets on a consolidated balance sheet of Borrower and
its Restricted Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.
     “Consolidated Current Liabilities” shall mean, as at any date of
determination, the total liabilities of Borrower and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of Borrower and its
Restricted Subsidiaries in accordance with US GAAP, but excluding (a) the
current portion of any Funded Debt of Borrower and its Restricted Subsidiaries
and (b) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans to the extent otherwise included therein.
     “Consolidated Depreciation Expense” shall mean, for any period, the
depreciation expense of Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with US GAAP.
     “Consolidated EBITDA” shall mean, for any period, the sum of
(A) Consolidated Net Income for such period, adjusted by (without duplication):
     (x) adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
     (a) Consolidated Interest Expense for such period;
     (b) Consolidated Amortization Expense for such period;
     (c) Consolidated Depreciation Expense for such period;
     (d) Consolidated Tax Expense for such period;
     (e) (i) non-recurring items or unusual charges or expenses, severance,
relocation costs or expenses, other business optimization expenses (including
costs and expenses relating to business optimization programs), new systems
design and implementation costs, project start-up costs, restructuring charges
or reserves, costs related to the closure and/or consolidation of facilities and
one-time costs associated with a Qualified IPO and (ii) the annualized amount of
net cost savings, operating expense reductions and synergies reasonably
projected by the Borrower in good faith to be realized as a result of specified
actions (x) taken since the beginning of the Test Period in respect of which
Consolidated EBITDA is being determined or (y) initiated prior to or during the
Test Period (in each case, which cost savings shall be added to Consolidated
EBITDA until fully realized, but in no event for more than four fiscal quarters)
(calculated on a pro forma basis as though such annualized cost savings,
operating expense reductions and synergies had been realized on the first day of
such

13



--------------------------------------------------------------------------------



 



Test Period, net of the amount of actual benefits realized during such Test
Period from such actions; provided that (A) such cost savings, operating expense
reductions and synergies are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Borrower, and (B) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (e) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such Test Period; provided that the aggregate amount added to Consolidated
EBITDA pursuant to this clause (e) shall not exceed in the aggregate 10% of
Consolidated EBITDA for any one Test Period; provided, further that projected
(and not yet realized) amounts may no longer be added in calculating
Consolidated EBITDA pursuant to clause (ii) of this paragraph (e) to the extent
occurring more than four full fiscal quarters after the specified action taken
or initiated in order to realize such projected cost savings, operating expense
reductions and synergies;
     (f) for purposes of determining compliance with the Financial Performance
Covenant only (solely for the purposes of Section 6.10 and not for determining
whether any action predicted on being in compliance with the Financial
Performance Covenant is permitted), Specified Equity Contributions made pursuant
to Section 8.04 to cure failure to comply with the Financial Performance
Covenant for a fiscal quarter in such period;
     (g) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income (excluding any non-cash charge that results in an
accrual of a reserve for cash charges in any future period) for such period;
     (h) the amount of net income (loss) attributable to non-controlling
interests deducted (and not added back) in computing Consolidated Net Income;
and
     (i) Management Fees paid in compliance with Section 6.08(c);
     (y) subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
     (z) excluding therefrom,
     (a) gains and losses due solely to fluctuations in currency values of
non-current assets and liabilities, realized gains and losses on currency
derivatives related to such non-current assets and liabilities determined in
accordance with US GAAP for such period;
     (b) earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
     (c) non-recurring or unusual gains; and

14



--------------------------------------------------------------------------------



 



          (d) any gain or loss relating to cancellation or extinguishment of
Indebtedness
plus (B) the proportionate interest of the Borrower and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Borrower, to the extent of such
prohibition.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with US GAAP plus,
without duplication:
     (a) imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Borrower and its Restricted Subsidiaries for such period;
     (b) commissions, discounts and other fees and charges owed by Borrower or
any of its Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;
     (c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Restricted
Subsidiaries for such period;
     (d) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Restricted Subsidiaries for such period; and
     (e) the interest portion of any deferred payment obligations of Borrower or
any of its Restricted Subsidiaries for such period.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP; provided, however, that the
following shall be excluded in the calculation of “Consolidated Net Income”:
     (a) any net income (loss) of any person (other than the Borrower) if such
person is not a Restricted Subsidiary of the Borrower, except that:

15



--------------------------------------------------------------------------------



 



     (i) subject to the exclusion contained in clause (c) below, equity of the
Borrower and its consolidated Restricted Subsidiaries in the net income of any
such person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such person during such period to
the Borrower or to a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b), below); and
     (ii) the equity of the Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
     (b) any net income (loss) of any Restricted Subsidiary of the Borrower if
such Restricted Subsidiary is subject to a prohibition, directly or indirectly,
on the payment of dividends or the making of distributions, directly or
indirectly, to the Borrower, to the extent of such prohibition, except that:
     (i) subject to the exclusion contained in clause (c) below, equity of the
Borrower and its consolidated Restricted Subsidiaries in the net income of any
such person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such Restricted Subsidiary during
such period to the Borrower or another Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in this clause (b)); and
     (ii) the equity of the Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income;
     (c) any gain or loss realized upon the sale or other disposition of any
property of the Borrower or Restricted Subsidiaries (including pursuant to any
Sale and Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business (provided that sales or other dispositions of assets
in connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course);
     (d) any extraordinary gain or loss;
     (e) the cumulative effect of a change in accounting principles;
     (f) any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Borrower or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holders only for Qualified
Capital Stock of the Borrower or Holdings;
     (g) any unrealized gain or loss resulting in such period from Hedging
Obligations;

16



--------------------------------------------------------------------------------



 



     (h) any expenses or charges in such period related to the Transactions
(including, but not limited to, any premiums, fees, discounts, expenses and
losses payable by the Borrower in connection with the Debt Tender Offer) and any
acquisition, disposition, recapitalization or the incurrence of any Indebtedness
permitted hereunder, including such fees, expenses or charges related to the
Transactions; and
     (i) the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Borrower’s
consolidated financial statements pursuant to US GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.
Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Borrower or a Restricted Subsidiary to the extent such
dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
     “Consolidated Net Tangible Assets” shall mean, as of any date of
determination, the sum of the amounts that would appear on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as the total
assets (less accumulated depreciation and amortization, allowances for doubtful
receivables, other applicable reserves and other properly deductible items) of
the Borrower and its Restricted Subsidiaries, after giving effect to purchase
accounting and after deducting therefrom Consolidated Current Liabilities and,
to the extent otherwise included, the amounts of (without duplication):
          (a) the excess of cost over fair market value of assets or businesses
acquired;
          (b) any revaluation or other write-up in book value of assets
subsequent to September 30, 2010 as a result of a change in the method of
valuation in accordance with US GAAP;
          (c) unamortized debt discount and expenses and other unamortized
deferred charges, goodwill, patents, trademarks, service marks, trade names,
copyrights, licenses, organization or developmental expenses and other
intangible items;
          (d) minority interests in consolidated Subsidiaries held by Persons
other than the Borrower or any Restricted Subsidiary of the Borrower;
          (e) treasury stock;
          (f) cash or securities set aside and held in a sinking or other
analogous fund established for the purpose of redemption or other retirement of
Equity Interests to the extent such obligation is not reflected in Consolidated
Current Liabilities; and

17



--------------------------------------------------------------------------------



 



     (g) Investments in and assets of Unrestricted Subsidiaries.
     “Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Restricted Subsidiaries, for such period determined on a
consolidated basis in accordance with US GAAP.
     “Consolidated Total Assets” shall mean at any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
     “Consolidated Total Net Debt” shall mean, as of any date of determination
and without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date of the type referenced in clauses (a), (b) and (f) of the definition of
Indebtedness, and any Continent Obligations of the Borrower and its Restricted
Subsidiaries in respect of Indebtedness of any Person under clauses (a), (b) and
(f) of the definition of Indebtedness, minus the aggregate amount of
Unrestricted Cash on such date, plus (B) the proportionate interest of the
Borrower and its consolidated Restricted Subsidiaries in the Non-consolidated
Affiliate Debt of each of the Non-consolidated Affiliates at any date of
determination. The aggregate principal amount of such Indebtedness shall be
determined according to the face or principal amount thereof, based on the
amount owing under the applicable contractual obligation (without regard to any
election by the Borrower, Holdings or any other Person to measure an item of
Indebtedness using fair value or any other discount that may be applicable under
GAAP (including the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities) on a consolidated basis with respect to the Borrower and its
Restricted Subsidiaries in accordance with consolidation principles utilized in
GAAP.
     “Contingent Obligation” shall mean, as to any person, any obligation,
agreement, understanding or arrangement of such person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any

18



--------------------------------------------------------------------------------



 



Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
     “Contribution, Intercompany, Contracting and Offset Agreement” shall mean
that certain Contribution, Intercompany, Contracting and Offset Agreement dated
as of the date hereof by and among the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and the Administrative Agent.
     “Contribution Notice” shall mean a contribution notice issued by the
Pensions Regulator under Section 38 or Section 47 of the Pensions Act 2004.
     “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
     “Control Agreement” shall mean, with respect to a Deposit Account,
Securities Account, or Commodity Account (each as defined in the UCC),
(i) located in the United States, an agreement in form and substance reasonably
satisfactory to the Collateral Agent establishing the Collateral Agent’s
“control” (within the meaning of the UCC) in such account, or (ii) located in
other jurisdictions, agreements with regard to such accounts establishing and
perfecting the First Priority Lien of the Collateral Agent in such accounts),
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent.
     “Credit Agreement Refinancing Indebtedness” means (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant
to a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (except for
unpaid accrued interest and premium thereon and any make-whole payments
applicable thereto), (ii) such Indebtedness has a later maturity and a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt and
(iii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

19



--------------------------------------------------------------------------------



 



     “Credit Extension” shall mean the making of a Loan by a Lender.
     “Cumulative Credit” shall mean, at any date, an amount equal to:
     (a) 50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2010 to and including the last day of the fiscal
quarter most recently ended for which the Borrower has delivered to the
Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
     (b) 100% of the Net Cash Proceeds received by (x) Holdings from the
issuance of Qualified Capital Stock of Holdings or as a capital contribution to
Holdings after the Closing Date to the extent that such Net Cash Proceeds are
immediately contributed by Holdings to the Borrower following such sale or
contribution to Holdings (including the Net Cash Proceeds of a Qualified IPO)
and (y) Borrower from the issuance of Qualified Capital Stock of the Borrower in
a Qualified Borrower IPO; provided that, in each case, no issuances to or
contributions from a Restricted Subsidiary shall be counted for the purposes of
this clause (b); plus
     (c) the aggregate net cash proceeds received by the Borrower or any
Restricted Subsidiary from the issuance or sale after the Closing Date of
convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings or of the Borrower after a
Qualified Borrower IPO, excluding:
     (i) any such Indebtedness issued or sold to any Loan Party or a Subsidiary
of any Loan Party or an employee stock ownership plan or trust established by
any Loan Party or any such Subsidiary for the benefit of their employees, and
     (ii) the aggregate amount of any cash or other property distributed by
Holdings, the Borrower or any Restricted Subsidiary upon any such conversion or
exchange; plus
     (d) the net reduction in Investments made in reliance on the Cumulative
Credit pursuant to Section 6.04(r)(ii) in any person other than the Borrower or
an Unrestricted Grantor resulting from cash dividends, repayments of loans or
advances or other transfers of property (valued at fair market value), in each
case to the Borrower or any Unrestricted Grantor; provided that the foregoing
amount shall not exceed, in the case of any person, the amount of Investments
made after the Closing Date by the Borrower or any Unrestricted Grantor in such
person in reliance on the Cumulative Credit pursuant to Section 6.04(r)(ii);
plus
     (e) upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Borrower or any Restricted
Subsidiary in reliance on the Cumulative Credit pursuant to Section 6.04(r)(ii)
in such Unrestricted Subsidiary after the Closing Date and prior to such
redesignation; minus

20



--------------------------------------------------------------------------------



 



     (f) in each case from and after the Closing Date, (x) the cumulative amount
of all Investments made pursuant to Section 6.04(r)(ii), (y) the cumulative
amount of all Dividends made pursuant to Section 6.08(c), Section 6.08(d)(i),
Section 6.08(i) and Section 6.08(j) and (z) the cumulative amount of all
payments and redemptions of Indebtedness made pursuant to
Section 6.11(a)(i)(y)(1); minus
     (g) if, at such date of determination, the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which the Borrower has delivered to the Administrative Agent
the financial statements required to be delivered by Section 5.01(a) or
Section 5.01(b) would be greater than or equal to 3.0 to 1.0, the cumulative
amount of Recapture Amounts paid since the Closing Date;
provided that amounts received by Holdings or the Borrower in connection with
Specified Equity Contributions made pursuant to Section 8.04 shall not be
included in the calculation of the Cumulative Credit.
     “DB Cash Pooling Arrangements” shall mean the cash pooling arrangements
among the Borrower, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
     “Debt Issuance” shall mean the incurrence by Holdings, the Borrower or any
of its Restricted Subsidiaries of any Indebtedness after the Closing Date (other
than as permitted by Section 6.01).
     “Debt Service” shall mean, for any period, Cash Interest Expense for such
period plus scheduled principal amortization of all Indebtedness paid in such
period.
     “Debt Tender Offer” shall mean the tender offers and consent solicitations
for each series of Existing Senior Notes pursuant to the Offer to Purchase and
Consent Solicitation Statement of the Borrower dated November 26, 2010 relating
to each series of Existing Notes, as in effect on the Closing Date.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” shall mean an Event of Default or an event, occurrence or
condition which is, or upon notice, lapse of time or both would constitute, an
Event of Default.
     “Default Rate” shall have the meaning assigned to such term in
Section 2.06(c).

21



--------------------------------------------------------------------------------



 



     “Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of any proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, examiner
or assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     “Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
     “Disqualified Capital Stock” shall mean any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (a) matures (excluding
any maturity as the result of an optional redemption by the issuer thereof) or
is mandatorily redeemable other than solely for Qualified Capital Stock,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, on or prior to 180 days after
the Latest Maturity Date in effect at the time of issuance of such Equity
Interest, (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities or (ii) any Equity Interests
referred to in (a) above, in each case at any time on or prior to 180 days after
the Latest Maturity Date in effect at the time of issuance of such Equity
Interest, or (c) contains any mandatory repurchase obligation which may come
into effect prior to 180 days after the Latest Maturity Date in effect at the
time of issuance of such Equity Interest; provided, however, that any Equity
Interests that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset sale occurring prior to 180 days
after the Latest Maturity Date in effect at the time of issuance of such Equity
Interest shall not constitute Disqualified Capital Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
     “Distribution” shall mean, collectively, with respect to each Loan Party,
all dividends, cash, options, warrants, rights, instruments, distributions,
returns of capital or principal, income, interest, profits and other property,
interests (debt or equity) or proceeds, including as a result of a split,
revision, reclassification or other like change of the Pledged Securities, from
time to time

22



--------------------------------------------------------------------------------



 



received, receivable or otherwise distributed to such Loan Party in respect of
or in exchange for any or all of the Pledged Securities or Pledged Intercompany
Notes.
     “Dividend” with respect to any person shall mean that such person has
declared or paid a dividend or returned any equity capital to the holders of its
Equity Interests or made any other distribution, payment or delivery of property
(other than Qualified Capital Stock of such person) or cash to the holders of
its Equity Interests as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income.
     “Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
     “Dollar Equivalent” shall mean, as to any amount denominated in any
currency other than Dollars as of any date of determination, the amount of
Dollars that would be required to purchase the amount of such currency based
upon the Spot Selling Rate as of such date, and as to any amount denominated in
Dollars, such amount in Dollars.
     “Dollars” or “dollars” or “$” shall mean lawful money of the United States.
     “Dutch Auction” means one or more purchases by the Borrower (each, a
“Purchase”) of Term Loans; provided that, each such Purchase is made on the
following basis:
     (a) The Borrower will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that the Borrower wishes to make an offer to
purchase (i) from each Lender with respect to any Class of Term Loans on an
individual tranche basis, Term Loans, in an aggregate principal amount as is
specified by the Borrower (the “Term Loan Purchase Amount”) with respect to each
applicable tranche, subject to a range or minimum discount to par expressed as a
price at which range or price the Borrower would consummate the Purchase (the
“Offer Price”) of such Term Loans to be purchased (it being understood that
different Offer Prices and/or Term Loan Purchase Amounts may be offered with
respect to different Classes of Term Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this

23



--------------------------------------------------------------------------------



 



Section); provided that the Purchase Notice shall specify that each Return Bid
(as defined below) must be submitted by a date and time to be specified in the
Purchase Notice, which date shall be no earlier than the second Business Day
following the date of the Purchase Notice and no later than the fifth Business
Day following the date of the Purchase Notice; (ii) at the time of delivery of
the Purchase Notice to the Administrative Agent, no Default shall have occurred
and be continuing or would result therefrom (which condition shall be certified
as being satisfied in such Purchase Notice) and (iii) the Term Loan Purchase
Amount specified in each Purchase Notice delivered by the Borrower to the
Administrative Agent shall not be less than $25,000,000 in the aggregate;
     (b) The Borrower will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s Class or Classes of Term Loans subject to the Purchase Notice expressed
as a price (each, an “Acceptable Price”) (but in no event will any such
Acceptable Price be greater than the highest Offer Price for the Purchase
subject to such Purchase Notice) and (ii) the principal amount of such Lender’s
Class of Term Loans at which such Lender is willing to permit a purchase of all
or a portion of its Term Loans to occur at each such Acceptable Price (the
“Reply Amount”);
     (c) based on the Acceptable Prices and Reply Amounts of the Term Loans as
are specified by the Lenders, the Administrative Agent in consultation with the
Borrower, will determine the applicable discount (the “Applicable Discount”),
which will be the lowest Acceptable Price at which the Borrower can complete the
Purchase for the entire Term Loan Purchase Amount; provided, that in the event
that the aggregate Reply Amounts relating to such Purchase Notice are
insufficient to allow the Borrower to complete a purchase of the entire Term
Loan Purchase Amount, the Borrower may, at its election, either (x) withdraw the
Purchase Notice and terminate the Purchase or (y) complete the Purchase for the
aggregate Reply Amounts at an Applicable Discount equal to the highest
Acceptable Price that is less than or equal to maximum Offer Price for the
Purchase subject to the Purchase Notice;
     (d) The Borrower shall purchase Term Loans from each Lender with one or
more Acceptable Prices that are equal to or less than the Applicable Discount
(“Qualifying Bids”) at the Applicable Discount (such Term Loans, as applicable,
being referred to as “Qualifying Loans” and such Lenders being referred to as
“Qualifying Lenders”), subject to clauses (e), (f), (g) and (h) below;
     (e) The Borrower shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Term
Loan Purchase Amount, the Borrower shall purchase Qualifying Loans ratably based
on the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;

24



--------------------------------------------------------------------------------



 



     (f) the Purchase shall be consummated pursuant to and in accordance with
Section 11.04 and, to the extent not otherwise provided herein, shall otherwise
be consummated pursuant to procedures (including as to timing, rounding and
minimum amounts, Interest Periods, and other notices by the Borrower) mutually
acceptable to the Administrative Agent and the Borrower (provided that such
Purchase shall be required to be consummated no later than five Business Days
after the time that Return Bids are required to be submitted by Lenders pursuant
to the applicable Purchase Notice);
     (g) upon submission by a Lender of a Return Bid, subject to the foregoing
clause (f), such Lender will be irrevocably obligated to sell the entirety or
its pro rata portion (as applicable pursuant to clause (e) above) of the Reply
Amount at the Applicable Discount plus accrued and unpaid interest through the
date of purchase to the Borrower pursuant to Section 11.04 and as otherwise
provided herein; and
     (h) purchases by the Borrower of Qualifying Loans shall result in the
immediate cancellation of such Qualifying Loans.
     “Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any
Lender, (c) an Approved Fund of a Lender and (d) any other person approved by
the Administrative Agent and the Borrower (each such approval not to be
unreasonably withheld or delayed and, with respect to the Borrower, such
approval shall be deemed given if no objection is made by the Borrower within
five Business Days after receipt of a notice of an assignment proposing such
person as an assignee of any interest in any Loans); provided that (x) no
approval of the Borrower shall be required during the continuance of a Default
under Sections 8.01(a), (b), (f) or (g) or prior to the earlier of (i) 45 days
after the Closing Date or (ii) the completion of the primary syndication of the
Commitments and Loans (as determined by the Arrangers), (y) “Eligible Assignee”
shall not include Holdings or any of its Affiliates or Subsidiaries (other than
the Borrower, solely to the extent that the Borrower purchases or acquires Term
Loans pursuant to a Dutch Auction and effects a Cancellation immediately upon
such purchase or acquisition pursuant to documentation reasonably satisfactory
to the Administrative Agent) or any natural person and (z) each assignee Lender
shall be subject to each other applicable requirement regarding Lenders
hereunder.
     “Embargoed Person” shall have the meaning assigned to such term in
Section 6.21.
     “Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
the workplace or as otherwise defined in any Environmental Law.
     “Environmental Claim” shall mean any claim, notice, demand, order, action,
suit, proceeding or other formal communication alleging liability for or
obligation with respect to any investigation, remediation, removal, cleanup,
response, corrective action, damages to natural

25



--------------------------------------------------------------------------------



 



resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation or alleged violation of any Environmental Law,
and shall include any claim seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to the Environment or to human health or
safety relating to or arising out of the use of, exposure to or Releases or
threatened Releases of Hazardous Material.
     “Environmental Law” shall mean any and all treaties, laws, statutes,
ordinances, regulations, rules, decrees, orders, judgments, consent orders,
consent decrees, code or other legally binding requirements, and the common law,
relating to protection of human health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.
     “Environmental Permit” shall mean any permit, license, approval,
registration, notification, exemption, consent or other authorization required
by or from a Governmental Authority under Environmental Law.
     “Equipment” shall mean “equipment,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.
     “Equity Interest” shall mean, with respect to any person, any and all
shares, interests, participations or other equivalents, including membership
interests (however designated, whether voting or nonvoting), of equity of such
person, including, if such person is a partnership, partnership interests
(whether general or limited) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of property of, such partnership, whether outstanding on the
date hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
     “Equity Issuance” shall mean, without duplication, (i) prior to a Qualified
Borrower IPO, any issuance or sale by Holdings after the Closing Date of any
Equity Interests in Holdings (including any Equity Interests issued upon
exercise of any warrant or option) or any warrants or options to purchase Equity
Interests or any contribution to the capital of Holding and (ii) after a
Qualified Borrower IPO, any issuance or sale by the Borrower after the Closing
Date of any Equity Interests in the Borrower (including any Equity Interests
issued upon exercise of any warrant or option) or any warrants or options to
purchase Equity Interests or any contribution to the capital of Borrower.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended from time to time.

26



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” shall mean, with respect to any person, any trade or
business (whether or not incorporated) that, together with such person, is
treated as a single employer under Section 414 of the Code.
     “ERISA Event” shall mean (a) any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the thirty (30) day notice period is waived
by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Plan whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412 of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (e) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, other than for PBGC premiums due
but not delinquent under Section 4007 of ERISA; (f) the receipt by any Company
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the occurrence of any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (h) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan subject to Section 4063
of ERISA or a cessation of opration that is treated as a withdrawal under
Section 406(e) of ERISA; (i) a complete or partial withdrawal by any Company or
any ERISA Affiliate from a Multiemployer Plan resulting in material Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (j) the
making of any amendment to any Plan which could result in the imposition of a
lien or the posting of a bond or other security; and (k) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could reasonably be expected to result in a
Material Adverse Effect.
     “Eurodollar Base Rate” shall mean, (a) for any Interest Period, the rate
per annum equal to the higher of (i) British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or another commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period and (ii) 1.50%. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the higher of (i) the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by Bank of America (or
such other amount as the Administrative Agent shall determine) and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period and (ii) 1.50%; and (b) for any interest
calculation with respect to a Base Rate Loan on any date, the rate per annum
equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time determined two
London

27



--------------------------------------------------------------------------------



 



Banking Days prior to such date for Dollar deposits being delivered in the
London interbank market for a term of one month commencing that day or (ii) if
such published rate is not available at such time for any reason, the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
     “Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

          Eurodollar Rate   =   Eurodollar Base Rate           1.00 — Eurodollar
Reserve Percentage

     “Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar
Rate Loans.
     “Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
     “Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
     “Eurofoil” shall mean Eurofoil Inc. (USA), a New York corporation.
     “Event of Default” shall have the meaning assigned to such term in
Section 8.01.
     “Excess Amount” shall have the meaning assigned to such term in
Section 2.10.
     “Excess Cash Flow” shall mean, for any Excess Cash Flow Period,
Consolidated EBITDA for such Excess Cash Flow Period, minus, without
duplication:
     (a) Debt Service for such Excess Cash Flow Period;

28



--------------------------------------------------------------------------------



 



     (b) the aggregate amount of prepayments, redemptions and repurchases (to
the extent resulting in cancellation of the underlying obligation and in the
case of revolving Indebtedness, a simultaneous permanent reduction in
commitments) made by the Borrower and its Restricted Subsidiaries from
Internally Generated Cash Flow during such Excess Cash Flow Period in respect of
principal on Capital Lease Obligations, Purchase Money Obligations, Additional
Senior Secured Indebtedness and any Indebtedness of a Restricted Subsidiary that
is not a Loan Party (and, in the case of prepayments of any revolving
Indebtedness, to the extent accompanied by a simultaneous permanent reduction in
an equal amount of the revolving commitments in respect of such Indebtedness),
in each case, so long as such amounts are not already reflected in Debt Service,
during such Excess Cash Flow Period;
     (c) Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash from Internally Generated Cash Flow;
     (d) Capital Expenditures that Borrower or any of its Restricted
Subsidiaries shall, during such Excess Cash Flow Period, become obligated to
make but that are not made during such Excess Cash Flow Period; provided that
Borrower shall deliver a certificate to the Administrative Agent not later than
105 days after the end of such Excess Cash Flow Period, signed by a Responsible
Officer of Borrower and certifying that such Capital Expenditures will be made
in the following Excess Cash Flow Period from Internally Generated Cash Flow;
     (e) the aggregate amount of Investments made in cash during such Excess
Cash Flow Period pursuant to Sections 6.04(e), (h), (l), (m) and (r)(i), (iii),
(iv) and (v);
     (f) (i) taxes of Borrower and its Restricted Subsidiaries that were paid in
cash during such Excess Cash Flow Period (excluding taxes paid in such Excess
Cash Flow period where a certificate contemplated by the following clause
(ii) was previously delivered) and (ii) taxes of Borrower and its Restricted
Subsidiaries that will be paid within six months after the end of such Excess
Cash Flow Period and for which reserves have been established; provided that
Borrower shall deliver a certificate to the Administrative Agent not later than
105 days after the end of such Excess Cash Flow Period, signed by a Responsible
Officer of Borrower and certifying that such taxes will be paid within such six
month period;
     (g) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or, in the case
of the Excess Cash Flow Period for the first complete fiscal year of Borrower
commencing after the Closing Date, at the first day of such Excess Cash Flow
Period) over the amount of Net Working Capital at the end of such Excess Cash
Flow Period (excluding or removing any impacts from non-cash currency
translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends);

29



--------------------------------------------------------------------------------



 



     (h) to the extent added to determine Consolidated EBITDA and paid in cash
during such Excess Cash Flow Period, cash charges referred to in clause
(x)(e)(i) of the definition of Consolidated EBITDA;
     (i) losses excluded from the calculation of Consolidated Net Income by
operation of clause (d) of the definition thereof that are paid or realized in
cash during such Excess Cash Flow Period;
     (j) cash payments made in satisfaction of non-current liabilities reflected
on the balance sheet of the Borrower (excluding payments of Indebtedness for
borrowed money) paid from Internally Generated Cash Flow;
     (k) cash payments associated with realized currency derivatives hedging
non-current assets and liabilities paid from Internally Generated Cash Flow;
     (l) Dividends paid in cash to (i) Holdings and Management Fees paid in cash
during such Excess Cash Flow period in accordance with Section 6.08(c) and
(ii) to holders of Equity Interests of Restricted Subsidiaries other than any
Company or any Unrestricted Subsidiary; and
     (m) to the extent added to determine Consolidated EBITDA, all items that
did not result from a cash payment to the Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;
provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
     (i) the difference, if positive, of the amount of Net Working Capital at
the end of the prior Excess Cash Flow Period (or, in the case of the Excess Cash
Flow Period for the first complete fiscal year of the Borrower commencing after
the Closing Date, at the first day of such Excess Cash Flow Period) over the
amount of Net Working Capital at the end of such Excess Cash Flow Period
(excluding or removing any impacts from non-cash currency translation
adjustments, non-cash unrealized derivatives, non-cash reclassifications,
interest, income taxes and dividends);
     (ii) to the extent any permitted Capital Expenditures referred to in clause
(d) above do not occur in the Excess Cash Flow Period specified in the
certificate of the Borrower provided pursuant to clause (d)

30



--------------------------------------------------------------------------------



 



above, such amounts of Capital Expenditures that were not so made in the Excess
Cash Flow Period specified in such certificates;
     (iii) to the extent any tax payments referred to in clause (f)(ii) above do
not occur in the Excess Cash Flow Period specified in the certificate of the
Borrower provided pursuant to clause (f)(ii) above, such amounts of tax payments
that were not so made in the Excess Cash Flow Period specified in such
certificates;
     (iv) to the extent not reflected in Consolidated EBITDA for such Excess
Cash Flow Period, any return on or in respect of Investments received in cash
during such period, which Investments were made from Internally Generated Cash
Flow pursuant to Sections 6.04(e), (h), (l), (m) and (r)(i), (iii), (iv) and
(v);
     (v) income and gains excluded from the calculation of Consolidated Net
Income in any period by operation of clause (d) of the definition thereof or
excluded from the calculation of Consolidated EBITDA by operation of clause
(z)(c) of the definition thereof that are realized in cash during such Excess
Cash Flow Period;
     (vi) cash receipts associated with realized currency derivatives hedging
non-current assets and liabilities; and
     (vii) to the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by the Borrower or any of its
Subsidiaries on a consolidated basis during such Excess Cash Flow Period.
     “Excess Cash Flow Percentage” shall have the meaning assigned to such term
in Section 2.10(f).
     “Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
beginning with the fiscal year of the Borrower ending March 31, 2012.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
     “Excluded Collateral Subsidiary” shall mean, at any date of determination,
any Restricted Subsidiary designated as such in writing by the Borrower to the
Administrative Agent that:

31



--------------------------------------------------------------------------------



 



     (x) (i) contributed 2.5% or less of Consolidated EBITDA for the period of
four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (ii) had consolidated assets
representing 2.5% or less of the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries on the last day of the most recent fiscal quarter
ended for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination;
     (y) together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to
Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 7.5% or less of the Consolidated Total Assets
of the Borrower and its Restricted Subsidiaries on the last day of the most
recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination; and
     (z) is not a Loan Party on the Closing Date; provided that no Loan Party
shall constitute an Excluded Collateral Subsidiary except to the extent such
Loan Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
     The Excluded Collateral Subsidiaries as of the Closing Date are listed on
Schedule 1.01(c).
     “Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
     “Excluded Equity Interests” means (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Borrower, (b) any Equity Interests to the
extent the pledge thereof would be prohibited by any applicable law or
contractual obligation (only to the extent such prohibition is applicable and
not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (c) the Equity
Interests of any Unrestricted Subsidiary.
     “Excluded Property” means (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
applicable law or contractual obligation, (ii) requires a consent not obtained
of any governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar

32



--------------------------------------------------------------------------------



 



provision, in each case pursuant to this clause (a), except to the extent such
anti-assignment or negative pledge is not enforceable under the UCC or other
applicable Requirements of Law, or such contractual obligation is prohibited
under Section 6.19 hereof, (b) United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a Lien thereon would impair the validity or enforceability of such
intent-to-use trademark applications under applicable United States federal law,
(c) local petty cash deposit accounts maintained by the Borrower and its
Restricted Subsidiaries in proximity to their operations, (d) payroll accounts
maintained by the Borrower and its Subsidiaries, (e) Property that is, or is to
become, subject to a Lien securing a Purchase Money Obligation or Capital Lease
Obligation permitted to be incurred pursuant to this Agreement, if the contract
or other agreement in which such Lien is granted (or the documentation providing
for such Purchase Money Obligation or Capital Lease Obligation) validly
prohibits the creation of any other Lien on such Property and such prohibition
is permitted under Section 6.19 hereof, (f)(x) any leasehold real property and
(y) any fee-owned real property having an individual fair market value not
exceeding $10,000,000, (g) any Letter-of-Credit Rights that are not Supporting
Obligations (each as defined in the UCC), and (h) any other property with
respect to which the cost or other consequences (including any materially
adverse tax consequences) of pledging such property shall be excessive in view
of the benefits to be obtained by the Lenders therefrom as reasonably determined
by the Administrative Agent.
     “Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that
are not organized in a Principal Jurisdiction.
     “Excluded Taxes” shall mean, with respect to the Agents, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), franchise taxes imposed on it (in lieu of net
income taxes) and branch profits taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction and (b) for greater certainty, taxes imposed
on amounts deemed to be interest pursuant to section 214(7) of the Income Tax
Act (Canada).
     “Executive Order” shall have the meaning assigned to such term in
Section 3.22.
     “Existing Lien” shall have the meaning assigned to such term in
Section 6.02(c).
     “Existing Senior Note Agreements” shall mean the collective reference to
(i) the indenture dated as of February 3, 2005, pursuant to which the Existing
2005 Senior Notes were issued and (ii) the indenture dated as of August 11,
2009, pursuant to which the Existing 2009 Senior Notes were issued.
     “Existing Senior Note Documents” shall mean the Existing Senior Notes, the
Existing Senior Note Agreements, the Existing Senior Note Guarantees and all
other documents executed

33



--------------------------------------------------------------------------------



 



and delivered with respect to either Existing Senior Notes or the Existing
Senior Note Agreements.
     “Existing Senior Note Guarantees” shall mean the guarantees pursuant to
either Existing Senior Note Agreement.
     “Existing Senior Notes” shall mean the collective reference to the Existing
2005 Senior Notes and the Existing 2009 Senior Notes.
     “Existing 2005 Senior Notes” shall mean the Borrower’s 7-1/4% Senior Notes
due 2015 issued pursuant to the Existing Senior Note Agreements.
     “Existing 2009 Senior Notes” shall mean the Borrower’s 11.5% Senior Notes
due 2015 issued pursuant to the Existing Senior Note Agreements.
     “FASB ASC” shall mean the Accounting Standards Codification of the
Financial Accounting Standards Board.
     “Federal Funds Effective Rate” shall mean, for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
     “Fee Letter” shall mean that certain fee letter among the Borrower, the
Arrangers and the Bookrunners, dated December 10, 2010, as the same may be
amended, amended and restated, supplemented, revised or modified from time to
time.
     “Fees” shall mean the fees and prepayment premiums payable hereunder or
under the Fee Letter.
     “Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

34



--------------------------------------------------------------------------------



 



     “Financial Performance Covenant” shall mean the financial covenant
contained in Section 6.10.
     “Financial Support Direction” shall mean a financial support direction
issued by the Pensions Regulator under Section 43 of the Pensions Act 2004.
     “FIRREA” shall mean the Federal Institutions Reform, Recovery and
Enforcement Act of 1989, as amended.
     “First Priority” shall mean, with respect to any Lien purported to be
created in any Collateral pursuant to any Security Document, that such Lien is
the most senior Lien to which such Collateral is subject, other than Permitted
Liens of the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h),
(i), (j), (k) (to the extent provided in the Intercreditor Agreement), (n), (o),
(q), (r), (s), (t) and (y) which have priority over the Liens granted pursuant
to the Security Documents (and in each case, subject to the proviso to
Section 6.02).
     “Foreign Asset Sale” shall have the meaning assigned to such term in
Section 2.10(i).
     “Foreign Guarantee” shall have the meaning assigned to such term in
Section 7.01.
     “Foreign Plan” shall mean any pension or other employee benefit or
retirement plan, program, policy, arrangement or agreement maintained or
contributed to by any Company with respect to employees employed outside the
United States.
     “Foreign Subsidiary” shall mean a Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof or the
District of Columbia.
     “Forward Share Sale Agreement” shall mean that certain Forward Share Sale
Agreement, dated as of December 17, 2010, between Novelis Inc. and Novelis
Acquisitions LLC pursuant to which Novelis Inc. has agreed to sell shares of
9.5% Preferred Stock of the capital stock of Novelis Corporation owned by it to
Novelis Acquisitions LLC.
     “French Collateral Agent” shall mean Bank of America, N.A., in its capacity
as security agent (agent des sûretés), under the French Security Agreements and
any of its successors or assigns. For the avoidance of doubt, the French
Collateral Agent is hereby appointed by the Lenders to act on their behalf as
security agent (agent des sûretés) to constitute, register, manage and execute
the security interests contemplated by the French Security Agreements in order
to fully secure and guarantee their respective rights in each amount payable by
each French Guarantor to each of the Secured Parties under each of the Loan
Documents, and in that capacity

35



--------------------------------------------------------------------------------



 



to accomplish all actions and formalities eventually necessary under article
2328-1 of the French code civil.
     “French Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in France party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in France that is required to become a
Guarantor pursuant to the terms hereof.
     “French Security Agreement” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-10, including all sub-parts
thereto, among the French Guarantor and the French Collateral Agent for the
benefit of the Secured Parties.
     “Fund” shall mean any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Debt” shall mean, as to any person, all Indebtedness of such person
that matures more than one year from the date of its creation or matures within
one year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower and its Subsidiaries, Indebtedness
in respect of the Loans and the Revolving Credit Loans.
     “GAAP” shall mean generally accepted accounting principles in the United
States applied on a consistent basis; provided that if the Borrower converts its
financial reporting from generally accepted accounting principles in the United
States to IFRS as permitted under Section 1.04, “GAAP” shall mean (subject to
the provisions of Section 1.04 hereof) IFRS applied on a consistent basis.
     “German Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Germany that is required to become a
Guarantor pursuant to the terms hereof.
     “German Receivables Purchase Agreement” shall have the meaning assigned to
such term in the definition of “Receivables Purchase Agreement”.
     “German Security Agreement” shall mean, collectively, any Security
Agreement substantially in the form of Exhibit M-5, including all sub-parts
thereto, among the German

36



--------------------------------------------------------------------------------



 



Guarantors and the Collateral Agent and/or the Revolving Credit Collateral
Agent, among others, for the benefit of the Secured Parties.
     “German Seller” shall mean Novelis Deutschland GmbH, a company organized
under the laws of Germany (including in its roles as seller and collection agent
under the German Receivables Purchase Agreement).
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
     “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.
     “Guarantee Payment” shall have the meaning assigned to such term in
Section 7.12(b).
     “Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.
     “Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by
the Guarantors.
     “Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each other Canadian Guarantor, each U.S. Guarantor, each Swiss
Guarantor, each U.K. Guarantor, each German Guarantor, each Irish Guarantor,
each Brazilian Guarantor, each Luxembourg Guarantor, each Madeira Guarantor,
each French Guarantor, and each other Restricted Subsidiary of the Borrower that
becomes or is required to become a Guarantor hereunder).
     “Hazardous Materials” shall mean the following: hazardous substances;
hazardous wastes; polychlorinated biphenyls (“PCBs”) or any substance or
compound containing PCBs;

37



--------------------------------------------------------------------------------



 



asbestos or any asbestos-containing materials in any form or condition; radon or
any other radioactive materials including any source, special nuclear or
by-product material; petroleum, crude oil or any fraction thereof; and any other
pollutant or contaminant or chemicals, wastes, materials, compounds,
constituents or substances, subject to regulation under or which can give rise
to liability (including, but not limited to, due to their ignitability,
corrosivity, reactivity or toxicity) under any Environmental Laws.
     “Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
     “Hedging Obligations” shall mean obligations under or with respect to
Hedging Agreements.
     “Hindalco” shall mean Hindalco Industries Limited, a corporation organized
under the laws of India.
     “Holdings” shall mean (i) prior to the consummation of the Permitted
Holdings Amalgamation, AV Metals, and (ii) upon and after the consummation of
the Permitted Holdings Amalgamation, Successor Holdings.
     “IFRS” shall mean International Financial Reporting Standards consistently
applied.
     “Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary that, together with all other Subsidiaries then constituting
Immaterial Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, (ii) had consolidated
assets representing 5.0% or less of the Consolidated Total Assets on the last
day of the most recent fiscal quarter ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, and (iii) is not a Loan Party on the
Closing Date.
     “Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
     “Increase Joinder” shall have the meaning assigned to such term in
Section 2.23(c).

38



--------------------------------------------------------------------------------



 



     “Incremental OID” shall have the meaning assigned to such term in
Section 2.23(c).
     “Incremental Net Yield” shall have the meaning assigned to such term in
Section 2.23(c).
     “Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.23(c).
     “Incremental Term Loan Commitment” shall have the meaning assigned to such
term in Section 2.23(a).
     “Incremental Term Loan Maturity Date” shall have the meaning assigned to
such term in Section 2.23(c).
     “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with US GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
     “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and
Other Taxes.

39



--------------------------------------------------------------------------------



 



     “Indemnitee” shall have the meaning assigned to such term in
Section 11.03(b).
     “Information” shall have the meaning assigned to such term in
Section 11.12.
     “Initial Term Loans” shall mean the Term Loans made on the Closing Date
under Section 2.01(a).
     “Instruments” shall mean all “instruments,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
     “Insurance Policies” shall mean the insurance policies and coverages
required to be maintained by each Loan Party which is an owner of Mortgaged
Property with respect to the applicable Mortgaged Property pursuant to
Section 5.04 and all renewals and extensions thereof.
     “Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
     “Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).
     “Interbank Rate” shall mean, for any period, (i) in respect of Loans
denominated in dollars, the Federal Funds Effective Rate, and (ii) in respect of
Loans denominated in any other currency, the Administrative Agent’s cost of
funds for such period.
     “Intercompany Note” shall mean a promissory note substantially in the form
of Exhibit P, or such other form as may be agreed to by the Administrative Agent
in its sole discretion.
     “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the date hereof by and among the Companies party thereto, the
Administrative Agent, the Collateral Agent, the Administrative Agent under the
Revolving Credit Agreement and the Collateral Agent under the Revolving Credit
Agreement, and such other persons as may become party thereto from time to time
pursuant to the terms thereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
     “Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

40



--------------------------------------------------------------------------------



 



     “Interest Payment Date” shall mean (a) with respect to any Base Rate Loan,
the last Business Day of each March, June, September and December to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurodollar Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar Rate
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) with
respect to any Term Loan, the Maturity Date of such Term Loan.
     “Internally Generated Cash Flow” shall mean cash generated by the Borrower
and its Restricted Subsidiaries in the ordinary course of business, and in any
event excluding (i) proceeds of Casualty Events and Asset Sales under
Section 6.06(b), (e), (i), (j), (k), (l) and (q), (ii) proceeds of Indebtedness
other than borrowings under the Revolving Credit Facility and intercompany loans
from another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow) and
(iii) proceeds of issuances of Equity Interests other than to another Company
funded in the ordinary course of operations (and not from sources otherwise not
constituting Internally Generated Cash Flow).
     “Interest Period” shall mean, with respect to any Eurodollar Rate
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if acceptable to each Lender, nine or twelve months), as
Borrower may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period, (c) Borrower shall not select an Interest Period for a Class of
Term Loans that would extend beyond the Latest Maturity Date of the applicable
Class of such Term Loan, (d) Borrower shall not select Interest Periods so as to
require a payment or prepayment of any Eurodollar Rate Loans during an Interest
Period for such Loans and (e) any Eurodollar Rate Borrowings made or continued
during the period ending on the earlier of (x) three months following the
Closing Date and (y) the completion of the primary syndication of the
Commitments (as determined by the Arrangers), shall have a Interest Period of
one month. For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.
     “Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
     “Investment Recapture Amount” shall have the meaning assigned to such term
in Section 6.04(r)(iv).

41



--------------------------------------------------------------------------------



 



     “Investments” shall have the meaning assigned to such term in Section 6.04.
     “Irish Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Ireland party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Ireland that is required to become a
Guarantor pursuant to the terms hereof.
     “Irish Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-6, including all sub-parts thereto, among
the Irish Guarantors and the Collateral Agent, among others, for the benefit of
the Secured Parties.
     “Joinder Agreement” shall mean a joinder agreement substantially in the
form of Exhibit F, or such other form as may be agreed to by the Administrative
Agent in its sole discretion.
     “Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings and (b) in which the Borrower, in the aggregate, together
with its Subsidiaries, is directly or indirectly, the beneficial owner of 5% or
more of any class of Equity Interests of such person.
     “Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of
Malaysia Berhard, (ii) NKL and (iii) any other person that is a Subsidiary in
which persons other than Holdings or its Affiliates own 10% or more of the
Equity Interests of such person, excluding, to the extent they become Restricted
Subsidiaries of the Borrower after the Closing Date, Logan and Norf GmbH.
     “Judgment Currency” shall have the meaning assigned to such term in
Section 11.18(a).
     “Judgment Currency Conversion Date” shall have the meaning assigned to such
term in Section 11.18(a).
     “Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
     “Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that
is secured by a Junior Lien.

42



--------------------------------------------------------------------------------



 



     “Land Registry” shall mean the Land Registry of England and Wales.
     “Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
     “Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan,
Incremental Term Loan, Other Term Loan, any Other Term Loan Commitment or
Incremental Term Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.
     “Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
     “Lender Addendum” shall mean with respect to any Lender on the Closing
Date, a lender addendum in the form of Exhibit I, to be executed and delivered
by such Lender on the Closing Date as provided in Section 11.15, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
     “Lenders” shall mean (a) the financial institutions that have become a
party hereto pursuant to a Lender Addendum, (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption, other than,
in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption and (c) each Additional Lender
that executes an Increase Joinder in accordance with Section 2.23 hereof.
     “Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation, security
interest or similar encumbrance of any kind or any arrangement to provide
priority or preference in respect of such property or any filing of any
financing statement or any financing change statement under the UCC, the PPSA or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than any unauthorized notice or filing
filed after the Closing Date for which there is not otherwise any underlying
lien or obligation, so long as the Borrower is (if aware of same) using
commercially reasonable efforts to cause the removal of same), including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same

43



--------------------------------------------------------------------------------



 



economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
     “Liquidity” shall mean as of any date of determination, the sum of
(i) Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of such
date plus (ii) unutilized and available commitments under the Revolving Credit
Agreement.
     “Loan Documents” shall mean this Agreement, the Intercreditor Agreement,
the Contribution, Intercompany, Contracting and Offset Agreement, the Notes (if
any), the Security Documents, each Foreign Guarantee, the Fee Letter, each
Hedging Agreement entered into with any Secured Hedge Provider (provided that
such Hedging Agreements shall be deemed not to be Loan Documents for purposes of
Sections 1.03 and 1.04 and Articles II, VI, VIII and XI hereof), and all other
pledges, powers of attorney, consents, assignments, certificates, agreements or
documents, whether heretofore, now or hereafter executed by or on behalf of any
Loan Party for the benefit of any Agent or any Lender in connection with this
Agreement.
     “Loan Modification Agreement” shall have the meaning assigned to such term
in Section 11.02(f).
     “Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(f).
     “Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrower and the Subsidiary
Guarantors.
     “Loans” shall mean Term Loans.
     “Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
     “Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
     “London Banking Day” shall mean any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market.
     “Luxembourg Guarantor” shall mean each Restricted Subsidiary of the
Borrower organized in Luxembourg party hereto as a Guarantor, and each other
Restricted Subsidiary of the Borrower organized in Luxembourg that is required
to become a Guarantor pursuant to the terms hereof.

44



--------------------------------------------------------------------------------



 



     “Luxembourg Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-8, including all sub-parts
thereto, among the Luxembourg Guarantor and the Collateral Agent for the benefit
of the Secured Parties.
     “Madeira Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Madeira party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Madeira that is required to become a
Guarantor pursuant to the terms hereof.
     “Madeira Security Agreements” shall mean, collectively, any Security
Agreements substantially in the form of Exhibit M-9, including all sub-parts
thereto, among the Madeira Guarantor, the Collateral Agent for the benefit of
the Secured Parties and the other parties referred to therein.
     “Management Fees” shall have the meaning assigned to such term in
Section 6.08(c)(C).
     “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
     “Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Collateral Agent
or the Administrative Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
     “Material Indebtedness” shall mean (a) Indebtedness under the Revolving
Credit Loan Documents and any Permitted Revolving Credit Facility Refinancings
thereof, (b) Indebtedness under the New Senior Notes, the Additional Senior
Secured Indebtedness, the Junior Secured Indebtedness and any Permitted
Refinancings of any thereof in each case in an aggregate outstanding principal
amount exceeding $100,000,000 and (c) any other Indebtedness (other than the
Loans and intercompany Indebtedness of the Companies permitted hereunder) of the
Loan Parties in an aggregate outstanding principal amount exceeding
$100,000,000.
     “Material Subsidiary” shall mean any Subsidiary of the Borrower that is not
an Immaterial Subsidiary.

45



--------------------------------------------------------------------------------



 



     “Maturity Date” shall mean (i) with respect to the Initial Term Loans, the
Original Maturity Date, (ii) with respect to any tranche of Other Term Loans,
the final maturity date as specified in the applicable Refinancing Amendment,
and (iii) with respect to any Incremental Term Loans, the final maturity date as
specified in the applicable Incremental Amendment; provided that if any such day
is not a Business Day, the applicable Maturity Date shall be the Business Day
immediately succeeding such day.
     “Maximum Rate” shall have the meaning assigned to such term in
Section 11.14.
     “Maximum Revolving Credit Facility Amount” shall mean, at any time,
$1,000,000,000.
     “Minimum Amount” shall mean (i) an integral multiple of $1,000,000 and not
less than $5,000,000 for Base Rate Loans and (ii) an integral multiple of
$1,000,000 and not less than $5,000,000 for Eurodollar Rate Loans.
     “Moody’s” shall mean Moody’s Investors Service, Inc.
     “Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, charge, deed of trust, deed of hypothec or any other document,
creating and evidencing a Lien on a Mortgaged Property, which shall be
substantially in the form of Exhibit J or, subject to the terms of the
Intercreditor Agreement, other form reasonably satisfactory to the Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.
     “Mortgaged Property” shall mean (a) each Real Property identified as a
Mortgaged Property on Schedule 8(a) to any Perfection Certificate dated the
Closing Date, (b) each future Real Property covered by the terms of any
Mortgage, and (c) each Real Property, if any, which shall be subject to a
Mortgage (or other Lien created by a Security Document) delivered after the
Closing Date pursuant to Section 5.11(c).
     “Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
     “Net Cash Proceeds” shall mean:

46



--------------------------------------------------------------------------------



 



     (a) with respect to any Asset Sale, the cash proceeds received by Holdings,
the Borrower or any of its Restricted Subsidiaries (including cash proceeds
subsequently received (as and when received by Holdings, the Borrower or any of
its Restricted Subsidiaries) in respect of non-cash consideration initially
received) net of (without duplication) (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such sale
and repatriation Taxes that are or would be payable in connection with any sale
by a Restricted Subsidiary); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Holdings, the Borrower or any of its Restricted Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within ninety (90) days of such Asset Sale (provided that, to
the extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within ninety (90) days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Revolving Credit Loans) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral of
any Loan Party sold in such Asset Sale (which shall include, for the avoidance
of doubt, the portion of the sale price of the Equity Interests or all or
substantially all of the property, assets or business of any Restricted
Subsidiary of Holdings consisting of the net book value of any such Revolving
Credit Priority Collateral);
     (b) with respect to any Debt Issuance or any Disqualified Capital Stock,
the cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith;
     (c) with respect to any Equity Issuance or any other issuance of Equity
Interests (other than Preferred Stock) by Holdings or the Borrower, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith; and
     (d) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Revolving Credit Loans remain outstanding, any
such cash insurance proceeds, condemnation awards and other compensation
received in respect of Revolving Credit Priority Collateral of any Loan Party to
the extent such amounts are required to be (and are) applied to the repayment of
the Revolving Credit Loans pursuant to the terms of the Revolving Credit
Agreement;

47



--------------------------------------------------------------------------------



 



provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, the Borrower and its
Restricted Subsidiaries.
     “Net Cash Proceeds Account” shall mean any segregated Deposit Account or
Securities Account established by the Borrower or any Guarantor with one or more
financial institutions reasonably satisfactory to the Collateral Agent (which,
in the case of an account established by Borrower, shall not be a Lender or an
Affiliate of a Lender) that (i) is subject to a Control Agreement, (ii) is
subject to a First Priority security interest in favor of the Collateral Agent
for the ratable benefit of the Secured Parties to secure the Secured Obligations
and (iii) solely contains proceeds of Pari Passu Priority Collateral (and any
products of such proceeds), and which has been designated in writing to the
Revolving Credit Agents as a “Net Cash Proceeds Account” on or prior to the time
that the Net Cash Proceeds from any sale of Pari Passu Priority Collateral shall
be deposited therein, pending application of such proceeds (and any products of
such proceeds) in accordance with the terms hereof.
     “Net Working Capital” shall mean, at any time, Consolidated Current Assets
at such time minus Consolidated Current Liabilities at such time.
     “New Senior Note Agreements” shall mean the indentures dated as of
December 17, 2010, pursuant to which the New Senior Notes were issued.
     “New Senior Note Documents” shall mean the New Senior Notes, the New Senior
Note Agreements, the New Senior Note Guarantees and all other documents executed
and delivered with respect to the New Senior Notes or the New Senior Note
Agreements.
     “New Senior Note Guarantees” shall mean the guarantees of the Loan Parties
(other than Holdings and the Borrower) pursuant to the New Senior Note
Agreement.
     “New Senior Notes” shall mean the Borrower’s 8.375% Senior Notes due 2017
and 8.75% Senior Notes due 2020, each issued pursuant to the New Senior Note
Agreements and any senior notes issued pursuant to a Permitted Refinancing of
the New Senior Notes (including any Registered Equivalent Notes).
     “NKL” shall mean Novelis Korea Limited.

48



--------------------------------------------------------------------------------



 



     “Non-consolidated Affiliate” shall mean each of Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Borrower.
     “Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated Total Net Debt were
references to Non-consolidated Affiliates and their Subsidiaries).
     “Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non-consolidated Affiliates and their Subsidiaries
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of Consolidated EBITDA were references to Non-consolidated
Affiliates and their Subsidiaries); provided that Non-consolidated Affiliate
EBITDA shall not include the Non-consolidated Affiliate EBITDA of
Non-consolidated Affiliates if such Non-consolidated Affiliates are subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Borrower, to the extent of such
prohibition.
     “Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a
Guarantor.
     “Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company
(GmbH) organized under the laws of Germany.
     “Notes” shall mean any notes evidencing the Terms Loans issued pursuant to
this Agreement, if any, substantially in the form of Exhibit K.
     “Notice of Intent to Cure” shall have the meaning assigned to such term in
Section 5.01(d).
     “Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized
under the laws of Switzerland.
     “Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.
     “Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.

49



--------------------------------------------------------------------------------



 



     “Obligation Currency” shall have the meaning assigned to such term in
Section 11.18(a).
     “Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents.
     “OFAC” shall have the meaning assigned to such term in Section 3.22.
     “Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction”.
     “Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
     “Original Maturity Date” shall mean December 17, 2016.
     “Other Taxes” shall mean all present or future stamp, recording,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

50



--------------------------------------------------------------------------------



 



     “Other Term Loan Commitments” shall mean one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
     “Other Term Loans” shall mean one or more Classes of Term Loans that result
from a Refinancing Amendment.
     “Pari Passu Priority Collateral” shall mean all “Pari Passu Priority
Collateral” as defined in the Intercreditor Agreement.
     “Participant” shall have the meaning assigned to such term in
Section 11.04(d).
     “Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pensions Regulator” shall mean the body corporate called the Pensions
Regulator established under Part I of the Pensions Act 2004.
     “Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Collateral Agent in its sole discretion, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
     “Perfection Certificate Supplement” shall mean a certificate supplement in
the form of Exhibit L-2 or any other form approved by the Collateral Agent.
     “Permitted Acquisition” shall mean any Acquisition, if each of the
following conditions is met:
     (i) no Default is then continuing or would result therefrom;
     (ii) no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;

51



--------------------------------------------------------------------------------



 



     (iii) the person or business to be acquired shall be, or shall be engaged
in, a business of the type that the Loan Parties and the Subsidiaries are
permitted to be engaged in under Section 6.15, and the person or business and
any property acquired in connection with any such transaction shall be free and
clear of any Liens, other than Permitted Liens;
     (iv) the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
     (v) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;
     (vi) with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Borrower shall have provided the Administrative Agent written notice on or
before the consummation of such transaction, which notice shall describe (A) in
reasonable detail the terms and conditions of such transaction and the person or
business to be acquired and (B) all such other information and data relating to
such transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent;
     (vii) the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor, in each case, to the extent required under, and within the
relevant time periods provided in, Section 5.11;
     (viii) with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate on or prior to the consummation of such transaction certifying that
(A) such transaction complies with this definition and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect;
     (ix) at the time of such Acquisition and after giving effect thereto and
any Indebtedness incurred or acquired in connection therewith, on a Pro Forma
Basis determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b) as though such Acquisition had been consummated, incurred
or assumed as of the first day of the fiscal period covered thereby, the Total
Net Leverage Ratio shall be no greater than the lesser of (x) 5.00 to 1.00 and
(y) .25 to 1.00 less than the Total Net Leverage Ratio required to be maintained
at such time under Section 6.10;
     (x) if any Person so acquired (or any Subsidiary of such Person) is not
required to become a Loan Party pursuant to Section 5.11, the Acquisition
Consideration payable for such Person (or the portion thereof attributable or
allocated by the Borrower

52



--------------------------------------------------------------------------------



 



in good faith to each such Subsidiary) in connection with such Acquisition, and
all other Acquisitions of non-Loan Parties consummated after the Closing Date
shall not, unless, on the date of such Acquisition, the Senior Secured Net
Leverage Ratio, determined on a Pro Forma Basis, after giving effect to such
Acquisition shall be no greater than 1.75 to 1.00 determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b) as though such Acquisition had
been consummated as of the first day of the fiscal period covered thereby,
exceed $100,000,000 during any twelve month period or $250,000,000 in the
aggregate since the Closing Date (provided that such amounts can be exceeded to
the extent of Investments made pursuant to Section 6.04(r));
     (xi) immediately after giving effect to such Acquisition, the Borrower
shall, on a Pro Forma Basis, be in compliance with the Financial Performance
Covenant, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the fiscal period covered thereby; and
     (xii) with respect to any transaction involving Acquisition Consideration
of more than $50,000,000, the Borrower shall have delivered a certificate from a
Financial Officer of the Borrower on or prior to the consummation of such
transaction (A) as to the matters set forth in clause (i) above and
(B) demonstrating its compliance with clause (ix) and (xi) above, and (C) to the
extent the person so acquired is not required to become a Loan Party hereunder
pursuant to Section 5.11, demonstrating compliance with clause (x) above, and in
each case accompanied by compliance calculations in reasonable detail.
     “Permitted Factoring Facility” shall mean a sale of Receivables on a
discounted basis by any Company that is not the Borrower and is not organized
under the laws of, and does not conduct business in, a Principal Jurisdiction,
so long as (i) no Loan Party has any obligation, contingent or otherwise in
connection with such sale (other than to deliver the Receivables purported to be
sold free and clear of any encumbrance), and (ii) such sale is for cash and fair
market value.
     “Permitted First Priority Refinancing Debt” shall mean any secured
Indebtedness incurred by Borrower or the U.S. Issuer in the form of one or more
series of senior secured notes under one or more indentures; provided that
(i) such Indebtedness is secured by the Collateral (or a portion thereof) on a
pari passu basis (but without regard to the control of remedies, which shall be
as set forth in the Intercreditor Agreement) with the Secured Obligations and is
not secured by any property or assets other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans, Other Term Loans or
Incremental Term Loans), (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in
Section 2.10(c) and 2.10(e), as applicable, to

53



--------------------------------------------------------------------------------



 



make mandatory prepayments or prepayment offers out of such proceeds on a pari
passu basis with the Secured Obligations, all other Permitted First Priority
Refinancing Debt and all Additional Senior Secured Indebtedness), in each case
prior to the date that is 181 days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Persons other than the Guarantors
(and the Borrower if the U.S. Issuer is the issuer thereof), (vi) the other
terms and conditions of such Indebtedness (excluding pricing, premiums and
optional prepayment or optional redemption provisions) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date) (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (vi) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)), (vii) no Default shall exist
immediately prior to or after giving effect to such incurrence and the Borrower
shall be in compliance, on a Pro Forma Basis, with Section 6.10 after giving
effect to such incurrence, and (viii) a Senior Representative acting on behalf
of the holders of such Indebtedness shall have become party to the Intercreditor
Agreement. Permitted First Priority Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
     “Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings
and Borrower on a single occasion following the Closing Date; provided that
(i) no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) the person resulting
from such amalgamation shall be named Novelis Inc., and shall be a corporation
amalgamated under the Canada Business Corporations Act (such resulting person,
the “Successor Borrower”), and the Successor Borrower shall expressly confirm
its obligations as Borrower under this Agreement and the other Loan Documents to
which Borrower is a party pursuant to a confirmation in form and substance
reasonably satisfactory to the Administrative Agent, (iii) immediately upon
consummation of such amalgamation, a new holding company with no material assets
other than the Equity Interests in the Successor Borrower (the “Successor
Holdings”) shall (A) be an entity organized or existing under the laws of Canada
or a province thereof, (B) directly own 100% of the Equity Interests in the
Successor Borrower, (C) execute a supplement or joinder to this Agreement in
form and substance reasonably satisfactory to the Administrative Agent to become
a Guarantor and execute Security Documents (or supplements or joinder agreements
thereto) in form and substance reasonably satisfactory to the Administrative
Agent, and take all actions necessary or

54



--------------------------------------------------------------------------------



 



advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Documents to be a duly
perfected First Priority Lien in accordance with all applicable Requirements of
Law, including the filing of financing statements (or other applicable filings)
in such jurisdictions as may be reasonably requested by the Administrative Agent
or the Collateral Agent and (D) subject to the terms of the Intercreditor
Agreement, pledge and deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of the Successor Borrower, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of Successor Holdings,
(iv) be in compliance with all covenants and obligations of Holdings under this
Agreement, (v) immediately after giving effect to any such amalgamation, the
Senior Secured Net Leverage Ratio is not greater than the Senior Secured Net
Leverage Ratio immediately prior to such amalgamation, which shall be evidenced
by a certificate from the chief financial officer of the Borrower demonstrating
such compliance calculation in reasonable detail, (vi) the Successor Borrower
shall have no Indebtedness after giving effect to the Permitted Holdings
Amalgamation other than Indebtedness of the Borrower in existence prior to the
date of the Permitted Holdings Amalgamation, (vii) each other Guarantor, shall
have by a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, confirmed that its guarantee of the Guaranteed Obligations
(including its Guarantee) shall apply to the Successor Borrower’s obligations
under this Agreement, (viii) the Borrower and each other Guarantor shall have by
confirmations and any required supplements to the applicable Security Documents
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent, confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement and (ix) each Loan Party shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
amalgamation with the provisions hereof, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided, further, that (x) if
the foregoing are satisfied, (1) Successor Holdings will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and (2) the Successor Borrower shall be substituted for Novelis
Inc. under this Agreement and each of the other Loan Documents and all
references hereunder and under the other Loan Documents to the Borrower shall be
references to the Successor Borrower and (y) notwithstanding any provision of
Section 11.02, the Administrative Agent is hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary to reflect such
changes in the parties to the applicable Loan Documents.
     “Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of
Holdings (i) with respect to which neither the Borrower nor any Subsidiary has
any Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Latest Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Latest Maturity Date, (iv) that
does not require any payments in cash of interest or other amounts in respect of
the principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and

55



--------------------------------------------------------------------------------



 



(vi) that is issued to a person that is not an Affiliate of Borrower or any of
its Subsidiaries in an arm’s-length transaction on fair market terms; provided
that at least five Business Days prior to the incurrence of such Indebtedness, a
Responsible Officer of Holdings shall have delivered a certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements.
     “Permitted Liens” shall have the meaning assigned to such term in
Section 6.02.
     “Permitted Prepayments” shall have the meaning assigned to such term in
Section 6.11.
     “Permitted Refinancing” shall mean, with respect to any person, any
refinancing or renewal of any Indebtedness of such person; provided that (a) the
aggregate principal amount (or accreted value, if applicable) of the
Indebtedness incurred pursuant to such refinancing or renewal does not exceed
the aggregate principal amount (or accreted value, if applicable) of the
Indebtedness so refinanced or renewed except by an amount equal to unpaid
accrued interest and premium thereon and any make-whole payments applicable
thereto plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such refinancing or renewal and by an amount equal
to any existing commitments unutilized thereunder, (b) such refinancing or
renewal has a final maturity date equal to or later than the final maturity date
of, and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being refinanced or
renewed (excluding the effects of nominal amortization in the amount of no
greater than one percent per annum and prepayments of Indebtedness), (c) no
Default is then continuing or would result therefrom, (d) the persons that are
(or are required to be) obligors under such refinancing or renewal do not
include any person that is not an obligor under the Indebtedness being so
refinanced or renewed (or, in the case of a Permitted Refinancing of the Senior
Notes, such obligors are Loan Parties (other than Holdings)) and (e) the
subordination provisions thereof (if any) shall be, in the aggregate, no less
favorable to the Lenders than those contained in the Indebtedness being so
refinanced or renewed; provided that at least five Business Days prior to the
incurrence of such refinancing or renewal, a Responsible Officer of the Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
     “Permitted Revolving Credit Facility Refinancing” shall mean any credit
facility that refinances or renews or replaces any of the Indebtedness incurred
and commitments available under the Revolving Credit Loan Documents (which may
be an asset-based or cash flow financing); provided that (a) the aggregate
principal amount (or accreted value, if applicable) of all such Indebtedness,
after giving effect to such refinancing or renewal, shall not exceed the Maximum
Revolving Credit Facility Amount then in effect plus an amount equal to unpaid

56



--------------------------------------------------------------------------------



 



accrued interest and premium on the Indebtedness being so refinanced or renewed
plus other reasonable amounts paid, and fees and expenses reasonably incurred,
in connection with such refinancing or renewal, (b) such refinancing or renewal
has a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the Collateral (but without regard to whether
such collateral is treated as Pari Passu Priority Collateral or Revolving Credit
Priority Collateral for purposes of such credit facility under the Intercreditor
Agreement) and (e) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
     “Permitted Second Priority Refinancing Debt” shall mean secured
Indebtedness incurred by the Borrower or the U.S. Issuer in the form of one or
more series of junior lien secured notes under one or more indentures or junior
lien secured loans under one or more other debt instruments or facilities;
provided that (i) such Indebtedness is secured by a Junior Lien on the
Collateral (or a portion thereof) and is not secured by any property or assets
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of Classes
of Term Loans, Other Term Loans or Incremental Term Loans), (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions), in each case prior to the
date that is 181 days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Persons other than the
Guarantors, (vi) the other terms and conditions of such Indebtedness (excluding
pricing, premiums and optional prepayment or optional redemption provisions) are
customary market terms for securities of such type and, in any event, when taken
as a whole, are not materially more favorable to the investors or lenders
providing such Indebtedness than the terms and conditions of the applicable
Refinanced Debt (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date) (provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)), (vii) the
security

57



--------------------------------------------------------------------------------



 



agreements relating to such Indebtedness (together with the Intercreditor
Agreement) reflect the Junior Lien nature of the security interests and are
otherwise substantially the same as the applicable Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(viii) no Default shall exist immediately prior to or after giving effect to
such incurrence and the Borrower shall be in compliance, on a Pro Forma Basis,
with Section 6.10 after giving effect to such incurrence, and (ix) a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
     “Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower or the U.S. Issuer in the form of one or more series of
senior unsecured or subordinated notes or loans under one or more instruments;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans, Other Term Loans or Incremental Term Loans), (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Latest Maturity Date at the time such Indebtedness is incurred,
(iii) such Indebtedness is not guaranteed by any Persons other than the
Guarantors, (iv) the other terms and conditions of such Indebtedness (excluding
pricing, premiums and optional prepayment or optional redemption provisions) are
customary market terms for Indebtedness of such type and, when taken as a whole,
are not materially more restrictive (provided that such terms shall in no event
include any financial maintenance covenants) on the Borrower and the Restricted
Subsidiaries than the terms and conditions applicable to the Term Loans
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)) and (v) such Indebtedness
(including related guarantees) is not secured. Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
     “person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Company or its ERISA Affiliate or with respect to which
any Company could incur liability (including under Section 4069 of ERISA).

58



--------------------------------------------------------------------------------



 



     “Platform” shall have the meaning assigned to such term in
Section 11.01(d).
     “Pledged Intercompany Notes” shall mean, with respect to each Loan Party,
all intercompany notes described in Schedule 11 to the Perfection Certificate as
of the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
     “Pledged Securities” shall mean, collectively, with respect to each Loan
Party, (i) all issued and outstanding Equity Interests of each issuer set forth
on Schedule 10 to the Perfection Certificate as of the Closing Date as being
owned by such Loan Party and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Loan Party (including by issuance), together with all rights, privileges,
authority and powers of such Loan Party relating to such Equity Interests in
each such issuer or under any Organizational Document of each such issuer, and
the certificates, instruments and agreements representing such Equity Interests
and any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the date hereof (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests other than to the extent any of
the foregoing constitute Excluded Equity Interests.
     “PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
     “Preferred Stock” shall mean, with respect to any person, any and all
preferred or preference Equity Interests (however designated) of such person
whether now outstanding or issued after the Closing Date.

59



--------------------------------------------------------------------------------



 



     “Prepayments Recapture Amount” shall have the meaning assigned to such term
in Section 6.11(a)(i)(C).
     “Principal Jurisdiction” shall mean (i) the United States, Canada, the
United Kingdom, Switzerland and Germany, (ii) each other country in which a
Restricted Subsidiary is organized in respect of which Accounts are included in
the borrowing base for purposes of the Revolving Credit Agreement and (iii) and
any state, province or other political subdivision of the foregoing.
     “Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount of Excess Cash Flow and the amount referred to in clause (a) of the
definition of Cumulative Credit), that all Specified Transactions and the
following transactions in connection therewith (if any) shall be deemed to have
occurred as of the first day of the applicable Test Period or other period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Borrower or any division, business unit, line of business or facility used
for operations of the Borrower or any of its Restricted Subsidiaries, shall be
excluded (as if such sale or disposition occurred on the first day of the
applicable Test Period), and (ii) in the case of a Permitted Acquisition or
Investment described in the definition of “Specified Transaction”, shall be
included (as if such Permitted Acquisition or Investment occurred on the first
day of the applicable Test Period), (b) any retirement of Indebtedness in
connection therewith, and (c) any Indebtedness incurred or assumed by the
Borrower or any of its Restricted Subsidiaries in connection therewith.
     “Pro Rata Percentage” of any Lender at any time shall mean the percentage
of the sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused Commitments.
     “Process Agent” shall have the meaning assigned to such term in
Section 11.09(d).
     “property” shall mean any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including Equity Interests or other ownership
interests of any person and whether now in existence or owned or hereafter
entered into or acquired, including all Real Property.
     “Property Material Adverse Effect” shall mean, with respect to any
Mortgaged Property, as of any date of determination and whether individually or
in the aggregate, any event, circumstance, occurrence or condition which has
caused or resulted in (or would reasonably be expected to cause or result in) a
material adverse effect on (a) the business or operations of any Company as
presently conducted at the Mortgaged Property; (b) the value or utility of the

60



--------------------------------------------------------------------------------



 



Mortgaged Property; or (c) the legality, priority or enforceability of the Lien
created by the Mortgage or the rights and remedies of the Mortgagee thereunder.
     “Public Lender” shall have the meaning assigned to such term in
Section 11.01(d).
     “Purchase” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.
     “Purchase Money Obligation” shall mean, for any person, the obligations of
such person in respect of Indebtedness (including Capital Lease Obligations)
incurred for the purpose of financing all or any part of the purchase price of
any property (including Equity Interests of any person) or the cost of
installation, construction or improvement of any property and any refinancing
thereof; provided, however, that (i) such Indebtedness is incurred within one
year after such acquisition, installation, construction or improvement of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be.
     “Purchase Notice” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Qualified Borrower IPO” shall mean the issuance by the Borrower of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act.
     “Qualified Capital Stock” of any person shall mean any Equity Interests of
such person that are not Disqualified Capital Stock.
     “Qualified IPO” shall mean (i) the issuance by Holdings, or any direct or
indirect parent of Holdings which owns no material assets other that its direct
or indirect ownership interest in the Equity Interests of the Borrower, of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act or (ii) a
Qualified Borrower IPO.
     “Qualified Securitization Transaction” means any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction)
pursuant to which any such Restricted Subsidiary may sell, convey or otherwise
transfer to a Securitization Entity or may grant a

61



--------------------------------------------------------------------------------



 



security interest in any Receivables (whether now existing or arising or
acquired in the future) of the Borrower or any Restricted Subsidiary or any
Related Security or Securitization Assets.
     “Qualifying Bids” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
     “Recapture Amounts” shall mean, at any time of determination, the
cumulative amount of the Investment Recapture Amount plus the Dividend Recapture
Amount plus the Prepayments Recapture Amount paid since the Closing Date.
     “Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction) (at the time such indebtedness and other obligations arise, and
before giving effect to any transfer or conveyance contemplated under any
Qualified Securitization Transaction documentation) arising in connection with
the sale of goods or the rendering of services by such person, including any
indebtedness, obligation or interest constituting an Account, contract right,
payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
     “Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement dated July 6, 2007 (as amended and restated on or
around the date hereof) and any related servicing agreements (collectively, the
“German Receivables Purchase Agreement”) between the German Seller, on the one
hand, and Novelis AG, on the other hand, in each case providing, inter alia, for
the sale and transfer of Accounts by the German Seller to Novelis AG and (b) any
other receivables purchase agreement and related servicing agreements entered
into after the Closing Date between a Subsidiary Guarantor

62



--------------------------------------------------------------------------------



 



organized under the laws of a Principal Jurisdiction and a “Borrower” or a
“Borrowing Base Guarantor” (as each is defined in the Revolving Credit Agreement
and any corresponding term in any successor agreement), in order that the
receivables subject thereto may be included in the borrowing base established
under the Revolving Credit Agreement and in form and substance reasonably
satisfactory to the Revolving Credit Administrative Agent.
     “Receiver” shall mean a receiver or receiver and manager or, where
permitted by law, an administrative receiver of the whole or any part of the
Collateral, and that term will include any appointee under joint and/or several
appointments.
     “Refinancing” shall mean the purchase and retirement of the Existing Senior
Notes purchased under the Debt Tender Offers on the Closing Date and repayment
in full and the termination of any commitment to make extensions of credit under
all of the outstanding Indebtedness listed on Schedule 1.01(a) of the Borrower
or any of its Restricted Subsidiaries.
     “Refinancing Amendment” shall mean an amendment to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower executed by each of (a) the Borrower, (b) the Administrative Agent and
(c) each Additional Lender and Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.24.
     “Refinanced Debt” shall have the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness”.
     “Register” shall have the meaning assigned to such term in
Section 11.04(c).
     “Registered Equivalent Notes” means, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
     “Regulation” shall have the meaning assigned to such term in Section 3.25.
     “Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation S-X” shall mean Regulation S-X promulgated under the Securities
Act.

63



--------------------------------------------------------------------------------



 



     “Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
     “Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
     “Related Security” shall mean, with respect to any Receivable, all of the
applicable Company’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale of which by the applicable
Company gave rise to such Receivable, and all insurance contracts with respect
thereto, all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable, all guaranties, letters of credit, letter-of-credit
rights, supporting obligations, insurance and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the contract related to such Receivable or
otherwise, all service contracts and other contracts and agreements associated
with such Receivable, all records related to such Receivable, and all of the
applicable Company’s right, title and interest in, to and under the applicable
Qualified Securitization Transaction documentation.
     “Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
     “Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).

64



--------------------------------------------------------------------------------



 



     “Reply Amount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
     “Required Lenders” shall mean, as of any date of determination, Lenders
holding more than 50% of the sum of all Loans outstanding and unused Commitments
(if any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
     “Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
     “Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
     “Restricted Grantor” shall mean a Loan Party that has granted a Guarantee
that is subject to limitations that impair in any material respect the benefit
of such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Borrower nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Madeira Guarantor or a U.S. Guarantor shall be a Restricted Grantor and
(ii) except as may be otherwise determined by the Administrative Agent in its
reasonable discretion, each Loan Party that is a German Guarantor, an Irish
Guarantor, a Swiss Guarantor, a French Guarantor, a Luxembourg Guarantor or a
Brazilian Guarantor shall be a Restricted Grantor).
     “Restricted Subsidiary” shall mean, as the context requires, (i) any
Subsidiary of Holdings other than an Unrestricted Subsidiary and (ii) any
Subsidiary of Borrower other than an Unrestricted Subsidiary.

65



--------------------------------------------------------------------------------



 



     “Return Bid” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.
     “Revolving Credit Administrative Agent” shall mean Bank of America, in its
capacity as administrative agent under the Revolving Credit Agreement, and its
successors and assigns in such capacity.
     “Revolving Credit Agents” shall mean the “Agents” (as defined in the
Revolving Credit Loan Documents, including the Revolving Credit Administrative
Agent and the Revolving Credit Collateral Agent).
     “Revolving Credit Agreement” shall mean (i) that certain $800,000,000
Credit Agreement dated as of the date hereof among the Loan Parties, the
Revolving Credit Lenders, Bank of America, as U.S./European issuing bank, as
U.S. swingline lender, and European swingline lender, the Revolving Credit
Collateral Agent, the Revolving Credit Administrative Agent, Citibank, N.A.,
JPMorgan Chase Bank, N.A., The Royal Bank of Scotland plc and UBS AG, Stamford
Branch, as syndication agents, Merrill, Lynch, Pierce, Fenner and Smith
Incorporated, as lead arranger, and Merrill, Lynch, Pierce, Fenner and Smith
Incorporated, Citigroup Global Markets, Inc., J.P. Morgan Securities LLC, The
Royal Bank of Scotland plc and UBS Securities LLC, as joint bookmanagers, as
amended, restated, supplemented or modified from time to time to the extent
permitted by this Agreement and the Intercreditor Agreement and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend
(subject to the limitations set forth herein and in the Intercreditor Agreement)
or refinance in whole or in part the indebtedness and other obligations
outstanding under the (x) credit agreement referred to in clause (i) or (y) any
subsequent Revolving Credit Agreement, in each case which constitutes a
Permitted Revolving Credit Facility Refinancing with respect to the Revolving
Credit Loans, unless such agreement or instrument expressly provides that it is
not intended to be and is not a Revolving Credit Agreement hereunder. Any
reference to the Revolving Credit Agreement hereunder shall be deemed a
reference to any Revolving Credit Agreement then in existence.
     “Revolving Credit Collateral Agent” shall mean Bank of America, in its
capacity as collateral agent under the Revolving Credit Agreement, and its
successors and assigns in such capacity.
     “Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
     “Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.

66



--------------------------------------------------------------------------------



 



     “Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement
and the other “Loan Documents” as defined in the Revolving Credit Agreement and
any corresponding term in any successor Revolving Credit Agreement permitted
hereby, including the mortgages and other security documents, guaranties and the
notes issued thereunder.
     “Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
     “Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
     “Revolving Credit Priority Collateral” shall mean all “Revolving Credit
Priority Collateral” as defined in the Intercreditor Agreement.
     “Revolving Credit Secured Parties” shall mean the Revolving Credit
Administrative Agent, the Revolving Credit Collateral Agent and each other
Person that is a “Secured Party” under the Revolving Credit Agreement.
     “Revolving Credit Security Documents” shall have the meaning assigned to
the term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
     “S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sale and Leaseback Transaction” shall have the meaning assigned to such
term in Section 6.03.
     “Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of
2002, as amended, and all rules and regulations promulgated thereunder.
     “Section 347” shall have the meaning assigned to such term in
Section 2.19(a).
     “Secured Debt Agreement” shall mean (i) this Agreement and (ii) the other
Loan Documents.
     “Secured Hedge Provider” shall mean (i) any person that is a counterparty
to a Hedging Agreement with the Borrower or any Loan Party that was a Lender,
Arranger, Bookrunner or

67



--------------------------------------------------------------------------------



 



Agent (or an Affiliate of a Lender, Arranger, Bookrunner or Agent) on the date
of entering into such Hedging Agreement (or, with respect to Hedging Agreements
in effect at the date hereof, on the date hereof), (ii) any other person that is
counterparty to a Hedging Agreement with the Borrower or any Loan Party if, at
or prior to the time such Hedging Agreement is entered into, the Borrower shall
designate such person as a “Secured Hedge Provider” in a notice to the
Administrative Agent and the Collateral Agent, which person shall execute a
Secured Hedge Provider Joinder and (iii) any Person that is a counterparty to a
Hedging Agreement with the Borrower or any Loan Party that is in effect on the
Closing Date and was entered into prior to the Closing Date to the extent that
such Person is listed as a “Secured Hedge Provider” on Schedule 1.01(d), which
Person shall become a Secured Hedge Provider on the day following the Closing
Date but shall cease to be a Secured Hedge Provider if such Person fails to
execute a Secured Hedge Provider Joinder on or prior to the ninetieth (90th) day
after the Closing Date and (y) such Secured Hedge Provider shared in the
collateral granted in connection with the Borrower’s and the U.S. Issuer’s
existing term loan facility (which is further identified on Schedule 1.01(a)).
     “Secured Hedge Provider Joinder” shall mean a letter agreement
substantially in the form of Exhibit Q attached hereto or in such other form as
may be acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent and the Collateral Agent as its agent
under the applicable Loan Documents with respect to Collateral, as provided
therein, and (ii) agrees to be bound by the provisions of Section 10.03,
Section 10.09, the Intercreditor Agreement and the Security Documents as if it
were a Lender.
     “Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Hedging Agreement entered into with any Secured
Hedge Provider.
     “Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, the Lenders and any
Secured Hedge Provider (to the extent such Secured Hedge Provider executes and
delivers to the Administrative Agent and the Collateral Agent a Secured Hedge
Provider Joinder).
     “Securities Act” shall mean the Securities Act of 1933.
     “Securities Collateral” shall mean, collectively, the Pledged Securities,
the Pledged Intercompany Notes and the Distributions.
     “Securitization Assets” shall mean all existing or hereafter acquired or
arising (i) Receivables that are sold, assigned or otherwise transferred
pursuant to a Qualified Securitization Transaction, (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other

68



--------------------------------------------------------------------------------



 



deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an interest in) and which have been specifically identified and consented to
by the Administrative Agent, (v) all other rights and payments which relate
solely to such Receivables and (vi) all cash reserves comprising credit
enhancements for such Qualified Securitization Transaction.
     “Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is in a Principal Jurisdiction) or any
other Securitization Entity transfers Receivables and Related Security) (a)
which engages in no activities other than in connection with the financing of
Receivables or Related Security, (b) which is designated by the Board of
Directors of the Borrower as a Securitization Entity, (c) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Borrower or any Restricted Subsidiary (excluding guarantees of
such transferor Restricted Subsidiary of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings and guarantees by the Securitization Entity), (ii) is recourse to
or obligates the Borrower or any Restricted Subsidiary (other than the
Securitization Entity) in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary (other than the Securitization Entity), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings and other than any interest in
the Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Borrower nor any Restricted Subsidiary has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results and (e) with
which none of Holdings, the Borrower nor any Restricted Subsidiary of the
Borrower has any material contract, agreement, arrangement or understanding
other than those customary for a Qualified Securitization Transaction and, in
any event, on terms no less favorable to the Borrower or such Restricted
Subsidiary that those that might be obtained at the time from Persons that are
not Affiliates of the Borrower or such Restricted Subsidiary. Any such
designation by the Board of Directors shall be evidenced to the Administrative
Agent by providing the Administrative Agent with a certified copy of the
resolution of the Board of Directors giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.
     “Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each Luxembourg Security Agreement, each Madeira Security
Agreement, each French Security Agreement, and each other Security Agreement
entered into pursuant to Section 5.11(b), individually and collectively, as the
context may require.

69



--------------------------------------------------------------------------------



 



     “Security Agreement Collateral” shall mean all property pledged or granted
as Collateral pursuant to any Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.11.
     “Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
     “Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
     “Senior Note Documents” shall mean the collective reference to the Existing
Senior Note Documents and the New Senior Note Documents.
     “Senior Notes” shall mean shall mean the collective reference to the
Existing Senior Notes and the New Senior Notes.
     “Senior Representative” means, with respect to any series of Permitted
First Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
     “Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Secured Obligations pursuant to the Intercreditor
Agreement) (it being understood that Indebtedness under the Revolving Credit
Loan Documents which constitutes Consolidated Total Net Debt will be included in
the Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has

70



--------------------------------------------------------------------------------



 



been delivered to the Administrative Agent and the Lenders pursuant to
Section 5.01(a) or (b); provided that if the Senior Secured Net Leverage Ratio
is being determined for purposes of determining the Excess Cash Flow Percentage
for a particular Excess Cash Flow Period, then Consolidated EBITDA for such
Excess Cash Flow Period shall be utilized in clause (b) of this ratio.
     “Series of Cash Neutral Transactions” means any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and preferred stock or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions) and (iv) the fair market value of the assets (other than
cash or Cash Equivalents) that may be held by Companies that are not Loan
Parties in connection with transfers from Loan Parties as part of such Series of
Cash Neutral Transactions may not exceed $50,000,000 in the aggregate.
     “Significant Event of Default” shall mean any Event of Default under
Section 8.01(a), (b), (g) or (h).
     “Similar Business” shall mean any business conducted by the Borrower and
the other Loan Parties on the Closing Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Borrower, which is substantially related thereto or is a reasonable
extension thereof).
     “Specified Equity Contribution” shall mean any cash contribution to the
common equity of Holdings and/or any purchase or investment in an Equity
Interest of Holdings other than Disqualified Capital Stock in each case made
pursuant to Section 8.04.
     “Specified Holders” shall mean Hindalco and its Affiliates.

71



--------------------------------------------------------------------------------



 



     “Specified Transaction” shall mean, with respect to any period, any
Permitted Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividend, designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, incurrence
or prepayment of Indebtedness (including any transaction under Section 6.11),
any Incremental Term Loan or Revolving Credit Commitment increase that by the
terms of this Agreement requires compliance on a Pro Forma Basis with a test or
covenant hereunder or requires such test or covenant (or a component of such
test or covenant) to be calculated on a “Pro Forma Basis”.
     “Spot Selling Rate” shall mean, on any date of determination, the spot
selling rate determined by the Administrative Agent which shall be the spot
selling rate posted by Reuters on its website for the sale of the applicable
currency for Dollars at approximately 5:00 p.m. (New York City time) on the
prior Business Day; provided that if such rate is not available, such rate shall
be the spot selling rate posted by the Federal Reserve Bank of New York on its
website for the sale of the applicable currency for Dollars at approximately
5:00 p.m. (New York City time) on the prior Business Day.
     “Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary (other than
a Restricted Subsidiary organized under the laws of a Principal Jurisdiction)
that are negotiated in good faith at arm’s length in a Receivables
securitization transaction so long as none of the same constitute Indebtedness,
a Contingent Obligation (other than in connection with an obligation to
repurchase receivables that do not satisfy related representations and
warranties) or otherwise require the provision of credit support in excess of
customary credit enhancement established upon entering into such Receivables
securitization transaction negotiated in good faith at arm’s length.
     “Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
     “Subsidiary” shall mean, with respect to any person (the “parent”) at any
date, (i) any corporation, limited liability company, association or other
business entity of which securities or other ownership interests representing
more than 50% of the voting power of all Equity Interests entitled (without
regard to the occurrence of any contingency) to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (ii) any partnership
(a) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of

72



--------------------------------------------------------------------------------



 



Holdings. Notwithstanding the foregoing, Logan shall not be treated as a
Subsidiary hereunder or under the other Loan Documents unless it qualifies as a
Subsidiary under clause (i) of this definition.
     “Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on
Schedule 1.01(b), and each other Restricted Subsidiary that is or becomes a
party to this Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
     “Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
     “Support Agreement” shall mean the Support Agreement, dated December 17,
2010, among Novelis North America Holdings Inc., Novelis Acquisitions LLC and
the Borrower.
     “Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which is (a) (i) prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction where such Mortgaged Property is
located, (ii) current as of a date which shows all exterior construction on the
site of such Mortgaged Property or any easement, right of way or other interest
in the Mortgaged Property has been granted or become effective through operation
of law or otherwise with respect to such Mortgaged Property which, in either
case, can be depicted on a survey, unless otherwise acceptable to the Collateral
Agent, (iii) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(o)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
     “Swiss Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Switzerland party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Switzerland that is required to become a
Guarantor pursuant to the terms hereof.
     “Swiss Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-4, including all sub-parts thereto, among
the Swiss Guarantors and the Collateral Agent for the benefit of the Secured
Parties.
     “Swiss Withholding Tax” shall mean any withholding tax in accordance with
the Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz
uber die Verrechnungssteuer) and any successor provision, as appropriate.

73



--------------------------------------------------------------------------------



 



     “Syndication Agent” shall mean JPMorgan Chase Bank, N.A.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under a so-called synthetic, off-balance sheet or tax retention lease.
     “Tax Return” shall mean all returns, statements, filings, attachments and
other documents or certifications required to be filed in respect of Taxes.
     “Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
     “Taxing Authority” shall mean any Governmental Authority of any
jurisdiction or political subdivision thereof with the authority to impose,
assess, and collect Taxes and engage in activities of a similar nature with
respect to such Taxing Authority.
     “Term Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Term Loans hereunder up to the amount
set forth on Schedule I to the Lender Addendum executed and delivered by such
Lender directly under the column entitled “Term Loan Commitment” or in an
Increase Joinder. The aggregate amount of the Lenders’ Term Loan Commitments on
the Closing Date is $1,500,000,000.
     “Term Loan Purchase Amount” shall have the meaning assigned to such term in
the definition of “Dutch Auction”.
     “Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
     “Term Loans” shall mean the Initial Term Loan, the Other Term Loan and the
Incremental Term Loan, as the context requires.
     “Test Period” shall mean, at any time, the four consecutive fiscal quarters
of the Borrower then last ended (in each case taken as one accounting period).

74



--------------------------------------------------------------------------------



 



     “Title Company” shall mean any title insurance company as shall be retained
by the Borrower and reasonably acceptable to the Administrative Agent.
     “Title Policy” shall have the meaning assigned to such term in
Section 4.01(o)(iii).
     “Total Net Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (a) Consolidated Total Net Debt as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period; provided that if the Total Net
Leverage Ratio is being determined for purposes of whether an action or
transaction is permitted under this Agreement (and not for purposes of
compliance with Section 6.10, but including for purposes of determining whether
the Borrower will be in compliance with Section 6.10 on a Pro Forma Basis after
giving effect to or taking into account an action or transaction), then
Consolidated Total Net Debt shall be determined as of the particular Calculation
Date upon which such action or transaction is being measured and Consolidated
EBITDA shall be determined for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
     “Transaction Documents” shall mean the Loan Documents (other than Hedging
Agreements), the New Senior Note Documents and the Revolving Credit Loan
Documents.
     “Transactions” shall mean, collectively, the transactions to occur pursuant
to the Transaction Documents, including (a) the execution and delivery of the
Loan Documents and the initial borrowings hereunder; (b) the Refinancing;
(c) the execution and delivery of the Revolving Credit Loan Documents and the
borrowings thereunder; (d) the execution and delivery of the New Senior Note
Documents on the Closing Date and the receipt by Borrower of at least
$2,500,000,000 in gross proceeds from the sale of the New Senior Notes, (e) the
consummation of the Debt Tender Offer, (f) the payment of the Closing Date
Distribution and (g) the payment of all fees and expenses to be paid on or prior
to the Closing Date and owing in connection with the foregoing.
     “Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided that if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” shall mean the Uniform

75



--------------------------------------------------------------------------------



 



Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
     “U.K. Guarantor” shall mean each Restricted Subsidiary of the Borrower
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Borrower incorporated in England and Wales that is
required to become a Guarantor pursuant to the terms hereof.
     “U.K. Security Agreement” shall mean, collectively, any Security Agreement
substantially in the form of Exhibit M-3, including all sub-parts thereto, among
the U.K. Guarantors and the Collateral Agent for the benefit of the Secured
Parties, including the U.K. Share Charge.
     “U.K. Share Charge” shall mean shall mean a Security Agreement in
substantially the form of Exhibit M-3-2, among the Borrower and the Collateral
Agent.
     “United States” shall mean the United States of America.
     “Unrestricted Cash” shall mean cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries (in each case, free and clear of all Liens
(other than Liens permitted pursuant to Section 6.02(a), (j), and (k)), to the
extent the use thereof for the application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any of the Restricted
Subsidiaries is a party and excluding cash and Cash Equivalents (i) which are
listed as “restricted” on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date or (ii) constituting proceeds of a Specified Equity
Contribution.
     “Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
     “Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower
designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 5.16 subsequent to the Closing Date.
     “Upfront Fees” shall have the meaning assigned to such term in
Section 2.05.
     “US GAAP” shall have the meaning assigned to such term in Section 1.04.
     “U.S. Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in the United States, any state thereof or the District of Columbia,
party hereto as a Guarantor, and each other Restricted Subsidiary of the
Borrower organized in the United States, any state

76



--------------------------------------------------------------------------------



 



thereof or the District of Columbia that is required to become a Guarantor
pursuant to the terms hereof.
     “U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
     “U.S. Loan Parties” shall mean the U.S. Guarantors.
     “U.S. Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit M-1 among the Borrower, the U.S. Loan Parties and the
Collateral Agent for the benefit of the Secured Parties.
     “Voting Stock” shall mean, with respect to any person, any class or classes
of Equity Interests pursuant to which the holders thereof have the general
voting power under ordinary circumstances to elect at least a majority of the
Board of Directors of such person.
     “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
     “Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation
100% of whose capital stock (other than directors’ qualifying shares) is at the
time owned by such person and/or one or more Wholly Owned Subsidiaries of such
person and (b) any partnership, association, joint venture, limited liability
company or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Wind-Up” shall have the meaning assigned to such term in Section 6.05(g),
and the term “Winding-Up” shall have a meaning correlative thereto.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan” or an “Incremental Term Loan”) or Type (e.g., a “Eurodollar Rate
Loan”). Borrowings also may be classified and referred to by Class or Type
(e.g., a “Eurodollar Term Borrowing”).

77



--------------------------------------------------------------------------------



 



Section 1.03 Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) any reference to a Subsidiary of a
Person shall include any direct or indirect Subsidiary of such Person, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law or regulation
herein shall include all statutory and regulatory provisions consolidating,
amendment or interpreting such law or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (h) “on,” when used with respect to
the Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.” For purposes of this Agreement and the other
Loan Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in dollars, such amounts shall be deemed to
refer to Dollars or Dollar Equivalents and any requisite currency translation
shall be based on the Spot Selling Rate in effect on the Business Day
immediately preceding the date of such transaction or determination and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such refinancing, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing Indebtedness is denominated
in the same currency as such Indebtedness being refinanced and (y) the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced except as permitted by the definition of
Permitted Refinancing Indebtedness). For purposes of this Agreement and the
other Loan Documents, the word “foreign” shall refer to jurisdictions other than
the United States, the states thereof and the District of Columbia. From and
after the effectiveness of the Permitted Holdings Amalgamation (i) all
references to Borrower in any Loan Document shall refer to the Successor
Borrower and (ii) all references to Holdings in any Loan Document shall refer to
the Successor Holdings.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis

78



--------------------------------------------------------------------------------



 



as in effect from time to time (“US GAAP”) and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with US GAAP,
as in effect from time to time unless otherwise agreed to by Borrower and the
Required Lenders or as set forth below; provided that (i) the Borrower may elect
to convert from US GAAP for the purposes of preparing its financial statements
and keeping its books and records to IFRS and if the Borrower makes such
election it shall give prompt written notice to the Administrative Agent and the
Lenders within five Business Days of such election, along with a reconciliation
of the Borrower’s financial statements covering the four most recent fiscal
quarters for which financial statements are available (including a
reconciliation of the Borrower’s audited financial statements prepared during
such period), (ii) upon election of any conversion to IFRS, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend the
financial ratios and requirements and other terms of an accounting or a
financial nature in the Loan Documents to preserve the original intent thereof
in light of such conversion to IFRS (subject to the approval of the Required
Lenders); provided that, until so amended (x) such ratios or requirements (and
all terms of an accounting or a financial nature) shall continue to be computed
in accordance with US GAAP prior to such conversion to IFRS and (y) the Borrower
shall provide to the Administrative Agent and the Lenders any documents and
calculations required under this Agreement or as reasonably requested hereunder
by the Administrative Agent or any Lender setting forth a reconciliation between
calculations of such ratios and requirements and other terms of an accounting or
a financial nature made before and after giving effect to such conversion to
IFRS and (iii) if at any time any change in US GAAP or change in IFRS would
affect the computation of any financial ratio or requirement or other terms of
an accounting or a financial nature set forth in any Loan Document, and the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement or other terms of an accounting or a financial nature to preserve
the original intent thereof in light of such change in US GAAP or change in IFRS
(subject to the approval of the Required Lenders); provided that, until so
amended, (x) such ratio or requirement or other terms of an accounting or a
financial nature shall continue to be computed in accordance with US GAAP prior
to such change therein or change in IFRS and (y) the Borrower shall provide to
the Administrative Agent and the Lenders any documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement or other terms of an
accounting or a financial nature made before and after giving effect to such
change in US GAAP or change in IFRS. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Holdings, the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
Section 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

79



--------------------------------------------------------------------------------



 



Section 1.06 Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio and the Senior Secured Net Leverage Ratio
shall be calculated on a Pro Forma Basis with respect to each Specified
Transaction occurring during the applicable four quarter period to which such
calculation relates, or subsequent to the end of such four-quarter period but
not later than the date of such calculation; provided that notwithstanding the
foregoing, when calculating the Total Net Leverage Ratio and the Senior Secured
Net Leverage Ratio, as applicable, for purposes of (i) determining the
applicable percentage of Excess Cash Flow set forth in Section 2.10(f),
(ii) determining actual compliance with any covenant pursuant to Section 6.10
(and not compliance for the purposes of determining whether a specific action or
transaction is permitted) and (iii) determining the Applicable Margin, the
Specified Transactions and the events described in the definition of Pro Forma
Basis (and corresponding provisions of the definition of Consolidated EBITDA)
that occurred subsequent to the end of the applicable four quarter period shall
not be given pro forma effect or calculated on a Pro Forma Basis.
ARTICLE II
THE CREDITS
Section 2.01 Commitments.
     (a) Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make a Term Loan in Dollars to the Borrower on the Closing
Date in the principal amount not to exceed its Term Loan Commitment.
     (b) Amounts paid or prepaid in respect of Term Loans may not be reborrowed.
Section 2.02 Loans.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Borrowing shall be in
an aggregate principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount.
     (b) Subject to Section 2.11 and Section 2.12, each Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower
may request pursuant to Section 2.03; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurodollar Rate Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in

80



--------------------------------------------------------------------------------



 



accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than eight
(8) Eurodollar Rate Borrowings hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
     (c) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account of the Borrower as directed by the
Borrower in the applicable Borrowing Request maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and the Borrower’s
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.02(d) shall cease.
     (e) Notwithstanding anything to the contrary contained herein, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Loans.
Section 2.03 Borrowing Procedure.
     (a) To request a Borrowing, the Borrower shall deliver, by hand delivery,
telecopier or, to the extent separately agreed by the Administrative Agent, by
an electronic communication in accordance with the second sentence of
Section 11.01(b) and the second paragraph of Section

81



--------------------------------------------------------------------------------



 



11.01(d), a duly completed and executed Borrowing Request to the Administrative
Agent (i) in the case of a Eurodollar Rate Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, or (ii) in the case of a Base Rate Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:
          (i) the aggregate amount of such Borrowing;
          (ii) the date of such Borrowing, which shall be a Business Day;
          (iii) [Reserved];
          (iv) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing;
          (v) in the case of a Eurodollar Rate Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
          (vi) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section
2.02(c); and
          (vii) in the case of the initial Credit Extension hereunder or under
any Incremental Term Loan Commitments, that the conditions set forth in
Section 4.02(b) — (d) have been satisfied as of the date of the notice.
     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04 Repayment of Loans; Evidence of Debt.
     (a) Promise to Repay. The Borrower hereby unconditionally promises to pay
to the Administrative Agent, for the account of each applicable Lender, the then
unpaid principal

82



--------------------------------------------------------------------------------



 



amount of each Term Loan of such Lender on the Maturity Date of such Term Loans.
All payments or repayments of Loans made pursuant to this Section 2.04(a) shall
be made in Dollars.
     (b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type and Class thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder;
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The entries made
in the accounts maintained pursuant to this paragraph shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.
     (c) Promissory Notes. Any Lender by written notice to Borrower (with a copy
to the Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender one or more promissory notes payable to such
Lender or its registered assigns in the form of Exhibit K (with, in the case of
Loans other than the Initial Term Loans, such changes as are appropriate, in the
Administrative Agent’s reasonable discretion, to reflect the terms of such
Loans). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to such payee or its registered assigns.
Section 2.05 Fees.
     (a) Fees. The Borrower agrees to pay all Fees payable pursuant to the Fee
Letter, in the amounts and on the dates set forth therein.
     (b) Upfront Fees. The Borrower agrees to pay each Lender on the Closing
Date an upfront fee equal to 1.0% of the aggregate amount of Term Loan
Commitments of such Lender (the “Upfront Fees”).
     (c) All Fees shall be paid on the dates due, in immediately available funds
in dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.

83



--------------------------------------------------------------------------------



 



Section 2.06 Interest on Loans.
     (a) Base Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Base Rate Borrowing shall bear interest at a rate per
annum equal to the Base Rate plus the Applicable Margin in effect from time to
time; provided that Incremental Term Loans and Other Term Loans may have a
different Applicable Margin as provided for in Sections 2.23 and 2.24, subject
to the provisions thereof.
     (b) Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c),
the Loans comprising each Eurodollar Rate Borrowing shall bear interest at a
rate per annum equal to the Eurodollar Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin in effect from time to time
provided that Incremental Term Loans and Other Term Loans may have a different
Applicable Margin as provided for in Sections 2.23 and 2.24, subject to the
provisions thereof.
     (c) Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to Base Rate Loans as provided in Section 2.06(a) (in either case,
the “Default Rate”).
     (d) Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
     (f) Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in Dollars.

84



--------------------------------------------------------------------------------



 



Section 2.07 Termination of Commitments. The Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date.
Section 2.08 Interest Elections.
     (a) Generally. Each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a Base
Rate Borrowing or to rollover or continue such Borrowing and, in the case of a
Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions (not less than the Minimum Amount) of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, the Borrower shall not be entitled to request any conversion,
rollover or continuation that, if made, would result in more than eight
(8) Eurodollar Rate Borrowings outstanding hereunder at any one time.
     (b) Interest Election Notice. To make an election pursuant to this Section,
the Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:
          (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, or if outstanding Borrowings are being combined, allocation to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);
          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
          (iii) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and
          (iv) if the resulting Borrowing is a Eurodollar Rate Borrowing, the
Interest Period to be applicable thereto after giving effect to

85



--------------------------------------------------------------------------------



 



such election, which shall be a period contemplated, as applicable, by the
definition of the term “Interest Period”.
     If any such Interest Election Request requests a Eurodollar Rate Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (c) Automatic Conversion to Base Rate Borrowings. If an Interest Election
Request with respect to a Eurodollar Rate Borrowing is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to the Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar
Rate Borrowing shall be converted to an Base Rate Borrowing at the end of the
Interest Period applicable thereto.
Section 2.09 Amortization of Term Loan Borrowings.
     (a) The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date, a “Term
Loan Repayment Date”), a principal amount of the Term Loans equal to the amount
set forth on Annex I for such date (as adjusted from time to time pursuant to
Section 2.10(g)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
     (b) To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date of such Term Loans.
Section 2.10 Optional and Mandatory Prepayments of Loans.
     (a) Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in a principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount or, if less, the outstanding principal
amount of such Borrowing.

86



--------------------------------------------------------------------------------



 



     (b) Net Cash Proceeds Account. Subject to the terms of the Intercreditor
Agreement, the Net Cash Proceeds of any Pari Passu Priority Collateral arising
from an Asset Sale or Casualty Event by the Borrower or any Subsidiary Guarantor
which Net Cash Proceeds are being reinvested in accordance with Sections 2.10(c)
or (e), respectively, shall be deposited in one or more Net Cash Proceeds
Accounts pending final application of such proceeds (and any products of such
proceeds) in accordance with the terms hereof (provided that prior to such final
application, and without affecting the Borrower’s obligations under
Sections 2.10(c) and (e), such proceeds may be utilized to make repayments of
the Revolving Credit Loans without reducing Revolving Credit Commitments).
     (c) Asset Sales. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds of any Asset Sale by the Borrower or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of the Term Loans
in accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided, that if at the time that any such
prepayment would be required, the Borrower is required to prepay or offer to
repurchase Permitted First Priority Refinancing Debt or any Additional Senior
Secured Indebtedness that is secured on a pari passu basis with the Secured
Obligations pursuant to the terms of the documentation governing such
Indebtedness with the Net Cash Proceeds of such Asset Sale (such Permitted First
Priority Refinancing Debt or Additional Senior Secured Indebtedness required to
be prepaid or offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided, that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Cash Proceeds required to be allocated
to the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.10(c) shall be reduced accordingly; provided
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness prepaid or repurchased, the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof; provided further that:
          (i) no such prepayment shall be required under this Section 2.10(c)
with respect to (A) any Asset Sale permitted by Section 6.06 other than clauses
(b), (i), (k) and (l) thereof, (B) the disposition of property which constitutes
a Casualty Event, or (C) Asset Sales for fair market value resulting in less
than $10,000,000 in Net Cash Proceeds in any fiscal year; and
          (ii) so long as no Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that the Borrower shall have delivered an

87



--------------------------------------------------------------------------------



 



Officers’ Certificate to the Administrative Agent on or prior to such date
stating that such Net Cash Proceeds are expected to be reinvested in fixed or
capital assets or to make Permitted Acquisitions (and (x) in the case of Net
Cash Proceeds from an Asset Sale made pursuant to Section 6.06(k), such Net Cash
Proceeds may also be used to make investments in joint ventures so long as a
Company owns at least 50% of the Equity Interests in such joint venture and
(y) in the case of Net Cash Proceeds from an Asset Sale by a Joint Venture
Subsidiary, such Net Cash Proceeds may also be used by such Joint Venture to
reinvest in property (other than cash, Cash Equivalents and securities) to be
owned by such Joint Venture and used in an activity permitted under
Section 6.15) within 365 days (or in the event the Borrower or any Restricted
Subsidiary has entered into a binding agreement to make such reinvestment within
such 365 day period, such period shall be extended for an additional 180 days
with respect to the portion of such Net Cash Proceeds so committed to be
reinvested) following the date of such Asset Sale (which Officers’ Certificate
shall set forth the estimates of the proceeds to be so expended); provided that
if all or any portion of such Net Cash Proceeds is not so reinvested within such
365-day period (as such period may be extended pursuant to the foregoing) , such
unused portion shall be applied on the last day of such period to mandatory
prepayments as provided in this Section 2.10(c).
     (d) Debt Issuance. Not later than one (1) Business Day following the
receipt of any Net Cash Proceeds of any Debt Issuance or issuance of
Disqualified Capital Stock by Holdings, the Borrower or any of its Restricted
Subsidiaries (other than in the case of an issuance of Disqualified Capital
Stock, as permitted by Section 6.13), the Borrower shall make prepayments in
accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100% of
such Net Cash Proceeds.
     (e) Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by the Borrower or any of
its Restricted Subsidiaries, the Borrower shall make prepayments in accordance
with Section 2.10(g) and (h) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:
          (i) so long as no Event of Default shall then exist or arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that the Borrower shall have delivered an Officers’ Certificate to
the Administrative Agent on or prior to such date stating that such proceeds are
expected to be used to repair, replace or restore any property in respect of
which such Net Cash Proceeds were paid or to reinvest in other fixed or capital
assets, no later than 365 days (or in the event the Borrower or any Restricted
Subsidiary has entered into a binding agreement to make such repair,
replacement, restoration or reinvestment within such 365 day period, such period
shall be extended for an additional

88



--------------------------------------------------------------------------------



 



180 days with respect to the portion of such Net Cash Proceeds committed for
such repair, replacement, restoration or reinvestment) following the date of
receipt of such proceeds; and
          (ii) if any portion of such Net Cash Proceeds shall not be so applied
within such 365-day period (as such period may be extended pursuant to clause
(i), above), such unused portion shall be applied on the last day of such period
to mandatory prepayments as provided in this Section 2.10(e).
     (f) Excess Cash Flow. No later than 105 days after the end of each Excess
Cash Flow Period, the Borrower shall make prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to the amount by which
(A) the Excess Cash Flow Percentage (defined below) of such Excess Cash Flow for
such Excess Cash Flow Period exceeds (B) the aggregate amount of all voluntary
prepayments of Term Loans made pursuant to Section 2.10(a) with Internally
Generated Cash Flow during such Excess Cash Flow Period and voluntary
prepayments of Revolving Credit Loans made with Internally Generated Cash Flow
during such Excess Cash Flow Period (but, in the case of Revolving Credit Loans,
only to the extent such prepayments are accompanied by a simultaneous permanent
reduction of the Revolving Loan Commitments in an equal amount (and excluding
any such reduction to the extent relating to the entering into of a replacement
Revolving Credit Agreement)). “Excess Cash Flow Percentage” shall mean 50%;
provided, however, that if (i) on the date such prepayment is required to be
made, no Event of Default has occurred and is continuing, and (ii) the Senior
Secured Net Leverage Ratio, as of the last day of such Excess Cash Flow Period,
is less than or equal to 1.75 to 1.0 but greater than 1.50 to 1.0, then such
percentage shall be 25%. No payment of any Loans shall be required under this
Section 2.10(f) if (i) on the date such prepayment is required to be made, no
Event of Default has occurred and is continuing and (ii) the Senior Secured Net
Leverage Ratio, as of the last day of such Excess Cash Flow Period, is less than
or equal to 1.50:1.0.
     (g) Application of Prepayments. (i) [Intentionally Omitted].
          (ii) [Intentionally Omitted]
          (iii) Prior to any optional or mandatory prepayment hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
Section 2.10(i), subject to the provisions of this Section 2.10(h); provided
that after an Event of Default has occurred and is continuing or after the
acceleration of the Obligations, Section 8.03 shall apply and provided further,
such prepayment shall be applied ratably to each Class of Loans.

89



--------------------------------------------------------------------------------



 



          (iv) Any prepayments of any Class of Term Loans (x) pursuant to
Section 2.10(a) shall be applied as directed by the Borrower and (y) pursuant to
Section 2.10(c), (d), (e), (f) and (i) shall be applied (i) in direct order of
maturity to the next eight scheduled repayments of such Class of Term Loans and
(ii) to the extent of any excess, ratably to the remaining scheduled repayments
of Term Loans.
          (v) Amounts to be applied pursuant to this Section 2.10 to the
prepayment of Term Loans shall be applied first to reduce outstanding Base Rate
Loans. Any amounts remaining after each such application shall be applied to
prepay Eurodollar Rate Loans.
          (vi) Notwithstanding any of the foregoing, if the amount of any
prepayment of Loans required under this Section 2.10 shall be in excess of the
amount of the Base Rate Loans at the time outstanding (an “Excess Amount”), only
the portion of the amount of such prepayment as is equal to the amount of such
outstanding Base Rate Loans shall be immediately prepaid and, at the election of
the Borrower, the Excess Amount shall be either (1) deposited in an escrow
account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount or (2) prepaid immediately, together with any amounts owing
to the Lenders under Section 2.13.
     (h) Notice of Prepayments. (i) The Borrower shall notify the Administrative
Agent by written notice of any prepayment hereunder (A) in the case of
prepayment of a Eurodollar Rate Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment, and (B) in the
case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment. Each such notice
shall be irrevocable. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.
          (ii) [Intentionally Omitted]

90



--------------------------------------------------------------------------------



 



          (iii) Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.
     (i) Foreign Asset Sales. Notwithstanding any other provisions of Section
2.10(b), (c) or (e) (i) to the extent that any of or all the Net Cash Proceeds
of any Asset Sale or Casualty Event subject to such sections are received by a
Restricted Subsidiary that is not organized under the United States or any State
or political subdivision thereof or of Canada or any province or political
subdivision thereof (a “Foreign Asset Sale”) and such Net Cash Proceeds are
prohibited, restricted or otherwise delayed (each, a “Repatriation Limitation”)
by applicable local law from being repatriated to the United States or Canada,
the portion of such Net Cash Proceeds so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.10 but may
be retained by the applicable Restricted Subsidiary so long as such Repatriation
Limitation exists (provided, that such Restricted Subsidiary shall use its
commercially reasonable efforts to overcome any Repatriation Limitation) and
once such Repatriation Limitation no longer exists, such Restricted Subsidiary
shall promptly repatriate an amount equal to such Net Cash Proceeds to the
Borrower which shall promptly (and in any event not later than five Business
Days after such repatriation) apply such amount to the repayment of the Term
Loans pursuant to this Section 2.10 and (ii) to the extent that the Borrower has
reasonably determined in good faith that repatriation of any of or all of such
Net Cash Proceeds of any Asset Sale or Casualty Event subject to Section 2.10(c)
or (e) would have a material adverse tax cost consequence with respect to such
Net Cash Proceeds for such Restricted Subsidiary or any other Loan Party, the
Net Cash Proceeds so affected may be retained by the applicable Restricted
Subsidiary.
     (j) Prepayment Premium. In the event that, prior to the first anniversary
of the Closing Date, there shall occur any amendment, amendment and restatement
or other modification of this Agreement that reduces the Applicable Margin or
interest rate (excluding changes in the calculation of the Total Net Leverage
Ratio) with respect to any Term Loans or any prepayment or refinancing of any
Term Loans, in whole or in part with proceeds of Indebtedness having lower
applicable total yield than the applicable total yield for the Term Loans as of
the Closing Date, each such amendment, amendment and restatement, modification,
prepayment or refinancing, as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.00% of the outstanding principal
amount of the Term Loans affected by such amendment, amendment and restatement
or modification, or subject to such prepayment or refinancing. As a condition to
effectiveness of any required assignment by any non-consenting Lender of its
Term Loans pursuant to Section 2.16 in respect of any amendment, amendment and
restatement or modification to this Agreement effective prior to the first
anniversary of the Closing Date that has the effect of reducing the Applicable
Margin or interest rate for any Term Loans from the Applicable Margin or
interest rate in effect on the Closing

91



--------------------------------------------------------------------------------



 



Date, the Borrower shall pay to such non-consenting Lender of Term Loans a
premium or fee equal to the premium or fee that would apply pursuant to the
preceding sentence if such non-consenting Lender’s Term Loans being assigned
were being prepaid and subject to the premium or fee set forth in the
immediately preceding sentence.
Section 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
     (a) the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
     (b) the Administrative Agent is advised in writing by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.
Section 2.12 Yield Protection; Change in Law Generally.
     (a) Increased Costs Generally. If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
          (ii) impose on any Lender or the interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan),

92



--------------------------------------------------------------------------------



 



or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines (in good faith, but in
its sole absolute discretion) that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Change in Legality Generally. Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Rate Loan or to give effect to its obligations
as contemplated hereby with respect to any Eurodollar Rate Loan, then, upon
written notice by such Lender to the Borrower and the Administrative Agent:
          (i) the Commitments of such Lender (if any) to fund the affected Type
of Loan shall immediately terminate; and

93



--------------------------------------------------------------------------------



 



          (ii) (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Base Rate Loans will not thereafter (for such duration) be
converted into Eurodollar Rate Loans, whereupon any request to convert a Base
Rate Borrowing to a Eurodollar Rate Borrowing or to continue a Eurodollar Rate
Borrowing for an additional Interest Period shall, as to such Lender only, be
deemed a request to continue a Base Rate Loan as such, or to convert a
Eurodollar Rate Loan into a Base Rate Loan, as the case may be, unless such
declaration shall be subsequently withdrawn and (y) all such outstanding
Eurodollar Rate Loans made by such Lender shall be automatically converted to
Base Rate Loans on the last day of the then current Interest Period therefor or,
if earlier, on the date specified by such Lender in such notice (which date
shall be no earlier than the last day of any applicable grace period permitted
by applicable law).
     (f) Increased Tax Costs. If any Change in Law shall subject any Lender to
any (i) Tax of any kind whatsoever with respect to this Agreement or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof, or (ii) Tax imposed on it that is specially (but not
necessarily exclusively) applicable to lenders such as such Lender as a result
of the general extent and/or nature of their activities, assets, liabilities,
leverage, other exposures to risk, or other similar factors, including but not
limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith, the proposed United Kingdom Tax to be known as the “bank
levy” (in respect of which draft legislation was last published on December 9,
2010) in such form as it may be imposed and as amended or reenacted, and similar
legislation (except, in each case of the foregoing clauses (i) and (ii), for
Indemnified Taxes or Other Taxes covered by Section 2.15 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender; provided,
however, for purposes of this Section 2.12(f), a franchise tax in lieu of or in
substitute of net income taxes shall be treated as an Excluded Tax only if such
franchise tax in lieu of or in substitute of net income taxes is imposed by a
state, city or political subdivision of a state, in each case in the United
States, for the privilege of being organized or chartered in, or doing business
in, such state, city or political subdivision of such state or city in the
United States), and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.
Section 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Rate Loan
earlier than the last day of an Interest Period applicable thereto (including as
a result of an Event of Default), (b) the conversion of any Eurodollar Rate Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Term Loan on the date
specified in any notice delivered pursuant hereto or (d) the assignment of any
Eurodollar Rate

94



--------------------------------------------------------------------------------



 



Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.16(c), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of any Eurodollar Rate Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan)
(excluding, however, the Applicable Margin included therein, if any, and the
effect of clause (ii) of each of the sentences contained in the “Eurodollar Base
Rate” definition), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits of a
comparable currency, amount and period from other banks in the applicable
interbank market. A certificate of any Lender setting forth in reasonable detail
any amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13 shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive and binding absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within five (5) days after receipt thereof.
Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
     (a) Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16 or Section 11.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without condition
or deduction for any counterclaim, defense, recoupment or setoff. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13,
Section 2.15, Section 2.16 and Section 11.03 shall be made directly to the
persons entitled thereto and payments pursuant to other Loan Documents shall be
made to the persons specified therein. The Administrative Agent shall distribute
any such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.

95



--------------------------------------------------------------------------------



 



     (b) Pro Rata Treatment.
          (i) Each payment by the Borrower of interest in respect of the Loans
of any Class shall be applied to the amounts of such obligations owing to the
Lenders pro rata according to the respective amounts then due and owing to the
Lenders.
          (ii) Each payment by the Borrower on account of principal of the
Borrowings of any Class shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Lenders.
     (c) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
     (d) Sharing of Set-Off. Subject to the terms of the Intercreditor
Agreement, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
          (ii) the provisions of this paragraph shall not be construed to apply
to (x) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply);
provided, that this paragraph shall not apply

96



--------------------------------------------------------------------------------



 



to purchases or other payments pursuant to the Dutch Auction provisions of this
Agreement, as provided in Section 11.04(b)(v).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
     (e) Borrower Default. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Interbank Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. A notice of the Administrative Agent to any Lender or
the Borrower with respect to any amount owing under this Section 2.14(e) shall
be conclusive, absent manifest error.
     (f) Lender Default. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.02(c), Section 2.14(e) or
Section 11.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
     (g) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 11.03 are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 11.03 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 11.03.

97



--------------------------------------------------------------------------------



 



     (h) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
Section 2.15 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes or
any Other Taxes from such payments, then (i) the applicable Loan Party shall
increase the sum payable as necessary so that after all such required deductions
and withholdings (including any such deductions and withholdings applicable to
additional sums payable under this Section) each Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Taxing Authority in
accordance with applicable Requirements of Law.
     (b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with applicable Requirements of Law.
     (c) Indemnification by Loan Parties. Each Loan Party shall indemnify each
Agent and each Lender, within ten (10) Business Days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.15) paid by such Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Taxing Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by such Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. The Borrower shall not be obliged to provide indemnity under this Section
where the Indemnified Tax or Other Tax in question is compensated for by an
increased payment under Sections 2.12(f) or 2.15(a).
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

98



--------------------------------------------------------------------------------



 



     (e) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to the
Borrower (with a copy to the Administrative Agent), if reasonably requested by
the Borrower or the Administrative Agent (and from time to time thereafter, as
requested by the Borrower or Administrative Agent), such properly completed and
executed documentation prescribed by applicable Requirements of Law or any
subsequent replacement or substitute form that it may lawfully provide as will
permit such payments to be made without withholding or at a reduced rate of
withholding; provided, however, that no Lender shall be required to provide any
such documentation or form if, in the relevant Lender’s reasonable judgment,
doing so would subject such Lender to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall, to the
extent it may lawfully do so, deliver such other documentation reasonably
requested by the Borrower or the Administrative Agent as will enable the
applicable Loan Parties or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; provided, however, that no Lender shall be required to provide any
such documentation if, in the relevant Lender’s reasonable judgment, doing so
would subject such Lender to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Each Lender which so delivers any document requested by the Borrower or
Administrative Agent in this Section 2.15(e) further undertakes to deliver to
the Borrower (with a copy to Administrative Agent), upon request of the Borrower
or Administrative Agent, copies of such requested form (or a successor form) on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or Administrative Agent, in each case,
unless an event (including any change in treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required that
renders all such forms inapplicable or that would prevent such Lender from duly
completing and delivering any such form with respect to it. For avoidance of
doubt, the Borrower shall not be required to pay additional amounts to any
Lender or Agent pursuant to Section 2.15 to the extent the obligation to pay
such additional amount would not have arisen but for the failure of such Lender
or Agent to comply with this paragraph.
     (f) Treatment of Certain Refunds. If an Agent or a Lender determines, in
its sole discretion, that it has received a refund of, credit against, relief or
remission for any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which any Loan Party has paid
additional amounts pursuant to this Section or Section 2.12(f), it shall pay to
such Loan Party an amount equal to such refund, credit, relief or remission (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund or any additional amounts under
Section 2.12(f)), net of all reasonable and customary out-of-pocket

99



--------------------------------------------------------------------------------



 



expenses of such Agent or Lender, as the case may be, and without interest
(other than any interest paid by the relevant Taxing Authority with respect to
such refund or any additional amounts under Section 2.12(f)); provided that each
Loan Party, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Taxing Authority) to such Agent or such Lender
in the event such Agent or such Lender is required to repay such refund to such
Taxing Authority. Nothing in this Agreement shall be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
person. Notwithstanding anything to the contrary, in no event will any Agent or
any Lender be required to pay any amount to any Loan Party the payment of which
would place such Agent or such Lender in a less favorable net after-tax position
than such Agent or such Lender would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.
     (g) Co-operation. Notwithstanding anything to the contrary in
Section 2.15(e), with respect to non-U.S. withholding taxes, the relevant Agent,
the relevant Lender(s) (at the written request of the relevant Loan Party) and
the relevant Loan Party shall, co-operate in completing any procedural
formalities necessary (including delivering any documentation prescribed by the
applicable Requirement of Law and making any necessary reasonable approaches to
the relevant Taxing Authorities) for the relevant Loan Party to obtain
authorization to make a payment to which such Agent or such Lender(s) is
entitled without any, or a reduced rate of, deduction or withholding for, or on
account of, Taxes; provided, however, that none of the Agents or any Lender
shall be required to provide any documentation that it is not legally entitled
to provide, or take any action that, in the relevant Agent’s or the relevant
Lender’s reasonable judgment, would subject such Agent or such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect.
     (h) Tax Returns. If, as a result of executing a Loan Document, entering
into the transactions contemplated thereby or with respect thereto, receiving a
payment or enforcing its rights thereunder, any Agent or any Lender is required
to file a Tax Return in a jurisdiction in which it would not otherwise be
required file, the Loan Parties shall promptly provide such information
necessary for the completion and filing of such Tax Return as the relevant Agent
or Lender shall reasonably request with respect to the completion and filing of
such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
     (i) Value Added Tax. All amounts set out, or expressed to be payable under
a Loan Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any value added tax which is chargeable on such supply, and
accordingly, if value added tax is chargeable on any supply made by any Lender
or Agent to any party under a Loan Document, that party shall pay to the Lender
or Agent (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the value added tax (and such Lender or Agent
shall promptly provide an appropriate value added invoice to such party).

100



--------------------------------------------------------------------------------



 



Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the party reasonably
determines that neither it nor any other member of any group of which it is a
member for value added tax purposes is entitled to credit or repayment from the
relevant tax authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(i), then such Lender or Agent and Loan Party shall use
reasonable efforts to co-operate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Agent.
Section 2.16 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. Each Lender may at any time
or from time to time designate, by written notice to the Administrative Agent,
one or more lending offices (which, for this purpose, may include Affiliates of
the respective Lender) for the various Loans made by such Lender; provided that
to the extent such designation shall result, as of the time of such designation,
in increased costs under Section 2.12 or Section 2.15 in excess of those which
would be charged in the absence of the designation of a different lending office
(including a different Affiliate of the respective Lender), then the Borrower
shall not be obligated to pay such excess increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay the costs which would apply in the absence
of such designation and any subsequent increased costs of the type described
above resulting from changes after the date of the respective designation). Each
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder). Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder). The proviso to the first sentence of this
Section 2.16(a) shall not apply to changes in a lending office pursuant to
Section 2.16(b) if such change was made upon the written request of the
Borrower.
     (b) Mitigation Obligations. If any Lender requests compensation under
Section 2.12, or requires any Loan Party to pay any additional amount to any
Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or
Section 2.15, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. A

101



--------------------------------------------------------------------------------



 



certificate setting forth such costs and expenses submitted by such Lender to
the Borrower shall be conclusive absent manifest error.
     (c) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Taxing Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender is a Defaulting Lender, or if the Borrower
exercises its replacement rights under Section 11.02(d), then the Borrower may,
at its sole expense and effort, upon notice by the Borrower to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
          (i) the Borrower or the assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 11.04(b);
          (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any amounts under Section 2.10(j));
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and
          (iv) such assignment does not conflict with applicable Requirements of
Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.17 [INTENTIONALLY OMITTED].
Section 2.18 [INTENTIONALLY OMITTED].

102



--------------------------------------------------------------------------------



 



Section 2.19 Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.
     (a) Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in
Section 347) under this Agreement or such other Loan Document lawfully permitted
under Section 347 and, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of Interest (as defined in
Section 347) is determined to be contrary to the provisions of Section 347, such
payment, collection or demand shall be deemed to have been made by mutual
mistake of the Agents, the Lenders and the Canadian Loan Parties and the amount
of such payment or collection shall be refunded by the relevant Agents and
Lenders to the applicable Canadian Loan Parties. For the purposes of this
Agreement and each other Loan Document to which the Canadian Loan Parties are a
party, the effective annual rate of interest payable by the Canadian Loan
Parties shall be determined in accordance with generally accepted actuarial
practices and principles over the term of the loans on the basis of annual
compounding for the lawfully permitted rate of interest and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent for the account of the Canadian Loan
Parties will be conclusive for the purpose of such determination in the absence
of evidence to the contrary.
     (b) For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
          (i) whenever any interest or fee payable by the Canadian Loan Parties
is calculated using a rate based on a year of 360 days or 365 days, as the case
may be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
          (ii) all calculations of interest payable by the Canadian Loan Parties
under this Agreement or any other Loan Document are to be made on the basis of
the nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.

103



--------------------------------------------------------------------------------



 



The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
Section 2.20 [INTENTIONALLY OMITTED].
Section 2.21 [INTENTIONALLY OMITTED].
Section 2.22 [INTENTIONALLY OMITTED].
Section 2.23 Incremental Term Loan Commitments.
     (a) Borrower Request. The Borrower may by written notice to the
Administrative Agent, elect to request the establishment of one or more new Term
Loan Commitments (each, an “Incremental Term Loan Commitment”) (x) in an
aggregate principal amount of not less than $50,000,000 individually and (y) an
integral multiple of $1,000,000 in excess thereof. Each such notice shall
specify (i) date on which the Borrower proposes that such Incremental Term Loan
Commitments shall be effective (each, an “Increase Effective Date”), which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Lender or
Additional Lender to whom the Borrower proposes any portion of such Incremental
Term Loan Commitments be allocated and the amount of such allocations; provided
that any existing Lender approached to provide all or a portion of any
Incremental Term Loan Commitments may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitments.
     (b) Conditions. Such Incremental Term Loan Commitments shall become
effective, as of such Increase Effective Date; provided that:
          (i) each of the conditions set forth in Section 4.02 shall be
satisfied;
          (ii) no Default shall have occurred and be continuing or would result
from the borrowings to be made on the Increase Effective Date;
          (iii) after giving effect to the borrowings to be made on the Increase
Effective Date and to the consummation of any Permitted Acquisition or other
Investment or application of funds made with the proceeds of such borrowings, on
a Pro Forma Basis, the Senior Secured Net Leverage Ratio at such date shall be
not greater than 2.5 to 1.0 (provided that in calculating the Senior Secured Net
Leverage Ratio, the proceeds of Incremental Term Loans shall be excluded from
Unrestricted Cash); and

104



--------------------------------------------------------------------------------



 



          (iv) the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.
     (c) Terms of Incremental Term Loans and Commitments. The terms and
provisions of Loans made pursuant to the new Commitments shall be as follows:
          (i) terms and provisions of Loans made pursuant to Incremental Term
Loan Commitments (“Incremental Term Loans”) shall be, except as otherwise set
forth herein or in the Increase Joinder, identical to the existing Term Loans;
          (ii) the Weighted Average Life to Maturity of all Incremental Term
Loans shall be no shorter than the Weighted Average Life to Maturity of the
existing Term Loans;
          (iii) the maturity date of Incremental Term Loans (the “Incremental
Term Loan Maturity Date”) shall not be earlier than the Latest Maturity Date;
and
          (iv) the Applicable Margins for the Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders and the interest rate
for the Incremental Term Loans shall be determined by reference to the Base Rate
and Eurodollar Rate; provided, however, that if the initial yield on such
Incremental Term Loans (as determined by the Administrative Agent to be equal to
the sum of (x) the margin above the Eurodollar Rate on such Incremental Term
Loans, (y) if such Incremental Term Loans are initially made at a discount or
the Lenders making the same receive an upfront fee (other than any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Term Loans in its capacity as such) directly or indirectly from
Holdings, the Borrower or any Subsidiary for doing so (the amount of such
discount or fee, expressed as a percentage of the Incremental Term Loans, being
referred to herein as “Incremental OID”), the amount of such Incremental OID
divided by the lesser of (A) the average life to maturity of such Incremental
Term Loans and (B) four, and (z) the greater of (A) any amount by which the
minimum Eurodollar Rate applicable to such Incremental Term Loans exceeds the
minimum Eurodollar Rate then applicable to the Initial Term Loans, and (B) any
amount by which the minimum Base Rate applicable to such Incremental Term Loans
exceeds the minimum Base Rate then applicable to the Initial Term Loans) exceeds
the sum of (1) the Applicable Margin then in effect for Eurodollar Rate Loans
that are Initial Term Loans, and (2) the Upfront Fees divided by four, by more
than 50 basis points (the amount of

105



--------------------------------------------------------------------------------



 



such excess above 50 basis points being referred to herein as the “Incremental
Net Yield”), then the Applicable Margin then in effect for Initial Term Loans
shall automatically be increased by the Incremental Net Yield, effective upon
the making of the Incremental Term Loans, provided that to the extent the
Applicable Margin applicable to the Initial Term Loans is so increased, the
Applicable Margin on the Term Loans advanced after the Closing Date but prior to
the relevant Increase Effective Date shall be increased such that the difference
between the Applicable Margin applicable to the Initial Term Loans and such Term
Loans remains constant (or, if such Applicable Margin of both such series of
Term Loans was equal, such Applicable Margin remains equal)). All determinations
by the Administrative Agent as to Incremental Net Yield or other matters
contemplated by this Section 2.23 shall be conclusive absent manifest error.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Loan Parties, the Administrative Agent
and each Lender or Additional Lender making such Incremental Term Loan
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. This Section 2.23 (including clause (f) hereof) shall supersede
any provision in Section 2.14 or Section 11.02 to the contrary. In addition,
unless otherwise specifically provided herein, all references in Loan Documents
to Term Loans shall be deemed, unless the context otherwise requires, to include
references to Term Loans made pursuant to Incremental Term Loan Commitments made
pursuant to this Agreement, and all references in Loan Documents to Commitments
of a Class shall be deemed, unless the context otherwise requires, to include
references to new Commitments of such Class made pursuant to this Agreement.
     (d) Making of Incremental Term Loans. On any Increase Effective Date on
which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitments shall make a Term Loan to the Borrower in an
amount equal to its new Commitment.
     (e) Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section 2.23 shall constitute Loans and Commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
Incremental Term Loan Commitments or any such new Term Loans.

106



--------------------------------------------------------------------------------



 



     (f) Alternative Currency Term Loans. Subject to the conditions set forth
above, the Borrower may elect to establish Incremental Term Loan Commitments
denominated in an Alternative Currency. In such event, the Increase Joinder may
additionally effect such amendments and modifications to this Agreement or the
other Loan Documents, and the Administrative Agent and the Loan Parties may
enter into such additional Loan Documents, in each case, deemed necessary or
appropriate by the Administrative Agent in connection with such Incremental Term
Loan Commitments denominated in Alternative Currencies to modify or add
provisions relating to (i) the reference source for the determination of the
Eurodollar Rate applicable to Term Loans made in any Alternative Currency or
alternative interest rate benchmark for any applicable Alternative Currency,
(ii) the notice periods for borrowing requests with respect to Term Loans made
in any Alternative Currency, (iii) the minimum borrowing or prepayments amounts
applicable to any Term Loan denominated in an Alternative Currency, (iv) the
timing and manner of delivery of funds in any Alternative Currency, (v) gross-up
and/or indemnity with respect to withholding tax matters and (vi) other
provisions customarily applicable to loans in an Alternative Currency. With
respect to the calculations set for in clause (c)(iv) above for any Incremental
Net Yield with respect to Incremental Term Loans denominated in an Alternative
Currency, such calculations shall be made by the Administrative Agent based on
the margin above the appropriate benchmark component of the interest rate for
the Alternative Currency, as well as any applicable minimum rates or floors and
original issue discount or up front fees (which original issue discount and
upfront fees shall be given effect as provided above).
Section 2.24 Refinancing Amendments.
     (a) At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans then outstanding under this
Agreement (which will be deemed to include any then outstanding Other Term
Loans), in the form of Other Term Loans or Other Loan Term Commitments, in each
case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder, (ii) will have such
pricing and optional prepayment terms as may be agreed by the Borrower and the
Lenders thereof, (iii) will have a maturity date that is not prior to the
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than the Term Loans being refinanced, (iv) subject to clause (ii) above,
will have terms and conditions that are substantially identical to, or less
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (v) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans being
so refinanced; provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board

107



--------------------------------------------------------------------------------



 



resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 4.01. Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.24 shall
be in an aggregate principal amount that is (x) not less than $50,000,000 in the
case of Other Term Loans and (y) an integral multiple of $1,000,000 in excess
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.
     (b) This Section 2.24 shall supersede any provisions in Section 2.14 or
Section 11.02 to the contrary.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:
Section 3.01 Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s organizational or constitutional
powers and have been duly authorized by all necessary organizational or
constitutional action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

108



--------------------------------------------------------------------------------



 



Section 3.03 No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate) and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
any Company, (c) will not violate any material Requirement of Law, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect and
except for consents received pursuant to the Debt Tender Offer, and (e) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens. The execution,
delivery and performance of the Loan Documents will not violate, or result in a
default under, or require any consent or approval under, the Senior Notes, the
Senior Note Documents, or the Revolving Credit Loan Documents.
Section 3.04 Financial Statements; Projections.
     (a) Historical Financial Statements. The Borrower has heretofore delivered
to the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower (i) as of and for the fiscal
years ended March 31, 2009 and March 31, 2010, audited by and accompanied by the
unqualified opinion of PricewaterhouseCoopers, independent public accountants,
and (ii) as of and for the six-month period ended September 30, 2010, and for
the comparable period of the preceding fiscal year, in each case, certified by
the chief financial officer of the Borrower. Such financial statements and all
financial statements delivered pursuant to Section 5.01(a) and Section 5.01(b)
have been prepared in accordance with US GAAP and present fairly in all material
respects the financial condition and results of operations and cash flows of the
Borrower as of the dates and for the periods to which they relate.
     (b) No Liabilities. Except as set forth in the most recent financial
statements referred to in Section 3.04(a), as of the Closing Date there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, other than liabilities under the Loan
Documents, the Revolving Credit Loan Documents and the Senior Notes. Since March
31, 2010, there has been no event, change, circumstance or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.
     (c) Pro Forma Financial Statements. The Borrower has heretofore delivered
to the Lenders in the Confidential Information Memorandum, the Borrower’s
unaudited pro forma consolidated capitalization table as of September 30, 2010,
after giving effect to the Transactions as if they had occurred on such date.
Such capitalization table has been prepared in good faith

109



--------------------------------------------------------------------------------



 



by the Loan Parties, based on the assumptions stated therein (which assumptions
are believed by the Loan Parties on the date hereof to be reasonable), are based
on the best information available to the Loan Parties as of the date of delivery
thereof, accurately reflect all adjustments required to be made to give effect
to the Transactions and present fairly in all material respects the pro forma
capitalization of Holdings as of such date assuming the Transactions had
occurred at such date.
     (d) Forecasts. The forecasts of financial performance of the Borrower and
its subsidiaries furnished to the Lenders have been prepared in good faith by
the Loan Parties and based on assumptions believed by the Loan Parties to be
reasonable, it being understood that any such forecasts may vary from actual
results and such variations could be material.
Section 3.05 Properties.
     (a) Generally. Each Company has good title to, valid leasehold interests
in, or license of, all its property material to its business, free and clear of
all Liens except for Permitted Liens. The property that is material to the
business of the Companies, taken as a whole, (i) is in good operating order,
condition and repair in all material respects (ordinary wear and tear excepted)
and (ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.
     (b) Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the date hereof having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the date hereof having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.
     (c) No Casualty Event. No Company has as of the date hereof received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Casualty Event affecting all or any material portion of its property. No
Mortgage encumbers improved Real Property located in the United States that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 5.04.
     (d) Collateral. Each Company owns or has rights to use all of the
Collateral used in, necessary for or material to each Company’s business as
currently conducted, except where the failure to have such ownership or rights
of use could not reasonably be expected to have a Material Adverse Effect. The
use by each Company of such Collateral does not infringe on the rights of any
person other than such infringement which could not, individually or in the

110



--------------------------------------------------------------------------------



 



aggregate, reasonably be expected to result in a Material Adverse Effect. No
claim has been made and remains outstanding that any Company’s use of any
Collateral does or may violate the rights of any third party that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
Section 3.06 Intellectual Property.
     (a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the date hereof, no material claim has been asserted and is pending by any
person, challenging or questioning the validity of any Loan Party’s Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim. The use of
any Intellectual Property by each Loan Party, and the conduct of each Loan
Party’s business as currently conducted, does not infringe or otherwise violate
the rights of any third party in respect of Intellectual Property, except for
such claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the date hereof each Loan Party owns and possesses the
right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
     (c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the date hereof, (i) there is no material infringement or other violation by
others of any right of such Loan Party with respect to any Intellectual Property
listed on any schedule to the relevant Perfection Certificate, or any other
Intellectual Property that is material to its business, except as may be set
forth on Schedule 3.06(c), and (ii) no claims are pending or threatened to such
effect except as set forth on Schedule 3.06(c).
Section 3.07 Equity Interests and Subsidiaries.
     (a) Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Holdings
and their jurisdictions of

111



--------------------------------------------------------------------------------



 



organization as of the Closing Date and (ii) the number of each class of its
Equity Interests authorized, and the number outstanding, on the Closing Date and
the number of shares covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the Closing Date. As of the Closing
Date, all Equity Interests of each Company held by Holdings or a Subsidiary
thereof are duly and validly issued and are fully paid and non-assessable, and,
other than the Equity Interests of Holdings, are owned by Holdings, directly or
indirectly through Wholly Owned Subsidiaries except as indicated on Schedules
1(a) and 10 to the Perfection Certificate. At all times prior to a Qualified
Borrower IPO, the Equity Interests of the Borrower will be owned directly by
Holdings. As of the Closing Date, each Loan Party is the record and beneficial
owner of, and has good and marketable title to, the Equity Interests pledged by
it under the Security Documents, free of any and all Liens, rights or claims of
other persons, except Permitted Liens, and as of the Closing Date there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests other than with respect to the Forward Share Sale Agreement.
     (b) No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Documents or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect thereof, other than any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc. and 4260856 Canada Inc., imposed by any lock-up or listing
agreement, rule or regulation in connection with any listing or offering of
Equity Interests in NKL to the extent required by applicable Requirements of Law
or listing or stock exchange requirements.
     (c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, the Borrower and each Subsidiary on the Closing
Date is set forth on Schedule 10 to the Perfection Certificate dated the Closing
Date.
Section 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

112



--------------------------------------------------------------------------------



 



Section 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect.
Section 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Documents does not violate such regulations.
Section 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
Section 3.12 Use of Proceeds. The Borrower will use the proceeds of (a) the
Loans on the Closing Date for the Refinancing and the Closing Date Distribution
and for payment of fees, premiums and expenses in connection with the
Transactions, (b) any Incremental Term Loans after the Closing Date for general
corporate purposes (including to effect Permitted Acquisitions and other
Investments and Dividends permitted hereunder) and (c) any Other Term Loans
after the Closing Date to refinance Term Loans and pay related fees and
expenses; provided that in no event shall any proceeds of any Loans (including
any Incremental Term Loans or Other Term Loans) be remitted, directly or
indirectly, to any Swiss tax resident Company or Swiss tax resident permanent
establishment, where this remittance could be viewed as a use of such proceeds
in Switzerland (whether through an intercompany loan or advance by any other
Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax becoming due on or in respect
any Loans (including any Incremental Term Loans or Other Term Loans) or parts
thereof.
Section 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all

113



--------------------------------------------------------------------------------



 



material Taxes not yet due and payable. No Company has received written notice
of any proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. No Company has ever been a party to any understanding or
arrangement constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4, except as could not be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect.
Section 3.14 No Material Misstatements. The written information (including the
Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Borrower and its Subsidiaries taken as a whole as of the date such information
is dated or certified; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, each Loan Party represents only that it was prepared in
good faith and based on assumptions believed by the applicable Loan Parties to
be reasonable.
Section 3.15 Labor Matters. As of the Closing Date, there are no material
strikes, lockouts or labor slowdowns against any Company pending or, to the
knowledge of any Company, threatened in writing. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
provincial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.16 Solvency. At the time of and immediately after the consummation of
the Transactions to occur on the Closing Date, and at the time of and
immediately following the making of the initial Credit Extension under any
Incremental Term Loan Commitments and after giving effect to the application of
the proceeds of each Loan, the Closing Date Distribution and the operation of
the Contribution, Intercompany, Contracting and Offset Agreement, (a) the fair
value of the assets of each Loan Party (individually and on a consolidated basis
with its Subsidiaries) will exceed its debts and liabilities, subordinated,
contingent, prospective or otherwise; (b) the present fair saleable value of the
property of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured;

114



--------------------------------------------------------------------------------



 



(c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; and (e) each Loan
Party is not “insolvent” as such term is defined under any bankruptcy,
insolvency or similar laws of any jurisdiction in which any Loan Party is
organized or incorporated (as applicable), or otherwise unable to pay its debts
as they fall due.
Section 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
          To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all Requirements
of Law and has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Borrower
and its Subsidiaries, in each case in an amount that could not reasonably be
expected to have a Material Adverse Effect.
          Except as specified on Schedule 3.17, (i) no Company is or has at any
time been an employer (for the purposes of Sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993), and (ii) no Company is
or has at any time been “connected” with or an “associate” of (as those terms
are used in Sections 39 and 43 of the Pensions Act 2004) such an employer.

115



--------------------------------------------------------------------------------



 



Section 3.18 Environmental Matters.
     (a) Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
          (i) The Companies and their businesses, operations and Real Property
are in compliance with, and the Companies have no liability under, any
applicable Environmental Law;
          (ii) The Companies have obtained all Environmental Permits required
for the conduct of their businesses and operations, and the ownership, operation
and use of their property, under Environmental Law, and all such Environmental
Permits are valid and in good standing;
          (iii) There has been no Release or threatened Release of Hazardous
Material on, at, under or from any Real Property or facility presently or
formerly owned, leased or operated by the Companies or their predecessors in
interest that could reasonably be expected to result in liability of the
Companies under any applicable Environmental Law;
          (iv) There is no Environmental Claim pending or, to the knowledge of
any Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
          (v) No Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;
          (vi) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

116



--------------------------------------------------------------------------------



 



          (vii) No person with an indemnity or contribution obligation to the
Companies relating to compliance with or liability under Environmental Law is in
default with respect to such obligation.
     (b) As of the Closing Date:
          (i) Except as could not reasonably be expected to have a Material
Adverse Effect, no Company is obligated to perform any action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
          (ii) No Real Property or facility owned, operated or leased by the
Companies and, to the knowledge of the Companies, no Real Property or facility
formerly owned, operated or leased by the Companies or any of their predecessors
in interest is (i) listed or proposed for listing on the National Priorities
List promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean up of
petroleum and is reasonably likely to result in any material liability to a
Company.
          Section 3.19 Insurance. Schedule 3.19 sets forth a true and correct
description of all insurance policies maintained by each Company as of the
Closing Date. All insurance maintained by the Companies to the extent required
by Section 5.04 is in full force and effect, and all premiums thereon have been
duly paid. As of the Closing Date, no Company has received notice of violation
or cancellation thereof, the Mortgaged Property, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no material default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.
Section 3.20 Security Documents.
     (a) U.S. Security Agreement. The U.S. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, when (i) financing statements and
other filings in appropriate form are filed in the offices

117



--------------------------------------------------------------------------------



 



specified on Schedule 7 to the relevant Perfection Certificate as in effect on
the Closing Date and (ii) upon the taking of possession or control by the
Collateral Agent of the Security Agreement Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by each Security
Agreement), the Liens created by the Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under the UCC as in effect at the relevant time in the
relevant jurisdiction), in each case subject to no Liens other than Permitted
Liens.
     (b) Canadian Security Agreement. Each of the Canadian Security Agreements
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Canadian Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the PPSA as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
     (c) U.K. Security Agreement. The U.K. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registration specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by the U.K. Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (d) Swiss Security Agreement. The Swiss Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the Swiss Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.

118



--------------------------------------------------------------------------------



 



     (e) German Security Agreement. The German Security Agreement is effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, or in the case of accessory security, in favor of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the German Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
     (f) Irish Security Agreement. The Irish Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of and as trustee for
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Security Agreement Collateral referred to therein and, upon
the registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by the Irish Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
     (g) Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Brazilian Security Agreements shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (h) Luxembourg Security Agreement. Each Luxembourg Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Luxembourg Security Agreements shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.

119



--------------------------------------------------------------------------------



 



     (i) Madeira Security Agreement. Each Madeira Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Madeira Security Agreements shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
     (j) French Security Agreement. Each French Security Agreement is effective
to create in favor of the French Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by each of the
French Security Agreements shall constitute valid, perfected First Priority
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
     (k) Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
     (l) Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Guarantor) is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid, perfected and
enforceable First Priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Liens, and when such
Mortgages are filed in the offices specified on Schedule 8(a) to the applicable
Perfection Certificates dated the Closing Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections 5.11 and 5.12, when such Mortgage is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 5.11 and 5.12), the Mortgages shall constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the

120



--------------------------------------------------------------------------------



 



Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other person, other than Permitted Liens.
     The Mortgages granted by each applicable U.K. Guarantor under the relevant
U.K. Security Agreement are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, legal, valid and
enforceable Liens on all of each such Loan Party’s right, title and interest in
and to the Mortgaged Property thereunder and the proceeds thereof, and when the
Mortgages are filed with the Land Registry, the Mortgages shall constitute fully
perfected First Priority Liens on, and security interest in, all right, title
and interest of each applicable U.K. Guarantor in such Mortgaged Property and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Permitted
Liens until terminated in accordance with the terms hereof.
     (m) Valid Liens. Each Security Document delivered pursuant to Sections 5.11
and 5.12 will, upon execution and delivery thereof, be effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings, registrations or recordings and other actions
set forth in the relevant Perfection Certificate are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.
     (n) German Receivables Purchase Agreement. As of the Closing Date, (i) the
German Receivables Purchase Agreement is in full force and effect, (ii) each
representation and warranty under the Receivables Purchase Agreement of each
Loan Party party thereto is true and correct in all material respects on and as
of the date made thereunder and (iii) no “Termination Event” (as defined
therein) has occurred under the Receivables Purchase Agreement.
Section 3.21 Material Indebtedness Documents. Schedule 3.21 lists, as of the
Closing Date, (i) each material New Senior Note Document, (ii) each material
Revolving Credit Loan Document, and (iii) each material agreement, certificate,
instrument, letter or other document evidencing any other Material Indebtedness,
and the Lenders have been furnished true and complete copies of each of the
foregoing.
Section 3.22 Anti-Terrorism Law. No Loan Party is in violation of any
Requirement of Law relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, Part II.1 of the Criminal Code, R.S.C. 1985, c. C-46, as
amended, the Proceeds of Crime (Money Laundering) and Terrorist Financing Act,
S.C. 2000,

121



--------------------------------------------------------------------------------



 



c.17, as amended, regulations promulgated pursuant to the Special Economic
Measures Act, S.C. 1992 c. 17 and the United Nations Act, R.S.C. 1985 c. U-2, in
each case, as amended (collectively, the “Anti-Terrorism Laws”).
          No Loan Party and to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting or benefiting in any capacity in connection
with the Loans is any of the following:
          (i) a person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
          (ii) a person owned or controlled by, or acting for or on behalf of,
any person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
          (iii) a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
          (iv) a person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
          (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          No Loan Party and, to the knowledge of the Loan Parties, no broker or
other agent of any Loan Party acting in any capacity in connection with the
Loans (w) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in clauses (i) through (v) above, (x) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order or Anti-Terrorism Laws, (y) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or (z) is in violation of any applicable
Anti-Terrorism Laws.
Section 3.23 Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Closing Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.

122



--------------------------------------------------------------------------------



 



Section 3.24 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with Incremental Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Incremental Term Loans). The
consummation of each of (i) the Transactions, (ii) each incurrence of
Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the
Revolving Credit Loan Documents (and any Permitted Revolving Credit Facility
Refinancings thereof) or any other Material Indebtedness or (B) any other
material agreement or instrument binding upon any Company or any of its property
except, in the case of this clause (B), (1) as could not reasonably be expected
to result in a Material Adverse Effect or (2) as contemplated in the amendments
to the Existing Senior Note Documents effectuated in connection with the Debt
Tender Offer.
Section 3.25 Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”), (i) the centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each U.K. Guarantor is situated in
England and Wales, (ii) the centre of main interest of Irish Guarantor is
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction other than Ireland
or Germany, (iii) the centre of main interest of each Swiss Guarantor is
situated in Switzerland, and in each case each has no “establishment” (as that
term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(iv) the centre of main interest of German Seller is situated in Germany,
(v) the centre of main interest of each Luxembourg Guarantor is situated in
Luxembourg, and in each case each has no “establishment” (as that term is used
in Article 2(h) of the Regulation) in any other jurisdiction, (vi) the centre of
main interest of each French Guarantor is situated in France, and in each case
each has no “establishment” (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction and (vii) other than as provided in
paragraph (ii) above, no Guarantor (to the extent such Guarantor is subject to
the Regulation) shall have a centre of main interest other than as situated in
its jurisdiction of incorporation.
Section 3.26 Holding and Dormant Companies. Except as may arise under the Loan
Documents, the Revolving Credit Loan Documents or any Permitted Holdings
Indebtedness or (in the case of Novelis Europe Holdings Limited) the New Senior
Notes and any Existing Senior Notes that are not purchased or cancelled pursuant
to the Debt Tender Offer, neither Holdings nor Novelis Europe Holdings Limited
trades or has any liabilities or commitments (actual or contingent, present or
future) other than liabilities attributable or incidental to acting as a holding
company of shares in the Equity Interests of its Subsidiaries.
Section 3.27 Excluded Collateral Subsidiaries. The Excluded Collateral
Subsidiaries as of the Closing Date are listed on Schedule 1.01(c).

123



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS
Section 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01.
     (a) Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
          (i) this Agreement,
          (ii) each Foreign Guarantee;
          (iii) the Intercreditor Agreement;
          (iv) the Contribution, Intercompany, Contracting and Offset Agreement;
          (v) the German Receivables Purchase Agreement;
          (vi) a Note executed by the Borrower in favor of each Lender that has
requested a Note prior to the Closing Date;
          (vii) the U.S. Security Agreement, each Canadian Security Agreement,
each U.K. Security Agreement, each Swiss Security Agreement, each German
Security Agreement, each Irish Security Agreement, each Brazilian Security
Agreement, each Luxembourg Security Agreement, each Madeira Security Agreement,
each French Security Agreement, and each other Security Document reasonably
requested by the Administrative Agent prior to the Closing Date; and
          (viii) the Perfection Certificates.

124



--------------------------------------------------------------------------------



 



     (b) Corporate Documents. The Administrative Agent shall have received:
          (i) a certificate of the secretary, assistant secretary or managing
director (where applicable) of each Loan Party dated the Closing Date,
certifying (A) that attached thereto is a true and complete copy of each
Organizational Document (or its equivalent including the constitutional
documents) of such Loan Party certified (to the extent customary in the
applicable jurisdiction) as of a recent date by the Secretary of State (or
equivalent Governmental Authority) of the jurisdiction of its organization,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect, (C) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party (together with a certificate of
another officer as to the incumbency and specimen signature of the secretary,
assistant secretary or managing director executing the certificate in this
clause (i), and other customary evidence of incumbency) and (D) that the
borrowing, guarantee, or granting of Liens with respect to the Loans or any of
the other Secured Obligations would not cause any borrowing, guarantee, security
or similar limit binding on any Loan Party to be exceeded;
          (ii) a certificate as to the good standing (where applicable, or such
other customary functionally equivalent certificates or abstracts) of each Loan
Party (in so-called “long-form” if available) as of a recent date, from such
Secretary of State (or other applicable Governmental Authority);
          (iii) evidence that the records of the applicable Loan Parties at the
United Kingdom Companies House and each other relevant registrar of companies
(or equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
          (iv) if relevant, evidence that each Irish Guarantor has done all that
is necessary to follow the procedures set out in Sub-Sections (2) and (11) of
section 60 of the Companies Act 1963 of Ireland in order to enable it to enter
into the Loan Documents;

125



--------------------------------------------------------------------------------



 



          (v) a copy of the constitutional documents of any Person incorporated
in Ireland whose shares are subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document;
          (vi) evidence that each of the Loan Parties are members of the same
group of companies consisting of a holding company and its subsidiaries for the
purposes of Section 155 of the Companies Act 1963 of Ireland and Section 35 of
the Companies Act 1990 of Ireland; and
          (vii) such other documents as the Lenders or the Administrative Agent
may reasonably request.
     (c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying (i) compliance with the conditions precedent set forth in
this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default has occurred
and is continuing and (iii) that each of the representations and warranties made
by any Loan Party set forth in ARTICLE III hereof or in any other Loan Document
were true and correct in all material respects on and as of the Closing Date,
except to the extent such representations and warranties expressly related to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.
     (d) Financings and Other Transactions, etc.
          (i) The Transactions referred to in clauses (a) through (d) and clause
(g) of the definition thereof shall have been consummated or shall be
consummated simultaneously on the Closing Date, in each case in all material
respects in accordance with the terms hereof and the terms of the Transaction
Documents, without the waiver or amendment of any such terms not approved by the
Administrative Agent and the Arrangers other than any waiver or amendment
thereof that is not materially adverse to the interests of the Lenders.
          (ii) The Refinancing shall be consummated contemporaneously with the
transactions contemplated hereby in full to the satisfaction of the Lenders with
all Liens in favor of the existing lenders being unconditionally released; the
Administrative Agent shall have received a “pay-off” letter in form and
substance reasonably satisfactory to

126



--------------------------------------------------------------------------------



 



the Administrative Agent with respect to all debt being refinanced in the
Refinancing; and the Administrative Agent shall have received from any person
holding any Lien securing any such debt, such UCC termination statements,
mortgage releases, releases of assignments of leases and rents, releases of
security interests in Intellectual Property or undertakings to provide
registrable releases and other instruments, in each case in proper form for
recording, as the Administrative Agent shall have reasonably requested to
release and terminate of record the Liens securing such debt.
     (e) Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received the financial statements described in
Section 3.04(a) and the pro forma capitalization table described in
Section 3.04(c), together with forecasts of the financial performance of the
Companies.
     (f) Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
hereunder, (ii) the Revolving Credit Loans and other extensions of credit under
the Revolving Credit Agreement, (iii) the Senior Notes, (iv) the Indebtedness
listed on Schedule 6.01(b), (v) Indebtedness owed to, and preferred stock held
by, the Borrower or any Guarantor to the extent permitted hereunder and
(vi) other Indebtedness permitted under Section 6.01.
     (g) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Arrangers, the Bookrunners and the Lenders, (i) a
favorable written opinion of Fried, Frank, Harris, Shriver & Jacobson LLP,
special counsel for the Loan Parties, and (ii) a favorable written opinion of
each local and foreign counsel of the Loan Parties listed on Schedule 4.01(g),
in each case (A) dated the Closing Date, (B) addressed to the Agents and the
Lenders and (C) covering the matters set forth in Exhibit N and such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.
     (h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower.
     (i) Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries and the Transactions shall be in
full compliance with all material Requirements of Law, including Regulations T,
U and X of the Board, and shall have received satisfactory evidence of such
compliance reasonably requested by them.
     (j) Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.

127



--------------------------------------------------------------------------------



 



     (k) Litigation. There shall be no governmental or judicial action, actual
or threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
     (l) [Intentionally Omitted].
     (m) Fees. The Arrangers and the Agents shall have received all Fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.
     (n) Personal Property Requirements. The Collateral Agent shall have
received:
          (i) subject to the terms of the Intercreditor Agreement, all
certificates, agreements or instruments, if any, representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;
          (ii) subject to the terms of the Intercreditor Agreement, the
Intercompany Note executed by and among Borrower and each of its Subsidiaries,
accompanied by instruments of transfer undated and endorsed in blank;
          (iii) subject to the terms of the Intercreditor Agreement, all other
certificates, agreements (including Control Agreements) or instruments necessary
to perfect the Collateral Agent’s security interest in all “Chattel Paper”,
“Instruments”, “Deposit Accounts” and “Investment Property” (as each such term
is defined in the U.S. Security Agreement) of each Loan Party to the extent
required hereby or under the relevant Security Documents;
          (iv) UCC financing statements in appropriate form for filing under the
UCC, filings with the United States Patent and Trademark Office and United
States Copyright Office, PPSA filings, and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of the Collateral Agent, desirable to perfect the Liens created,
or purported to be created, by the Security Documents;

128



--------------------------------------------------------------------------------



 



          (v) certified copies of UCC, United States Patent and Trademark Office
and United States Copyright Office, PPSA, tax and judgment lien searches,
bankruptcy and pending lawsuit searches or equivalent reports or searches (in
jurisdictions where such searches are available), each of a recent date listing
all outstanding financing statements, lien notices or comparable documents that
name any Loan Party as debtor and that are filed in those state and county (or
other applicable) jurisdictions in which any property of any Loan Party (other
than Inventory in transit) is located and the state and county (or other
applicable) jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that the Collateral Agent
deems necessary or appropriate, none of which are effective to encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens);
          (vi) evidence acceptable to the Collateral Agent of payment or
arrangements for payment by the Loan Parties of all applicable recording taxes,
fees, charges, costs and expenses required for the recording of the Security
Documents;
          (vii) evidence that all Liens (other than Permitted Liens) affecting
the assets of the Loan Parties have been or will be discharged on or before the
Closing Date (or, in the case of financing statement filings or similar notice
of lien filings that do not evidence security interests (other than security
interests that are discharged on or before the Closing Date), that arrangements
with respect to the release or termination thereof satisfactory to the
Administrative Agent have been made);
          (viii) copies of all notices required to be sent and other documents
required to be executed under the Security Documents;
          (ix) all share certificates, duly executed and stamped stock transfer
forms and other documents of title required to be provided under the Security
Documents; and
          (x) evidence that the records of each U.K. Guarantor at the United
Kingdom Companies House are accurate, complete and up to date and that the
latest relevant accounts have been duly filed.
     (o) Real Property Requirements. The Collateral Agent shall have received:

129



--------------------------------------------------------------------------------



 



          (i) a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that holds any direct interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Requirements of Law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Collateral Agent;
          (ii) with respect to each Mortgaged Property, such consents,
approvals, amendments, supplements, estoppels, tenant subordination agreements
or other instruments as necessary to consummate the Transactions or as shall
reasonably be deemed necessary by the Collateral Agent in order for the owner or
holder of the fee or leasehold interest constituting such Mortgaged Property to
grant the Lien contemplated by the Mortgage with respect to such Mortgaged
Property;
          (iii) with respect to each Mortgage of property located in the United
States, Canada or, to the extent reasonably requested by the Collateral Agent,
any other jurisdictions, (a) a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid, perfected mortgage Lien on the Mortgaged
Property and fixtures described therein having the priority specified in the
Intercreditor Agreement in the amount equal to not less than 115% of the fair
market value of such Mortgaged Property and fixtures, which fair market value is
set forth on Schedule 4.01(o)(iii), which policy (or such marked-up commitment)
(each, a “Title Policy”) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent, (C) contain a “tie-in” or “cluster” endorsement, if available under
applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving
credit, doing business, non-imputation, public road access, survey, variable
rate, environmental lien, subdivision, mortgage recording tax, separate tax lot,
and so-called comprehensive

130



--------------------------------------------------------------------------------



 



coverage over covenants and restrictions), and (E) contain no exceptions to
title other than exceptions acceptable to the Collateral Agent, it being
acknowledged that Permitted Liens of the type described in Section 6.02(a),
6.02(b), 6.02(d), 6.02(f) (clause (x) only), 6.02(g), and 6.02(k) shall be
acceptable or (b) in respect of Mortgaged Property situated outside the United
States, a title opinion of the Borrower’s local counsel in form and substance
reasonably satisfactory to the Collateral Agent;
          (iv) with respect to each applicable Mortgaged Property, such
affidavits, certificates, information (including financial data) and instruments
of indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy/ies and
endorsements contemplated above;
          (v) evidence reasonably acceptable to the Collateral Agent of payment
by the Borrower of all Title Policy premiums, search and examination charges,
escrow charges and related charges, mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages and issuance of
the Title Policies referred to above;
          (vi) with respect to each Mortgaged Property, copies of all Leases in
which any Loan Party or any Restricted Subsidiary holds the lessor’s interest or
other agreements relating to possessory interests, if any, in each case
providing for annual rental payments in excess of $500,000. To the extent any of
the foregoing affect any Mortgaged Property, such agreement shall be subordinate
to the Lien of the Mortgage to be recorded against such Mortgaged Property,
either expressly by its terms or pursuant to a subordination, non-disturbance
and attornment agreement, and shall otherwise be reasonably acceptable to the
Collateral Agent;
          (vii) with respect to each Mortgaged Property, each Company shall have
made all material notifications, registrations and filings, to the extent
required by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property;
          (viii) to the extent requested by the Collateral Agent, Surveys with
respect to the Mortgaged Properties;
          (ix) with respect to each Mortgaged Property situated in the United
States, a completed Federal Emergency Management Agency Standard Flood Hazard
Determination acknowledged notice to the

131



--------------------------------------------------------------------------------



 



Borrower and flood insurance (if appropriate) for each such Mortgaged Property;
          (x) (a) title deeds to each real property situated in England and
Wales secured in favor of the Collateral Agent; or (b) a letter (reasonably
satisfactory to the Collateral Agent) from solicitors holding those title deeds
undertaking to hold them to the order of the Collateral Agent; or (c) if any
document is at the Land Registry, a certified copy of that document and a letter
from the U.K. Guarantors’ solicitors directing the registry to issue the
document to the Collateral Agent or its solicitors; and
          (xi) in relation to property situated in England and Wales, if
applicable, satisfactory priority searches at the Land Registry and Land Charges
Searches, giving not less that 25 Business Days’ priority notice beyond the date
of the debenture and evidence that no Lien is registered against the relevant
property (other than Permitted Liens or any Liens that will be released on the
date of first drawdown, such searches to be addressed to or capable of being
relied upon by the Secured Parties).
     (p) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.
     (q) USA Patriot Act. The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in Section
11.13.
     (r) Cash Management. The Administrative Agent and the Collateral Agent
shall have reviewed and approved the Companies’ cash management system.
     (s) Process Agent. The Administrative Agent and the Collateral Agent shall
have received evidence of the acceptance by the Process Agent of its appointment
as such by the Loan Parties.
     (t) Debt Tender Offers; New Senior Notes.

132



--------------------------------------------------------------------------------



 



          (i) All Existing Senior Notes tendered and not properly withdrawn
prior to the Closing Date in accordance with the terms set forth in the
applicable Debt Tender Offers have been, or concurrently with the Closing Date
will be, consummated in accordance with the terms set forth in the applicable
Offer to Purchase and Consent Solicitation Statement of the Borrower dated
November 26, 2010, in each case as in effect on the Closing Date and, concurrent
with the funding of the Term Loans on the Closing Date, shall have been accepted
for payment and will be acquired and cancelled.
          (ii) Amendments to the terms of the Existing Senior Notes eliminating
substantially all of the covenants and defaults thereunder shall have become
operative as contemplated by the Debt Tender Offer.
          (iii) The Administrative Agent shall have received satisfactory
evidence that not less than $2,500,000,000 in aggregate principal amount of New
Senior Notes have been, or concurrently with the Closing Date will be, issued by
the Borrower.
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.
Section 4.02 Conditions to Credit Extensions. The obligation of each Lender to
make the initial Credit Extension and the obligation of any Lenders to make the
initial Credit Extension under any Incremental Term Loan Commitments or Other
Term Loan Commitments shall be subject to, and to the satisfaction of, each of
the conditions precedent set forth below.
     (a) Notice. The Administrative Agent shall have received a Borrowing
Request as required by Section 2.03 (or such notice shall have been deemed given
in accordance with Section 2.03).
     (b) No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
     (c) Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document (other than Hedging Agreements) shall be true and correct in
all material respects on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.

133



--------------------------------------------------------------------------------



 



     (d) No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
     Each of the delivery of a Borrowing Request and the acceptance by the
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) through (d) have been satisfied (which
representation and warranty shall be deemed limited to the knowledge of the Loan
Parties in the case of the first sentence of Section 4.02(d)). The Borrower
shall provide such information as the Administrative Agent may reasonably
request to confirm that the conditions in Section 4.02(b) through (d) have been
satisfied.
ARTICLE V
AFFIRMATIVE COVENANTS
     Each Loan Party warrants, covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Restricted Subsidiaries to:
Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures):
     (a) Annual Reports. As soon as available and in any event within the
earlier of (i) ninety (90) days and (ii) such shorter period as may be required
by the Securities and Exchange Commission (including, if applicable, any
extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each fiscal year, beginning with the first fiscal year ending after the Closing
Date, (i) the consolidated balance sheet of the Borrower as of the end of such
fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent (which opinion shall not be
qualified as to scope or contain any going concern qualification, paragraph of
emphasis or explanatory statement), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of the Borrower as of the

134



--------------------------------------------------------------------------------



 



dates and for the periods specified in accordance with US GAAP, (ii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations of the Borrower for such fiscal year, as compared to amounts for
the previous fiscal year (it being understood that the information required by
clauses (i) and (ii) of this Section 5.01(a) may be furnished in the form of a
Form 10-K (so long as the financial statements, narrative report and
management’s discussion therein comply with the requirements set forth above))
and (iii) consolidating balance sheets, statements of income and cash flows of
the Borrower and its Restricted Subsidiaries separating out the results by
region;
     (b) Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year (i) the consolidated
balance sheet of the Borrower as of the end of such fiscal quarter and related
consolidated statements of income and cash flows for such fiscal quarter and for
the then elapsed portion of the fiscal year, in comparative form with the
consolidated statements of income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
Regulation S-X under the Securities Act and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Borrower as of the date and for the periods specified in
accordance with US GAAP consistently applied, and on a basis consistent with
audited financial statements referred to in clause (a) of this Section, except
as otherwise disclosed therein and subject to the absence of footnote
disclosures and to normal year-end audit adjustments, (ii) a narrative report
and management’s discussion and analysis, in a form reasonably satisfactory to
the Administrative Agent, of the financial condition and results of operations
for such fiscal quarter and the then elapsed portion of the fiscal year, as
compared to the comparable periods in the previous fiscal year (it being
understood that the information required by clauses (i) and (ii) of this
Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as the
financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Borrower and its Restricted
Subsidiaries separating out the results by region;
     (c) [INTENTIONALLY OMITTED];
     (d) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) (A) certifying that no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) concurrently with any
delivery of financial statements under Section 5.01(a) above (commencing with
the financial statements for the first

135



--------------------------------------------------------------------------------



 



complete fiscal year of the Borrower beginning after the Closing Date), setting
forth the Borrower’s calculation of Excess Cash Flow, (C) showing a
reconciliation of Consolidated EBITDA to the net income set forth on the
statement of income, such reconciliation to be on a quarterly basis, and, if
such Compliance Certificate demonstrates an Event of Default of the Financial
Performance Covenant, any of the Specified Holders may deliver, together with
such Compliance Certificate, notice of their intent to cure (a “Notice of Intent
to Cure”) such Event of Default pursuant to Section 8.04; provided that the
delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document, and (D)(x) specifying all Investments made
during the prior fiscal quarter in reliance on Section 6.04(r) and specifying
which clause of Section 6.04(r) such Investment was made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio and, in the case of
Investments made pursuant to Section 6.04(r)(iii), the amount of Liquidity,
(y) specifying all Dividends made during the prior fiscal quarter in reliance on
Section 6.08(d) and specifying which clause of Section 6.08(d) such Dividend was
made pursuant to and calculating in reasonable detail the amount of the
Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio and, in the case of Dividends made pursuant to Section 6.08(d)(ii), the
amount of Liquidity, and (z) specifying all Permitted Prepayments made during
the prior fiscal quarter in reliance on Section 6.11(a) and specifying which
clause of Section 6.11(a) such Permitted Prepayment was made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio and, in the case of a
Permitted Prepayment made pursuant to Section 6.11(a)(B), the amount of
Liquidity, and (ii) to the extent any Unrestricted Subsidiaries are in existence
during the period covered by such financial statements, consolidating balance
sheets, statements of income and cash flows separating out the results of the
Borrower and its Restricted Subsidiaries, on the one hand, and the Unrestricted
Subsidiaries, on the other;
     (e) Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of a Responsible Officer of the Borrower (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes)
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
     (f) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Loan Party with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, with any national U.S. or non-U.S. securities regulatory

136



--------------------------------------------------------------------------------



 



authority or securities exchange or with the National Association of Securities
Dealers, Inc., or distributed to holders of its publicly held Indebtedness or
securities pursuant to the terms of the documentation governing such
Indebtedness or securities (or any trustee, agent or other representative
therefor), as the case may be; provided that documents required to be delivered
pursuant to this clause (f) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website (or
other location specified by the Borrower) on the Internet; or (ii) on which such
documents are posted on the Borrower’s behalf on the Platform; provided that:
(i) upon written request by the Administrative Agent, the Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents;
     (g) Management Letters. Promptly after the receipt thereof by any Company,
a copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
     (h) Projections. Within sixty (60) days of the end of each fiscal year, a
copy of the annual projections for the Borrower (including balance sheets,
statements of income and sources and uses of cash), for each quarter of the
then-current fiscal year prepared in detail on a consolidated basis, with
appropriate presentation and discussion of the principal assumptions upon which
such forecasts are based, accompanied by the statement of a Financial Officer of
the Borrower to the effect that such assumptions are believed to be reasonable;
     (i) Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Requirements of
Law similar to the Worker Adjustment and Retraining Notification Act or
otherwise arising out of plant closings;
     (j) Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b)
hereof the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and
(b) stating the estimated Net Cash Proceeds anticipated to be received by any
Loan Party or any of its Restricted Subsidiaries; and
     (k) Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any

137



--------------------------------------------------------------------------------



 



Company, or compliance with the terms of any Loan Document, or matters regarding
the Collateral (beyond the requirements contained in Section 9.03) as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.
Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof):
     (a) any Default, specifying the nature and extent thereof and the
corrective action (if any) taken or proposed to be taken with respect thereto;
     (b) the filing or commencement of, or any written notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
the Borrower or other Company that in the reasonable judgment of the Borrower
could reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;
     (c) any development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;
     (d) the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $50,000,000; and
     (e) (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.
Section 5.03 Existence; Businesses and Properties.
     (a) Do or cause to be done all things reasonably necessary to preserve,
renew and keep in full force and effect its legal existence, rights and
franchises necessary or desirable in the normal conduct of its business, except
(i) other than with respect to the Borrower’s legal existence, to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect or (ii) pursuant to a transaction permitted by Section 6.05 or
Section 6.06.
     (b) Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used or necessary to the conduct of its business, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; do or cause to be done all things reasonably necessary
to preserve its

138



--------------------------------------------------------------------------------



 



business and the goodwill and business of the customers, advertisers, suppliers
and others having business relations with each Loan Party or any of its
Restricted Subsidiaries, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect; comply with all applicable
Requirements of Law (including any and all zoning, building, Environmental Law,
ordinance, code or approval or any building permits or any restrictions of
record or agreements affecting the Real Property), contractual obligations, and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain, preserve and protect all of its property and
keep such property in good repair, working order and condition (other than wear
and tear occurring in the ordinary course of business) and from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto reasonably necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in each case where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.04 Insurance.
     (a) Generally. Keep its insurable property adequately insured at all times
by financially sound and reputable insurers; maintain such other insurance, to
such extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting Collateral, (iv) business interruption insurance and,
with respect to Mortgaged Properties located in the United States or in any
other jurisdiction requiring such insurance, flood insurance (to the extent such
flood insurance is required under clause (c) below), and (v) worker’s
compensation insurance and such other insurance as may be required by any
Requirement of Law; provided that the Collateral Agent shall be permitted to
control the adjustment of any claim thereunder with respect to Pari Passu
Priority Collateral involving an amount in excess of $30,000,000 thereunder
after the occurrence and during the continuance of an Event of Default.
     (b) Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee or loss payee, as
applicable (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance), as applicable, and
(iii) if reasonably requested by the Collateral Agent, include a breach of
warranty clause.

139



--------------------------------------------------------------------------------



 



     (c) Flood Insurance. Except to the extent already obtained in accordance
with clause (iv) of Section 5.04(a), with respect to each Mortgaged Property
located in the United States or another jurisdiction which requires such type of
insurance, obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and such insurance is required to
be obtained pursuant to the requirements of the National Flood Insurance Act of
1968, as amended from time to time, or the Flood Disaster Protection Act of
1973, as amended from time to time.
     (d) Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of
Section 5.04(a) in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent (together with such additional
reports (provided such reports are readily ascertainable) as the Administrative
Agent or the Collateral Agent may reasonably request), and (ii) such broker’s
statement that all premiums then due and payable with respect to the coverage
maintained pursuant to clauses (i)-(iv) of Section 5.04(a) have been paid and
confirming, with respect to any property, physical hazard or liability insurance
maintained by a Loan Party, that the Collateral Agent has been named as loss
payee or additional insured, as applicable.
     (e) Mortgaged Properties. Each Loan Party shall comply in all material
respects with all Insurance Requirements in respect of each Mortgaged Property;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this
Section 5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
Section 5.05 Taxes.
     (a) Payment of Taxes. Pay and discharge promptly when due all material
Taxes and governmental charges or levies imposed upon it or upon its income or
profits or in respect of its property, before the same shall become delinquent
or in default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend

140



--------------------------------------------------------------------------------



 



collection of the contested obligation, Tax or charge and enforcement of a Lien
other than a Permitted Lien.
     (b) Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.
Section 5.06 Employee Benefits.
     (a) Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.
     (b) Furnish to the Administrative Agent (x) as soon as possible after, and
in any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
     (c) (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007 and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer;
(iii) deliver to the Administrative Agent upon request as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes),
actuarial reports in relation to all pension schemes mentioned in clause
(i) above; (iv) promptly notify the Administrative Agent of any material change
in the agreed rate of contributions to any pension schemes mentioned in clause
(i) above; (v) promptly notify the Administrative Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to any member of the
Group; and (vi) promptly notify the Administrative Agent if it receives a
Financial Support Direction or a Contribution Notice from the Pensions
Regulator.
     (d) Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan)
and Compensation Plans that are required to be funded are funded and contributed
to in accordance

141



--------------------------------------------------------------------------------



 



with their terms to the extent of all Requirements of Law, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions) with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by any Agent or Lender) to visit and inspect the
financial records and the property of such Company on no more than on two
occasions per fiscal year so long as no Event of Default is continuing (at
reasonable intervals, during normal business hours and within five Business Days
after written notification of the same to the Borrower, except that, during the
continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants).
Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.
Section 5.09 Compliance with Environmental Laws; Environmental Reports.
     (a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP or
other applicable accounting standards.
     (b) If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of the Borrower, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate,
soil and/or

142



--------------------------------------------------------------------------------



 



groundwater sampling, prepared by an environmental consulting firm and, in form
and substance, reasonably acceptable to the Administrative Agent and indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance or Response to address them.
Section 5.10 [INTENTIONALLY OMITTED].
Section 5.11 Additional Collateral; Additional Guarantors.
     (a) Subject to the terms of the Intercreditor Agreement and this
Section 5.11, with respect to any property acquired after the Closing Date by
any Loan Party that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within
thirty (30) days after the acquisition thereof provided that the Administrative
Agent may agree to an extension thereof in its sole discretion) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a First Priority Lien on such property subject to no
Liens other than Permitted Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements (or other applicable filings) in such jurisdictions as may
be reasonably requested by the Administrative Agent; provided that the actions
required by clauses (i) and (ii) above need not be taken if the costs of doing
so are excessive in relation to the benefits afforded thereby, as determined by
the Administrative Agent in its reasonable discretion. The Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent and the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of the Security Documents against such after-acquired
properties.
     (b) With respect to any person that becomes a Restricted Subsidiary after
the Closing Date (other than (x) an Excluded Collateral Subsidiary and (y) a
Securitization Entity) or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), promptly
(and in any event within thirty (30) days after such person becomes a Restricted
Subsidiary or ceases to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d) provided
that the Administrative Agent may agree to an extension of such time period in
its sole discretion) (i) pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by a Loan Party, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause any such Restricted
Subsidiary that is a Wholly Owned Subsidiary (other than (x) any Restricted
Subsidiary prohibited from being a Guarantor under

143



--------------------------------------------------------------------------------



 



any applicable Requirement of Law relating to financial assistance, maintenance
of capital or other corporate benefit restrictions and (y) any Restricted
Subsidiaries where providing such guarantee would result in (1) materially
adverse tax consequences, as determined by the Administrative Agent in its
reasonable discretion (after consultation with its counsel) or (2) costs that
are excessive in relation to the benefits afforded thereby, as determined by the
Administrative Agent in its reasonable discretion), in each case to the extent
not prohibited by applicable Requirements of Law, (A) to execute a Joinder
Agreement or such comparable documentation to become a Subsidiary Guarantor and
joinder agreements to the applicable Security Documents (in each case,
substantially in the form annexed thereto or in such other form as may be
reasonably satisfactory to the Administrative Agent) or, in the case of a
Foreign Subsidiary, execute such other Security Documents (or joinder
agreements) to the extent possible under and compatible with the laws of such
Foreign Subsidiary’s jurisdiction in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the Collateral Agent to cause the
Liens created by the applicable Security Documents to be duly perfected to the
extent required by such agreement in accordance with all applicable Requirements
of Law, including the filing of financing statements (or other applicable
filings) in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) clause (i) of this paragraph (b) shall not apply to the Equity Interests of
(w) any Company listed on Schedule 5.11(b) to the extent any applicable
Requirement of Law continues to prohibit the pledging of its Equity Interests to
secure the Secured Obligations and any Company acquired or created after the
Closing Date to the extent any applicable Requirement of Law prohibits the
pledging of its Equity Interests to secure the Secured Obligations, (x) any
non-Wholly Owned Subsidiary to the extent that the pledge or perfection of a
Lien on such Equity Interests would violate any anti-assignment or negative
pledge provisions of any contract to which such non-Wholly Owned Subsidiary is a
party or the organizational documents or shareholders’ agreement of such
non-Wholly Owned Subsidiary (but only to the extent such anti-assignment or
negative pledge clause is enforceable under applicable law), (y) any Joint
Venture Subsidiary, to the extent the terms of any contract to which such Joint
Venture Subsidiary is a party or any applicable joint venture, stockholders’,
partnership, limited liability company or similar agreement (other than any of
the foregoing entered into with any Company or Affiliate of any Company)
prohibits or conditions the pledging of its Equity Interests to secure the
Secured Obligations and (z) any Restricted Subsidiary to the extent such pledge
would result in materially adverse tax consequences, as determined by the
Administrative Agent in its reasonable discretion (after consultation with its
counsel) and (2) clause (ii) of this paragraph (b) shall not apply to any
Company listed on Schedule 5.11(b) to the extent any applicable Requirement of
Law prohibits it from becoming a Loan Party.
     (c) Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value the
Dollar Equivalent of which is at least $10,000,000 (unless the subject property
is already mortgaged to a third party to the extent permitted by Section 6.02
hereof or the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion). Subject to the terms of the Intercreditor

144



--------------------------------------------------------------------------------



 



Agreement, such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid, perfected and enforceable First
Priority Liens subject only to Permitted Liens. Subject to the terms of the
Intercreditor Agreement, the Mortgages or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect the First Priority Liens in favor of
the Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to the Administrative Agent and the Collateral Agent such documents as
the Administrative Agent or the Collateral Agent shall reasonably require to
confirm the validity, perfection and priority of the Lien of any existing
Mortgage or new Mortgage against such after-acquired Real Property (including a
Title Policy (or title opinion reasonably satisfactory to the Administrative
Agent and the Collateral Agent), a Survey (if applicable in the respective
jurisdiction), and a local counsel opinion (in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent) in respect of
such Mortgage). For purposes of this Section 5.11(c) Real Property owned by a
Company that becomes a Loan Party following the Closing Date in accordance with
the terms of this Agreement shall be deemed to have been acquired on the later
of (x) the date of acquisition of such Real Property and (y) the date such
Company becomes a Loan Party.
     (d) If, at any time and from time to time after the Closing Date,
Restricted Subsidiaries that are not Loan Parties because they are Excluded
Collateral Subsidiaries comprise in the aggregate more than 7.5% of the
Consolidated Total Assets of the Borrower and its Subsidiaries as of the end of
the most recently ended fiscal quarter or more than 7.5% of Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries as of the end of the most
recently ended fiscal quarter, then the Loan Parties shall, not later than
45 days after the date by which financial statements for such fiscal quarter are
required to be delivered pursuant to this Agreement, cause one or more of such
Restricted Subsidiaries to become Loan Parties (notwithstanding that such
Restricted Subsidiaries are, individually, Excluded Collateral Subsidiaries)
such that the foregoing condition ceases to be true. The Borrower may designate
a Subsidiary Guarantor that was not a Restricted Subsidiary of the Borrower on
the Closing Date as an Excluded Collateral Subsidiary subject to the terms of
the definition thereof, in which event the Guarantee by such Restricted
Subsidiary shall be released in accordance with Section 7.09 and the Collateral
Agent shall release the Collateral pledged by such Person.
     (e) Any Foreign Subsidiary that is a Loan Party that has in the United
States at any time (i) a deposit account that is part of the Cash Pooling
Arrangements or (ii) property (other than Excluded Property) having an aggregate
fair market value in excess of $5,000,000 for any such foreign Loan Party, shall
execute a joinder agreement to the U.S. Security Agreement reasonably
satisfactory to the Administrative Agent.
     (f) Notwithstanding any other provision of this Section 5.11 to the
contrary, in no event shall this Section 5.11 obligate any Loan Party to grant a
Lien to the Collateral Agent on any Excluded Property.

145



--------------------------------------------------------------------------------



 



Section 5.12 Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except Permitted Liens,
or use commercially reasonable efforts to obtain any consents or waivers as may
be reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require in connection therewith. If the Administrative Agent, the Collateral
Agent or the Required Lenders determine that they are required by a Requirement
of Law to have appraisals prepared in respect of the Real Property of any Loan
Party constituting Collateral, the Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA (or other applicable requirements) and are
otherwise in form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.
Section 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which any material Pari Passu Priority Collateral
owned by it is located (including the establishment of any such new office or
facility) other than changes in location to a property identified on
Schedule 3.24, another property location previously identified on a Perfection
Certificate Supplement or otherwise by notice to the Administrative Agent and
the Collateral Agent, as to which the steps required by clause (B) below have
been completed or to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the Administrative Agent not less than ten (10) Business
Days’ prior written notice (in the form of an Officers’ Certificate) of its
intention to do so, or such lesser notice period agreed to by the Administrative
Agent and the Collateral Agent, clearly describing such change and providing
such other information in connection therewith as the Collateral Agent or the
Administrative

146



--------------------------------------------------------------------------------



 



Agent may reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Administrative Agent and the Collateral Agent to maintain
the perfection and priority of the security interest of the Collateral Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent and the Collateral
Agent, upon request therefor, with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. For the purposes of the
Regulation, (i) no U.K. Guarantor shall change its centre of main interest (as
that term is used in Article 3(1) of the Regulation) from England and Wales,
(ii) nor shall any Irish Guarantor change its centre of main interest from
Ireland or Germany, nor shall Irish Guarantor have an “establishment” (as that
term is used in Article 2(h) of the Regulation) in any jurisdiction other than
Ireland or Germany, (iii) nor shall any Swiss Guarantor change its centre of
main interest from Switzerland, nor shall any Swiss Guarantor have an
“establishment” in any other jurisdiction, (iv) nor shall German Seller change
its centre of main interest from Germany, (v) nor shall any Luxembourg Guarantor
change its centre of main interest from Luxembourg, nor shall any Luxembourg
Guarantor have an “establishment” in any other jurisdiction, (vi) nor shall any
French Guarantor change its centre of main interest from France, nor shall any
French Guarantor have an “establishment” in any other jurisdiction and
(vii) other than as provided in paragraph (ii) above, no Guarantor (to the
extent such Guarantor is subject to the Regulation) shall have a centre of main
interest other than as situated in its jurisdiction of incorporation.
Section 5.14 Affirmative Covenants with Respect to Leases. With respect to each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Property Material Adverse Effect.
Section 5.15 Post-Closing Covenants. Execute and deliver the documents and
complete the tasks and take the other actions set forth on Schedule 5.15, in
each case within the time limits specified on such Schedule.
Section 5.16 Designation of Subsidiaries. The Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant (it being understood that, as a
condition precedent to the effectiveness of any such designation, the Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
or continue as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any of the Senior Notes, the Revolving Credit Agreement, any
Additional Senior Secured Indebtedness, any Junior Secured Indebtedness or any
other Indebtedness, as applicable, constituting Material Indebtedness, (iv) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary, (v) if a Restricted Subsidiary
is being designated as an Unrestricted Subsidiary hereunder, the sum of (A) the
fair market value of assets of such Subsidiary as of such date of designation
(the “Designation Date”), plus (B) the aggregate fair market value of assets of
all Unrestricted

147



--------------------------------------------------------------------------------



 



Subsidiaries designated as Unrestricted Subsidiaries pursuant to this
Section 5.16 prior to the Designation Date (in each case measured as of the date
of each such Unrestricted Subsidiary’s designation as an Unrestricted
Subsidiary) shall not exceed $500,000,000 in the aggregate as of such
Designation Date pro forma for such designation, and (vi) no Restricted
Subsidiary shall be a Subsidiary of an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower or its applicable Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or such Restricted Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower or any of its Restricted
Subsidiaries in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the lesser of (x) the fair market value at the date of such
designation of the Borrower’s or its Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary and (y) the amount of Investments made by the
Borrower or its Restricted Subsidiaries in such Unrestricted Subsidiary from and
after the date of such Subsidiary was designated as an Unrestricted Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
     Each Loan Party warrants, covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders (and such other Lenders whose consent may be
required under Section 11.02) shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Restricted Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except
     (a) Indebtedness incurred under this Agreement and the other Loan
Documents;
     (b) (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b), and Permitted Refinancings thereof, (ii) Indebtedness of Loan
Parties under the Revolving Credit Loan Documents and Permitted Revolving Credit
Facility Refinancings thereof in an aggregate principal amount at any time
outstanding not to exceed the Maximum Revolving Credit Facility Amount,
(iii) Indebtedness under the Existing Senior Note Documents that will be
cancelled and cease to be outstanding on the Closing Date in connection with the
Debt Tender Offer and (iv) consisting of Existing Senior Notes outstanding on
the Closing Date and not acquired on the Closing Date pursuant to the Debt
Tender Offer;

148



--------------------------------------------------------------------------------



 



     (c) Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
     (d) Indebtedness permitted by Section 6.04(i) or (s);
     (e) Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings, and (ii) that are negotiated
in good faith at arm’s length; provided that the sum of (x) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
under all Qualified Securitization Transactions, plus (y) the aggregate amount
of Indebtedness then outstanding under Section 6.01(m), plus (z) the aggregate
book value at the time of determination of the then outstanding Receivables
subject to a Permitted Factoring Facility at such time, at any time outstanding
shall not exceed $400,000,000;
     (f) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause
(f) shall not exceed the greater of (x) 7.5% of Consolidated Net Tangible Assets
and (y) $400,000,000;
     (g) Sale and Leaseback Transactions permitted under Section 6.03;
     (h) Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Borrower or any Restricted Subsidiary, in each case, incurred in the ordinary
course of business (including guarantees or obligations of the Borrower or any
Restricted Subsidiary with respect to letters of credit supporting such bid,
performance or surety bonds or obligations, workers’ compensation claims,
self-insurance obligations and bankers acceptances) (in each case other than
Indebtedness for borrowed money);
     (i) Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstanding less all amounts paid with
regard to Contingent Obligations permitted pursuant to Section 6.04(a), and

149



--------------------------------------------------------------------------------



 



(iii) of any Company that is not a Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Company under this Section 6.01;
     (j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
     (k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
     (l) unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Latest Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Term Loans with the
Latest Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by the Borrower or the U.S. Issuer
and the persons that are (or are required to be) guarantors under such
Indebtedness do not consist of any persons other than those persons that are (or
are required to be) guarantors under and with respect to the Term Loans, and the
Borrower, if the U.S. Issuer is the issuer thereof, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing, premiums and subordination terms), when taken as a whole,
are not materially more restrictive or less favorable to the Companies and are
not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) in the case of any such secured
Indebtedness, the Liens securing such Indebtedness, if any, shall be
subordinated to the Liens securing the Secured Obligations on a junior “silent”
basis in a manner satisfactory to the Administrative Agent (provided that the
terms of the Intercreditor Agreement as they relate to subordination are hereby
acknowledged as being satisfactory) (and the holders of such Indebtedness shall
not have any rights with respect to exercising remedies pursuant to such Liens)
and such Liens shall only be on assets that constitute Collateral, (viii) in the
case of any such secured Indebtedness, the security agreements relating to such
Indebtedness (together with the Intecreditor Agreement) reflect the Junior Lien
nature of the security interests and are otherwise substantially the same as the
applicable Security Documents (with differences as are reasonably satisfactory
to the Administrative Agent), (ix) in the case of any such secured Indebtedness,
such Indebtedness and the holders thereof or the Senior Representative
thereunder shall be subject to the Intercreditor Agreement and the Liens
securing such Indebtedness shall be subject to the Intercreditor Agreement, and
(x) after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis, the Total
Net Leverage Ratio at such date shall be not greater than 4.0 to 1.0 (provided
that in calculating the Total Net Leverage Ratio, the proceeds of such
Indebtedness shall be excluded from

150



--------------------------------------------------------------------------------



 



Unrestricted Cash); provided, further that delivery to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness of an
Officers’ Certificate of a Responsible Officer of the Borrower (together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto) certifying that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
     (m) Indebtedness consisting of working capital facilities, lines of credit
or cash management arrangements for Excluded Subsidiaries and Contingent
Obligations of Excluded Subsidiaries in respect thereof; provided that the sum
of (x) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities under all Qualified Securitization Transactions incurred
in compliance with Section 6.01(e), plus (y) the aggregate amount of
Indebtedness then outstanding under this Section 6.01(m), plus (z) the aggregate
book value at the time of determination of the then outstanding Receivables
subject to a Permitted Factoring Facility at such time, shall not exceed
$400,000,000 at any time outstanding;
     (n) Indebtedness in respect of indemnification obligations or obligations
in respect of purchase price adjustments or similar obligations incurred or
assumed by the Loan Parties and their Subsidiaries in connection with (i) an
Asset Sale or sale of Equity Interests otherwise permitted under this Agreement
and (ii) Permitted Acquisitions or other Investments permitted under
Section 6.04;
     (o) unsecured guaranties in the ordinary course of business of any person
of the obligations of suppliers, customers, lessors or licensees;
     (p) Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
     (q) (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed $100,000,000 at any time outstanding;

151



--------------------------------------------------------------------------------



 



     (r) Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements) in the ordinary course of business, in each case, arising under
the terms of customary agreements with any bank at which such Restricted
Subsidiary maintains an overdraft, pooled account or other similar facility or
arrangement;
     (s) Permitted Holdings Indebtedness;
     (t) Indebtedness constituting the New Senior Notes in an aggregate
principal amount not to exceed $2,500,000,000, and Permitted Refinancings
thereof;
     (u) Indebtedness of the Borrower or the U.S. Issuer under one or more
series of senior secured notes under one or more indentures, provided that
(i) such Indebtedness has a final maturity date that is no earlier than the
Latest Maturity Date, (ii) such Indebtedness has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of the
Term Loans with the Latest Maturity Date, (iii) no Default is then continuing or
would result therefrom, (iv) such Indebtedness is incurred by the Borrower or
the U.S. Issuer and the persons that are (or are required to be) guarantors
under such Indebtedness do not consist of any persons other than those persons
that are (or are required to be) guarantors under or in respect to the Term
Loans, and the Borrower, if the U.S. Issuer is the issuer thereof, (v) the terms
of such Indebtedness do not require any amortization, mandatory prepayment or
redemption or repurchase at the option of the holders thereof (other than
customary asset sale or change of control provisions, which asset sale
provisions may require the application of proceeds of asset sales and casualty
events co-extensive with those set forth in Section 2.10(c) or (e), as
applicable, to make mandatory prepayments or prepayment offers out of such
proceeds on a pari passu basis with the Secured Obligations, all Permitted First
Priority Refinancing Debt and all other Additional Senior Secured Indebtedness)
earlier than the Latest Maturity Date, (vi) such Indebtedness has terms and
conditions (excluding pricing and premiums), when taken as a whole, that are not
materially more restrictive or less favorable to the Companies and the Lenders
than the terms of the Loan Documents (except with respect to terms and
conditions that are applicable only after the then Latest Maturity Date),
(vii) the Liens securing such Indebtedness shall be pari passu with the Liens
securing the Secured Obligations (other than with respect to control of
remedies) and such Liens shall only be on assets that constitute Collateral,
(viii) the security agreements relating to such Indebtedness shall be
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (ix) such Indebtedness and
the holders thereof or the Senior Representative thereunder shall be subject to
the Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, (x) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis, the Senior Secured Net Leverage Ratio
at such date shall be not greater than 2.5 to 1.0 (provided that in calculating
the Senior Secured Net Leverage Ratio, the proceeds of the incurrence of such
Indebtedness shall be excluded from Unrestricted Cash), and (xi) immediately
after giving effect to the incurrence of

152



--------------------------------------------------------------------------------



 



such Indebtedness, the Borrower shall, on a Pro Forma Basis, be in compliance
with the Financial Performance Covenant, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 5.01(a) or (b) as though such
Indebtedness had been outstanding as of the last day of the fiscal period
covered thereby (provided that in calculating the Financial Performance
Covenant, the proceeds of such Indebtedness shall be excluded from Unrestricted
Cash); provided, further that delivery to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness of an Officers’
Certificate of a Responsible Officer of the Borrower (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
     (v) Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
     (w) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof;
     (x) obligations of the Borrower or any of its Restricted Subsidiaries to
reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Borrower or such Restricted Subsidiary in the
ordinary course of business;
     (y) unsecured Indebtedness not otherwise permitted under this Section 6.01
in an aggregate principal amount not to exceed $250,000,000 at any time
outstanding;
     (z) (i) unsecured Indebtedness in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Borrower or any Restricted Subsidiary in respect of accounts
payable incurred in connection with goods sold or services rendered in the
ordinary course of business and not in connection with the borrowing of money;
     (aa) Indebtedness representing deferred compensation or similar
arrangements to employees, consultants or independent contractors of the
Borrower (or its direct or indirect parent) and its Restricted Subsidiaries
incurred in the ordinary course of business or otherwise incurred in connection
with the Transactions or any Permitted Acquisition or other Investment permitted
under Section 6.04; and

153



--------------------------------------------------------------------------------



 



     (bb) Indebtedness consisting of promissory notes issued to current or
former officers, managers, consultants, directors and employees (or respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower or any of its direct or indirect parent companies permitted by
Section 6.08(j).
Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
     (a) (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with US GAAP;
     (b) Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;
     (c) any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of the
Borrower and any Lien granted as a replacement, renewal or substitution
therefor; provided that any such replacement, renewal or substitute Lien
(i) does not secure an aggregate amount of Indebtedness, if any, greater than
that secured on the Closing Date (including undrawn commitments thereunder in
effect on the Closing Date, accrued and unpaid interest thereon and fees and
premiums payable in connection with a Permitted Refinancing of the Indebtedness
secured by such Lien) and (ii) does not encumber any property other than the
property subject thereto on the Closing Date (any such Lien, an “Existing
Lien”);
     (d) easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;

154



--------------------------------------------------------------------------------



 



     (e) Liens arising out of judgments, attachments or awards not resulting in
an Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;
     (f) Liens (other than any Lien imposed by ERISA) (x) imposed by
Requirements of Law or deposits made in connection therewith in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security legislation, (y) incurred in the
ordinary course of business to secure the performance of tenders, statutory
obligations (other than excise taxes), surety, stay, customs and appeal bonds,
statutory bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) or (z) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers; provided that (i) with respect to clauses (x),
(y) and (z) of this paragraph (f), such Liens are for amounts not yet due and
payable or delinquent or, to the extent such amounts are so due and payable,
such amounts are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been established on
the books of the appropriate Company in accordance with US GAAP, and (ii) to the
extent such Liens are not imposed by Requirements of Law, such Liens shall in no
event encumber any property other than cash and Cash Equivalents and, with
respect to clause (y), property relating to the performance of obligations
secured by such bonds or instruments;
     (g) (i) Leases, subleases or licenses of the properties of any Company
granted to other persons which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company and (ii) interests or title of a lessor, sublessor, licensor or
sublicensor or Lien securing a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest in any lease or license not prohibited by this Agreement;
     (h) Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;
     (i) Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company;
     (j) bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by any Company, in each case granted in the ordinary course
of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds (including pooled account arrangements and netting arrangements or claims
against any clearing

155



--------------------------------------------------------------------------------



 



agent or custodian with respect thereto); provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any other Indebtedness;
     (k) (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Revolving Credit Security Documents to secure
the “Secured Obligations” (as defined in the Revolving Credit Agreement) and any
Permitted Revolving Credit Facility Refinancings thereof, (iii) Liens securing
Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (iv) Liens securing Additional Senior Secured Indebtedness
that are pari passu with the Liens securing the Secured Obligations and subject
to the terms of the Intercreditor Agreement and (v) Liens securing Junior
Secured Indebtedness that are subordinated to the Liens securing the Secured
Obligations and subject to the terms of the Intercreditor Agreement;
     (l) licenses of Intellectual Property granted by any Company in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Companies;
     (m) the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
     (n) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m) and (p);
     (o) Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
     (p) to the extent constituting a Lien, the existence of the “equal and
ratable” clause in the New Senior Note Documents (and any Permitted Refinancings
thereof) (but not any security interests granted pursuant thereto);
     (q) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (r) Liens on assets acquired in a Permitted Acquisition or on property of a
person existing at the time such person is acquired or merged with or into or
amalgamated or

156



--------------------------------------------------------------------------------



 



consolidated with any Company to the extent permitted hereunder or such assets
are acquired (and not created in anticipation or contemplation thereof);
provided that (i) such Liens do not extend to property not subject to such Liens
at the time of acquisition (other than improvements thereon and proceeds
thereof) and are no more favorable to the lienholders than such existing Lien
and (ii) the aggregate principal amount of Indebtedness secured by such Liens
does not exceed $100,000,000 at any time outstanding;
     (s) any encumbrance or restriction (including put and call agreements)
solely in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
     (t) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction;
     (u) Liens not otherwise permitted by this Section 6.02 securing liabilities
not in excess of $50,000,000 in the aggregate at any time outstanding;
     (v) to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
     (w) Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
     (x) Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
     (y) Liens on deposits provided by customers in favor of such customers
securing the obligations of the Borrower or its Restricted Subsidiaries to
refund deposits posted by customers pursuant to forward sale agreements entered
into by the Borrower or its Restricted Subsidiaries in the ordinary course of
business;
     (z) Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;

157



--------------------------------------------------------------------------------



 



     (aa) Liens pursuant to the Forward Share Sale Agreement; and
     (bb) Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc. and 4260856
Canada Inc., and any securities accounts in which such Equity Interests are held
in connection with any listing or offering of Equity Interests in NKL, to the
extent required by applicable Requirements of Law or stock exchange requirements
(and not securing Indebtedness).
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clause (s) and (v) above, in the case of
Securities Collateral) shall be permitted to exist, directly or indirectly, on
any Securities Collateral, other than Liens granted pursuant to the Security
Documents or the Revolving Credit Security Documents or any agreement, document
or instrument pursuant to which any Lien is granted securing any Additional
Secured Indebtedness, Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02 and (iii) after giving effect to such Sale and Leaseback
Transaction, the aggregate fair market value of all properties covered by Sale
and Leaseback Transactions entered into would not exceed $250,000,000.
Section 6.04 Investments, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other ownership interest in, or make any capital
contribution to, any other person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of

158



--------------------------------------------------------------------------------



 



being designated an Unrestricted Subsidiary, the Borrower will be deemed to have
made an Investment in such Unrestricted Subsidiary as of the date of such
designation, as provided in Section 5.16 and (z) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of an Asset Sale or
similar transaction, and the Borrower and its Restricted Subsidiaries continue
to own Equity Interests in such Restricted Subsidiary, the Borrower will be
deemed, at the time of such transaction and after giving effect thereto, to have
made an Investment in such Person equal to the fair market value of the
Borrower’s and its Restricted Subsidiaries’ Investments in such Person at such
time), except that the following shall be permitted:
     (a) Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to $75,000,000 less the amount of Contingent
Obligations by Loan Parties in respect of Companies that are not Loan Parties or
that are Restricted Grantors permitted pursuant to Section 6.01(i)(ii);
     (b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
     (c) the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition, (ii) invest in, acquire and hold cash
and Cash Equivalents, (iii) endorse negotiable instruments held for collection
in the ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;
     (d) Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by
Section 6.01(e);
     (e) the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
     (f) any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
     (g) Investments made by any Company as a result of consideration received
in connection with an Asset Sale made in compliance with Section 6.06;

159



--------------------------------------------------------------------------------



 



     (h) loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
     (i) Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor up to an aggregate amount made after the
Closing Date of $500,000,000 in the aggregate at any one time outstanding, and
(v) by any Company that is not a Loan Party in any other Company; provided that
any such Investment in the form of a loan or advance to any Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and, in the case of a loan or advance by a Loan Party,
evidenced by an Intercompany Note and pledged by such Loan Party as Collateral
pursuant to the Security Documents;
     (j) Investments in securities or other obligations received upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of trade creditors or customers or
in connection with the settlement of delinquent accounts in the ordinary course
of business, and Investments received in good faith in settlement of disputes or
litigation;
     (k) Investments in Joint Ventures in which the Loan Parties hold at least
50% of the outstanding Equity Interests or Joint Venture Subsidiaries made with
the Net Cash Proceeds of Asset Sales made in accordance with Section 6.06(k);
     (l) Investments in Norf GmbH for purposes of making Capital Expenditures in
an aggregate amount not to exceed $20,000,000 during any Fiscal Year;
     (m) Permitted Acquisitions;
     (n) [INTENTIONALLY OMITTED];
     (o) Mergers, amalgamations and consolidations in compliance with
Section 6.05; provided that the Lien on and security interest in such Investment
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable;
     (p) Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;

160



--------------------------------------------------------------------------------



 



     (q) Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Closing Date or
permitted as part of a Permitted Refinancing), (ii), (iii) and (iv) of
Section 6.01(b) and Contingent Obligations permitted by Section 6.01(c) or (i);
     (r) other Investments in an aggregate amount not to exceed:
          (i) $75,000,000 during any fiscal year of the Borrower;
          (ii) so long as the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, would not exceed 4.0 to 1.0,
the then available Cumulative Credit;
          (iii) so long as (A) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, would not exceed 3.5 to 1.0
and (B) Liquidity after giving effect to such Investment shall be greater than
or equal to $750,000,000, the then available Annual Credit;
          (iv) so long as the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, would not exceed 3.0 to 1.0,
such additional amounts as the Borrower may determine (the cumulative amount of
Investments made after the Closing Date under this clause (iv) at any time that
the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Investment, would exceed 2.0 to 1.0, referred to as the
“Investment Recapture Amount”); and
          (v) $75,000,000 over the term of this Agreement minus the aggregate
amount of Dividends made pursuant to Section 6.08(g);
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent and, in the case of a loan or advance
by a Loan Party, evidenced by an Intercompany Note and pledged by such Loan
Party as Collateral pursuant to the Security Documents and (y) with respect to
any Investment in an aggregate amount in excess of $50,000,000, on or prior to
the date of any Investment pursuant to Section 6.04(r)(ii), (iii) or (iv), the
Borrower shall deliver to the Administrative Agent an Officer’s Certificate
specifying which clause of Section 6.04(r) such Investment is being made
pursuant to and calculating in reasonable detail the amount of the Cumulative
Credit or Annual Credit, as applicable, immediately prior to such election and
the amount thereof elected to be so applied, the Total Net Leverage Ratio
referred to above and, in the case of Investments pursuant to clause (iii)
above, the amount of Liquidity referred to therein;

161



--------------------------------------------------------------------------------



 



     (s) Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing; and
     (t) contribution of promissory notes with face amounts of €293,834,842 and
€87,291,599 outstanding on the Closing Date by the Borrower to a newly formed
Loan Party under the laws of Luxembourg.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.
Section 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
     (a) Asset Sales in compliance with Section 6.06;
     (b) Permitted Acquisitions in compliance with Section 6.04;
     (c) (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving the Borrower, the Borrower is the surviving or resulting
person, and in any other case, an Unrestricted Grantor is the surviving or
resulting person, (ii) any Restricted Grantor may merge, amalgamate or
consolidate with or into any other Restricted Grantor (provided that a
Subsidiary Guarantor is the surviving or resulting person), (iii) Novelis
Aluminum Holding Company and Novelis Deutschland GmbH may merge provided Novelis
Deutschland GmbH is the surviving or resulting person, and (iv) any Company that
is not a Loan Party may merge, amalgamate or consolidate with or into any
Restricted Grantor (provided that a Subsidiary Guarantor is the surviving or
resulting person); provided that, in the case of each of the foregoing clauses
(i) through (iv), (1) the surviving or resulting person is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (2) the Lien on and security
interest in such property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained in full force and effect
and perfected and enforceable (to at least the same extent as in effect
immediately prior to such transfer) or created in accordance with the provisions
of Section 5.11 or Section 5.12, as applicable and (3) no Default is then
continuing or would result therefrom; provided that in the case of any
amalgamation or consolidation involving a Loan Party, at the request of the
Administrative Agent, such Loan Party and each other Loan Party shall confirm
its respective

162



--------------------------------------------------------------------------------



 



Secured Obligations and Liens under the Loan Documents in a manner reasonably
satisfactory to the Administrative Agent;
     (d) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party;
     (e) Holdings and the Borrower may consummate the Permitted Holdings
Amalgamation;
     (f) any Restricted Subsidiary of the Borrower may dissolve, liquidate or
wind up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and
     (g) any Unrestricted Grantor (other than Holdings or the Borrower) may
dissolve, liquidate or wind-up its affairs (collectively, “Wind-Up”), so long as
all of its assets are distributed or otherwise transferred to any other
Unrestricted Grantor and any Restricted Grantor may Wind-Up so long as all of
its assets are distributed or otherwise transferred to a Restricted Grantor or
an Unrestricted Grantor; provided that (1) the Lien on and security interest in
such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such transfer) or created in accordance with the provisions of
Section 5.11 or Section 5.12, as applicable and (2) no Default is then
continuing or would result therefrom.
Section 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted:
     (a) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
     (b) so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of any Wholly Owned Subsidiary
that is a Restricted Subsidiary unless, after giving effect to any such Asset
Sale, such person either ceases to be a Restricted Subsidiary or, in the case of
an Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary) for fair
market value, with at least 75% of the consideration received for all such Asset
Sales or related Asset Sales in which the consideration received exceeds
$10,000,000 payable in cash upon such sale (provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (i) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and

163



--------------------------------------------------------------------------------



 



for which Holdings, the Borrower and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (ii) any
securities received by the Borrower or the applicable Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of the applicable Asset Sale, and (iii) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Asset Sale for which such non-cash consideration is received) not to exceed
$50,000,000 at any time (net of any non-cash consideration converted into
cash)); provided, however, that with respect to any such Asset Sale pursuant to
this clause (b), the aggregate consideration received for all such Asset Sales
shall not exceed $400,000,000 during any fiscal year or $800,000,000 in the
aggregate after the Closing Date;
     (c) leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
     (d) mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
     (e) sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility so long
as at any time of determination the aggregate book value of the then outstanding
Receivables subject to a Permitted Factoring Facility does not exceed an amount
equal to $400,000,000 less the amount of Indebtedness under all outstanding
Qualified Securitization Transactions at such time under Section 6.01(e) less
the amount of Indebtedness outstanding under Section 6.01(m) at such time;
     (f) the sale or disposition of cash and Cash Equivalents in connection with
a transaction otherwise permitted under the terms of this Agreement;
     (g) assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
     (h) Asset Sales (i) by and among Unrestricted Grantors (other than
Holdings), (ii) by any Restricted Grantor to any other Restricted Grantor,
(iii) by any Restricted Grantor to any Unrestricted Grantor so long as the
consideration paid by the Unrestricted Grantor in such Asset Sale does not
exceed the fair market value of the property transferred, (iv) by (x) any
Unrestricted Grantor to any Restricted Grantor for fair market value and (y) by
any Loan Party to any Restricted Subsidiary that is not a Loan Party for fair
market value provided that the fair market value of such Asset Sales under this
clause (iv) does not exceed $100,000,000 in the aggregate for all such Asset
Sales since the Closing Date, (v) by any Company that is not a Loan Party to any
Loan Party so long as the consideration paid by the Loan Party in such Asset
Sale

164



--------------------------------------------------------------------------------



 



does not exceed the fair market value of the property transferred, and (vi) by
and among Companies that are not Loan Parties; provided that (A) in the case of
any transfer from one Loan Party to another Loan Party, any security interests
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the relevant Security Documents in the assets so transferred shall (1) remain
in full force and effect and perfected and enforceable (to at least the same
extent as in effect immediately prior to such transfer) or (2) be replaced by
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to the relevant Security Documents, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) and
(B) no Default is then continuing or would result therefrom;
     (i) the Companies may consummate Asset Swaps so long as (x) each such sale
is in an arm’s-length transaction and the applicable Company receives at least
fair market value consideration (as determined in good faith by such Company),
(y) the Collateral Agent shall have a First Priority perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent as the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) and (z) the aggregate fair market value of all assets sold pursuant to
this clause (i) shall not exceed $50,000,000 in the aggregate since the Closing
Date; provided that so long as the assets acquired by any Company pursuant to
the respective Asset Swap are located in the same country as the assets sold by
such Company, such $50,000,000 aggregate cap will not apply to such Asset Swap;
     (j) sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
     (k) so long as no Default is then continuing or would result therefrom, the
arm’s-length sale or disposition for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or the issuance of Equity Interests in a Joint
Venture Subsidiary; provided, however, that the aggregate fair market value of
all such Equity Interests sold or otherwise disposed of pursuant to this clause
(k) following the Closing Date shall not exceed $300,000,000;
     (l) issuances of Equity Interests by Joint Venture Subsidiaries and
Excluded Collateral Subsidiaries;
     (m) Asset Sales among Companies of promissory notes or preferred stock or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
     (n) the sale of Receivables made pursuant to the Receivables Purchase
Agreement;

165



--------------------------------------------------------------------------------



 



     (o) to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i);
     (p) issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Borrower formed
after the Closing Date to the Borrower or the Subsidiary of the Borrower which
is to own such Qualified Capital Stock. All Equity Interests issued in
accordance with this Section 6.06(p) shall, to the extent required by
Section 5.11 or any Security Document or if such Equity Interests are issued by
any Loan Party (other than Holdings), be delivered to the Collateral Agent; and
     (q) contribution of promissory notes with face amounts of €293,834,842 and
€87,291,599 outstanding on the Closing Date by the Borrower to a newly formed
Loan Party under the laws of Luxembourg.
Section 6.07 Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders or
which adversely affects the security interests in such accounts. Without the
consent of the Administrative Agent under the Revolving Credit Agreement, permit
the aggregate amount owed pursuant to the Cash Pooling Arrangements by all
Companies who are not Loan Parties minus the aggregate amount on deposit
pursuant to the Cash Pooling Arrangements from such Persons to exceed
$50,000,000.
Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
     (a) (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (ii) Dividends by Holdings (or the
Borrower following a Qualified Borrower IPO) payable solely in Qualified Capital
Stock and (iii) Dividends by Holdings payable with the proceeds of Permitted
Holdings Indebtedness;
     (b) (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Borrower or a Wholly Owned Subsidiary of the Borrower following a
Qualified Borrower IPO) and (ii) cash Dividends by any Company that is not a
Loan Party to the holders of its Equity Interests on a pro rata basis;
     (c) (A) to the extent actually used by Holdings to pay such franchise
taxes, costs and expenses, fees, payments by the Borrower to or on behalf of
Holdings in an amount sufficient to pay franchise taxes and other fees solely
required to maintain the legal existence of Holdings, (B) payments by the
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the

166



--------------------------------------------------------------------------------



 



ordinary course of business of Holdings, and (C) management, consulting,
monitoring and advisory fees and related expenses and termination fees pursuant
to a management agreement with one or more Specified Holders relating to the
Borrower (collectively, the “Management Fees”), in the case of clauses (A),
(B) and (C) in an aggregate amount not to exceed in any calendar year the
greater of (i) $20,000,000 and (ii) 1.5% of the Borrower’s Consolidated EBITDA
in the prior calendar year;
     (d) the Borrower may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed:
          (i) so long as the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Dividends, would not exceed 4.0 to 1.0, the
then available Cumulative Credit;
          (ii) so long as (A) the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Dividends, would not exceed 3.5 to 1.0
and (B) Liquidity after giving effect to such Dividend shall be greater than or
equal to $750,000,000, the then available Annual Credit; and
          (iii) so long as the Total Net Leverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Dividends, would not exceed 3.0 to 1.0,
such additional amounts as the Borrower may determine (the cumulative amount of
Dividends made after the Closing Date under this clause (iii) at any time that
the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Dividends, would exceed 2.0 to 1.0, referred to as the “Dividend
Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate specifying which clause of this
Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio referred to above and, in the case of Dividends
pursuant to clause (ii) above, the amount of Liquidity referred to therein;
     (e) to the extent constituting a Dividend, payments permitted by
Section 6.09(d) that do not relate to Equity Interests;

167



--------------------------------------------------------------------------------



 



     (f) the Closing Date Distribution;
     (g) the Borrower may pay additional cash Dividends to Holdings the proceeds
of which may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an aggregate amount not to exceed $75,000,000 after the
Closing Date minus the amount of Investments made in reliance on
Section 6.04(r)(v); provided that the Dividends described in this clause
(g) shall not be permitted if a Default is continuing at the date of declaration
or payment thereof or would result therefrom;
     (h) Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
     (i) following a Qualified IPO, Dividends by the Borrower paid to Holdings
(which may pay the proceeds thereof to the holders of its Equity Interests) or,
in the case of a Qualified Borrower IPO, its other equity holders, of up to 6%
of the net cash proceeds received by (or contributed to the capital of) the
Borrower in or from such Qualified IPO; and
     (j) Dividends to repurchase Equity Interests of Holdings or any direct or
indirect parent entity (or following a Qualified Borrower IPO, Equity Interests
of the Borrower) from current or former officers, directors or employees of the
Borrower or any of its Restricted Subsidiaries or any direct or indirect parent
entity (or permitted transferees of such current or former officers, directors
or employees); provided, however, that the aggregate amount of such repurchases
shall not exceed (i) $10,000,000 in any calendar year prior to completion of a
Qualified IPO, or (ii) $15,000,000 in any calendar year following completion of
a Qualified IPO (with unused amounts in any calendar year being permitted to be
carried over for the next two succeeding calendar years up to a maximum of (A)
$20,000,000 in the aggregate in any calendar year prior to completion of a
Qualified IPO, or (B) $30,000,000 in the aggregate in any calendar year
following completion of a Qualified IPO); provided, further, that such amount in
any calendar year may be increased by an amount not to exceed (x) the cash
proceeds received by the Borrower or any of its Restricted Subsidiaries from the
sale of Equity Interests of the Borrower, Holdings or any parent entity to
officers, directors or employees (to the extent contributed to the Borrower
(excluding any portion thereof included in the Cumulative Credit)), plus (y) the
cash proceeds of key man life insurance policies in such calendar year.
Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
     (a) Dividends permitted by Section 6.08;

168



--------------------------------------------------------------------------------



 



     (b) Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), or
(s);
     (c) mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), Asset Sales permitted by Section 6.06(h)(iv) and (v), or
(m);
     (d) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Borrower;
     (e) transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Borrower, as determined in good faith by the Borrower, and otherwise not
prohibited by the Loan Documents;
     (f) the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date;
     (g) the Transactions as contemplated by the Transaction Documents;
     (h) Qualified Securitization Transactions permitted under Section 6.01(e)
and transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
     (i) cash management netting and pooled account arrangements permitted under
Section 6.01(r);
     (j) transactions between or among any Companies that are not Loan Parties;
     (k) transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);

169



--------------------------------------------------------------------------------



 



     (l) transactions between Loan Parties and Companies that are not Loan
Parties that are at least as favorable to each such Loan Party as would
reasonably be obtained by such Loan Party in a comparable arm’s-length
transaction with a person other than an Affiliate; and
     (m) transactions contemplated by the Receivables Purchase Agreements;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland shall be on fair market terms.
     Section 6.10 Total Net Leverage Ratio. Permit the Total Net Leverage Ratio
as of the last day of any Test Period ending during any period set forth in the
table below to be greater than the ratio set forth below opposite the period in
the table below during which the last day of such Test Period occurs:

          Total Net Test Period   Leverage Ratio
March 30, 2011 through March 31, 2012
  4.75 to 1.0
 
   
April 1, 2012 through March 31, 2013
  4.50 to 1.0
 
   
April 1, 2013 through March 31, 2014
  4.375 to 1.0
 
   
April 1, 2014 through March 31, 2015
  4.25 to 1.0
 
   
April 1, 2015 and thereafter
  4.0 to 1.0

Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:
     (a) (i) make any voluntary or optional payment of principal on or
prepayment on or redemption or acquisition for value of, or complete any
mandatory prepayment, redemption or purchase offer in respect of, or otherwise
voluntarily or optionally defease or segregate funds with respect to, any
Indebtedness incurred under Section 6.01(l), Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt or any Indebtedness
under the New Senior Note Documents or any Subordinated Indebtedness or any
Permitted Refinancings of any of such Indebtedness, except (x) any such
Indebtedness may be prepaid or redeemed with the proceeds of a Permitted
Refinancing, and (y) so long as no Default is continuing or would

170



--------------------------------------------------------------------------------



 



result therefrom, repayments or redemptions of Indebtedness under the New Senior
Notes Documents, Indebtedness incurred under Section 6.01(l), Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or Subordinated
Indebtedness (or any Permitted Refinancings (other than a refinancing with
Incremental Term Loans) of any of such Indebtedness) (“Permitted Prepayments”)
in an amount not to exceed:
     (1) so long as the Total Net Leverage Ratio, calculated on a Pro Forma
Basis, would not exceed 4.0 to 1.0 after giving effect to such Permitted
Prepayments, the then available Cumulative Credit;
     (2) so long as (A) the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments, would not exceed 3.5 to
1.0, and (B) Liquidity after giving effect to such Permitted Prepayments shall
be greater than or equal to $750,000,000, the then available Annual Credit; and
     (3) so long as the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments, would not exceed 3.0 to
1.0, such additional amounts as the Borrower may determine (the cumulative
amount of Permitted Prepayments made after the Closing Date under this clause
(3) at any time that the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments, would exceed 2.0 to
1.0, referred to as the “Prepayments Recapture Amount”); or
          (ii) make any payment on or with respect to any Subordinated
Indebtedness wholly among Loan Parties in violation of the subordination
provisions thereof or (iii) make any payment (whether, voluntary, mandatory,
scheduled or otherwise) on or with respect to any Subordinated Indebtedness
(including payments of principal and interest thereon, but excluding the
discharge by Novelis AG (as consideration for the purchase of Accounts under the
Receivables Purchase Agreement) of loans or advances made by Novelis AG to
German Seller or any Swiss Seller), if an Event of Default is continuing or
would result therefrom;
provided that with respect to any Permitted Prepayment in an aggregate amount in
excess of $50,000,000, on or prior to the date of any such payment or redemption
pursuant to this Section 6.11(a)(i)(y), the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate specifying which clause of this
Section 6.11(a)(i)(y) such payment or redemption is being made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio referred to above and, in
the case of reliance on clause (2) above, the amount of Liquidity referred to
therein.

171



--------------------------------------------------------------------------------



 



     (b) [INTENTIONALLY OMITTED];
     (c) amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Revolving Credit Loan Documents (or any
Permitted Revolving Credit Facility Refinancings thereof)) in any manner that,
taken as a whole, is adverse in any material respect to the interests of the
Lenders;
     (d) amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Revolving Credit
Loan Documents (or any Permitted Revolving Credit Facility Refinancings thereof)
if such amendment or modification would (i) cause the aggregate principal amount
(or accreted value, if applicable) of all such Indebtedness, after giving effect
to such amendment or modification, to at any time exceed the Maximum Revolving
Credit Facility Amount, (ii) cause such Indebtedness to have a final maturity
date earlier than the final maturity date of such Indebtedness immediately prior
to such amendment or modification or (iii) result in the persons that are (or
are required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons required to be obligors under such
Indebtedness are or are required to be or become obligors under the Loan
Documents); or
     (e) terminate, amend or modify any of its Organizational Documents
(including (x) by the filing or modification of any certificate of designation
and (y) any election to treat any Pledged Securities (as defined in the Security
Agreement) as a “security” under Section 8-103 of the UCC other than
concurrently with the delivery of certificates representing such Pledged
Securities to the Collateral Agent) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, other than
any such amendments or modifications or such new agreements which are not
adverse in any material respect to the interests of the Lenders.
Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
on its Equity Interests or any other interest or participation in its profits
owned by the Borrower or any Restricted Subsidiary of the Borrower, or pay any
Indebtedness owed to the Borrower or a Restricted Subsidiary of the Borrower,
(b) make loans or advances to the Borrower or any Restricted Subsidiary of the
Borrower or (c) transfer any of its properties to the Borrower or any Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) applicable Requirements of Law; (ii) this
Agreement and the other Loan Documents; (iii) the Senior Note Documents and the
Revolving Credit Loan Documents or other Material Indebtedness; provided that in
the case of such other Material Indebtedness, such encumbrances and restrictions
are, taken as a whole, no more restrictive than such encumbrances and
restrictions in the Loan Documents in existence on the Closing Date;
(iv) customary provisions restricting subletting or assignment of any lease

172



--------------------------------------------------------------------------------



 



governing a leasehold interest of a Company; (v) customary provisions
restricting assignment of any agreement entered into by a Restricted Subsidiary
of the Borrower; (vi) any holder of a Lien permitted by Section 6.02 restricting
the transfer of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale; (viii) any
agreement in effect at the time such Restricted Subsidiary of the Borrower
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into in connection with or in contemplation of such person becoming
a Restricted Subsidiary of the Borrower; (ix) without affecting the Loan
Parties’ obligations under Section 5.11, customary provisions in partnership
agreements, shareholders’ agreements, joint venture agreements, limited
liability company organizational governance documents and other Organizational
Documents, entered into in the ordinary course of business (or in connection
with the formation of such partnership, joint venture, limited liability company
or similar person) that (A) restrict the transfer of Equity Interests in such
partnership, joint venture, limited liability company or similar person or (B)
the case of any Joint Venture or Joint Venture Subsidiary that is not a Loan
Party, provide for other restrictions of the type described in clauses (a),
(b) and (c) above, solely with respect to the Equity Interests in, or property
held in, such joint venture, and customary provisions in asset sale and stock
sale agreements and other similar agreements permitted hereunder that provide
for restrictions of the type described in clauses (a), (b) and (c) above, solely
with respect to the assets or persons subject to such sale agreements;
(x) restrictions on cash or other deposits or net worth imposed by suppliers or
landlords under contracts entered into in the ordinary course of business;
(xi) any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
person, or the properties or assets of any person, other than the person or the
properties or assets of the person so acquired; (xii) any encumbrances or
restrictions imposed by any amendments or refinancings that are otherwise not
prohibited by the Loan Documents of the contracts, instruments or obligations
referred to in clauses (iii), (viii) or (xi) above; provided that such
amendments or refinancings are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment or
refinancing or (xiii) any restrictions on transfer of the Equity Interests in
NKL or its direct parents, 4260848 Canada Inc. and 4260856 Canada Inc., imposed
by any lock-up or listing agreement, rule or regulation in connection with any
listing or offering of Equity Interests in NKL to the extent required by
applicable Requirements of Law or listing or stock exchange requirements.
     Section 6.13 Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
Section 6.14 Forward Share Sale Agreement and Support Agreement. With respect to
the Borrower, assign, transfer, convey, sell or otherwise dispose of any of its
right, title or interest in any of the Forward Share Sale Agreement or the
Support Agreement, except that such agreements may be cancelled or terminated.

173



--------------------------------------------------------------------------------



 



Section 6.15 Business.
     (a) Each of Holdings, Novelis Europe Holdings Limited and Eurofoil shall
not engage in any business or activity other than (i) holding shares in the
Equity Interests of its Subsidiaries (which, in the case of Holdings, shall be
limited to the Borrower), (ii) holding intercompany loans made to the Borrower,
(iii) other activities attributable to or ancillary to its role as a holding
company for its Subsidiaries and (iv) compliance with its obligations under the
Loan Documents, the Revolving Loan Documents (and any Permitted Revolving Credit
Refinancings thereof), and the Senior Note Documents (and any Permitted
Refinancings thereof), the Additional Senior Secured Indebtedness Documents and
documents relating to Permitted First Priority Refinancing Indebtedness,
Permitted Second Priority Refinancing Indebtedness, Permitted Unsecured
Refinancing Indebtedness and Indebtedness under Section 6.01(l).
     (b) The Borrower and its Restricted Subsidiaries will not engage (directly
or indirectly) in any business other than those businesses in which the Borrower
and its Restricted Subsidiaries are engaged on the Closing Date as described in
the Confidential Information Memorandum (or, in the good faith judgment of the
Board of Directors, which are substantially related thereto or are reasonable
extensions thereof).
     (c) The Borrower will not permit any Securitization Entity that it controls
to engage in any business or activity other than performing its obligations
under the related Qualified Securitization Transaction and will not permit any
Securitization Entity that it controls to hold any assets other than the
Securitization Assets.
Section 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.
Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than
March 31.
Section 6.18 Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) the Additional Senior Secured Indebtedness
Documents, and documents relating to any Permitted First Priority

174



--------------------------------------------------------------------------------



 



Refinancing Debt, Permitted Second Priority Refinancing Debt and Junior Secured
Indebtedness (so long as such documents permit Liens to secure the Secured
Obligations); and (5) any prohibition or limitation that (a) exists pursuant to
applicable Requirements of Law, (b) consists of customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of any lease governing a leasehold
interest of a Loan Party or a Subsidiary, (d) is permitted under
Section 6.02(s), (e) exists in any agreement or other instrument of a person
acquired in an Investment permitted hereunder in existence at the time of such
Investment (but not created in connection therewith or in contemplation
thereof), which prohibition or limitation is not applicable to any person, or
the properties or assets of any person, other than the person, or the property
or assets of the person so acquired, (f) is contained in any joint venture,
shareholders agreement, limited liability operating agreement or other
Organizational Document governing a Joint Venture or Joint Venture Subsidiary
which limits the ability of an owner of an interest in a Joint Venture or Joint
Venture Subsidiary from encumbering its ownership interest therein or (g) is
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in
clause (3), (4) or (5)(e); provided that such amendments and refinancings are no
more materially restrictive with respect to such prohibitions and limitations
than those prior to such amendment or refinancing.
Section 6.20 Anti-Terrorism Law; Anti-Money Laundering.
     (a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
     (b) Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.
Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly

175



--------------------------------------------------------------------------------



 



or indirectly) is prohibited by a Requirement of Law, or the Loans made by the
Lenders would be in violation of a Requirement of Law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a Requirement of Law
or the Loans are in violation of a Requirement of Law.
ARTICLE VII
GUARANTEE
Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law) but for the
provisions of the Title 11 of the United States Code (or other Debtor Relief
Law) or that accrues after the commencement of a case under Title 11 of the
United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law), whether or not allowed) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document (including any Hedging Agreement entered into with
a counterparty that is a Secured Party), and the performance of all obligations
under any of the foregoing, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). In addition to the guarantee contained herein, each Guarantor
that is a Foreign Subsidiary, as well as Holdings, shall execute a Guarantee
governed by the applicable law of such Person’s jurisdiction of organization
(each such Guarantee, a “Foreign Guarantee”) and to the extent that the
provisions of this Article VII shall duplicate or conflict with the provisions
thereof, the terms of the Foreign Guarantees shall govern the obligations of
such Guarantors. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever as if it was the principal obligor, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. Without prejudice to the generality of Section 7.01
and Section 7.02, each Guarantor expressly confirms that it intends that this
guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made
(including the Closing Date

176



--------------------------------------------------------------------------------



 



Distribution); carrying out restructurings; refinancing existing facilities;
refinancing any other indebtedness; making facilities available to new borrower;
any other variation or extension of the purposes for which any such facility or
amount might be made available from time to time; and any fees, costs and/or
expenses associated with any of the foregoing.
Section 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and not of collection and to
the fullest extent permitted by applicable Requirements of Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower or any other Loan Party under this Agreement, the
Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:
          (i) at any time or from time to time, without notice to the
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived or the Maturity Date shall be extended with respect to all or a
portion of the Guaranteed Obligations;
          (ii) any of the acts mentioned in any of the provisions of this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein shall be done or omitted;
          (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
          (iv) any Lien or security interest granted to, or in favor of, any
Lender or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
          (v) the release of any other Guarantor pursuant to Section 7.09.

177



--------------------------------------------------------------------------------



 



     The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
or any other Loan Party under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive any and all notice of the creation, renewal,
extension, waiver, termination or accrual of any of the Guaranteed Obligations
and notice of or proof of reliance by any Secured Party upon this Guarantee or
acceptance of this Guarantee, and the Guaranteed Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee, and all dealings between the Borrower and the
Secured Parties shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guarantee. This Guarantee shall be construed
as a continuing, absolute, irrevocable and unconditional guarantee of payment
without regard to any right of offset with respect to the Guaranteed Obligations
at any time or from time to time held by Secured Parties, and the obligations
and liabilities of the Guarantors hereunder shall not be conditioned or
contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or any other Loan Party, or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders and the other Secured Parties, and
their respective successors and assigns, notwithstanding that from time to time
during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
Section 7.03 Reinstatement. The obligations of the Guarantors under this ARTICLE
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors jointly and severally agree that they will indemnify
each Secured Party on demand for all reasonable costs and expenses (including
reasonable fees of counsel) incurred by such Secured Party in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith or willful misconduct of such Secured Party.
Section 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible and irrevocable payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall waive any claim and shall not exercise
any right or remedy, direct or indirect, arising by reason of any performance by
it of its guarantee in Section 7.01, whether by subrogation or otherwise,
against the Borrower or any other Guarantor of any of the Guaranteed Obligations
or any security for any of the Guaranteed Obligations. Any Indebtedness of any
Loan Party permitted pursuant to Section 6.01(d) shall be subordinated to such
Loan Party’s Secured Obligations a manner reasonably satisfactory to the
Administrative Agent.

178



--------------------------------------------------------------------------------



 



Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 7.01.
Section 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this ARTICLE VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the rights of
contribution established in the Contribution, Intercompany, Contracting and
Offset Agreement) that are valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that it ceases to be a Restricted
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, or
(d) a Qualified Borrower IPO shall occur, then, such Transferred Guarantor (in
the case of clause (a)), such Unrestricted Subsidiary (in the case of clause
(b)), such Restricted Subsidiary (in the case of clause (c)), and Holdings (in
the case of clause (d)), shall, upon the consummation of such issuance, sale or
transfer or upon such designation as an Unrestricted Subsidiary or Excluded
Collateral Subsidiary or upon the completion of the Qualified Borrower IPO, be
released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party and
its obligations to pledge and grant any Collateral owned by

179



--------------------------------------------------------------------------------



 



it pursuant to any Security Document, and the Collateral Agent shall take such
actions as are within its powers to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents and the Intercreditor Agreement; provided that such Guarantor is also
released from its obligations, if any, under the Revolving Credit Loan
Documents, the Senior Note Documents, the Additional Senior Secured Indebtedness
Documents and other Material Indebtedness guaranteed by such Person on the same
terms.
Section 7.10 Certain Tax Matters. Notwithstanding the provisions of Section 2.15
if a Loan Party (other than the Borrower) makes a payment hereunder that is
subject to withholding tax in excess of the withholding tax that would have been
imposed on payments made by the Borrower with respect to whose obligation it is
making a payment, the relevant Loan Party shall increase the amount of such
payment such that, after deduction and payment of all such withholding taxes
(including withholding taxes applicable to additional sums payable under this
Section), the payee receives an amount equal to the amount it would have
received if no such excess withholding tax had been imposed; provided that the
Agent or Lender provides, as reasonably requested by the relevant Loan Party and
as required under Sections 2.15(e) or 2.15(g), as the case may be, such forms,
certificates and documentation that it is legally entitled to furnish and would
be required to reduce or eliminate withholding and, with respect to non-U.S.
withholding taxes, would not, in the Administrative Agent’s or the relevant
Lender’s reasonable judgment, subject it to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect.
Section 7.11 German Guarantor.
     (a) Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company or limited
partnership with a limited liability company as partner (GmbH or GmbH & Co. KG)
under this Article VII to the extent (i) such German Guarantor guarantees
obligations of one of its shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of that German
Guarantor or the German Guarantor itself), and (ii) the enforcement of such
guarantee for shareholder obligations would reduce, in violation of Section 30
of the German Limited Liability Companies Act (GmbHG), the net assets (assets
minus liabilities minus provisions and liability reserves (Reinvermögen), in
each case as calculated in accordance with generally accepted accounting
principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss gem. § 42 GmbH — Act, §§ 242, 264 HGB) of the German Guarantor
(or in the case of a GmbH & Co. KG, its general partner) to an amount that is
insufficient to maintain its (or in the case of a GmbH & Co. KG, its general
partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:
          (i) The amount of any increase of registered share capital
(Stammkapital) of such German Guarantor (or its general partner in the form of a
GmbH) implemented after the date of this Agreement that is

180



--------------------------------------------------------------------------------



 



effected without the prior written consent of the Administrative Agent shall be
deducted from the registered share capital of the German Guarantor (or its
general partner in the form of a GmbH);
          (ii) any loans provided to the German Guarantor by a direct or
indirect shareholder or an affiliate thereof (other than a Subsidiary of such
German Guarantor) shall be disregarded and not accounted for as a liability to
the extent that such loans are subordinated pursuant to Section 39(1) Nr. 1
through Nr. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated
in any other way by law or contract;
          (iii) any shareholder loans, other loans and contractual obligations
and liabilities incurred by the German Guarantor in violation of the provisions
of any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
          (iv) any assets that are shown in the balance sheet with a book value
that, in the opinion of the Administrative Agent, is significantly lower than
their market value and that are not necessary for the business of the German
Guarantor (nicht betriebsnotwendig) shall be accounted for with their market
value; and
          (v) the assets of the German Guarantor will be assessed at liquidation
values (Liquidationswerte) if, at the time the managing directors prepare the
balance sheet in accordance with paragraph (b) below and absent the demand a
positive going concern prognosis (positive Fortbestehensprognose) cannot be
established.
     (b) The limitations set out in Section 7.11(a) only apply:
          (i) if and to the extent that the managing directors of the German
Guarantor (or in the case of a GmbH Co. KG, its general partner) have confirmed
in writing to the Administrative Agent within ten (10) Business Days of a demand
for payment under this Article VII the amount of the obligations under this
Article VII which cannot be paid without causing the net assets of such German
Guarantor (or in the case of a GmbH Co. KG, its general partner) to fall below
its registered share capital, or increase an existing shortage in net assets
below its registered share capital (taking into account the adjustments set out
above) and such confirmation is supported by a current balance sheet and other
evidence satisfactory to the Administrative Agent and neither the Administrative

181



--------------------------------------------------------------------------------



 



Agent nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
          (ii) if, within twenty Business Days after an objection under clause
(i) has been raised by the Administrative Agent or a Lender, the Administrative
Agent receives a written audit report (“Auditor’s Determination”) prepared at
the expense of the relevant German Guarantor by a firm of auditors of
international standing and reputation that is appointed by the German Guarantor
and reasonably acceptable to the Administrative Agent, to the extent such report
identifies the amount by which the net assets of that German Guarantor (or in
the case of a GmbH & Co. KG, its general partner in the form of a GmbH) are
necessary to maintain its registered share capital as at the date of the demand
under this Article VII (taking into account the adjustments set out above). The
Auditor’s Determination shall be prepared in accordance with generally accepted
accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the German Guarantor in the preparation
of its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.
     (c) In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and
Section 7.11(b). In respect of the exceeding amounts, the Secured Parties shall
be entitled to further pursue their claims (if any) and the German Guarantor
shall be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
     (d) Section 7.11(a) shall not apply as to the amount of Loans borrowed
under this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
     (e) Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in
Section 7.11(a) above, such less stringent limitations shall apply. Otherwise,
Section 7.11(a) shall remain unaffected by changes in applicable law.

182



--------------------------------------------------------------------------------



 



     (f) The limitations provided for in paragraph (a) above shall not apply
where (i) the relevant German Guarantor has a fully valuable (vollwertig)
recourse claim (Gegenleistungs-oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner)
and the relevant German Guarantor has a fully valuable (vollwertig) compensation
claim (Ausgleichsanspruch).
Section 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
     (a) The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
     (b) Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).
     (c) If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss Withholding Tax has been paid to the Swiss
Federal Tax Administration. To the extent the Guarantee Payment due is less than
the Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the

183



--------------------------------------------------------------------------------



 



Secured Parties for the deduction of the Swiss Withholding Tax, it being
understood that at no time shall the Guarantee Payment (including any gross-up
or indemnification payment pursuant to this paragraph (c) and including any
Swiss Withholding Tax levied thereon) exceed the Available Amount. The
applicable Swiss Guarantor shall use its best efforts to ensure that any person
which is, as a result of a payment under this ARTICLE VII, entitled to a full or
partial refund of the Swiss Withholding Tax, shall as soon as possible after the
deduction of the Swiss Withholding Tax (i) request a refund of the Swiss
Withholding Tax under any applicable law (including double tax treaties) and
(ii) pay to the Administrative Agent for distribution to the applicable Secured
Parties upon receipt any amount so refunded. The Secured Obligations will only
be considered as discharged to the extent of the effective payment received by
the Secured Parties under this ARTICLE VII. This subsection (c) is without
prejudice to the gross-up or indemnification obligations of any Guarantor other
that the Swiss Guarantors.
     (d) The Swiss Guarantors shall use reasonable efforts to take and cause to
be taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
Section 7.13 Irish Guarantor. This Guarantee does not apply to any liability to
the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 60 of the Companies Act 1963 of Ireland.
Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and shall not
exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 595 of the Brazilian Civil
Procedure Code.
Section 7.15 French Guarantor.
     (a) The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
     (b) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any

184



--------------------------------------------------------------------------------



 



time to an amount equal to the aggregate of all amounts borrowed under this
Agreement by such other Guarantor as Borrower to the extent directly or
indirectly on-lent to the French Guarantor under inter-company loan agreements
and outstanding at the date a payment is to be made by such French Guarantor
under Article VII (Guarantee) of this Agreement, it being specified that any
payment made by a French Guarantor under Article VII (Guarantee) of the Credit
Agreement in respect of the obligations of such Guarantor as Borrower shall
reduce pro tanto the outstanding amount of the inter-company loans due by the
French Guarantor under the inter-company loan arrangements referred to above.
     (c) The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.
Section 7.16 Luxembourg Guarantor. The obligations and liabilities of a
Luxembourg Guarantor under Article VII (Guarantee) of this Agreement and the
Secured Obligations secured by the Collateral granted by such Luxembourg
Guarantor pursuant to the Loan Documents shall at no time, in the aggregate,
exceed an amount equal to the maximum financial capacity of such Luxembourg
Guarantor, such maximum financial capacity being limited to ninety-five percent
(95%) of the net Luxembourg Guarantor’s capitaux propres (as referred to in
article 34 of the Luxembourg law of 19th December 2002 on the commercial
register and annual accounts, where the capitaux propres mean the shareholders’
equity (including the share capital, share premium, legal and statutory
reserves, other reserves, profit and losses carried forward, investment
subsidies and regulated provisions) of such Luxembourg Guarantor as shown in the
latest financial statements (comptes annuels) available at the date of the
relevant payment hereunder and approved by the shareholders of such Luxembourg
Guarantor and certified by the statutory auditor as the case may be or as
applicable its external auditor (“réviseur d’entreprises”), if required by law;
provided that these restrictions shall not apply to the extent of (i) the total
payment obligations of such Luxembourg Guarantor’s Subsidiaries under the Loan
Documents; and (ii) the payment obligations of any Loan Party where that Loan
Party is not a subsidiary of the Luxembourg Guarantor, up to an amount equal to
the amounts borrowed (directly or indirectly) by way of intra-group loans from
such Loan Party by such Luxembourg Guarantor or such Luxembourg Guarantor’s
Subsidiaries. The obligations and liabilities of a Luxembourg Guarantor under
Article VII (Guarantee) of this Agreement shall not include any obligation
which, if incurred, would constitute either (a) a misuse of corporate assets as
defined under Article 171-1 of the Luxembourg Company Act of August 10, 1915, as
amended from time to time, (the “Luxembourg Company Act”) or (b) financial
assistance.

185



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):
     (a) default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof
(including a Term Loan Repayment Date) or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph
(a) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
(3) Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished by or on behalf of a Loan Party pursuant to this Agreement
or any other Loan Document, shall prove to have been false or misleading in any
material respect when so made or deemed made;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in (x)
Section 5.02(a), Section 5.03(a), Section 5.08, Section 5.16 or ARTICLE VI or
(y) Section 5.04(a) or Section 5.04(b) (provided that in the case of defaults
under Sections 5.04(a) or (b) which do not impair in any material respect the
insurance coverage maintained on the Collateral or the Companies’ assets taken
as a whole, then such default will not constitute an Event of Default unless
such default has continued unremedied for a period of three (3) Business Days;
     (e) (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), and such default shall continue unremedied or shall not
be waived for a period of five (5) Business Days after written notice thereof
from the Administrative Agent or any Lender to the Borrower, or (ii) default
shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Borrower;

186



--------------------------------------------------------------------------------



 



     (f) any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that, other than in the case
of the Revolving Credit Agreement, it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate Dollar Equivalent amount of
all such Indebtedness referred to in clauses (i) and (ii) exceeds $100,000,000
at any one time (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the net amount payable by all Companies if
such Hedging Obligations were terminated at such time);
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
     (h) any Loan Party or Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with
Section 6.05) or put into examination, or (ix) take any step with a view to a
moratorium or a composition or similar arrangement with any creditors of any
Loan Party or Material Subsidiary, or a moratorium is declared or instituted in
respect of the indebtedness of any Loan Party or Material Subsidiary;

187



--------------------------------------------------------------------------------



 



     (i) one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
     (j) one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
     (k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
First Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent, or shall be asserted by the Borrower or any other Loan
Party not to be a valid, perfected, First Priority (except as otherwise
expressly provided in this Agreement, the Intercreditor Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;
     (l) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
     (m) there shall have occurred a Change in Control;
     (n) the Intercreditor Agreement or any material provision thereof shall
cease to be in full force or effect other than (i) as expressly permitted
hereunder or thereunder, (ii) by a consensual termination or modification
thereof agreed to by the Agent party thereto, the Revolving Credit Agents party
thereto and all other creditors of the Borrower and its Restricted Subsidiaries
(or any trustee, agent or representative acting on their behalf) that is a party
thereto, or (iii) as a result of satisfaction in full of the obligations under
the Revolving Credit Loan Documents, the Additional Senior Secured Indebtedness
Documents (if any), the Junior Secured Indebtedness (if any) and any other
Material Indebtedness subject to the terms of the Intercreditor Agreement; or

188



--------------------------------------------------------------------------------



 



     (o) any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of the Loan Parties
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by each of the Loan Parties,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding.
Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Borrower, the
termination of the Commitments or the acceleration and their consequences may be
rescinded and annulled; but such action shall not affect any subsequent Default
or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders to a decision that
may be made at the election of the Required Lenders, and such provisions are not
intended to benefit any Loan Party and do not give any Loan Party the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.
Section 8.03 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the proceeds received by any of the Agents in respect of any sale of,
collection from or other realization upon all or any part of the Collateral,
whether pursuant to the exercise by the Collateral Agent of its remedies or
otherwise (including any payments received with respect to adequate protection
payments or other distributions relating to the Obligations during the pendency
of any reorganization or proceeding under any Debtor Relief Law) after an Event
of Default has occurred and is continuing or after the acceleration of the
Obligations, shall be

189



--------------------------------------------------------------------------------



 



applied, in full or in part, together with any other sums then held by the
Agents or any Receiver pursuant to this Agreement, promptly by the Agents or any
Receiver as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Agents or any Receiver and their agents and counsel, and all
expenses, liabilities and advances made or incurred by the Agents or any
Receiver in connection therewith, and all amounts for which the Agents or any
Receiver are entitled to indemnification or reimbursement pursuant to the
provisions of any Loan Document, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including any compensation payable to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses
(a) and (b) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations which are then due and owing
(other than principal) and any fees, premiums and scheduled periodic payments
due under Hedging Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing with respect to such Obligations;
     (d) Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon and any breakage,
termination or other payments under Hedging Agreements constituting Secured
Obligations and any interest accrued thereon and any remaining Secured
Obligations, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing; and
     (e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
     In the event that any such proceeds are insufficient to pay in full the
items described in clauses (a) through (d) of this Section 8.03, the Loan
Parties shall remain liable, jointly and severally, for any deficiency.
     Notwithstanding the foregoing, Obligations arising under Hedging Agreements
constituting Secured Obligations shall be excluded from the application
described above if the

190



--------------------------------------------------------------------------------



 



Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Secured Hedge Provider. Each Secured Hedge Provider not a party to
the Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent and the Collateral Agent pursuant to the
terms of Article X hereof for itself and its Affiliates as if a “Lender” party
hereto.
Section 8.04 Borrower’s Right to Cure.
     (a) Notwithstanding anything to the contrary contained in Section 8.01, in
the event the Borrower fails to comply with the Financial Performance Covenant
with respect to a period of four consecutive fiscal quarters, then at any time
after the end of the last fiscal quarter (the “Cure Amount”) of such period of
four consecutive fiscal quarters until the expiration of the tenth (10th) day
after the date on which financial statements are required to be delivered with
respect to such fiscal quarter hereunder, any Specified Holder may make a
Specified Equity Contribution to Holdings, and Holdings shall immediately
contribute such amount to the Borrower. The Borrower may apply the amount of the
Net Cash Proceeds thereof received by the Borrower to increase Consolidated
EBITDA with respect to such applicable quarter; provided that such Net Cash
Proceeds (i) are actually received by the Borrower (including through capital
contribution of such Net Cash Proceeds by Holdings to the Borrower) no later
than ten (10) days after the date on which financial statements are required to
be delivered with respect to such fiscal quarter hereunder and (ii) do not
exceed the aggregate amount necessary for purposes of complying (by addition to
Consolidated EBITDA) with the Financial Performance Covenant for such period.
The parties hereby acknowledge and agree that notwithstanding anything to the
contrary contained elsewhere in this Agreement, this Section 8.04(a) (and any
Specified Equity Contribution or the proceeds thereof) may not be relied on for
purposes of calculating any financial ratios (other than as applicable to the
Financial Performance Covenant for purposes of increasing Consolidated EBITDA as
provided herein) or any available basket or thresholds under this Agreement and
shall not result in any adjustment to any amounts or calculations other than the
amount of the Consolidated EBITDA referred to in the immediately preceding
sentence.
     (b) The parties hereto agree that (i) in each period of four consecutive
fiscal quarters, there shall be at least two (2) fiscal quarters in which no
Specified Equity Contribution is made, (ii) during the term of this Agreement,
no more than four Specified Equity Contributions will be made, and (iii) the
cash contributed or received pursuant to such Specified Equity Contribution (A)
shall be disregarded for any purpose other than increasing Consolidated EBITDA
solely for the purposes of measuring the Financial Performance Covenant (and,
for the avoidance of doubt, such cash shall not constitute “cash and Cash
Equivalents” or Unrestricted Cash for purposes of the definition of
“Consolidated Total Net Debt” and shall not increase Consolidated EBITDA for the
purpose of determining compliance with the Financial Performance Covenant on a
Pro Forma Basis in determining whether another transaction will be permitted)
and (B) for purposes of calculating the Total Net Leverage Ratio, the Senior
Secured Net Leverage Ratio and the Financial Performance Covenant, shall not be
deemed to reduce any Indebtedness or other

191



--------------------------------------------------------------------------------



 



obligations of the Loan Parties that would otherwise be included in the
definition of “Consolidated Total Net Debt” (except, with respect to periods
after the fiscal quarter with respect to which such Equity Issuance is made, to
the extent such Specified Equity Contribution is applied to repay Indebtedness).
ARTICLE IX
[INTENTIONALLY OMITTED]
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Loan Documents and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents and the Lenders and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.
Section 10.02 Rights as a Lender. Each person serving an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or other Loan
Party, or any Subsidiary or other Affiliate thereof, as if such person were not
an Agent hereunder and without any duty to account therefor to the Lenders.
Section 10.03 Exculpatory Provisions.
     (a) No Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, no Agent:
          (i) shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

192



--------------------------------------------------------------------------------



 



          (ii) shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and
          (iii) shall, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or other Loan
Party or any of its Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity.
     (b) No Agent shall be liable for any action taken or not taken by it
(x) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.01 and 11.02) or (y) in the absence of its own gross
negligence or willful misconduct. No Agent shall be deemed to have knowledge of
any Default unless and until notice describing such Default is given to such
Agent by the Borrower or a Lender.
     (c) No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Section 10.04 Reliance by the Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon

193



--------------------------------------------------------------------------------



 



any statement made to it orally or by telephone and believed by it to have been
made by the proper person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or other Loan
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.
Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by tsuch Agent, including a sub-agent which is
a non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
Section 10.06 Resignation of Agent. Each Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which (i) shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States and (ii) for the Administrative Agent, shall be a commercial bank
or other financial institution having assets in excess of $1,000,000,000. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above,
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this ARTICLE X and Section 11.03 shall
continue in effect for the benefit of such retiring Agent,

194



--------------------------------------------------------------------------------



 



its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 10.08 No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, none of the Bookrunners, Arrangers, Syndication Agent, or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent or as a Lender hereunder.
Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the any Agent shall have
made any demand on the Borrower or any Guarantor) shall be entitled and
empowered, by intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Agents and the other
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Secured Parties and the Agents
hereunder) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Agents hereunder. Nothing contained herein shall be deemed to authorize any
Agent to authorize or consent to or accept or adopt on behalf of any Secured
Party any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Secured Party

195



--------------------------------------------------------------------------------



 



to authorize any Agent to vote in respect of the claim of any Secured Party in
any such proceeding.
Section 10.10 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agents to enter into this Agreement and the
other Loan Documents, including the Intercreditor Agreement and to perform their
obligations thereunder. Each Lender agrees that any action taken by the Agents
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents, including the Intercreditor Agreement, and the exercise by the
Agents or Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.
Section 10.11 Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
Section 10.12 Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
Section 10.13 Secured Hedging Agreements. Except as otherwise expressly set
forth herein or in any Guarantee or any Security Document, no Secured Hedge
Provider that obtains the benefits of Section 8.03, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations owing to Secured Hedge Providers unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Secured
Hedge Provider.

196



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
Section 11.01 Notices.
     (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
          (i) if to any Loan Party, to the Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
          with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com
and
Fried Frank Harris Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: F. William Reindel
Telecopier No.: 212-859-4000
Email: f.william.reindel@friedfrank.com
          (ii) if to a Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire (including, as appropriate, notices
delivered solely to the person designated by a Lender on its Administrative
Questionnaire then in effect for the delivery of notices that may contain
material non-public information relating to the Borrower); and
          (iii) if to the Administrative Agent or the Collateral Agent, to it
at:

197



--------------------------------------------------------------------------------



 



Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attention: Bridgett Manduk
Telecopier No.: 415-503-5011
Email: bridgett.manduk@baml.com
          with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attention: David C. Reamer
Telecopier No.: (213) 687-5600
Phone No.: (213) 687-5000
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to ARTICLE II if
such Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent, the Collateral Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at

198



--------------------------------------------------------------------------------



 



its e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) Change of Address, Etc. Any party hereto (other than a Lender) may
change its address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto. Each Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.
     (d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
                  @                  . com or at such other e-mail address(es)
provided to the Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall reasonably require.
Nothing in this Section 11.01(d) shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
     To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate and
an executed copy (which may be by pdf or similar electronic transmission) of
each notice or request of the type described in clauses (i) through (iv) of
paragraph (d) above required to be delivered hereunder.
     Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS

199



--------------------------------------------------------------------------------



 



PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED
BELOW) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Borrower and each other Loan Party hereby agree that it will use
commercially reasonable efforts to identify that portion of the materials and/or
information provided by or on behalf of the Borrower hereunder (the “Borrower
Materials”) that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials hereunder “PUBLIC,” the
Loan Parties shall be deemed to have authorized the Arrangers, the Bookrunners,
the Agents and the Lenders to treat such materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower, the other Loan Parties or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such materials constitute Information,
they shall be treated as set forth in Section 11.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Agents, the
Bookrunners and the Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information”. Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the

200



--------------------------------------------------------------------------------



 



Platform and that may contain material non-public information with respect to
the Borrower, the other Loan Parties or their respective securities for purposes
of United States Federal or state securities laws.
     (e) Reliance by the Administrative Agent, the Collateral Agent and Lenders.
The Administrative Agent, the Collateral Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
Section 11.02 Waivers; Cumulative Remedies; Amendment.
     (a) Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by this Section
11.02, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether any Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on any Loan Party in
any case shall entitle any Loan Party to any other or further notice or demand
in similar or other circumstances.
     (b) Required Consents. Subject to the terms of the Intercreditor Agreement
and to Section 11.02(c) and (d), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or by the Administrative Agent with the written consent of the Required
Lenders) or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent (or, in the case
of any applicable Security Document, the Collateral Agent) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

201



--------------------------------------------------------------------------------



 



          (i) increase the Commitment of any Lender without the written consent
of such Lender (it being understood that no amendment, modification,
termination, waiver or consent with respect to any condition precedent, covenant
or Default shall constitute an increase in the Commitment of any Lender);
          (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than interest pursuant to Section 2.06(c)), or reduce
any Fees payable hereunder, or change the form or currency of payment of any
Obligation, without the written consent of each Lender directly affected thereby
(it being understood that any amendment or modification relating to the
calculation of the Total Net Leverage Ratio will not constitute a reduction in
the rate of interest);
          (iii) (A) change the scheduled final maturity of any Loan, or any
scheduled date of payment of or the installment otherwise due on the principal
amount of any Loan under Section 2.09, (B) postpone the date for payment of any
interest or fees payable hereunder, (C) change the amount of, waive or excuse
any such payment (other than waiver of any increase in the interest rate
pursuant to Section 2.06(c) (it being understood that any amendment or
modification relating to the calculation of the Total Net Leverage Ratio will
not constitute a change the amount of interest)), or (D) postpone the scheduled
date of expiration of any Commitment without the written consent of each Lender
directly affected thereby;
          (iv) increase the maximum duration of Interest Periods hereunder,
without the written consent of each Lender directly affected thereby;
          (v) permit the assignment or delegation by the Borrower of any of its
rights or obligations under any Loan Document, without the written consent of
each Lender (provided that the Permitted Holdings Amalgamation shall not
constitute an assignment or delegation by the Borrower of its rights or
obligations under the Loan Documents);
          (vi) except pursuant to the Intercreditor Agreement, release Holdings
or all or substantially all of the Subsidiary Guarantors from their Guarantees
(except as expressly provided in this Agreement or as otherwise expressly
provided by any such Guarantee), or limit their liability in respect of such
Guarantees, without the written consent of each Lender;

202



--------------------------------------------------------------------------------



 



     (vii) except pursuant to the Intercreditor Agreement or the express terms
hereof, release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of a material portion of
the Secured Obligations entitled to the Liens of the Security Documents, in each
case without the written consent of each Lender (it being understood that
additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 or Section 2.24 and Additional Senior Secured
Indebtedness or Permitted First Priority Refinancing Debt may be equally and
ratably secured by the Collateral with the then existing Secured Obligations
under the Security Documents);
     (viii) change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby (it being understood
that additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 and Section 2.24 may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents and may share payments and setoffs ratably with other Loans);
     (ix) change any provision of this Section 11.02(b), (c), or (d), without
the written consent of each Lender directly affected thereby (except for
additional restrictions on amendments or waivers for the benefit of Lenders of
additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 and Section 2.24);
     (x) change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;
     (xi) amend, modify or waive any provision of: (A) Section 2.1 of the
Intercreditor Agreement to the extent such amendment, modification or waiver
would adversely affect the priority of the Liens on the Collateral held by the
Collateral Agent for the benefit of the Secured Parties or (B) Section 6.3 of
the Intercreditor Agreement in a manner that

203



--------------------------------------------------------------------------------



 



adversely affects the priority of payments of Collateral proceeds, in each case
without the written consent of each affected Lender; provided that this clause
(xi) shall not apply to amending, modifying or waiving any provision of
Section 2.1 or 6.3 of the Intercreditor Agreement in order to (1) give effect to
any additional Indebtedness, including the designation of any such Indebtedness
as Pari Passu Debt (as defined in the Intercreditor Agreement), Subordinated
Lien Debt (as defined in the Intercreditor Agreement) or Indebtedness under any
Revolving Credit Loan Document and the granting of security interests to the
holders of such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under
any Revolving Credit Loan Document in the Collateral to secure the obligations
under such Pari Passu Debt, Subordinated Lien Debt or Indebtedness under any
Revolving Credit Loan Document that is permitted pursuant to Section 6.01 hereof
(or would be permitted pursuant to an amendment, modification or waiver of this
Agreement that is otherwise permitted by this Section 11.02) or (2) to enable
any other Indebtedness to constitute Pari Passu Debt, Subordinated Lien Debt or
Indebtedness under any Revolving Credit Loan Document to the extent not
prohibited by this Agreement; and
     (xii) change or waive any provision of ARTICLE X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;
provided, further, that
     (1) any waiver, amendment or modification of the Intercreditor Agreement
(and any related definitions) may be effected by an agreement or agreements in
writing entered into among the Collateral Agent, the Administrative Agent, the
Revolving Credit Collateral Agent and the Revolving Credit Administrative Agent
(in each case, with the consent of the Required Lenders but without the consent
of any Loan Party, so long as such amendment, waiver or modification does not
impose any additional duties or obligations on the Loan Parties or alter or
impair any right of any Loan Party under the Loan Documents); and
     (2) upon the effectiveness of any Refinancing Amendment or any Incremental
Term Loan Commitment or any Incremental Term Loan, the Administrative Agent, the
Borrower and the Lenders providing the relevant Credit Agreement Refinancing
Indebtedness or Incremental Term Loan Commitment may amend this Agreement to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness or Incremental Term Loans incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments and any

204



--------------------------------------------------------------------------------



 



Incremental Term Loan Commitments or Incremental Term Loans, as applicable). The
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the terms of any Refinancing Amendment;
provided, further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations (each as defined under the
Intercreditor Agreement) or any Permitted Revolving Credit Facility
Refinancings, solely to the extent necessary to effect such amendments as may be
necessary or appropriate, in the reasonable opinion of such Agent, in connection
with any such issuance or incurrence expressly permitted hereunder, so long as
such amendment or modification does not adversely affect the rights of any
Lender (it being understood that allowing Pari Passu Secured Obligations,
Subordinated Lien Secured Obligations and Permitted Revolving Credit Facility
Refinancings to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender);
and provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
     (c) Collateral. Without the consent of any other person, the Administrative
Agent and/or Collateral Agent may (in its or their respective sole discretion or
shall, to the extent required by any Loan Document) enter into any amendment or
waiver of any Security Document (subject to the consent of the Loan Parties
party thereto except as otherwise provided in such Security Document) or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law.
     (d) Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right,

205



--------------------------------------------------------------------------------



 



upon notice by the Borrower to such Lender and the Administrative Agent, to
replace all, but not less than all, of such non-consenting Lender or Lenders (so
long as all non-consenting Lenders are so replaced) with one or more persons
pursuant to Section 2.16 so long as at the time of such replacement each such
new Lender consents to the proposed change, waiver, consent, discharge or
termination. Each Lender agrees that, if the Borrower elects to replace such
Lender in accordance with this Section, it shall promptly execute and deliver to
the Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such non-consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
     (e) Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrower (without the consent of any
Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary or advisable in connection with or to effectuate (i) the
Permitted Holdings Amalgamation and (ii) any additional Loans contemplated by
Section 2.23 and Section 2.24.
     (f) Loan Modification Offers.
     (i) The Borrower may, by written notice to the Administrative Agent from
time to time, make one or more offers (each, a “Loan Modification Offer”) to all
the Lenders of one or more Classes of Loans (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice) (or such shorter periods as are
acceptable to the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans of such Affected Class as to which such Lender’s acceptance has
been made.
     (ii) The Borrower and each Accepting Lender shall execute and deliver to
the Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such

206



--------------------------------------------------------------------------------



 



other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders of the Affected Class. Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 11.02 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received corporate documents, officers’
certificates or legal opinions consistent with those delivered on the Closing
Date under Section 4.01.
     (iii) “Permitted Amendments” shall be (A) an extension of the final
maturity date of the applicable Loans of the Accepting Lenders (provided that
such extensions may not result in having more than two additional final maturity
dates in any year, or more than three additional final maturity dates at any
time, under this Agreement without the consent of the Administrative Agent),
(B) a reduction, elimination or extension, of the scheduled amortization of the
applicable Loans of the Accepting Lenders, (C) a change in rate of interest
(including a change to the Applicable Margin and any provision establishing a
minimum rate), premium, or other amount with respect to the applicable Loans of
the Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders (such change and/or payments to be in the form of cash, Equity Interests
or other property to the extent not prohibited by this Agreement), and (D) any
other amendment to a Loan Document required to give effect to the Permitted
Amendments described in clauses (A) to (C) of this Section 11.02(g).
Section 11.03 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay or cause the applicable Loan
Party to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, the Bookrunners, the
Syndication Agent, the Co-Documentation Agents and their respective Affiliates
(including the reasonable fees, charges and disbursements of one primary
transaction counsel (plus local counsel in each applicable jurisdiction) for the
Administrative Agent and/or the Collateral Agent, all fees and time charges for
attorneys who may be employees of the Administrative Agent and/or Collateral
Agent, expenses incurred in connection with due diligence, inventory appraisal
and collateral audit and reporting fees, travel, courier, reproduction, printing
and delivery expenses, and the obtaining and maintaining of CUSIP numbers for
the Loans) in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this

207



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents, or in connection with any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), including in connection with post-closing searches to confirm that
security filings and recordations have been properly made, (ii) all
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender or any Receiver (including the fees, charges and disbursements
of one primary counsel (plus local or special counsel in each applicable
jurisdiction) for the Administrative Agent and/or the Collateral Agent (and all
fees and time charges for attorneys who may be employees of the Administrative
Agent and/or the Collateral Agent) and one primary counsel (plus local or
special counsel in each applicable jurisdiction) for the Lenders, and one
primary counsel (plus local or special counsel in each applicable jurisdiction)
for any Receiver), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 11.03, (B) in enforcing, preserving and
protecting, or attempting to enforce, preserve or protect its interests in the
Collateral or (C) in connection with the Loans issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iv) all documentary and similar taxes
and charges in respect of the Loan Documents.
     (b) Indemnification by Borrower. Each Loan Party shall indemnify each Agent
(and any sub-agent thereof), each Lender and Receiver, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all reasonable
out-of-pocket losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release or threatened Release of Hazardous Materials on, at, under or from any
property owned, leased or operated by any Company at any time, or any
Environmental Claim related in any way to any Company, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. WITHOUT LIMITATION OF THE
FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES AGREE,
THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH

208



--------------------------------------------------------------------------------



 



INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND
RELATED EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE.
     (c) Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section 11.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof) or any
Receiver or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
such sub-agent)such Receiver or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent) or the Receiver, in each case, in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent)or the Receiver in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of
Section 2.14(g). For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total outstanding Term Loans
and unused Commitments of all Lenders at the time (or if the Term Loans have
been repaid in full and the Commitments have been terminated, based upon its
share of the Term Loans immediately prior to such repayment).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Requirements of Law, no Loan Party shall assert, and each Loan
Party hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.
     (f) Survival. The agreements in this Section shall survive the resignation
of either or both of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the

209



--------------------------------------------------------------------------------



 



termination of the Commitments and the repayment, satisfaction or discharge of
all the Obligations
Section 11.04 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may (except as a result of a transaction
expressly permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph
(b) of this Section 11.04, (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section 11.04 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by the
Borrower or any Lender shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that
     (i) except in the case of any assignment made in connection with the
primary syndication of the Commitment and Loans by the Arrangers or their
Affiliates up to 45 days after the Closing Date or an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall be an
integral multiple of $1,000,000, unless each of the Administrative Agent and, so
long as no Event of Default under Section 8.01 (a), (b), (g) or (h) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) and, with respect to the Borrower, such
consent shall be deemed given if no objection is made by

210



--------------------------------------------------------------------------------



 



the Borrower within five Business Days after notice of the proposed assignment;
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;
     (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (except in the
case of any such assignments by the Arrangers or the Bookrunners or their
respective Affiliates) a processing and recordation fee of $3,500 (provided that
only one such fee shall be imposed in the case of simultaneous assignments by
related Approved Funds or Affiliates of the assigning Lender), and the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and
     (iv) Auction Purchases. Each Lender acknowledges that the Borrower is an
Eligible Assignee hereunder and may purchase or acquire Term Loans hereunder
from Lenders from time to time pursuant to a Dutch Auction in accordance with
the terms of this Agreement (including, without limitation, Section 11.04
hereof), subject to the restrictions set forth in the definitions of “Eligible
Assignee” and “Dutch Auction” and the following limitations:
               (A) in connection with each Purchase Notice and each Auction
Purchase, the Borrower represents and warrants, as of the date of each Purchase
Notice and the effective date of any Auction Purchase, to the Administrative
Agent and each Lender that the Borrower is not in possession of any information
with respect to the Loan Parties, their Subsidiaries and Affiliates of the
foregoing and their respective securities or any of the Obligations that (x) has
not been disclosed by or on behalf of the Loan Parties either (1) publicly,
(2) to Lenders generally or (3) otherwise been posted to that portion of the
Intralinks site for the Loans that has been designated for “private-side”
Lenders and (y) would reasonably be expected to have a material effect on the
market price of the Loans or otherwise be material with respect to the Loan
Parties for purposes of United States federal and state securities laws;

211



--------------------------------------------------------------------------------



 



          (B) the Borrower agrees that, notwithstanding anything herein or in
any of the other Loan Documents to the contrary, with respect to any Auction
Purchase, (1) under no circumstances, whether or not any Loan Party is subject
to a bankruptcy or other insolvency proceeding, shall the Borrower be permitted
to exercise any voting rights or other privileges with respect to any Term Loans
and any Term Loans that are assigned to the Borrower shall have no voting rights
or other privileges under this Agreement and the other Loan Documents and shall
not be taken into account in determining any required vote or consent and
(2) the Borrower shall not receive information provided solely to Lenders by the
Administrative Agent or any Lender and shall not be permitted to attend or
participate in meetings attended solely by Lenders and the Administrative Agent
and their advisors; rather, all Loans held by the Borrower shall be
automatically cancelled immediately upon the purchase or acquisition thereof in
accordance with the terms of this Agreement (including, without limitation,
Section 11.04 hereof);
          (C) at the time the Borrower is making purchases of Loans pursuant to
a Dutch Auction it shall enter into an agreement with the Administrative Agent
for the benefit of the Administrative Agent and Lenders, setting forth the
agreements, representations and warranties set forth in this paragraph
(iii) that are applicable to it, in a manner reasonably satisfactory to the
Administrative Agent;
          (D) immediately upon the effectiveness of each Auction Purchase, a
Cancellation (it being understood that such cancellation shall not constitute a
voluntary repayment of Loans for purposes of this Agreement) shall be
automatically irrevocably effected with respect to all of the Loans and related
Obligations subject to such Auction Purchase for no consideration, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrower and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrower and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and
          (E) at the time of such Purchase Notice and Auction Purchase, (x) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, and (y) no proceeds of Revolving Credit Loans are used to
consummate the Auction Purchase.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights

212



--------------------------------------------------------------------------------



 



and obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.15, Section 2.16, Section 7.10 and Section 11.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 11.04. In the event of a transfer by novation of all or part of its
rights and obligations under this Agreement by a Lender, such Lender expressly
reserves the rights, powers, privileges and actions that it enjoys under any
Security Documents governed by French law in favor of its Eligible Assignee, in
accordance with the provisions of article 1278 et seq. of the French Code civil.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for tax purposes), shall,
at all times at the Administrative Agent’s Office, while any Loans are
outstanding, maintain a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Borrower and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. The
requirements of this Section 11.04(c) are intended to result in any and all
Loans being in “registered form” for purposes of Section 871, Section 881 and
any other applicable provision of the Code, and shall be interpreted and applied
in a manner consistent therewith.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower, any of
the Borrower’s or any other Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Loan Party, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

213



--------------------------------------------------------------------------------



 



     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the
requirements of those Sections) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant agrees to be subject to such Section 2.14 as though it were a
Lender.
     (e) Limitations on Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Commitments have not
expired or terminated. The provisions of Section 2.12, Section 2.14,
Section 2.15, Section 2.16 and ARTICLE X and Section 11.03 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect

214



--------------------------------------------------------------------------------



 



to fees payable to any Agent, the Bookrunners or the Arrangers constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 11.08 Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 11.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     (b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF

215



--------------------------------------------------------------------------------



 



THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (C) WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH
GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE
PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (D) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC TRANSMISSION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CSC CORPORATION, 1180 AVE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO: 212-299-5600)
(TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS: MWIENER@CSCINFO.COM)] (THE
“PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS

216



--------------------------------------------------------------------------------



 



AGREEMENT OR ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW.
SECTION 11.10 WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 11.12 Treatment of Certain Information; Confidentiality. Each Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and other representatives (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective Lender, or prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its obligations or
(iii) any rating agency for the purpose of obtaining a credit rating applicable
to any Lender, (g) with the consent of the Borrower or the applicable Loan Party
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties. For purposes of
this Section, “Information” shall mean all information received from a Loan
Party or any of its Subsidiaries relating to the Loan Parties or any of their
Subsidiaries or

217



--------------------------------------------------------------------------------



 



any of their respective businesses, other than any such information that is
available to any Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan Party or any of their Subsidiaries, provided that, in the
case of information received from any Loan Party or any of their Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such person has exercised the same degree of
care to maintain the confidentiality of such Information as such person would
accord to its own confidential information.
Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name, address and tax identification
number of the Borrower and the other Loan Parties and other information
regarding the Borrower and the other Loan Parties that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower and the other
Loan Parties in accordance with the Act. This notice is given in accordance with
the requirements of the Act and is effective as to the Lenders and the
Administrative Agent.
Section 11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
Section 11.15 Lender Addendum. Each Lender to become a party to this Agreement
on the date hereof shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.
Section 11.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:
     (a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

218



--------------------------------------------------------------------------------



 



     (b) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto against any Loan Party;
     (c) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
     (d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
     (e) any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
     (f) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
Section 11.17 Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, each Lender acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, on the one hand, and the
Security Documents, on the other hand, the terms of the Intercreditor Agreement
shall govern and control.
Section 11.18 Judgment Currency.
     (a) Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the spot selling rate at
which the Administrative Agent (or if the Administrative Agent does not quote a
rate of exchange on such currency, by a known dealer in such currency designated
by the Administrative Agent) offers to sell such Judgment Currency for the
Obligation Currency in the London foreign exchange market at approximately
11:00 a.m. London time on such date for delivery two (2) Business Days later
(such date of determination of

219



--------------------------------------------------------------------------------



 



such spot selling rate, being hereinafter referred to as the “Judgment Currency
Conversion Date”).
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
     (c) For purposes of determining any rate of exchange for this
Section 11.18, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.
     Section 11.19 Enforcement. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, any of the Administrative Agent and the Collateral
Agent, as the relevant Loan Document may provide, in accordance with the terms
of the Loan Documents; provided, however, that the foregoing shall not prohibit
(a) the Administrative Agent or the Collateral Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent and the Collateral Agent, as the case may be) hereunder
and under the other Loan Documents, (b) any Lender from exercising setoff rights
in accordance with the terms hereof (subject to Section 2.14), (c) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency or Debtor Relief Law or (d) any Person authorized under
the Intercreditor Agreement to exercise rights and remedies with respect to the
Collateral; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
Section 11.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Collateral Agent, the Bookrunners and the
Arrangers are arm’s-length commercial transactions between the Borrower and each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Collateral Agent,

220



--------------------------------------------------------------------------------



 



the Bookrunners and the Arrangers, on the other hand, (B) each of the Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Collateral
Agent, and the Arrangers each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Collateral Agent, the Bookrunners
nor the Arrangers has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent, the
Bookrunners and the Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Collateral Agent, the Bookrunners nor any
of the Arrangers has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the other Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Bookrunners and the Arrangers
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.
     (a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents relating to any Secured
Obligations, as and when that amount falls due for payment under the relevant
Secured Debt Agreement or would have fallen due but for any discharge resulting
from failure of another Secured Party to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve its entitlement to be paid
that amount.
     (b) Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
     (c) The Collateral Agent has the independent right to demand and receive
full or partial payment of the amounts payable by each Loan Party under this
Section 11.21, irrespective of any discharge of such Loan Party’s obligation to
pay those amounts to the other Secured

221



--------------------------------------------------------------------------------



 



Parties resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve their entitlement to be paid
those amounts.
     (d) Any amount due and payable by a Loan Party to the Collateral Agent
under this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
     (e) The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
     (f) In addition, but without prejudice to the foregoing, the Collateral
Agent shall be the joint creditor (together with the relevant Secured Parties)
of all obligations of each Loan Party towards each of the Secured Parties under
the Secured Debt Agreements.
Section 11.22 Special Appointment of Collateral Agent for German Security.
     (a) (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties,
(ii) the Collateral Agent accepts its appointment as a trustee and administrator
of the German Security on the terms and subject to the conditions set out in
this Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
     (b) To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
     (c) Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection

222



--------------------------------------------------------------------------------



 



with any German Security on behalf of the Secured Parties. The Collateral Agent
shall further be entitled to rescind, release, amend and/or execute new and
different documents securing the German Security.
     (d) The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents. The Secured Parties and the Collateral Agent
agree further that the respective Loan Party’s obligations under such abstract
acknowledgment of indebtedness shall not increase the total amount of the
Secured Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Loan
Parties or otherwise prejudice the rights of any of the Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Secured
Obligations and vice versa.
Section 11.23 Special Appointment of Collateral Agent in Relation to South
Korea.
     (a) Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps, in insolvency proceedings affecting
that Loan Party, to preserve its entitlement to be paid that amount.
     (b) The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.
     (c) Any amount due and payable by a Loan Party to the Collateral Agent
under this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.

223



--------------------------------------------------------------------------------



 



     (d) Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.
     (e) The Administrative Agent and the Collateral Agent are authorized to
enter into consents to any lock-up or listing agreement required by any
applicable rule or regulation in connection with any listing or offering of
Equity Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.
and 4260856 Canada Inc., are not impaired.
Section 11.24 Special Appointment of Collateral Agent in Relation to France.
     (a) Notwithstanding any other provision of this Agreement, each French
Guarantor hereby irrevocably and unconditionally undertakes insofar as
necessary, in advance, to pay to the Collateral Agent, as creditor in its own
right and not as representative of the other Secured Parties, sums equal to and
in the currency of each amount payable by such French Guarantor to each of the
Secured Parties under each of the Loan Documents as and when that amount falls
due for payment under the relevant Loan Document or would have fallen due but
for any discharge resulting from failure of another Secured Party to take
appropriate steps to preserve its entitlement to be paid that amount (such
payment undertakings, obligations and liabilities which are the result thereof,
hereinafter referred to as the “Parallel Debt”).
     (b) The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each French Guarantor under this
Section 11.24, irrespective of any discharge of such French Guarantor’s
obligation to pay those amounts to the other Secured Parties resulting from
failure by them to take appropriate steps to preserve their entitlement to be
paid those amounts.
     (c) Any amount due and payable by a French Guarantor to the Collateral
Agent under this Section 11.24 shall be decreased to the extent that the other
Secured Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a French Guarantor to the other Secured Parties under
those provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.
     (d) The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.

224



--------------------------------------------------------------------------------



 



     (e) The rights of the Secured Parties (other than any Parallel Debt) to
receive payment of amounts payable by each French Guarantor under the Loan
Documents are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.24.
     Section 11.25 Swiss Tax Ruling. The Borrower shall obtain subsequent to the
Closing Date (but within a reasonable time frame) (a) a ruling from the Wallis
cantonal tax authority confirming that the payment of Interests under this
Agreement shall not be subject to federal, cantonal, and municipal direct taxes
levied at source in Switzerland as per Article 51 § 1 lit. d and Article 94 of
the Swiss Federal Direct Tax Act of December 14, 1990 and as per Article 21 § 2
lit. a and Article 35 § lit. e of the Swiss Federal Harmonization Direct Tax Act
of December 14, 1990, and (b) a ruling from the Zurich cantonal tax authority
confirming that the aforesaid direct taxes levied at source may be solely ruled
with the Canton where the Swiss real estate is located. In the event that the
aforementioned confirmation is not granted, the Borrower further acknowledges
that the gross-up mechanism provided for under Section 2.15 shall apply with
respect to any such direct taxes levied at source.
Section 11.26 Designation of Collateral Agent under Civil Code of Quebec. Each
of the parties hereto (including each Lender, acting for itself and on behalf of
each of its Affiliates which are or become Secured Parties from time to time)
confirms the appointment and designation of the Collateral Agent (or any
successor thereto) as the person holding the power of attorney (fondé de
pouvoir) within the meaning of Article 2692 of the Civil Code of Québec for the
purposes of the hypothecary security to be granted by the Loan Parties or any
one of them under the laws of the Province of Québec and, in such capacity, the
Collateral Agent shall hold the hypothecs granted under the laws of the Province
of Québec as such fondé de pouvoir in the exercise of the rights conferred
thereunder. The execution by the Collateral Agent in its capacity as fondé de
pouvoir prior to the date hereof of any document creating or evidencing any such
hypothecs is hereby ratified and confirmed. Notwithstanding the provisions of
Section 32 of the Act respecting the special powers of legal persons (Québec),
the Collateral Agent may acquire and be the holder of any of the bonds secured
by any such hypothec. Each future Secured Party, whether a Lender or any other
holder of any Secured Obligation, shall be deemed to have ratified and confirmed
(for itself and on behalf of each of its Affiliates that are or become Secured
Parties from time to time) the appointment of the Collateral Agent as fondé de
pouvoir.
Section 11.27 Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.16, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state, provincial or federal law relating to fraudulent
conveyances or transfers), then the amount of such Loan Party’s obligations (in
the case of any invalidity or unenforceability with respect such Loan Party’s
obligations) under the Loan Documents shall be deemed to be reduced and such
Loan Party shall pay the maximum amount of the Secured Obligations which

225



--------------------------------------------------------------------------------



 



would be permissible under applicable law; provided that any guarantees of any
such obligations that are subject to deemed reduction pursuant to this
Section 11.27 shall, to the fullest extent permitted by applicable Requirements
of Law, be absolute and unconditional in respect of the full amount of such
obligations without giving effect to any such deemed reduction.
Section 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
     Section 11.29 Collateral Matters. The Lenders irrevocably agree:
     (a) that the Collateral Agent is authorized to release any Lien on any
property granted to or held by the Collateral Agent under any Loan Document,
(i) at the time the property subject to such Lien is sold as part of or in
connection with any Asset Sale permitted under Section 6.06 to any Person other
than a Loan Party (provided that no Lien shall be released in any Series of Cash
Neutral Transactions) (or, if such transferee is a Loan Party, the Collateral
Agent is authorized to release such Lien on such asset in connection with the
transfer so long as (w) the transferee grants a new Lien to the Collateral Agent
on such asset substantially concurrently with the transfer of such asset,
(x) the transfer is between parties organized under the laws of different
countries, (y) the priority of the new Lien is the same as that of the original
Lien and (z) the Liens on such property held by or on behalf of the holders of
Indebtedness under the Revolving Credit Loan Documents or any Permitted
Revolving Credit Facility Refinancing, Permitted First Priority Refinancing
Debt, Permitted Secured Priority Refinancing Debt, Additional Senior Secured
Indebtedness and Junior Secured Indebtedness are also released), (ii) subject to
Section 11.02, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other number of Lenders whose
consent is required under Section 11.02), (iii) if the property subject to such
Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guarantee pursuant to Section 7.09 or (iv) upon
termination of all Commitments and the repayment in full of all outstanding
principal and accrued interest with respect to the Loans, all Fees and other
Obligations; and
     (b) to release or subordinate any Lien on any property granted to or held
by the Collateral Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(i), to the extent required by
the terms of the obligations secured by such Liens;
Each Lender irrevocably authorizes the Collateral Agent to, at the Borrower’s
expense, execute and deliver documents to authorize the release or subordination
of such items of Collateral from the Liens granted under the Security Documents,
in each case in accordance with the terms of the Loan Documents and this Section
11.29.
Section 11.30 Electronic Execution of Assignments and Certain other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and

226



--------------------------------------------------------------------------------



 



Assumption or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Requirement of Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 11.31 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
[Signature Pages Follow]

227



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            NOVELIS INC., as the Borrower
      By:  /s/ Randal P. Miller       Name:  Randal P. Miller       Title       
  NOVELIS CORPORATION, as U.S. Guarantor
      By:  /s/ Leslie J. Parrette Jr.        Name:  Leslie J. Parrette Jr.      
Title:           NOVELIS PAE CORPORATION, as U.S. Guarantor
      By:  /s/ Leslie J. Parrette Jr.       Name:  Leslie J. Parrette Jr.      
Title          NOVELIS BRAND LLC, as U.S. Guarantor
      By:  /s/ Marion Barnes       Name:  Marion Barnes       Title:     

S-1



--------------------------------------------------------------------------------



 



            NOVELIS SOUTH AMERICA HOLDINGS LLC,
as U.S. Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:       

            ALUMINUM UPSTREAM HOLDINGS LLC,
as U.S. Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:       

            NOVELIS ACQUISITIONS LLC,
as U.S. Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:       

            NOVELIS NORTH AMERICA HOLDINGS INC.,
as U.S. Guarantor
      By:   /s/ Leslie J. Parrette Jr.       Name:   Leslie J. Parrette Jr.    
  Title:     

S-2



--------------------------------------------------------------------------------



 



         

            NOVELIS UK LTD, as U.K. Guarantor
      By:   /s/ Randal P. Miller       Name  Randal P. Miller       Title:     
    NOVELIS SERVICES LIMITED,
as U.K. Guarantor
      By:   /s/ Randal P. Miller       Name  Randal P. Miller       Title:     
    NOVELIS AG, as Swiss Guarantor
      By:   /s/ Randal P. Miller       Name:  Randal P. Miller       Title:     
    NOVELIS CAST HOUSE TECHNOLOGY LTD.,
as Canadian Guarantor
      By:   /s/ Marion Barnes       Name:  Marion Barnes       Title:         
AV METALS INC., as Canadian Gurantor
      By:  /s/ Randal P. Miller       Name:  Randal P. Miller  

            4260848 CANADA INC., as Canadian Guarantor
      By:   /s/ Marion Barnes       Name:  Marion Barnes       Title:     

S-3



--------------------------------------------------------------------------------



 



            4260856 CANADA INC., as Canadian Guarantor
      By:   /s/ Marion Barnes        Name:   Marion Barnes        Title:     

S-4



--------------------------------------------------------------------------------



 



            NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor,
      By:  
Its: 4260848 CANADA INC.
General Partner             By:   /s/ Marion Barnes        Name:   Marion
Barnes        Title:          NOVELIS EUROPE HOLDINGS LIMITED, as U.K. Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
        NOVELIS SWITZERLAND SA, as Swiss Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
        NOVELIS TECHNOLOGY AG, as Swiss Guarantor
      By:   /s/ Randal P. Miller        Name   Randal P. Miller        Title:   
      NOVELIS DEUTSCHLAND GMBH, as German Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
   

S-5



--------------------------------------------------------------------------------



 



         

            NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
        NOVELIS PAE S.A.S., as French Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
     

            NOVELIS LUXEMBOURG S.A., as Luxembourg Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
   

S-6



--------------------------------------------------------------------------------



 



         

            NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
      By:   /s/ Randal P. Miller        Name:   Randal P. Miller        Title: 
   

S-7



--------------------------------------------------------------------------------



 



         

            Present when the Common Seal of

NOVELIS ALUMINIUM HOLDING COMPANY,

As Irish Guarantor,

was hereunto affixed in the presence of:
               Name:   Randal P. Miller     Title:                        
Name:   Nina Mansoori     Title:  Witness  

S-8



--------------------------------------------------------------------------------



 



         

            Bank of America, as
Administrative Agent and Collateral Agent
      By:   /s/ Christopher Kelly Wall       Name:   Christopher Kelly Wall    
  Title:  Managing Director    

S-9



--------------------------------------------------------------------------------



 



         

Annex I
Amortization Table

          Date   Term Loan Amount  
March 31, 2011
  $ 3,750,000  
June 30, 2011
  $ 3,750,000  
September 30, 2011
  $ 3,750,000  
December 31, 2011
  $ 3,750,000  
March 31, 2012
  $ 3,750,000  
June 30, 2012
  $ 3,750,000  
September 30, 2012
  $ 3,750,000  
December 31, 2012
  $ 3,750,000  
March 31, 2013
  $ 3,750,000  
June 30, 2013
  $ 3,750,000  
September 30, 2013
  $ 3,750,000  
December 31, 2013
  $ 3,750,000  
March 31, 2014
  $ 3,750,000  
June 30, 2014
  $ 3,750,000  
September 30, 2014
  $ 3,750,000  
December 31, 2014
  $ 3,750,000  
March 31, 2015
  $ 3,750,000  
June 30, 2015
  $ 3,750,000  
September 30, 2015
  $ 3,750,000  
December 31, 2015
  $ 3,750,000  
March 31, 2016
  $ 3,750,000  
June 30, 2016
  $ 3,750,000  
September 30, 2016
  $ 3,750,000  
Original Maturity Date
  Remaining outstanding principal

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
Refinancing Indebtedness to be Repaid

                                          Company   Description   Bank Name  
Issue Date   Due Date   Amount  
Novelis Inc.
  7.25% Notes     N/A     February 3, 2005   February 3, 2015   US$
1,049,363,000  
 
  11.5% Notes     N/A     August 11, 2009   February 15, 2015   US$ 185,000,000
 
 
  Term Loan   UBS AG as agent   July 6, 2007   July 6,2014   US$ 290,587,980  
Novelis Corporation
  Term Loan   UBS AG as agent   July 6, 2007   July 6, 2014   US$ 855,695,250  
 
  Asset Based Loan   Bank of America,   July 6, 2007   July 6, 2014   US$
[                     ]  
 
          N.A. as agent                        



 



--------------------------------------------------------------------------------



 



Schedule 1.01(b)

Subsidiary Guarantors
Canada

  •   4260848 Canada Inc.     •   4260856 Canada Inc.     •   Novelis Cast House
Technology Ltd.     •   Novelis No. 1 Limited Partnership

United States

  •   Aluminum Upstream Holdings LLC     •   Novelis Acquisitions LLC     •  
Novelis Brand LLC     •   Novelis Corporation     •   Novelis North America
Holdings Inc.     •   Novelis PAE Corporation     •   Novelis South America
Holdings LLC

United Kingdom

  •   Novelis Europe Holdings Limited     •   Novelis Services Limited     •  
Novelis UK Ltd

Switzerland

    •   Novelis AG     •   Novelis Switzerland SA     •   Novelis Technology AG

Ireland

  •   Novelis Aluminium Holding Company

Germany

  •   Novelis Deutschland GmbH

Brazil

 



--------------------------------------------------------------------------------



 



  •   Novelis do Brasil Ltda.

Portugal (Madeira)

  •   Novelis Madeira, Unipessoal, Lda

Luxembourg

  •   Novelis Luxembourg S.A.

France

  •   Novelis PAE S.A.S.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
Excluded Collateral Subsidiaries
United States

  •   Eurofoil, Inc.

Germany

  •   Novelis Aluminum Beteiligungs GmbH

Brazil

  •   Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.

France

  •   Novelis Foil France SAS     •   Novelis Laminés France SAS

Malaysia

  •   Al Dotcom Sdn Berhad     •   Alcom Nikkei Specialty Coatings Sdn Berhad

India

  •   Novelis (India) Infotech Ltd.

Belgium

  •   Novelis Belgique SA     •   Novelis Benelux N.V.

Mexico

  •   Novelis de Mexico, S.A. de C.V.

Italy

  •   Novelis Italia SpA

 



--------------------------------------------------------------------------------



 



Schedule l.01(d)
Existing Secured Hedge Providers
BACHE COMMODITIES LTD.
Banco Bradesco S.A.
BANCO BRASIL
Banco Espirito Santo
Banco Itau S.A.
BANCO SAFRA SA
Barclays Bank Plc
Bayerische Landesbank (Bayern LB Munich)
BNP Paribas
Citibank S.A.
Citibank Canada
Citibank N.A.
Citigroup Inc
Commerzbank Aktiengesellschaft (COMMERZBANK AG)
Credit Suisse International
HSBC Bank USA, NA
HSBC BRAZIL
HSBC Holdings Plc
JP Morgan Chase Bank, NA
Koch Metals Trading Limited
Landesbank Baden-Wueerttemberg
MF GLOBAL UK Ltd.
Morgan Stanley Capital Group Inc.
Morgan Stanley Capital Inc.
Morgan Stanley Capital Services Inc.
Natixis Commodity Markets Ltd.
Royal Bank of Canada
Royal Bank of Scotland Group Plc
Sithe Independence Power Partners (Dynegy)
Societe Generale
Standard Bank Plc
UBS AG
UNIBANCO — Uniao de Bancos Brasileiros SA
Zurcher Kantonalbank

 



--------------------------------------------------------------------------------



 



Schedule 1.01(e)
Administrative Agent Office
The Administrative Agent Office shall be located at 1455 Market Street, San
Francisco, CA 94103 or at such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.
With respect to payments in Dollars, the Administrative Agent’s Account No. at
Bank of America, N.A., ABA Routing No.: 026009593, Account Name: Credit
Services, Reference: Novelis Inc., or such other account as is specified from
time to time by the Administrative Agent in a notice to the Borrower or, in the
case of payments by Lenders, notice to the Lenders.

 



--------------------------------------------------------------------------------



 



Schedule 1.01(f)
Closing Date Unrestricted Subsidiaries
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.06(c)
Violations or Proceedings
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.17
Pension Matters
Novelis UK Pension Plan
The Novelis UK Pension Plan is a defined benefit scheme, with currently 451
active members, 926 deferred members and 1099 pensioners. The sponsoring
employer is Novelis UK Ltd. On the 1st of January 2006 around 575 Novelis
employees who had participated in the British Alcan RILA Plan became active
contributing members of the Novelis UK Pension Plan, with 377 (65%) of them
electing to keep their past service with the Brirish Alcan RILA Plan. At the
same time the Novelis UK Pension Plan was closed to new members with a defined
contribution plan being set up for new employees.

 



--------------------------------------------------------------------------------



 



Schedule 3.19
Insurance
1) Property Insurance Summary
NAMED INSURED:
• Novelis Inc. and/or its affiliated, subsidiary and associated companies and/or
corporations and the Insured’s interest in partnerships and joint ventures as
now exist or may hereafter be constituted or acquired and any party in interest
which the Insured is responsible to insure.
• Including the Insured’s interest in the following joint ventures:
• Logan Aluminum Inc.
• Aluminum Norf G.m.b.H. (100% for Property Damage / solely Novelis’ ownership
interest for Business Interruption)
• Evermore Recycling LLC
PERIOD OF INSURANCE:
From July 1, 2010 to July 1, 2011
Both Dates at 12:01 am standard time at the place where the Property Insured is
located.
COVERAGE DETAILS:
Property Insured
All real and personal property of every kind, nature and description except as
may hereafter be excluded including but not limited:
• All property in which the Insured has an insurable interest including but not
limited to property owned, used, leased or intended for use by the Insured, or
hereafter constructed, erected, installed, or acquired. In the event of loss or
damage, the Insurers agree to accept and consider the Insured as sole and
unconditional owner of improvements and betterments, notwithstanding any
contract or leases to the contrary.
• All property of other’s in the Insured’s care, custody and control and / or
for which they may be legally liable and / or under an obligation and /or has
assumed responsibility to provide insurance.
• All property which is required to be specifically insured by reason of any
statute.
Perils Insured
All Risks of direct physical loss or damage by any cause whatsoever, including
potline freeze up (smelters), Machinery Breakdown, Earthquake and Flood, to the
Property Insured, except as may hereafter be excluded.
LIMITS OF LIABILITY:
US            $750,000,000            EACH AND EVERY OCCURRENCE
Combined for Property Damage, including Machinery Breakdown and Business
Interruption excess of the DEDUCTIBLE LEVELS and subject to the following
ground-up sub-limits, where applicable, as described below:

 



--------------------------------------------------------------------------------



 



GROUND-UP PROGRAM SUB-LIMITS

             
Contingent Business Interruption and

  $200,000,000   each and every occurrence for BI, except

Contingent Extra Expense (Direct Suppliers
and/or Customers)
  $25,000,000   each and every occurrence for BI emanating from earthquake in
the New Madrid zone.
 
           
Course of Construction
  $ 100,000,000     each and every occurrence combined for PD & BI including
Advance loss of Profits.
 
           
Debris Removal
  $ 100,000,000     each and every occurrence for PD or 25% of the loss,
whichever is greater.
 
           
Decontamination Expenses
  $ 50,000,000     each and every occurrence for PD.
 
           
Defense Costs
  $ 5,000,000     each and every occurrence combined for PD & BI.
 
           
Demolition and Increased Cost of Construction
  $ 100,000,000     each and every occurrence for PD.
 
           
Earthquake
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except
 
           
 
  $ 500,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Italy,
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for China.
 
           
 
  $ 300,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Mexico.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Chile.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Columbia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Guam.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Indonesia.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Israel.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Peru.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Portugal.

 



--------------------------------------------------------------------------------



 



             
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Taiwan.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Turkey.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Venezuela.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Madrid (sub-limit does not apply to the Logan
facility).
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Pacific Northwest.
 
           
 
  $ 50,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Philippines.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for California. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for Japan. This sub-limit applies on a cumulative basis for all
coverage triggered by earthquake in this zone.
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for New Zealand. This sub-limit applies on a cumulative basis
for all coverage triggered by earthquake in this zone.
 
           
Expediting Expense
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Extra Expense
  $ 200,000,000     combined each and every occurrence for PD & BI.
 
           
Fine Arts
  $ 25,000,000     each and every occurrence for PD.
 
           
Fire Fighting Expenses
  $ 25,000,000     each and every occurrence for PD.
 
           
Flood
  $ 750,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate, except
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for properties situated in a 100 year flood plain.
 
           
 
  $ 100,000,000     each and every occurrence combined for PD & BI and in the
annual aggregate for flood in the Netherlands.

 



--------------------------------------------------------------------------------



 



             
Interruption By Civil or Military Authority
  $ 100,000,000     each and every occurrence for BI or 30 consecutive days,
whichever is less.
 
           
Interruption of Ingress and/or Egress
  $ 100,000,000     each and every occurrence for BI or 30 consecutive days,
whichever is less.
 
           
Impounded Water
  $ 100,000,000     each and every occurrence for PD & BI.
 
           
Land and Water Contaminant or Pollutant Cleanup, Removal and Disposal
  $ 1,000,000     each and every occurrence for PD.
 
           
Leasehold Interest
  $ 100,000,000     each and every occurrence for BI.
 
           
Neighbour’s Recourse Liability
  $ 25,000,000     each and every occurrence combined for PD and BI.
 
           
Newly Acquired Location
  $ 100,000,000     each and every occurrence combined for PD & BI except;
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI with respect
to Named Windstorm.
 
           
Non Admitted Tax Liability
  $ 150,000,000     each and every occurrence.
 
           
Potline Freeze Up
  $ 100,000,000     each and every occurrence combined for PD and BI.
 
           
Recapture of Investment Incentives
  $ 50,000,000     each and every occurrence.
 
           
Research & Development
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Royalties
  $ 10,000,000     each and every occurrence.
 
           
Service Interruption
  $ 200,000,000     each and every occurrence combined for PD & BI, except
 
           
 
  $ 25,000,000     each and every occurrence combined for PD and BI from
interruption emanating from earthquake in the New Madrid zone.
 
           
Transit
  $ 25,000,000     each and every occurrence combined for PD & BI.
 
           
Transmission and Distribution Lines
  $ 10,000,000     each and every occurrence combined for direct loss causing PD
& BI.
 
           
Unnamed Location
  $ 100,000,000     each and every occurrence combined for PD & BI except;
 
           
 
  $ 25,000,000     each and every occurrence combined for PD & BI with respect
to Named Windstorm.

 



--------------------------------------------------------------------------------



 



DEDUCTIBLE LEVELS:
$5,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for locations with insurable
values exceeding US $100,000,000.
$2,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for locations with insurable
values equal to or less than US $100,000,000.
$1,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown at non-manufacturing locations including
offices, outside warehouses and stand-alone Research & Development centers.
If two or more deductibles apply to a single occurrence, the total amount
deducted shall not exceed the largest deductible applicable, unless otherwise
provided in the Master Policy wording.
BASIS OF VALUATION:
Repair or replacement cost of the damaged or destroyed property as further
stipulated in the Master Policy wording.
DIFFERENCE IN CONDITIONS:
Master Policy provides coverage where conditions of the locally integrated
and/or non-integrated policies differ from the Master Policy and specifically
where the conditions of the Master Policy are broader.
DIFFERENCE IN LIMITS:
Master Policy provides coverage where the difference between the limits of
liability stated in any locally integrated and/or non-integrated policies are
less than the Master Policy.
TERRITORY:
Worldwide, except no coverage is provided in the following countries:
Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bosnia and
Herzegovina, Cambodia, Chad, Congo, Cuba, Chechnya, Georgia, Iraq, Iran,
Kyrgyszstan, Laos, Lebanon, Liberia, Montenegro, Nigeria, North Korea, Pakistan,
Serbia, Somalia, Syria, Tajikhistan, Tchechnia, Turkmenistan, Uzbekistan, and
Zaire.
Also, coverage is not provided in any country or region where the U.S.
Government prohibits its citizens from conducting commerce or has imposed trade
sanctions.
EXCLUSIONS:
     • PROPERTY MORE SPECIFICALLY INSURED UNDER A MARINE IMPORT / EXPORT
INSURANCE POLICY
     • AIRCRAFT / WATERCRAFT
     • LAND / WATER

 



--------------------------------------------------------------------------------



 



     • LABOUR DISTURBANCES
     • WAR / NUCLEAR DEVICE / REBELLION / SEIZURE BY PUBLIC AUTHORITY /
CONTRABAND OR ILLEGAL TRADE
     • NUCLEAR
     • FRAUD
     • WEAR AND TEAR
     • CROPS OR STANDING TIMBER
     • CURRENCY / PRECIOUS METALS
     • OFFSHORE PROPERTY
     • VEHICLES
     • MYSTERIOUS DISAPPEARANCE
     • CHANGES IN TEMPERATURE
     • PROPERTY SOLD TO OTHERS
     • UNDERGROUND MINES
     • SATELLITES / SPACECRAFT
     • MANUFACTURING OR PROCESSING ERRORS
     • ERRORS IN DESIGN
     • COST OF MAKING GOOD DEFECTIVE DESIGN OR SPECIFICATIONS
     • ERRORS IN PROCESSING / MANUFACTURING PRODUCT
     • SETTLING, CRACKING, SHRINKAGE
     • REMOTE LOSS / DELAY OR LOSS OF MARKET
     •VERMIN, INSECTS OR ANIMALS
     • LOCAL, STATE OR NATIONAL GOVERNMENT CATASTROPHE POOLS
     • POLLUTION
     • FINES / PENALTIES
     • Property situated in a 10 YEAR FLOOD PLAIN
     • MICRO ORGANISM
     • BIOLOGICAL / CHEMICAL MATERIALS
CANCELLATION:
Insurance may be cancelled by the Insurer by providing at least ninety (90) days
written notice to the Named Insured at the Address stated herein, except for
non-payment of premium which is ten (10) days written notice.
CURRENCY:
US DOLLARS
ENDORSEMENTS:
     • Electronic Date Recognition Clarification Clause
     • Computer Virus Clause
     • War and Terrorism Exclusion Endorsement
     • Asbestos Exclusion Endorsement
     • Creditor Loss Payee Endorsement
2) Liability Insurance Summary

     
Broker:
  Marsh Inc.
 
   
Insurers:
  Zurich Insurance
 
   
Policy Term:
  1 April 2010 to 1 April 2011

 



--------------------------------------------------------------------------------



 



     
Insured Activities:
  All activities of the Insured
 
   
Contract Base:
  Claims made — claims made against the insured entities must be reported to
Insurers during the Policy Term.
 
   
 
  A claim shall be deemed to have been made at the time when an insured person
first became aware of circumstances which made it appear likely that a claim
would be brought against an insured person, but not later than when a claim
against an insured person was asserted orally or in writing.
 
   
Limit of Liability:
  US $75,000,000 per claim made for all insured losses combined, including loss
expense, subject to an annual aggregate of US $150,000,000 for all claims made
within one insurance year irrespective of whether the claims are attributable to
one or more than one occurrence.
 
   
Sub-Limits:
  US $75,000,000 per claim made and in the aggregate per insurance year for the
following Additional Coverages combined:
 
  a)   Personal Injury Liability
 
  b)   Advertiser’s Liability
 
  c)   Employer’s Liability
 
  d)   Employee Benefits Liability
 
  e)   Loss of Use
 
  f)   Pure financial loss
 
  g)   Additional Coverage for Motor Vehicles
 
   
 
  The Indemnity of Zurich is also limited to:
 
   
 
  (1) US $50,000,000 per claim made and in the aggregate per insurance year for
Product Recall Costs;  
 
  (2) US $25,000,000 per claim made and in the aggregate per insurance year for
Dismantling and Assembly Expenses.
 
   
 
  For Special Coverages according to items (1) and (2) above the maximum limit
of indemnity per claim made and in the aggregate per insurance year remains US
$50,000,000.
 
   
Deductibles:
  Please refer to local policy.
 
   
Basic Coverage:
  The policy covers all legal liability (ies) of the Insured Entities in respect
of business premises, property, operations and product liability risks for:
 
   
 
  -    bodily injury
 
   
 
  -    property damage
 
   
Additional Coverages:
  In addition to the basic coverage afforded under the contract, additional
coverages are provided, the most important ones being:
 
   
 
  -    Excess employers liability
 
  -    Loss prevention expenses
 
  -    Dismantling and assembly expenses
 
  -    Products recall costs
 
  -    Loss of use
 
   
 
  -    Testing and sorting costs incurred in relation to product recall claims
 
  -    Excess automobile liability
 
  -    Legal protection in criminal proceedings (insured claims only)
 
  -    Employee benefits liability
 
  -    Personal and advertising injury liability

 



--------------------------------------------------------------------------------



 



     
Important Exclusions::
  Workers’ Compensation and Occupational Diseases
 
  Wrongful Dismissal and other Employment Practices
 
  Aircraft or Spacecraft Products
 
  Radioactivity
 
  Losses Relating to Environmental Damage — Gradual Pollution
 
  Intentional Acts
 
  Asbestos
 
  Pharmaceutical Products
 
  Urea Formaldehyde

 



--------------------------------------------------------------------------------



 



Schedule 3.21
Material Documents

(i)   Each material Senior Note Document:

  •   Indenture, dated the date hereof, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/8% Senior Notes due
2017     •   Indenture, dated the date hereof, between Novelis Inc., as Issuer,
the guarantors named on the signature pages thereto and The Bank of New York
Mellon Trust Company, N.A., as Trustee, relating to the Issuer’s 83/4% Senior
Notes due 2020     •   Registration Rights Agreement, dated on or about the date
hereof, among Novelis Inc., the guarantors named on the signature pages thereto,
Citigroup Capital Markets Inc., as Representative of the Initial Purchasers,
relating to the Issuer’s 83/8% Senior Notes due 2017     •   Registration Rights
Agreement, dated on or about the date hereof, among Novelis Inc., the guarantors
named on the signature pages thereto, Citigroup Capital Markets Inc., as
Representative of the Initial Purchasers, relating to the Issuer’s 83/4% Senior
Notes due 2020

(ii) Each material Revolving Credit Loan Document:

  •   Credit Agreement, dated the date hereof, among Novelis Inc., Novelis
Corporation, AV Metals Inc., the other guarantors party thereto, Bank of
America, N.A., as Administrative Agent, Collateral Agent, Issuing Bank and U.S.
Swingline Lender, the Lenders party thereto and the other parties thereto (the
“Revolving Credit Agreement”)

  •   All exhibits and schedules to the Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule 3.24
Location of Material Inventory

                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
Novelis Inc.
  7307 Meadow Avenue
  Leased   No
 
  Burnaby, British Columbia V5J 4Z2        
 
           
 
  1 Lappan’s Lane, P.O. Box 2000
  Owned   N/A
 
  Kingston, Ontario K7L 4Z5        
 
           
 
  Kingston Research and Development
  Owned   N/A
 
  Center        
 
  945 Princess Street, P.O. Box 8400        
 
  Kingston, Ontario K7L 5L9        
 
           
 
  2040 rue Fay, P.O. Box 1001
Saguenay, Quebec G7S 4K6   Owned   N/A
 
           
 
  1909 rue Onésime-Gagnon   Leased   No
 
  Lachine, Quebec, H8T 3M8        
 
           
 
  Novelis Foil Products Canada
191 Evans Ave.
Toronto, Ontario
M8Z 1J5, Canada   Leased   No
 
           
 
  Building #1104
14 Kenview Boulevard
Brampton, Ontario
L6T 5SI   Leased   Bailee Letter
 
           
Novelis No,
1 Limited Partnership
  2040 Fay Street
Jonquiere, Quebec
G7S 4K6   Owned   N/A
 
           
Novelis Corporation
  Foil Products Division:
Executive Office:
1706 Shorewood Drive
LaGrange, Georgia 30240   Leased   No
 
           
 
  Rolled Products North America
Division:
Aurora Research and Development:
535 North Exchange Court
Aurora, Illinois 60504   Leased   No
 
           
 
  Berea Recycling Plant:
302 Mayde Road
Berea, Kentucky 40403   Owned   N/A
 
           
 
  Fairmont Light Gauge Plant:
1800 Speedway
Fairmont, West Virginia 26554   Owned   N/A

 



--------------------------------------------------------------------------------



 



                          Subject to             Bailee/Landlord Loan Party  
Address   Owned/Leased   Letter
 
  Greensboro Recycling Plant:
1261 Willow Run Road
Greensboro, Georgia 30642   Owned   N/A
 
           
 
  Louisville Light Gauge Plant:
1430 South 13th Street
Louisville, Kentucky 40210   Owned   N/A
 
           
 
  Oswego Sheet Products Plant:
Lake Road North
Oswego, New York 13126   Owned   N/A
 
           
 
  Terre Haute Light Gauge Plant:
5901 North 13th Street
Terre Haute, Indiana 47805   Owned   N/A
 
           
 
  Warren Sheet Products Plant:
390 Griswold Street, NE
Warren, Ohio 44483   Owned   N/A
 
           
 
  18001 E. Euclid   Leased   No
 
  Spokane Valley, Washington 99216        
 
           
 
  US Highway 431 North
Russellville, Kentucky 42276   Leased   Bailee Letter
 
           
Novelis UK Ltd.
  Latchford Lock Works
Thelwall Lane
Warrington
Cheshire
United Kingdom
W4A 1NN   Owned   N/A
 
           
 
  Bridgnorth:
Stourbridge Road
Bridgnorth
WV5 6AW
United Kingdom   Owned   N/A
 
           
 
  Latchford:
Thelwall Lane
Warrington, Cheshire
WA41NP
United Kingdom   Owned   N/A
 
           
 
  Banbury:
5th Floor
Beaumont House, Southam Road
Banbury, Oxfordshire
United Kingdom OX16 1RH   Leased   No
 
           
 
  Wednesbury:
Unit 501, Axcess 10 Business Park
Bentley Road South
Wednesbury,
WS10 8LQ   Leased   No

 



--------------------------------------------------------------------------------



 



                          Subject to             Bailee/Landlord Loan Party  
Address   Owned/Leased   Letter
Novelis Europe Holdings Limited
  Latchford Lock Works
Thelwall Lane
Warrington
Cheshire
United Kingdom
W4A 1NN   Owned   N/A
 
           
Novelis
Services
Limited
  Latchford Lock Works
Thelwall Lane
Warrington
Cheshire
United Kingdom
W4A 1NN   Owned   N/A
 
           
Novelis do Brasil Ltda.
  Hydropower Plant — Fumaça:   Owned   N/A   Est. Miguel Rodrigues a Barroca
S/N° -        
 
  Cachoeira do Brumado        
 
  Mariana, MG        
 
  CEP 35424-000        
 
  Brazil        
 
           
 
  Hydropower Plant — Furquim:   Owned   N/A
 
  Estrada Acesso à Usina de Furquim S/N°        
 
  Mariana, MG        
 
  CEP 35426-000        
 
  Brazil        
 
           
 
  Hydropower Plant — Brecha:
Fazenda Usina da Brecha, S/N° -
Piranga, Guaraciaba, MG
CEP 35436-000
Brazil   Owned   N/A  
 
  Hydropower Plant — Salto:   Owned   N/A
 
  Usina Santo Antonio do Salto S/N°        
 
  Ouro Preto, MG        
 
  CEP 35430-000        
 
  Brazil        
 
           
 
  Hydropower Plant — Brito:   Owned   N/A
 
  Usina Estrada do Brito S/N° — Brito        
 
  Ponte Nova, MG        
 
  CEP 35301-970        
 
  Brazil        
 
           
 
  Consórcio Candonga (a consortium with
CVRD — Cia. Vale Rio Doce)
Estrada Acesso a Santana do Deserto,
km 12   Owned   N/A
 
           
 
  Rio Doce, MG
CEP 35442-000
Brazil        

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Consórcio’s Candonga Office
Av. Caetano Marinho, 216
Ponte Nova, MG
CEP 35430-001
Brazil   Owned   N/A
 
           
 
  Warehouse — Aratu   Owned   N/A
 
  Via Matoim S/N° — Aratu        
 
  Candeias, BA        
 
  Brazil        
 
  CEP 43800-000        
 
           
 
  Belo Horizonte — admistrative Office   Owned   N/A
 
  Av. Contorno, 8.000, sala 802        
 
  Belo Horizonte -0 MG        
 
  CEP 30.110-907        
 
           
Novelis
Deutshland
GmbH
  Hannoversche Strasse 1   Owned and Leased   No   37075 Góttingen, Germany    
               

  Novelis Packaging Benelux;   Leased   No
 
  Venuslaan 14        
 
  3318 JX Dordrecht        
 
  Netherlands        
 
           
 
  Novelis Deutschland GmbH
  Leased   No
 
  Werk Berlin
Holzhauser Strasse 96-100        
 
  13509 Berlin        
 
  Germany        
 
           
 
  Novelis Deutschland GmbH
Nordic Office Denmark
Ringager 4A
2605 Brondby
Denmark   Leased   No
 
           
 
  Novelis Deutschland GmbH   Leased   No
 
  Nordic Office Finland        
 
  P.O. Box 6 1        
 
  Kapelitie 6D        
 
  02201 Espoo        
 
  Finland        
 
           
 
  Novelis Market Centre Spain
Canada Real de las Merinas
3 — Planta Baja   Leased   No
 
  Centro de Negocios Eisenhower        
 
  28042 Madrid        
 
  Spain        

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
 
  Novelis Deutschland GmbH
Market Centre Austria
Uchatiusgasse 4/3
1030 Wien
Österreich   Leased   N/A
 
           
 
  Novelis Deutschland GmbH
Werk Göttingen
Hannoversche Strasse 1   Owned   N/A
 
  37075 Göttingen        
 
  Germany        
 
           
 
  Novelis Deutschland GmbH
  Owned   N/A
 
  Werk Luedenscheid        
 
  Wiesenstrasse 24-30        
 
  58507 Luedenscheid        
 
  Germany        
 
           
 
  Novelis Deutschland GmbH   Owned   No
 
  Werk Nachterstedt        
 
  Gaterslebener Strasse 1        
 
  06469 Stadt Seeland, OT Nachterstedt        
 
           
 
  Sales Office Stuttgart   Leased   N/A
 
  Mittlerer Pfad 19        
 
  70499 Stuttgart-Weilimdorf        
 
  Germany        
 
           
 
  Novelis Deutschland GmbH   Owned   N/A
 
  Werk Ohle        
 
  Am Eisenwerk 30        
 
  58840 Plettenberg        
 
  Germany        
 
           
 
  Novelis Deutschland GmbH   Leased    
 
  Representative Office        
 
  ul, Zeromskiego 38        
 
  81-826 Sopot        
 
  Poland        
 
           
 
  Storehouse for palettes leased by Mehle   Leased    
 
  Immobiline GmbH & Co.        
 
           
 
  Ground rent at Gottingen leased by the   Leased    
 
  community of heirs as owner of the ground        
 
           
 
  Emphyteusis rent leased by
Liegenschaftsfonds Berlin GmbH& Co. KG   Leased    
 
           
 
  Distributing warehouse leased by Kühne   Leased    
 
  & Nagel GmbH & Co KG        
 
           

 



--------------------------------------------------------------------------------



 



                          Subject to Loan Party   Address   Owned/Leased  
Bailee/Landlord Letter
Novelis Aluminum Holding Company
  Hannoversche Strasse 1
37075 Göttingen, Germany   Leased   No
 
           
Novelis
  L-3401 Dudelange   Leased   No
Luxembourg
  Zone Industrielle        
S.A.
  Riedgen        
 
           
 
  Foil Innovation Center   Leased   No
 
  41 Rue du Brill        
 
  L-4422 Belvaux        
 
           
Novelis
Switzerland
SA
  Routes des Laminoirs
CH-3960 Sierre, Switzerland   Leased   No
 
           
 
  Novelis Switzerland SA   Leased   No
 
  Sous Géronde        
 
  Sierre, Switzerland        
 
           
Novelis
AG
  Sternenfeldstrasse 29   Leased   No   8700 Küsnacht        
 
  Switzerland        
 
           
Novelis
  Zentralstrasse 100   Leased   No
Technology
AG
  8212 Neuhausen am
Rheinfall, Switzerland        

Locations of Collateral in Possession of Persons Other Than Any Loan Party

          Loan Party   Address   Subject to Bailee/Landlord Letter
Novelis Inc.
  Bellville Rodair
350 Pendant Drive
Mississauga
L5T 2W6   Bailee Letter
 
       
 
  Ryerson Canada
161 The West Mall
Etoobicoke, Canada   Bailee Letter
 
       
Novelis Corporation
  Rexam Beverage
124 Carson Road
BIRMINGHAM, Alabama 35215   No
 
       
 
  Tennessee Aluminum Processors, Inc.   No
 
  205 Spurline Drive    
 
  GADSDEN, Alabama 35903    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Precision Strip   No
 
  36000 Alabama Highway    
 
  TALLADEGA, AL 35160    
 
       
 
  Rexam Beverage   No
 
  211 No. 51st Avenue
PHOENIX, Arizona 85043    
 
       
 
  Total Warehousing   No
 
  4411 W. Roosevelt
PHOENIX, Arizona    
 
       
 
  Rexam Beverage Can Co,   No
 
  20730 Prairie St.
CHATSWORTH, California 91311    
 
       
 
  Rexam Beverage Can Co.   No
 
  2433 Crocker Circle
FAIRFIELD, California 94533    
 
       
 
  Western Intermodal   No
 
  2801 Giant Road
RICHMOND, California 94806    
 
       
 
  CMI Freight-Trans. Inc.   No
 
  4900 S. Boyle Avenue
VERNON, California 90058    
 
       
 
  Ryerson Inc.   No
 
  4310 E. Bandini Blvd.    
 
  LOS ANGELES, California 90023    
 
       
 
  TMSI Warehouse   No
 
  16600 Table Mountain
GOLDEN, Colorado 80403    
 
       
 
  TMSI Warehouse   No
 
  900 Metal Container Court    
 
  WINDSOR, Colorado 80550    
 
       
 
  TMSI Warehouse   No
 
  16600 Tablemountain Parkway    
 
  HENDERSON, Colorado    
 
       
 
  Ball Metal Container   No
 
  4700 Whiteway Drive
TAMPA, Florida    
 
       
 
  1P Warehouse   No
 
  1016 Industrial Blvd.    
 
  UNION POINT, Georgia 30669    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Sweetapple Warehouse   No
 
  120 Industrial Blvd.    
 
  GREENSBORO, Georgia 30642    
 
       
 
  Sweetapple Warehouse   No
 
  1016 Industrial Blvd.    
 
  UNION POINT, Georgia 30669    
 
       
 
  JMAR Investments LLC   No
 
  1271 Willow Run Road    
 
  GREENSBORO, Georgia    
 
       
 
  Rexam Beverage Can Co.   No
 
  48 Royal Drive    
 
  FOREST PARK, Georgia    
 
       
 
  Rexam Beverage Can Co.   No
 
  1101 W. 43rd Street    
 
  CHICAGO, Illinois 60609    
 
       
 
  Wayne Steel   No
 
  21901 Cottage Grove    
 
  SAUK VILLAGE, Illinois 60411    
 
       
 
  Steel Wheel Warehouse   No
 
  3348 So. Pulaski Road    
 
  CHICAGO, Illinois 60623    
 
       
 
  Ryerson Bandini   No
 
  4201 W. 36th St.    
 
  CHICAGO, Illinois 60632    
 
       
 
  MSC   No
 
  2200 East Pratt Blvd.    
 
  ELK GROVE VILLAGE, Illinois 60007    
 
       
 
  Intra American   No
 
  14294 Bergen Blvd.    
 
  NOBLESVILLE, Indiana 46060    
 
       
 
  Roll & Hold Warehousing   No
 
  725 George Nelson Dr.    
 
  PORTAGE, Indiana 46368    
 
       
 
  Wells Warehouse   No
 
  932 Eastern Avenue    
 
  CONNERSVILLE, Indiana 47331    
 
       
 
  Eagle Steel Products   No
 
  5150 Loop Road    
 
  JEFFERSON, Indiana    
 
       
 
  Triumph Industries   No
 
  115 E. Pennsylvania    
 
  ROCKVILLE, Indiana 47872    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  City Welding   No
 
  193 North Dormeyer Avenue    
 
  ROCKVILLE, Indiana 47872    
 
       
 
  Rexam Beverage Can Warehouse   No
 
  4001 Montdale Park Drive    
 
  VALPARAISO, Indiana 46383    
 
       
 
  Specialty Blanks, Inc.   No
 
  1033 Crawford Street    
 
  TERRE HAUTE, Indiana 47807    
 
       
 
  Owl’s Head   No
 
  187 Mitch McConnell Way    
 
  BOWLING GREEN, Kentucky 42101    
 
       
 
  Wagstaff Inc.   No
 
  4657 No. Bend Road    
 
  HEBRON, Kentucky    
 
       
 
  Jade Warehouse #1   No
 
  2010 Menelaus Rd.    
 
  BEREA, Kentucky 40403    
 
       
 
  Jade Warehouse #2   No
 
  100 Seventy Six Blvd    
 
  BEREA, Kentucky 40403    
 
       
 
  Logan Aluminum Inc.   Bailee Letter
 
  U.S. Hwy. 431 N.    
 
  RUSSELLVILLE, Kentucky 42276    
 
       
 
  Ryerson, Inc.   No
 
  920 Old Brunerstown Road    
 
  SHELBYVILLE, Kentucky 40065    
 
       
 
  RJ Corman   No
 
  444 N. Hardison Road    
 
  WOODBURN, Kentucky    
 
       
 
  Precision Strip Inc.   No
 
  446 N. Hardison Road    
 
  WOODBURN, Kentucky 42170    
 
       
 
  Steinweg   No
 
  2101 East Firt Avenue    
 
  BALTIMORE, Maryland 21230    
 
       
 
  D & S Delivery Service   No
 
  32925 Schoolcraft Road    
 
  LIVONIA, Michigan 48150    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Aluminum Blanking   No
 
  360 West Sheffield Avenue    
 
  PONTIAC, Michigan 48340    
 
       
 
  Worthington Specialized/Integrated Terminals   No
 
  25325 Hall Road    
 
  WOODHAVEN, Michigan 48183    
 
       
 
  RSDC   No
 
  1775 Holloway Drive
HOLT, Michigan 48842    
 
       
 
  Michigan Metal Transport   No
 
  36253 Michigan Avenue    
 
  WAYNE, Michigan 48184    
 
       
 
  Kendor   No
 
  31275 Fraser Drive
FRASER, Michigan 48026    
 
       
 
  Rexam Beverage Can Co.   No
 
  139 Eva Street    
 
  ST. PAUL, Minnesota 55107    
 
       
 
  Rexam Beverage Can Co.   No
 
  10800 Marina Drive    
 
  OLIVE BRANCH, Mississippi    
 
       
 
  Precoat Metals   No
 
  3900 Bingham St.    
 
  ST. LOUIS, Missouri 63116    
 
       
 
  Oswego Industries   No
 
  7 Morrill Place    
 
  FULTON, New York 13069    
 
       
 
  BSI Mechanical   No
 
  319 State Route 104A    
 
  HANNIBAL, New York 13074    
 
       
 
  Lock City Warehouse   No
 
  1790 Oakhurst Street    
 
  LOCKPORT, New York 14094    
 
       
 
  Oswego Warehousing Inc.   No
 
  193 East Seneca Street    
 
  OSWEGO, New York 13126    
 
       
 
  Port of Oswego Authority   No
 
  East 1st Street    
 
  OSWEGO, New York 13126    
 
       
 
  Prime Materials Recovery, Inc.   No
 
  51 Madison Boulevard    
 
  CANASTOTA, New York 13032    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Scepter, Inc.   No
 
  11 Lamb Road    
 
  SENECA FALLS, New York 13148    
 
       
 
  Delaco Steel Corporation   No
 
  175 Ensminger Road    
 
  TONAWANDA, NY 14150-6719    
 
       
 
  Rexam Beverage Can Co.   No
 
  4000 Old Milwaukee Lane    
 
  WINSTON-SALEM, North Carolina 27107    
 
       
 
  A. J. Oster Foils, LLC   No
 
  2081 McCrea Street    
 
  ALLIANCE, Ohio 44601    
 
       
 
  American Utility Processors   No
 
  1246 Princeton St.    
 
  AKRON, Ohio 44301    
 
       
 
  Specialty Metals   No
 
  1100 Home Avenue    
 
  AKRON, Ohio 44310    
 
       
 
  Centria Coating Service   No
 
  530 N. Second Street    
 
  CAMBRIDGE, Ohio    
 
       
 
  Conversion Resources   No
 
  8295 Bavaria Drive East #A    
 
  MACEDONIA, Ohio 44056    
 
       
 
  Rexam Beverage Can   No
 
  2145 Cedar Street    
 
  FREMONT, Ohio    
 
       
 
  MISA Metal Processing   No
 
  1501 Made Drive    
 
  MIDDLETOWN, Ohio    
 
       
 
  Taylor Steel2260 Industrial Trace SW   No
 
  WARREN, Ohio 44481    
 
       
 
  Precision Strip Inc.   No
 
  86 South Ohio Street    
 
  MINSTER, Ohio 45865    
 
       
 
  Precision Strip Inc.   No
 
  7401 Ponderosa Rd    
 
  PERRYSBURG, OH 43551    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Precision Strip Inc.   No
 
  315 Park Avenue
TIPP CITY, Ohio 45371    
 
       
 
  Rexam Beverage Can
10444 Waterville
WHITEHOUSE, Ohio 43571   No
 
       
 
  Main Steel
3805 B Hendricks Road
YOUNGSTOWN, Ohio 44515   No
 
       
 
  Champagne Metals
429 W. 158th Street
GLENPOOL, Oklahoma 74033   No
 
       
 
  D&M Warehouse
2700 SW 15th St.
OKLAHOMA CITY, Oklahoma 73179   No
 
       
 
  Rexam Beverage Can Co.
2700 SW 15th Street
OKLAHOMA CITY, Oklahoma   No
 
       
 
  Ryerson WMMF PA
43 Century Drive
AMBRIDGE, Pennsylvania 15003   No
 
       
 
  Alumisource, LLC
1201 Donner Avenue
MONESSEN, PA 15062   No
 
       
 
  Rexam Beverage Can Co.
609 Cousar St.
BISHOPVILLE, South Carolina 29010   No
 
       
 
  Smelter Service
400 Arrow Mines Road
MT. PLEASANT, Tennessee 38474   No
 
       
 
  Tennessee Aluminum Processors, Inc.
7207 Hoover Mason Road
MT. PLEASANT, Tennessee 38474   No
 
       
 
  Big G Warehouse
190 Hawkins Drive
SHELBYVILLE, Tennessee 37162   No
 
       
 
  Scepter, Inc.
1485 Scepter Lane
WAVERLY, Tennessee 37185   No
 
       
 
  Scepter, Inc.
1230 Pottertown Road
MIDWAY, Tennessee 37809   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Stagecoach Cartage & Distribution
7167 Chino Drive
EL PASO, Texas   No
 
       
 
  Rexam Beverage Can Co.
1001 Fisher Road
LONGVIEW, Texas   No
 
       
 
  Rexam Plant
1220 North 2nd Avenue
KENT, Washington 98032   No
 
       
 
  CMI Freight — Trans. Inc.
8462 S. 190th St.
AUBURN, Washington 98001   No
 
       
 
  Ryerson VMMF
600 Southwest 10th St.
RENTON, Washington 98057   No
 
       
 
  Solatens
3910 N, Flora Road
SPOKANE, Washington 99216   No
 
       
 
  Western Intermodal
ABS Warehouse
6012 S. 196th Street
TUKWILA, Washington   No
 
       
 
  Aleris Recycling
3816 S. State Rte. 2
FRIENDLY, West Virginia 26146   No
 
       
 
  Bellville Rodair International
350 Pendant Drive
MISSISSAUGA, Ontario L5T 2W6
Canada   No
 
       
 
  Greenway Industries Corporation
35 Freshway Drive
CONCORD, Ontario L4K 1R9
Canada   No
 
       
 
  Ryerson Canada VMMF
161 The West Mall
ETOBICOKE, Ontario
Canada   No
 
       
 
  CGI Inc.
3200 Dickson
MONTREAL, Quebec
H1N 2KI   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  CGI Inc.
1 Complexe Desjardins
MONTREAL, Quebec
H5B 1C3   No
 
       
 
  Ciesa Logistics
Circuito Mexico 240
Parque Indust Tres Nacion
SAN LUIS POTOSI, 78395 Mexico   No
 
       
Novelis UK Ltd.
  Alloa Community Enterprises Ltd
Unit 1 Block 1
Ward Street
Alloa
Scotland
FK10 1ET   No
 
       
 
  Palm Recycling LTD
Teeside Transfer & Aggregation Centre
Puddlers Road
South Tees Industrial Park
Middlesborough
Cleveland
TS6 6TX   No
 
       
 
  Howcan
245 Oldham Road
Manchester
M40 7PT   No
 
       
 
  Richard Freeths
Kingshill
Cricklade
Swindon
SN6 6JR   No
 
       
 
  Biffa Ltd
Blackburn Road
Houghton Regis
Nr Dunstable
LU5 5BQ   No
 
       
 
  Universal Recycling Co
London Wiper Co Ltd T/A
Wharf Road
Kilnhurst
Mexborough
South Yorkshire
S64 5SY   No
 
       
 
  Halesowen Metals LTD
Unit 10
Vernon Road Ind Est
Blackheath   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Halesowen
West Midlands
B62 8HH    
 
       
 
  Graig Environmental
Recycling Services LTD
Unit 2B
Maritime Workshops
Maritime Industrial Est
Pomtypridd
Mid Granorgan
CF37 1NY   No
 
       
 
  Avonbank Engineering Services Ltd
Staddle Stones, Blacksmiths Lane
Cropshorne, Pershore,
Worcestershire
WR10 3LX   No
 
       
 
  ALERIS RECYCLING LTD.
WAUNARLWYDD WORKS
WAUNARLWYDD
SWANSEA, UK
SA5 4YG   No
 
       
 
  Befessa Salt Slags Limited
Registered Office
Fenns bank
Whitchurch
Shropshire
SY13 3PA   No
 
       
Novelis do  

Brasil Ltda.
  Crown Colombiana S.A.
Vereda Tibitó
Via Autódromo Tocancipá a Zipaquirá, Tocancipá — c/marca
Colombina   No
 
       
 
  Rexam do Brasil Ltda.
Distrito Industrial II — Quadra 9 da BR 381 km
875 Extrema, MG
Brazil   No
 
       
 
  Recife’s Branch
Rodovia PE 60 s/n — Km 7
Complexo SUAPE
Cabo de Santo Agostinho / Recife
CEP: 54500-000
Brazil   No
 
       
 
  Aguas Claras’ Branch
Estrada do Cartorio 2101
94400-000 Águas Claras
Viamão
Brazil   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Brasília’s Branch
AE03, Reservada p/ Atividades
Industriais, Parte A
Gama — Distrito Federal
Brasília CEP: 72400-970
Brazil   No
 
       
 
  Jacareí’s Branch
Av, José Ribeiro de Moreira, 999,
Pedregulho
CEP 12.312-280 — Jacareí — SP
Brazil   No
 
       
 
  Rexam Amazônia Ltda.
Av. Cupiúba, n° 1600
Distrito Industrial
69075-060
Manaus- AM
Brazil   No
 
       
 
  Cuiabá’s Branch
Rua O, S/N
Distrito Industrial 78098-410
Cuiabá, MT
Brazil   No
 
       
 
  Latapack-Ball Embalagens Ltda,
Via Ipitanga, 486 — Setor Sul CIA
Simões Filho — BA
CEP: 43700-000
Brazil   No
 
       
 
  Aruma Produtora de Embalagens do Sergipe Ltda. Rodovia BR 101, km 133 —
Distrito do Grotao Estancia — SE Brazil   No
 
       
 
  Tekno S.A. Constrs. Industria e Comercio
Rod, Washington Luiz, Km 181
Guaratinguetá — SP
CEP 12500-000
Brazil   No
 
       
 
  Elfer Indústria Serviço e Comércio Ltda.
Av. Gastáo Vidigal Neto, n° 230
Pindamonhangaba, SP
Brazil   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Abreu Beneficiamentos Ltda.
Rodovia dos Metalúrgicos, 4.800 — Bairro Casa
das Pedras Volta Redonda — RJ
CEP 27256-272
Brazil   No
 
       
 
  Aleris Reciclagem Ltda.
Av. Julio de Paula Claro, 900 Pindamonhangaba — SP
CEP 12441-400
Brazil   No
 
       
 
  Cragea Cia. Reg. De Armaz. Gerais e Entr. Aduaneiros Estrada Velha Rio/SP s/n
km 103 Eugenio de Melo São Jose dos Campos — SP CEP 12247-970 Brazil   No
 
       
Novelis
Deutshland
GmbH
  Schenker Deutschland AG
Logistikzenttum Nord
Nonnendammallee 32-34
D- 13599 Berlin   No
 
       
 
  Friedrich Zufall GmbH & Co. KG,
Internationale Spedition, Am Güterverkehrszentrum,
D- 37079 Gottingen   No
 
       
 
  Erich Schmelz GmbH & Co. KG,
Internationale Spedition, Miramstrasse 75,
D- 34123 Kassel   No
 
       
 
  Goeldner Spedition + Logistik GmbH
Tilsiter Str. 13
41460 Neuss   No
 
       
 
  Navis Schiffahrts- und Speditions AG
Postfach 10 48 48
20033 Hamburg   No
 
       
 
  Rhenus Midgard AG & Co KG
Postfach 31 04 29
27540 Bremerhaven   No
 
       
 
  DHL Freight GmbH
Leimengrube 9
74613 Öhringen   No
 
       
 
  UCT Umschlag Container Terminal GmbH,
Sachtlebenstrasse 34,
4 154 1 Dormagen   No

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Aleris Recycling (German Works) GmbH   No
 
  Postfach 10 06 34    
 
  41490 Grevenbroich    
 
       
 
  BAGR Berliner Aluminiumwerk GmbH   No
 
  Kopenhagener Strasse 59    
 
  13407 Berlin    
 
       
 
  Biewer Industrie & Logisitk GmbH   No
 
  Hans Böckler Str. 3    
 
  56070 Koblenz    
 
       
 
  Curef GmbH   No
 
  Am Overbeck 82    
 
  58300 Wetter    
 
       
 
  Gunness Wharf Ltd.   No
 
  Flixborouhg
Scunthorpe,    
 
  North Lincolnshire,    
 
  DN 15 8SR    
 
       
 
  Agfa-Gevaert AG,   No
 
  Grafische Systeme,    
 
  Werk Kalle-Albert,    
 
  Postfach 35 40,65025 Wiesbaden    
 
       
 
  Agfa-Gevaert UK Manufacturing,   No
 
  Coal Road,    
 
  Leeds LS14 2AL West Yorkshire,    
 
  Grossbritannien    
 
       
 
  Ball Packaging Europe GmbH,   No
 
  Zweigniederlassung Braunschweig,    
 
  Hamburger Str. 36-41,    
 
  3 8 1 14 Braunschweig    
 
       
 
  Karl Achenbach GmbH & Co. KG,   No
 
  Zinzinger Str. 1 1,    
 
  661 17 Saarbriicken    
 
       
 
  NE Deckensysteme GmbH,   No
 
  Industriestr. 16,    
 
  45 73 9 Oer-Erkenschwick    
 
       
 
  Impress GmbH & Co. KG   No
 
  Neue Industriestr. 1    
 
  27472 Cuxhaven    
 
       
 
  R.M.S. Europe Ltd.,   No
 
  Boothfeny Terminal,    
 
  Bridge Street,    
 
  Goole,    
 
  East Yorkshire, DN14 5SS    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  LTl-Metalltechnik GmbH   No
 
  Im Flürlein 25    
 
  74215 Schöntal - Berlichingen    
 
       
 
  BFC-Fahrzeugteile GmbH   No
 
  Industriestrasse 17    
 
  74321 Bietigheim - Bissingen    
 
       
 
  NBB-Norder Band- und Blechverarbeitung GmbH   No
 
  Blaufarber StraBe 2    
 
  26506 Norden    
 
       
 
  REDE   No
 
  Refendage - Deconpage    
 
  140, rue de la Liberation    
 
  60530 Le Mesnil-En-Thelle    
 
       
 
  Schenker Deutschland GmbH (Draka Tele) =>   No
 
  presently inactive    
 
  Logistikzentrum Nord    
 
  Montanstr. 8-16    
 
  D-13407 Berlin    
 
       
 
  Prysmian Cables Limited   No
 
  Industrial Cables Division    
 
  Plant 11    
 
       
 
  Chickenhall Lane   No
 
  Eastleigh    
 
  Southhampton - SO5 5XA    
 
       
 
  Prysmian Telekom Cables & Systems UK Ltd.   No
 
  Store 39    
 
  Chickenhall Lane    
 
  Eastleigh    
 
  Hampshire - SO50 6YU    
 
       
 
  Vaassen Flexible Packaging BV   No
 
  Dorpstraat 88    
 
  08171 BT Vaassen    
 
  Niederlande    
 
       
 
  Gascogne Laminates Germany GmbH   No
 
  Rurstrasse 58    
 
  52441 Linnich    
 
       
 
  Draka Comteq GmbH & Co. KG   No
 
  Unternehmensbereich Multimedia Cable    
 
  Wohlauer Strasse 15    
 
  90475 Nürnberg    
 
       
 
  Fritz Fross GmbH + Co. KG (Alcan)   No
 
  Gottlieb-Daimler-Strasse 2    
 
  79331 Teningen    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Kablovna Decin Podmokly, s.r.o.   No
 
  Ustecka 840/33    
 
  40533 Decin Vczech Republic    
 
       
 
  Gascogne Laminates SAS   No
 
  Zone Industrielle No. 1    
 
  1, rue Louis Blanc    
 
  40100 Dax Cedex France    
 
       
 
  Spedition Fahrner   No
 
  Plettenberger Straβe 12    
 
  58791 Werdohl    
 
       
 
  HGS Gropengiesser   No
 
  An der Bellmerei 11    
 
  58513 Lüdenscheid    
 
       
 
  Schenker Deutschland AG   No
 
  Nonnendammallee 35    
 
  13599 Berlin    
 
       
 
  Spedition Dachser   No
 
  Niederlassung Memmingen    
 
  Lieferantenzentrum    
 
       
 
  Lager Novelis   No
 
  Wernher-von-Braun-Straβe 13    
 
  87700 Memmingen    
 
       
 
  M. Preymesser GmbH & Co. KG   No
 
  Anton-Tucher-Str 1    
 
  D-28309 Bremen    
 
       
 
  Universal Express Ltd.   No
 
  Access 10 Business Park    
 
  Bentley Road South    
 
  WS 108 LQ    
 
  GB    
 
       
 
  Preymesser GmbH & Co. KG   No
 
  Edisonstr. 1    
 
  85098 Groβmehring    
 
  Germany    
 
       
 
  M. Preymesser GmbH & Co. KG   No
 
  Hafenstr. 95    
 
  D-74078 Heilbronn    
 
       
 
  M. Preymesser GmbH & Co. KG   No
 
  Industriestr. 3    
 
  D-84 180 Loiching    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Ball Packaging Europe GmbH   No
 
  Zweigniederlassung BraunschweigKarl Schmidt    
 
  Str 15    
 
       
 
  D-38 114 Braunschweig   No
 
  M. Preymesser GmbH & Co. KG    
 
  Otto-Lilienthal-Str. 34    
 
  D-71034 Böblingen    
 
       
 
  Stahl Zentrurn Glauchau GmbH & Co. KG   No
 
  Peniger Str. 17    
 
  D-0837 1 Glauchau    
 
       
 
  Läpple Blechverarbeitung GmbH & Co. KG   No
 
  Bayern    
 
  August Läpple Platz 1    
 
  D-93 158 Teublitz    
 
       

  Novelis Italia S.R.L. Rome   No
 
  Via Pontina Km 31, 500    
 
  00040 Pomezia    
 
       
 
  SMK Stahlmagazin GmbH   No
 
  Von-Miller Str. 3 1    
 
  D-6766 1 Kaiserslautern    
 
       
 
  R.M.S. Europe LTD   No
 
  BootsferryTerminal, Bridge Street,    
 
  Goole, East Yorkshire,    
 
  DN14 5SS, England    
 
       
 
  Dehnhard Spedition   No
 
  Willertshagenerstr.2    
 
  58540 Meinerzhagen    
 
       
 
  Thyssen Krupp Metallcenter GmbH   No
 
  Am Oberwald 1    
 
  76744 Wörth    
 
       
 
  Novelis Automotive UK Ltd.   No
 
  Axcess 10, Business Park, Bentley Road South    
 
  WS10 8LQ Wednesbury    
 
  UK    
 
       
 
  SMH Stahlmagazin Hannover   No
 
  Industruestrasse 2    
 
  30928 Seelze—Letter    
 
       
 
  Coils S.A.   No
 
  Industriezone 5    
 
  3400 Landen    
 
  Belgium    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Coil GmbH   No
 
  Claude- Breda-Str. 1    
 
  06406 Bernburg    
 
       
 
  Decomecc Co.   No
 
  Bilzer Weg 8    
 
  3600 Genk    
 
  Belgium    
 
       
 
  BFC Büro-und Fahrzeugtechnik GmbH & Co.   No
 
  Produktions KG    
 
  Hofener Weg 33    
 
  71686 Remseck    
 
       
 
  Shear Accuracy   No
 
  Access 10, Business Park Bentley Road South    
 
  Wednesbury    
 
  WS108LQ    
 
  GB    
 
       
 
  Novelis Deutschland GmbH   No
 
  Hannoverschestrasse 1    
 
  37075 Göttingen    
 
       
 
  Spedition Schmelz GmbH u. Co KG   No
 
  Internationale Spedition    
 
  Miramstr. 75    
 
  34123 Kassel    
 
       
 
  BAGR Berliner Aluminiumwerke GmbH   No
 
  Kopenhagener Str. 59    
 
  13407 Berlin Reineckendorf    
 
       
 
  ContiTech TechnoChemie   No
 
  Dieselstr. 4    
 
  D-61184 Karben    
 
       
 
  ContiTech Kühner GmbH   No
 
  Talstrasse 1-8    
 
  D—71570 Oppenweiter    
 
       
 
  Rhenus AG & Co (ContiTech Technochemie)   No
 
  Gutleutstr. 371    
 
  D-60827 Frankfurt    
 
       
 
  ContiTech TechnoChemie GmbH   No
 
  Industriestraβe Nord (VW Werk)    
 
  D-38239 Salzgitter    
 
       
 
  Continental Industrias   No
 
  Avda. San Pablo 37    
 
  E-28820 Coslada-Madrid    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Sped. Gräfen (Dura)   No
 
  Holunderweg 5    
 
  D-54550 Daun-Boverath    
 
       
 
  Eaton Fluid Power   No
 
  Thorns Road    
 
  GB-Brierley Hill, W.Midl. DY5 2LB    
 
       
 
  ICP (Eaton)   No
 
  Poligono Industrial R-2    
 
  Calle Zeus 16-18
Modulo I    
 
  28880 Meco (Madrid)    
 
  Spain    
 
       
 
  NAL Neuenhagener Aluminium Leichtbehältnisse   No
 
  GmbH    
 
  Parkstr. 7    
 
  15366 Nenenhagen    
 
       
 
  Dewitz   No
 
  Nicolaistrasse 32    
 
  D-12247 Berlin    
 
       
 
  Karl Kaminski GmbH & Co. KG   No
 
  Betsbruchdamm 10    
 
  D-28816 Stuhr    
 
       
 
  Karl-Heinz Sobotta   No
 
  Erich - Zeigner - Allee 69/73    
 
  D-04229 Leipzig    
 
  Zable    
 
  16 Gateforth Lane    
 
       
 
  GB-YO8 9HP Hambleton Selby
Zaiser   No
 
  Neuwiesen 9    
 
  D-733 12 Geislingen    
 
       
 
  Boon Weets   No
 
  Industriezone Webbekom 2/16    
 
  B-3290 Diest    
 
       
 
  Kühne & Nagel AG & Co.
Spannstiftstr. 1 - 39   No
 
  D-58 119 Hagen    
 
       
 
  Formpack GmbH & Co. KG   No
 
  Lohnverarbeiter    
 
  Lützelbergstr. 28    
 
  D-79369 Whyl    
 
       
 
  Neoten GmbH & Co. KG   No
 
  Peiner Str. 133-135    
 
  D-38229 Salzgitter    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Tscheulin-Rothal GmbH   No
 
  Friedrich-Meyer-Str. 23    
 
  D-79331 Teningen    
 
       
 
  Waro-Pack   No
 
  Auf der Schanze 4    
 
  D-29303 Bergen    
 
        Novelis PAE SAS   Soflog   No
 
  91 rue des Bonnais    
 
  38120 Saint-Egreve    
 
       
 
  Ectra   No
 
  Rue Louis Gagnaire    
 
  38950 Saint-Martin-Le-Vinoux    
 
       
 
  Soflog   No
 
  38261 La Côte Saint André    
 
       
 
  LEAS   No
 
  Zone industrielle de la Batie    
 
  38 330 Saint Ismier    
 
       
Novelis
  Tetra Pak Wrexham   No
Luxembourg
  Bedwell Road    
S.A.
  Gross Lanes    
 
  Wrexham CLWYD    
 
  UK - WREXHAM LL13 OUT    
 
       
 
  Tetra Pak Limburg   No
 
  Höhenstrasse 4    
 
  D - 65549 Limburg    
 
       
 
  Tetra Pak Kiev   No
 
  UI. Mezhigorskaya 82245080 Kiev    
 
       
 
  Amcor Flexibles Dijon   No
 
  Usine de Dijon    
 
  24 rue de la Stéarinerie    
 
  BP 150    
 
  21004 Dijon Cedex    
 
       
 
  Amcor Flexibles Froges   No
 
  Usine de Dijon    
 
  BP 150    
 
  21004 Dijon Cedex    
 
       
 
  Vaassen   No
 
  Vaassen Flexible Packaging BV    
 
  Po Box 2 Dorpsstraat 88    
 
  8170 BT Vaassen    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  Amcor Flexibles Lugo   No
 
  Magazino Barthe Italiane    
 
  I—36030 Lugo di Vicenza    
 
  SOPAL- Gascogne France    
 
       
 
  Gascogne Laminates   No
 
  BP78 1 rue Louis Blanc    
 
  F- 40102 Dax Cedex    
 
       
 
  Gascogne Laminate Germany GmbH   No
 
  LKW Einfahrt    
 
  Buschweig    
 
       
 
  Kasel   No
 
  Zone Industrielle
L9166 Mertzig    
 
       
 
  CAT Le Corail   No
 
  1 rue Thomas Edison    
 
  57 972 Yutz    
 
       
 
  Lentz Bertrange   No
 
  80 route de Longwy    
 
  L8060 Bertrange    
 
       
 
  Intertrans   No
 
  6 rue de Kiell    
 
  Aubange    
 
       
 
  Lentz Munsbach   No
 
  35 Parc d’activites FYRDALL    
 
  5365 Munsbach    
 
       
 
  Lecxis   No
 
  Zone Industrielle    
 
  54620 Villers la Montagne    
 
       
Novelis
  NOVELIS AUTOMOTIVE UK   No
Switzerland
  Axcess 10 Business Park    
SA
  Bentley Road South    
 
  WS10 8LQ Wednesbury    
 
       
 
  PREYMESSER GMBH. CO KG SPEDITION   No
 
  HAFENSTRASSE 95    
 
  74076 HEILBRONN    
 
       
 
  M.PREYMESSER GMBH CO. KG SPEDITION   No
 
  EDISON STRASSE 1    
 
  85098 GROSSMEHRING    
 
       
 
  M. PREYMESSER GmbH & Co. KG   No
 
  Anton-Tucher-Str. 1    
 
  28309 BREMEN    

 



--------------------------------------------------------------------------------



 



          Loan Party   Address   Subject to Bailee/Landlord Letter
 
  BMW AG
C/O M. PREYMESSER GMBH. & CO
KG SPEDITION
INDUSTRIESTRASSE 3
84180 LOICHING   No
 
       
 
  LAEPPLE BLECHVERARBEITUNG
GMBH & CO. KG BAYERN
AUGUST-LAEPPLE-PLATZ 1
93158 TEUBLITZ   No  
 
  SMK
Stahlmagazin GmbH Kaiserslautern
Von-Miiler-Strabe 31
67661 Kaiserslautern   No
 
       
 
  W. WUEST GMBH + CO
WUESTSTRASSE
74076 HEILBRONN   No
 
       
 
  AUDI AG
Werk Neckarsulm
Hafenstrasse 95
74076 Heilbronn   No
 
       
 
  SMH Stahlmagazin GmbH Hannover
Industriestrasse 2
30926 Seelze   No
 
       
 
  Daimler AG
Werk Sindelfingen
Otto Lilienthalstrasse 4
71034 Boeblingen   No
 
       
 
  SMG Stahlmagazin GmbH Gustavsburg
Lange Streng
65462 Gustavsburg   No

 



--------------------------------------------------------------------------------



 



Schedule 4.01(g)
Local and Foreign Counsel

•   Lawson Lundell LLP, as special British Columbia and Alberta counsel to the
Loan Parties   •   Lavery de Billy, LLP, as special Quebec counsel to the Loan
Parties   •   Macfarlanes, as UK counsel to the Loan Parties   •   Noerr LLP, as
German counsel to the Loan Parties   •   Ernst & Young Societe d’Avocats, as
French counsel to the Loan Parties   •   Levy & Salomao Advogados, as Brazilian
counsel to the Loan Parties   •   A&L Goodbody, as Irish counsel to the Loan
Parties   •   CMS von Erlach Henrici AG, as Swiss counsel to the Loan Parties  
•   Ernst & Young, as Italian counsel to the Loan Parties   •   Kim & Chang, as
Korean counsel to the Loan Parties   •   Elvinger Dessoy Dennewald, as
Luxembourg counsel to the Loan Parties   •   Vieira de Almeida & Associados, as
Portugal counsel to the Loan Parties   •   King & Spalding, as Georgia and Texas
counsel to the Loan Parties   •   Tucker, Ellis & West, as Ohio counsel to the
Loan Parties   •   Jackson Kelly PLLC, as West Virginia counsel to the Loan
Parties   •   Ice Miller, as Indiana counsel to the Loan Parties   •   Taft,
Stettinius & Hollister LLP, as Kentucky counsel to the Loan Parties

 



--------------------------------------------------------------------------------



 



Schedule 4.01 (o)(iii)
Title Insurance Amounts

      Facility   Amount
1261 Willow Run Road, Greensboro, Georgia
  $8,110,000
5901 N. 13th Street, Terre Haute, Indiana
  $24,450,000
1380, 1430, 1141 S. 13lh St. Louisville, Kentucky
  $11,000,000
Lake Road North, Scriba, New York
  $28,920,000
390 Griswold Street NE, Warren, Ohio
  $13,670,000
1800 Speedway Street, Fairmont, West Virginia
  $22,300,000
1 Lappan’s Lane and 945 Princess Street, Kingston, Ontario
  C$50,710,000
2040 rue Fay, Saguenay, Quebec
  C$20,980,000

 



--------------------------------------------------------------------------------



 



Schedule 5.1 (b)
Certain Subsidiaries
None

 



--------------------------------------------------------------------------------



 



Schedule 5.15
Post-Closing Covenants

1.   Within 30 days of the Closing Date (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion), the Loan Parties to the
U.S. Security Agreement shall deliver Control Agreements with respect to their
respective Deposit Accounts (other than Excluded Deposit Accounts (as defined in
the U.S. Security Agreement) and Securities Accounts (other than Excluded
Securities Accounts (as defined in the U.S. Security Agreement) held at the
following account banks and securities intermediaries (each in form and
substance reasonably satisfactory to the Administrative Agent):

  •   Compass Federal Credit Union     •   JPMorgan Clearing Corp.     •  
JPMorgan Chase     •   JPMorgan, N.Y.     •   Citibank N.Y.     •   Citibank
Delaware     •   Citibank, N.A.     •   PNC Bank, National Association     •  
Deutsche Bank     •   Royal Bank of Canada

2.   Within 30 days of the Closing Date (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion), the Loan Parties shall
execute and deliver the Brazilian Security Agreements, and deliver any related
Collateral deliverable pursuant to the Brazilian Security Agreements and the
other Loan Documents, and complete all required filings and other actions
related thereto, in each case in form and substance reasonably satisfactory to
the Administrative Agent.

 



--------------------------------------------------------------------------------



 



Schedule 6.01(b)
Existing Indebtedness
EXISTING INTERCOMPANY INDEBTEDNESS

                      Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Aluminium   EUR   293,834,842.   1/7/2005   1/7/2015
 
  Holding Company                
 
                   
Novelis Inc.
  Novelis Luxembourg S.A.   EUR   15,000,000.   2/3/2005   2/3/2015
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   80,000,000.   7/6/2007   5/31/2012
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.   7/6/2007   5/31/2012
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.   7/6/2007   5/31/2012
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   25,000,000.   7/6/2007   5/31/2012
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.   1/5/2008   1/5/2013
 
                   
Novelis Inc.
  Novelis Aluminium   EUR   87,291,599.   7/10/2008   2/3/2015
 
  Holding Company                
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   5,000,000.   3/11/2008   3/11/2013
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.   8/4/2008   8/4/2013
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   30,000,000.   8/4/2008   8/4/2013
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   20,000,000.   8/4/2008   8/4/2013
 
                   
Novelis Inc.
  Novelis AG   EUR   121,421,203.34   11/4/2009   1/13/2015
 
                   
Novelis AG
  Novelis Switzerland SA   CHF   60,000,000.   12/29/2009   12/29/2010
 
                   
Novelis Inc.
  Novelis do Brasil Ltda.   USD   15,000,000.   12/29/2009   9/15/2013
 
                   
Novelis Inc.
  Novelis Corporation   USD   50,000,000.   5/20/2010   5/20/2011
 
                   
Novelis do Brasil
  Novelis Corporation   USD   15,000,000.   6/25/2010   12/31/2010
Ltda.
                   
 
                   
Novelis Inc.
  Novelis Corporation   USD   226,000,000.   7/9/2010   7/8/2011

 



--------------------------------------------------------------------------------



 



                      Lender   Borrower   Currency   Amount   Issue Date  
Maturity
Novelis Inc.
  Novelis Corporation   USD   120,000,000.   8/12/2010   8/12/2011
 
                   
Novelis Europe
  Novelis AG   USD   11,291,082.88   9/30/2010   12/30/2010
Holdings Limited
                   
 
                   
Novelis do Brasil
  Novelis Corporation   USD   20,000,000.   9/30/2010   3/31/2011
Ltda.
                   
 
                   
Novelis Brand LLC
  Novelis Services Limited   USD   66,440,400.87   9/28/2010   7/6/2014
 
                   
Novelis No. 1
  Novelis Brand LLC   USD   106,440,400.87   9/28/2010   7/6/2014
Limited Partnership
                   
 
                   
Novelis
  Novelis AG   CHF   916,000.   11/30/2010   1/31/2011
Technology AG
                   
 
                   
Novelis PAE S.A.S.
  Novelis AG   EUR   9,537,512.95   12/9/2010   12/23/2010
 
                   
Novelis Lamines
  Novelis AG   EUR   5,793,614.34   12/15/2010   1/14/2011
France SAS
                   
 
                   
Novelis AG
  Novelis Italia SpA   EUR   13,000,000.   12/15/2010   1/14/2011

OTHER EXISTING INDEBTEDNESS

                      Entity   Creditor/Lender   Description   Currency   Amount
  Maturity
Novelis Italia SpA
  Credito Artigiano   Total overdraft /   EUR   15,000,000   N/A
 
  Spa Banca   lines of credit            
 
  Popolare Di Bergamo Spa   capacity            
 
                   
 
  Banca Intesa San Paolo                
 
                   
Novelis
  N/A   Capital lease (Alcan)   CHF   45,263,546   12/2019
Switzerland SA
                   
 
                   
Novelis
  N/A   Capital lease (SG)   CHF   717,980   8/2011
Switzerland SA
                   

 



--------------------------------------------------------------------------------



 



                      Entity   Creditor/Lender   Description   Currency   Amount
  Maturity
Novelis Goettingen
  N/A   Capital lease (cafeteria renovation)   EUR   80,269   10/2011
 
                   
Novelis Goettingen
  N/A   Capital lease (telephone system)   EUR   154,245   10/2013
 
                   
Novelis Goettingen
  N/A   Capital lease (machinery)   EUR   25,771   10/2013
 
                   
Novelis Latchford
  N/A   Capital lease (forklifts)   GBP   703,482   6/2016

 



--------------------------------------------------------------------------------



 



Schedule 6.02(c)

Existing Liens
The exceptions from the title insurance coverage as set forth on the attached
Annex A.

                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
NOVELIS
CORPORATION
P O BOX 6977
CLEVELAND, OH,
USA
44101-1966
  AIR LIQUIDE
INDUSTRIAL US
LP
12800 WEST
LITTLE YORK
ROAD
HOUSTON, TX,
USA
77041   05-0021329284
JULY 8, 2005

05-00265681
AUGUST 24, 2005
AMENDMENT

10-00195118
JULY 7, 2010
CONTINUATION   5 Years   VERTICAL
VESSEL 9000
GALLON SERIAL
#L1348

VERTICAL
VESSEL 13000
GALLON SERIAL #
S1154 & S1155

(LOCATION:
 
              ALCAN ALUMINUM 448
COUNTY ROUTE
1A, OSWEGO NY
13126)

VERTICAL
VESSEL 11000
GALLON SERIAL#
318

(LOCATION:
CHASE CITY, VA
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
CLEVELAND, OH,
USA
44124
  MARUBENI
AMERICA
CORPORATION
450 LEXINGTON
AVE,
NEW YORK, NY,
USA
10017   06-0002744609
JANUARY 25,
2006   5 Years   purchase money security interest in all Primary Aluminum Tee
Bars shipped to DEBTOR and all proceeds arising from the sale of Primary
Aluminum Tee Bars
 
               
NOVELIS
CORPORATION
3399 PEACHTREE
RD NE
ATLANTA, GA,
USA
30326-1120
  IOS CAPITAL
1738 BASS RD
MACON, GA, USA
31210-1043   06-0004965040
FEBRUARY 13,
2006   5 Years   All equipment now or hereafter leased in an equipment leasing
transaction in connection with that certain Master Agreement No. 1799592, and
all additions, improvements, attachments accessories, accessions, upgrades,
replacements, substitutions or exchanges and any and all products, insurance and
/ or other proceeds (cash and non-cash) there from

 



--------------------------------------------------------------------------------



 



                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
NOVELIS
CORPORATION
6060 PARK BLVD.
CLEVELAND, OH,
USA
44124
  THOMPSON
TRACTOR CO.,
INC.
P O BOX 10367
BIRMINGHAM,
AL, USA
35202   06-0017582291
MAY 23, 2006   5 Years   One (l) GC55 s/n AT88A00191 Proceeds of the collateral
are also covered
 
               
NOVELIS
CORPORATION
448 COUNTY RT
1A
OSWEGO
CENTER, NY,
USA
13126-5962
  DE LAGE
LANDEN
FINANCIAL
SERVICES, INC.
1111 OLD EAGLE
SCHOOL RD
WAYNE PA   06-0032929798
OCTOBER 3, 2006   5 Years   UCC-1 with a schedule A [listing certain copier
systems] INCLUDING ALL COMPONENTS, ADDITIONS, UPGRADES, ATTACHMENTS, ACCESSIONS,
SUBSTITUTIONS, REPLACEMENT AND PROCEEDS OF THE FOREGOING.
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44121
  GLENCORE LTD.
301 TRESSOR
BLVD
STAMFORD, CT,
USA
06901-3244   06-0033941541
OCTOBER 12, 2006   5 Years   i) all of Glencore Ltd.’s A7E, A71, PI020 AND/OR
P0610 OR ITS EQUIVALENT (collectively, the “Product”) stored from time to time
at the storage facility of Novelis Corporation located at (I) Novelis Oswego
Works, 448 County Route 1 A, Oswego, NY, (2) Novelis Berea Recycling Plant, 302
Mayde Road, Berea, NY, (3) Novelis Greensboro Recycling Plant, Willow Run Road,
Greensboro, GA and (4) Novelis Russellville Rolled Products, Highway 431 North,
Russelville, KY, and (ii) all proceeds of such Product

 



--------------------------------------------------------------------------------



 



                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44121
  GLENCORE LTD.
THREE
STAMFORD
PLAZA
301 TRESSOR
BLVD.
STAMFORD, CT,
USA
06901-3244   08-0016393414
MAY 13,2008   5 Years   (i) all of Glencore Ltd.’s A7E, A71, P1020 AND/OR P0610
OR ITS EQUIVALENT (collectively, the “Product”) stored from time to time at the
storage facility of Novelis
 
              Corporation located at (1) Novelis Oswego Works, 448 County Route
1 A, Oswego, NY, (2) Novelis Berea
 
              Recycling Plant, 302 Mayde Road, Berea, NY, (3) Novelis
 
              Greensboro Recycling Plant, Willow Run Road, Greensboro, GA and
(4) Novelis
 
              Russellville Rolled
Products, Highway 431 North,
 
              Russelville, KY, and (ii) all products of such Product.
 
               
NOVELIS
CORPORATION,
1261 WILLOW
RUN RD
GREENSBORO,
  AIR LIQUIDE
INDUSTRIAL U.S.
LP
18222 E
PETROLEUM DR   09-0002194005
JANUARY 23,
2009   5 Years   13,000 GALLON
NITROGEN VESSEL— SERIAL # 13354

GA, USA
30642
  BATON ROUGE,
LA, USA
70809           3,000 GALLON
ARGON VESSEL — SERIAL #77-134-4
 
               
NOVELIS
CORPORATION
302 MAYDE
ROAD
BEREA, KY, USA
40403
  AIR LIQUIDE
INDUSTRIAL U.S.
LP
2700 POST OAK
BLVD
HOUSTON, TX,
USA
77056   09-0003755231
FEBRUARY 9,
2009   5 Years   1500 GAL LIN
VESSEL (SERIAL
#4677)
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
CLEVELAND, OH,
USA 44124
  ALCAN
PRIMARY
PRODUCTS
CORPORATION
6150 PARKLAND
BLVD STE #200 MAYFIELD
HEIGHTS, OH,
USA 44124   09-0004094440
FEBRUARY 11,
2009   5 Years   stock of Alcan Aluminum Sheet ingot consisting of alloys
5182-01 and 5182-05 in cross sections of 28in. x 66.7in. x 300in. and 28in. x
66.7in x 267in. maintained at the warehouse of Consignee located at Logal
Aluminum, Russelville, Kentucky

 



--------------------------------------------------------------------------------



 



                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
NOVELIS
CORPORATION
302 MAYDE RD
BEREA, KY,
USA
40403
  MARLIN
LEASING CORP
300 FELLOWSHIP
RD
MOUNT LAUREL,
NJ, USA
08054   09-0006074773
MARCH 3, 2009   5 Years   (I) VB8 CID2 COMPLETE KIT #41147, “AND ALL
REPLACEMENTS, SUBSTITUTIONS, ACCESSIONS, ADD-ONS, AND ALL PROCEEDS AND ACCOUNTS
OF THE DEBTOR ARISING OUT OF OR RELATED TO THE FOREGOING.”
 
               
NOVELIS
CORPORATION
448 COUNTY
ROUTE 1A
OSWEGO, NY,
USA
13126
  DE LAGE
LANDEN
FINANCIAL
SERVICES, INC.
1111 OLD EAGLE
SCHOOL RD
WAYNE, PA, USA
19087   09-0031022794
NOVEMBER 6,
2009   5 Years   ALL EQUIPMENT LEASED OR FINANCED BY SECURED PARTY TO OR FOR
DEBTOR PURSUANT TO SECURED PARTY’S CONTRACT NUMBER 25004847.
 
              TOGETHER WITH ALL ADDITIONS,
ATTACHMENTS,
ACCESSORIES AND
SUBSTITUTIONS TO OR FOR THE SAME, AND ALL PROCEEDS OF THE
FOREGOING
 
               
NOVELIS
CORPORATION
6060 PARKLAND
BLVD
MAYFIELD
HEIGHTS, OH,
USA
44124
  GLENCORE LTD.
301 TRESSER
BLVD
THREE
STAMFORD
PLAZA
STAMFORD, CT,
USA
06901   10-0007215046
MARCH 12, 1010   5 Years   PRIMARY ALUMINUM all of Glencore Ltd.’s A7E, A71,
P1020 AND/OR P0610 OR ITS EQUIVALENT (collectively, the “Product”) stored from
time to time at the storage facility

 



--------------------------------------------------------------------------------



 



                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
 
              of Novelis Corporation located at (1) Novelis Oswego Works, 448
County Route 1 A, Oswego, NY, (2) Novelis Berea Recycling Plant, 302 Mayde Road,
Berea, NY, (3) Novelis Greensboro Recycling Plant, Willow Run Road, Greensboro,
GA and (4) Novelis Russellville Rolled Products, Highway 431 North, Russelville,
KY (the “Facility”), and held in demarcated segregated storage areas at the
Facility which are bounded by painted lines or some other method and which are
conspicuously marked “Property of Glencore Ltd.” and (ii) all proceeds of such
Product.
 
               
NOVELIS INC,
3399 PEACHTREE
RD NE
ATLANDA, GA,
USA
30326-1120
  DOCUTEAM INC.
PO BOX 609
CEDAR RAPIDS,
IA, USA
54206   10-0021462773
JULY 26, 2010   5 Years   Various Sharp Copier, Printer and Fax Systems AND ALL
PRODUCTS, PROCEEDS AND ATTACHMENTS.
 
               
NOVELIS
CORPORATION
1261 WILLOW
RUN RD
GREENSBORO,
GA, USA
30642

NOVELIS
CORPORATION
302 MAYDE RD
BEREA, KY, USA
40403
  NOBLE
AMERICAS
CORP. 333 LUDLOW
STREET
STE 1230
STAMFORD, CT,
USA
06902   10-0032081671
NOVEMBER 5,
2011   5 Years   VALUE = $650,000.00 QUANTITY = 550,000 lbs PRODUCTS - Aluminum
(primary, sow and tbar) which have been, or at any time in the future are, now
or hereafter consigned by consignor to consignee
 
               
NOVELIS INC.
6060 PARKLAND
BLVD.
CLEVELAND, OH,
USA
  ALCAN
PRIMARY
PRODUCTS
CORPORATION
6150 PARKLAND   200901717
FEBRUARY 6,
2009     5 Years    a consignment stock of approximately 1.3 million pounds of
Alcan Aluminum Sheet ingot

 



--------------------------------------------------------------------------------



 



                          File No. and Date of   Registration/Renewal    
Debtor(s)   Secured Party(ies)   Registration   Period (years)   Collateral
Description
44124
  BLVD.
SUITE #200
MAYFIELD
HEIGHTS, OH,
USA
44124           consisting of alloy AA 3003 in cross sections of 28in. x 53in.
and 28in. x 64.5in. and alloy X528 in cross sections of 28in. x 53in. and 28in.
x 58in., maintained at the warehouse of Consignee located at Oswego, New York

 



--------------------------------------------------------------------------------



 



Schedule 6.04(b)

Existing Investments
Investments as set forth in Schedule 10 to the Perfection Certificates delivered
by each of the Loan Parties.
EXISTING INTERCOMPANY INVESTMENTS

                                          Lender   Borrower   Currency    
Amount     Issue Date     Maturity  
Novelis Inc.
  Novelis Aluminium Holding Company   EUR     293,834,842.       1/7/2005      
1/7/2015  
Novelis Inc.
  Novelis Luxembourg S.A.   EUR     15,000,000.       2/3/2005       2/3/2015  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     80,000,000.       7/6/2007       5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     5,000,000.       7/6/2007       5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     25,000,000.       7/6/2007       5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     25,000,000.       7/6/2007       5/31/2012  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     15,000,000.       1/5/2008       1/5/2013  
Novelis Inc.
  Novelis Aluminium Holding Company   EUR     87,291,599.       7/10/2008      
2/3/2015  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     5,000,000.       3/11/2008       3/11/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     30,000,000.       8/4/2008       8/4/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     30,000,000.       8/4/2008       8/4/2013  
Novelis Inc.
  Novelis do Brasil Ltda.   USD     20,000,000.       8/4/2008       8/4/2013  
Novelis Inc.
  Novelis AG   EUR     121,421,203.34       11/4/2009       1/13/2015  
Novelis AG
  Novelis Switzerland SA   CHF     60,000,000.       12/29/2009       12/29/2010
 
Novelis Inc.
  Novelis do Brasil Ltda.   USD     15,000,000.       12/29/2009       9/15/2013
 
Novelis Inc.
  Novelis Corporation   USD     50,000,000.       5/20/2010       5/20/2011  
Novelis do Brasil Ltda.
  Novelis Corporation   USD     15,000,000.       6/25/2010       12/31/2010  
Novelis Inc.
  Novelis Corporation   USD     226,000,000.       7/9/2010       7/8/2011  

 



--------------------------------------------------------------------------------



 



                                          Lender   Borrower     Currency    
Amount     Issue Date     Maturity  
Novelis Inc.
  Novelis Corporation   USD     120,000,000.       8/12/2010       8/12/2011  
Novelis Europe Holdings Limited
  Novelis AG   USD     11,291,082.88       9/30/2010       12/30/2010  
Novelis do Brasil Ltda.
  Novelis Corporation   USD     20,000,000.       9/30/2010       3/31/2011  
Novelis Brand LLC
  Novelis Services Limited   USD     66,440,400.87       9/28/2010      
7/6/2014  
Novelis No. 1 Limited Partnership
  Novelis Brand LLC   USD     106,440,400.87       9/28/2010       7/6/2014  
Novelis Technology AG
  Novelis AG   CHF     916,000.       11/30/2010       1/31/2011  
Novelis PAE S.A.S.
  Novelis AG   EUR     9,537,512.95       12/9/2010       12/23/2010  
Novelis Lamines France SAS
  Novelis AG   EUR     5,793,614.34       12/15/2010       1/14/2011  
Novelis AG
  Novelis Italia SpA   EUR     13,000,000.       12/15/2010       1/14/2011  

 



--------------------------------------------------------------------------------



 



Exhibit A
ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

              FAX ALONG WITH COMMITMENT LETTER TO:   Bridgett J Manduk
 
           
 
  FAX #  415 503 5011
 
           
I. Borrower Name:
  Novelis Inc.    
 
           
 
  $       Type of Credit Facility Term B
 
            II. Legal Name of Lender of Record for Signature Page:

 

                 
 
  •   Signing Credit Agreement   _____YES   _____NO
 
  •   Coming in via Assignment   _____YES   _____NO

III. Type of Lender:
_______________________________________________________________________________________________
(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other — please specify)

     
IV. Domestic Address:
  V. Eurodollar Address:
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

VI. Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

                      Primary   Secondary     Credit Contact   Operations
Contact   Operations Contact
Name:
           
 
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
 
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           

Does Secondary Operations Contact need copy of notices? ___YES ___ NO
(BANK OF AMERICA LOGO) [g25888g2588800.gif]

1



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL

                  Letter of Credit   Draft Documentation         Contact  
Contact   Legal Counsel
Name:
           
 
           
 
           
 
           
Title:
           
 
           
 
           
Address:
           
 
           
 
           
Telephone:
           
 
           
 
           
Facsimile:
           
 
           
 
           
E Mail Address:
           
 
           

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

         
Pay to:
       
 
       
 
       
 
  (Bank Name)    
 
       
 
       
 
  (ABA #)    
 
       
 
       
 
  (Account #)    
 
       
 
       
 
  (Attention)    

VIII. Lender’s Fed Wire Payment Instructions:

         
Pay to:
       
 
       
 
       
 
  (Bank Name)    
 
       
 
       
 
  (ABA#)                                                                
(City/State)    
 
       
 
       
 
  (Account #)                                                   (Account Name)  
 
 
       
 
       
 
  (Attention)    

(BANK OF AMERICA LOGO) [g25888g2588800.gif]

2



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
IX. Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

     
Lender Taxpayer Identification Number (TIN):
  — — - — — — — — —
 
   
Tax Withholding Form Delivered to Bank of America*:
   

_________ W-9
_________ W-8BEN
_________ W-8ECI
_________ W-8EXP
_________ W-8IMY
NON—U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2. Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
(BANK OF AMERICA) [g25888g2588800.gif]

3



--------------------------------------------------------------------------------



 



ADMINISTRATIVE DETAILS REPLY FORM — US DOLLAR ONLY
CONFIDENTIAL
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

     
 
  Please mail or courier original form to:
(BANK OF AMERICA) [g25888g2588800.gif]
  Credit Services Department. - Attn: Tax Desk 101 North Tryon St. Mail Code:
NC1-001-15-03 Charlotte, NC 28255
 
   
IRS Tax Form Toolkit
  In advance, if you wish to confirm form validity, you may send an electronic
version of the completed form to Shelly Sanders for review at Fax: 704-602-5746
Phone 704 387-2407 E-mail: shelly.h.sanders@bankofamerica.com
 
   
 
  Once validated, original form must be delivered to the Tax Desk as specified
above.

All particpants must have an ORIGINAL and VALID Tax Form (either a w-9 or a w-8)
on File with the Agent:

                  •   Domestic Investors     •   W-9: Request for Taxpayer
Identification Number and Certification •   Link to launch Form/Instructions:  
http://www.irs.gov/pub/irs-pdf/fw9.pdf
 
              http://www.irs.gov/pub/irs-pdf/iw9.pdf •   Examples: Citibank,
N.A., General Electric Credit Corporation, Wachovia Bank National Association
 
                •   Non-Domestic Investors will file one of four W-8 Forms     •
  W-8ECI: Certificate of Foreign Person’s Claim for Exemption from Withholding
on Income Effectively Connected with the Conduct of a Trade or Business in the
United States •   Link to launch Form/Instructions:  
http://www.irs.gov/pub/irs-pdf/fw8eci.pdf
 
              http://www.irs.gov/pub/irs-pdf/iw8eci.pdf         •   Example:
loans booked with US branches of Foreign Banks like BNP Paribas, New York
Branch, Mizuho Corporate Bank, San Francisco Branch
 
                    •   W-8BEN: Certificate of Foreign Status of Beneficial
Owner         •   “A beneficial owner solely claiming foreign status or treaty
benefits” •   Link to launch Form/Instructions:  
http://www.irs.gov/pub/irs-pdf/fw8ben.pdf
 
              http://www.irs.gov/pub/irs-pdf/iw8ben.pdf         •   Example:
Loans booked with a foreign “person” such as BNP Paribas, Paris, France, Allied
Irish Bank, Dublin
 
                Infrequently Used Forms Listed Below:
 
                    •   W-8IMY: Certificate of Foreign Intermediary, Foreign
Flow-Through Entity, or Certain U.S. Branches         •   “A person acting as an
intermediary; a foreign partnership or foreign trust”.         •   If a
non-qualified intermediary, it is quite likely you will also need to get a
withholding form from all of the entities that have an ownership share therein.
•   Link to launch Form/Instructions:  
http://www.irs.gov/pub/irs-pdf/fw8imy.pdf
 
              http://www.irs.gov/pub/irs-pdf/iw8imy.pdf         •   Example:
Grand Cayman Asset Management LLC
 
                    •   W-8EXP: Certificate of Foreign Government or Other
Foreign Organization         •   “A foreign government, international
organization, foreign central of issue, foreign tax-exempt organization, foreign
private foundation, or government of a U.S possession” •   Link to launch
Form/Instructions:   http://www.irs.gov/pub/irs-pdf/fw8exp.pdf
 
              http://www.irs.gov/pub/irs-pdf/iw8exp.pdf •     Example: UNESCO

Bank of America, N.A.
September 2006
X. Bank of America Payment Instructions:

     
Pay to:
  ABA # 026009593
 
  Bank of America, New York, NY
 
  Account # 1366212250600
 
  Account Name: Credit Services
 
  Ref: Novelis Inc.

3/1/07 Revision
(BANK OF AMERICA LOGO) [g25888g2588800.gif]

4



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i)
and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1.
  Assignor:   __________________________________________
 
       
2.
  Assignee:   __________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrower:   Novelis, Inc.
 
       
4.
  Administrative Agent:   Bank of America, N.A., as administrative agent under
the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning

 

1   Select as applicable.

EXHIBIT B-1



--------------------------------------------------------------------------------



 



    given to it in the Credit Agreement), the Lenders from time to time party
thereto, BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent,
and the other parties party thereto.

6.   Assigned Interest:

                              Aggregate Amount of     Amount of [Term    
Percentage Assigned       [Term Loan     Loan Commitment]     of [Term Loan    
  Commitment] [Term     [Term Loans]   Commitment] [Term   Facility Assigned  
Loans] for all Lenders     Assigned     Loans]2  
Term Loans
  $       $         %  

[7. Trade Date: ____________ ]3
 

2   Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.   3   To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

EXHIBIT B-2



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
     [NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
     [NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:

 
[NOVELIS INC., as Borrower]5
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
      as Administrative Agent
      By:           Name:           Title:        

 

4   This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.   5   To be added only if the
approval of such person is required by the terms of the Credit Agreement.

EXHIBIT B-3



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition of such Commitments and Loans or any interests therein shall at all
times remain within its exclusive control); and (c) hereby

EXHIBIT B-ANNEX 1-1



--------------------------------------------------------------------------------



 



expressly consents to, ratifies (genehmigt) and confirms the declarations and
acts made by the Collateral Agent on behalf and in the name of the Assignee as
Future Pledgee (as defined in the relevant German Security Agreement) in the
German Security Agreements. The Assignee confirms that it is aware of the
contents of the German Security Agreements.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

EXHIBIT B-ANNEX 1-2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of
BORROWING REQUEST
Bank of America, N.A.,
as Administrative Agent
1455 Market Street
San Francisco, CA 94103
Fax: 415-503-5011
Attention: Bridgett Manduk
Re: NOVELIS
[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto. Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

           
(A)
  Principal amount of Borrowing1    
 
         
(B)
  Date of Borrowing (which is a Business Day)    
 
       
(C)
  Type of Borrowing   [Base Rate] [Eurodollar Rate]  
(D)
  Interest Period and the last day thereof2    
 
       
(F)
  Funds are requested to be disbursed to
          Borrower’s account with [_________]
          (Account No.           ).    

The Borrower hereby represents and warrants that the conditions to lending
specified in Sections 4.02(b), (c) and (d) of the Credit Agreement are satisfied
as of the date hereof.
 

1   Base Rate Loans and Eurodollar Rate Loans must be in an amount that is at
least $5,000,000 and an integral multiple of $1,000,000 or, if less, equal to
the remaining available balance of the applicable Commitments.   2   Shall be
subject to the definition of “Interest Period” in the Credit Agreement.

EXHIBIT C-1



--------------------------------------------------------------------------------



 



[Signature Page Follows]

EXHIBIT C-2



--------------------------------------------------------------------------------



 



            NOVELIS INC., as Borrower
      By:           Name:           Title:        

EXHIBIT C-3



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
COMPLIANCE CERTIFICATE
     I, [_________], the [Financial Officer] of [_____________] (in such
capacity and not in my individual capacity), hereby certify that, with respect
to that certain Credit Agreement, dated as of December 17, 2010 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Credit
Agreement”), by and among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act, AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors from time to time
party thereto (such term and each other capitalized term used but not defined
herein having the meaning given to it in the Credit Agreement), the Lenders from
time to time party thereto, BANK OF AMERICA, N.A., as Administrative Agent and
as Collateral Agent, and the other parties party thereto:
     (a) [Attached hereto as Schedule 1 are detailed calculations setting forth
the Borrower’s Excess Cash Flow.]1
     (b) Attached hereto as Schedule 2 is the report of [accounting firm]2
     (c) No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.3
     (d) Attached hereto as Schedule 3 are detailed calculations showing a
reconciliation of Consolidated EBITDA to the net income set forth on the
statement of income, on a quarterly basis.
     (e) Attached hereto as Schedule 4 is a detailed account of all Investments
made in reliance on Section 6.04(r) of the Credit Agreement.4
     (f) Attached hereto as Schedule 5 is a detailed account of all Dividends
made in reliance on Section 6.08(d) of the Credit Agreement.5
 

1   To accompany annual financial statements only.   2   To accompany annual
financial statements only, to the extent permitted under applicable accounting
guidelines. The report must opine or certify that, with respect to its regular
audit of such financial statements, which audit was conducted in accordance with
GAAP.   3   If a Default shall have occurred, an explanation specifying the
nature and extent of such Default shall be provided on a separate page together
with an explanation of the corrective action taken or proposed to be taken with
respect thereto (include, as applicable, information regarding actions, if any,
taken since prior certificate).   4   Specify which clause of Section 6.04(r)
such Investment was made pursuant to and calculate in reasonable detail the
amount of the Cumulative Credit or Annual Credit, as applicable, immediately
prior to such election and the amount thereof elected to be so applied, the
Total Net Leverage Ratio and, in the case of Investments made pursuant to
Section 6.04(r)(iii), the amount of Liquidity.   5   Specify which clause of
Section 6.08(d) such Dividend was made pursuant to and calculate in reasonable
detail the amount of the Cumulative Credit or Annual Credit, as applicable,
immediately prior to such election and the amount thereof elected to be so
applied, the Total Net Leverage Ratio and, in the case of Dividends made
pursuant to Section 6.04(d)(ii), the amount of Liquidity.

EXHIBIT D-1



--------------------------------------------------------------------------------



 



     (g) Attached hereto as Schedule 6 is a detailed account of all Permitted
Prepayments made in reliance on Section 6.11(a) of the Credit Agreement.6
[Signature Page Follows]
 

6   Specify which clause of Section 6.11(a) such Permitted Prepayment was made
pursuant to and calculate in reasonable detail the amount of the Cumulative
Credit or Annual Credit, as applicable, immediately prior to such election and
the amount thereof elected to be so applied, the Total Net Leverage Ratio and,
in the case of a Permitted Prepayment made pursuant to Section 6.11(a)(B), the
amount of Liquidity.

EXHIBIT D-2



--------------------------------------------------------------------------------



 



Dated this [        ] day of [     ], 201[ ].

            [                                                                
       ]
      By:           Name:           Title:   [Financial Officer]   

EXHIBIT D-3



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
Excess Cash Flow
[See attached]

EXHIBIT D-SCHEDULE 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
[Report of Accounting Firm]
[See attached]

EXHIBIT D-SCHEDULE 2-1



--------------------------------------------------------------------------------



 



[SCHEDULE 3]
[Reconciliation of Consolidated EBITDA to Net Income]
[See attached]

EXHIBIT D-SCHEDULE 3-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of
INTEREST ELECTION REQUEST
Bank of America, N.A.,
as Administrative Agent
1455 Market Street
San Francisco, CA 94103
Fax: 415-503-5011

Attention: Bridgett Manduk

[Date]
Re: Novelis
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the Credit Agreement, dated as of December 17, 2010 (as amended, restated,
supplemented, extended, renewed, refunded, replaced, refinanced or otherwise
modified from time to time in one or more agreements, the “Credit Agreement”),
by and among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, AV METALS INC., a corporation formed under the Canada Business
Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and as Collateral
Agent, and the other parties party thereto.
The Borrower hereby requests that on [__________]1 (the “Interest Election
Date”),
1. $[__________] of the presently outstanding principal amount of the Term Loans
[available/originally made on [__________]],
2. [and all presently being maintained as/be issued as] [Base Rate Loans]
[Eurodollar Rate Loans],
3. be [established as] [converted into] [continued as],
4. [Eurodollar Rate Loans having an Interest Period of [one/two/three/six]2
months] [Base Rate Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a) the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
 

1   Shall be a Business Day that is (i) three Business Days following the date
of this Interest Election Request in the case of conversion into/continuation of
Eurodollar Rate Loans to the extent this Interest Election Request is delivered
to the Administrative Agent not later than 11:00 a.m., New York City time on the
date hereof, otherwise the fourth Business Day following the date of delivery
hereof or (ii) the date of this Interest Election Request in the case of a
conversion into Base Rate Loans to the extent this Interest Election Request is
delivered to the Administrative Agent not later than 11:00 a.m., New York City
time on the date hereof, otherwise the Business Day following the date of
delivery hereof.   2   Or, if acceptable to each Lender, nine or twelve months.

EXHIBIT E-1



--------------------------------------------------------------------------------



 



(b) no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]

EXHIBIT E-2



--------------------------------------------------------------------------------



 



The Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

            NOVELIS INC., as Borrower
      By:           Name:           Title:      

EXHIBIT E-3



--------------------------------------------------------------------------------



 



         

EXHIBIT F
Form of
JOINDER AGREEMENT
Reference is made to the Credit Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
to or for the benefit of the Borrower;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement and as consideration for the Loans previously made by the Lenders and
as consideration for the other agreements of the Lenders and the Agents under
the Loan Documents and as consideration for other good and valid consideration
the receipt and sufficiency of which is hereby acknowledged.
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1. Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement and
the Perfection Certificates applicable to it.
3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
4. Counterparts. This Joinder Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Joinder Agreement by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other

EXHIBIT F-1



--------------------------------------------------------------------------------



 



similar format) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]

EXHIBIT F-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            [NEW GUARANTOR]
      By:           Name:           Title:           Address for Notices:




BANK OF AMERICA, N.A.,
    as Administrative Agent and as Collateral Agent
      By:           Name:           Title:           Bank of America, N.A.,
as Administrative Agent
1455 Market Street
San Francisco, CA 94103
Fax: 415-503-5011

Attention: Bridgett Manduk
   

EXHIBIT F-3



--------------------------------------------------------------------------------



 



         

[Note: Schedules to be attached.]

EXHIBIT F-4



--------------------------------------------------------------------------------



 



Exhibit G
LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT
          THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (the
“Agreement”) is made and entered into as of [________________,201__] by and
between ________________________, having an office at _________________________
(“Landlord”) and BANK OF AMERICA, N.A., having an office at 1455 Market Street,
San Francisco, CA 94013, as collateral agent, (in such capacity, “Collateral
Agent”), for the benefit of the Secured Parties under the Credit Agreement (as
hereinafter defined).
R E C I T A L S:
          A. Landlord is the record title holder and owner of the real property
described in Schedule A attached hereto (the “Real Property”).
          B. Landlord has leased all or a portion of the Real Property (the
“Leased Premises”) to [________________] (“Lessee”) pursuant to a certain lease
agreement or agreements described in Schedule B attached hereto (collectively,
and as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Lease”).
          C. [Lessee]1 has entered into (i) that certain Credit Agreement, dated
as of December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act (“Novelis”),
AV METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors from time to time party thereto (such term and each
other capitalized term used but not defined herein having the meaning given to
it in the Credit Agreement), the Lenders from time to time party thereto, BANK
OF AMERICA, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto pursuant to which the Lenders have agreed to make certain
loans to, among others, [Lessee]2 (Collectively, the “Loans”), and (ii) that
certain Security Agreement, dated as of December 17, 2010 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), made by Novelis, and the Guarantors from to time to time
party thereto, in favor of Collateral Agent.
          D. [Lessee is a subsidiary of Borrower]3
          E. [Lessee has, pursuant to the Credit Agreement among other things
guaranteed the obligations of Borrower under the Credit Agreement and the other
Documents evidencing and securing the Loans.]4
 

1   Insert name of applicable borrower entities if Lessee is not the borrower
under the Credit Agreement and create a defined term “Borrower”.   2   Insert
“Borrower” if Lessee is not the borrower under the Credit Agreement.   3  
Delete this recital if Lessee is a borrower under the Credit Agreement.   4  
Delete this recital if Lessee is a borrower under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          F. As security for the payment and performance of Lessee’s Obligations
under the Credit Agreement and the other Loan Documents, Collateral Agent (for
its benefit and the benefit of the Secured Parties) has or will acquire a
security interest in and lien upon all of Lessee’s personal property, inventory,
accounts, goods, machinery, equipment, furniture and fixtures (together with all
additions, substitutions, replacements and improvements to, and proceeds of, the
foregoing, collectively, the “Personal Property”) [and a mortgage lien on
Lessee’s leasehold interest in the Leased Premises.]5.
          G. Collateral Agent has requested, pursuant to its rights under the
Credit Agreement and the Security Agreement, that Landlord execute this
Agreement.
A G R E E M E N T:
          NOW, THEREFORE, for and in consideration of the premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Collateral Agent, as follows:
          1. Landlord hereby waives and releases unto Collateral Agent (i) any
contractual landlord’s lien and any other landlord’s lien which it may be
entitled to at law or in equity against any Personal Property, (ii) any and all
rights granted by or under any present or future laws to levy or distrain for
rent or any other charges which may be due to the Landlord against the Personal
Property and (iii) any and all claims, liens and demands of every kind which it
has or may hereafter have against the Personal Property (including, without
limitation, any right to include the Personal Property in any secured financing
Landlord may become party to). Landlord acknowledges that the Personal Property
is and will remain personal property and not fixtures even though it may be
affixed to or placed on the Real Property.
          2. Landlord certifies that (i) Landlord is the landlord under the
Lease described in Schedule B attached hereto, (ii) the Lease is in full force
and effect and has not been amended, restated, supplemented, extended, renewed
or otherwise modified except as set forth in Schedule B hereto, (iii) there is
no defense, offset, claim or counterclaim by or in favor of Landlord against
Lessee under the Lease or against the obligations of Landlord under the Lease
and (iv) no notice of default has been given under or in connection with the
Lease which has not been cured, and Landlord has no knowledge of any occurrence
of any other default under or in connection with the Lease, (v) Lessee is in
possession of the Leased Premises, (vi) the current monthly base rent under the
Lease is $_______ per month, such monthly base rent due under the Lease has been
paid through __________, (vii) additional rent is $________ and has been paid
through ________, (viii) common area charges are $________ and have been paid
through ________, (ix) there are no other agreements, whether oral or written,
between Lessee and Lessor concerning the Real Property or the Leased Premises,
(x) any improvements required by the terms of the Lease to be made by lessee
have been completed to the satisfaction of Landlord, and Lessee’s current use
and operating of the Leased Premises complies with any use covenants or
operating requirements contained in the Lease, (xi) Landlord is the record and
beneficial owner of the Leased Premises, and the Lease is not subordinate, and
has not been subordinated by Landlord, to any mortgage, lien or other
encumbrance, (xii) Landlord has not assigned, conveyed, transferred, sold,
encumbered or mortgaged its interest in the Lease or the Real Property, and
there are no mortgages, deeds of trust or other security interests encumbering
Landlord’s fee interest in the Leased Premises, (xiii) Landlord has not received
written notice of any pending eminent domain proceedings or other governmental
actions or
 

5   Include bracketed language if Leased Premises are to be mortgaged.

-2-



--------------------------------------------------------------------------------



 



any judicial actions of any kind against Landlord’s interest in the Real
Property, and (xiv) Landlord, and the person or persons executing this
certificate on behalf of Landlord, have the power and authority to execute this
Agreement.
          3. Landlord agrees that Collateral Agent has the right to remove the
Personal Property from the Leased Premises at any time prior to the occurrence
of a default under the Lease and, after the occurrence of such a default, during
the Standstill Period (as hereinafter defined) provided that Collateral Agent
shall repair any damage arising from such removal. Landlord further agrees that,
during the foregoing periods, Landlord will not (i) remove any of the Personal
Property from the Leased Premises or (ii) hinder Collateral Agent’s actions in
removing Personal Property from the Leased Premises or Collateral Agent’s
actions in otherwise enforcing its security interest in the Personal Property.
Collateral Agent shall not be liable for any diminution in value of the Leased
Premises caused by the absence of Personal Property actually removed or by the
need to replace the Personal Property after such removal. Landlord acknowledges
that Collateral Agent shall have no obligation to remove the Personal Property
from the Leased Premises.
          4. Landlord acknowledges and agrees that Lessee’s granting of a
security interest in the Personal Property [and the granting of a mortgage lien
in and upon Lessee’s interest in the Leased Premises, in each case,]6 in favor
of Collateral Agent (for its benefit and the benefit of the Secured Parties)
shall not constitute a default under the Lease nor permit Landlord to terminate
the Lease or re-enter or repossess the Leased Premises or otherwise be the basis
for the exercise of any remedy by Landlord and Landlord hereby expressly
consents to the granting of such security interest [and mortgage lien.]7.
          5. Notwithstanding anything to the contrary contained in this
Agreement or the Lease, in the event of a default by Lessee under the Lease,
Landlord agrees that (i) it shall provide to Collateral Agent at the address set
forth in the introductory paragraph hereof a copy of any notice of default
delivered to Lessee under the Lease and (ii) it shall not exercise any of its
remedies against Lessee provided in favor of Landlord under the Lease or at law
or in equity until, in the case of a monetary default, the date which is 45 days
after the date Landlord delivers written notice of such monetary default to
Collateral Agent, and in the case of a non-monetary default, the date which is
60 days after the date Landlord delivers written notice of such non-monetary
default to Collateral Agent (such 45-day period for monetary defaults and such
60 day period for non-monetary defaults, as applicable, being referred to as the
“Standstill Period”), provided, however, if such non-monetary default by its
nature cannot reasonably be cured by Collateral Agent within such 60 day period,
Collateral Agent shall have such additional period of time as may be reasonably
necessary to cure such non-monetary default, so long as Lessee commences such
curative measures within such 60 day period and thereafter proceeds diligently
to complete such curative measures. In the event that any such non-monetary
default by its nature cannot reasonably be cured by Collateral Agent, Landlord
shall, provided Collateral Agent has theretofore cured all monetary defaults (if
any), upon the request of Collateral Agent enter into a new lease with
Collateral Agent (or its nominee) on the same terms and conditions as the Lease.
Collateral Agent shall have the right, but not the obligation, during the
Standstill Period, to cure any such default and Landlord shall accept any such
cure by Collateral Agent or Lessee. If, during the Standstill Period, Collateral
Agent or Lessee or any other Person cures any such default, then Landlord shall
rescind the notice of default.
 

6   Include bracketed language if Leased Premises are to be mortgaged.   7  
Include bracketed language if Leased Premises are to be mortgaged.

-3-



--------------------------------------------------------------------------------



 



          6. In the event of a termination, disaffirmance or rejection of the
Lease for any reason, including, without limitation, pursuant to any laws
(including any bankruptcy or other insolvency laws) by Lessee or the termination
of the Lease for any reason by Landlord, Landlord will give Collateral Agent the
right, within sixty (60) days of such event, provided all monetary defaults
under the Lease have been cured, to enter into a new lease of the Leased
Premises, in the name of Collateral Agent (or a designee to be named by
Collateral Agent at the time), for the remainder of the term of the Lease and
upon all of the terms and conditions thereof, or, if Collateral Agent shall
elect not to exercise such right (such election to be made by Collateral Agent
at its sole discretion), Landlord will give Collateral Agent the right to enter
upon the Leased Premises during such sixty (60) day period for the purpose of
removing Tenant’s personal property therefrom.
          7. Notwithstanding any provision to the contrary contained in the
Lease, any acquisition of Lessee’s interest by Collateral Agent, its nominee,
shall not create a default under, or require Landlord’s consent under, the
Lease.
          8. The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the Real Property) and
Collateral Agent. Landlord will disclose the terms and conditions of this
Agreement to any purchaser or successor to Landlord’s interest in the Leased
Premises. Notwithstanding that the provisions of this Agreement are
self-executing, Landlord agrees, upon request by Collateral Agent, to execute
and deliver a written acknowledgment confirming the provisions of this Agreement
in form and substance satisfactory to Collateral Agent.
          9. All notices to any party hereto under this Agreement shall be in
writing and sent to such party at its respective address set forth above (or at
such other address as shall be designated by such party in a written notice to
the other party complying as to delivery with the terms of this Section 9) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.
          10. The provisions of this Agreement shall continue in effect until
Landlord shall have received Collateral Agent’s written certification that the
Loans have been paid in full and all of Lessee’s other Obligations under the
Credit Agreement and the other Loan Documents have been satisfied.
          11. THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
          12. Landlord agrees to execute, acknowledge and deliver such further
instruments as Collateral Agent may request to allow for the proper recording of
this Agreement (including, without limitation, a revised landlord’s waiver in
form and substance sufficient for recording) or to otherwise accomplish the
purposes of this Agreement.
          13. Landlord agrees that, so long as the Loans and Lessee’s
Obligations under the Credit Agreement remain outstanding and Collateral Agent
retains an interest in the Personal Property

-4-



--------------------------------------------------------------------------------



 



[and/or Lessee’s interest in the Leased Premises]8, no modification, alteration
or amendment shall be made to the Lease without the prior written consent of
Collateral Agent if such modification, alteration or amendment could have a
material adverse effect on the value or use of the Leased Premises or Lessee’s
obligations or rights under the Lease.
[Signature Page Follows.]
 

8   Include bracketed language if Leased Premises are to be mortgaged.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Landlord and Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            as Landlord
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule A
Description of Real Property

 



--------------------------------------------------------------------------------



 



Schedule B
Description of Leases

                                  Location/ Lessor   Lessee   Dated  
Modification   Property Address                  

 



--------------------------------------------------------------------------------



 



Exhibit H
[INTENTIONALLY OMITTED]





--------------------------------------------------------------------------------



 



EXHIBIT I
Form of
LENDER ADDENDUM
          Reference is made to the Credit Agreement, dated as of December 17,
2010 (as amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
          Upon execution and delivery of this Lender Addendum by the parties
hereto as provided in Section 11.15 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitment set forth in Schedule 1
hereto, effective as of the Closing Date.
          THIS LENDER ADDENDUM SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
          This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Lender Addendum by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof.

EXHIBIT I-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this           day of December, 2010.

              ,   as a Lender
[Please type legal name of Lender above]             By:           Name:        
  Title:           [If second signature is necessary:]
      By:           Name:           Title:      

EXHIBIT I-2



--------------------------------------------------------------------------------



 



         

Accepted and agreed:
NOVELIS INC.

              By:         Name:         Title:         BANK OF AMERICA, N.A.,
as Administrative Agent
    By:         Name:         Title:      

EXHIBIT I-3



--------------------------------------------------------------------------------



 



         

Schedule 1
COMMITMENTS AND NOTICE ADDRESS

         
1.
  Name of Lender:    
 
  Notice Address:    
 
     
 
     
 
  Attention:      
 
  Telephone:  
 
  Facsimile:  
2.
  Commitment:  

EXHIBIT I-4



--------------------------------------------------------------------------------



 



Exhibit J
[The aggregate maximum principal amount of indebtedness that may be secured
hereby is
$[_____].]1
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
BY
NOVELIS CORPORATION,
as Mortgagor,
TO
BANK OF AMERICA, N.A.
as Collateral Agent,
as Mortgagee
______________________
Dated as of December [__], 2010
Relating to Premises located at:
[_______________]
 
This instrument was prepared in consultation with counsel in the state in which
the Mortgaged
Property is located by the attorney named below and after recording please
return to:
Roshan Sonthalia, Esq.
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
 

1   TO BE INCLUDED ONLY IN MORTGAGE RECORDING TAX STATES.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
        ARTICLE I.

 
        DEFINITIONS AND INTERPRETATION

 
       
SECTION 1.1. Definitions
    1  
SECTION 1.2. Interpretation
    5  
 
        ARTICLE II.

 
        GRANTS AND SECURED OBLIGATIONS

 
       
SECTION 2.1. Grant of Mortgaged Property
    5  
SECTION 2.2. Assignment of Leases and Rents
    6  
SECTION 2.3. Secured Obligations
    6  
SECTION 2.4. Future Advances
    6  
SECTION 2.5. Secured Amount
    7  
SECTION 2.6. Last Dollar Secured
    7  
SECTION 2.7. No Release
    7  
 
        ARTICLE III.

 
        REPRESENTATIONS AND WARRANTIES OF MORTGAGOR

 
       
SECTION 3.1. Warranty of Title
    8  
SECTION 3.2. Condition of Mortgaged Property
    8  
SECTION 3.3. Property Charges
    9  
 
        ARTICLE IV.

 
        CERTAIN COVENANTS OF MORTGAGOR

 
       
SECTION 4.1. Payment and Performance
    9  
SECTION 4.2. Title
    9  
SECTION 4.3. Inspection
    10  
SECTION 4.4. Limitation on Liens; Transfer Restrictions
    10  
SECTION 4.5. Insurance
    10  

-i-



--------------------------------------------------------------------------------



 



              Page   ARTICLE V.

 
        CONCERNING ASSIGNMENT OF LEASES AND RENTS

 
       
SECTION 5.1. Present Assignment; License to the Mortgagor
    10  
SECTION 5.2. Collection of Rents by the Mortgagee
    11  
SECTION 5.3. Irrevocable Interest
    12  
 
        ARTICLE VI.

 
        TAXES AND CERTAIN STATUTORY LIENS

 
       
SECTION 6.1. Payment of Property Charges
    12  
SECTION 6.2. Stamp and Other Taxes
    12  
SECTION 6.3. Certain Tax Law Changes
    12  
SECTION 6.4. Proceeds of Tax Claim
    12  
 
        ARTICLE VII.

 
        CASUALTY EVENTS AND RESTORATION

 
       
SECTION 7.1. Casualty Event
    13  
SECTION 7.2. Condemnation
    13  
SECTION 7.3. Restoration
    13  
 
        ARTICLE VIII.

 
        EVENTS OF DEFAULT AND REMEDIES

 
       
SECTION 8.1. Remedies in Case of an Event of Default
    13  
SECTION 8.2. Sale of Mortgaged Property if Event of Default Occurs; Proceeds of
Sale
    14  
SECTION 8.3. Additional Remedies in Case of an Event of Default
    15  
SECTION 8.4. Legal Proceedings After an Event of Default
    16  
SECTION 8.5. Remedies Not Exclusive
    17  
 
        ARTICLE IX.

 
        SECURITY AGREEMENT AND FIXTURE FILING

 
       
SECTION 9.1. Security Agreement
    17  
SECTION 9.2. Fixture Filing
    18  
 
        ARTICLE X.

 
        FURTHER ASSURANCES

 
       
SECTION 10.1. Recording Documentation To Assure Security
    18  

-ii-



--------------------------------------------------------------------------------



 



              Page  
SECTION 10.2. Further Acts
    19  
SECTION 10.3. Additional Security
    19  
 
        ARTICLE XI.
 
        MISCELLANEOUS

 
       
SECTION 11.1. Covenants To Run with the Land
    19  
SECTION 11.2. No Merger
    20  
SECTION 11.3. Concerning Mortgagee
    20  
SECTION 11.4. Mortgagee May Perform
    21  
SECTION 11.5. Continuing Security Interest; Assignment
    21  
SECTION 11.6. Termination; Release
    21  
SECTION 11.7. Modification in Writing
    22  
SECTION 11.8. Notices
    22  
SECTION 11.9. GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
    22  
SECTION 11.10. Severability of Provisions
    23  
SECTION 11.11. Relationship
    23  
SECTION 11.12. No Credit for Payment of Taxes or Impositions
    23  
SECTION 11.13. No Claims Against the Mortgagee
    23  
SECTION 11.14. Mortgagee’s Right To Sever Indebtedness
    23  
 
        ARTICLE XII.

 
        INTERCREDITOR AGREEMENT

 
       
SECTION 12.1. Intercreditor Agreement
    25  
SECTION 12.2. Credit Agreement
    25  
 
        ARTICLE XIII.

 
        LEASES

 
       
SECTION 13.1. Mortgagor’s Affirmative Covenants with Respect to Leases
    25  
SECTION 13.2. Mortgagor’s Negative Covenants with Respect to Leases
    25  
 
        ARTICLE XIV.

 
        LOCAL LAW PROVISIONS


SIGNATURE
ACKNOWLEDGMENTS
SCHEDULE A            Legal Description

-iii-



--------------------------------------------------------------------------------



 



MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING
          This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Mortgage”), dated as of December [__], 2010, is made by
NOVELIS CORPORATION, a Texas corporation, having an office at 6060 Parkland
Boulevard, Cleveland, Ohio 44124, as mortgagor, assignor and debtor (in such
capacities and together with any successors in such capacities, the
“Mortgagor”), in favor of BANK OF AMERICA, N.A., having an address at
[___________________], in its capacity as Collateral Agent for the Lenders, as
mortgagee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Mortgagee”)
R E C I T A L S:
          A. Pursuant to that certain Credit Agreement, dated as of December
[__], 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement), among Novelis Inc., as Borrower
(“Borrower”), AV Metals Inc., the other Subsidiary Guarantors party thereto, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent for the
Lenders and as Collateral Agent for the Lenders, the Lenders have agreed to make
to or for the account of the Borrowers certain Term Loans.
          B. The Mortgagor will receive substantial benefits from the execution,
delivery and performance of the Loan Documents and is, therefore, willing to
enter into this Mortgage.
          C. It is a condition to (i) the obligations of the Lenders to make the
Loans under the Credit Agreement and (ii) the performance of the obligations of
the Secured Parties under the Loan Documents that the Mortgagor execute and
deliver the applicable Loan Documents, including this Mortgage.
          D. This Mortgage is given by the Mortgagor in favor of the Mortgagee
for its benefit and the benefit of the other Secured Parties to secure the
payment and performance of all of the Secured Obligations (as defined in the
Credit Agreement) owing by Mortgagor pursuant to the Loan Documents.
A G R E E M E N T:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor hereby covenants and agrees with the Mortgagee as
follows:
ARTICLE I.
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.

 



--------------------------------------------------------------------------------



 



          (a) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
          (b) The following terms in this Mortgage shall have the following
meanings:
          “Allocated Indebtedness” shall have the meaning assigned to such term
in Section 11.14(i) hereof.
          “Allocation Notice” shall have the meaning assigned to such term in
Section 11.14(i) hereof.
          “Bankruptcy Code” shall have the meaning assigned to such term in
Section 5.1(ii) hereof.
          “Collateral” shall have the meaning assigned to such term in
Section 11.14(i) hereof.
          “Contracts” shall mean, collectively, any and all right, title and
interest of the Mortgagor in and to any and all contracts and other general
intangibles relating to the Mortgaged Property and all reserves, deferred
payments, deposits, refunds and claims of every kind, nature or character
relating thereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Default Rate” shall mean the rate of interest payable during a
default pursuant to the provisions of Section 2.06(c) of the Credit Agreement.
          “Fixtures” shall mean all machinery, apparatus, equipment, fittings,
fixtures, improvements and articles of personal property of every kind,
description and nature whatsoever now or hereafter attached or affixed to the
Land or any other Improvement used in connection with the use and enjoyment of
the Land or any other Improvement or the maintenance or preservation thereof,
which by the nature of their location thereon or attachment thereto are real
property or fixtures under the UCC or any other applicable law including,
without limitation, all HVAC equipment, boilers, electronic data processing,
telecommunications or computer equipment, refrigeration, electronic monitoring,
power, waste removal, elevators, maintenance or other systems or equipment,
utility systems, fire sprinkler and security systems, drainage facilities,
lighting facilities, all water, sanitary and storm sewer, drainage, electricity,
steam, gas, telephone and other utility equipment and facilities, pipes,
fittings and other items of every kind and description now or hereafter attached
to or located on the Land.
          “Improvements” shall mean all buildings, structures and other
improvements of every kind or description and any and all alterations now or
hereafter located, attached or erected on the Land, including, without
limitation, (i) all attachments, railroad tracks, foundations, sidewalks,
drives, roads, curbs, streets, ways, alleys, passages, passageways, sewer
rights, parking areas, driveways, fences and walls and (ii) all materials now or
hereafter located on the Land intended for the construction, reconstruction,
repair, replacement, alteration, addition or improvement of or to such
buildings, structures and improvements, all of which materials shall

-2-



--------------------------------------------------------------------------------



 



be deemed to be part of the Improvements immediately upon delivery thereof on
the Land and to be part of the Improvements immediately upon their incorporation
therein.
          “Insurance Policies” means the insurance policies and coverages
required to be maintained by the Mortgagor with respect to the Mortgaged
Property pursuant to the Credit Agreement.
          “Land” shall mean the land described in Schedule A annexed to this
Mortgage, together with all of the Mortgagor’s reversionary rights in and to any
and all easements, rights-of-way, strips and gores of land, waters, water
courses, water rights, mineral, gas and oil rights and all power, air, light and
other rights, estates, titles, interests, privileges, liberties, servitudes,
licenses, tenements, hereditaments and appurtenances whatsoever, in any way
belonging, relating or appertaining thereto, or any part thereof, or which
hereafter shall in any way belong, relate or be appurtenant thereto and together
with any greater or additional estate therein as may be acquired by Mortgagor.
          “Landlord” shall mean any landlord, lessor, franchisor, licensor or
grantor, as applicable.
          “Leases” shall mean, collectively, any and all interests of the
Mortgagor, as Landlord, in all leases and subleases of space, tenancies,
franchise agreements, licenses, occupancy or concession agreements now existing
or hereafter entered into, whether or not of record, relating in any manner to
the Premises and any and all amendments, modifications, supplements,
replacements, extensions and renewals of any thereof, whether now in effect or
hereafter coming into effect.
          “Mortgage” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgaged Property” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Mortgagee” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgagor” shall have the meaning assigned to such term in the
Preamble hereof.
          “Mortgagor’s Interest” shall have the meaning assigned to such term in
Section 2.2 hereof.
          “Permit” shall mean any and all permits, certificates, approvals,
authorizations, consents, licenses, variances, franchises or other instruments,
however characterized, of any Governmental Authority (or any person acting on
behalf of a Governmental Authority) now or hereafter acquired or held, together
with all amendments, modifications, extensions, renewals and replacements of any
thereof issued or in any way furnished in connection with the Mortgaged Property
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation.

-3-



--------------------------------------------------------------------------------



 



          “Premises” shall mean, collectively, the Land, the Fixtures and the
Improvements.
          “Proceeds” shall mean, collectively, any and all cash proceeds and
noncash proceeds and shall include all (i) proceeds of the conversion, voluntary
or involuntary, of any of the Mortgaged Property or any portion thereof into
cash or liquidated claims, (ii) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Mortgaged Property, (iii) payments (in any form
whatsoever) made or due and payable to the Mortgagor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Mortgaged Property by any Governmental
Authority (or any person acting on behalf of a Governmental Authority),
(iv) products of the Mortgaged Property and (v) other amounts from time to time
paid or payable under or in connection with any of the Mortgaged Property
including, without limitation, refunds of real estate taxes and assessments,
including interest thereon.
          “Property Charges” shall mean any and all real estate, property and
other taxes, assessments and special assessments, levies, fees, all water and
sewer rents and charges and all other governmental charges imposed upon or
assessed against, and all claims (including, without limitation, claims for
landlords’, carriers’, mechanics’, workmens’, repairmens’, laborers’,
materialmens’, suppliers’ and warehousemens’ Liens and other claims arising by
operation of law), judgments or demands against, all or any portion of the
Mortgaged Property or other amounts of any nature which, if unpaid, might result
in or permit the creation of, a Lien on the Mortgaged Property or which might
result in foreclosure of all or any portion of the Mortgaged Property.
          “Property Material Adverse Effect” shall mean, as of any date of
determination and whether individually or in the aggregate, any event,
circumstance, occurrence or condition which has caused or resulted in (or would
reasonably be expected to cause or result in) a material adverse effect on
(a) the business or operations of the Mortgagor as presently conducted at the
Mortgaged Property; (b) the value or utility of the Mortgaged Property; or
(c) the legality, priority or enforceability of the Lien created by this
Mortgage or the rights and remedies of the Mortgagee hereunder.
          “Prudent Operator” shall mean a prudent operator of property similar
in use and configuration to the Premises and located in the locality where the
Premises are located.
          “Records” shall mean, collectively, any and all right, title and
interest of the Mortgagor in and to any and all drawings, plans, specifications,
file materials, operating and maintenance records, catalogues, tenant lists,
correspondence, advertising materials, operating manuals, warranties,
guarantees, appraisals, studies and data relating to the Mortgaged Property or
the construction of any alteration relating to the Premises or the maintenance
of any Permit.
          “Rents” shall mean, collectively, any and all rents, additional rents,
royalties, cash, guaranties, letters of credit, bonds, sureties or securities
deposited under any Lease to secure performance of the Tenant’s obligations
thereunder, revenues, earnings, profits and income, advance rental payments,
payments incident to assignment, sublease or surrender of a Lease, claims for
forfeited deposits and claims for damages, now due or hereafter to become due,

-4-



--------------------------------------------------------------------------------



 



          with respect to any Lease, any indemnification against, or
reimbursement for, sums paid and costs and expenses incurred by the Mortgagor
under any Lease or otherwise, and any award in the event of the bankruptcy of
any Tenant under or guarantor of a Lease.
          “Tenant” shall mean any tenant, lessee, sublessee, franchisee,
licensee, grantee or obligee, as applicable.
          “UCC” shall mean the Uniform Commercial Code as in effect on the date
hereof in the state in which the Premises are located; provided, however, that
if the creation, perfection or enforcement of any security interest herein
granted is governed by the laws of any other state as to the matter in question,
“UCC” shall mean the Uniform Commercial Code in effect in such state.
          SECTION 1.2. Interpretation. The rules of construction set forth in
Section 1.03 of the Credit Agreement shall be applicable to this Mortgage
mutatis mutandis.
ARTICLE II.
GRANTS AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Mortgaged Property. The Mortgagor hereby grants,
mortgages, bargains, sells, assigns, transfers and conveys to the Mortgagee, its
successors and assigns, and hereby grants to the Mortgagee, a security interest
in and upon, all of the Mortgagor’s estate, right, title and interest in, to and
under the following property, whether now owned or held or hereafter acquired
from time to time (collectively, the “Mortgaged Property”):
               (i) Land;
               (ii)Improvements;
               (iii) Fixtures;
               (iv) Leases;
               (v) Rents;
               (vi) Permits;
               (vii) Contracts;
               (viii) Records; and
               (ix) Proceeds.
          Notwithstanding the foregoing provisions of this Section 2.1,
Mortgaged Property shall not include a grant of any of the Mortgagor’s right,
title or interest in any Contract or Permit (x) that validly prohibits the
creation by the Mortgagor of a security interest therein and

-5-



--------------------------------------------------------------------------------



 



(y) to the extent, but only to the extent that, any Requirement of Law
applicable thereto prohibits the creation of a security interest therein;
provided, however, that the right to receive any payment of money or any other
right referred to in Sections 9-406(d), 9-407(a) or 9-408(a) of the UCC to the
extent that such Sections are effective to limit the prohibitions described in
clauses (x) and (y) of this Section 2.1 shall constitute Mortgaged Property
hereunder, and provided further, that at such time as any Contract or Permit
described in clauses (x) and (y) of this Section 2.1 is no longer subject to
such prohibition, such applicable Contract or Permit shall (without any act or
delivery by any person) constitute Mortgaged Property hereunder.
          TO HAVE AND TO HOLD the Mortgaged Property, together with all estate,
right, title and interest of the Mortgagor and anyone claiming by, through or
under the Mortgagor in and to the Mortgaged Property and all rights and
appurtenances relating thereto, unto the Mortgagee, its successors and assigns,
for the purpose of securing the payment and performance in full of all the
Secured Obligations.
          SECTION 2.2. Assignment of Leases and Rents. As additional security
for the payment and performance in full of the Secured Obligations and subject
to the provisions of Article V hereof, the Mortgagor absolutely, presently,
unconditionally and irrevocably assigns, transfers and sets over to the
Mortgagee, and grants to the Mortgagee, all of the Mortgagor’s estate, right,
title, interest, claim and demand, as Landlord, under any and all of the Leases
including, without limitation, the following (such assigned rights, the
“Mortgagor’s Interest”):
     (i) the immediate and continuing right to receive and collect Rents payable
by the Tenants pursuant to the Leases;
     (ii) all claims, rights, powers, privileges and remedies of the Mortgagor,
whether provided for in the Leases or arising by statute or at law or in equity
or otherwise, consequent on any failure on the part of the Tenants to perform or
comply with any term of the Leases;
     (iii) all rights to take all actions upon the happening of a default under
the Leases as shall be permitted by the Leases or by law including, without
limitation, the commencement, conduct and consummation of proceedings at law or
in equity; and
     (iv) the full power and authority, in the name of the Mortgagor or
otherwise, to enforce, collect, receive and receipt for any and all of the
foregoing and to take all other actions whatsoever which the Mortgagor, as
Landlord, is or may be entitled to take under the Leases.
          SECTION 2.3. Secured Obligations. This Mortgage secures, and the
Mortgaged Property is collateral security for, the payment and performance in
full when due of the Secured Obligations.
          SECTION 2.4. Future Advances. This Mortgage shall secure all Secured
Obligations including, without limitation, future advances whenever hereafter
made with respect to or under the Credit Agreement or the other Loan Documents
and shall secure not only Secured Obligations with respect to presently existing
indebtedness under the Credit Agreement or the

-6-



--------------------------------------------------------------------------------



 



other Loan Documents, but also any and all other indebtedness which may
hereafter be owing by the Mortgagor to the Secured Parties under the Credit
Agreement or the other Loan Documents, however incurred, whether interest,
discount or otherwise, and whether the same shall be deferred, accrued or
capitalized, including future advances and re-advances, pursuant to the Credit
Agreement or the other Loan Documents, whether such advances are obligatory or
to be made at the option of the Secured Parties, or otherwise, and any
extensions, refinancings, modifications or renewals of all such Secured
Obligations whether or not Mortgagor executes any extension agreement or renewal
instrument and, in each case, to the same extent as if such future advances were
made on the date of the execution of this Mortgage.
          SECTION 2.5. Secured Amount. The maximum aggregate amount of all
indebtedness that is, or under any contingency may be secured at the date hereof
or at any time hereafter by this Mortgage is $1,800,000,000 [If state has
mortgage tax, use the agreed upon value of the property] (the “Secured Amount”),
plus, to the extent permitted by applicable law, collection costs, sums advanced
for the payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amount shall be secured hereby.
          SECTION 2.6. Last Dollar Secured. So long as the aggregate amount of
the Secured Obligations exceeds the Secured Amount, any payments and repayments
of the Secured Obligations shall not be deemed to be applied against or to
reduce the Secured Amount.
          SECTION 2.7. No Release. Nothing set forth in this Mortgage shall
relieve the Mortgagor from the performance of any term, covenant, condition or
agreement on the Mortgagor’s part to be performed or observed under or in
respect of any of the Mortgaged Property or from any liability to any person
under or in respect of any of the Mortgaged Property or shall impose any
obligation on the Mortgagee or any other Secured Party to perform or observe any
such term, covenant, condition or agreement on the Mortgagor’s part to be so
performed or observed or shall impose any liability on the Mortgagee or any
other Secured Party for any act or omission on the part of the Mortgagor
relating thereto or for any breach of any representation or warranty on the part
of the Mortgagor contained in this Mortgage or any other Loan Document, or under
or in respect of the Mortgaged Property or made in connection herewith or
therewith. The obligations of the Mortgagor contained in this Section 2.7 shall
survive the termination hereof and the discharge of the Mortgagor’s other
obligations under this Mortgage and the other Loan Documents.

-7-



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF MORTGAGOR
          SECTION 3.1. Warranty of Title. The Mortgagor represents and warrants
that:
     (i) it has good title to the interest it purports to own or hold in and to
all rights and appurtenances to or that constitute a portion of the Mortgaged
Property;
     (ii) it has good and marketable fee simple title to the Premises and the
Landlord’s interest and estate under or in respect of the Leases and good title
to the interest it purports to own or hold in and to each of the Permits, the
Contracts and the Records, in each case subject to no Liens, except for (x) as
of the date hereof, Permitted Liens and Liens in favor of the Mortgagee pursuant
to the Security Documents and (y) hereafter, Permitted Liens; and;
     (iii) upon recordation in the official records in the county (or other
applicable jurisdiction) in which the Premises are located this Mortgage will
create and constitute a valid and enforceable Lien on the Mortgaged Property in
favor of the Mortgagee for the benefit of the Secured Parties, and, to the
extent any of the Mortgaged Property shall consist of Fixtures, a security
interest in the Fixtures, which Lien and security interest shall be, as of the
date hereof and hereafter, subject only to Permitted Liens.
          SECTION 3.2. Condition of Mortgaged Property. The Mortgagor represents
and warrants that:
     (i) the Premises and the present and contemplated use and occupancy thereof
comply with all applicable zoning ordinances, building codes, land use and
subdivision laws, setback or other development and use requirements of
Governmental Authorities and with all private restrictions and agreements
affecting the Mortgaged Property whether or not recorded, except where the
failure so to comply could not result in a Property Material Adverse Effect;
     (ii) as of the date hereof, Mortgagor has neither received any notice of
nor has any knowledge of any disputes regarding boundary lines, location,
encroachments or possession of any portions of the Mortgaged Property and has no
knowledge of any state of facts that may exist which could give rise to any such
claims;
     (iii) no portion of the Premises is located in an area identified by the
Federal Emergency Management Agency or any successor thereto as an area having
special flood hazards pursuant to the Flood Insurance Acts promulgated by the
Federal Emergency Management Agency or any successor thereto or, if any portion
of the Premises is located within such area as evidenced by the Federal
Emergency Management Agency Standard Flood Hazard Determination provided to the
Mortgagee by the Mortgagor pursuant to Section 4.01(o)(ix) of the Credit
Agreement, the Mortgagor has obtained the flood insurance prescribed in
Section 5.04(c) of the Credit Agreement;

-8-



--------------------------------------------------------------------------------



 



     (iv) the Premises are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a portion of such lot or lots, and no other land
or improvement is assessed and taxed together with the Premises or any portion
thereof; and
     (v) there are no options or rights of first refusal to purchase or acquire
all or any portion of the Mortgaged Property.
          SECTION 3.3. Property Charges. The Mortgagor represents and warrants
that all Property Charges imposed upon or assessed against the Mortgaged
Property have been paid (or will be paid in Mortgagor’s ordinary course of
business) and discharged except to the extent such Property Charges constitute,
as of the date hereof and hereafter, a Permitted Lien.
ARTICLE IV.
CERTAIN COVENANTS OF MORTGAGOR
          SECTION 4.1. Payment and Performance. The Mortgagor shall pay and
perform the Secured Obligations in full as and when the same shall become due
under the Loan Documents and when they are required to be performed thereunder.
          SECTION 4.2. Title. The Mortgagor shall
     (i) (A) keep in effect all rights and appurtenances to or that constitute a
part of the Mortgaged Property except where the failure to keep in effect the
same could not result in a Property Material Adverse Effect and (B) protect,
preserve and defend its interest in the Mortgaged Property and title thereto;
     (ii) (A) comply with each of the terms, conditions and provisions of any
obligation of the Mortgagor which is secured by the Mortgaged Property or the
noncompliance with which may result in the imposition of a Lien on the Mortgaged
Property, subject to Permitted Liens, (B) forever warrant and defend to the
Mortgagee the Lien and security interests created and evidenced hereby and the
validity and priority hereof in any action or proceeding against the claims of
any and all persons whomsoever affecting or purporting to affect the Mortgaged
Property or any of the rights of the Mortgagee hereunder and (C) maintain this
Mortgage as a valid and enforceable Lien on the Mortgaged Property and, to the
extent any of the Mortgaged Property shall consist of Fixtures, a security
interest in the Mortgaged Property, which Lien and security interest shall be
subject only to Permitted Liens; and
     (iii) promptly upon obtaining knowledge of the pendency of any proceedings
for the eviction of the Mortgagor from the Mortgaged Property or any part
thereof by paramount title or otherwise questioning the Mortgagor’s right, title
and interest in, to and under the Mortgaged Property as warranted in this
Mortgage, or of any condition that could give rise to any such proceedings,
notify the Mortgagee thereof in writing. The Mortgagee may participate in such
proceedings and the Mortgagor will deliver or cause

-9-



--------------------------------------------------------------------------------



 



to be delivered to the Mortgagee all instruments requested by the Mortgagee to
permit such participation. In any such proceedings, the Mortgagee may be
represented by counsel satisfactory to the Mortgagee at the reasonable expense
of the Mortgagor. If, upon the resolution of such proceedings, the Mortgagor
shall suffer a loss of the Mortgaged Property or any part thereof or interest
therein and title insurance proceeds shall be payable in connection therewith,
such proceeds are hereby assigned to and shall be paid to the Mortgagee to be
applied as Net Cash Proceeds to the payment of the Secured Obligations or
otherwise in accordance with the provisions of Section 2.10 of the Credit
Agreement.
     (iv) not initiate, join in or consent to any change in the zoning or any
other permitted use classification of the Premises which would have a Property
Material Adverse Effect without the prior written consent of the Mortgagee.
          SECTION 4.3. Inspection. Mortgagor shall permit Mortgagee, and its
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and all books and records located
thereon; provided, that such inspections shall not materially interfere with the
use and operation of the Mortgaged Property.
          SECTION 4.4. Limitation on Liens; Transfer Restrictions.
               (i) Except for the Permitted Liens and the Lien of this Mortgage,
the Mortgagor may not, without the prior written consent of the Mortgagee,
permit to exist or grant any Lien on all or any part of the Mortgaged Property
or suffer or allow any of the foregoing to occur by operation of law or
otherwise.
               (ii) Except to the extent permitted by the Credit Agreement, the
Mortgagor may not, without the prior written consent of the Mortgagee, sell,
convey, assign, lease or otherwise transfer all or any part of the Mortgaged
Property.
          SECTION 4.5. Insurance. The Mortgagor shall obtain and keep in full
force and effect the Insurance Policies required by the Credit Agreement
pursuant to the terms thereof.
ARTICLE V.
CONCERNING ASSIGNMENT OF LEASES AND RENTS
          SECTION 5.1. Present Assignment; License to the Mortgagor.
          (i) Section 2.2 of this Mortgage constitutes a present, absolute,
effective, irrevocable and complete assignment by Mortgagor to Mortgagee of the
Leases and Rents and the right, subject to applicable law, to collect all sums
payable to Mortgagor thereunder and apply the same as Mortgagee may, in its sole
discretion, determine to be appropriate to protect the security afforded by this
Mortgage (including the payment of reasonable costs and expenses in connection
with the maintenance, operation, improvement, insurance, taxes and upkeep of the
Mortgaged Property), which is not conditioned upon Mortgagee being in possession
of the

-10-



--------------------------------------------------------------------------------



 



Premises. This assignment is an absolute assignment and not an assignment for
additional security only. The Mortgagee hereby grants to the Mortgagor, however,
a license to collect and apply the Rents and to enforce the obligations of
Tenants under the Leases. Immediately upon the occurrence of and during the
continuance of any Event of Default, whether or not legal proceedings have
commenced and without regard to waste, adequacy of security for the Secured
Obligations or solvency of Mortgagor, the license granted in the immediately
preceding sentence shall automatically cease and terminate without any notice by
Mortgagee (such notice being hereby expressly waived by Mortgagor to the extent
permitted by applicable law), or any action or proceeding or the intervention of
a receiver appointed by a court.
          (ii) Mortgagor acknowledges that Mortgagee has taken all reasonable
actions necessary to obtain, and that upon recordation of this Mortgage,
Mortgagee shall have, to the extent permitted under applicable law, a valid and
fully perfected, present assignment of the Rents arising out of the Leases and
all security for such Leases subject only to the Permitted Liens and in the case
of security deposits, rights of depositors and Requirements of Law. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage, Mortgagee’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Mortgagor and all third parties, including, without limitation,
any subsequently appointed trustee in any case under Title 11 of the United
States Code (the “Bankruptcy Code”), without the necessity of commencing a
foreclosure action with respect to this Mortgage, making formal demand for the
Rents, obtaining the appointment of a receiver or taking any other affirmative
action.
          (iii) Without limitation of the absolute nature of the assignment of
the Rents hereunder, Mortgagor and Mortgagee agree that (a) this Mortgage shall
constitute a “security agreement” for purposes of Section 552(b) of the
Bankruptcy Code, (b) the security interest created by this Mortgage extends to
property of Mortgagor acquired before the commencement of a case in bankruptcy
and to all amounts paid as Rents, and (c) such security interest shall extend to
all Rents acquired by the estate after the commencement of any case in
bankruptcy.
          SECTION 5.2. Collection of Rents by the Mortgagee.
               (i) Any Rents receivable by the Mortgagee hereunder, after
payment of all proper costs and expenses as Mortgagee may, in its sole
discretion, determine to be appropriate (including the payment of reasonable
costs and expenses in connection with the maintenance, operation, improvement,
insurance, taxes and upkeep of the Mortgaged Property), shall be applied in
accordance with the provisions of Section 8.03 of the Credit Agreement. The
Mortgagee shall be accountable to the Mortgagor only for Rents actually received
by the Mortgagee. The collection of such Rents and the application thereof shall
not cure or waive any Event of Default or waive, modify or affect notice of any
Event of Default or invalidate any act done pursuant to such notice.
               (ii) The Mortgagor hereby irrevocably authorizes and directs
Tenant under each Lease to rely upon and comply with any and all notices or
demands from the Mortgagee for payment of Rents to the Mortgagee and the
Mortgagor shall have no claim against Tenant for Rents paid by Tenant to the
Mortgagee pursuant to such notice or demand.

-11-



--------------------------------------------------------------------------------



 



          SECTION 5.3. Irrevocable Interest. All rights, powers and privileges
of the Mortgagee herein set forth are coupled with an interest and are
irrevocable, subject to the terms and conditions hereof, and the Mortgagor shall
not take any action under the Leases or otherwise which is inconsistent with
this Mortgage or any of the terms hereof and any such action inconsistent
herewith or therewith shall be void.
ARTICLE VI.
TAXES AND CERTAIN STATUTORY LIENS
          SECTION 6.1. Payment of Property Charges. Unless and to the extent
contested by the Mortgagor in accordance with the provisions of the Credit
Agreement, the Mortgagor shall pay and discharge, or cause to be paid and
discharged, from time to time prior to same becoming delinquent, all Property
Charges. The Mortgagor shall, upon the Mortgagee’s request, deliver to the
Mortgagee receipts evidencing the payment of all such Property Charges.
          SECTION 6.2. Stamp and Other Taxes. The Mortgagor shall pay any United
States documentary stamp taxes, with interest and fines and penalties, and any
mortgage recording taxes, with interest and fines and penalties, that may
hereafter be levied, imposed or assessed under or upon this Mortgage or the
Secured Obligations or any instrument or transaction affecting or relating to
the same and in default thereof, the Mortgagee may advance the same and the
amount so advanced shall be payable by the Mortgagor to the Mortgagee in
accordance with the provisions of Section 2.15(c) of the Credit Agreement.
          SECTION 6.3. Certain Tax Law Changes. In the event of the passage
after the date hereof of any law deducting from the value of real property, for
the purpose of taxation, amounts in respect of any Lien thereon or changing in
any way the laws for the taxation of mortgages or debts secured by mortgages for
state or local purposes or the manner of the collection of any taxes, and
imposing any taxes, either directly or indirectly, on this Mortgage or any other
Loan Document which are payable by or assessed on the Mortgagee, the Mortgagor
shall promptly pay to the Mortgagee or the appropriate tax authority such amount
or amounts as may be necessary from time to time to pay any such taxes,
assessments or other charges resulting therefrom; provided, that if any such
payment or reimbursement to the Mortgagee shall be unlawful or taxable, or would
constitute usury or render the indebtedness wholly or partially usurious under
applicable law, the Mortgagor shall pay or reimburse Mortgagee for payment of
the lawful and non-usurious portion thereof.
          SECTION 6.4. Proceeds of Tax Claim. In the event that the proceeds of
any tax claim are paid after the Mortgagee has exercised its right to foreclose
the Lien hereof, such proceeds shall be paid to the Mortgagee to satisfy any
deficiency remaining after such foreclosure. The Mortgagee shall retain its
interest in the proceeds of any tax claim during any redemption period. The
amount of any such proceeds in excess of any deficiency claim of the Mortgagee
shall in a reasonably prompt manner be released to the Mortgagor.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VII.
CASUALTY EVENTS AND RESTORATION
          SECTION 7.1. Casualty Event. If there shall occur any Casualty Event
(or, in the case of any condemnation, taking or other proceeding in the nature
thereof, upon the occurrence thereof or notice of the commencement of any
proceedings therefor), the Mortgagor shall promptly send to the Mortgagee a
written notice setting forth the nature and extent thereof. The proceeds payable
in respect of any such Casualty Event are hereby assigned and shall be paid to
the Mortgagee. The Net Cash Proceeds of each Casualty Event shall be applied,
allocated and distributed in accordance with the provisions of Section 2.10 of
the Credit Agreement.
          SECTION 7.2. Condemnation. In the case of any taking, condemnation or
other proceeding in the nature thereof, the Mortgagee may, at its option,
participate in any proceedings or negotiations which might result in any taking
or condemnation and the Mortgagor shall deliver or cause to be delivered to the
Mortgagee all instruments reasonably requested by it to permit such
participation. The Mortgagee may be represented by counsel satisfactory to it at
the reasonable expense of the Mortgagor in connection with any such
participation. The Mortgagor shall pay all reasonable fees, costs and expenses
incurred by the Mortgagee in connection therewith and in seeking and obtaining
any award or payment on account thereof. The Mortgagor shall take all steps
necessary to notify the condemning authority of such participation.
          SECTION 7.3. Restoration. In the event the Mortgagor is permitted or
required to perform any repairs or restoration to the Premises in accordance
with the provisions of the Credit Agreement, the Mortgagor shall complete such
repairs or restoration in accordance with provisions thereof.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
          SECTION 8.1. Remedies in Case of an Event of Default. If any Event of
Default shall have occurred and be continuing, the Mortgagee may at its option,
in addition to any other action permitted under this Mortgage or the Credit
Agreement or by law, statute or in equity, take one or more of the following
actions to the greatest extent permitted by local law:
          (i) personally, or by its agents or attorneys, (A) enter into and upon
and take possession of all or any part of the Premises together with the books,
records and accounts of the Mortgagor relating thereto and, exclude the
Mortgagor, its agents and servants wholly therefrom, (B) use, operate, manage
and control the Premises and conduct the business thereof, (C) maintain and
restore the Premises, (D) make all necessary or proper repairs, renewals and
replacements and such useful alterations thereto and thereon as the Mortgagee
may deem advisable, (E) manage, lease and operate the

-13-



--------------------------------------------------------------------------------



 



Premises and carry on the business thereof and exercise all rights and powers of
the Mortgagor with respect thereto either in the name of the Mortgagor or
otherwise or (F) collect and receive all Rents. The Mortgagee shall be under no
liability for or by reason of any such taking of possession, entry, removal or
holding, operation or management except that any amounts so received by the
Mortgagee shall be applied in accordance with the provisions of Section 8.03 of
the Credit Agreement.
          (ii) with or without entry, personally or by its agents or attorneys
(A) sell the Mortgaged Property and all estate, right, title and interest, claim
and demand therein at one or more sales in one or more parcels, in accordance
with the provisions of Section 8.2 hereof or (B) institute and prosecute
proceedings for the complete or partial foreclosure of the Lien and security
interests created and evidenced hereby; or
          (iii) take such steps to protect and enforce its rights whether by
action, suit or proceeding at law or in equity for the specific performance of
any covenant, condition or agreement in the Credit Agreement and the other Loan
Documents, or in aid of the execution of any power granted in this Mortgage, or
for any foreclosure hereunder, or for the enforcement of any other appropriate
legal or equitable remedy or otherwise as the Mortgagee shall elect.
          SECTION 8.2. Sale of Mortgaged Property if Event of Default Occurs;
Proceeds of Sale.
               (i) If any Event of Default shall have occurred and be
continuing, the Mortgagee may institute an action to foreclose this Mortgage or
take such other action as may be permitted and available to the Mortgagee at law
or in equity for the enforcement of the Credit Agreement and realization on the
Mortgaged Property and proceeds thereon through power of sale (if then available
under applicable law) or to final judgment and execution thereof for the Secured
Obligations, and in furtherance thereof the Mortgagee may sell the Mortgaged
Property at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law or statute or in equity. The Mortgagee may execute and deliver
to the purchaser at such sale a conveyance of the Mortgaged Property in fee
simple and an assignment or conveyance of all the Mortgagor’s Interest in the
Leases and the Mortgaged Property, each of which conveyances and assignments
shall contain recitals as to the Event of Default upon which the execution of
the power of sale herein granted depends, and the Mortgagor hereby constitutes
and appoints the Mortgagee the true and lawful attorney(s) in fact of the
Mortgagor to make any such recitals, sale, assignment and conveyance, and all of
the acts of the Mortgagee as such attorney in fact are hereby ratified and
confirmed. The Mortgagor agrees that such recitals shall be binding and
conclusive upon the Mortgagor and that any assignment or conveyance to be made
by the Mortgagee shall divest the Mortgagor of all right, title, interest,
equity and right of redemption, including any statutory redemption, in and to
the Mortgaged Property. The power and agency hereby granted are coupled with an
interest and are irrevocable by death or dissolution, or otherwise, and are in
addition to any and all other remedies which the Mortgagee may have hereunder,
at law or in equity. So long as the Secured Obligations, or any part thereof,
remain unpaid, the Mortgagor agrees that possession of the Mortgaged Property by
the Mortgagor, or any person claiming under the Mortgagor, shall be as tenant,
and, in case of a sale under power or upon foreclosure as provided in this
Mortgage, the

-14-



--------------------------------------------------------------------------------



 



Mortgagor and any person in possession under the Mortgagor, as to whose interest
such sale was not made subject, shall, at the option of the purchaser at such
sale, then become and be tenants holding over, and shall forthwith deliver
possession to such purchaser, or be summarily dispossessed in accordance with
the laws applicable to tenants holding over. In case of any sale under this
Mortgage by virtue of the exercise of the powers herein granted, or pursuant to
any order in any judicial proceeding or otherwise, the Mortgaged Property may be
sold as an entirety or in separate parcels in such manner or order as the
Mortgagee in its sole discretion may elect. One or more exercises of powers
herein granted shall not extinguish or exhaust such powers, until the entire
Mortgaged Property is sold or all amounts secured hereby are paid in full.
               (ii) The proceeds of any sale made under or by virtue of this
Article VIII, together with any other sums which then may be held by the
Mortgagee under this Mortgage, whether under the provisions of this Article VIII
or otherwise, shall be applied in accordance with the provisions of Section 8.03
of the Credit Agreement.
               (iii) The Mortgagee (on behalf of any Secured Party or on its own
behalf) or any Lender or any of their respective Affiliates may bid for and
acquire the Mortgaged Property or any part thereof at any sale made under or by
virtue of this Article VIII and, in lieu of paying cash therefor, may make
settlement for the purchase price by crediting against the purchase price the
unpaid amounts (whether or not then due) owing to the Mortgagee, or such Lender
in respect of the Secured Obligations, after deducting from the sales price the
expense of the sale and the costs of the action or proceedings and any other
sums that the Mortgagee or such Lender is authorized to deduct under this
Mortgage.
               (iv) The Mortgagee may adjourn from time to time any sale by it
to be made under or by virtue hereof by announcement at the time and place
appointed for such sale or for such adjourned sale or sales, and, the Mortgagee,
without further notice or publication, may make such sale at the time and place
to which the same shall be so adjourned.
               (v) If the Premises are comprised of more than one parcel of
land, the Mortgagee may take any of the actions authorized by this Section 8.2
in respect of any or a number of individual parcels.
          SECTION 8.3. Additional Remedies in Case of an Event of Default.
               (i) The Mortgagee shall be entitled to recover judgment as
aforesaid either before, after or during the pendency of any proceedings for the
enforcement of the provisions hereof and, to the extent permitted by applicable
law, the right of the Mortgagee to recover such judgment shall not be affected
by any entry or sale hereunder, or by the exercise of any other right, power or
remedy for the enforcement of the provisions hereof, or the foreclosure of, or
absolute conveyance pursuant to, this Mortgage. In case of proceedings against
the Mortgagor in insolvency or bankruptcy or any proceedings for its
reorganization or involving the liquidation of its assets, the Mortgagee shall
be entitled to prove the whole amount of principal and interest and other
payments, charges and costs due in respect of the Secured Obligations to the
full amount thereof without deducting therefrom any proceeds obtained from the
sale of the whole or any part of the Mortgaged Property; provided, however, that
in no case shall the Mortgagee receive a greater amount than the aggregate of
such principal, interest and such other payments, charges

-15-



--------------------------------------------------------------------------------



 



and costs (with interest at the Default Rate) from the proceeds of the sale of
the Mortgaged Property and the distribution from the estate of the Mortgagor.
               (ii) Any recovery of any judgment by the Mortgagee and any levy
of any execution under any judgment upon the Mortgaged Property shall not affect
in any manner or to any extent the Lien and security interests created and
evidenced hereby upon the Mortgaged Property or any part thereof, or any
conveyances, powers, rights and remedies of the Mortgagee hereunder, but such
conveyances, powers, rights and remedies shall continue unimpaired as before.
               (iii) Any monies collected by the Mortgagee under this
Section 8.3 shall be applied in accordance with the provisions of
Section 8.2(ii).
          SECTION 8.4. Legal Proceedings After an Event of Default.
               (i) After the occurrence of any Event of Default and immediately
upon the commencement of any action, suit or legal proceedings to obtain
judgment for the Secured Obligations or any part thereof, or of any proceedings
to foreclose the Lien and security interest created and evidenced hereby or
otherwise to enforce the provisions hereof or of any other proceedings in aid of
the enforcement hereof, the Mortgagor shall enter its voluntary appearance in
such action, suit or proceeding.
               (ii) Upon the occurrence and during the continuance of an Event
of Default, the Mortgagee shall be entitled forthwith as a matter of right,
concurrently or independently of any other right or remedy hereunder either
before or after declaring the Secured Obligations or any part thereof to be due
and payable, to the appointment of a receiver without giving notice to any party
and without regard to the adequacy or inadequacy of any security for the Secured
Obligations or the solvency or insolvency of any person or entity then legally
or equitably liable for the Secured Obligations or any portion thereof. The
Mortgagor hereby consents to the appointment of such receiver. Notwithstanding
the appointment of any receiver, the Mortgagee shall be entitled as pledgee to
the possession and control of any cash, deposits or instruments at the time held
by or payable or deliverable under the terms of the Credit Agreement to the
Mortgagee.
               (iii) The Mortgagor shall not (A) at any time insist upon, or
plead, or in any manner whatsoever claim or take any benefit or advantage of any
stay or extension or moratorium law, any exemption from execution or sale of the
Mortgaged Property or any part thereof, wherever enacted, now or at any time
hereafter in force, which may affect the covenants and terms of performance
hereof, (B) claim, take or insist on any benefit or advantage of any law now or
hereafter in force providing for the valuation or appraisal of the Mortgaged
Property, or any part thereof, prior to any sale or sales of the Mortgaged
Property which may be made pursuant to this Mortgage, or pursuant to any decree,
judgment or order of any court of competent jurisdiction or (C) after any such
sale or sales, claim or exercise any right under any statute heretofore or
hereafter enacted to redeem the property so sold or any part thereof. To the
extent permitted by applicable law, the Mortgagor hereby expressly (X) waives
all benefit or advantage of any such law or laws, including, without limitation,
any statute of limitations applicable to this Mortgage, (Y) waives any objection
which it may now or hereafter have to the

-16-



--------------------------------------------------------------------------------



 



laying of venue of any action, suit or proceeding brought in connection with
this Mortgage and further waives and agrees not to plead that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum and (Z) covenants not to hinder, delay or impede the execution of any
power granted or delegated to the Mortgagee by this Mortgage but to suffer and
permit the execution of every such power as though no such law or laws had been
made or enacted. The Mortgagee shall not be liable for any incorrect or improper
payment made pursuant to this Article VIII in the absence of gross negligence or
willful misconduct.
          SECTION 8.5. Remedies Not Exclusive. No remedy conferred upon or
reserved to the Mortgagee by this Mortgage is intended to be exclusive of any
other remedy or remedies, and each and every such remedy shall be cumulative and
shall be in addition to every other remedy given under this Mortgage or now or
hereafter existing at law or in equity. Any delay or omission of the Mortgagee
to exercise any right or power accruing on any Event of Default shall not impair
any such right or power and shall not be construed to be a waiver of or
acquiescence in any such Event of Default. Every power and remedy given by this
Mortgage may be exercised from time to time concurrently or independently, when
and as often as may be deemed expedient by the Mortgagee in such order and
manner as the Mortgagee, in its sole discretion, may elect. If the Mortgagee or
any Lender accepts any monies required to be paid by the Mortgagor under this
Mortgage or any other Loan Document after the same become due, such acceptance
shall not constitute a waiver of the right either to require prompt payment,
when due, of all other sums secured by this Mortgage or to declare an Event of
Default with regard to subsequent defaults. If the Mortgagee or any Lender
accepts any monies required to be paid by the Mortgagor under this Mortgage or
any other Loan Document in an amount less than the sum then due, such acceptance
shall be deemed an acceptance on account only and on the condition that it shall
not constitute a waiver of the obligation of the Mortgagor to pay the entire sum
then due, and the Mortgagor’s failure to pay the entire sum then due shall be
and continue to be a default hereunder notwithstanding acceptance of such amount
on account.
ARTICLE IX.
SECURITY AGREEMENT AND FIXTURE FILING
          SECTION 9.1. Security Agreement. To the extent that the Mortgaged
Property includes personal property or items of personal property which are or
are to become fixtures under applicable law, this Mortgage shall also be
construed as a security agreement under the UCC; and, upon and during the
continuance of an Event of Default, the Mortgagee shall be entitled with respect
to such personal property to exercise all remedies hereunder, all remedies
available under the UCC with respect to fixtures and all other remedies
available under applicable law. Without limiting the foregoing, such personal
property may, at the Mortgagee’s option, (i) be sold hereunder together with any
sale of any portion of the Mortgaged Property or otherwise, (ii) be sold
pursuant to the UCC, or (iii) be dealt with by the Mortgagee in any other manner
permitted under applicable law. The Mortgagee may require the Mortgagor to
assemble such personal property and make it available to the Mortgagee at a
place to be designated by the Mortgagee. The Mortgagor acknowledges and agrees
that a disposition of the personal property in accordance with the Mortgagee’s
rights and remedies in respect to the Mortgaged Property as

-17-



--------------------------------------------------------------------------------



 



heretofore provided is a commercially reasonable disposition thereof; provided,
however, that the Mortgagee shall give the Mortgagor not less than ten
(10) days’ prior notice of the time and place of any intended disposition.
          SECTION 9.2. Fixture Filing. To the extent that the Mortgaged Property
includes items of personal property which are or are to become fixtures under
applicable law, and to the extent permitted under applicable law, the filing
hereof in the real estate records of the county in which such Mortgaged Property
is located shall also operate from the time of filing as a fixture filing with
respect to such Mortgaged Property, and the following information is applicable
for the purpose of such fixture filing, to wit:

     
Name and Address of the debtor:
  Name and Address of the secured party:
 
   
The Mortgagor having the address described in the Preamble hereof.

The Mortgagor is a corporation organized under the laws of the State of Texas
whose Organization Number is 0800204347, and whose Taxpayer Identification
Number is 41-2098321.
  The Mortgagee having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.
 
    This Financing Statement covers the following types or items of property:
 
    The Mortgaged Property.
 
    This instrument covers goods or items of personal property which are or are
to become fixtures upon the Premises.
 
    The name of the record owner of the Premises on which such fixtures are or
are to be located is the Mortgagor.

In addition, Mortgagor authorizes the Mortgagee to file appropriate financing
and continuation statements under the UCC in effect in the jurisdiction in which
the Mortgaged Property is located as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to the Mortgagee pursuant to this Mortgage in the Mortgaged Property.
ARTICLE X.
FURTHER ASSURANCES
          SECTION 10.1. Recording Documentation To Assure Security. The
Mortgagor shall, forthwith after the execution and delivery hereof and
thereafter, from time to time, cause this Mortgage and any financing statement,
continuation statement or similar instrument relating to any thereof or to any
property intended to be subject to the Lien hereof to be filed, registered

-18-



--------------------------------------------------------------------------------



 



and recorded in such manner and in such places as may be required by any present
or future law in order to publish notice of and fully to protect the validity
and priority thereof or the Lien hereof purported to be created upon the
Mortgaged Property and the interest and rights of the Mortgagee therein. The
Mortgagor shall pay or cause to be paid all taxes and fees incident to such
filing, registration and recording, and all expenses incident to the
preparation, execution and acknowledgment thereof, and of any instrument of
further assurance, and all federal or state stamp taxes or other taxes, duties
and charges arising out of or in connection with the execution and delivery of
such instruments.
          SECTION 10.2. Further Acts. The Mortgagor shall, at the sole cost and
expense of the Mortgagor, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, mortgages, assignments, notices of
assignment, transfers, financing statements, continuation statements,
instruments and assurances as the Mortgagee shall from time to time request,
which may be necessary in the judgment of the Mortgagee from time to time to
assure, perfect, convey, assign, pledge, transfer and confirm unto the
Mortgagee, the property and rights hereby conveyed or assigned or which the
Mortgagor may be or may hereafter become bound to convey or assign to the
Mortgagee or for carrying out the intention or facilitating the performance of
the terms hereof or the filing, registering or recording hereof. Without
limiting the generality of the foregoing, in the event that the Mortgagee
desires to exercise any remedies, consensual rights or attorney-in-fact powers
set forth in this Mortgage and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Mortgagee, the Mortgagor agrees to use its
best efforts to assist and aid the Mortgagee to obtain as soon as practicable
any necessary approvals or consents for the exercise of any such remedies,
rights and powers. In the event the Mortgagor shall fail after demand to execute
any instrument or take any action required to be executed or taken by the
Mortgagor under this Section 10.2, the Mortgagee may execute or take the same as
the attorney-in-fact for the Mortgagor, such power of attorney being coupled
with an interest and is irrevocable.
          SECTION 10.3. Additional Security. Without notice to or consent of the
Mortgagor and without impairment of the Lien and rights created by this
Mortgage, the Mortgagee may accept (but the Mortgagor shall not be obligated to
furnish) from the Mortgagor or from any other person, additional security for
the Secured Obligations. Neither the giving hereof nor the acceptance of any
such additional security shall prevent the Mortgagee from resorting, first, to
such additional security, and, second, to the security created by this Mortgage
without affecting the Mortgagee’s Lien and rights under this Mortgage.
ARTICLE XI.
MISCELLANEOUS
          SECTION 11.1. Covenants To Run with the Land. All of the grants,
covenants, terms, provisions and conditions in this Mortgage shall run with the
Land and shall apply to, and bind the successors and assigns of, the Mortgagor.
If there shall be more than one mortgagor

-19-



--------------------------------------------------------------------------------



 



with respect to the Mortgaged Property, the covenants and warranties hereof
shall be joint and several.
          SECTION 11.2. No Merger. The rights and estate created by this
Mortgage shall not, under any circumstances, be held to have merged into any
other estate or interest now owned or hereafter acquired by the Mortgagee unless
the Mortgagee shall have consented to such merger in writing.
          SECTION 11.3. Concerning Mortgagee.
               (i) The Mortgagee has been appointed as Collateral Agent pursuant
to the Credit Agreement. The actions of the Mortgagee hereunder are subject to
the provisions of the Credit Agreement. The Mortgagee shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Mortgaged Property), in
accordance with this Mortgage and the Credit Agreement. The Mortgagee may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Mortgagee may resign and a successor Mortgagee may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Mortgagee by a successor Mortgagee, that successor
Mortgagee shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Mortgagee under this Mortgage, and
the retiring Mortgagee shall thereupon be discharged from its duties and
obligations under this Mortgage. After any retiring Mortgagee’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Mortgage while it was the Mortgagee.
               (ii) The Mortgagee shall be deemed to have exercised reasonable
care in the custody and preservation of the Mortgaged Property in its possession
if such Mortgaged Property is accorded treatment substantially equivalent to
that which the Mortgagee, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Mortgagee nor any of the Secured Parties shall have responsibility for
taking any necessary steps to preserve rights against any person with respect to
any Mortgaged Property.
               (iii) The Mortgagee shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Mortgage and its duties hereunder, upon advice of counsel selected by it.
               (iv) With respect to any of its rights and obligations as a
Lender, the Mortgagee shall have and may exercise the same rights and powers
hereunder. The term “Lenders,” “Lender” or any similar terms shall, unless the
context clearly otherwise indicates, include the Mortgagee in its individual
capacity as a Lender, if the Mortgagee shall be a Lender. The Mortgagee may
accept deposits from, lend money to, and generally engage in any kind of

-20-



--------------------------------------------------------------------------------



 



banking, trust or other business with the Mortgagor or any Affiliate of the
Mortgagor to the same extent as if the Mortgagee were not acting as Collateral
Agent.
          (v) If any portion of the Mortgaged Property also constitutes
collateral granted by Mortgagor to the Mortgagee to secure the Secured
Obligations under any other deed of trust, mortgage, security agreement, pledge
or instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral, the
Mortgagee, in its sole discretion, shall select which provision or provisions
shall control.
          SECTION 11.4. Mortgagee May Perform. If the Mortgagor shall fail to
perform any covenants contained in this Mortgage (including, without limitation,
the Mortgagor’s covenants to (i) pay the premiums in respect of all required
insurance policies hereunder or under the Credit Agreement, (ii) pay Property
Charges, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of the Mortgagor under any Mortgaged Property) or if any warranty on
the part of the Mortgagor contained herein shall be breached, the Mortgagee may
(but shall not be obligated to), after five (5) Business Days notice to
Mortgagor, do the same or cause it to be done or remedy any such breach, and may
expend funds for such purpose; provided, however, that the Mortgagee shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which the Mortgagor fails to pay or perform as and when
required hereby and which the Mortgagor does not contest in accordance with the
provisions of the Credit Agreement. Any and all amounts so expended by the
Mortgagee shall be paid by the Mortgagor in accordance with the provisions of
Section 11.03 of the Credit Agreement. Neither the provisions of this
Section 11.4 nor any action taken by the Mortgagee pursuant to the provisions of
this Section 11.4 shall prevent any such failure to observe any covenant
contained in this Mortgage nor any breach of warranty from constituting an Event
of Default.
          SECTION 11.5. Continuing Security Interest; Assignment. This Mortgage
shall create a continuing Lien on and security interest in the Mortgaged
Property and shall (i) be binding upon the Mortgagor, its successors and
assigns, (ii) inure, together with the rights and remedies of the Mortgagee
hereunder, to the benefit of the Mortgagee for the benefit of the Secured
Parties and each of their respective successors, transferees and assigns and
(iii) in the event there is more than one mortgagor party hereto, all
undertakings hereunder shall be deemed joint and several. No other persons
(including, without limitation, any other creditor of any Loan Party) shall have
any interest herein or any right or benefit with respect hereto. Without
limiting the generality of the foregoing clause (ii), but subject, however, to
the provisions of the Credit Agreement, any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Mortgage to any other
person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender, herein or otherwise.
          SECTION 11.6. Termination; Release. When all the Secured Obligations
have been paid in full and the Commitments of the Lenders to make any Loan under
the Credit Agreement shall have expired or been sooner terminated and all
Letters of Credit have been terminated or cash collateralized in accordance with
the provisions of the Credit Agreement, this Mortgage shall terminate. Upon
termination hereof or any release of the Mortgaged Property or any portion
thereof in accordance with the provisions of the Credit Agreement, the Mortgagee

-21-



--------------------------------------------------------------------------------



 



shall, upon the request and at the sole cost and expense of the Mortgagor,
forthwith assign, transfer and deliver to the Mortgagor, against receipt and
without recourse to or warranty by the Mortgagee, such of the Mortgaged Property
to be released (in the case of a release) as may be in possession of the
Mortgagee and as shall not have been sold or otherwise applied pursuant to the
terms hereof, and, with respect to any other Mortgaged Property, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Mortgaged Property,
as the case may be.
          SECTION 11.7. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by the Mortgagor therefrom, shall be effective unless the same
shall be done in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Mortgagee. Any amendment, modification or supplement
of or to any provision hereof, any waiver of any provision hereof and any
consent to any departure by the Mortgagor from the terms of any provision hereof
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Mortgage or any other Loan Document, no notice to or demand on the Mortgagor in
any case shall entitle the Mortgagor to any other or further notice or demand in
similar or other circumstances.
          SECTION 11.8. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, if to the Mortgagor or the Mortgagee, addressed to it at
the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 11.8.
          SECTION 11.9. GOVERNING LAW; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
THIS MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PREMISES ARE LOCATED,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR ITEM OR TYPE OF MORTGAGED PROPERTY ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. MORTGAGOR AGREES
THAT SERVICE OF PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF
MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS SET FORTH IN THE CREDIT
AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH THE MORTGAGEE SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO. IF ANY AGENT APPOINTED BY MORTGAGOR REFUSES TO ACCEPT
SERVICE, MORTGAGOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE
SUFFICIENT NOTICE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF MORTGAGEE TO BRING
PROCEEDINGS AGAINST MORTGAGOR IN THE COURTS OF ANY OTHER JURISDICTION. THE
MORTGAGOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING

-22-



--------------------------------------------------------------------------------



 



OUT OF OR RELATING TO THIS MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 11.10. Severability of Provisions. Any provision hereof which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
          SECTION 11.11. Relationship. The relationship of the Mortgagee to the
Mortgagor hereunder is strictly and solely that of lender and borrower and
mortgagor and mortgagee and nothing contained in the Credit Agreement, this
Mortgage or any other document or instrument now existing and delivered in
connection therewith or otherwise in connection with the Secured Obligations is
intended to create, or shall in any event or under any circumstance be construed
as creating a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between the Mortgagee and the
Mortgagor other than as lender and borrower and mortgagor and mortgagee.
          SECTION 11.12. No Credit for Payment of Taxes or Impositions. The
Mortgagor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and the Mortgagor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Property Charges on
the Mortgaged Property or any part thereof.
          SECTION 11.13. No Claims Against the Mortgagee. Nothing contained in
this Mortgage shall constitute any consent or request by the Mortgagee, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Premises or any part thereof,
nor as giving the Mortgagor any right, power or authority to contract for or
permit the performance of any labor or services or the furnishing of any
materials or other property in such fashion as would permit the making of any
claim against the Mortgagee in respect thereof or any claim that any Lien based
on the performance of such labor or services or the furnishing of any such
materials or other property is prior to the Lien hereof.
          SECTION 11.14. Mortgagee’s Right To Sever Indebtedness.
               (i) The Mortgagor acknowledges that (A) the Mortgaged Property
does not constitute the sole source of security for the payment and performance
of the Secured Obligations and that the Secured Obligations are also secured by
property of the Mortgagor and its Affiliates in other jurisdictions (all such
property, collectively, the “Collateral”), (B) the number of such jurisdictions
and the nature of the transaction of which this instrument is a part are such
that it would have been impracticable for the parties to allocate to each item
of Collateral a specific loan amount and to execute in respect of such item a
separate credit agreement and (C) the Mortgagor intends that the Mortgagee have
the same rights with respect to the Mortgaged Property, in foreclosure or
otherwise, that the Mortgagee would have had if each item of Collateral had been
secured, mortgaged or pledged pursuant to a separate credit agreement, mortgage
or security instrument. In furtherance of such intent, the Mortgagor agrees that
the Mortgagee may at any time by notice (an “Allocation Notice”) to the
Mortgagor allocate

-23-



--------------------------------------------------------------------------------



 



a portion (the “Allocated Indebtedness”) of the Secured Obligations to the
Mortgaged Property and sever from the remaining Secured Obligations the
Allocated Indebtedness. From and after the giving of an Allocation Notice with
respect to the Mortgaged Property, the Secured Obligations hereunder shall be
limited to the extent set forth in the Allocation Notice and (as so limited)
shall, for all purposes, be construed as a separate loan obligation of the
Mortgagor unrelated to the other transactions contemplated by the Credit
Agreement, any other Loan Document or any document related to any thereof. To
the extent that the proceeds on any foreclosure of the Mortgaged Property shall
exceed the Allocated Indebtedness, such proceeds shall belong to the Mortgagor
and shall not be available hereunder to satisfy any Secured Obligations of the
Mortgagor other than the Allocated Indebtedness. In any action or proceeding to
foreclose the Lien hereof or in connection with any power of sale, foreclosure
or other remedy exercised under this Mortgage commenced after the giving by the
Mortgagee of an Allocation Notice, the Allocation Notice shall be conclusive
proof of the limits of the Secured Obligations hereby secured, and the Mortgagor
may introduce, by way of defense or counterclaim, evidence thereof in any such
action or proceeding. Notwithstanding any provision of this Section 11.14, the
proceeds received by the Mortgagee pursuant to this Mortgage shall be applied by
the Mortgagee in accordance with the provisions of Section 8.03 of the Credit
Agreement.
               (ii) The Mortgagor hereby waives to the greatest extent permitted
under law the right to a discharge of any of the Secured Obligations under any
statute or rule of law now or hereafter in effect which provides that
foreclosure of the Lien hereof or other remedy exercised under this Mortgage
constitutes the exclusive means for satisfaction of the Secured Obligations or
which makes unavailable a deficiency judgment or any subsequent remedy because
the Mortgagee elected to proceed with a power of sale, foreclosure or such other
remedy or because of any failure by the Mortgagee to comply with laws that
prescribe conditions to the entitlement to a deficiency judgment. In the event
that, notwithstanding the foregoing waiver, any court shall for any reason hold
that the Mortgagee is not entitled to a deficiency judgment, the Mortgagor shall
not (A) introduce in any other jurisdiction such judgment as a defense to
enforcement against the Mortgagor of any remedy in the Credit Agreement or any
other Loan Document or (B) seek to have such judgment recognized or entered in
any other jurisdiction, and any such judgment shall in all events be limited in
application only to the state or jurisdiction where rendered.
               (iii) In the event any instrument in addition to the Allocation
Notice is necessary to effectuate the provisions of this Section 11.14,
including, without limitation, any amendment to this Mortgage, any substitute
promissory note or affidavit or certificate of any kind, the Mortgagee may
execute, deliver or record such instrument as the attorney-in-fact of the
Mortgagor. Such power of attorney is coupled with an interest and is
irrevocable.
               (iv) Notwithstanding anything set forth herein to the contrary,
the provisions of this Section 11.14 shall be effective only to the maximum
extent permitted by law.

-24-



--------------------------------------------------------------------------------



 



ARTICLE XII.
INTERCREDITOR AGREEMENT
          SECTION 12.1. Intercreditor Agreement. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO MORTGAGEE PURSUANT TO
THIS MORTGAGE AND THE EXERCISE OF ANY RIGHT OR REMEDY BY MORTGAGEE HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, DATED CONCURRENTLY
WITH THE CREDIT AGREEMENT (AS AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR
AGREEMENT”), AMONG THE COMPANIES PARTY THERETO, ADMINISTRATIVE AGENT, COLLATERAL
AGENT, THE OTHER AGENTS PARTY THERETO, THE COLLATERAL TRUSTEE, THE TERM LOAN
ADMINISTRATIVE AGENT, TERM LOAN COLLATERAL AGENT AND THE OTHER TERM LOAN AGENTS
UNDER THE TERM LOAN DOCUMENTS PARTY THERETO, AND SUCH OTHER PERSONS AS MAY
BECOME PARTY THERETO FROM TIME TO TIME PURSUANT TO THE TERMS THEREOF. Language
to be confirmed once Credit Agreement is finalized.] IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS MORTGAGE, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL.
          SECTION 12.2. Credit Agreement. In the event of any conflict between
the Credit Agreement and this Mortgage, the provisions of the Credit Agreement
shall govern and control.
ARTICLE XIII.
LEASES
          SECTION 13.1. Mortgagor’s Affirmative Covenants with Respect to
Leases. With respect to each Lease, the Mortgagor shall:
          (i) observe and perform in all material respects all the obligations
imposed upon the Landlord under such Lease;
          (ii) promptly send copies to the Mortgagee of all notices of default
which the Mortgagor shall send or receive thereunder; and
          (iii) enforce all of the material terms, covenants and conditions
contained in such Lease upon the part of the Tenant thereunder to be observed or
performed.
          SECTION 13.2. Mortgagor’s Negative Covenants with Respect to Leases.
With respect to each Lease, the Mortgagor shall not, without the prior written
consent of the Mortgagee:

-25-



--------------------------------------------------------------------------------



 



          (i) receive or collect, or permit the receipt or collection of, any
Rent under such Lease more than three (3) months in advance of the respective
period in respect of which such Rent is to accrue, except:

  (A)   in connection with the execution and delivery of such Lease (or of any
amendment to such Lease), Rent thereunder may be collected and received in
advance in an amount not in excess of three (3) months Rent;     (B)   the
amount held by Landlord as a reasonable security deposit thereunder; and     (C)
  any amount received and collected for escalation and other charges in
accordance with the terms of such Lease;

          (ii) assign, transfer or hypothecate (other than to the Mortgagee, and
subject to the terms of the Intercreditor Agreement) any Rent under such Lease
whether then due or to accrue in the future or the interest of the Mortgagor as
Landlord under such Lease;
          (iii) enter into any amendment or modification of any Lease if the
same would not comply with the definition of Permitted Liens or could reasonably
be expected to result in a Property Material Adverse Effect;
          (iv) (a) terminate (whether by exercising any contractual right of the
Mortgagor to recapture leased space or otherwise) or (b) permit the termination
of such Lease or (c) accept surrender of all or any portion of the space demised
under such Lease prior to the end of the term thereof or (d) accept assignment
of such Lease to the Mortgagor unless the same would not cause a Property
Material Adverse Effect (but with respect to clauses (b) and (c) hereof,
Mortgagor shall not be required to obtain Mortgagee’s prior written consent if
the tenant under any such Lease possesses such rights as of the date hereof);
          (v) waive, excuse, condone or in any manner discharge or release any
Tenants of or from the obligations of such Tenants under their respective Leases
or guarantors of Tenants from obligations under any guarantees of the Leases
unless the same would not cause a Property Material Adverse Effect.
ARTICLE XIV.
LOCAL LAW PROVISIONS
[ ]
(REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK)

-26-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Mortgagor has caused this Mortgage to be duly
executed and delivered under seal the day and year first above written.

            NOVELIS CORPORATION,
a Texas corporation
      By:           Name:           Title:        

[local counsel to confirm signature requirements]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT

         
State of _______________
  )  
 
) ss.:
County of _____________
  )  

[Local counsel to provide appropriate acknowledgment]

 



--------------------------------------------------------------------------------



 



Schedule A — Legal Description
Legal Description of premises located at [__________________]:

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Form of
TERM LOAN NOTE

$_______________   New York, New York
[Date]

FOR VALUE RECEIVED, the undersigned, NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (“Borrower”), hereby promises to pay
to [_____________________] (the “Lender”) or its registered assigns on the
Maturity Date (as defined in the Credit Agreement referred to below) in lawful
money of the United States and in immediately available funds, the principal
amount of ____________ DOLLARS ($____________), or, if less, the aggregate
unpaid principal amount of all Term Loans (as defined in the Credit Agreement)
of the Lender outstanding under the Credit Agreement referred to below, which
sum shall be due and payable in such amounts and on such dates as are set forth
in the Credit Agreement. Borrower further agrees to pay interest in like money
at such office specified in Section 2.14 of the Credit Agreement on the unpaid
principal amount hereof from time to time from the date hereof at the rates
specified in Section 2.06 of such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender owing by the Borrower
outstanding under the Credit Agreement, the date and amount of each payment or
prepayment of principal hereof, and the date of each interest rate conversion or
continuation pursuant to Section 2.08 of the Credit Agreement and the principal
amount subject thereto; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and as Collateral Agent, and the other
parties party thereto, is subject to the provisions thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
Time is of the essence in respect of this Note. All parties now and hereafter
liable with respect to this Note, whether maker, principal, surety, guarantor,
endorser or otherwise, hereby waive diligence, presentment, demand, protest and
all other notices of any kind.
EXHIBIT K-1

 



--------------------------------------------------------------------------------



 



THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
EXHIBIT K-2

 



--------------------------------------------------------------------------------



 



            NOVELIS INC.,
as Borrower
      By:           Name:           Title:        

EXHIBIT K-3

 



--------------------------------------------------------------------------------



 



Exhibit L-1
PERFECTION CERTIFICATE
     Reference is hereby made to that certain Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, and the other
parties party thereto.
     The undersigned hereby certify to the Administrative Agent as follows:
     1. Names.
     (a) The exact legal name of each Loan Party, as such name appears in its
respective certificate or articles of incorporation, memorandum or articles of
association, or any other organizational document, is set forth in
Schedule 1(a). Each Loan Party is (i) the type of entity disclosed next to its
name in Schedule 1(a), (ii) organized under the laws of the jurisdiction
disclosed next to its name in Schedule 1(a) and (iii) a registered organization
in such jurisdiction except to the extent disclosed in Schedule 1(a). Also set
forth in Schedule 1(a) is the organizational identification number, if any, of
each Loan Party that is a registered organization, the United States Federal
Employer Identification Number (or equivalent under the laws of the relevant
jurisdiction of organization of such Loan Party) of each Loan Party.
     (b) Set forth in Schedule 1(b) hereto is any other organizational names
each Loan Party has had in the past five years, together with the date of the
relevant change.
     (c) Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by each Loan Party, or any other
business or organization to which each Loan Party became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this Perfection
Certificate for any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years. Except as set forth in Schedule 1(c), no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
     2. Current Locations. (a) The chief executive office of each Loan Party is
located at the address set forth in Schedule 2(a) hereto.
     (b) Set forth in Schedule 2(b) are all locations where each Loan Party
maintains any books or records relating to any Collateral.
     (c) Set forth in Schedule 2(c) hereto are all the other places of business
of each Loan Party.
     (d) Set forth in Schedule 2(d) hereto are all other locations where each
Loan Party maintains any of the Collateral consisting of inventory or equipment
where such Collateral owned by the Loan Parties at each such location exceeds
$500,000, provided that the aggregate value of such Collateral owned by the Loan
Parties at each such location does not exceed $2,500,000 in the aggregate.

 



--------------------------------------------------------------------------------



 



     (e) Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than each Loan Party, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment where the value of such Collateral in the
possession of each person or such entity exceeds $500,000, provided that the
aggregate value of such Collateral in the possession of each person or such
entity does not exceed $2,500,000 in the aggregate.
     3. Prior Locations. Set forth in Schedule 3 is the information required by
Schedule 2(a), Schedule 2(b), Schedule 2(c), Schedule 2(d) and Schedule 2(e)
with respect to each location or place of business previously maintained by each
Loan Party at any time during the past four months.
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral has been originated by each Loan Party in the ordinary course of
business or consists of goods which have been acquired by such Loan Party in the
ordinary course of business from a person in the business of selling goods of
that kind.
     5. File Search Reports. Attached hereto as Schedule 5 is a true and
accurate summary of file search reports (or equivalent reports under the laws of
each relevant jurisdiction) from (A) the Uniform Commercial Code filing offices,
Personal Property Security Act filings offices or Registrar of Companies (or
equivalent filing offices or registrars under the laws of each relevant
jurisdiction) (collectively, “Filing Offices”) (i) in each jurisdiction
identified in Section 1(a), Section 2 or Section 3 with respect to each legal
name and entity set forth in Section 1 and (ii) in each jurisdiction described
in Schedule 1(c) or Schedule 4 relating to any of the transactions described in
Schedule (1)(c) or Schedule 4 with respect to each legal name of the person or
entity (or with respect to each such person or entity, as applicable) from which
each Loan Party purchased or otherwise acquired any of the Collateral and
(B) each filing officer or registrar (or equivalent thereof under the laws of
each relevant jurisdiction) in each real estate recording office or registrar
(or equivalent thereof under the laws of each relevant jurisdiction) identified
on Schedule 8 with respect to real estate on which Collateral consisting of
fixtures is or is to be located. A true copy of each financing statement,
mortgage, charge, judgment, tax lien, bankruptcy, pending lawsuit or other
filing identified in such reports has been delivered to the Collateral Agent.
     6. Collateral Filings. The financing statements, mortgages, charges and
other filings (collectively, “Collateral Filings”), in each case, duly
authorized by each Loan Party constituting the debtor (or the equivalent thereof
under the laws of each relevant jurisdiction), including the indications of the
collateral, attached as Schedule 6 relating to the applicable Security Agreement
or Mortgage or other applicable Security Document, are in the appropriate forms
for filing in the Filing Offices in the jurisdictions identified in Schedule 7
hereof.
     7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i)
the appropriate Filing Offices for the Collateral Filings attached hereto as
Schedule 6 and (ii) the appropriate Filing Offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral granted to the Collateral
Agent and/or the Lenders and other Secured Parties under the Security Documents
(other than the Mortgages) (the “Pledged Collateral”). No other filings or
actions are required to create, preserve, protect and perfect such security
interests in the Pledged Collateral, except as set forth on Schedule 12(b).
     8. Real Property. Attached hereto as Schedule 8(a) is a list of all real
property owned or leased by each Loan Party noting Mortgaged Property as of the
Closing Date and Filing Offices for Mortgages as of the Closing Date. Except as
described on Schedule 8(b) attached hereto, no Loan Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real

 



--------------------------------------------------------------------------------



 



property described on Schedule 8(a) and no Loan Party has any Leases which
require the consent of the landlord, tenant or other party thereto to the
Transactions.
     9. Termination Statements. Attached hereto as Schedule 9(a) are the duly
authorized termination statements (or equivalents thereof under the laws of each
applicable jurisdiction) in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 9(b) hereto with respect to each Lien
described therein.
     10. Equity Ownership and Other Equity Investments. Attached hereto as
Schedule 10 is a true and correct list of all of the authorized, and the issued
and outstanding, stock, shares, partnership interests, limited liability company
membership interests or other equity interests of each Loan Party and its
Subsidiaries and the record and beneficial owners of such stock, shares,
partnership interests, limited liability company membership interests or other
equity interests, the number of shares or other equity interests owned by each
such Loan Party or Subsidiary and its percentage ownership, the number of shares
or other equity interests outstanding, the numbers of any certificate
representing such stock, shares, partnership interests, limited liability
company membership interests or other equity interests, and the number of shares
or other equity interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights in respect of any such stock,
shares, partnership interests, limited liability company membership interests or
other equity interests. Set forth on Schedule 10 is each equity investment of
each Loan Party that represents 50% or less of the equity of the entity in which
such investment was made. Set forth on Schedule 10 is a true and correct
organizational structure chart with respect to the Loan Parties and their
respective Subsidiaries as of the date hereof.
     11. Instruments and Tangible Chattel Paper; Advances. (a) Attached hereto
as Schedule 11(a) is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.
     (b) Attached hereto as Schedule 11(b) is a true and correct list of all
loans and advances made by any Company to any Company as of the date hereof,
which advances will be on and after the date hereof evidenced by one or more
Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.
     12. Intellectual Property. (a) Attached hereto as Schedule 12(a) is a
schedule setting forth all currently active applications and registrations for
Patents and Trademarks (each as defined in the U.S. Security Agreement; provided
that solely for purposes hereof, the references to “Pledgors” in such
definitions shall be deemed to be references to Loan Parties) and all licenses
with respect to Patents and Trademarks of (or licensed by) each Loan Party,
including the name of the registered owner and the registration number, or their
equivalents in non-U.S. jurisdictions, if any, of each such Patent, Trademark
and license with respect to Patents and Trademarks of (or licensed by) each Loan
Party. Attached hereto as Schedule 12(b) is a schedule setting forth all
currently active applications and registrations for Copyrights (as defined in
the U.S. Security Agreement; provided that solely for purposes hereof, the
references to “Pledgors” in such definition shall be deemed to be references to
Loan Parties) and licenses with respect to Copyrights of (or licensed by) each
Loan Party, except for licenses relating to commercially available software used
by each Loan Party having a replacement value of less than $100,000, including
the name of the registered owner and the registration number, or their
equivalents in non-U.S. jurisdictions, if any, of each such Copyright or license
with respect to Copyrights of (or licensed by) each Loan Party.
     (b) Attached hereto as Schedule 12(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office, or
their equivalents in non-U.S. jurisdictions,

 



--------------------------------------------------------------------------------



 



if any, are the filings necessary to record the security interests in currently
active applications and registrations for Trademarks, Patents and Copyrights and
licenses set forth on Schedule 12(a) and Schedule 12(b) for which each Loan
Party is a registered owner, including duly signed copies of each of the Patent
Security Agreement, Trademark Security Agreement and the Copyright Security
Agreement, or their equivalents in non-U.S. jurisdictions, if any, as
applicable.
     13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and
correct list of all Commercial Tort Claims (as defined in the U.S. Security
Agreement) other than Commercial Tort Claims which do not exceed $1,000,000 in
the aggregate for all Loan Parties held by each Loan Party, including a brief
description thereof.
     14. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts (other
than Excluded Deposit Accounts), Securities Accounts (other than Excluded
Securities Accounts) and Commodity Accounts (other than Excluded Commodities
Accounts) (each as defined in the U.S. Security Agreement) maintained by each
Loan Party, including the name of each institution where each such account is
held, the name and account number of each such account and the name of each
entity that holds each account.
     15. Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true and
correct list of all Letters of Credit issued in favor of each Loan Party, as
beneficiary thereunder, other than Letters of Credit which have a maximum
available amount not exceeding $250,000 in the aggregate for all Loan Parties.
     16. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate except as set forth on Schedule 16
hereto.
[The remainder of this page has been intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as
of the date first written above.

            NOVELIS CORPORATION
      By:           Name:           Title:           NOVELIS PAE CORPORATION
      By:           Name:           Title:           NOVELIS INC.
      By:           Name:           Title:           NOVELIS UK LTD
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS AG
      By:           Name:           Title:           NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Name:           Title:           4260848 CANADA INC.
      By:           Name:           Title:           4260856 CANADA INC.
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP
         By: 4260848 CANADA INC.                 Its: General Partner           
By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS BRAND LLC
      By:           Name:           Title:           NOVELIS SOUTH AMERICA
HOLDINGS LLC
      By:           Name:           Title:           ALUMINUM UPSTREAM HOLDINGS
LLC
      By:           Name:           Title:           NOVELIS EUROPE HOLDINGS
LIMITED
      By:           Name:           Title:           NOVELIS DEUTSCHLAND GMBH
      By:           Name:           Title:           NOVELIS SWITZERLAND SA
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            NOVELIS TECHNOLOGY AG
      By:           Name:           Title:           AV METALS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           NOVELIS SERVICES LIMITED
      By:           Name:           Title:           NOVELIS MADEIRA,
UNIPESSOAL, LDA
      By:           Name:           Title:           NOVELIS LUXEMBOURG S.A.
      By:           Name:           Title:           NOVELIS PAE S.A.S.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
HOLDING COMPANY
by its lawfully appointed attorney
in the presence of:
      By:           Name:           Title:           witness:
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Schedule 1(a)

Legal Names, Etc.

                                      Federal Employer             Registered
Organization       Identification Number (or     Legal Name   Type of Entity  
(Yes/No)   Organizational Numbera   equivalent)a   Jurisdiction of Organization
                      

 

a   If none, so state.

-10-



--------------------------------------------------------------------------------



 



Schedule 1(b)

Prior Organizational Names

          Loan Party   Prior Name   Date of Change             

-11-



--------------------------------------------------------------------------------



 



Schedule 1(c)

Changes in Identity; Other Names

                                          List of All Other                    
Names Used During Loan Party   Name of Entity   Action   Date of Action   State
of Formation   Past Five Years                              

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

-12-



--------------------------------------------------------------------------------



 



Schedule 2(a)

Chief Executive Offices

                  Loan Party   Address   County   State   Country               
       

-13-



--------------------------------------------------------------------------------



 



Schedule 2(b)

Location of Books

                  Loan Party   Address   County   State   Country               
       

-14-



--------------------------------------------------------------------------------



 



Schedule 2(c)

Other Places of Business

                  Loan Party   Address   County   State   Country               
       

-15-



--------------------------------------------------------------------------------



 



Schedule 2(d)

Additional Locations of Equipment and Inventory

                  Loan Party   Address   County   State   Country               
       

-16-



--------------------------------------------------------------------------------



 



Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Any Loan Party

                          Name of Entity in                     Possession of  
                  Collateral/Capacity   Address/Location of             Loan
Party   of such Entity   Collateral   County   State   Country                 
       

-17-



--------------------------------------------------------------------------------



 



Schedule 3

Prior Locations Maintained by Loan Parties
     

                  Loan Party   Address   County   State   Country               
       

-18-



--------------------------------------------------------------------------------



 



Schedule 4

Transactions Other Than in the Ordinary Course of Business

              Description of Transaction     Loan Party   Including Parties
Thereto   Date of Transaction            

-19-



--------------------------------------------------------------------------------



 



Schedule 5

File Search Reports

              Loan Party   Search Report dated   Prepared by   Jurisdiction    
           

     See attached.

-20-



--------------------------------------------------------------------------------



 



Schedule 6

Copy of Collateral Filings To Be Filed
     See attached.

-21-



--------------------------------------------------------------------------------



 



Schedule 7

Filings/Filing Offices

                      Applicable Security             Document            
[Mortgage, Security     Type of Filinga   Entity   Agreement or Other]  
Jurisdictions                 

 

a   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

-22-



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                              Landlord/Owner if   Description of Entity of
Record   Location Address   Owned or Leased   Leased   Lease Documents          
             

-23-



--------------------------------------------------------------------------------



 



Schedule 8(a)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements

-24-



--------------------------------------------------------------------------------



 



Schedule 9(a)
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

-25-



--------------------------------------------------------------------------------



 



Schedule 9(b)

Termination Statement Filings

                                          Type of       Collateral              
  Collateral Filing   Collateral   Filing Debtor   Jurisdiction   Secured Party
  Type of Collateral   [UCC-1, etc.]   Filing Date   Number                     
       

-26-



--------------------------------------------------------------------------------



 



Schedule 10

Equity Ownership and Other Equity Investments
1. Equity Ownership and other Equity Investments:

                                              Record Owner                      
          (Beneficial       No. of Shares or   No. of Shares or       No. Shares
Covered             Owner,       Interests   Interests       by Warrants; Loan
Party   Issuer   Type of Organization   if different)   Certificate No.   Owned
  Outstanding   Percentage Ownership   Options                                  
         

 

2.   Organizational Structure Chart:

See attached.

-27-



--------------------------------------------------------------------------------



 



Schedule 11(a)

Instruments and Tangible Chattel Paper
1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date                    

2. Chattel Paper:

-28-



--------------------------------------------------------------------------------



 



Schedule 11(b)

Advances
Intercompany Notes:

                  Noteholder   Obligor   Principal Amount   Date of Issuance  
Maturity Date                     

Unpaid Intercompany transfers of goods:

      Companies     (Advanced to/Advanced by)   Amount of Advances          

-29-



--------------------------------------------------------------------------------



 



Schedule 12(a)

Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

          OWNER   REGISTRATION NUMBER   DESCRIPTION          

Applications:

          OWNER   APPLICATION NUMBER   DESCRIPTION          

Licenses:

              LICENSEE   LICENSOR   REGISTRATION/
APPLICATION
NUMBER   DESCRIPTION              

CANADIAN PATENTS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   DESCRIPTION        
     

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   DESCRIPTION          
   

-30-



--------------------------------------------------------------------------------



 



Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   DESCRIPTION                  

[      ] PATENTS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   DESCRIPTION        
     

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   DESCRIPTION          
   

Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   DESCRIPTION                  

UNITED STATES TRADEMARKS:
Registrations:

          OWNER   REGISTRATION NUMBER   TRADEMARK          

Applications:

          OWNER   APPLICATION NUMBER   TRADEMARK          

-31-



--------------------------------------------------------------------------------



 



Licenses:

              LICENSEE   LICENSOR   REGISTRATION/APPLICATION
NUMBER   TRADEMARK              

CANADIAN TRADEMARKS:
Registrations:

              OWNER   REGISTRATION
NUMBER   COUNTRY/STATE   TRADEMARK              

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   TRADEMARK            
 

Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   TRADEMARK                  

[      ] TRADEMARKS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   TRADEMARK          
   

-32-



--------------------------------------------------------------------------------



 



Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   TRADEMARK            
 

Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   TRADEMARK                  

-33-



--------------------------------------------------------------------------------



 



Schedule 12(b)

Copyrights
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER          

Applications:

      OWNER   APPLICATION NUMBER      

Licenses:

              LICENSEE   LICENSOR   REGISTRATION/APPLICATION
NUMBER   DESCRIPTION              

CANADIAN COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

-34-



--------------------------------------------------------------------------------



 



Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   DESCRIPTION                  

[      ] COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                  LICENSEE   LICENSOR   COUNTRY/STATE   REGISTRATION/APPLICATION
NUMBER   DESCRIPTION                  

-35-



--------------------------------------------------------------------------------



 



Schedule 12(c)

Intellectual Property Filings

-36-



--------------------------------------------------------------------------------



 



Schedule 13

Commercial Tort Claims

-37-



--------------------------------------------------------------------------------



 



Schedule 14

Deposit Accounts, Securities Accounts and Commodity Accounts

              OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT NUMBERS  
           

LOCAL CASH ACCOUNTS

              OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT NUMBERS  
           

-38-



--------------------------------------------------------------------------------



 



Schedule 15

Letter of Credit Rights

-39-



--------------------------------------------------------------------------------



 



Schedule 16

Changes from Circumstances Described in Perfection Certificate

-40-



--------------------------------------------------------------------------------



 



EXHIBIT L-2
PERFECTION CERTIFICATE SUPPLEMENT
     This Perfection Certificate Supplement, dated as of [          ], 201[   ]
is delivered pursuant to Section 5.01(e) of that certain Credit Agreement, dated
as of December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”), by and among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act, AV METALS
INC., a corporation formed under the Canada Business Corporations Act, the
Subsidiary Guarantors from time to time party thereto (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Credit Agreement), the Lenders from time to time party thereto, BANK OF
AMERICA, N.A., as Administrative Agent and Collateral Agent, and the other
parties party thereto.
     The undersigned hereby certify to the Administrative Agent, the Collateral
Agent, and each of the other Secured Parties that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
     1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a
part hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth
the exact legal name of each Loan Party, as such name appears in its respective
certificate or articles of incorporation, memorandum or articles of association,
or any other organizational document; (y) each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) to the Prior Perfection
Certificate, (ii) organized under the laws of the jurisdiction disclosed next to
its name in Schedule 1(a) to the Prior Perfection Certificate and (iii) a
registered organization in such jurisdiction except to the extent disclosed in
Schedule 1(a) to the Prior Perfection Certificate; and (z) set forth in
Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the United States Federal Employer Identification Number (or
equivalent under the laws of the relevant jurisdiction of organization of such
Loan Party) of each Loan Party.
     (b) Except as listed on Schedule 1(b) attached hereto and made a part
hereof, set forth in Schedule 1(b) of the Prior Perfection Certificate is any
other corporate or organizational names each Loan Party has had in the past five
years, together with the date of the relevant change.
     (c) Except as listed on Schedule 1(c) attached hereto and made a part
hereof, set forth in Schedule 1(c) of the Prior Perfection Certificate is (i) a
list of all other names (including trade names or similar appellations) used by
each Loan Party, or any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and the date hereof and (ii) the information required by Section 1 of
this certificate for any other business or organization to which each Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time in the past
five years and the date hereof. Except as set forth in Schedule 1(c) attached
hereto and made a part hereof and on Schedule 1(c) of the Prior Perfection
Certificate, no Loan Party has changed its jurisdiction of organization at any
time during the past four months.

 



--------------------------------------------------------------------------------



 



     2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto
and made a part hereof, the [chief executive]1 [registered]2 office of each Loan
Party is located at the address set forth in Schedule 2(a) of the Prior
Perfection Certificate.
     (b) Except as listed on Schedule 2(b) attached hereto and made a part
hereof, set forth in Schedule 2(b) of the Prior Perfection Certificate are all
locations where each Loan Party maintains any books or records relating to any
Collateral.
     (c) Except as listed on Schedule 2(c) attached hereto and made a part
hereof, set forth in Schedule 2(c) of the Prior Perfection Certificate are all
the other places of business of each Loan Party.
     (d) Except as listed on Schedule 2(d) attached hereto and made a part
hereof, set forth in Schedule 2(d) of the Prior Perfection Certificate are all
other locations where each Loan Party maintains any of the Collateral consisting
of inventory or equipment not identified above where such Collateral owned by
the Loan Parties at each such location exceeds $500,000, provided that the
aggregate value of such Collateral owned by the Loan Parties at each such
location does not exceed $2,500,000 in the aggregate.
     (e) Except as listed on Schedule 2(e) attached hereto and made a part
hereof, set forth in Schedule 2(e) of the Prior Perfection Certificate are the
names and addresses of all persons or entities other than each Loan Party, such
as lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where such
Collateral in possession of each person or such entity exceeds $500,000,
provided that the aggregate value of such Collateral in the possession of each
person or such entity does not exceed $2,500,000 in the aggregate.
     3. [Intentionally omitted].
     4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate,, all of the Collateral has been originated by
each Loan Party in the ordinary course of business or consists of goods which
have been acquired by such Loan Party in the ordinary course of business from a
person in the business of selling goods of that kind.
     5. [Intentionally omitted].
     6. [Collateral Filings. [To the extent applicable, except]3 [Except]4 as
listed on Schedule 6 attached hereto and made a part hereof, the financing
statements, mortgages, charges and other filings
 

1   Delete in U.K. Perfection Certificate Supplement.   2   Insert in U.K.
Perfection Certificate Supplement.   3   Insert in Swiss, German and Brazilian
Perfection Certificate Supplements.   4   Insert in U.S., Canadian and Irish
Perfection Certificate Supplements.

-2-



--------------------------------------------------------------------------------



 



(collectively, “Collateral Filings”), in each case, duly authorized by each Loan
Party constituting the debtor (or the equivalent thereof under the laws of each
relevant jurisdiction), including the indications of the collateral relating to
the applicable Security Agreement or the applicable Mortgage or other applicable
Security Document, are set forth in Schedule 6 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 7 hereto and thereto.]5 [[Intentionally
Omitted].]6
     7. Schedule of Filings. [[To the extent applicable, except]7 [Except]8 as
listed on Schedule 7 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 7 is a schedule of (i) the appropriate
filing offices for the Collateral Filings attached hereto and thereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 12 hereto and thereto and (iii) any other actions required to create,
preserve, protect and perfect the security interests in the Collateral granted
to the Collateral Agent and/or the Lenders and other Secured Parties under the
Security Documents (other than the Mortgages) (the “Pledged Collateral”). No
other [filings or]9 actions[, except those mentioned in the respective Security
Documents]10 are required to create, preserve, protect and perfect such security
interests in the Pledged Collateral, except as set forth in Section 12(b).]11
[Except as listed on Schedule 7 attached hereto and made a part hereof, attached
to the Prior Perfection Certificate as Schedule 7 is a schedule of (i) the forms
395, financing statements, and other filings (collectively, “Collateral
Filings”) which will, in each case, be duly authorized by the relevant U.K. Loan
Party or the Collateral Agent’s counsel and filed with the appropriate Filing
Offices in respect of the security interests in the Collateral granted to the
Collateral Agent and/or the Lenders and other Secured Parties under the Security
Documents and (ii) the appropriate filing offices for the Collateral Filings. No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral granted to the Collateral Agent and/or
the Lenders and other Secured Parties under the Security Documents (other than
the Mortgages and as set forth in Section 12(b)).]12
 

5   Delete in U.K. Perfection Certificate Supplement.   6   Insert in U.K.
Perfection Certificate Supplement.   7   Insert in Swiss, German and Brazilian
Perfection Certificate Supplements.   8   Insert in U.S., Canadian and Irish
Perfection Certificate Supplements.   9   Delete in German Perfection
Certificate Supplement.   10   Insert in German Perfection Certificate
Supplement.   11   Delete in U.K. Perfection Certificate Supplement.   12  
Insert in U.K. Perfection Certificate Supplement.

-3-



--------------------------------------------------------------------------------



 



     8. Real Property. Except as listed on Schedule 8(a) attached hereto and
made a part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list
of all real property owned or leased by each Loan Party [noting]13 [that will
form]14 Mortgaged Property [as of the Closing Date or pursuant to Section
5.11(c) of the Credit Agreement and filing offices for Mortgages]15 as of the
Closing Date or pursuant to Section 5.11(c) of the Credit Agreement [are listed
in the land registry excerpts separately delivered to the Collateral Agent]16.
Except as described on Schedule 8(b) attached hereto, no Loan Party has entered
into any leases, subleases, tenancies, franchise agreements, licenses or other
occupancy arrangements as owner, lessor, sublessor, licensor, franchisor or
grantor with respect to any of the real property described on Schedule 8(a) or
Schedule 8(a) of the Prior Perfection Certificate, other than those listed on
Schedule 8(b) of the Prior Perfection Certificate, and no Loan Party has any
Leases which require the consent of the landlord, tenant or other party thereto
to the Transactions.
     9. [Intentionally Omitted].
     10. Equity Ownership and Other Equity Investments. Except as listed on
Schedule 10(a) attached hereto and made a part hereof, Schedule 10(a) to the
Prior Perfection Certificate is a true and correct list of all of the
authorized, and the issued and outstanding, stock, shares, partnership
interests, limited liability company membership interests or other equity
interests of each Loan Party and its Subsidiaries and the record and beneficial
owners of such stock, shares, partnership interests, limited liability company
membership interests or other equity interests, the number of shares or other
equity interests owned by each such Loan Party or Subsidiary and its percentage
ownership, the number of shares or other equity interests outstanding, the
numbers of any certificate representing such stock, shares, partnership
interests, limited liability company membership interests or other equity
interests, and the number of shares or other equity interests covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights in respect of any such stock, shares, partnership interests, limited
liability company membership interests or other equity interests. Except as set
forth on Schedule 10(b) attached hereto and made a part hereof, Schedule 10(b)
to the Prior Perfection Certificate sets forth each equity investment of each
Loan Party that represents 50% or less of the equity of the entity in which such
investment was made. Except as set forth on Schedule 10 attached hereto and made
a part hereof, set forth on Schedule 10 to the Prior Perfection Certificate is a
true and correct organizational structure chart with respect to the Loan Parties
and their respective Subsidiaries as of the date hereof.
     11. Instruments and Tangible Chattel Paper; Advances. (a) Except as listed
on Schedule 11(a) attached hereto and made a part hereof, Schedule 11(a) to the
Prior Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.
 

13   Delete in U.K. Perfection Certificate Supplement.   14   Insert in U.K.
Perfection Certificate Supplement.   15   Delete in U.K. Perfection Certificate
Supplement.   16   Insert in German Perfection Certificate Supplement.

-4-



--------------------------------------------------------------------------------



 



     (b) Except as listed on Schedule 11(b) attached hereto and made a part
hereof, Schedule 11(b) to the Prior Perfection Certificate is a true and correct
list of all loans and advances made by any Company to any Company as of the date
hereof, which advances will be on and after the date hereof evidenced by one or
more Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents [and
(ii) a true and correct list of all unpaid intercompany transfers of goods sold
and delivered by or to any Company as of the date hereof]17.
     12. Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof , Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Loan Party’s currently
active applications and registrations for Patents and Trademarks (each as
defined in the U.S. Security Agreement; provided that solely for purposes
hereof, the references to “Pledgors” in such definitions shall be deemed to be
references to Loan Parties) and all licenses with respect to Patents and
Trademarks of (or licensed by) each Loan Party, and their equivalents in
non-U.S. jurisdictions, including the name of the owner (and the registered
owner) and the registration number of each such Patent, Trademark and license
with respect to Patents and Trademarks of (or licensed by) each Loan Party,18 or
their equivalents in non-US jurisdictions. Except as listed on Schedule 12(b)
attached hereto and made a part hereof, Schedule 12(b) to the Prior Perfection
Certificate is a schedule setting forth all currently-active applications and
registrations for Copyrights (as defined in the U.S. Security Agreement;
provided that solely for purposes hereof, the references to “Pledgors” in such
definition shall be deemed to be references to Loan Parties) and licenses with
respect to Copyrights of (or licensed by) each Loan Party, except for licenses
relating to commercially available software used by each Loan Party having a
replacement value of less than $100,000, in each case, including the name of the
owner (and the registered owner) and the registration number, or their
equivalents in non-U.S. jurisdictions, if any, of each such Copyright or license
with respect to Copyrights of (or licensed by) each Loan Party, or their
equivalents in non-U.S. jurisdictions.
     (b) Except as listed on Schedule 12(c) and Schedule 7 attached hereto and
made a part hereof, the filings listed or provided in Schedule 7 and
Schedule 12(c) attached to the Prior Perfection Certificate, together with those
filings required pursuant to Schedule 5.16 to the Credit Agreement, and any
filings necessary to bring the title to the relevant Intellectual Property into
the name of the Loan Party which owns such Intellectual Property, are the filing
necessary to perfect and record the security interests in the currently active
applications and registrations for Trademarks, Patents and Copyrights and
licenses with respect to Trademarks, Patents and Copyrights, and non-U.S.
equivalents, set forth on Schedules 12(a) and 12(b) hereto for which a Loan
Party is a registered owner and which are established under the laws of the
United States, Canada, the U.K., Germany and Switzerland. The Loan Parties have
delivered to the Collateral Agent duly signed copies of each of the Patent
Security Agreement, Trademark Security Agreement, and Copyright Security
Agreement, as applicable to U.S. Patents Trademarks and Copyrights on Schedules
12(a) and 12(b) attached hereto, a Security Transfer and Assignment Agreement
with Regard to Intellectual Property, as applicable to German Intellectual
Property on Schedules 12(a) and 12(b) attached hereto, Form 24s as applicable to
U.K. Intellectual Property on Schedules 12(a) and 12(b)
 

17   Insert in U.K. and Swiss Perfection Certificate Supplements   18  
Substitute in the U.K. Perfection Certificate “Intellectual Property specified
in and charged and/or assigned under the U.K. Security Agreement

-5-



--------------------------------------------------------------------------------



 



attached hereto, and such other duly executed forms as are necessary to
effectuate and perfect the Agent’s Lien in the Patents, Trademarks Copyrights
and non-U.S. equivalents listed on Schedules 12(a) and 12(b) which are
established under the laws of the U.S., the U.K., Canada, Germany and
Switzerland.
     13. [Commercial Tort Claims. Except as listed on Schedule 13 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 13 is a true and correct list of all Commercial Tort Claims (as defined
in the U.S. Security Agreement) other than Commercial Tort Claims which do not
exceed $1,000,000 in the aggregate for all Loan Parties, held by each Loan
Party, including a brief description thereof.]19 [[Intentionally Omitted].]20
     14. [Deposit Accounts, Securities Accounts and Commodity Accounts]21
[Securities Accounts]22. Except as listed on Schedule 14 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 14
is a true and complete list of all [Deposit Accounts (other than Excluded
Deposit Accounts), Securities Accounts (other than Excluded Securities Accounts)
and Commodity Accounts (other than Excluded Commodities Accounts) (each as
defined in the U.S. Security Agreement)]23 [Securities Accounts (each as defined
in the U.K. Security Agreement)]24 maintained by each Loan Party, including the
name of each institution where each such account is held, the name and account
number of each such account and the name of each entity that holds each account.
     15. Letter-of-Credit Rights. Except as listed on Schedule 15 attached
hereto and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 15 is a true and correct list of all Letters of Credit issued in favor
of each Loan Party, as beneficiary thereunder, other than Letters of Credit
which have a maximum available amount not exceeding $250,000 in the aggregate
for all Loan Parties.
     16. No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate Supplement except as set forth on
Schedule 16 hereto.
[The remainder of this page has been intentionally left blank]
 

19   Delete in U.K. Perfection Certificate Supplement.   20   Insert in U.K.
Perfection Certificate Supplement.   21   Delete in U.K. Perfection Certificate
Supplement.   22   Insert in U.K. Perfection Certificate Supplement.   23  
Delete in U.K. Perfection Certificate Supplement.   24   Insert in U.K.
Perfection Certificate Supplement.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.

            [_____________________]25
        By:           Name:           Title:        

 

25   Insert Loan Party names.

-7-



--------------------------------------------------------------------------------



 



Schedule 1(a)
Legal Names, Etc.

                                      Federal Employer             Registered
Organization       Identification Number (or     Legal Name   Type of Entity  
(Yes/No)   Organizational Numbera   equivalent)a   Jurisdiction of Organization
                     

 

a   If none, so state.

-8-



--------------------------------------------------------------------------------



 



Schedule 1(b)
Prior Organizational Names

          Loan Party   Prior Name   Date of Change          

 



--------------------------------------------------------------------------------



 



Schedule 1(c)
Changes in Identity; Other Names

                                          List of All Other                    
Names Used During Loan Party   Name of Entity   Action   Date of Action   State
of Formation   Past Five Years                      

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate Supplement]

 



--------------------------------------------------------------------------------



 



Schedule 2(a)
Chief Executive Offices

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(b)
Location of Books

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(c)
Other Places of Business

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(d)
Additional Locations of Equipment and Inventory

                  Loan Party   Address   County   State   Country              
   

 



--------------------------------------------------------------------------------



 



Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Any Loan Party

                          Name of Entity in                     Possession of  
                  Collateral/Capacity   Address/Location of             Loan
Party   of such Entity   Collateral   County   State   Country                  
   

 



--------------------------------------------------------------------------------



 



Schedule 4
Transactions Other Than in the Ordinary Course of Business

                    Loan Party   Description of Transaction Including Parties
Thereto   Date of Transaction          

 



--------------------------------------------------------------------------------



 



Schedule 6
Copy of Collateral Filings To Be Filed
See attached.

 



--------------------------------------------------------------------------------



 



Schedule 7
Filings/Filing Offices

                      Applicable Security             Document            
[Mortgage, Security     Type of Filinga   Entity   Agreement or Other]  
Jurisdictions              

 

a   UCC-1 financing statement, fixture filing, mortgage, intellectual property
filing or other necessary filing.

 



--------------------------------------------------------------------------------



 



Schedule 8(a)
Real Property

                              Landlord/Owner if   Description of Entity of
Record   Location Address   Owned or Leased   Leased   Lease Documents          
       

 



--------------------------------------------------------------------------------



 



Schedule 8(b)
Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements

 



--------------------------------------------------------------------------------



 



Schedule 9(a)
Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 



--------------------------------------------------------------------------------



 



Schedule 9(b)
Termination Statement Filings

                                          Type of Collateral                    
    Filing [UCC-1,   Collateral Filing   Collateral Filing Debtor   Jurisdiction
  Secured Party   Type of Collateral   etc.]   Date   Number                    
     

 



--------------------------------------------------------------------------------



 



Schedule 10
Equity Ownership and Other Equity Investments
     1. Equity Ownership and other Equity Investments:

                                              Record Owner       No. of Shares
or   No. of Shares or       No. Shares Covered             (Beneficial Owner,  
    Interests   Interests       by Warrants; Loan Party   Issuer   Type of
Organization   if different)   Certificate No.   Owned   Outstanding  
Percentage Ownership   Options                                  

     2. Organizational Structure Chart:
     See attached.

 



--------------------------------------------------------------------------------



 



Schedule 11(a)
Instruments and Tangible Chattel Paper
1. Promissory Notes:

                  Entity   Principal Amount   Date of Issuance   Interest Rate  
Maturity Date                  

2. Chattel Paper:

 



--------------------------------------------------------------------------------



 



Schedule 11(b)
Advances
Intercompany Notes:

                  Noteholder   Obligor   Principal Amount   Date of Issuance  
Maturity Date                  

Unpaid Intercompany transfers of goods:

      Companies     (Advanced to/Advanced by)   Amount of Advances      

 



--------------------------------------------------------------------------------



 



Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:

          OWNER   REGISTRATION NUMBER   DESCRIPTION          

Applications:

          OWNER   APPLICATION NUMBER   DESCRIPTION          

Licenses:

                      REGISTRATION/ APPLICATION     LICENSEE   LICENSOR   NUMBER
  DESCRIPTION              

CANADIAN PATENTS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   DESCRIPTION        
     

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   DESCRIPTION          
   

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

[     ] PATENTS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   DESCRIPTION        
     

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   DESCRIPTION          
   

Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

UNITED STATES TRADEMARKS:
Registrations:

          OWNER   REGISTRATION NUMBER   TRADEMARK          

Applications:

          OWNER   APPLICATION NUMBER   TRADEMARK          

 



--------------------------------------------------------------------------------



 



Licenses:

              LICENSEE   LICENSOR   REGISTRATION/ APPLICATION NUMBER   TRADEMARK
             

CANADIAN TRADEMARKS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   TRADEMARK          
   

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   TRADEMARK            
 

Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   TRADEMARK                  

[               ] TRADEMARKS:
Registrations:

              OWNER   REGISTRATION NUMBER   COUNTRY/STATE   TRADEMARK          
   

Applications:

              OWNER   APPLICATION NUMBER   COUNTRY/STATE   TRADEMARK            
 

 



--------------------------------------------------------------------------------



 



Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   TRADEMARK                  

 



--------------------------------------------------------------------------------



 



Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS
Registrations:

          OWNER   TITLE   REGISTRATION NUMBER          

Applications:

      OWNER   APPLICATION NUMBER      

Licenses:

                      REGISTRATION/ APPLICATION     LICENSEE   LICENSOR   NUMBER
  DESCRIPTION              

CANADIAN COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

 



--------------------------------------------------------------------------------



 



[               ] COPYRIGHTS
Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER              

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER          

Licenses:

                              REGISTRATION/     LICENSEE   LICENSOR  
COUNTRY/STATE   APPLICATION NUMBER   DESCRIPTION                  

 



--------------------------------------------------------------------------------



 



Schedule 12(c)
Intellectual Property Filings

 



--------------------------------------------------------------------------------



 



Schedule 13
Commercial Tort Claims

 



--------------------------------------------------------------------------------



 



Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts

              OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT NUMBERS  
           

LOCAL CASH ACCOUNTS

              OWNER   TYPE OF ACCOUNT   BANK OR INTERMEDIARY   ACCOUNT NUMBERS  
           

 



--------------------------------------------------------------------------------



 



Schedule 15
Letter of Credit Rights

 



--------------------------------------------------------------------------------



 



Schedule 16
Changes from Circumstances Described in Perfection Certificate

 



--------------------------------------------------------------------------------



 



Exhibit M-1
EXECUTION VERSION
 
SECURITY AGREEMENT
made by
NOVELIS INC.,
as the Borrower,
and
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
in favor of
BANK OF AMERICA, N.A.,
as Collateral Agent
 
Dated as of December 17, 2010
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT
TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL
AGENT HEREUNDER ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF
DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
NOVELIS INC., NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848
CANADA INC., 4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS
CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA
HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS UK LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY,
NOVELIS DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
OR NOVELIS INC. FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE
REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK
OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED
IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR
THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND
CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND
THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

            Page  
PREAMBLE
    1  
 
       
RECITALS
    1  
 
       
AGREEMENT
    2  
 
       
ARTICLE I
       
 
       
DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.1. DEFINITIONS
    2  
SECTION 1.2. INTERPRETATION
    9  
SECTION 1.3. RESOLUTION OF DRAFTING AMBIGUITIES
    9  
SECTION 1.4. PERFECTION CERTIFICATE
    9  
 
       
ARTICLE II
       
 
       
GRANT OF SECURITY AND SECURED OBLIGATIONS
       
 
       
SECTION 2.1. GRANT OF SECURITY INTEREST
    10  
SECTION 2.2. FILINGS
    11  
 
       
ARTICLE III
       
 
       
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED COLLATERAL
       
 
       
SECTION 3.1. DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
    11  
SECTION 3.2. PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
    12  
SECTION 3.3. FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED
SECURITY INTEREST
    13  
SECTION 3.4. OTHER ACTIONS
    13  
SECTION 3.5. JOINDER OF ADDITIONAL GUARANTORS
    16  
SECTION 3.6. SUPPLEMENTS; FURTHER ASSURANCES
    17  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
SECTION 4.1. TITLE
    17  
SECTION 4.2. VALIDITY OF SECURITY INTEREST
    17  
SECTION 4.3. DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
    18  
 
       

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 4.4. OTHER FINANCING STATEMENTS
    18  
SECTION 4.5. [INTENTIONALLY OMITTED]
    18  
SECTION 4.6. DUE AUTHORIZATION AND ISSUANCE
    18  
SECTION 4.7. CONSENTS, ETC.
    18  
SECTION 4.8. PLEDGED COLLATERAL
    18  
SECTION 4.9. INSURANCE
    19  
 
       
ARTICLE V
       
 
       
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
       
 
       
SECTION 5.1. PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
    19  
SECTION 5.2. VOTING RIGHTS; DISTRIBUTIONS; ETC.
    19  
SECTION 5.3. [INTENTIONALLY OMITTED]
    20  
SECTION 5.4. [INTENTIONALLY OMITTED]
    20  
SECTION 5.5. CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY
INTERESTS
    20  
 
       
ARTICLE VI
       
 
       
CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
       
 
       
SECTION 6.1. GRANT OF INTELLECTUAL PROPERTY LICENSE
    21  
SECTION 6.2. PROTECTION AND MAINTENANCE OF INTELLECTUAL PROPERTY COLLATERAL
    21  
SECTION 6.3. AFTER-ACQUIRED PROPERTY
    22  
SECTION 6.4. LITIGATION
    22  
 
       
ARTICLE VII
       
 
       
CERTAIN PROVISIONS CONCERNING RECEIVABLES
       
 
       
SECTION 7.1. MAINTENANCE OF RECORDS
    23  
SECTION 7.2. MODIFICATION OF TERMS, ETC
    23  
SECTION 7.3. COLLECTION
    23  
 
       
ARTICLE VIII
       
 
       
TRANSFERS
       
 
       
SECTION 8.1. TRANSFERS OF PLEDGED COLLATERAL
    24  

-ii-



--------------------------------------------------------------------------------



 



            Page  
ARTICLE IX
       
 
       
REMEDIES
       
 
       
SECTION 9.1. REMEDIES
    24  
SECTION 9.2. NOTICE OF SALE
    26  
SECTION 9.3. WAIVER OF NOTICE AND CLAIMS
    26  
SECTION 9.4. CERTAIN SALES OF PLEDGED COLLATERAL
    26  
SECTION 9.5. NO WAIVER; CUMULATIVE REMEDIES
    27  
SECTION 9.6. CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL PROPERTY
    28  
 
       
ARTICLE X
       
 
       
APPLICATION OF PROCEEDS
       
 
       
SECTION 10.1. APPLICATION OF PROCEEDS
    28  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS
       
 
       
SECTION 11.1. CONCERNING COLLATERAL AGENT
    28  
SECTION 11.2. COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT APPOINTED
ATTORNEY-IN-FACT
    29  
SECTION 11.3. CONTINUING SECURITY INTEREST; ASSIGNMENT
    30  
SECTION 11.4. [INTENTIONALLY OMITTED]
    30  
SECTION 11.5. MODIFICATION IN WRITING
    31  
SECTION 11.6. NOTICES
    31  
SECTION 11.7. GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
    31  
SECTION 11.8. SEVERABILITY OF PROVISIONS
    31  
SECTION 11.9. EXECUTION IN COUNTERPARTS
    31  
SECTION 11.10. BUSINESS DAYS
    31  
SECTION 11.11. NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
    31  
SECTION 11.12. NO CLAIMS AGAINST COLLATERAL AGENT
    32  
SECTION 11.13. NO RELEASE
    32  
SECTION 11.14. OBLIGATIONS ABSOLUTE
    32  
SECTION 11.15. INTERCREDITOR AGREEMENT GOVERNS
    33  
SECTION 11.16. DELIVERY OF COLLATERAL
    33  
SECTION 11.17. MORTGAGES
    33  
SECTION 11.18. CONFLICTS WITH CANADIAN SECURITY AGREEMENT
    33  
 
       
SIGNATURES
    S-1  

-iii-



--------------------------------------------------------------------------------



 



     
EXHIBIT 1
  Form of Issuer’s Acknowledgment
EXHIBIT 2
  Form of Securities Pledge Amendment
EXHIBIT 3
  Form of Joinder Agreement
EXHIBIT 4
  Form of Copyright Security Agreement
EXHIBIT 5
  Form of Patent Security Agreement
EXHIBIT 6
  Form of Trademark Security Agreement
EXHIBIT 7
  Form of Bailee Letter

-iv-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This SECURITY AGREEMENT, dated as of December 17, 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”), made by NOVELIS INC.,
a corporation amalgamated under the Canada Business Corporations Act (the
“Borrower”), and the Guarantors from to time to time party hereto (the
“Guarantors”), as pledgors, assignors and debtors (the Borrower, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors”, and each, a “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as collateral agent pursuant to the Credit Agreement (as
hereinafter defined) (in such capacity and together with any successors in such
capacity, the “Collateral Agent”).
R E C I T A L S:
          A. The Borrower, AV Metals Inc., a corporation formed under the Canada
Business Corporations Act, the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent and as Collateral Agent, and the other parties from time to
time party thereto have, in connection with the execution and delivery of this
Agreement, entered into that certain Credit Agreement, dated as of December 17,
2010 (as amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”; which term shall also include and refer to any increase
in the amount of indebtedness under the Credit Agreement).
          B. The Borrower has, pursuant to the Credit Agreement, borrowed the
Loans provided for thereunder, and each Guarantor has, pursuant to the Credit
Agreement, unconditionally guaranteed the Secured Obligations.
          C. The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
          D. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Secured Obligations.
          E. It is a condition to the obligations of the Lenders to make the
Loans under the Credit Agreement that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.
A G R E E M E N T:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Entitlement”; “Securities Intermediary”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
          (b) Capitalized terms used but not otherwise defined herein that are
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each Person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Bailee Letter” shall be an agreement in form substantially similar to
Exhibit 7 hereto or in such other form and substance reasonably satisfactory to
the Collateral Agent.
          “Bankruptcy Code” shall mean Title 11 of the United States Code
entitled “Bankruptcy”, as now and hereinafter in effect, or any successor
statute.
          “Borrower” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.
          “Cash Management System” shall mean a cash management system
acceptable to the Collateral Agent among the Pledgors in the United States,
Canada, England and Wales, Switzerland and Germany (and any other jurisdiction
in which a borrower or borrowing base guarantor under the Revolving Credit
Agreement is located).
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Collateral Agent establishing
the Collateral Agent’s Control with respect to any Commodity Account.

-2-



--------------------------------------------------------------------------------



 



          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or property lease contracts, licenses,
agreements and grants and all other contracts, licenses, agreements or grants
(in each case, whether written or oral, or third party or intercompany), between
such Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control”, as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control”, as such term is defined in Section 8-106
of the UCC, (iii) in the case of any Commodity Contract, “control”, as such term
is defined in Section 9-106 of the UCC, and (iv) in the case of any
Letter-of-Credit Right, “control”, as such term is defined in Section 9-107 of
the UCC.
          “Control Agreements” shall mean, collectively, the Deposit Account
Control Agreement, the Securities Account Control Agreement and the Commodity
Account Control Agreement.
          “Copyright” shall mean, collectively, all copyrights (whether
statutory or common law, whether established, registered or recorded in Canada,
the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
mask works (as such term is defined in 17 U.S.C. Section 901, et seq.), together
with any and all (i) copyright registrations and applications, (ii) rights and
privileges arising under applicable law with respect to such copyrights,
(iii) renewals and extensions thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 4 hereto.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A hereof.
          “Deposit Account Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Deposit Account.
          “Deposit Accounts” shall mean, collectively, (i) all “deposit
accounts” (as defined in Article 9 of the UCC) and all accounts and sub-accounts
relating to any of the foregoing accounts and (ii) all cash, funds, checks,
notes and instruments from time to time held in, credited to or on deposit in
any of the accounts or sub-accounts described in clause (i) of this definition.
          “Discharge of Revolving Credit Secured Obligations” shall have the
meaning assigned to such term in the Intercreditor Agreement.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.

-3-



--------------------------------------------------------------------------------



 



          “Excluded Commodities Accounts” shall mean Commodities Accounts with
Investment Property or other property held in or credited to such Commodities
Accounts with an aggregate value of less than $1,000,000 at any time with
respect to any particular Commodities Account and less than $2,500,000 at any
time in the aggregate for all such Commodities Accounts.
          “Excluded Deposit Accounts” shall mean (i) Deposit Accounts that are
zero balance disbursement accounts, (ii) Deposit Accounts used solely to fund
payroll, payroll taxes and similar employment taxes or employee benefits in the
ordinary course of business, (iii) local Deposit Accounts listed on Schedule 14
of the Perfection Certificate under the heading “Local Cash Accounts” that are
not a part of the Cash Management System which individually do not at any time
contain funds in excess of $100,000 and, together with all other such local cash
accounts, do not contain funds in excess of $2,000,000, and (iv) other Deposit
Accounts with an amount on deposit of less than $1,000,000 at any time with
respect to any particular Deposit Account and less than $2,500,000 at any time
in the aggregate for all such Deposit Accounts; provided that notwithstanding
the foregoing, no Net Cash Proceeds Account shall be an Excluded Deposit
Account.
          “Excluded Securities Accounts” shall mean (i) Securities Accounts with
Investment Property or other property held in or credited to such Securities
Accounts with an aggregate value of less than $10,000,000 at any time in the
aggregate for all such Securities Accounts and (ii) Securities Accounts with
property held in or credited to such Securities Accounts consisting solely of
the Equity Interests of Aluminum Company of Malaysia Berhad.
          “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement to which any Pledgor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement (other
than any of the foregoing entered into with the Borrower or any of its
Restricted Subsidiaries) or any Requirement of Law applicable thereto, validly
prohibit the creation by such Pledgor of a security interest (or, in the case of
any agreement (but not any permit or license), require the consent of any person
therefor (so long as any such consent requirement is permitted under
Section 6.19 of the Credit Agreement)) in such permit, license or agreement in
favor of the Collateral Agent (after giving effect to Sections 9-406(d),
9-407(a), 9-408(a) or 9-409 of the UCC (or any successor provision or
provisions) or any other applicable law (including the Bankruptcy Code) or
principles of equity),
     (b) any “Venture Interests” as defined in the Joint Venture Agreement,
dated January 18, 1985, between Arco Logan Inc. and Alcan Aluminum Corporation,
as such Joint Venture Agreement may have been amended prior to June 4, 2009, and
any Equity Interest in any other joint ventures to the extent the terms of the
applicable joint venture agreement (other than any of the foregoing entered into
with the Borrower or any Restricted Subsidiary), prohibit the creation by the
applicable Pledgor of a security interest, or require the consent of any person
therefor, in such Equity Interests in favor of the Collateral Agent, but only to
the extent and for so long as (i) the terms of the applicable agreement prohibit
the creation by the applicable Pledgor of a security interest in such “Venture
Interests” or other Equity Interests in favor of the Collateral Agent (after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law (including
the Bankruptcy Code) or principles of equity) and (ii) such prohibition is
permitted by Section 6.19 of the Credit Agreement,

-4-



--------------------------------------------------------------------------------



 



     (c) any property owned by any Pledgor on the date hereof or hereafter
acquired that is subject to a Lien securing a Purchase Money Obligation or
Capital Lease Obligation permitted to be incurred pursuant to the provisions of
the Credit Agreement if the contract or other agreement in which such Lien is
granted (or the documentation providing for such Purchase Money Obligation or
Capital Lease Obligation) validly prohibits the creation of any other Lien on
such property,
     (d) any United States trademark or service mark application filed on the
basis of a Pledgor’s intent-to-use such mark, in each case, unless and until
evidence of the use of such trademark in interstate commerce is submitted to and
accepted by the United States Patent and Trademark Office,
     (e) any Equity Interests of Novelis de Mexico, S.A. de C.V. so long as
(i) such Subsidiary is an Excluded Collateral Subsidiary and (ii) the pledge of
or grant of a security interest in the Equity Interests of such Subsidiary
pursuant hereto would constitute an investment of earnings in United States
property under Section 956 (or a successor provision) of the Code, which
investment would or could reasonably be expected to trigger an increase in the
net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined by
the Collateral Agent; provided, however, that Excluded Property shall not
include (x) Voting Stock of such Subsidiary representing not more than 65% of
the total voting power of all outstanding Voting Stock of such Subsidiary and
(y) 100% of the Equity Interests not constituting Voting Stock of such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this clause (e),
     (f) any leasehold interests in real property,
     (g) any Excluded Equity Interests and any Equity Interests in Excluded
Collateral Subsidiaries that are not Loan Parties,
     (h) motor vehicles and any other assets where ownership is evidenced by a
certificate of title,
     (i) deposits posted by customers pursuant to forward sale agreements
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and that is held in a segregated Deposit Account
that is not commingled with any other Collateral (other than other such deposits
posted by customers), and any Deposit Accounts and Securities Accounts to which
only such customer deposits are credited;
     (j) Letter of Credit Rights that are not Supporting Obligations.
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clauses
(a) through (j) (unless such Proceeds, substitutions or replacements would
constitute Excluded Property referred to in clauses (a) through (i)).
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles”, as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such Pledgor’s rights, title
and interest in, to and under all Contracts and insurance policies (including
all rights and remedies relating to monetary damages, including indemnification
rights and remedies, and

-5-



--------------------------------------------------------------------------------



 



claims for damages or other relief pursuant to or in respect of any Contract),
(ii) all know-how and warranties relating to any of the Pledged Collateral or
the Mortgaged Property, (iii) any and all other rights, claims, choses-in-action
and causes of action of such Pledgor against any other Person and the benefits
of any and all collateral or other security given by any other Person in
connection therewith, (iv) all guarantees, endorsements and indemnifications on,
or of, any of the Pledged Collateral or any of the Mortgaged Property, (v) all
intellectual property, (vi) all lists, books, records, correspondence, ledgers,
printouts, files (whether in printed form or stored electronically), tapes and
other papers or materials containing information relating to any of the Pledged
Collateral or any of the Mortgaged Property, including all customer or tenant
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance
standards, catalogs, research data, computer and automatic machinery software
and programs and the like, field repair data, accounting information pertaining
to such Pledgor’s operations or any of the Pledged Collateral or any of the
Mortgaged Property and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information, knowledge, records or
data, (vii) all licenses, consents, permits, variances, certifications,
authorizations and approvals, however characterized, now or hereafter acquired
or held by such Pledgor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation and (viii) all rights to reserves, deferred payments, deposits,
refunds, indemnification of claims and claims for tax or other refunds against
any Governmental Authority.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Immaterial Intellectual Property Collateral” shall mean Intellectual
Property Collateral that is not Material Intellectual Property Collateral.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments”, as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intellectual Property” shall mean, collectively, Patents, Trademarks,
Copyrights, Intellectual Property Licenses and Trade Secrets and Other
Proprietary Rights.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Trade
Secrets and Other Proprietary Rights of the Pledgors, in each case, other than
any Excluded Property.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license agreements and covenants not to sue
(regardless of whether such agreements and covenants are contained within an
agreement that also covers other matters, such as development or consulting)
with respect to any Patent, Trademark, Copyright or Trade Secrets and Other
Proprietary Rights, whether such Pledgor is a licensor or licensee under any
such agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements, breaches or violations thereof and (iv) other rights to
use, exploit or practice any or all Patents, Trademarks, Copyrights or Trade
Secrets and Other Proprietary Rights.

-6-



--------------------------------------------------------------------------------



 



          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 11 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among the Pledgors and the other
Companies party thereto, the Administrative Agent, the Collateral Agent, and the
Revolving Credit Agents, and certain other persons which may be or become
parties thereto or become bound thereto from time to time, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of any material Pledged Collateral or Mortgaged Property or (ii) to the
business, results of operations, prospects or condition, financial or otherwise,
of any Pledgor.
          “Mortgaged Property” shall have the meaning assigned to such term in
the Mortgages.
          “Patent Security Agreement” shall mean an agreement substantially in
the form of Exhibit 5 hereto.
          “Patents” shall mean, collectively, all patents, patent applications,
certificates of inventions, industrial designs and rights corresponding thereto
throughout the world (whether established or registered or recorded in Canada,
the United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to any of the foregoing, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements or other violations thereof.
          “Perfection Certificate” shall mean, individually and collectively, as
the context may require, each perfection certificate dated December 17, 2010,
executed and delivered by each Pledgor in favor of the Administrative Agent and
the Collateral Agent, and each other Perfection Certificate (which shall be in
form and substance reasonably acceptable to the Collateral Agent) executed and
delivered by the applicable Pledgor in favor of the Administrative Agent and the
Collateral Agent for the benefit of the Secured Parties contemporaneously with
the execution and delivery of each Joinder Agreement executed in accordance with
Section 3.5 hereof, in each case, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the Credit Agreement.

-7-



--------------------------------------------------------------------------------



 



          “Permitted Encumbrances” shall mean Permitted Liens of the type
described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j), (k) (to
the extent provided in the Intercreditor Agreement), (n), (o), (q), (r), (s),
(t) and (y) of the Credit Agreement which have priority over the Liens granted
pursuant to this Agreement (and in each case, subject to the proviso to Section
6.02 of the Credit Agreement).
          “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedule 10 to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are currently owned or hereafter acquired by
such Pledgor (including by issuance) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
owned or acquired by such Pledgor (including by issuance), together with all
rights, privileges, authority and powers of such Pledgor relating to such Equity
Interests or under any Organizational Document of any such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests, other than to
the extent any such Pledged Securities constitute Excluded Equity Interests.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) all other rights to payment, whether or not earned by performance, for
goods or other property sold, leased, licensed, assigned or otherwise disposed
of, or services rendered or to be rendered, regardless of how classified under
the UCC together with all of Pledgors’ rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Records relating thereto.
          “Revolving Credit Agents” shall have the meaning assigned to such term
in the Intercreditor Agreement.
          “Revolving Credit Security Documents” shall have the meaning assigned
to such term in the Intercreditor Agreement.
          “Securities Account Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Securities Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.

-8-



--------------------------------------------------------------------------------



 



          “Trade Secrets and Other Proprietary Rights” shall mean, collectively,
all intellectual property rights not covered by the definitions of “Copyrights,”
“Patents,” and “Trademarks”, including all intellectual property rights in trade
secrets, proprietary information and data and databases, know-how and processes,
designs, inventions, technology and software and any other intangible rights to
the extent not covered by the definitions of Patents, Trademarks and Copyrights;
whether registered or unregistered, whether statutory or common law, and whether
established or registered in Canada, the United States or any other country or
any political subdivision thereof, together with any and all (i) registrations
and applications for the foregoing, (ii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iii) reissues,
continuations, extensions, renewals and divisions thereof and amendments
thereto, (v) income, fees, royalties, damages and payments now and hereafter due
and/or payable thereunder and with respect thereto, including damages, claims
and payments for past, present or future infringements or other violations
thereof, (vi) rights corresponding thereto throughout the world and (vii) rights
to sue for past, present and future infringements and other violations thereof.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “Trademarks” shall mean, collectively, all trademarks (including
service marks and certification marks), slogans, logos, trade dress, internet
domain names, corporate names and trade names, whether registered or
unregistered (whether statutory or common law and whether established or
registered in Canada, the United States or any other country or any political
subdivision thereof), together with any and all (i) registrations and
applications for any of the foregoing, (ii) goodwill connected with the use
thereof and symbolized thereby, (iii) rights and privileges arising under
applicable law with respect to the use of any of the foregoing, (iv) reissues,
continuations, extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Collateral Agent’s security interest in any item or portion of the
Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.
          SECTION 1.2. Interpretation. Sections 1.03, 1.04 and 1.05 of the
Credit Agreement shall apply herein mutatis mutandis.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.

-9-



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

  (i)   all Accounts;     (ii)   all Equipment, Goods, Inventory and Fixtures;  
  (iii)   all Documents, Instruments and Chattel Paper;     (iv)   all Letters
of Credit and Letter-of-Credit Rights;     (v)   all Securities Collateral;    
(vi)   all Investment Property;     (vii)   all Patents, Trademarks, Copyrights,
Intellectual Property Licenses and Trade Secrets and Other Proprietary Rights;  
  (viii)   the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;     (ix)   all General Intangibles;     (x)   all Money and all
Deposit Accounts;     (xi)   all Supporting Obligations;     (xii)   all books
and records relating to the Pledged Collateral; and     (xiii)   to the extent
not covered by clauses (i) through (xii) of this sentence, all other personal
property of such Pledgor, whether tangible or intangible, and all Proceeds and
products of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of, each of the foregoing, any
and all Proceeds of any insurance, indemnity, warranty or guaranty payable to
such Pledgor from time to time with respect to any of the foregoing.

          Notwithstanding anything to the contrary contained in clauses
(i) through (xiii) above, the security interest created by this Agreement shall
not extend to, and the terms “Pledged Collateral” and “Pledged Securities” shall
not include, any Excluded Property and the Pledgors shall, upon the request of
the Collateral Agent at any time an Event of Default has occurred and is
continuing, give written notice to the Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the

-10-



--------------------------------------------------------------------------------



 



Collateral Agent such information regarding the Excluded Property as the
Collateral Agent may reasonably request (including written notice identifying in
reasonable detail the Excluded Property).
          SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
such Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the debtor
or in which debtor otherwise has rights” or a similar description and (iii) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.
          (b) Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Pledged Collateral if filed prior to the date hereof.
          (c) Each Pledgor hereby further authorizes the Collateral Agent to
execute and/or submit filings with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office or any similar office
in any other country), as applicable, including this Agreement, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement, or other documents and to take such other actions as may be required
under applicable law for the purpose of perfecting, recording, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral (other than Excluded
Property and any certificates, agreements or instruments representing or
evidencing Equity Interests in an Excluded Collateral Subsidiary which is not a
Loan Party) in existence on the date hereof have been delivered to the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Collateral Agent has a perfected First Priority security interest therein. Each
Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (but in any event within thirty days after
receipt thereof by such Pledgor or such longer period as may be determined by
the Collateral Agent in its sole discretion) be delivered to and held by or on
behalf of the Collateral Agent pursuant hereto (provided that notwithstanding
the foregoing, no such certificates, agreements or instruments representing or

-11-



--------------------------------------------------------------------------------



 



evidencing Securities Collateral shall be required to be so delivered to the
extent such Securities Collateral constitutes Excluded Property or any
certificates, agreements or instruments representing or evidencing Equity
Interests in an Excluded Collateral Subsidiary which is not a Loan Party, but
shall be so delivered promptly (but in any event within thirty days) following
the date such Securities Collateral ceases to constitute Excluded Property or
such Subsidiary ceases to qualify as an Excluded Collateral Subsidiary or
otherwise becomes, or is required to become, a Loan Party pursuant to the terms
of the Credit Agreement). All certificated Securities Collateral shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent. The Collateral Agent shall have the right,
at any time upon the occurrence and during the continuance of any Event of
Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral. In addition, upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent shall have the
right at any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected First
Priority security interest in all uncertificated Pledged Securities (other than
uncertificated Pledged Securities in which a security interest cannot be
perfected by taking all applicable actions under the UCC and such other actions
(including, without limitation, the delivery or filing of financing, statements,
agreements instruments or other documents) as may have been reasonably requested
by the Collateral Agent in order to perfect such security interest under the
local laws of the jurisdiction of the issuer of such Pledged Securities) pledged
by it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause (or in the case of Pledged Securities
issued by an issuer that is not a Wholly Owned Subsidiary, use commercially
reasonable efforts to cause) the issuer to execute and deliver to the Collateral
Agent an acknowledgment of the pledge of such Pledged Securities substantially
in the form of Exhibit 1 hereto or such other form that is reasonably
satisfactory to the Collateral Agent, (ii) if necessary or desirable to perfect
a security interest in such Pledged Securities, cause (or in the case of Pledged
Securities issued by an issuer that is not a Wholly Owned Subsidiary, use
commercially reasonable efforts to cause) the issuer of such uncertificated
Pledged Securities to enter into a control agreement with the Collateral Agent
and such Pledgor reasonably satisfactory to the Collateral Agent pursuant to
which such issuer shall agree to comply with instructions originated by the
Collateral Agent without further consent by such Pledgor, and cause (or in the
case of Pledged Securities issued by an issuer that is not a Wholly Owned
Subsidiary, use commercially reasonable efforts to cause) such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
(A) cause (or in the case of Pledged Securities issued by an issuer that is not
a Wholly Owned Subsidiary, use commercially reasonable efforts to cause) the
Organizational Documents of each such issuer that is a Subsidiary of a Pledgor
to be amended to provide that such Pledged Securities shall be treated as
“securities” for purposes of the UCC and (B) cause (or in the case of Pledged
Securities issued by an issuer that is not a Wholly Owned Subsidiary, use
commercially reasonable efforts to cause) such Pledged Securities to become
certificated and delivered to the Collateral Agent in accordance with the
provisions of Section 3.1.

-12-



--------------------------------------------------------------------------------



 



          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral in which a security interest may be perfected by
filing under the UCC, and such other actions (including, without limitation, the
delivery or filing of financing statements, agreements, instruments or other
documents) as may have been reasonably requested by the Collateral Agent in
order to perfect such security interest under the local laws of the jurisdiction
of the issuer of any Pledged Securities, have been delivered to the Collateral
Agent in completed and, to the extent necessary or appropriate, duly executed
form for filing in each governmental, municipal or other office specified in
Schedule 7 to the Perfection Certificate. Each Pledgor agrees that at the sole
cost and expense of the Pledgors, such Pledgor will maintain the security
interest created by this Agreement in the Pledged Collateral (other than
uncertificated Pledged Securities in which a security interest cannot be
perfected by taking all applicable actions under the UCC and such other actions
(including, without limitation, the delivery or filing of financing, statements,
agreements instruments or other documents) as may have been reasonably requested
by the Collateral Agent in order to perfect such security interest under the
local laws of the jurisdiction of the issuer of such Pledged Securities) as a
perfected First Priority security interest subject only to Permitted
Encumbrances (other than any Pledged Collateral the cost of which the Collateral
Agent reasonably determines, in its sole discretion, outweighs the benefit of
obtaining such perfection).
          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate and other than such Instruments and Tangible Chattel Paper held by a
Pledgor which do not exceed $100,000 in the aggregate for all Pledgors. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. As of the date hereof, such Instruments and Tangible Chattel
Paper and such instruments of transfer or assignment have been executed and
delivered to the Collateral Agent and the Collateral Agent has a perfected First
Priority security interest in such Instruments and Tangible Chattel Paper. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent exceeds
$2,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
thirty days after receipt thereof) endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. With respect to each such Deposit Account, as of the date hereof,
the applicable Deposit Account Control Agreement

-13-



--------------------------------------------------------------------------------



 



listed on Schedule 14 to the Perfection Certificate has been executed and
delivered and the Collateral Agent has a First Priority security interest in
each such Deposit Account (other than Excluded Deposit Accounts), which security
interest is (or, with respect to any such Deposit Accounts identified on
Schedule 5.15 to the Credit Agreement, after completion of the actions with
respect to such Deposit Accounts specified on such Schedule, will be) perfected
by Control. No Pledgor shall hereafter establish and maintain any Deposit
Account unless such Bank and such Pledgor shall have duly executed and delivered
to the Collateral Agent a Deposit Account Control Agreement with respect to such
Deposit Account (other than Excluded Deposit Accounts and Deposit Accounts
constituting Excluded Collateral). The Collateral Agent agrees with each Pledgor
that the Collateral Agent shall not give any instructions directing the
disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The two immediately preceding sentences shall not apply to
any other Deposit Accounts for which the Collateral Agent is the Bank. No
Pledgor shall grant Control of any Deposit Account that is not an Excluded
Deposit Account to any Person other than (i) the Collateral Agent, (ii) subject
to the terms of the Intercreditor Agreement, the Revolving Credit Agents and
(iii) in respect of any Deposit Account that holds only deposits posted by
customers described in clause (j) of the definition of Excluded Collateral.
     (c) Securities Accounts and Commodity Accounts. (i) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 14 to the Perfection Certificate. With respect to each such
Securities Account and Commodities Account, as of the date hereof, the
applicable Securities Account Control Agreement or Commodities Account Control
Agreement listed on Schedule 14 to the Perfection Certificate has been executed
and delivered and the Collateral Agent has a First Priority security interest in
each such Securities Account and Commodity Account (other than Excluded
Securities Accounts and Excluded Commodities Accounts and Securities Accounts
constituting Excluded Collateral), which security interest is perfected by
Control. No Pledgor shall hereafter establish and maintain any Securities
Account or Commodity Account with any Securities Intermediary or Commodity
Intermediary unless such Securities Intermediary or Commodity Intermediary, as
the case may be, and such Pledgor shall have duly executed and delivered a
Control Agreement with respect to such Securities Account or Commodity Account
(other than Excluded Securities Accounts, Excluded Commodities Accounts and
Securities Accounts constituting Excluded Collateral), as the case may be. Each
Pledgor shall accept any cash and Investment Property in trust for the benefit
of the Collateral Agent and within five days of actual receipt thereof, deposit
any and all cash and Investment Property received by it into a Deposit Account
or Securities Account. The Collateral Agent agrees with each Pledgor that the
Collateral Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. The two immediately preceding sentences shall
not apply to any Financial Assets credited to a Securities Account for which the
Collateral Agent or any of its affiliates is the Securities Intermediary. No
Pledgor shall grant Control over any Investment Property to any Person other
than (i) the Collateral Agent, (ii) subject to the terms of the Intercreditor
Agreement, the Revolving Credit Agent and (iii) in respect of any Deposit
Account that holds only deposits posted by customers described in clause (j) of
the definition of Excluded Collateral, such customers.

-14-



--------------------------------------------------------------------------------



 



     (ii) As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other Person.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11(a) to
the Perfection Certificate. If any amount payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Electronic Chattel Paper
or any transferable record, the Pledgor acquiring such Electronic Chattel Paper
or transferable record shall promptly notify the Collateral Agent thereof and
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Collateral Agent has not been vested control within the meaning of
the statutes described in the immediately preceding sentence, does not exceed
$2,000,000 in the aggregate for all Pledgors. The Collateral Agent agrees with
such Pledgor that the Collateral Agent will arrange, pursuant to procedures
satisfactory to the Collateral Agent and so long as such procedures will not
result in the Collateral Agent’s loss of control, for the Pledgor to make
alterations to the Electronic Chattel Paper or transferable record permitted
under Section 9-105 of the UCC or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.
     (e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Collateral Agent thereof and such Pledgor shall, at the request of
the Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either use commercially reasonable efforts
to (i) arrange for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in the Credit Agreement. The actions in the
preceding sentence shall not be required to the extent that the amount of any
such Letter of Credit, together with the aggregate amount of all other Letters
of Credit for which the actions described above in clauses (i) and (ii) have not
been taken, does not exceed $2,500,000 in the aggregate for all Pledgors. No
Pledgor shall grant Control of any Letter-of-Credit Right to any Person other
than the Collateral Agent and, subject to the terms of the Intercreditor
Agreement, the Revolving Credit Agents.

-15-



--------------------------------------------------------------------------------



 



     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate and other than Commercial
Tort Claims which do not exceed $1,000,000 in the aggregate for all Pledgors. If
any Pledgor shall at any time hold or acquire a Commercial Tort Claim, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent. The requirement in the
preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Collateral Agent does not have a
security interest, does not exceed $5,000,000 in the aggregate for all Pledgors.
     (g) Landlord’s Access Agreements/Bailee Letters. If and to the extent
reasonably requested by the Collateral Agent, each Pledgor shall use its
commercially reasonable efforts to obtain as soon as practicable after such
request with respect to each location where such Pledgor maintains Pledged
Collateral, a Bailee Letter and/or Landlord Access Agreement, as applicable, and
use commercially reasonable efforts to obtain a Bailee Letter, Landlord Access
Agreement and/or landlord’s lien waiver, as applicable, from all such bailees
and landlords, as applicable, who from time to time have possession of any
Pledged Collateral. A waiver of bailee’s lien shall not be required if the value
of the Pledged Collateral held by such bailee is less than $500,000, provided
that the aggregate value of the Pledged Collateral held by all bailees who have
not delivered a Bailee Letter is less than $2,500,000 in the aggregate.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of the Borrower that is either (x) organized under the
laws of the United States or any state thereof or the District of Columbia and
required to become a party to this Agreement or to otherwise pledge any assets
to the Collateral Agent for the benefit of the Secured Parties pursuant to the
provisions of the Credit Agreement or (y) a Foreign Subsidiary and is required
to become a party to this Agreement pursuant to Section 5.11(e) of the Credit
Agreement to execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto within thirty days (or such longer
period as may be determined by the Collateral Agent in its sole discretion) of
the date on which it became a wholly owned Restricted Subsidiary, ceased to be
an Excluded Collateral Subsidiary or was required to become a Loan Party or a
party to this Agreement by operation of the provisions of Sections 5.11(b), (d)
or (e) of the Credit Agreement, as the case may be, and (ii) a Perfection
Certificate, in each case, within thirty days (or such longer period as may be
determined by the Collateral Agent in its sole discretion) of the date on which
it became a wholly owned Restricted Subsidiary, ceased to be an Excluded
Collateral Subsidiary or was required to become a Loan Party or a party to this
Agreement by operation of the provisions of Sections 5.11(b), (d) or (e) of the
Credit Agreement, as the case may be, and, in each case, upon such execution and
delivery, such Restricted Subsidiary shall constitute a “Guarantor” and a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. In the case of a wholly
owned Restricted Subsidiary organized outside of the United States that is
required to become a party to this Agreement pursuant to Section 5.11(e) of the
Credit Agreement, such Restricted Subsidiary shall also execute and deliver to
the Collateral Agent such additional documentation as the Collateral Agent shall
reasonably request to provide for perfected and valid liens on its assets in the
jurisdiction where it is organized or doing business. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.

-16-



--------------------------------------------------------------------------------



 



          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Pledged Collateral as provided
herein and the rights and interests granted to the Collateral Agent hereunder,
to carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral or permit the Collateral Agent to exercise
and enforce its rights, powers and remedies hereunder with respect to any
Pledged Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form and substance reasonably satisfactory to the
Collateral Agent and in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) wherever required by
law to perfect, continue and maintain the validity, enforceability and priority
of the security interest in the Pledged Collateral as provided herein and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against third parties, with respect to the Pledged Collateral.
Without limiting the generality of the foregoing, each Pledgor shall make,
execute, endorse, acknowledge, file or refile and/or deliver to the Collateral
Agent from time to time upon reasonable request by the Collateral Agent such
lists, schedules, descriptions and designations of the Pledged Collateral,
copies of warehouse receipts, receipts in the nature of warehouse receipts,
bills of lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, the Collateral
Agent may institute and maintain, in its own name or in the name of any Pledgor,
such suits and proceedings as the Collateral Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Pledged Collateral. All of the
foregoing shall be at the sole cost and expense of the Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others. In addition, no Liens
or claims exist on the Securities Collateral, other than Permitted Liens that
are permitted to attach to Securities Collateral pursuant to Section 6.02 of the
Credit Agreement.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and

-17-



--------------------------------------------------------------------------------



 



performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 6 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral (other than any Pledged Collateral the cost of
which the Collateral Agent reasonably determines, in its sole discretion,
outweighs the benefit of obtaining such perfection). The security interest and
Lien granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement in and on the Pledged Collateral will at all times
constitute a perfected, continuing First Priority security interest therein
(other than any Pledged Collateral the cost of which the Collateral Agent
reasonably determines, in its sole discretion, outweighs the benefit of
obtaining such perfection).
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Except to the extent otherwise permitted by Section 5.05 of the Credit
Agreement, each Pledgor shall, at its own cost and expense, defend title to the
Pledged Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Collateral Agent and the priority thereof against
all claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Encumbrances. Except as permitted by the
Credit Agreement, there is no agreement, order, judgment or decree, and no
Pledgor shall enter into any agreement or take any other action, that would
restrict the transferability of any of the Pledged Collateral or otherwise
impair or conflict with such Pledgor’s obligations or the rights of the
Collateral Agent hereunder.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file, any valid or effective financing statement
(or similar statement, instrument of registration or public notice under the law
of any jurisdiction) covering or purporting to cover any interest of any kind in
the Pledged Collateral, except such as have been filed in favor of the
Collateral Agent pursuant to this Agreement, in favor of the Revolving Credit
Collateral Agent or in favor of any holder of a Permitted Encumbrance with
respect to such Permitted Encumbrance or financing statements or public notices
relating to the termination statements listed on Schedule 7 to the Perfection
Certificate or relating to Liens permitted by Section 6.02 of the Credit
Agreement.
          SECTION 4.5. [INTENTIONALLY OMITTED]
          SECTION 4.6. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof have been, and to the extent any Pledged
Securities are hereafter issued, such Pledged Securities will be, upon such
issuance, duly authorized, validly issued and fully paid and non-assessable to
the extent applicable. There is no amount or other obligation owing by any
Pledgor to any issuer of the Pledged Securities in exchange for or in connection
with the issuance of the Pledged Securities or any Pledgor’s status as a partner
or a member of any issuer of the Pledged Securities.
          SECTION 4.7. Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
Person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use its best efforts to assist and aid the Collateral Agent to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.
          SECTION 4.8. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered

-18-



--------------------------------------------------------------------------------



 



to any Secured Party, including the Perfection Certificate and the schedules
thereto, in connection with this Agreement, in each case, relating to the
Pledged Collateral, is accurate and complete in all material respects. The
Pledged Collateral described on the schedules to the Perfection Certificate
constitutes all of the property of such type of Pledged Collateral owned or held
by the Pledgors (other than Immaterial Intellectual Property Collateral).
          SECTION 4.9. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Collateral Agent has exercised
its right to foreclose after an Event of Default, such Net Cash Proceeds shall
be held in trust for the benefit of the Collateral Agent and immediately after
receipt thereof shall be paid to the Collateral Agent for application in
accordance with the Credit Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
Person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within thirty days (or such longer period as may be
determined by the Collateral Agent in its sole discretion) after receipt
thereof) deliver to the Collateral Agent a pledge amendment, duly executed by
such Pledgor, in substantially the form of Exhibit 2 hereto (each, a “Pledge
Amendment”), and to the extent required thereunder, the certificates and other
documents required under Section 3.1 and Section 3.2 hereof in respect of the
additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Agreement, and confirming the attachment of the Lien hereby
created on and in respect of such additional Pledged Securities or Intercompany
Notes. Each Pledgor hereby authorizes the Collateral Agent to attach each Pledge
Amendment to this Agreement and agrees that all Pledged Securities or
Intercompany Notes listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
     (a) So long as no Event of Default shall have occurred and be continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent not prohibited by the Credit Agreement; provided, however, that any
and all such Distributions consisting of rights or interests in the form of
securities shall be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Pledgor and be promptly (but in any event within five days (or
such longer period as may be determined by the Collateral

-19-



--------------------------------------------------------------------------------



 



Agent in its sole discretion) after receipt thereof) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default and notice by the Collateral Agent:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.
          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
          SECTION 5.3. [INTENTIONALLY OMITTED]
          SECTION 5.4. [INTENTIONALLY OMITTED]
          SECTION 5.5. Certain Agreements of Pledgors As Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to

-20-



--------------------------------------------------------------------------------



 



the extent required by the applicable Organizational Document to the pledge by
each other Pledgor, pursuant to the terms hereof, of the Pledged Securities in
such partnership, limited liability company or other entity and, upon the
occurrence and during the continuance of an Event of Default, to the transfer of
such Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license and, to the extent permitted under
Intellectual Property Licenses granting such Pledgor rights in Intellectual
Property, sublicense (in each case, exercisable without payment of royalties or
other compensation to such Pledgor) to use, license or sublicense any of the
Intellectual Property Collateral now owned or hereafter acquired by such
Pledgor, wherever the same may be located; provided that the quality of any
products in connection with which the Trademarks are used will not be materially
inferior to the quality of such products prior to such Event of Default. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.
          SECTION 6.2. Protection and Maintenance of Intellectual Property
Collateral. On a continuing basis, each Pledgor shall, at its sole cost and
expense, (i) within thirty (30) days of its becoming aware thereof, notify the
Collateral Agent of any adverse determination in any proceeding (not including
office or other matters in the ordinary course of prosecution before the United
States Patent and Trademark Office or the United States Copyright Office or any
foreign counterpart) or the institution of any proceeding in any federal, state
or local court or administrative body or in the United States Patent and
Trademark Office or the United States Copyright Office regarding any Material
Intellectual Property Collateral, such Pledgor’s right to register such Material
Intellectual Property Collateral or its right to keep and maintain such Material
Intellectual Property Collateral in full force and effect, (ii) maintain all
Material Intellectual Property Collateral as presently used and operated, except
as shall be consistent with commercially reasonable business judgment, (iii) not
permit to lapse or become abandoned any Material Intellectual Property
Collateral, (iv) take action to prosecute infringers and violators of Material
Intellectual Property Collateral, and not settle or compromise any pending or
future litigation or administrative proceeding with respect to any Material
Intellectual Property Collateral, in each case, except as shall be consistent
with commercially reasonable business judgment, (v) not license (a) any Material
Intellectual Property Collateral in a manner that would materially impair the
value of such Material Intellectual Property Collateral or (b) any Intellectual
Property Collateral in a manner that impairs the Lien on and security interest
in the Intellectual Property Collateral created hereby, in each case without the
consent of the Collateral Agent, (vi) diligently keep adequate records
respecting all Intellectual Property Collateral, (vii) without limiting the
Collateral Agent’s rights and each Pledgor’s obligations under Section 6.3
below, furnish to the Collateral Agent from time to time upon the Collateral

-21-



--------------------------------------------------------------------------------



 



Agent’s request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to any Intellectual Property
Collateral as the Collateral Agent may from time to time request, (viii) make
commercially reasonable efforts to require the use of statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents (including the removal of
expired patents from being marked on the Pledgor’s products), and appropriate
notice of Copyright in connection with the publication of material subject to
Copyrights and (ix) maintain the level of quality of products sold and services
rendered under any Trademarks owned by such Pledgor at a level at least
consistent with the quality of such products and services as of the date hereof
to the extent consistent with reasonable business judgment, and adequately
control the quality of goods an services offered by any licensees of its
Trademarks to maintain such standards.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any ownership or other rights in and/or to any
additional Intellectual Property (including trademark applications for which
evidence of the use of such trademarks in interstate commerce has been submitted
to and accepted by the United States Patent and Trademark Office pursuant to 15
U.S.C. Section 1060(a) (or a successor provision)) or (ii) become entitled to
the benefit of any additional Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions of this Agreement shall automatically apply
thereto and any such item described in the preceding clause (i) or (ii) (other
than any Excluded Property) shall automatically constitute Intellectual Property
Collateral as if such would have constituted Intellectual Property Collateral at
the time of execution hereof and such Intellectual Property (other than any
Excluded Property) shall be subject to the Lien and security interest created by
this Agreement without further action by any party. Concurrently with the
delivery of each Compliance Certificate pursuant to Section 5.01(d) of the
Credit Agreement, each Pledgor shall provide to the Collateral Agent written
notice of any of the foregoing Intellectual Property owned by such Pledgor which
is the subject of a registration or application and confirm the attachment of
the Lien and security interest created by this Agreement to any rights described
in clauses (i) and (ii) above by the delivery of an executed instrument or other
statement(s) in form and substance reasonably acceptable to the Collateral Agent
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s lien and security interest in such Intellectual Property.
Further, each Pledgor authorizes the Collateral Agent to modify this Agreement
by amending Schedules 12(a) and 12(b) to the Perfection Certificate to include
any Intellectual Property Collateral of such Pledgor acquired or arising after
the date hereof.
          SECTION 6.4. Litigation. Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, after an Event of Default, each
Pledgor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 11.03 of the Credit Agreement. In

-22-



--------------------------------------------------------------------------------



 



the event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of the Collateral Agent, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any Person.
ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of Receivables in all
material respects, in a manner consistent with prudent business practice,
including records of all payments received, all credits granted thereon, all
merchandise returned and all other documentation relating thereto. Each Pledgor
shall, at such Pledgor’s sole cost and expense, upon the Collateral Agent’s
demand made at any time after the occurrence and during the continuance of any
Event of Default, deliver all tangible evidence of Receivables, including all
documents evidencing Receivables and any books and records relating thereto to
the Collateral Agent or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor). Upon the occurrence and
during the continuance of any Event of Default, the Collateral Agent may
transfer a full and complete copy of any Pledgor’s books, records, credit
information, reports, memoranda and all other writings relating to the
Receivables to and for the use by any Person that has acquired or is
contemplating acquisition of an interest in the Receivables or the Collateral
Agent’s security interest therein without the consent of any Pledgor.
          SECTION 7.2. Modification of Terms, etc. No Pledgor shall rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or
make any adjustment, discount, credit, rebate or reduction with respect thereto
except in the ordinary course of business consistent with prudent business
practice except as may be permitted by any Loan Document, or extend or renew any
such obligations except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any Receivable or interest therein
except in the ordinary course of business consistent with prudent business
practice except as may be permitted by any Loan Documents, without the prior
written consent of the Collateral Agent. Each Pledgor shall timely fulfill all
obligations on its part to be fulfilled under or in connection with the
Receivables except as may be otherwise consistent with the exercise of
reasonable business judgment in the ordinary course of business.
          SECTION 7.3. Collection. Each Pledgor shall use its commercially
reasonable efforts to cause to be collected from the Account Debtor of each of
the Receivables, as and when due in the ordinary course of business and
consistent with prudent business practice (including Receivables that are
delinquent, such Receivables to be collected in accordance with generally
accepted commercial collection procedures), any and all amounts owing under or
on account of such Receivable, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable,
except that any Pledgor may, with respect to a Receivable, allow in the ordinary
course of business (i) a refund or credit due as a result of returned or damaged
or defective merchandise and (ii) such extensions of time to pay amounts due in
respect of Receivables and such other modifications of payment terms or
settlements in respect of Receivables as shall be commercially reasonable in the
circumstances, all in accordance with such Pledgor’s ordinary course of business
consistent with its

-23-



--------------------------------------------------------------------------------



 



collection practices as in effect from time to time. The costs and expenses
(including attorneys’ fees) of collection, in any case, whether incurred by any
Pledgor, the Collateral Agent or any Secured Party, shall be paid by the
Pledgors.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as not prohibited by
the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time
(alternatively, successively or concurrently on any one or more occasions)
exercise in respect of the Pledged Collateral, in addition to the other rights
and remedies provided for herein, under the other Loan Documents, or otherwise
available to it, the following remedies:
          (i) Personally, or by agents or attorneys, immediately take possession
of the Pledged Collateral or any part thereof, from any Pledgor or any other
Person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter upon any Pledgor’s premises where
any of the Pledged Collateral is located, remove such Pledged Collateral, remain
present at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Pledgor;
          (ii) Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one Business Day after receipt thereof) pay such amounts
to the Collateral Agent;
          (iii) Sell, assign, grant a license to use or otherwise liquidate and
dispose of, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate and dispose of, any and all investments made in whole or in
part with the Pledged Collateral or any part thereof, and take possession of the
proceeds of any such sale, assignment, license, liquidation or disposition;

-24-



--------------------------------------------------------------------------------



 



          (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;
          (v) Withdraw all moneys, instruments, securities and other property in
any bank, financial securities, deposit or other account of any Pledgor
constituting Pledged Collateral for application to the Secured Obligations as
provided in Article X hereof;
          (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
          (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral;
          (viii) In the Collateral Agent’s own name, in the name of a nominee of
the Collateral Agent, or in the name of any Pledgor, communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors and other obligors
in respect of Receivables of such Pledgor and parties to contracts with such
Pledgor, to verify with such Persons, to the Collateral Agent’s satisfaction,
the existence, amount, terms of, and any other matter relating to, Accounts,
Chattel Paper, Payment Intangibles, General Intangibles, Instruments and other
Receivables that are Pledged Collateral; and
          (ix) Exercise all the rights and remedies of a secured creditor upon a
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 9.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent may be
the purchaser, licensee, assignee or recipient of the Pledged Collateral or any
part thereof at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable at such sale. Each purchaser,
assignee, licensee or recipient at any such sale shall acquire the property
sold, assigned or licensed absolutely free from any claim or right on the part
of any Pledgor, and each Pledgor hereby waives, to the fullest extent permitted
by law, all rights of redemption, stay and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Collateral Agent shall not be obligated to make any sale
of the Pledged Collateral or any part thereof regardless of notice of sale
having been given. The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Pledgor hereby waives, to the fullest extent permitted by
law, any claims against the

-25-



--------------------------------------------------------------------------------



 



Collateral Agent arising by reason of the fact that the price at which the
Pledged Collateral or any part thereof may have been sold, assigned or licensed
at such a private sale was less than the price which might have been obtained at
a public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, 10 days’ prior notice
to such Pledgor of the time and place of any public sale or of the time after
which any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and (iii)
all rights of redemption, appraisal, valuation, stay, extension or moratorium
now or hereafter in force under any applicable law. The Collateral Agent shall
not be liable for any incorrect or improper payment made pursuant to this
Article IX in the absence of gross negligence or willful misconduct on the part
of the Collateral Agent. Any sale of, or the grant of options to purchase, or
any other realization upon, any Pledged Collateral shall operate to divest all
right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all Persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.
          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
Persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such

-26-



--------------------------------------------------------------------------------



 



circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Secured Parties, cause
any registration, qualification under or compliance with any federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.
          (d) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by the Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any

-27-



--------------------------------------------------------------------------------



 



other right, power, privilege or remedy; nor shall the Collateral Agent be
required to look first to, enforce or exhaust any other security, collateral or
guaranties. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law or otherwise available.
          (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall execute and
deliver to the Collateral Agent an assignment or assignments of such Pledgor’s
rights in the Intellectual Property Collateral, in recordable form with respect
to those items of the Intellectual Property Collateral consisting of registered
Patents, Trademarks and/or Copyrights (or applications therefor) and such other
documents as are necessary or appropriate to carry out the intent and purposes
hereof. Within five Business Days of written notice thereafter from the
Collateral Agent, each Pledgor shall make available to the Collateral Agent, to
the extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Collateral Agent may
reasonably designate to permit such Pledgor to continue, directly or indirectly,
to produce, advertise and sell the products and services sold by such Pledgor
under the registered Patents, Trademarks and/or Copyrights of such Pledgor, and
such Persons shall be available to perform their prior functions on the
Collateral Agent’s behalf.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Pledged Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, in accordance with the Credit
Agreement.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Collateral Agent.
          (a) The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices,

-28-



--------------------------------------------------------------------------------



 



to exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Pledged Collateral),
in accordance with this Agreement and the Credit Agreement. The Collateral Agent
may employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith. The Collateral Agent may resign and a successor
Collateral Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Collateral Agent by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.
          (b) The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any Person with respect to any
Pledged Collateral.
          (c) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) Except as otherwise provided in Sections 11.17 and 11.18 hereof,
if any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.
          (e) The Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Pledgors need to be amended as a
result of any of the changes described in Section 5.13 of the Credit Agreement.
If any Pledgor fails to provide information to the Collateral Agent about such
changes on a timely basis, the Collateral Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Pledged Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any Pledgor
does not inform the Collateral Agent of such changes, the parties acknowledging
and agreeing that it would not be feasible or practical for the Collateral Agent
to search for information on such changes if such information is not provided by
any Pledgor.
          SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies

-29-



--------------------------------------------------------------------------------



 



hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of such Pledgor under any Pledged Collateral) or if any
representation or warranty on the part of any Pledgor contained herein shall be
breached, the Collateral Agent may (but shall not be obligated to) do the same
or cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of the Credit
Agreement. Any and all amounts so expended by the Collateral Agent shall be paid
by the Pledgors in accordance with the provisions of Section 11.03 of the Credit
Agreement. Neither the provisions of this Section 11.2 nor any action taken by
the Collateral Agent pursuant to the provisions of this Section 11.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.
Each Pledgor hereby appoints the Collateral Agent its attorney-in-fact, with
full power and authority in the place and stead of such Pledgor and in the name
of such Pledgor, or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement, this Agreement and the other Security Documents
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof (but the Collateral Agent shall not be obligated to and shall
have no liability to such Pledgor or any third party for failure to so do or
take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be irrevocable for the term hereof.
Each Pledgor hereby ratifies all that such attorney shall lawfully do or cause
to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
Persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Credit Agreement and, in the case of a
Secured Party that is a party to a Hedging Agreement, such Hedging Agreement.
Each of the Pledgors agrees that its obligations hereunder and the security
interest created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Secured Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.
          SECTION 11.4. Termination; Release. Upon full payment of the Secured
Obligations, this Agreement shall terminate. Upon termination of this Agreement
the Pledged Collateral shall be released from the Lien of this Agreement. Upon
such release or any release of Pledged Collateral or any part thereof in
accordance with the provisions of the Credit Agreement, the Collateral Agent
shall upon the request and at the sole cost and expense of the Pledgors (subject
to the terms of the Intercreditor Agreement), assign, transfer and deliver to
the relevant Pledgor, against receipt and without recourse to or warranty by the
Collateral Agent except as to the fact that the Collateral Agent has not
encumbered the released assets, such of the Pledged Collateral or any part
thereof to be released (in the case of a release)

-30-



--------------------------------------------------------------------------------



 



as may be in possession of the Collateral Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Pledged Collateral, proper documents and instruments (including any
necessary UCC-3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Pledged Collateral, as the case may
be, in each case pursuant to the Credit Agreement.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement. Notices to any Pledgor or the Collateral Agent shall be
addressed to such party at the address set forth in the Credit Agreement, or in
each case at such other address as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section 11.6.
          SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 11.09 and 11.10 of the Credit Agreement
are incorporated herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may

-31-



--------------------------------------------------------------------------------



 



become payable under the terms thereof or hereof, by reason of the payment of
any Tax on the Pledged Collateral or any part thereof.
          SECTION 11.12. No Claims Against Collateral Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Pledgor from the performance of
any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any Person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or warranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Loan Documents, or under or in
respect of the Pledged Collateral or made in connection herewith or therewith.
Anything herein to the contrary notwithstanding, neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Pledged Collateral by
reason of this Agreement, nor shall the Collateral Agent or any other Secured
Party be obligated to perform any of the obligations or duties of any Pledgor
thereunder or to take any action to collect or enforce any such contract,
agreement or other document included in the Pledged Collateral hereunder. The
obligations of each Pledgor contained in this Section 11.13 shall survive the
termination hereof and the discharge of such Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
          SECTION 11.14. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;
     (ii) any lack of validity or enforceability of the Credit Agreement, any
Hedging Agreement or any other Loan Document, or any other agreement or
instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any Hedging
Agreement or any other Loan Document or any other agreement or instrument
relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;

-32-



--------------------------------------------------------------------------------



 



     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Hedging
Agreement or any other Loan Document; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
          SECTION 11.15. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. ANY REFERENCE IN THIS AGREEMENT TO A “FIRST PRIORITY
SECURITY INTEREST” OR WORDS OF SIMILAR EFFECT IN DESCRIBING THE SECURITY
INTERESTS CREATED HEREUNDER SHALL BE UNDERSTOOD TO REFER TO SUCH PRIORITY
SUBJECT TO THE CLAIMS OF THE REVOLVING CREDIT CLAIMHOLDERS ON REVOLVING CREDIT
PRIORITY COLLATERAL (AS DEFINED IN THE INTERCREDITOR AGREEMENT) AS PROVIDED IN
THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
          SECTION 11.16. Delivery of Collateral. Prior to the Discharge of
Revolving Credit Secured Obligations, to the extent any Pledgor is required
hereunder to deliver Pledged Collateral that is Revolving Credit Priority
Collateral to the Collateral Agent for purposes of possession and control and is
unable to do so as a result of having previously delivered such Pledged
Collateral to any of the Revolving Credit Agents in accordance with the terms of
the Revolving Credit Security Documents, such Pledgor’s obligations hereunder
with respect to such delivery shall be deemed satisfied by the delivery to such
Revolving Credit Agents, acting as a gratuitous bailee and/or sub-agent of the
Collateral Agent in accordance with the terms of the Intercreditor Agreement.
          SECTION 11.17. Mortgages. In the case of a conflict between this
Agreement and the Mortgages with respect to Pledged Collateral that is real
property (including Fixtures), the Mortgages shall govern. In all other
conflicts between this Agreement and the Mortgages, this Agreement shall govern.
          SECTION 11.18. Conflicts with Canadian Security Agreement.
          (a) In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreement shall control and govern. In the event of
a direct conflict between the terms and provisions contained in this Agreement
and the terms and provisions contained in the Canadian Security Agreement,
solely with respect to the Borrower, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the

-33-



--------------------------------------------------------------------------------



 



event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Canadian Security Agreement shall
control and govern.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-34-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

            NOVELIS INC., as a Pledgor
      By:           Name:           Title:           NOVELIS CORPORATION, as a
Pledgor
      By:           Name:           Title:           NOVELIS PAE CORPORATION, as
a Pledgor
      By:           Name:           Title:           NOVELIS BRAND LLC, as a
Pledgor
      By:           Name:           Title:           NOVELIS SOUTH AMERICA
HOLDINGS LLC,
as a Pledgor
      By:           Name:           Title:      

S-1



--------------------------------------------------------------------------------



 



         

           

ALUMINUM UPSTREAM HOLDINGS LLC,
as a Pledgor
      By:           Name:           Title:           NOVELIS ACQUISITIONS LLC,
as a Pledgor
      By:           Name:           Title:           NOVELIS NORTH AMERICA
HOLDINGS INC.,
as a Pledgor
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP,
      By:   4260848 CANADA INC.         Its: General Partner            By:    
      Name:           Title:           NOVELIS SERVICES LIMITED,
      By:           Name:           Title:      

S-2



--------------------------------------------------------------------------------



 



         

           

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:      

S-3



--------------------------------------------------------------------------------



 



         

EXHIBIT 1
ISSUER’S ACKNOWLEDGMENT
          The undersigned hereby (i) acknowledges as of this        day of
                , 20     , receipt of the Security Agreement (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of December 17, 2010, made by NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations Act, and the Guarantors party thereto, in favor
of BANK OF AMERICA, N.A., as collateral agent (in such capacity and together
with any successors in such capacity, the “Collateral Agent”), (ii) agrees
promptly to note on its books the security interests granted to the Collateral
Agent and confirmed under the Security Agreement, (iii) agrees that it will
comply with instructions of the Collateral Agent with respect to the applicable
Securities Collateral without further consent by the applicable Pledgor,
(iv) agrees to notify the Collateral Agent upon obtaining knowledge of any
interest in favor of any Person in the applicable Securities Collateral that is
adverse to the interest of the Collateral Agent therein and (v) waives any right
or requirement at any time hereafter to receive a copy of the Security Agreement
in connection with the registration of any Securities Collateral thereunder in
the name of the Collateral Agent or its nominee or the exercise of voting rights
by the Collateral Agent or its nominee.

            [                              ]
      By:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

EXHIBIT 2
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of [________ ___, 20__]
(“Securities Pledge Amendment”), is delivered by [ ] (the “Pledgor”), in favor
of BANK OF AMERICA, N.A., as collateral agent (in such capacity and together
with any successors in such capacity, the “Collateral Agent”), pursuant to
Section 5.1 of the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement;”
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of December 17,
2010, made by NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act, and the Guarantors party thereto, in favor of BANK OF AMERICA,
N.A., as the Collateral Agent.
          As collateral security for the payment and performance in full of all
the Secured Obligations, the Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties, a lien on and security interest in
all of the right, title and interest of the Pledgor in, to and under the Pledged
Securities and Intercompany Notes listed on this Securities Pledge Amendment and
all Proceeds of any and all of the foregoing (other than Excluded Property).
          The Pledgor hereby agrees that this Securities Pledge Amendment may be
attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Pledged Collateral and shall secure all Secured
Obligations.
          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS SECURITIES PLEDGE AMENDMENT AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER
ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS SECURITIES PLEDGE AMENDMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.





--------------------------------------------------------------------------------



 



PLEDGED SECURITIES

                                          PERCENTAGE OF     CLASS          
NUMBER OF SHARES   ALL ISSUED CAPITAL     OF STOCK   PAR   CERTIFICATE   OR   OR
OTHER EQUITY ISSUER   OR INTERESTS   VALUE   NO(S).   INTERESTS   INTERESTS OF
ISSUER                      

INTERCOMPANY NOTES

                      PRINCIPAL   DATE OF   INTEREST   MATURITY ISSUER   AMOUNT
  ISSUANCE   RATE   DATE                  

           

[                              ],
as Pledgor
      By:           Name:           Title:        

            AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT 3
JOINDER AGREEMENT
[Name of New Pledgor]
[Address of New Pledgor]
[Date]
                                             
                                             
                                             
                                             
Ladies and Gentlemen:
          Reference is made to the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
December 17, 2010, made by NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act, and the Guarantors party thereto, in favor of
BANK OF AMERICA, N.A., as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”).
          This Joinder Agreement (“Joinder Agreement”) supplements the Security
Agreement and is delivered by the undersigned, [               ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New Pledgor
hereby agrees to be bound as a Guarantor and as a Pledgor party to the Security
Agreement by all of the terms, covenants and conditions set forth in the
Security Agreement to the same extent that it would have been bound if it had
been a signatory to the Security Agreement on the date of the Security
Agreement. The New Pledgor also hereby agrees to be bound as a Pledgor by all of
the terms, covenants and conditions applicable to it set forth in Articles V, VI
and VII of the Credit Agreement to the same extent that it would have been bound
if it had been a signatory to the Credit Agreement on the execution date of the
Credit Agreement (provided that for purposes of this sentence, references in
such Articles to “Closing Date” or “the date hereof” shall be deemed to be the
date of execution of this Joinder Agreement). Without limiting the generality of
the foregoing, the New Pledgor hereby grants and pledges to the Collateral
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, a lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Guarantor and Pledgor thereunder.
The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement and the Credit Agreement.





--------------------------------------------------------------------------------



 



          Annexed hereto are supplements to each of the schedules to the
Security Agreement and the Credit Agreement, as applicable, with respect to the
New Pledgor. Such supplements shall be deemed to be part of the Security
Agreement or the Credit Agreement, as applicable.
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page of this Joinder Agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.
          THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS JOINDER AGREEMENT AND THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE
SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS JOINDER AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
          [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.

            [NEW PLEDGOR]
      By:           Name:           Title:        

            AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A.,
as Collateral Agent
      By:           Name:           Title:        

[Schedules to be attached]

-3-



--------------------------------------------------------------------------------



 



EXHIBIT 4
COPYRIGHT SECURITY AGREEMENT
          COPYRIGHT SECURITY AGREEMENT, dated as of [__________] ( “Copyright
Security Agreement”), by [__________] and [___________] (individually, an
“Assignor”, and, collectively, the “Assignors”), in favor of BANK OF AMERICA,
N.A., a national banking association located at 1455 Market Street, San
Francisco, CA 94103, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Copyright Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Copyright Security Agreement, the term “Copyrights” shall
mean, collectively, all copyrights (whether statutory or common law, whether
established, registered or recorded in the United States or any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished) and all mask works (as such term is defined in
17 U.S.C. Section 901, et seq.), together with any and all (i) copyright
registrations and applications, (ii) rights and privileges arising under
applicable law with respect to such copyrights, (iii) renewals and extensions
thereof and amendments thereto, (iv) income, fees, royalties, damages, claims
and payments now or hereafter due and/or payable with respect thereto, including
damages and payments for past, present or future infringements or other
violations thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
          SECTION 2. Grant of Security Interest in Copyright Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Copyright Collateral”):
          (a) all Copyrights of such Assignor, including, without limitation,
the registered and applied-for Copyrights of such Assignor listed on Schedule I
attached hereto; and

 



--------------------------------------------------------------------------------



 



          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary contained in clauses (a) and (b) above,
the security interest created by this Copyright Security Agreement shall not
extend to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Copyright Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Copyrights made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Copyright Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the United States Copyright Office record this Copyright Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan under the
Credit Agreement shall have expired or been sooner terminated in accordance with
the provisions of the Credit Agreement, this Copyright Security Agreement shall
terminate. Upon termination of this Copyright Security Agreement the Pledged
Copyright Collateral shall be released from the Lien of this Copyright Security
Agreement and upon the request and at the sole cost and expense of the
Assignors, the Assignee shall execute, acknowledge, and deliver to the Assignors
an instrument in writing in recordable form releasing the Pledged Copyright
Collateral from the Lien of this Copyright Security Agreement.
          SECTION 6. Counterparts. This Copyright Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Copyright
Security Agreement by facsimile, e-mail or other electronic transmission
(including in pdf format or other similar format) shall be effective as delivery
of a manually executed counterpart of this Copyright Security Agreement.
          SECTION 7. Governing Law. This Copyright Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.
          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS COPYRIGHT SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ASSIGNEE AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR

-2-



--------------------------------------------------------------------------------



 



INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
COPYRIGHT SECURITY AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]1
      By:           Name:           Title:        

            Accepted and Agreed:

BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

1   This document needs only to be executed by Pledgors that hold registered or
applied-for Copyrights that are subject to the Lien of the Security Agreement.

-4-



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

             
State of                                 
 )          
 
 )         ss.
County of                              
 )          

     On this [     ] day of ___________, 20__ before me personally appeared
[______________________], proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
[______________________], who being by me duly sworn did depose and say that he
is an authorized officer of said [corporation], that the said instrument was
signed on behalf of said [corporation] as authorized by its [Board of Directors]
and that he acknowledged said instrument to be the free act and deed of said
[corporation].
     
 
Notary Public
My Commission Expires: _______________

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

              registration     owner   number   title of work          

Copyright Applications:

      owner   title of work      

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 5
PATENT SECURITY AGREEMENT
     PATENT SECURITY AGREEMENT, dated as of [__________] (“Patent Security
Agreement”), by [________] and [_________] (individually, an “Assignor”, and,
collectively, the “Assignors”), in favor of BANK OF AMERICA, N.A., a national
banking association located at 1455 Market Street, San Francisco, CA 94103, in
its capacity as collateral agent pursuant to the Credit Agreement (in such
capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Patent Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Patent Security Agreement, the term “Patents” shall mean,
collectively, all patents, patent applications, certificates of inventions,
industrial designs and rights corresponding thereto throughout the world
(whether established or registered or recorded in the United States or any other
country or any political subdivision thereof), together with any and all
(i) rights and privileges arising under applicable law with respect to any of
the foregoing, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
          SECTION 2. Grant of Security Interest in Patent Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Patent Collateral”):
          (a) all Patents of such Assignor, including, without limitation, the
registered and applied-for Patents of such Assignor listed on Schedule I
attached hereto; and

 



--------------------------------------------------------------------------------



 



          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary contained in clauses (a) and (b) above,
the security interest created by this Patent Security Agreement shall not extend
to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Patent Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Patents made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Patent and Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan under the
Credit Agreement shall have expired or been sooner terminated in accordance with
the provisions of the Credit Agreement, this Patent Security Agreement shall
terminate. Upon termination of this Patent Security Agreement the Pledged Patent
Collateral shall be released from the Lien of this Patent Security Agreement and
upon the request and at the sole cost and expense of the Assignors, the Assignee
shall execute, acknowledge, and deliver to the Assignors an instrument in
writing in recordable form releasing the Pledged Patent Collateral from the Lien
of this Patent Security Agreement.
          SECTION 6. Counterparts. This Patent Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Patent Security
Agreement by facsimile, e-mail or other electronic transmission (including in
pdf format or other similar format) shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.
          SECTION 7. Governing Law. This Patent Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.
          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS PATENT SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ASSIGNEE AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR

-2-



--------------------------------------------------------------------------------



 



INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
PATENT SECURITY AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]2
      By:           Name:           Title:        

            Accepted and Agreed:


BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

2   This document needs only to be executed by Pledgors that hold registered or
applied-for Patents that are subject to the Lien of the Security Agreement.

-4-



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

             
State of                       
 )          
 
 )     ss.    
County of                    
 )          

          On this [ ] day of ___________, 20__ before me personally appeared
[______________________], proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
[______________________], who being by me duly sworn did depose and say that he
is an authorized officer of said [corporation], that the said instrument was
signed on behalf of said [corporation] as authorized by its [Board of Directors]
and that he acknowledged said instrument to be the free act and deed of said
[corporation].
          
 
Notary Public
My Commission Expires: _______________

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:

              registration     owner   number   name          

Patent Applications:

              application     owner   number   name          

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 6
TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT, dated as of [__________] ( “Trademark
Security Agreement”), by [________] and [________] (individually, an “Assignor”,
and, collectively, the “Assignors”), in favor of BANK OF AMERICA, N.A., a
national banking association located at 1455 Market Street, San Francisco, CA
94103, in its capacity as collateral agent pursuant to the Credit Agreement (in
such capacity, the “Assignee”).
W I T N E S S E T H:
          WHEREAS, the Assignors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Assignee pursuant to which
the Assignors are required to execute and deliver this Trademark Security
Agreement;
          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Assignor and the Assignee hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Security Agreement.
For purposes of this Trademark Security Agreement, the term “Trademarks” shall
mean, collectively, all trademarks (including service marks and certification
marks), slogans, logos, certification marks, trade dress, Internet Domain Names,
corporate names and trade names, whether registered or unregistered (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) registrations and applications for any of the foregoing,
(ii) goodwill connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) reissues, continuations, extensions and renewals
thereof and amendments thereto, (v) income, fees, royalties, damages and
payments now and hereafter due and/or payable thereunder and with respect
thereto, including damages, claims and payments for past, present or future
infringements, dilutions or other violations thereof, (vi) rights corresponding
thereto throughout the world and (vii) rights to sue for past, present and
future infringements, dilutions or other violations thereof.
          SECTION 2. Grant of Security Interest in Trademark Collateral. As
collateral security for the payment and performance in full of all the Secured
Obligations, each Assignor hereby pledges and grants to the Assignee for the
benefit of the Secured Parties, a lien on and security interest in all of the
right, title and interest of such Assignor in, to and under the following
property, wherever located, and whether now existing or hereafter arising or
acquired from time to time (collectively, the “Pledged Trademark Collateral”):
          (a) all Trademarks of such Assignor, including, without limitation,
the registered and applied-for Trademarks of such Assignor listed on Schedule I
attached hereto; and

 



--------------------------------------------------------------------------------



 



          (b) all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Assignor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary contained in clauses (a) through
(c) above, the security interest created by this Trademark Security Agreement
shall not extend to any Excluded Property.
          SECTION 3. Security Agreement. The lien and security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
lien and security interest granted to the Assignee pursuant to the Security
Agreement and Assignors hereby acknowledge and affirm that the rights and
remedies of the Assignee with respect to the lien and security interest in the
Trademarks made and granted hereby are more fully set forth in the Security
Agreement. In the event that any provision of this Trademark Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Assignee shall otherwise determine.
          SECTION 4. Recordation. Each Assignor hereby authorizes and requests
that the Commissioner of Patents and Trademarks record this Trademark Security
Agreement.
          SECTION 5. Termination. When all the Secured Obligations have been
paid in full and the Commitments of the Lenders to make any Loan under the
Credit Agreement shall have expired or been sooner terminated in accordance with
the provisions of the Credit Agreement, this Trademark Security Agreement shall
terminate. Upon termination of this Trademark Security Agreement the Pledged
Trademark Collateral shall be released from the Lien of this Trademark Security
Agreement and upon the request and at the sole cost and expense of the
Assignors, the Assignee shall execute, acknowledge, and deliver to the Assignors
an instrument in writing in recordable form releasing the Pledged Trademark
Collateral from the Lien of this Trademark Security Agreement.
          SECTION 6. Counterparts. This Trademark Security Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Trademark
Security Agreement by facsimile, e-mail or other electronic transmission
(including in pdf format or other similar format) shall be effective as delivery
of a manually executed counterpart of this Trademark Security Agreement.
          SECTION 7. Governing Law. This Trademark Security Agreement shall be
construed in accordance with and governed by the law of the State of New York,
without regard to conflicts of law principles that would require the application
of the laws of another jurisdiction.
          SECTION 8. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE ASSIGNEE,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS TRADEMARK SECURITY
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE ASSIGNEE AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR

-2-



--------------------------------------------------------------------------------



 



INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
TRADEMARK SECURITY AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Assignor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first above written.

            [ASSIGNORS]3
      By:           Name:           Title:        

            Accepted and Agreed:

BANK OF AMERICA, N.A.,
as Assignee
      By:           Name:           Title:        

 

3   This document needs only to be executed by Pledgors that hold registered or
applied-for Trademarks that are subject to the Lien of the Security Agreement.

-4-



--------------------------------------------------------------------------------



 



Acknowledgement of ASSIGNOR

             
State of                       
 )          
 
 )     ss.    
County of                    
 )          

     On this [ ] day of ___________, 20__ before me personally appeared
[______________________], proved to me on the basis of satisfactory evidence to
be the person who executed the foregoing instrument on behalf of
[______________________], who being by me duly sworn did depose and say that he
is an authorized officer of said [corporation], that the said instrument was
signed on behalf of said [corporation] as authorized by its [Board of Directors]
and that he acknowledged said instrument to be the free act and deed of said
[corporation].
     
 
Notary Public
My Commission Expires: _______________

-5-



--------------------------------------------------------------------------------



 



SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

              registration     owner   number   TRADEMARK          

Trademark Applications:

              application     owner   number   trademark          

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 7
FORM OF BAILEE LETTER
Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attn: Bridgett Manduk
Fax: 415-503-5011
          Re: [__________]
          [__________] (the “Bailor”), a [__________] [and a subsidiary of
Novelis Inc.] (the “Borrower”), now does or hereafter may deliver to certain
premises [managed][owned] by [__________] (the “Bailee”), a [__________], on
behalf of the Bailor as owner and located at [__________] (the “Premises”),
certain of its [DESCRIBE PROPERTY SUBJECT TO BAILMENT] for [DESCRIBE PURPOSE FOR
WHICH PROPERTY HAS BEEN DELIVERED TO BAILEE].
          The Borrower and certain of its Subsidiaries (collectively, the
“Companies”) have entered into financing arrangements with certain financial
institutions (the “Lenders”), pursuant to a Credit Agreement, dated as of
December 17, 2010 (as amended, restated, supplemented, extended, renewed,
refunded, replaced, refinanced or otherwise modified from time to time in one or
more agreements, the “Credit Agreement”) for which Bank of America, N.A. shall
act as administrative agent and collateral agent (collectively in such
capacities, the “Agent”). As a condition to the Agent’s and the Lenders’ loans
and other financial accommodations to the Companies, the Agent and the Lenders
require, among other things, liens on all of the Bailor’s property located on
the Premises, and the proceeds thereof (the “Collateral”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement
          To induce the Agent and the Lenders (together with their respective
agents and assigns) to enter into said financing arrangements, and for other
good and valuable consideration, the Bailee hereby acknowledges receipt of the
above notice, and hereby further agrees that:
     (i) title to the Collateral remains with the Bailor while the Collateral is
in the custody, control or possession of the Bailee, the undersigned, to the
best of its knowledge without special inquiry, does not know of any security
interest or claim with respect to such goods or proceeds, other than the
security interest which is the subject of this letter agreement, and the Bailee
will not assert against the Collateral any lien, right of distraint or levy,
right of offset, claim, deduction, counterclaim, security or other interest in
the Collateral, including any of the foregoing which might arise or exist in its
favor pursuant to any agreement, common law, statute (including the Federal
Bankruptcy Code) or otherwise, all of which the undersigned hereby subordinates
in favor of the Agent;
     (ii) the Collateral shall be clearly identified or identifiable as being
owned by the Bailor and is distinguishable from the property of the Bailee and
other property in its possession;

 



--------------------------------------------------------------------------------



 



     (iii) none of the Collateral located on the Premises shall be permitted to
become a fixture to the Premises;
     (iv) the Bailee has not issued, and shall not issue, any negotiable
documents or other negotiable instruments in respect of any Collateral;
     (v) if the Borrower defaults on its obligations to the Agent and the
Lenders, subject to any grace period, and, as a result, the Agent undertakes to
enforce its security interest in the Collateral, the Bailee, upon receipt of
reasonable written confirmation of the currency and existence of a default
(a) will hold the Collateral for the Agent’s account for the benefit of the
Secured Parties, and release the Collateral only to the Agent or its designee,
(b) will permit the Agent to enter the Premises upon reasonable notice and
during regular business hours and without unduly interrupting the Bailee’s
operations, to inspect, assemble, take possession of, and remove all of the
Collateral located on the Premises and will reasonably cooperate with the Agent
in its efforts to do so; (c) will permit the Collateral to remain on the
Premises for forty-five (45) days after the Agent notifies the Bailee in writing
of the default, or, at the Agent’s option, to remove the Collateral from the
Premises within a reasonable time, not to exceed forty-five (45) days after the
Agent notifies the undersigned in writing of the default; (d) will not hinder
the Agent’s actions in enforcing its liens on the Collateral; and (e) after the
Agent notifies the Bailee in writing of the default, will, without further
consent or agreement of the Bailor, abide solely by Agent’s lawful instructions
with respect to the Collateral, and not those of the Bailor; and
     (vi) the Bailee hereby waives and releases, for Agent’s benefit, any and
all claims, liens, including bailee’s liens, and demands of every kind which
Bailee has or may later have against the Collateral (including any right to
include such goods in any secured financing to which Bailee may become party).
          The Bailee hereby irrevocably and unconditionally authorizes Agent (or
its designee) to file at any time prior to the payment in full of the Secured
Obligations (as defined in the Credit Agreement) in any jurisdiction and with
such filing offices as the Agent so chooses such financing statements naming the
Bailee as the debtor consignee, the Bailor as the secured party consignor, and
the Agent as assignee, describing the Collateral in a manner that Agent believes
is reasonably necessary or desirable to protect its security interest in the
Bailor’s property, and including any other information with respect to the
Bailee required under the Uniform Commercial Code for the sufficiency of such
financing statement or for it to be accepted by the filing office of any
applicable jurisdiction (and any amendments or continuations with respect
thereto); provided, however, Agent shall provide to Bailor for review copies of
any such filings to be made, sufficiently in advance of filing and once filed,
final copies of such filings.
          Any notice(s) required or desired to be given hereunder shall be
directed to the party to be notified at the address stated herein.
          The agreements contained herein shall continue in force until the
Borrower’s obligations and liabilities to the Agent and the Lenders are paid and
satisfied in full and all financing arrangements among the Agent, the Lenders
and the Borrower have been terminated.
          The consent of the Bailor hereto constitutes its acknowledgment that
Agent may assert any of the rights set forth or referred to herein, without
objection by the Bailor, and that the Bailee may act in accordance with this
letter agreement without liability to the Bailor. By its signature below, the

8



--------------------------------------------------------------------------------



 



Bailor agrees to reimburse the Bailee for all reasonable costs and expenses
incurred by the Bailee as a direct result of compliance with this letter
agreement.
          The Bailee will notify all successor owners, transferees, purchasers
and mortgagees of the Premises of the existence of this waiver. The agreements
contained herein may not be modified or terminated orally and shall be binding
upon the successors, assigns and personal representatives of the undersigned.
[Signature pages follow]

9



--------------------------------------------------------------------------------



 



          This letter agreement may be executed in any number of counterparts
and by different parties to this letter agreement on separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this letter agreement by
facsimile, e-mail or other electronic transmission (including in pdf format or
other similar format) shall be effective as delivery of a manually executed
counterpart of this letter agreement. The undersigned hereby waives notice of
acceptance of this letter agreement by Agent.
          Executed and delivered this ___ day of           , 20      .

            [__________]
[Address]
      By:           Name:           Title:        

            CONSENTED AND AGREED TO:

[__________]
[Address]
      By:           Name:           Title:           ACKNOWLEDGED AND ACCEPTED:

BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103
Attn: Bridgett Manduk
Fax: 415-503-5011
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



Exhibit M-2
AV METALS INC.
NOVELIS INC.
NOVELIS CAST HOUSE TECHNOLOGY LTD.
4260848 CANADA INC.
4260856 CANADA INC.
NOVELIS NO. 1 LIMITED PARTNERSHIP
as Obligors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 

SECURITY AGREEMENT
December 17, 2010


 
Term Security Agreement

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     Security agreement dated as of December 17, 2010 made by each of AV Metals
Inc., Novelis Inc., Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc. and Novelis No. 1 Limited Partnership, by its general
partner 4260848 Canada Inc., to and in favour of Bank of America, N.A., as
Collateral Agent for the benefit of the Secured Parties.
RECITALS:

  (a)   The Agents and the Lenders have agreed to make certain credit facilities
available to the Borrower on the terms and conditions contained in the Credit
Agreement;     (b)   The Guarantors have guaranteed the obligations of the
Borrower on the terms and conditions contained in the Guarantee; and     (c)  
It is a condition precedent to the extension of credit to the Borrower under the
Credit Agreement that the Obligors execute and deliver this Agreement in favour
of the Collateral Agent as security for the payment and performance of their
obligations under the Credit Agreement, the Guarantee and the other Loan
Documents to which they are a party.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the Obligors
agree as follows.
ARTICLE 1
INTERPRETATION
Section 1.1 Defined Terms.
     As used in this Agreement, the following terms have the following meanings:
“Administrative Agent” means Bank of America, N.A., acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.
“Agents” mean, collectively, the Administrative Agent and the Collateral Agent.
“Agreement” means this security agreement.
“Borrower” means Novelis Inc., a corporation amalgamated and existing under the
laws of Canada, and its successors and permitted assigns.
“Collateral” has the meaning specified in Section 2.1.
Term Security Agreement

 



--------------------------------------------------------------------------------



 



“Collateral Agent” means Bank of America, N.A. acting as collateral agent for
the Secured Parties and any successor collateral agent appointed under the
Credit Agreement, and its successors and permitted assigns.
“Credit Agreement” means the credit agreement dated as of December 17, 2010
among, inter alia, the Borrower, Holdings, the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same Agents
or Lenders.
“Discharge of Term Loan Secured Obligations” shall have the meaning given to it
in the Intercreditor Agreement.
“Excluded Property” means any

  (i)   equity Interest in any joint venture to the extent that the terms of the
applicable joint venture agreement, or agreements related to such joint venture
agreement and to which such other joint venture is a party, validly prohibit the
creation by the applicable Obligor of a security interest in such Equity
Interests in favour of the Collateral Agent, but only to the extent and for so
long as (A) the terms of the applicable agreement prohibit the creation by the
applicable Obligor of a security interest, or require the consent of any person
therefore, in such Equity Interests in favor of the Collateral Agent and
(B) such prohibition is permitted by Section 6.19 of the Credit Agreement;    
(ii)   any United States trade-mark or service mark application filed on the
basis of an Obligor’s intent-to-use such mark, in each case, unless and until
evidence of the use of such trade-mark in interstate commerce is submitted to
and accepted by the United States Patent and Trademark Office; provided that,
Excluded Property shall not include any proceeds, substitutions or replacements
of any Excluded Property referred to above (unless such proceeds, substitutions
or replacements would constitute Excluded Property referred to above));    
(iii)   any leasehold interests in real property;     (iv)   any Excluded Equity
Interests and any Equity Interests in Excluded Collateral Subsidiaries that are
not Loan Parties;

- 3 -



--------------------------------------------------------------------------------



 



  (v)   motor vehicles and any other assets where ownership is evidenced by a
certificate of title;

  (vi)   deposits posted by customers pursuant to forward sale agreements
entered into by the Borrower or any of its Restricted Subsidiaries in the
ordinary course of business and that is held in a segregated deposit account
that is no commingled with any other Collateral (other than other such deposits
posted by customers), and any deposit accounts and securities accounts to which
only such customer deposits are credited; and

  (vii)   Letter of Credit Rights that are not a secondary obligation that
supports the payment or performance of an account, chattel paper, a document, an
intangible, an instrument or investment property.

“Excluded Securities Accounts” means (i) securities accounts with investment
property or other property held in or credited to such securities accounts with
an aggregate value of less than $10,000,000 at any time in the aggregate for all
such securities accounts of any Loan Party which are not subject to a control
agreement satisfactory to the Collateral Agent (excluding accounts referred to
in clause (ii)), and (ii) securities accounts with property held in or credited
to such securities accounts consisting solely of the Equity Interests of
Aluminum Company of Malaysia Berhard.
“Expenses” has the meaning specified in Section 2.2(b).
“Guarantee” means the guarantee dated the date hereof by the Guarantors to and
in favour of the Collateral Agent and the other Secured Parties, as the same may
be amended, modified, extended, renewed, replaced, restated or supplemented from
time to time.
“Guarantors” means, collectively, AV Metals Inc., a corporation incorporated and
existing under the laws of Canada, Novelis Cast House Technology Ltd., a
corporation incorporated and existing under the laws of Ontario, 4260848 Canada
Inc., a corporation incorporated and existing under the laws of Canada, 4260856
Canada Inc., a corporation incorporated and existing under the laws of Canada
and Novelis No. 1 Limited Partnership, a partnership formed and existing under
the laws of Quebec, by its general partner 4260848 Canada Inc., and each of
their successors and permitted assigns, and “Guarantor” shall mean anyone of
them.
“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by

- 4 -



--------------------------------------------------------------------------------



 



delivery with any necessary endorsement or assignment, or (ii) a letter of
credit and an advice of credit if the letter or advice states that it must be
surrendered upon claiming payment thereunder, or (iii) chattel paper or any
other writing that evidences both a monetary obligation and a security interest
in or a lease of specific goods, or (iv) documents of title or any other writing
that purports to be issued by or addressed to a bailee and purports to cover
such goods in the bailee’s possession as are identified or fungible portions of
an identified mass, and that in the ordinary course of business is treated as
establishing that the Person in possession of it is entitled to receive, hold
and dispose of the document and the goods it covers, or (v) any document or
writing commonly known as an instrument, but excludes investment property.
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,
website names and world wide web addresses, common law trade-marks, service
marks, certification marks, trade dress, logos, applications, registrations and
renewals for any of the foregoing and the goodwill connected with the use of and
symbolized by any of the foregoing; (vii) computer software and programs (both
source code and object code form), all proprietary rights in the computer
software and programs and all documentation and other materials related to the
computer software and programs; (viii) any other intellectual property and
industrial property; (ix) income, fees, royalties, damages, claims and payments
for past, present, or future infringements, dilutions or other violations
thereof; (x) rights corresponding thereto throughout the world; and (xi) rights
to sue for past, present or future infringements, dilutions or other violations
thereof.
“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of the date hereof, by and among, inter alia, the Companies party thereto,
the Administrative Agent, the Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent, and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

- 5 -



--------------------------------------------------------------------------------



 



“Lenders” means the financial institutions and other lenders listed on the
signature pages of the Credit Agreement, any Person who may become a Lender
pursuant to the Credit Agreement, and their respective successors and assigns.
“Letter of Credit Rights” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance. The term does not include the right
of a beneficiary to demand payment or performance under a letter of credit.
“Obligations” means, in respect of each Obligor, the Secured Obligations as
defined in the Credit Agreement of such Obligor.
“Obligors” means, collectively, the Borrower, the Guarantors and any other Loan
Party that becomes a party hereto, and “Obligor” means any one of them.
“Perfection Certification” means the perfection certificate executed by each of
the Obligors and attached hereto as Schedule “B”.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
promulgated thereunder and other applicable personal property security
legislation of the applicable Canadian province or provinces (including the
Civil Code of Quebec and the regulations respecting the register of personal and
movable real rights promulgated thereunder) as all such legislation now exists
or may from time to time hereafter be amended, modified, recodified,
supplemented or replaced, together with all rules, regulations and
interpretations thereunder or related thereto.
“Registrable Intellectual Property” means any Intellectual Property in respect
of which ownership, title, security interests, charges or encumbrances are
capable of registration, recording or notation with any Governmental Authority
pursuant to applicable laws.
“Restricted Asset” has the meaning specified in Section 2.4(1).
“Secured Obligations” has the meaning specified in Section 2.2.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent, any Receiver or Delegate, the Lenders and any Secured Hedge
Provider (to the extent such Secured Hedge Provider executes and delivers to the
Administrative Agent and the Collateral Agent a Secured Hedge Provider Joinder).
“Securities” means securities as defined in the Securities Transfer Act, 2006
(Ontario) but excludes any ULC Shares.
“Security Interest” has the meaning specified in Section 2.2.

- 6 -



--------------------------------------------------------------------------------



 



“ULC Shares” means shares in any unlimited company or unlimited liability
corporation at any time owned or otherwise held by any Obligor.
Section 1.2 Interpretation.

(1)   Terms defined in the PPSA and the Securities Transfer Act, 2006 (Ontario)
(“STA”) and used but not otherwise defined in this Agreement have the same
meanings. For greater certainty, the terms “account”, “chattel paper”, “document
of title”, “equipment”, “intangible”, “investment property”, “money”, “personal
property” and “proceeds” have the meanings given to them in the PPSA; and the
terms “certificated security”, “control”, “deliver”, “entitlement holder”,
“financial asset”, “securities account”, “securities intermediary”, “security
entitlement” and “uncertificated security” have the meanings given to them in
the STA. Capitalized terms used in this Agreement but not defined have the
meanings given to them in the Credit Agreement.

(2)   Any reference in any Loan Document to Liens permitted by the Credit
Agreement and any right of the Obligors to create or suffer to exist Liens
permitted by the Credit Agreement are not intended to and do not and will not
subordinate the Security Interest to any such Lien or give priority to any
Person over the Secured Parties.   (3)   In this Agreement the words
“including”, “includes” and “include” mean “including (or includes or include)
without limitation”. The expressions “Article”, “Section” and other subdivision
followed by a number mean and refer to the specified Article, Section or other
subdivision of this Agreement.   (4)   Any reference in this Agreement to gender
includes all genders. Words importing the singular number only include the
plural and vice versa.   (5)   The division of this Agreement into Articles,
Sections and other subdivisions and the insertion of headings are for convenient
reference only and do not affect its interpretation.   (6)   The schedules
attached to this Agreement form an integral part of it for all purposes of it.  
(7)   Any reference to this Agreement, any Loan Document or any Security
Document refers to this Agreement or such Loan Document or Security Document as
the same may have been or may from time to time be amended, modified, extended,
renewed, restated, replaced or supplemented and includes all schedules attached
to it. Except as otherwise provided in this Agreement, any reference in this
Agreement to a statute refers to such statute and all rules and regulations made
under it as the same may have been or may from time to time be amended or
re-enacted.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE 2
SECURITY
Section 2.1 Grant of Security.
     Subject to Section 2.4, each Obligor grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in, and assigns,
mortgages, charges, hypothecates and pledges to the Collateral Agent, for the
benefit of the Secured Parties, all of the property and undertaking of such
Obligor whether now owned or hereafter acquired and all of the property and
undertaking in which such Obligor now has or hereafter acquires any interest
(collectively, the “Collateral”) including all of such Obligor’s:

  (a)   present and after-acquired personal property;

  (b)   inventory including goods held for sale, lease or resale, goods
furnished or to be furnished to third parties under contracts of lease,
consignment or service, goods which are raw materials or work in process, goods
used in or procured for packing and materials used or consumed in the businesses
of the Obligors;     (c)   equipment, machinery, furniture, fixtures, plant,
vehicles and other goods of every kind and description and all licences and
other rights and all related records, files, charts, plans, drawings,
specifications, manuals and documents;     (d)   accounts due or accruing and
all related agreements, books, accounts, invoices, letters, documents and papers
recording, evidencing or relating to them;     (e)   money, documents of title,
chattel paper, financial assets and investment property;     (f)   securities
accounts, including the securities accounts listed in Schedule “A”, and all of
the credit balances, securities entitlements, other financial assets and items
or property (or their value) standing to the credit from time to time in such
securities accounts;     (g)   Instruments and Securities, including the
Instruments and Securities listed in Schedule “A”;     (h)   intangibles
including all security interests, goodwill, choses in action, contracts,
contract rights, licenses and other contractual benefits;     (i)   Intellectual
Property including the Registrable Intellectual Property listed in the
Perfection Certificate;

- 8 -



--------------------------------------------------------------------------------



 



  (j)   all substitutions and replacements of and increases, additions and,
where applicable, accessions to the property described in Section 2.1(a) through
Section 2.1(i) inclusive; and

  (k)   all proceeds in any form derived directly or indirectly from any dealing
with all or any part of the property described in Section 2.1(a) through
Section 2.1(j) inclusive, including the proceeds of such proceeds.

Section 2.2 Secured Obligations.
     The security interests, assignments, mortgages, charges, hypothecations and
pledges granted by each Obligor under this Agreement (collectively, the
“Security Interest”) secure the payment and performance of the following
(collectively, the “Secured Obligations”):

  (a)   the Obligations of such Obligor; and

  (b)   all expenses, costs and charges incurred by or on behalf of the Secured
Parties in connection with this Agreement, the Security Interest or the
Collateral, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Collateral, and of taking,
defending or participating in any action or proceeding in connection with any of
the foregoing matters or otherwise in connection with the Secured Parties’
interest in any Collateral, whether or not directly relating to the enforcement
of this Agreement or any other Loan Document (collectively, the “Expenses”).

Section 2.3 Attachment.

(1)   Each Obligor acknowledges that (i) value has been given, (ii) it has
rights in the applicable Collateral (other than after-acquired Collateral),
(iii) it has not agreed to postpone the time of attachment of the Security
Interest, and (iv) it has received a copy of this Agreement.

(2)   Each Obligor delivers to and deposits with the Collateral Agent any and
all certificates evidencing the Securities listed in Schedule “A”, to the extent
such Securities are certificated, together with, in each case, a stock power
duly endorsed in blank for transfer and grants control over such Securities to
the Collateral Agent, as applicable. Each Obligor also delivers to and deposits
with the Collateral Agent the Instruments listed in Schedule “A”, as applicable.

- 9 -



--------------------------------------------------------------------------------



 



(3)   If any Obligor (i) acquires any Securities, (ii) acquires any other
financial assets that have not been credited to a securities account specified
in Schedule “A”, (iii) acquires any Instruments, or (iv) establishes or
maintains a securities account that is not specified in Schedule “A”, such
Obligor will notify the Collateral Agent in writing and provide the Collateral
Agent with a revised Schedule “A” recording the acquisition or establishment of
and particulars relating to such Securities, financial assets, Instruments or
securities account within 15 days after such acquisition. Upon request by the
Collateral Agent, such Obligor will promptly (but in any event within 30 days
after receipt by such Obligor or such longer period as may be determined by the
Collateral Agent in its sole discretion) deliver to and deposit with the
Collateral Agent, or take all action that the Collateral Agent deems advisable
to cause the Collateral Agent to have control over, such Securities or other
investment property that are now or become Collateral other than (i) Instruments
evidencing amounts payable of less than $1,000,000 in the aggregate for all
Obligors or evidencing any rights to goods having a value of less than
$1,000,000 in the aggregate for all Obligors and (ii) Securities or Instruments
representing or evidencing Equity Interests in an Excluded Collateral Subsidiary
which is not a Loan Party, as security for the Secured Obligations. The
applicable Obligor will also promptly inform the Collateral Agent in writing of
the acquisition by it of any ULC Shares.   (4)   At the request of the
Collateral Agent, each of the Obligors, as applicable will (i) cause the
transfer of any Securities or Instruments (other than Securities or Instruments
representing or evidencing Equity Interests in an Excluded Collateral Subsidiary
which is not a Loan Party) to the Collateral Agent to be registered wherever
such registration may be required or advisable in the reasonable opinion of the
Collateral Agent, (ii) duly endorse any such Securities or Instruments for
transfer in blank or register them in the name of the Collateral Agent or its
nominee or otherwise as the Collateral Agent may reasonably direct,
(iii) immediately deliver to the Collateral Agent any and all consents or other
documents which may be necessary to effect the transfer of any such Securities
or Instruments to the Collateral Agent or any third party and (iv) deliver to or
otherwise cause the Collateral Agent to have control over such Securities or
Instruments.   (5)   Each Obligor will promptly notify the Collateral Agent in
writing of the acquisition by it of any Registrable Intellectual Property and
will provide the Collateral Agent with a revised Perfection Certificate
recording the acquisition and particulars of such additional Intellectual
Property.

Section 2.4 Scope of Security Interest.

(1)   To the extent that an assignment of amounts payable and other proceeds
arising under or in connection with, or the grant of a security interest in any

- 10 -



--------------------------------------------------------------------------------



 



    agreement, licence, lease, permit or quota of any Obligor would constitute a
default under or a breach of or would result in the termination or loss of
rights in respect of such agreement, licence, lease, permit or quota (each, a
“Restricted Asset”), the Security Interest with respect to each Restricted Asset
will constitute a trust created in favour of the Collateral Agent, for the
benefit of the Secured Parties, pursuant to which the applicable Obligor holds
as trustee all proceeds arising under or in connection with the Restricted Asset
in trust for the Collateral Agent, for the benefit of the Secured Parties, on
the following basis:

  (a)   subject to the Credit Agreement, until the Security Interest is
enforceable the Obligor is entitled to receive all such proceeds; and

  (b)   whenever the Security Interest is enforceable, (i) all rights of such
Obligor to receive such proceeds cease and all such proceeds will be immediately
paid over to the Collateral Agent for the benefit of the Secured Parties, and
(ii) such Obligor will take all actions requested by the Collateral Agent to
collect and enforce payment and other rights arising under the Restricted Asset.

    Upon request by the Collateral Agent, the Obligors will use all commercially
reasonable efforts to obtain the consent of each other party to any and all
Restricted Assets to the assignment of such Restricted Asset to the Collateral
Agent in accordance with this Agreement. The Obligors will also use all
commercially reasonable efforts to ensure that all agreements entered into on
and after the date of this Agreement expressly permit assignments of the
benefits of such agreements as collateral security to the Collateral Agent in
accordance with the terms of this Agreement.

(2)   The Security Interest with respect to trade-marks and other Intellectual
Property established under the laws of the United States including any state,
territory or political subdivision thereof, constitutes a lien on and security
interest in, and a charge, hypothecation and pledge of, such Collateral in
favour of the Collateral Agent for the benefit of the Secured Parties, but does
not constitute an assignment or mortgage of such Collateral to the Collateral
Agent or any Secured Party.

(3)   Until the Security Interest is enforceable, the grant of the Security
Interest in the Intellectual Property does not affect in any way the Obligors’
rights to commercially exploit the Intellectual Property, defend it, enforce
such Obligor’s rights in it or with respect to it against third parties in any
court or claim and be entitled to receive any damages with respect to any
infringement of it.   (4)   The Security Interest does not extend to consumer
goods or ULC Shares.

- 11 -



--------------------------------------------------------------------------------



 



(5)   The Security Interest does not extend or apply to the last day of the term
of any lease or sublease of real property or any agreement for a lease or
sublease of real property, now held or hereafter acquired by any of the
Obligors, but the Obligors will stand possessed of any such last day upon trust
to assign and dispose of it as the Collateral Agent may reasonably direct.   (6)
  The Security Interest does not extend to Excluded Property.

Section 2.5 Grant of Licence to Use Intellectual Property.
     Each Obligor hereby grants to the Collateral Agent an irrevocable,
nonexclusive licence (exercisable without payment of royalty or other
compensation to such Obligor) to use, or sublicense any Intellectual Property in
which such Obligor has rights wherever the same may be located, provided that
the quality of products in connection with which any trade-mark is used will not
be materially inferior to the quality of such products prior to such Event of
Default. Such licence includes access to (i) all media in which any of the
licensed items may be recorded or stored, and (ii) all software and computer
programs used for compilation or print-out. The license granted under this
Section is to enable the Collateral Agent to exercise its rights and remedies
under Article 3 and for no other purpose.
Section 2.6 Care and Custody of Collateral.

(1)   The Secured Parties have no obligation to keep Collateral in their
possession identifiable.

(2)   The Collateral Agent may upon the occurrence and during the continuance of
an Event of Default, (i) notify any Person obligated on an Instrument, Security
or account to make payments to the Collateral Agent, whether or not the Obligors
were previously making collections on such accounts, chattel paper, instruments,
and (ii) assume control of any proceeds arising from the Collateral.   (3)   The
Collateral Agent has no obligation to collect dividends, distributions or
interest payable on, or exercise any option or right in connection with, any
Securities or Instruments. The Collateral Agent has no obligation to protect or
preserve any Securities or Instruments from depreciating in value or becoming
worthless and is released from all responsibility for any loss of value. In the
physical keeping of any Securities, the Collateral Agent is only obliged to
exercise the same degree of care as it would exercise with respect to its own
Securities kept at the same place.   (4)   The Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, sell, transfer,
use or otherwise deal with any investment property included in the Collateral
over which the Collateral

- 12 -



--------------------------------------------------------------------------------



 



    Agent has control, on such conditions and in such manner as the Collateral
Agent in its sole discretion may determine.

Section 2.7 Rights of the Obligor.

(1)   Until the occurrence of an Event of Default which is continuing, each
Obligor, as applicable, is entitled to vote the Securities and other financial
assets that are part of the Collateral and to receive dividends and
distributions on such Securities and financial assets, as may be permitted by
the Credit Agreement. Upon the occurrence and during the continuance of an Event
of Default, all rights of the Obligors to vote (under any proxy given by the
Collateral Agent (or its nominee) or otherwise) or to receive distributions or
dividends cease and all such rights become vested solely and absolutely in the
Collateral Agent.

(2)   Any distributions or dividends received by any of the Obligors contrary to
Section 2.7(1) or any other moneys or property received by any of the Obligors
after the Security Interest is enforceable will be received as trustee for the
Collateral Agent and the Secured Parties and shall be immediately paid over to
the Collateral Agent.

Section 2.8 Expenses.

(1)   All Taxes and Other Taxes, charges, costs, and expenses (including legal
fees and notarial fees) including withholding taxes, relating to, resulting
from, or otherwise connected with, this Agreement, the execution, amendment
and/or the enforcement of this Agreement shall, for greater certainty be for the
account of the applicable Obligor and all shall be paid in accordance with
Section 2.15 of the Credit Agreement.

(2)   Each of the Obligors is liable for and will pay on demand by the
Collateral Agent any and all expenses.

ARTICLE 3
ENFORCEMENT
Section 3.1 Enforcement.
     The Security Interest becomes and is enforceable against each of the
Obligors upon the occurrence and during the continuance of an Event of Default.
Section 3.2 Remedies.
     Whenever the Security Interest is enforceable, the Collateral Agent may
realize upon the Collateral and enforce the rights of the Collateral Agent and
the Secured Parties by:

- 13 -



--------------------------------------------------------------------------------



 



  (a)   entry onto any premises where Collateral consisting of tangible personal
property may be located;     (b)   entry into possession of the Collateral by
any method permitted by law;     (c)   sale, grant of options to purchase, or
lease of all or any part of the Collateral;     (d)   holding, storing and
keeping idle or operating all or any part of the Collateral;     (e)  
exercising and enforcing all rights and remedies of a holder of the Collateral
as if the Collateral Agent were the absolute owner thereof (including, if
necessary, causing the Collateral to be registered in the name of the Collateral
Agent or its nominee if not already done);     (f)   collection of any proceeds
arising in respect of the Collateral;     (g)   collection, realization or sale
of, or other dealing with, accounts;     (h)   license or sublicense, whether on
an exclusive or nonexclusive basis, of any Intellectual Property for such term
and on such conditions and in such manner as the Collateral Agent in its sole
judgment determines (taking into account such provisions as may be necessary to
protect and preserve such Intellectual Property);     (i)   instruction or order
to any issuer or securities intermediary pursuant to any control the Collateral
Agent has over the Collateral;     (j)   instruction to any bank which has
entered into a control agreement with the Collateral Agent to transfer all
moneys, Securities and Instruments held by such depositary bank to an account
maintained with or by the Collateral Agent;     (k)   application of any moneys
constituting Collateral or proceeds thereof in accordance with Section 5.11;    
(l)   appointment by instrument in writing of a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of all or any part of
the Collateral and removal or replacement from time to time of any receiver or
agent;     (m)   institution of proceedings in any court of competent
jurisdiction for the appointment of a receiver of all or any part of the
Collateral;

- 14 -



--------------------------------------------------------------------------------



 



  (n)   institution of proceedings in any court of competent jurisdiction for
sale or foreclosure of all or any part of the Collateral;

  (o)   filing of proofs of claim and other documents to establish claims to the
Collateral in any proceeding relating to the Obligors; and

  (p)   any other remedy or proceeding authorized or permitted under the PPSA or
otherwise by law or equity.

Section 3.3 Additional Rights.
     In addition to the remedies set forth in Section 3.2 and elsewhere in this
Agreement, whenever the Security Interest is enforceable, the Collateral Agent
may:

  (a)   require any of the Obligors, at such Obligor’s expense, to assemble the
Collateral at a place or places designated by notice in writing and each of the
Obligors agree to so assemble the Collateral immediately upon receipt of such
notice;     (b)   require the Obligors, by notice in writing, to disclose to the
Collateral Agent the location or locations of the Collateral and the Obligors
agree to promptly make such disclosure when so required;     (c)   repair,
process, modify, complete or otherwise deal with the Collateral and prepare for
the disposition of the Collateral, whether on the premises of the Obligors or
otherwise;     (d)   redeem any prior security interest against any Collateral,
procure the transfer of such security interest to itself, or settle and pass the
accounts of the prior mortgagee, chargee or encumbrancer (any accounts to be
conclusive and binding on the applicable Obligor);     (e)   pay any liability
secured by any Lien against any Collateral (the Obligors will immediately on
demand reimburse the Collateral Agent for all such payments);     (f)   carry on
all or any part of the business of the Obligors and, to the exclusion of all
others including the Obligors, enter upon, occupy and use all or any of the
premises, buildings, and other property of or used by any of the Obligor for
such time as the Collateral Agent sees fit, free of charge, and the Collateral
Agent and the Secured Parties are not liable to the Obligors for any act,
omission or negligence in so doing or for any rent, charges, depreciation or
damages incurred in connection with or resulting from such action;

- 15 -



--------------------------------------------------------------------------------



 



  (g)   borrow for the purpose of carrying on any of the businesses of the
Obligors or for the maintenance, preservation or protection of the Collateral
and grant a security interest in the Collateral, whether or not in priority to
the Security Interest, to secure repayment;     (h)   commence, continue or
defend any judicial or administrative proceedings for the purpose of protecting,
seizing, collecting, realizing or obtaining possession or payment of the
Collateral, and give good and valid receipts and discharges in respect of the
Collateral and compromise or give time for the payment or performance of all or
any part of the accounts or any other obligation of any third party to the
Obligors; and     (i)   at any public sale, and to the extent permitted by law
on any private sale, bid for and purchase any or all of the Collateral offered
for sale and upon compliance with the terms of such sale, hold, retain and
dispose of such Collateral without any further accountability to the Obligors or
any other Person with respect to such holding, retention or disposition, except
as required by law. In any such sale to the Collateral Agent, the Collateral
Agent may, for the purpose of making payment for all or any part of the
Collateral so purchased, use any claim for Secured Obligations then due and
payable to it as a credit against the purchase price.

Section 3.4 Exercise of Remedies.
     The remedies under Section 3.2 and Section 3.3 may be exercised from time
to time separately or in combination and are in addition to, and not in
substitution for, any other rights of the Collateral Agent and the Secured
Parties however arising or created. The Collateral Agent and the Secured Parties
are not bound to exercise any right or remedy, and the exercise of rights and
remedies is without prejudice to the rights of the Collateral Agent and the
Secured Parties in respect of the Secured Obligations including the right to
claim for any deficiency.
Section 3.5 Receiver’s Powers.

(1)   Any receiver appointed by the Collateral Agent is vested with the rights
and remedies which could have been exercised by the Collateral Agent in respect
of the Obligors or the Collateral and such other powers and discretions as are
granted in the instrument of appointment and any supplemental instruments. The
identity of the receiver, its replacement and its remuneration are within the
sole and unfettered discretion of the Collateral Agent.   (2)   Any receiver
appointed by the Collateral Agent will act as agent for the Collateral Agent for
the purposes of taking possession of the Collateral, but otherwise and for all
other purposes (except as provided below), as agent for

- 16 -



--------------------------------------------------------------------------------



 



    the Obligors. The receiver may sell, lease, or otherwise dispose of
Collateral as agent for the Obligors or as agent for the Collateral Agent as the
Collateral Agent may determine in its discretion. The Obligors agree to ratify
and confirm all actions of the receiver acting as agent for the Obligors, and to
release and indemnify the receiver in respect of all such actions.   (3)   The
Collateral Agent, in appointing or refraining from appointing any receiver, does
not incur liability to the receiver, the Obligors or otherwise and is not
responsible for any misconduct or negligence of such receiver.

Section 3.6 Appointment of Attorney.
     Each of the Obligors hereby irrevocably constitutes and appoints the
Collateral Agent (and any officer of the Collateral Agent) the true and lawful
attorney of the Obligors. As the attorney of each of the Obligors, the
Collateral Agent has the power to exercise for and in the name of the Obligors,
upon the occurrence and during the continuation of an Event of Default, with
full power of substitution, any of the Obligors’ right (including the right of
disposal), title and interest in and to the Collateral including the execution,
endorsement, delivery and transfer of the Collateral to the Collateral Agent,
its nominees or transferees, and the Collateral Agent and its nominees or
transferees are hereby empowered to exercise all rights and powers and to
perform all acts of ownership with respect to the Collateral to the same extent
as the Obligors might do. This power of attorney is irrevocable, is coupled with
an interest, has been given for valuable consideration (the receipt and adequacy
of which is acknowledged) and survives, and does not terminate upon, the
bankruptcy, dissolution, winding up or insolvency of any of the Obligors. This
power of attorney extends to and is binding upon each of the Obligors’
successors and permitted assigns. Each of the Obligors authorizes the Collateral
Agent to delegate in writing to another Person any power and authority of the
Collateral Agent under this power of attorney as may be necessary or desirable
in the opinion of the Collateral Agent, and to revoke or suspend such
delegation.
Section 3.7 Dealing with the Collateral.

(1)   The Collateral Agent and the Secured Parties are not obliged to exhaust
their recourse against the Obligors or any other Person or against any other
security they may hold in respect of the Secured Obligations before realizing
upon or otherwise dealing with the Collateral in such manner as the Collateral
Agent may consider desirable.   (2)   The Collateral Agent and the Secured
Parties may grant extensions or other indulgences, take and give up securities,
accept compositions, grant releases and discharges and otherwise deal with the
Obligors and with other Persons, sureties or securities as they may see fit
without prejudice to the Secured

- 17 -



--------------------------------------------------------------------------------



 



    Obligations, the liability of the Obligors or the rights of the Collateral
Agent and the Secured Parties in respect of the Collateral.   (3)   Except as
otherwise provided by law or this Agreement, the Collateral Agent and the
Secured Parties are not (i) liable or accountable for any failure to collect,
realize or obtain payment in respect of the Collateral, (ii) bound to institute
proceedings for the purpose of collecting, enforcing, realizing or obtaining
payment of the Collateral or for the purpose of preserving any rights of any
Persons in respect of the Collateral, (iii) responsible for any loss occasioned
by any sale or other dealing with the Collateral or by the retention of or
failure to sell or otherwise deal with the Collateral, or (iv) bound to protect
the Collateral from depreciating in value or becoming worthless.

Section 3.8 Standards of Sale.
     Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, each Obligor
acknowledges that:

  (a)   the Collateral may be disposed of in whole or in part;     (b)   the
Collateral may be disposed of by public auction, public tender or private
contract, with or without advertising and without any other formality;     (c)  
any assignee of such Collateral may be the Collateral Agent, a Secured Party or
a customer of any such Person;     (d)   any sale conducted by the Collateral
Agent will be at such time and place, on such notice and in accordance with such
procedures as the Collateral Agent, in its sole discretion, may deem
advantageous;     (e)   the Collateral may be disposed of in any manner and on
any terms necessary to avoid violation of applicable law (including compliance
with such procedures as may restrict the number of prospective bidders and
purchasers, require that the prospective bidders and purchasers have certain
qualifications, and restrict the prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of the Collateral)
or in order to obtain any required approval of the disposition (or of the
resulting purchase) by any governmental or regulatory authority or official;

- 18 -



--------------------------------------------------------------------------------



 



  (f)   a disposition of the Collateral may be on such terms and conditions as
to credit or otherwise as the Collateral Agent, in its sole discretion, may deem
advantageous; and     (g)   the Collateral Agent may establish an upset or
reserve bid or price in respect of the Collateral.

Section 3.9 Dealings by Third Parties.

(1)   No Person dealing with the Collateral Agent, any of the Secured Parties or
an agent or receiver is required to determine (i) whether the Security Interest
has become enforceable, (ii) whether the powers which such Person is purporting
to exercise have become exercisable, (iii) whether any money remains due to the
Collateral Agent or the Secured Parties by the Obligors, (iv) the necessity or
expediency of the stipulations and conditions subject to which any sale or lease
is made, (v) the propriety or regularity of any sale or other dealing by the
Collateral Agent or any Secured Party with the Collateral, or (vi) how any money
paid to the Collateral Agent or the Secured Parties have been applied.

(2)   Any bona fide purchaser of all or any part of the Collateral from the
Collateral Agent or any receiver or agent will hold the Collateral absolutely,
free from any claim or right of whatever kind, including any equity of
redemption, of any of the Obligors, which each such Obligor specifically waives
(to the fullest extent permitted by law) as against any such purchaser together
with all rights of redemption, stay or appraisal which such Obligor has or may
have under any rule of law or statute now existing or hereafter adopted.

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 4.1 General Representations, Warranties and Covenants.
        Each of the Obligors represents and warrants and covenants and agrees,
acknowledging and confirming that the Collateral Agent and each Secured Party is
relying on such representations, warranties, covenants and agreements, that:

  (a)   Continuous Perfection. The Perfection Certificate sets out each of the
Obligor’s place of business or, if more than one, each Obligor’s chief executive
office. Other than in the case of Novelis No. 1 Limited Partnership, such place
of business or chief executive office, as the case may be, has been located at
such address for the 60 days immediately preceding the date of this Agreement.
The Perfection Certificate also sets out the address at which the books and
records of the Obligor are located, the address at which senior management of
the Obligor are

- 19 -



--------------------------------------------------------------------------------



 



      located and conduct their deliberations and make their decisions with
respect to the business of each Obligor and the address from which the invoices
and accounts of each Obligor are issued.

  (b)   Additional Security Perfection and Protection of Security Interest. Each
of the Obligors will grant to the Collateral Agent, for the benefit of the
Secured Parties, security interests, assignments, mortgages, charges,
hypothecations and pledges in such property and undertaking of such Obligor that
is not subject to a valid and perfected first ranking security interest (subject
only to Permitted Liens), other than Excluded Securities Accounts in respect of
which a securities intermediary may have a prior ranking interest, constituted
by the Security Documents, in each relevant jurisdiction as determined by the
Collateral Agent. Each of the Obligors will perform all acts, execute and
deliver all agreements, documents and instruments and take such other steps as
are requested by the Collateral Agent at any time to register, file, signify,
publish, perfect, maintain, protect, and enforce the Security Interest
including: (i) executing, recording and filing of financing or other statements,
and paying all taxes, fees and other charges payable, (ii) placing notations on
its books of account to disclose the Security Interest, (iii) delivering or
using its commercially reasonable efforts to deliver, as applicable,
acknowledgements, confirmations and subordinations that may be necessary to
ensure that the Security Documents constitute a valid and perfected first
ranking security interest (subject only to Permitted Liens), other than Excluded
Securities Accounts in respect of which a securities intermediary may have a
prior ranking interest, (iv) executing and delivering any certificates,
endorsements, instructions, agreements, documents and instruments that may be
required under the STA, and (v) delivering opinions of counsel in respect of
matters contemplated by this paragraph. The documents and opinions contemplated
by this paragraph must be in form and substance satisfactory to the Collateral
Agent.     (c)   Confirmation of Registrable Intellectual Property. The
Perfection Certificate lists all Registrable Intellectual Property that is owned
by each of the Obligors on the date of this Agreement. Upon the request of the
Collateral Agent, the Obligors shall deliver to the Collateral Agent a
Confirmation of Security Interest in the form of Schedule “C” in respect of all
Registrable Intellectual Property now owned, and subsequently when acquired
after the date hereof, confirming the assignment for security of such
Registrable Intellectual Property to the Collateral Agent and shall within
30 days or such longer period as may

- 20 -



--------------------------------------------------------------------------------



 



      be determined by the Collateral Agent in its sole discretion make all
filings, registrations and recordings as are necessary or appropriate to perfect
the Security Interest granted to the Collateral Agent in the Registrable
Intellectual Property.

  (d)   Location of Property. None of the Obligors other than the Borrower and
4260848 Canada Inc., in its capacity as general partner of Novelis No. 1 Limited
Partnership has any tangible property located outside of Ontario. The Borrower
does not hold any tangible property outside of Ontario, Quebec, British Columbia
and Alberta. 4260848 Canada Inc., in its capacity as general partner of Novelis
No. 1 Limited Partnership does not hold any tangible property outside of Quebec
and Ontario.

  (e)   Control Agreements. Other than as contemplated by Section 4.1(b), none
of the Obligors will grant control to any party other than the Collateral Agent
and, subject to the terms of the Intercreditor Agreement, in respect of any
investment property.

ARTICLE 5
GENERAL
Section 5.1 Notices.
     Any notices, directions or other communications provided for in this
Agreement must be in writing and given in accordance with the Credit Agreement.
Section 5.2 Discharge.
     The Security Interest will be discharged upon the Discharge of Term Loan
Secured Obligations. Upon the Discharge of Term Loan Secured Obligations and at
the request and expense of the Obligors, the Collateral Agent will execute and
deliver to each of the Obligors such releases, discharges, financing statements
and other documents or instruments as the Obligors may reasonably require and
the Collateral Agent will redeliver to the Obligors, or as the Obligors may
otherwise direct the Collateral Agent, any Collateral in its possession.
Section 5.3 No Merger, Survival of Representations and Warranties.
     This Agreement does not operate by way of merger of any of the Secured
Obligations and no judgment recovered by the Collateral Agent or any of the
Secured Parties will operate by way of merger of, or in any way affect, the
Security Interest, which is in addition to, and not in substitution for, any
other security now or hereafter held by the Collateral Agent and the Secured
Parties in respect of the Secured Obligations. The representations, warranties
and covenants of the Obligors in this Agreement survive the execution and
delivery of this Agreement and any advances under the Credit Agreement.
Notwithstanding any investigation made by

- 21 -



--------------------------------------------------------------------------------



 



or on behalf of the Collateral Agent or the Secured Parties these covenants,
representations and warranties continue in full force and effect.
Section 5.4 Further Assurances.
     Each of the Obligors will do all acts and things and execute and deliver,
or cause to be executed and delivered, all agreements, documents and instruments
that the Collateral Agent may require and take all further steps relating to the
Collateral or any other property or assets of the Obligors that the Collateral
Agent may require for (i) protecting the Collateral, (ii) perfecting the
Security Interest, and (iii) exercising all powers, authorities and discretions
conferred upon the Collateral Agent. After the Security Interest becomes
enforceable, the Obligors will do all acts and things and execute and deliver
all documents and instruments that the Collateral Agent may require for
facilitating the sale or other disposition of the Collateral in connection with
its realization.
Section 5.5 Supplemental Security.
     This Agreement is in addition to, without prejudice to and supplemental to
all other security now held or which may hereafter be held by the Collateral
Agent or the Secured Parties.
Section 5.6 Successors and Assigns.
     This Agreement is binding on each of the Obligors and their successors and
permitted assigns, and enures to the benefit of the Collateral Agent, the
Secured Parties and their respective successors and assigns. This Agreement may
be assigned by the Collateral Agent without the consent of, or notice to, the
Obligors, to such Person as the Collateral Agent may determine and, in such
event, such Person will be entitled to all of the rights and remedies of the
Collateral Agent as set forth in this Agreement or otherwise. In any action
brought by an assignee to enforce any such right or remedy, the Obligors will
not assert against the assignee any claim or defence which the Obligors now have
or may have against the Collateral Agent or any of the Secured Parties. No
Obligor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent which
may be unreasonably withheld.
Section 5.7 Amalgamation.
     Each Obligor acknowledges and agrees that in the event it amalgamates with
any other corporation or corporations, it is the intention of the parties that
the Security Interest (i) subject to Section 2.4, extends to: (A) all of the
property and undertaking that any of the amalgamating corporations then owns,
(B) all of the property and undertaking that the amalgamated corporation
thereafter acquires, (C) all of the property and undertaking in which any of the
amalgamating corporations then has any interest and (D) all of the property and
undertaking in which the amalgamated corporation thereafter acquires any
interest; and (ii) secures

- 22 -



--------------------------------------------------------------------------------



 



the payment and performance of all Obligations, at any time or from time to time
due or accruing due and owing by or otherwise payable by each of the
amalgamating corporations and the amalgamated corporation to the Secured Parties
in any currency, however or wherever incurred, and whether incurred alone or
jointly with another or others and whether as principal, guarantor or surety and
whether incurred prior to, at the time of or subsequent to the amalgamation. The
Security Interest attaches to the additional collateral at the time of
amalgamation and to any collateral thereafter owned or acquired by the
amalgamated corporation when such becomes owned or is acquired. Upon any such
amalgamation, the defined term “Obligors” shall also include, collectively, each
of the amalgamating corporations and the amalgamated corporation, the defined
term “Collateral” means all of the property and undertaking and interests
described in (i) above, and the defined term “Secured Obligations” includes the
obligations described in (ii) above.
Section 5.8 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
Section 5.9 Amendment.
     This Agreement may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent and the Obligors.
Section 5.10 Waivers, etc.

(1)   No consent or waiver by the Collateral Agent or the Secured Parties in
respect of this Agreement is binding unless made in writing and signed by an
authorized officer of the Collateral Agent. Any consent or waiver given under
this Agreement is effective only in the specific instance and for the specific
purpose for which given. No waiver of any of the provisions of this Agreement
constitutes a waiver of any other provision.

(2)   A failure or delay on the part of the Collateral Agent or the Secured
Parties in exercising a right under this Agreement does not operate as a waiver
of, or impair, any right of the Collateral Agent or the Secured Parties however
arising. A single or partial exercise of a right on the part of the Collateral
Agent or the Secured Parties does not preclude any other or further exercise of
that right or the exercise of any other right by the Collateral Agent or the
Secured Parties.

- 23 -



--------------------------------------------------------------------------------



 



Section 5.11 Application of Proceeds of Security.
     All monies collected by the Collateral Agent upon the enforcement of the
Collateral Agent’s or the Secured Parties’ rights and remedies under the
Security Documents and the Liens created by them including any sale or other
disposition of the Collateral, together with all other monies received by the
Collateral Agent and the Secured Parties under the Security Documents, will be
applied as provided in the Credit Agreement. To the extent any other Loan
Document requires proceeds of collateral under such Loan Document to be applied
in accordance with the provisions of this Agreement, the Collateral Agent or
holder under such other Loan Document shall apply such proceeds in accordance
with this Section.
Section 5.12 Conflict.

(1)   Subject to Subsection (2) below, in the event of any conflict between the
terms and provisions contained in this Agreement and the terms and provisions
contained in the Credit Agreement, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Credit Agreement shall control and
govern.

(2)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 11.19 THEREOF,
SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

Section 5.13 Governing Law.
     This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

- 24 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Obligors have executed this Agreement.

            AV METALS INC.
      By:           Authorized Signing Officer                NOVELIS INC.
      By:           Authorized Signing Officer                NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Authorized Signing Officer                4260848 CANADA
INC.
      By:           Authorized Signing Officer                4260856 CANADA
INC.
      By:           Authorized Signing Officer           

- 25 -



--------------------------------------------------------------------------------



 



         

            NOVELIS NO. 1 LIMITED PARTNERSHIP, by its general partner, 4260848
CANADA INC.
      By:           Authorized Signing Officer           

- 26 -



--------------------------------------------------------------------------------



 



SCHEDULE “A”
INSTRUMENTS AND SECURITIES
SECURITIES

                                                  Record Owner           No. of
Shares or   No. of Shares or           No. Shares Covered         (Beneficial
Owner,           Interests   Interests           by Warrants; Issuer   Type of
Organization   if different)   Certificate No.   Owned   Outstanding  
Percentage Ownership   Options NORTH AMERICA

Novelis Inc.
  Canadian Corporation   AV Metals Inc.     C-1     1,000 common shares   1,000
common shares     100 %   None
 
                                       
Novelis No. 1 Limited Partnership
  Québec Limited
Partnership   Novelis Inc. (Limited Partner)

4260848 Canada Inc. (General Partner)     N/A     N/A     N/A       99.99

0.01 %

%   None
 
                                       
4260848 Canada Inc.
  Canadian Corporation   Novelis Inc.     C-1     100 common shares   100 common
shares     100 %   None
 
                                       
4260856 Canada Inc.
  Canadian Corporation   Novelis Inc.     C-1     100 common shares   100 common
shares     100 %   None
 
                                       
Novelis Cast House Technology Ltd.
  Ontario Corporation   Novelis Inc.     6     200 common shares   200 common
shares     100 %   None
 
                                       
Novelis Corporation
  Texas Corporation   Novelis Inc.     7     4,945 common shares   4,945 common
shares     100 %   None
 
                                       
Novelis Brand LLC
  Delaware Limited
Liability Company   Novelis Inc.     1     1 share   1 share     100 %   None
 
                                       
Novelis South
America Holdings
LLC
  Delaware Limited
Liability Company   Novelis Inc.     1     1 share   1 share     100 %   None
 
                                        EUROPE

 
                                       
Novelis Laminés
France SAS
  French Société par
Action Simplifiée   Novelis Inc.     N/A     200,000 shares   200,000 shares    
100 %   None
 
                                       
Novelis PAE SAS
  French Société par
Action Simplifiée   Novelis Inc.     N/A     8,000 shares   8,000 shares     100
%   None

 



--------------------------------------------------------------------------------



 



                                                  Record Owner           No. of
Shares or   No. of Shares or           No. Shares Covered         (Beneficial
Owner,           Interests   Interests           by Warrants; Issuer   Type of
Organization   if different)   Certificate No.   Owned   Outstanding  
Percentage Ownership   Options
Novelis Foil France
SAS
  French Société par
Action Simplifiée   Novelis Inc.     N/A     5,502,500 shares   5,502,500 shares
    100 %   None
 
                                       
Novelis Europe
Holdings Limited
  UK private company
limited by shares   Novelis Inc.     10


12     165,631,965 ordinary shares

144,928,900
preferred shares   165,631,965 ordinary shares


144,928,900 preferred shares     100 %   None
 
                                       
Novelis Aluminium
Beteiligungs GmbH
  German GmbH   Novelis Inc.     N/A     25,000 common shares   25,000 common
shares     100 %   None
 
                                       
Novelis Madeira,
Unipessoal, Lda
  Portuguese Limited
Liability
Commercial Company   Novelis Inc.     N/A     1 quota   1 quota     100 %   None
 
                                        SOUTH AMERICA

Novelis do Brasil Ltda.
  Brazilian Limited
Liability Quota
Company   Novelis Inc. Novelis South America Holdings LLC     N/A    
120,130,999 quotas
1 quota   120,131,000 quotas     99.999
0.001 %
%   None
 
                                        ASIA

Aluminium Company of Malaysia Berhad
  Malaysian Public
Company limited by
shares listed on
the Malaysian Stock
Exchange   Novelis Inc. Miscellaneous Shareholders     N/A     78,234,054
ordinary
shares
54,027,794 shares   134,330,848 ordinary shares(including 2,079,000 treasury
shares)     59.15
40.85 %
%   None

- 2 -



--------------------------------------------------------------------------------



 



                                                  Record Owner           No. of
Shares or   No. of Shares or           No. Shares Covered         (Beneficial
Owner,           Interests   Interests           by Warrants; Issuer   Type of
Organization   if different)   Certificate No.   Owned   Outstanding  
Percentage Ownership   Options
Novelis Korea
Limited
  Korean Company,
Limited   4260856 Canada Inc.






4260848 Canada Inc.   Ahje00006~9

Saje000017~23

Maje000030~35
Daje000032~34
Gaje000065
Ahje00003~5
Saje000016
Maje000023~29
Daje000027~31
Gaje000060~64
  47,631 shares






31,755 shares   136,640 shares (including 19,735 Treasury Stock)   40.74%
(except Treasury Stock)





27.16% (except Treasury Stock)   None
 
                                       
Novelis (India) Infotech Ltd.
  Indian Limited
Liability Company   Novelis Inc. Mr. A. R. Das Ms. Ananya Maitra Mr. Kishan
Ladsaria Mr. Raj Mundra Mr. Indrajit Pathak Mr. Shrikant Turalkar     1 & 8
2
3
6
7
5
4     49,940
10 shares
10 shares
10 shares
10 shares
10 shares
10 shares     50,000       99.88
0.02
0.02
0.02
0.02
0.02
0.02 %
%
%
%
%
%
%   None

- 3 -



--------------------------------------------------------------------------------



 



INSTRUMENTS

                                  Bank Name/                 Company  
Description   Noteholder   Issue Date   Due date   Amount
Novelis Aluminum AL
Holding Company
  Loan   Novelis Inc.   7/10/2008   2/ 3/2015   EUR 87,291,599
 
                       
Novelis Luxembourg S.A.
  Loan   Novelis Inc.   2/3/2005   2/3/2015   EUR 15,000,000
 
                       
Novelis Aluminum AL
Holding Company
  Loan   Novelis Inc.   1/7/2005   1/7/2015   EUR 293,834,842
 
                       
Novelis AG
  Loan   Novelis Inc.   11/4/2009   1/13/2015   EUR 121,421,203
 
                       
Novelis Brand LLC
  Loan   Novelis No. 1 Limited Partnership   9/28/2010   7/6/2014   $
106,440,401  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   8/4/2008   8/4/2013   $ 30,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   8/4/2008   8/4/2013   $ 30,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   8/4/2008   8/4/2013   $ 20,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   3/11/2008   3/11/2013   $ 5,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   1/5/2008   1/5/2013   $ 15,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   5/31/2007   5/31/2012   $ 80,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   7/6/2007   5/31/2012   $ 5,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   7/6/2007   5/31/2012   $ 25,000,000  
 
                       
Novelis do Brasil Ltda
  Loan   Novelis Inc.   7/6/2007   5/31/2012   $ 25,000,000  
 
                       
Novelis do Brazil Ltda
  Loan   Novelis Inc.   12/29/2009   9/15/2013   $ 15,000,000  
 
                       
Novelis Corp.
  Loan   Novelis Inc.   8/12/2010   8/12/2011   $ 120,000,000  
 
                       
Novelis Corp.
  Loan   Novelis Inc.   5/20/2010   5/20/2011   $ 50,000,000  
 
                       
Novelis Corp.
  Loan   Novelis Inc.   7/9/2010   7/8/2011   $ 226,000,000  

- 4 -



--------------------------------------------------------------------------------



 



TRANSFER RESTRICTIONS
1. Novelis do Brasil Ltda.
     Nil.
2. Novelis Europe Holdings Ltd. (UK)
     There are no restrictions on transfer where the transfer is to a bank or a
financial institution.
3. Novelis Laminés France SAS, Novelis PAE SAS, Novelis Foil France SAS
     Nil.
4. 4260848 Canada Inc., 4260856 Canada Inc., Novelis Cast House Technology Ltd.,
Novelis Inc.
4260848 Canada Inc.: The shares of the Corporation shall not be transferred
without the consent of either (i) the directors evidenced by a resolution passed
or signed by them and recorded in the books of the Corporation or (ii) the
holders of a majority in number of the outstanding voting shares of the
Corporation.
4260856 Canada Inc.: The shares of the Corporation shall not be transferred
without the consent of either (i) the directors evidenced by a resolution passed
or signed by them and recorded in the books of the Corporation or (ii) the
holders of a majority in number of the outstanding voting shares of the
Corporation.
Novelis Cast House Technology Ltd.: The issue or transfer of shares of the
Corporation shall require the express sanction of the Board of Directors
signified by a resolution passed by the Board.
Novelis Inc.: No restrictions on transfer.
5. Novelis Corporation, Novelis Finances USA LLC, Novelis South America Holdings
LLC
     Nil.
SECURITIES ACCOUNTS
     Nil.

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE “B”
PERFECTION CERTIFICATE

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
FORM OF CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL PROPERTY
WHEREAS:
[Name of Relevant Obligor] (the “Debtor”), a corporation incorporated and
existing under the laws of l with offices at [address], is the owner of the
[trade-marks/patents/copyrights/industrial designs] set forth in Exhibit “A”
hereto, the registrations and applications for the
[trade-marks/patents/copyrights/industrial designs] identified therein and the
underlying goodwill associated with such
[trade-marks/patents/copyrights/industrial designs] (collectively, the
“[Trade-Marks/ Patents/Copyrights/Industrial Designs]”); and
l, as agent for certain secured creditors (the “Collateral Agent”), with offices
at [address], has entered into an agreement with the Debtor, as reflected by a
separate document entitled the “Security Agreement” dated as of the [l] day of
l, 2010 by which the Debtor granted to the Collateral Agent, a security interest
in certain property, including the [Trade-Marks/Patents/Copyrights/Industrial
Designs], in consideration of the provision of certain credit facilities to
certain companies which are the wholly-owned subsidiaries of the Debtor;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged and in accordance with the terms and obligations set
forth in the Security Agreement, the Debtor confirms the grant to the Collateral
Agent of a security interest in and to the
[Trade-Marks/Patents/Copyrights/Industrial Designs].
DATED at _________________ on this [l] day of [l], [l].

            [NAME OF RELEVANT OBLIGOR]


Per:
  Authorized Signing Officer                    

 



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
TRADE-MARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS

 



--------------------------------------------------------------------------------



 



AV METALS INC.
NOVELIS CAST HOUSE TECHNOLOGY LTD.
4260848 CANADA INC.
4260856 CANADA INC.
NOVELIS NO. 1 LIMITED PARTNERSHIP
as Guarantors
and
BANK OF AMERICA, N.A.
as Collateral Agent

 

GUARANTEE
December 17, 2010
 

Stikeman Elliott llp
Term Guarantee

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE 1
INTERPRETATION

             
Section 1.1
  Defined Terms     1  
Section 1.2
  Interpretation     3  

ARTICLE 2
GUARANTEE

             
Section 2.1
  Guarantee     4  
Section 2.2
  Indemnity     4  
Section 2.3
  Primary Obligation     4  
Section 2.4
  Absolute Liability     4  

ARTICLE 3
ENFORCEMENT

             
Section 3.1
  Remedies     6  
Section 3.2
  Amount of Obligations     6  
Section 3.3
  Payment on Demand     7  
Section 3.4
  Costs and Expenses     7  
Section 3.5
  Assignment and Postponement     7  
Section 3.6
  Suspension of Guarantor Rights     9  
Section 3.7
  No Prejudice to Secured Parties or Collateral Agent     9  
Section 3.8
  No Subrogation     9  
Section 3.9
  No Set-off     10  
Section 3.10
  Successors of the Borrower     10  
Section 3.11
  Continuing Guarantee and Continuing Obligations     10  
Section 3.12
  Supplemental Security     11  
Section 3.13
  Security for Guarantee     11  
Section 3.14
  Right of Set-off     11  
Section 3.15
  Interest Act (Canada)     11  
Section 3.16
  Taxes     11  
Section 3.17
  Judgment Currency     12  

ARTICLE 4
GENERAL

             
Section 4.1
  Notices, etc.     12  
Section 4.2
  No Merger, Survival of Representations and Warranties     12  
Section 4.3
  Further Assurances     13  
Section 4.4
  Successors and Assigns     13  
Section 4.5
  Amendment     13  
Section 4.6
  Waivers, etc.     13  

( i )



--------------------------------------------------------------------------------



 



             
Section 4.7
  Severability     14  
Section 4.8
  Collateral Agent     14  
Section 4.9
  Application of Proceeds     14  
Section 4.10
  Governing Law     14  

SCHEDULES
SCHEDULE “A” GUARANTOR SECURITY DOCUMENTS

( ii )



--------------------------------------------------------------------------------



 



GUARANTEE
     Guarantee dated as of December 17, 2010 made by each of AV Metals Inc.,
Novelis Cast House Technology Ltd., 4260848 Canada Inc., 4260856 Canada Inc. and
Novelis No. 1 Limited Partnership, by its general partner 4260848 Canada Inc.,
to and in favour of Bank of America, N.A., as Collateral Agent, and the other
Secured Parties.
RECITALS:

  (a)   The Agents and the Lenders have agreed to make certain credit facilities
available to the Borrower on the terms and conditions contained in the Credit
Agreement;     (b)   It is a condition precedent to the extension of credit to
the Borrower under the Credit Agreement that the Guarantors execute and deliver
this Guarantee; and     (c)   The Guarantors consider it in their best interests
to provide this Guarantee.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, each of the
Guarantors agree as follows.
ARTICLE 1
INTERPRETATION
Section 1.1 Defined Terms.
As used in this Guarantee the following terms have the following meanings:
“Administrative Agent” means Bank of America, N.A. acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.
“Agents” mean, collectively, the Administrative Agent and the Collateral Agent.
“Borrower” means Novelis Inc., a corporation amalgamated and existing under the
laws of Canada, and its successors and permitted assigns.
“Collateral Agent” means Bank of America, N.A. acting as collateral agent for
the Secured Parties and any successor collateral agent appointed under the
Credit Agreement, and its successors and assigns.

 



--------------------------------------------------------------------------------



 



“Credit Agreement” means the credit agreement dated as of December 17, 2010
among, inter alia, the Borrower, Holdings, the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same Agents
or Lenders.
“Discharge of Term Loan Secured Obligations” has the meaning given to it in the
Intercreditor Agreement.
“Guarantee” means this guarantee.
“Guarantors” means, collectively, Holdings, Novelis Cast House Technology Ltd.,
a corporation incorporated and existing under the laws of Ontario, 4260848
Canada Inc., a corporation incorporated and existing under the laws of Canada,
4260856 Canada Inc., a corporation incorporated and existing under the laws of
Canada, and Novelis No. 1 Limited Partnership, a partnership formed and existing
under the laws of Quebec, by its general partner 4260848 Canada Inc., and each
of their successors and permitted assigns and “Guarantor” shall mean any one of
them.
“Guarantor Security Documents” means, collectively, the agreements described in
Schedule “A” and any other security held by the Collateral Agent and the Secured
Parties, or any one of them, from time to time for the Guarantors’ obligations
under this Guarantee.
“Holdings” means AV Metals Inc., a corporation incorporated and existing under
the laws of Canada, and its successors and permitted assigns.
“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of the date hereof, by and among, inter alia, the Companies party thereto,
the Administrative Agent, the Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent, and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Lenders” means the financial institutions and other lenders listed on the
signature pages of the Credit Agreement, any Person who may become a Lender
pursuant to the Credit Agreement and their respective successors and assigns.

- 2 -



--------------------------------------------------------------------------------



 



“Loan Parties” means, collectively, the Borrower, the Guarantors, the other
Subsidiary Guarantors, and any other Person that, from time to time, provides
credit support for the Obligations.
“Obligations” means the “Secured Obligations” as defined in the Credit
Agreement.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each co-agent or sub-agent appointed by the Administrative Agent or the
Collateral Agent, any Receiver or Delegate, the Lenders and any Secured Hedge
Provider (to the extent such Secured Hedge Provider executes and delivers to the
Administrative Agent and the Collateral Agent a Secured Hedge Provider Joinder).
Section 1.2 Interpretation.

(1)   Capitalized terms used in this Guarantee but not defined have the meanings
given to them in the Credit Agreement.   (2)   In this Guarantee the words
“including”, “includes” and “include” mean “including (or includes or include)
without limitation”. The phrase “the aggregate of”, “the total of”, “the sum
of”, or a phrase of similar meaning means “the aggregate (or total or sum),
without duplication, of”. The expression “Article”, “Section” or other
subdivision followed by a number mean and refer to the specified Article,
Section or other subdivision of this Guarantee.   (3)   Any reference in this
Guarantee to gender includes all genders. Words importing the singular number
only include the plural and vice versa.   (4)   The division of this Guarantee
into Articles, Sections and other subdivisions and the insertion of headings are
for convenient reference only and are not to affect its interpretation.   (5)  
The schedules attached to this Guarantee form an integral part of it for all
purposes of it.   (6)   Any reference to this Guarantee, any Loan Document or
any Guarantor Security Document refers to this Guarantee or such Loan Document
or Guarantor Security Document as the same may have been or may from time to
time be amended, modified, extended, renewed, restated, replaced or supplemented
and includes all schedules to it. Except as otherwise provided in this
Guarantee, any reference in this Guarantee to a statute refers to such statute
and all rules and regulations made under it as the same may have been or may
from time to time be amended or re-enacted.

- 3 -



--------------------------------------------------------------------------------



 



(7)   All references in this Guarantee to dollars, unless otherwise specifically
indicated, are expressed in Canadian currency.

ARTICLE 2
GUARANTEE
Section 2.1 Guarantee.
     Each of the Guarantors irrevocably and unconditionally guarantees to the
Secured Parties the due and punctual payment, and the due performance, whether
at stated maturity, by acceleration or otherwise, of the Obligations. Each of
the Guarantors agrees that the Obligations will be paid to the Collateral Agent
and Secured Parties strictly in accordance with their terms and conditions.
Section 2.2 Indemnity.
     If any or all of the Obligations are not duly performed by the Borrower and
are not performed by the Guarantors under Section 2.1 for any reason whatsoever,
each of the Guarantors will, as a separate and distinct obligation, indemnify
and save harmless the Collateral Agent and the Secured Parties from and against
all losses resulting from the failure of the Borrower to duly perform such
Obligations.
Section 2.3 Primary Obligation
     If any or all of the Obligations are not duly performed by the Borrower and
are not performed by the Guarantors under Section 2.1 or the Collateral Agent
and the Secured Parties are not indemnified under Section 2.2, in each case, for
any reason whatsoever, such Obligations will, as a separate and distinct
obligation, be performed by each Guarantor as primary obligor.
Section 2.4 Absolute Liability.
     Each of the Guarantors agrees that the liability of each of the Guarantors
under Section 2.1 and Section 2.3 and, for greater certainty, under Section 2.2,
is absolute and unconditional irrespective of:

  (a)   the lack of validity or enforceability of any terms of any of the Loan
Documents;     (b)   any contest by the Borrower or any other Person as to the
amount of the Obligations, the validity or enforceability of any terms of the
Loan Documents or the perfection or priority of any security granted to the
Collateral Agent or the Secured Parties;     (c)   any defence, counter claim or
right of set-off available to the Borrower;     (d)   any release, compounding
or other variance of the liability of the Borrower or any other Person liable in
any manner under or in respect

- 4 -



--------------------------------------------------------------------------------



 



      of the Obligations or the extinguishment of all or any part of the
Obligations by operation of law;     (e)   any change in the time or times for,
or place or manner or terms of payment or performance of the Obligations or any
consent, waiver, renewal, alteration, extension, compromise, arrangement,
concession, release, discharge or other indulgences which the Secured Parties or
the Collateral Agent may grant to the Borrower or any other Person;     (f)  
any amendment or supplement to, or alteration or renewal of, or restatement,
replacement, refinancing or modification or variation of (including any increase
in the amounts available thereunder or the inclusion of an additional borrower
thereunder), or other action or inaction under, the Credit Agreement, the other
Loan Documents or any other related document or instrument, or the Obligations;
    (g)   any discontinuance, termination, reduction, renewal, increase,
abstention from renewing or other variation of any credit or credit facilities
to, or the terms or conditions of any transaction with, the Borrower or any
other Person;     (h)   any change in the ownership, control, name, objects,
businesses, assets, capital structure or constitution of the Borrower, the
Guarantors or any other Loan Party or any reorganization (whether by way of
reconstruction, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise) of the Borrower, the Guarantors or any other Loan Party or their
respective businesses;     (i)   any dealings with the security which the
Secured Parties or the Collateral Agent hold or may hold pursuant to the terms
and conditions of the Loan Documents, including the taking, giving up or
exchange of securities, their variation or realization, the accepting of
compositions and the granting of releases and discharges;     (j)   any
limitation of status or power, disability, incapacity or other circumstance
relating to the Borrower, the Guarantors, any other Loan Party or any other
Person, including any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation, winding-up or other like proceeding
involving or affecting the Borrower, the Guarantors, any other Loan Party or any
other Person or any action taken with respect to this Guarantee by any trustee
or receiver, or by any court, in any such proceeding, whether or not the
Guarantors shall have notice or knowledge of any of the foregoing;

- 5 -



--------------------------------------------------------------------------------



 



  (k)   the assignment of all or any part of the benefits of this Guarantee;    
(l)   any impossibility, impracticability, frustration of purpose, force majeure
or illegality of any Loan Document, or the occurrence of any change in the laws,
rules, regulations or ordinances of any jurisdiction or by any present or future
action of (i) any Governmental Authority that amends, varies, reduces or
otherwise affects, or purports to amend, vary, reduce or otherwise affect, any
of the Obligations or the obligations of the Guarantors under this Guarantee, or
(ii) any court order that amends, varies, reduces or otherwise affects any of
the Obligations;     (m)   any taking or failure to take security, any loss of,
or loss of value of, any security, or any invalidity, non-perfection or
unenforceability of any security held by the Secured Parties or the Collateral
Agent, or any exercise or enforcement of, or failure to exercise or enforce,
security, or irregularity or defect in the manner or procedure by which the
Collateral Agent and the Secured Parties realize on such security;     (n)   any
application of any sums received to the Obligations, or any part thereof, and
any change in such application; and     (o)   any other circumstances which
might otherwise constitute a defence available to, or a discharge of, the
Borrower, the Guarantors or any other Person in respect of the Obligations or
this Guarantee.

ARTICLE 3
ENFORCEMENT
Section 3.1 Remedies.
     The Secured Parties and the Collateral Agent are not bound to exhaust their
recourse against the Borrower or any other Person or realize on any security
they may hold in respect of the Obligations before being entitled to (i) enforce
payment and performance under this Guarantee, or (ii) pursue any other remedy
against the Guarantors, or any of them, and each of the Guarantors renounces all
benefits of discussion and division.
Section 3.2 Amount of Obligations.
     Any account settled or stated by or between the Collateral Agent and any of
the Loan Parties, or if any such account has not been settled or stated
immediately before demand for payment under this Guarantee, any account stated
by the Collateral Agent shall, in the absence of manifest mathematical error, be
accepted by each of the Guarantors as conclusive evidence of the amount of the
Obligations

- 6 -



--------------------------------------------------------------------------------



 



which is due by such Loan Party to the Secured Parties and the Collateral Agent
or remains unpaid by such Loan Party to the Secured Parties and the Collateral
Agent.
Section 3.3 Payment on Demand.
     Each of the Guarantors will pay and perform the Obligations and pay all
other amounts payable by it to the Secured Parties or the Collateral Agent under
this Guarantee, and the obligation to do so arises, immediately after demand for
such payment or performance is made in writing to such Guarantor. The
liabilities of each of the Guarantors bear interest from the date of such demand
at the rate or rates of interest then applicable to the Obligations under and
calculated in the manner provided in the Loan Documents (including any
adjustment to give effect to the provisions of the Interest Act (Canada)).
Section 3.4 Costs and Expenses.
     All Taxes and Other Taxes, charges, costs, and expenses (including legal
fees courts, costs, receivers or agent’s remuneration and notarial fees)
including withholding taxes, relating to, resulting from, or otherwise connected
with, this Guarantee, the execution, amendment and/or the enforcement of this
Guarantee shall, for greater certainty, be for the account of the applicable
Guarantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.
Section 3.5 Assignment and Postponement.

(1)   All obligations, liabilities and indebtedness of the Borrower to the
Guarantors, or any of them, of any nature whatsoever and all security therefor
(the “Intercorporate Indebtedness”) are assigned and transferred to the
Collateral Agent as continuing and collateral security for the applicable
Guarantor’s obligations under this Guarantee and postponed to the payment in
full of all Obligations. Until the occurrence of an Event of Default that is
continuing, the Guarantors may receive payments in respect of the Intercorporate
Indebtedness as permitted under the Credit Agreement. The Guarantors will not
assign all or any part of the Intercorporate Indebtedness to any Person other
than the Collateral Agent or the Secured Parties.   (2)   Upon the occurrence
and during the continuation of an Event of Default, all Intercorporate
Indebtedness will be held in trust for the Secured Parties and the Collateral
Agent and will be collected, enforced or proved subject to, and for the purpose
of, this Guarantee. In such event, any payments received by any Guarantor in
respect of Intercorporate Indebtedness will be held in trust for the Secured
Parties and the Collateral Agent and segregated from other funds and property
held by such Guarantor and immediately paid to the Collateral Agent on account
of the Obligations.   (3)   Intercorporate Indebtedness shall not be released or
withdrawn by any Guarantor without the prior written consent of the Collateral
Agent. Such

- 7 -



--------------------------------------------------------------------------------



 



    Guarantor will not allow a limitation period to expire on the Intercorporate
Indebtedness or ask for or obtain any security or negotiable paper for, or other
evidence of, the Intercorporate Indebtedness except for the purpose of
delivering the same to the Collateral Agent.   (4)   In the event of any
insolvency, bankruptcy or other proceeding involving the liquidation,
arrangement, compromise, reorganization or other relief with respect to the
Borrower or its debts, each of the Guarantors will, upon the request of the
Collateral Agent, make and present a proof of claim or commence such other
proceedings against the Borrower on account of the Intercorporate Indebtedness
as may be reasonably necessary to establish such Guarantor’s entitlement to
payment of any Intercorporate Indebtedness. Such proof of claim or other
proceeding must be made or commenced prior to the earlier of (i) the day which
is 30 days after notice requesting such action is delivered by or on behalf of
the Collateral Agent to such Guarantor and (ii) the day which is 10 days
preceding the date when such proof of claim or other proceeding is required by
applicable law to be made or commenced. Such proof of claim or other proceeding
must be in form and substance acceptable to the Collateral Agent.   (5)   If any
Guarantor fails to make and file such proof of claim or commence such other
proceeding in accordance with this Section 3.5, the Collateral Agent is
irrevocably authorized, empowered and directed and appointed the true and lawful
attorney of such Guarantor (but is not obliged): (i) to make and present for and
on behalf of such Guarantor proofs of claims or other such proceedings against
the Borrower on account of the Intercorporate Indebtedness, (ii) to demand, sue
for, receive and collect any and all dividends or other payments or
disbursements made in respect of the Intercorporate Indebtedness in whatever
form the same may be paid or issued and to apply the same on account of the
Obligations, and (iii) to demand, sue for, collect and receive each such payment
and distribution and give acquittance therefor and to file claims and take such
other actions, in its own name or in the name of such Guarantor or otherwise, as
the Collateral Agent may deem necessary or advisable to enforce its rights under
this Guarantee.   (6)   Each of the Guarantors will execute all subordinations,
postponements, assignments and other agreements as the Collateral Agent may
reasonably request to more effectively subordinate and postpone the
Intercorporate Indebtedness to the payment and performance of the Obligations.  
(7)   The provisions of this Section 3.5 survive the termination of this
Guarantee and remain in full force and effect until the Discharge of Term Loan
Secured Obligations.

- 8 -



--------------------------------------------------------------------------------



 



Section 3.6 Suspension of Guarantor Rights.
     Prior to the occurrence of the Discharge of Term Loan Secured Obligations,
no Guarantor will exercise any rights which it may at any time have by reason of
the performance of any of its obligations under this Guarantee (i) to be
indemnified by the Borrower, (ii) to claim contribution from any other guarantor
of the debts, liabilities or obligations of the Borrower, or (iii) subject to
Section 3.8, to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Secured Parties or the Collateral
Agent under any of the Loan Documents.
Section 3.7 No Prejudice to Secured Parties or Collateral Agent.
     The Secured Parties and the Collateral Agent are not prejudiced in any way
in the right to enforce any provision of this Guarantee by any act or failure to
act on the part of the Borrower, the Secured Parties or the Collateral Agent.
The Collateral Agent and the Secured Parties may, at any time and from time to
time, in such manner as any of them may determine is expedient, without any
consent of, or notice to, the Guarantors and without impairing or releasing the
obligations of the Guarantors (i) change the manner, place, time or terms of
payment or performance of the Obligations, (ii) renew or alter the Obligations,
(iii) amend, vary, modify, supplement or replace any Loan Document or any other
related document or instrument, (iv) discontinue, reduce, renew, increase,
abstain from renewing or otherwise vary any credit or credit facilities to, any
transaction with, the Borrower or any other Person, (v) release, compound or
vary the liability of the Borrower or any other Person liable in any manner
under or in respect of the Obligations, (vi) take or abstain from taking
securities or collateral from any other Person, or from perfecting securities or
collateral of any other Person, (vii) exercise or enforce or refrain from
exercising or enforcing any right or security against the Borrower, the
Guarantors or any other Person, (viii) accept compromises or arrangement from
any Person, (ix) apply any sums from time to time received to the Obligations,
or any part thereof, and change any such application in whole or in part from
time to time, (x) otherwise deal with, or waiver or modify their right to deal
with, any Person and security. In their dealings with the Borrower, the
Collateral Agent and the Secured Parties need not enquire into the authority or
power of any Person purporting to act for or on behalf of the Borrower.
Section 3.8 No Subrogation
     Each of the Guarantors irrevocably waives any claim, remedy or other right
which it may now have or hereafter acquire against the Borrower that arises from
the existence, payment, performance or enforcement of such Guarantor’s
obligations under this Guarantee, including any right of subrogation,
reimbursement, exoneration, indemnification or any right to participate in any
claim or remedy of the Secured Parties or the Collateral Agent against the
Borrower or any collateral which the Secured Parties or the Collateral Agent now
have or hereafter acquire,

- 9 -



--------------------------------------------------------------------------------



 



whether or not such claim, remedy or other right is reduced to judgment or is
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured, and whether or not such claim, remedy or other
right arises in equity or under contract, statute or common law. Each of the
Guarantors further agrees that the Borrower is an intended third party
beneficiary of such Guarantor’s waiver contained in this Section 3.8. If any
amount is paid to any of the Guarantors in violation of this Section 3.8 and, at
such time, the Secured Parties’ and the Collateral Agent’s claims against the
Borrower in respect of the Obligations have not been paid in full, any amount
paid to any of the Guarantors is deemed to have been paid to such Guarantor for
the benefit of, and held in trust for, the Secured Parties and the Collateral
Agent, and will immediately be paid to the Collateral Agent to be credited and
applied to such Obligations. Each of the Guarantors acknowledges that it will
receive direct and indirect benefits from the transactions contemplated by this
Guarantee and that the waiver in this Section 3.8 is knowingly made in
contemplation of such benefits.
Section 3.9 No Set-off.
     To the fullest extent permitted by law, each of the Guarantors makes all
payments under this Guarantee without regard to any defence, counter-claim or
right of set-off available to it.
Section 3.10 Successors of the Borrower.
     This Guarantee will not be revoked by any change in the constitution of any
of the Borrower. This Guarantee and the Guarantor Security Documents extend to
any person, firm or corporation acquiring, or from time to time carrying on, the
business of any of the Borrower.
Section 3.11 Continuing Guarantee and Continuing Obligations.
     The obligation of each of the Guarantors under Section 2.1 is a continuing
guarantee, and the obligations of each of the Guarantors under Section 2.2 and
Section 2.3 are continuing obligations. Each of Section 2.1, Section 2.2 and
Section 2.3 extends to all present and future Obligations, applies to and
secures the ultimate balance of the Obligations due or remaining due to the
Collateral Agent and the Secured Parties and is binding as a continuing
obligation of each of the Guarantors until the Collateral Agent and the Secured
Parties release such Guarantor. This Guarantee will continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Secured Parties or
the Collateral Agent upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, all as though the payment had not been made.

- 10 -



--------------------------------------------------------------------------------



 



Section 3.12 Supplemental Security.
     This Guarantee is in addition and without prejudice to and supplemental to
all other guarantees, indemnities, obligations and security now held or which
may hereafter be held by the Secured Parties or the Collateral Agent.
Section 3.13 Security for Guarantee.
     Each of the Guarantors acknowledges that this Guarantee is intended to
secure payment and performance of the Obligations and that the payment and
performance of the Obligations and the other obligations of each of the
Guarantors under this Guarantee are secured pursuant to the terms and provisions
of the Guarantor Security Documents.
Section 3.14 Right of Set-off.
     Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent and each of the Secured Parties are authorized by each of the
Guarantors at any time and from time to time and may, to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Collateral Agent or the Secured Parties to or for the
credit or the account of any of the Guarantors against any and all of the
obligations of such Guarantor now or hereafter existing irrespective of whether
or not (i) the Secured Parties or the Collateral Agent have made any demand
under this Guarantee, or (ii) any of the obligations comprising the Obligations
are contingent or unmatured. The rights of the Collateral Agent and the Secured
Parties under this Section 3.14 are in addition and without prejudice to and
supplemental to other rights and remedies which the Collateral Agent and the
Secured Parties may have.
Section 3.15 Interest Act (Canada).
     Each of the Guarantors acknowledges that certain of the rates of interest
applicable to the Obligations may be computed on the basis of a year of 360 days
or 365 days, as the case may be and paid for the actual number of days elapsed.
For purposes of the Interest Act (Canada), whenever any interest is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, such
rate determined pursuant to such calculation, when expressed as an annual rate
is equivalent to (i) the applicable rate based on a year of 360 days or
365 days, as the case may be, (ii) multiplied by the actual number of days in
the calendar year in which the period for such interest is payable (or
compounded) ends, and (iii) divided by 360 or 365, as the case may be.
Section 3.16 Taxes.
     The provisions of Sections 2.12 (with respect to Taxes) and 2.15 of the
Credit Agreement are hereby incorporated, mutatis mutandi, and shall apply to
this Guarantee, the Guarantors, the Lenders, the Collateral Agent and the
Administrative Agent as if set forth herein.

- 11 -



--------------------------------------------------------------------------------



 



Section 3.17 Judgment Currency.

(1)   If for the purposes of obtaining judgment in any court it is necessary to
convert all or any part of the Obligations or any other amount due to a Secured
Party or the Collateral Agent in respect of any Guarantor’s obligations under
this Guarantee in any currency (the “Original Currency”) into another currency
(the “Other Currency”), each of the Guarantors, to the fullest extent that it
may effectively do so, agrees that the rate of exchange used shall be that at
which, in accordance with normal banking procedures, the Secured Party or
Collateral Agent, as the case may be, could purchase the Original Currency with
the Other Currency on the Business Day preceding that on which final judgment is
paid or satisfied.   (2)   The obligations of each of the Guarantors in respect
of any sum due in the Original Currency from it to any Secured Party or the
Collateral Agent shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Secured Party or the Collateral Agent, as the case may be, of any sum adjudged
to be so due in such Other Currency such Secured Party or Collateral Agent, as
the case may be, may, in accordance with its normal banking procedures, purchase
the Original Currency with such Other Currency. If the amount of the Original
Currency so purchased is less than the sum originally due to the Secured Party
in the Original Currency, each of the Guarantors agrees, as separate obligations
and notwithstanding any such judgment, to indemnify the Secured Party or
Collateral Agent, as the case may be, against such loss, and if the amount of
the Original Currency so purchased exceeds the sum originally due to the Secured
Party or Collateral Agent, as the case may be, in the Original Currency, the
Secured Party or Collateral Agent, as the case may be, agrees to remit such
excess to the applicable Guarantor.

ARTICLE 4
GENERAL
Section 4.1 Notices, etc.
Any notice, direction or other communication (each a “Notice”) given regarding
the matters contemplated by this Guarantee must be in writing in accordance with
the Credit Agreement.
Section 4.2 No Merger, Survival of Representations and Warranties.
     The representations, warranties and covenants of each of the Guarantors in
this Guarantee survive the execution and delivery of this Guarantee and each
advance under the Credit Agreement. Notwithstanding any investigation made by or
on behalf of the Collateral Agent or the Secured Parties, the representations,
warranties and covenants in this Guarantee continue in full force and effect.

- 12 -



--------------------------------------------------------------------------------



 



Section 4.3 Further Assurances.

(1)   Each of the Guarantors will do all acts and things and execute and
deliver, or cause to be executed and delivered, all documents and instruments
that the Collateral Agent may reasonably request to give full effect to this
Guarantee and to perfect and preserve the rights and powers of the Collateral
Agent and the Secured Parties under this Guarantee, including any
acknowledgements and confirmations of this Guarantee and the Guarantor Security
Documents.   (2)   Each of the Guarantors acknowledges and confirms that it has
established its own adequate means of obtaining from the Borrower on a
continuing basis all information desired by such Guarantor concerning the
financial condition of the Borrower and that it will look to the Borrower and
not to the Collateral Agent or the Secured Parties, in order to keep adequately
informed of changes in the Borrower’s financial condition.

Section 4.4 Successors and Assigns.
     This Guarantee is binding upon each of the Guarantors, their respective
successors and permitted assigns, and enures to the benefit of the Secured
Parties, the Collateral Agent and their respective successors and assigns. This
Guarantee may be assigned by the Collateral Agent without the consent of, or
notice to, the Guarantors, to such Person as the Collateral Agent may determine
and, in such event, such Person will be entitled to all of the rights and
remedies of the Collateral Agent as set forth in this Guarantee or otherwise. In
any action brought by an assignee to enforce any such right or remedy, no
Guarantor will assert against the assignee any claim or defence which such
Guarantor now has or may have against the Collateral Agent or any of the Secured
Parties. No Guarantor may assign, transfer or delegate any of its rights or
obligations under this Guarantee without the prior written consent of the
Collateral Agent which may be unreasonably withheld.
Section 4.5 Amendment.
     This Guarantee may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent and the Guarantors.
Section 4.6 Waivers, etc.

(1)   No consent or waiver by the Collateral Agent or the Secured Parties in
respect of this Guarantee is binding unless made in writing and signed by an
authorized officer of the Collateral Agent (with the consent of the Required
Secured Parties). Any consent or waiver given under this Guarantee is effective
only in the specific instance and for the specific purpose for which given. No
waiver of any of the provisions of this Guarantee constitutes a waiver of any
other provision.   (2)   A failure or delay on the part of the Collateral Agent
or the Secured Parties in exercising a right under this Guarantee does not
operate as a waiver of, or

- 13 -



--------------------------------------------------------------------------------



 



    impair, any right of the Collateral Agent or the Secured Parties however
arising. A single or partial exercise of a right on the part of the Collateral
Agent or the Secured Parties does not preclude any other or further exercise of
that right or the exercise of any other right by the Collateral Agent or the
Secured Parties.

Section 4.7 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines that any provision of this Guarantee is illegal, invalid or
unenforceable, that provision will be severed from this Guarantee and the
remaining provisions will remain in full force and effect.
Section 4.8 Collateral Agent.
     By accepting the benefits of this Guarantee, the Secured Parties agree that
this Guarantee may be enforced only by the action of the Collateral Agent and
that no other Secured Party shall have any right individually to seek to enforce
this Guarantee or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Collateral Agent for the benefit of the Secured Parties upon the terms of the
Credit Agreement.
Section 4.9 Application of Proceeds.
     All monies collected by the Collateral Agent or any Secured Party under
this Guarantee will be applied as provided in the Credit Agreement. To the
extent any other Loan Document requires proceeds of collateral under such Loan
Document to be applied in accordance with the provisions of this Guarantee, the
Collateral Agent or holder under such other Loan Document shall apply such
proceeds in accordance with this Section.
Section 4.10 Governing Law.
     This Guarantee will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.

- 14 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Guarantors have executed this Guarantee.

            AV METALS INC.
      By:           Authorized Signing Officer                NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Authorized Signing Officer                4260848 CANADA
INC.
      By:           Authorized Signing Officer                4260856 CANADA
INC.
      By:           Authorized Signing Officer                NOVELIS NO. 1
LIMITED PARTNERSHIP, by its general partner, 4260848 Canada Inc.
      By:           Authorized Signing Officer           

- 15 -



--------------------------------------------------------------------------------



 



         

SCHEDULE “A”
GUARANTOR SECURITY DOCUMENTS
A general security agreement dated the date hereof by the Guarantors to and in
favour of the Collateral Agent, for the benefit of the Secured Parties.





--------------------------------------------------------------------------------



 



BOND PLEDGE AGREEMENT
This Agreement is made as of the 17thday of December, 2010.

     
BY:
  NOVELIS INC.
 
   
IN FAVOUR OF:
  BANK OF AMERICA, N.A., in its capacity as
collateral agent for the benefit of the Secured
Parties

     WHEREAS Novelis Inc. (the “Corporation”) has created and executed a Bond
No. 2010-1 (the “Bond”) in favour of the Collateral Agent under the Credit
Agreement (as defined below), payable on demand in the principal amount of Three
Billion Seven Hundred Fifty Million dollars in the lawful currency of Canada
(Cdn$3,750,000,000);
     AND WHEREAS the Corporation has agreed to pledge the Bond to the Collateral
Agent (as defined below) for the benefit of the Secured Parties, as a general
and continuing collateral security for the due and punctual payment, performance
and fulfillment of the Secured Obligations (as defined below).
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the foregoing,
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.   The following words or expressions whenever used in this Agreement (and in
the preamble above which forms an integral part of this Agreement) shall have
the following meanings:

  1.1   “Bond” has the meaning ascribed to such term in the preamble;     1.2  
“Collateral Agent” means Bank of America, N.A., as collateral agent under the
Credit Agreement, on behalf and for the benefit of all present and future
Secured Parties, and includes such other person as shall have subsequently been
appointed as the successor Collateral Agent under and in accordance with the
provisions of the Credit Agreement;     1.3   “Corporation” has the meaning
ascribed to such term in the preamble;     1.4   “Credit Agreement” means that
certain credit agreement to be dated on or about the date hereof, among, inter
alios, Novelis Inc., as borrower, AV Metals Inc., the other guarantors party
thereto, the lenders party thereto and Bank of America, N.A., as Administrative
Agent and Collateral Agent, as the same may be amended, modified, extended,
renewed, replaced, restated, supplemented or refinanced from time to time and
includes any agreement extending the maturity of, refinancing or restructuring
all or any portion of, the indebtedness under such

 



--------------------------------------------------------------------------------



 



      agreement or any successor agreements, whether or not with the same Agents
or Lenders.

  1.5   “Event of Default” has the meaning ascribed to such term in the Credit
Agreement;     1.6   “Secured Parties” has the meaning ascribed to such term in
the Credit Agreement; and     1.7   “Secured Obligations” has the meaning
ascribed to such term in the Credit Agreement (but shall exclude obligations
under the Bond).

2.   This Agreement shall be interpreted in accordance with the following:

  2.1   words denoting the singular include the plural and vice versa, and words
denoting any gender include all genders;     2.2   the division of this
Agreement into articles and sections and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement; and     2.3   the word “including” shall mean
“including without limitation” and “includes” shall mean “includes without
limitation”.

3.   As a general and continuing collateral security for the due and punctual
payment, performance and fulfillment of the Secured Obligations and for the due
and punctual payment of the expenses and charges, if any, incurred by the
Collateral Agent to obtain payment of the Secured Obligations or to conserve the
Bond, the Corporation pledges the Bond by delivering same to the Collateral
Agent for the benefit of the Secured Parties to the extent of Three Billion
Seven Hundred Fifty Million dollars in the lawful currency of Canada
(Cdn$3,750,000,000), with interest thereon at the rate of Twenty-Five Percent
(25%) per annum from the date hereof. The Corporation hereby waives the benefits
of division and discussion. To the extent the Secured Obligations consist, inter
alios, of obligations of a Loan Party other than the Corporation, the
Corporation hereby obligates itself in respect of such Secured Obligations to
the extent necessary to constitute the pledge contemplated hereunder.

4.   The Collateral Agent may, forthwith and from time to time but only upon the
occurrence and continuance of an Event of Default, exercise and enforce all the
rights and remedies available to it under the Bond (subject to Section 7
hereof), as fully and effectually as if the Collateral Agent were the absolute
owner of the Bond, provided however that the Collateral Agent shall not be bound
to deal with the Bond or exercise any right or remedy as aforesaid and shall not
be liable for any loss which may be occasioned by any failure to do so. The
rights of the Collateral Agent herein stipulated with respect to the Bond shall
be in addition to and not exclusive of all other rights and

[Novelis Term Bond Pledge]

2



--------------------------------------------------------------------------------



 



    remedies which the Collateral Agent or the Secured Parties have or may
otherwise enforce or exercise.

5.   If any immaterial provision of this Agreement is, or becomes, illegal,
invalid or unenforceable, such provision shall be severed from this agreement
and be ineffective to the extent of such illegality, invalidity or
unenforceability. The remaining provisions hereof shall be unaffected by such
provision and shall continue to be valid and enforceable.

6.   Neither the Collateral Agent nor the Secured Parties shall be obliged to
exhaust their recourses against the Corporation or any other person or persons
or against any other security any of them may hold in respect of the Secured
Obligations before realizing upon or otherwise dealing with the Bond in such
manner as they may consider desirable.

7.   The Collateral Agent hereby agrees that it shall not demand payment under
the Bond unless an Event of Default has occurred and is continuing. Furthermore,
the Collateral Agent also hereby agrees that it shall only have the right to
demand payment from the Corporation under the Bond of an aggregate amount which
may not in any manner whatsoever be in excess of the aggregate amount owing by
the Corporation to the Secured Parties pursuant to or in connection with the
Secured Obligations.

8.   The Collateral Agent may grant extensions or other indulgences, take and
give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Corporation and with other parties, sureties or
securities as it may deem fit without prejudice to the Secured Obligations or
the rights of the Collateral Agent or the Secured Parties in respect of the
Bond. The Collateral Agent and the Secured Parties: (i) shall not be liable or
accountable for any failure to collect, realize or obtain payment in respect of
the Bond save in respect of the gross negligence or intentional fault of the
Collateral Agent or any Secured Party; (ii) shall not be bound to institute
proceedings for the purpose of collecting, enforcing, realizing or obtaining
payment of the Bond or for the purpose of preserving any rights of any of them
or any other parties, the Corporation or any parties in respect thereof; and
(iii) shall not be responsible for any loss occasioned by any sale or other
dealing with the Bond or by the retention of or failure to sell or otherwise
deal therewith, or be bound to protect the Bond from depreciating in value or
becoming worthless.   9.   If the Collateral Agent shall at any time resign or
be replaced, and another person be appointed as a successor collateral agent
under and in accordance with the provisions of the Credit Agreement, the
Collateral Agent shall assign the Bond to the successor collateral agent, and
the successor collateral agent shall become vested with all rights, powers,
privileges, obligations and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
hereunder except as may be otherwise set forth in the Credit Agreement.

[Novelis Term Bond Pledge]

3



--------------------------------------------------------------------------------



 



10.   This security is in addition to and not in substitution for any other
security now or hereafter held by the Collateral Agent or the Secured Parties.

11.   This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

12.   This Agreement shall be deemed to be a Security Document under the Credit
Agreement.

13.   The Corporation agrees to indemnify the Collateral Agent and the Secured
Parties from and against any and all claims, losses and liabilities arising out
of or resulting from this Agreement (including enforcement of this Agreement),
except claims, losses or liabilities resulting from the Collateral Agent ‘s
gross negligence or intentional fault.

14.   Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees), including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, shall for greater certainty, be for
the account of the Corporation and shall be paid in accordance with Section 2.15
of the Credit Agreement.

15.   This Agreement shall be governed by, and interpreted in accordance with,
the laws of the Province of Québec and the laws of Canada applicable therein,
without giving effect to any conflicts of law or rules thereof. The Corporation
hereby irrevocably attorns and submits to the non-exclusive jurisdiction of the
courts of the Province of Québec with respect to any matter arising under or
relating to this Agreement.   16.   IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS AGREEMENT AND THE TERMS AND
PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES
HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER
AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER.
IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE PLEDGE GRANTED TO
THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND
THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, TO BE DATED ON OR ABOUT THE DATE HEREOF (AS AMENDED,
RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC,

[Novelis Term Bond Pledge]

4



--------------------------------------------------------------------------------



 



    NOVELIS UK LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”), THE SUBSIDIARIES OF
HOLDINGS FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS REVOLVING
CREDIT ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL AGENT (AS SUCH TERMS
ARE DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS TERM LOAN
ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT (AS SUCH TERMS ARE DEFINED
IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR
BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING
SECTION 11.19 THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY
COLLATERAL AGENT.

17.   The Secured Parties, by the Collateral Agent, and the other parties hereto
hereby expressly waive the provisions and protection of Section 32 of the Act
Respecting the Special Powers of Legal Persons and specifically authorize the
Collateral Agent and any partnership or legal person whereof the Collateral
Agent is a member or officer, to act as a holder of the Bond.

18.   This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument.

19.   The parties hereby acknowledge and confirm that they have required that
this Agreement be drawn up in English and are satisfied therewith. Les parties
aux présentes confirment et reconnaissent avoir requis que la présente
convention soit rédigée en anglais et s’en déclarent satisfaites.

[Signature page follows]
[Novelis Term Bond Pledge]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.

            NOVELIS INC.
      Per:           Name:           Title:      





--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Collateral Agent
      Per:           Name:           Title:        

[Novelis Term Bond Pledge]





--------------------------------------------------------------------------------



 



IN THE YEAR TWO THOUSAND AND TEN, THIS l DAY OF DECEMBER.
BEFORE [Kevin Leonard], the undersigned Notary for the Province of Québec,
practicing at Montréal.
APPEARED:
NOVELIS INC. (hereinafter referred to as the “Grantor”), a legal person
constituted under the laws of Canada, having a place of business at 191 Evans
Avenue, Toronto, Ontario, M8Z 1J5 and which is herein represented by Brigitte
Gauthier, its authorized representative, who is duly authorized in virtue of a
resolution of its board of directors dated l, a certified copy or duplicate of
which is annexed hereto after having been signed for identification by the said
representative and by the undersigned Notary.





DEED OF HYPOTHEC
Minute No.
AND:
BANK OF AMERICA, N.A. (hereinafter referred to as the “Trustee”), as holder of
an irrevocable power of attorney (fondé de pouvoir) of the present and future
holders of the Bond (as hereinafter defined), which Trustee is duly organized
and which is herein represented by Ma Ry Tran, its authorized representative,
who is duly authorized as she so declares.
WHICH PARTIES HAVE DECLARED AND AGREED AS FOLLOWS:
1. DEFINITIONS
     Unless it is otherwise apparent from or inconsistent with the context,
certain words and expressions in this Deed the initial letter of which is
capitalized and which are not otherwise defined in the text itself, have the
meaning ascribed thereto in Schedule I, or if not defined in such text or
Schedule I, then such words and expressions shall have the meaning ascribed
thereto in the Credit Agreement.
2. OBLIGATIONS SECURED
     The Grantor hereby acknowledges it will be issuing on or about December 17,
2010, Bond No. 2010-1 in the aggregate amount of Three Billion Seven Hundred
Fifty Million dollars in the lawful currency of Canada (Cdn$3,750,000,000) (as
the same may be amended, supplemented, restated or otherwise modified from time
to time, the “Bond”), in favour of Bank of America, N.A., in its capacity as
collateral agent under and pursuant to the Credit Agreement (the “Collateral
Agent”) for the benefit of all present and future Secured Parties, and agreed to
secure by way of the present hypothec its obligations towards the Collateral
Agent, under the Bond.



 



--------------------------------------------------------------------------------



 



     In this Deed, the word “Obligations” means the payment by the Grantor to
the Collateral Agent of the principal amount of the Bond, interest thereon and
all other amounts from time to time owing thereunder or pursuant thereto and the
performance by the Grantor of all of its obligations under the Bond and
hereunder.
3. HYPOTHEC
     As security for the full and final payment of the Obligations and of the
expenses, if any, incurred by the Trustee to obtain payment of the Obligations
or to conserve the Mortgaged Property, the Grantor hereby hypothecates to and in
favour of the Trustee as holder of an irrevocable power of attorney (fondé de
pouvoir) for all present and future holders of the Bond, to the extent of Three
Billion Seven Hundred Fifty Million dollars in the lawful currency of Canada
(Cdn$3,750,000,000), with interest thereon at the rate of Twenty-Five Percent
(25%) per annum from the date hereof, all present and future immovable and
movable property of the Grantor, corporeal or incorporeal, wherever situate
including, without limitation:

(a)   The immovable property described in Schedule II hereof, together with all
present and future works, constructions and appurtenances related thereto;   (b)
  All present and future immovables which the Grantor is or may hereafter become
the owner from time to time, together with all present and future works,
constructions and appurtenances related thereto;   (c)   All present and future
corporeal and incorporeal property which, with respect to the immovables
hereinabove charged, are covered by any of Articles 901 through 904 of the Civil
Code;   (d)   All present and future corporeal movable property which ensures
the utility of the immovables hereinabove charged;   (e)   All rents which are
or may become payable in virtue of any and all present and future leases upon
the immovables hereinabove charged, and all indemnities paid in virtue of the
insurance contracts covering such rents; and   (f)   All present and future
movable property of the Grantor, tangible or intangible, wherever situate
including, without limitation:

  (i)   all of its Claims, present and future;     (ii)   all of its Property in
Stock, present and future;     (iii)   all of its Equipment, present and future;
    (iv)   all of its Intellectual Property, present and future;

[Novelis Term Hypothec]



- 2 -



--------------------------------------------------------------------------------



 



  (v)   all of its Contractual Rights, present and future; and     (vi)   all
Securities, present and future.

     If any of the Mortgaged Property may not be assigned, subleased, charged or
encumbered without the leave, license, consent or approval of the applicable
counterparty, a governmental authority or any other person, the hypothec created
hereby on any such property shall be under the suspensive condition of obtaining
such leave, license, consent or approval.
     Any and all Mortgaged Property, which is acquired, transformed or
manufactured after the date of this Deed shall be charged by the hypothecs
created hereunder, (i) whether or not such property has been acquired in
replacement of other Mortgaged Property which may have been alienated by the
Grantor in the ordinary course of business, (ii) whether or not such property
results from a transformation, mixture of or combination of any Mortgaged
Property, and (iii) in the case of Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of the charged Securities and without the Trustee being
required to register any notice whatsoever, the property charged under the
hypothecs created hereunder being the universality of the Grantor’s present and
future movable and immovable property.

4.   REPRESENTATIONS AND WARRANTIES       The Grantor hereby represents and
warrants that:

4.1 It does not hold title to any claim secured by a registered hypothec which
is not described in Schedule III.
4.2 Since July 4, 2007, there has been (i) no external alterations, additions or
improvements made to the immovable property described in Schedule II hereof and
(ii) no changes in the location of the exterior walls of such immovable
property.

5.   COVENANTS OF THE GRANTOR       The Grantor hereby undertakes and covenants
in favour of the Trustee to:

5.1 Notify the Trustee in writing of:

(a)   any change in the representations and warranties made hereinabove at
Article 4; and   (b)   the existence of any security, hypothec, prior claims or
property right retained or assigned securing Claims and, in such cases, to
provide the Trustee, upon demand, with satisfactory proof that such security

[Novelis Term Hypothec]



- 3 -



--------------------------------------------------------------------------------



 



    or hypothec has been registered or published in accordance with applicable
law in order for the rights of the Trustee to be set up against third persons.

5.2 To refrain from mixing or combining the Corporeal Movable Property with
other movable property belonging to a third party, or from transforming the
same, except in the normal course of the Grantor’s Enterprise or unless
consented to in writing by the Trustee.
5.3 To ensure that its right of ownership in any Mortgaged Property in the hands
or possession of any third party remains enforceable against third parties and,
accordingly, that such right has been registered or published, if registration
or publication is required by law for the purpose of enforcement against third
parties.
6. SPECIAL PROVISIONS RELATIVE TO THE RENTS
6.1 The Trustee authorizes the Grantor to manage and collect the Rents in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the fullest extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Rents, give acquittances therefore and apply such sums (net of
all collection costs and the reasonable remuneration of the Trustee at the
customary rates) in such manner as it shall deem appropriate; and   (b)   renew
or modify the leases or consent to the termination thereof, execute new leases,
take and give up security and generally exercise, but without any obligation to
do so and at its entire discretion, all rights of the Grantor with respect to
the Rents, it being understood that the Trustee is relieved of any obligation to
inform the Grantor of any irregularity in the payment of any Rent and it shall
incur no liability for any loss or damage which may result from the exercise of
its rights except in the case of its own intentional or gross fault.

6.2 Any amount received by the Grantor with respect to the Rents after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
6.3 The Grantor shall deliver to the Trustee upon request a copy of all leases
affecting the Mortgaged Property and other information respecting the Rents on a
timely basis.
[Novelis Term Hypothec]



- 4 -



--------------------------------------------------------------------------------



 



7. SPECIAL PROVISIONS RELATIVE TO THE CLAIMS
7.1 The Trustee authorizes the Grantor to manage and collect the Claims in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the full extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Claims and apply such proceeds (net of all collection costs
and the reasonable remuneration of the Trustee at the customary rates) to the
Obligations in such manner as it shall deem appropriate;   (b)   give valid
acquittances for any sums paid by third party debtors at any time after as well
as before the creation of this security, and unilaterally cause, with or without
consideration, the cancellation or reduction of any Encumbrance securing the
Claims or any part thereof; and   (c)   renegotiate, terminate or operate
novation of the Claims in whole or in part upon such terms and conditions as it
shall deem reasonable, take and give up security and generally exercise, but
without any obligation to do so and at its entire discretion, all rights of the
Grantor with respect to the Claims, it being understood that the Trustee is
relieved of any obligation to inform the Grantor of any irregularity in the
payment of any Claim and it shall incur no liability for any loss or damage
which may result from the exercise of its rights except in the case of its own
intentional or gross fault.

7.2 Any amount received by the Grantor with respect to the Claims after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
7.3 If any of the Claims are themselves secured by a Conventional Security or
any other right susceptible of publication under the law, the Trustee shall have
the right to accomplish, at the expense of the Grantor, all the formalities
required to perfect against the third party debtors the hypothecary rights of
the Trustee upon such Claims and accessories thereof.
8. SPECIAL PROVISIONS RELATIVE TO THE HYPOTHEC ON SECURITIES
8.1 If the Grantor now or hereafter acquires Mortgaged Property consisting of
certificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and promptly deliver to the Trustee
any and all certificates representing such Mortgaged Property (collectively, the
“Pledged Certificated Securities”) and other
[Novelis Term Hypothec]



- 5 -



--------------------------------------------------------------------------------



 



materials as may be required from time to time to provide the Trustee with
control (as such term is defined in the Transfer Act) over all Pledged
Certificated Securities in the manner provided under Section 55 of the Transfer
Act and at the request of the Trustee following the occurrence of an Event of
Default which is continuing, will cause all Pledged Certificated Securities to
be registered in the name of the Trustee or its nominee.
8.2 If the Grantor now or hereafter acquires any Mortgaged Property consisting
of uncertificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and, at the request of the Trustee,
deliver to the Trustee any and all such documents, agreements and other
materials as may be required from time to time to provide the Trustee with
control over all such Mortgaged Property in the manner provided under Section 56
of the Transfer Act.
8.3 If any securities, whether certificated or uncertificated, or other
investment property or financial asset (as such term is defined in the Transfer
Act) now or hereafter acquired by the Grantor are held by the Grantor or its
nominee through a securities intermediary or commodity intermediary or other
intermediary, the Grantor shall notify the Trustee thereof in writing and, at
the request of the Trustee, deliver to the Trustee any and all such documents,
agreements and other materials as may be required from time to time to provide
the Trustee with control over all such Mortgaged Property in the manner provided
under Section 113 of the Transfer Act.
8.4 The Grantor shall not cause or permit any person other than the Trustee and
the Revolving Loan Collateral Agent (as such term is defined in the
Intercreditor Agreement) to have control (as understood in the Transfer Act) of
any of the securities forming part of the Mortgaged Property other than control
(as understood in the Transfer Act) in favour of any depositary bank or
securities intermediary which has subordinated its encumbrance to the
encumbrance of the Trustee pursuant to documentation in form and substance
satisfactory to the Trustee.
8.5 Until the occurrence of an Event of Default which is continuing, the Grantor
shall be entitled to exercise all rights attached to such securities, investment
property and financial assets owned by it, including any right to vote and any
right of conversion or redemption, provided such rights are not exercised in a
manner which would impair the value of such securities.
8.6 Upon the occurrence of an Event of Default which is continuing and if
permitted or not otherwise prohibited under the Civil Code, the Trustee may, if
it has control (as understood under the Transfer Act) of securities and
securities entitlements or if they are of a type, dealt in or traded on
securities exchanges or financial markets, sell such securities or security
entitlements or otherwise dispose of them without having to give a prior notice,
obtain their surrender or observe the time limits prescribed by Title Three of
Book Six of the Civil Code.
[Novelis Term Hypothec]



- 6 -



--------------------------------------------------------------------------------



 



8.7 Upon the occurrence of an Event of Default which is continuing, the Trustee
and each of its officers are hereby irrevocably authorized and empowered to
complete the blanks in any transfer form or power of attorney of any Pledged
Certificated Securities with such names and dates and in such manner as the
Trustee or any such officer may deem advisable, and to deal with and deliver the
same in the manner herein provided. Such rights of the Trustee shall survive and
have effect notwithstanding the dissolution of the Grantor or the appointment of
any trustee or receiver to its assets.
8.8 The Trustee may, upon the occurrence of an Event of Default which is
continuing, transfer any Securities or any part thereof into its own name or
that of a third party appointed by it so that, the Trustee or its nominee(s) may
appear as the sole registered holder thereof, in which case:

(a)   All voting rights and any other right attached to such Securities may be
exercised by the Trustee (without any obligation of the Trustee to do so) or on
behalf of the Trustee.   (b)   The Trustee shall collect revenues, dividends and
capital distributions and the Grantor shall cease to have any right thereto and
the Trustee may either hold same as Mortgaged Property or apply them in
reduction of the Obligations.   (c)   The Trustee may give the Grantor a proxy,
revocable at any time, authorizing it to exercise, in whole or in part, all
voting rights and any other rights attached to such Securities.

8.9 For the purpose of this Article 8, the Grantor hereby irrevocably appoints
any officer or employee of the Trustee as its attorney with full power of
substitution and authority to execute such documents necessary to render
effective the rights granted to the Trustee pursuant to this Article 8.
9. EVENTS OF DEFAULT
     The hypothecary rights hereby constituted shall become enforceable upon the
occurrence of an Event of Default.
10. EXERCISE OF HYPOTHECARY RIGHTS
10.1 Upon the occurrence of an Event of Default which is continuing, the Trustee
may request, in accordance with what is provided by law, from the Grantor the
voluntary surrender of the Mortgaged Property and the Grantor hereby undertakes
to do so. To that end, the Grantor covenants not to oppose the measures
initiated by the Trustee for the purpose of taking possession of the assets
surrendered by the Grantor, but to facilitate the same. The Grantor shall also
execute any deed or document which may be necessary or useful to evidence such
surrender or to give it full effect. Notwithstanding the foregoing, the Grantor
shall not be prevented from contesting before a court of competent jurisdiction
the existence of an Event of Default and asserting
[Novelis Term Hypothec]



- 7 -



--------------------------------------------------------------------------------



 



that, as a result, the Trustee does not have the right to avail itself of the
rights and recourses contemplated in this Article 10.
10.2 The Trustee shall not be bound to exercise the same hypothecary rights
against all of the Mortgaged Property. Whatever hypothecary rights the Trustee
elects to exercise, the following provisions shall apply:

(a)   The Trustee shall have the right, at the expense of the Grantor and in
order to conserve or realize upon the Mortgaged Property:

  (i)   to continue or terminate the use and operation of the Mortgaged
Property, including, without limitation, the processing and the sale of the
Property in Stock;     (ii)   to dispose of the Mortgaged Property which may
perish or deteriorate rapidly;     (iii)   to use any information obtained by
reason of the exercise of its rights;     (iv)   to perform any obligation or
covenant of the Grantor; and     (v)   to exercise any right with respect to the
Mortgaged Property.

(b)   The Trustee shall not be bound to make an inventory, to take out insurance
or to furnish any security.   (c)   The Trustee may acquire directly or
indirectly any of the Mortgaged Property.   (d)   The Trustee may from time to
time in the course of the exercise of its rights, renounce, with or without
consideration, any right of the Grantor.   (e)   The Trustee shall not be bound
to make the Mortgaged Property productive or to conserve the same.   (f)  
Should the Trustee at any time abandon the exercise of its rights, hypothecary
or otherwise, against the Mortgaged Property, the Trustee may elect, at its
option, to return to the Grantor without any representation or warranty, any
Mortgaged Property which the Grantor had surrendered to the Trustee, or the
remainder thereof if any, the whole without prejudice to its other rights and
recourses.   (g)   The Trustee shall be deemed to have acted in the best
interest of the Grantor and its successors if the Trustee has acted in
accordance with its standard methods of assessing and managing financial risks
in the ordinary course of its business.

10.3 Where the Trustee exercises a right of taking in payment and the Grantor,
inasmuch as it has the right to do so, requires that the Trustee sell
[Novelis Term Hypothec]



- 8 -



--------------------------------------------------------------------------------



 



the Mortgaged Property upon which such recourse was exercised, the Grantor
acknowledges that the Trustee shall not be bound to abandon the right of taking
in payment unless the Trustee has obtained, before the end of the period allowed
for surrender, (i) a satisfactory security guaranteeing that the sale will be
made at a sufficiently high price to enable the Trustee’s claim to be paid in
full, (ii) the full reimbursement of all costs thus incurred by it, and (iii) an
advance of the funds needed for the sale of the said properties.
10.4 If the Trustee itself sells any Mortgaged Property, it shall not be
required to obtain any prior appraisal thereof.
10.5 The sale by the Trustee of any Mortgaged Property may be concluded by the
Trustee without legal warranty or, at its option, without any warranty
whatsoever.
10.6 The Trustee hereby irrevocably renounces to all rights or recourses of a
hypothecary creditor including, the right to follow contemplated in Article 2700
of the Civil Code, with respect to any property which is Excluded Property
and/or otherwise becomes Excluded Property during the term of this Deed.
11. REDUCTION AND CANCELLATION
     The Trustee may unilaterally at its entire discretion consent to the
reduction or cancellation of the security hereby constituted. However, the
Trustee shall not be bound to consent to any such reduction or cancellation
unless and until it has received the full and final payment of all amounts
hereby secured and there is no outstanding commitment on the part of any Secured
Party to advance further sums or extend further credits to the Grantor.
     If the Collateral Agent is authorized under the Credit Agreement to
release, in whole or in part, the security hereby constituted, then the Trustee
is authorized to release such security under this Deed.
     Upon the Discharge of Term Loan Secured Obligations (as such term is
defined in the Intercreditor Agreement), the Trustee shall grant an acquittance
and consent to the reduction or cancellation of the hypothecary rights hereby
constituted and, concurrently, shall return the Pledged Certificated Securities
to the Grantor, together with all other relevant share transfer powers,
endorsements or other documents in connection with the Pledged Certificated
Securities.
12. GENERAL PROVISIONS
12.1 This Deed does not operate novation and the hypothec hereby constituted
shall be in addition to any other guarantee or security which the Trustee and/or
the Secured Parties may have from time to time.
[Novelis Term Hypothec]



- 9 -



--------------------------------------------------------------------------------



 



12.2 This Deed need not be signed for acceptance by any of the Bondholders in
order to be binding on the Grantor. Such acceptance by the Bondholders shall be
presumed and cannot be disputed by the Grantor.
12.3 Any notices, directions or other communications provided for in this Deed
must be in writing and given in accordance with the Credit Agreement.
12.4 Subject to the provisions of the Credit Agreement, the Trustee may waive
any covenant in its favour herein contained and any Event of Default and may
also grant extensions, take and give up security, accept arrangements and
otherwise deal with the Grantor or with any other party as the Trustee may see
fit, the whole without prejudice to the Obligations or to any other right of the
Trustee and of the Secured Parties. No failure or delay on the part of the
Trustee in exercising any right hereunder shall operate as a waiver thereof nor
shall any waiver be effective unless the same be in writing.
12.5 The Grantor shall be “en demeure” by the mere lapse of time, or may be put
“en demeure” by any other method provided by law.
12.6 This hypothec is a continuous security which will subsist notwithstanding
any fluctuation of the amounts hereby secured. The Grantor shall be deemed to
obligate itself again as provided in Article 2797 of the Civil Code with respect
to any future obligation hereby secured.
12.7 The Trustee shall have the right, at the expense of the Grantor, to perform
all acts and things and to execute all documents as may be necessary to ensure
that this hypothec remains effective and opposable to third parties, including
the execution and filing of any document required for the renewal hereof.
12.8 If the term “Grantor” includes more than one person, each of them shall be
jointly liable for the performance of the obligations herein stipulated.
12.9 Subject to the provisions of the Credit Agreement, any amount received by
the Trustee in the exercise of its rights hereunder or under any law may, at its
option, be retained by it as part of the Mortgaged Property, or may be applied
by it towards the partial payment of the Obligations, as the Trustee shall alone
determine notwithstanding the rules governing the application of payments.
12.10 The Trustee is not bound by any degree of care beyond a reasonable
diligence in the exercise of its rights or in the performance of its duties, and
it shall not be liable for any loss or damage resulting therefrom except as a
result of its own intentional or gross fault.
12.11 The Trustee may delegate to any other person, including, without
limitation, to any of the Secured Parties, the exercise of its rights or the
performance of its duties hereunder and may provide such agents or
[Novelis Term Hypothec]



- 10 -



--------------------------------------------------------------------------------



 



mandataries with any information that the Trustee may possess with respect to
the Grantor or the Mortgaged Property.
12.12 The property or sums of money received or held by the Trustee by reason of
these presents may be invested by the Trustee in such manner as it shall deem
appropriate without regard to rules governing the administration of the property
of others.
12.13 Neither the execution of this Deed nor the fact that the Trustee or the
Secured Parties may have already granted any part of the credits the repayment
of which are hereby secured, shall be deemed to oblige the Trustee or the
Secured Parties either to keep such credits available or to grant further
credits.
12.14 The Grantor shall continue to be bound by all the obligations expressed
herein notwithstanding any transfer of the Mortgaged Property or any part
thereof.
12.15 Except as may be otherwise apparent from the context, the word “Grantor”
shall be interpreted as referring to the Grantor itself and to all subsequent
owners of the Mortgaged Property as well as to any other person or persons
having assumed the Grantor’s liabilities to the Trustee.
12.16 Unless there is something in the context inconsistent therewith, words
importing the singular shall include the plural and vice versa, and words
importing the neuter gender shall include the masculine and feminine genders and
vice versa.
12.17 IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE HYPOTHEC GRANTED TO THE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE BOND, PURSUANT TO THIS DEED AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE TRUSTEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT, TO BE DATED ON OR ABOUT DECEMBER 17, 2010 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC., NOVELIS
CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA
HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS
[Novelis Term Hypothec]



- 11 -



--------------------------------------------------------------------------------



 



UK LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”), THE SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS REVOLVING CREDIT
ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL AGENT (AS SUCH TERMS ARE
DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS TERM LOAN
ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT (AS SUCH TERMS ARE DEFINED
IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR
BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 11.19
THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.
12.18 The Grantor acknowledges that it has read this Deed, that it has received
adequate explanation of the nature and scope of its obligations hereunder and
that it is satisfied therewith.
12.19 This Deed shall be binding upon the Grantor and its successors and assigns
and shall inure to the benefit of the Trustee and its successors and assigns, as
holder of an irrevocable power of attorney (fondé de pouvoir) for all present
and future holders of the Bond.
12.20 This Deed of Hypothec shall be deemed to be a “Security Document” under
the Credit Agreement.
12.21 The Trustee and the concerned Secured Parties may also at any time upon
the occurrence of an Event of Default, outside the purview of this hypothec,
operate compensation between any of the claims owing by the Trustee and/or the
concerned Secured Parties to the Grantor and the Obligations hereby secured. In
case of the bankruptcy of the Grantor, such compensation shall be deemed to have
occurred immediately prior to such bankruptcy. For greater certainty, the
Trustee, by its signature hereof, also accepts the benefit of this provision on
behalf and for all concerned Secured Parties.
12.22 The Grantor agrees to indemnify the Trustee as holder of an irrevocable
power of attorney (fondé de pouvoir) of the present and future holders of the
Bond from and against any and all claims, losses and liabilities arising out of
or resulting from this Deed (including enforcement of the hypothecs contained
herein), except claims, losses or liabilities resulting from the Trustee’s
intentional or gross fault. This obligation of the Grantor shall survive even
after the cancellation of this hypothec if the cause of action originated prior
to such cancellation.
[Novelis Term Hypothec]



- 12 -



--------------------------------------------------------------------------------



 



     All Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees) including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with this Deed, the execution, amendment and/or the
enforcement of this Deed, shall for greater certainty, be for the account of the
Grantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.
     Without limiting the foregoing, the Grantor will upon demand pay to the
Trustee, as holder of an irrevocable power of attorney (fondé de pouvoir) of the
present and future holders of the Bond, the amount of any and all reasonable
expenses, including the reasonable fees and disbursement of its counsel and any
experts, which the Trustee may incur in connection with (i) the administration
of the Deed, (ii) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, any of the Mortgaged Property,
(iii) the exercise or enforcement of any of the rights of the Trustee hereunder,
or (iv) the failure by the Grantor to perform or observe any of the provisions
hereof.
12.23 This Deed shall be interpreted and construed in accordance with the laws
of the Province of Québec and the federal laws of Canada applicable therein.
12.24 Notwithstanding the provisions of Section 32 of An Act Respecting Special
Powers of Legal Persons (Québec), the Trustee may acquire and be the holder of
the Bond. The parties hereto hereby acknowledge that the Bond constitutes a
title of indebtedness as such term is used in Article 2692 of the Civil Code.
The Grantor also hereby appoints and constitutes the Trustee as the holder of an
irrevocable power of attorney (fondé de pouvoir) of all present and future
holders of the Bond.
12.25 The parties hereto confirm their express wish that this Deed and all
documents related thereto be drawn up in English. Les parties aux présentes
confirment leur volonté expresse de voir le présent Acte et tous les documents
s’y rattachant être rédigés en anglais.
[Novelis Term Hypothec]



- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE I
CERTAIN DEFINITIONS
“Civil Code” or the abbreviation “C.c.Q” means the Civil Code of Québec.
“Claims” means, regardless of the debtors or the situs thereof, any and all
claims, customer accounts, book debts, accounts receivable and any other amounts
or property now or hereafter owing to the Grantor, either absolutely or
conditionally, including all claims and indemnities payable under insurance
policies covering the same, all deposits and credit balances with financial
institutions, suppliers or others, all judgments, rights and accessories
thereto, all Encumbrances in support thereof and all books, papers, invoices,
notes and data files evidencing, recording or supporting the same.
“Contractual Rights” means any and all rights, title and interest of the Grantor
in all contracts, leases, bids, offers, supply agreements and all other
agreements of any nature and description relating to the Mortgaged Property or
relating to the Enterprise and undertaking of the Grantor.
“Conventional Security” means a conventional hypothec, a security interest, a
resolutory right, a right of redemption, a reservation of ownership, a trust and
any security device or other real right, whether or not capable of registration,
granted by agreement for the purpose of securing the performance of an
obligation.
“Corporeal Movable Property” means any of the Mortgaged Property which is
movable in nature and corporeal.
“Credit Agreement” means the credit agreement to be dated on or about
December 17, 2010, among, inter alios, Novelis Inc., as borrower, AV Metals
Inc., the other guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as Administrative Agent and Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same Agents
or Lenders.
“Encumbrance” means a legal cause of preference, a dismemberment of the right of
ownership, a special mode of ownership, a restriction on the right to dispose
and a Conventional Security.
“Enterprise” means the carrying on of an organized economic activity, whether or
not it is commercial in nature, consisting of producing, administering or
alienating property, or providing a service.
“Equipment” means corporeal movable property such as machinery, equipment,
vehicles, rolling stock, furniture and fixtures, and all licenses and
[Novelis Term Hypothec]



- 14 -



--------------------------------------------------------------------------------



 



other rights and records, files, charts, plans, drawings, specifications,
manuals, documents and warranties relating thereto.
“Event of Default” means the failure on the part of the Grantor to pay or
perform any of the Obligations on demand or otherwise when due and payable or to
be performed, as the case may be.
“Intellectual Property” means all of the Grantor’s trade names, trade marks,
copyrights, designs, processes, know how, goodwill, licenses, franchises,
permits, quotas, patents and other rights of intellectual and industrial
property of any nature and description, and all pending applications pertaining
thereto.
“Mortgaged Property” means any and all property, rights and interest, present
and future, intended to be charged by the hypothec created under Article 3
hereof, all substitutions and replacements thereof, all increases, additions and
accessions thereto, all rights attaching thereto and all proceeds in any form
derived directly or indirectly from any dealing with any of the foregoing or the
proceeds therefrom.
“Property in Stock” means, regardless of the situs thereof at any particular
time, (a) all inventory of raw materials, goods in process, finished products
and stock in trade of any nature and description, whether or not the same is
held for let or hire, leasing, resale or otherwise, (b) all goods and materials
used in or procured for the packaging thereof, (c) any such property held by
third parties under let or hire, leasing, conditional sale, franchise, license,
consignment or other like contractual arrangements with its lawful owner,
(d) any such property sold by the Grantor and later taken back for any reason,
and (e) all amounts and proceeds paid or payable to or for the account of the
Grantor as a result of the sale, lease or other dealings with any of the
foregoing.
“Rents” means the rents, present and future, and the insurance indemnities
referred to in paragraph (e) of Article 3.
“Secured Parties” shall have the meaning ascribed thereto in the Credit
Agreement.
“Securities” means all securities, financial assets or security entitlements (as
such terms are defined or contemplated in the Transfer Act, as well as the
renewals, substitutions and additions to which they are subject and the
securities and other property received or issued pursuant to any transformation
of such securities, along with all income derived and all rights arising
therefrom, and all present and future shares in the capital stock of a legal
person, now or hereafter owned by the Grantor, all present and future bonds,
debentures, bills of exchange, promissory notes, negotiable instruments and
other evidences of indebtedness, and all present and future options, warrants,
investment certificates, mutual funds units, all interests or units of the
Grantor in any partnership, or any rights in respect of any of the foregoing,
and any other instrument or title generally called or included as a security,
and also including, without limitation, all Securities issued or
[Novelis Term Hypothec]



- 15 -



--------------------------------------------------------------------------------



 



received in substitution, renewal, addition or replacement of Securities, or
issued or received on the purchase, redemption, conversion, cancellation or
other transformation of Securities or issued or received by way of dividend or
otherwise to holders of Securities, and all present and future instruments,
bills of lading, warehouse receipts, documents or other evidences of title of
the Grantor.
“Transfer Act” means An Act Respecting the Transfer of Securities and the
Establishment of Security Entitlements (Quebec), as amended, supplemented,
restated or replaced from time to time.
SCHEDULE II
IMMOVABLE PROPERTY DESCRIPTION
An immovable known and designated as follows:

a)   lot number TWO MILLION TWO HUNDRED NINETY THOUSAND NINE HUNDRED AND
EIGHTY-TWO (2 290 982) of the Cadastre of Québec, Registration Division of
Chicoutimi;   b)   lot number THREE MILLION FOUR HUNDRED EIGHTEEN THOUSAND ONE
HUNDRED AND FORTY-SIX (3 418 146) of the Cadastre of Québec, Registration
Division of Chicoutimi;

With the building thereon erected bearing civic number 2040 Fay Street, in the
City of Saguenay (borough of Jonquière), Province of Québec, G7S 2N4.
SCHEDULE III
CLAIMS SECURED BY HYPOTHEC
NIL
[Novelis Term Hypothec]



- 16 -



--------------------------------------------------------------------------------



 



WHEREOF ACT:
DONE AND PASSED at Montreal, in the Province of Québec on the date hereinabove
first mentioned and recorded in the office of the undersigned Notary under
minute number __________________________
.
AND after the Grantor and the Trustee had declared to the said Notary that they
had taken cognizance of these presents and had exempted the said Notary from
reading them or causing same to be read, the said duly authorized
representatives of the Grantor and the Trustee have signed in the presence of
the undersigned Notary.

            NOVELIS INC.
      Per:           Brigitte Gauthier     

            BANK OF AMERICA, N.A.
      Per:           Ma Ry Tran                [Kevin Leonard], Notary     

[Novelis Term Hypothec]



- 17 -



--------------------------------------------------------------------------------



 



SE Draft dated
December 15, 2010



DEED OF HYPOTHEC
IN THE YEAR TWO THOUSAND AND TEN, THIS • DAY OF DECEMBER.
BEFORE [Kevin Leonard], the undersigned Notary for the Province of Québec,
practicing at Montréal.
APPEARED:
NOVELIS NO. 1 LIMITED PARTNERSHIP (hereinafter referred to as the “Grantor”), a
limited partnership formed under the laws of the Province of Québec, with an
office at 2040 Fay Street, Jonquière, Québec, G7S 4K6, herein acting and
represented by its general partner 4260848 CANADA INC., herein acting and
represented by Brigitte Gauthier, its authorized representative, who is duly
authorized in virtue of a resolution adopted by such general partner dated •,
2010, a certified copy or duplicate of which is annexed hereto after having been
signed for identification by the said representative and by the undersigned
Notary.





Minute No.
AND:
BANK OF AMERICA, N.A. (hereinafter referred to as the “Trustee”), as holder of
an irrevocable power of attorney (fondé de pouvoir) of the present and future
holders of the Bond (as hereinafter defined), which Trustee is duly organized
and which is herein represented by Ma Ry Tran, its authorized representative,
who is duly authorized as she so declares.
WHICH PARTIES HAVE DECLARED AND AGREED AS FOLLOWS:

1.   DEFINITIONS

     Unless it is otherwise apparent from or inconsistent with the context,
certain words and expressions in this Deed the initial letter of which is
capitalized and which are not otherwise defined in the text itself, have the
meaning ascribed thereto in Schedule I, or if not defined in such text or
Schedule I, then such words and expressions shall have the meaning ascribed
thereto in the Credit Agreement.

2.   OBLIGATIONS SECURED

     Novelis Inc. will be issuing on or about December 17, 2010, Bond No. 2010-1
in the aggregate amount of Three Billion Seven Hundred Fifty Million dollars in
the lawful currency of Canada (Cdn$3,750,000,000) (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Bond”), in
favour of Bank of America, N.A., in its capacity as collateral agent under and
pursuant to the Credit Agreement (the “Collateral Agent”) for the benefit of all
present and future Secured Parties,



 



--------------------------------------------------------------------------------



 



and the Grantor has agreed to secure by way of the present hypothec the
obligations of Novelis Inc. towards the Collateral Agent, under the Bond.
     In this Deed, the word “Obligations” means the payment by Novelis Inc. to
the Collateral Agent of the principal amount of the Bond, interest thereon and
all other amounts from time to time owing thereunder or pursuant thereto and the
performance by Novelis Inc. of its obligations under the Bond and the
performance of the Grantor’s obligations hereunder.

3.   HYPOTHEC

     As security for the full and final payment of the Obligations and of the
expenses, if any, incurred by the Trustee to obtain payment of the Obligations
or to conserve the Mortgaged Property, the Grantor hereby hypothecates to and in
favour of the Trustee as holder of an irrevocable power of attorney (fondé de
pouvoir) for all present and future holders of the Bond, to the extent of Three
Billion Seven Hundred Fifty Million dollars in the lawful currency of Canada
(Cdn$3,750,000,000), with interest thereon at the rate of Twenty-Five Percent
(25%) per annum from the date hereof, all present and future immovable and
movable property of the Grantor, corporeal or incorporeal, wherever situate
including, without limitation:

(a)   The immovable property described in Schedule II hereof, together with all
present and future works, constructions and appurtenances related thereto;   (b)
  All present and future immovables which the Grantor is or may hereafter become
the owner from time to time, together with all present and future works,
constructions and appurtenances related thereto;   (c)   All present and future
corporeal and incorporeal property which, with respect to the immovables
hereinabove charged, are covered by any of Articles 901 through 904 of the Civil
Code;   (d)   All present and future corporeal movable property which ensures
the utility of the immovables hereinabove charged;   (e)   All rents which are
or may become payable in virtue of any and all present and future leases upon
the immovables hereinabove charged, and all indemnities paid in virtue of the
insurance contracts covering such rents; and   (f)   All present and future
movable property of the Grantor, tangible or intangible, wherever situate
including, without limitation:

  (i)   all of its Claims, present and future;     (ii)   all of its Property in
Stock, present and future;

[Novelis LP Term Hypothec]



- 2 -



--------------------------------------------------------------------------------



 



  (iii)   all of its Equipment, present and future;     (iv)   all of its
Intellectual Property, present and future;     (v)   all of its Contractual
Rights, present and future; and     (vi)   all Securities, present and future.

     If any of the Mortgaged Property may not be assigned, subleased, charged or
encumbered without the leave, license, consent or approval of the applicable
counterparty, a governmental authority or any other person, the hypothec created
hereby on any such property shall be under the suspensive condition of obtaining
such leave, license, consent or approval.
     Any and all Mortgaged Property, which is acquired, transformed or
manufactured after the date of this Deed shall be charged by the hypothecs
created hereunder, (i) whether or not such property has been acquired in
replacement of other Mortgaged Property which may have been alienated by the
Grantor in the ordinary course of business, (ii) whether or not such property
results from a transformation, mixture of or combination of any Mortgaged
Property, and (iii) in the case of Securities, whether or not they have been
issued pursuant to the purchase, redemption, conversion or cancellation or any
other transformation of the charged Securities and without the Trustee being
required to register any notice whatsoever, the property charged under the
hypothecs created hereunder being the universality of the Grantor’s present and
future movable and immovable property.

4.   REPRESENTATIONS AND WARRANTIES

     The Grantor hereby represents and warrants that:
4.1 It does not hold title to any claim secured by a registered hypothec which
is not described in Schedule III.

5.   COVENANTS OF THE GRANTOR

     The Grantor hereby undertakes and covenants in favour of the Trustee to:
5.1 Notify the Trustee in writing of:

(a)   any change in the representations and warranties made hereinabove at
Article 4; and   (b)   the existence of any security, hypothec, prior claims or
property right retained or assigned securing Claims and, in such cases, to
provide the Trustee, upon demand, with satisfactory proof that such security or
hypothec has been registered or published in accordance with

[Novelis LP Term Hypothec]



- 3 -



--------------------------------------------------------------------------------



 



    applicable law in order for the rights of the Trustee to be set up against
third persons.

5.2 To refrain from mixing or combining the Corporeal Movable Property with
other movable property belonging to a third party, or from transforming the
same, except in the normal course of the Grantor’s Enterprise or unless
consented to in writing by the Trustee.
5.3 To ensure that its right of ownership in any Mortgaged Property in the hands
or possession of any third party remains enforceable against third parties and,
accordingly, that such right has been registered or published, if registration
or publication is required by law for the purpose of enforcement against third
parties.
5.4 The parties however acknowledge that the transfer to the Grantor of and its
right of ownership or other in the Intellectual Property listed in Schedule IV
may not yet be recorded in the relevant intellectual property offices.

6.   SPECIAL PROVISIONS RELATIVE TO THE RENTS

6.1 The Trustee authorizes the Grantor to manage and collect the Rents in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the fullest extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Rents, give acquittances therefore and apply such sums (net of
all collection costs and the reasonable remuneration of the Trustee at the
customary rates) in such manner as it shall deem appropriate; and   (b)   renew
or modify the leases or consent to the termination thereof, execute new leases,
take and give up security and generally exercise, but without any obligation to
do so and at its entire discretion, all rights of the Grantor with respect to
the Rents, it being understood that the Trustee is relieved of any obligation to
inform the Grantor of any irregularity in the payment of any Rent and it shall
incur no liability for any loss or damage which may result from the exercise of
its rights except in the case of its own intentional or gross fault.

6.2 Any amount received by the Grantor with respect to the Rents after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
[Novelis LP Term Hypothec]



- 4 -



--------------------------------------------------------------------------------



 



6.3 The Grantor shall deliver to the Trustee upon request a copy of all leases
affecting the Mortgaged Property and other information respecting the Rents on a
timely basis.

7.   SPECIAL PROVISIONS RELATIVE TO THE CLAIMS

7.1 The Trustee authorizes the Grantor to manage and collect the Claims in the
ordinary course of business. Such authorization may nevertheless be withdrawn at
any time after the occurrence of an Event of Default which is continuing, as
provided by law, whereupon the Trustee shall be free to do any of the following,
without any interference or consent on the part of the Grantor and without being
bound (to the full extent permitted by law) by the rules respecting the
administration of the property of others:

(a)   collect the Claims and apply such proceeds (net of all collection costs
and the reasonable remuneration of the Trustee at the customary rates) to the
Obligations in such manner as it shall deem appropriate;   (b)   give valid
acquittances for any sums paid by third party debtors at any time after as well
as before the creation of this security, and unilaterally cause, with or without
consideration, the cancellation or reduction of any Encumbrance securing the
Claims or any part thereof; and   (c)   renegotiate, terminate or operate
novation of the Claims in whole or in part upon such terms and conditions as it
shall deem reasonable, take and give up security and generally exercise, but
without any obligation to do so and at its entire discretion, all rights of the
Grantor with respect to the Claims, it being understood that the Trustee is
relieved of any obligation to inform the Grantor of any irregularity in the
payment of any Claim and it shall incur no liability for any loss or damage
which may result from the exercise of its rights except in the case of its own
intentional or gross fault.

7.2 Any amount received by the Grantor with respect to the Claims after a
withdrawal of authorization as aforesaid shall be deemed so received for the
benefit of the Trustee and shall forthwith be remitted to the latter without
demand or notice.
7.3 If any of the Claims are themselves secured by a Conventional Security or
any other right susceptible of publication under the law, the Trustee shall have
the right to accomplish, at the expense of the Grantor, all the formalities
required to perfect against the third party debtors the hypothecary rights of
the Trustee upon such Claims and accessories thereof.
[Novelis LP Term Hypothec]



- 5 -



--------------------------------------------------------------------------------



 



8.   SPECIAL PROVISIONS RELATIVE TO THE HYPOTHEC ON SECURITIES

8.1 If the Grantor now or hereafter acquires Mortgaged Property consisting of
certificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and promptly deliver to the Trustee
any and all certificates representing such Mortgaged Property (collectively, the
“Pledged Certificated Securities”) and other materials as may be required from
time to time to provide the Trustee with control (as such term is defined in the
Transfer Act) over all Pledged Certificated Securities in the manner provided
under Section 55 of the Transfer Act and at the request of the Trustee following
the occurrence of an Event of Default which is continuing, will cause all
Pledged Certificated Securities to be registered in the name of the Trustee or
its nominee.
8.2 If the Grantor now or hereafter acquires any Mortgaged Property consisting
of uncertificated securities, as such term is understood in the Transfer Act, it
shall notify the Trustee thereof in writing and, at the request of the Trustee,
deliver to the Trustee any and all such documents, agreements and other
materials as may be required from time to time to provide the Trustee with
control over all such Mortgaged Property in the manner provided under Section 56
of the Transfer Act.
8.3 If any securities, whether certificated or uncertificated, or other
investment property or financial asset (as such term is defined in the Transfer
Act) now or hereafter acquired by the Grantor are held by the Grantor or its
nominee through a securities intermediary or commodity intermediary or other
intermediary, the Grantor shall notify the Trustee thereof in writing and, at
the request of the Trustee, deliver to the Trustee any and all such documents,
agreements and other materials as may be required from time to time to provide
the Trustee with control over all such Mortgaged Property in the manner provided
under Section 113 of the Transfer Act.
8.4 The Grantor shall not cause or permit any person other than the Trustee and
the Revolving Loan Collateral Agent (as such term is defined in the
Intercreditor Agreement) to have control (as understood in the Transfer Act) of
any of the securities forming part of the Mortgaged Property other than control
(as understood in the Transfer Act) in favour of any depositary bank or
securities intermediary which has subordinated its encumbrance to the
encumbrance of the Trustee pursuant to documentation in form and substance
satisfactory to the Trustee.
8.5 Until the occurrence of an Event of Default which is continuing, the Grantor
shall be entitled to exercise all rights attached to such securities, investment
property and financial assets owned by it, including any right to vote and any
right of conversion or redemption, provided such rights are not exercised in a
manner which would impair the value of such securities.
8.6 Upon the occurrence of an Event of Default which is continuing and if
permitted or not otherwise prohibited under the Civil Code, the Trustee
[Novelis LP Term Hypothec]



- 6 -



--------------------------------------------------------------------------------



 



may, if it has control (as understood under the Transfer Act) of securities and
securities entitlements or if they are of a type, dealt in or traded on
securities exchanges or financial markets, sell such securities or security
entitlements or otherwise dispose of them without having to give a prior notice,
obtain their surrender or observe the time limits prescribed by Title Three of
Book Six of the Civil Code.
8.7 Upon the occurrence of an Event of Default which is continuing, the Trustee
and each of its officers are hereby irrevocably authorized and empowered to
complete the blanks in any transfer form or power of attorney of any Pledged
Certificated Securities with such names and dates and in such manner as the
Trustee or any such officer may deem advisable, and to deal with and deliver the
same in the manner herein provided. Such rights of the Trustee shall survive and
have effect notwithstanding the dissolution of the Grantor or the appointment of
any trustee or receiver to its assets.
8.8 The Trustee may, upon the occurrence of an Event of Default which is
continuing, transfer any Securities or any part thereof into its own name or
that of a third party appointed by it so that, the Trustee or its nominee(s) may
appear as the sole registered holder thereof, in which case:

(a)   all voting rights and any other right attached to such Securities may be
exercised by the Trustee (without any obligation of the Trustee to do so) or on
behalf of the Trustee;   (b)   the Trustee shall collect revenues, dividends and
capital distributions and the Grantor shall cease to have any right thereto and
the Trustee may either hold same as Mortgaged Property or apply them in
reduction of the Obligations;   (c)   the Trustee may give the Grantor a proxy,
revocable at any time, authorizing it to exercise, in whole or in part, all
voting rights and any other rights attached to such Securities.

8.9 For the purpose of this Article 8, the Grantor hereby irrevocably appoints
any officer or employee of the Trustee as its attorney with full power of
substitution and authority to execute such documents necessary to render
effective the rights granted to the Trustee pursuant to this Article 8.

9.   EVENTS OF DEFAULT

     The hypothecary rights hereby constituted shall become enforceable upon the
occurrence of an Event of Default.

10.   EXERCISE OF HYPOTHECARY RIGHTS

10.1 Upon the occurrence of an Event of Default which is continuing, the Trustee
may request, in accordance with what is provided by law, from the Grantor the
voluntary surrender of the Mortgaged Property and the Grantor
[Novelis LP Term Hypothec]



- 7 -



--------------------------------------------------------------------------------



 



hereby undertakes to do so. To that end, the Grantor covenants not to oppose the
measures initiated by the Trustee for the purpose of taking possession of the
assets surrendered by the Grantor, but to facilitate the same. The Grantor shall
also execute any deed or document which may be necessary or useful to evidence
such surrender or to give it full effect. Notwithstanding the foregoing, the
Grantor shall not be prevented from contesting before a court of competent
jurisdiction the existence of an Event of Default and asserting that, as a
result, the Trustee does not have the right to avail itself of the rights and
recourses contemplated in this Article 10.
10.2 The Trustee shall not be bound to exercise the same hypothecary rights
against all of the Mortgaged Property. Whatever hypothecary rights the Trustee
elects to exercise, the following provisions shall apply:

(a)   The Trustee shall have the right, at the expense of the Grantor and in
order to conserve or realize upon the Mortgaged Property:

  (i)   to continue or terminate the use and operation of the Mortgaged
Property, including, without limitation, the processing and the sale of the
Property in Stock;     (ii)   to dispose of the Mortgaged Property which may
perish or deteriorate rapidly;     (iii)   to use any information obtained by
reason of the exercise of its rights;     (iv)   to perform any obligation or
covenant of the Grantor; and     (v)   to exercise any right with respect to the
Mortgaged Property.

(b)   The Trustee shall not be bound to make an inventory, to take out insurance
or to furnish any security.   (c)   The Trustee may acquire directly or
indirectly any of the Mortgaged Property.   (d)   The Trustee may from time to
time in the course of the exercise of its rights, renounce, with or without
consideration, any right of the Grantor.   (e)   The Trustee shall not be bound
to make the Mortgaged Property productive or to conserve the same.   (f)  
Should the Trustee at any time abandon the exercise of its rights, hypothecary
or otherwise, against the Mortgaged Property, the Trustee may elect, at its
option, to return to the Grantor without any representation or warranty, any
Mortgaged Property which the Grantor had surrendered to the Trustee, or the
remainder thereof if any, the whole without prejudice to its other rights and
recourses.

[Novelis LP Term Hypothec]



- 8 -



--------------------------------------------------------------------------------



 



(g)   The Trustee shall be deemed to have acted in the best interest of the
Grantor and its successors if the Trustee has acted in accordance with its
standard methods of assessing and managing financial risks in the ordinary
course of its business.

10.3 Where the Trustee exercises a right of taking in payment and the Grantor,
inasmuch as it has the right to do so, requires that the Trustee sell the
Mortgaged Property upon which such recourse was exercised, the Grantor
acknowledges that the Trustee shall not be bound to abandon the right of taking
in payment unless the Trustee has obtained, before the end of the period allowed
for surrender, (i) a satisfactory security guaranteeing that the sale will be
made at a sufficiently high price to enable the Trustee’s claim to be paid in
full, (ii) the full reimbursement of all costs thus incurred by it, and (iii) an
advance of the funds needed for the sale of the said properties.
10.4 If the Trustee itself sells any Mortgaged Property, it shall not be
required to obtain any prior appraisal thereof.
10.5 The sale by the Trustee of any Mortgaged Property may be concluded by the
Trustee without legal warranty or, at its option, without any warranty
whatsoever.
10.6 The Trustee hereby irrevocably renounces to all rights or recourses of a
hypothecary creditor including, the right to follow contemplated in Article 2700
of the Civil Code, with respect to any property which is Excluded Property
and/or otherwise becomes Excluded Property during the term of this Deed.

11.   REDUCTION AND CANCELLATION

     The Trustee may unilaterally at its entire discretion consent to the
reduction or cancellation of the security hereby constituted. However, the
Trustee shall not be bound to consent to any such reduction or cancellation
unless and until it has received the full and final payment of all amounts
hereby secured and there is no outstanding commitment on the part of any Secured
Party to advance further sums or extend further credits to the Grantor.
     If the Collateral Agent is authorized under the Credit Agreement to
release, in whole or in part, the security hereby constituted, then the Trustee
is authorized to release such security under this Deed.
     Upon the Discharge of Term Loan Secured Obligations (as such term is
defined in the Intercreditor Agreement), the Trustee shall grant an acquittance
and consent to the reduction or cancellation of the hypothecary rights hereby
constituted and, concurrently, shall return the Pledged Certificated Securities
to the Grantor, together with all other relevant share transfer powers,
endorsements or other documents in connection with the Pledged Certificated
Securities.
[Novelis LP Term Hypothec]



- 9 -



--------------------------------------------------------------------------------



 



12.   GENERAL PROVISIONS

12.1 This Deed does not operate novation and the hypothec hereby constituted
shall be in addition to any other guarantee or security which the Trustee and/or
the Secured Parties may have from time to time.
12.2 This Deed need not be signed for acceptance by any of the Bondholders in
order to be binding on the Grantor. Such acceptance by the Bondholders shall be
presumed and cannot be disputed by the Grantor.
12.3 Any notices, directions or other communications provided for in this Deed
must be in writing and given in accordance with the Credit Agreement.
12.4 Subject to the provisions of the Credit Agreement, the Trustee may waive
any covenant in its favour herein contained and any Event of Default and may
also grant extensions, take and give up security, accept arrangements and
otherwise deal with the Grantor or with any other party as the Trustee may see
fit, the whole without prejudice to the Obligations or to any other right of the
Trustee and of the Secured Parties. No failure or delay on the part of the
Trustee in exercising any right hereunder shall operate as a waiver thereof nor
shall any waiver be effective unless the same be in writing.
12.5 The Grantor shall be “en demeure” by the mere lapse of time, or may be put
“en demeure” by any other method provided by law.
12.6 This hypothec is a continuous security which will subsist notwithstanding
any fluctuation of the amounts hereby secured. The Grantor shall be deemed to
obligate itself again as provided in Article 2797 of the Civil Code with respect
to any future obligation hereby secured.
12.7 The Trustee shall have the right, at the expense of the Grantor, to perform
all acts and things and to execute all documents as may be necessary to ensure
that this hypothec remains effective and opposable to third parties, including
the execution and filing of any document required for the renewal hereof.
12.8 If the term “Grantor” includes more than one person, each of them shall be
jointly liable for the performance of the obligations herein stipulated.
12.9 Subject to the provisions of the Credit Agreement, any amount received by
the Trustee in the exercise of its rights hereunder or under any law may, at its
option, be retained by it as part of the Mortgaged Property, or may be applied
by it towards the partial payment of the Obligations, as the Trustee shall alone
determine notwithstanding the rules governing the application of payments.
12.10 The Trustee is not bound by any degree of care beyond a reasonable
diligence in the exercise of its rights or in the performance of its duties, and
it
[Novelis LP Term Hypothec]



- 10 -



--------------------------------------------------------------------------------



 



shall not be liable for any loss or damage resulting therefrom except as a
result of its own intentional or gross fault.
12.11 The Trustee may delegate to any other person, including, without
limitation, to any of the Secured Parties, the exercise of its rights or the
performance of its duties hereunder and may provide such agents or mandataries
with any information that the Trustee may possess with respect to the Grantor or
the Mortgaged Property.
12.12 The property or sums of money received or held by the Trustee by reason of
these presents may be invested by the Trustee in such manner as it shall deem
appropriate without regard to rules governing the administration of the property
of others.
12.13 Neither the execution of this Deed nor the fact that the Trustee or the
Secured Parties may have already granted any part of the credits the repayment
of which are hereby secured, shall be deemed to oblige the Trustee or the
Secured Parties either to keep such credits available or to grant further
credits.
12.14 The Grantor shall continue to be bound by all the obligations expressed
herein notwithstanding any transfer of the Mortgaged Property or any part
thereof.
12.15 Except as may be otherwise apparent from the context, the word “Grantor”
shall be interpreted as referring to the Grantor itself and to all subsequent
owners of the Mortgaged Property as well as to any other person or persons
having assumed the Grantor’s liabilities to the Trustee.
12.16 Unless there is something in the context inconsistent therewith, words
importing the singular shall include the plural and vice versa, and words
importing the neuter gender shall include the masculine and feminine genders and
vice versa.
12.17 IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT
AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE HYPOTHEC GRANTED TO THE TRUSTEE FOR THE
BENEFIT OF THE HOLDERS OF THE BOND, PURSUANT TO THIS DEED AND THE EXERCISE OF
ANY RIGHT OR REMEDY BY THE TRUSTEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT, TO BE DATED ON OR ABOUT
[Novelis LP Term Hypothec]



- 11 -



--------------------------------------------------------------------------------



 



DECEMBER 17, 2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG
NOVELIS INC., NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC,
NOVELIS SOUTH AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS UK
LTD, NOVELIS AG, AV METALS INC. (“HOLDINGS”), THE SUBSIDIARIES OF HOLDINGS FROM
TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS REVOLVING CREDIT
ADMINISTRATIVE AGENT AND REVOLVING CREDIT COLLATERAL AGENT (AS SUCH TERMS ARE
DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS TERM LOAN
ADMINISTRATIVE AGENT AND TERM LOAN COLLATERAL AGENT (AS SUCH TERMS ARE DEFINED
IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR
BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT
OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS SECTION, NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 11.19
THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.
12.18 The Grantor acknowledges that it has read this Deed, that it has received
adequate explanation of the nature and scope of its obligations hereunder and
that it is satisfied therewith.
12.19 This Deed shall be binding upon the Grantor and its successors and assigns
and shall inure to the benefit of the Trustee and its successors and assigns, as
holder of an irrevocable power of attorney (fondé de pouvoir) for all present
and future holders of the Bond.
12.20 This Deed of Hypothec shall be deemed to be a “Security Document” under
the Credit Agreement.
12.21 The Trustee and the concerned Secured Parties may also at any time upon
the occurrence of an Event of Default, outside the purview of this hypothec,
operate compensation between any of the claims owing by the Trustee and/or the
concerned Secured Parties to the Grantor and the Obligations hereby secured. In
case of the bankruptcy of the Grantor, such compensation shall be deemed to have
occurred immediately prior to such bankruptcy. For greater certainty, the
Trustee, by its signature hereof, also accepts the benefit of this provision on
behalf and for all concerned Secured Parties.
12.22 The Grantor agrees to indemnify the Trustee as holder of an irrevocable
power of attorney (fondé de pouvoir) of the present and future
[Novelis LP Term Hypothec]



- 12 -



--------------------------------------------------------------------------------



 



holders of the Bond from and against any and all claims, losses and liabilities
arising out of or resulting from this Deed (including enforcement of the
hypothecs contained herein), except claims, losses or liabilities resulting from
the Trustee’s intentional or gross fault. This obligation of the Grantor shall
survive even after the cancellation of this hypothec if the cause of action
originated prior to such cancellation.
     All Taxes and Other Taxes (as these terms are defined in the Credit
Agreement), charges, costs, and expenses (including legal fees and notarial
fees) including withholding taxes (a “Tax Payment”), relating to, resulting
from, or otherwise connected with this Deed, the execution, amendment and/or the
enforcement of this Deed, shall for greater certainty, be for the account of the
Grantor and shall be paid in accordance with Section 2.15 of the Credit
Agreement.
     Without limiting the foregoing, the Grantor will upon demand pay to the
Trustee, as holder of an irrevocable power of attorney (fondé de pouvoir) of the
present and future holders of the Bond, the amount of any and all reasonable
expenses, including the reasonable fees and disbursement of its counsel and any
experts, which the Trustee may incur in connection with (i) the administration
of the Deed, (ii) the custody, preservation, use or operation of, or the sale
of, collection from, or other realization upon, any of the Mortgaged Property,
(iii) the exercise or enforcement of any of the rights of the Trustee hereunder,
or (iv) the failure by the Grantor to perform or observe any of the provisions
hereof.
12.23 This Deed shall be interpreted and construed in accordance with the laws
of the Province of Québec and the federal laws of Canada applicable therein.
12.24 Notwithstanding the provisions of Section 32 of An Act Respecting Special
Powers of Legal Persons (Québec), the Trustee may acquire and be the holder of
the Bond. The parties hereto hereby acknowledge that the Bond constitutes a
title of indebtedness as such term is used in Article 2692 of the Civil Code.
The Grantor also hereby appoints and constitutes the Trustee as the holder of an
irrevocable power of attorney (fondé de pouvoir) of all present and future
holders of the Bond.
12.25 The parties hereto confirm their express wish that this Deed and all
documents related thereto be drawn up in English. Les parties aux présentes
confirment leur volonté expresse de voir le présent Acte et tous les documents
s’y rattachant être rédigés en anglais.
[Novelis LP Term Hypothec]



- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE I
CERTAIN DEFINITIONS
“Civil Code” or the abbreviation “C.c.Q” means the Civil Code of Québec.
“Claims” means, regardless of the debtors or the situs thereof, any and all
claims, customer accounts, book debts, accounts receivable and any other amounts
or property now or hereafter owing to the Grantor, either absolutely or
conditionally, including all claims and indemnities payable under insurance
policies covering the same, all deposits and credit balances with financial
institutions, suppliers or others, all judgments, rights and accessories
thereto, all Encumbrances in support thereof and all books, papers, invoices,
notes and data files evidencing, recording or supporting the same.
“Contractual Rights” means any and all rights, title and interest of the Grantor
in all contracts, leases, bids, offers, supply agreements and all other
agreements of any nature and description relating to the Mortgaged Property or
relating to the Enterprise and undertaking of the Grantor.
“Conventional Security” means a conventional hypothec, a security interest, a
resolutory right, a right of redemption, a reservation of ownership, a trust and
any security device or other real right, whether or not capable of registration,
granted by agreement for the purpose of securing the performance of an
obligation.
“Corporeal Movable Property” means any of the Mortgaged Property which is
movable in nature and corporeal.
“Credit Agreement” means that certain credit agreement to be dated on or about
December 17, 2010, among, inter alios, Novelis Inc., as borrower, AV Metals
Inc., the other guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as Administrative Agent and Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same Agents
or Lenders.
“Encumbrance” means a legal cause of preference, a dismemberment of the right of
ownership, a special mode of ownership, a restriction on the right to dispose
and a Conventional Security.
“Enterprise” means the carrying on of an organized economic activity, whether or
not it is commercial in nature, consisting of producing, administering or
alienating property, or providing a service.
“Equipment” means corporeal movable property such as machinery, equipment,
vehicles, rolling stock, furniture and fixtures, and all licenses and
[Novelis LP Term Hypothec]



- 14 -



--------------------------------------------------------------------------------



 



other rights and records, files, charts, plans, drawings, specifications,
manuals, documents and warranties relating thereto.
“Event of Default” means the failure on the part of the Grantor to pay or
perform any of the Obligations on demand or otherwise when due and payable or to
be performed, as the case may be.
“Intellectual Property” means all of the Grantor’s trade names, trade marks,
copyrights, designs, processes, know how, goodwill, licenses, franchises,
permits, quotas, patents and other rights of intellectual and industrial
property of any nature and description, and all pending applications pertaining
thereto, including without limitation, the Intellectual Property listed in
Schedule IV hereof.
“Mortgaged Property” means any and all property, rights and interest, present
and future, intended to be charged by the hypothec created under Article 3
hereof, all substitutions and replacements thereof, all increases, additions and
accessions thereto, all rights attaching thereto and all proceeds in any form
derived directly or indirectly from any dealing with any of the foregoing or the
proceeds therefrom.
“Property in Stock” means, regardless of the situs thereof at any particular
time, (a) all inventory of raw materials, goods in process, finished products
and stock in trade of any nature and description, whether or not the same is
held for let or hire, leasing, resale or otherwise, (b) all goods and materials
used in or procured for the packaging thereof, (c) any such property held by
third parties under let or hire, leasing, conditional sale, franchise, license,
consignment or other like contractual arrangements with its lawful owner,
(d) any such property sold by the Grantor and later taken back for any reason,
and (e) all amounts and proceeds paid or payable to or for the account of the
Grantor as a result of the sale, lease or other dealings with any of the
foregoing.
“Rents” means the rents, present and future, and the insurance indemnities
referred to in paragraph (e) of Article 3.
“Secured Parties” shall have the meaning ascribed thereto in the Credit
Agreement.
“Securities” means all securities, financial assets or security entitlements (as
such terms are defined or contemplated in the Transfer Act, as well as the
renewals, substitutions and additions to which they are subject and the
securities and other property received or issued pursuant to any transformation
of such securities, along with all income derived and all rights arising
therefrom, and all present and future shares in the capital stock of a legal
person, now or hereafter owned by the Grantor, all present and future bonds,
debentures, bills of exchange, promissory notes, negotiable instruments and
other evidences of indebtedness, and all present and future options, warrants,
investment certificates, mutual funds units, all interests or units of the
Grantor in any partnership, or any rights in respect of any of the
[Novelis LP Term Hypothec]



- 15 -



--------------------------------------------------------------------------------



 



foregoing, and any other instrument or title generally called or included as a
security, and also including, without limitation, all Securities issued or
received in substitution, renewal, addition or replacement of Securities, or
issued or received on the purchase, redemption, conversion, cancellation or
other transformation of Securities or issued or received by way of dividend or
otherwise to holders of Securities, and all present and future instruments,
bills of lading, warehouse receipts, documents or other evidences of title of
the Grantor.
“Transfer Act” means An Act Respecting the Transfer of Securities and the
Establishment of Security Entitlements (Quebec), as amended, supplemented,
restated or replaced from time to time.
SCHEDULE II
IMMOVABLE PROPERTY DESCRIPTION
NIL
SCHEDULE III
CLAIMS SECURED BY HYPOTHEC
NIL
SCHEDULE IV
INTELLECTUAL PROPERTY
NIL
[Novelis LP Term Hypothec]



- 16 -



--------------------------------------------------------------------------------



 



WHEREOF ACT:
DONE AND PASSED at Montreal, in the Province of Québec on the date hereinabove
first mentioned and recorded in the office of the undersigned Notary under
minute number __________________________ ____________________.
AND after the Grantor and the Trustee had declared to the said Notary that they
had taken cognizance of these presents and had exempted the said Notary from
reading them or causing same to be read, the said duly authorized
representatives of the Grantor and the Trustee have signed in the presence of
the undersigned Notary.

            NOVELIS NO. 1 LIMITED
PARTNERSHIP, by its general partner
4260848 CANADA INC.
      per:           Brigitte Gauthier                 BANK OF AMERICA, N.A.
      per:           Ma Ry Tran                             [Kevin Leonard],
Notary           

[Novelis LP Term Hypothec]



- 17 -



--------------------------------------------------------------------------------



 



No. 2010-1
NOVELIS INC.
BOND

December 17, 2010   Cdn. $3.750,000,000

The undersigned, Novelis Inc., a corporation duly organized under the laws of
Canada (the “Corporation”), for value received, hereby promises to pay to the
order of Bank of America, N.A., as collateral agent under the Credit Agreement
(the “Collateral Agent”) or its permitted assigns, for the benefit of all
present and future Secured Parties, as such term is defined in the Credit
Agreement, upon demand, at such address or addresses, in the Province of Quebec,
as the Collateral Agent may designate at any time and from time to time by
notice in writing to the Corporation, upon presentation and surrender thereat of
this Bond, the sum of Three Billion Seven Hundred Fifty Million dollars in the
lawful currency of Canada (Cdn$3,750,000,000), and to pay interest thereon, as
well after as before maturity and both before and after default, from the date
of this Bond, at the same place, in like money at a rate of twenty-five percent
(25%) per annum, together with interest on overdue interest (computed monthly)
at the same rate from its due date to the date of payment. This Bond is issued
in connection with the Credit Agreement (as defined below), is secured by a Deed
of Hypothec, as amended, supplemented, restated or otherwise modified from time
to time, made by the Corporation in favour of Bank of America, N.A., as holder
of an irrevocable power of attorney (fondé de pouvoir) for all the present and
future holders of this Bond, is subject to a Bond Pledge Agreement, as amended,
supplemented, restated or otherwise modified from time to time, executed as of
the date hereof by the Corporation and by the Collateral Agent and is governed
by the laws of the Province of Quebec.
Capitalized terms used and not otherwise defined herein have the meaning
ascribed thereto in the Credit Agreement.
“Credit Agreement” means that certain credit agreement to be dated on or about
the date hereof, among, inter alios, Novelis Inc., as borrower, AV Metals Inc.,
the other guarantors party thereto, the lenders party thereto and Bank of
America, N.A., as Administrative Agent and Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any agreement extending the maturity
of, refinancing or restructuring all or any portion of, the indebtedness under
such agreement or any successor agreements, whether or not with the same Agents
or Lenders.
This Bond may be transferred by the Collateral Agent by endorsement and delivery
thereof only to a successor collateral agent appointed under and in accordance
with the provisions of the Credit Agreement.
This Bond shall be deemed to be a “Security Document” under the Credit
Agreement.
The Corporation, by its signature, and the Collateral Agent and any transferee
of this Bond, by their acceptance of this Bond, acknowledge that they have
expressly required it to be drawn up in the English language. Novelis Inc., par
sa signature, et Bank of America, N.A. et tout cessionnaire de la présente
obligation, par leur acceptation de la présente obligation, reconnaissent avoir
expressément exigé que celle-ci soit rédigée en anglais.
[Signature page folows]
[Novelis Term Bond]

 



--------------------------------------------------------------------------------



 



            NOVELIS INC.
      Per:           Name:           Title:        

[Novelis Term Bond]

 



--------------------------------------------------------------------------------



 



NOVELIS INC.
as Obligor
and
BANK OF AMERICA, N.A.
as Holder
 
DEMAND DEBENTURE
December 17, 2010
 
Term Loan

 



--------------------------------------------------------------------------------



 



DEMAND DEBENTURE
NOVELIS INC.
Section 1 Acknowledgement and Promise to Pay.
       For value received, the Obligor acknowledges itself indebted and promises
to pay ON DEMAND, to or to the order of the Holder the principal sum of FIVE
BILLION Dollars ($5,000,000,000) in lawful currency of Canada in accordance with
the terms of this Debenture. The principal amount outstanding from time to time
bears interest both before and after demand and judgment to the date of
repayment in full at the rate of twenty-five per cent (25%) per annum. Interest
at such rate accrues daily and is calculated on the basis of the actual number
of days elapsed in a year of 365 days or 366 days, as the case may be, and is
payable monthly, in arrears, on the first Business Day of each and every month
commencing the month immediately following this date. Overdue interest bears
interest at the same rate, calculated in the same manner. The Obligor promises
to pay the principal amount, interest and other amounts owing under this
Debenture at the offices of the Holder at which any notice may be given to the
Holder in connection with this Debenture or at such other place as the Holder
may designate by notice in writing to the Obligor.
Section 2 Defined Terms.
       Terms defined in the Personal Property Security Act (Ontario) and used
but not otherwise defined in this Debenture have the same meanings. As used in
this Debenture, the following terms have the following meanings:

    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, Chicago and Toronto.       “Charged Premises” means the
property and undertaking subject to the Security.       “Debenture” means this
demand debenture and all schedules attached to it, as it may be amended,
modified, extended, renewed, restated, replaced or supplemented from time to
time.       “Expenses” means all expenses, costs and charges incurred by or on
behalf of the Holder in connection with this Debenture, the Security or the
Charged Premises, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Charged Premises, and of
taking, defending or participating in any action or proceeding in connection
with any of the foregoing matters or otherwise in connection with

Term Loan

 



--------------------------------------------------------------------------------



 



    the Holder’s interest in any Charged Premises, whether or not directly
relating to the enforcement of this Debenture. All such sums, together with
interest at the rate set forth in this Debenture until paid, shall be added to
the indebtedness secured by this Debenture and shall also be secured, together
with all other indebtedness, by this Debenture.       “Holder” means Bank of
America, N.A. and its successors and assigns, and any subsequent holder or
holders of this Debenture.       “Lien” means (i) any mortgage, charge, pledge,
hypothecation, security interest, assignment by way of security, encumbrance,
lien (statutory or otherwise), hire purchase agreement, conditional sale
agreement, deposit arrangement, title retention agreement or arrangement, or any
other assignment, arrangement or condition that in substance secures payment or
performance of an obligation, (ii) any trust arrangement, (iii) any arrangement
which creates a right of set-off out of the ordinary course of business, or
(iv) any agreement to grant any such rights or interests.       “Obligor” means
Novelis Inc., a corporation incorporated and existing under the federal laws of
Canada, and its successors and permitted assigns.       “Person” means a natural
person, partnership, limited partnership, limited liability partnership,
corporation, limited liability corporation, unlimited liability company, joint
stock company, trust, unincorporated association, joint venture or other entity
or governmental entity, and pronouns have a similarly extended meaning.      
“Security” means the grants, mortgages, charges and security interests
constituted by this Debenture.

Section 3 Interpretation.

(1)   In this Debenture the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Debenture.

(2)   Any reference in this Debenture to gender includes all genders. Words
importing the singular number only include the plural and vice versa. Except as
otherwise provided in this Debenture, any reference to this Debenture is a
reference to this Debenture as amended, modified, extended, renewed, restated,
replaced or supplemented and includes all schedules to it. Except as otherwise
provided in this Debenture, any reference in this Debenture to a statute is a
reference to such statute and all rules and regulations made under it as they
may have been or may from time to time be amended or re-enacted.

Term Loan

- 2 -



--------------------------------------------------------------------------------



 



(3)   The division of this Debenture into Articles, Sections and other
subdivisions and the insertion of headings are for convenient reference only and
do not affect its interpretation. The schedules attached to this Debenture form
an integral part of it for all purposes of it.

Section 4 Grant of Security — Fixed Charge.
       Subject to Section 7, as security for the due payment of the principal
amount, interest and other amounts owing under this Debenture, the Obligor
grants, assigns, conveys, transfers, mortgages, pledges and charges, as and by
way of a fixed and specific mortgage, charge and pledge, to and in favour of the
Holder and otherwise grants to the Holder a security interest in, all of the
Obligor’s right, title and interest in and to:

  (a)   all real and immoveable property, both freehold and leasehold, and other
interests in such property wheresoever situate, now owned or hereafter acquired
by the Obligor (collectively, the “Lands”) including the real property and
leased property described in Schedule 4(a); all rights, leases, licences,
easements, rights-of-way, profits a prendre and interests in real property with
respect to the Lands (and all renewals, extensions and amendments or
substitutions thereof); all facilities relating to or required for use in
connection with the Lands; and all buildings, erections, structures,
improvements, underground facilities, power, fuel and water supply, storage,
waste disposal, roads and other transportation facilities and fixed plant,
machinery and equipment presently situated on or under the Lands or which may at
any time hereafter be constructed or brought or placed on or under the Lands or
used in connection with the Lands;

  (b)   all equipment, machinery, furniture, goods, chattels, fixtures,
vehicles, milling, processing, service, storage and other related
infrastructures and other tangible personal property of every kind and
description now owned or hereafter acquired, wherever situate, used or acquired
for use in connection with the property referred to in Section 4(a);

  (c)   all inventory including goods held for sale, lease or resale, goods
furnished or to be furnished to third parties under contracts of lease,
consignment or service, goods which are raw materials or work in process, goods
used in or procured for packing and materials used or consumed in the business
of the Obligor, now owned or hereafter acquired, produced at or used in
connection with the property referred to in Section 4(a);

  (d)   all studies, plans, blueprints, designs, records, files, charts,
drawings, specifications, manuals, bills of lading and other documents of title,

Term Loan

- 3 -



--------------------------------------------------------------------------------



 



      whether negotiable or otherwise, now owned or hereafter acquired, to the
extent they relate to the Lands;

  (e)   all rents, revenues, income, the proceeds of any insurance or
expropriation payable or due in respect of any damage to or taking of all or any
part of the Charged Premises, the proceeds of any business interruption
insurance and any property in any form derived directly or indirectly from any
dealings with all or any part of the Charged Premises or that indemnifies or
compensates for the loss, destruction or damage to all or any part of the
Charged Premises;

  (f)   to the fullest extent permitted by applicable law, all authorizations,
orders, permits, approvals, grants, licences, consents, rights, franchises,
privileges, certificates, judgments, writs, injunctions, awards, determinations,
directions, decrees, demands or the like issued or granted by law or by rule or
regulation of any governmental or public department, commission, board, office,
agency or other body now or hereafter issued or granted to it;

  (g)   all substitutions and replacements of and increases, additions and,
where applicable, accessions to the property described in Section 4(a) through
Section 4(f) inclusive; and

  (h)   all proceeds in any form derived directly or indirectly from any dealing
with all or any part of the property described in Section 4(a) through Section
4(g) inclusive, or the proceeds of such proceeds.

Section 5 Grant of Security — Floating Charge.
     Subject to Section 7, as security for the due payment of the principal,
interest and other amounts owing under this Debenture, the Obligor grants,
mortgages and charges, as and by of a floating charge, to and in favour of the
Holder and otherwise grants to the Holder a security interest in, all of its
property and undertaking now owned or hereafter acquired and all of the property
and undertaking in which the Obligor now has or hereafter acquires any interest,
of every nature and kind and wherever situate, except such of its property and
undertaking as are validly subject to the fixed and specific mortgages, charges,
pledges and security interests granted pursuant to Section 4. Until the Security
is enforceable, the floating charge in no way hinders or prevents the Obligor
from disposing of or dealing with the subject matter of the floating charge in
the ordinary course of business and for purposes of carrying on the same;
provided that such action is not in breach of any specific provision of, or
covenant in, this Debenture.
Term Loan

- 4 -



--------------------------------------------------------------------------------



 



Section 6 Effectiveness and Attachment.

(1)   The Security is effective whether or not any monies or liabilities so
secured are advanced or incurred before or after or at the same time as this
Debenture is issued. The Security will remain effective until such time as this
Debenture is discharged as provided in Section 20, irrespective of whether, at
any prior time, there may have been no indebtedness, liabilities or obligations
(direct, indirect, absolute, contingent or otherwise) of the Obligor to the
Holder outstanding.

(2)   The Obligor acknowledges that (i) value has been given, (ii) it has rights
in the Charged Premises (other than after-acquired Charged Premises), (iii) it
has not agreed to postpone the time of attachment of the Security and (iv) it
has received a copy of this Debenture.

Section 7 Scope of Security.

(1)   To the extent that an assignment of amounts payable and other proceeds
arising under or in connection with, or the grant of a security interest in any
agreement, lease, licence, permit or quota of the Obligor would constitute a
default under or breach of or would result in the termination of such agreement,
lease, licence, permit or quota (each, a “Restricted Asset”), the Security with
respect to each Restricted Asset will constitute a trust created in favour of
the Holder, pursuant to which the Obligor holds as trustee all proceeds arising
under or in connection with the Restricted Asset in trust for the Holder, on the
following basis:

  (a)   until the Security is enforceable, the Obligor is entitled to receive
all such proceeds; and

  (b)   whenever the Security is enforceable, (i) all rights of the Obligor to
receive such proceeds cease and all such proceeds will be immediately paid over
to the Holder and (ii) the Obligor will take all actions requested by the Holder
to collect and enforce payment and other rights arising under the Restricted
Asset.

(2)   Upon the request of the Holder, the Obligor will use commercially
reasonable efforts to obtain the consent of each other party to any and all
Restricted Assets to the assignment of such Restricted Asset to the Holder in
accordance with this Debenture. The Obligor will also use all commercially
reasonable efforts to ensure that all agreements entered into on and after the
date of this Debenture expressly permit assignments of the benefits of such
agreements as collateral security to the Holder in accordance with the terms of
this Debenture.

Term Loan

- 5 -



--------------------------------------------------------------------------------



 



(3)   The Security does not extend to consumer goods at any time owned by or
otherwise held by the Obligor.

(4)   The Security does not extend or apply to the last day of the term of any
lease or sublease of real property or agreement for a lease or sublease of real
property, now held or hereafter acquired by the Obligor, but the Obligor will
stand possessed of any such last day upon trust to assign and dispose of it as
the Holder may direct.

Section 8 Protective Disbursements.
     If the Obligor fails to perform any of its covenants in this Debenture,
then the Holder may, in its absolute discretion, perform any covenant capable of
being performed by it and, if the covenant requires the payment or expenditure
of money, the Holder may make the payment but is under no obligation to do so.
All sums paid or expended by the Holder are immediately payable by the Obligor,
bear interest at the rate set forth in this Debenture and are secured by this
Debenture, having the benefit of the Security in priority to the indebtedness
evidenced by this Debenture. No such performance or payment will relieve the
Obligor from any default under this Debenture or the consequences of such
default.
Section 9 Covenants.
     The Obligor will not sell, assign, convey, exchange, lease, charge,
mortgage, pledge, release or abandon or otherwise dispose of any Charged
Premises or any interest therein except as permitted by the Holder in writing.
The Obligor will not create or suffer to exist any Lien on the Charged Premises,
except as permitted by the Holder in writing and shall discharge any such Lien
which is not so permitted forthwith. The Obligor will immediately upon demand by
the Holder, create and grant as and by way of a fixed and specific mortgage and
charge to and in favour of the Holder, further security over any of the Charged
Premises referred to in Section 5.
Section 10 Enforcement.
     The Security becomes and is enforceable against the Obligor if and when the
Obligor fails to repay the principal amount, interest and other amounts owing
under this Debenture on demand or otherwise when the same become due and payable
or if and when the Obligor breaches any other agreement or covenant it has given
to the Holder (after the expiry of any applicable notice and/or cure periods
given to the Obligor under such other agreement or covenant).
Section 11 Remedies.
     Whenever the Security is enforceable, the Holder may realize upon the
Charged Premises and enforce its rights by:
Term Loan

- 6 -



--------------------------------------------------------------------------------



 



  (a)   entry into possession of the Charged Premises by any method permitted by
law;

  (b)   sale, grant of options to purchase, or lease of all or any part of the
Charged Premises;

  (c)   holding, storing and keeping idle or operating all or any part of the
Charged Premises;

  (d)   collection of any proceeds arising in respect of the Charged Premises;

  (e)   institution of proceedings in any court of competent jurisdiction for
the appointment of a receiver (which term as used in this Debenture includes a
receiver and manager) of all or any part of the Charged Premises;

  (f)   institution of proceedings in any court of competent jurisdiction for
sale or foreclosure of all or any part of the Charged Premises;

  (g)   filing of proofs of claim and other documents to establish claims to the
Charged Premises in any proceeding relating to the Obligor;

  (h)   appointment by instrument in writing of a receiver or agent of all or
any part of the Charged Premises and removal or replacement from time to time of
any such receiver or agent; and

  (i)   any other remedy or proceeding authorized or permitted in this Debenture
or otherwise by law or equity.

Section 12 Additional Rights.
     In addition to the rights of the Holder set forth in Section 11, whenever
the Security is enforceable, the Holder may:

  (a)   require the Obligor, at the Obligor’s expense, to assemble the Charged
Premises, to the extent reasonably practicable, at a place or places designated
by notice in writing and the Obligor agrees to so assemble the Charged Premises
immediately upon receipt of such notice;

  (b)   require the Obligor, by notice in writing, to disclose to the Holder the
location or locations of the Charged Premises and the Obligor agrees to make
such disclosure when so required;

  (c)   repair, process, modify, complete or otherwise deal with the Charged
Premises, and prepare for the disposition of the Charged Premises, whether on
the premises of the Obligor or otherwise;

Term Loan

- 7 -



--------------------------------------------------------------------------------



 



  (d)   redeem any prior security interest against any Charged Premises, procure
the transfer of such security interest to itself, or settle and pass the
accounts of the prior mortgagee, chargee or encumbrancer (any accounts to be
conclusive and binding on Obligor);

  (e)   pay any liability secured by any Lien against any Charged Premises (the
Obligor will immediately on demand reimburse the Holder for all such payments);

  (f)   carry on all or any part of the business of the Obligor and, to the
exclusion of all others including the Obligor, enter upon, occupy and use all or
any of the premises, buildings and other property of or used by the Obligor for
such time as the Holder sees fit, free of charge, and the Holder is not liable
to the Obligor for any act, omission or negligence in so doing or for any rent,
charges, depreciation or damages incurred in connection with or resulting from
such action;

  (g)   borrow for the purpose of carrying on the business of the Obligor or for
the maintenance, preservation or protection of the Charged Premises and
mortgage, charge or grant a security interest in the Charged Premises, whether
or not in priority to the Security, to secure repayment;

  (h)   commence, continue or defend any judicial or administrative proceedings
for the purpose of protecting, seizing, collecting, realizing or obtaining
possession or payment of the Charged Premises, and give good and valid receipts
and discharges and compromise or give time for the payment or performance of all
or any part of any other obligation of any third party to the Obligor; and

  (i)   at any public sale, and to the extent permitted by law on any private
sale, bid for and purchase any or all of the Charged Premises offered for sale
and upon compliance with the terms of such sale, hold, retain and dispose of
such Charged Premises without any further accountability to the Obligor or any
other Person with respect to such holding, retention or disposition, except as
required by law. In any such sale to the Holder, the Holder may, for the purpose
of making payment for all or any part of the Charged Premises so purchased, use
any claim for the principal, interest and other amounts owing under this
Debenture then due and payable to it as a credit against the purchase price.

Term Loan

- 8 -



--------------------------------------------------------------------------------



 



Section 13 Exercise of Remedies.
     The remedies under Section 11 and Section 12 may be exercised from time to
time separately or in combination and are in addition to, and not in
substitution for, any other rights of the Holder however arising or created. The
Holder is not bound to exercise any right or remedy and the exercise of any
right or remedy is without prejudice to any other rights of the Holder including
the right to claim for any deficiency. The taking of any action or proceeding or
refraining from so doing, or any other dealings with any other security for the
monies secured by this Debenture shall not release or affect the Security.
Section 14 Receiver’s Powers.

(1)   Any receiver appointed by the Holder is vested with the rights and
remedies which could have been exercised by the Holder in respect of the Obligor
or the Charged Premises and such other powers and discretions as are granted in
the instrument of appointment and any supplemental instruments. The identity of
the receiver, any replacement and any remuneration are within the sole and
unfettered discretion of the Holder.

(2)   Any receiver appointed by the Holder will act as agent for the Holder for
the purposes of taking possession of the Charged Premises, but otherwise and for
all other purposes (except as provided below), as agent for the Obligor. The
receiver may sell, lease, or otherwise dispose of the Charged Premises as agent
for the Obligor or as agent for the Holder as the Holder may determine in its
discretion. The Obligor agrees to ratify and confirm all actions of the receiver
acting as agent for the Obligor, and to release and indemnify the receiver in
respect of all such actions.

(3)   The Holder, in appointing or refraining from appointing any receiver, does
not incur liability to the receiver, the Obligor or otherwise and is not
responsible for any misconduct or negligence of such receiver.

(4)   All moneys from time to time received by the receiver may be applied as
follows (i) first, in discharge of all operating expenses and other outgoings
affecting the Charged Premises, (ii) second, in keeping in good standing all
charges and liens on the Charged Premises having priority over the Security,
(iii) third, in payment of the remuneration and disbursements of the receiver,
(iv) fourth, in payment to the Holder of the moneys payable hereunder, and
(v) the balance, if any, shall be paid to the Obligor or as a court of competent
jurisdiction may otherwise direct.

Section 15 Appointment of Attorney.
     The Obligor hereby irrevocably constitutes and appoints the Holder (and any
officer of the Holder) the true and lawful attorney of the Obligor. As the
attorney of
Term Loan

- 9 -



--------------------------------------------------------------------------------



 



the Obligor, the Holder has the power, upon this Debenture becoming enforceable,
to exercise for and in the name of the Obligor with full power of substitution,
any of the Obligor’s right (including the right of disposal), title and interest
in and to the Charged Premises including the execution, endorsement, delivery
and transfer of the Charged Premises to the Holder, its nominees or transferees,
and upon this Debenture becoming enforceable, the Holder and its nominees or
transferees are hereby empowered to exercise all rights and powers and to
perform all acts of ownership with respect to the Charged Premises to the same
extent as the Obligor might do. This power of attorney is irrevocable, is
coupled with an interest, has been given for valuable consideration (the receipt
and adequacy of which is acknowledged) and survives, and does not terminate
upon, the bankruptcy, dissolution, winding up or insolvency of the Obligor. This
power of attorney extends to and is binding upon the Obligor’s successors and
permitted assigns. The Obligor authorizes the Holder to delegate in writing to
another Person any power and authority of the Holder under this power of
attorney as may be necessary or desirable in the opinion of the Holder, and to
revoke or suspend such delegation.
Section 16 Dealing with the Charged Premises.

(1)   The Holder is not obliged to exhaust its recourse against the Obligor or
any other Person or against any other security it may hold before realizing upon
or otherwise dealing with the Charged Premises in such manner as it may consider
desirable.

(2)   The Holder may grant extensions or other indulgences, take and give up
securities, accept compositions, grant releases and discharges and otherwise
deal with the Obligor and with other Persons, sureties or securities as it may
see fit without prejudice to the obligations and liability of the Obligor or the
rights of the Holder in respect of the Charged Premises.

(3)   The Holder is not (i) liable or accountable for any failure to collect,
realize or obtain payment in respect of the Charged Premises, (ii) bound to
institute proceedings for the purpose of collecting, enforcing, realizing or
obtaining payment of the Charged Premises or for the purpose of preserving any
rights of any Persons in respect of the Charged Premises, (iii) responsible for
any loss occasioned by any sale or other dealing with the Charged Premises or by
the retention of or failure to sell or otherwise deal with the Charged Premises,
or (iv) bound to protect the Charged Premises from depreciating in value or
becoming worthless.

(4)   The Holder has no obligation to keep the Charged Premises in its
possession identifiable.

(5)   The Holder may, after the Security is enforceable, (i) notify any Person
obligated on an account or on chattel paper or any obligor on an instrument

Term Loan

- 10 -



--------------------------------------------------------------------------------



 



    to make payments to the Holder, whether or not the Obligor was previously
making collections on such accounts, chattel paper, instruments, and (ii) assume
control of any proceeds arising from the Charged Premises.

Section 17 Standards of Sale.
     Without prejudice to the ability of the Holder to dispose of the Charged
Premises in any manner which is commercially reasonable, the Obligor
acknowledges that:

  (a)   the Charged Premises may be disposed of in whole or in part;

  (b)   the Charged Premises may be disposed of by public auction, public tender
or private contract, with or without advertising and without any other
formality;

  (c)   any assignee of the Charged Premises may be a customer of the Holder;

  (d)   any sale conducted by the Holder will be at such time and place, on such
notice and in accordance with such procedures as the Holder, in its sole
discretion, may deem advantageous;

  (e)   the Charged Premises may be disposed of in any manner and on any terms
necessary to avoid violation of applicable law (including compliance with such
procedures as may restrict the number of prospective bidders and purchasers,
require that the prospective bidders and purchasers have certain qualifications,
and restrict the prospective bidders and purchasers to Persons who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of the Charged
Premises) or in order to obtain any required approval of the disposition (or of
the resulting purchase) by any governmental or regulatory authority or official;

  (f)   a disposition of the Charged Premises may be on such terms and
conditions as to credit or otherwise as the Holder, in its sole discretion,
deems advantageous; and

  (g)   the Holder may establish an upset or reserve bid or price in respect of
the Charged Premises.

Section 18 Dealings by Third Parties.
     No Person dealing with the Holder or its agent or a receiver is required to
determine (i) whether the Security has become enforceable, (ii) whether the
powers
Term Loan

- 11 -



--------------------------------------------------------------------------------



 



which the Holder or its agent or a receiver is purporting to exercise have
become exercisable, (iii) whether any money remains due upon the Security,
(iv) the necessity or expediency of the stipulations and conditions subject to
which any sale or lease is made, (v) the propriety or regularity of any sale or
any other dealing by the Holder or its agent or a receiver with the Charged
Premises, or (vi) how any money paid to the Holder has been applied. Any bona
fide purchaser of all or any part of the Charged Premises from the Holder or any
receiver or agent will hold the Charged Premises absolutely, free from any claim
or right of whatever kind, including any equity of redemption, of the Obligor,
which it specifically waives (to the fullest extent permitted by law) as against
any such purchaser and all rights of redemption, stay or appraisal which the
Obligor has or may have under any rule of law now existing or hereafter adopted.
Section 19 No Right of Set-Off.
     The principal, interest and other amounts and liabilities secured by this
Debenture will be paid by the Obligor when due without regard to any equities
existing between the Obligor and any other party including the Holder and
without regard to any right of set-off or cross-claim or of any other claim or
demand of the Obligor against the Holder or otherwise.
Section 20 Discharge.
     The Security will not be discharged except by a written release or
discharge signed by the Holder. The Obligor will be entitled to require a
discharge by notice to the Holder upon, but only upon, (i) full and indefeasible
payment of all principal, interest and other amounts secured, (ii) performance
of all obligations of the Obligor to the Holder and (iii) the Holder having no
obligations to the Obligor. Upon discharge of the Security and at the request
and expense of the Obligor, the Holder will execute and deliver to the Obligor
such financing change statements and other documents or instruments as the
Obligor may reasonably require to effect the discharge of the Security.
Section 21 Notices.
     Any notice, direction or other communication (each a “Notice”) given under
this Debenture must be in writing, sent by personal delivery, courier or
facsimile (but not by electronic mail) and addressed:

  (a)   to the Obligor at:         Novelis Inc.
3560 Lennox Road, Suite 2000
Atlanta GA 30326

Attention:           General Counsel
Facsimile:           (404) 760-0137
Term Loan

- 12 -



--------------------------------------------------------------------------------



 



  (b)   to the Holder at:         Bank of America, N.A.
1455 Market Street
San Francisco CA 94103

Attention:           Bridgett Manduk
Facsimile:           (415) 436-1097
A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day, (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day,
(iii) if sent by overnight courier, on the next Business Day, or (iv) if sent by
facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile. The Obligor or the Holder may change
its address for notice from time to time by providing a Notice in accordance
with the foregoing. Any subsequent Notice must be sent to the Obligor or the
Holder at its changed address. Any element of an address that is not
specifically changed in a Notice will be assumed not to be changed.
Section 22 No Merger.
     This Debenture does not operate by way of merger of any of the principal,
interest and other amounts owing under this Debenture and no judgment recovered
by the Holder will operate by way of merger of, or in any way affect, the
Security, which is in addition to, and not in substitution for, any other
security now or hereafter held by the Holder in respect of the principal,
interest and other amounts owing under this Debenture.
Section 23 Further Assurances.
     The Obligor will do all acts and things and execute and deliver or cause to
be executed and delivered all deeds, transfers, assignments, documents and
instruments that the Holder may require for (i) protecting the Charged Premises,
(ii) perfecting the Security, and (iii) exercising all powers, authorities and
discretions conferred upon the Holder under this Debenture. After the Security
becomes enforceable the Obligor will do all acts and things and execute and
deliver all deeds, transfers, assignments and instruments that the Holder may
require for facilitating the sale of the Charged Premises in connection with its
realization.
Term Loan

- 13 -



--------------------------------------------------------------------------------



 



Section 24 Successors and Assigns.
     This Debenture is binding upon the Obligor, its successors and assigns, and
enures to the benefit of the Holder and its successors and assigns. This
Debenture may be assigned by the Holder without the consent of, or notice to,
the Obligor, to such Person as the Holder may determine and, in such event, such
assignee will be entitled to all of the rights and remedies of the Holder as set
forth in this Debenture or otherwise. In any action brought by an assignee to
enforce any such right or remedy, the Obligor will not assert against the
assignee any claim or defence which the Obligor now has or may have against the
Holder. The Obligor may not assign, transfer or delegate any of its rights or
obligations under this Debenture without the prior written consent of the Holder
which may be unreasonably withheld.
Section 25 Amendment.
     This Debenture may only be amended, supplemented or otherwise modified by
written agreement executed by the Holder and the Obligor.
Section 26 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken, determines any provision of this Debenture to be illegal, invalid or
unenforceable, that provision will be severed from this Debenture and the
remaining provisions will remain in full force and effect.
Section 27 Waivers, etc.
     No consent or waiver by the Holder is binding unless made in writing and
signed by an authorized officer of the Holder. Any consent or waiver given under
this Debenture is effective only in the specific instance and for the specific
purpose for which given. No waiver of any of the provisions of this Debenture
constitutes a waiver of any other provision. A failure or delay on the part of
the Holder in exercising a right under this Debenture does not operate as a
waiver of, or impair, any right of the Holder however arising. A single or
partial exercise of a right on the part of the Holder does not preclude any
other or further exercise of that right or the exercise of any other right by
the Holder. The Holder of this Debenture is required to present and surrender
this Debenture against payment.
Section 28 Governing Law.
     This Debenture will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
Section 29 Negotiable Instrument.
     This Debenture is a negotiable instrument and all holders from time to time
are invited by the Obligor to treat it accordingly.
Term Loan

- 14 -



--------------------------------------------------------------------------------



 



Section 30 Land Registration Reform Act.
     With respect to any property situate in the Province of Ontario, the
implied covenants deemed to be included in a charge under subsection 7(1) of the
Land Registration Reform Act (Ontario) shall be and are hereby expressly
excluded by the covenants of the Obligor herein.
[signature page follows]
Term Loan

- 15 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Obligor has executed this Debenture.

            NOVELIS INC.
      By:           Authorized Signing Officer           

Term Loan

- 16 -



--------------------------------------------------------------------------------



 



         

SCHEDULE 4(a)
THE LANDS
PT LTS 20, 21 & 22, CON 2 KINGSTON, PTS 1, 2, 3, 4, 5, 6, 8, 16, 17 & 23,
13R19110, EXCEPT PTS 1-4, 13R19333; T/W ROW OVER PT LTS 20 & 21, CON 2, PTS 14 &
15, 13R18669 AS IN FC49960; S/T FR574251, TKU12826, TKU12913, TKW14285,
TKW14286, TKW14455, TKW14456; T/W FR500518, FR524287, FR574252; S/T ROW IN
FAVOUR OF THE OWNERS OF PT LTS 20, 21 &22, CON 2, PTS 10-15, 13R19110 OVER PT LT
20, CON 2, PT 16, 13R19110 AS IN FC54292; T/W ROW OVER PT LT 21, CON 2, PT 15,
13R19110 AS IN FC54292; T/W ROW OVER PT LT 21 & 22, CON 2, PT 13, 13R19110 AS IN
FC54292; S/T EASEMENT IN FAVOUR OF THE CORPORATION OF THE CITY OF KINGSTON OVER
PT LTS 20 & 21, CON 2, PTS 8 & 23, 13R19110 AS IN FC54289; S/T EASEMENT IN
FAVOUR OF KINGSTON HYDRO CORPORATION OVER PT LTS 20, 21 & 22, CON 2, PTS 2, 3 &
4, 13R19110 AS IN FC65207; S/T TKU12245 ; KINGSTON ; THE COUNTY OF FRONTENAC,
being all of PIN: 36074-0401 (LT) and being the lands and premises municipally
known as 945 Princess Street & 1 Lappan’s Lane, Kingston, Ontario
Term Loan

 



--------------------------------------------------------------------------------



 



NOVELIS INC.
as Obligor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
DEBENTURE DELIVERY AGREEMENT
December 17, 2010
 
Term Loan

 



--------------------------------------------------------------------------------



 



DEBENTURE DELIVERY AGREEMENT
     Debenture delivery agreement dated as of December 17, 2010 made by Novelis
Inc. to and in favour of Bank of America, N.A. as Collateral Agent for the
benefit of the Secured Parties under the Credit Agreement.
     RECITALS:

  (a)   The Collateral Agent and the Lenders have agreed to make certain credit
facilities available to the Obligor on the terms and conditions contained in the
Credit Agreement; and

  (b)   It is a condition precedent to the extension of credit to the Obligor
under the Credit Agreement that the Obligor execute and deliver this Agreement
together with the Debenture in favour of the Collateral Agent as security for
the payment and performance of the Obligor’s obligations under the Credit
Agreement and the other Loan Documents to which they are a party.

     In consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which are acknowledged, the Obligor
agrees as follows.
Section 1 Definitions.
     As used in this Agreement, the following terms have the following meanings:

    “Administrative Agent” means Bank of America, N.A. acting as administrative
agent for the Secured Parties and any successor administrative agent appointed
under the Credit Agreement, and its successors and assigns.

    “Agents” means collectively, the Administrative Agent and the Collateral
Agent and “Agent” shall mean either of them.

    “Agreement” means this debenture delivery agreement.

    “Charged Premises” has the meaning specified in the Debenture.

    “Collateral Agent” means Bank of America, N.A., acting as collateral agent
for the Secured Parties and any successor collateral agent appointed under the
Credit Agreement and its successors and permitted assigns.

    “Credit Agreement” means the credit agreement dated as of December 17, 2010
among, inter alia, the Obligor, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent, as the same may be
amended, modified, extended, renewed, replaced, restated, supplemented or
refinanced from time to time and includes any

Term Loan

 



--------------------------------------------------------------------------------



 



    agreement extending the maturity of, refinancing or restructuring all or any
portion of, the indebtedness under such agreement or any successor agreements,
whether or not with the same Agents or Lenders.

    “Debenture” means the demand debenture of the Obligor in favour of the
Collateral Agent dated as of December 17, 2010 in the principal amount of
$5,000,000,000, as same may be amended, modified, renewed, replaced, restated or
supplemented from time to time.

    “Expenses” means all expenses, costs and charges incurred by or on behalf of
the Secured Parties in connection with this Agreement, the Debenture or the
Charged Premises, including all legal fees, court costs, receiver’s or agent’s
remuneration and other expenses of taking possession of, repairing, protecting,
insuring, preparing for disposition, realizing, collecting, selling,
transferring, delivering or obtaining payment for the Charged Premises, and of
taking, defending or participating in any action or proceeding in connection
with any of the foregoing matters or otherwise in connection with the Secured
Parties’ interest in any Charged Premises, whether or not directly relating to
the enforcement of this Agreement or any other Loan Document.

    “Intercreditor Agreement” shall mean that certain intercreditor agreement
dated as of the date hereof by and among, inter alia, the Obligor, the
Administrative Agent, the Collateral Agent, the Revolving Credit Administrative
Agent and Revolving Credit Collateral Agent and such other persons as may become
party thereto from time to time pursuant to the terms thereof, as the same may
be amended, restated, supplemented or otherwise modified from time to time.    
  “Lenders” has the meaning given thereto in the Credit Agreement.      
“Obligor” means Novelis Inc., a corporation incorporated and existing under the
federal laws of Canada, and its successors and permitted assigns.       “Secured
Obligations” means the Secured Obligations, as defined in the Credit Agreement,
of the Obligor and all Expenses of the Obligor.

       Capitalized terms used and not otherwise defined herein have the
respective meanings ascribed thereto in the Credit Agreement.
Section 2 Delivery.
       The Obligor delivers to and deposits with the Collateral Agent for the
benefit of the Secured Parties, the Debenture, as general and continuing
collateral security for the payment and performance of the Secured Obligations.
Term Loan

- 2 -



--------------------------------------------------------------------------------



 



Section 3 Conditions of Delivery.
     Neither the Collateral Agent nor any Secured Party, nor any subsequent
holder of the Debenture may, at any time, claim any greater amount in respect of
the principal amount of the Debenture than the aggregate amount of the Secured
Obligations outstanding at that time. Payment to the Secured Parties of interest
for any period in respect of the Secured Obligations is deemed to be payment in
satisfaction of the interest payment for the same period under the Debenture.
Section 4 Demand.
     The Collateral Agent may demand payment under, and enforce the security
constituted by the Debenture upon the occurrence and during the continuance of
an Event of Default.
Section 5 Remedies.
     If the security constituted by the Debenture is enforceable, the Collateral
Agent may at any time (i) realize upon or otherwise dispose of the Debenture by
sale, transfer or delivery, or (ii) exercise and enforce all rights and remedies
of a holder of the Debenture as if the Collateral Agent were the absolute owner
of the Debenture, in either case without demand, notice, advertisement or other
formality or control by the Obligor. Such remedies may be exercised separately
or in combination and are in addition to and not in substitution for any other
rights of the Secured Parties and the Collateral Agent, however arising or
created.
Section 6 Application of Proceeds.
     All monies collected by the Collateral Agent upon the enforcement of the
Collateral Agent’s or the Secured Parties’ rights and remedies under the
Debenture, including any sale or other disposition of the Debenture or all or
any portion of the Charged Premises, together with all monies received by the
Collateral Agent under this Agreement will be applied as provided in the Credit
Agreement and in accordance with the Intercreditor Agreement. The Collateral
Agent will remit to the Obligor or as the Obligor or any court of competent
jurisdiction otherwise directs, the amount of any proceeds received by it upon
any realization or other disposition of the Debenture or from the exercise of
the rights and remedies as the holder of the Debenture which are in excess of
the Secured Obligations.
Section 7 Dealing with the Debenture.

(1)   The Collateral Agent has no obligation to exhaust its recourse against the
Obligor or any other person or against any other security they may hold in
respect of the Secured Obligations before realizing upon or otherwise dealing
with the Debenture in such manner as the Collateral Agent may consider
desirable.

Term Loan

- 3 -



--------------------------------------------------------------------------------



 



(2)   The Collateral Agent may grant extensions or other indulgences, take and
give up securities, accept compositions, grant releases and discharges and
otherwise deal with the Obligor and with other persons, sureties or securities
as it may see fit without prejudice to the Secured Obligations, the liability of
the Obligor or the rights of the Collateral Agent or the other Secured Parties
in respect of the Debenture.   (3)   The Collateral Agent will not be (i) liable
or accountable for any failure to collect, realize or obtain payment in respect
of the Debenture, (ii) bound to institute proceedings for the purpose of
collecting, enforcing, realizing or obtaining payment of the Debenture or for
the purpose of preserving any rights of the Secured Parties, the Obligor or any
other Person, (iii) responsible for any loss occasioned by any sale or other
dealing with the Debenture or by the retention of or failure to sell or
otherwise deal with the Debenture, or (iv) bound to protect the Debenture from
depreciating in value or becoming worthless.   (4)   Any sale, transfer,
negotiation or delivery of the Debenture by the Collateral Agent before the
security constituted by the Debenture is enforceable will be made subject to the
terms of this Agreement and the Credit Agreement. Whenever the security
constituted by the Debenture is enforceable, the Collateral Agent may sell,
transfer, negotiate or deliver the Debenture without restriction.   (5)   If the
Collateral Agent is authorized to release, in whole or in part, any of the
Charged Premises under the Credit Agreement, the Collateral Agent is authorized
to release the Charged Premises under the Debenture and this Agreement.

Section 8 Taxes, Charges and Expenses.

(1)   All Taxes and Other Taxes, charges, costs, and Expenses (including legal
fees and notarial fees) including withholding taxes, relating to, resulting
from, or otherwise connected with, this Agreement and/or the Debenture, the
execution, amendment and/or the enforcement of this Agreement and/or the
Debenture shall, for greater certainty be for the account of the Obligor and all
shall be paid in accordance with Section 2.15 of the Credit Agreement.   (2)  
The Obligor is liable for and will pay on demand by the Collateral Agent any and
all Expenses.

Section 9 Additional Security; No Merger.
     The Debenture and this Agreement are in addition to, without prejudice to
and supplemental to all other security now held or which may hereafter be held
by the Secured Parties in respect of the Secured Obligations. The Debenture and
this
Term Loan

- 4 -



--------------------------------------------------------------------------------



 



Agreement do not operate by way of merger of any of the Secured Obligations and
no judgment recovered by the Secured Parties shall operate by way of merger of,
or in any way affect, the security constituted by the Debenture.
Section 10 Discharge.
     The security constituted by the Debenture will be discharged upon, but only
upon, the Discharge of Term Loan Secured Obligations (as such term is defined in
the Intercreditor Agreement). Upon discharge of the security constituted by the
Debenture and at the request and expense of the Obligor, the Collateral Agent
will execute and deliver to the Obligor such releases, discharges, financing
change statements and other documents or instruments as the Obligor may
reasonably require, and the Collateral Agent will redeliver the Debenture to the
Obligor.
Section 11 Notices.
     Any notices, directions or other communications provided for in this
Agreement must be in writing and given in accordance with the Credit Agreement.
Section 12 Further Assurances.
     The Obligor will do all acts and things and execute and deliver, or cause
to be executed and delivered, all documents and instruments that the Collateral
Agent may require for (i) protecting the Debenture, (ii) perfecting the security
constituted by the Debenture, and (iii) exercising all powers, authorities and
discretions conferred upon the Collateral Agent under this Agreement and/or the
Credit Agreement. After the security constituted by the Debenture becomes
enforceable, the Obligor will do all acts and things and execute and deliver all
documents and instruments that the Collateral Agent may require for facilitating
the sale of the Debenture in connection with its realization.
Section 13 Successors and Assigns.
     This Agreement is binding on the Obligor, its successors and assigns, and
enures to the benefit of the Collateral Agent, the Secured Parties and their
respective successors and assigns. This Agreement may be assigned by the
Collateral Agent in accordance with the provisions of the Loan Documents and, in
such event, such assignee will be entitled to all of the rights and remedies of
the Collateral Agent as set forth in this Agreement or otherwise. In any action
brought by an assignee to enforce any such right or remedy, the Obligor will not
assert against the assignee any claim or defence which the Obligor now has or
may have against the Collateral Agent or any of the Secured Parties. The Obligor
may not assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent which may be
unreasonably withheld.
Term Loan

- 5 -



--------------------------------------------------------------------------------



 



Section 14 Interpretation.

(1)   In this Agreement the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of this Agreement.   (2)
  Any reference in this Agreement to gender includes all genders. Words
importing the singular number only include the plural and vice versa.   (3)  
The division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenient reference only and do not
affect its interpretation.   (4)   Except as otherwise provided in this
Agreement, any reference to this Agreement, the Debenture or any other Loan
Document, is a reference to this Agreement, the Debenture or such Loan Document
as the same may have been or may from time to time be amended, modified,
extended, renewed, restated, replaced or supplemented and includes all schedules
to it.

Section 15 Amendment.
     This Agreement may only be amended, supplemented or otherwise modified by
written agreement executed by the Collateral Agent (with the consent of the
Required Lenders) and the Obligor.
Section 16 Severability.
     If any court of competent jurisdiction from which no appeal exists or is
taken determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.
Section 17 Governing Law.
     This Agreement will be governed by, interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein.
Section 18 Agreement Paramount.

(1)   In the event of a direct conflict between the terms and provisions
contained in the Debenture or this Agreement and the terms and provisions
contained in the Credit Agreement, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Credit Agreement shall control and
govern.

Term Loan

- 6 -



--------------------------------------------------------------------------------



 



(2)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY: (i) THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE DEBENTURE AND THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER
OR THEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN
THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT OR THE DEBENTURE, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL; AND (ii) EXCEPT AS
PROVIDED ABOVE, THE CREDIT AGREEMENT, INCLUDING SECTION 11.19 THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

[signature page follows]
Term Loan

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the Obligor has executed this Agreement.

            NOVELIS INC.
      By:           Authorized Signing Officer             

Term Loan

 



--------------------------------------------------------------------------------



 



Exhibit M - 3
EXECUTION COPY
Dated __ December 2010
Between
NOVELIS ITALIA SPA
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    7  
5. ACCOUNTS
    8  
6. WHEN SECURITY BECOMES ENFORCEABLE
    9  
7. ENFORCEMENT OF SECURITY
    10  
8. RECEIVER
    11  
9. POWERS OF RECEIVER
    12  
10. APPLICATION OF PROCEEDS
    14  
11. TAXES, EXPENSES AND INDEMNITY
    14  
12. DELEGATION
    15  
13. FURTHER ASSURANCES
    15  
14. POWER OF ATTORNEY
    15  
15. PRESERVATION OF SECURITY
    16  
16. MISCELLANEOUS
    18  
17. RELEASE
    20  
18. COUNTERPARTS
    20  
19. NOTICES
    20  
20. GOVERNING LAW
    21  
21. ENFORCEMENT
    22  
SCHEDULE 1 Security Assets
    24  
PART 1             Security Accounts
    24  
SCHEDULE 2 Forms of Letter for Security Accounts
    25  
PART 1             Notice to Account Bank
    25  
PART 2             Acknowledgement of Account Bank
    28  
PART 3             Letter for Operation of Security Accounts
    30  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS ITALIA SPA a limited liability company incorporated under the laws
of Italy, having its registered office at Bresso (Milano), Via Vittorio Veneto
106 which is registered with the register of Companies of Milan and tax code
under no. 04598460964 (the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.

    Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Revolving Credit Security Agreement means the security agreement dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

    Security Account means in relation to the Chargor:

1



--------------------------------------------------------------------------------



 



    (a) any account specified in Part 1 of Schedule 1 (Security Assets); and

    (b) in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.

    Security Trust Deed means the security trust deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.

    Term Loan Release Date has the meaning given to Discharge of Term Loan
Secured Obligations in the Intercreditor Agreement.

Territory means England and Wales.   1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;     (e)   a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver;     (f)   references to an Event of Default
being continuing means that such Event of Default has occurred or arisen and has
not been expressly waived in writing by the by the Collateral Agent or
Administrative Agent (as appropriate);     (g)   a disposal includes any sale,
transfer, grant, lease, licence or other disposal, whether voluntary or
involuntary and dispose will be construed accordingly;     (h)   including means
including without limitation and includes and included shall be construed
accordingly;

2



--------------------------------------------------------------------------------



 



  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;     (j)   losses includes losses, actions,
damages, payments, claims, proceedings, costs, demands, expenses (including
legal and other fees) and liabilities of any kind and loss shall be construed
accordingly;     (k)   a person includes any individual, trust, firm, fund,
company, corporation, partnership, joint venture, government, state or agency of
a state or any undertaking or other association (whether or not having separate
legal personality) or any two or more of the foregoing; and     (l)   a
regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.     (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated

3



--------------------------------------------------------------------------------



 



      in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to any other
provision of this Deed, the Collateral Agent shall be entitled to retain this
Deed and not to release any of the Security Assets if the Collateral Agent,
acting reasonably, considers that an amount paid to a Secured Party under a Loan
Document is capable of being avoided or otherwise set aside on the liquidation
or administration of the payer or otherwise, and any amount so paid will not be
considered to have been irrevocably paid for the purposes of this Deed.     (q)
  Unless the context otherwise requires, a reference to a Security Asset or any
type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 10.19 THEREOF,
SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE

4



--------------------------------------------------------------------------------



 



    RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each Security Account and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clause 2.2 that are not effectively charged by way
of fixed charge or assigned under this Deed.

5



--------------------------------------------------------------------------------



 



  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to result in it failing to comply with its obligations under paragraph
(a) of Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.     (d)   The floating charge
created under this Deed will (in addition to the circumstances in which the same
will occur under general law) automatically convert into a fixed charge over all
of the Chargor’s assets that are subject to the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

6



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS — GENERAL   3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of the Security
Accounts; or     (b)   either in a single transaction or in a series of
transactions and whether related or not and whether voluntarily or involuntarily
sell, lease, transfer, redeem or otherwise dispose of all or any part of the
Security Accounts,

    unless permitted under the Credit Agreement.

7



--------------------------------------------------------------------------------



 



5.   ACCOUNTS

5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account in replacement of a Security
Account with a new Account Bank after the proposed new Account Bank agrees with
the Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.     (c)   If
there is a change of Account Bank, the net amount (if any) standing to the
credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

8



--------------------------------------------------------------------------------



 



  (b)   The Chargor shall not be entitled to receive, withdraw or otherwise
transfer any credit balance from time to time standing to the credit of any
Security Account except with the prior consent of the Collateral Agent.     (c)
  The Chargor must ensure that none of its Security Accounts is overdrawn at any
time other than in accordance with any Cash Management Document.     (d)   The
Chargor must ensure that each Account Bank operates each Security Account in
accordance with the terms of this Deed and the notices given under Clause 5.5 or
as otherwise permitted by the Credit Agreement.

5.4   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   WHEN SECURITY BECOMES ENFORCEABLE

6.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

9



--------------------------------------------------------------------------------



 



7.   ENFORCEMENT OF SECURITY   7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

10



--------------------------------------------------------------------------------



 



  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.   RECEIVER   8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

8.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

11



--------------------------------------------------------------------------------



 



8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER

9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession

    A Receiver may take immediate possession of, get in, and collect any
Security Asset.   9.3   Carry on business       A Receiver may carry on any
business of the Chargor in any manner he thinks fit.

12



--------------------------------------------------------------------------------



 



9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.   9.12  
Lending       A Receiver may lend money or advance credit to any customer of the
Chargor.

13



--------------------------------------------------------------------------------



 



9.13   Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

9.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The provisions of sections 2.06, 2.12, 2.15, 7.10, 11.03 and 11.18 of
the Credit Agreement shall apply to this Deed mutatis mutandis so that
references in those sections to “the Loan Party” or similar references will be
read as “the Chargor”. The Chargor hereby agrees to be bound by such provisions.
    (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).     (c)   The Chargor shall pay and within three Business Days of
demand, indemnify each Secured Party against any cost, liability or loss that
Secured Party incurs in relation to all stamp, registration, notarial and other
Taxes or fees to which this Deed, the Security or any judgment given in
connection with them, is or at any time may be subject.

14



--------------------------------------------------------------------------------



 



12.   DELEGATION

12.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The

15



--------------------------------------------------------------------------------



 



    Chargor ratifies and confirms whatever any attorney does or purports to do
under its appointment under this Clause.

15.   PRESERVATION OF SECURITY

15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or

16



--------------------------------------------------------------------------------



 



    claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from the Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor’s liability under this Deed.

15.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

17



--------------------------------------------------------------------------------



 



  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

16.   MISCELLANEOUS

16.1   Covenant to pay

  (a)   The Chargor covenants with the Collateral Agent as trustee for the
Secured Parties that it shall on demand of the Collateral Agent discharge all
obligations which any Loan Party may at any time have to the Collateral Agent
(whether for its own account or as trustee for the Secured Parties) or any other
Secured Party under or pursuant to the Loan Documents (including this Deed)
including any liability in respect of any further advances made under the Loan
Documents, whether present or future, actual or contingent (and whether incurred
solely or jointly and whether as principal or as surety or in some other
capacity) and the Chargor shall pay to the Collateral Agent when due and payable
every sum at any time owing, due or incurred by any Loan Party to the Security
Agent (whether for its own account or as trustee for the Secured Parties) or any
other Secured Party in respect of any such liabilities, provided that neither
such covenant nor this Security shall extend to or include any liability or sum
which would, but for this proviso, cause such covenant or security to be
unlawful or prohibited by any applicable law.     (b)   Notwithstanding any
other provision of this Deed or any other Loan Document, it is expressly agreed
and understood that:

  (i)   the sole recourse of the Collateral Agent (and any Receiver or other
person) to the Chargor under this Deed is to the Chargor’s interest in the
assets the subject of Security pursuant to clauses 2.2 to 2.3 of this Deed; and
    (ii)   the liability of the Chargor to the Collateral Agent, Receiver and
any Secured Party pursuant to or in connection with the Loan Documents shall be:

  (1)   limited in aggregate to an amount equal to that recovered as a result of
enforcement of this Deed with respect to the assets the subject of Security
pursuant to clauses 2.2 to 2.3 of this Deed; and

18



--------------------------------------------------------------------------------



 



  (2)   satisfied only from the proceeds of sale or other disposal or
realisation of the assets the subject of Security pursuant to clauses 2.2 to 2.3
of this Deed.

16.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

16.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

16.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

19



--------------------------------------------------------------------------------



 



16.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

17.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Term Loan Priority Collateral
are released under this Clause, the Chargor shall take whatever action is
required under the Revolving Credit Security Agreement, including serving any
notice thereunder.

18.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

19.   NOTICES

19.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

19.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 19.2(a) the address of the
Chargor shall be:

20



--------------------------------------------------------------------------------



 



Via Vittorio Veneto 106
Bresso (MI)
Italy
Attention: dott. Cesare Galè
with a copy to
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht (Zürich)
Switzerland
Attention: Legal Department

19.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

19.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

19.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

20.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

21



--------------------------------------------------------------------------------



 



21.   ENFORCEMENT

21.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.     (c)  
This Clause is for the benefit of the Secured Parties only. To the extent
allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

21.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

21.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;

22



--------------------------------------------------------------------------------



 



  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

21.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

          Account Bank   Security Account number(s)   Security Account name
DB London
      Novelis Italia SpA (USD)

24



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To:          [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)  (i) comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

25



--------------------------------------------------------------------------------



 



    (ii) comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;     (c) (i) hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and       (ii) hold all sums standing to the credit of any Net
Cash Proceeds Account to the order of the Term Loan Collateral Agent;     (d)
(i) pay or release any sum standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) in accordance with the written instructions
of the Revolving Credit Collateral Agent issued from time to time; and      
(ii) pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

26



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

27



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To:          Bank of America N.A. as Term Loan Collateral Agent and Bank of
America N.A. as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

28



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

29



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To:          [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

30



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent

Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]

31



--------------------------------------------------------------------------------



 



SIGNATORIES

         
Signed, Sealed and Delivered as a Deed
  )      
by duly appointed attorney
  )                                           Attorney  
For and on behalf of
  )                                           Attorney  
NOVELIS ITALIA SPA
  )    

32



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
 
         Christopher Kelly Wall, Managing Director

33



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS FOIL FRANCE S.A.S.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    7  
5. ACCOUNTS
    8  
6. WHEN SECURITY BECOMES ENFORCEABLE
    9  
7. ENFORCEMENT OF SECURITY
    9  
8. RECEIVER
    11  
9. POWERS OF RECEIVER
    12  
10. APPLICATION OF PROCEEDS
    14  
11. TAXES, EXPENSES AND INDEMNITY
    14  
12. DELEGATION
    15  
13. FURTHER ASSURANCES
    15  
14. POWER OF ATTORNEY
    15  
15. PRESERVATION OF SECURITY
    16  
16. MISCELLANEOUS
    18  
17. RELEASE
    20  
18. COUNTERPARTS
    20  
19. NOTICES
    20  
20. GOVERNING LAW
    21  
21. ENFORCEMENT
    22  
SCHEDULE 1 Security Assets
    24  
PART 1 Security Accounts
    24  
SCHEDULE 2 Forms of Letter for Security Accounts
    25  
PART 1 Notice to Account Bank
    25  
PART 2 Acknowledgement of Account Bank
    28  
PART 3 Letter for Operation of Security Accounts
    30  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS FOIL FRANCE SAS A French “Société par actions simplifiée” with a
share capital of EUR 8,198,725 Registered office: Le Moulin à Papier 27 250
Rugles, France Registered with the Trade and Companies Registry of Evreux under
number 414 870 121(the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.

    Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Revolving Credit Security Agreement means the security agreement dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

    Security Account means in relation to the Chargor:

1



--------------------------------------------------------------------------------



 



  (a)   any account specified in Part 1 of Schedule 1 (Security Assets); and

  (b)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Territory means
England and Wales.

1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

2



--------------------------------------------------------------------------------



 



  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (o)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated

3



--------------------------------------------------------------------------------



 



      in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

  (p)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (q)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 10.19 THEREOF,
SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE

4



--------------------------------------------------------------------------------



 



    RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT
SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must use
all reasonable endeavours to obtain the consent as soon as practicable; and

  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each Security Account and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clause 2.2 that are not effectively charged by way
of fixed charge or assigned under this Deed.

5



--------------------------------------------------------------------------------



 



  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;

  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or

  (ii)   anything done with a view to obtaining a moratorium,

        under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or

  (ii)   on the convening of any meeting of the members of the Chargor to
consider a resolution to wind the Chargor up (or not to wind the Chargor up); or

  (iii)   upon the occurrence of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.

  (f)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of the Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

  (g)   Any charge which has been converted into a fixed charge in accordance
with paragraphs (b) or (d) above may, by notice in writing given at any time by
the Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

6



--------------------------------------------------------------------------------



 



3.   REPRESENTATIONS — GENERAL

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and

  (e)   schedule 1 (Security Assets) properly identifies all bank accounts held
by the Chargor in the Territory at the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of the Security
Accounts; or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of the Security
Accounts,

    unless permitted under the Credit Agreement.

7



--------------------------------------------------------------------------------



 



5.   ACCOUNTS

5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
in replacement of a Security Account with a new Account Bank after the proposed
new Account Bank agrees with the Collateral Agent and the Chargor, in a manner
satisfactory to the Collateral Agent, to fulfil the role of the Account Bank
under this Deed.

  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.

  (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and

  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   The Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by the Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

8



--------------------------------------------------------------------------------



 



  (b)   The Chargor shall not be entitled to receive, withdraw or otherwise
transfer any credit balance from time to time standing to the credit of any
Security Account except with the prior consent of the Collateral Agent.

  (c)   The Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   The Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 5.5 or as otherwise permitted by the Credit Agreement.

5.4   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

6.   WHEN SECURITY BECOMES ENFORCEABLE

6.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

7.   ENFORCEMENT OF SECURITY

7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

9



--------------------------------------------------------------------------------



 



  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

10



--------------------------------------------------------------------------------



 



7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

7.7   Limitation

  (a)   The obligations and liabilities of the Chargor under this Deed shall not
include any obligation or liability which if incurred would constitute the
provision of financial assistance within the meaning of article L.225-216 of the
French Code de commerce and/or would constitute a misuse of corporate assets
within the meaning of article L.241-3 or L.242-6 of the French Code de commerce
or any other laws or regulations having the same effect, as interpreted by
French courts.

  (b)   The obligations and liabilities of the Chargor under this Deed for the
obligations of any Loan Party which is not a subsidiary of the Chargor shall be
limited at any time to an amount equal to the aggregate of all amounts borrowed
under the Credit Agreement by a Borrower to the extent directly or indirectly
on-lent to the Chargor under inter-company loan agreements or otherwise provided
to the Chargor and/or its subsidiaries and outstanding, it being specified that
any monies received or recovered by the Collateral Agent or any Receiver
pursuant to this Deed shall reduce pro tanto the outstanding amount of the
inter-company loans due by the Chargor under the inter-company loan arrangements
referred to above or otherwise provided to the Chargor and/or its subsidiaries

8.   RECEIVER

8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

11



--------------------------------------------------------------------------------



 



8.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER

9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession

    A Receiver may take immediate possession of, get in, and collect any
Security Asset.

12



--------------------------------------------------------------------------------



 



9.3   Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.

13



--------------------------------------------------------------------------------



 



9.12   Lending

    A Receiver may lend money or advance credit to any customer of the Chargor.

9.13   Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

9.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The provisions of sections 2.06, 2.12, 2.15, 7.10, 11.03 and 11.18 of
the Credit Agreement shall apply to this Deed mutatis mutandis so that
references in those sections to “the Loan Party” or similar references will be
read as “the Chargor”. The Chargor hereby agrees to be bound by such provisions.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Security or any judgment given in connection with
them, is or at any time may be subject.

14



--------------------------------------------------------------------------------



 



12.   DELEGATION

12.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The

15



--------------------------------------------------------------------------------



 



    Chargor ratifies and confirms whatever any attorney does or purports to do
under its appointment under this Clause.

15.   PRESERVATION OF SECURITY

15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.

  (b)   Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or

16



--------------------------------------------------------------------------------



 



    claim payment from any person or file any proof or claim in any insolvency,
administration, winding-up or liquidation proceedings relative to any other Loan
Party or any other person before claiming from the Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor‘s liability under this Deed.

15.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

17



--------------------------------------------------------------------------------



 



  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

16.   MISCELLANEOUS

16.1   Covenant to pay

  (a)   The Chargor covenants with the Collateral Agent as trustee for the
Secured Parties that it shall on demand of the Collateral Agent discharge all
obligations which any Loan Party may at any time have to the Collateral Agent
(whether for its own account or as trustee for the Secured Parties) or any other
Secured Party under or pursuant to the Loan Documents (including this Deed)
including any liability in respect of any further advances made under the Loan
Documents, whether present or future, actual or contingent (and whether incurred
solely or jointly and whether as principal or as surety or in some other
capacity) and the Chargor shall pay to the Collateral Agent when due and payable
every sum at any time owing, due or incurred by any Loan Party to the Security
Agent (whether for its own account or as trustee for the Secured Parties) or any
other Secured Party in respect of any such liabilities, provided that neither
such covenant nor this Security shall extend to or include any liability or sum
which would, but for this proviso, cause such covenant or security to be
unlawful or prohibited by any applicable law.

  (b)   Notwithstanding any other provision of this Deed or any other Loan
Document, it is expressly agreed and understood that:

  (i)   the sole recourse of the Collateral Agent (and any Receiver or other
person) to the Chargor under this Deed is to the Chargor’s interest in the
assets the subject of Security pursuant to clauses 2.2 to 2.3 of this Deed; and

  (ii)   the liability of the Chargor to the Collateral Agent, Receiver and any
Secured Party pursuant to or in connection with the Loan Documents shall be:

  (1)   limited in aggregate to an amount equal to that recovered as a result of
enforcement of this Deed with respect to the assets the subject of Security
pursuant to clauses 2.2 to 2.3 of this Deed; and

18



--------------------------------------------------------------------------------



 



  (2)   satisfied only from the proceeds of sale or other disposal or
realisation of the assets the subject of Security pursuant to clauses 2.2 to 2.3
of this Deed.

16.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

16.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

16.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

16.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

19



--------------------------------------------------------------------------------



 



16.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount such amount as the Collateral
Agent reasonable determines having taken into account advice obtained by it from
an independent investment or accountancy firm of national standing selected by
it. In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

17.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Term Loan Priority Collateral
are released under this Clause, the Chargor shall take whatever action is
required under the Revolving Credit Security Agreement, including serving any
notice thereunder.

18.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

19.   NOTICES

19.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

19.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

  (b)   For the purposes of Clause 19.2(a) the address of the Chargor shall be:

20



--------------------------------------------------------------------------------



 



Novelis Foil France SAS
Le Moulin à Papier
27 250 Rugles
France
Attention: Plant Manager
with a copy to
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

19.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

19.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

19.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

20.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

21



--------------------------------------------------------------------------------



 



21.   ENFORCEMENT

21.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

21.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

21.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

22



--------------------------------------------------------------------------------



 



  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

21.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
          Novelis Foil France SAS (GBP)  
DB London
          Novelis Foil France SAS (USD)

24



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To:          [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b) (i)   comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

25



--------------------------------------------------------------------------------



 



    (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;     (c) (i)    hold all sums standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) to the order of the Revolving
Credit Collateral Agent; and       (ii)   hold all sums standing to the credit
of any Net Cash Proceeds Account to the order of the Term Loan Collateral Agent;
    (d) (i)    pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and       (ii)   pay or release any sum standing to the credit of any
Net Cash Proceeds Account in accordance with the written instructions of the
Term Loan Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

26



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

27



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving

28



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent unless otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the Term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, as instructed by the Term Loan Collateral Agent) or, following notice
to us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

29



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

30



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]

31



--------------------------------------------------------------------------------



 



SIGNATORIES

             
Signed, Sealed and Delivered as a Deed
    )      
by duly appointed attorney
    )     Attorney
For and on behalf of
    )      
NOVELIS FOIL FRANCE S.A.S.
    )      

32



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
 

    Christopher Kelly Wall, Managing Director

33



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS LUXEMBOURG S.A.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
___________________________________________
SECURITY AGREEMENT
___________________________________________
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

i



--------------------------------------------------------------------------------



 



          CONTENTS         Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. WHEN SECURITY BECOMES ENFORCEABLE
    12  
8. ENFORCEMENT OF SECURITY
    12  
9. ADMINISTRATOR
    13  
10. RECEIVER
    14  
11. POWERS OF RECEIVER
    15  
12. APPLICATION OF PROCEEDS
    16  
13. TAXES, EXPENSES AND INDEMNITY
    17  
14. DELEGATION
    17  
15. FURTHER ASSURANCES
    17  
16. POWER OF ATTORNEY
    18  
17. PRESERVATION OF SECURITY
    18  
18. MISCELLANEOUS
    20  
19. RELEASE
    22  
20. COUNTERPARTS
    22  
21. NOTICES
    22  
22. GOVERNING LAW
    23  
23. ENFORCEMENT
    24  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

ii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS LUXEMBOURG S.A. a limited liability company organized under the
laws of Luxembourg, having its registered office address at Zone Industrielle
Riedgen, L-3451, Dudelange and is registered in the commercial and companies
register under number B19358(the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Cash Management Document means any agreement specified in Part 2 of
Schedule 1 (Security Assets) and any other agreement between two or more members
of the Group to which the Chargor is a party that provides for any cash pooling,
set-off or netting arrangement, including the European Cash Pooling
Arrangements.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.

    Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Realisation Notice means the written notice (Androhung) given by the
Collateral Agent to the Chargor in advance of its intention to realise any of
the Security Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

    Revolving Credit Security Agreement means the security agreement dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

    Security Account means in relation to the Chargor:

  (a)   (i)any account specified in Part 1 of Schedule 1 (Security Assets);

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Territory means
England and Wales.   1.2   Construction       In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

2



--------------------------------------------------------------------------------



 



  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

3



--------------------------------------------------------------------------------



 



  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

4



--------------------------------------------------------------------------------



 



    EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 10.19 THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.   2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

5



--------------------------------------------------------------------------------



 



2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge or assigned under this Deed.     (b)   Except as
provided below, the Collateral Agent may by notice to the Chargor convert the
floating charge created by the Chargor under this Deed into a fixed charge as
regards any of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to

6



--------------------------------------------------------------------------------



 



      result in it failing to comply with its obligations under paragraph (a) of
Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

    under section 1A of the Insolvency Act 1986.  

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

7



--------------------------------------------------------------------------------



 



  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.   5.   ACCOUNTS   5.1  
Accounts       All Security Accounts must be maintained at a branch of the
Account Bank approved by the Collateral Agent.   5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account with a new Account Bank after the
proposed new Account Bank agrees with the Collateral Agent and the Chargor, in a
manner satisfactory to the Collateral Agent, to fulfil the role of the Account
Bank under this Deed.

8



--------------------------------------------------------------------------------



 



  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   The Chargor shall not be
entitled to receive, withdraw or otherwise transfer any credit balance from time
to time standing to the credit of any Security Account except with the prior
consent of the Collateral Agent.     (c)   The Chargor must ensure that none of
its Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   The Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

9



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and     (b)  
subject to, and in accordance with, the terms of the Intercreditor Agreement,
without prejudice to paragraph (a) above, the Chargor must, except to the extent
that the Collateral Agent otherwise agrees, pay all the proceeds of the getting
in and realisation referred to under Clause 5.4(a) that are not paid into a
Relevant Account, into a Security Account as soon as practicable on receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS   6.1   Representations       The Chargor
represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Cash Management Documents;

10



--------------------------------------------------------------------------------



 



  (c)   (save as otherwise agreed with the Collateral Agent) there is no
prohibition on assignment in any of its Cash Management Documents; and     (d)  
its entry into and performance of this Deed will not conflict with any term of
any of its Cash Management Documents.

6.2   Preservation       The Chargor may not, without the prior consent of the
Collateral Agent or unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5   Notices of assignment       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and     (b)   use
all reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 3
(Forms of letter for Cash Management Documents) within 14 days of the date of
this Deed or any Deed of Accession by which it became party to this Deed.

11



--------------------------------------------------------------------------------



 



7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.   7.2  
Enforcement       After this Security has become enforceable, the Collateral
Agent may in its absolute discretion enforce all or any part of this Security in
any manner it sees fit or as the Required Lenders or the Administrative Agent
may direct.   8.   ENFORCEMENT OF SECURITY   8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).   8.4   Protection of third parties       No person (including a
purchaser) dealing with the Collateral Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

12



--------------------------------------------------------------------------------



 



  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;     (c)  
whether any money remains due under the Loan Documents; or     (d)   how any
money paid to the Collateral Agent or to that Receiver is to be applied.

8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.   9.  
ADMINISTRATOR   9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 — 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).
    (c)   In this Clause qualified person means a person who, under the
Insolvency Act 1986, is qualified to act as an Administrator of any company with
respect to which he is appointed.

13



--------------------------------------------------------------------------------



 



10.   RECEIVER   10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.   10.3   Remuneration       The Collateral Agent may
fix the remuneration of any Receiver appointed by it and any maximum rate
imposed by any law (including under section 109(6) of the Act) will not apply.  
10.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

10.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security

14



--------------------------------------------------------------------------------



 



    becomes enforceable be exercised by the Collateral Agent in relation to any
Security Asset without first appointing a Receiver or notwithstanding the
appointment of a Receiver.   11.   POWERS OF RECEIVER   11.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   11.3   Carry on business

A Receiver may carry on any business of the Chargor in any manner he thinks fit.
  11.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

11.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

15



--------------------------------------------------------------------------------



 



11.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.   11.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.  
11.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.  
11.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.   11.11   Delegation       A Receiver may
delegate his powers in accordance with this Deed.   11.12   Lending       A
Receiver may lend money or advance credit to any customer of the Chargor.  
11.13   Protection of assets       A Receiver may do any act which the Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset, in each case as he thinks fit.   11.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

12.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent

16



--------------------------------------------------------------------------------



 



      permitted by applicable law (subject to the provisions of this Clause), in
accordance with the terms of the Loan Documents but subject always to the terms
of the Intercreditor Agreement.     (b)   This Clause does not prejudice the
right of any Secured Party to recover any shortfall from a Loan Party

13.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14.   DELEGATION   14.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.   14.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

14.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

15.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or

17



--------------------------------------------------------------------------------



 



  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.   16.  
POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.  
17.   PRESERVATION OF SECURITY   17.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge in whole or in
part.   17.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

17.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;

18



--------------------------------------------------------------------------------



 



  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

17.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor‘s liability under this Deed.

17.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

19



--------------------------------------------------------------------------------



 



  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.   17.7  
Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

17.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.   17.9   Security held by
Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.   18.   MISCELLANEOUS   18.1  
Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.   18.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the

20



--------------------------------------------------------------------------------



 



    date of payment calculated and compounded in accordance with the provisions
of Section 2.06(f) of the Credit Agreement.

18.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).   18.4   New
Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.   18.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.   18.7   Perpetuity period       The perpetuity
period for the trusts in this Deed is 125 years.   18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.

21



--------------------------------------------------------------------------------



 



  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount such amount as the Collateral
Agent reasonable determines having taken into account advice obtained by it from
an independent investment or accountancy firm of national standing selected by
it. In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

19.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder.   20.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   21.
  NOTICES   21.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 21.2(a) the address of the
Chargor shall be:       Novelis Luxembourg SA       Zone Industrielle de Riedgen
      L-3401 Dudelange         Luxembourg         Phone: +352 51 86 64 -1      
Fax: + 352 51 86 64 210         Attention: Plant Manager

22



--------------------------------------------------------------------------------



 



      cc:       Novelis AG       att. Legal Department       Sternenfeldstrasse
19       CH 8700 Küsnacht ZH       Switzerland         Phone: +41 44 386 2150  
    Fax: +41 44 386 2309

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

(b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

22.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.

23



--------------------------------------------------------------------------------



 



23.   ENFORCEMENT   23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;

24



--------------------------------------------------------------------------------



 



  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

23.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

                  Security Account     Account Bank   number(s)   Security
Account name
DB London
        Novelis Luxembourg SA (GBP)
 
           
DB London
        Novelis Luxembourg SA (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

             
 
  (a)       disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;
 
           
 
  (b)     (i)  comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



             
 
      (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;
 
           
 
  (c)   (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and
 
           
 
      (ii)   hold all sums standing to the credit of any Net Cash Proceeds
Account to the order of the Term Loan Collateral Agent;
 
           
 
  (d)   (i)   pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and
 
           
 
      (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and
 
           
 
  (e)       pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,

     
 
(Authorised signatory)
   

For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,

     
 

(Authorised signatory) [Account Bank]
   

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
                                        
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
                                        
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral
Agent
Receipt acknowledged
                                        
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Cash Management
Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Cash Management Document; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,

     
 
(Authorised signatory)
   

For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Cash Management Document[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Cash Management Document[s] which the Term Loan Collateral Agent
or the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Cash Management Document[s] and to
allow the Term Loan Collateral Agent or any of the other Term Loan Secured
Parties (as defined in the Term Loan Security Agreement) or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent or any of the other Secured Parties (as defined in the
Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,

     
 
(Authorised signatory)
   

[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES
Executed as a Deed by the Chargor
acting by its duly appointed attorney
NOVELIS LUXEMBOURG S.A.
By:                                        
Title:                                        

38



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

     
 
Christopher Kelly Wall, Managing Director
   

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS PAE S.A.S.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
1.  INTERPRETATION
  1
2.  CREATION OF SECURITY
  5
3.  REPRESENTATIONS — GENERAL
  7
4.  RESTRICTIONS ON DEALINGS
  8
5.  ACCOUNTS
  8
6.  CASH MANAGEMENT DOCUMENTS
  10
7.  WHEN SECURITY BECOMES ENFORCEABLE
  11
8.  ENFORCEMENT OF SECURITY
  12
9.  ADMINISTRATOR
  13
10. RECEIVER
  14
11. POWERS OF RECEIVER
  15
12. APPLICATION OF PROCEEDS
  17
13. TAXES, EXPENSES AND INDEMNITY
  17
14. DELEGATION
  17
15. FURTHER ASSURANCES
  18
16. POWER OF ATTORNEY
  18
17. PRESERVATION OF SECURITY
  18
18. MISCELLANEOUS
  21
19. RELEASE
  22
20. COUNTERPARTS
  22
21. NOTICES
  23
22. GOVERNING LAW
  24
23. ENFORCEMENT
  24
SCHEDULE 1   Security Assets
  26
PART 1               Security Accounts
  26
PART 2               Cash Management Documents
  26
SCHEDULE 2   Forms of Letter for Security Accounts
  27
PART 1               Notice to Account Bank
  27
PART 2               Acknowledgement of Account Bank
  30
PART 3               Letter for Operation of Security Accounts
  32
SCHEDULE 3   Forms of Letter for Cash Management Documents
  34
PART 1               Notice to Counterparty
  34
PART 2               Acknowledgement of Counterparty
  36

ii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS PAE a French Société par actions simplifiée with a share capital
of EUR 4,040,000 Registered office: 725 rue Aristide Bergès — 38340 VOREPPE,
France, Registered with the Trade and Companies Registry of Grenoble under
number 421 528 555 (the Chargor); and   (2)   BANK OF AMERICA, N.A. as agent and
trustee for the Secured Parties (as defined in the Credit Agreement (defined
below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including its
Recitals):       Account Bank means a bank with whom a Security Account is
maintained.       Act means the Law of Property Act 1925.       Cash Management
Document means any agreement specified in Part 2 of Schedule 1 (Security Assets)
and any other agreement between two or more members of the Group to which the
Chargor is a party that provides for any cash pooling, set-off or netting
arrangement, including the European Cash Pooling Arrangements.       Credit
Agreement means the term loan credit agreement dated on or about the date of
this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals Inc. as
Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.       Group means Holdings, the
Borrower and any of the Borrower’s Restricted Subsidiaries.       Novelis Europe
means Novelis Europe Holdings Limited a company registered in England and Wales
with registered number 05308334 and with its registered office at Latchford
Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United Kingdom.      
Party means a party to this Deed.       Realisation Notice means the written
notice (Androhung) given by the Collateral Agent to the Chargor in advance of
its intention to realise any of the Security Assets.

1



--------------------------------------------------------------------------------



 



    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Revolving Credit
Security Agreement means the security agreement dated on or about the date of
this Deed between the Chargor and the Revolving Credit Collateral Agent.      
Security means any Security Interest created, evidenced or conferred by or under
this Deed.       Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);     (b)
  any other account which it purports to charge under this Deed; and     (c)  
in each case, any replacement account or sub-division or sub-account of any such
account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Territory means
England and Wales.   1.2   Construction       In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;

2



--------------------------------------------------------------------------------



 



  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;     (f)   references to an Event of Default being
continuing means that such Event of Default has occurred or arisen and has not
been expressly waived in writing by the by the Collateral Agent or
Administrative Agent (as appropriate);     (g)   a disposal includes any sale,
transfer, grant, lease, licence or other disposal, whether voluntary or
involuntary and dispose will be construed accordingly;     (h)   including means
including without limitation and includes and included shall be construed
accordingly;     (i)   indebtedness includes any obligation (whether incurred as
principal, guarantor or surety and whether present or future, actual or
contingent) for the payment or repayment of money;     (j)   losses includes
losses, actions, damages, payments, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind and loss
shall be construed accordingly;     (k)   a person includes any individual,
trust, firm, fund, company, corporation, partnership, joint venture, government,
state or agency of a state or any undertaking or other association (whether or
not having separate legal personality) or any two or more of the foregoing; and
    (l)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.     (m)   In this Deed, unless a contrary intention
appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

3



--------------------------------------------------------------------------------



 



  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;     (vi)   references to “with full
title guarantee” are to be construed as provided for in the Law of Property
(Miscellaneous Provisions) Act 1994; and     (vii)   words imparting the
singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

4



--------------------------------------------------------------------------------



 



    EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING SECTION 10.19 THEREOF, SHALL
GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT
PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND
PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE
CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND
PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE
FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY
ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS
AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND GOVERN.   2.   CREATION
OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

5



--------------------------------------------------------------------------------



 



2.2   Credit balances       The Chargor charges by way of a fixed charge all of
its rights in respect of each amount standing to the credit of each account with
any person established in the Territory, including each of its Security
Accounts, and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.   2.3   Book debts
etc.       The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge or assigned under this Deed.     (b)   Except as
provided below, the Collateral Agent may by notice to the Chargor convert the
floating charge created by the Chargor under this Deed into a fixed charge as
regards any of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to

6



--------------------------------------------------------------------------------



 



      result in it failing to comply with its obligations under paragraph (a) of
Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.     (d)   The floating charge
created under this Deed will (in addition to the circumstances in which the same
will occur under general law) automatically convert into a fixed charge over all
of the Chargor’s assets that are subject to the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security       The Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

7



--------------------------------------------------------------------------------



 



  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   ACCOUNTS   5.1   Accounts       All Security Accounts must be maintained at
a branch of the Account Bank approved by the Collateral Agent.   5.2   Change of
Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account with a new Account Bank after the
proposed new Account Bank agrees with the Collateral Agent and the Chargor, in a
manner satisfactory to the Collateral Agent, to fulfil the role of the Account
Bank under this Deed.

8



--------------------------------------------------------------------------------



 



  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   The Chargor shall not be
entitled to receive, withdraw or otherwise transfer any credit balance from time
to time standing to the credit of any Security Account except with the prior
consent of the Collateral Agent.     (c)   The Chargor must ensure that none of
its Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   The Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

9



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS   6.1   Representations       The Chargor
represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Cash Management Documents;     (c)  
(save as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Cash Management Documents; and     (d)   its entry into
and performance of this Deed will not conflict with any term of any of its Cash
Management Documents.

10



--------------------------------------------------------------------------------



 



6.2   Preservation       The Chargor may not, without the prior consent of the
Collateral Agent or unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5   Notices of assignment       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and     (b)   use
all reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 3
(Forms of letter for Cash Management Documents) within 14 days of the date of
this Deed or any Deed of Accession by which it became party to this Deed.

7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.

11



--------------------------------------------------------------------------------



 



7.2   Enforcement       After this Security has become enforceable, the
Collateral Agent may in its absolute discretion enforce all or any part of this
Security in any manner it sees fit or as the Required Lenders or the
Administrative Agent may direct.

8.   ENFORCEMENT OF SECURITY   8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).

8.4   Protection of third parties       No person (including a purchaser)
dealing with the Collateral Agent or a Receiver or its or his agents will be
concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

12



--------------------------------------------------------------------------------



 



8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   8.7   Limitation

  (a)   The obligations and liabilities of the Chargor under this Deed shall not
include any obligation or liability which if incurred would constitute the
provision of financial assistance within the meaning of article L.225-216 of the
French Code de commerce and/or would constitute a misuse of corporate assets
within the meaning of article L.241-3 or L.242-6 of the French Code de commerce
or any other laws or regulations having the same effect, as interpreted by
French courts.     (b)   The obligations and liabilities of the Chargor under
this Deed for the obligations of any Loan Party which is not a Subsidiary of the
Chargor shall be limited at any time to an amount equal to the aggregate of all
amounts borrowed under the Credit Agreement by a Borrower to the extent directly
or indirectly on-lent to the Chargor under inter-company loan agreements or
otherwise provided to the Chargor and/or its subsidiaries and outstanding at the
date a payment is to be made by the Chargor under Article VII (Guarantee) of the
Credit Agreement, it being specified that any monies received or recovered by
the Collateral Agent or any Receiver pursuant to this Deed shall reduce pro
tanto the outstanding amount of the inter-company loans due by the Chargor under
the inter-company loan arrangements referred to above or otherwise provided to
the Chargor and/or its subsidiaries.

9.   ADMINISTRATOR   9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of

13



--------------------------------------------------------------------------------



 



      the Chargor, to act together or independently of the other or others
appointed (to the extent applicable).     (b)   Any such appointment may be made
pursuant to an application to court under paragraph 12 of Schedule B1 of the
Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 — 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).
    (c)   In this Clause qualified person means a person who, under the
Insolvency Act 1986, is qualified to act as an Administrator of any company with
respect to which he is appointed.

10.   RECEIVER   10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.   10.3   Remuneration       The Collateral Agent may
fix the remuneration of any Receiver appointed by it and any maximum rate
imposed by any law (including under section 109(6) of the Act) will not apply.

14



--------------------------------------------------------------------------------



 



10.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

10.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.  
11.   POWERS OF RECEIVER   11.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   11.3   Carry on business       A Receiver may
carry on any business of the Chargor in any manner he thinks fit.   11.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

15



--------------------------------------------------------------------------------



 



11.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.   11.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

11.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   11.8   Legal actions       A Receiver may
bring, prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   11.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   11.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   11.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   11.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.   11.13   Protection of assets       A Receiver may do any act which
the Chargor might do in the ordinary conduct of its business to protect or
improve any Security Asset, in each case as he thinks fit.   11.14   Other
powers       A Receiver may:

16



--------------------------------------------------------------------------------



 



  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

12.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

13.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14.   DELEGATION   14.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   14.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

17



--------------------------------------------------------------------------------



 



14.3   Liability       Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible to the Chargor for any loss or liability arising
from any act, default, omission or misconduct on the part of any Delegate.   15.
  FURTHER ASSURANCES       The Chargor must, at its own expense, take whatever
action the .Collateral Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

16.   POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor has failed to comply with an obligation
under this Deed, the Chargor, by way of security, irrevocably and severally
appoints the Collateral Agent and each Receiver to be its attorney to take any
action which the Chargor is obliged to take under this Deed. The Chargor
ratifies and confirms whatever any attorney does or purports to do under its
appointment under this Clause.   17.   PRESERVATION OF SECURITY   17.1  
Continuing security       This Security is a continuing security and will extend
to the ultimate balance of the Secured Obligations, regardless of any
intermediate payment or discharge in whole or in part.

18



--------------------------------------------------------------------------------



 



17.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

17.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, administration, winding-up
or liquidation proceedings relative to any other Loan Party or any other person
before claiming from the Chargor under this Deed.

17.5   Appropriations       Until all amounts which may be or become payable by
the Loan Parties under the Loan Documents have been irrevocably paid in full,
each Secured Party (or any trustee or agent on its behalf) may without affecting
the liability of the Chargor under this Deed:

19



--------------------------------------------------------------------------------



 



  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor’s liability under this Deed.

17.6   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

17.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

17.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the

20



--------------------------------------------------------------------------------



 



    Term Loan Documents, the Chargor’s obligations hereunder with respect to
such delivery shall be deemed satisfied by the delivery to the Term Loan
Collateral Agent.   17.9   Security held by Chargor       The Chargor may not,
without the prior consent of the Collateral Agent, hold any security from any
other Loan Party in respect of the Chargor’s liability under this Deed. The
Chargor will hold any security held by it in breach of this provision on trust
for the Collateral Agent.   18.   MISCELLANEOUS   18.1   Covenant to pay      
The Chargor must pay or discharge the Secured Obligations in the manner provided
for in the Loan Documents, including any liability in respect of further
advances made under the Credit Agreement.   18.2   Interest       If the Chargor
fails to pay any sums on the due date for payment of that sum the Chargor shall
pay interest on such sum (before and after any judgment and to the extent
interest at a default rate is not otherwise being paid on that sum) from the
date of demand until the date of payment calculated and compounded in accordance
with the provisions of Section 2.06(f) of the Credit Agreement.   18.3   Tacking
      Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).   18.4   New
Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

21



--------------------------------------------------------------------------------



 



      that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

18.6   Notice of assignment       This Deed constitutes notice in writing to the
Chargor of any charge or assignment of a debt owed by the Chargor to any other
member of the Group and contained in any Loan Document.   18.7   Perpetuity
period       The perpetuity period for the trusts in this Deed is 125 years.  
18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder.

20.   COUNTERPARTS       This Deed may be executed in any number of counterparts
and all of those counterparts taken together shall be deemed to constitute one
and the same instrument.

22



--------------------------------------------------------------------------------



 



21.   NOTICES   21.1   Communications in Writing       Each communication to be
made under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 21.2(a) the address of the
Chargor shall be:

      Novelis PAE SAS
725 rue Aristide Berges
38340 Voreppe
France
Attention: Plant Manager         with a copy to
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 21.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.

23



--------------------------------------------------------------------------------



 



21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

22.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.   23.   ENFORCEMENT
  23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this Clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days

24



--------------------------------------------------------------------------------



 



      of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.   (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

23.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
        Novelis PAE SAS (GBP)
DB London
        Novelis PAE SAS (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK

To: [Account Bank]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and   2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST,
that under the Term Loan Security Agreement the Chargor has charged (by way of a
fixed charge) in favour of Bank of America, N.A as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority chargee all of its rights in respect of any
Security Account and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)    (i)    comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



    (ii)  comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;     (c) (i)  hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and     (ii)  hold all sums standing to the credit of any Net
Cash Proceeds Account to the order of the Term Loan Collateral Agent;     (d)
(i)  pay or release any sum standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) in accordance with the written
instructions of the Revolving Credit Collateral Agent issued from time to time;
and     (ii)  pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
(Authorised signatory)
For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;   (b)   you may debit
to any Security Account of the Chargor amounts due to you by that Chargor; and  
(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A.
as Term Loan Collateral Agent
Yours faithfully,
(Authorised signatory) for an on behalf of Bank of America, N.A.
as Revolving Credit Collateral Agent
Receipt acknowledged
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and   2.   SECOND subject to notice to you from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Chargor has assigned in favour
of Bank of America, N.A as agent and trustee for the Secured Parties referred to
in the Revolving Credit Security Agreement (the Revolving Credit Collateral
Agent) as first priority assignee all of its rights in respect of the Cash
Management Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;   (b)   none of the Term Loan Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document;
and   (c)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
(Authorised signatory)
For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Cash Management Document[s];   3.   undertake to disclose to the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent without any reference to or further
authority from the Chargor any information relating to [the][those] Cash
Management Document[s] which the Term Loan Collateral Agent or the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent may at
any time request;   4.   undertake to notify the Term Loan Collateral Agent and
the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent of any breach by the Chargor of [the] [any of those] Cash Management
Document[s] and to allow the Term Loan Collateral Agent or any of the other Term
Loan Secured Parties (as defined in the Term Loan Security Agreement) or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent or any of the other Secured Parties (as
defined in the Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
(Authorised signatory)
[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

             
Signed, Sealed and Delivered as a Deed
  )   ______ Attorney  
by duly appointed attorney
  )          
For and on behalf of
  )          
NOVELIS PAE S.A.S.
  )        

38



--------------------------------------------------------------------------------



 



 
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent acting by authorised signatory:

Christopher Kelly Wall, Managing Director

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS SWITZERLAND S.A.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. WHEN SECURITY BECOMES ENFORCEABLE
    12  
8. ENFORCEMENT OF SECURITY
    12  
9. ADMINISTRATOR
    13  
10. RECEIVER
    14  
11. POWERS OF RECEIVER
    15  
12. APPLICATION OF PROCEEDS
    17  
13. TAXES, EXPENSES AND INDEMNITY
    17  
14. DELEGATION
    17  
15. FURTHER ASSURANCES
    18  
16. POWER OF ATTORNEY
    18  
17. PRESERVATION OF SECURITY
    18  
18. MISCELLANEOUS
    21  
19. RELEASE
    22  
20. COUNTERPARTS
    22  
21. NOTICES
    22  
22. GOVERNING LAW
    24  
23. ENFORCEMENT
    24  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS SWITZERLAND S.A. a limited liability company organized under the
laws of Switzerland, having its registered office at in registered office in
Sierre, Switzerland under CH-626.3.009.511-7 (a Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Cash Management Document means any agreement specified in Part 2 of
Schedule 1 (Security Assets) and any other agreement between two or more members
of the Group to which the Chargor is a party that provides for any cash pooling,
set-off or netting arrangement, including the European Cash Pooling
Arrangements.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.

    Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Realisation Notice means the written notice (Androhung) given by the
Collateral Agent to the Chargor in advance of its intention to realise any of
the Security Assets.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

1



--------------------------------------------------------------------------------



 



Revolving Credit Security Agreement means the security agreement dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.
Security means any Security Interest created, evidenced or conferred by or under
this Deed.
Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or sub-division or sub-account of
any such account.

Security Assets means any and all assets of the Chargor that are the subject of
this Security.
Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.
Security Period means the period beginning on the date of this Deed and ending
on the Term Loan Release Date.
Security Trust Deed means the security trust deed dated on or about the date of
this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.
Term Loan Release Date has the meaning given to Discharge of Term Loan Secured
Obligations in the Intercreditor Agreement.
Territory means England and Wales.

1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

2



--------------------------------------------------------------------------------



 



  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

3



--------------------------------------------------------------------------------



 



  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (o)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

  (p)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (q)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT,

4



--------------------------------------------------------------------------------



 



    INCLUDING SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must use
all reasonable endeavours to obtain the consent as soon as practicable; and

  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

5



--------------------------------------------------------------------------------



 



2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;

  (b)   all other moneys due and owing to it that are payable in the Territory;
and

  (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.

  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.

  (c)   To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraphs (a) or (b) above, the
Chargor charges by way of fixed charge all of its rights under the Cash
Management Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge or assigned under this Deed.

  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;

  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to

6



--------------------------------------------------------------------------------



 



      result in it failing to comply with its obligations under paragraph (a) of
Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or

  (ii)   anything done with a view to obtaining a moratorium,

     under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or

  (ii)   on the convening of any meeting of the members of the Chargor to
consider a resolution to wind the Chargor up (or not to wind the Chargor up); or

  (iii)   upon the occurrence of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.

  (f)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of the Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

  (g)   Any charge which has been converted into a fixed charge in accordance
with paragraphs (b) or (d) above may, by notice in writing given at any time by
the Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

7



--------------------------------------------------------------------------------



 



  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and

  (e)   schedule 1 (Security Assets) properly identifies all bank accounts held
by the Chargor in the Territory at the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   ACCOUNTS   5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.

8



--------------------------------------------------------------------------------



 



  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.

  (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and

  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   The Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by the Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

  (b)   The Chargor shall not be entitled to receive, withdraw or otherwise
transfer any credit balance from time to time standing to the credit of any
Security Account except with the prior consent of the Collateral Agent.

  (c)   The Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   The Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 5.5 or as otherwise permitted by the Credit Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

9



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   The Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank::

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and

  (ii)   use all reasonable endeavors to procure that each relevant Account Bank
acknowledges any amended notice delivered pursuant to paragraph (c)(i) above
within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS   6.1   Representations

     The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;

  (b)   it is not in default in any material respect of any of its obligations
under any of its Cash Management Documents;

  (c)   (save as otherwise agreed with the Collateral Agent) there is no
prohibition on assignment in any of its Cash Management Documents; and

10



--------------------------------------------------------------------------------



 



  (d)   its entry into and performance of this Deed will not conflict with any
term of any of its Cash Management Documents.

6.2   Preservation       The Chargor may not, without the prior consent of the
Collateral Agent or unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or

  (b)   take any action which might jeopardise the existence or enforceability
of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Cash Management Documents and any information and documentation relating to any
of its Cash Management Documents if requested by the Collateral Agent or any
Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.

  (b)   If an Event of Default is continuing, the Collateral Agent may exercise
(without any further consent or authority on the part of the Chargor and
irrespective of any direction given by the Chargor) any of the Chargor’s rights
under its Cash Management Documents.

6.5   Notices of assignment       The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and

  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 3 (Forms of letter for Cash Management Documents) within 14 days of the
date of this Deed or any Deed of Accession by which it became party to this
Deed.

11



--------------------------------------------------------------------------------



 



7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

7.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

8.   ENFORCEMENT OF SECURITY   8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

8.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

8.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

12



--------------------------------------------------------------------------------



 



  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.7   Limitation

    If and to the extent (i) the obligations of the Chargor under this Deed are
for the exclusive benefit of the affiliates of the Chargor (except for the
(direct or indirect) subsidiaries of the Chargor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in section 7 of the Credit Agreement shall apply to any
enforcement of the security interest created hereunder and the proceeds of such
enforcement.

9.   ADMINISTRATOR   9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).

  (b)   Any such appointment may be made pursuant to an application to court
under paragraph 12 of Schedule B1 of the Insolvency Act 1986 (Administration
application) or by filing specified documents with the court under paragraphs 14

13



--------------------------------------------------------------------------------



 



      — 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of
administrator by holder of floating charge).

  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

10.   RECEIVER   10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

10.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

10.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

14



--------------------------------------------------------------------------------



 



  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

10.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

11.   POWERS OF RECEIVER   11.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession

    A Receiver may take immediate possession of, get in, and collect any
Security Asset.

11.3   Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

11.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

11.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

15



--------------------------------------------------------------------------------



 



11.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

11.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

11.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

11.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

11.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

11.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.

11.12   Lending

    A Receiver may lend money or advance credit to any customer of the Chargor.

11.13   Protection of assets

    A Receiver may do any act which the Chargor might do in the ordinary conduct
of its business to protect or improve any Security Asset, in each case as he
thinks fit.

11.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

16



--------------------------------------------------------------------------------



 



  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

12.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party

13.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 19.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Security or any judgment given in connection with
them, is or at any time may be subject.

14.   DELEGATION

14.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

14.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

14.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

17



--------------------------------------------------------------------------------



 



15.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

16.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

17.   PRESERVATION OF SECURITY

17.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

17.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or

18



--------------------------------------------------------------------------------



 



      otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.

  (b)   Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

17.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

17.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

19



--------------------------------------------------------------------------------



 



  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor’s liability under this Deed.

17.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

17.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

17.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

17.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed.

20



--------------------------------------------------------------------------------



 



    The Chargor will hold any security held by it in breach of this provision on
trust for the Collateral Agent.

18.   MISCELLANEOUS   18.1   Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

18.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

18.3   Tacking

    Each Lender must perform its obligations under the Credit Agreement
(including any obligation to make available further advances).

18.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

18.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

18.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

21



--------------------------------------------------------------------------------



 



18.7   Perpetuity period

    The perpetuity period for the trusts in this Deed is 125 years.

18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount such amount as the Collateral
Agent reasonable determines having taken into account advice obtained by it from
an independent investment or accountancy firm of national standing selected by
it. In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

19.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor, take whatever
action is reasonably necessary to release the relevant Security Assets (whether
in whole or in part) from this Security, provided that to the extent that any
Security Interests granted by the Chargor over the Term Loan Priority Collateral
are released under this Clause, the Chargor shall take whatever action is
required under the Revolving Credit Security Agreement, including serving any
notice thereunder.

20.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

21.   NOTICES   21.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

22



--------------------------------------------------------------------------------



 



  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

For Novelis Switzerland SA
Novelis Switzerland SA
Route des Laminoirs 15
CH 3960 Sierre
Attention : Plant Manager
with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

23



--------------------------------------------------------------------------------



 



22.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

23.   ENFORCEMENT   23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

24



--------------------------------------------------------------------------------



 



  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

23.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

          Account Bank   Security Account number(s)   Security Account name
DB London
    Novelis Switzerland SA (GBP)  
DB London
    Novelis Switzerland SA (USD)

PART 2 — CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)   (i) comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

  (c) (i)    hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

  (ii)   hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;

  (d) (i)    pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
                                                                            
(Authorised signatory)
For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent unless otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the Term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, as instructed by the Term Loan Collateral Agent) or, following notice
to us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
                                                                            
(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 




PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
                                                           
                     
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
                                                          
                      
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
                                                           
                     
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS

PART 1

NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Cash Management
Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Cash Management Document; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
                                                           
                     
(Authorised signatory)
For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2

ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Cash Management Document[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Cash Management Document[s] which the Term Loan Collateral Agent
or the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Cash Management Document[s] and to
allow the Term Loan Collateral Agent or any of the other Term Loan Secured
Parties (as defined in the Term Loan Security Agreement) or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent or any of the other Secured Parties (as defined in the
Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
                                                           
                     
(Authorised signatory)
[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

           
Signed, Sealed and Delivered as a Deed
         
 
         
by duly appointed attorney
  )      
 
       
 
         
For and on behalf of
  )      
 
       
 
         
NOVELIS SWITZERLAND S.A.
         

38



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:

     
 
 
   
Christopher Kelly Wall, Managing Director
   

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS AG
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.

2



--------------------------------------------------------------------------------



 



          CONTENTS           Clause   Page 
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. WHEN SECURITY BECOMES ENFORCEABLE
    12  
8. ENFORCEMENT OF SECURITY
    12  
9. ADMINISTRATOR
    13  
10. RECEIVER
    14  
11. POWERS OF RECEIVER
    15  
12. APPLICATION OF PROCEEDS
    17  
13. TAXES, EXPENSES AND INDEMNITY
    17  
14. DELEGATION
    17  
15. FURTHER ASSURANCES
    18  
16. POWER OF ATTORNEY
    18  
17. PRESERVATION OF SECURITY
    18  
18. MISCELLANEOUS
    21  
19. RELEASE
    22  
20. COUNTERPARTS
    22  
21. NOTICES
    22  
22. GOVERNING LAW
    23  
23. ENFORCEMENT
    23  
SCHEDULE 1 Security Assets
    26  
PART 1 Security Accounts
    26  
PART 2 Cash Management Documents
    26  
SCHEDULE 2 Forms of Letter for Security Accounts
    27  
PART 1 Notice to Account Bank
    27  
PART 2 Acknowledgement of Account Bank
    30  
PART 3 Letter for Operation of Security Accounts
    32  
SCHEDULE 3 Forms of Letter for Cash Management Documents
    34  
PART 1 Notice to Counterparty
    34  
PART 2 Acknowledgement of Counterparty
    36  

iii

 



--------------------------------------------------------------------------------



 



THIS DEED is dated ___ December 2010
BETWEEN:

(1)   NOVELIS AG a limited liability company organized under the laws of
Switzerland, having its registered office at in Küsnacht ZH, Switzerland under
CH-020.3.001.551-5 (a Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Act means the Law of Property Act 1925.

    Cash Management Document means any agreement specified in Part 2 of
Schedule 1 (Security Assets) and any other agreement between two or more members
of the Group to which the Chargor is a party that provides for any cash pooling,
set-off or netting arrangement, including the European Cash Pooling
Arrangements.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals
Inc. as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.

    Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.

    Novelis Europe means Novelis Europe Holdings Limited a company registered in
England and Wales with registered number 05308334 and with its registered office
at Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN United
Kingdom.

    Party means a party to this Deed.

    Realisation Notice means the written notice (Androhung) given by the
Collateral Agent to the Chargor in advance of its intention to realise any of
the Security Assets.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.

1



--------------------------------------------------------------------------------



 



    Revolving Credit Security Agreement means the security agreement dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed.

    Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);     (b)
  any other account which it purports to charge under this Deed; and     (c)  
in each case, any replacement account or sub-division or sub-account of any such
account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.

    Security Trust Deed means the security trust deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Chargor.

    Term Loan Release Date has the meaning given to Discharge of Term Loan
Secured Obligations in the Intercreditor Agreement.

    Territory means England and Wales.   1.2   Construction

    In this Deed:

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed;     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;     (e)   a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver;

2



--------------------------------------------------------------------------------



 



  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);     (g)
  a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;     (h)   including means including without limitation and includes
and included shall be construed accordingly;     (i)   indebtedness includes any
obligation (whether incurred as principal, guarantor or surety and whether
present or future, actual or contingent) for the payment or repayment of money;
    (j)   losses includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and loss shall be construed accordingly;     (k)   a
person includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and     (l)   a regulation
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but if not having the force of law compliance
with which is customary) of any governmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation.  
  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;

3



--------------------------------------------------------------------------------



 



  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and    
(vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.     (o)   The terms of the other Loan Documents
and of any side letters between any Parties in relation to any Loan Document (as
the case may be) are incorporated in this Deed to the extent required to ensure
that any purported disposition of any freehold or leasehold property contained
in this Deed is a valid disposition in accordance with section 2(1) of the Law
of Property (Miscellaneous Provisions) Act 1989.     (p)   Without prejudice to
any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or administration of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (q)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.

    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY
INTEREST GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT,

4



--------------------------------------------------------------------------------



 



    INCLUDING SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.

    WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN
THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must use all
reasonable endeavours to obtain the consent as soon as practicable; and    
(iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

5



--------------------------------------------------------------------------------



 



2.2   Credit balances

    The Chargor charges by way of a fixed charge all of its rights in respect of
each amount standing to the credit of each account with any person established
in the Territory, including each of its Security Accounts, and the debt
represented by that account, other than any account the subject of a Security
Interest in favour of any other person in accordance with the terms set out in
section 6.02(y) of the Credit Agreement.

2.3   Book debts etc.

    The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;    
(b)   all other moneys due and owing to it that are payable in the Territory;
and     (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.  
  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, the Chargor
charges by way of fixed charge all of its rights under the Cash Management
Documents.

2.5   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.4 that are not effectively
charged by way of fixed charge or assigned under this Deed.     (b)   Except as
provided below, the Collateral Agent may by notice to the Chargor convert the
floating charge created by the Chargor under this Deed into a fixed charge as
regards any of the Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   the Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to

6



--------------------------------------------------------------------------------



 



      result in it failing to comply with its obligations under paragraph (a) of
Clause 4 (Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

              under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of the Chargor to consider a resolution to wind the
Chargor up (or not to wind the Chargor up); or     (iii)   upon the occurrence
of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of the Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
Chargor, be reconverted into a floating charge in relation to the Security
Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL

3.1   Nature of security

    The Chargor represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and     (b)   this Deed is its legal, valid and
binding obligation and is enforceable against it in accordance with its terms;  
  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

7



--------------------------------------------------------------------------------



 



  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party; and     (e)   schedule 1 (Security Assets)
properly identifies all bank accounts held by the Chargor in the Territory at
the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   ACCOUNTS   5.1   Accounts

    All Security Accounts must be maintained at a branch of the Account Bank
approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.     (b)   Without prejudice to Clause
5.2(a), the Chargor may only open an account with a new Account Bank after the
proposed new Account Bank agrees with the Collateral Agent and the Chargor, in a
manner satisfactory to the Collateral Agent, to fulfil the role of the Account
Bank under this Deed.

8



--------------------------------------------------------------------------------



 



  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.     (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   The Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by the Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   The Chargor shall not be
entitled to receive, withdraw or otherwise transfer any credit balance from time
to time standing to the credit of any Security Account except with the prior
consent of the Collateral Agent.     (c)   The Chargor must ensure that none of
its Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   The Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 5.5 or as otherwise permitted by the Credit
Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

9



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and     (b)  
subject to, and in accordance with, the terms of the Intercreditor Agreement,
without prejudice to paragraph (a) above, the Chargor must, except to the extent
that the Collateral Agent otherwise agrees, pay all the proceeds of the getting
in and realisation referred to under Clause 5.4(a) that are not paid into a
Relevant Account, into a Security Account as soon as practicable on receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and  
  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   The Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS

6.1   Representations

    The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Cash Management Documents;     (c)  
(save as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Cash Management Documents; and

10



--------------------------------------------------------------------------------



 



  (d)   its entry into and performance of this Deed will not conflict with any
term of any of its Cash Management Documents.

6.2   Preservation

    The Chargor may not, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or     (b)   take any action which might jeopardise the existence or
enforceability of any of its Cash Management Documents.

6.3   Other undertaking

    The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and     (b)   supply the Collateral Agent
and any Receiver with copies of each of its Cash Management Documents and any
information and documentation relating to any of its Cash Management Documents
if requested by the Collateral Agent or any Receiver.

6.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor) any of the
Chargor’s rights under its Cash Management Documents.

6.5   Notices of assignment

    The Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and     (b)   use
all reasonable endeavours to procure that each of those other parties
acknowledges that notice, substantially in the form of Part 2 of Schedule 3
(Forms of letter for Cash Management Documents) within 14 days of the date of
this Deed or any Deed of Accession by which it became party to this Deed.

11



--------------------------------------------------------------------------------



 



7.   WHEN SECURITY BECOMES ENFORCEABLE   7.1   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.   7.2   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Required Lenders or the Administrative Agent may direct.

8.   ENFORCEMENT OF SECURITY   8.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

8.2   No liability as mortgagee in possession

    Neither the Collateral Agent nor any Receiver will be liable, by reason of
entering into possession of a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

8.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

8.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

12



--------------------------------------------------------------------------------



 



  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;     (c)  
whether any money remains due under the Loan Documents; or     (d)   how any
money paid to the Collateral Agent or to that Receiver is to be applied.

8.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

8.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.7   Limitation

    If and to the extent (i) the obligations of the Chargor under this Deed are
for the exclusive benefit of the affiliates of the Chargor (except for the
(direct or indirect) subsidiaries of the Chargor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in section 7 of the Credit Agreement shall apply to any
enforcement of the security interest created hereunder and the proceeds of such
enforcement.

9.   ADMINISTRATOR   9.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14

13



--------------------------------------------------------------------------------



 



      - 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of
administrator by holder of floating charge).     (c)   In this Clause qualified
person means a person who, under the Insolvency Act 1986, is qualified to act as
an Administrator of any company with respect to which he is appointed.

10.   RECEIVER   10.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

10.2   Removal

    The Collateral Agent may by writing under its hand (subject to any
requirement for an order of the court in the case of an administrative receiver)
remove any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.

10.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law (including under section 109(6) of
the Act) will not apply.

10.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

14



--------------------------------------------------------------------------------



 



  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

10.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

11.   POWERS OF RECEIVER   11.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

11.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   11.3   Carry on business       A Receiver may
carry on any business of the Chargor in any manner he thinks fit.   11.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

11.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

15



--------------------------------------------------------------------------------



 



11.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

11.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

11.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.  
11.9   Receipts       A Receiver may give a valid receipt for any moneys and
execute any assurance or thing which may be proper or desirable for realising
any Security Asset.   11.10   Subsidiaries       A Receiver may form a
Subsidiary of the Chargor and transfer to that Subsidiary any Security Asset.  
11.11   Delegation       A Receiver may delegate his powers in accordance with
this Deed.   11.12   Lending       A Receiver may lend money or advance credit
to any customer of the Chargor.   11.13   Protection of assets       A Receiver
may do any act which the Chargor might do in the ordinary conduct of its
business to protect or improve any Security Asset, in each case as he thinks
fit.   11.14   Other powers       A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

16



--------------------------------------------------------------------------------



 



  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and     (c)   use the name of the
Chargor for any of the above purposes.

12.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party

13.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 19.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Security or any judgment given in connection with them, is or at
any time may be subject.

14.   DELEGATION   14.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   14.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.   14.3  
Liability       Neither the Collateral Agent nor any Receiver will be in any way
liable or responsible to the Chargor for any loss or liability arising from any
act, default, omission or misconduct on the part of any Delegate.

17



--------------------------------------------------------------------------------



 



15.    FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting Security in favour of the Collateral Agent (equivalent to the
Security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

16.    POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor has failed to comply with an obligation under this Deed, the
Chargor, by way of security, irrevocably and severally appoints the Collateral
Agent and each Receiver to be its attorney to take any action which the Chargor
is obliged to take under this Deed. The Chargor ratifies and confirms whatever
any attorney does or purports to do under its appointment under this Clause.

17.   PRESERVATION OF SECURITY   17.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge in whole or in
part.   17.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or

18



--------------------------------------------------------------------------------



 



      otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

17.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

17.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, administration, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

17.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, each Secured Party (or
any trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and

19



--------------------------------------------------------------------------------



 



  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor’s liability under this Deed.

17.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

17.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and     (b)   No
prior security held by any Secured Party (in its capacity as such or otherwise)
over any Security Asset will merge into this Security.

17.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Term Loan Collateral Agent
in accordance with the terms of the Term Loan Documents, the Chargor’s
obligations hereunder with respect to such delivery shall be deemed satisfied by
the delivery to the Term Loan Collateral Agent.

17.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed.

20



--------------------------------------------------------------------------------



 



    The Chargor will hold any security held by it in breach of this provision on
trust for the Collateral Agent.   18.   MISCELLANEOUS   18.1   Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.   18.2   Interest       If the
Chargor fails to pay any sums on the due date for payment of that sum the
Chargor shall pay interest on such sum (before and after any judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) from
the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.  
18.3   Tacking       Each Lender must perform its obligations under the Credit
Agreement (including any obligation to make available further advances).   18.4
  New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

18.5   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

18.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

21



--------------------------------------------------------------------------------



 



18.7   Perpetuity period       The perpetuity period for the trusts in this Deed
is 125 years.   18.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

19.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder.   20.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   21.
  NOTICES   21.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   21.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

22



--------------------------------------------------------------------------------



 



  (b)   For the purposes of Clause 21.2(a) the address of the Chargor shall be:

Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Attention: Legal Department

21.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

21.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 21.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

21.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

22.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with it are governed by English law.

23.   ENFORCEMENT   23.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent)

23



--------------------------------------------------------------------------------



 



      has the right to have any dispute settled by the New York courts, in which
case the New York courts have exclusive jurisdiction in respect of that dispute,
and any proceedings before the English courts in respect of that dispute shall
be stayed with immediate effect.     (b)   The English courts are the most
appropriate and convenient courts to settle any such dispute in connection with
this Deed, save that, if the Collateral Agent invokes the jurisdiction of the
New York courts in respect of any dispute, the New York courts are the most
appropriate and convenient courts to settle such dispute, even if the
jurisdiction of the English Courts has already been seised. The Chargor agrees
not to argue to the contrary and waives objection to the provisions of this
Clause on the grounds of inconvenient forum or otherwise in relation to
proceedings in connection with this Deed.     (c)   This Clause is for the
benefit of the Secured Parties only. To the extent allowed by law, a Secured
Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment    
(b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.     (c)   The Chargor agrees that failure by a
process agent to notify it of any process will not invalidate the relevant
proceedings.     (d)   This Subclause does not affect any other method of
service allowed by law.

23.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

24



--------------------------------------------------------------------------------



 



23.4   Waiver of trial by jury

    EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY
THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

25



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 – SECURITY ACCOUNTS

              Account Bank   Security Account number(s)   Security Account name
DB London
        Novelis AG (GBP)
 
           
DB London
        Novelis AG (GBP)
 
           
DB London
        Novelis AG (USD)
 
           
DB London
        Novelis AG (USD)

PART 2 – CASH MANAGEMENT DOCUMENTS

26



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK

To:   [Account Bank]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

(b) (i)   comply with the terms of any written notice or instruction relating to
any Security Account (other than any Net Cash Proceeds Account) received by you
from the Revolving Credit Collateral Agent; and

27



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

(c) (i)   hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and     (ii)   hold all sums standing to the credit of any Net
Cash Proceeds Account to the order of the Term Loan Collateral Agent;

(d) (i)   pay or release any sum standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) in accordance with the written
instructions of the Revolving Credit Collateral Agent issued from time to time;
and     (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;    
(b)   comply with the terms of any written notice or instruction relating to any
Security Account received by you from the Term Loan Collateral Agent;     (c)  
hold all sums standing to the credit of any Security Account to the order of the
Term Loan Collateral Agent;     (d)   pay or release any sum standing to the
credit of any Security Account in accordance with the written instructions of
the Term Loan Collateral Agent issued from time to time; and     (e)   pay all
sums received by you for the account of the Chargor to the credit of each
Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

28



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)

For [Chargor]

29



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [     ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;     (b)   have not received notice of any outstanding interest of
any third party in any Security Account;     (c)   hereby irrevocably and
unconditionally waive our rights in respect of and agree not to make any set-off
or deduction from the Security Accounts or invoke any right of retention in
relation to the Security Accounts, other than in relation to our customary
agreed charges or fees payable in connection with the operation or maintenance
of the Security Accounts in the ordinary course of business;     (d)   will
disclose to you any information relating to any Security Account requested from
us by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent;     (e)   will
comply with the terms of any written notice or instruction relating to any
Security Account (other than any Net Cash Proceeds Account) received by us from
the Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice to us from the
Revolving Credit Collateral Agent advising us that the Revolving

30



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;     (f)   will hold all
sums standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) to the order of the Revolving Credit Collateral Agent (or, in
relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent) or,
following notice to us from the Revolving Credit Collateral Agent advising us
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;     (g)   will pay or release any sum standing to the
credit of any Security Account (other than any Net Cash Proceeds Account) in
accordance with the written instructions of the Revolving Credit Collateral
Agent (or, in relation to any Net Cash Proceeds Account, in accordance with the
written instructions of the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent issued from time to time unless
otherwise required by law;     (h)   will not permit any amount to be withdrawn
from any Security Account (other than any Net Cash Proceeds Account) without the
prior written consent the Revolving Credit Collateral Agent (or, in relation to
any Net Cash Proceeds Account, as instructed by the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent or unless
otherwise required by law; and     (i)   will pay all sums received by us for
the account of the Chargor to a Security Account (other than any Net Cash
Proceeds Account) of the Chargor with us unless otherwise required by law or
instructed by the Revolving Credit Collateral Agent (or, in relation to any Net
Cash Proceeds Account, the Term Loan Collateral Agent) or, following notice to
us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

31



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS

To:   [Account Bank]

[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

32



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent

Yours faithfully,
 
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
 
Receipt acknowledged
 
 
(Authorised signatory) [Account Bank]
[Date]

33



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR CASH MANAGEMENT DOCUMENTS
PART 1
NOTICE TO COUNTERPARTY

To:   [Counterparty]

Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Cash Management
Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Cash Management Document; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the

34



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent to the contrary. In this event,
all of its rights will be exercisable by, and notices must be given to, the Term
Loan Collateral Agent or as it directs or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Cash Management Document[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Cash Management Document[s] which the Term Loan Collateral Agent
or the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Cash Management Document[s] and to
allow the Term Loan Collateral Agent or any of the other Term Loan Secured
Parties (as defined in the Term Loan Security Agreement) or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent or any of the other Secured Parties (as defined in the
Revolving Credit Security Agreement to remedy that breach; and

36



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory)
[Counterparty]

37



--------------------------------------------------------------------------------



 



SIGNATORIES

           
Signed, Sealed and Delivered as a Deed
  )    
 
       
by duly appointed attorney
  )    
 
       
For and on behalf of
  )    
 
       
NOVELIS AG
  )    

38



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
 
Christopher Kelly Wall, Managing Director

39



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS DEUTSCHLAND GMBH
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    4  
3. REPRESENTATIONS — GENERAL
    7  
4. RESTRICTIONS ON DEALINGS
    8  
5. ACCOUNTS
    8  
6. CASH MANAGEMENT DOCUMENTS
    10  
7. INTELLECTUAL PROPERTY
    11  
8. WHEN SECURITY BECOMES ENFORCEABLE
    13  
9. ENFORCEMENT OF SECURITY
    13  
10. ADMINISTRATOR
    16  
11. RECEIVER
    16  
12. POWERS OF RECEIVER
    17  
13. APPLICATION OF PROCEEDS
    19  
14. TAXES, EXPENSES AND INDEMNITY
    19  
15. DELEGATION
    19  
16. FURTHER ASSURANCES
    20  
17. POWER OF ATTORNEY
    20  
18. PRESERVATION OF SECURITY
    20  
19. MISCELLANEOUS
    22  
20. RELEASE
    23  
21. COUNTERPARTS
    24  
22. NOTICES
    24  
23. GOVERNING LAW
    25  
24. ENFORCEMENT
    25  

ii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS DEUTSCHLAND GMBH a limited liability company organized under the
laws of Germany, having its business address at Hannoversche Strasse 1, 37075
Goettingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772 (the Chargor); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions       In this Deed (including its Recitals):       Account
Bank means a bank with whom a Security Account is maintained.       Act means
the Law of Property Act 1925.       Cash Management Document means any agreement
specified in Part 2 of Schedule 1 (Security Assets) and any other agreement
between two or more members of the Group to which the Chargor is a party that
provides for any cash pooling, set-off or netting arrangement, including the
European Cash Pooling Arrangements.       Credit Agreement means the term loan
credit agreement dated on or about the date of this Deed between, amongst
others, Novelis Inc., as Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent.       Group means Holdings, the Borrower and any of its
Restricted Subsidiaries.       Novelis Europe means Novelis Europe Holdings
Limited a company registered in England and Wales with registered number
05308334 and with its registered office at Latchford Locks Works, Thelwell Lane,
Warrington, Cheshire, WA4 1NN United Kingdom.       Party means a party to this
Deed.       Realisation Notice means the written notice (Androhung) given by the
Collateral Agent to the Chargor in advance of its intention to realise any of
the Security Assets.       Receivables Purchase Agreement means the agreement
between the Chargor and Novelis AG pursuant to which certain receivables owned
be the Chargor or to be created by the Chargor under certain of its supply
contracts have been sold and assigned to Novelis AG by way of a true sale.      
Receiver means an administrative receiver, a receiver and manager or a receiver,
in each case, appointed under this Deed and that term will include any appointee
under a joint and/or several appointment.       Revolving Credit Security
Agreement means the guarantee and security agreement dated on or about the date
of this Deed between the Chargor and the Revolving Credit Collateral Agent.

1



--------------------------------------------------------------------------------



 



    Security means any Security Interest created, evidenced or conferred by or
under this Deed.       Security Account means in relation to the Chargor:

  (a)   any account specified in Part 1 of Schedule 1 (Security Assets);

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or sub-division or sub-account of
any such account.

    Security Assets means any and all assets of the Chargor that are the subject
of this Security.       Security Interest means any mortgage, pledge, lien,
charge (fixed or floating), assignment, hypothecation, set-off or trust
arrangement for the purpose of creating security, reservation of title or
security interest or any other agreement or arrangement having a similar effect.
      Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.       Security Trust Deed means the
security trust deed dated on or about the date of this Deed and entered into
between, amongst others, the Collateral Agent, the Administrative Agent and the
Chargor.       Term Loan Release Date has the meaning given to Discharge of Term
Loan Secured Obligations in the Intercreditor Agreement.       Territory means
England and Wales.       UK Intellectual Property means all Intellectual
Property owned now or in the future by the Chargor which is established under
the laws of the United Kingdom including any state territory or political
subdivision thereof (excluding, for the avoidance of doubt, any Intellectual
Property registered with any international or intergovernmental registry).   1.2
  Construction

      In this Deed:     (a)   capitalised terms defined in the Credit Agreement
have, unless expressly defined in this Deed, the same meaning in this Deed;

  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (c)   an amendment includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
amend and amended shall be construed accordingly;

  (d)   assets includes properties, assets, businesses, undertakings, revenues
and rights of every kind (including uncalled share capital), present or future,
actual or contingent, and any interest in any of the above;

  (e)   a consent includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the by the Collateral Agent or Administrative Agent (as appropriate);

  (g)   a disposal includes any sale, transfer, grant, lease, licence or other
disposal, whether voluntary or involuntary and dispose will be construed
accordingly;

2



--------------------------------------------------------------------------------



 



  (h)   including means including without limitation and includes and included
shall be construed accordingly;

  (i)   indebtedness includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (j)   losses includes losses, actions, damages, payments, claims, proceedings,
costs, demands, expenses (including legal and other fees) and liabilities of any
kind and loss shall be construed accordingly;

  (k)   a person includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (l)   a regulation includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but if not having the force
of law compliance with which is customary) of any governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation.

  (m)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed;

  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and

  (vii)   words imparting the singular include the plural and vice versa.

  (n)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (o)   The terms of the other Loan Documents and of any side letters between
any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.

3



--------------------------------------------------------------------------------



 



  (p)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or administration of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (q)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.

  (b)   Notwithstanding any term of this Deed, the consent of any third party is
not required to rescind, vary, amend or terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS
PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE
EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE,
IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN
THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.   2.   CREATION OF SECURITY   2.1  
General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;

4



--------------------------------------------------------------------------------



 



  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made with full title guarantee in accordance with the Law of
Property (Miscellaneous Provisions) Act 1994.

  (b)   If the Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must use
all reasonable endeavours to obtain the consent as soon as practicable; and

  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.

  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Credit balances       The Chargor charges by way of a fixed charge all of
its rights in respect of each amount standing to the credit of each account with
any person established in the Territory, including each of its Security
Accounts, and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.   2.3   Book debts
etc.       The Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts that are payable in the Territory;

  (b)   all other moneys due and owing to it that are payable in the Territory;
and

  (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

2.4   Cash Management Documents

  (a)   The Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Cash Management Documents.

  (b)   Without prejudice to the obligations of the Chargor under Clause 2.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which the Chargor may derive
from that right or be awarded or entitled to in respect of that right.

5



--------------------------------------------------------------------------------



 



  (c)   To the extent that they do not fall within any other Subclause of this
Clause and are not effectively assigned under paragraphs (a) or (b) above, the
Chargor charges by way of fixed charge all of its rights under the Cash
Management Documents.

2.5   Intellectual Property

  (a)   The Chargor charges by way of a fixed charge all of its rights in
respect of the UK Intellectual Property including but not limited to the
designs, patents and trade marks specified in Part 3 of Schedule 1 (Security
Assets) to this Deed.

  (b)   For the purpose of enabling the Collateral Agent, whilst an Event of
Default is continuing, to exercise its rights and remedies under Clause 8 (When
Security Becomes Enforceable) and Clause 9 (Enforcement of Security) at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, the Chargor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under all relevant licenses of Intellectual Property granting the
Chargor rights in Intellectual Property, a sublicense (in each case, exercisable
without payment of royalties or other compensation to the Chargor) to use,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired by or licensed to the Chargor, wherever the same may be located;
provided that the quality of any products in connection with which the
trademarks are used will not be materially inferior to the quality of such
products manufactured or sold by the Chargor prior to such Event of Default.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

2.6   Floating charge

  (a)   The Chargor charges by way of a floating charge all of those assets
purported to be charged under Clauses 2.2 to 2.5 that are not effectively
charged by way of fixed charge or assigned under this Deed.

  (b)   Except as provided below, the Collateral Agent may by notice to the
Chargor convert the floating charge created by the Chargor under this Deed into
a fixed charge as regards any of the Chargor’s assets specified in that notice,
if:

  (i)   an Event of Default is continuing;

  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

  (iii)   the Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on Dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or

  (ii)   anything done with a view to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of the Chargor’s assets that are subject to
the floating charge:

6



--------------------------------------------------------------------------------



 



  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or

  (ii)   on the convening of any meeting of the members of the Chargor to
consider a resolution to wind the Chargor up (or not to wind the Chargor up); or

  (iii)   upon the occurrence of any analogous event in any jurisdiction.

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.

  (f)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of the Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

  (g)   Any charge which has been converted into a fixed charge in accordance
with paragraphs (b) or (d) above may, by notice in writing given at any time by
the Collateral Agent to the Chargor, be reconverted into a floating charge in
relation to the Security Assets specified in such notice.

3.   REPRESENTATIONS — GENERAL   3.1   Nature of security       The Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create and is
not liable to be avoided or otherwise set aside on its liquidation or
administration or otherwise; and

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms;

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the rights
provided for in this Deed or the exercise of remedies in respect of the Security
Assets have been made or will be obtained within periods required to perfect the
Security as against any third party;

  (e)   it is not aware of any circumstances relating to the validity,
subsistence or use of any of its UK Intellectual Property which could reasonably
be expected to have a Material Adverse Effect; and

  (f)   schedule 1 (Security Assets) properly identifies all bank accounts held
by the Chargor in the Territory at the date of this Deed.

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.

7



--------------------------------------------------------------------------------



 



  (b)   Each representation and warranty under this Deed is deemed to be
repeated by the Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.     RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,    
unless permitted under the Credit Agreement.

5.     ACCOUNTS

5.1   Accounts       All Security Accounts must be maintained at a branch of the
Account Bank approved by the Collateral Agent.

5.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank in the Territory and
additional banks in the Territory may be appointed as Account Banks if the
Chargor and the Collateral Agent so agree.

  (b)   Without prejudice to Clause 5.2(a), the Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the Chargor, in a manner satisfactory to the Collateral
Agent, to fulfil the role of the Account Bank under this Deed.

  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and the Chargor and
the Collateral Agent hereby irrevocably give all authorisations and instructions
necessary for any such transfer to be made.

  (d)   The Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and

  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if the Chargor should fail to do so.

  (e)   The Chargor shall not, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   The Chargor agrees that it shall, immediately following the opening or
designation of any Net Cash Proceeds Account by the Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

8



--------------------------------------------------------------------------------



 



5.3   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

  (b)   The Chargor shall not be entitled to receive, withdraw or otherwise
transfer any credit balance from time to time standing to the credit of any
Security Account except with the prior consent of the Collateral Agent.

  (c)   The Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   The Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 5.5 or as otherwise permitted by the Credit Agreement.

5.4   Book debts and receipts

  (a)   The Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into a Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, without prejudice to paragraph (a) above, the Chargor must, except to
the extent that the Collateral Agent otherwise agrees, pay all the proceeds of
the getting in and realisation referred to under Clause 5.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

5.5   Notices of charge

  (a)   The Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   The Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank:

9



--------------------------------------------------------------------------------



 



  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges any amended notice delivered pursuant to paragraph (c)(i)
above within 14 days of such notice.

6.   CASH MANAGEMENT DOCUMENTS

6.1   Representations

    The Chargor represents and warrants to each Secured Party that:

  (a)   each of its Cash Management Documents is its legally binding, valid, and
enforceable obligation;

  (b)   it is not in default in any material respect of any of its obligations
under any of its Cash Management Documents;

  (c)   (save as otherwise agreed with the Collateral Agent) there is no
prohibition on assignment in any of its Cash Management Documents; and

  (d)   its entry into and performance of this Deed will not conflict with any
term of any of its Cash Management Documents.

6.2   Preservation

    The Chargor may not, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (a)   amend or waive any term of, or terminate, any of its Cash Management
Documents; or

  (b)   take any action which might jeopardise the existence or enforceability
of any of its Cash Management Documents.

6.3   Other undertaking       The Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Cash Management Documents; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Cash Management Documents and any information and documentation relating to any
of its Cash Management Documents if requested by the Collateral Agent or any
Receiver.

6.4 Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
the Chargor must diligently pursue its rights under each of its Cash Management
Documents, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.

  (b)   If an Event of Default is continuing, the Collateral Agent may exercise
(without any further consent or authority on the part of the Chargor and
irrespective of any direction given by the Chargor) any of the Chargor’s rights
under its Cash Management Documents.

6.5   Notices of assignment

    The Chargor must:

10



--------------------------------------------------------------------------------



 



  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 3 (Forms of letter for Cash Management Documents), on each of
the other parties to each of its Cash Management Documents; and

  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 3 (Forms of letter for Cash Management Documents) within 14 days of the
date of this Deed or any Deed of Accession by which it became party to this
Deed.

7.    INTELLECTUAL PROPERTY
7.1  Preservation

  (a)   The Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of the United Kingdom Intellectual Property Office which either
record the existence of this Deed or the restrictions on disposal imposed by
this Deed.

  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive or terminate, any of its rights in respect of its UK
Intellectual Property; or

  (ii)   take any action which might jeopardise the existence or enforceability
of any of its rights in respect of its UK Intellectual Property.

7.2   Negative Undertakings       At all times during the Security Period, the
Chargor undertakes:

  (a)   not to dispose of, encumber, abandon, weaken the strength of (such as
the good reputation of a trademark) or allow the UK Intellectual Property or
parts thereof to lapse, including any lapse of rights due to non-use or allow
the forfeiture, revocation or invalidity of any rights to the UK Intellectual
Property with respect to third parties, except as reasonably required in the
ordinary course of business and upon giving prior notice thereof to the
Collateral Agent, or as permitted under the Credit Agreement or under this Deed;

  (b)   not to amend or to re-file specifications of the UK Intellectual
Property or parts thereof and not to grant further licenses or other rights with
respect to the UK Intellectual Property or parts thereof to third parties,
except as reasonably required in the ordinary course of business and upon giving
prior notice thereof to the Collateral Agent, or as permitted under the Credit
Agreement or under this Deed;

  (c)   not to dispute the validity of the UK Intellectual Property or of new
applications for registration with regard to the UK Intellectual Property;

7.3   Positive Undertakings       At all times during the Security Period, the
Chargor undertakes:

  (a)   to inform the Collateral Agent immediately of any claims of which it
becomes aware in respect of the UK Intellectual Property or any part thereof or
any other measures which may materially impair or jeopardise the Collateral
Agent’s and/or and the Secured Parties rights relating thereto and to forward
documents which the Collateral Agent may reasonably request and that are
necessary or expedient for a defence against such claims. The Chargor shall
further be obliged to inform as soon as possible the claimants or other third
parties asserting rights with respect to the transferred rights and claims in
writing of the Collateral Agent’s rights in respect of the claims and the

11



--------------------------------------------------------------------------------



 



      existence of this Deed. All costs and expenses reasonably incurred for
necessary countermeasures of the Collateral Agent shall be borne by the Chargor;

  (b)   to promptly inform the Collateral Agent if it becomes aware that third
parties infringe any of the UK Intellectual Property or parts thereof, dispute
the validity of the UK Intellectual Property or parts thereof or allege that the
UK Intellectual Property or parts thereof violate the rights of third parties in
a way which materially impairs or jeopardises or can reasonably be expected to
materially impair or jeopardise the Collateral Agent’s and/or the Secured
Parties’ rights relating to the UK Intellectual Property and promptly assert all
claims and to litigate if, at the reasonable discretion of the Chargor, this is
required for the defense against the alleged claims in the ordinary course of
business. All expenses incurred in this respect are to be borne by the Chargor.
All compensation claims becoming due after the date of this Deed become part of
the UK Intellectual Property. Upon the occurrence of an Event of Default which
is continuing, unheeded and unwaived the Collateral Agent may take over any
judicial or extra judicial proceedings upon reasonable request and at the
Chargor’s expense to the extent necessary to preserve legitimate interests of
the Collateral Agent;

  (c)   to make all statements and take all actions at its own expense which are
required and appropriate in the ordinary course of business in order to maintain
the registration of the material UK Intellectual Property, as shall be
consistent with commercially reasonable business judgment, including payment of
renewal fees, and have the UK Intellectual Property registered if not registered
so far and to deliver to the Collateral Agent at its reasonable request copies
of respective documents evidencing such actions;

  (d)   to establish, and, to the extent already existing, to continue, at its
own cost and expenses a permanent surveillance of reasonable extent for
publications of applications and/or registrations of intellectual property
rights which may infringe or otherwise legally collide with the UK Intellectual
Property;

  (e)   to inform the Collateral Agent promptly of the occurrence of any event
which may result in any of the representations and warranties included in Clause
3 (Representations) of this Deed being untrue; and

  (f)   to notify the Collateral Agent without undue delay of any event or
circumstance which might be expected to have a material adverse effect on the
validity or enforceability of this Deed.

7.4   Further Assurance       If the Chargor shall at any time after the date of
this Deed (a) obtain any ownership or other rights in and/or to any additional
UK Intellectual Property or (b) become entitled to the benefit of any additional
UK Intellectual Property or any renewal or extension thereof, including any
reissue, division, continuation, or continuation-in-part of any UK Intellectual
Property, or any improvement on any UK Intellectual Property, the provisions of
this Deed shall automatically apply thereto and any such item described in
(a) or (b) above (other than any Excluded Property) shall automatically
constitute UK Intellectual Property for the purpose of this Deed as if such
would have constituted UK Intellectual Property at the time of execution hereof
and such UK Intellectual Property (other than any Excluded Property) shall be
subject to the Security and Security Interests created by this Deed without
further action by any party. Concurrently with the delivery of each Compliance
Certificate pursuant to Section 5.01(d) of the Credit Agreement, the Chargor
shall provide to the Collateral Agent written notice of any of the foregoing UK
Intellectual Property owned by the Chargor

12



--------------------------------------------------------------------------------



 



    which is the subject of a registration or application and confirm the
attachment of the Security and Security Interests created by this Deed to any
rights described in clauses (i) and (ii) above by the delivery of an executed
instrument or other statement(s) in form and substance reasonably acceptable to
the Collateral Agent as shall be reasonably necessary to create, record,
preserve, protect or perfect the Collateral Agent’s lien and security interest
in such Intellectual Property.   8.   WHEN SECURITY BECOMES ENFORCEABLE   8.1  
Timing       This Security will become immediately enforceable if an Event of
Default is continuing.   8.2   Enforcement       After this Security has become
enforceable, the Collateral Agent may in its absolute discretion enforce all or
any part of this Security in any manner it sees fit or as the Required Lenders
or the Administrative Agent may direct.   9.   ENFORCEMENT OF SECURITY   9.1  
General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
section 103 of the Act) or the right of a mortgagee to consolidate mortgages
(including under section 93 of the Act) does not apply to this Security.

  (d)   Any powers of leasing conferred on the Collateral Agent by law are
extended so as to authorise the Collateral Agent to lease, make agreements for
leases, accept surrenders of leases and grant options as the Collateral Agent
may think fit and without the need to comply with any restrictions conferred by
law (including under section 99 or 100 of the Act).

9.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or

  (b)   for any default or omission for which a mortgagee in possession might be
liable.

9.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).

9.4   Protection of third parties       No person (including a purchaser)
dealing with the Collateral Agent or a Receiver or its or his agents will be
concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

13



--------------------------------------------------------------------------------



 



  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

9.5    Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

9.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.

9.7   Limitation

  (a)   Subject to Clause 9.7(b) through Clause 9.7(f) below, the Collateral
Agent shall not enforce the Security to the extent (i) the Security secures
obligations of one of the Chargor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of a shareholder within the meaning of Section 15 of
the German Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the
Chargor or the Chargor itself), and (ii) the enforcement of the Security for
such obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the Chargor in preparing
its unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, ff 242, 264
HGB)) of the Chargor to an amount that is insufficient to maintain its
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:

  (i)   the amount of any increase of the Chargor’s registered share capital
(Stammkapital) implemented after the date of this Deed that is effected without
the prior written consent of the Collateral Agent shall be deducted from the
registered share capital of the Chargor;

  (ii)   any loans provided to the Chargor by a direct or indirect shareholder
or an affiliate thereof (other than a Subsidiary of the Chargor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;

14



--------------------------------------------------------------------------------



 



  (iii)   any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Chargor in violation of the provisions of any of the
Loan Documents shall be disregarded and not accounted for as liabilities;

  (iv)   any assets that are shown in the balance sheet with a book value that,
in the opinion of the Collateral Agent, is significantly lower than their market
value and that are not necessary for the business of the Chargor (nicht
betriebsnotwendig) shall be accounted for with their market value; and

  (v)   the assets of the Chargor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

  (b)   The limitations set out in Clause 9.7(a) only apply:

  (i)   if and to the extent that the managing directors of the Chargor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the Realisation Notice or the commencement of enforcement under this
Deed the value of the Security which cannot be enforced without causing the net
assets of the Chargor to fall below its registered share capital, or increase an
existing shortage in net assets below its registered share capital (taking into
account the adjustments set out above) and such confirmation is supported by a
current balance sheet and other evidence satisfactory to the Collateral Agent
and neither the Collateral Agent nor any of the Secured Parties raises any
objections against that confirmation within five (5) Business Days after its
receipt; or

  (ii)   if, within twenty (20) Business Days after an objection under paragraph
9(b)(ii) has been raised by the Collateral Agent or a Secured Party, the
Collateral Agent receives a written audit report (Auditor’s Determination)
prepared at the expense of the Chargor by a firm of auditors of international
standing and reputation that is appointed by the Chargor and reasonably
acceptable to the Collateral Agent, to the extent such report identifies the
amount by which the net assets of the Chargor are necessary to maintain its
registered share capital as at the date of the Realisation Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the Chargor in the preparation of its
most recent annual balance sheet. The Auditor’s Determination shall be binding
for all Parties except for manifest error.

  (c)   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Security up to those amounts that are
undisputed between them and the Chargor or determined in accordance with Clause
9.7(a) and Clause 9.7(b). In respect of the exceeding amounts, the Secured
Parties shall be entitled to further pursue their claims (if any) and the
Chargor shall be entitled to provide evidence that the excess amounts are
necessary to maintain its registered share capital (calculated as at the date of
the Realisation Notice or the commencement of enforcement and taking into
account the adjustments set out above). The Secured Parties are entitled to
pursue those parts of the

15



--------------------------------------------------------------------------------



 



      Security that are not enforced by operation of Clause 9.7(a) above at any
subsequent point in time. This Clause shall apply again as of the time such
additional enforcements are made.     (d)   Clause 9.7(a) shall not apply as to
the amount of loans borrowed and passed on (whether by way of shareholder loan
or equity contribution) to the Chargor or any of its Subsidiaries as long as the
respective shareholder loan is outstanding or the respective equity contribution
has not been dissolved or otherwise repaid but excluding, for the avoidance of
doubt, any purchase price payment received by the Chargor under the Receivables
Purchase Agreement.     (e)   The limitations provided for in Clause 9.7(a)
above shall not apply where (i) the Chargor has a fully valuable
(vollwertig) recourse claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis
the relevant shareholder or (ii) a domination agreement (Beherrschungsvertrag)
or a profit and loss pooling agreement (Gewinnabführungsvertrag) is or will be
in existence with the Chargor and the Chargor has a fully valuable (vollwertig)
compensation claim (Ausgleichsanspruch).     (f)   Should it become legally
permissible for managing directors of a German GmbH (Gesellschaft mit
beschränkter Haftung, Limited Liability Company) to enter into guarantees in
support of obligations of their shareholders without limitations, the
limitations set forth in Clause 9.7(a) shall no longer apply. Should any such
guarantees become subject to legal restrictions that are less stringent than the
limitations set forth in Clause 9.7(a) above, such less stringent limitations
shall apply. Otherwise, Clause 9.7(a) shall remain unaffected by changes in
applicable law.

10.   ADMINISTRATOR

10.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 7.1, or if the
Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of the Chargor, to act together or independently of the other or
others appointed (to the extent applicable).

  (b)   Any such appointment may be made pursuant to an application to court
under paragraph 12 of Schedule B1 of the Insolvency Act 1986 (Administration
application) or by filing specified documents with the court under paragraphs 14
— 21 of Schedule B1 of the Insolvency Act 1986 (Appointment of administrator by
holder of floating charge).

  (c)   In this Clause qualified person means a person who, under the Insolvency
Act 1986, is qualified to act as an Administrator of any company with respect to
which he is appointed.

11.   RECEIVER

11.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

16



--------------------------------------------------------------------------------



 



  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including under section 109(1) of the Act)
does not apply to this Deed.

  (d)   The Collateral Agent is not entitled to appoint a Receiver solely as a
result of the obtaining of a moratorium (or anything done with a view to
obtaining a moratorium) under the Insolvency Act 2000 except with the leave of
the court.

  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

11.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.

11.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law (including
under section 109(6) of the Act) will not apply.

11.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

11.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

12.    POWERS OF RECEIVER

12.1   General

  (a)   A Receiver has all the rights, powers and discretions set out in this
Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and

  (ii)   otherwise, all the rights, powers and discretions conferred on a
receiver (or a receiver and manager) under the Act and the Insolvency Act 1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

17



--------------------------------------------------------------------------------



 



12.2   Possession       A Receiver may take immediate possession of, get in, and
collect any Security Asset.   12.3   Carry on business       A Receiver may
carry on any business of the Chargor in any manner he thinks fit.   12.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

12.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.

12.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

12.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   12.8   Legal actions       A Receiver may
bring, prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   12.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   12.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   12.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   12.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.   12.13   Protection of assets       A Receiver may do any act which
the Chargor might do in the ordinary conduct of its business to protect or
improve any Security Asset, in each case as he thinks fit.

18



--------------------------------------------------------------------------------



 



12.14   Other powers       A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

13.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party

14.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 19.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, the Security or any judgment given in connection with
them, is or at any time may be subject.

15.   DELEGATION   15.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   15.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.   15.3  
Liability       Neither the Collateral Agent nor any Receiver will be in any way
liable or responsible to the Chargor for any loss or liability arising from any
act, default, omission or misconduct on the part of any Delegate.

19



--------------------------------------------------------------------------------



 



16.    FURTHER ASSURANCES       The Chargor must, at its own expense, take
whatever action the. Collateral Agent or a Receiver may, acting reasonably,
require for:

  (a)   creating, perfecting or protecting any Security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting Security in favour of the Collateral Agent
(equivalent to the Security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

17.    POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor has failed to comply with an obligation
under this Deed, the Chargor, by way of security, irrevocably and severally
appoints the Collateral Agent and each Receiver to be its attorney to take any
action which the Chargor is obliged to take under this Deed. The Chargor
ratifies and confirms whatever any attorney does or purports to do under its
appointment under this Clause.

18.    PRESERVATION OF SECURITY

18.1   Continuing security       This Security is a continuing security and will
extend to the ultimate balance of the Secured Obligations, regardless of any
intermediate payment or discharge in whole or in part.

18.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.

  (b)   Each Secured Party may concede or compromise any claim that any payment,
security or other disposition is liable to avoidance or restoration.

18.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any

20



--------------------------------------------------------------------------------



 



      of its obligations under this Deed (whether or not known to it or any
Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

18.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, administration, winding-up
or liquidation proceedings relative to any other Loan Party or any other person
before claiming from the Chargor under this Deed.   18.5   Appropriations      
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of the
Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor’s liability under this Deed.

18.6   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

21



--------------------------------------------------------------------------------



 



  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with any Secured Party (or any trustee or agent on its
behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

18.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party; and

  (b)   No prior security held by any Secured Party (in its capacity as such or
otherwise) over any Security Asset will merge into this Security.

18.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Documents, the Chargor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent.  
18.9   Security held by Chargor       The Chargor may not, without the prior
consent of the Collateral Agent, hold any security from any other Loan Party in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Collateral
Agent.   19.   MISCELLANEOUS   19.1   Covenant to pay       The Chargor must pay
or discharge the Secured Obligations in the manner provided for in the Loan
Documents, including any liability in respect of further advances made under the
Credit Agreement.   19.2   Interest       If the Chargor fails to pay any sums
on the due date for payment of that sum the Chargor shall pay interest on such
sum (before and after any judgment and to the extent interest at a default rate
is not otherwise being paid on that sum) from the date of demand until the date
of payment calculated and compounded in accordance with the provisions of
Section 2.06(f) of the Credit Agreement.   19.3   Tacking       Each Lender must
perform its obligations under the Credit Agreement (including any obligation to
make available further advances).

22



--------------------------------------------------------------------------------



 



19.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

19.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

19.6   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

19.7   Perpetuity period       The perpetuity period for the trusts in this Deed
is 125 years.

19.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount such amount as the Collateral
Agent reasonable determines having taken into account advice obtained by it from
an independent investment or accountancy firm of national standing selected by
it. In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

20.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in

23



--------------------------------------------------------------------------------



 



    part) from this Security, provided that to the extent that any Security
Interests granted by the Chargor over the Term Loan Priority Collateral are
released under this Clause, the Chargor shall take whatever action is required
under the Revolving Credit Security Agreement, including serving any notice
thereunder.

21.   COUNTERPARTS       This Deed may be executed in any number of counterparts
and all of those counterparts taken together shall be deemed to constitute one
and the same instrument.   22.   NOTICES   22.1   Communications in Writing    
  Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.  
22.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 21.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.

  (b)   For the purposes of Clause 22.2(a) the address of the Chargor shall be:

Novelis Deutschland GmbH
Hannoversche Straße 1
37075 Göttingen, Germany
Attention: Roland Harings
with a copy to
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

22.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

24



--------------------------------------------------------------------------------



 



22.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 22.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.

22.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

23.    GOVERNING LAW        This Deed and any non-contractual obligations
arising out of or in connection with it are governed by English law.

24.    ENFORCEMENT

24.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. The Chargor agrees not to argue to the contrary and waives
objection to the provisions of this Clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

24.2   Service of process

  (a)   The Chargor appoints Novelis Europe as its agent under this Deed for
service of process in any proceedings before the English courts in connection
with this Deed and will procure that Novelis Europe accepts such appointment

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

25



--------------------------------------------------------------------------------



 



  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

24.3   Waiver of immunity

  (a)   The Chargor irrevocably and unconditionally:

  (b)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (d)   waives all rights of immunity in respect of it or its assets.

24.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

26



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1 — SECURITY ACCOUNTS

              Security Account     Account Bank   number(s)   Security Account
name
DB London
    Novelis Deutschland GmbH (GBP)
 
       
DB London
    Novelis Deutschland GmbH (USD)
 
       
Commerzbank Deutschland
    Novelis Deutschland GmbH

PART 2 — CASH MANAGEMENT DOCUMENTS
PART 3 — UK INTELLECTUAL PROPERTY
TRADEMARKS REGISTRATIONS

                          Trademark   Owner   Country   Application  
Registration   Case   Sub Name   Name   Name   Number   Number   Number   Case
AL-PAC
  Novelis Deutschland GmbH   European Community   4944625   4944625   TM2074    
 
                       
J57S & DEVICE
  Novelis Deutschland GmbH   European Community   2934636   2934636   TM2922  
1E
 
                       
SEMIFLEX
  Novelis Deutschland GmbH   European Community   3786027   3786027   TM2748  
1E
 
                       
FF3 (DEVICE)
  Novelis Deutschland GmbH   European Community   001980812   1980812   TM2952  
E
 
                       
B73A & DEVICE
  Novelis Deutschland GmbH   European Community   4801239   4801239   NTM0012  
 
 
                       
J73A & DEVICE
  Novelis Deutschland GmbH   European Community   4801783   4801783   NTM0013  
 

27



--------------------------------------------------------------------------------



 



                          Trademark   Owner   Country   Application  
Registration   Case   Sub Name   Name   Name   Number   Number   Number   Case
FF3
  Novelis Deutschland GmbH   European Community   1562933   1562933   TM2367  
1E
 
                       
CARADUCT
  Novelis Deutschland GmbH   European Community   1805654   1805654   TM2227  
1E
 
                       
B57S & DEVICE
  Novelis Deutschland GmbH   European Community   4801965   4801965   NTM0011  
 
 
                       
ALUTRANS
  Novelis Deutschland GmbH   European Community   2612646   2612646   TM2145   E
 
                       
EXINALL
  Novelis Deutschland GmbH   European Community   6751481   6751481   NTM0043  
 
 
                       
NOVALTUBE
  Novelis Deutschland GmbH   European Community   007585037       NTM0060    
 
                       
SILPA
  Novelis Deutschland GmbH   European Community   8496663   8496663   TM2757    
 
                       
ANOTREAD & DEVICE
  Novelis Deutschland GmbH   European Community       890738   NTM0025   1W
 
                       
ANOSIGN & DEVICE
  Novelis Deutschland GmbH   European Community       882648   NTM0003    
 
                       
ANOBOSS & DEVICE
  Novelis Deutschland GmbH   European Community       890739   NTM0024   1W
 
                       
SIGNICOLOR
  Novelis Deutschland GmbH   United Kingdom   1482693   1482693   TM2753    
 
                       
ALUCON
  Novelis Deutschland GmbH   United Kingdom   1333183   1333183   TM2110    
 
                       
FF2 & DEVICE
  Novelis Deutschland GmbH   United Kingdom   1423117   1423117   TM2366    

28



--------------------------------------------------------------------------------



 



                          Trademark   Owner   Country   Application  
Registration   Case   Sub Name   Name   Name   Number   Number   Number   Case
FALZONAL & DEVICE
  Novelis Deutschland GmbH   United Kingdom   1425757   1425757   TM2361   1
 
                       
AL-PAC
  Novelis Deutschland GmbH   United Kingdom   1411445   1411445   TM2074    
 
                       
OHLER
  Novelis Deutschland GmbH   United Kingdom   1313068   1313068   TM2591   1
 
                       
OHLER
  Novelis Deutschland GmbH   United Kingdom   1313067   1313067   TM2591    
 
                       
FALZONAL
  Novelis Deutschland GmbH   United Kingdom   1393352   1393352   TM2361    

TRADEMARK APPLICATIONS

                          Trademark   Owner   Country   Application   Case   Sub
Name   Name   Name   Number   Number   Case
LUMINAL
  Novelis Deutschland GmbH   European Community     953003     NTM0041   1W

PATENT — REGISTRATIONS

                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
CIGARETTE PACKET
  Novelis Deutschland GmbH   United Kingdom   0620166   IR4528    

29



--------------------------------------------------------------------------------



 



                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
METALLIZED PAPER FOR THE INNER LINER OF CIGARETTE PACKETS
  Novelis Deutschland GmbH   United Kingdom   0676503   IR4629    
 
                   
DOUBLE METALLIZED PAPER
  Novelis Deutschland GmbH   United Kingdom   0703009   IR4710    
 
                   
COIL CORE MADE OF A FLEXIBLE TUBE
  Novelis Deutschland GmbH   United Kingdom   0729911   IR4751    
 
                   
DELAMINABLE PRINTED CIRCUIT BOARD
  Novelis Deutschland GmbH   United Kingdom   0851721   IR4887    
 
                   
VIBRATION DAMPENING OF ROLL MILL ROLLS
  Novelis Deutschland GmbH   United Kingdom   0855233   IR4991    
 
                   
ANTIGLIDING PROTECTIVE FOIL STRIPABLE PROTECTIVE FOIL FOR METAL SHEET
  Novelis Deutschland GmbH   United Kingdom   0892124   IR4979   1E
 
                   
COIL COATED BAND MATERIAL, CONTAINER MADE OF COATED BAND MATERIAL AND PROCESS
FOR ITS MANUFACTURING
  Novelis Deutschland GmbH   United Kingdom   1028147   IR5287   1E
 
                   
FLEXIBLE TUBE FOR AIR-CONDITIONING
  Novelis Deutschland GmbH   United Kingdom   1286102   IR5473   E
 
                   
PROCESS AND DEVICE FOR PRODUCING FLEXIBLE TUBES
  Novelis Deutschland GmbH   United Kingdom   1948422   NV0012   W

COUNTRIES — DESIGN MODELS

30



--------------------------------------------------------------------------------



 



                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0001   NV0030   1E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0002   NV0030   2E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0003   NV0030   3E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0004   NV0030   4E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0005   NV0030   5E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0006   NV0030   6E
 
                   
Semi-circular grill tray
  Novelis Deutschland GmbH   European Community   000516836-0007   NV0030   7E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0001   NV0286   1E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0002   NV0286   2E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0003   NV0286   3E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0004   NV0286   4E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0005   NV0286   5E
 
                   
Container for food products
  Novelis Deutschland GmbH   European Community   001218127-0006   NV0286   6E

31



--------------------------------------------------------------------------------



 



                          Owner   Country   Patent   Case   Sub Invention Title
  Name   Name   Number   Number   Case
QUADRO HEXAGONAL CONTAINER            
  Novelis Deutschland GmbH   United Kingdom   2069279   IR4980    

32



--------------------------------------------------------------------------------



 



    FORMS OF LETTER FOR SECURITY ACCOUNTS       PART 1       NOTICE TO ACCOUNT
BANK       To: [Account Bank]       Copy: Bank of America N.A. as Term Loan
Collateral Agent and Bank of America N.A. as Revolving Credit Collateral Agent  
    [Date]       Dear Sirs,       Security agreement dated [ ] between [ ] and
others and Bank of America, N.A. as Term Loan Collateral Agent (the Term Loan
Security Agreement) and the security agreement dated [ ] between [ ] and others
and Bank of America, N.A. as Revolving Credit Collateral Agent (the Revolving
Credit Security Agreement)       This letter constitutes notice to you:   1.  
FIRST that under the Revolving Credit Security Agreement [Chargor] (the Chargor)
has charged (by way of a fixed charge) in favour of Bank of America, N.A as
agent and trustee for the Secured Parties referred to in the Revolving Credit
Security Agreement (the Revolving Credit Collateral Agent) as first priority
chargee all of its rights in respect of any amount standing to the credit of any
account maintained by it with you at any of your branches in England and Wales
(the Security Accounts) (other than as regards any account constituting a Net
Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in the
Term Loan Security Agreement) details of which are set out below or, in relation
to any account designated or opened as a Net Cash Proceeds Account after the
date of this letter, as notified to you immediately following such designation
or opening) and the debts represented by the Security Accounts; and   2.  
SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the Term
Loan Security Agreement the Chargor has charged (by way of a fixed charge) in
favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.       [The Net Cash Proceeds
Account[(s)] at the date of this letter [is]/[are]: [insert details]]      
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

                  (a)   disclose to the Revolving Credit Collateral Agent and
the Term Loan Collateral Agent any information relating to any Security Account
requested from you by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent;  
 
  (b)   (i)   comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and  
 
      (ii)   comply with the terms of any written notice or instruction relating
to any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;  
 
  (c)   (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

33



--------------------------------------------------------------------------------



 



             
 
      (ii)   hold all sums standing to the credit of any Net Cash Proceeds
Account to the order of the Term Loan Collateral Agent;  
 
  (d)   (i)   pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and  
 
      (ii)   pay or release any sum standing to the credit of any Net Cash
Proceeds Account in accordance with the written instructions of the Term Loan
Collateral Agent issued from time to time; and       (e)   pay all sums received
by you for the account of the Chargor to the credit of the relevant Security
Account of the Chargor with you.

    Following notice from the Revolving Credit Collateral Agent advising you
that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

    We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.       We acknowledge that you may comply with the instructions
in this letter without any further permission from us or any Chargor and without
any enquiry by you as to the justification for or validity of any request,
notice or instruction.       The instructions in this letter may not be revoked
or amended without the prior written consent of the Revolving Credit Collateral
Agent and the Term Loan Collateral Agent or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.       The Revolving Credit Collateral Agent shall promptly
provide notice to you and the Term Loan Collateral Agent when the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred.       This letter is governed by English law.       Please send to the
Revolving Credit Collateral Agent at [•] and the Term Loan Collateral Agent at
[•] with a copy to ourselves the attached acknowledgement confirming your
agreement to the above and giving the further undertakings set out in the
acknowledgement.       Yours faithfully,

34



--------------------------------------------------------------------------------



 



              (Authorised signatory)     

For [Chargor]

35



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving Credit
Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as

36



--------------------------------------------------------------------------------



 



      defined in the Revolving Credit Security Agreement) has occurred, the Term
Loan Collateral Agent unless otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the Term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, as instructed by the Term Loan Collateral Agent) or, following notice
to us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,

              (Authorised signatory) [Account Bank]           

37



--------------------------------------------------------------------------------



 



         

PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral
Agent (the Term Loan Security Agreement) and the security agreement dated [ ]
between [ ] and others and Bank of America, N.A. as Revolving Credit Collateral
Agent (the Revolving Credit Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.
Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,

38



--------------------------------------------------------------------------------



 



              (Authorised signatory) for an on behalf of Bank of America, N.A.
as Term Loan Collateral Agent              Yours faithfully,
            (Authorised signatory) for an on behalf of Bank of America, N.A. as
Revolving Credit Collateral        Agent        Receipt acknowledged
            (Authorised signatory) [Account Bank]           

[Date]

39



--------------------------------------------------------------------------------



 



SCHEDULE 3
Forms of Letter for Cash Management Documents
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the Term
Loan Secured Parties referred to in the Term Loan Security Agreement (the Term
Loan Collateral Agent) as first priority assignee all of its rights in respect
of [insert details of Cash Management Document(s)] (the Cash Management
Document[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Cash Management
Document[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Cash Management Document
to perform all the obligations assumed by it under [the] [that] Cash Management
Document;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Cash Management Document; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Cash Management Document.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Cash Management Document and you should continue to give notice under
[the] [each] Cash Management Document to the Chargor, unless and until you
receive notice from the Term Loan Collateral Agent or, following notice from the
Term Loan Collateral Agent advising you that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, the Revolving Credit
Collateral Agent to the contrary. In this event, all of its rights will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Revolving Credit Collateral Agent or as it directs.

40



--------------------------------------------------------------------------------



 



Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Cash Management Document[s] without the prior
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising you that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [• ] and the Revolving Credit
Collateral Agent at [• ] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,

              (Authorised signatory)           

For [Chargor]

41



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [ ] between [ ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[• ] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Cash
Management Document(s)] (the Cash Management Document[s]) and (2) SECOND subject
to notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, an
assignment on the terms of the Revolving Credit Security Agreement of all of the
Chargor’s rights in respect of the Cash Management Document[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Cash Management Document[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Cash Management Document[s] which the Term Loan Collateral Agent
or the Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Cash Management Document[s] and to
allow the Term Loan Collateral Agent or any of the other Term Loan Secured
Parties (as defined in the Term Loan Security Agreement) or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent or any of the other Secured Parties (as defined in the
Revolving Credit Security Agreement to remedy that breach; and

5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Cash Management Document[s] on request by the Chargor without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

42



--------------------------------------------------------------------------------



 



This letter is governed by English law.
Yours faithfully,

              (Authorised signatory)           

[Counterparty]

43



--------------------------------------------------------------------------------



 



SIGNATORIES

             
Executed as a deed by
           
NOVELIS DEUTSCHLAND GMBH
acting by
    )
)     Managing Director

44



--------------------------------------------------------------------------------



 



 

SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
                      Christopher Kelly Wall, Managing Director             

45



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS INC.
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SHARE MORTGAGE
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page
1. INTERPRETATION
    1  
2. CREATION OF SECURITY
    5  
3. REPRESENTATIONS AND WARRANTIES
    6  
4. RESTRICTIONS ON DEALINGS
    7  
5. COVENANTS
    7  
6. WHEN SECURITY BECOMES ENFORCEABLE
    10  
7. ENFORCEMENT OF SECURITY
    11  
8. RECEIVER
    12  
9. POWERS OF RECEIVER
    13  
10. APPLICATION OF PROCEEDS
    15  
11. TAXES, EXPENSES AND INDEMNITY
    15  
12. DELEGATION
    15  
13. FURTHER ASSURANCES
    16  
14. POWER OF ATTORNEY
    16  
15. PRESERVATION OF SECURITY
    17  
16. MISCELLANEOUS
    19  
17. RELEASE
    20  
18. COUNTERPARTS
    20  
19. NOTICES
    21  
20. GOVERNING LAW
    21  
21. ENFORCEMENT
    22  
SCHEDULE 1 Security Assets
    24  

ii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS INC. a corporation amalgamated under the Canada Business
Corporations Act (the Chargor); and   (2)   BANK OF AMERICA, N.A. as agent and
trustee for the Secured Parties (as defined in the Credit Agreement (defined
below)) (the Collateral Agent).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including the
Recitals):       Act means the Law of Property Act 1925.       Administrator
means any administrator appointed in respect of the Chargor (whether by the
Collateral Agent, or a court or otherwise).       Charged Company means Novelis
Europe Holdings Limited, a company incorporated under the laws of England and
Wales (registered number 05308334) with its registered office at Latchford Lock
Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN, NP10 9YD.       Charged
Shares means all shares in the Charged Company from time to time issued to the
Chargor or held by any nominee on its behalf.       Credit Agreement means the
term loan agreement dated on or about the date of this Deed between, amongst
others, Novelis Inc., as Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto, Bank of America, N.A., as Administrative Agent and
Collateral Agent.       Discharge Date means the date on which the
Administrative Agent is satisfied that all of the Secured Obligations have been
irrevocably paid and discharged.       Group means Holdings, the Borrower and
any of the Borrower’s Restricted Subsidiaries.       Party means a party to this
Deed.       Receiver means an administrative receiver, a receiver and manager or
a receiver, in each case, appointed under this Deed and that term will include
any appointee under a joint and/or several appointment.       Related Rights
means in relation to any Charged Share:

1



--------------------------------------------------------------------------------



 



  (i)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (ii)   all
rights under any licence, agreement for sale, option or lease in respect of that
asset; and     (iii)   all rights, benefits, claims, contracts, warranties,
remedies, security indemnities or covenants for title in respect of that asset.

    Revolving Credit Security Agreement means the share mortgage dated on or
about the date of this Deed between the Chargor and the Revolving Credit
Collateral Agent.       Security means any Security Interest created, evidenced
or conferred by or under this Deed.       Security Assets means any and all
assets of the Chargor that are the subject of this Security.       Security
Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.       Security Period means
the period beginning on the date of this Deed and ending on the Term Loan
Release Date.       Security Trust Deed means the Security Trust Deed dated on
or about the date of this Deed and entered into between, amongst others, the
Collateral Agent, the Administrative Agent and the Chargor.       Term Loan
Release Date has the meaning given to Discharge of Term Loan Secured Obligations
in the Intercreditor Agreement.   1.2   Construction       In this Deed
(including the Recitals):

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.     (b)   an agreement
includes any legally binding arrangement, agreement, contract, deed or
instrument (in each case whether oral or written);     (c)   an amendment
includes any amendment, supplement, variation, waiver, novation, modification,
replacement or restatement (however fundamental) and amend and amended shall be
construed accordingly;     (d)   assets includes properties, assets, businesses,
undertakings, revenues and rights of every kind (including uncalled share
capital), present or future, actual or contingent, and any interest in any of
the above;     (e)   a consent includes an authorisation, permit, approval,
consent, exemption, licence, order, filing, registration, recording,
notarisation, permission or waiver;

2



--------------------------------------------------------------------------------



 



  (f)   references to an Event of Default being continuing means that such Event
of Default has occurred or arisen and has not been expressly waived in writing
by the Collateral Agent or Administrative Agent (as appropriate);     (g)   a
disposal includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and dispose will be construed accordingly;    
(h)   including means including without limitation and includes and included
shall be construed accordingly;     (i)   indebtedness includes any obligation
(whether incurred as principal, guarantor or surety and whether present or
future, actual or contingent) for the payment or repayment of money;     (j)  
losses includes losses, actions, damages, payments, claims, proceedings, costs,
demands, expenses (including legal and other fees) and liabilities of any kind
and loss shall be construed accordingly;     (k)   a person includes any
individual, trust, firm, fund, company, corporation, partnership, joint venture,
government, state or agency of a state or any undertaking or other association
(whether or not having separate legal personality) or any two or more of the
foregoing; and     (l)   a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law but if
not having the force of law compliance with which is customary) of any
governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation.     (m)   In this Deed,
unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;

3



--------------------------------------------------------------------------------



 



  (vi)   references to “with full title guarantee” are to be construed as
provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and    
(vii)   words imparting the singular include the plural and vice versa.

  (n)   The term:         certificated has the meaning given to it in the
Uncertificated Securities Regulations 2001; and         clearance system means a
person whose business is or includes the provision of clearance services or
security accounts or any nominee or depository for that person.     (o)   Any
covenant of the Chargor under this Deed (other than a payment obligation)
remains in force during the Security Period and is given for the benefit of each
Secured Party.     (p)   The terms of the other Loan Documents and of any side
letters between any Parties in relation to any Loan Document (as the case may
be) are incorporated in this Deed to the extent required to ensure that any
purported disposition of any freehold or leasehold property contained in this
Deed is a valid disposition in accordance with section 2(1) of the Law of
Property (Miscellaneous Provisions) Act 1989.     (q)   Without prejudice to any
other provision of this Deed, the Collateral Agent shall be entitled to retain
this Deed and not to release any of the Security Assets if the Collateral Agent,
acting reasonably, considers that an amount paid to a Secured Party under a Loan
Document is capable of being avoided or otherwise set aside on the liquidation
or administration of the payer or otherwise, and any amount so paid will not be
considered to have been irrevocably paid for the purposes of this Deed.     (r)
  Unless the context otherwise requires, a reference to a Security Asset or any
type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

  (s)   A reference in a Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;     (ii)  
any right, money or property accruing, derived, incidental or offered at any
time by way of redemption, substitution, exchange, bonus or preference, under
option rights or otherwise;     (iii)   any right against any clearance system;
    (iv)   any Related Rights; and     (v)   any right under any custodian or
other agreement,

      in relation to that Charged Share.

4



--------------------------------------------------------------------------------



 



1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS
PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE
EXERCISE OF REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE,
IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN
THIS DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other

5



--------------------------------------------------------------------------------



 



      rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (c)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) does not affect the validity
or enforceability of this Security.

2.2   Charged Shares       The Chargor charges:

  (a)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Schedule 1 (Security Assets); and     (b)   (to the
extent that they are not the subject of a mortgage under sub-paragraph
(i) above) by way of a first fixed charge its interest in the Charged Shares.

3.   REPRESENTATIONS AND WARRANTIES   3.1   Nature of security       The Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or administration or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2   Charged Shares       The Chargor represents and warrants to each Secured
Party that:

  (a)   the Charged Shares are duly authorised, validly issued and fully paid;

6



--------------------------------------------------------------------------------



 



  (b)   the Charged Shares are not subject to any Security Interest, any option
to purchase or similar right (in each case other than as permitted by the Credit
Agreement);     (c)   it is the sole legal and beneficial owner of the Charged
Shares (save for any Charged Shares transferred to the Collateral Agent or its
nominee pursuant to this Deed);     (d)   the Charged Company is a company
incorporated with limited liability;     (e)   the constitutional documents of
the Charged Company do not and could not restrict or inhibit any transfer of
those shares on creation or enforcement of this Security; and     (f)   there
are no agreements in force which provide for the issue or allotment of, or grant
any person the right to call for the issue or allotment of, any share or loan
capital of the Charged Company (including any option or right of pre-emption or
conversion) (in each case other than as permitted by the Credit Agreement).

3.3   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.   5.   COVENANTS   5.1  
Certificated Charged Shares

  (a)   The Chargor must:

  (i)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and

7



--------------------------------------------------------------------------------



 



  (ii)   immediately take any action and execute and deliver to the Collateral
Agent any share transfer or other document which may be requested by the
Collateral Agent in order to enable the transferee to be registered as the owner
or otherwise obtain a legal title to that Charged Share; this includes:

  (1)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (2)   procuring that those share transfers are registered by the
Charged Company in which the Charged Shares are held in the share register of
the Charged Company and that share certificates in the name of the transferee
are delivered to the Collateral Agent.

  (b)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2   Changes to rights       The Chargor may not (except to the extent
permitted by the Credit Agreement and the Intercreditor Agreement) take or allow
the taking of any action on its behalf which may result in the rights attaching
to any of the Charged Shares being altered or further shares being issued.   5.3
  Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.     (b)   If the Chargor fails to do so,
the Collateral Agent may (at its discretion) pay those calls or other payments
on behalf of the Chargor. The Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

5.4   Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 793 of the Companies Act 2006) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.     (b)   The Chargor must promptly supply a copy to the
Collateral Agent of any information referred to in paragraph (a) above.     (c)
  It is acknowledged and agreed that notwithstanding anything to the contrary
contained in this Deed, the Chargor shall remain liable to observe and perform

8



--------------------------------------------------------------------------------



 



      all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.     (d)   No Secured Party will be required in any manner
to:

  (i)   perform or fulfil any obligation of the Chargor;     (ii)   make any
payment;     (iii)   make any enquiry as to the nature or sufficiency of any
payment received by it or the Chargor;     (iv)   present or file any claim or
take any other action to collect or enforce the payment of any amount; or    
(v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

    in respect of any Charged Share.   5.5   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

9



--------------------------------------------------------------------------------



 



  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor; or    
(ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.     (e)   Following the service of a notice by the Collateral Agent or
for so long as an Event of Default is continuing, the Collateral Agent or its
nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Charged Share, any person who
is the holder of any Charged Share or otherwise

      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.

  (f)   To the extent that the Charged Shares remain registered in the names of
the Chargor, the Chargor irrevocably appoints the Collateral Agent or its
nominee as its proxy to exercise all voting rights in respect of those Charged
Shares following the service of a notice by the Collateral Agent or so long as
an Event of Default is continuing.     (g)   The Chargor must indemnify the
Collateral Agent against any loss or liability incurred by the Collateral Agent
as a consequence of the Collateral Agent acting in respect of the Charged Shares
on the direction of the Chargor.

5.6   Custodian arrangements       The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

6.   WHEN SECURITY BECOMES ENFORCEABLE   6.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.

10



--------------------------------------------------------------------------------



 



6.2   Enforcement       After this Security has become enforceable, the
Collateral Agent may in its absolute discretion enforce all or any part of this
Security in any manner it sees fit or as the Required Lenders or the
Administrative Agent may direct.   7.   ENFORCEMENT OF SECURITY   7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

7.2   No liability as mortgagee in possession       Neither the Collateral Agent
nor any Receiver will be liable, by reason of entering into possession of a
Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

7.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).   7.4   Protection of third parties       No person (including a
purchaser) dealing with the Collateral Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or     (d)   how any money paid to the
Collateral Agent or to that Receiver is to be applied.

11



--------------------------------------------------------------------------------



 



7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   8.   RECEIVER   8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.

8.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.

12



--------------------------------------------------------------------------------



 



8.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law (including
under section 109(6) of the Act) will not apply.   8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

8.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.  
9.   POWERS OF RECEIVER   9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   9.3   Carry on business       A Receiver may carry
on any business of the Chargor in any manner he thinks fit.

13



--------------------------------------------------------------------------------



 



9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.   9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

9.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   9.8   Legal actions       A Receiver may bring,
prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   9.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   9.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   9.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   9.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.

14



--------------------------------------------------------------------------------



 



9.13   Protection of assets       A Receiver may do any act which the Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset, in each case as he thinks fit.   9.14   Other powers       A
Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party.

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 16.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Transaction Security or any judgment given in connection with
them, is or at any time may be subject.

12.   DELEGATION   12.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.

15



--------------------------------------------------------------------------------



 



12.2   Terms       Any such delegation may be made upon any terms (including
power to sub-delegate) which the Collateral Agent or any Receiver may think fit.
  12.3   Liability       Neither the Collateral Agent nor any Receiver will be
in any way liable or responsible to the Chargor for any loss or liability
arising from any act, default, omission or misconduct on the part of any
Delegate.   13.   FURTHER ASSURANCES       The Chargor must, at its own expense,
take whatever action the .Collateral Agent or a Receiver may, acting reasonably,
require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.   14.  
POWER OF ATTORNEY       Following the occurrence of an Event of Default which is
continuing or if the Chargor has failed to comply with an obligation under this
Deed, the Chargor, by way of security, irrevocably and severally appoints the
Collateral Agent and each Receiver to be its attorney to take any action which
the Chargor is obliged to take under this Deed. The Chargor ratifies and
confirms whatever any attorney does or purports to do under its appointment
under this Clause.

16



--------------------------------------------------------------------------------



 



15.   PRESERVATION OF SECURITY   15.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge in whole or in
part.   15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of the Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

15.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, administration, winding-up
or liquidation proceedings relative to any other Loan Party or any other person
before claiming from the Chargor under this Deed.

17



--------------------------------------------------------------------------------



 



15.5   Appropriations       Until all amounts which may be or become payable by
the Loan Parties under the Loan Documents have been irrevocably paid in full,
each Secured Party (or any trustee or agent on its behalf) may without affecting
the liability of the Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts; or     (b)   apply and enforce them in such manner and
order as it sees fit (whether against those amounts or otherwise; and     (c)  
hold in an interest-bearing suspense account any moneys received from the
Chargor or on account of the Chargor’s liability under this Deed.

15.6   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with any Secured Party (or any trustee or agent on
its behalf); or     (iv)   receive, claim or have the benefit of any payment,
distribution or security from or on account of any Loan Party, or exercise any
right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.   15.7  
Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party;     (b)   No prior
security held by any Secured Party (in its capacity as such or otherwise) over
any Security Asset will merge into this Security.

18



--------------------------------------------------------------------------------



 



15.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Term Loan Collateral Agent in accordance with the terms of the Term Loan
Documents, the Chargor’s obligations hereunder with respect to such delivery
shall be deemed satisfied by the delivery to the Term Loan Collateral Agent.  
15.9   Security held by Chargor       The Chargor may not, without the prior
consent of the Collateral Agent, hold any security from any other Loan Party in
respect of the Chargor’s liability under this Deed. The Chargor will hold any
security held by it in breach of this provision on trust for the Collateral
Agent.   16.   MISCELLANEOUS   16.1   Covenant to pay       The Chargor must pay
or discharge the Secured Obligations in the manner provided for in the Loan
Documents, including any liability in respect of further advances made under the
Credit Agreement.   16.2   Interest       If the Chargor fails to pay any sums
on the due date for payment of that sum the Chargor shall pay interest on such
sum (before and after any judgment and to the extent interest at a default rate
is not otherwise being paid on that sum) from the date of demand until the date
of payment calculated and compounded in accordance with the provisions of
Section 2.06(f) of the Credit Agreement.   16.3   Tacking       Each Lender must
perform its obligations under the Credit Agreement (including any obligation to
make available further advances).   16.4   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

19



--------------------------------------------------------------------------------



 



  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.   16.6   Notice of assignment  
    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.   16.7   Perpetuity period       The perpetuity
period for the trusts in this Deed is 125 years.   16.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount as the
Collateral Agent reasonable determines having taken into account advice obtained
by it from an independent investment or accountancy firm of national standing
selected by it. In each case, the parties agree that the method of valuation
provided for in this Deed shall constitute a commercially reasonable method of
valuation for the purposes of the Regulations.

17.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder.   18.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.

20



--------------------------------------------------------------------------------



 



19.   NOTICES   19.1   Communications in Writing       Each communication to be
made under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   19.2   Addresses       Any
notice or other communication herein required or permitted to be given to a
party to this Deed shall be sent to the relevant party’s address as set forth in
the Credit Agreement or any substitute address, fax number or department or
officer as the relevant party may notify to the Collateral Agent (or the
Collateral Agent may notify to the other parties, if a change is made by the
Collateral Agent) by not less than five business days’ notice.   19.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

19.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 19.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   19.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

20.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.

21



--------------------------------------------------------------------------------



 



21.   ENFORCEMENT   21.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. The
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

21.2   Service of process

  (a)   The Chargor appoints the Charged Company as its agent under this Deed
for service of process in any proceedings before the English courts in
connection with this Deed and will procure that the Charged Company accepts such
appointment.     (b)   If any person appointed as process agent under this
Clause is unable for any reason to so act, the Chargor must immediately (and in
any event within 14 days of such event taking place) appoint another agent on
terms acceptable to the Collateral Agent. Failing this, the Collateral Agent may
appoint another process agent for this purpose.     (c)   The Chargor agrees
that failure by a process agent to notify it of any process will not invalidate
the relevant proceedings.     (d)   This Subclause does not affect any other
method of service allowed by law.

21.3   Waiver of immunity       The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by a Secured
Party against it in relation to this Deed and to ensure that no such claim is
made on its behalf;

22



--------------------------------------------------------------------------------



 



  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (c)   waives all rights of
immunity in respect of it or its assets.

21.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

23



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
CHARGED SHARES

                              Name of             Name of Charged   nominee (if
any)
by whom shares   Class of shares   Number of Chargor   Company   are held   held
  shares held
Novelis Inc
  Novelis Europe
Holdings
Limited       Ordinary     165,631,965  
 
                   
Novelis Inc
  Novelis Europe
Holdings
Limited       Preferred     144,928,900  

24



--------------------------------------------------------------------------------



 



SIGNATORIES

         
Executed as a deed by
       
 
       
NOVELIS, INC. acting by
                    
  )
)                        Authorised signatory

25



--------------------------------------------------------------------------------



 



 
SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent
acting by authorised signatory:
                 Christopher Kelly Wall, Managing Director             

26



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
BANK OF AMERICA, N.A.
as Collateral Agent and Administrative Agent
and
THE COMPANIES LISTED IN SCHEDULE 1
as Original Chargors
 
SECURITY TRUST DEED

 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause   Page  
1.
  Definitions And Interpretation     1  
2.
  Trust For The Secured Parties     4  
3.
  Application Of Proceeds     4  
4.
  Collateral Agent’s Actions     5  
5.
  Resignation Of Collateral Agent     11  
6.
  Change Of Party     11  
7.
  Delegation And Additional Collateral Agents     12  
8.
  Taxes, Expenses And Indemnity     13  
9.
  Amendments And Releases     13  
10.
  Miscellaneous     14  
11.
  Remedies And Waivers, Partial Invalidity     14  
12.
  Notices      14  
13.
  Winding-Up Of Trust And Perpetuity Period     16  
14.
  Chargors     16  
15.
  Counterparts     17  
16.
  Governing Law     17  
17.
  Enforcement     17  
Schedule 1 Original Chargors
19  
Schedule 2 Form Of Agent Accession Undertaking
20  
Schedule 3 Schedule 3 Form Of Chargor Accession Undertaking
22  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN

(1)   BANK OF AMERICA, N.A., as agent and trustee for the Secured Parties (as
defined in the Credit Agreement defined below) (the Collateral Agent);   (2)  
BANK OF AMERICA, N.A., as administrative agent for the Secured Parties (each
defined in the Credit Agreement) (defined below) (the Administrative Agent); and
  (3)   THE COMPANIES LISTED IN SCHEDULE 1 as original chargors (the Original
Chargors).

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

Terms defined in the Credit Agreement (defined below) shall, unless otherwise
defined in this Deed, have the same meaning when used in this Deed and in
addition:
Additional Chargor means a member of the Group which enters into a Security
Document after the date of this Deed.
Agent Accession Undertaking means an undertaking in substantially the form set
out in Schedule 2.
Chargor means an Original Chargor and any Additional Chargor.
Chargor Accession Undertaking means an undertaking substantially in the form set
out in Schedule 3.
Credit Agreement means the term loan credit agreement dated on or about the date
of this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals Inc.
as Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.
English Guarantee and Security Agreement means the English law guarantee and
security agreement dated on or about the date of this Deed between Novelis UK,
Novelis Europe, Novelis Services and the Collateral Agent.
English Security over Accounts Agreement means each of (a) the English law
security over accounts agreement between Novelis Luxembourg and the Collateral
Agent; (b) the English law security over accounts agreement between Novelis
Switzerland and the Collateral Agent; (c) the English law security over accounts
agreement between Novelis Switzerland AG and the Collateral Agent; (d) the
English law security over accounts agreement between Novelis Italia and the
Collateral Agent; (e) the English law security over accounts agreement between
Novelis Foil France and the Collateral Agent; (f) the English law security over
accounts agreement between Novelis France and the Collateral Agent; (g) the
English law security over accounts agreement between Novelis Inc and the
Collateral Agent; and (h) the English law security over accounts agreement
between Novelis US and the Collateral Agent.

1



--------------------------------------------------------------------------------



 



English Security over Accounts and IP Agreement means the English law security
agreement dated on or about the date of this Deed between Novelis Germany and
the Collateral Agent.
English Security Documents means each of the English Guarantee and Security
Agreement, the English Security over Accounts and IP Agreement, the English
Security over Accounts Agreements and the English Share Mortgage.
English Share Mortgage means the English law share mortgage dated on or about
the date of this Deed between Novelis Inc and the Collateral Agent.
Group means Holdings, the Borrower and any of the Borrower’s Restricted
Subsidiaries.
Irish Guarantee and Security Agreement means the Irish law guarantee and
security agreement dated on or about the date of this Deed between Novelis
Ireland and the Collateral Agent.
Irish Security Documents means each of the Irish Guarantee and Security
Agreement and the Irish Share Charges.
Irish Share Charge means each of (a) the Irish law share charge in respect of
shares in Novelis Ireland dated on or about the date of this Deed between
Novelis UK and the Collateral Agent and (b) the Irish law share charge in
respect of shares in Novelis Ireland dated on or about the date of this Deed
between Novelis Europe and the Collateral Agent.
Outstanding Amount at any time in relation to a Secured Party means the
aggregate of the amounts which are owing, actually or contingently, at such time
by any Chargor to that Secured Party (other than to the Collateral Agent in its
capacity as collateral agent) under the Loan Documents, whether or not due.
Party means a party to this Deed.
Receiver means a receiver and manager or a receiver or, where permitted by law,
an administrative receiver of the whole or part of the Secured Property and that
term will include any appointee under a joint and/or several appointment, in
each case, appointed under any Security Document.
Secured Property means all the assets of the Chargors which from time to time
are, or are expressed to be, the subject of the Transaction Security.
Security Documents means (a) the English Security Documents, (b) the Irish
Security Documents and (c) any other document governed by English or Irish law
that evidences or creates any guarantee or any security over any asset of any
Chargor to guarantee or secure the Secured Obligations in favour of the
Collateral Agent and/or is designated a “Security Document” for the purposes of
this Deed by the Collateral Agent and the Chargors.

2



--------------------------------------------------------------------------------



 



Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.
Transaction Security means any guarantee or Security Interest created or
expressed to be created in favour of the Collateral Agent pursuant to the
Security Documents.
Trustee Acts means the Trustee Act 1925 the Trustee Act 2000 of England and
Wales and the Trustee Acts of Ireland.

1.2   Construction

         In this Deed:

  (i)   the rules of interpretation contained in Clause 1.2 (Interpretation) of
the Guarantee and Security Agreement shall apply to the construction of this
Deed, but as if references to the Credit Agreement were to this Deed; and    
(ii)   the Parties intend that this document shall take effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or to enjoy the benefit of any term of this
Deed.     (b)   Notwithstanding any term of this Deed, the consent of any person
who is not a Party is not required to rescind or vary this Deed at any time.

1.4   The Collateral Agent

The Collateral Agent is entitled to all of the rights and benefits of Article 10
of the Credit Agreement, and to the extent that Article 10 of the Credit
Agreement is inconsistent with the provisions of this Deed, the provisions of
Article 10 of the Credit Agreement shall prevail.

1.5   Conflict with the provisions of this Deed

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS
PROVIDED FOR IN THIS PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THE CREDIT AGREEMENT,

3



--------------------------------------------------------------------------------



 



INCLUDING SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.
WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE
TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS AND PROVISIONS
CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE PARTIES HERETO
THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ TOGETHER AND
CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER. IN
THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS
AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL CONTROL AND
GOVERN.

2.   TRUST FOR THE SECURED PARTIES

  (a)   The Collateral Agent declares that it shall hold the Transaction
Security on trust for those entities which are from time to time Secured
Parties, to the extent that such Transaction Security purports to guarantee or
secure the Secured Obligations.     (b)   Each of the Parties agrees that the
Collateral Agent shall have only those duties, obligations and responsibilities
expressly specified in this Deed or any other Loan Document (and no others shall
be implied).

3.   APPLICATION OF PROCEEDS

3.1   Order of Application

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of this
Deed to apply them at such times as the Collateral Agent sees fit, to the extent
permitted by applicable law (subject to the provisions of this Clause), in
accordance with the terms of the Loan Documents, but subject always to the terms
of the Intercreditor Agreement.     (b)   This Clause shall not prejudice the
right of any Secured Party to recover any shortfall from any Chargor.

3.2   Investment of Proceeds

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 3.1 (Order of Application) the Collateral Agent may, at
its discretion, hold all or part of those proceeds in an interest bearing
suspense or impersonal account(s) in the name of the Collateral Agent or the
Administrative Agent with such financial institution (including itself) for so
long as the Collateral Agent shall think fit or as the Required Lenders may
direct (the interest being credited to the relevant account) pending the
application from time to time of those monies at the Collateral Agent’s
discretion in accordance with the provisions of this Clause 3.

4



--------------------------------------------------------------------------------



 



3.3   Currency Conversion

  (a)   For the purpose of or pending the discharge of any of the Secured
Obligations the Collateral Agent may convert any moneys received or recovered by
the Collateral Agent from one currency to another, at the spot rate at which the
Collateral Agent is able to purchase the currency in which the Secured
Obligations are due with the amount received.

  (b)   The obligations of the Chargors to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

3.4   Permitted Deductions

The Collateral Agent shall be entitled (a) to set aside by way of reserve
amounts required to meet, and (b) to make and pay, any deductions (on account of
Taxes or otherwise), which it is or may be required by any applicable law to
make from any distribution or payment made by it under this Deed, and to pay all
Taxes which may be assessed against it in respect of any of the Secured
Property, or as a consequence of performing its duties, or by virtue of its
capacity as Collateral Agent under any of the Loan Documents or otherwise (other
than in connection with its remuneration for performing its duties under this
Deed).

3.5   Discharge of Secured Obligations

  (a)   Any payment to be made to the Lenders in respect of the Secured
Obligations by the Collateral Agent may be made to the Administrative Agent on
behalf of the Lenders and any payment so made shall be a good discharge to the
extent of that payment, to the Collateral Agent.

  (b)   The Collateral Agent is under no obligation to make payment to the
Administrative Agent under Clause 3.5(a) in the same currency as that in which
the relevant Lender’s Outstanding Amounts are denominated.

3.6   Sums received by Chargors

If any of the Chargors receives any sum which, pursuant to any of the Loan
Documents, should have been paid to the Collateral Agent or the Administrative
Agent, the relevant Chargor shall procure that such sum shall promptly be paid
to the Collateral Agent for application in accordance with this Clause and
pending such payment Novelis Europe shall procure that such sum shall be held by
that Chargor on trust for the Collateral Agent.

3.7   No Security Interest

No part of this Deed is intended to or shall create a registerable Security
Interest.

4.   COLLATERAL AGENT’S ACTIONS

4.1   Collateral Agent’s Instructions

        The Collateral Agent shall:

  (a)   except as otherwise provided, act in accordance with any instructions
given to it by the Administrative Agent and shall be entitled to assume that
(i) any instructions received by it from the Administrative Agent are duly given
by or on

5



--------------------------------------------------------------------------------



 



      behalf of the Required Lenders or, as the case may be, the Lenders in
accordance with the terms of the Loan Documents and (ii) unless it has received
actual notice of revocation, that any such instructions or directions have not
been revoked;

  (b)   if it receives any instructions or directions from the Administrative
Agent to take any action in relation to the Transaction Security, assume that
all applicable conditions under the Loan Documents for taking that action have
been satisfied;     (c)   be entitled to request instructions, or clarification
of any direction, from the Administrative Agent as to whether, and in what
manner, it should exercise or refrain from exercising any rights, powers and
discretions and the Collateral Agent may refrain from acting unless and until
those instructions or clarification are received by it; and     (d)   be
entitled to carry out all dealings with the Lenders through the Administrative
Agent and may give to the Administrative Agent any notice or other communication
required to be given by the Collateral Agent to the Lenders.

4.2   Collateral Agent’s Actions

        Subject to the provisions of this Clause 4:

  (a)   the Collateral Agent may in the absence of any instructions to the
contrary, take such action in the exercise of any of its powers and duties under
the Loan Documents which in its absolute discretion it considers to be for the
protection and benefit of all the Secured Parties; and

  (b)   at any time after receipt by the Collateral Agent of notice from the
Administrative Agent directing the Collateral Agent to exercise all or any of
its rights, remedies, powers or discretions under any of the Loan Documents to
enforce any Transaction Security, the Collateral Agent may, and shall if so
directed by the Administrative Agent take any action as in its sole discretion
it thinks fit to enforce the Transaction Security.

4.3   Collateral Agent’s Discretions

        The Collateral Agent may:

  (a)   assume, unless it has, in its capacity as Collateral Agent for the
Secured Parties, received actual notice to the contrary, that (a) no Default or
Event of Default has occurred and no Chargor is in breach of or default under
its obligations under any of the Loan Documents and (b) any right, power,
authority or discretion vested by any Loan Document in any person has not been
exercised;     (b)   engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts (whether obtained by the
Collateral Agent or by any other Secured Party) whose advice or services may at
any time seem necessary, expedient or desirable;     (c)   rely upon any
communication or document believed by it to be genuine and, as to any matters of
fact which might reasonably be expected to be within the

6



--------------------------------------------------------------------------------



 



      knowledge of a Secured Party or a Chargor, upon a certificate signed by or
on behalf of that person; and

  (d)   refrain from acting in accordance with the instructions of the
Administrative Agent (including bringing any legal action or proceeding arising
out of or in connection with the Loan Documents) until it has received any
indemnification and/or security that it may in its absolute discretion require
(whether by way of payment in advance or otherwise) for all costs, losses and
liabilities which it may incur in bringing such action or proceedings.

4.4   Collateral Agent’s Obligations

        The Collateral Agent shall promptly inform the Administrative Agent of:

  (a)   the contents of any notice or document received by it in its capacity as
Collateral Agent from any Chargor under any Loan Document; and     (b)   the
occurrence of any Event of Default or any default by a Chargor in the due
performance of or compliance with its obligations under any Loan Document of
which the Collateral Agent has received notice from any other party to this
Deed.

4.5   Excluded Secured Obligations

Notwithstanding anything to the contrary expressed or implied in this Deed or a
Security Document, the Collateral Agent shall not:

  (a)   be bound to enquire as to (i) the occurrence or otherwise of any Default
or Event of Default or (ii) the performance, default or any breach by a Chargor
of its obligations under any of the Loan Documents;     (b)   be bound to
account to any other Secured Party for any sum or the profit element of any sum
received by it for its own account;     (c)   be bound to disclose to any other
person (including any Secured Party) (i) any confidential information or
(ii) any other information if disclosure would or might in its reasonable
opinion constitute a breach of any law or be a breach of fiduciary duty;     (d)
  be under any obligations other than those which are specifically provided for
in the Loan Documents; or     (e)   have or be deemed to have any duty,
obligation or responsibility to, or relationship of trust or agency with, any
Chargor.

4.6   Exclusion of Collateral Agent’s Liability

Unless caused directly by its gross negligence or wilful misconduct the
Collateral Agent shall not accept responsibility or be liable for:

  (a)   the adequacy, accuracy and/or completeness of any information supplied
by the Collateral Agent or any other person in connection with the Loan
Documents or the transactions contemplated in the Loan Documents, or any other
agreement,

7



--------------------------------------------------------------------------------



 



      arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Loan Documents;

  (b)   the legality, validity, effectiveness, adequacy or enforceability of any
Loan Document or the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with any Loan Document or the Transaction Security;     (c)   any
losses to any person or any liability arising as a result of taking or
refraining from taking any action in relation to any of the Loan Documents or
the Transaction Security or otherwise;     (d)   the exercise of, or the failure
to exercise, any judgment, discretion or power given to it by or in connection
with any of the Loan Documents, the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Loan Documents or the Transaction
Security; or     (e)   any shortfall which arises on the enforcement of the
Transaction Security.

4.7   No Proceedings

No Party (other than the Collateral Agent) may take any proceedings against any
officer, employee or agent of the Collateral Agent in respect of any claim it
might have against the Collateral Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Security Document
and any officer, employee or agent of the Collateral Agent may rely on this
Clause subject to Clause 1.3 (Third Party Rights) and the provisions of the
Third Parties Act.

4.8   Own Responsibility

It is understood and agreed by each Secured Party at all times that that Secured
Party has itself been and will continue to be solely responsible for making its
own independent appraisal of and investigation into all risks arising under or
in connection with the Loan Documents including but not limited to:

  (a)   the financial condition, creditworthiness, condition, affairs, status
and nature of each of the Chargors;     (b)   the legality, validity,
effectiveness, adequacy and enforceability of each of the Loan Documents and the
Transaction Security and any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with the
Loan Documents or the Transaction Security;     (c)   whether that Secured Party
has recourse, and the nature and extent of that recourse, against any Chargor or
any other person or any of their respective assets under or in connection with
the Loan Documents, the transactions contemplated in the Loan Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Loan Documents;

8



--------------------------------------------------------------------------------



 



  (d)   the adequacy, accuracy and/or completeness of any information provided
by any person in connection with the Loan Documents, the transactions
contemplated in the Loan Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Loan Documents; and

  (e)   the right or title of any person in or to, or the value or sufficiency
of any part of the Secured Property, the priority of any of the Transaction
Security or the existence of any Security Interest affecting the Secured
Property,

and each Secured Party warrants to the Collateral Agent that it has not relied
on and will not at any time rely on the Collateral Agent in respect of any of
these matters.

4.9   No responsibility to perfect Transaction Security

The Collateral Agent shall not be liable for any failure to:

  (a)   require the deposit with it of any deed or document certifying,
representing or constituting the title of any Chargor to any of the Secured
Property;     (b)   obtain any licence, consent or other authority for the
execution, delivery, legality, validity, enforceability or admissibility in
evidence of any of the Loan Documents or the Transaction Security;     (c)  
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any applicable laws
in any jurisdiction or to give notice to any person of the execution of any of
the Loan Documents or of the Transaction Security;     (d)   take, or to require
any of the Chargors to take, any steps to perfect its title to any of the
Secured Property or to render the Transaction Security effective or to secure
the creation of any ancillary security under the laws of any jurisdiction; or  
  (e)   require any further assurances in relation to any Security Document.

4.10   Insurance by Collateral Agent

  (a)   The Collateral Agent shall not be under any obligation to insure any of
the Secured Property, to require any other person to maintain any insurance or
to verify any obligation to arrange or maintain insurance contained in the Loan
Documents. The Collateral Agent shall not be responsible for any loss which may
be suffered by any person as a result of the lack of or inadequacy of any such
insurance.     (b)   Where the Collateral Agent is named on any insurance policy
as an insured party, it shall not be responsible for any loss which may be
suffered by reason of, directly or indirectly, its failure to notify the
insurers of any material fact relating to the risk assumed by the insurers or
any other information of any kind, unless any Secured Party shall have requested
it to do so in writing and the Collateral Agent shall have failed to do so
within fourteen days after receipt of that request.

9



--------------------------------------------------------------------------------



 



4.11   Custodians and Nominees

The Collateral Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any assets of the trust as the Collateral
Agent may determine, including for the purpose of depositing with a custodian
this Deed or any document relating to the trust created under this Deed and the
Collateral Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this Deed or
be bound to supervise the proceedings or acts of any person.

4.12   Acceptance of Title

The Collateral Agent shall be entitled to accept without enquiry, and shall not
be obliged to investigate, such right and title as each of the Chargors may have
to any of the Secured Property and shall not be liable for or bound to require
the relevant Chargor to remedy any defect in its right or title.

4.13   Refrain from Illegality

The Collateral Agent may refrain from doing anything which in its opinion will
or may be contrary to any relevant law, directive or regulation of any
jurisdiction which would or might otherwise render it liable to any person, and
the Collateral Agent may do anything which is, in its opinion, necessary to
comply with any law, directive or regulation.

4.14   Business with the Chargors

The Collateral Agent may accept deposits from, lend money to, and generally
engage in any kind of banking or other business with any of the Chargors.

4.15   Powers Supplemental

The rights, powers and discretions conferred upon the Collateral Agent by this
Deed shall be supplemental to the Trustee Acts and in addition to any which may
be vested in the Collateral Agent by general law or otherwise.

4.16   Collateral Agent Separate

In acting as Collateral Agent for the Secured Parties, Bank of America, N.A.
shall be regarded as a separate entity from Bank of America, N.A. as
Administrative Agent, Lender and in any other capacity and any information
received in such other capacity shall not be regarded as having been given to
Bank of America, N.A. in its capacity as Collateral Agent unless actually
received by it in that capacity.

4.17   Disapplication

Section 1 of the Trustee Act 2000 shall not apply to the duties of the
Collateral Agent in relation to the trusts constituted by this Deed. Where there
are any inconsistencies between the Trustee Acts and the provisions of this
Deed, the provisions of this Deed shall, to the extent allowed by law, prevail
and, in the case of any inconsistency with the Trustee Act 2000, the provisions
of this Deed shall constitute a restriction or exclusion for the purposes of
that Act.

10



--------------------------------------------------------------------------------



 



5.   RESIGNATION OF COLLATERAL AGENT

5.1   Resignation of Collateral Agent

  (a)   The Collateral Agent may resign and a new Collateral Agent may be
appointed in accordance with the provisions of Section 10.07 of the Credit
Agreement.     (b)   The retiring Collateral Agent shall (at its own cost except
where it resigns pursuant to paragraph (d) below) make available to the
successor Collateral Agent such documents and records and provide such
assistance as the successor Collateral Agent may reasonably request for the
purposes of performing its functions as Collateral Agent under the Loan
Documents.     (c)   The Loan Parties party hereto will (at their own cost) take
such action and execute such documents as is required by the retiring Collateral
Agent so that the Transaction Security provides for effective and perfected
security in favour of any successor Collateral Agent.     (d)   The Required
Lenders may, by notice to the Collateral Agent, require it to resign in
accordance with the provisions of Section 10.07 of the Credit Agreement. In this
event, the Collateral Agent shall resign in accordance with the provisions of
Section 10.07 of the Credit Agreement.

6.   CHANGE OF PARTY

6.1   Assignment

No Party may assign any of its rights or transfer any of its obligations under
this Deed except as expressly contemplated by this Deed or as may be required by
law.

6.2   Change of Collateral Agent and Administrative Agent

Without prejudice to section 10.07 of the Credit Agreement, any person which is
appointed as the Collateral Agent or the Administrative Agent after the date of
this Deed, in each case in accordance with the provisions of Section 10.07 of
the Credit Agreement, shall execute and deliver to the Collateral Agent (or, if
appropriate the outgoing Collateral Agent) and the Administrative Agent (or, if
appropriate the outgoing Administrative Agent) an Agent Accession Undertaking
and, with effect from:

  (a)   the date of acceptance by both the Administrative Agent (or, if
appropriate the outgoing Administrative Agent) and the Collateral Agent (or, if
appropriate the outgoing Collateral Agent); and     (b)   subject to all
necessary steps having been taken to transfer and/or, as the case may be, retake
(and duly perfect, as required) the Transaction Security (including, without
limitation, delivery (and/or filing, as applicable) of all necessary corporate
authorities, legal opinions, notices, acknowledgements, certificates of
discharge, transfer certificates, share certificates or any other documents of
title):

  (i)   the outgoing Collateral Agent or Administrative Agent (as appropriate)
shall be discharged from further obligations under this Deed and their
respective rights against one another shall be cancelled (except in each case
for those rights which arose prior to such date, and in the case of the

11



--------------------------------------------------------------------------------



 



      Collateral Agent, its rights under Clause 4 (Collateral Agent’s Actions)
and Clause 8 (Taxes, Expenses and Indemnity); and

  (ii)   the replacement Collateral Agent or Administrative Agent (as
appropriate) shall assume the same obligations, and become entitled to the same
rights, as a Collateral Agent or Administrative Agent (as appropriate) under
this Deed as if it had been an original party to this Deed.

6.3   Additional Chargor

The Chargors shall procure that any Additional Chargor shall execute and deliver
to the Collateral Agent a Chargor Accession Undertaking and with effect from the
date of acceptance by the Collateral Agent, the Additional Chargor will become a
party to this Deed.

6.4   Credit Agreement

        The Parties acknowledge Section 10.15 of the Credit Agreement.

7.   DELEGATION AND ADDITIONAL COLLATERAL AGENTS

7.1   Delegation

  (a)   The Collateral Agent or any Receiver may delegate by power of attorney
or in any other manner to any person any right, power or discretion exercisable
by it under this Deed.     (b)   Any such delegation may be made upon any terms
(including power to sub-delegate) which the Collateral Agent or any Receiver may
think fit.     (c)   Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

7.2   Additional Collateral Agents

  (a)   The Collateral Agent may at any time appoint (and subsequently remove)
any person to act as a separate Collateral Agent or as a co-Collateral Agent
jointly with it (i) if it considers that appointment to be in the interests of
the Secured Parties or (ii) for the purposes of conforming to any legal
requirements, restrictions or conditions which the Collateral Agent deems to be
relevant or (iii) for obtaining or enforcing any judgment in any jurisdiction,
and the Collateral Agent shall give prior notice to Novelis Europe and the
Administrative Agent of any such appointment.     (b)   Any person so appointed
(subject to the terms of this Deed) shall have the rights, powers and
discretions (not exceeding those conferred on the Collateral Agent by this Deed)
and the duties and obligations as are conferred or imposed by the instrument of
appointment.     (c)   The remuneration the Collateral Agent may pay to any
person, and any costs and expenses incurred by that person in performing its
functions pursuant to that appointment shall, for the purposes of this Deed, be
treated as costs and expenses incurred by the Collateral Agent.

12



--------------------------------------------------------------------------------



 



8.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.15,
7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   And any amount due but
unpaid shall carry interest from the date of such demand until so reimbursed at
the rate and on the basis mentioned in Clause 10.3 (Interest).     (c)   The
Chargors shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Transaction Security or any judgment given in connection with
them, is or at any time may be subject.

9.    AMENDMENTS AND RELEASES

9.1   Amendments

  (a)   Unless the provisions of any Loan Document expressly provide otherwise,
the Collateral Agent may, if authorised pursuant to the terms of the Credit
Agreement, amend the terms of, waive any of the requirements of, or grant
consents under, this Deed or any of the Security Documents, any such amendment,
waiver or consent being binding on all the parties to this Deed and the
Collateral Agent shall be under no liability whatsoever in this respect.     (b)
  No new or additional obligations may be imposed upon the Collateral Agent or
the Administrative Agent without the consent of the Collateral Agent or, as the
case may be, the Administrative Agent.     (c)   Any amendment or waiver which
relates to the rights of the Collateral Agent or the Administrative Agent shall
not be effective without the consent of the Collateral Agent or the
Administrative Agent respectively.

9.2   Releases

       Upon a disposal of any of the Secured Property:

  (a)   pursuant to the enforcement of the Transaction Security by a Receiver or
the Collateral Agent; or     (b)   if that disposal is permitted under the Loan
Documents,

the Collateral Agent shall (at the sole cost of the Chargors) release that
property from the Transaction Security and is authorised to execute, without the
need for any further authority from the Secured Parties, any release of the
Transaction Security or other claim over that asset and to issue any
certificates of non-crystallisation of floating charges that may be required or
desirable.

13



--------------------------------------------------------------------------------



 



10.   MISCELLANEOUS

10.1   Secured Parties’ Information

The Secured Parties shall provide to the Administrative Agent, for transmission
to the Collateral Agent, such information as the Collateral Agent may reasonably
specify (through the Administrative Agent) as being necessary or desirable to
enable the Collateral Agent to perform its functions as Collateral Agent. Each
Secured Party (other than the Administrative Agent and the Collateral Agent)
shall deal with the Collateral Agent exclusively through the Administrative
Agent and shall not deal directly with the Collateral Agent.

10.2   Chargors’ Waiver

Each of the Chargors hereby waives, to the extent permitted under applicable
law, all rights it may otherwise have to require that the Transaction Security
be enforced in any particular order or manner or at any particular time or that
any sum received or recovered from any person, or by virtue of the enforcement
of any of the Transaction Security or any other security, which is capable of
being applied in or towards discharge of any of the Secured Obligations is so
applied.

10.3   Interest

If a Chargor fails to pay any sums on the due date for payment of that sum the
Chargor shall pay interest on such sum (before and after any judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) from
the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.

11.   REMEDIES AND WAIVERS, PARTIAL INVALIDITY

11.1   Remedies and Waivers

  (a)   No failure to exercise, or any delay in exercising, on the part of any
Secured Party, any right or remedy under this Deed shall operate as a waiver of
that right or remedy, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy.

  (b)   The rights and remedies provided in this Deed are cumulative and not
exclusive of any rights or remedies provided by law.

11.2   Partial Invalidity

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions of this Deed
nor of such provision under the laws of any other jurisdiction shall in any way
be affected or impaired thereby.

12.   NOTICES

12.1   Communications in Writing

Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

14



--------------------------------------------------------------------------------



 



12.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 12.2(b) or as set forth in the Credit Agreement or any substitute
address, fax number or department or officer as the relevant party may notify to
the Collateral Agent (or the Collateral Agent may notify to the other parties,
if a change is made by the Collateral Agent) by not less than five business
days’ notice.     (b)   For the purposes of Clause 12.2(a), the address of each
Chargor shall be:

Novelis Europe Holdings Limited
Latchford Locks Works
Thelwell Lane
Warrington
Cheshire
United Kingdom
Attention: David Sneddon
and with a copy to:
Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH
Switzerland
Attention: Legal Department

12.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

12.4   Notification of address and fax number

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 12.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

15



--------------------------------------------------------------------------------



 



12.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

13.   WINDING-UP OF TRUST AND PERPETUITY PERIOD   13.1   Winding up of Trust    
  If the Collateral Agent, with the approval of the Required Lenders, determines
that (a) all of the Secured Obligations and all other obligations secured by
each Security Document have been fully and finally discharged and (b) none of
the Secured Parties is under any commitment, obligation or liability (whether
actual or contingent) to make advances or provide other financial accommodation
to any Loan Party pursuant to the Loan Documents, the trusts set out in this
Deed shall be wound up. At that time the Collateral Agent shall, at the request
of and at the sole cost of the Chargors, release, without recourse or warranty,
all of the Transaction Security then held by it and the rights of the Collateral
Agent under each of the Security Documents, at which time each of the Collateral
Agent, the Administrative Agent, the Secured Parties and the Chargors shall be
released from their obligations under this Deed (save for those which arose
prior to such winding-up).   13.2   Perpetuity Period       The perpetuity
period for the trusts in this Deed is 125 years from the date of this Deed.  
14.   CHARGORS

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent or the Administrative Agent.     (b)   Each
Chargor irrevocably appoints Novelis Europe to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;     (ii)   to supply all information concerning itself to any Secured
Party; and     (iii)   to agree and sign all documents under or in connection
with this Deed without further reference to any Chargor; this includes any
amendment or waiver of this Deed which would otherwise have required the consent
of the Chargors.

  (c)   Novelis Europe hereby accepts the appointment under Clause 14(b).    
(d)   Any communication given to Novelis Europe in connection with this Deed
will be deemed to have been given also to the other Chargors.

16



--------------------------------------------------------------------------------



 



  (e)   The Collateral Agent may assume that any communication made by Novelis
Europe is made with the consent of each Chargor.

15.   COUNTERPARTS       This Deed may be executed in any number of counterparts
and all of those counterparts taken together shall be deemed to constitute one
and the same instrument.   16.   GOVERNING LAW       This Deed and any
non-contractual obligations arising out of or in connection with it are governed
by English law.   17.   ENFORCEMENT

17.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.     (b)   The English courts
are the most appropriate and convenient courts to settle any such dispute in
connection with this Deed, save that, if the Collateral Agent invokes the
jurisdiction of the New York courts in respect of any dispute, the New York
courts are the most appropriate and convenient courts to settle such dispute,
even if the jurisdiction of the English Courts has already been seised. Each
Chargor agrees not to argue to the contrary and waives objection to the
provisions of this clause on the grounds of inconvenient forum or otherwise in
relation to proceedings in connection with this Deed.     (c)   This Clause is
for the benefit of the Secured Parties only. To the extent allowed by law, a
Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

17.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

17



--------------------------------------------------------------------------------



 



17.3   Service of process       Without prejudice to any other mode of service
allowed under any relevant law, each Chargor (other than a Chargor incorporated
in England and Wales);

  (a)   irrevocably appoints Novelis Europe as its agent for service of process
in relation to any proceedings before the English courts in connection with this
Deed; and Novelis Europe hereby accepts such appointment.     (b)   agrees that
failure by a process agent to notify the relevant Chargor of the process will
not invalidate the proceedings concerned.     (c)   If any person appointed as
an agent for service of process is unable for any reason to act as agent for
service of process, each Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
agent for this purpose.     (d)   Each Chargor expressly agrees and consents to
the provisions of this Clause 17 and Clause 16 (Governing Law).

17.4   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.       THIS DEED has been executed and delivered
as a deed on the date stated at the beginning of this Deed.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
Original Chargors

(1)   NOVELIS INC. a corporation amalgamated under the Canada Business
Corporations Act (Novelis Inc).   (2)   NOVELIS UK LTD (registered number
00279596) with its registered office at Latchford Lock Works, Thelwell Lane,
Warrington, Cheshire, WA4 1NN (Novelis UK).   (3)   NOVELIS SERVICES LIMITED
(registered number 06628654) with its registered office at Latchford Lock Works,
Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis Services).   (4)   NOVELIS
EUROPE HOLDINGS LIMITED (registered number 05308334) with its registered office
at Latchford Lock Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis
Europe).   (5)   NOVELIS DEUTSCHLAND GMBH a limited liability company organized
under the laws of Germany, having its business address at Hannoversche Strasse
1, 37075 Goettingen, Germany which is registered in the commercial register at
the local court (Amtsgericht) of Göttingen under HRB 772 (Novelis Germany).  
(6)   NOVELIS ALUMINIUM HOLDING COMPANY (registered number 316911) with its
registered office at 25/28 North Wall Quay, Dublin 1, Ireland (Novelis Ireland).
  (7)   NOVELIS LUXEMBOURG S.A. a limited liability company organized under the
laws of Luxembourg, having its registered office address at Zone Industrielle
Riedgen, L-3451, Dudelange and is registered in the commercial and companies
register under number B19358 (Novelis Luxembourg).   (8)   NOVELIS SWITZERLAND
S.A. a limited liability company organized under the laws of Switzerland, having
its registered office at in registered office in Sierre, Switzerland under
CH-626.3.009.511-7 (Novelis Switzerland).   (9)   NOVELIS AG a limited liability
company organized under the laws of Switzerland, having its registered office at
in Küsnacht ZH, Switzerland under CH-020.3.001.551-5 (Novelis Switzerland AG).  
(10)   NOVELIS ITALIA SPA a limited liability company incorporated under the
laws of Italy, having its registered office at Bresso (Milano), Via Vittorio
Veneto 106 which is registered with the register of Companies of Milan and tax
code under no. 04598460964 (Novelis Italia).   (11)   NOVELIS FOIL FRANCE S.A.S.
A French “Société par actions simplifiée” with a share capital of EUR 8,198,725
Registered office: Le Moulin à Papier 27 250 Rugles, France Registered with the
Trade and Companies Registry of Evreux under number 414 870 121 (Novelis Foil
France).   (12)   NOVELIS PAE S.A.S. a French Société par actions simplifiée
with a share capital of EUR 4,040,000 Registered office: 725 rue Aristide Bergès
— 38340 VOREPPE, France, Registered with the Trade and Companies Registry of
Grenoble under number 421 528 555 (Novelis France).

19



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of Agent accession undertaking

  To:   [Insert full name of current Collateral Agent][, for itself and on
behalf of the Finance Parties] (as such term is defined in the Security Trust
Deed (as defined below)); and   [Insert full name of current Administrative
Agent][, for itself and on behalf of the Finance Parties] (as such term is
defined in the Security Trust Deed (as defined below)).

THIS UNDERTAKING is made on [date] by [new Collateral Agent / Administrative
Agent] (the Acceding Agent) in relation to the Security Trust Deed (the Security
Trust Deed) dated [•], between, inter alios, [•] as current Collateral Agent,
the Secured Parties named therein. Terms defined in the Security Trust Deed
shall bear the same meanings when used in this Undertaking.
In consideration of the Acceding Agent being accepted for the purposes of the
Security Trust Deed, the Acceding Agent hereby confirms that, as from [date], it
intends to be party to the Security Trust Deed as [the Collateral Agent]/[the
Administrative Agent], undertakes to perform all the obligations expressed in
the Security Trust Deed to be assumed by [the Collateral Agent]/[the
Administrative Agent] and agrees that it shall be bound by all the provisions of
the Security Trust Deed, as if it had been an original party to the Security
Trust Deed.
This Undertaking shall be governed by and construed in accordance with English
law.
THIS UNDERTAKING has been entered into on the date stated above.
Acceding [Collateral Agent]/[Administrative Agent ]
By:
Address for Notices:
Fax:
For attention of

20



--------------------------------------------------------------------------------



 



Accepted and agreed by:
 
For and on behalf of [Collateral Agent]
By:
Date:
 
For and on behalf of [Collateral Agent / Administrative Agent]
By:
Date:

21



--------------------------------------------------------------------------------



 



SCHEDULE 3 SCHEDULE 3
Form of Chargor Accession Undertaking

  To: [Agent] as Collateral Agent

  From: [The Company] and [Proposed Additional Chargor]

  Date: [    ]

Security Trust Deed
dated [    ], 2010 (the Security Trust Deed)

    We refer to the Security Trust Deed. This is a Chargor Accession
Undertaking.

1.   [Name of company] of [address/registered office] (the Additional Chargor)
agrees to become a party under the Security Trust Deed and to be bound by the
terms of the Security Trust Deed as an Additional Chargor.   2.   With effect
from the date of this Deed:   (a)   the Additional Chargor will become a party
to the Security Trust Deed as a Chargor;   (b)   the Additional Chargor will be
bound by all the terms of the Security Trust Deed which are expressed to be
binding on a Chargor;   (c)   the Security Trust Deed will be read and construed
for all purposes as if the Additional Chargor had been an original party in the
capacity of a Chargor;   (d)   any reference in the Security Trust Deed to “this
Deed” and similar phrases will include this Chargor Accession Undertaking; and  
(e)   Novelis Europe, for itself and as agent for each of the Chargors, agrees
to all matters provided for in this Chargor Accession Undertaking.   3.   It is
intended that this document takes effect as a deed notwithstanding the fact that
a party may only execute this document under hand.   4.   This Chargor Accession
Undertaking has been executed and delivered as a deed on the date stated at the
beginning of this Chargor Accession Undertaking and is governed by English law.

22



--------------------------------------------------------------------------------



 



The Additional Chargor

             
Executed as a deed by
    )                                              Director
[   ]
    )      
acting by
    )      
and
    )                                              Director/Secretary
Chargors
           
Executed as a deed by
    )      
NOVELIS EUROPE
    )                                             Director
(for itself and as agent for each
    )      
of the Chargors party to
    )      
the Security Trust Deed
    )      
referred to in this Deed)
    )                                              Director/Secretary
acting by
    )      

The Collateral Agent
[   ]
By:

23



--------------------------------------------------------------------------------



 



SIGNATORIES (SECURITY TRUST DEED)

           
SIGNED as a Deed by


  )                                             Attorney
NOVELIS UK LTD acting by its duly
  )      
appointed attorney in the presence of a witness:
  )      

  )      

      ______________________   Signature of witness       ______________________
  Name of witness       ______________________   Address of witness      
______________________           ______________________          
______________________   Occupation of witness

             
SIGNED as a Deed by


    )                                             Attorney
NOVELIS SERVICES LIMITED
    )      
acting by its duly appointed attorney in the presence
    )      
of a witness:
    )      

      ______________________   Signature of witness       ______________________
  Name of witness       ______________________   Address of witness      
______________________           ______________________          
______________________   Occupation of witness      

24



--------------------------------------------------------------------------------



 



             
SIGNED as a Deed by


    )    
NOVELIS EUROPE HOLDINGS LIMITED acting
    )                                             Attorney
by its duly appointed attorney in the
    )      
presence of a witness:
    )      

      ______________________   Signature of witness       ______________________
  Name of witness       ______________________   Address of witness      
______________________           ______________________          
______________________   Occupation of witness

             
Executed as a Deed by


    )                                              Managing Director
NOVELIS DEUTSCHLAND GMBH
acting by                                         
   
)      

25



--------------------------------------------------------------------------------



 



             
SIGNED and Delivered as a Deed by
    )    
duly appointed attorney for and on behalf of
    )                                             Attorney
NOVELIS ALUMINIUM HOLDING COMPANY in the
    )      
presence of a witness:
    )      

      ______________________   Signature of witness       ______________________
  Name of witness       ______________________   Address of witness      
______________________           ______________________          
_______________________   Occupation of witness

             
Executed as a Deed by


       
NOVELIS, INC. acting by

    )                                         Authorised signatory
                                        )      

Executed as a Deed by the Chargor
acting by its duly appointed attorney

          NOVELIS LUXEMBOURG S.A.
    By:             Title:      

26



--------------------------------------------------------------------------------



 



         

         
Signed, Sealed and Delivered as a Deed
)                                             
by duly appointed attorney
)    
For and on behalf of
)                                             
NOVELIS SWITZERLAND S.A.
)      
 
       
Signed, Sealed and Delivered as a Deed
)                                             
by duly appointed attorney
)    
For and on behalf of
)                                             
NOVELIS AG
)      
 
       
Signed, Sealed and Delivered as a Deed
)                                             Attorney
by duly appointed attorney
)    
For and on behalf of
)                                             Attorney
NOVELIS ITALIA SPA
)      
 
       
Signed, Sealed and Delivered as a Deed
)    
by duly appointed attorney
)                                             Attorney
For and on behalf of
)      
NOVELIS FOIL FRANCE S.A.S.
)      
 
       
Signed, Sealed and Delivered as a Deed
)    
by duly appointed attorney
)                                             Attorney
For and on behalf of
)      
NOVELIS PAE S.A.S.
)      

27



--------------------------------------------------------------------------------



 



     
SIGNED as a deed by
   
BANK OF AMERICA, N.A.
   
in its capacity as Collateral Agent
acting by authorised signatory:


    
 
   
Christopher Kelly Wall, Managing Director
   

28



--------------------------------------------------------------------------------



 



     
SIGNED as a deed by
   
BANK OF AMERICA, N.A.
   
in its capacity as Administrative Agent
acting by authorised signatory:


    
 
   
Christopher Kelly Wall, Managing Director
   

29



--------------------------------------------------------------------------------



 



EXECUTION COPY
Dated __ December 2010
Between
NOVELIS UK LTD
NOVELIS SERVICES LIMITED
NOVELIS EUROPE HOLDINGS LIMITED
as Original Chargors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
GUARANTEE AND SECURITY AGREEMENT
 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC.,
4260856 CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS CORPORATION,
NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH AMERICA HOLDINGS LLC,
ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS EUROPE HOLDINGS LIMITED, NOVELIS UK
LTD., NOVELIS SERVICES LIMITED, NOVELIS DEUTSCHLAND GMBH, NOVELIS AG, NOVELIS
SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS ALUMINUM HOLDING COMPANY, NOVELIS
DO BRASIL LTDA., NOVELIS LUXEMBOURG S.A., NOVELIS PAE, NOVELIS MADEIRA
UNIPESSOAL, LDA, AV METALS INC. (“HOLDINGS”), THE OTHER SUBSIDIARIES OF HOLDINGS
FROM TIME TO TIME PARTY THERETO, BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT
FOR THE REVOLVING CREDIT LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT),
BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BANK OF AMERICA, N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED
PARTIES (AS DEFINED IN THE INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS
WHICH MAY BE OR BECOME PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO
TIME. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL.
Skadden, Arps, Slate, Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause Page  
1. INTERPRETATION
    1  
2. GUARANTEE
    7  
3. CREATION OF SECURITY
    10  
4. REPRESENTATIONS — GENERAL
    15  
5. RESTRICTIONS ON DEALINGS
    16  
6. LAND
    16  
7. INVESTMENTS
    20  
8. INTELLECTUAL PROPERTY
    24  
9. ACCOUNTS
    25  
10. RELEVANT CONTRACTS
    28  
11. PLANT AND MACHINERY
    29  
12. WHEN SECURITY BECOMES ENFORCEABLE
    30  
13. ENFORCEMENT OF SECURITY
    31  
14. ADMINISTRATOR
    32  
15. RECEIVER
    32  
16. POWERS OF RECEIVER
    34  
17. APPLICATION OF PROCEEDS
    36  
18. TAXES, EXPENSES AND INDEMNITY
    36  
19. DELEGATION
    36  
20. FURTHER ASSURANCES
    37  
21. POWER OF ATTORNEY
    37  
22. PRESERVATION OF SECURITY
    37  
23. MISCELLANEOUS
    40  
24. LOAN PARTIES
    41  
25. RELEASE
    42  
26. COUNTERPARTS
    42  
27. NOTICES
    42  
28. GOVERNING LAW
    43  
29. ENFORCEMENT
    43  
SCHEDULE 1 Security Assets
    45  
PART 1 Real Property
    45  
PART 2 Charged Shares
    46  
PART 3 Specific Plant and Machinery
    46  
PART 4 Security Contracts
    46  
PART 5 Specific Intellectual Property
    48  
PART 6 Security Accounts
    48  
SCHEDULE 2 Forms of Letter for Security Accounts
    51  
PART 1 Notice to Account Bank
    51  
PART 2 Acknowledgement of Account Bank
    54  
PART 3 Letter for Operation of Security Accounts
    56  
SCHEDULE 3 Forms of Letter for Insurance Policies
    58  
PART 1 Form of Notice of Assignment
    58  
PART 2 Form of Letter of Undertaking
    61  
SCHEDULE 4 Forms of Letter for Primary Contracts
    63  
PART 1 Notice to Counterparty
    63  

ii



--------------------------------------------------------------------------------



 



          Clause Page  
PART 2 Acknowledgement of Counterparty
    65  
SCHEDULE 5 Form of Deed of Accession
    67  
PART 1 Real Property
    69  
PART 2 Charged Shares
    69  
PART 3 Specific Plant and Machinery
    69  
PART 4 Security Contracts
    69  
PART 5 Specific Intellectual Property
    69  
PART 6 Security Accounts
    70  

iii



--------------------------------------------------------------------------------



 



THIS DEED is dated __ December 2010
BETWEEN:

(1)   NOVELIS UK LTD (registered number 00279596) with its registered office at
Latchford Lock Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (Novelis UK);
  (2)   NOVELIS SERVICES LIMITED (registered number 06628654) with its
registered office at Latchford Lock Works, Thelwell Lane, Warrington, Cheshire,
WA4 1NN (Novelis Services);   (3)   NOVELIS EUROPE HOLDINGS LIMITED (registered
number 05308334) with its registered office at Latchford Lock Works, Thelwell
Lane, Warrington, Cheshire, WA4 1NN (Novelis Europe and together with Novelis UK
and Novelis Services, the Original Chargors); and   (4)   BANK OF AMERICA, N.A.
as agent and trustee for the Secured Parties (as defined in the Credit Agreement
(defined below)) (the Collateral Agent).

BACKGROUND:

(A)   Each Chargor enters into this Deed in connection with the Credit
Agreement.   (B)   It is intended that this document takes effect as a deed
notwithstanding the fact that a Party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including its
Recitals):       Account Bank means a bank with whom a Security Account is
maintained.       Act means the Law of Property Act 1925.       Acquisition
Document means in relation to any Chargor, any agreement under which it acquires
or disposes of a business or part of a business (either by share or asset sale)
and under which the aggregate outstanding consideration payable to such Chargor
and, as applicable, other members of the Group at any time is in excess of
£250,000.       Additional Chargor means a member of the Group which becomes a
Chargor by executing a Deed of Accession.       Administrator means any
administrator appointed in respect of any Chargor (whether by the Collateral
Agent, or a court or otherwise).       Cash Management Document means in
relation to any Chargor, any agreement between two or more members of the Group
to which it is a party that provides for any cash pooling, set-off or netting
arrangement, including the European Cash Pooling Arrangements.       Chargor
means an Original Chargor and any Additional Chargor.

1



--------------------------------------------------------------------------------



 



    Charged Shares means all shares in any member of the Group incorporated in
England and Wales from time to time issued to a Chargor or held by any nominee
on its behalf.       Charged Company means each member of the Group from time to
time whose shares are subject to the Security under this Deed.       Credit
Agreement means the term loan credit agreement dated on or about the date of
this Deed between, amongst others, Novelis Inc., as Borrower, AV Metals Inc. as
Holdings, the other Guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent.       Deed of Accession means a deed
substantially in the form of Schedule 5 (Form of Deed of Accession).      
Excluded Leasehold Property means in relation to any Chargor, the leasehold
property specified in Part 1B of Schedule 1 (Security Assets) opposite its name.
      Excluded Real Property means in relation to any Chargor:

  (a)   the freehold property specified in Part 1B of Schedule 1 (Security
Assets) opposite its name;     (b)   its Excluded Leasehold Property; and    
(c)   any real property acquired by that Chargor after the date of this Deed
which that Chargor and the Collateral Agent have designated an Excluded Real
Property.

    Fixtures means all fixtures and fittings (including trade fixtures and
fittings) and fixed plant and machinery included in a Chargor’s Mortgaged
Property.       Group means Holdings, the Borrower and any of the Borrower’s
Restricted Subsidiaries.       Intercompany Document means in relation to any
Chargor, any note or loan agreement with any other member of the Group under
which the aggregate outstanding amount payable to such Chargor is in excess of
£250,000.       Intercreditor Agreement means the intercreditor agreement dated
on or about the date of this Deed and entered into between, amongst others,
Novelis Inc. and the Collateral Agent.       Investments means:

  (a)   the Charged Shares; and     (b)   all other shares, stocks, debentures,
bonds, warrants, coupons and other securities and investments,

    which a Chargor purports to mortgage or charge under this Deed.      
Mortgaged Property means all freehold and leasehold property which a Chargor
purports to mortgage or charge under this Deed.       Original Property means
any freehold or leasehold property specified in Part 1A of Schedule 1 (Security
Assets).

2



--------------------------------------------------------------------------------



 



    Party means a party to this Deed.       Plant and Machinery means any plant,
machinery, computers, office equipment or vehicles which a Chargor purports to
mortgage or charge under this Deed.       Premises means all buildings and
erections included in a Chargor’s Mortgaged Property.       Primary Contract
means in relation to any Chargor:

  (a)   any agreement specified in Part 4A of Schedule 1 (Security Assets)
opposite its name or in part 4A of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Primary Contract;     (c)   any Acquisition Document;     (d)   any
Cash Management Document;     (e)   any Hedging Agreement;     (f)   any
Intercompany Document;     (g)   any letter of credit issued in its favour under
which the aggregate consideration payable at anytime is in excess of £250,000;
and     (h)   any bill of exchange or other negotiable instrument held by it for
an amount in excess of £250,000.

    Receiver means an administrative receiver, a receiver and manager or a
receiver, in each case, appointed under this Deed and that term will include any
appointee under a joint and/or several appointment.       Related Rights means
in relation to any Investment:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any agreement for sale, option or lease in respect of that asset;
and     (c)   all rights, benefits, claims, contracts, warranties, remedies,
security indemnities or covenants for title in respect of that asset.

    Report on Title means any report or certificate on title on the Mortgaged
Property provided to the Collateral Agent, together with confirmation from the
provider of that Report that it can be relied upon by the Secured Parties.      
Revolving Credit Release Date has the meaning given to Discharge of Revolving
Credit Secured Obligations in the Intercreditor Agreement.       Revolving
Credit Security Agreement means the guarantee and security agreement dated on or
about the date of this Deed between the Chargors and the Revolving Credit
Collateral Agent.

3



--------------------------------------------------------------------------------



 



    Secondary Contract means in relation to any Chargor:

  (a)   any agreement specified in Part 4B of Schedule 1 (Security Assets)
opposite its name or in part 4B of the schedule to any Deed of Accession by
which it became party to this Deed;     (b)   any other agreement to which that
Chargor is a party and which that Chargor and the Collateral Agent have
designated a Secondary Contract; and     (c)   any other agreement (other than a
Primary Contract) entered into after the date of this Deed under which the
aggregate consideration payable at anytime is in excess of £250,000.

    Security means any Security Interest created, evidenced or conferred by or
under this Deed or any Deed of Accession.       Security Account means in
relation to any Chargor:

  (a)   any account specified in Part 6 of Schedule 1 (Security Assets) opposite
its name or in part 6 of the schedule to any Deed of Accession by which it
became party to this Deed;     (b)   any other account which it purports to
charge under this Deed; and     (c)   in each case, any replacement account or
subdivision or sub account of any such account.

    Security Assets means any and all assets of each Chargor that are the
subject of this Security.

    Security Contracts means in relation to any Chargor, its Primary Contracts
and its Secondary Contracts.

    Security Interest means any mortgage, pledge, lien, charge (fixed or
floating), assignment, hypothecation, set-off or trust arrangement for the
purpose of creating security, reservation of title or security interest or any
other agreement or arrangement having a similar effect.

    Security Period means the period beginning on the date of this Deed and
ending on the Term Loan Release Date.

    Security Trust Deed means the Security Trust Deed dated on or about the date
of this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the Original Chargors.       Term Loan Release Date has
the meaning given to Discharge of Term Loan Secured Obligations in the
Intercreditor Agreement.       Territory means England and Wales.   1.2  
Construction

  (a)   capitalised terms defined in the Credit Agreement have, unless expressly
defined in this Deed, the same meaning in this Deed.

4



--------------------------------------------------------------------------------



 



  (b)   an agreement includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);     (c)  
an amendment includes any amendment, supplement, variation, waiver, novation,
modification, replacement or restatement (however fundamental) and amend and
amended shall be construed accordingly;     (d)   assets includes properties,
assets, businesses, undertakings, revenues and rights of every kind (including
uncalled share capital), present or future, actual or contingent, and any
interest in any of the above;     (e)   a consent includes an authorisation,
permit, approval, consent, exemption, licence, order, filing, registration,
recording, notarisation, permission or waiver;     (f)   references to an Event
of Default being continuing means that such Event of Default has occurred or
arisen and has not been expressly waived in writing by the by the Collateral
Agent or Administrative Agent (as appropriate);     (g)   a disposal includes
any sale, transfer, grant, lease, licence or other disposal, whether voluntary
or involuntary and dispose will be construed accordingly;     (h)   including
means including without limitation and includes and included shall be construed
accordingly;     (i)   indebtedness includes any obligation (whether incurred as
principal, guarantor or surety and whether present or future, actual or
contingent) for the payment or repayment of money;     (j)   losses includes
losses, actions, damages, payments, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind and loss
shall be construed accordingly;     (k)   a person includes any individual,
trust, firm, fund, company, corporation, partnership, joint venture, government,
state or agency of a state or any undertaking or other association (whether or
not having separate legal personality) or any two or more of the foregoing; and
    (l)   a regulation includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.     (m)   In this Deed, unless a contrary intention
appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

5



--------------------------------------------------------------------------------



 



  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed;     (vi)   references to “with full title guarantee” are to be construed
as provided for in the Law of Property (Miscellaneous Provisions) Act 1994; and
    (vii)   words imparting the singular include the plural and vice versa.

  (n)   The term:         certificated has the meaning given to it in the
Uncertificated Securities Regulations 2001; and         clearance system means a
person whose business is or includes the provision of clearance services or
security accounts or any nominee or depository for that person.     (o)   Any
covenant of a Chargor under this Deed (other than a payment obligation) remains
in force during the Security Period and is given for the benefit of each Secured
Party.     (p)   The terms of the other Loan Documents and of any side letters
between any Parties in relation to any Loan Document (as the case may be) are
incorporated in this Deed to the extent required to ensure that any purported
disposition of any freehold or leasehold property contained in this Deed is a
valid disposition in accordance with section 2(1) of the Law of Property
(Miscellaneous Provisions) Act 1989.     (q)   Without prejudice to any other
provision of this Deed, the Collateral Agent shall be entitled to retain this
Deed and not to release any of the Security Assets if the Collateral Agent,
acting reasonably, considers that an amount paid to a Secured Party under a Loan
Document is capable of being avoided or otherwise set aside on the liquidation
or administration of the payer or otherwise, and any amount so paid will not be
considered to have been irrevocably paid for the purposes of this Deed.     (r)
  Unless the context otherwise requires, a reference to a Security Asset or any
type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

6



--------------------------------------------------------------------------------



 



1.3   Third Party Rights

  (a)   Unless expressly provided to the contrary in this Deed, a person who is
not a party to this Deed may not enforce any of its terms under the Contracts
(Rights of Third Parties) Act 1999.     (b)   Notwithstanding any term of this
Deed, the consent of any third party is not required to rescind, vary, amend or
terminate this Deed at any time.

1.4   Conflict with the provisions of this Deed.       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS DEED AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS PARAGRAPH,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT AGREEMENT, INCLUDING
SECTION 10.19 THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF REMEDIES BY
COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT OF A DIRECT
CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND THE TERMS
AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION OF THE
PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE READ
TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH
EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE
RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT SHALL
CONTROL AND GOVERN.   2.   GUARANTEE   2.1   Guarantee       Each Chargor
irrevocably and unconditionally jointly and severally:

  (a)   guarantees as principal obligor to each Secured Party due and punctual
performance by each Loan Party of all of the Secured Obligations now or in the
future due, owing or incurred by such Loan Party;     (b)   undertakes with each
Secured Party that whenever another Loan Party does not pay or discharge any
Secured Obligation now or in the future due, owing or incurred by that Loan
Party, it shall immediately on the Collateral Agent’s written demand pay or
discharge such Secured Obligation as if it was the principal obligor; and

7



--------------------------------------------------------------------------------



 



  (c)   indemnifies each Secured Party immediately on written demand against any
cost, loss or liability suffered by the Collateral Agent or other Secured Party
if any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which the Collateral Agent or such other Secured Party would otherwise have been
entitled to recover.

2.2   Continuing Guarantee       This guarantee is a continuing guarantee and
will extend to the ultimate balance of sums payable by any Loan Party under the
Loan Documents, regardless of any intermediate payment or discharge in whole or
in part.   2.3   Reinstatement       If any payment by a Loan Party or any
discharge given by the Collateral Agent or other Secured Party (whether in
respect of the obligations of any Loan Party or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

  (a)   the liability of each Chargor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and     (b)   the Collateral
Agent and each other Secured Party shall be entitled to recover the value or
amount of that security or payment from each Chargor, as if the payment,
discharge, avoidance or reduction had not occurred.

2.4   Waiver of defences       The obligations of each Chargor under this Clause
will not be affected by an act, omission, matter or thing which, but for this
Clause, would reduce, release or prejudice any of its obligations under this
Clause (without limitation and whether or not known to it or any Secured Party)
including:

  (a)   any time, waiver or consent granted to, or composition with, any Chargor
or other person;     (b)   the release of any other Chargor or any other person
under the terms of any composition or arrangement with any creditor of any
member of the Group;     (c)   the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Chargor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;     (d)   any incapacity or lack of power, authority or legal
personality of or dissolution or change in the members or status of a Chargor or
any other person;     (e)   any amendment, novation, supplement, extension
(whether of maturity or otherwise) or restatement (in each case, however
fundamental and of whatsoever nature) or replacement of a Loan Document or any
other document or security;     (f)   any unenforceability, illegality or
invalidity of any obligation of any person under any Loan Document or any other
document or security; or

8



--------------------------------------------------------------------------------



 



  (g)   any insolvency or similar proceedings.

2.5   Demands

  (a)   The making of one demand under Clause 2.1 (Guarantee) shall not preclude
the Collateral Agent from making any further demands.     (b)   Any delay of the
Collateral Agent in making a demand under Clause 2.1 (Guarantee) shall not be
treated as a waiver of its rights to make such demand.

2.6   Chargor Intent

    Without prejudice to the generality of Clause 2.4 (Waiver of Defences), each
Chargor expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Loan Documents and/or any facility or amount made
available under any of the Loan Documents for the purposes of or in connection
with any of the following: business acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.   2.7   Immediate recourse       Each Chargor waives any
right it may have of first requiring the Collateral Agent or any other Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming from
that Chargor under this Clause. This waiver applies irrespective of any law or
any provision of a Loan Document to the contrary.   2.8   Deferral of Chargors’
rights

  (a)   Until all amounts which may be or become payable by the Loan Parties
under or in connection with the Loan Documents have been irrevocably paid in
full and unless the Collateral Agent otherwise directs (in which case it shall
take such action as it is directed), no Chargor will exercise any rights which
it may have by reason of performance by it of its obligations under the Loan
Documents:

  (i)   to be indemnified by a Loan Party;     (ii)   to claim any contribution
from any other Chargor of any Loan Party’s obligations under the Loan Documents;
and/or     (iii)   to take the benefit (in whole or in part and whether by way
of subrogation or otherwise) of any rights of any Secured Party under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by any Secured Party.

  (b)   If a Chargor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Loan Parties under or in connection with the Loan Documents to be
repaid in

9



--------------------------------------------------------------------------------



 



      full on trust for the Secured Parties and shall promptly pay or transfer
the same to the Collateral Agent or as the Collateral Agent may direct.

2.9   Additional security       This guarantee is in addition to and is not in
any way prejudiced by any other guarantee or security now or subsequently held
by any Secured Party.   2.10   Credit Agreement       The provisions of
Sections 2.06(f), 2.12 (with respect to Taxes), 2.15, 2.23 and 7.10 of the
Credit Agreement are hereby incorporated, mutatis mutandi, and shall apply to
this Deed, the Chargors, the Lenders, the Collateral Agent and the
Administrative Agent as if set forth herein.   3.   CREATION OF SECURITY   3.1  
General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent;     (ii)   is security for
the payment, discharge and performance of all the Secured Obligations; and    
(iii)   is made with full title guarantee in accordance with the Law of Property
(Miscellaneous Provisions) Act 1994.

  (b)   If a Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;     (ii)  
unless the Collateral Agent otherwise requires, the Chargor must, and each other
Chargor must ensure that the Chargor will, use all reasonable endeavours to
obtain the consent as soon as practicable; and     (iii)   the Chargor must
promptly supply to the Collateral Agent a copy of the consent obtained by it.

  (c)   Each Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause or otherwise mortgaged, charged, assigned or otherwise granted to
it under this Deed (or any other document in connection herewith) and all other
rights, powers and discretions granted to or conferred upon the Collateral Agent
under this Deed or the other Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed.     (d)   The fact that no or incomplete details of any Security
Asset are inserted in Schedule 1 (Security Assets) or in the schedule to any
Deed of Accession (if any)

10



--------------------------------------------------------------------------------



 



      by which any Chargor became party to this Deed does not affect the
validity or enforceability of this Security.

3.2   Land

  (a)   Each Chargor charges:

  (i)   by way of a legal mortgage all estates or interests in any freehold or
leasehold property owned by it (save for the Excluded Real Property) and all
rights under any licence or other agreement or document which gives that Chargor
a right to occupy or use property; this includes any specified in Part I of
Schedule 1 (Security Assets) opposite its name or in part 1 of the schedule to
any Deed of Accession by which it became party to this Deed; and     (ii)   (to
the extent that they are not the subject of a mortgage under sub-paragraph
(i) above) by way of fixed charge all estates or interests in any freehold or
leasehold property owned by it (save for the Excluded Real Property) and all
rights under any licence or other agreement or document which gives that Chargor
a right to occupy or use property.

  (b)   A reference in this Deed to any freehold or leasehold property includes:

  (i)   all buildings, erections, fixtures and fittings (including trade
fixtures and fittings) and fixed plant and machinery on that property owned by
the relevant Chargor; and     (ii)   the benefit of any covenants for title
given or entered into by any predecessor in title of the relevant Chargor in
respect of that property and any moneys paid or payable in respect of those
covenants.

3.3   Investments

  (a)   Each Chargor charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Part 2 of Schedule 1 (Security Assets) opposite its
name or in part 2 of the schedule to any Deed of Accession by which it became
party to this Deed; and     (ii)   (to the extent that they are not the subject
of a mortgage under sub-paragraph (i) above) by way of a fixed charge its
interest in all shares, stocks, debentures, bonds, warrants, coupons or other
securities and investments (including all Cash Equivalents) owned by it or held
by any nominee on its behalf.

  (b)   A reference in this Deed to any share, stock, debenture, bond, warrant,
coupon or other security or investment includes:

  (i)   any dividend, interest or other distribution paid or payable;     (ii)  
any right, money or property accruing, derived, incidental or offered at any
time by way of redemption, substitution, exchange, bonus or preference, under
option rights or otherwise;

11



--------------------------------------------------------------------------------



 



  (iii)   any right against any clearance system;     (iv)   any Related Rights;
and     (v)   any right under any custodian or other agreement,

      in relation to that share, stock, debenture, bond, warrant, coupon or
other security or investment.

3.4   Plant and machinery       Each Chargor charges by way of a fixed charge
all plant, machinery, computers, office equipment or vehicles or interest
specified in Part 3 of Schedule 1 (Security Assets) opposite its name or in part
3 of the schedule to any Deed of Accession by which it became party to this Deed
and any and all other plant, machinery, computers, office equipment or vehicles
(or interest therein) owned by it.   3.5   Credit balances       Each Chargor
charges by way of a fixed charge all of its rights in respect of each amount
standing to the credit of each account with any person, including its Security
Accounts and the debt represented by that account, other than any account the
subject of a Security Interest in favour of any other person in accordance with
the terms set out in section 6.02(y) of the Credit Agreement.   3.6   Book debts
etc.       Each Chargor charges by way of a fixed charge:

  (a)   all of its book and other debts;     (b)   all other moneys due and
owing to it; and     (c)   the benefit of all rights, securities and guarantees
of any nature enjoyed or held by it in relation to any item under paragraphs
(a) or (b) above.

3.7   Insurance Policies

  (a)   Each Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all amounts payable to it under or in connection with each of its
Insurance Policies and all of its rights in connection with those amounts.    
(b)   To the extent that they are not effectively assigned under paragraph (a)
above, each Chargor charges by way of fixed charge all amounts and rights
described in paragraph (a) above.     (c)   A reference in this Clause to any
amounts excludes all amounts received or receivable under or in connection with
any third party liability insurance and required to settle a liability of a Loan
Party to a third party.

3.8   Other contracts

  (a)   Each Chargor assigns absolutely, subject to a proviso for re-assignment
on redemption, all of its rights in respect of its Primary Contracts.

12



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to the obligations of the Chargor under Clause 3.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which that Chargor may derive
from that right or be awarded or entitled to in respect of that right.     (c)  
To the extent that they do not fall within any other Subclause of this Clause
and are not effectively assigned under paragraphs (a) or (b) above, each Chargor
charges by way of fixed charge all of its rights under each Secondary Contract.

3.9   Intellectual property

  (a)   Each Chargor charges by way of a fixed charge all of its rights in
respect of any Intellectual Property; this includes any specified in Part 5 of
Schedule 1 (Security Assets) opposite its name or in part 5 of the schedule to
any Deed of Accession by which it became party to this Deed.     (b)   For the
purpose of enabling the Collateral Agent, whilst an Event of Default is
continuing, to exercise its rights and remedies under Clause 12 (When Security
Becomes Enforceable) and Clause 13 (Enforcement of Security) at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Chargor hereby grants to the Collateral
Agent an irrevocable, non-exclusive license and, to the extent permitted under
all relevant licenses of Intellectual Property granting such Chargor rights in
Intellectual Property, a sublicense (in each case, exercisable without payment
of royalties or other compensation to such Chargor) to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
or licensed to such Chargor, wherever the same may be located; provided that the
quality of any products in connection with which the trademarks are used will
not be materially inferior to the quality of such products manufactured or sold
by such Chargor prior to such Event of Default. Such license shall include
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.

3.10   Miscellaneous       Each Chargor charges by way of a fixed charge:

  (a)   any beneficial interest, claim or entitlement it has to any assets of
any pension fund;     (b)   its goodwill;     (c)   the benefit of any
authorisation (statutory or otherwise) held in connection with its business or
the use of any Security Asset;     (d)   the right to recover and receive
compensation which may be payable to it in respect of any authorisation referred
to in paragraph (c) above; and     (e)   its uncalled capital.

13



--------------------------------------------------------------------------------



 



3.11   Floating charge

  (a)   Each Chargor charges by way of a floating charge all of its assets
whatsoever and wheresoever not otherwise effectively mortgaged, charged or
assigned under this Deed.     (b)   Except as provided in paragraph (c) below,
the Collateral Agent may by notice to a Chargor convert the floating charge
created by that Chargor under this Deed into a fixed charge as regards any of
that Chargor’s assets specified in that notice, if:

  (i)   an Event of Default is continuing;     (ii)   the Collateral Agent
considers those assets to be in danger of being seized or sold under any form of
distress, attachment, execution or other legal process or to be otherwise in
jeopardy; or     (iii)   that Chargor fails to comply, or takes or threatens to
take any action which, in the reasonable opinion of the Collateral Agent, is
likely to result in it failing to comply with its obligations under paragraph
(a) of Clause 5 (Restrictions on dealing).

  (c)   The floating charge created under this Deed may not be converted into a
fixed charge solely by reason of:

  (i)   the obtaining of a moratorium; or     (ii)   anything done with a view
to obtaining a moratorium,

      under section 1A of the Insolvency Act 1986.

  (d)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of each Chargor’s assets:

  (i)   if an administrator is appointed or the Collateral Agent receives notice
of an intention to appoint an administrator; or     (ii)   on the convening of
any meeting of the members of that Chargor to consider a resolution to wind that
Chargor up (or not to wind that Chargor up).

  (e)   The floating charge created under this Deed is a qualifying floating
charge for the purpose of paragraph 14 of Schedule Bl to the Insolvency Act
1986.     (f)   The giving by the Collateral Agent of a notice under paragraph
(b) above in relation to any asset of a Chargor will not be construed as a
waiver or abandonment of the Collateral Agent’s rights to give any other notice
in respect of any other asset or of any other right of any other Secured Party
under this Deed or any other Loan Document.     (g)   Any charge which has been
converted into a fixed charge in accordance with paragraphs (b) or (d) above
may, by notice in writing given at any time by the Collateral Agent to the
relevant Chargor, be reconverted into a floating charge in relation to the
Security Assets specified in such notice.

14



--------------------------------------------------------------------------------



 



4.   REPRESENTATIONS — GENERAL   4.1   Nature of security       Each Chargor
represents and warrants to each Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 3.3(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
7.2(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or administration or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the guarantee and the Security purported to
be created in favour of the Collateral Agent under this Deed; or     (ii)   the
exercise by the Collateral Agent of any rights or remedies in respect of the
Security Assets (whether specifically granted or created under this Deed or
created or provided for by applicable law);

  (d)   all actions and consents (save for any consent envisaged by Clause
3.1(b) and which is being sought as required by such Clause), including all
filings, notices, registrations and recordings necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Deed or the
exercise of remedies in respect of the Security Assets have been made or will be
obtained within periods required to perfect the Security as against any third
party; and     (e)   Schedule 1 (Security Assets) properly identifies:

  (i)   in Part 1 thereof, all estates and interests in freehold or leasehold
property owned by the Chargors in the Territory at the date of this Deed (other
than Excluded Real Property);     (ii)   in Part 2 thereof, all Charged Shares
and other shares, stocks, debentures, bonds, warrants, coupons and other
securities and investments owned by the Chargors in the Territory at the date of
this Deed;     (iii)   in Part 4 thereof, all agreements or contracts to which
any the Chargor is party at the date of this Deed and which would fall within
paragraphs (b) — (h) inclusive of the definition of Primary Contracts;     (iv)
  in Part 5 thereof , all Intellectual Property owned by the Chargors at the
date of this Deed in the Territory and which is material to their business; and
    (v)   in Part 6 thereof, all bank accounts held by the Chargors in the
Territory at the date of this Deed.

15



--------------------------------------------------------------------------------



 



4.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by each Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by:

  (i)   each Chargor which becomes party to this Deed of Accession, on the date
on which that Chargor becomes a Chargor; and     (ii)   each Chargor on each
date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

5.   RESTRICTIONS ON DEALINGS       No Chargor may:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.   6.   LAND   6.1   Information
for Report on Title       Each Chargor represents and warrants to each Secured
Party that:

  (a)   the information supplied by it or on its behalf to the lawyers who
prepared any Report on Title relating to any of its Mortgaged Property for the
purpose of that Report on Title was true in all material respects at the date it
was expressed to be given; and     (b)   the information referred to in
paragraph (a) above was at the date it was expressed to be given complete and
did not omit any information which, if disclosed would make that information
untrue or misleading in any material respect;     (c)   each Excluded Leasehold
Property is a rack rent lease granted to a Chargor at a rent without a fine or
premium from time to time.

6.2   Title       Each Chargor represents and warrants to each Secured Party
that except as disclosed in any Report on Title relating to any of its Mortgaged
Property:

  (a)   it is the legal and beneficial owner of its Mortgaged Property;

16



--------------------------------------------------------------------------------



 



  (b)   no breach of any law, regulation or covenant is outstanding which
affects or would be reasonably likely to affect materially the value,
saleability or use of its Mortgaged Property;     (c)   there are no covenants,
agreements, stipulations, reservations, conditions, interests, rights or other
matters whatsoever affecting its Mortgaged Property which conflict with its
present use or adversely affect the value, saleability or use of any of the
Mortgaged Property, in each case to any material extent;     (d)   nothing has
arisen or has been created or is subsisting which would be an overriding
interest or an unregistered interest which overrides first registration or
registered dispositions over its Mortgaged Property and which would be
reasonably likely to affect materially its value, saleability or use;     (e)  
all facilities (including access) necessary for the enjoyment and use of its
Mortgaged Property (including those necessary for the carrying on of its
business at the Mortgaged Property) are enjoyed by that Mortgaged Property and
none of those facilities are on terms entitling any person to terminate or
curtail its use or on terms which conflict with or restrict its use, where the
lack of those facilities would be reasonably likely to affect materially its
value, saleability or use;     (f)   it has received no notice of any adverse
claims by any person in respect of its Mortgaged Property which if adversely
determined would or would be reasonably likely to materially adversely affect
the value, saleability or use of any of its Mortgaged Property, nor has any
acknowledgement of such been given to any person in respect of its Mortgaged
Property; and     (g)   its Mortgaged Property is held by it free from any
Security Interest (other than as permitted by the Credit Agreement) or any lease
or licence which would be reasonably likely to affect materially its value,
saleability or use.

6.3   Repair       Each Chargor must keep:

  (a)   its Premises in good and substantial repair and condition; and     (b)  
its Fixtures in a good state of repair and in good working order and condition.

6.4   Compliance with leases and covenants       Each Chargor must:

  (a)   perform all the material terms on its part contained in any lease,
agreement for lease, licence or other agreement or document which gives that
Chargor a right to occupy or use property comprised in its Mortgaged Property;  
  (b)   not do or allow to be done any act as a result of which any material
lease comprised in its Mortgaged Property may become liable to forfeiture or
otherwise be terminated; and     (c)   duly and punctually comply with all
material covenants and stipulations affecting the Mortgaged Property or the
facilities (including access) necessary

17



--------------------------------------------------------------------------------



 



      for the enjoyment and use of the Mortgaged Property and indemnify each
Secured Party in respect of any breach of those covenants and stipulations.

6.5   Acquisitions       If a Chargor acquires any freehold or leasehold
property after the date of this Deed (save for Excluded Real Property and any
other real property constituting Excluded Property), it must:

  (a)   notify the Collateral Agent immediately;     (b)   immediately on
request by the Collateral Agent and at the cost of that Chargor, execute and
deliver to the Collateral Agent a legal mortgage in favour of the Collateral
Agent of that property in any form (consistent with, and no more onerous than,
this Deed) which the Collateral Agent may require;     (c)   if the title to
that freehold or leasehold property is registered at the Land Registry or
required to be so registered, give the Land Registry written notice of this
Security; and     (d)   if applicable, ensure that this Security is correctly
noted in the Register of Title against that title at the Land Registry.

6.6   Notices       Each Chargor must, within 14 days after the receipt by it of
any application, requirement, order or notice served or given by any public or
local or any other authority with respect to its Mortgaged Property (or any part
of it) which would or would be reasonably likely to have a material adverse
effect on the value, saleability or use of any of the Mortgaged Property:

  (a)   deliver a copy to the Collateral Agent; and     (b)   inform the
Collateral Agent of the steps taken or proposed to be taken to comply with the
relevant requirement.

6.7   Leases

    No Chargor may in respect of its Mortgaged Property (or any part of it),
unless permitted under the Credit Agreement:

  (a)   grant or agree to grant (whether in exercise or independently of any
statutory power) any lease or tenancy;     (b)   agree to any amendment or
waiver or surrender of any lease or tenancy;     (c)   commence any forfeiture
proceedings in respect of any lease or tenancy;     (d)   confer upon any person
any contractual licence or right to occupy;     (e)   consent to any assignment
of any tenant’s interest under any lease or tenancy;     (f)   agree to any rent
reviews in respect of any lease or tenancy; or

18



--------------------------------------------------------------------------------



 



  (g)   serve any notice on any former tenant under any lease or tenancy (or any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

6.8   The Land Registry

  (a)   Each Chargor consents to a restriction in the following terms being
entered into on the Register of Title relating to any Mortgaged Property
registered at the Land Registry:         “No disposition of the registered
estate by the proprietor of the registered estate is to be registered without a
written consent signed by the proprietor for the time being of the security
agreement referred to in the charges register dated [ ] in favour of [ ] (as
agent and trustee for the Secured Parties referred to in that security
agreement) or its conveyancer.”     (b)   Each Chargor applies to the Chief Land
Registrar for a notice in the following terms to be entered on the Register of
Title relating to any Mortgaged Property registered at the Land Registry:      
  “The Lenders under a Credit Agreement dated [•] December 2010 between, amongst
others, Novelis Inc., as Parent Borrower, AV Metals Inc. as Holdings, the other
Guarantors party thereto and Bank of America, N.A., as Administrative Agent and
Collateral Agent are under an obligation (subject to the terms of that Term Loan
Agreement) to [the Chargor] to make further advances and the security agreement
referred to in the charges register dated [ ] in favour of Bank of America, N.A.
as Collateral Agent (as agent and trustee for the Secured Parties referred to in
that security agreement) secures those further advances.”

6.9   Deposit of title deeds       Each Chargor must deposit with the Collateral
Agent all deeds and documents of title relating to its Mortgaged Property and
all local land charges, land charges and Land Registry search certificates and
similar documents received by it or on its behalf.   6.10   Development       No
Chargor may, unless expressly permitted under the Credit Agreement:

  (a)   make or permit others to make any application for planning permission in
respect of any part of the Mortgaged Property; or     (b)   carry out or permit
to be carried out on any part of the Mortgaged Property any development for
which the permission of the local planning authority is required,

    except as part of carrying on its principal business where it would not or
would not be reasonably likely to have a material adverse effect on the value,
saleability or use of the Mortgaged Property or the carrying on of the principal
business of that Chargor.   6.11   Investigation of title       Each Chargor
must grant the Collateral Agent or its lawyers on request all reasonable
facilities within the power of that Chargor to enable the Collateral Agent or
its lawyers (at the expense of that Chargor) after this Security has become
enforceable to:

19



--------------------------------------------------------------------------------



 



  (a)   carry out investigations of title to the Mortgaged Property; and     (b)
  make such enquiries in relation to any part of the Mortgaged Property as a
prudent mortgagee might carry out.

6.12   Report on Title       Each Chargor must, as soon as practicable after a
request by the Collateral Agent at a time when an Event of Default is
continuing, supply the Collateral Agent with a Report on Title of that Chargor
to its Mortgaged Property concerning those items which may properly be sought to
be covered by a prudent mortgagee in a lawyer’s report of this nature.   6.13  
Power to remedy       If a Chargor fails to perform any covenant or stipulation
or any term of this Deed affecting its Mortgaged Property, that Chargor must
allow the Collateral Agent or its agents and contractors:

  (a)   to enter any part of its Mortgaged Property;     (b)   to comply with or
object to any notice served on that Chargor in respect of its Mortgaged
Property; and     (c)   to take any action as the Collateral Agent may
reasonably consider necessary or desirable to prevent or remedy any breach of
any such covenant, stipulation or term or to comply with or object to any such
notice.

    That Chargor must immediately on request by the Collateral Agent pay the
costs and expenses of the Collateral Agent or its agents and contractors
incurred in connection with any action taken by it under this Subclause.   6.14
  Unregistered Property       Each Chargor shall use reasonable endeavours to:

  (a)   to provide a completed and signed Land Registry application form to
complete the first registration of any unregistered real properties and
registration of this Security at the Land Registry; and     (b)   answer any
requisitions raised by the Land Registry,

    including in each case, without limitation, instruction of solicitors in
these regards and providing statutory declarations in respect of any title
requisitions raised by the Land Registry.   7.   INVESTMENTS   7.1   Investments
      Each Chargor represents and warrants to each Secured Party that:

  (a)   its Investments are duly authorised, validly issued and fully paid;

20



--------------------------------------------------------------------------------



 



  (b)   its Investments are not subject to any Security Interest, any option to
purchase or similar right, in each case, other than as permitted by the Credit
Agreement;     (c)   it is the sole legal and beneficial owner of its
Investments (save for any Investments acquired by or issued to that Chargor
after the date of this Deed that are held by any nominee on its behalf or any
Investments transferred to the Collateral Agent or its nominee pursuant to this
Deed);     (d)   each Charged Company is a company incorporated with limited
liability;     (e)   the constitutional documents of each Charged Company do not
and could not restrict or inhibit any transfer of those shares on creation or
enforcement of this Security; and     (f)   there are no agreements in force
which provide for the issue or allotment of, or grant any person the right to
call for the issue or allotment of, any share or loan capital of any Charged
Company (including any option or right of pre-emption or conversion).

7.2   Certificated Investments

  (a)   Each Chargor must:

  (i)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Investment, immediately in respect of
any Investment subject to this Security on the date of this Deed and thereafter
immediately following the acquisition by, or the issue to, that Chargor of any
certificated Investment (unless the same is required for registering any
transfer, in which case the relevant Chargor must deposit the same immediately
after such registration is completed); and     (ii)   immediately take any
action and execute and deliver to the Collateral Agent any share transfer or
other document which may be requested by the Collateral Agent in order to enable
the transferee to be registered as the owner or otherwise obtain a legal title
to that Investment; this includes:

  (1)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (2)   procuring that those share transfers are registered by the
Charged Company in which the Investments are held in the share register of that
Charged Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (b)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

21



--------------------------------------------------------------------------------



 



7.3   Changes to rights       No Chargor may (except to the extent permitted by
the Credit Agreement and the Intercreditor Agreement) take or allow the taking
of any action on its behalf which may result in the rights attaching to any of
its Investments being altered or further shares being issued.   7.4   Calls

  (a)   Each Chargor must pay all calls and other payments due and payable in
respect of any of its Investments.     (b)   If a Chargor fails to do so, the
Collateral Agent may (at its discretion) pay those calls or other payments on
behalf of that Chargor. That Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

7.5   Other obligations in respect of Investments

  (a)   Each Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 793 of the Companies Act 2006) or under the constitutional documents
relating to any of its Investments. If a Chargor fails to do so, the Collateral
Agent may elect to provide any information which it may have on behalf of that
Chargor.     (b)   Each Chargor must promptly supply a copy to the Collateral
Agent of any information referred to in paragraph (a) above.     (c)   It is
acknowledged and agreed that notwithstanding anything to the contrary contained
in this Deed, each Chargor shall remain liable to observe and perform all of the
conditions and obligations assumed by it in respect of any of its Investments.  
  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of a Chargor;     (ii)   make any
payment;     (iii)   make any enquiry as to the nature or sufficiency of any
payment received by it or a Chargor;     (iv)   present or file any claim or
take any other action to collect or enforce the payment of any amount; or    
(v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

      in respect of any Investment.

22



--------------------------------------------------------------------------------



 



7.6   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, each Chargor may continue to exercise the voting
rights, powers and other rights in respect of its Investments, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the
Investments which the Collateral Agent considers prejudicial to the interests of
the Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Investments have been registered in the name of the
Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the
Investments in any manner which the relevant Chargor may direct in writing. The
Collateral Agent (or that nominee) will execute any form of proxy or other
document which the relevant Chargor may reasonably require for this purpose.    
(c)   Subject to the terms of the Credit Agreement and the Intercreditor
Agreement, unless and until the service of a notice by the Collateral Agent or
an Event of Default is continuing, all dividends or other income or
distributions paid or payable in relation to any Investments must be paid to the
relevant Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the relevant Chargor;
or     (ii)   if payment is made directly to the Collateral Agent (or its
nominee) before the service of a notice by the Collateral Agent or at a time
when an Event of Default is not continuing, the Collateral Agent (or that
nominee) will promptly pay that amount to the relevant Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the relevant Chargor all material notices,
correspondence and/or other communication it receives in relation to the
Investments.     (e)   Following the service of a notice by the Collateral Agent
or so long as an Event of Default is continuing, the Collateral Agent or its
nominee may exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Investment, any person who is
the holder of any Investment or otherwise,

23



--------------------------------------------------------------------------------



 



      in each case, in the name of the relevant Chargor, the registered holder
or otherwise and without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by any Chargor.     (f)
  To the extent that the Investments remain registered in the names of the
Chargors, each Chargor irrevocably appoints the Collateral Agent or its nominee
as its proxy to exercise all voting rights in respect of those Investments
following the service of a notice by the Collateral Agent or so long as an Event
of Default is continuing.     (g)   Each Chargor must indemnify the Collateral
Agent against any loss or liability incurred by the Collateral Agent as a
consequence of the Collateral Agent acting in respect of its Investments on the
direction of that Chargor.

7.7   Clearance systems

  (a)   Each Chargor must, if so requested by the Collateral Agent:

  (i)   instruct any clearance system to transfer any Investment held by it for
that Chargor or its nominee to an account of the Collateral Agent or its nominee
with that clearance system; and     (ii)   take whatever action the Collateral
Agent may request for the dematerialisation or rematerialisation of any
Investments held in a clearance system.

  (b)   Without prejudice to the rest of this Subclause the Collateral Agent
may, at the expense of the relevant Chargor, take whatever action is required
for the dematerialisation or rematerialisation of the Investments as necessary.

7.8   Custodian arrangements       Each Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Investment in
any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

8.   INTELLECTUAL PROPERTY   8.1   Representations       Each Chargor represents
and warrants to each Secured Party that as at the date of this Deed or, if
later, the date it became a Party:

  (a)   all Intellectual Property which is material to its business is
identified in Part 5 of Schedule 1 (Security Assets) opposite its name or in
part 5 of the schedule to any Deed of Accession by which it became party to this
Deed; and     (b)   it is not aware of any circumstances relating to the
validity, subsistence or use of any of its Intellectual Property which could
reasonably be expected to have a Material Adverse Effect.

24



--------------------------------------------------------------------------------



 



8.2   Preservation

  (a)   Each Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of Intellectual Property (including the United Kingdom Trade
Marks Register) which either record the existence of this Deed or the
restrictions on disposal imposed by this Deed.     (b)   No Chargor may, without
the prior consent of the Collateral Agent:

  (i)   amend or waive or terminate, any of its rights in respect of its
Intellectual Property where such amendment, waiver or termination would or could
reasonably be expected to have a Material Adverse Effect; or     (ii)   take any
action which would or could reasonably be expected to jeopardise the existence
or enforceability of any of its rights in respect of its Intellectual Property,
save as permitted by the Credit Agreement.

8.3   Further Assurance       If any Chargor shall at any time after the date of
this Deed (a) obtain any ownership or other rights in and/or to any additional
Intellectual Property or (b) become entitled to the benefit of any additional
Intellectual Property or any renewal or extension thereof, including any
reissue, division, continuation, or continuation-in-part of any Intellectual
Property, or any improvement on any Intellectual Property, the provisions of
this Deed shall automatically apply thereto and any such item described in
(a) or (b) above (other than any Excluded Property) shall automatically
constitute Intellectual Property for the purpose of this Deed as if such would
have constituted Intellectual Property at the time of execution hereof and such
Intellectual Property (other than any Excluded Property) shall be subject to the
Security and Security Interests created by this Deed without further action by
any party. Concurrently with the delivery of each Compliance Certificate
pursuant to Section 5.01(d) of the Credit Agreement, each Chargor shall provide
to the Collateral Agent written notice of any of the foregoing Intellectual
Property owned by such Chargor which is the subject of a registration or
application and confirm the attachment of the Security and Security Interests
created by this Deed to any rights described in clauses (i) and (ii) above by
the delivery of an executed instrument or other statement(s) in form and
substance reasonably acceptable to the Collateral Agent as shall be reasonably
necessary to create, record, preserve, protect or perfect the Collateral Agent’s
lien and security interest in such Intellectual Property.   9.   ACCOUNTS   9.1
  Accounts       All Security Accounts must be maintained at a branch of the
Account Bank approved by the Collateral Agent.   9.2   Change of Account Bank

  (a)   Any Account Bank may be changed to another bank and additional banks may
be appointed as Account Banks if Novelis Europe and the Collateral Agent so
agree.

25



--------------------------------------------------------------------------------



 



  (b)   Without prejudice to Clause 9.2(a), a Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the relevant Chargors, in a manner satisfactory to the
Collateral Agent, to fulfil the role of the Account Bank under this Deed.    
(c)   If there is a change of Account Bank, the net amount (if any) standing to
the credit of the Security Accounts maintained with the old Account Bank will be
transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and each Chargor and
the Collateral Agent hereby irrevocably gives all authorisations and
instructions necessary for any such transfer to be made.     (d)   Each Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause and any transfer of credit balances (including the execution of
bank mandate forms); and     (ii)   irrevocably appoints the Collateral Agent as
its attorney to take any such action if that Chargor should fail to do so.

  (e)   No Chargor shall, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.     (f)   Each Chargor agrees that it shall,
immediately following the opening or designation of any Net Cash Proceeds
Account by such Chargor, notify each of the Collateral Agent and the relevant
Account Bank of such opening or designation (including all relevant account
details).

9.3   Book debts and receipts (non-Euro)       In respect of any amounts
receiveable by a Chargor in a currency other than euros:

  (a)   each Chargor must immediately deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into a Security Account
in accordance with Section 9.01 of the Credit Agreement;     (b)   to the extent
not deposited in or remitted to a Security Account under Clause 9.3(a), each
Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and (prior to payment into a
Security Account under Clause 9.3(c)) hold the proceeds of the getting in and
realisation subject to, and in accordance with, the terms of the Intercreditor
Agreement, on trust for the Collateral Agent; and

26



--------------------------------------------------------------------------------



 



  (c)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, the Chargor must, except to the extent that the Collateral Agent
otherwise agrees, pay all the proceeds of the getting in and realisation under
Clause 9.3(b) into a Security Account as soon as practicable on receipt.

9.4   Book debts and receipts (Euro)       In respect of any amounts receiveable
by a Chargor in euro:

  (a)   each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;     (ii)  
book and other debts and other moneys owed to it; and     (iii)   royalties,
fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into the Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and     (b)  
subject to, and in accordance with, the terms of the Intercreditor Agreement,
without prejudice to paragraph (a) above, each Chargor must, except to the
extent that the Collateral Agent otherwise agrees, pay all the proceeds of the
getting in and realisation referred to under Clause 9.4(a) that are not paid
into a Relevant Account, into a Security Account as soon as practicable on
receipt.

9.5   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.     (b)   No Chargor shall be entitled to
receive, withdraw or otherwise transfer any credit balance from time to time
standing to the credit of any Security Account except with the prior consent of
the Collateral Agent.     (c)   Each Chargor must ensure that none of its
Security Accounts is overdrawn at any time other than in accordance with any
Cash Management Document.     (d)   Each Chargor must ensure that each Account
Bank operates each Security Account in accordance with the terms of this Deed
and the notices given under Clause 9.5 or as otherwise permitted by the Credit
Agreement.

9.6   Notices of charge

  (a)   Each Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

27



--------------------------------------------------------------------------------



 



  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed
or any Deed of Accession by which it became party to this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in subparagraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).     (c)   Each Chargor agrees that it shall, in connection
with any adjustment to the priority arrangements and/or instructions to the
Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and     (ii)   use all reasonable endeavours to procure that each
relevant Account Bank acknowledges any amended notice delivered pursuant to
paragraph (c)(i) above within 14 days of such notice.

10.   RELEVANT CONTRACTS   10.1   Representations       Each Chargor represents
and warrants to each Secured Party that:

  (a)   each of its Security Contracts is its legally binding, valid, and
enforceable obligation;     (b)   it is not in default in any material respect
of any of its obligations under any of its Security Contracts;     (c)   (save
as otherwise agreed with the Collateral Agent) there is no prohibition on
assignment in any of its Primary Contracts; and     (d)   its entry into and
performance of this Deed will not conflict with any term of any of its Primary
Contracts.

10.2   Preservation

  (a)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Secondary
Contracts; or     (ii)   take any action which might jeopardise the existence or
enforceability of any of its Secondary Contracts,

      in each case to the extent that the same would have a Material Adverse
Effect.

28



--------------------------------------------------------------------------------



 



  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Primary Contracts;
or     (ii)   take any action which might jeopardise the existence or
enforceability of any of its Primary Contracts.

10.3   Other undertaking       Each Chargor must:

  (a)   duly and promptly perform its obligations in all material respects under
each of its Security Contracts; and     (b)   supply the Collateral Agent and
any Receiver with copies of each of its Security Contracts and any information
and documentation relating to any of its Security Contracts if requested by the
Collateral Agent or any Receiver.

10.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Security
Contracts, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.     (b)   If an Event of Default is continuing, the Collateral Agent
may exercise (without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by the Chargor) any of
that Chargor’s rights under its Security Contracts.

10.5   Notices of assignment       Each Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 4 (Forms of letter for Primary Contracts), on each of the
other parties to each of its Primary Contracts; and     (b)   use all reasonable
endeavours to procure that each of those other parties acknowledges that notice,
substantially in the form of Part 2 of Schedule 4 (Forms of letter for Primary
Contracts) within 14 days of the date of this Deed or any Deed of Accession by
which it became party to this Deed or, if later, the date of entry into that
Primary Contract (as appropriate).

11.   PLANT AND MACHINERY   11.1   Maintenance       Each Chargor must keep its
Plant and Machinery in good repair and in good working order and condition
(subject to reasonable wear and tear).

29



--------------------------------------------------------------------------------



 



11.2   Nameplates       Each Chargor must take any action which the Collateral
Agent may reasonably require to evidence the interest of the Collateral Agent in
its Plant and Machinery; this includes (if so requested) fixing a nameplate on
its Plant and Machinery in a prominent position stating that:

  (a)   the Plant and Machinery is charged in favour of the Collateral Agent;
and     (b)   the Plant and Machinery must not be disposed of without the prior
consent of the Collateral Agent unless permitted under the Credit Agreement.

11.3   INSURANCE POLICIES   11.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Insurance
Policies, but only if and to the extent that the exercise of those rights in the
manner proposed would not result in a Default.     (b)   If an Event of Default
is continuing:

  (i)   the Collateral Agent may exercise (without any further consent or
authority on the part of any Chargor and irrespective of any direction given by
any Chargor) any of the rights of any Chargor in connection with any amounts
payable to it under any of its Insurance Policies;     (ii)   each Chargor must
take such steps (at its own cost) as the Collateral Agent may require to enforce
those rights; this includes initiating and pursuing legal or arbitration
proceedings in the name of that Chargor; and     (iii)   each Chargor must hold
any payment received by it under any of its Insurance Policies on trust for the
Collateral Agent.

11.5   Notice       Each Chargor must:

  (a)   immediately give notice of this Deed to each of the other parties to
each of the Insurance Policies by sending a notice substantially in the form of
Part 1 of Schedule 3 (Insurance Policies); and     (b)   use all reasonable
endeavours to procure that each such other party delivers a letter of
undertaking to the Collateral Agent in the form of Part 2 of Schedule 3
(Insurance Policies) within 14 days of the date of this Deed or any Deed of
Accession by which it became party to this Deed or, if later, the date of entry
into that Primary Contract (as appropriate).

12.   WHEN SECURITY BECOMES ENFORCEABLE   12.1   Timing       This Security will
become immediately enforceable if an Event of Default is continuing.

30



--------------------------------------------------------------------------------



 



12.2   Enforcement       After this Security has become enforceable, the
Collateral Agent may in its absolute discretion enforce all or any part of this
Security in any manner it sees fit or as the Required Lenders direct or the
Administrative Agent may direct.   13.   ENFORCEMENT OF SECURITY   13.1  
General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under section 101 of the Act) as varied or amended by this Deed will
be immediately exercisable at any time after this Security has become
enforceable.     (b)   For the purposes of all powers implied by law, the
Secured Obligations are deemed to have become due and payable on the date of
this Deed.     (c)   Any restriction imposed by law on the power of sale
(including under section 103 of the Act) or the right of a mortgagee to
consolidate mortgages (including under section 93 of the Act) does not apply to
this Security.     (d)   Any powers of leasing conferred on the Collateral Agent
by law are extended so as to authorise the Collateral Agent to lease, make
agreements for leases, accept surrenders of leases and grant options as the
Collateral Agent may think fit and without the need to comply with any
restrictions conferred by law (including under section 99 or 100 of the Act).

13.2   No liability as mortgagee in possession       Neither the Collateral
Agent nor any Receiver will be liable, by reason of entering into possession of
a Security Asset:

  (a)   to account as mortgagee in possession or for any loss on realisation; or
    (b)   for any default or omission for which a mortgagee in possession might
be liable.

13.3   Privileges       Each Receiver and the Collateral Agent is entitled to
all the rights, powers, privileges and immunities conferred by law (including
the Act) on mortgagees and receivers duly appointed under any law (including the
Act).   13.4   Protection of third parties       No person (including a
purchaser) dealing with the Collateral Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;     (c)   whether any money
remains due under the Loan Documents; or

31



--------------------------------------------------------------------------------



 



  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied.

13.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on each Chargor.

  (b)   Each Chargor must pay to the Collateral Agent, immediately on demand,
the costs and expenses incurred by the Collateral Agent in connection with any
such redemption and/or transfer, including the payment of any principal or
interest.

13.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   14.   ADMINISTRATOR   14.1   Appointment of Administrator

  (a)   Subject to the Insolvency Act 1986, at any time and from time to time
after this Security becomes enforceable in accordance with Clause 12.1, or if
any Chargor so requests the Collateral Agent in writing from time to time, the
Collateral Agent may appoint any one or more qualified persons to be an
Administrator of that Chargor, to act together or independently of the other or
others appointed (to the extent applicable).     (b)   Any such appointment may
be made pursuant to an application to court under paragraph 12 of Schedule B1 of
the Insolvency Act 1986 (Administration application) or by filing specified
documents with the court under paragraphs 14 — 21 of Schedule B1 of the
Insolvency Act 1986 (Appointment of administrator by holder of floating charge).
    (c)   In this clause qualified person means a person who, under the
Insolvency Act 1986, is qualified to act as an Administrator of any company with
respect to which he is appointed.

15.   RECEIVER   15.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

32



--------------------------------------------------------------------------------



 



  (ii)   a Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including
under section 109(1) of the Act) does not apply to this Deed.     (d)   The
Collateral Agent is not entitled to appoint a Receiver solely as a result of the
obtaining of a moratorium (or anything done with a view to obtaining a
moratorium) under the Insolvency Act 2000 except with the leave of the court.  
  (e)   The Collateral Agent may not appoint an administrative receiver (as
defined in section 29(2) of the Insolvency Act 1986) over the Security Assets if
the Collateral Agent is prohibited from so doing by section 72A of the
Insolvency Act 1986 and no exception to the prohibition on appointing an
administrative receiver applies.

15.2   Removal       The Collateral Agent may by writing under its hand (subject
to any requirement for an order of the court in the case of an administrative
receiver) remove any Receiver appointed by it and may, whenever it thinks fit,
appoint a new Receiver in the place of any Receiver whose appointment may for
any reason have terminated.   15.3   Remuneration       The Collateral Agent may
fix the remuneration of any Receiver appointed by it and any maximum rate
imposed by any law (including under section 109(6) of the Act) will not apply.  
15.4   Agent of each Chargor

  (a)   A Receiver will be deemed to be the agent of the relevant Chargor for
all purposes and accordingly will be deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Act. The relevant Chargor is
solely responsible for the contracts, engagements, acts, omissions, defaults and
losses of a Receiver and for liabilities incurred by a Receiver.     (b)   No
Secured Party will incur any liability (either to a Chargor or to any other
person) by reason of the appointment of a Receiver or for any other reason.

15.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.

33



--------------------------------------------------------------------------------



 



16.   POWERS OF RECEIVER   16.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause 16 in addition to those conferred on it by any law. This includes:

  (i)   in the case of an administrative receiver, all the rights, powers and
discretions conferred on an administrative receiver under the Insolvency Act
1986; and     (ii)   otherwise, all the rights, powers and discretions conferred
on a receiver (or a receiver and manager) under the Act and the Insolvency Act
1986.

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

16.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   16.3   Carry on business       A Receiver may
carry on any business of any Chargor in any manner he thinks fit.   16.4  
Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by any Chargor.

16.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.

16.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.     (c)  
Fixtures may be severed and sold separately from the property containing them
without the consent of the relevant Chargor.

34



--------------------------------------------------------------------------------



 



16.7   Leases       A Receiver may let any Security Asset for any term and at
any rent (with or without a premium) which he thinks fit and may accept a
surrender of any lease or tenancy of any Security Asset on any terms which he
thinks fit (including the payment of money to a lessee or tenant on a
surrender).   16.8   Compromise       A Receiver may settle, adjust, refer to
arbitration, compromise and arrange any claim, account, dispute, question or
demand with or by any person who is or claims to be a creditor of any Chargor or
relating in any way to any Security Asset.   16.9   Legal actions       A
Receiver may bring, prosecute, enforce, defend and abandon any action, suit or
proceedings in relation to any Security Asset which he thinks fit.   16.10  
Receipts       A Receiver may give a valid receipt for any moneys and execute
any assurance or thing which may be proper or desirable for realising any
Security Asset.   16.11   Subsidiaries       A Receiver may form a Subsidiary of
any Chargor and transfer to that Subsidiary any Security Asset.   16.12  
Delegation       A Receiver may delegate his powers in accordance with this
Deed.   16.13   Lending       A Receiver may lend money or advance credit to any
customer of any Chargor.   16.14   Protection of assets       A Receiver may:

  (a)   effect any repair or insurance and do any other act which any Chargor
might do in the ordinary conduct of its business to protect or improve any
Security Asset;     (b)   commence and/or complete any building operation; and  
  (c)   apply for and maintain any planning permission, building regulation
approval or any other authorisation,

    in each case as he thinks fit.   16.15   Other powers       A Receiver may:

35



--------------------------------------------------------------------------------



 



  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of any Chargor for any of the above purposes.

17.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.     (b)   This Clause does
not prejudice the right of any Secured Party to recover any shortfall from a
Loan Party.

18.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse, any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 23.2 (Interest).     (c)   The
Chargors shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, the Transaction Security or any judgment given in connection with
them, is or at any time may be subject.

19.   DELEGATION   19.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.   19.2   Terms
      Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

36



--------------------------------------------------------------------------------



 



19.3   Liability       Neither the Collateral Agent nor any Receiver will be in
any way liable or responsible to any Chargor for any loss or liability arising
from any act, default, omission or misconduct on the part of any Delegate.   20.
  FURTHER ASSURANCES       Each Chargor must, at its own expense, take whatever
action the Collateral Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party create a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of any Chargor
located in any jurisdiction outside England and Wales.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

    which, in any such case, the Collateral Agent may think expedient.   21.  
POWER OF ATTORNEY       Following the occurrence of an Event of Default which is
continuing or if the Chargor has failed to comply with an obligation under this
Deed, each Chargor, by way of security, irrevocably and severally appoints the
Collateral Agent and each Receiver to be its attorney to take any action which
that Chargor is obliged to take under this Deed. Each Chargor ratifies and
confirms whatever any attorney does or purports to do under its appointment
under this Clause.   22.   PRESERVATION OF SECURITY   22.1   Continuing security
      This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

37



--------------------------------------------------------------------------------



 



22.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of any Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, administration
or otherwise without limitation, the liability of each Chargor under this Deed
will continue or be reinstated as if the discharge or arrangement had not
occurred.     (b)   Each Secured Party may concede or compromise any claim that
any payment, security or other disposition is liable to avoidance or
restoration.

22.3   Waiver of defences       The obligations of each Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;     (b)
  any release of any person under the terms of any composition or arrangement;  
  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;     (d)   any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (e)  
any incapacity lack of power, authority or legal personality of or dissolution
or change in the members or status of any person;     (f)   any amendment
(however fundamental) of a Loan Document or any other document or security; or  
  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

22.4   Immediate recourse       Each Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, administration, winding-up
or liquidation proceedings relative to any other Loan Party or any other person
before claiming from that Chargor under this Deed.   22.5   Appropriations      
Until all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full, each Secured Party (or any
trustee or agent on its behalf) may without affecting the liability of any
Chargor under this Deed:

38



--------------------------------------------------------------------------------



 



  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by that Secured Party (or any trustee or agent on its behalf)
against those amounts;     (b)   apply and enforce them in such manner and order
as it sees fit (whether against those amounts or otherwise; and     (c)   hold
in an interest-bearing suspense account any moneys received from any Chargor or
on account of that Chargor‘s liability under this Deed.

22.6   Non-competition       Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or     (b)   the Collateral
Agent otherwise directs,

    no Chargor will, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Chargor’s liability under
this Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan
Party or its estate in competition with any Secured Party (or any trustee or
agent on its behalf); or     (iv)   receive, claim or have the benefit of any
payment, distribution or security from or on account of any Loan Party, or
exercise any right of set-off as against any Loan Party.

    Each Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.   22.7  
Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by any Secured Party.     (b)   No prior
security held by any Secured Party (in its capacity as such or otherwise) over
any Security Asset will merge into this Security.

22.8   Delivery of documents       To the extent any Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously

39



--------------------------------------------------------------------------------



 



    delivered such to the Term Loan Collateral Agent in accordance with the
terms of the Term Loan Documents, such Chargor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to the Term
Loan Collateral Agent.   22.9   Security held by Chargor       No Chargor may,
without the prior consent of the Collateral Agent, hold any security from any
other Loan Party in respect of that Chargor’s liability under this Deed. Each
Chargor will hold any security held by it in breach of this provision on trust
for the Collateral Agent.   23.   MISCELLANEOUS   23.1   Covenant to pay      
Each Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Loan Documents.   23.2   Interest       If a
Chargor fails to pay any sums on the due date for payment of that sum the
Chargor shall pay interest on such sum (before and after any judgment and to the
extent interest at a default rate is not otherwise being paid on that sum) from
the date of demand until the date of payment calculated and compounded in
accordance with the provisions of Section 2.06(f) of the Credit Agreement.  
23.3   Tacking       Each Lender must perform its obligations under the Credit
Agreement (including any obligation to make available further advances).   23.4
  New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.     (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.     (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

23.5   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account a Chargor has with any Secured Party within the Security Period
when:

  (a)   this Security has become enforceable; and     (b)   no Secured
Obligation is due and payable,

40



--------------------------------------------------------------------------------



 



    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.   23.6   Notice of assignment  
    This Deed constitutes notice in writing to each Chargor of any charge or
assignment of a debt owed by that Chargor to any other member of the Group and
contained in any Loan Document.   23.7   Perpetuity period       The perpetuity
period for the trusts in this Deed is 125 years.   23.8   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of any
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No. 3226)) the Collateral Agent
shall have the right after this Security has become enforceable to appropriate
all or any part of that financial collateral in or towards the satisfaction of
the Secured Obligations.     (b)   For the purpose of paragraph (a) above, the
value of the financial collateral appropriated shall be (i) in the case of cash,
the amount standing to the credit of each of the Security Accounts, together
with any accrued but unposted interest, at the time the right of appropriation
is exercised; and (ii) in the case of any other asset, such amount such amount
as the Collateral Agent reasonable determines having taken into account advice
obtained by it from an independent investment or accountancy firm of national
standing selected by it. In each case, the parties agree that the method of
valuation provided for in this Deed shall constitute a commercially reasonable
method of valuation for the purposes of the Regulations.

24.   LOAN PARTIES

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent or Administrative Agent.     (b)   Each
Chargor irrevocably appoints Novelis Europe to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;     (ii)   to supply all information concerning itself to any Secured
Party; and     (iii)   to agree and sign all documents under or in connection
with this Deed without further reference to any Loan Party; this includes any
amendment or waiver of this Deed which would otherwise have required the consent
of the Loan Parties.

  (c)   Novelis Europe hereby accepts the appointment under Clause 24(b)

41



--------------------------------------------------------------------------------



 



  (d)   Any communication given to Novelis Europe in connection with this Deed
will be deemed to have been given also to the other Loan Parties that are party
to this Deed.     (e)   The Collateral Agent may assume that any communication
made by Novelis Europe is made with the consent of each Loan Party that is party
to this Deed.

25.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security, provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder.   26.   COUNTERPARTS       This Deed
may be executed in any number of counterparts and all of those counterparts
taken together shall be deemed to constitute one and the same instrument.   27.
  NOTICES   27.1   Communications in Writing       Each communication to be made
under or in connection with this Deed shall be made in writing and, unless
otherwise stated, shall be made by fax or letter.   27.2   Addresses

  (a)   Any notice or other communication herein required or permitted to be
given to a party to this Deed shall be sent to the relevant party’s address set
out in Clause 27.2(b) below or as set forth in the Credit Agreement or any
substitute address, fax number or department or officer as the relevant party
may notify to the Collateral Agent (or the Collateral Agent may notify to the
other parties, if a change is made by the Collateral Agent) by not less than
five business days’ notice.     (b)   For the purposes of Clause 27.2(a) above,
the address of each Chargor shall be:


Novelis Europe Holdings Limited
Latchford Locks Works
Thelwell Lane
Warrington
Cheshire
United Kingdom
Attention: David Sneddon

with a copy to

Novelis AG
Sternenfeldstrasse 19
CH 8700 Küsnacht ZH

42



--------------------------------------------------------------------------------



 



Switzerland
Attention: Legal Department

27.3   Delivery

  (a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or     (ii)   if by way
of letter, when it has been left at the relevant address or, as the case may be,
five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

27.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 27.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   27.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.     (b)   All other documents provided under or in connection with this
Deed must be:

  (i)   in English; or     (ii)   if not in English, and if so required by the
Collateral Agent, accompanied by a certified English translation and, in this
case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

28.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with it are governed by English law.   29.   ENFORCEMENT
  29.1   Jurisdiction

  (a)   The English courts have exclusive jurisdiction to settle any dispute in
connection with this Deed, save that the Collateral Agent (and only the
Collateral Agent) has the right to have any dispute settled by the New York
courts, in which case the New York courts have exclusive jurisdiction in respect
of that dispute, and any proceedings before the English courts in respect of
that dispute shall be stayed with immediate effect.

43



--------------------------------------------------------------------------------



 



  (b)   The English courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Agreement, save that, if the
Collateral Agent invokes the jurisdiction of the New York courts in respect of
any dispute, the New York courts are the most appropriate and convenient courts
to settle such dispute, even if the jurisdiction of the English Courts has
already been seised. Each Chargor agrees not to argue to the contrary and waives
objection to the provisions of this clause on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.     (c)  
This Clause is for the benefit of the Secured Parties only. To the extent
allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

29.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:     (b)   agrees not to
claim any immunity from proceedings brought by a Secured Party against it in
relation to this Deed and to ensure that no such claim is made on its behalf;  
  (c)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and     (d)   waives all rights of
immunity in respect of it or its assets.

29.3   Waiver of trial by jury       EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION IN CONNECTION WITH THIS DEED OR ANY
TRANSACTION CONTEMPLATED BY THIS DEED. THIS DEED MAY BE FILED AS A WRITTEN
CONSENT TO TRIAL BY THE COURT.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

44



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1
REAL PROPERTY
A. Original Property

          Legal Owner   Title No.   Description
Novelis UK Ltd
  WA915530   Rogerstone Works, Rogerstone
 
       
Novelis UK Ltd
  CYM94747   Land at Rogerstone Works (Triangle)
 
       
Novelis UK Ltd
  CYM94951   Land at Tregwilym Road, Rogerstone
 
       
Novelis UK Ltd
  CYM94762   Land at Tregwilym Road being the former site of numbers 115, 117,
119 and 121, Rogerstone
 
       
Novelis UK Ltd
  WA989793   127 Tregwilym Road, Rogerstone
 
       
Novelis UK Ltd
  WA989794   The Cottage, Fieldsview, Tregwilym Road Rogerstone
 
       
Novelis UK Ltd
  CYM431473   Land on west side of Tregwilym Road Rogerstone
 
       
Novelis UK Ltd
  CH449717   Latchford Works, Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  CH492388   Land lying to the north west of Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  CH469667   Land on the north side of Thelwall Lane, Latchford
 
       
Novelis UK Ltd
  CH469669   Land and buildings lying to the north of Thelwall Lane, Warrington
 
       
Novelis UK Ltd
  SL186994   Land at Bridgnorth Aluminium Stourbridge Road Bridgnorth

B.   Excluded Real Property

              Legal Owner   Title No.   Description   Term A Banbury        
Novelis UK Ltd
  Unregistered title   Leasehold property known as Fifth Floor, Beaumont House,
Southam, Road, Banbury, Oxfordshire as demised by a Lease dated 8 August 2003
made between Beryland Limited (1) and British Alcan Aluminium Plc (2)   31
July 2003 and expiring on 30 July 2013

45



--------------------------------------------------------------------------------



 



              Legal Owner   Title No.   Description   Term B Latchford        
Novelis UK Ltd
  CH469668   Leasehold property known as land on the north side of Thelwall
Lane, Warrington   29th April, 1991 to 29th April 2021
 
            C Walsall        
Novelis UK Ltd
  Unregistered Title   Leasehold premises at Unit 501, Axcess 10 Business Park
Bentley Road South Walsall West Midlands as demised by a lease dated 28
April 2003 made between Axa Sunlife plc (1) Universal Express Limited (2) Brant
Logistics Services NV (3) Axcess 10 Management Company Limited (4)   1
March 2002
to 29 February 2012

PART 2
CHARGED SHARES

                             
 
      Name of   Name of nominee (if   Class of shares held        
 
      Charged   any) by whom shares           Number of
Chargor
      Company   are held     shares held
 
                           
Novelis
  Europe   Novelis UK Ltd       Ordinary     167,997,356  
Holdings
                           
Limited
                           
Novelis
  Europe   Novelis Services       Ordinary     10,000  
Holdings
Limited
    Limited                    

PART 3
SPECIFIC PLANT AND MACHINERY

         
 
  Chargor   Description

PART 4
SECURITY CONTRACTS

              A. Primary Contracts         Chargor   Description
 
  Novelis UK Ltd   Cash management agreement dated 1 Feberuary 2007 between,
inter alios, Novelis AG and Novelis UK Ltd

46



--------------------------------------------------------------------------------



 



              A. Primary Contracts         Chargor   Description
 
  Novelis UK Ltd   ACMS agreement dated 15 January 2007 between, inter alios,
Commerzbank AG, Novelis AG and Novelis UK Ltd
 
       
 
  Novelis UK Ltd   Cash management agreement dated 14 January 2010 between,
inter alios, Novelis AG and Novelis UK Ltd
 
       
 
  Novelis UK Ltd   Sale and purchase agreement dated 5 November 2010 between
Novelis UK Ltd and Hindalco Industries Limited
 
       
 
  Novelis UK Ltd   Transactional Banking Services Agreement dated on or around
17 December 2010 between Novelis UK Ltd and Deutsche Bank AG
 
       
 
  Novelis Europe Holdings Limited   Cash management agreement dated 1 Feberuary
2007 between, inter alios, Novelis AG and Novelis Europe Holdings Limited
 
       
 
  Novelis Europe Holdings Limited   Cash management agreement dated 14
January 2010 between, inter alios, Novelis AG and Novelis Europe Holdings
Limited
 
       
 
  Novelis Europe Holdings Limited   Intercompany term promissory note dated 30
September 2010 issued to Novelis AG
 
       
 
  Novelis Europe Holdings Limited   Transactional Banking Services Agreement
dated on or about 17 December 2010 between Novelis Europe Holdings Limited and
Deutsche Bank AG
 
  Novelis Services Limited   Cash management agreement dated 14 January 2010
between, inter alios, Novelis AG and Novelis Services Limited
 
       
 
  Novelis Services Limited   Transactional Banking Services Agreement dated on
or around 17 December 2010 between Novelis Services and Deutsche Bank AG

47



--------------------------------------------------------------------------------



 



              A. Primary Contracts         Chargor   Description
 
       
 
  Novelis Services Limited   Intercompany term promissory note dated 1
October 2008 issued to Novelis Brand LLC
 
       
 
  Novelis Services Limited   License and sublicense agreements dated 1
October 2008 entered into between, inter alios, Novelis Services Limited and
certain subsidiaries of Novelis Inc.
 
       
 
  Novelis Services Limited   Supply of Industrial Technology and Technical
Assistance Agreements dated 27 June 2008 entered into between, inter alios,
Novelis Services Limited and Novelis Brasil
 
       
 
  B. Secondary Contracts    

PART 5
SPECIFIC INTELLECTUAL PROPERTY

                                      Owner Named on                    
Trademark   Register   Class   Registration No   CTM   Filing Date   Expiry Date
THINKCANS & DEVICE
  Novelis UK Ltd
(Latchford)     35       2392058     X   16 May 2005   16 May 2015

PART 6
SECURITY ACCOUNTS

          Account Bank   Account Numbers   Account Name
HSBC Bank plc
    Novelis UK Ltd
 
       
City of London Corporate Office
    Novelis UK Ltd
 
       
 
    Novelis Europe Holdings Limited
 
       
Canary Wharf
    Novelis UK Ltd.
 
       
London
       
 
       
E14 5HQ
       
 
       
Sort Code: 40-02-50
       

48



--------------------------------------------------------------------------------



 



          Account Bank   Account Numbers   Account Name
HSBC Bank plc
    Novelis UK Ltd.
 
     
City of London Corporate Office
     
 
     
Canary Wharf
     
 
     
London
     
 
     
E14 5HQ
     
 
     
Sort Code: 40-05-15
     
 
     
 
    Novelis Europe Holdings Limited
 
     
 
     
 
     
Commerzbank AG,
    Novelis UK Ltd
 
     
London Branch
     
 
     
60 Gracechurch Street
     
 
     
London EC3V 0HR
     
 
     
Sort Code: 40-62-01
     
 
     
Deutsche Bank AG, London Branch
    Novelis Europe Holdings Limited
 
     
 
     
 
     
Winchester House
     
 
     
1 Winchester Street
     
 
     
 
     
 
     
London EC2N 2DB
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
Deutsche Bank AG, London Branch
    Novelis UK Ltd
 
     
Winchester House
     
 
     
 
     
 
     
1 Winchester Street
     
 
     
 
       
London EC2N 2DB
     

49



--------------------------------------------------------------------------------



 



          Account Bank   Account Numbers   Account Name
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     
 
     

50



--------------------------------------------------------------------------------



 



FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To:       [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
England and Wales (the Security Accounts) (other than as regards any account
constituting a Net Cash Proceeds Account (as defined in the Intercreditor
Agreement (defined in the Term Loan Security Agreement) details of which are set
out below or, in relation to any account designated or opened as a Net Cash
Proceeds Account after the date of this letter, as notified to you immediately
following such designation or opening) and the debts represented by the Security
Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)   (i)    comply with the terms of any written notice or instruction
relating to any Security Account (other than any Net Cash Proceeds Account)
received by you from the Revolving Credit Collateral Agent; and

51



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;

  (c)    (i)    hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

  (ii)   hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;

  (d)    (i)    pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent issued from time
to time; and

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, the Term Loan Collateral Agent) or, following notice from the Revolving
Credit Collateral Agent advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.

52



--------------------------------------------------------------------------------



 



The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the Revolving Credit Collateral Agent
advising you that the Revolving Credit Release Date (as defined in the Revolving
Credit Security Agreement) has occurred, the Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by English law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

53



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement)
and the security agreement dated [      ] between [      ] and others and Bank
of America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in England and
Wales (the Security Accounts) (other than as regards any account constituting a
Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined in
the Term Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash
Proceeds Account, FIRST a charge upon the terms of the Term Loan Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of the Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving

54



--------------------------------------------------------------------------------



 



      Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent unless otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the Term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent (or, in relation to any Net Cash Proceeds
Account, as instructed by the Term Loan Collateral Agent) or, following notice
to us from the Revolving Credit Collateral Agent advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) or, following notice to us from the Revolving Credit
Collateral Agent advising us that the Revolving Credit Release Date (as defined
in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent,

    in each case, in accordance with the terms of, and the instructions provided
under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]

55



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;

2.   the notice (the Notice) to you dated [•] from [Chargor] concerning the
accounts referred to in that notice (the Security Accounts); and

3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by English law.

56



--------------------------------------------------------------------------------



 



Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for an on behalf of Bank of America, N.A. as Revolving
Credit Collateral Agent
Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]

57



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR INSURANCE POLICIES
PART 1
FORM OF NOTICE OF ASSIGNMENT
(for attachment by way of endorsement to the insurance policies)
To: [Insurer]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America, N.A. as agent and trustee for the
Term Loan Secured Parties referred to in the Term Loan Security Agreement (the
Term Loan Collateral Agent) as first priority assignee all amounts payable to it
under or in connection with any contract of insurance of whatever nature taken
out with you by or on behalf of it or under which it has a right to claim (each
an Insurance) and all of its rights in connection with those amounts; and

2.   SECOND, subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A. as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all amounts payable to it under or in connection with
any Insurance and all of its rights in connection with those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of a Loan Party (as defined in the Term Loan
Security Agreement) or a Loan Party (as defined in the Revolving Credit Security
Agreement) to a third party.
We confirm that:

(i)   the Chargor will remain liable under [the] [each] Insurance to perform all
the obligations assumed by it under [the] [that] Insurance;

58



--------------------------------------------------------------------------------



 



(ii)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Insurance; and

(iii)   none of the Revolving Credit Collateral Agent, its agents, any receiver
or any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Insurance.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Insurance and you should continue to give notices under [the] [each]
Insurance to the Chargor, unless and until you receive notice from the Term Loan
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent to the
contrary. In this event, unless the Term Loan Collateral Agent or, following
notice from the Term Loan Collateral Agent advising you that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent otherwise agrees in writing:

(d)   all amounts payable to the Chargor under [the] [each] Insurance must be
paid to the Term Loan Collateral Agent or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent; and

(e)   any rights of the Chargor in connection with those amounts will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Revolving Credit Collateral Agent or as it directs.

Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Insurance[s] without the prior consent of the Term
Loan Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please note on the relevant contracts:

(i)   FIRST the Term Loan Collateral Agent’s interest as loss payee and the Term
Loan Collateral Agent’s interest as first priority assignee of those amounts and
rights; and

(ii)   SECOND the Revolving Credit Collateral Agent’s interest as loss payee and
the Revolving Credit Collateral Agent’s interest as first priority assignee of
those amounts and rights,

and send to the Term Loan Collateral Agent at [•] and Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.

59



--------------------------------------------------------------------------------



 



The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law.
Yours faithfully,
 
For [Chargor]

60



--------------------------------------------------------------------------------



 



PART 2
FORM OF LETTER OF UNDERTAKING
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [      ] between [      ] and others and Bank of
America, N.A. as Revolving Credit Collateral Agent (the Revolving Credit
Security Agreement)
We confirm receipt from [•] on behalf of [Chargor] (the Chargor) of a notice
(the Notice) dated [•] of (1) FIRST an assignment by the Chargor upon the terms
of the Term Loan Security Agreement of all amounts payable to it under or in
connection with any contract of insurance of whatever nature taken out with us
by or on behalf of it or under which it has a right to claim and all of its
rights in connection with those amounts and (2) SECOND subject to notice from
the Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment by the
Chargor upon the terms of the Revolving Credit Security Agreement of all amounts
payable to it under or in connection with any contract of insurance of whatever
nature taken out with us by or on behalf of it or under which it has a right to
claim and all of its rights in connection with those amounts.
A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability insurance and
required to settle a liability of a Loan Party to a third party.
In consideration of your agreeing to the Chargor continuing their insurance
arrangements with us we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   confirm that we have not received notice of the interest of any third party
in those amounts and rights;

3.   undertake to note on the relevant contracts FIRST the interest of the Term
Loan Collateral Agent as loss payee and as first priority assignee of those
amounts and rights and SECOND the Revolving Credit Collateral Agent’s interest
as loss payee and as first priority assignee of those amounts and rights;

4.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to those contracts which the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as

61



--------------------------------------------------------------------------------



 



    defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent may at any time request;

5.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of any of those contracts and to allow the Term Loan
Collateral Agent or any of the other Term Loan Secured Parties (as defined in
the Term Loan Security Agreement) or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any other Secured Party (as defined in the Revolving Credit Security
Agreement) to remedy that breach; and

6.   undertake not to amend or waive any term of or terminate any of those
contracts on request by the Chargor without the prior written consent of the
Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising us that the Term
Loan Release Date (as defined in the S Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
 
for [Insurer]

62



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORMS OF LETTER FOR PRIMARY CONTRACTS
PART 1
NOTICE TO COUNTERPARTY
To:       [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [     ] between [ ] and others Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [     ] between [     ] and others and Bank of America, N.A. as
Revolving Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority assignee all of its rights in respect of
[insert details of Primary Contract(s)] (the Primary Contract[s]); and

2.   SECOND subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A as agent and trustee for the [Secured Parties] referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all of its rights in respect of the Primary Contract[s].

We confirm that:

(a)   the Chargor will remain liable under [the] [each] Primary Contract to
perform all the obligations assumed by it under [the] [that] Primary Contract;

(b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Primary Contract; and

(c)   none of the Revolving Credit Collateral Agent, its agents, any receiver or
any other person will at any time be under any obligation or liability to you
under or in respect of [the] [any] Primary Contract.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Primary Contract and you should continue to give notice under [the]
[each] Primary Contract to the relevant Chargor, unless and until you receive
notice from the Term Loan Collateral Agent or, following notice from the Term
Loan Collateral Agent advising you that the Term Loan Release Date (as defined
in the Term Loan Security Agreement) has occurred, the Revolving Credit

63



--------------------------------------------------------------------------------



 



Collateral Agent to the contrary. In this event, all of its rights will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the Term Loan Release Date (as defined in the Term Loan Security
Agreement) has occurred, the Revolving Credit Collateral Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Primary Contract[s] without the prior consent of
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising you that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by English law,
Yours faithfully,
 
(Authorised signatory)
For [Chargor]

64



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [     ] between [     ] and others Bank of America,
N.A. as Term Loan Collateral Agent (the Term Loan Security Agreement) and the
security agreement dated [     ] between [     ] and others and Bank of America,
N.A. as Revolving Credit Collateral Agent (the Revolving Credit Security
Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Primary
Contract(s)] (the Primary Contract[s]) and (2) SECOND subject to notice from the
Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment on the
terms of the Revolving Credit Security Agreement of all of the Chargor’s rights
in respect of the Primary Contract[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;

2.   have not received notice of the interest of any third party in [any of] the
Primary Contract[s];

3.   undertake to disclose to the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent without
any reference to or further authority from the Chargor any information relating
to [the][those] Primary Contract[s] which the Term Loan Collateral Agent or the
Revolving Credit Collateral Agent or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent may at any time request;

4.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Primary Contract[s] and to allow
Term Loan Collateral Agent or any of the other Term Loan Secured Parties (as
defined in the Term Loan Security Agreement) or, following notice from the Term
Loan Collateral Agent advising us that the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any of the other Secured Parties (as defined in the Revolving Credit
Security Agreement to remedy that breach; and

65



--------------------------------------------------------------------------------



 



5.   undertake not to amend or waive any term of or terminate [the] [any of
those] Primary Contract[s] on request by the Chargor without the prior written
consent of the Term Loan Collateral Agent and the Revolving Credit Collateral
Agent or, following notice from the Term Loan Collateral Agent advising us that
the Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent.

This letter is governed by English law.
Yours faithfully,
 
(Authorised signatory)
[Counterparty]

66



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF DEED OF ACCESSION
THIS DEED is dated [     ]
BETWEEN:

(1)   [•] (registered number [•]) with its registered office at [•] (the
Additional Chargor);

(2)   NOVELIS EUROPE HOLDINGS LIMITED for itself and as agent for each of the
Chargors under and as defined in the Security Agreement referred to below; and

(3)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties under
and as defined in the Security Agreement referred to below (the Collateral
Agent).

BACKGROUND:
(A) The Additional Chargor is a subsidiary of Novelis Inc.

(B)   The Chargors have entered into a guarantee and security agreement dated
[•] with the Collateral Agent (the Security Agreement).

(C)   The Additional Chargor has agreed to enter into this Deed and to become a
Chargor under the Security Agreement and the Security Trust Deed.

(D)   The Additional Chargor will also, by execution of a separate instruments,
become a party to the Intercreditor Agreement as a Loan Party and the Security
Trust Deed as a Chargor.

(E)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   Interpretation

    Terms defined in the Security Agreement have the same meaning in this Deed
(including its Recitals) unless given a different meaning in this Deed. This
Deed is a Loan Document.

2. Accession

  (a)   With effect from the date of this Deed the Additional Chargor:

  (i)   will become a party to the Security Agreement as a Chargor; and

  (ii)   will be bound by all the terms of the Security Agreement which are
expressed to be binding on a Chargor, including without limitation, the
guarantee contained in clause 2 of the Security Agreement.

3.   Security

67



--------------------------------------------------------------------------------



 



    Without limiting the generality of the other provisions of this Deed and the
Security Agreement, the Additional Chargor:

  (a)   charges by way of a first legal mortgage all estates or interests in any
freehold or leasehold property owned by it (save for Excluded Real Property) and
specified in part 1A of the schedule to this Deed;

  (b)   charges by way of a first legal mortgage all shares owned by it and
specified in part 2 of the schedule to this Deed;

  (c)   charges by way of a fixed charge all plant, machinery, computers, office
equipment or vehicles specified in part 3 of the schedule to this Deed;

  (d)   assigns absolutely, subject to a proviso for re-assignment on
redemption, all of its rights in respect of the agreements specified in part 4
of the schedule to this Deed;

  (e)   charges by way of a fixed charge all of its rights in respect of any
Intellectual Property specified in part 5 of the schedule to this Deed; and

  (f)   charges by way of a fixed charge all of its rights in respect of any
amount standing to the credit of any Security Account specified in part 6 of the
schedule to this Deed.

4.   Miscellaneous

    With effect from the date of this Deed:

  (a)   the Security Agreement will be read and construed for all purposes, and
the Additional Chargor will take all steps and actions (including serving any
notices), as if the Additional Chargor had been an original party in the
capacity of Chargor (but so that the security created on this accession will be
created on the date of this Deed);

  (b)   any reference in the Security Agreement to this Deed and similar phrases
will include this Deed and all references in the Security Agreement to
Schedule 1 (or any part of it) will include a reference to the schedule to this
Deed (or relevant part of it); and

  (c)   Novelis Europe Holdings Limited, for itself and as agent for each of the
Chargors under the Security Agreement, agrees to all matters provided for in
this Deed.

5.   Law

    This Deed is governed by English law.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.

68



--------------------------------------------------------------------------------



 



SCHEDULE TO DEED OF ACCESSION
PART 1
REAL PROPERTY
A. Original Property
Freehold/Leasehold       Description
B. Excluded Real Property
Leasehold       Description
PART 2
SHARES

              Name of company in   Name of nominee (if         which shares are
  any) by whom shares       Number of shares held   are held   Class of shares
held   held
[            ]
  [           ]   [            ]   [            ]

PART 3
SPECIFIC PLANT AND MACHINERY
Description
PART 4
SECURITY CONTRACTS
     A. Primary Contracts
Description
[e.g. Hedging Documents]
[e.g. Acquisition Documents]
[e.g. Intercompany Loan Agreements]
     B. Secondary Contracts
PART 5
SPECIFIC INTELLECTUAL PROPERTY RIGHTS
Description

69



--------------------------------------------------------------------------------



 



[PART 6
SECURITY ACCOUNTS
Account number       Sort code]

70



--------------------------------------------------------------------------------



 



SIGNATORIES (TO DEED OF ACCESSION)
The Additional Chargor

         
Executed as a Deed by
  )                                        Director          
[                 ] acting by a director in the presence of a witness:
  )    
 
       
 
  )              
 
  )                        
 
  Signature of witness              
 
  Name of witness              
 
  Address of witness              
 
                 
 
                 
 
  Occupation of witness              
Novelis Europe Holdings Limited
                 
Executed as a Deed by
  )                                        Director           NOVELIS EUROPE
HOLDINGS LIMITED (for itself and as agent for each of the Chargors party to the
Security Agreement referred to in this Deed) acting by a director in the
presence of a witness:   )    

  )    

     
 
                 
 
  Signature of witness              
 
  Name of witness              
 
  Address of witness              
 
                 
 
                 
 
  Occupation of witness              
The Collateral Agent
       

71



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent acting by authorised signatory:
 

            Authorised Signatory
   

72



--------------------------------------------------------------------------------



 



SIGNATORIES (GUARANTEE AND SECURITY AGREEMENT)

         
SIGNED as a Deed by
  )                            Attorney          
NOVELIS UK LTD acting by its attorney in the
  )    
presence of a witness:
            )      
 
  )              
 
  Signature of witness              
 
  Name of witness              
 
  Address of witness              
 
                 
 
                 
 
  Occupation of witness    

73



--------------------------------------------------------------------------------



 



         
SIGNED as a Deed by
  )                     Attorney          
NOVELIS SERVICES LIMITED acting by its attorney in the presence of a witness:
  )

)    
 
                 
 
  )              
 
  Signature of witness              
 
  Name of witness              
 
  Address of witness              
 
                 
 
                 
 
 
Occupation of witness
               

74



--------------------------------------------------------------------------------



 



         
SIGNED as a Deed by
  )                     Attorney          
NOVELIS EUROPE HOLDINGS LIMITED acting by its attorney in the presence of a
witness:
  )

)    
 
       
 
  )              
 
  Signature of witness              
 
  Name of witness              
 
  Address of witness              
 
                 
 
                 
 
  Occupation of witness              

75



--------------------------------------------------------------------------------



 



SIGNED as a deed by
BANK OF AMERICA, N.A.
in its capacity as Collateral Agent acting by authorised signatory:
 
Christopher Kelly Wall, Managing Director

76



--------------------------------------------------------------------------------



 



     Exhibit M4
Execution copy December 17, 2010
 
Agreement
between
Novelis Technology AG
Neuhausen am Rheinfall, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables
and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    7  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    13  
7. POWERS OF ATTORNEY
    13  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    14  
11. NOTICES
    14  
12. SUCCESSOR AGENT
    15  
13. SEVERABILITY
    15  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    16  
16. LAW AND JURISDICTION
    16  
SCHEDULE 1
    20  
SCHEDULE 2
    21  
SCHEDULE 3
    22  
SCHEDULE 4
    23  
SCHEDULE 5
    24  
SCHEDULE 6
    26  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Technology AG, a company incorporated under the laws of
Switzerland, having its seat at Zentralstrasse 100, 8212 Neuhausen am Rheinfall,
Switzerland, (the “Assignor”);

and

(2)   Bank of America, N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).   (B)   The Assignor and the Collateral Agent have entered into that
certain Credit Agreement on or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and
Novelis AG (each as Borrower) AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Credit Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Credit Lenders.  
(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including Assignor) under or
in connection with the Credit Agreements (the “Intercreditor Agreement”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

(D)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).   (E)   On or about December 17, 2010, the Assignor
entered into a guarantee agreement in favor of the Revolving Credit Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Revolving Secured Parties) (the “Revolving Guarantee”).   (F)   The
Collateral Agent, the Term Loan Collateral Agent and the Lenders under each of
the Term Loan Agreement and the Revolving Credit Agreement require the Assignor
to enter into this assignment for security purposes in favour of the Collateral
Agent for the benefit of the Secured Parties, and subject to the terms of the
Intercreditor Agreement.   (G)   The Assignor has agreed to assign (i) the
Assigned Receivables, (ii) the Assigned Intercompany Receivables and (iii) the
Assigned Bank Accounts as security for the Secured Obligations (as these terms
are defined in Section 1 below) to the Collateral Agent, acting for itself, in
the name of, on behalf of and for the benefit of the Secured Parties (as defined
in Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:       “Assigned Bank Accounts”
means all current or future rights, title, interest and action (including any
balances and accrued interest) the Assignor may have or acquire in relation to
any bank account which the Assignor now has or may at any time have in the
future vis-à-vis any bank or other financial institution, including, but not
limited to, the bank accounts listed in Schedule 1, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations);       “Assigned Intercompany
Receivables” means all current or future receivables owed by Affiliates to
Assignor and arising in the course of business of the Assignor, whether
contingent or not, incorporated in a title or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations); Currently existing Assigned
Intercompany Receivables are listed in Schedule 2;       “Assigned Receivables”
means all current or future receivables owed by customers or other trade debtors
(excluding any Affiliate) to the Assignor and arising in the course of business
of the Assignor, whether contingent or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Obligations) but excluding any Excluded Receivables; Currently existing
Assigned Receivables are listed in Schedule 3;       “Assignment” means the
assignments by the Assignor of the Assigned Intercompany Receivables, Assigned
Receivables and Assigned Bank Accounts to the Collateral Agent, acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
pursuant to art. 164 et seq. of the Swiss Code of Obligations;       “Business
Day” shall mean one day on which the commercial banks in Zurich are open for
normal business transactions;       “Discharge of Senior Lien Secured
Obligations” shall have the meaning ascribed to such term in the Intercreditor
Agreement;       “Excluded Receivables” means any current or future receivables
owed by customers or other trade debtors (excluding any Affiliate) to the
Assignor and arising in the course of business of the Assignor, whether
contingent or not, together with all rights and benefits relating thereto
including privileges and ancillary rights in respect thereof (art. 170 Swiss
Code of Obligations) which have been transferred to Novelis AG pursuant to a
receivables purchase agreement between the Assignor and Novelis AG which has
been approved in writing by the Administrative Agent (as defined in the
Revolving Credit Agreement);       “Notice of Assignment to Affiliates” means
the notice substantially in the form of Schedule 4 to this Agreement;      
“Notice of Assignment to Banks” means the notice substantially in the form of
Schedule 5 to this Agreement;       “Notice of Assignment to Debtors” means the
notice substantially in the form of Schedule 6 to this Agreement;      
“Revolving Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Assignor towards the Revolving
Secured Parties under the Revolving Guarantee and (ii) the Revolving Credit
Secured Obligations (as defined in the Intercreditor Agreement);      
“Revolving Secured Parties” means the Revolving Credit Claimholders as defined
in the Intercreditor Agreement;

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;       “Secured Parties” means the Revolving Secured
Parties and the Term Loan Secured Parties;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Term Loan Secured Parties under the Term
Loan Guarantee (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement).       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement and the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, supplemented
or substituted from time to time, in accordance with its terms.   1.4   In the
event of a direct conflict between the terms and provisions contained in this
Agreement and the terms and provisions contained in the Credit Agreements, it is
the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern.   1.5   Nothwithstanding herein to
the contrary, the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Term Loan Agreement,
including Section 11.19 thereof, and the Revolving Credit Agreement, including
Article X thereof shall govern and control the exercise of remedies by
Collateral Agent.

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1   The Assignor agrees to assign
by way of security to the Collateral Agent (acting for itself, in the name of
and on behalf of the Secured Parties) the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts as security for the
Secured Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of effecting the Assignment,
the Assignor hereby:   2.2.1   assigns by way of security to the Collateral
Agent and the Secured Parties, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts;   2.2.2   subject as
set out in Section 2.11.2, transfers to the Collateral Agent all documents
evidencing the existing Assigned Receivables, the existing Assigned Intercompany
Receivables and the existing Assigned Bank Accounts (whether incorporated in a
title or not), including but not limited to any written agreement,
acknowledgment of debt, certificate, Intercompany note, exchange of letters, fax
or e-mail).   2.3   The Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) expressly accepts the
Assignment provided for in Section 2.1. and 2.2.   2.4   The Assignor agrees and
undertakes as follows:   2.4.1   Except for liens permitted under the Credit
Agreements, the Assignor shall refrain from granting any pledge, encumbrance or
other third party rights affecting the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts and shall refrain from
any other act or omission that would adversely affect the Collateral Agent’s and
Secured Parties’ rights under this Agreement or, except as permitted under the
Credit Agreements, any amounts that are or will become due under any of the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts;   2.4.2   without the prior written consent of the Collateral
Agent, the Assignor shall not enter into any kind of arrangement that would
provide for the non-assignability of any of the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts or subject the
assignability to the consent of a party other than the Collateral Agent;   2.4.3
  except as permitted by the Credit Agreements, the Assignor shall not enter
into any arrangement by which the Assigned Receivables, the Assigned
Intercompany Receivables and

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    the Assigned Bank Accounts would be assigned to a party other than the
Collateral Agent and/or Secured Parties;   2.4.4   the Assignor shall deliver to
the Collateral Agent within 10 Business Days following the end of each calendar
quarter (the first time 10 Business Days following December 31, 2010), a list of
all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the end of the relevant calendar quarter and
assigned substantially in the same form as set forth in Schedule 1 to 3 as
appropriate;   2.4.5   upon the Collateral Agent’s written request and in no
event more than once per year, unless an Event of Default has occurred and is
continuing, the Assignor shall deliver to the Collateral Agent, within 10
Business Days from being so requested by the Collateral Agent, an up-dated list
of all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the day where the Collateral Agent’s request
under this paragraph was received substantially in the same form as set forth in
Schedule 1 to 3 as appropriate.   2.5   Within 5 Business Days from the Closing
Date, the Assignor shall notify the banks of the assignment by way of security
of the Assigned Bank Accounts by delivering to such banks a Notice of Assignment
to Banks substantially in the form of Schedule 5. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Banks to the
Collateral Agent. For the purpose of this Agreement, the Assignor shall release
the respective banks from the banking secrecy to the extent required for the
Collateral Agent to perform its rights and obligations hereunder. Subject to and
in accordance with the terms and conditions of the Credit Agreements, the
Assignor shall be authorized to use its bank accounts and any balance on its
bank accounts freely without restriction for as long as no Event of Default has
occurred and is continuing, except in the circumstances set forth in Section 2.6
below.   2.6   Upon an Activation Notice (as this term is defined in the
Revolving Credit Agreement) being sent in accordance with Section 9.01 of the
Revolving Credit Agreement, the Assignor shall not longer be authorized to use
its bank accounts and the Collateral Agent shall be entitled to transfer any
balance out of such bank accounts and apply such monies in accordance with
Section 9.01 of the Revolving Credit Agreement.   2.7   In the event where any
bank would refuse to countersign the Notice of Assignment to Banks listed in
Schedule 5 and thereby would refuse to waive any first ranking security interest
and/or any right of set-off such bank may have in relation to the Assigned Bank
Accounts, the Assignor shall close the Assigned Bank Accounts and open new bank
account(s) (not subject to such first ranking security interest or right of
set-off) with one or more banking institutions,

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    which would then be assigned by way of security to the Collateral Agent as
per the terms of this Agreement.   2.8   Within 5 Business Days from the Closing
Date, the Assignor shall notify its respective Affiliates of the assignment by
way of security of the Assigned Intercompany Receivables by delivering to such
Affiliate a Notice of Assignment to Affiliates substantially in the form of
Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent, provided the proceeds of such Assigned Receivables are
credited on the Assigned Bank Accounts.   2.10   With respect to any Assigned
Intercompany Receivable and any Assigned Bank Account arising after the date
hereof, the Assignor undertakes to:   2.10.1   notify immediately the
appropriate debtor of Assigned Intercompany Receivables or Assigned Bank
Accounts by using the appropriate notification form; and   2.10.2   transfer to
the Collateral Agent all documents evidencing such Assigned Intercompany
Receivables and Assigned Bank Accounts (whether incorporated in a title or not),
including but not limited to any written agreement, acknowledgment of debt,
certificate, intercompany note, exchange of letters, fax or e-mail).   2.11  
With respect to any Assigned Receivable arising after the date hereof, the
Assignor undertakes to:   2.11.1   instruct the debtor of such Assigned
Receivable to discharge its obligations in relation thereto exclusively on one
of the Assigned Bank Accounts; and   2.11.2   upon the reasonable request of the
Collateral Agent in accordance with the Credit Agreements and upon giving
appropriate prior notice, allow representatives of the Collateral Agent to
inspect, during normal business hours, all documents evidencing such Assigned
Receivable (whether incorporated in a title or not), including but not limited
to any written agreement, acknowledgment of debt, certificate, intercompany
note, exchange of letters, fax or e-mail.   2.12   Within 5 calendar days after
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing, the Assignor shall notify its current and future
debtors of Assigned Receivables of the Assignment by delivering to such debtors
a Notice of

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Assignment to Debtors substantially in the form of Schedule 6 but, where
necessary or appropriate, in the respective language of the addressee. The
Assignor shall simultaneously send a copy of any Notice of Assignment to Debtors
to the Collateral Agent.   2.13   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
shall co-operate with the Collateral Agent and use its best commercially
reasonable endeavors in assisting the Collateral Agent in collecting the
Assigned Receivables, Assigned Intercompany Receivables and Assigned Bank
Accounts.   2.14   Before the Collateral Agent has notified the Assignor that an
Event of Default has occurred and is continuing, the Assignor undertakes that
the Assigned Receivables and the Assigned Intercompany Receivables be paid onto
the Assigned Bank Accounts as set out in Schedule 1.   2.15   After the
Collateral Agent has notified the Assignor that an Event of Default has occurred
and is continuing, the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts shall be paid to the Collateral Agent
or as directed by the Collateral Agent.   3.   UP-STREAM AND CROSS-STREAM
SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the extent (i) the
obligations of the Assignor under this Agreement are for the exclusive benefit
of the Affiliates of such Assignor (except for the (direct or indirect)
Subsidiaries of such Assignor) and (ii) that complying with such obligations
would constitute a repayment of capital (“Kapitalrückzahlung”) or the payment of
a (constructive) dividend (“Dividendenausschüttung”), then the limitations set
forth in Section 3 of the Term Loan Guarantee and the Revolving Guarantee
entered into by the Assignor shall apply to any enforcement of the security
interest created hereunder and the proceeds of such enforcement.   4.   RIGHTS
AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has not
complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

4.2   The Collateral Agent shall be entitled to notify, or request the Assignor
to notify, the Assignment in respect of all or part of the Assigned Bank
Accounts and Assigned Intercompany Receivables to the relevant debtors following
the receipt of up-dated Schedule 1 or Schedule 2 in accordance with
Section 2.4.4.   4.3   The Collateral Agent has the right to request that the
Assignor transfers to the Collateral Agent all documents evidencing the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts (whether incorporated in a title or not), including but not limited to
any written agreement, acknowledgment of debt, certificate, intercompany note,
exchange of letters, fax or e-mail).   4.4   After the Collateral Agent has
notified the Assignor that an Event of Default has occurred and is continuing,
the Collateral Agent shall be entitled to request immediately the Assignor to
notify the debtors of the Assigned Receivables of the Assignment, and, if the
Collateral Agent has not received evidence of such notification within five
calendar days in accordance with Section 2.12, the Collateral Agent shall be
entitled to notify on its own, the Assignment in respect of all or part of the
Assigned Receivables to the relevant debtors by a Notice of Assignment to
Debtors substantially in the form of Schedule 6 to this Agreement.   4.5   After
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing or, with respect to the Assigned Receivables
exclusively, 5 calendar days after such notification:   4.5.1   the Collateral
Agent shall be entitled, but not obligated, to collect any Assigned Receivable,
any Assigned Intercompany Receivable and any Assigned Bank Account and to apply
the amounts collected towards the discharge of the Secured Obligations in
accordance with the Intercreditor Agreement;   4.5.2   the Collateral Agent
shall have the right to access the premises of the Assignor to the full extent
necessary during ordinary business hours, at the sole discretion of the
Collateral Agent, to ascertain the existence and particulars of the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts;   4.5.3   the Collateral Agent shall be entitled, but not obligated,
to undertake on its own initiative and cost any acts it deems appropriate to
collect any overdue or bad claim under the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts and shall apply the
amounts so collected towards the discharge of the Secured Obligations in
accordance with the Intercreditor Agreement; and   4.5.4   to the extent that
collection of any Assigned Receivable, any Assigned Intercompany Receivable
and/or any Assigned Bank Account is not possible or is deemed unduly

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    burdensome in the reasonable opinion of the Collateral Agent, the latter
shall be entitled to sell such Assigned Receivables, Assigned Intercompany
Receivables and/or Assigned Bank Accounts by private sale (“Private Verwertung
(Selbstverkauf)”), without regard to the enforcement procedure provided for by
the Swiss Federal Law on Debt Collection and Bankruptcy, and apply the proceeds
(less all costs and expenses) of such sale towards the discharge of the Secured
Obligations. The Collateral Agent shall apply such proceeds in accordance with
the Intercreditor Agreement. The Collateral Agent shall discharge its rights
under this Agreement with the same degree of care it would use in respect of its
own property.   4.6   Upon repayment and discharge in full of the Secured
Obligations, the Collateral Agent, at the costs of the Assignor, shall promptly,
and in any event within 5 Business Days from the full discharge of the Secured
Obligations, re-assign the remainder, if any, of the Assigned Receivables,
Assigned Intercompany Receivables and/or Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.   5.   REPRESENTATIONS AND
WARRANTIES   5.1   Without prejudice to the representations and warranties made
under the Credit Agreements, the Assignor represents and warrants to the
Collateral Agent that:   5.1.1   it is a company duly established, validly
existing and registered under the laws of Switzerland, capable of suing and
being sued in its own right and having the power and authority and all necessary
governmental and other material consents, approvals, licenses and authorizations
under any applicable jurisdiction to own its property and assets and to carry on
its business as currently conducted;   5.1.2   as long as this Agreement remains
in force, the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts are and will continue to be (and any Assigned
Receivable, any Assigned Intercompany Receivable and any Assigned Bank Account
coming into existence in the future will be) free and clear of any pledge,
encumbrance or other third party interests, with the exception of any liens
permitted under the Credit Agreements;   5.1.3   subject to the qualifications
set out in the legal opinion of Borrowers’ Swiss counsel, this Agreement
constitutes (i) its legal, valid and binding obligations enforceable against it
pursuant to its terms and (ii) a valid and effective transfer of the Assigned
Receivables, the

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    Assigned Intercompany Receivables and the Assigned Bank Accounts from
Assignor to the Collateral Agent and the Secured Parties.   6.   FURTHER
ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all things and
execute all documents that are required by the Collateral Agent for the purpose
of securing or perfecting the Assignment provided for in this Agreement.   7.  
POWERS OF ATTORNEY       The Assignor authorizes the Collateral Agent to be its
attorney and in its name, on its behalf and as its act to execute, deliver and
perfect all documents (including giving notifications and instructions to
customers of the Assignor) and do all things that are necessary for carrying out
any obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.   8.   ASSIGNMENTS AND TRANSFERS       The
rights and obligations of the Assignor under this Agreement may not be assigned
or transferred without the prior written consent of the Collateral Agent. The
assignment of the rights and obligations of the Collateral Agent under this
Agreement shall be restricted to and made in accordance with Section 12 below.
Nothing in this Agreement shall be construed as limiting the right of the
Secured Parties to assign their rights and obligations under the Credit
Agreements in accordance with the relevant provisions thereof.   9.  
EFFECTIVENESS OF ASSIGNMENT   9.1   The security constituted by the Assignments
under this Agreement shall be cumulative, in addition to and independent of
every other security which the Collateral Agent and/or Secured Parties may at
any time hold for the Secured Obligations or any rights, powers and remedies
provided by law.   9.2   No failure on the part of the Collateral Agent and/or
Secured Parties to exercise, or delay on its part in exercising, any rights
hereunder shall operate as waiver thereof, nor shall any single

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

  or partial exercise of any rights hereunder preclude any further or other
exercise of that or any other rights.   9.3   The Collateral Agent and/or
Secured Parties shall not be liable by reason of taking any action permitted by
this Agreement.   10.   COSTS AND EXPENSES       The Assignor shall bear all
reasonable costs and expenses (including, without limitation, legal fees, stamp
duties or other duties) incurred in connection with the execution, perfection or
implementation of the Assignment hereby constituted or the exercise of any
rights hereunder and the Assignor shall reimburse and indemnify the Collateral
Agent for any such costs or expenses reasonably incurred by it.   11.   NOTICES
      All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

  a)   if to the Assignor

Novelis Technology AG
Address: Zentralstrasse 100
               CH- 8212 Neuhausen am Rheinfall

Attn:       Legal Department
with a copy to:
Novelis AG
Address: Sternenfeldstrasse 19
               CH- 8700, Küsnacht

Attn:       Legal Department

  b)   if to the Collateral Agent

Bank of America, N.A.

Address  135 S. LaSalle, Suite 927, IL4-135-09-27
               Chicago, Illinois 60603
Attn:       Account Officer
Fax:         +1 312-453-5555

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

  or to such other address or facsimile numbers or e-mail address as is notified
in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.   12.   SUCCESSOR AGENT       If a
successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.   13.  
SEVERABILITY       If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Agreement or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Agreement, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.   14.   WAIVERS AND MODIFICATIONS       This Agreement may be
terminated, amended or modified only specifically and in writing signed by the
parties hereto.

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

15.   COUNTERPARTS       This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.   16.   LAW AND JURISDICTION   16.1   This Agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland.   16.2   Subject to the subsequent paragraph, the Commercial Court
of the Canton of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall
have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Agreement.   16.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court having jurisdiction under the relevant Credit Agreement,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Assignor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.   16.4   The Assignor hereby irrevocably designates,
appoints and empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New
York, New York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1
212-299-5656) (electronic mail address: jbudhu@cscinfo.com) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of, or in connection with, this Agreement.
Such service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the Assignor in care of the
Process Agent at the Process Agent’s above address, and the Assignor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each Guarantor agrees that

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)

    a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.   16.5   The Collateral Agent is acting hereunder in its
capacity as “Collateral Agent” for the Revolving Secured Parties and as
sub-agent and bailee for the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
SIGNATURE PAGE
Bank of America N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

              By:         Name:   Christopher Kelly Wall      Title:   Managing
Director          By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

18/25



--------------------------------------------------------------------------------



 



         

Assignment Agreement (Novelis Technology AG)
SIGNATURE PAGE
Novelis Technology AG,
as Assignor
Date:
Date:

                     
By:
          By:                      
 
  Name:   David Sneddon       Name:   Antonio Tadeu Coelho Nardocci
 
  Title:   Director       Title:   Chairman

19/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Technology AG)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
Credit Suisse
  Zürich     Novelis Technology
AG

20/25



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following document:

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed
immediately below:

                      Debtors   Nature of Claims   Amount   Maturity   Guarantee
  Security / Interest
NO TRADE
RECEIVABLES AS OF
THE DATE OF THIS
AGREEMENT
                   

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 4
NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]

     
 
  Name of Intercompany
 
  Debtor
 
   
 
  [Address of Debtor]

BY REGISTERED MAIL
[Place/Date]
Re: Notification of Assignment
Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
Very truly yours,
  Agreed and Acknowledged:
 
  [name of the Intercompany Debtor]
[Assignor]
   
 
   
 
   
[authorized signatories]
  [authorized signatories]

23/25



--------------------------------------------------------------------------------



 



SCHEDULE 5
NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]

     
 
  [Name of the Bank Account Bank]
 
   
 
  [Address of the Bank]


BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [•], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [•], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation, you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

24/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
 
  [name of Bank]
[authorized signatories]
   
 
   
 
  [authorized signatories]
 
   
Agreed and Acknowledged by:
   
 
   
Bank of America N.A.
   
 
   
 
   
[authorized signatories]
   

25/25



--------------------------------------------------------------------------------



 



SCHEDULE 6
NOTICE OF ASSIGNMENT TO DEBTORS
[Letterhead of the Assignor]

     
 
  [Name of the Debtor]
 
  [Address of the Debtor]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis Technology AG (the “Assignor”) and Bank of
America N.A. (the “Collateral Agent”) have entered into an assignment agreement
(the “Agreement”) whereby current and future trade receivables owing by the
customers to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
 
  [name of debtor]
[authorized signatories]
   
 
   
 
  [authorized signatories]

26/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis Technology AG
Neuhausen am Rheinfall, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Term Loan Agreement
dated as of or about 17 December 2010.

 



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement
INDEX

         
1. DEFINITIONS AND INTERPRETATION
    3  
2. GUARANTEE
    4  
3. UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX
    7  
4. GUARANTOR’S UNDERTAKINGS
    9  
5. REPRESENTATIONS AND WARRANTIES
    9  
6. ASSIGNMENTS AND TRANSFERS
    10  
7. COSTS AND EXPENSES
    10  
8. NOTICES
    10  
9. SUCCESSOR AGENT
    11  
10. SEVERABILITY
    11  
11. WAIVERS AND MODIFICATIONS
    12  
12. COUNTERPARTS
    12  
13. LAW AND JURISDICTION
    12  

2/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   Novelis Technology AG, a company incorporated under the laws of
Switzerland, having its seat at Zentralstrasse 100, 8212 Neuhausen am Rheinfall,
Switzerland (the “Guarantor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in the Term Loan Agreement) in its capacity as
Collateral Agent under the Term Loan Agreement (the “Collateral Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and
the Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (as defined
therein) (the “Term Loan Lenders”).

(B)   The Collateral Agent and Secured Parties require the Guarantor to
unconditionally and irrevocably guarantee the prompt and complete payment and
performance by the Loan Parties (as defined in the Term Loan Agreement) of their
obligations under the Term Loan Agreement, as further defined in this Guarantee.

1.   DEFINITIONS AND INTERPRETATION

1.1   In this Guarantee:

    “Business Day” means one day on which the commercial banks in Zurich are
open for normal business transactions;       “Guaranteed Obligations” means the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue after the commencement of a case under Title 11 of the United States

3/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

    Code or any other Debtor Relief Law or after any bankruptcy or insolvency
petition is filed under Title 11 of the United States Code (or any other Debtor
Relief Law) but for the provisions of the Title 11 of the United States Code (or
other Debtor Relief Law) or that accrue after the commencement of a case under
Title 11 of the United States Code or any other Debtor Relief Law or after any
bankruptcy or insolvency petition is filed under Title 11 of the United States
Code (or any other Debtor Relief Law, whether or not allowed) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document (including any Hedging Agreement entered into
with a counterparty that is a Secured Party), and the performance of all
obligations under any of the foregoing, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Term Loan Agreement.

1.3   In this Guarantee, (a) a person includes its successors and assigns; (b)
headings are for convenience of reference only and are to be ignored in
construing this Guarantee and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

2.   GUARANTEE   2.1   In accordance with Article 111 of the Swiss Code of
Obligations, the Guarantor, acting as primary and independent obligor and not
merely as a surety (“Bürge”/“Caution” within the meaning of Articles 492 ss. of
the Swiss Code of Obligations), hereby unconditionally (subject to Section 3
below) and absolutely guarantees, on a first demand basis, the prompt and
complete payment and performance by the Loan Parties of the Guaranteed
Obligations.

4/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

2.2   The Guarantor hereby expressly acknowledges that the meaning of the term
“Guaranteed Obligations” used in this Guarantee (and consequently the extent of
its undertaking under this Guarantee) is defined by reference to the Term Loan
Agreement, and the Guarantor expressly confirms that it fully understands and
accepts such definition of the terms “Guaranteed Obligations” used in this
Guarantee.

2.3   In the event where any Loan Party fails to pay or perform timely any
Guaranteed Obligation, (subject to Section 3 below) the Collateral Agent will be
entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.

2.4   The Collateral Agent will make any demand for damages under Section 2.3
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3, the Guarantor so notified by the Collateral Agent shall pay within
5 Business Days of that first demand.

2.5   The Guarantor understands and agrees that the Guarantee is a continuing,
absolute and unconditional (subject to Section 3 below) guarantee of payment
without regard to (a) the validity or enforceability of the Term Loan Agreement
or any other applicable Loan Document, any of the Guaranteed Obligations, or any
collateral security therefor or guarantee or right of set-off with respect
thereto at any time or from time to time held by the Collateral Agent or any
applicable Secured Party, (b) any defense, set-off or counterclaim which may at
any time be available to or be asserted by the Loan Parties against the
Collateral Agent or any applicable Secured Party (including, but not limited to,
any right the Loan Parties may have to first require the Collateral Agent to
proceed against or enforce any other rights, security or claim payment from a
person before claiming payment from the Guarantor under this Guarantee), or
(c) any other circumstance whatsoever which constitutes, or might be construed
to constitute, a discharge of the Guaranteed Obligations.

2.6   When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Collateral Agent may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as

5/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

    it may have against the Loan Parties, or any other person or against any
collateral security or guarantee for the Guaranteed Obligations, or any right of
set-off with respect thereto, and any failure by the Collateral Agent to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Loan Parties or any other person or to realize upon any such
collateral security or guarantee or to exercise any such right of set-off shall
not relieve the Guarantor of any applicable obligation or liability under this
Guarantee, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
applicable Secured Party against the Guarantor.

2.7   Subject to Section 3 below, the Guarantor’s obligations under this
Guarantee will not be discharged, suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Term Loan Agreement;     (ii)   any default, failure or delay in the performance
by the Loan Parties of the Guaranteed Obligations;     (iii)   any waiver of or
consent to departure from the provisions of, or any amendment to this Guarantee,
the Term Loan Agreement or any applicable Loan Document, except when made in
writing and executed by the Guarantor and the Collateral Agent;     (iv)   any
bankruptcy, receivership or any other insolvency proceeding related to any Loan
Party or its property or any merger, reorganization, dissolution, sale of
assets, or other winding up of any Loan Party; or     (v)   any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, the Guarantor in respect of its obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.  
2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.23 and
7.10 of the Term Loan Agreement are hereby incorporated, mutatis mutandis, and
shall apply to this Agreement, the parties hereto and the Secured Parties as if
set forth herein.

2.10   Notwithstanding anything herein to the contrary, this Guarantee and the
exercise of any

6/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

    right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of or about December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act, Novelis
Corproration, a Texas corporation, Novelis Pae Corporation, a Delaware
corporation, Novelis Brand LLC, a Delaware limited liability company, Novelis
South America Holdings LLC, a Delaware limited liability company, Aluminium
Upstream Holdings LLC, a Delaware limited liability company, Novelis UK Limited,
a limited liability company incorporated under the laws of England and Wales
with registered number 00279596, AV Metals Inc., a corporation formed under the
Canada Business Corporations Act, the Guarantor and other guarantors party
thereto, Bank of America, N.A., as Revolving Credit Administrative Agent and
Revolving Credit Collateral Agent, and Bank of America, N.A., as Term Loan
Administrative Agent and Term Loan Collateral Agent and certain other persons
which may be or become parties thereto or become bound thereto from time to
time. In the event of any conflict or inconsistency between the provisions of
the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the Term Loan
Agreement, including Section 11.19 thereof shall govern and control the exercise
of remedies by Collateral Agent.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX

3.1   If and to the extent that (i) the obligations of the Guarantor under this
Agreement are for the exclusive benefit of the Guarantor’s Affiliates (except
the Guarantor’s (direct or indirect) Subsidiaries) and (ii) complying with the
obligations under this Agreement would constitute a repayment of capital
(“restitution des apports”/“Einlagerückgewähr”) or the payment of a
(constructive) dividend (“distribution de dividende”/“Gewinnausschüttung”), the
following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);

7/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

  (ii)   Immediately after having been requested to make a payment under the
Guarantee (the “Guarantee Payment”), the Guarantor will (a) provide the
Collateral Agent, within twenty (20) Business Days from being requested to make
the Guarantee Payment, with (1) an interim audited balance sheet prepared by the
statutory auditors of the Guarantor, (2) the determination of the Available
Amount based on such interim audited balance sheet as computed by the statutory
auditors, and (3) a confirmation from the statutory auditors that the Available
Amount is the maximum amount which can be paid by the Guarantor under the
Guarantee without breaching the provisions of Swiss corporate law, which are
aimed at protecting the share capital and legal reserves, and (b) upon receipt
of the confirmation referred to in the preceding sentence under (3) and after
having taken all actions required pursuant to Section 3.2 below, pay (i) the
Guarantee Payment in full or (ii) the Available Amount, whichever is less (in
any case, less, if required, any withholding tax under the Swiss Federal Act on
Withholding Tax of October 13, 1965 (the “Swiss Withholding Tax”)).

  (iii)   If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the Term
Loan Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any

8/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

  other action, including the passing of any shareholders’ resolutions to
approve any Guarantee Payment under this Guarantee or the Security Documents,
which may be required as a matter of Swiss mandatory law or standard business
practice as existing at the time it is required to make a Guarantee Payment
under this Guarantee or the Security Documents in order to allow for a prompt
payment of the Guarantee Payment or Available Amount, as applicable.

4.   GUARANTOR’S UNDERTAKINGS

4.1   The Guarantor agrees and undertakes:

4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favor of the applicable Secured Parties;

4.1.2   not to sell, transfer or otherwise dispose of its assets, unless
otherwise permitted by the applicable Loan Documents; and

4.1.3   not to create or allow to subsist any security interest, except as
permitted under the Term Loan Agreement or as provided for by mandatory
provisions of Swiss law over or in respect of its assets or permit to be done,
anything which would foreseeably depreciate, jeopardize or otherwise directly or
indirectly prejudice the value to the applicable Secured Parties of the
Guarantor’s assets, unless otherwise permitted by the applicable Loan Documents.

5.   REPRESENTATIONS AND WARRANTIES

5.1   Without prejudice to the representations and warranties made under the
Term Loan Agreement, the Guarantor represents and warrants to the Collateral
Agent that, as of the date hereof:   5.1.1   it is a company duly established,
validly existing and registered under the laws of Switzerland, capable of suing
and being sued in its own right and having the power and authority and all
necessary governmental and other material consents, approvals, licenses and
authorizations under any applicable jurisdiction to own its property and assets
and to

9/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

    carry on its business as currently conducted; and   5.1.2   this Guarantee
(i) constitutes its legal, valid and binding obligations enforceable against it
pursuant to its terms and (ii) creates a valid, effective and independent
guarantee within the meaning of article 111 of the Swiss Code of Obligations in
favor of the Collateral Agent and the applicable Secured Parties.   6.  
ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Guarantor
under this Guarantee may not be assigned or transferred without the prior
written consent of the Collateral Agent, except as otherwise provided in the
Term Loan Agreement. Nothing in this Guarantee shall be construed as limiting
the right of the Secured Parties to assign their rights and obligations under
the Term Loan Agreement, as the case may be in accordance with the relevant
provisions of such agreement.   7.   COSTS AND EXPENSES       The Guarantors
shall bear all reasonable costs and expenses (including, without limitation,
legal fees, stamp duties or other duties) incurred in connection with the
execution, perfection or implementation of the Guarantee or the exercise of any
rights hereunder and the Guarantor shall reimburse and indemnify the Collateral
Agent for any such costs or expenses reasonably incurred by it.   8.   NOTICES  
    All notices or other communications made or given in connection with this
Guarantee shall be made by facsimile or letter as follows:

  a)   if to the Guarantor         Novelis Technology AG

      Address:     Zentralstrasse 100       CH- 8212 Neuhausen am Rheinfall    
    Attn:    Legal Department

10/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

      with a copy to:              Novelis AG

      Address:     Sternenfeldstrasse 19       CH- 8700 Küsnacht         Attn:  
  Legal Department  

  b)   if to the Collateral Agent         Bank of America, N.A.

      Address     1455 Market Street
San Francisco, CA 94103         Attn:    Bridget Manduk         Fax:    +1 415
503 5011         Phone:    +1 415 436 1097  

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Guarantee shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.   9.   SUCCESSOR AGENT       If a successor of the Term Loan
Collateral Agent is appointed pursuant to the relevant provisions of the Term
Loan Agreement, the Collateral Agent hereunder will automatically be replaced by
the successor Term Loan Collateral Agent as party to this Guarantee, upon notice
to the Guarantor of the appointment of the successor Term Loan Collateral Agent.
  10.   SEVERABILITY       If any provision of this Guarantee is or becomes
illegal, invalid or unenforceable in any jurisdiction, this shall not affect or
impair (i) the validity or enforceability in that

11/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

    jurisdiction of any other provision of this Guarantee or (ii) the validity
or enforceability in any other jurisdiction of that or any other provision of
this Guarantee, and the parties will negotiate in good faith to replace the
relevant provision by another provision reflecting as closely as possible the
original intention and purpose of the parties.   11.   WAIVERS AND MODIFICATIONS
      This Guarantee may be terminated, amended or modified only specifically
and in writing signed by the parties hereto, or as otherwise provided in the
Term Loan Agreement.   12.   COUNTERPARTS       This Guarantee may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument.   13.   LAW AND JURISDICTION   13.1   This Guarantee
shall be governed by and construed in accordance with the substantive laws of
Switzerland.   13.2   Subject to the subsequent paragraph, the Commercial Court
of the Canton of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall
have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Guarantee.   13.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Guarantee may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court having jurisdiction under the Term Loan Agreement, provided that
a legal action or proceeding under the Term Loan Agreement is already pending
before such court or a claim under the Term Loan Agreement is submitted
simultaneously with a claim in respect to this Guarantee to such court. By
execution and delivery of this Guarantee, the Guarantor hereby accepts for
itself and in respect of its property, subject to the aforementioned condition,
the jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

12/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement

13.4   The Guarantor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Guarantee. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
above address, and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. The Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

13/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

        By:           Name:   Christopher Kelly Wall        Title:   Managing
Director   

14/15



--------------------------------------------------------------------------------



 



Novelis Technology AG: Term Loan Guarantee Agreement
SIGNATURE PAGE
Novelis Technology AG,
as Guarantor
Date:

           
By:
 
 
By:
 
 
   
Name: David Sneddon
  Name: Antonio Tadeu Coelho Nardocci
Title: Director
  Title: Chairman

15/15



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
Agreement
between
Novelis AG
Küsnacht, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables
and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    12  
7. POWERS OF ATTORNEY
    13  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    14  
11. NOTICES
    14  
12. SUCCESSOR AGENT
    15  
13. SEVERABILITY
    15  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    15  
16. LAW AND JURISDICTION
    15  
SCHEDULE 1
    19  
SCHEDULE 2
    20  
SCHEDULE 3
    21  
SCHEDULE 4
    22  
SCHEDULE 5
    23  
SCHEDULE 6
    25  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Assignor”);

and

(2)   Bank of America N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).   (B)   The Assignor and the Collateral Agent have entered into that
certain Credit Agreement on or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and the
Assignor (each as Borrower) AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Credit Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Credit Lenders.  
(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including Assignor) under or
in connection with the Credit Agreements (the “Intercreditor Agreement”).   (D)
  On or about December 17, 2010, the Assignor entered into a guarantee agreement
in favor of the Term Loan Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties) (the “Term
Loan Guarantee”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).   (F)   The Collateral Agent, the Term
Loan Collateral Agent and the Lenders under each of the Term Loan Agreement and
the Revolving Credit Agreement require the Assignor to enter into this
assignment for security purposes in favour of the Collateral Agent for the
benefit of the Secured Parties, and subject to the terms of the Intercreditor
Agreement.   (G)   The Assignor has agreed to assign (i) the Assigned
Receivables, (ii) the Assigned Intercompany Receivables and (iii) the Assigned
Bank Accounts as security for the Secured Obligations (as these terms are
defined in Section 1 below) to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties (as defined in
Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:       “Assigned Bank Accounts”
means all current or future rights, title, interest and action (including any
balances and accrued interest) the Assignor may have or acquire in relation to
any bank account which the Assignor now has or may at any time have in the
future vis-à-vis any bank or other financial institution, including, but not
limited to, the bank accounts listed in Schedule 1, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations);       “Assigned Intercompany
Receivables” means all current or future receivables owed by Affiliates to
Assignor and arising in the course of business of the Assignor, whether
contingent or not, incorporated in a title or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations); Currently existing Assigned
Intercompany Receivables are listed in Schedule 2;       “Assigned Receivables”
means all current or future receivables owed by customers or other trade debtors
(excluding any Affiliate) to the Assignor and arising in the course of business
of the Assignor, whether contingent or not, together with all rights and
benefits relating thereto including privileges and ancillary rights in respect
thereof (art. 170 Swiss Code of Obligations) but excluding any receivables
purchased pursuant the Receivables Purchase Agreement entered into between
Novelis Deutschland GmbH as seller and the Assignor as

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    purchaser on or around the date hereof ; Currently existing Assigned
Receivables are listed in Schedule 3;       “Assignment” means the assignments
by the Assignor of the Assigned Intercompany Receivables, Assigned Receivables
and Assigned Bank Accounts to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties pursuant to
art. 164 et seq. of the Swiss Code of Obligations;       “Business Day” shall
mean one day on which the commercial banks in Zurich are open for normal
business transactions;       “Discharge of Senior Lien Secured Obligations”
shall have the meaning ascribed to such term in the Intercreditor Agreement;    
  “Notice of Assignment to Affiliates” means the notice substantially in the
form of Schedule 4 to this Agreement;       “Notice of Assignment to Banks”
means the notice substantially in the form of Schedule 5 to this Agreement;    
  “Notice of Assignment to Debtors” means the notice substantially in the form
of Schedule 6 to this Agreement;       “Revolving Secured Obligations” means
(i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Revolving Secured Parties under the
Revolving Guarantee and (ii) the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement);       “Revolving Secured Parties” means
the Revolving Credit Claimholders as defined in the Intercreditor Agreement;    
  “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;       “Secured Parties” means the Revolving Secured
Parties and the Term Loan Secured Parties;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Assignor towards the Term Loan Secured Parties under the Term
Loan Guarantee (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.   1.2   Unless defined otherwise herein,
capitalized terms and expressions used herein shall have the meaning ascribed to
them in the Intercreditor Agreement and the Credit Agreements.   1.3   In this
Agreement, (a) a person includes its successors and assigns; (b) headings are
for convenience of reference only and are to be ignored in construing this
Agreement and (c) references to any agreement or document are references to that
agreement or document as amended, supplemented or substituted from time to time,
in accordance with its terms.   1.4   In the event of a direct conflict between
the terms and provisions contained in this Agreement and the terms and
provisions contained in the Credit Agreements, it is the intention of the
parties hereto that such terms and provisions in such documents shall be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreements shall
control and govern.   1.5   Nothwithstanding herein to the contrary, the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, and the Revolving Credit Agreement, including Article X thereof shall
govern and control the exercise of remedies by Collateral Agent.   2.  
ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1   The Assignor agrees to assign by
way of security to the Collateral Agent (acting for itself, in the name of and
on behalf of the Secured Parties) the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts as security for the
Secured Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.   2.2   For the purpose of effecting the Assignment,
the Assignor hereby:

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

2.2.1   assigns by way of security to the Collateral Agent and the Secured
Parties, the Assigned Receivables, the Assigned Intercompany Receivables and the
Assigned Bank Accounts;   2.2.2   subject as set out in Section 2.11.2,
transfers to the Collateral Agent all documents evidencing the existing Assigned
Receivables, the existing Assigned Intercompany Receivables and the existing
Assigned Bank Accounts (whether incorporated in a title or not), including but
not limited to any written agreement, acknowledgment of debt, certificate,
Intercompany note, exchange of letters, fax or e-mail).   2.3   The Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) expressly accepts the Assignment provided for in Section
2.1. and 2.2.   2.4   The Assignor agrees and undertakes as follows:   2.4.1  
Except for liens permitted under the Credit Agreements, the Assignor shall
refrain from granting any pledge, encumbrance or other third party rights
affecting the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts and shall refrain from any other act or omission that
would adversely affect the Collateral Agent’s and Secured Parties’ rights under
this Agreement or, except as permitted under the Credit Agreements, any amounts
that are or will become due under any of the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts;   2.4.2   without the
prior written consent of the Collateral Agent, the Assignor shall not enter into
any kind of arrangement that would provide for the non-assignability of any of
the Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts or subject the assignability to the consent of a party other than
the Collateral Agent;   2.4.3   except as permitted by the Credit Agreements,
the Assignor shall not enter into any arrangement by which the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts would be assigned to a party other than the Collateral Agent and/or
Secured Parties;   2.4.4   the Assignor shall deliver to the Collateral Agent
within 10 Business Days following the end of each calendar quarter (the first
time 10 Business Days following December 31, 2010 ), a list of all its Assigned
Receivables, Assigned Intercompany Receivables and Assigned Bank Accounts
outstanding as of the end of the relevant calendar quarter and assigned
substantially in the same form as set forth in Schedule 1 to 3 as appropriate;  
2.4.5   upon the Collateral Agent’s written request and in no event more than
once per year, unless an Event of Default has occurred and is continuing, the
Assignor shall deliver to the Collateral

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    Agent, within 10 Business Days from being so requested by the Collateral
Agent, an up-dated list of all its Assigned Receivables, Assigned Intercompany
Receivables and Assigned Bank Accounts outstanding as of the day where the
Collateral Agent’s request under this paragraph was received substantially in
the same form as set forth in Schedule 1 to 3 as appropriate.   2.5   Within 5
Business Days from the Closing Date, the Assignor shall notify the banks of the
assignment by way of security of the Assigned Bank Accounts by delivering to
such banks a Notice of Assignment to Banks substantially in the form of
Schedule 5. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Banks to the Collateral Agent. For the purpose of this Agreement,
the Assignor shall release the respective banks from the banking secrecy to the
extent required for the Collateral Agent to perform its rights and obligations
hereunder. Subject to and in accordance with the terms and conditions of the
Credit Agreements, the Assignor shall be authorized to use its bank accounts and
any balance on its bank accounts freely without restriction for as long as no
Event of Default has occurred and is continuing, except in the circumstances set
forth in Section 2.6 below.   2.6   Upon an Activation Notice (as this term is
defined in the Revolving Credit Agreement) being sent in accordance with
Section 9.01 of the Revolving Credit Agreement, the Assignor shall not longer be
authorized to use its bank accounts and the Collateral Agent shall be entitled
to transfer any balance out of such bank accounts and apply such monies in
accordance with Section 9.01 of the Revolving Credit Agreement.   2.7   In the
event where any bank would refuse to countersign the Notice of Assignment to
Banks listed in Schedule 5 and thereby would refuse to waive any first ranking
security interest and/or any right of set-off such bank may have in relation to
the Assigned Bank Accounts, the Assignor shall close the Assigned Bank Accounts
and open new bank account(s) (not subject to such first ranking security
interest or right of set-off) with one or more banking institutions, which would
then be assigned by way of security to the Collateral Agent as per the terms of
this Agreement.   2.8   Within 5 Business Days from the Closing Date, the
Assignor shall notify its respective Affiliates of the assignment by way of
security of the Assigned Intercompany Receivables by delivering to such
Affiliate a Notice of Assignment to Affiliates substantially in the form of
Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent,

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    provided the proceeds of such Assigned Receivables are credited on the
Assigned Bank Accounts.   2.10   With respect to any Assigned Intercompany
Receivable and any Assigned Bank Account arising after the date hereof, the
Assignor undertakes to:   2.10.1   notify immediately the appropriate debtor of
Assigned Intercompany Receivables or Assigned Bank Accounts by using the
appropriate notification form; and   2.10.2   transfer to the Collateral Agent
all documents evidencing such Assigned Intercompany Receivables and Assigned
Bank Accounts (whether incorporated in a title or not), including but not
limited to any written agreement, acknowledgment of debt, certificate,
intercompany note, exchange of letters, fax or e-mail).   2.11   With respect to
any Assigned Receivable arising after the date hereof, the Assignor undertakes
to:   2.11.1   instruct the debtor of such Assigned Receivable to discharge its
obligations in relation thereto exclusively on one of the Assigned Bank
Accounts; and   2.11.2   upon the reasonable request of the Collateral Agent in
accordance with the Credit Agreements and upon giving appropriate prior notice,
allow representatives of the Collateral Agent to inspect, during normal business
hours, all documents evidencing such Assigned Receivable (whether incorporated
in a title or not), including but not limited to any written agreement,
acknowledgment of debt, certificate, intercompany note, exchange of letters, fax
or e-mail.   2.12   Within 5 calendar days after the Collateral Agent has
notified the Assignor that an Event of Default has occurred and is continuing,
the Assignor shall notify its current and future debtors of Assigned Receivables
of the Assignment by delivering to such debtors a Notice of Assignment to
Debtors substantially in the form of Schedule 6 but, where necessary or
appropriate, in the respective language of the addressee. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Debtors to the
Collateral Agent.   2.13   After the Collateral Agent has notified the Assignor
that an Event of Default has occurred and is continuing, the Assignor shall
co-operate with the Collateral Agent and use its best commercially reasonable
endeavors in assisting the Collateral Agent in collecting the Assigned
Receivables, Assigned Intercompany Receivables and Assigned Bank Accounts.  
2.14   Before the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assignor undertakes that the
Assigned Receivables and the Assigned Intercompany Receivables be paid onto the
Assigned Bank Accounts as set out in Schedule 1.

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

2.15   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts shall be paid to the
Collateral Agent or as directed by the Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the
extent (i) the obligations of the Assignor under this Agreement are for the
exclusive benefit of the Affiliates of such Assignor (except for the (direct or
indirect) Subsidiaries of such Assignor) and (ii) that complying with such
obligations would constitute a repayment of capital (“Kapitalrückzahlung”) or
the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee entered into by the Assignor shall apply to any enforcement of the
security interest created hereunder and the proceeds of such enforcement.   4.  
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has
not complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.   4.2   The Collateral Agent shall be
entitled to notify, or request the Assignor to notify, the Assignment in respect
of all or part of the Assigned Bank Accounts and Assigned Intercompany
Receivables to the relevant debtors following the receipt of up-dated Schedule 1
or Schedule 2 in accordance with Section 2.4.4.   4.3   The Collateral Agent has
the right to request that the Assignor transfers to the Collateral Agent all
documents evidencing the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts (whether incorporated in a title or
not), including but not limited to any written agreement, acknowledgment of
debt, certificate, intercompany note, exchange of letters, fax or e-mail).

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

4.4   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Collateral Agent shall be entitled
to request immediately the Assignor to notify the debtors of the Assigned
Receivables of the Assignment, and, if the Collateral Agent has not received
evidence of such notification within five calendar days in accordance with
Section 2.12, the Collateral Agent shall be entitled to notify on its own, the
Assignment in respect of all or part of the Assigned Receivables to the relevant
debtors by a Notice of Assignment to Debtors substantially in the form of
Schedule 6 to this Agreement.   4.5   After the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing or, with
respect to the Assigned Receivables exclusively, 5 calendar days after such
notification:   4.5.1   the Collateral Agent shall be entitled, but not
obligated, to collect any Assigned Receivable, any Assigned Intercompany
Receivable and any Assigned Bank Account and to apply the amounts collected
towards the discharge of the Secured Obligations in accordance with the
Intercreditor Agreement;   4.5.2   the Collateral Agent shall have the right to
access the premises of the Assignor to the full extent necessary during ordinary
business hours, at the sole discretion of the Collateral Agent, to ascertain the
existence and particulars of the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts;   4.5.3   the Collateral Agent shall
be entitled, but not obligated, to undertake on its own initiative and cost any
acts it deems appropriate to collect any overdue or bad claim under the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts and shall apply the amounts so collected towards the discharge of the
Secured Obligations in accordance with the Intercreditor Agreement; and   4.5.4
  to the extent that collection of any Assigned Receivable, any Assigned
Intercompany Receivable and/or any Assigned Bank Account is not possible or is
deemed unduly burdensome in the reasonable opinion of the Collateral Agent, the
latter shall be entitled to sell such Assigned Receivables, Assigned
Intercompany Receivables and/or Assigned Bank Accounts by private sale (“Private
Verwertung (Selbstverkauf)”), without regard to the enforcement procedure
provided for by the Swiss Federal Law on Debt Collection and Bankruptcy, and
apply the proceeds (less all costs and expenses) of such sale towards the
discharge of the Secured Obligations. The Collateral Agent shall apply such
proceeds in accordance with the Intercreditor Agreement. The Collateral Agent
shall discharge its rights under this Agreement with the same degree of care it
would use in respect of its own property.

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

4.6   Upon repayment and discharge in full of the Secured Obligations, the
Collateral Agent, at the costs of the Assignor, shall promptly, and in any event
within 5 Business Days from the full discharge of the Secured Obligations,
re-assign the remainder, if any, of the Assigned Receivables, Assigned
Intercompany Receivables and/or Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.   5.   REPRESENTATIONS AND
WARRANTIES   5.1   Without prejudice to the representations and warranties made
under the Credit Agreements, the Assignor represents and warrants to the
Collateral Agent that:   5.1.1   it is a company duly established, validly
existing and registered under the laws of Switzerland, capable of suing and
being sued in its own right and having the power and authority and all necessary
governmental and other material consents, approvals, licenses and authorizations
under any applicable jurisdiction to own its property and assets and to carry on
its business as currently conducted;   5.1.2   as long as this Agreement remains
in force, the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts are and will continue to be (and any Assigned
Receivable, any Assigned Intercompany Receivable and any Assigned Bank Account
coming into existence in the future will be) free and clear of any pledge,
encumbrance or other third party interests, with the exception of any liens
permitted under the Credit Agreements;   5.1.3   subject to the qualifications
set out in the legal opinion of Borrowers’ Swiss counsel, this Agreement
constitutes (i) its legal, valid and binding obligations enforceable against it
pursuant to its terms and (ii) a valid and effective transfer of the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts from Assignor to the Collateral Agent and the Secured Parties.   6.  
FURTHER ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all
things and execute all documents that are required by the Collateral Agent for
the purpose of securing or perfecting the Assignment provided for in this
Agreement.

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

7.   POWERS OF ATTORNEY       The Assignor authorizes the Collateral Agent to be
its attorney and in its name, on its behalf and as its act to execute, deliver
and perfect all documents (including giving notifications and instructions to
customers of the Assignor) and do all things that are necessary for carrying out
any obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.   8.   ASSIGNMENTS AND TRANSFERS       The
rights and obligations of the Assignor under this Agreement may not be assigned
or transferred without the prior written consent of the Collateral Agent. The
assignment of the rights and obligations of the Collateral Agent under this
Agreement shall be restricted to and made in accordance with Section 12 below.
Nothing in this Agreement shall be construed as limiting the right of the
Secured Parties to assign their rights and obligations under the Credit
Agreements in accordance with the relevant provisions thereof.   9.  
EFFECTIVENESS OF ASSIGNMENT   9.1   The security constituted by the Assignments
under this Agreement shall be cumulative, in addition to and independent of
every other security which the Collateral Agent and/or Secured Parties may at
any time hold for the Secured Obligations or any rights, powers and remedies
provided by law.   9.2   No failure on the part of the Collateral Agent and/or
Secured Parties to exercise, or delay on its part in exercising, any rights
hereunder shall operate as waiver thereof, nor shall any single or partial
exercise of any rights hereunder preclude any further or other exercise of that
or any other rights.   9.3   The Collateral Agent and/or Secured Parties shall
not be liable by reason of taking any action permitted by this Agreement.

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

10.   COSTS AND EXPENSES       The Assignor shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Assignment hereby constituted or the exercise of any rights hereunder and
the Assignor shall reimburse and indemnify the Collateral Agent for any such
costs or expenses reasonably incurred by it.   11.   NOTICES       All notices
or other communications made or given in connection with this Agreement shall be
made by facsimile or letter as follows:

  a)   if to the Assignor         Novelis AG

    Address:  Sternenfeldstrasse 19         CH- 8700, Küsnacht

  b)   if to the Collateral Agent         Bank of America, N.A.

    Address  135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, Illinois 60603       Attn:  Account Officer       Fax:  +1 312-453-5555

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

12.   SUCCESSOR AGENT       If a successor of the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) is appointed in accordance
with the Revolving Credit Agreement, the Collateral Agent hereunder will be
automatically replaced by the successor Revolving Credit Collateral Agent as
party to this Agreement.   13.   SEVERABILITY       If any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any jurisdiction,
this shall not affect or impair (i) the validity or enforceability in that
jurisdiction of any other provision of this Agreement or (ii) the validity or
enforceability in any other jurisdiction of that or any other provision of this
Agreement, and the parties will negotiate in good faith to replace the relevant
provision by another provision reflecting as closely as possible the original
intention and purpose of the parties.   14.   WAIVERS AND MODIFICATIONS      
This Agreement may be terminated, amended or modified only specifically and in
writing signed by the parties hereto.   15.   COUNTERPARTS       This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument.   16.   LAW AND JURISDICTION   16.1  
This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.   16.2   Subject to the subsequent paragraph,
the Commercial Court of the Canton of Zurich (Handelsgericht des Kantons
Zürich), Switzerland, shall have exclusive jurisdiction for all disputes,
differences or controversies relating to, arising from or in connection with
this Agreement.   16.3   Notwithstanding the foregoing, any legal action or
proceeding with respect to this Agreement may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York or any other competent court having jurisdiction under the

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

    relevant Credit Agreement, provided that a legal action or proceeding under
any of the Credit Agreements is already pending before such court or a claim
under any of the Credit Agreements is submitted simultaneously with a claim in
respect to this Agreement to such court. By execution and delivery of this
Agreement, the Assignor hereby accepts for itself and in respect of its
property, subject to the aforementioned condition, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.   16.4   The
Assignor hereby irrevocably designates, appoints and empowers CSC Corporation,
1133 Ave of the Americas, Suite 3100, New York, New York, 10036 (telephone no:
+1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Agreement. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Assignor in care of the Process Agent at the Process Agent’s
above address, and the Assignor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.   16.5   The Collateral Agent is acting hereunder in its
capacity as “Collateral Agent” for the Revolving Secured Parties and as
sub-agent and bailee for the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
SIGNATURE PAGE


Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties

Date:

              By:         Name:   Christopher Kelly Wall      Title:   Managing
Director        By:         Name:   Peter M. Walther      Title:   Senior Vice
President   

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)

         

SIGNATURE PAGE
Novelis AG,
as Assignor
Date:

           
By:
    By:    
Name: David Sneddon
    Name: Antonio Tadeu Coelho Nardocci    
Title: Director
    Title: Chairman  

18/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis AG)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
Credit Suisse
  Zürich     Novelis AG
Credit Suisse
  Zürich     Novelis AG
Credit Suisse
  Zürich     Novelis AG
Credit Suisse
  Zürich     Novelis AG

19/25



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following documents:

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed in
the following document:

21/25



--------------------------------------------------------------------------------



 



SCHEDULE 4
NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]

     
 
  Name of Intercompany Debtor
 
  [Address of Debtor]

BY REGISTERED MAIL


[Place/Date]
Re: Notification of Assignment

Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
Very truly yours,
  Agreed and Acknowledged:

[Assignor]
  [name of the Intercompany Debtor]  
 
   
[authorized signatories]
  [authorized signatories]

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 5
NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]

     
 
  [Name of the Bank Account Bank]  
 
  [Address of the Bank]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [•], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [•], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

23/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
[Assignor]
  Agreed and Acknowledged:      
 
  [name of Bank]
[authorized signatories]
   
 
   
 
  [authorized signatories]

 
Agreed and Acknowledged by:
 
Bank of America N.A.


[authorized signatories]

24/25



--------------------------------------------------------------------------------



 



SCHEDULE 6
NOTICE OF ASSIGNMENT TO DEBTORS
[Letterhead of the Assignor]

     
 
  [Name of the Debtor]
 
  [Address of the Debtor]

BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis AG (the “Assignor”) and Bank of America
N.A. (the “Collateral Agent") have entered into an assignment agreement (the
“Agreement”) whereby current and future trade receivables owing by the customers
to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

       
[Assignor]
  Agreed and Acknowledged:    
 
[authorized signatories]
  [name of debtor]    
 
   
 
  [authorized signatories]

25/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis AG
Küsnacht, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Term Loan Agreement
dated as of or about 17 December 2010.

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement
INDEX

         
1. DEFINITIONS AND INTERPRETATION
    3  
2. GUARANTEE
    4  
3. UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX
    7  
4. GUARANTOR’S UNDERTAKINGS
    9  
5. REPRESENTATIONS AND WARRANTIES
    9  
6. ASSIGNMENTS AND TRANSFERS
    10  
7. COSTS AND EXPENSES
    10  
8. NOTICES
    10  
9. SUCCESSOR AGENT
    11  
10. SEVERABILITY
    11  
11. WAIVERS AND MODIFICATIONS
    11  
12. COUNTERPARTS
    11  
13. LAW AND JURISDICTION
    12  

2/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Guarantor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in the Term Loan Agreement) in its capacity as
Collateral Agent under the Term Loan Agreement (the “Collateral Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and
the Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (as defined
therein) (the “Term Loan Lenders”).   (B)   The Collateral Agent and Secured
Parties require the Guarantor to unconditionally and irrevocably guarantee the
prompt and complete payment and performance by the Loan Parties (as defined in
the Term Loan Agreement) of their obligations under the Term Loan Agreement, as
further defined in this Guarantee.

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Guarantee:

    “ Business Day” means one day on which the commercial banks in Zurich are
open for normal business transactions;       “ Guaranteed Obligations” means the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue after the commencement of a case under Title 11 of the United States Code
or any other Debtor Relief Law or after any bankruptcy or insolvency petition is

3/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    filed under Title 11 of the United States Code (or any other Debtor Relief
Law) but for the provisions of the Title 11 of the United States Code (or other
Debtor Relief Law) or that accrue after the commencement of a case under Title
11 of the United States Code or any other Debtor Relief Law or after any
bankruptcy or insolvency petition is filed under Title 11 of the United States
Code (or any other Debtor Relief Law, whether or not allowed) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document (including any Hedging Agreement entered into
with a counterparty that is a Secured Party), and the performance of all
obligations under any of the foregoing, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Term Loan Agreement.   1.3
  In this Guarantee, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Guarantee and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.   1.4  
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Credit Agreements,
it is the intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern.   2.   GUARANTEE   2.1   In
accordance with Article 111 of the Swiss Code of Obligations, the Guarantor,
acting as primary and independent obligor and not merely as a surety
(“Bürge"/"Caution” within the meaning of Articles 492 ss. of the Swiss Code of
Obligations), hereby unconditionally (subject to Section 3 below) and absolutely
guarantees, on a first demand basis, the prompt and complete payment and
performance by the Loan Parties of the Guaranteed Obligations.   2.2   The
Guarantor hereby expressly acknowledges that the meaning of the term “Guaranteed

4/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    Obligations” used in this Guarantee (and consequently the extent of its
undertaking under this Guarantee) is defined by reference to the Term Loan
Agreement, and the Guarantor expressly confirms that it fully understands and
accepts such definition of the terms “Guaranteed Obligations” used in this
Guarantee.

2.3   In the event where any Loan Party fails to pay or perform timely any
Guaranteed Obligation, (subject to Section 3 below) the Collateral Agent will be
entitled to claim from the Guarantor, on a first demand basis, damages for an
amount equal to, as applicable, (i) such Guaranteed Obligation, and (ii) any
additional amount (including but not limited to the Collateral Agent’s costs) to
the extent necessary to put the Secured Parties in the position in which they
would have been, had such Guaranteed Obligation been timely paid or performed.  
2.4   The Collateral Agent will make any demand for damages under Section 2.3
above towards the Guarantor by registered letter with acknowledgement of
receipt. The Collateral Agent will confirm in such demand that the Guaranteed
Obligations have not been timely paid or performed and to what extent. Subject
to Section 3, the Guarantor so notified by the Collateral Agent shall pay within
5 Business Days of that first demand.   2.5   The Guarantor understands and
agrees that the Guarantee is a continuing, absolute and unconditional (subject
to Section 3 below) guarantee of payment without regard to (a) the validity or
enforceability of the Term Loan Agreement or any other applicable Loan Document,
any of the Guaranteed Obligations, or any collateral security therefor or
guarantee or right of set-off with respect thereto at any time or from time to
time held by the Collateral Agent or any applicable Secured Party, (b) any
defense, set-off or counterclaim which may at any time be available to or be
asserted by the Loan Parties against the Collateral Agent or any applicable
Secured Party (including, but not limited to, any right the Loan Parties may
have to first require the Collateral Agent to proceed against or enforce any
other rights, security or claim payment from a person before claiming payment
from the Guarantor under this Guarantee), or (c) any other circumstance
whatsoever which constitutes, or might be construed to constitute, a discharge
of the Guaranteed Obligations.   2.6   When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against the Loan
Parties, or any other person or against any collateral security

5/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

  or guarantee for the Guaranteed Obligations, or any right of set-off with
respect thereto, and any failure by the Collateral Agent to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Loan Parties or any other person or to realize upon any such collateral
security or guarantee or to exercise any such right of set-off shall not relieve
the Guarantor of any applicable obligation or liability under this Guarantee,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Collateral Agent or any applicable
Secured Party against the Guarantor.

2.7   Subject to Section 3 below, the Guarantor’s obligations under this
Guarantee will not be discharged, suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Term Loan Agreement;     (ii)   any default, failure or delay in the performance
by the Loan Parties of the Guaranteed Obligations;     (iii)   any waiver of or
consent to departure from the provisions of, or any amendment to this Guarantee,
the Term Loan Agreement or any applicable Loan Document, except when made in
writing and executed by the Guarantor and the Collateral Agent;     (iv)   any
bankruptcy, receivership or any other insolvency proceeding related to any Loan
Party or its property or any merger, reorganization, dissolution, sale of
assets, or other winding up of any Loan Party; or     (v)   any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, the Guarantor in respect of its obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.  
2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.23 and
7.10 of the Term Loan Agreement are hereby incorporated, mutatis mutandis, and
shall apply to this Agreement, the parties hereto and the Secured Parties as if
set forth herein.   2.10   Notwithstanding anything herein to the contrary, this
Guarantee and the exercise of any right or remedy by the Collateral Agent
hereunder are subject to the provisions of the

6/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    Intercreditor Agreement, dated as of or about December 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) among Novelis Inc., a corporation
amalgamated under the Canada Business Corporations Act, Novelis Corproration, a
Texas corporation, Novelis Pae Corporation, a Delaware corporation, Novelis
Brand LLC, a Delaware limited liability company, Novelis South America Holdings
LLC, a Delaware limited liability company, Aluminium Upstream Holdings LLC, a
Delaware limited liability company, Novelis UK Limited, a limited liability
company incorporated under the laws of England and Wales with registered number
00279596, AV Metals Inc., a corporation formed under the Canada Business
Corporations Act, the Guarantor and other guarantors party thereto, Bank of
America, N.A., as Revolving Credit Administrative Agent and Revolving Credit
Collateral Agent, and Bank of America, N.A., as Term Loan Administrative Agent
and Term Loan Collateral Agent and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19 thereof
shall govern and control the exercise of remedies by Collateral Agent.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX   3.1
  If and to the extent that (i) the obligations of the Guarantor under this
Agreement are for the exclusive benefit of the Guarantor’s Affiliates (except
the Guarantor’s (direct or indirect) Subsidiaries) and (ii) complying with the
obligations under this Agreement would constitute a repayment of capital
(“restitution des apports”/“Einlagerückgewähr”) or the payment of a
(constructive) dividend (“distribution de dividende”/“Gewinnausschüttung”), the
following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);

  (ii)   Immediately after having been requested to make a payment under the
Guarantee

7/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

      (the “Guarantee Payment”), the Guarantor will (a) provide the Collateral
Agent, within twenty (20) Business Days from being requested to make the
Guarantee Payment, with (1) an interim audited balance sheet prepared by the
statutory auditors of the Guarantor, (2) the determination of the Available
Amount based on such interim audited balance sheet as computed by the statutory
auditors, and (3) a confirmation from the statutory auditors that the Available
Amount is the maximum amount which can be paid by the Guarantor under the
Guarantee without breaching the provisions of Swiss corporate law, which are
aimed at protecting the share capital and legal reserves, and (b) upon receipt
of the confirmation referred to in the preceding sentence under (3) and after
having taken all actions required pursuant to Section 3.2 below, pay (i) the
Guarantee Payment in full or (ii) the Available Amount, whichever is less (in
any case, less, if required, any withholding tax under the Swiss Federal Act on
Withholding Tax of October 13, 1965 (the “Swiss Withholding Tax”)).

  (iii)   If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the Term
Loan Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any

8/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    Guarantee Payment under this Guarantee or the Security Documents, which may
be required as a matter of Swiss mandatory law or standard business practice as
existing at the time it is required to make a Guarantee Payment under this
Guarantee or the Security Documents in order to allow for a prompt payment of
the Guarantee Payment or Available Amount, as applicable.

4.   GUARANTOR’S UNDERTAKINGS   4.1   The Guarantor agrees and undertakes:  
4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favor of the applicable Secured Parties;   4.1.2   not to sell, transfer or
otherwise dispose of its assets, unless otherwise permitted by the applicable
Loan Documents; and   4.1.3   not to create or allow to subsist any security
interest, except as permitted under the Term Loan Agreement or as provided for
by mandatory provisions of Swiss law over or in respect of its assets or permit
to be done, anything which would foreseeably depreciate, jeopardize or otherwise
directly or indirectly prejudice the value to the applicable Secured Parties of
the Guarantor’s assets, unless otherwise permitted by the applicable Loan
Documents.   5.   REPRESENTATIONS AND WARRANTIES   5.1   Without prejudice to
the representations and warranties made under the Term Loan Agreement, the
Guarantor represents and warrants to the Collateral Agent that, as of the date
hereof:   5.1.1   it is a company duly established, validly existing and
registered under the laws of Switzerland, capable of suing and being sued in its
own right and having the power and authority and all necessary governmental and
other material consents, approvals, licenses and authorizations under any
applicable jurisdiction to own its property and assets and to carry on its
business as currently conducted; and   5.1.2   this Guarantee (i) constitutes
its legal, valid and binding obligations enforceable against it

9/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    pursuant to its terms and (ii) creates a valid, effective and independent
guarantee within the meaning of article 111 of the Swiss Code of Obligations in
favor of the Collateral Agent and the applicable Secured Parties.

6.   ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Guarantor
under this Guarantee may not be assigned or transferred without the prior
written consent of the Collateral Agent, except as otherwise provided in the
Term Loan Agreement. Nothing in this Guarantee shall be construed as limiting
the right of the Secured Parties to assign their rights and obligations under
the Term Loan Agreement, as the case may be in accordance with the relevant
provisions of such agreement.   7.   COSTS AND EXPENSES       The Guarantors
shall bear all reasonable costs and expenses (including, without limitation,
legal fees, stamp duties or other duties) incurred in connection with the
execution, perfection or implementation of the Guarantee or the exercise of any
rights hereunder and the Guarantor shall reimburse and indemnify the Collateral
Agent for any such costs or expenses reasonably incurred by it.   8.   NOTICES  
    All notices or other communications made or given in connection with this
Guarantee shall be made by facsimile or letter as follows:

  a)   if to the Guarantor         Novelis AG

  Address:   Sternenfeldstrasse 19       CH- 8700 Küsnacht     Attn:   Legal
Department

  b)   if to the Collateral Agent         Bank of America, N.A.

  Address   1455 Market Street       San Francisco, CA 94103

10/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

  Attn:   Bridget Manduk     Fax:   +1 415 503 5011     Phone:   +1 415 436 1097

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Guarantee shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.

9.   SUCCESSOR AGENT       If a successor of the Term Loan Collateral Agent is
appointed pursuant to the relevant provisions of the Term Loan Agreement, the
Collateral Agent hereunder will automatically be replaced by the successor Term
Loan Collateral Agent as party to this Guarantee, upon notice to the Guarantor
of the appointment of the successor Term Loan Collateral Agent.   10.  
SEVERABILITY       If any provision of this Guarantee is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Guarantee or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Guarantee, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.   11.   WAIVERS AND MODIFICATIONS       This Guarantee may be
terminated, amended or modified only specifically and in writing signed by the
parties hereto, or as otherwise provided in the Term Loan Agreement.   12.  
COUNTERPARTS       This Guarantee may be executed in any number of counterparts,
all of which taken

11/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    together shall constitute one and the same instrument.   13.   LAW AND
JURISDICTION   13.1   This Guarantee shall be governed by and construed in
accordance with the substantive laws of Switzerland.   13.2   Subject to the
subsequent paragraph, the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Guarantee.   13.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Guarantee may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York or any other competent court
having jurisdiction under the Term Loan Agreement, provided that a legal action
or proceeding under the Term Loan Agreement is already pending before such court
or a claim under the Term Loan Agreement is submitted simultaneously with a
claim in respect to this Guarantee to such court. By execution and delivery of
this Guarantee, the Guarantor hereby accepts for itself and in respect of its
property, subject to the aforementioned condition, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.   13.4   The
Guarantor hereby irrevocably designates, appoints and empowers CSC Corporation,
1133 Ave of the Americas, Suite 3100, New York, New York, 10036 (telephone no:
+1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Guarantee. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
above address, and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. The Guarantor agrees that a
final judgment in any such

12/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement

    action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES
13/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

         
By:
       
 
 
 
    Name: Christopher Kelly Wall     Title:   Managing Director    

14/14

 



--------------------------------------------------------------------------------



 



Novelis AG: Term Loan Guarantee Agreement
SIGNATURE PAGE
Novelis AG,
as Guarantor
Date:

                     
By:
          By:        
 
 
 
Name: David Sneddon          
 
Name: Antonio Tadeu Coelho Nardocci    
 
  Title:   Director           Title:   Chairman    

15/14

 



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Share Pledge Agreement
between
Novelis AG
Küsnacht, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the entire share capital of Novelis Technology AG

 



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
INDEX

         
1. INTERPRETATION
    4  
2. PLEDGE AND PLEDGOR’S OBLIGATIONS
    6  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10  
4. RIGHTS AND OBLIGATIONS OF THE PLEDGEE
    10  
5. REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    10  
6. RELEASE OF THE PLEDGED ASSETS
    12  
7. REPRESENTATIONS AND WARRANTIES
    12  
8. FURTHER ASSURANCES OF THE PLEDGOR
    13  
9. AVOIDANCES OF PAYMENTS
    13  
10. POWERS OF ATTORNEY
    14  
11. ASSIGNMENTS AND TRANSFERS
    14  
12. EFFECTIVENESS OF PLEDGE
    14  
13. COSTS AND EXPENSES
    15  
14. NOTICES
    15  
15. SUCCESSOR AGENT
    16  
16. SEVERABILITY
    16  
17. WAIVERS AND MODIFICATIONS
    16  
18. COUNTERPARTS
    16  
19. LAW AND JURISDICTION
    16  
SCHEDULE 1
    20  

2/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
This Agreement (the “Agreement”) is made between:

(1)   Novelis AG, a company incorporated under the laws of Switzerland, having
its seat at Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland (the “Pledgor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated as of or about December 17, 2010 (the “Term Loan Agreement”)
among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and the Subsidiary
Guarantors party thereto, whereby the Borrower was made available certain term
loan credit facilities by the Lenders party thereto (as defined therein) (the
“Term Loan Lenders”).   (B)   The Pledgor and the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and the
Pledgor (each as Borrower), AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Loan Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Loan Lenders.  
(C)   On or about December 17, 2010, the Revolving Credit Collateral Agent (as
defined in the Intercreditor Agreement, defined below), the Collateral Agent,
the Pledgor and other guarantors party thereto, entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the collateral granted by the borrowers and
guarantors (including Pledgor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

3/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties (as defined
below) (the “Term Loan Guarantee”).   (E)   On or about December 17, 2010, the
Pledgor entered into a guarantee agreement in favor of the Revolving Credit
Collateral Agent (acting for itself, in the name of, on behalf of and for the
benefit of the Revolving Secured Parties (as defined below) (the “Revolving
Guarantee”).   (F)   The Collateral Agent, the Revolving Credit Collateral
Agent, the Term Loan Lenders and the Revolving Loan Lenders require the Pledgor
to enter into this share pledge in favor of the Collateral Agent for the benefit
of the Secured Parties, and subject to the terms of the Intercreditor Agreement.
  (G)   The Pledgor has agreed to pledge the entire share capital of Novelis
Technology AG, a company incorporated in Switzerland, having its registered
office at Zentralstrasse 100, 8212 Neuhausen am Rheinfall, Switzerland (“Novelis
Technology”) as security for the Secured Obligations (as defined in Section 1
below) to the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined below)).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:       “Business Day” shall mean
one day on which the commercial banks in Zurich are open for normal business
transactions;       “Company” means Novelis Technology;       “Dividends” means
all dividend payments resolved by the shareholders’ meeting of the Company and
effected by the board of directors of the Company whether in cash or in the form
of additional shares in such Company (stock dividend) or in any other form;    
  “Discharge of Senior Lien Secured Obligations” shall have the meaning ascribed
to such term in the Intercreditor Agreement.

4/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    “Enforcement” means the realization of the Pledged Assets;       “Event of
Default” shall have the meaning ascribed to such term in the Term Loan Agreement
and / or the Revolving Credit Agreement.       “Last Dividend Payment Date”
means in respect of the Shares the date on which Dividends or Secondary
Considerations were paid or delivered to the Pledgor in accordance with Swiss
law;       “Lex Friedrich” means the Federal Law on Acquisition of Real Property
by Foreigners dated December 16, 1984, as amended;       “Participation Rights”
shall mean Partizipationsscheine and Genussscheine within the meaning of
articles 656a et seq. and article 657 CO of the Company issued as of the date of
this Agreement or to be issued in the future;       “Pledge” means the pledge
pursuant to Art. 884 et seq. of the Swiss Civil Code of the Shares as well as
the Dividends and Secondary Consideration that may accrue under the Shares from
the Last Dividend Payment Date until the date on which Enforcement takes place;
      “Pledged Assets” means the Shares, Dividends and Secondary Consideration
that is to be or will be pledged to the Collateral Agent under this Agreement as
security for the Secured Obligations;       “Revolving Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Revolving Secured Parties under the
Revolving Guarantee and (ii) the Revolving Credit Secured Obligations (as
defined in the Intercreditor Agreement);       “Revolving Secured Parties” means
the Revolving Credit Claimholders as defined in the Intercreditor Agreement;    
  “Secondary Consideration” means all consideration of any kind (bonus, shares,
etc.) other than Dividends to which the Pledgor may become entitled by virtue of
its ownership of the Shares;       “Secured Obligations” means the Revolving
Secured Obligations and the Term Loan Secured Obligations;

5/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;       “Shares” means the shares in Novelis Technology owned now
or in the future by the Pledgor and representing the entire share capital of
Novelis Technology, evidenced by the share certificates listed in Schedule 1 to
this Agreement, and all securities whatsoever which may substitute the Shares
whether by operation of law or otherwise now or hereafter as well as all further
shares, participation certificates or other securities that will be issued in
the Pledgor’s favor by Novelis Technology after the date hereof;      
“Subscription Rights” shall mean the Pledgor’s preemptive right (Bezugsrecht)
and advance subscription right (Vorwegzeichnungsrecht) in connection with the
issuance of Shares or Participation Rights, or the creation of authorized or
conditional share capital by the Company;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Term Loan Secured Parties under the Term
Loan Guarantee and (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement or the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, varied,
supplemented, substituted or novated from time to time, in accordance with its
terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each

6/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

  other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Credit Agreements shall
control and govern.   1.5.   Nothwithstanding herein to the contrary, the
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, and the Revolving Credit Agreement, including Article X thereof shall
govern and control the exercise of remedies by Collateral Agent.   2.   PLEDGE
AND PLEDGOR’S OBLIGATIONS   2.1   The Pledgor agrees (i) to pledge to the
Collateral Agent (acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties) all present and future Shares, Dividends and
Secondary Consideration as security for the Secured Obligations until the
Discharge of the Senior Lien Secured Obligations, (ii) to perfect the Pledge on
the date hereof. The Pledgor hereby expressly confirms that it fully understands
and accepts the definition of the term “Secured Obligations”.   2.2   For the
purpose of perfecting the Pledge, the Pledgor hereby pledges to the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties), who accepts such Pledge, all present and future Shares,
Dividends and Secondary Consideration and hereby causes the delivery and
delivers to the Collateral Agent the following documents:   2.2.1   the
certificates representing the Shares, duly endorsed in blank, and Secondary
Consideration, existing as of the date of this Agreement;   2.2.2   a copy of
the resolution of the Company’s board of directors (i) acknowledging the
pledging of the Shares and their delivery to the Collateral Agent and
(ii) approving in advance their transfer to any third party acquiror registered
by the Collateral Agent on the Shares as endorsee along with its registration in
the respective Company’s share register upon Enforcement and presentation of the
original share certificates;

7/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

2.2.3   an up to date copy of the Company’s share registers evidencing that the
Pledgor is appropriately recorded as owner of the Shares and containing the
mention that the Shares are pledged in favor of the Collateral Agent.       The
Collateral Agent will acknowledge receipt of the above mentioned documents.  
2.3   The Pledgor agrees and undertakes as follows:   2.3.1   to execute all
such documents or instruments and do any act (including registrations, filings
or the like) that the Collateral Agent may reasonably request for the protection
or perfection of the Pledge conferred herewith in favor of the Secured Parties;
  2.3.2   not to create or allow to subsist any security interest, except as
permitted under the Credit Agreements or as provided for by mandatory provisions
of Swiss law over or in respect of the Pledged Assets or otherwise sell,
transfer or dispose of the Pledged Assets or permit to be done, anything which
would foreseeable depreciate, jeopardize or otherwise directly or indirectly
prejudice the value to the Secured Parties of the Pledged Assets, except as
permitted under the Credit Agreement;   2.3.3   in the case of the issuance of
new Shares, to forthwith deliver all new Shares or share certificates in respect
of the new Shares to the Collateral Agent, which Shares shall become part of the
Pledged Assets subject to the present Agreement;   2.3.4   to ensure that all
material documents, notices and other information in respect of the Shares,
including the original share certificates duly endorsed, be delivered to the
Collateral Agent;   2.3.5   to refrain from causing the distribution, payment or
delivery of any Secondary Consideration, except in accordance with the Credit
Agreements;   2.3.6   to cooperate with the Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Secured Parties) in case
of Enforcement with regard to the transfer of the Pledged Assets to a purchaser
in accordance with the terms of Section 3 of this Agreement;   2.3.7   to
abstain from voting in favor of any resolution as regards the Company whereby:

8/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

  -   the Company’s current corporate purpose provisions would be amended to an
extent which could adversely affect the rights of the Collateral Agent and the
Secured Parties hereunder; and     -   such resolutions would violate or be
inconsistent with any term of this Agreement or the Credit Agreements;        
unless in any of such events, the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties, has granted
its prior written consent.

2.4   Until the receipt by the Pledgor of a notification by the Collateral Agent
that an Event of Default has occurred and is continuing, the Pledgor shall be
entitled to:   2.4.1   receive and retain all Dividends, distributions and other
moneys paid on or derived from the Shares and the Secondary Consideration
(subject always to the terms of the Credit Agreements), and the Collateral Agent
(acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties) undertakes to do all acts and things and to permit all acts and
things to be done which are necessary to enable the Pledgor to collect such
Dividends and other moneys paid directly from the Company; and   2.4.2  
exercise all voting and other rights and powers attached to the Shares and the
Secondary Consideration provided that it will not exercise any such voting
rights or powers in a manner prejudicial to the interests of the Collateral
Agent or the Secured Parties under this Agreement and the Credit Agreements, and
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties) undertakes to do all acts and things and to
permit all acts and things to be done which are necessary for the Pledgor to
exercise its voting rights in the Shares.   2.5   All rights of the Pledgor to
vote or give consent or take any other action as shareholder of the Company, or
to receive Dividends directly from, the Company shall cease after the Collateral
Agent has notified the Pledgor that an Event of Default has occurred and is
continuing, in which case the Collateral Agent or the new acquiror, as the case
may be, shall be entitled to receive Dividends and to vote or give consent or
take any other action as shareholder of the Company.   2.6   Subscription Rights
shall remain with the Pledgor, provided, however, that all Shares, Participation
Rights and other rights acquired by the Pledgor upon exercise of Subscription
Rights shall be deemed to be pledged pursuant to Section 2.1 and all share

9/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    certificates and other documents representing such Shares, Participation
Rights and other rights shall be transferred to the Collateral Agent pursuant to
Section 2.2, in the case of registered shares by share certificates duly
endorsed.   3.   UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND
WITHHOLDING TAX   3.1   If and to the extent (i) the obligations of the Pledgor
under this Agreement are for the exclusive benefit of the Affiliates of such
Pledgor (except for the (direct or indirect) Subsidiaries of such Pledgor) and
(ii) that complying with such obligations would constitute a repayment of
capital (“Kapitalrückzahlung”) or the payment of a (constructive) dividend
(“Dividendenausschüttung”), then the limitations set forth in Section 3 of the
Term Loan Guarantee and the Revolving Guarantee entered into by the Assignor
shall apply to any enforcement of the security interest created hereunder and
the proceeds of such enforcement.   4.   RIGHTS AND OBLIGATIONS OF THE PLEDGEE  
4.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession for itself and in the name of and on behalf of
the Secured Parties. The Collateral Agent shall deposit the Pledged Assets in a
safe-deposit box with a reputable bank in New York or Chicago. The Collateral
Agent is obliged to take all actions necessary and appropriate for the
safekeeping and management of the Pledged Assets.   4.2   The Collateral Agent
shall not misuse any of its rights hereunder or as possessor of the Pledged
Assets and shall not take any action being inconsistent with the terms of this
Agreement or the Credit Agreements or violating the Pledgor’s rights as
shareholder of the Company.   5.   REMEDIES UPON OCCURRENCE OF AN EVENT OF
DEFAULT   5.1   After the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing, it shall be entitled to the
following remedies, at the election of the Collateral Agent:   5.1.1   sell to
non-affiliated third parties of Pledgor and/or the Secured Parties,
respectively, all or part of the Pledged Assets in public or private sale and
apply the proceeds thereof to the discharge of the Secured Obligations; or

10/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

5.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or   5.1.3   acquire from the Pledgor all or part of the Pledged
Assets for cash consideration equal to the fair market value of the Pledged
Assets, such fair market value to be computed by an independent expert using a
valuation methodology generally recognized as standard market practice in the
field of corporate finance (i.e. discounted cash flow method and variations
thereof), it being understood that the Collateral Agent will be entitled to set
off the proceeds of such acquisition against the Secured Obligations.       The
Pledgor expressly confirms its agreement with the remedy granted to the
Collateral Agent under Section 5.1.3. The Pledgor acknowledges that the price at
which all or part of the Pledged Assets may be purchased by the Collateral Agent
pursuant to Section 5.1.3 will be based on the value of the Company as computed
by an independent expert using a valuation methodology, which is known to the
Pledgor and considered by it to be fair and which is customarily used at that
time to establish the value of businesses in that industry. The Pledgor
recognizes that should the Collateral Agent decide to pursue the remedy granted
under Section 5.1.3, their interests as Pledgor and debtor would be protected in
an appropriate manner. If the parties cannot agree on the person or entity
acting as independent expert in accordance with this Section 5.1.3, the
independent expert shall be an experienced international accounting firm
appointed by the President of the Zurich Chamber of Commerce.       A
realization of the Pledged Assets pursuant to Section 5.1.1 or Section 5.1.3
shall only be permitted after having given the Pledgor five (5) Business Days
prior notice thereof.       The Collateral Agent shall exercise its remedies
under this provision and its rights under this Agreement respectively with the
same degree of care as it would use in respect of its own property.   5.2  
After the sale or disposal of the Pledged Assets, the Collateral Agent shall
account for the sale in accordance with the provisions of the Intercreditor
Agreement and provided that there has been a Discharge of the Senior Lien
Secured Obligations, any surplus of the sale or disposal shall be returned
promptly, and in any event within 5 Business Days

11/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

  of the Discharge of the Senior Lien Secured Obligations, to the Pledgor,
together with interest thereon at a rate of 5% computed as from the date of such
sale or disposal.   5.3   The Collateral Agent shall allocate the proceeds
collected pursuant to Section 5.1 and 5.2 towards discharging the Secured
Obligations in accordance with the Intercreditor Agreement.   6.   RELEASE OF
THE PLEDGED ASSETS   6.1   Upon the date of the Discharge of Senior Lien Secured
Obligations, the Pledged Assets or any remainder thereof shall be released
promptly, and in any event within 5 Business Days from such date, to the Pledgor
or such other party as designated by the Pledgor. The Pledged Assets shall be
delivered or remitted to the Pledgor free and clear of this Agreement and any
and all liens created hereby.   6.2   Any Pledged Assets to be released to the
Pledgor (or to any third party designated by the Pledgor) shall be delivered,
net of any transfer taxes or other expenses in connection with such return or
release. The Collateral Agent shall not be deemed to have made any
representation or warranty with respect to any Pledged Assets so released,
except that such Pledged Assets are free and clear, on the date of the release,
of any and all liens, charges and encumbrances arising from the Collateral
Agent’s acts (acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties).   6.3   If the Collateral Agent is authorized
to release in whole or in part any of the Pledged Assets under both of the Term
Loan Agreement and the Revolving Credit Agreement, the Collateral Agent is
authorized to release such Pledged Assets under this Agreement.   7.  
REPRESENTATIONS AND WARRANTIES   7.1   Without prejudice to the representations
and warranties made under the Credit Agreements, the Pledgor represents and
warrants to the Collateral Agent that:   7.1.1   it is a company duly
established, validly existing and registered under the laws of Switzerland,
capable of suing and being sued in its own right and having the power and
authority and all necessary governmental and other material consents, approvals,
licenses and authorizations under any applicable jurisdiction to own its
property and assets and to carry on its business as currently conducted;

12/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

7.1.2   it is the sole, legal and beneficial owner of the Shares and such Shares
are free of any lien, except as permitted under the Credit Agreements or
statutory liens as provided for by mandatory provisions of Swiss law, or third
party security interest or other charge or encumbrance of any kind or any other
type of preferential arrangement except for the security interest created by the
present Agreement or as permitted under the Credit Agreements; the comments on
the Company’s share register regarding directors’ qualifying shares are
reserved;   7.1.3   subject to the qualifications set out in the legal opinion
of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective pledge of the Pledged Assets in favor of the Collateral
Agent and the Secured Parties;   7.1.4   the Shares have been validly issued and
are fully paid; and   7.1.5   no approval is required under the Lex Friedrich to
grant a valid, binding and legally enforceable Pledge in respect of the Pledged
Assets to the Collateral Agent.   8.   FURTHER ASSURANCES OF THE PLEDGOR      
The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.   9.   AVOIDANCES OF PAYMENTS       Any
settlement, discharge or release between the Pledgor and the Collateral Agent
(for itself and on behalf of the Secured Parties) shall be conditional upon no
security or payment granted or made to the Collateral Agent by the Pledgor or
any other person being avoided or reduced by virtue of any mandatory provisions
or enactments relating to bankruptcy, insolvency or liquidation for the time
being in force and, in the event of such security or payment being so avoided or
reduced, the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties) shall be entitled to recover from
the Pledgor the value or amount of such security or payment as if such
settlement, discharge or release had not occurred.

13/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

10.   POWERS OF ATTORNEY       The Pledgor authorizes the Collateral Agent to be
its attorney in its name, on its behalf and for its benefit as its act to
execute, deliver and perfect all documents and do all things that are necessary
for carrying out any obligation imposed on the Pledgor under this Agreement,
provided that the Pledgor does not carry out such obligation in due time in
accordance with the terms of this Agreement, or exercising any of the rights
conferred on the Collateral Agent by this Agreement or by law, in particular in
connection with a private realization (Private Verwertung (Selbstverkauf)) but
in any case only after the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing.   11.   ASSIGNMENTS AND
TRANSFERS       The rights and obligations of the Pledgor under this Agreement
may not be assigned or transferred without the prior written consent of the
Collateral Agent. The assignment of the rights and obligations of the Collateral
Agent under this Agreement shall be restricted to and made in accordance with
Section 15 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.   12.  
EFFECTIVENESS OF PLEDGE   12.1   The security constituted by the Pledge under
this Agreement shall be cumulative, in addition to and independent of every
other security which the Collateral Agent or the Secured Parties may at any time
hold for the Secured Obligations or any rights, powers and remedies provided by
law.   12.2   No failure on the part of the Collateral Agent to exercise, or
delay on its part in exercising, any rights hereunder shall operate as waiver
thereof, nor shall any single or partial exercise of any rights hereunder
preclude any further or other exercise of that or any other rights.   12.3   The
Collateral Agent shall not be liable by reason of taking any action permitted by
this Agreement.

14/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

13.   COSTS AND EXPENSES       The Pledgor shall bear all reasonable costs and
expenses (including, without limitation, legal fees, stamp duties or other
duties) incurred in connection with the execution, perfection or implementation
of the Pledge hereby constituted or the exercise of any rights hereunder and the
Pledgor shall reimburse and indemnify the Collateral Agent for any such costs or
expenses reasonably incurred by it.   14.   NOTICES       All notices or other
communications made or given in connection with this Agreement shall be made by
facsimile or letter as follows:

  a)   if to the Pledgor

Novelis AG
Address Sternenfeldstrasse 19
                CH — 8700 Küsnacht
Attn: Legal Department

  b)   if to the Collateral Agent

Bank of America, N.A.
Address 1455 Market Street
                 San Francisco, California 94103
Attn: Bridgett Manduk
Fax: +1 415 503 5011
Email: bridgett.manduk@baml.com

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Agreement shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.

15/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

15.   SUCCESSOR AGENT       If a successor of the Term Loan Collateral Agent (as
defined in the Intercreditor Agreement) is appointed in accordance with the Term
Loan Agreement, the parties hereto shall enter into an agreement whereby the
Collateral Agent hereunder is replaced by the successor Term Loan Collateral
Agent as party to this Agreement.   16.   SEVERABILITY       If any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any
jurisdiction, this shall not affect or impair (i) the validity or enforceability
in that jurisdiction of any other provision of this Agreement or (ii) the
validity or enforceability in any other jurisdiction of that or any other
provision of this Agreement, and the parties will negotiate in good faith to
replace the relevant provision by another provision reflecting as closely as
possible the original intention and purpose of the parties.   17.   WAIVERS AND
MODIFICATIONS       This Agreement may be terminated, amended or modified only
specifically and in writing signed by the parties hereto.   18.   COUNTERPARTS  
    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.   19.   LAW AND
JURISDICTION   19.1   This Agreement shall be governed by and construed in
accordance with the substantive laws of Switzerland.   19.2   Subject to the
subsequent paragraph, the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.   19.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United

16/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)

    States of America for the Southern District of New York or any other
competent court having jurisdiction under any of the Credit Agreements, provided
that a legal action or proceeding under any of the Credit Agreements is already
pending before such court or a claim under any of the Credit Agreements is
submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Pledgor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.   19.4   The Pledgor hereby irrevocably designates,
appoints and empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New
York, New York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1
212-299-5656) (electronic mail address: jbudhu@cscinfo.com) (the “Process
Agent”), in the case of any suit, action or proceeding brought in the United
States of America as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of, or in connection with, this Agreement.
Such service may be made by mailing (by registered or certified mail, postage
prepaid) or delivering a copy of such process to the Pledgor in care of the
Process Agent at the Process Agent’s above address, and the Pledgor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.   19.5   The
Collateral Agent is acting hereunder in its capacity as “Collateral Agent” for
the Term Loan Secured Parties and as sub-agent and bailee for the Revolving
Credit Collateral Agent (as defined in the Intercreditor Agreement) pursuant to
Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

            By:           Name:   Christopher Kelly Wall        Title:  
Managing Director     

Date:

            By:           Name:   Peter M. Walther        Title:   Senior Vice
President   

18/20



--------------------------------------------------------------------------------



 



         

Pledge Agreement (Novelis Technology AG)
SIGNATURE PAGE
Novelis AG
as Pledgor
Date:

                     
By:
          By:                      
 
  Name:   David Sneddon       Name:   Antonio Tadeu Coelho Nardocci
 
  Title:   Director       Title:   Chairman

19/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis Technology AG)
SCHEDULE 1
LIST OF SHARES CERTIFICATES
Novelis Technology SA:

                          Nominal         No of   No of   Value in        
Certificate   Share(s)   CHF   Ord. Nr.   Name and domicile of shareholder 1  
495   495’000   1 - 495  
Novelis AG, Zürich
2   1   1’000   496  
Novelis AG, Zürich
3   1   1’000   497  
Novelis AG, Zürich
4   1   1’000   498  
Novelis AG, Zürich
5   1   1’000   499  
Novelis AG, Zürich
6   1   1’000   500  
Novelis AG, Zürich

20/20



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Agreement
between
Novelis Deutschland GmbH
Göttingen, Germany
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
INDEX

         
1. INTERPRETATION
    4  
2. ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6  
3. UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION
    8  
4. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10  
5. REPRESENTATIONS AND WARRANTIES
    12  
6. FURTHER ASSURANCES OF THE ASSIGNOR
    12  
7. POWERS OF ATTORNEY
    12  
8. ASSIGNMENTS AND TRANSFERS
    13  
9. EFFECTIVENESS OF ASSIGNMENT
    13  
10. COSTS AND EXPENSES
    13  
11. NOTICES
    13  
12. SUCCESSOR AGENT
    14  
13. SEVERABILITY
    14  
14. WAIVERS AND MODIFICATIONS
    15  
15. COUNTERPARTS
    15  
16. LAW AND JURISDICTION
    15  
SCHEDULE 1
    19  
SCHEDULE 2
    20  

2/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Deutschland GmbH, a company incorporated under the laws of
Germany, having its seat at Göttingen, Germany (the “Assignor”);

and

(2)   Bank of America N.A. a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).

(B)   The Assignor and the Collateral Agent have entered into that certain
Credit Agreement on or about December 17, 2010 (the “Revolving Credit Agreement”
and together with the Term Loan Agreement, the “Credit Agreements”) among, inter
alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and Novelis AG (each
as Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Credit Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Credit Lenders.

(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including the Assignor)
under or in connection with the Credit Agreements (the “Intercreditor
Agreement”).

(D)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).

3/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)



(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Term Loan Collateral Agent and the Lenders under
each of the Term Loan Agreement and the Revolving Credit Agreement require the
Assignor to enter into this assignment for security purposes in favour of the
Collateral Agent for the benefit of the Secured Parties, and subject to the
terms of the Intercreditor Agreement.

(G)   The Assignor has agreed to assign the Assigned Bank Accounts as security
for the Secured Obligations (as these terms are defined in Section 1 below) to
the Collateral Agent, acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties (as defined in Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:       “Assigned Bank Accounts” means all current or
future rights, title, interest and action (including any balances and accrued
interest) the Assignor may have or acquire in relation to any bank account which
the Assignor now has or may at any time have in the future vis-à-vis any bank or
other financial institution in Switzerland, including, but not limited to, the
bank accounts listed in Schedule 1, together with all rights and benefits
relating thereto including privileges and ancillary rights in respect thereof
(art. 170 Swiss Code of Obligations);       “Assignment” means the assignments
by the Assignor of Assigned Bank Accounts to the Collateral Agent, acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
pursuant to art. 164 et seq. of the Swiss Code of Obligations;       “Business
Day” shall mean one day on which the commercial banks in Zurich are open for
normal business transactions;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement;

    “Notice of Assignment to Banks” means the notice substantially in the form
of Schedule 2 to this Agreement;

4/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    “Receivables Purchase Agreement” shall mean the agreement between the
Assignor and Novelis AG dated July 6, 2007, as amended and restated on
December 17, 2010, (and as further amended from time to time) pursuant to which
certain receivables owned or to be created by the Assignor under certain of its
supply contracts have been sold and assigned to Novelis AG by way of a true
sale;

    “Revolving Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Assignor towards the
Revolving Secured Parties under the Revolving Guarantee and (ii) the Revolving
Credit Secured Obligations (as defined in the Intercreditor Agreement);

    “Revolving Secured Parties” means the Revolving Credit Claimholders as
defined in the Intercreditor Agreement;

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Assignor towards the Term
Loan Secured Parties under the Term Loan Guarantee (ii) the Term Loan Secured
Obligations (as defined in the Intercreditor Agreement);

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Intercreditor Agreement
and the Credit Agreements.

1.3   In this Agreement, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Agreement and (c) references to any agreement or document are
references to that agreement or document as amended, supplemented or substituted
from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any

5/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Credit Agreements shall control and govern.

1.5   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by the Collateral Agent.

2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS

2.1   The Assignor agrees to assign by way of security to the Collateral Agent
(acting for itself, in the name of and on behalf of the Secured Parties) the
Assigned Bank Accounts as security for the Secured Obligations until the
Discharge of Senior Lien Secured Obligations. The Assignor confirms that it
fully understands and accepts the definition of the term “Secured Obligations”.

2.2   For the purpose of effecting the Assignment, the Assignor hereby assigns
by way of security to the Collateral Agent and the Secured Parties the Assigned
Bank Accounts.

2.3   The Collateral Agent (acting for itself, in the name of, on behalf of and
for the benefit of the Secured Parties) expressly accepts the Assignment
provided for in Section 2.1. and 2.2.

2.4   The Assignor agrees and undertakes as follows:

2.4.1   except for liens permitted under the Credit Agreements, the Assignor
shall refrain from granting any pledge, encumbrance or other third party rights
affecting the Assigned Bank Accounts and shall refrain from any other act or
omission that would adversely affect the Collateral Agent’s and Secured Parties’
rights under this Agreement or, except as permitted under the Credit Agreements,
any amounts that are or will become due under any of the Assigned Bank Accounts;

2.4.2   without the prior written consent of the Collateral Agent, the Assignor
shall not enter into any kind of arrangement that would provide for the
non-assignability of any of the Assigned Bank Accounts or subject the
assignability to the consent of a party other than the Collateral Agent;

6/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)



2.4.3   except as permitted by the Credit Agreements, the Assignor shall not
enter into any arrangement by which the Assigned Bank Accounts would be assigned
to a party other than the Collateral Agent and/or Secured Parties;

2.4.4   the Assignor shall deliver to the Collateral Agent within 10 Business
Days following the end of each calendar quarter (the first time 10 Business Days
following December 31, 2010 ), a list of all its Assigned Bank Accounts
outstanding as of the end of the relevant calendar quarter and assigned
substantially in the same form as set forth in Schedule 1 as appropriate;

2.4.5   upon the Collateral Agent’s written request and in no event more than
once per year, unless an Event of Default has occurred and is continuing, the
Assignor shall deliver to the Collateral Agent, within 10 Business Days from
being so requested by the Collateral Agent, an up-dated list of all its Assigned
Bank Accounts outstanding as of the day where the Collateral Agent’s request
under this paragraph was received substantially in the same form as set forth in
Schedule 1 as appropriate.

2.5   Within 5 Business Days from the Closing Date, the Assignor shall notify
the banks of the assignment by way of security of the Assigned Bank Accounts by
delivering to such banks a Notice of Assignment to Banks substantially in the
form of Schedule 2. The Assignor shall simultaneously send a copy of any Notice
of Assignment to Banks to the Collateral Agent. For the purpose of this
Agreement, the Assignor shall release the respective banks from the banking
secrecy to the extent required for the Collateral Agent to perform its rights
and obligations hereunder. Subject to and in accordance with the terms and
conditions of the Credit Agreements, the Assignor shall be authorized to use its
bank accounts and any balance on its bank accounts freely without restriction
for as long as no Event of Default has occurred and is continuing, except in the
circumstances set forth in Section 2.6 below.

2.6   Upon an Activation Notice (as this term is defined in the Revolving Credit
Agreement) being sent in accordance with Section 9.01 of the Revolving Credit
Agreement, the Assignor shall not longer be authorized to use its bank accounts
and the Collateral Agent shall be entitled to transfer any balance out of such
bank accounts and apply such monies in accordance with Section 9.01 of the
Revolving Credit Agreement.

2.7   In the event where any bank would refuse to countersign the Notice of
Assignment to Banks set forth in Schedule 2 and thereby would refuse to waive
any first ranking security interest and/or any right of set-off such bank may
have in relation to the Assigned Bank Accounts, the Assignor shall close the
Assigned Bank Accounts and open new bank account(s) (not subject to such first
ranking security interest or right of set-off) with one or more banking
institutions,

7/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    which would then be assigned by way of security to the Collateral Agent as
per the terms of this Agreement.

2.8   With respect to any Assigned Bank Account arising after the date hereof,
the Assignor undertakes to notify immediately the appropriate debtor of the
Assigned Bank Accounts by using the Notice of Assignment set forth in
Schedule 2.   2.9   After the Collateral Agent has notified the Assignor that an
Event of Default has occurred and is continuing, the Assignor shall co-operate
with the Collateral Agent and use its best commercially reasonable endeavors in
assisting the Collateral Agent in collecting the Assigned Bank Accounts.   2.10
  After the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing, the Assigned Bank Accounts shall be paid to the
Collateral Agent or as directed by the Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM SECURITIES: LIMITATION   3.1   Subject to Clause 3.2 through Clause
3.6 below, the Collateral Agent shall not enforce the collateral granted under
this Agreement (the “Collateral”) to the extent (i) the Collateral secures
obligations of one of the Assignor’s shareholders or of an affiliated company
(verbundenes Unternehmen) of a shareholder within the meaning of Section 15 of
the German Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the
Assignor or the Assignor itself), and (ii) the enforcement of the Collateral for
such obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the Assignor in
preparing its unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, ff
242, 264 HGB)) of the Assignor to an amount that is insufficient to maintain its
registered share capital (Stammkapital) (or would increase an existing shortage
in its net assets below its registered share capital); provided that for the
purpose of determining the relevant registered share capital and the net assets,
as the case may be:

3.1.1   the amount of any increase of the Assignor’s registered share capital
(Stammkapital) implemented after the date of this Agreement that is effected
without the prior written consent of the Collateral Agent shall be deducted from
the registered share capital of the Assignor;

3.1.2   any loans provided to the Assignor by a direct or indirect shareholder
or an affiliate thereof (other than a Subsidiary of the Assignor) shall be
disregarded and not accounted for as a

8/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    liability to the extent that such loans are subordinated pursuant to
Section 39(1) Nr. 1 through Nr. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;   3.1.3
  any shareholder loans, other loans and contractual obligations and liabilities
incurred by the Assignor in violation of the provisions of any of the Loan
Documents shall be disregarded and not accounted for as liabilities;

3.1.4   any assets that are shown in the balance sheet with a book value that,
in the opinion of the Collateral Agent, is significantly lower than their market
value and that are not necessary for the business of the Assignor (nicht
betriebsnotwendig) shall be accounted for with their market value; and

3.1.5   the assets of the Assignor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

3.2   The limitations set out in Clause 3.1 only apply:

3.2.1   if and to the extent that the managing directors of the Assignor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the request to realize the Collateral or the commencement of
enforcement under this Agreement the value of the Collateral which cannot be
enforced without causing the net assets of the Assignor to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital (taking into account the adjustments set out above)
and such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Collateral Agent and neither the Collateral Agent nor any of
the Secured Parties raises any objections against that confirmation within five
(5) Business Days after its receipt; or

3.2.2   if, within twenty (20) Business Days after an objection under paragraph
(A) has been raised by the Collateral Agent or a Secured Party, the Collateral
Agent receives a written audit report (“Auditor’s Determination”) prepared at
the expense of the Assignor by a firm of auditors of international standing and
reputation that is appointed by the Assignor and reasonably acceptable to the
Collateral Agent, to the extent such report identifies the amount by which the
net assets of the Assignor are necessary to maintain its registered share
capital as at the date of the Realization Notice or the commencement of
enforcement (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the Assignor in the preparation of

9/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.

3.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Collateral up to those amounts that
are undisputed between them and the Assignor or determined in accordance with
Clause 3.1 and Clause 3.2. In respect of the exceeding amounts, the Collateral
Agent shall be entitled to further pursue the Secured Parties’ claims (if any)
and the Assignor shall be entitled to provide evidence that the excess amounts
are necessary to maintain its registered share capital (calculated as at the
date of the receipt of the request to realize the Collateral or the commencement
of enforcement and taking into account the adjustments set out above). The
Collateral Agent is entitled to pursue those parts of the Collateral that are
not enforced by operation of Clause 3.1 above at any subsequent point in time.
This Clause 3 shall apply again as of the time such additional enforcements are
made.

3.4   Clause 3.1 shall not apply as to the amount of Loans borrowed and passed
on (whether by way of shareholder loan or equity contribution) to the Assignor
or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid, but excluding, for the avoidance of doubt, any purchase price
payment received by the Assignor under the Receivables Purchase Agreement.

3.5   The limitations provided for in Clause 3.1 above shall not apply where
(i) the Assignor has a fully valuable (vollwertig) recourse claim
(Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant shareholder or
(ii) a domination agreement (Beherrschungsvertrag) or a profit and loss pooling
agreement (Gewinnabführungsvertrag) is or will be in existence with the Assignor
and the Assignor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).

3.6   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into guarantees in support of obligations of their shareholders without
limitations, the limitations set forth in Clause 3.1 shall no longer apply.
Should any such guarantees become subject to legal restrictions that are less
stringent than the limitations set forth in Clause 3.1 above, such less
stringent limitations shall apply. Otherwise, Clause 3.1 shall remain unaffected
by changes in applicable law.

4.   RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT

4.1   Provided the Assignor has not complied with the obligations set out in
Section 2.5 and 2.8 within the time limits set forth therein, the Collateral
Agent shall be entitled, at any time on or after the sixth Business Day after
the Closing Date, to notify or to request the Assignor to

10/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    notify to the relevant debtor, the Assignment in respect of all or part of
the Assigned Bank Accounts in the form of Schedule 2 to this Agreement;   4.2  
The Collateral Agent shall be entitled to notify, or request the Assignor to
notify, the Assignment in respect of all or part of the Assigned Bank Accounts
to the relevant debtors following the receipt of up-dated Schedule 1 in
accordance with Section 2.4.4.   4.3   After the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing:   4.3.1  
the Collateral Agent shall be entitled, but not obligated, to collect any
Assigned Bank Account and to apply the amounts collected towards the discharge
of the Secured Obligations in accordance with the Intercreditor Agreement;  
4.3.2   the Collateral Agent shall have the right to access the premises of the
Assignor to the full extent necessary during ordinary business hours, at the
sole discretion of the Collateral Agent, to ascertain the existence and
particulars of the Assigned Bank Accounts;   4.3.3   the Collateral Agent shall
be entitled, but not obligated, to undertake on its own initiative and cost any
acts it deems appropriate to collect any overdue or bad claim under the Assigned
Bank Accounts and shall apply the amounts so collected towards the discharge of
the Secured Obligations in accordance with the Intercreditor Agreement; and  
4.3.4   to the extent that collection of any Assigned Bank Account is not
possible or is deemed unduly burdensome in the reasonable opinion of the
Collateral Agent, the latter shall be entitled to sell such Assigned Bank
Accounts by private sale (“Private Verwertung (Selbstverkauf)”), without regard
to the enforcement procedure provided for by the Swiss Federal Law on Debt
Collection and Bankruptcy, and apply the proceeds (less all costs and expenses)
of such sale towards the discharge of the Secured Obligations. The Collateral
Agent shall apply such proceeds in accordance with the Intercreditor Agreement.
The Collateral Agent shall discharge its rights under this Agreement with the
same degree of care it would use in respect of its own property.   4.4   Upon
repayment and discharge in full of the Secured Obligations, the Collateral
Agent, at the costs of the Assignor, shall promptly, and in any event within 5
Business Days from the full discharge of the Secured Obligations, re-assign the
remainder, if any, of the Assigned Bank Accounts to the Assignor.
Notwithstanding the above, if the Collateral Agent is authorized to release in
whole or in part any assigned collateral under both the Term Loan Credit
Agreement and the Revolving Credit Agreement, the Collateral Agent is authorized
to release such collateral under this Agreement.

11/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)



5.   REPRESENTATIONS AND WARRANTIES   5.1   Without prejudice to the
representations and warranties made under the Credit Agreements, the Assignor
represents and warrants to the Collateral Agent that:   5.1.1   it is a company
duly established, validly existing and registered under the laws of Germany,
capable of suing and being sued in its own right and having the power and
authority and all necessary governmental and other material consents, approvals,
licenses and authorizations under any applicable jurisdiction to own its
property and assets and to carry on its business as currently conducted;   5.1.2
  as long as this Agreement remains in force, the Assigned Bank Accounts are and
will continue to be (and Assigned Bank Account coming into existence in the
future will be) free and clear of any pledge, encumbrance or other third party
interests, with the exception of any liens permitted under the Credit
Agreements;   5.1.3   subject to the qualifications set out in the legal opinion
of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective transfer of the Assigned Bank Accounts from Assignor to the
Collateral Agent and the Secured Parties.   6.   FURTHER ASSURANCES OF THE
ASSIGNOR       The Assignor shall promptly do all things and execute all
documents that are required by the Collateral Agent for the purpose of securing
or perfecting the Assignment provided for in this Agreement.   7.   POWERS OF
ATTORNEY       The Assignor authorizes the Collateral Agent to be its attorney
and in its name, on its behalf and as its act to execute, deliver and perfect
all documents (including giving notifications and instructions to customers of
the Assignor) and do all things that are necessary for carrying out any
obligation imposed on the Assignor under this Agreement, provided that the
Assignor does not carry out such obligation in due time in accordance with the
terms of this Agreement, or exercising any of the rights conferred on the
Collateral Agent by this Agreement or by law, in particular in connection with a
private realization (“Private Verwertung (Selbstverkauf)”) but in any case only
after the Collateral Agent has notified the Assignor that an Event of Default
has occurred and is continuing.

12/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)



8.   ASSIGNMENTS AND TRANSFERS

    The rights and obligations of the Assignor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The assignment of the rights and obligations of the Collateral Agent
under this Agreement shall be restricted to and made in accordance with
Section 12 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.

9.   EFFECTIVENESS OF ASSIGNMENT

9.1   The security constituted by the Assignments under this Agreement shall be
cumulative, in addition to and independent of every other security which the
Collateral Agent and/or Secured Parties may at any time hold for the Secured
Obligations or any rights, powers and remedies provided by law.

9.2   No failure on the part of the Collateral Agent and/or Secured Parties to
exercise, or delay on its part in exercising, any rights hereunder shall operate
as waiver thereof, nor shall any single or partial exercise of any rights
hereunder preclude any further or other exercise of that or any other rights.

9.3   The Collateral Agent and/or Secured Parties shall not be liable by reason
of taking any action permitted by this Agreement.

10.   COSTS AND EXPENSES

    The Assignor shall bear all reasonable costs and expenses (including,
without limitation, legal fees, stamp duties or other duties) incurred in
connection with the execution, perfection or implementation of the Assignment
hereby constituted or the exercise of any rights hereunder and the Assignor
shall reimburse and indemnify the Collateral Agent for any such costs or
expenses reasonably incurred by it.

11.   NOTICES

    All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

13/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)



  a)   if to the Assignor         Novelis Deutschland GmbH

         
 
  Address:   Hannoversche Strasse 1
 
      37075 Göttingen
 
      Germany
 
  Attn:   Managing Director
 
  Fax:   +49. 551. 304-4902

  b)   if to the Collateral Agent         Bank of America, N.A.

         
 
  Address   135 S. LaSalle, Suite 927, IL4-135-09-27
 
      Chicago, Illinois 60603
 
  Attn:   Account Officer
 
  Fax:   +1 312-453-5555

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

12.   SUCCESSOR AGENT

    If a successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.

13.   SEVERABILITY

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Agreement, and the parties will negotiate in

14/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    good faith to replace the relevant provision by another provision reflecting
as closely as possible the original intention and purpose of the parties.

14.   WAIVERS AND MODIFICATIONS

    This Agreement may be terminated, amended or modified only specifically and
in writing signed by the parties hereto.

15.   COUNTERPARTS

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

16.   LAW AND JURISDICTION

16.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

16.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

16.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under the relevant Credit Agreement,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Assignor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

16.4   The Assignor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600)

15/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

    (telecopy no: +1 212-299-5656) (electronic mail address: jbudhu@cscinfo.com)
(the “Process Agent”), in the case of any suit, action or proceeding brought in
the United States of America as its designee, appointee and agent to receive,
accept and acknowledge for and on its behalf, and in respect of its property,
service of any and all legal process, summons, notices and documents that may be
served in any action or proceeding arising out of, or in connection with, this
Agreement. Such service may be made by mailing (by registered or certified mail,
postage prepaid) or delivering a copy of such process to the Assignor in care of
the Process Agent at the Process Agent’s above address, and the Assignor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)
SIGNATURE PAGE
Bank of America, N.A. as Collateral Agent acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties
Date:

                By:         Name:   Christopher Kelly Wall      Title:  
Managing Director          By:         Name:   Peter M. Walther      Title:  
Senior Vice President   

17/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

         

SIGNATURE PAGE
Novelis Deutschland GmbH,
as Assignor
Date:

                By:         Name:   Roland Harings      Title:   Managing
Director   

18/21



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Deutschland GmbH)

         

SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
NONE
           

19/21



--------------------------------------------------------------------------------



 



SCHEDULE 2

NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]
[Name of the Bank
Account Bank]     
[Address of the Bank]
BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”).
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [■], 2010 into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

 



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

     
[Assignor]
  Agreed and Acknowledged:
 
   
 
  [name of Bank]
 
   
 
[authorized signatories]
   
 
   
 
   
 
  [authorized signatories]
 
   
Agreed and Acknowledged by:
   
 
   
Bank of America N.A.
     
 

[authorized signatories]
   

21/21



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Agreement
between
Novelis Switzerland AG
Sierre, Switzerland
and
Bank of America N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Assignment of Trade Receivables, Intercompany Receivables
and Bank Accounts

 



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
INDEX

                1.    
INTERPRETATION
    4   2.    
ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS
    6   3.    
UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX
    10   4.    
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    10   5.    
REPRESENTATIONS AND WARRANTIES
    12   6.    
FURTHER ASSURANCES OF THE ASSIGNOR
    13   7.    
POWERS OF ATTORNEY
    13   8.    
ASSIGNMENTS AND TRANSFERS
    13   9.    
EFFECTIVENESS OF ASSIGNMENT
    13   10.    
COSTS AND EXPENSES
    14   11.    
NOTICES
    14   12.    
SUCCESSOR AGENT
    15   13.    
SEVERABILITY
    15   14.    
WAIVERS AND MODIFICATIONS
    15   15.    
COUNTERPARTS
    15   16.    
LAW AND JURISDICTION
    15   SCHEDULE 1   19   SCHEDULE 2   20   SCHEDULE 3   21   SCHEDULE 4   22  
SCHEDULE 5   23   SCHEDULE 6   25  

2/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre ,
Switzerland (the “Assignor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States of America, having its seat at Charlotte, North
Carolina, USA, acting for itself in the name of, on behalf of and for the
benefit of the Secured Parties (as defined in this Agreement) in its capacity as
Collateral Agent under the Revolving Credit Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Assignor and Bank of America, N.A. as Collateral Agent under the Term
Loan Agreement (defined below) (the “Term Loan Collateral Agent”) have entered
into that certain Credit Agreement on or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia Novelis Inc. (as Borrower), AV Metals Inc. and the
Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (the “Term Loan
Lenders”).   (B)   The Assignor and the Collateral Agent have entered into that
certain Credit Agreement on or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and
Novelis AG (each as Borrower) AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Credit Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Credit Lenders.  
(C)   On or about December 17, 2010, the Collateral Agent, the Term Loan
Collateral Agent, the Assignor and other borrowers and guarantors party thereto,
entered into an Intercreditor Agreement governing the relationship and
preference rights of the Term Loan Secured Parties and Revolving Secured Parties
(as these terms are defined below) among each other in relation to the
collateral granted by the borrowers and guarantors (including Assignor) under or
in connection with the Credit Agreements (the “Intercreditor Agreement”).   (D)
  On or about December 17, 2010, the Assignor entered into a guarantee agreement
in favor of the Term Loan Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties) (the “Term
Loan Guarantee”).

3/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



(E)   On or about December 17, 2010, the Assignor entered into a guarantee
agreement in favor of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).   (F)   The Collateral Agent, the Term
Loan Collateral Agent and the Lenders under each of the Term Loan Agreement and
the Revolving Credit Agreement require the Assignor to enter into this
assignment for security purposes in favour of the Collateral Agent for the
benefit of the Secured Parties, and subject to the terms of the Intercreditor
Agreement.   (G)   The Assignor has agreed to assign (i) the Assigned
Receivables, (ii) the Assigned Intercompany Receivables and (iii) the Assigned
Bank Accounts as security for the Secured Obligations (as these terms are
defined in Section 1 below) to the Collateral Agent, acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties (as defined in
Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:

    “Assigned Bank Accounts” means all current or future rights, title, interest
and action (including any balances and accrued interest) the Assignor may have
or acquire in relation to any bank account which the Assignor now has or may at
any time have in the future vis-à-vis any bank or other financial institution,
including, but not limited to, the bank accounts listed in Schedule 1, together
with all rights and benefits relating thereto including privileges and ancillary
rights in respect thereof (art. 170 Swiss Code of Obligations);

    “Assigned Intercompany Receivables” means all current or future receivables
owed by Affiliates to Assignor and arising in the course of business of the
Assignor, whether contingent or not, incorporated in a title or not, together
with all rights and benefits relating thereto including privileges and ancillary
rights in respect thereof (art. 170 Swiss Code of Obligations); Currently
existing Assigned Intercompany Receivables are listed in Schedule 2;      
“Assigned Receivables” means all current or future receivables owed by customers
or other trade debtors (excluding any Affiliate) to the Assignor and arising in
the course of business of the Assignor, whether contingent or not, together with
all rights and benefits relating thereto including privileges and ancillary
rights in respect thereof (art. 170 Swiss Code of Obligations) but excluding any
Excluded Receivables; Currently existing Assigned Receivables are listed in
Schedule 3;

4/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



“Assignment” means the assignments by the Assignor of the Assigned Intercompany
Receivables, Assigned Receivables and Assigned Bank Accounts to the Collateral
Agent, acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties pursuant to art. 164 et seq. of the Swiss Code of
Obligations;
“Business Day” shall mean one day on which the commercial banks in Zurich are
open for normal business transactions;
“Discharge of Senior Lien Secured Obligations” shall have the meaning ascribed
to such term in the Intercreditor Agreement;
“Excluded Receivables” means any current or future receivables owed by customers
or other trade debtors (excluding any Affiliate) to the Assignor and arising in
the course of business of the Assignor, whether contingent or not, together with
all rights and benefits relating thereto including privileges and ancillary
rights in respect thereof (art. 170 Swiss Code of Obligations) which have been
transferred to Novelis AG pursuant to a receivables purchase agreement between
the Assignor and Novelis AG which has been approved in writing by the
Administrative Agent (as defined in the Revolving Credit Agreement);
“Notice of Assignment to Affiliates” means the notice substantially in the form
of Schedule 4 to this Agreement;
“Notice of Assignment to Banks” means the notice substantially in the form of
Schedule 5 to this Agreement;
“Notice of Assignment to Debtors” means the notice substantially in the form of
Schedule 6 to this Agreement;
“Revolving Secured Obligations” means (i) all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity whatsoever) of the Assignor towards the Revolving
Secured Parties under the Revolving Guarantee and (ii) the Revolving Credit
Secured Obligations (as defined in the Intercreditor Agreement);
“Revolving Secured Parties” means the Revolving Credit Claimholders as defined
in the Intercreditor Agreement;
“Secured Obligations” means the Revolving Secured Obligations and the Term Loan
Secured Obligations;
“Secured Parties” means the Revolving Secured Parties and the Term Loan Secured
Parties;

5/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Assignor towards the Term
Loan Secured Parties under the Term Loan Guarantee (ii) the Term Loan Secured
Obligations (as defined in the Intercreditor Agreement).       “Term Loan
Secured Parties” means the Term Loan Secured Parties as defined in the
Intercreditor Agreement.

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Intercreditor Agreement
and the Credit Agreements.   1.3   In this Agreement, (a) a person includes its
successors and assigns; (b) headings are for convenience of reference only and
are to be ignored in construing this Agreement and (c) references to any
agreement or document are references to that agreement or document as amended,
supplemented or substituted from time to time, in accordance with its terms.  
1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.   1.5  
Nothwithstanding herein to the contrary, the security interest granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.   2.   ASSIGNMENT AND ASSIGNOR’S OBLIGATIONS   2.1
  The Assignor agrees to assign by way of security to the Collateral Agent
(acting for itself, in the name of and on behalf of the Secured Parties) the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts as security for the Secured

6/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



    Obligations until the Discharge of Senior Lien Secured Obligations. The
Assignor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

2.2   For the purpose of effecting the Assignment, the Assignor hereby:   2.2.1
  assigns by way of security to the Collateral Agent and the Secured Parties,
the Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts;   2.2.2   subject as set out in Section 2.11.2, transfers to the
Collateral Agent all documents evidencing the existing Assigned Receivables, the
existing Assigned Intercompany Receivables and the existing Assigned Bank
Accounts (whether incorporated in a title or not), including but not limited to
any written agreement, acknowledgment of debt, certificate, Intercompany note,
exchange of letters, fax or e-mail).   2.3   The Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties)
expressly accepts the Assignment provided for in Section 2.1. and 2.2.   2.4  
The Assignor agrees and undertakes as follows:   2.4.1   Except for liens
permitted under the Credit Agreements, the Assignor shall refrain from granting
any pledge, encumbrance or other third party rights affecting the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts and shall refrain from any other act or omission that would adversely
affect the Collateral Agent’s and Secured Parties’ rights under this Agreement
or, except as permitted under the Credit Agreements, any amounts that are or
will become due under any of the Assigned Receivables, the Assigned Intercompany
Receivables and the Assigned Bank Accounts;   2.4.2   without the prior written
consent of the Collateral Agent, the Assignor shall not enter into any kind of
arrangement that would provide for the non-assignability of any of the Assigned
Receivables, the Assigned Intercompany Receivables and the Assigned Bank
Accounts or subject the assignability to the consent of a party other than the
Collateral Agent;   2.4.3   except as permitted by the Credit Agreements, the
Assignor shall not enter into any arrangement by which the Assigned Receivables,
the Assigned Intercompany Receivables and the Assigned Bank Accounts would be
assigned to a party other than the Collateral Agent and/or Secured Parties;  
2.4.4   the Assignor shall deliver to the Collateral Agent within 10 Business
Days following the end of each calendar quarter (the first time 10 Business Days
following December 31, 2010), a list of all its Assigned Receivables, Assigned
Intercompany Receivables and Assigned Bank

7/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



    Accounts outstanding as of the end of the relevant calendar quarter and
assigned substantially in the same form as set forth in Schedule 1 to 3 as
appropriate;   2.4.5   upon the Collateral Agent’s written request and in no
event more than once per year, unless an Event of Default has occurred and is
continuing, the Assignor shall deliver to the Collateral Agent, within 10
Business Days from being so requested by the Collateral Agent, an up-dated list
of all its Assigned Receivables, Assigned Intercompany Receivables and Assigned
Bank Accounts outstanding as of the day where the Collateral Agent’s request
under this paragraph was received substantially in the same form as set forth in
Schedule 1 to 3 as appropriate.   2.5   Within 5 Business Days from the Closing
Date, the Assignor shall notify the banks of the assignment by way of security
of the Assigned Bank Accounts by delivering to such banks a Notice of Assignment
to Banks substantially in the form of Schedule 5. The Assignor shall
simultaneously send a copy of any Notice of Assignment to Banks to the
Collateral Agent. For the purpose of this Agreement, the Assignor shall release
the respective banks from the banking secrecy to the extent required for the
Collateral Agent to perform its rights and obligations hereunder. Subject to and
in accordance with the terms and conditions of the Credit Agreements, the
Assignor shall be authorized to use its bank accounts and any balance on its
bank accounts freely without restriction for as long as no Event of Default has
occurred and is continuing, except in the circumstances set forth in Section 2.6
below.   2.6   Upon an Activation Notice (as this term is defined in the
Revolving Credit Agreement) being sent in accordance with Section 9.01 of the
Revolving Credit Agreement, the Assignor shall not longer be authorized to use
its bank accounts and the Collateral Agent shall be entitled to transfer any
balance out of such bank accounts and apply such monies in accordance with
Section 9.01 of the Revolving Credit Agreement.   2.7   In the event where any
bank would refuse to countersign the Notice of Assignment to Banks listed in
Schedule 5 and thereby would refuse to waive any first ranking security interest
and/or any right of set-off such bank may have in relation to the Assigned Bank
Accounts, the Assignor shall close the Assigned Bank Accounts and open new bank
account(s) (not subject to such first ranking security interest or right of
set-off) with one or more banking institutions, which would then be assigned by
way of security to the Collateral Agent as per the terms of this Agreement.  
2.8   Within 5 Business Days from the Closing Date, the Assignor shall notify
its respective Affiliates of the assignment by way of security of the Assigned
Intercompany Receivables by delivering to such Affiliate a Notice of Assignment
to Affiliates substantially in the form of

8/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



    Schedule 4. The Assignor shall simultaneously send a copy of any Notice of
Assignment to Affiliates to the Collateral Agent.   2.9   Subject to and in
accordance with the terms and conditions of the Credit Agreements, the Assignor
shall be authorized to collect any Assigned Receivables for as long as no Event
of Default has occurred and is continuing, and until such time as notified by
the Collateral Agent, provided the proceeds of such Assigned Receivables are
credited on the Assigned Bank Accounts.   2.10   With respect to any Assigned
Intercompany Receivable and any Assigned Bank Account arising after the date
hereof, the Assignor undertakes to:   2.10.1   notify immediately the
appropriate debtor of Assigned Intercompany Receivables or Assigned Bank
Accounts by using the appropriate notification form; and   2.10.2   transfer to
the Collateral Agent all documents evidencing such Assigned Intercompany
Receivables and Assigned Bank Accounts (whether incorporated in a title or not),
including but not limited to any written agreement, acknowledgment of debt,
certificate, intercompany note, exchange of letters, fax or e-mail).   2.11  
With respect to any Assigned Receivable arising after the date hereof, the
Assignor undertakes to:   2.11.1   instruct the debtor of such Assigned
Receivable to discharge its obligations in relation thereto exclusively on one
of the Assigned Bank Accounts; and   2.11.2   upon the reasonable request of the
Collateral Agent in accordance with the Credit Agreements and upon giving
appropriate prior notice, allow representatives of the Collateral Agent to
inspect, during normal business hours, all documents evidencing such Assigned
Receivable (whether incorporated in a title or not), including but not limited
to any written agreement, acknowledgment of debt, certificate, intercompany
note, exchange of letters, fax or e-mail.   2.12   Within 5 calendar days after
the Collateral Agent has notified the Assignor that an Event of Default has
occurred and is continuing, the Assignor shall notify its current and future
debtors of Assigned Receivables of the Assignment by delivering to such debtors
a Notice of Assignment to Debtors substantially in the form of Schedule 6 but,
where necessary or appropriate, in the respective language of the addressee. The
Assignor shall simultaneously send a copy of any Notice of Assignment to Debtors
to the Collateral Agent.   2.13   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
shall co-operate with the Collateral Agent and use its best

9/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



    commercially reasonable endeavors in assisting the Collateral Agent in
collecting the Assigned Receivables, Assigned Intercompany Receivables and
Assigned Bank Accounts.   2.14   Before the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Assignor
undertakes that the Assigned Receivables and the Assigned Intercompany
Receivables be paid onto the Assigned Bank Accounts as set out in Schedule 1.  
2.15   After the Collateral Agent has notified the Assignor that an Event of
Default has occurred and is continuing, the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts shall be paid to the
Collateral Agent or as directed by the Collateral Agent.   3.   UP-STREAM AND
CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX   3.1   If and to the
extent (i) the obligations of the Assignor under this Agreement are for the
exclusive benefit of the Affiliates of such Assignor (except for the (direct or
indirect) Subsidiaries of such Assignor) and (ii) that complying with such
obligations would constitute a repayment of capital (“Kapitalrückzahlung”) or
the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee entered into by the Assignor shall apply to any enforcement of the
security interest created hereunder and the proceeds of such enforcement.   4.  
RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT   4.1   Provided the Assignor has
not complied with the obligations set out in Section 2.5 and 2.8 within the time
limits set forth therein, the Collateral Agent shall be entitled, at any time on
or after the sixth Business Day after the Closing Date, to notify or to request
the Assignor to notify to the relevant debtor, the Assignment in respect of all
or part of the Assigned Intercompany Receivables or the Assigned Bank Accounts:
  4.1.1   in the form of Schedule 4 to this Agreement with respect to Assigned
Intercompany Receivables;   4.1.2   in the form of Schedule 5 to this Agreement
with respect to Assigned Bank Accounts.   4.2   The Collateral Agent shall be
entitled to notify, or request the Assignor to notify, the Assignment in respect
of all or part of the Assigned Bank Accounts and Assigned Intercompany
Receivables to the relevant debtors following the receipt of up-dated Schedule 1
or Schedule 2 in accordance with Section 2.4.4.

10/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



4.3   The Collateral Agent has the right to request that the Assignor transfers
to the Collateral Agent all documents evidencing the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts (whether
incorporated in a title or not), including but not limited to any written
agreement, acknowledgment of debt, certificate, intercompany note, exchange of
letters, fax or e-mail).   4.4   After the Collateral Agent has notified the
Assignor that an Event of Default has occurred and is continuing, the Collateral
Agent shall be entitled to request immediately the Assignor to notify the
debtors of the Assigned Receivables of the Assignment, and, if the Collateral
Agent has not received evidence of such notification within five calendar days
in accordance with Section 2.12, the Collateral Agent shall be entitled to
notify on its own, the Assignment in respect of all or part of the Assigned
Receivables to the relevant debtors by a Notice of Assignment to Debtors
substantially in the form of Schedule 6 to this Agreement.   4.5   After the
Collateral Agent has notified the Assignor that an Event of Default has occurred
and is continuing or, with respect to the Assigned Receivables exclusively, 5
calendar days after such notification:   4.5.1   the Collateral Agent shall be
entitled, but not obligated, to collect any Assigned Receivable, any Assigned
Intercompany Receivable and any Assigned Bank Account and to apply the amounts
collected towards the discharge of the Secured Obligations in accordance with
the Intercreditor Agreement;   4.5.2   the Collateral Agent shall have the right
to access the premises of the Assignor to the full extent necessary during
ordinary business hours, at the sole discretion of the Collateral Agent, to
ascertain the existence and particulars of the Assigned Receivables, the
Assigned Intercompany Receivables and the Assigned Bank Accounts;   4.5.3   the
Collateral Agent shall be entitled, but not obligated, to undertake on its own
initiative and cost any acts it deems appropriate to collect any overdue or bad
claim under the Assigned Receivables, the Assigned Intercompany Receivables and
the Assigned Bank Accounts and shall apply the amounts so collected towards the
discharge of the Secured Obligations in accordance with the Intercreditor
Agreement; and   4.5.4   to the extent that collection of any Assigned
Receivable, any Assigned Intercompany Receivable and/or any Assigned Bank
Account is not possible or is deemed unduly burdensome in the reasonable opinion
of the Collateral Agent, the latter shall be entitled to sell such Assigned
Receivables, Assigned Intercompany Receivables and/or Assigned Bank Accounts by
private sale (“Private Verwertung (Selbstverkauf)”), without regard to the
enforcement procedure provided for by the Swiss Federal Law on Debt Collection
and

11/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



    Bankruptcy, and apply the proceeds (less all costs and expenses) of such
sale towards the discharge of the Secured Obligations. The Collateral Agent
shall apply such proceeds in accordance with the Intercreditor Agreement. The
Collateral Agent shall discharge its rights under this Agreement with the same
degree of care it would use in respect of its own property.   4.6   Upon
repayment and discharge in full of the Secured Obligations, the Collateral
Agent, at the costs of the Assignor, shall promptly, and in any event within 5
Business Days from the full discharge of the Secured Obligations, re-assign the
remainder, if any, of the Assigned Receivables, Assigned Intercompany
Receivables and/or Assigned Bank Accounts to the Assignor. Notwithstanding the
above, if the Collateral Agent is authorized to release in whole or in part any
assigned collateral under both the Term Loan Credit Agreement and the Revolving
Credit Agreement, the Collateral Agent is authorized to release such collateral
under this Agreement.   5.   REPRESENTATIONS AND WARRANTIES   5.1   Without
prejudice to the representations and warranties made under the Credit
Agreements, the Assignor represents and warrants to the Collateral Agent that:  
5.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;   5.1.2   as long as this Agreement remains in force, the
Assigned Receivables, the Assigned Intercompany Receivables and the Assigned
Bank Accounts are and will continue to be (and any Assigned Receivable, any
Assigned Intercompany Receivable and any Assigned Bank Account coming into
existence in the future will be) free and clear of any pledge, encumbrance or
other third party interests, with the exception of any liens permitted under the
Credit Agreements;   5.1.3   subject to the qualifications set out in the legal
opinion of Borrowers’ Swiss counsel, this Agreement constitutes (i) its legal,
valid and binding obligations enforceable against it pursuant to its terms and
(ii) a valid and effective transfer of the Assigned Receivables, the Assigned
Intercompany Receivables and the Assigned Bank Accounts from Assignor to the
Collateral Agent and the Secured Parties.

12/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



6.   FURTHER ASSURANCES OF THE ASSIGNOR       The Assignor shall promptly do all
things and execute all documents that are required by the Collateral Agent for
the purpose of securing or perfecting the Assignment provided for in this
Agreement.   7.   POWERS OF ATTORNEY       The Assignor authorizes the
Collateral Agent to be its attorney and in its name, on its behalf and as its
act to execute, deliver and perfect all documents (including giving
notifications and instructions to customers of the Assignor) and do all things
that are necessary for carrying out any obligation imposed on the Assignor under
this Agreement, provided that the Assignor does not carry out such obligation in
due time in accordance with the terms of this Agreement, or exercising any of
the rights conferred on the Collateral Agent by this Agreement or by law, in
particular in connection with a private realization (“Private Verwertung
(Selbstverkauf)”) but in any case only after the Collateral Agent has notified
the Assignor that an Event of Default has occurred and is continuing.   8.  
ASSIGNMENTS AND TRANSFERS       The rights and obligations of the Assignor under
this Agreement may not be assigned or transferred without the prior written
consent of the Collateral Agent. The assignment of the rights and obligations of
the Collateral Agent under this Agreement shall be restricted to and made in
accordance with Section 12 below. Nothing in this Agreement shall be construed
as limiting the right of the Secured Parties to assign their rights and
obligations under the Credit Agreements in accordance with the relevant
provisions thereof.   9.   EFFECTIVENESS OF ASSIGNMENT   9.1   The security
constituted by the Assignments under this Agreement shall be cumulative, in
addition to and independent of every other security which the Collateral Agent
and/or Secured Parties may at any time hold for the Secured Obligations or any
rights, powers and remedies provided by law.   9.2   No failure on the part of
the Collateral Agent and/or Secured Parties to exercise, or delay on its part in
exercising, any rights hereunder shall operate as waiver thereof, nor shall any
single or partial exercise of any rights hereunder preclude any further or other
exercise of that or any other rights.

13/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



9.3   The Collateral Agent and/or Secured Parties shall not be liable by reason
of taking any action permitted by this Agreement.   10.   COSTS AND EXPENSES    
  The Assignor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Assignment hereby
constituted or the exercise of any rights hereunder and the Assignor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.   11.   NOTICES       All notices or other
communications made or given in connection with this Agreement shall be made by
facsimile or letter as follows:

                  a)   if to the Assignor
 
                    Novelis Switzerland AG
 
           
 
      Address:   Route des Laminoirs 15
 
          CH- 3960 Sierre
 
           
 
      Attn:   Plant Manager
 
                with a copy to:
 
                Novelis AG    
 
           
 
      Address:   Sternenfeldstrasse 19
 
          CH- 8700, Küsnacht
 
           
 
      Attn:   Legal Department
 
                b)   if to the Collateral Agent
 
                    Bank of America, N.A.
 
           
 
      Address   135 S. LaSalle, Suite 927, IL4-135-09-27
 
          Chicago, Illinois 60603
 
           
 
      Attn:   Account Officer
 
           
 
      Fax:   +1 312-453-5555

14/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.       Each notice,
communication and document given under or in connection with this Agreement
shall be in English or, if not, accompanied by an accurate translation thereof
which has been confirmed by authorized signatory of the party giving the same as
being a true and accurate translation.   12.   SUCCESSOR AGENT       If a
successor of the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Revolving Credit
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Revolving Credit Collateral Agent as party to this Agreement.   13.  
SEVERABILITY       If any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any jurisdiction, this shall not affect or impair
(i) the validity or enforceability in that jurisdiction of any other provision
of this Agreement or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Agreement, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as closely as possible the original intention and purpose
of the parties.   14.   WAIVERS AND MODIFICATIONS       This Agreement may be
terminated, amended or modified only specifically and in writing signed by the
parties hereto.   15.   COUNTERPARTS       This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument.   16.   LAW AND JURISDICTION   16.1   This Agreement shall be
governed by and construed in accordance with the substantive laws of
Switzerland.

15/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)



16.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.   16.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Agreement may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York or any other competent court
having jurisdiction under the relevant Credit Agreement, provided that a legal
action or proceeding under any of the Credit Agreements is already pending
before such court or a claim under any of the Credit Agreements is submitted
simultaneously with a claim in respect to this Agreement to such court. By
execution and delivery of this Agreement, the Assignor hereby accepts for itself
and in respect of its property, subject to the aforementioned condition, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.   16.4   The Assignor hereby irrevocably designates, appoints and
empowers CSC Corporation, 1133 Ave of the Americas, Suite 3100, New York, New
York, 10036 (telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656)
(electronic mail address: jbudhu@cscinfo.com) (the “Process Agent”), in the case
of any suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of, or in connection with, this Agreement. Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Assignor in care of the Process Agent at the Process
Agent’s above address, and the Assignor hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. Each Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.   16.5   The Collateral Agent is acting
hereunder in its capacity as “Collateral Agent” for the Revolving Secured
Parties and as sub-agent and bailee for the Term Loan Collateral Agent (as
defined in the Intercreditor Agreement) pursuant to Section 7.4 of the
Intercreditor Agreement.

THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties
Date:

                By:           Name:   Christopher Kelly Wall        Title:  
Managing Director              By:           Name:   Peter M. Walther       
Title:   Senior Vice President     

17/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)

         

                SIGNATURE PAGE             Novelis Switzerland AG,
as Assignor           By:      By:      Name:  David Sneddon     Name:  Antonio
Tadeu Coelho Nardocci   Title: Director     Title: Chairman

18/25



--------------------------------------------------------------------------------



 



Assignment Agreement (Novelis Switzerland SA)
SCHEDULE 1
LIST OF BANK ACCOUNTS
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Bank Accounts listed
immediately below:

              Name of Depositary Bank   Branch Office   Account Number   Account
Holder
Credit Suisse
  Zürich     Novelis Switzerland AG

19/25



--------------------------------------------------------------------------------



 



SCHEDULE 2
LIST OF INTERCOMPANY RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Intercompany
Receivables listed in the following documents:





--------------------------------------------------------------------------------



 



SCHEDULE 3
LIST OF TRADE RECEIVABLES
In accordance with the Agreement, the Assignor hereby assigns by way of security
to the Collateral Agent and Secured Parties the Assigned Receivables listed in
the following document:

21/25



--------------------------------------------------------------------------------



 



SCHEDULE 4
NOTICE OF ASSIGNMENT TO AFFILIATES
[Letterhead of the Assignor]
Name of Intercompany
Debtor
[Address of Debtor]
BY REGISTERED MAIL
[Place/Date]
Re: Notification of Assignment
Dear Sirs,
By the present letter, you are hereby notified that we (the “Assignor”) and Bank
of America N.A. (the “Collateral Agent”) have entered into an assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all its present and future receivables against your
company (the “Assigned Claims”) to the Collateral Agent, acting on behalf of a
consortium lenders.
Therefore, we would be grateful if you could confirm that any payments in
fulfillment of present and future claims, which we may from time to time have
against you, shall be paid exclusively to the Collateral Agent in the event of a
notice given to you by the Collateral Agent to that effect.
Such notice shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of Intercompany Debtor]
attn. [insert name of responsible person[s]], Fax [...].
Please note that you remain fully liable towards the Collateral Agent for all
payments made directly to us after receipt of the aforementioned notice.
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

            Very truly yours,    Agreed and Acknowledged:         [name of the
Intercompany Debtor] [Assignor]                      [authorized signatories]   
[authorized signatories]

22/25



--------------------------------------------------------------------------------



 



SCHEDULE 5
NOTICE OF ASSIGNMENT TO BANKS
[Letterhead of the Assignor]
[Name of the Bank
Account Bank]
[Address of the Bank]
BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
Reference is made to the bank account no[s]. [...] (the “Bank Account[s]”) held
by us (the “Assignor”) with you in connection with which we have sent you a
notification of assignment dated [■], 2007.
You are hereby notified that the Assignor and Bank of America N.A. (the
“Collateral Agent”) have entered as of December [■], 2010 into a new assignment
agreement (the “Agreement”). Thereby, the Assignor has assigned by way of
security (the “Assignment”), all the current and future amounts standing to the
credit of the Bank Account (the “Assigned Claims”) to the Collateral Agent,
acting on behalf of a consortium of lenders.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to dispose of the Assigned Claims. The revocation of such
authorization shall be made by registered mail of fax (confirmed by registered
mail) to the following address: [insert name and address of bank] attn. [insert
name of responsible person[s]], Fax [...]. By countersigning the present letter,
you hereby irrevocably agree that upon receipt of notice of such revocation you
may only validly discharge your obligations in respect of the Assigned Claims by
payment to the Collateral Agent.
Please note that we hereby release you from any and all your obligations in
relation to Swiss Banking Secrecy with respect to the Collateral Agent to the
extent required for the latter to perform its rights and obligations under the
Agreement.
The Collateral Agent has requested that you waive any first ranking security
interest and/or any right of set-off you may have in relation to the Assigned
Claims. By countersigning this letter you confirm that you accept to waive in
favor of the Collateral Agent (and the lenders represented by the Collateral
Agent) any first ranking security interest and/or any right of set-off you may
have in relation to the Assigned Claims.
The Collateral Agent agrees with the foregoing by countersigning the present
letter.

23/25



--------------------------------------------------------------------------------



 



We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

            [Assignor]    Agreed and Acknowledged:         [name of Bank]  
[authorized signatories]           [authorized signatories]   Agreed and
Acknowledged by:         Bank of America N.A.                   [authorized
signatories]       

24/25



--------------------------------------------------------------------------------



 



SCHEDULE 6
NOTICE OF ASSIGNMENT TO DEBTORS
[Letterhead of the Assignor]
[Name of the Debtor]
[Address of the Debtor]
BY REGISTERED MAIL
[Place/Date]
Notification of Assignment
Dear Sirs,
We refer to the [contract and other particulars identifying the Assigned
Receivables in relation to the relevant trade debtor of the relevant Assignor].
You are hereby notified that Novelis Switzerland AG (the “Assignor”) and Bank of
America N.A. (the “Collateral Agent”) have entered into an assignment agreement
(the “Agreement”) whereby current and future trade receivables owing by the
customers to the Assignor (the “Assigned Receivables”) have been assigned to the
Collateral Agent, acting on behalf of a consortium of lenders, irrespective of
whether currently due and payable or becoming due and payable in the future.
Under the Agreement, the Collateral Agent has authorized the Assignor, subject
to revocation, to collect the Assigned Receivables at certain conditions. The
revocation of such power of attorney shall be made by registered mail of fax
(confirmed by registered mail) to the following address: [insert name and
address of debtor] attn. [insert name of responsible person[s]], Fax [...]. Upon
revocation you may only validly discharge your obligations in respect of the
Assigned Receivables by payment to the Collateral Agent. [Assignor/Collateral
Agent]
We should be grateful if you would return the enclosed copy of the present
letter, duly dated and signed, to [...]

            [Assignor]    Agreed and Acknowledged:                 [name of
debtor]           [authorized signatories]                                   
[authorized signatories]

25/25



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
GUARANTEE
granted by
Novelis Switzerland SA
Sierre, Switzerland
to
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Term Loan Agreement dated as
of or about 17
December 2010.

 



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement
INDEX

         
1. DEFINITIONS AND INTERPRETATION
    3  
2. GUARANTEE
    4  
3. UP-STREAM AND CROSS-STREAM GUARANTEES:
       
LIMITATION AND WITHHOLDING TAX
    7  
4. GUARANTOR’S UNDERTAKINGS
    9  
5. REPRESENTATIONS AND WARRANTIES
    9  
6. ASSIGNMENTS AND TRANSFERS
    10  
7. COSTS AND EXPENSES
    10  
8. NOTICES
    10  
9. SUCCESSOR AGENT
    11  
10. SEVERABILITY
    11  
11. WAIVERS AND MODIFICATIONS
    12  
12. COUNTERPARTS
    12  
13. LAW AND JURISDICTION
    12  

2/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement
This Guarantee (the “Guarantee”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Guarantor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in the Term Loan Agreement) in its capacity as
Collateral Agent under the Term Loan Agreement (the “Collateral Agent”).

PREAMBLE:

(A)   The Guarantor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and
the Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (as defined
therein) (the “Term Loan Lenders”).   (B)   The Collateral Agent and Secured
Parties require the Guarantor to unconditionally and irrevocably guarantee the
prompt and complete payment and performance by the Loan Parties (as defined in
the Term Loan Agreement) of their obligations under the Term Loan Agreement, as
further defined in this Guarantee.   1.   DEFINITIONS AND INTERPRETATION   1.1  
In this Guarantee:       “Business Day” means one day on which the commercial
banks in Zurich are open for normal business transactions;       “Guaranteed
Obligations” means the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue after the commencement of a case under Title 11 of
the United States

3/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



    Code or any other Debtor Relief Law or after any bankruptcy or insolvency
petition is filed under Title 11 of the United States Code (or any other Debtor
Relief Law) but for the provisions of the Title 11 of the United States Code (or
other Debtor Relief Law) or that accrue after the commencement of a case under
Title 11 of the United States Code or any other Debtor Relief Law or after any
bankruptcy or insolvency petition is filed under Title 11 of the United States
Code (or any other Debtor Relief Law, whether or not allowed) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Secured Obligations from time to time owing to the Secured Parties by any
Loan Party under any Loan Document (including any Hedging Agreement entered into
with a counterparty that is a Secured Party), and the performance of all
obligations under any of the foregoing, in each case strictly in accordance with
the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).   1.2   Unless defined otherwise herein, capitalized
terms and expressions used herein shall have the meaning ascribed to them in the
Term Loan Agreement.   1.3   In this Guarantee, (a) a person includes its
successors and assigns; (b) headings are for convenience of reference only and
are to be ignored in construing this Guarantee and (c) references to any
agreement or document are references to that agreement or document as amended,
varied, supplemented, substituted or novated from time to time, in accordance
with its terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.   2.  
GUARANTEE   2.1   In accordance with Article 111 of the Swiss Code of
Obligations, the Guarantor, acting as primary and independent obligor and not
merely as a surety (“Bürge”/“Caution” within the meaning of Articles 492 ss. of
the Swiss Code of Obligations), hereby unconditionally (subject to Section 3
below) and absolutely guarantees, on a first demand basis, the prompt and
complete payment and performance by the Loan Parties of the Guaranteed
Obligations.

4/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement

2.2   The Guarantor hereby expressly acknowledges that the meaning of the term
“Guaranteed Obligations” used in this Guarantee (and consequently the extent of
its undertaking under this Guarantee) is defined by reference to the Term Loan
Agreement, and the Guarantor expressly confirms that it fully understands and
accepts such definition of the terms “Guaranteed Obligations” used in this
Guarantee.   2.3   In the event where any Loan Party fails to pay or perform
timely any Guaranteed Obligation, (subject to Section 3 below) the Collateral
Agent will be entitled to claim from the Guarantor, on a first demand basis,
damages for an amount equal to, as applicable, (i) such Guaranteed Obligation,
and (ii) any additional amount (including but not limited to the Collateral
Agent’s costs) to the extent necessary to put the Secured Parties in the
position in which they would have been, had such Guaranteed Obligation been
timely paid or performed.   2.4   The Collateral Agent will make any demand for
damages under Section 2.3 above towards the Guarantor by registered letter with
acknowledgement of receipt. The Collateral Agent will confirm in such demand
that the Guaranteed Obligations have not been timely paid or performed and to
what extent. Subject to Section 3, the Guarantor so notified by the Collateral
Agent shall pay within 5 Business Days of that first demand.   2.5   The
Guarantor understands and agrees that the Guarantee is a continuing, absolute
and unconditional (subject to Section 3 below) guarantee of payment without
regard to (a) the validity or enforceability of the Term Loan Agreement or any
other applicable Loan Document, any of the Guaranteed Obligations, or any
collateral security therefor or guarantee or right of set-off with respect
thereto at any time or from time to time held by the Collateral Agent or any
applicable Secured Party, (b) any defense, set-off or counterclaim which may at
any time be available to or be asserted by the Loan Parties against the
Collateral Agent or any applicable Secured Party (including, but not limited to,
any right the Loan Parties may have to first require the Collateral Agent to
proceed against or enforce any other rights, security or claim payment from a
person before claiming payment from the Guarantor under this Guarantee), or
(c) any other circumstance whatsoever which constitutes, or might be construed
to constitute, a discharge of the Guaranteed Obligations.   2.6   When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against the Guarantor, the Collateral Agent may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as

5/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



    it may have against the Loan Parties, or any other person or against any
collateral security or guarantee for the Guaranteed Obligations, or any right of
set-off with respect thereto, and any failure by the Collateral Agent to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Loan Parties or any other person or to realize upon any such
collateral security or guarantee or to exercise any such right of set-off shall
not relieve the Guarantor of any applicable obligation or liability under this
Guarantee, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or any
applicable Secured Party against the Guarantor.   2.7   Subject to Section 3
below, the Guarantor’s obligations under this Guarantee will not be discharged,
suspended or in any way affected by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Term Loan Agreement;     (ii)   any default, failure or delay in the performance
by the Loan Parties of the Guaranteed Obligations;     (iii)   any waiver of or
consent to departure from the provisions of, or any amendment to this Guarantee,
the Term Loan Agreement or any applicable Loan Document, except when made in
writing and executed by the Guarantor and the Collateral Agent;     (iv)   any
bankruptcy, receivership or any other insolvency proceeding related to any Loan
Party or its property or any merger, reorganization, dissolution, sale of
assets, or other winding up of any Loan Party; or     (v)   any other
circumstance which may otherwise constitute a defense available to, or a
discharge of, the Guarantor in respect of its obligations under this Guarantee.

2.8   This Guarantee will be valid and will remain in full force until such time
as the Guaranteed Obligations, as applicable have been paid and discharged in
full, and no further Guaranteed Obligations are capable of arising thereafter.  
2.9   The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.23 and
7.10 of the Term Loan Agreement are hereby incorporated, mutatis mutandis, and
shall apply to this Agreement, the parties hereto and the Secured Parties as if
set forth herein.   2.10   Notwithstanding anything herein to the contrary, this
Guarantee and the exercise of any

6/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



    right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of or about December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) among Novelis Inc., a
corporation amalgamated under the Canada Business Corporations Act, Novelis
Corproration, a Texas corporation, Novelis Pae Corporation, a Delaware
corporation, Novelis Brand LLC, a Delaware limited liability company, Novelis
South America Holdings LLC, a Delaware limited liability company, Aluminium
Upstream Holdings LLC, a Delaware limited liability company, Novelis UK Limited,
a limited liability company incorporated under the laws of England and Wales
with registered number 00279596, AV Metals Inc., a corporation formed under the
Canada Business Corporations Act, the Guarantor and other guarantors party
thereto, Bank of America, N.A., as Revolving Credit Administrative Agent and
Revolving Credit Collateral Agent, and Bank of America, N.A., as Term Loan
Administrative Agent and Term Loan Collateral Agent and certain other persons
which may be or become parties thereto or become bound thereto from time to
time. In the event of any conflict or inconsistency between the provisions of
the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control. Except as provided for in this
paragraph, notwithstanding anything herein to the contrary, the Term Loan
Agreement, including Section 11.19 thereof shall govern and control the exercise
of remedies by Collateral Agent.   3.   UP-STREAM AND CROSS-STREAM GUARANTEES:
LIMITATION AND WITHHOLDING TAX   3.1   If and to the extent that (i) the
obligations of the Guarantor under this Agreement are for the exclusive benefit
of the Guarantor’s Affiliates (except the Guarantor’s (direct or indirect)
Subsidiaries) and (ii) complying with the obligations under this Agreement would
constitute a repayment of capital (“restitution des
apports”/“Einlagerückgewähr”) or the payment of a (constructive) dividend
(“distribution de dividende”/“Gewinnausschüttung”), the following shall apply:

  (i)   The aggregate obligations under the Guarantee of the Guarantor shall be
limited to the maximum amount of the Guarantor’s profits and reserves available
for distribution, in each case in accordance with, without limitation, articles
671 para.1 to 3 and 675 para.2 of the Swiss Code of Obligations (the “Available
Amount”) at the time such company makes a payment under the Guarantee (provided
such limitation is still a legal requirement under Swiss law at that time);

7/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



  (ii)   Immediately after having been requested to make a payment under the
Guarantee (the “Guarantee Payment”), the Guarantor will (a) provide the
Collateral Agent, within twenty (20) Business Days from being requested to make
the Guarantee Payment, with (1) an interim audited balance sheet prepared by the
statutory auditors of the Guarantor, (2) the determination of the Available
Amount based on such interim audited balance sheet as computed by the statutory
auditors, and (3) a confirmation from the statutory auditors that the Available
Amount is the maximum amount which can be paid by the Guarantor under the
Guarantee without breaching the provisions of Swiss corporate law, which are
aimed at protecting the share capital and legal reserves, and (b) upon receipt
of the confirmation referred to in the preceding sentence under (3) and after
having taken all actions required pursuant to Section 3.2 below, pay (i) the
Guarantee Payment in full or (ii) the Available Amount, whichever is less (in
any case, less, if required, any withholding tax under the Swiss Federal Act on
Withholding Tax of October 13, 1965 (the “Swiss Withholding Tax”)).     (iii)  
If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
Guarantee or the Security Documents, the Guarantor (1) may deduct the Swiss
Withholding Tax at the rate of 35% (or such other rate as may be in force at
such time) from any payment under this Guarantee or the Security Documents,
(2) may pay the Swiss Withholding Tax to the Swiss Federal Tax Administration,
and (3) shall notify and provide evidence to the Collateral Agent that the Swiss
Withholding Tax has been paid to the Swiss Federal Tax Administration, and the
Guarantor shall not be required to make a gross-up, indemnify or otherwise hold
harmless the Secured Parties for the deduction of the Swiss Withholding Tax. The
Guarantor shall use its best efforts to ensure that any person which is, as a
result of a payment under this Guarantee, entitled to a full or partial refund
of the Swiss Withholding Tax, shall as soon as possible after the deduction of
the Swiss Withholding Tax (i) request a refund of the Swiss Withholding Tax
under any applicable law (including double tax treaties) and (ii) pay to the
Secured Parties upon receipt any amount so refunded. The Guaranteed Obligations
will only be considered as discharged to the extent of the effective payment
received by the Secured Parties under this Guarantee. This subsection (iii) is
without prejudice to the gross-up or indemnification obligations under the Term
Loan Agreement.

3.2   The Swiss Guarantor shall use reasonable efforts to take and cause to be
taken all and any

8/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



  other action, including the passing of any shareholders’ resolutions to
approve any Guarantee Payment under this Guarantee or the Security Documents,
which may be required as a matter of Swiss mandatory law or standard business
practice as existing at the time it is required to make a Guarantee Payment
under this Guarantee or the Security Documents in order to allow for a prompt
payment of the Guarantee Payment or Available Amount, as applicable.   4.  
GUARANTOR’S UNDERTAKINGS   4.1   The Guarantor agrees and undertakes:   4.1.1  
to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favor of the applicable Secured Parties;   4.1.2   not to sell, transfer or
otherwise dispose of its assets, unless otherwise permitted by the applicable
Loan Documents; and   4.1.3   not to create or allow to subsist any security
interest, except as permitted under the Term Loan Agreement or as provided for
by mandatory provisions of Swiss law over or in respect of its assets or permit
to be done, anything which would foreseeably depreciate, jeopardize or otherwise
directly or indirectly prejudice the value to the applicable Secured Parties of
the Guarantor’s assets, unless otherwise permitted by the applicable Loan
Documents.   5.   REPRESENTATIONS AND WARRANTIES   5.1   Without prejudice to
the representations and warranties made under the Term Loan Agreement, the
Guarantor represents and warrants to the Collateral Agent that, as of the date
hereof:   5.1.1   it is a company duly established, validly existing and
registered under the laws of Switzerland, capable of suing and being sued in its
own right and having the power and authority and all necessary governmental and
other material consents, approvals, licenses and authorizations under any
applicable jurisdiction to own its property and assets and to carry on its
business as currently conducted; and

9/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



5.1.2   this Guarantee (i) constitutes its legal, valid and binding obligations
enforceable against it pursuant to its terms and (ii) creates a valid, effective
and independent guarantee within the meaning of article 111 of the Swiss Code of
Obligations in favor of the Collateral Agent and the applicable Secured Parties.
  6.   ASSIGNMENTS AND TRANSFERS       The rights and obligations of the
Guarantor under this Guarantee may not be assigned or transferred without the
prior written consent of the Collateral Agent, except as otherwise provided in
the Term Loan Agreement. Nothing in this Guarantee shall be construed as
limiting the right of the Secured Parties to assign their rights and obligations
under the Term Loan Agreement, as the case may be in accordance with the
relevant provisions of such agreement.   7.   COSTS AND EXPENSES       The
Guarantors shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Guarantee or the
exercise of any rights hereunder and the Guarantor shall reimburse and indemnify
the Collateral Agent for any such costs or expenses reasonably incurred by it.  
8.   NOTICES       All notices or other communications made or given in
connection with this Guarantee shall be made by facsimile or letter as follows:

  a)   if to the Guarantor         Novelis Switzerland SA         Address: Route
des Laminoirs 15                        CH- 3960 Sierre         Attn: Plant
Manager         with a copy to:         Novelis AG

10/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



      Address: Sternenfeldstrasse 19                         CH- 8700 Küsnacht  
      Attn: Legal Department

  b)   if to the Collateral Agent         Bank of America, N.A.         Address
1455 Market Street                        San Francisco, CA 94103         Attn:
Bridget Manduk         Fax: +1 415 503 5011         Phone: +1 415 436 1097

  or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Guarantee. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Guarantee shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.   9.   SUCCESSOR AGENT       If a successor of the Term Loan
Collateral Agent is appointed pursuant to the relevant provisions of the Term
Loan Agreement, the Collateral Agent hereunder will automatically be replaced by
the successor Term Loan Collateral Agent as party to this Guarantee, upon notice
to the Guarantor of the appointment of the successor Term Loan Collateral Agent.
  10.   SEVERABILITY       If any provision of this Guarantee is or becomes
illegal, invalid or unenforceable in any jurisdiction, this shall not affect or
impair (i) the validity or enforceability in that jurisdiction of any other
provision of this Guarantee or (ii) the validity or enforceability in any other
jurisdiction of that or any other provision of this Guarantee, and the parties
will negotiate in good faith to replace the relevant provision by another
provision reflecting as

11/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



    closely as possible the original intention and purpose of the parties.   11.
  WAIVERS AND MODIFICATIONS       This Guarantee may be terminated, amended or
modified only specifically and in writing signed by the parties hereto, or as
otherwise provided in the Term Loan Agreement.   12.   COUNTERPARTS       This
Guarantee may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.   13.   LAW AND
JURISDICTION   13.1   This Guarantee shall be governed by and construed in
accordance with the substantive laws of Switzerland.   13.2   Subject to the
subsequent paragraph, the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Guarantee.   13.3   Notwithstanding the
foregoing, any legal action or proceeding with respect to this Guarantee may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York or any other competent court
having jurisdiction under the Term Loan Agreement, provided that a legal action
or proceeding under the Term Loan Agreement is already pending before such court
or a claim under the Term Loan Agreement is submitted simultaneously with a
claim in respect to this Guarantee to such court. By execution and delivery of
this Guarantee, the Guarantor hereby accepts for itself and in respect of its
property, subject to the aforementioned condition, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions.   13.4   The
Guarantor hereby irrevocably designates, appoints and empowers CSC Corporation,
1133 Ave of the Americas, Suite 3100, New York, New York, 10036 (telephone no:
+1

12/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement



    212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Guarantee. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Guarantor in care of the Process Agent at the Process Agent’s
above address, and the Guarantor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. The Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

13/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the
Secured Parties
Date:

              By:         Name:   Christopher Kelly Wall      Title:   Managing
Director   

14/14



--------------------------------------------------------------------------------



 



Novelis Switzerland SA: Term Loan Guarantee Agreement

         

SIGNATURE PAGE
Novelis Switzerland SA,
as Guarantor
Date:

               
By:
      By:      
 
              Name: David Sneddon   Name: Antonio Tadeu Coelho Nardocci   Title:
Director   Title: Chairman  

15/14



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Intellectual Property Pledge Agreement
between
Novelis Switzerland SA
Sierre, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the intellectual property of Novelis Switzerland SA

 



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
TABLE OF CONTENTS

         
1. INTERPRETATION
    4  
 
       
2. PLEDGE
    6  
 
       
3. UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX
    7  
 
       
4. PLEDGOR’S OBLIGATIONS
    7  
 
       
5. RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT
    8  
 
       
6. ENFORCEMENT
    8  
 
       
7. GRANT OF INTELLECTUAL PROPERTY LICENSE
    10  
 
       
8. RELEASE OF THE PLEDGED ASSETS
    10  
 
       
9. REPRESENTATIONS AND WARRANTIES
    11  
 
       
10. FURTHER ASSURANCES OF THE PLEDGOR
    12  
 
       
11. AVOIDANCES OF PAYMENTS
    12  
 
       
12. POWER OF ATTORNEY
    12  
 
       
13. ASSIGNMENT AND TRANSFERS
    12  
 
       
14. EFFECTIVENESS OF PLEDGE
    13  
 
       
15. COSTS AND EXPENSES
    13  
 
       
16. NOTICES
    13  
 
       
17. SUCCESSOR AGENT
    14  
 
       
18. SEVERABILITY
    14  
 
       
19. WAIVER AND MODIFICATIONS
    15  
 
       
20. COUNTERPARTS
    15  
 
       
21. LAW AND JURISDICTION
    15  
 
       
SCHEDULE 1
    19  

2/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
This Agreement (the “Agreement”) is made between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Pledgor”); and

(2)    Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

Whereas

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement on or about December 17, 2010 (the “Term Loan Agreement”) among, inter
alia Novelis Inc, (as Borrower), AV Metals Inc. and the Subsidiary Guarantors
party thereto, whereby the Borrower was made available certain term loan credit
facilities by the Lenders party thereto (as defined therein) (the “Term Loan
Lenders”).

(B)   The Pledgor and the Revolving Credit Collateral Agent (as defined in the
Intercreditor Agreement, defined below) have entered into that certain Credit
Agreement on or about December 17, 2010 (the “Revolving Credit Agreement” and
together with the Term Loan Agreement, the “Credit Agreements”) among, inter
alia Novelis Inc., Novelis Corporation, Novelis UK Limited and the Pledgor (each
as Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, the Pledgor and other guarantors party
thereto, the Revolving Credit Collateral Agent (as defined in the Intercreditor
Agreement, defined below) and the Collateral Agent entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the collateral granted by the borrowers and
guarantors (including Pledgor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

3/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Term Loan Collateral Agent, (acting for itself, in the
name of, on behalf of and for the benefit of the Term Loan Secured Parties) (the
“Term Loan Guarantee”).

(E)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favour of the Revolving Credit Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Revolving Secured
Parties) (the “Revolving Guarantee”).

(F)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Lenders and the Revolving Loan Lenders require the Pledgor to enter into this
pledge for security purposes in favor of the Collateral Agent for the benefit of
the Secured Parties, and subject to the terms of the Intercreditor Agreement.

(G)   The Pledgor has agreed to pledge its Intellectual Property Rights as
security for the Secured Obligations (as these terms are defined in Section 1
below) to the Collateral Agent, acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties (as defined in Section 1 below).

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   In this Agreement:

“Business Day” shall mean a day on which the commercial banks in Zurich are open
for normal business transactions;

“Enforcement” means the realization of the Pledged Assets;

    “Event of Default” shall have the meaning ascribed to such term in the Term
Loan Agreement and / or the Revolving Credit Agreement;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.

    “Intellectual Property Rights” means any trademark, trade name, brand name,
service mark, copyright, performing right, design right, patent, database rights
(and any associated goodwill relating thereto) whether applied for or
registered, to which the Pledgor is entitled and which are owned by the Pledgor,
including any intellectual or

4/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



    industrial property right and licences granted to the Pledgor to the extent
those licences can be pledged, including, but not limited to, those intellectual
property rights, if any, listed in Schedule 1 which are applied for or
registered in the name of the Pledgor and all other intellectual property
rights, whether now owned by the Pledgor or hereafter acquired by the Pledgor
and any rights and privileges arising under applicable law with respect to any
of the foregoing, reissues, continuations, extensions and renewals thereof and
amendments thereto, income, fees royalties, damages claims and payments now or
hereafter and payable with respect thereto, rights corresponding thereto
throughout the world and rights to sue for past, present and future
infringement, dilutions or other violations thereof;

    “Pledge” means the pledge pursuant to Art. 884 et seq. of the Swiss Civil
Code of the Intellectual Property Rights;

    “Pledged Assets” means the Intellectual Property Rights which are or will be
pledged to the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties) under this Agreement as security for
the Secured Obligations;

    “Revolving Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Pledgor towards the
Revolving Secured Parties under the Revolving Guarantee and (i) the Revolving
Credit Secured Obligations (as defined in the Intercreditor Agreement);

    “Revolving Secured Parties” means the Revolving Credit Claimholders as
defined in the Intercreditor Agreement;

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
severally or in any other capacity whatsoever) of the Pledgor towards the Term
Loan Secured Parties under the Term Loan Guarantee and (ii) the Term Loan
Secured Obligations as defined in the Intercreditor Agreement;

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.

5/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall have the meaning ascribed to them in the Intercreditor Agreement or
the Credit Agreements.

1.3   In this Agreement, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Agreement and (c) references to any agreement or document are
references to that agreement or document as amended, varied, supplemented,
substituted or novated from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

1.5   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.

2.   PLEDGE

2.1   The Pledgor agrees (i) to pledge to the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties)
all present and future Intellectual Property Rights as security for the Secured
Obligations until the Discharge of Senior Lien Secured Obligations and,
therefore, (ii) to perfect the Pledge on the date hereof. The Pledgor hereby
expressly confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

6/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



2.2   For the purpose of perfecting the Pledge, the Pledgor hereby pledges to
the Collateral Agent (acting for itself, in the name of, on behalf of and for
the benefit of the Secured Parties) the Intellectual Property Rights existing on
the date hereof.

2.3   Upon request of the Collateral Agent, the Pledgor shall deliver to the
Collateral Agent appropriate evidence that, with respect to the Intellectual
Property Rights listed in Schedule 1, the Pledgor has filed notification letters
requesting the intellectual property rights offices or other registration
authorities of every jurisdiction in which such Intellectual Property Rights are
registered or applied for, to register (where permitted by law) the Pledge on
these Intellectual Property Rights. Copies of notification letters with
confirmation of receipt shall be considered as appropriate evidence.

3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX

    If and to the extent (i) the obligations of the Pledgor under this Agreement
are for the exclusive benefit of the Affiliates of such Pledgor (except for the
(direct or indirect) Subsidiaries of such Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 3 of the Term Loan Guarantee and the Revolving
Guarantee provided by the Pledgor shall apply to any enforcement of the security
interest created hereunder.

4.   PLEDGOR’S OBLIGATIONS

4.1   The Pledgor agrees and undertakes as follows:

4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Pledge conferred herewith in
favor of the Secured Parties, in particular in relation to Intellectual Property
Rights for which the Pledgor has filed or will file an application and/or for
which the Pledgor is or will be registered as owner. The Pledgor undertakes to
register the Collateral Agent as pledgee and licensee (as provided under Section
7 below) of the Intellectual Property Rights in the registers of those
jurisdictions in which such registration is legally required or deemed necessary
or desirable by the Collateral Agent in order to enable the Collateral Agent to
exercise and enforce all its rights under the Pledge. The costs incurred in
connection with such measures, written instruments or declarations, including
the fees for the registration of

7/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



    the Collateral Agent as pledgee of the Intellectual Property Rights in the
appropriate registers shall be exclusively borne by the Pledgor;

4.1.2   except as provided for by mandatory provisions of Swiss law or as
permitted under the Credit Agreements, not to create or allow to subsist any
security interest over or in respect of the Pledged Assets or otherwise sell,
transfer, license or dispose of the Pledged Assets or permit to be done,
anything which would foreseeably depreciate, jeopardize or otherwise directly or
indirectly prejudice the value of the Pledged Assets and the security interest
created hereunder;

4.1.3   to fulfill all obligations necessary to maintain the registration and
validity of the Intellectual Property Rights, including without limitation,
payment of all due renewal fees and making actual use of the Intellectual
Property Rights to the extent necessary to maintain their validity, except to
the extent such Intellectual Property Rights are not material to the use and
operation of any material Collateral or to the business, results of operation,
prospects or condition, financial or otherwise, of any Pledgor;

4.1.4   to cooperate with the Collateral Agent (acting, for itself, in the name
of, on behalf of and for the benefit of the Secured Parties) in case of
Enforcement with regard to the transfer of the Pledged Assets to a purchaser in
accordance with the terms of Section 6 of this Agreement;

5.   RIGHTS AND OBLIGATIONS OF THE COLLATERAL AGENT

5.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties.

5.2   The Collateral Agent shall not misuse any of its rights hereunder or as
possessor of the Pledged Assets and shall not take any action which would be
inconsistent with the terms of this Agreement or the Credit Agreements.

6.   ENFORCEMENT

6.1   After the Collateral Agent has notified the Pledgor that an Event of
Default has occurred and is continuing, the Collateral Agent shall be entitled
to the following remedies, notwithstanding the provisions of article 41 the
Swiss Federal Law on Debt Collection and Bankruptcy:

8/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



6.1.1   sell to third parties not affiliated to the Pledgor and/or the Secured
Parties, respectively, all or part of the Pledged Assets in public or private
sale and apply the proceeds thereof to the discharge of the Secured Obligations;
or

6.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or

6.1.3   acquire from the Pledgor all or part of the Pledged Assets for cash
consideration equal to the fair market value of the Pledged Assets, such fair
market value to be computed by an independent expert using a valuation
methodology generally recognized as standard market practice for the valuation
of intellectual property rights (i.e. Discounted Cash Flow method, comparable
method and variations thereof), it being understood that the Collateral Agent
(acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties) will be entitled to set off the proceeds of such acquisition
against the Secured Obligations.

6.2   The Pledgor expressly confirms its agreement with the remedy granted to
the Collateral Agent under Section 6.1.3. The Pledgor acknowledges that the
price at which all or part of the Pledged Assets may be purchased by the
Collateral Agent pursuant to Section 6.1.3 will be based on the value of the
Intellectual Property Rights as computed by an independent expert using a
valuation methodology, which is known to the Pledgor and considered by it to be
fair and which is customarily used at that time to establish the value of
businesses in that industry. The Pledgor recognizes that should the Collateral
Agent decide to pursue the remedy granted under Section 6.1.3, its interests as
Pledgor and debtor would be protected in an appropriate manner. If the parties
cannot agree on the person or entity acting for itself as independent expert in
accordance with this Section 6.1.3, the independent expert shall be an
experienced international accounting firm appointed by the President of the
Zurich Chamber of Commerce.

6.3   After the sale or disposal of the Pledged Assets, the Collateral Agent
shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that there has been the Discharge of Senior
Lien Secured Obligations, any surplus of the sale or disposal shall be returned
promptly, and in any event within 5 Business Days of the full satisfaction of
the Secured Obligations, to the Pledgor, together with interest thereon at a
rate of 5% computed as from the date of such sale or disposal.

9/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



6.4   The Collateral Agent shall allocate the proceeds collected pursuant to
Section 6.1 and 6.2 towards discharging the Secured Obligations in accordance
with the Intercreditor Agreement.

7.   GRANT OF INTELLECTUAL PROPERTY LICENSE

    For the purpose of enabling the Collateral Agent, during the continuance of
an Event of Default, to exercise rights and remedies under Section 6 hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Pledgor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under Intellectual Property Licenses granting such Pledgor rights in
Intellectual Property, sublicense (in each case, exercisable without payment of
royalties or other compensation to such Pledgor) to use, license or sublicense
any of the Intellectual Property Collateral now owned or hereafter acquired by
such Pledgor, wherever the same may be located; provided that the quality of any
products in connection with which the Trademarks are used will not be materially
inferior to the quality of such products prior to such Event of Default. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.

8.   RELEASE OF THE PLEDGED ASSETS

8.1   Upon repayment and discharge in full of the Secured Obligations, the
Pledged Assets or any remainder thereof shall be released promptly, and in any
event within 5 Business Days from the full discharge of the Secured Obligations,
to the Pledgor or such other party as designated by the Pledgor. The Pledged
Assets shall be delivered or remitted to the Pledgor free and clear of this
Agreement and any and all liens created hereby.

8.2   Any Pledged Assets to be released to the Pledgor (or to any third party
designated by the Pledgor) shall be delivered, net of any transfer taxes or
other expenses in connection with such return or release. The Collateral Agent
shall not be deemed to have made any representation or warranty with respect to
any Pledged Assets so released, except that such Pledged Assets are free and
clear, on the date of the release, of any and all liens, charges and
encumbrances arising from the Collateral Agent’s acts (acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties).

10/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



8.3   If the Collateral Agent is authorized to release in whole or in part any
Pledged Assets under both the Term Loan Credit Agreement and the Revolving
Credit Agreement, the Collateral Agent is authorized to release such Pledged
Aseets under this Agreement.

9.   REPRESENTATIONS AND WARRANTIES

9.1   Without prejudice to the representations and warranties made under the
Credit Agreements, the Pledgor represents and warrants to the Collateral Agent
that as of the date hereof:

9.1.1   it is a company duly established, validly existing and registered under
the laws of Switzerland, capable of suing and being sued in its own right and
having the power and authority and all necessary governmental and other material
consents, approvals, licenses and authorizations under any applicable
jurisdiction to own its property and assets and to carry on its business as
currently conducted;

9.1.2   it is the sole, legal and beneficial owner of the Intellectual Property
Rights and such Intellectual Property Rights are free of any lien, except as
permitted under the Credit Agreements or statutory liens as provided for by
mandatory provisions of Swiss law, and are free of third party security interest
or other charge or encumbrance of any kind or any other type of preferential
arrangement except for the security interest created by the present Agreement or
as otherwise permitted by the Credit Agreements;

9.1.3   subject to the qualifications set out in the legal opinion of Borrowers’
Swiss counsel, this Agreement constitutes (i) the Pledgor’s legal, valid and
binding obligations enforceable against it pursuant to its terms and (ii) a
valid and effective pledge of the Pledged Assets in favor of the Collateral
Agent and the Secured Parties;

9.1.4   the Intellectual Property Rights listed in Schedule 1 are validly
existing and have been validly registered or applied for in the name of the
Pledgor who is the sole, legal and beneficial owner of such Intellectual
Property Rights;

9.1.5   to the best knowledge of the Pledgor, no claims, actions, proceedings
(including, but not limited to, opposition or objection proceedings),
arbitrations or investigations are pending or threatened against or relating to
any of the Intellectual Property Rights, which could lead to the (total or
partial) annulment of any of the Intellectual Property Rights.

11/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



10.   FURTHER ASSURANCES OF THE PLEDGOR

    The Pledgor shall promptly do all things and execute all documents that are
required by the Collateral Agent for the purpose of securing or perfecting the
Pledge provided for in this Agreement.

11.   AVOIDANCES OF PAYMENTS

    Any settlement, discharge or release between the Pledgor and the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) shall be conditional upon no security or payment granted or
made to the Collateral Agent by the Pledgor or any other person being avoided or
reduced by virtue of any mandatory provisions or enactments relating to
bankruptcy, insolvency or liquidation for the time being in force and, in the
event of such security or payment being so avoided or reduced, the Collateral
Agent (acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties) shall be entitled to recover from the Pledgor the value or
amount of such security or payment as if such settlement, discharge or release
had not occurred.

12.   POWER OF ATTORNEY

    The Pledgor authorizes the Collateral Agent to be its attorney and in its
name, on its behalf and as its act to execute, deliver and perfect all documents
and do all things that are necessary for carrying out any obligation imposed on
the Pledgor under this Agreement, provided that the Pledgor does not carry out
such obligation in due time in accordance with the terms of this Agreement, or
exercising any of the rights conferred on the Collateral Agent by this Agreement
or by law, in particular in connection with a private realization (Private
Verwertung (Selbstverkauf)) but in any case only after the Collateral Agent has
notified the Pledgor that an Event of Default has occurred and is continuing.

13.   ASSIGNMENT AND TRANSFERS

    The rights and obligations of the Pledgor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The Assignment of the rights and obligations of the Collateral Agent
shall be restricted to and made in accordance with Section 17 below. Nothing in
this Agreement shall be construed as

12/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    limiting the right of the Secured Parties to assign their rights and
obligations under the Loan Documents in accordance with the Credit Agreements.

14.   EFFECTIVENESS OF PLEDGE

14.1   The security constituted by the Pledge under this Agreement shall be
cumulative, in addition to and independent of every other security which the
Collateral Agent or the Secured Parties may at any time hold for the Secured
Obligations or any rights, powers and remedies provided by law.

14.2   No failure on the part of the Collateral Agent to exercise, or delay on
its part in exercising, any rights hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of any rights hereunder preclude any
further or other exercise of that or any other rights.

14.3   The Collateral Agent shall not be liable by reason of taking any action
permitted by this Agreement.

15.   COSTS AND EXPENSES

    The Pledgor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Pledge hereby
constituted or the exercise of any rights hereunder and the Pledgor shall
reimburse and indemnify the Collateral Agent for any such costs or expenses
reasonably incurred by it.

16.   NOTICES

16.1   All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or letter as follows:

  a)   if to the Pledgor         Novelis Switzerland SA         Address: Route
des Laminoirs 15
CH- 3690 Sierre
Attn: Plant Manager

13/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



      with a copy to:         Novelis AG
Address: Sternenfeldstrasse 19
               CH- 8700 Küsnacht         Attn:       Legal Department

  b)   if to the Collateral Agent

Bank of America, N.A.

Address  1455 Market Street                      San Francisco, California 94103
Attn:       Bridgett Manduk         Fax:        +1 415-503-5011
Email:    bridgett.manduk@baml.com

    or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by authorized signatory of the
party giving the same as being a true and accurate translation.

17.    SUCCESSOR AGENT

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the Collateral Agent hereunder will be automatically replaced by the
successor Term Loan Collateral Agent as party to this Agreement.

18.    SEVERABILITY

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability

14/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

    in any other jurisdiction of that or any other provision of this Agreement,
and the parties will negotiate in good faith to replace the relevant provision
by another provision reflecting as closely as possible the original intention
and purpose of the parties.

19.    WAIVER AND MODIFICATIONS

    This Agreement may be terminated, amended or modified only specifically and
in writing signed by the parties hereto.

20.    COUNTERPARTS

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

21.    LAW AND JURISDICTION

21.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

21.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

21.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court having jurisdiction under any of the Credit Agreements,
provided that a legal action or proceeding under any of the Credit Agreements is
already pending before such court or a claim under any of the Credit Agreements
is submitted simultaneously with a claim in respect to this Agreement to such
court. By execution and delivery of this Agreement, the Pledgor hereby accepts
for itself and in respect of its property, subject to the aforementioned
condition, the jurisdiction of the aforesaid courts. The parties hereto hereby
irrevocably waive any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

15/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)



21.4   The Pledgor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Pledgor in care of the Process Agent at the Process Agent’s above
address, and the Pledgor hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

21.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor) pursuant to
Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

16/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties

          Date:
    By:           Name:   Christopher Kelly Wall        Title:   Managing
Director     

          Date:
    By:           Name:   Peter M. Walther        Title:   Senior Vice
President     

17/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SIGNATURE PAGE
Novelis Switzerland SA
as Pledgor

           
Date:
       
 
         
By:
    By:      
Name: David Sneddon
Title:   Director
    Name: Antonio Tadeu Coelho Nardocci
Title:   Chairman  

18/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)
SCHEDULE 1
LIST OF INTELLECTUAL PROPERTY RIGHTS
Pledgor: NOVELIS SWITZERLAND SA
* The trademarks mentioned next to the name of ALCAN ALUMINIUM VALAIS SA have
been transferred to Novelis Switzerland SA (but are still registered under the
name of ALCAN ALUMINIUM VALAIS SA)

                  Owner   Country   Application   Registration   Trademark Name
  Name   Number   Number   Name
ALCAN ALUMINIUM
  Canada   892421   536759   FORMALIGHT BY
VALAIS SA *
              ALUSUISSE
ALCAN ALUMINIUM
  European Community   380683   380683   ALUB
VALAIS SA *
               
ALCAN ALUMINIUM
  Finland   3554/69   61717   ANTICORODAL
VALAIS SA *
               
ALCAN ALUMINIUM
  Mexico   394710   660276   SILENSAL
VALAIS SA *
               
ALCAN ALUMINIUM
  Mexico   394708   636777   SILENSAL
VALAIS SA *
               
ALCAN ALUMINIUM
  Norway   111079   089666   ANTICORODAL
VALAIS SA *
               
ALCAN ALUMINIUM
  Sweden   94-12916   313088   CARBOND
VALAIS SA *
               
ALCAN ALUMINIUM
  Sweden   875110   225190   NOVODAL
VALAIS SA *
               
NOVELIS SWITZERLAND
  Austria   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Austria   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Benelux   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Benelux   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  Benelux   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Bosnia and   52758   328896   ANTICORODAL
S.A.
  Herzegovina            
NOVELIS SWITZERLAND
  Canada   1010570   546183   CARBOND
S.A.
               
NOVELIS SWITZERLAND
  Canada   1028948   560547   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Croatia   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Czech Republic   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Czech Republic   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Denmark   0946/47   1002-1947   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  European Community   005070313   005070313   NOVALIGHT
S.A.
               
NOVELIS SWITZERLAND
  France   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  France   674564   674564   DILATAL
S.A.
               

19/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

                  Owner   Country   Application   Registration   Trademark Name
  Name   Number   Number   Name
NOVELIS SWITZERLAND
  France   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  France   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Germany   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Germany   674564   674564   DILATAL
S.A.
               
NOVELIS SWITZERLAND
  Germany   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  Germany   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Hungary   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Hungary   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Int’l Registration   52758   328896   ANTICORODAL
S.A.
  - Madrid Agreement            
 
  / Protocol            
NOVELIS SWITZERLAND
  Int’l Registration   628794   628794   CARBOND
S.A.
  - Madrid Agreement            
 
  / Protocol            
NOVELIS SWITZERLAND
  Int’l Registration   674564   674564   DILATAL
S.A.
  - Madrid Agreement            
 
  / Protocol            
NOVELIS SWITZERLAND
  Int’l Registration   680516   680516   ECODAL
S.A.
  - Madrid Agreement            
 
  / Protocol            
NOVELIS SWITZERLAND
  Int’l Registration   721060   721060   SILENSAL
S.A.
  - Madrid Agreement            
 
  / Protocol            
NOVELIS SWITZERLAND
  Int’l Registration   680516   680516   ECODAL
S.A.
  - Madrid Protocol            
 
  Only            
NOVELIS SWITZERLAND
  Int’l Registration   721060   721060   SILENSAL
S.A.
  - Madrid Protocol            
 
  Only            
NOVELIS SWITZERLAND
  Italy   674564   674564   DILATAL
S.A.
               
NOVELIS SWITZERLAND
  Italy   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  Italy   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Liechtenstein   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Macedonia   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Portugal   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Portugal   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Serbia (Old Code)   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Slovakia   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Slovenia   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Spain   52758   328896   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Spain   680516   680516   ECODAL
S.A.
               

20/24



--------------------------------------------------------------------------------



 



IP Pledge (Novelis Switzerland SA)

                  Owner   Country   Application   Registration   Trademark Name
  Name   Number   Number   Name
NOVELIS SWITZERLAND
  Spain   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Sweden   2164/47   065166   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Sweden   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  Sweden   721060   721060   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   02948/1996   436894   ALUB
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   5431   349318   ANTICORODAL
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   5207/1994.5   413196   CARBOND
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   09165/1996   438009   DILATAL
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   08971/1996   440318   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  Switzerland   03550/1999   462752   SILENSAL
S.A.
               
NOVELIS SWITZERLAND
  United Kingdom   2004884   2004884   CARBOND
S.A.
               
NOVELIS SWITZERLAND
  United Kingdom   680516   680516   ECODAL
S.A.
               
NOVELIS SWITZERLAND
  United Kingdom   2005956   2005956   NOVODAL
S.A.
               
NOVELIS SWITZERLAND
  United Kingdom   721060   721060   SILENSAL
S.A.
               

21/24



--------------------------------------------------------------------------------



 



Execution copy December 17,2010
 
Security Transfer Agreement
between
Novelis Switzerland SA
Sierre, Switzerland
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Transfer for security purposes of six mortgage notes

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  INTERPRETATION     4  
2.
  TRANSFER     6  
3.
  TRANSFEROR’s OBLIGATIONS     7  
4.
  UP-STREAM AND CROSS-STREAM SECURITIES: LIMITATION AND WITHHOLDING TAX     8  
5.
  ENFORCEMENT     8  
6.
  RELEASE OF THE NOTES     9  
7.
  REPRESENTATIONS AND WARRANTIES     10  
8.
  POWER OF ATTORNEY     10  
9.
  ASSIGNMENT AND TRANSFERS     11  
10.
  EFFECTIVENESS OF TRANSFER     11  
11.
  COSTS AND EXPENSES     11  
12.
  NOTICES     11  
13.
  SUCCESSOR AGENT     12  
14.
  SEVERABILITY     13  
15.
  WAIVERS AND MODIFICATIONS     13  
16.
  COUNTERPARTS     13  
17.
  LAW AND JURISDICTION     13   SCHEDULE 1     17  

2/17



--------------------------------------------------------------------------------



 



This Agreement (the “Agreement”) is made as of December 17, 2010 between:

(1)   Novelis Switzerland SA, a company incorporated under the laws of
Switzerland, having its seat at Route des Laminoirs 15, 3960 Sierre, Switzerland
(the “Transferor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, acting
for itself, in the name of, on behalf of, and for the benefit of the Secured
Parties (as defined in this Agreement) in its capacity as Collateral Agent under
the Term Loan Agreement (the “Collateral Agent”).

Whereas

(A)   The Transferor and the Collateral Agent have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Term Loan
Agreement”) among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and
the Subsidiary Guarantors party thereto, whereby the Borrower was made available
certain term loan credit facilities by the Lenders party thereto (as defined
therein) (the “Term Loan Lenders”).

(B)   The Transferor and the Revolving Credit Collateral Agent (as defined in
the Intercreditor Agreement) have entered into that certain Credit Agreement on
or about December 17, 2010 (the “Revolving Credit Agreement” and together with
the Term Loan Agreement, the “Credit Agreements”) among, inter alia Novelis
Inc., Novelis Corporation, Novelis UK Limited and the Transferor (each as
Borrower), AV Metals Inc. (as Parent Guarantor) and the Subsidiary Guarantors
party thereto, and other Lenders party thereto (as defined therein) (the
“Revolving Loan Lenders”), whereby the Borrowers were made available certain
revolving credit facilities by the Revolving Loan Lenders.

(C)   On or about December 17, 2010, Collateral Agent, the Revolving Credit
Collateral Agent (as defined in the Intercreditor Agreement, defined below), the
Transferor and other borrowers and guarantors party thereto, entered into an
Intercreditor Agreement governing the relationship and preference rights of the
Term Loan Secured Parties and

3/17



--------------------------------------------------------------------------------



 



    Revolving Secured Parties (as these terms are defined below) among each
other in relation to the collateral granted by the borrowers and guarantors
(including the Transferor) under or in connection with the Credit Agreements
(the “Intercreditor Agreement”).

(D)   On or about December 17, 2010, the Transferor entered into a guarantee
agreement in favor of the Collateral Agent, (acting for itself, in the name of,
on behalf of, and for the benefit of the Term Loan Secured Parties) (the “Term
Loan Guarantee”).

(E)   The Collateral Agent, the Revolving Credit Collateral Agent, the Term Loan
Secured Parties and the Revolving Loan Lenders require the Transferor to enter
into this security transfer of the Notes in favor of the Collateral Agent for
the benefit of the Secured Parties, and subject to the terms of the
Intercreditor Agreement.

(F)   The Transferor has agreed to cause the Notes to be transferred to the
Collateral Agent, acting for itself and in the name of and on behalf of the
Secured Parties (as defined in Section 1 below) for the purpose of securing the
Secured Obligations (as defined below).

IT IS AGREED as follows:

1.   Interpretation

1.1   In this Agreement:

    “Business Day” shall mean one day on which the commercial banks in Zurich
are open for normal business transactions.

    “Claim” means the claim owed by the Transferor which is incorporated in each
Note in the amount of CHF 10,000,000.- (for an aggregate amount for all Notes of
CHF 60,000,000.-), together with three annual interest payments due and any
accrued interest at the maximum rate set out in the Note (together with each of
the five other Notes, the “Claims”);

    “DEBA” means the Federal Debt Enforcement and Bankruptcy Act;

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.

    “Enforcement” means the realization of the Notes;

    “Event of Default” shall have the meaning ascribed to such term in the Term
Loan Agreement and / or the Revolving Credit Agreement;

    “Land Registry” means the federal land registry, district of Sierre;

4/17



--------------------------------------------------------------------------------



 



    “LDFR” means the Swiss Federal Law on rural property law (Loi fédérale sur
le droit foncier rural) of 4 October 1991, as amended;

    “LFAIE” means the Federal Law on Acquisition of Real Property by Foreigners
(Loi fédérale sur l’acquisition d’immeubles par des personnes à l’étranger)
dated December 16, 1984, as amended;

    “Note” means each of the six first ranking bearer mortgage notes (cédule
hypothécaire au porteur) incorporating the Claim, with a maximum interest rate
of 12%, registered with the Land Registry and charging the Property, a copy of
which is attached hereto under Schedule 1 (and together the “Notes”);

    “Parties” means the Transferor and the Collateral Agent (acting for itself,
in the name of, on behalf of and for the benefit of the Secured Parties);

    “Property” means the easement right registered on the Land Registry under
Nr. 9206 and owned by the Transferor on the property Nr. 9139 of the city of
Sierre with a surface of 14,426 square meters (plan nr. 23, known as “Sous
Géronde” in the city of Sierre), including all and any ancillary rights attached
thereto (accessoires);

    “Revolving Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
jointly and severally or in any other capacity whatsoever) of the Transferor
towards the Revolving Secured Parties under the Revolving Guarantee and (ii) the
Revolving Credit Secured Obligations (as defined in the Intercreditor
Agreement);

    “Revolving Secured Parties” means the Revolving Credit Claimholders as
defined in the Intercreditor Agreement;

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;

    “Secured Parties” means the Revolving Secured Parties and the Term Loan
Secured Parties;

    “Term Loan Secured Obligations” means (i) all present and future obligations
and liabilities (whether actual or contingent and whether owed jointly or
jointly and severally or in any other capacity whatsoever) of the Transferor
towards the Term Loan Secured Parties under the Term Loan Guarantee and (ii) the
Term Loan Secured Obligations (as defined under the Intercreditor Agreement);

    “Term Loan Secured Parties” means the Term Loan Secured Parties as defined
in the Intercreditor Agreement.

1.2   Unless defined otherwise herein, capitalized terms and expressions used
herein shall

5/17



--------------------------------------------------------------------------------



 



    have the meaning ascribed to them in the Intercreditor Agreement and the
Credit Agreements.

1.3   In this Agreement, (a) a person includes its successors and assigns;
(b) headings are for convenience of reference only and are to be ignored in
construing this Agreement and (c) references to any agreement or document are
references to that agreement or document as amended, supplemented or substituted
from time to time, in accordance with its terms.

1.4   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.

1.5   Nothwithstanding herein to the contrary, the security interest granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control. Except as provided for
in this paragraph, notwithstanding anything herein to the contrary, the Term
Loan Agreement, including Section 11.19 thereof, and the Revolving Credit
Agreement, including Article X thereof shall govern and control the exercise of
remedies by Collateral Agent.

2.   Transfer

2.1   The Transferor agrees to cause the transfer of the full ownership over,
and legal title to, the Notes to the Collateral Agent (acting for itself and in
the name of and on behalf of the Secured Parties) as security for the Secured
Obligations until the Discharge of the Senior Lien Secured Obligations The
Transferor confirms that it fully understands and accepts the definition of the
term “Secured Obligations”.

2.2   The Parties agree that the Secured Obligations shall not be extinguished
by way of novation as provided for under article 855 para.1 of the Swiss civil
code as a result of the issuance and transfer of the Notes.

6/17



--------------------------------------------------------------------------------



 



3.   Transferor’s Obligations

3.1   The Transferor agrees and undertakes as follows:

3.1.1   to duly perform and discharge all its existing and future material
contractual and legal obligations arising in relation to the Property (or any
part thereof);

3.1.2   to keep the Property in good working order and condition;

3.1.3   at its own expense, to promptly execute and deliver all further
instruments and documents, and take all further action, that the Collateral
Agent may request, in order to protect or perfect the security interest on the
Notes created hereunder, or to enable the Collateral Agent to exercise and
enforce its rights and remedies under this Agreement, including take all
necessary action to increase the amount of the Notes to the extent required to
secure the Secured Obligations;

3.1.4   upon reasonable notice, to allow representatives of the Collateral Agent
to view the condition of the Property during local business hours to the extent
necessary for the assessment of the market value of the Property;

3.1.5   to promptly inform the Collateral Agent of any fact or event of which
the Transferor may become aware and which is likely to jeopardize or adversely
affect the security interest on the Notes created hereunder or its Enforcement;

3.1.6   except as permitted by the Credit Agreements, not to create or permit to
subsist any security interest, encumbrance or third party right over the
Properties, except the existing encumbrances and third party rights mentioned in
the extracts from the Land Registry relating to the Property attached to this
Agreement as Schedule 1;

3.1.7   not to do, or permit to be done (to the extent it is under its control),
anything which could have an adverse impact on the security interest on the
Notes created hereunder or its Enforcement. Without limiting the generality of
the foregoing, the Transferor shall not change, or permit to be changed (to the
extent under its control), the use, allocation, purpose or zoning of the
Property in a manner that would adversely affect the security interest on the
Notes, including by having the effect of rendering the Enforcement prohibited
by, or subject to an authorization under, the LFAIE or the LDFR.

3.2   The Collateral Agent may, no more than once per financial year or at any
time upon occurrence of an Enforcement Event, require the Transferor to increase
the aggregate face value of the Claims to an amount not exceeding the lower of
(i) the market value of the Property as determined by the Collateral Agent
(acting reasonably) and (ii) the sum of (a) the aggregate amount of all
outstanding loans (and all accrued interest) made to the Transferor as borrower
under the Credit Agreements and (b) the amount of freely

7/17



--------------------------------------------------------------------------------



 



    distributable earnings and reserves of the Transferor as computed based on
the most recent audited financial statements of the Transferor. If the aggregate
amount of the Claims is increased in accordance with this Section 3.2, the term
“Claim” or “Claims” used in this Agreement shall be construed accordingly. The
Transferor shall at its own expense take all actions, including execute and
deliver all instruments and documents (including before a notary) that the
Collateral Agent may request in order to increase the amount of the Claims in
accordance with this Section 3.2.

4.   Up-Stream and Cross-Stream Securities: Limitation and Withholding Tax

    If and to the extent that (i) the obligations of the Transferor under this
Agreement are for the exclusive benefit of the Affiliates of such Transferor
(except for the (direct or indirect) Subsidiaries of such Transferor) and
(ii) complying with such obligations would constitute a repayment of capital
(“Kapitalrückzahlung”) or the payment of a (constructive) dividend
(“Dividendenausschüttung”), then the limitations set forth in Section 3 of the
Term Loan Guarantee and the Revolving Guarantee entered into by the Transferor
shall apply to any enforcement of the security interest created hereunder and
the proceeds of such enforcement.

5.   Enforcement

5.1   After the Collateral Agent has notified the Transferor that an Event of
Default has occurred and is continuing, the Collateral Agent shall be entitled
to the following remedies, at its election, notwithstanding the provisions of
article 41 DEBA:

5.1.1   to sell to third parties not affiliated to the Transferor and/or the
Secured Parties, respectively, the Notes in a private sale (Private Verwertung)
without having to initiate proceedings under, and without regard to the
formalities provided in, the DEBA, and apply the proceeds thereof towards the
discharge of the Secured Obligations in accordance with the Intercreditor
Agreement; or

5.1.2   to initiate the enforcement of the Claims by means of regular debt
enforcement proceedings (ordentliche Betreibung) or by means of enforcement in
the mortgaged Property pursuant (Betreibung auf Grundpfandverwertung), both
pursuant to the DEBA, and, in each case, apply the proceeds thereof towards the
discharge of the Secured Obligations in accordance with the Intercreditor
Agreement; or

5.1.3   to purchase the Notes for its own account (Selbsteintritt) without
having to initiate

8/17



--------------------------------------------------------------------------------



 



    proceedings under, and without regard to the formalities provided, in the
DEBA for cash consideration equal to the lower of (i) the face value of the
Notes and (ii) the fair market value of the Property, such fair market value to
be computed by an independent expert using a valuation methodology generally
recognized as standard market practice for real estate properties of the same
type as the Property, it being understood that the Collateral Agent (acting for
itself and on behalf of the Secured Parties) will be entitled to set off the
proceeds of such acquisition against the Secured Obligations.

5.2   The Transferor expressly confirms its agreement with the remedy granted to
the Collateral Agent under Section 5.1.3. The Transferor acknowledges that the
price at which the Notes may be purchased by the Collateral Agent pursuant to
Section 5.1.3 may in certain circumstances be based on the value of the Property
as computed by an independent expert using a valuation methodology, which is
known to the Transferor and considered by it to be fair and which is customarily
used at that time to establish the value of real estate properties of the same
type as the Property. The Transferor recognizes that should the Collateral Agent
decide to pursue the remedy granted under Section 5.1.3, its interests as
Transferor and debtor would be protected in an appropriate manner. If the
Parties cannot agree on the person or entity acting as independent expert in
accordance with this Section 5.1.3, the independent expert shall be an
experienced international accounting firm appointed by the President of the
Zurich Chamber of Commerce.

5.3   The Collateral Agent shall exercise its remedies under this Section 5 and
its rights under this Agreement respectively with the same degree of care as it
would use in respect of its own property.

5.4   After the sale or disposal of the Notes or the Property, the Collateral
Agent shall account for the sale in accordance with the provisions of the
Intercreditor Agreement and provided that the Secured Obligations have been
satisfied in full, any surplus of the sale or disposal shall be returned to the
Transferor promptly, and in any event within 5 Business Days of the full
satisfaction of the Secured Obligations, together with interest thereon at a
rate of 5% computed as from the date of such sale or disposal.

6.   Release of the Notes

6.1   Upon the Discharge of Senior Lien Secured Obligations, the Notes or, in
case of enforcement of the security interest in respect of the Notes, the
remainder thereof, shall be released and the Notes or, in case of enforcement of
the security interest in respect of the Notes, the remainder thereof, returned
to, the Transferor, or such other party as designated by the Transferor, at the
cost and risk of the Collateral Agent.

9/17



--------------------------------------------------------------------------------



 



6.2   The Notes to be released to the Transferor or any third party as
designated by the Transferor in accordance with Section 6.1 shall be delivered,
net of any transfer taxes or other expenses in connection with such return or
release. The Collateral Agent shall not be deemed to have made any
representation or warranty with respect to the Notes so released, except that
the Notes are free and clear, on the date of release, of any and all liens,
charges and encumbrances arising from the Collateral Agent’s acts.

6.3   If the Collateral Agent is authorized to release in whole or in part the
Notes under both the Term Loan Credit Agreement and the Revolving Credit
Agreement, the Collateral Agent is authorized to release the Notes under this
Agreement.

7.   Representations and Warranties

7.1   Without prejudice to the representations and warranties made under the
Credit Agreements, the Transferor represents and warrants to the Collateral
Agent that as of the date hereof:

7.1.1   it is the sole, legal and beneficial owner of the Property and such
Property is free of any security interest, charge or encumbrance of any kind
except for the security interest created by the present Agreement, other
security interests permitted by the Credit Agreements and the security interests
set forth in the extract from the Land Registry relating to the Property
attached to this Agreement as Schedule 1, and this extracts is true, complete
and up-to-date as of the date of this Agreement;

7.1.2   the Property is capable of being charged with the Notes;

7.1.3   this Agreement constitutes (i) the Transferor’s legal, valid and binding
obligations enforceable against it pursuant to its terms and (ii) a valid and
effective security interest on the Notes in favor of the Collateral Agent and
the Secured Parties;

7.1.4   the issue and transfer to the Collateral Agent of the Notes in
accordance with the terms of this Agreement is not, and the Enforcement of the
security interest on the Notes created hereunder will not be, prohibited by, or
subject to an approval under, the LFAIE or the LDFR. In particular, without
limitation, none of the Property (or part thereof or the underlying property),
is or may be used for residential purposes.

8.    Power of Attorney

    The Transferor authorizes the Collateral Agent to be its attorney and in its
name, on its behalf and as its act to execute, deliver and perfect all documents
and do all things that are necessary for carrying out any obligation imposed on
the Transferor under this Agreement, provided that the Transferor does not carry
out such obligation in due time

10/17



--------------------------------------------------------------------------------



 



    in accordance with the terms of this Agreement, or exercising any of the
rights conferred on the Collateral Agent by this Agreement or by law, in
particular in connection with a private realization (“Private Verwertung
(Selbstverkauf)”) but in any case only after the Collateral Agent has notified
the Transferor that an Event of Default has occurred and is continuing.

9.   Assignment and Transfers

    The rights and obligations of the Transferor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The assignment of the rights and obligations of the Collateral Agent
under this Agreement shall be restricted to and made in accordance with
Section 13 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.

10.   Effectiveness of Transfer

10.1   The security constituted by the transfer of the Notes for security
purposes under this Agreement shall be cumulative, in addition to and
independent of every other security which the Collateral Agent or the Secured
Parties may at any time hold for the Secured Obligations or any rights, powers
and remedies provided by law.

10.2   The Collateral Agent and/or Secured Parties shall not be liable by reason
of taking any action permitted by this Agreement.

11.   Costs and Expenses

    The Transferor shall bear all costs, fees and expenses incurred by the
Secured Parties or the Collateral Agent in connection with the negotiation,
execution or enforcement of this Agreement and the Transferor shall reimburse
and indemnify the Collateral Agent for any such costs or expenses reasonably
incurred by it.

12.   Notices

12.1   All notices or other communications made or given in connection with this
Agreement shall be made by facsimile or registered letter as follows:

11/17



--------------------------------------------------------------------------------



 



a)   if to the Transferor       Novelis Switzerland SA

         
 
  Address:   Route des Laminoirs 15
 
    CH- 3690 Sierre
 
  Attn:   Plant Manager  
 
  with a copy to:      
 
  Novelis AG    
 
  Address:   Sternenfeldstrasse 19
 
    CH- 8700 Küsnacht
 
  Attn:   Legal Department

b)   if to the Collateral Agent Bank of America, N.A.

         
 
  Address   1455 Market Street
 
      San Francisco, California 94103
 
  Attn:   Bridgett Manduk
 
  Fax:   +1 415-503-5011
 
  Email:   bridgett.manduk@baml.com

    or to such other address or facsimile numbers or e-mail address as is
notified in writing from time to time by one party to the other party under this
Agreement. Notices shall be effective upon receipt.

    Each notice, communication and document given under or in connection with
this Agreement shall be in English or, if not, accompanied by an accurate
translation thereof which has been confirmed by an authorized signatory of the
party giving the same as being a true and accurate translation.

13.   Successor Agent

    If a successor of the Term Loan Collateral Agent (as defined in the
Intercreditor Agreement) is appointed in accordance with the Term Loan
Agreement, the Collateral Agent hereunder will automatically be replaced by the
successor Term Loan Collateral

12/17



--------------------------------------------------------------------------------



 



    Agent as party to this Agreement.

14.   Severability

    If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, this shall not affect or impair (i) the
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the validity or enforceability in any other jurisdiction of
that or any other provision of this Agreement, and the Parties will negotiate in
good faith to replace the relevant provision by another provision reflecting as
closely as possible the original intention and purpose of the Parties.

15.   Waivers and Modifications

15.1   No failure on the part of the Collateral Agent to exercise, or delay on
its part in exercising, any rights hereunder shall operate as waiver thereof,
nor shall any single or partial exercise of any rights hereunder preclude any
further or other exercise of that or any other rights.

15.2   This Agreement may be terminated or amended by a written document signed
by the Parties.

16.    Counterparts

    This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

17.   Law and Jurisdiction

17.1   This Agreement shall be governed by and construed in accordance with the
substantive laws of Switzerland.

17.2   Subject to the subsequent paragraph, the Commercial Court of the Canton
of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall have exclusive
jurisdiction for all disputes, differences or controversies relating to, arising
from or in connection with this Agreement.

17.3   Notwithstanding the foregoing, any legal action or proceeding with
respect to this Agreement may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York or any
other competent court

13/17



--------------------------------------------------------------------------------



 



    having jurisdiction under the relevant Credit Agreement, provided that a
legal action or proceeding under any of the Credit Agreements is already pending
before such court or a claim under any of the Credit Agreements is submitted
simultaneously with a claim in respect to this Agreement to such court. By
execution and delivery of this Agreement, the Transferor hereby accepts for
itself and in respect of its property, subject to the aforementioned condition,
the jurisdiction of the aforesaid courts. The Parties hereby irrevocably waive
any objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such respective jurisdictions.

17.4   The Transferor hereby irrevocably designates, appoints and empowers CSC
Corporation, 1133 Ave of the Americas, Suite 3100, New York, New York, 10036
(telephone no: +1 212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail
address: jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of, or in connection with, this Agreement. Such service may be made by mailing
(by registered or certified mail, postage prepaid) or delivering a copy of such
process to the Transferor in care of the Process Agent at the Process Agent’s
above address, and the Transferor hereby irrevocably authorizes and directs the
Process Agent to accept such service on its behalf. Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

17.5   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Term Loan Secured Parties and as sub-agent and bailee for the
Revolving Credit Collateral Agent (as defined in the Intercreditor Agreement)
pursuant to Section 7.4 of the Intercreditor Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

14/17



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent for itself and in the name of and on behalf of the Secured
Parties

          Date:
    By:         Name:   Christopher Kelly Wall      Title:   Managing Director 
    Date:
    By:         Name:   Peter M. Walther      Title:   Senior Vice President   

15/17



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE
Novelis Switzerland SA
as Transferor
Date:

             
By:
      By:    
 
           
 
  Name: David Sneddon
Title: Director       Name: Antonio Tadeu Coelho Nardocci
Title: Chairman

16/17



--------------------------------------------------------------------------------



 



SCHEDULE 1
COPY OF THE SIX FIRST RANKING BEARER MORTGAGE NOTES (CÉDULE HYPOTHÉCAIRE AU
PORTEUR)

17/17



--------------------------------------------------------------------------------



 



Execution copy December 17, 2010
 
Share Pledge Agreement
between
Novelis Europe Holdings Limited
Warrington, Cheshire, United Kingdom
and
Bank of America, N.A.
Charlotte, North Carolina, USA
acting for itself, in the name of, on behalf of and for the benefit of
the Secured Parties
 
relating to the
Pledge of the entire share capital of Novelis AG

 



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
INDEX

         
1. INTERPRETATION
    4  
2. PLEDGE AND PLEDGOR’S OBLIGATIONS
    7  
3. RIGHTS AND OBLIGATIONS OF THE PLEDGEE
    10  
4. REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT
    10  
5. RELEASE OF THE PLEDGED ASSETS
    12  
6. REPRESENTATIONS AND WARRANTIES
    12  
7. FURTHER ASSURANCES OF THE PLEDGOR
    13  
8. AVOIDANCES OF PAYMENTS
    13  
9. POWERS OF ATTORNEY
    13  
10. ASSIGNMENTS AND TRANSFERS
    14  
11. EFFECTIVENESS OF PLEDGE
    14  
12. COSTS AND EXPENSES
    14  
13. NOTICES
    15  
14. SUCCESSOR AGENT
    15  
15. SEVERABILITY
    16  
16. WAIVERS AND MODIFICATIONS
    16  
17. COUNTERPARTS
    16  
18. LAW AND JURISDICTION
    16  
SCHEDULE 1
    20  

2/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
This Agreement (the “Agreement”) is made between:

 (1)   Novelis Europe Holdings limited, a company incorporated under the laws of
England and Wales, having its seat at Latchford Locks Works, Thelwell Lane,
Warrington, Cheshire, WA4 1NN (the “Pledgor”);

and

(2)   Bank of America, N.A., a national banking association organized under the
laws of the United States, having its seat at Charlotte, North Carolina, USA,
acting for itself, in the name of, on behalf of and for the benefit of the
Secured Parties (as defined in this Agreement) in its capacity as Collateral
Agent under the Term Loan Agreement (the “Collateral Agent”).

WHEREAS

(A)   The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated as of or about December 17, 2010 (the “Term Loan Agreement”)
among, inter alia, Novelis Inc. (as Borrower), AV Metals Inc. and the Subsidiary
Guarantors party thereto, whereby the Borrower was made available certain term
loan credit facilities by the Lenders party thereto (as defined therein) (the
“Term Loan Lenders”).   (B)   The Pledgor and the Revolving Credit Collateral
Agent (as defined in the Intercreditor Agreement) have entered into that certain
Credit Agreement dated as of or about December 17, 2010 (the “Revolving Credit
Agreement” and together with the Term Loan Agreement, the “Credit Agreements”)
among, inter alia, Novelis Inc., Novelis Corporation, Novelis UK Limited and the
Pledgor (each as Borrower), AV Metals Inc. (as Parent Guarantor) and the
Subsidiary Guarantors party thereto, and other Lenders party thereto (as defined
therein) (the “Revolving Loan Lenders”), whereby the Borrowers were made
available certain revolving credit facilities by the Revolving Loan Lenders.  
(C)   On or about December 17, 2010, the Revolving Credit Collateral Agent (as
defined in the Intercreditor Agreement, defined below), the Collateral Agent,
the Pledgor and other guarantors party thereto, entered into an Intercreditor
Agreement governing the relationship and preference rights of the Term Loan
Secured Parties and Revolving Secured Parties (as these terms are defined below)
among each other in relation to the

3/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    collateral granted by the borrowers and guarantors (including Pledgor) under
or in connection with the Credit Agreements (the “Intercreditor Agreement”).  
(D)   On or about December 17, 2010, the Pledgor entered into a guarantee
agreement in favor of the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Term Loan Secured Parties (as defined
below)) (the “Term Loan Guarantee”).   (E)   On or about December 17, 2010, the
Pledgor entered into a guarantee agreement in favor of the Revolving Credit
Collateral Agent (acting for itself, in the name of, on behalf of and for the
benefit of the Revolving Secured Parties (as defined below) (the “Revolving
Guarantee”).   (F)   The Collateral Agent, the Revolving Credit Collateral
Agent, the Term Loan Lenders and the Revolving Loan Lenders require the Pledgor
to enter into this share pledge in favor of the Collateral Agent for the benefit
of the Secured Parties, and subject to the terms of the Intercreditor Agreement.
  (G)   The Pledgor has agreed to pledge the entire share capital of Novelis AG,
a company incorporated in Switzerland, having its registered office at
Sternenfeldstrasse 19, 8700 Küsnacht, Switzerland as security for the Secured
Obligations (as defined in Section 1 below) to the Collateral Agent (acting for
itself, in the name of, on behalf of and for the benefit of the Secured Parties
(as defined below)).

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   In this Agreement:       “Business Day” shall mean
one day on which the commercial banks in Zurich are open for normal business
transactions;       “Company” means Novelis AG;       “Dividends” means all
dividend payments resolved by the shareholders’ meeting of the Company and
effected by the board of directors of the Company whether in cash or in the form
of additional shares in such Company (stock dividend) or in any other form;

4/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    “Discharge of Senior Lien Secured Obligations” shall have the meaning
ascribed to such term in the Intercreditor Agreement.       “Enforcement” means
the realization of the Pledged Assets;       “Event of Default” shall have the
meaning ascribed to such term in the Term Loan Agreement and / or the Revolving
Credit Agreement.       “Last Dividend Payment Date” means in respect of the
Shares the date on which Dividends or Secondary Considerations were paid or
delivered to the Pledgor in accordance with Swiss law;       “Lex Friedrich”
means the Federal Law on Acquisition of Real Property by Foreigners dated
December 16, 1984, as amended;       “Participation Rights” shall mean
Partizipationsscheine and Genussscheine within the meaning of articles 656a et
seq. and article 657 CO of the Company issued as of the date of this Agreement
or to be issued in the future;       “Pledge” means the pledge pursuant to Art.
884 et seq. of the Swiss Civil Code of the Shares as well as the Dividends and
Secondary Consideration that may accrue under the Shares from the Last Dividend
Payment Date until the date on which Enforcement takes place;       “Pledged
Assets” means the Shares, Dividends and Secondary Consideration that is to be or
will be pledged to the Collateral Agent under this Agreement as security for the
Secured Obligations;       “Revolving Secured Obligations” means (i) all present
and future obligations and liabilities (whether actual or contingent and whether
owed jointly or severally or in any other capacity whatsoever) of the Pledgor
towards the Revolving Secured Parties under the Revolving Guarantee and (ii) the
Revolving Credit Secured Obligations (as defined in the Intercreditor
Agreement);       “Revolving Secured Parties” means the Revolving Credit
Claimholders as defined in the Intercreditor Agreement;       “Secondary
Consideration” means all consideration of any kind (bonus, shares, etc.) other
than Dividends to which the Pledgor may become entitled by virtue of its
ownership of the Shares;

5/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    “Secured Obligations” means the Revolving Secured Obligations and the Term
Loan Secured Obligations;       “Secured Parties” means the Revolving Secured
Parties and the Term Loan Secured Parties;       “Shares” means the shares in
Novelis AG owned now or in the future by the Pledgor and representing the entire
share capital of Novelis AG, evidenced by the share certificates listed in
Schedule 1 to this Agreement, and all securities whatsoever which may substitute
the Shares whether by operation of law or otherwise now or hereafter as well as
all further shares, participation certificates or other securities that will be
issued in the Pledgor’s favor by Novelis AG after the date hereof;      
“Subscription Rights” shall mean the Pledgor’s preemptive right (Bezugsrecht)
and advance subscription right (Vorwegzeichnungsrecht) in connection with the
issuance of Shares or Participation Rights, or the creation of authorized or
conditional share capital by the Company;       “Term Loan Secured Obligations”
means (i) all present and future obligations and liabilities (whether actual or
contingent and whether owed jointly or severally or in any other capacity
whatsoever) of the Pledgor towards the Term Loan Secured Parties under the Term
Loan Guarantee and (ii) the Term Loan Secured Obligations (as defined in the
Intercreditor Agreement);       “Term Loan Secured Parties” means the Term Loan
Secured Parties as defined in the Intercreditor Agreement.   1.2   Unless
defined otherwise herein, capitalized terms and expressions used herein shall
have the meaning ascribed to them in the Intercreditor Agreement or the Credit
Agreements.   1.3   In this Agreement, (a) a person includes its successors and
assigns; (b) headings are for convenience of reference only and are to be
ignored in construing this Agreement and (c) references to any agreement or
document are references to that agreement or document as amended, varied,
supplemented, substituted or novated from time to time, in accordance with its
terms.   1.4   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Credit Agreements, it is the

6/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    intention of the parties hereto that such terms and provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of the
Credit Agreements shall control and govern.   1.5.   Nothwithstanding herein to
the contrary, the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Term Loan Agreement,
including Section 11.19 thereof, and the Revolving Credit Agreement, including
Article X thereof shall govern and control the exercise of remedies by
Collateral Agent.   2.   PLEDGE AND PLEDGOR’S OBLIGATIONS   2.1   The Pledgor
agrees (i) to pledge to the Collateral Agent (acting for itself, in the name of,
on behalf of and for the benefit of the Secured Parties) all present and future
Shares, Dividends and Secondary Consideration as security for the Secured
Obligations until the Discharge of the Senior Lien Secured Obligations, (ii) to
perfect the Pledge on the date hereof. The Pledgor hereby expressly confirms
that it fully understands and accepts the definition of the term “Secured
Obligations”.   2.2   For the purpose of perfecting the Pledge, the Pledgor
hereby pledges to the Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties), who accepts such Pledge,
all present and future Shares, Dividends and Secondary Consideration and hereby
causes the delivery and delivers to the Collateral Agent the following
documents:   2.2.1   the certificates representing the Shares, duly endorsed in
blank, and Secondary Consideration, existing as of the date of this Agreement;  
2.2.2   a copy of the resolution of the Company’s board of directors
(i) acknowledging the pledging of the Shares and their delivery to the
Collateral Agent and (ii) approving in advance their transfer to any third party
acquiror registered by the Collateral Agent on

7/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    the Shares as endorsee along with its registration in the respective
Company’s share register upon Enforcement and presentation of the original share
certificates;   2.2.3   an up to date copy of the Company’s share registers
evidencing that the Pledgor is appropriately recorded as owner of the Shares and
containing the mention that the Shares are pledged in favor of the Collateral
Agent.       The Collateral Agent will acknowledge receipt of the above
mentioned documents.   2.3   The Pledgor agrees and undertakes as follows:  
2.3.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Pledge conferred herewith in
favor of the Secured Parties;   2.3.2   not to create or allow to subsist any
security interest, except as permitted under the Credit Agreements or as
provided for by mandatory provisions of Swiss law over or in respect of the
Pledged Assets or otherwise sell, transfer or dispose of the Pledged Assets or
permit to be done, anything which would foreseeable depreciate, jeopardize or
otherwise directly or indirectly prejudice the value to the Secured Parties of
the Pledged Assets, except as permitted under the Credit Agreement;   2.3.3   in
the case of the issuance of new Shares, to forthwith deliver all new Shares or
share certificates in respect of the new Shares to the Collateral Agent, which
Shares shall become part of the Pledged Assets subject to the present Agreement;
  2.3.4   to ensure that all material documents, notices and other information
in respect of the Shares, including the original share certificates duly
endorsed, be delivered to the Collateral Agent;   2.3.5   to refrain from
causing the distribution, payment or delivery of any Secondary Consideration,
except in accordance with the Credit Agreements;   2.3.6   to cooperate with the
Collateral Agent (acting for itself, in the name of, on behalf of and for the
benefit of the Secured Parties) in case of Enforcement with regard to the
transfer of the Pledged Assets to a purchaser in accordance with the terms of
Section 3 of this Agreement;

8/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

2.3.7   to abstain from voting in favor of any resolution as regards the Company
whereby:

  •   the Company’s current corporate purpose provisions would be amended to an
extent which could adversely affect the rights of the Collateral Agent and the
Secured Parties hereunder; and     •   such resolutions would violate or be
inconsistent with any term of this Agreement or the Credit Agreements;

    unless in any of such events, the Collateral Agent, acting for itself, in
the name of, on behalf of and for the benefit of the Secured Parties, has
granted its prior written consent.   2.4   Until the receipt by the Pledgor of a
notification by the Collateral Agent that an Event of Default has occurred and
is continuing, the Pledgor shall be entitled to:   2.4.1   receive and retain
all Dividends, distributions and other moneys paid on or derived from the Shares
and the Secondary Consideration (subject always to the terms of the Credit
Agreements), and the Collateral Agent (acting for itself, in the name of, on
behalf of and for the benefit of the Secured Parties) undertakes to do all acts
and things and to permit all acts and things to be done which are necessary to
enable the Pledgor to collect such Dividends and other moneys paid directly from
the Company; and   2.4.2   exercise all voting and other rights and powers
attached to the Shares and the Secondary Consideration provided that it will not
exercise any such voting rights or powers in a manner prejudicial to the
interests of the Collateral Agent or the Secured Parties under this Agreement
and the Credit Agreements, and the Collateral Agent (acting for itself, in the
name of, on behalf of and for the benefit of the Secured Parties) undertakes to
do all acts and things and to permit all acts and things to be done which are
necessary for the Pledgor to exercise its voting rights in the Shares.   2.5  
All rights of the Pledgor to vote or give consent or take any other action as
shareholder of the Company, or to receive Dividends directly from, the Company
shall cease after the Collateral Agent has notified the Pledgor that an Event of
Default has occurred and is continuing, in which case the Collateral Agent or
the new acquiror, as the case may be, shall be entitled to receive Dividends and
to vote or give consent or take any other action as shareholder of the Company.

9/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

2.6   Subscription Rights shall remain with the Pledgor, provided, however, that
all Shares, Participation Rights and other rights acquired by the Pledgor upon
exercise of Subscription Rights shall be deemed to be pledged pursuant to
Section 2.1 and all share certificates and other documents representing such
Shares, Participation Rights and other rights shall be transferred to the
Collateral Agent pursuant to Section 2.2, in the case of registered shares by
share certificates duly endorsed.   3.   RIGHTS AND OBLIGATIONS OF THE PLEDGEE  
3.1   Save as otherwise agreed hereunder, the Collateral Agent shall keep the
Pledged Assets in its possession for itself and in the name of and on behalf of
the Secured Parties. The Collateral Agent shall deposit the Pledged Assets in a
safe-deposit box with a reputable bank in New York or Chicago. The Collateral
Agent is obliged to take all actions necessary and appropriate for the
safekeeping and management of the Pledged Assets.   3.2   The Collateral Agent
shall not misuse any of its rights hereunder or as possessor of the Pledged
Assets and shall not take any action being inconsistent with the terms of this
Agreement or the Credit Agreements or violating the Pledgor’s rights as
shareholder of the Company.   4.   REMEDIES UPON OCCURRENCE OF AN EVENT OF
DEFAULT   4.1   After the Collateral Agent has notified the Pledgor that an
Event of Default has occurred and is continuing, it shall be entitled to the
following remedies, at the election of the Collateral Agent:   4.1.1   sell to
non-affiliated third parties of Pledgor and/or the Secured Parties,
respectively, all or part of the Pledged Assets in public or private sale and
apply the proceeds thereof to the discharge of the Secured Obligations; or  
4.1.2   initiate enforcement proceedings with respect to the Pledged Assets
pursuant to any applicable official Swiss enforcement procedure including, as
the case may be, pursuant to the Swiss Federal Law on Debt Collection and
Bankruptcy and apply the proceeds thereof to the discharge of the Secured
Obligations; or   4.1.3   acquire from the Pledgor all or part of the Pledged
Assets for cash consideration equal to the fair market value of the Pledged
Assets, such fair market value to be computed by an independent expert using a
valuation methodology generally recognized as standard

10/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    market practice in the field of corporate finance (i.e. discounted cash flow
method and variations thereof), it being understood that the Collateral Agent
will be entitled to set off the proceeds of such acquisition against the Secured
Obligations.       The Pledgor expressly confirms its agreement with the remedy
granted to the Collateral Agent under Section 4.1.3. The Pledgor acknowledges
that the price at which all or part of the Pledged Assets may be purchased by
the Collateral Agent pursuant to Section 4.1.3 will be based on the value of the
Company as computed by an independent expert using a valuation methodology,
which is known to the Pledgor and considered by it to be fair and which is
customarily used at that time to establish the value of businesses in that
industry. The Pledgor recognizes that should the Collateral Agent decide to
pursue the remedy granted under Section 4.1.3, their interests as Pledgor and
debtor would be protected in an appropriate manner. If the parties cannot agree
on the person or entity acting as independent expert in accordance with this
Section 4.1.3, the independent expert shall be an experienced international
accounting firm appointed by the President of the Zurich Chamber of Commerce.  
    A realization of the Pledged Assets pursuant to Section 4.1.1 or
Section 4.1.3 shall only be permitted after having given the Pledgor five
(5) Business Days prior notice thereof.       The Collateral Agent shall
exercise its remedies under this provision and its rights under this Agreement
respectively with the same degree of care as it would use in respect of its own
property.   4.2   After the sale or disposal of the Pledged Assets, the
Collateral Agent shall account for the sale in accordance with the provisions of
the Intercreditor Agreement and provided that there has been a Discharge of the
Senior Lien Secured Obligations, any surplus of the sale or disposal shall be
returned promptly, and in any event within 5 Business Days of the Discharge of
the Senior Lien Secured Obligations, to the Pledgor, together with interest
thereon at a rate of 5% computed as from the date of such sale or disposal   4.3
  The Collateral Agent shall allocate the proceeds collected pursuant to
Section 5.1 and 5.2 towards discharging the Secured Obligations in accordance
with the Intercreditor Agreement.

11/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

5.   RELEASE OF THE PLEDGED ASSETS   5.1   If the Collateral Agent is authorized
to release in whole or in part any of the Pledged Assets under both of the Term
Loan Agreement and the Revolving Credit Agreement, the Collateral Agent is
authorized to release such Pledged Assets under this Agreement. Upon the date of
the Discharge of Senior Lien Secured Obligations, the Pledged Assets or any
remainder thereof shall be released promptly and in any event within 5 Business
Days from such date, to the Pledgor or such other party as designated by the
Pledgor. The Pledged Assets shall be delivered or remitted to the Pledgor free
and clear of this Agreement and any and all liens created hereby.   5.2   Any
Pledged Assets to be released to the Pledgor (or to any third party designated
by the Pledgor) shall be delivered, net of any transfer taxes or other expenses
in connection with such return or release. The Collateral Agent shall not be
deemed to have made any representation or warranty with respect to any Pledged
Assets so released, except that such Pledged Assets are free and clear, on the
date of the release, of any and all liens, charges and encumbrances arising from
the Collateral Agent’s acts (acting for itself, in the name of, on behalf of and
for the benefit of the Secured Parties).   6.   REPRESENTATIONS AND WARRANTIES  
6.1   Without prejudice to the representations and warranties made under the
Credit Agreements, the Pledgor represents and warrants to the Collateral Agent
that:   6.1.1   it is a company duly established, validly existing and
registered under the laws of Switzerland, capable of suing and being sued in its
own right and having the power and authority and all necessary governmental and
other material consents, approvals, licenses and authorizations under any
applicable jurisdiction to own its property and assets and to carry on its
business as currently conducted;   6.1.2   it is the sole, legal and beneficial
owner of the Shares and such Shares are free of any lien, except as permitted
under the Credit Agreements or statutory liens as provided for by mandatory
provisions of Swiss law, or third party security interest or other charge or
encumbrance of any kind or any other type of preferential arrangement except for
the security interest created by the present Agreement or as permitted under the
Credit Agreements; the comments on the Company’s share register regarding
directors’ qualifying shares are reserved;

12/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

6.1.3   subject to the qualifications set out in the legal opinion of Borrowers’
Swiss counsel, this Agreement constitutes (i) its legal, valid and binding
obligations enforceable against it pursuant to its terms and (ii) a valid and
effective pledge of the Pledged Assets in favor of the Collateral Agent and the
Secured Parties;   6.1.4   the Shares have been validly issued and are fully
paid; and   6.1.5   no approval is required under the Lex Friedrich to grant a
valid, binding and legally enforceable Pledge in respect of the Pledged Assets
to the Collateral Agent.   7.   FURTHER ASSURANCES OF THE PLEDGOR       The
Pledgor shall promptly do all things and execute all documents that are required
by the Collateral Agent for the purpose of securing or perfecting the Pledge
provided for in this Agreement.   8.   AVOIDANCES OF PAYMENTS       Any
settlement, discharge or release between the Pledgor and the Collateral Agent
(for itself and on behalf of the Secured Parties) shall be conditional upon no
security or payment granted or made to the Collateral Agent by the Pledgor or
any other person being avoided or reduced by virtue of any mandatory provisions
or enactments relating to bankruptcy, insolvency or liquidation for the time
being in force and, in the event of such security or payment being so avoided or
reduced, the Collateral Agent (acting for itself, in the name of, on behalf of
and for the benefit of the Secured Parties) shall be entitled to recover from
the Pledgor the value or amount of such security or payment as if such
settlement, discharge or release had not occurred.   9.   POWERS OF ATTORNEY    
  The Pledgor authorizes the Collateral Agent to be its attorney in its name, on
its behalf and for its benefit as its act to execute, deliver and perfect all
documents and do all things that are necessary for carrying out any obligation
imposed on the Pledgor under this Agreement, provided that the Pledgor does not
carry out such obligation in due time in accordance with the terms of this
Agreement, or exercising any of the rights conferred on the Collateral Agent by
this Agreement or by law, in particular in connection with a private realization
(Private Verwertung (Selbstverkauf)) but in any

13/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    case only after the Collateral Agent has notified the Pledgor that an Event
of Default has occurred and is continuing.   10.   ASSIGNMENTS AND TRANSFERS    
  The rights and obligations of the Pledgor under this Agreement may not be
assigned or transferred without the prior written consent of the Collateral
Agent. The assignment of the rights and obligations of the Collateral Agent
under this Agreement shall be restricted to and made in accordance with
Section 14 below. Nothing in this Agreement shall be construed as limiting the
right of the Secured Parties to assign their rights and obligations under the
Credit Agreements in accordance with the relevant provisions thereof.   11.  
EFFECTIVENESS OF PLEDGE   11.1   The security constituted by the Pledge under
this Agreement shall be cumulative, in addition to and independent of every
other security which the Collateral Agent or the Secured Parties may at any time
hold for the Secured Obligations or any rights, powers and remedies provided by
law.   11.2   No failure on the part of the Collateral Agent to exercise, or
delay on its part in exercising, any rights hereunder shall operate as waiver
thereof, nor shall any single or partial exercise of any rights hereunder
preclude any further or other exercise of that or any other rights.   11.3   The
Collateral Agent shall not be liable by reason of taking any action permitted by
this Agreement.   12.   COSTS AND EXPENSES       The Pledgor shall bear all
reasonable costs and expenses (including, without limitation, legal fees, stamp
duties or other duties) incurred in connection with the execution, perfection or
implementation of the Pledge hereby constituted or the exercise of any rights
hereunder and the Pledgor shall reimburse and indemnify the Collateral Agent for
any such costs or expenses reasonably incurred by it.

14/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)



13.   NOTICES       All notices or other communications made or given in
connection with this Agreement shall be made by facsimile or letter as follows:

  a)   if to the Pledgor:         Novelis Europe Legal Department        
Novelis AG         Address:        Sternenfeldstrasse 19        
                      CH- 8700 Küsnacht         Fax: +41 44 386 21 51        
Phone: +41 44 386 23 18     b)   if to the Collateral Agent         Bank of
America, N.A.         Address        1455 Market Street        
                      San Francisco, California 94103         Attn:            
Bridgett Manduk         Fax:               +1 415 503 5011        
Email:             bridgett.manduk@baml.com

    or to such other address or facsimile numbers as is notified in writing from
time to time by one party to the other party under this Agreement. Notices shall
be effective upon receipt.       Each notice, communication and document given
under or in connection with this Agreement shall be in English or, if not,
accompanied by an accurate translation thereof which has been confirmed by
authorized signatory of the party giving the same as being a true and accurate
translation.

14.   SUCCESSOR AGENT       If a successor of the Term Loan Collateral Agent (as
defined in the Intercreditor Agreement) is appointed in accordance with the Term
Loan Agreement, the parties

15/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    hereto shall enter into an agreement whereby the Collateral Agent hereunder
is replaced by the successor Term Loan Collateral Agent as party to this
Agreement.   15.   SEVERABILITY       If any provision of this Agreement is or
becomes illegal, invalid or unenforceable in any jurisdiction, this shall not
affect or impair (i) the validity or enforceability in that jurisdiction of any
other provision of this Agreement or (ii) the validity or enforceability in any
other jurisdiction of that or any other provision of this Agreement, and the
parties will negotiate in good faith to replace the relevant provision by
another provision reflecting as closely as possible the original intention and
purpose of the parties.   16.   WAIVERS AND MODIFICATIONS       This Agreement
may be terminated, amended or modified only specifically and in writing signed
by the parties hereto.   17.   COUNTERPARTS       This Agreement may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same instrument.   18.   LAW AND JURISDICTION   18.1   This Agreement
shall be governed by and construed in accordance with the substantive laws of
Switzerland.   18.2   Subject to the subsequent paragraph, the Commercial Court
of the Canton of Zurich (Handelsgericht des Kantons Zürich), Switzerland, shall
have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Agreement.   18.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Agreement may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court having jurisdiction under any of the Credit Agreements, provided
that a legal action or proceeding under any of the Credit Agreements is already
pending before such court or a claim under any of the Credit Agreements is
submitted simultaneously with a claim in

16/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

    respect to this Agreement to such court. By execution and delivery of this
Agreement, the Pledgor hereby accepts for itself and in respect of its property,
subject to the aforementioned condition, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.   18.4   The Pledgor
hereby irrevocably designates, appoints and empowers CSC Corporation, 1133 Ave
of the Americas, Suite 3100, New York, New York, 10036 (telephone no: +1
212-299-5600) (telecopy no: +1 212-299-5656) (electronic mail address:
jbudhu@cscinfo.com) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States of America as its designee, appointee
and agent to receive, accept and acknowledge for and on its behalf, and in
respect of its property, service of any and all legal process, summons, notices
and documents that may be served in any action or proceeding arising out of, or
in connection with, this Agreement. Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Pledgor in care of the Process Agent at the Process Agent’s above
address, and the Pledgor hereby irrevocably authorizes and directs the Process
Agent to accept such service on its behalf. Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.   18.5   The Collateral Agent is acting hereunder in its
capacity as “Collateral Agent” for the Term Loan Secured Parties and as
sub-agent and bailee for the Revolving Credit Collateral Agent (as defined in
the Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor
Agreement.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
THE FOLLOWING TWO PAGES ARE THE SIGNATURE PAGES

17/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
SIGNATURE PAGE
Bank of America, N.A.,
as Collateral acting for itself, in the name of, on behalf of and for the
benefit of the
Secured Parties

 
Date:
      By:           Name:   Christopher Kelly Wall        Title:   Managing
Director        Date:
      By:           Name:   Peter M. Walther        Title:   Senior Vice
President   

18/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)

         

SIGNATURE PAGE
EXECUTED as a deed AND
DELIVERED on the date shown below by:
Novelis Europe Holdings Limited
as Pledgor
acting by:
Date:

                     
By:
          By:        
 
 
 
Name:          
 
Name:    
 
  Title:           Title:    

19/20



--------------------------------------------------------------------------------



 



Pledge Agreement (Novelis AG)
SCHEDULE 1
LIST OF SHARES CERTIFICATES
Novelis AG:

                          No of Certificate   No of Share(s)   Nominal Value in
CHF   Ord. Nr.   Name and domicile of shareholder
1
    995     995’000     1 — 995     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
2
    1     1’000     996     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
3
    1     1’000     997     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
4
    1     1’000     998     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
Warrington, Cheshire, UK
 
                       
5
    1     1’000     999     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK
 
                       
6
    1     1’000     1’000     Novelis Europe Holdings Limited,
Warrington, Cheshire, UK

20/20



--------------------------------------------------------------------------------



 



Exhibit M-5
EXECUTION COPY
NOVELIS DEUTSCHLAND GMBH
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
 

SECOND RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



              TABLE OF CONTENTS   PAGE  
1.
  DEFINITIONS AND LANGUAGE     2  
2.
  CREATION OF PLEDGES     4  
3.
  SECURED OBLIGATIONS     6  
4.
  DISPOSALS OVER ACCOUNTS     6  
5.
  REALISATION OF THE PLEDGES     7  
6.
  WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS     8  
7.
  RELEASE OF THE PLEDGES     9  
8.
  DURATION AND INDEPENDENCE     9  
9.
  REPRESENTATIONS AND WARRANTIES     10  
10.
  UNDERTAKINGS OF THE PLEDGOR     11  
11.
  LIMITATION OF ENFORCEMENT     14  
12.
  ECONOMIC OWNERSHIP OF THE ACCOUNTS     17  
13.
  INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT     17  
14.
  NOTICES     17  
15.
  WAIVER     18  
16.
  COUNTERPARTS     18  
17.
  GOVERNING LAW AND JURISDICTION     19  
18.
  LIABILITY AND INDEMNIFICATION     19  
19.
  AMENDMENTS     20  
20.
  ANNEXES, SCHEDULES     20  
21.
  SEVERABILITY     20   SCHEDULE 1 List of Lenders and other Secured Parties    
- 1 -   SCHEDULE 2 List of Bank Accounts     - 2 -   SCHEDULE 3 Notice of Pledge
    - 9 -   SCHEDULE 4 Form of Acknowledgement     - 11 -  

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Deutschland GmbH, a limited liability company organized under the
laws of Germany, having its business address at Hannoversche Strasse 1, 37075
Göttingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772 (the “Pledgor”);

(2)   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 1455 Market
Street, San Francisco, CA 94103, U.S.A. (in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), the “Collateral
Agent”),

(3)   the institutions listed in Schedule 1 (List of Lenders and other Secured
Parties) hereto in their capacity as lenders or other secured parties under or
in connection with the Term Loan Credit Agreement (as defined below) (together
with the Collateral Agent, the “Original Pledgees ”); and

(4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or around December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors and the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent and as Collateral Agent, the Lenders thereunder
have agreed to extend to the Borrower credit in the form of initial term loans
(the “Initial Term Loans”), and, if so requested by the Borrower by written
notice to the Administrative Agent and provided the approached existing lender
elects to provide the respective commitment, in the form of incremental term
loans effected by joinder agreements to the Term Loan Credit Agreement (the
“Incremental Term Loans”), and certain refinancing indebtedness in respect of
all or any portion of the Term Loans then outstanding (the “Other Term Loans”,
and, together with the Initial Term Loans and the Incremental Term Loans
referred to as the “Term Loans”),

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

1



--------------------------------------------------------------------------------



 



(B)   It is one of the conditions for granting the Term Loans that the Pledgor
enters into this Agreement.

(C)   In connection with an ABL revolving loan agreement dated on or about the
date hereof, (the “ABL Credit Agreement”), the Pledgor has agreed to grant a
first ranking pledge over its Accounts (as defined below) as security for the
obligations arising under or in connection with the ABL Credit Agreement.

(D)   The Pledgor has agreed to grant a second ranking pledge over its Accounts
(as defined below) as security for the Pledgees’ (as defined below) respective
claims against the Loan Parties under or in connection with the Term Loan Credit
Agreement.

(E)   The Pledgor has entered into an agreement on the abstract acknowledgement
of indebtedness (Abstraktes Schuldanerkenntnis) with, inter alia, the Collateral
Agent on or about the date hereof (the “Abstract Acknowledgement of
Indebtedness”).

(F)   The Pledgor and other members of the group have entered or will enter into
certain cash pooling arrangements (the “Cash Pooling Arrangements”), including
the DB Cash Pooling Arrangements and the Commerzbank Cash Pooling Agreement
(each term as defined in the Term Loan Credit Agreement). In connection with the
change of the cash management system of the Novelis group the Pledgor intends
to, inter alia, open new accounts with Deutsche Bank AG (“Deutsche Bank
Accounts”).

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“Account Banks” shall mean the credit institutions administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 (List of Bank Accounts)) and “Account” means any one of
them.
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

2



--------------------------------------------------------------------------------



 



“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way of becoming a lender, issuing
bank or agent, in each case, under the Term Loan Credit Agreement or any other
Loan Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee.
“Lenders” has the meaning given in the Term Loan Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Receivables Purchase Agreement” shall mean the receivables purchase agreement
and any related servicing agreements between Novelis Deutschland GmbH, on the
one hand, and Novelis AG, on the other hand, providing, inter alia, for the sale
and transfer of receivables by the Novelis Deutschland GmbH to Novelis AG, as
such agreement may be amended, modified, supplemented or replaced from time to
time, in order that the receivables subject thereto may be included in the
borrowing base established under the ABL Credit Agreement.
“Secured Obligations” shall mean
(I) (a) obligations of the Borrower and the other Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing (and interest
that would have accrued but for such proceeding) during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under the Term Loan Credit Agreement and the other
Loan Documents, (b) the due and punctual payment of all obligations of the
Borrower and the other Loan Parties under each Hedging Agreement entered into
with any Secured Hedge Provider under the Term Loan Credit Agreement; and
(II) the Abstract Acknowledgement of Indebtedness.
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

3



--------------------------------------------------------------------------------



 



“Trust Agreement” shall mean the trust agreement between the Pledgor and the
Novelis AG pursuant to which Novelis AG is the beneficiary of some or all of the
accounts of Novelis Deutschland GmbH.
“Trust Accounts” are the Accounts subject to the Trust Agreement and which are
identified accordingly in Schedule 2.
“Trust Account Beneficiary” shall mean Novelis AG, a stock corporation organized
under the laws of Switzerland, having its business address at Bellerive 36, 8034
Zurich, Switzerland.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.

1.3   Capitalized terms not otherwise defined in this Agreement shall have the
same meaning as given in the Term Loan Credit Agreement.

1.4   Unless otherwise indicated, the definition of a term in the singular shall
include the definition of such term in the plural and vice versa.

1.5   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.

1.6   Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule”
shall, subject to any contrary indication, be construed as a reference to a
clause, a sub-clause or a schedule hereof.

2.   CREATION OF PLEDGES

2.1   The Pledgor hereby pledges to each of the Pledgees:

2.1.1   any present and future credit balances, including interest, standing
from time to time to the credit of,

(A)   its Accounts;

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

4



--------------------------------------------------------------------------------



 



(B)   any present and future replacement accounts, sub-accounts, re-designated
accounts and renumbered accounts which are opened or will be opened in the
future in replacement of, or in connection with, its Accounts (including, for
the avoidance of doubt, the Deutsche Bank Accounts to be opened after the date
hereof); and   2.1.2   all other present and future rights to receive payments
in connection with its Accounts, including claims for damages or unjust
enrichment.   2.2   Each of the Original Pledgees hereby accepts the Pledges for
itself.   2.3   The Collateral Agent accepts, as representative without power of
attorney (Vertreter ohne Vertretungsmacht) the respective Pledges for and on
behalf of each Future Pledgee. Each Future Pledgee will ratify and confirm the
declarations and acts so made by the Collateral Agent on its behalf by accepting
the transfer or assignment (including by way of novation or assumption
(Vertragsübernahme)) of the Secured Obligations (or part of them) from a Pledgee
or by becoming party to any Loan Document. Upon such ratification (Genehmigung)
such Future Pledgee becomes a party to this Agreement, it being understood that
any future or conditional claim (zukünftiger oder bedingter Anspruch) of such
Future Pledgee arising under the Term Loan Credit Agreement or any other Loan
Document shall be secured by the Pledges constituted hereunder.   2.4   All
parties hereby confirm that the validity of the Pledges granted hereunder shall
not be affected by the Collateral Agent acting as representative without power
of attorney for each Future Pledgee.   2.5   The validity and effect of each of
the Pledges shall be independent of the validity and the effect of the other
Pledges created hereunder. The Pledges to each of the Pledgees shall be separate
and individual pledges ranking pari passu with the other Pledges created
hereunder.   2.6   The Pledges created hereunder shall be subordinated to any
pledges created over the Accounts in connection with the ABL Credit Agreement,
but shall rank ahead of any other security interest or third party right
currently in existence or created in the future over any of the Accounts,
including the Account Banks’ pledges.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

5



--------------------------------------------------------------------------------



 



2.7   Each of the Pledges is in addition, and without prejudice, to any other
security the Pledgees may now or hereafter hold in respect of the Secured
Obligations.   2.8   For the avoidance of doubt, the parties agree that nothing
in this Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee.

3.   SECURED OBLIGATIONS

The security created hereunder secures the payment of all Secured Obligations.
The Pledgor hereby expressly agrees that the provisions of Section 1210 para. 1
sentence 2 of the German Civil Code shall not apply to this Agreement.

4.   DISPOSALS OVER ACCOUNTS

4.1   In relation to the Account Banks, the Pledgor shall be authorized to
dispose over (verfügen) its respective Accounts in the ordinary course of
business. This authorization shall, in particular, include the right to withdraw
and transfer funds from its respective Accounts. The Accounts may only be closed
to the extent and under the conditions permitted under the Term Loan Credit
Agreement (including, for the avoidance of doubt, as permitted in connection
with any changes to the Cash Pooling Arrangements). The Pledgees, acting through
the Collateral Agent, shall be entitled to revoke the authorization granted
under this Clause 4 at any time after any of the events described in Clauses 5.1
or 5.4 has occurred.

4.2   Upon the occurrence of an Event of Default which is continuing, unremedied
and unwaived, the Collateral Agent, on behalf of the Pledgees, shall irrevocably
and at any and all times be entitled to (i) notify each Account Bank of the
forthcoming enforcement of the Pledges and (ii) instruct each and every Account
Bank that as of receipt of such notice it shall no longer allow any dispositions
by the Pledgor over any amounts standing to the credit on the respective
Account. The Collateral Agent shall notify the Pledgor accordingly.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

6



--------------------------------------------------------------------------------



 



5.   REALISATION OF THE PLEDGES

5.1   The Pledges shall become enforceable if an Event of Default is continuing,
unremedied and unwaived, the requirements set forth in Section 1273 para. 2,
1204 et seq. of the German Civil Code with regard to the enforcement of any of
the Pledges are met (Pfandreife) and the Collateral Agent, acting on behalf of
the Pledgees, gives notice to the Pledgor that the Pledges in question are
enforceable. After the Pledges have become enforceable, the Collateral Agent may
in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.

5.2   The realization of the Pledges (or any part thereof) shall not require a
prior court ruling or any other enforceable title (vollstreckbarer Titel).
Section 1277 of the German Civil Code (Bürgerliches Gesetzbuch) is thus
excluded.

5.3   The Collateral Agent, acting on behalf of the Pledgees, shall be entitled
to realize the Pledges — either in whole or in part — in any legally permissible
manner.

5.4   The Collateral Agent shall give the Pledgor at least 10 (ten) Business
Days prior written notice of the intention to realize any of the Pledges (the
“Realization Notice”). Such Realization Notice is not necessary if the
observance of the notice period will have a materially adversely affect the
security interests of the Pledgees. Such Realization Notice shall in particular
not be required, if:

5.4.1   the Pledgor ceases to make payments to third parties generally (within
the meaning of Section 17 (2), Sentence 2 of the German Insolvency Regulation,
Insolvenzordnung);

5.4.2   the Pledgor becomes over-indebted (within the meaning of Section 19 of
the German Insolvency Regulation), or illiquid (within the meaning of Section 17
of the German Insolvency Regulation);

5.4.3   the Pledgor files an application for the institution of insolvency
proceedings or similar proceedings over its assets;

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

7



--------------------------------------------------------------------------------



 



5.4.4   any third party files an application for the institution of insolvency
proceedings or similar proceedings over the assets of the Pledgor, provided such
application is not unfounded; or   5.4.5   a preliminary insolvency
administrator (vorläufiger Insolvenzverwalter) or an insolvency administrator or
any similar kind of receiver, liquidator or administrator has been appointed
over the assets of the Pledgor.   5.5   If the Collateral Agent, acting on
behalf of the Pledgees, decides not to enforce the Pledges over all of the
Accounts, it shall be entitled to determine, in its sole discretion, which of
the Accounts shall be realized.   5.6   The Collateral Agent, acting on behalf
of the Pledgees, may take all measures and enter into all agreements with the
Account Banks or any third-party creditor which it considers necessary or
expedient in connection with the realization of the balances on the Accounts,
taking into account the legitimate interests of the Pledgor. In particular, the
Collateral Agent may, on behalf of the Pledgor, declare the termination of time
deposits or similar contractual arrangements made in respect of the Accounts.  
5.7   For the purpose of realizing the balances on the Accounts, the Pledgor
shall, upon the Collateral Agent’s request, acting on behalf of the Pledgees,
promptly (unverzüglich) furnish the Collateral Agent with all documents of title
and other relevant documents held by the Pledgor, and shall, at its own expense,
forthwith render all assistance which is necessary or expedient in respect of
the realization of the balances on the Accounts.   5.8   Following the
realization of all or part of the Pledges, the net proceeds (net proceeds shall
mean proceeds less any taxes and costs) shall be used to satisfy the Secured
Obligations.   6.   WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS   6.1
  The Pledgor hereby waives all defenses against enforcement that may be raised
on the basis of potential avoidance (Anfechtbarkeit) and set-off pursuant to
Sections 1211, 770 of the German Civil Code. This waiver shall not apply to a
set-off with counterclaims that are (i) uncontested (unbestritten) or (ii) based
on a binding non- appealable court decision (rechtskräftig festgestellt).

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

8



--------------------------------------------------------------------------------



 



6.2   If the Pledges are enforced, or if the Pledgor has discharged any of the
Secured Obligations (or any part of them), Section 1225 of the German Civil Code
(legal subrogation of claims to a pledgor — Forderungsübergang auf den
Verpfänder) shall not apply, and no rights of the Pledgees shall pass to the
Pledgor by subrogation or otherwise. Further, the Pledgor shall not at any time
before, on or after an enforcement of the Pledges and as a result of the Pledgor
entering into this Agreement, be entitled to demand indemnification or
compensation from any Borrower, any Guarantor or any of its affiliates or to
assign any of these claims.   7.   RELEASE OF THE PLEDGES   7.1   Upon full and
final satisfaction of all Secured Obligations, the Collateral Agent, acting on
behalf of the Pledgees, shall at the cost and expense of the Pledgor confirm to
the Pledgor in writing the release of the Pledges, do everything necessary to
effect that release, and surrender the surplus proceeds, if any, resulting from
any realization of the Pledges to the Pledgor. This shall not apply to the
extent that the Pledgees have to surrender the Accounts or such proceeds to a
third party who is entitled to the Accounts or to such proceeds. For the
avoidance of doubt, the Parties are aware that, upon the complete and final
satisfaction of all Secured Obligations, the Pledges will expire and cease to
exist due to their accessory nature (Akzessorietät) by operation of German law.
If the Collateral Agent is authorized to release in whole or in part any of the
pledges under the Term Loan Credit Agreement, the Collateral Agent is authorized
to release such Pledges under this Agreement.   7.2   At any time when the total
value of the aggregate security granted by the Pledgor to secure the Secured
Obligations (the “Security”) which can be expected to be realised in the event
of an enforcement of the Security (realisierbarer Wert) exceeds 110% of the
Secured Obligations (the “Limit”) not only temporarily, the Pledgees shall on
demand of the Pledgor release such part of the Security (Sicherheitenfreigabe)
as the Pledgees may in their reasonable discretion determine so as to reduce the
realisable value of the Security to the Limit.   8.   DURATION AND INDEPENDENCE
  8.1   Without prejudice to Clause 8.2, in no event shall the Pledges expire
before and unless all Secured Obligations have been fully and finally discharged
and

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

9



--------------------------------------------------------------------------------



 



    there is no amount outstanding under the Secured Obligations, whether for
principal, interest, fees, discounts or other costs, expenses, charges or
otherwise.   8.2   The Pledges shall provide a continuing security and, to the
largest extent possible under applicable law, no change or amendment whatsoever
in and to the Secured Obligations and to any document relating to the Secured
Obligations shall affect the validity of this Agreement nor shall it limit the
obligations which are imposed on the Pledgor hereunder.   8.3   This Agreement
is in addition to, and independent of, any other security or guarantee the
Pledgees may now or hereafter hold in respect of the Secured Obligations. None
of such security or guarantee shall prejudice, or shall be prejudiced by, the
Pledges in any way.   9.   REPRESENTATIONS AND WARRANTIES

The Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   except for the rights of the Trust Account Beneficiary with respect to the
Trust Accounts created under the Trust Agreement, it is the unrestricted legal
and economic owner of its respective Accounts;   9.2   except for the foreign
accounts listed in Exhibit 1 to Schedule 2 (which are not subject to the Pledges
created herein, and the details of which are attached for informational purposes
only), it does not own any other accounts in or outside the Federal Republic of
Germany other than its respective Accounts;   9.3   the information provided in
this Agreement relating to its respective Accounts is accurate and complete in
all material respects;   9.4   except for the rights of the Trust Account
Beneficiary with respect to the Trust Accounts created under the Trust
Agreement, except for security for the ABL Credit Agreement, its respective
Accounts are free from any liens, rights of retention (Zurückbehaltungsrechte),
other encumbrances and other third party rights and except to the extent
permitted as a Permitted Lien (as defined in the Term Loan Credit Agreement);

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

10



--------------------------------------------------------------------------------



 



9.5   the Pledges granted to the Pledgees will (upon effectiveness of this
Agreement but subject to receipt of the executed schedule confirmation by the
Account Banks) be subordinated only to the pledges over the Accounts created in
connection with the ABL Credit Agreement but will rank ahead of any other
current or future third party security interest over the Accounts (except for
pledges over accounts to customers or other third parties in a manner permitted
by Section 6.02 of the Term Loan Credit Agreement);   9.6   the Pledges
constituted hereunder are valid and enforceable without enforceable judgment or
other instrument (vollstreckbarer Titel) subject to any qualification in the
legal opinion to be issued by the law firm of Noerr LLP in relation hereto; and
  9.7   it has not ceased payments within the meaning of Section 17 (2),
Sentence 2 of the German Insolvency Regulation, nor is it over-indebted within
the meaning of Section 19 of the German Insolvency Regulation or in terms of the
German generally accepted accounting principles (Grundsätze ordnungsmäßiger
Buchführung), nor is it illiquid within the meaning of Section 17 of the German
Insolvency Regulation, nor is its illiquidity imminent within the meaning of
Section 18 of the German Insolvency Regulation.   10.   UNDERTAKINGS OF THE
PLEDGOR

The Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges,
and to obtain from each such Account Bank a confirmation of receipt of notice
vis-à-vis the Original Pledgee 1;   10.2   to ensure that its Account Banks
release the Accounts from any charges (pledges, rights of retention, rights of
set-off, etc.), including charges created pursuant to the respective Account
Bank’s standard terms and conditions (Allgemeine Geschäftsbedingungen), or
subordinate such rights, by the relevant Account Bank signing a confirmation
substantially in the form set out in Schedule 4 (Form of Acknowledgement). It is
understood among the Parties that a failure by an Account Bank to submit such
confirmation to the Original Pledgee 1 does not affect the validity or
enforceability of the Pledges;

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

11



--------------------------------------------------------------------------------



 



10.3   upon the occurrence of an Event of Default which is continuing, the
Pledgor shall upon the request of the Collateral Agent, acting on behalf of the
Pledgees, to deliver to the Collateral Agent information on the current status
of the Accounts;   10.4   to provide (and to instruct the Account Banks to
provide) the Collateral Agent, on behalf of the Pledgees, with all information,
evidence and documentation which the Collateral Agent, acting on behalf of the
Pledgees, may reasonably request in connection with the administration and
realization of the Accounts. After any of the events described in Clauses 5.1 or
5.4 has occurred, (i) the Collateral Agent, acting on behalf of the Pledgees, is
hereby authorized to obtain all information and documents (including bank
account extracts and other information on the current status of the Accounts)
directly from the Account Banks in its own name and at the Pledgor’s costs, and
(ii) the Pledgees and their designees are permitted to inspect, audit and make
copies of, and extracts from, all records and all other papers in the possession
of the Pledgor which pertain to the Accounts;   10.5   at the request of the
Collateral Agent, acting on behalf of the Pledgees, to promptly (unverzüglich)
grant to the Collateral Agent, on behalf of the Pledgees, pledges (substantially
in the form of this Agreement) over any new accounts governed by German law.
Notwithstanding the foregoing, accounts pledged to customers or other third
parties in a manner permitted by Section 6.02 of the Term Loan Credit Agreement
need not be pledged hereunder;   10.6   not to close or to terminate the
Accounts except as permitted under, and under the conditions provided in the
Term Loan Credit Agreement (including, for the avoidance of doubt, as permitted
in connection with any changes to the Cash Pooling Arrangements);   10.7   not
to transfer any of the Accounts to another bank or relocate any of the Accounts
to another branch of the relevant Account Bank unless such transfer does not
affect the Pledges and except as permitted under, and under the conditions
provided in the Term Loan Credit Agreement (including, for the avoidance of
doubt, as permitted in connection with any changes to the Cash Pooling
Arrangements;   10.8   to obtain the Collateral Agent’s written consent, unless
otherwise provided in the Term Loan Credit Agreement (including, for the
avoidance of doubt, as

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

12



--------------------------------------------------------------------------------



 



    provided in connection with any changes to the Cash Pooling Arrangements),
prior to the establishment of a new account, including any sub-account,
re-designated account or re-numbered account pursuant to Clause 2.1.1(B) above.
Upon the Pledgees’ request, the Pledgor shall give all declarations and render
all reasonable assistance which is necessary in order to perfect the Pledgees’
pledge over the so established account;   10.9   not to create or permit to
subsist any encumbrance, except for any Permitted Lien, over any of the
Accounts, or knowingly do or permit to be done, anything which is likely to be
expected to jeopardize or otherwise prejudice the existence, validity or ranking
of the Pledges;   10.10   to inform the Collateral Agent, on behalf of the
Pledgees, promptly (unverzüglich) upon gaining knowledge of any attachments
(Pfändungen) of third parties that relate to the Accounts or any other
third-party measures, except for the creation of a Permitted Lien, which impair
or jeopardize the Pledges. In the event of any such attachment, the Pledgor
shall provide the Collateral Agent with a copy of the attachment and/or transfer
order (Pfändungs- und/oder Überweisungsbeschluss) and any other documents which
the Collateral Agent, on behalf of the Pledgees, requests that are necessary or
expedient for a defense against such attachment. In addition, the Pledgor shall
inform the third party promptly (unverzüglich) in writing of the Pledges and
render, at its own expense, to the Collateral Agent, acting on behalf of the
Pledgees, all assistance required or expedient to protect its Pledges; and  
10.11   The Pledgor shall, at its own expense, execute and do all such
assurances, acts and things as the Collateral Agent, acting on behalf of the
Pledgees, may reasonably require

  10.11.1   for perfecting or protecting the security under this Agreement; and

  10.11.2   in the case of the enforcement of security, to facilitate the
realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

13



--------------------------------------------------------------------------------



 



11.   LIMITATION OF ENFORCEMENT   11.1   Subject to Clause 11.2 through Clause
11.6 below, the Collateral Agent shall not enforce the Pledges to the extent
(i) the Pledges secure obligations of one of the Pledgor’s shareholders or of an
affiliated company (verbundenes Unternehmen) of a shareholder within the meaning
of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of the Pledgor or the Pledgor itself), and (ii) the enforcement of
the Pledges for such obligations would reduce, in violation of Section 30 of the
German Limited Liability Companies Act (GmbHG), the net assets (assets minus
liabilities minus provisions and liability reserves (Reinvermögen), in each case
as calculated in accordance with generally accepted accounting principles in
Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently applied by the
Pledgor in preparing its unconsolidated balance sheets (Jahresabschluß gemäß §
42 GmbHG, §§ 242, 264 HGB)) of the Pledgor to an amount that is insufficient to
maintain its registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:

  11.1.1   The amount of any increase of the Pledgor’s registered share capital
(Stammkapital) implemented after the date of this Agreement that is effected
without the prior written consent of the Collateral Agent shall be deducted from
the registered share capital of the Pledgor;

  11.1.2   any loans provided to the Pledgor by a direct or indirect shareholder
or an affiliate thereof (other than a Subsidiary of the Pledgor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39 (1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;

  11.1.3   any shareholder loans, other loans and contractual obligations and
liabilities incurred by the Pledgor in violation of the provisions of any of the
Loan Documents shall be disregarded and not accounted for as liabilities;

  11.1.4   any assets that are shown in the balance sheet with a book value
that, in the opinion of the Collateral Agent, is significantly lower

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

14



--------------------------------------------------------------------------------



 



      than their market value and that are not necessary for the business of the
Pledgor (nicht betriebsnotwendig) shall be accounted for with their market
value; and     11.1.5   the assets of the Pledgor will be assessed at
liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with paragraph (b) below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.

11.2   The limitations set out in Clause 11.1 only apply:

  11.2.1   If and to the extent that the managing directors of the Pledgor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of the Realization Notice or the commencement of enforcement under this
Agreement the value of the Pledges which cannot be enforced without causing the
net assets of the Pledgor to fall below its registered share capital, or
increase an existing shortage in net assets below its registered share capital
(taking into account the adjustments set out above) and such confirmation is
supported by a current balance sheet and other evidence satisfactory to the
Collateral Agent and neither the Collateral Agent nor any of the Secured Parties
raises any objections against that confirmation within five (5) Business Days
after its receipt; or

  11.2.2   if, within twenty (20) Business Days after an objection under
paragraph 11.2.1 has been raised by the Collateral Agent or a Secured Party, the
Collateral Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the Pledgor by a firm of auditors of international
standing and reputation that is appointed by the Pledgor and reasonably
acceptable to the Collateral Agent, to the extent such report identifies the
amount by which the net assets of the Pledgor are necessary to maintain its
registered share capital as at the date of the Realization Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

15



--------------------------------------------------------------------------------



 



      Pledgor in the preparation of its most recent annual balance sheet. The
Auditor’s Determination shall be binding for all Parties except for manifest
error.

11.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Pledges up to those amounts that are
undisputed between them and the Pledgor or determined in accordance with Clause
11.1 and Clause 11.2. In respect of the exceeding amounts, the Secured Parties
shall be entitled to further pursue their claims (if any) and the Pledgor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of the
Realization Notice or the commencement of enforcement and taking into account
the adjustments set out above). The Secured Parties are entitled to pursue those
parts of the Pledges that are not enforced by operation of Clause 11.1 above at
any subsequent point in time. This Clause 11 shall apply again as of the time
such additional enforcements are made.   11.4   Clause 11.1 shall not apply as
to the amount of Loans borrowed and passed on (whether by way of shareholder
loan or equity contribution) to the Pledgor or any of its Subsidiaries as long
as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid, but excluding, for the
avoidance of doubt, any purchase price payment received by the Pledgor under the
Receivables Purchase Agreement.   11.5   Should it become legally permissible
for managing directors of a German GmbH (Gesellschaft mit beschränkter Haftung,
Limited Liability Company) to enter into guarantees in support of obligations of
their shareholders without limitations, the limitations set forth in Clause 11.1
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Clause
11.1 above, such less stringent limitations shall apply. Otherwise, Clause 11.1
shall remain unaffected by changes in applicable law.   11.6   The limitations
provided for in Clause 11.1 above shall not apply where (i) the Pledgor has a
fully valuable (vollwertig) recourse claim (Gegenleistungs- oder
Rückgewähranspruch) vis-à-vis the relevant shareholder or (ii) a domination
agreement (Beherrschungsvertrag) or a profit and loss pooling agreement
(Ergebnisabführungsvertrag) is or will be in existence with the Pledgor and the
Pledgor has a fully valuable (vollwertig) recourse claim (Ausgleichsanspruch).

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

16



--------------------------------------------------------------------------------



 



12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) (i) that it is the economic owner (wirtschaftlicher
Berechtigter) of its Accounts other than the Trust Accounts and that it did not,
and still does not, act for the account of third parties in connection with the
establishment and the maintenance of such Accounts other than the Trust Accounts
and (ii) that Novelis AG is the economic owner (wirtschaftlicher Berechtigter)
of its Trust Accounts.

13.   INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement, including Section 11.19 thereof, shall govern
and control the exercise of remedies by Collateral Agent.

14.   NOTICES

14.1   Any notice or other communication in connection with this Agreement shall
be in writing and shall be delivered personally, sent by registered mail or sent
by fax (with confirmation copy by registered mail) to the following addresses:

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

17



--------------------------------------------------------------------------------



 



14.1.1   If to the Pledgees and Collateral Agent:

         
 
  Address:   Bank of America, N.A.
 
      1455 Market Street
 
      San Francisco, CA 94103, U.S.A.
 
  Attention:   Account Officer
 
  Fax:   + 1 415-503-5011

14.1.2   If to Pledgor:

         
 
  Address:   Novelis Deutschland GmbH
 
      Hannoversche Straße 1
 
      37075 Göttingen, Germany
 
  Attention:   Geschäftsführung
 
  Fax:   +49 551 304 4902

    or to such other address as the recipient may notify or may have notified to
the other party in writing.   14.2   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.   15.   WAIVER
  15.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.   15.2   Any rights of
the Pledgees pursuant to this Agreement, including the rights under this Clause,
may be waived only in writing.   16.   COUNTERPARTS   16.1   This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopier shall be equally as
effective as delivery of an original

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

18



--------------------------------------------------------------------------------



 



    executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telecopier also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.   17.   GOVERNING LAW AND JURISDICTION   17.1   This
Agreement shall be governed by and construed in accordance with the laws of the
Federal Republic of Germany.   17.2   For any disputes arising out of or in
connection with this Agreement the courts in Frankfurt am Main, Federal Republic
of Germany shall have exclusive jurisdiction. The Pledgees, however, shall also
be entitled to take legal action against the Pledgor before any other court
having jurisdiction over the Pledgor or any of the Pledgor’s assets.   18.  
LIABILITY AND INDEMNIFICATION   18.1   Without extending the Collateral Agent’s
liability as set forth in Section 11.03 of the Term Loan Credit Agreement,
neither of the Pledgees nor the Collateral Agent shall be liable for any loss or
damage suffered by the Pledgor except for such loss or damage which is incurred
as a result of the willful misconduct or gross negligence of a Pledgee or the
Collateral Agent.   18.2   The Pledgor shall indemnify the Pledgees and the
Collateral Agent and any person appointed by either the Pledgees or the
Collateral Agent under this Agreement against any losses, actions, claims,
expenses, demands and liabilities which are incurred by or made against the
Pledgees and/ or the Collateral Agent for any action or omission in the exercise
of the powers contained herein other than to the extent that such losses,
actions, claims, expenses, demands and liabilities are incurred by or made
against the Pledgees and/ or the Collateral Agent as a result of the gross
negligence (grobe Fahrlässigkeit) or willful misconduct (Vorsatz) of the
Pledgees and/ or the Collateral Agent, as the case may be.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

19



--------------------------------------------------------------------------------



 



19. AMENDMENTS
Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

20.   ANNEXES, SCHEDULES   All Schedules to this Agreement shall form an
integral part hereof.   21.   SEVERABILITY   21.1   Should any provision of this
Agreement be or become invalid or unenforceable, or should this Agreement be
accidentally incomplete or become incomplete, this shall not affect the validity
or enforceability of the remaining provisions hereof. In lieu of the invalid or
unenforceable provision or in order to remedy any incompleteness, a provision
shall apply which comes as close as possible to that which the Parties had
intended or would have intended if they had considered the matter. In the event
that any Pledge granted under this Agreement shall be impaired or be or become
invalid or unenforceable this shall not affect the validity or enforceability of
any other Pledge granted under this Agreement.   21.2   To the extent that the
Pledges have not been properly created or, where applicable, their nominal
denominations have not been made in Euro, the Pledgor undertakes that it will
without promptly (unverzüglich) cure any legal defects, make all necessary acts,
and (in the event that these legal defects render this Agreement invalid or
otherwise affect the perfection and enforceability of the security interest
created thereby) re-execute this Agreement.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
List of Bank Accounts
Novelis Deutschland GmbH
Deutsche Bank Accounts

                                      Account       Bank / Account   Bank Sort  
Type of   Account         Holder   Currency   Location   Code (BLZ)   Account  
Number   Contact   Address
Novelis Deutschland
GmbH
  EUR   Deutsche Bank /
Hannover     25070024     Main Operating
account           Achim Keiser
Tel.: +49-511-3652953
Email: achim-keiser@db.com   Deutsche Bank AG,
Filiale Hannover,
Georgsplatz 20,
30159 Hannover,
Germany
 
                                   
Novelis Deutschland
GmbH
  EUR   Deutsche Bank /
Hannover     25070024     Pension payments           Achim Keiser
Tel.: +49-511-3652953
Email: achim-keiser@db.com   Deutsche Bank AG,
Filiale Hannover,
Georgsplatz 20,
30159 Hannover,
Germany
 
                                   
Novelis Deutschland
GmbH
  EUR   Deutsche Bank /
Hannover     25070024     Pension (Expands) Not to be pooled           Achim
Keiser
Tel.: +49-511-3652953
Email: achim-keiser@db.com   Deutsche Bank AG,
Filiale Hannover,
Georgsplatz 20,
30159 Hannover,
Germany

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 2 -



--------------------------------------------------------------------------------



 



Commerzbank Accounts

                              Account       Bank / Account   Bank Sort   Type of
  Account         Holder   Currency   Location   Code (BLZ)   Account   Number  
Contact   Address
Novelis
  EUR, USD, GBP,   Commerzbank /   10040000   Hauptkonto Währung     Frank Bauer
  Commerzbank AG,
Deutschland
  CHF,   Berlin             Tel.: +49-30-26534209
  Potsdamer Str. 125,
GmbH
  CAD                  Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  USD   Commerzbank /   10040000   Metall     Frank Bauer
  Commerzbank AG,
Deutschland
      Berlin             Tel.: +49-30-26534209
  Potsdamer Str. 125,
GmbH
                    Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   10040000   Rentenkonto     Frank Bauer
  Commerzbank AG,
Deutschland
      Berlin             Tel.: +49-30-26534209
  Potsdamer Str. 125,
GmbH
                    Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   10040000   ATZ-Gebühren-     Frank Bauer
  Commerzbank AG, Deutschland       Berlin       belastungen     Tel.:
+49-30-26534209
  Potsdamer Str. 125,
GmbH
                    Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   10040000   Sicherheiten/Rücklagen     Frank Bauer
  Commerzbank AG, Deutschland       Berlin       ATZ     Tel.: +49-30-26534209
  Potsdamer Str. 125,
GmbH
                    Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR/GBP   Commerzbank /   10040000   Festgelder     Frank Bauer
  Commerzbank AG, Deutschland       Berlin             Tel.: +49-30-26534209
  Potsdamer Str. 125,
GmbH
                    Email: frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 3 -



--------------------------------------------------------------------------------



 



                              Account       Bank / Account   Bank Sort   Type of
  Account         Holder   Currency   Location   Code (BLZ)   Account   Number  
Contact   Address
Novelis
  EUR   Commerzbank /   10040000         Frank Bauer
  Commerzbank AG,
Deutschland
      Berlin             Tel.: +49-30-26534209
  Potsdamer Str. 125, GmbH                     Email:
frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   45840026         Frank Bauer
  Commerzbank AG,
Deutschland
      Lüdenscheid             Tel.: +49-30-26534209
  Potsdamer Str. 125, GmbH                     Email:
frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   45841031         Frank Bauer
  Commerzbank AG,
Deutschland
      Plettenberg             Tel.: +49-30-26534209
  Potsdamer Str. 125, GmbH                     Email:
frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   81040000         Frank Bauer
  Commerzbank AG,
Deutschland
      Aschersleben             Tel.: +49-30-26534209
  Potsdamer Str. 125, GmbH                     Email:
frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany
 
                         
Novelis
  EUR   Commerzbank /   76040061   Rentenkonto     Frank Bauer
  Commerzbank AG,
Deutschland
      Nürnberg             Tel.: +49-30-26534209
  Potsdamer Str. 125, GmbH                     Email:
frank-bauer@commerzbank.com   10783 Berlin,
 
                      Germany

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 4 -



--------------------------------------------------------------------------------



 



Exhibit 1 to Schedule 2 — foreign accounts (for intermation only)

                                          Type of   Account         Account
Holder   Currency   Bank / Account Location   Account   Number   Contact  
Address
Novelis Deutschland
GmbH
  EUR   Deutsche Bank / Amsterdam   Sales office       Ellen Vening   Deutsche
Bank AG,
Filiale Amsterdam ,
Herengracht
450-454, Amsterdam
1017 CA Netherlands
 
                           
Novelis Deutschland
GmbH
  EUR   Deutsche Bank / Brussels   Sales office       Joseph Spinks   Deutsche
Bank AG,
Filiale Brüssel,
Avenue Marnixlaan
17, Brussels 1000,
Belgium
 
                           
Novelis Deutschland
GmbH
  EUR   Deutsche Bank / Brussels   operating a/c       Joseph Spinks   Deutsche
Bank AG,
Filiale Brüssel,
Avenue Marnixlaan
17, Brussels 1000,
Belgium
 
                           
Novelis Deutschland
GmbH
  GBP   Deutsche Bank / London   operating a/c       Katherine Lee   Deutsche
Bank AG,
Filiale London,
Winchester House, 1
Great Winchester
Street, London EC2N
2DB, Uk
 
                           
Novelis Deutschland
GmbH
  USD   Deutsche Bank / London   operating a/c       Katherine Lee   Deutsche
Bank AG,
Filiale London,
Winchester House, 1
Great Winchester
Street, London EC2N
2DB, Uk
 
                           
Novelis Deutschland
GmbH
  EUR   Deutsche Bank / Madrid   Sales office       N/A   N/A
 
                           
Novelis Deutschland
GmbH
  EUR   Deutsche Bank / Vienna   Sales office       Andrea Haslinger   Deutsche
Bank AG,
Filiale Wien,
Hohenstaufengasse
4, Vienna 1010, Austria

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 5 -



--------------------------------------------------------------------------------



 



                                          Type of   Account         Account
Holder   Currency   Bank / Account Location   Account   Number   Contact  
Address
Novelis Deutschland
GmbH
  PLN   Deutsche Bank / Warsaw   Sales office     Sebastian Kolodziej   Deutsche
Bank Polska Spólka Akcyjna , Focus, Al. Armii Ludowej 26, Warsaw 00-609, Poland
 
                         
Novelis Deutschland
GmbH
  CHF   Deutsche Bank / Zurich   operating a/c       Ian Moore   Deutsche Bank
AG,
Filiale Zürich,
Uraniastraße 9,
Zurich 8001,
Switzerland
 
                         
Novelis Deutschland
GmbH
  EUR   Sampo Bank / Helsinki   Sales office       Jyrki Saulo   Sampo Bank,
Helsinki
 
                         
Novelis Deutschland
GmbH
  EUR   Commerzbank / Madrid   Kundeneingang       N/A   Commerzbank AG,
Sucursal en Espana,
28046 Madrid, Spain
 
                         
Novelis Deutschland
GmbH
  EUR   Commerzbank / Madrid   Market Center       N/A   Commerzbank AG,
Sucursal en Espana,
28046 Madrid, Spain
 
                         
Novelis Deutschland
GmbH
  GBP   Commerzbank / London   Kundeneingang       Emma Barnes   Commerzbank AG,
60
Gracechurch Street,
London EC3V 0HR,
Great Britain
 
                         
Novelis Deutschland
GmbH
  EUR   Nordea Pamki Suomi Oyi /
Espoo   Market Center       N/A   Nordea Bank Finland
Abp, Asemakuja 2,
02770 Espoo,
Finland
 
                         
Novelis Deutschland
GmbH
  DKK   Den Danske Bank / Ishoj   Market Center       N/A   Danske Bank,
Vestergade 12, 2635
Ishoj, Denmark

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 6 -



--------------------------------------------------------------------------------



 



                                          Type of   Account         Account
Holder   Currency   Bank / Account Location   Account   Number   Contact  
Address
Novelis Deutschland
GmbH
  EUR   Fortis Bank / Brüssel   Market Center       N/A   Fortis Bank,
Warandeberg 3, 1000
Brussels, Belgium
 
                         
Novelis Deutschland
GmbH
  EUR   ABN AMRO Bank NV /
Dordrecht   Market Center       N/A   ABN Amro, Stationsweg 2,
Dordrecht,
Netherlands
 
                         
Novelis Deutschland
GmbH
  EUR   Bank Austria
Creditanstalt / Wien   Market Center     N/A   Bank Austria, 1220 Vienna,
Austria
 
                         
Novelis Deutschland
GmbH
  HUF   Commerzbank / Budapest   Market Center     N/A   Commerzbank Zrt. H-1054
Budapest, Hungary
 
                         
Novelis Deutschland
GmbH
  PLN   BANK HANDLOWY W
WARSZAWIE SA / Sopot   Market Center     N/A   Bank Handlowy, Wały
Piastowskie 1, Gdansk, Polska
 
                         
Novelis Deutschland
GmbH
  EUR   Commerzbank / Brüssel   Konto Market Center       N/A   Commerzbank AG,
Boulevard Louis
Schmidt 29, 1040
Etterbeek, Belgium
 
                         
Novelis Deutschland
GmbH
  EUR   Commerzbank / Amsterdam   Konto Market Center       N/A   Commerzbank
AG,
Strawinskylaan 2501, 1077 ZZ
Amsterdam,
Netherlands

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Trust Accounts
Novelis AG

                                              Bank / Account   Bank Sort   Type
of   Account         Account Holder   Currency   Location   Code (BLZ)   Account
  Number   Contact   Address
Novelis Deutschland
GmbH
  EUR
CAD
CHF
GBP
USD   Commerzbank / Berlin     10040000                 Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany

Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 8 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Deutschland
Hannoversche Straße 1
37075 Göttingen
Germany
 
   
To:
  [Account Bank]
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [ ] (the “Accounts”)

We hereby give you the notice that by a pledge agreement dated on or about
December 17, 2010 (the "Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on each of the above Accounts
(which shall include all sub-accounts, renewals, re-designation, replacements
and extensions thereof). A copy of the Account Pledge Agreement is attached
hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
1455 Market Street, CA 94103, U.S.A., Fax: + 1 415-503-5011, to the attention of
the Account Officer, in its capacity as Collateral Agent with a copy to
ourselves.
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 9 -



--------------------------------------------------------------------------------



 



Yours faithfully,
For and on behalf of
Novelis Deutschland GmbH
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 10 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

      
From:
  [Account Bank]
(the Account Bank)
 
   
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  1455 Market Street
San Francisco, CA 94103, U.S.A.
 
   
 
  Fax:                + 1 415-503-5011
Attention:      Account Officer  
Copy to:
  Novelis Deutschland GmbH
 
   
 
  Hannoversche Straße 1
37075 Göttingen
Germany

Date: (___)
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated
(_) — Bank Account No. (_)
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account nor are we aware
of any third party rights in relation to the Account which rank in priority
before the pledges over the Account granted to the Collateral Agent by the
Pledgor, except for the pledges granted under the Account Pledge Agreement in
connection with the ABL Credit Agreement dated on or about 17 December 2010 We
have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account or invoke
any rights of retention in relation to the Account during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Account or other bank charges or fees payable in the ordinary
course of business or in relation to amounts arising from the return of direct
debits or cheques credited to the above Account.
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 11 -



--------------------------------------------------------------------------------



 



We agree that the pledge in our favor over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account
granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated [•] of which we have been notified by the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[details/address of Account Bank]

(duly authorised signatory of the Account Bank)
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

- 12 -



--------------------------------------------------------------------------------



 



Signatories
Term Loan: Account Pledge Agreement / Novelis Deutschland GmbH

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
NOVELIS AG
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
SECOND RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
 
       
1.   DEFINITIONS AND LANGUAGE
    2  
2.   CREATION OF PLEDGES
    4  
3.   SECURED OBLIGATIONS
    6  
4.   DISPOSALS OVER ACCOUNTS
    6  
5.   REALISATION OF THE PLEDGES
    6  
6.   WAIVER OF PLEDGORS’ DEFENCES AND OF SUBROGATION RIGHTS
    8  
7.   RELEASE OF THE PLEDGES
    9  
8.   DURATION AND INDEPENDENCE
    9  
9.   REPRESENTATIONS AND WARRANTIES
    10  
10.   UNDERTAKINGS OF THE PLEDGOR
    11  
11.   LIMITATION OF ENFORCEMENT
    13  
12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS
    14  
13.   INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT
    14  
14.   NOTICES
    14  
15.   WAIVER
    15  
16.   COUNTERPARTS
    15  
17.   GOVERNING LAW AND JURISDICTION
    16  
18.   LIABILITY AND INDEMNIFICATION
    16  
19.   AMENDMENTS
    17  
20.   ANNEXES, SCHEDULES
    17  
21.   SEVERABILITY
    17  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 PART I List of German Accounts
    - 2 -  
SCHEDULE 2 PART II List of Trust Accounts
    - 5 -  
SCHEDULE 3 Notice of Pledge
    - 6 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis AG, a stock corporation organized under the laws of Switzerland,
having its business address at Sternenfeldstrasse 19, 8700 Küsnacht, Zurich,
Switzerland (the “Pledgor”);   (2)   Bank of America, N.A., a national banking
organization organized under the laws of the United States of America, having
its business address at 1455 Market Street, San Francisco, CA 94103, U.S.A. (in
its capacity as collateral agent under the Term Loan Credit Agreement (as
defined below), the “Collateral Agent”),   (3)   the institutions listed in
Schedule 1 (List of Lenders and other Secured Parties) hereto in their capacity
as lenders or other secured parties under or in connection with the Term Loan
Credit Agreement (as defined below) (together with the Collateral Agent, the
“Original Pledgees ”); and   (4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors and the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent, the Lenders thereunder have
agreed to extend to the Borrower credit in the form of initial term loans (the
“Initial Term Loans”), and, if so requested by the Borrower by written notice to
the Administrative Agent and provided the approached existing lender elects to
provide the respective commitment, in the form of incremental term loans
effected by joinder agreements to the Term Loan Credit Agreement (the
“Incremental Term Loans”), and certain refinancing indebtedness in respect of
all or any portion of the Term Loans then outstanding (the “Other Term Loans”,
and, together with the Initial Term Loans and the Incremental Term Loans
referred to as the “Term Loans”).   (B)   It is one of the conditions for
granting the Term Loans that the Pledgor enters into this Agreement.

1



--------------------------------------------------------------------------------



 



(C)   In connection with an ABL revolving loan agreement dated on or about the
date hereof, (the “ABL Credit Agreement”), the Pledgor has agreed to grant a
first ranking pledge over its Accounts (as defined below) as security for the
obligations arising under or in connection with the ABL Credit Agreement.   (D)
  The Pledgor has agreed to grant a second ranking pledge over its respective
German accounts as security for the Pledgees’ respective claims against the Loan
Parties under or in connection with the Term Loan Credit Agreement.   (E)  
Pursuant to a trust agreement between the Pledgor and Novelis Deutschland GmbH
(the “Account Trustee”), the Pledgor is the beneficiary of some or all of the
German accounts of the Account Trustee (the “Trust Agreement”).   (F)   The
Pledgor and other members of the group have entered or will enter into certain
cash pooling arrangements (the “Cash Pooling Arrangements”), including the DB
Cash Pooling Arrangements and the Commerzbank Cash Pooling Agreement (each term
as defined in the Term Loan Credit Agreement). In connection with the change of
the cash management system of the Novelis group the Pledgor intends to, inter
alia, open new accounts with Deutsche Bank AG (“Deutsche Bank Accounts”).

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“Abstract Acknowledgment of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the Term
Loan Credit Agreement.
“Account Banks” shall mean the credit institutions administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean the German Accounts and the Trust Accounts.
“German Accounts” shall mean all bank accounts (including without limitation
giro accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the

2



--------------------------------------------------------------------------------



 



Federal Republic of Germany including any sub-account, renewal, redesignation or
replacement thereof (including but not limited to the accounts specified in
Schedule 2 Part I (List of German Accounts) and “German Account” means any one
of them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way of becoming a lender, issuing
bank or agent, in each case, under the Term Loan Credit Agreement or any other
Loan Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee. 1
“Lenders” has the meaning given in the Term Loan Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean
(I) (a) obligations of the Borrower and the other Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing (and interest
that would have accrued but for such proceeding) during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under the Term Loan Credit Agreement and the other
Loan Documents, and (b) the due and punctual payment of all obligations of the
Borrower and the other Loan Parties under each Hedging Agreement entered into
with any Secured Hedge Provider under the Term Loan Credit Agreement; and
(II) the Abstract Acknowledgement of Indebtedness.
 

1   Question/comment from Skadden Chicago: Does this cover the obligees of bank
product obligations (or do we need an appointment letter)? Skadden Frankfurt to
discuss with Skadden Chicago; there seem to be no “Bank Product Obligations”
under the Term Loan.

3



--------------------------------------------------------------------------------



 



“Trust Accounts” are the accounts of Novelis Deutschland GmbH that are subject
to the Trust Agreement and which are also listed in Schedule 2 Part II (List of
Trust Accounts).
“Trust Account Bank” shall mean, with regard to each Trust Account, the bank
specified as trust account bank in Schedule 2 Part II (List of Trust Accounts).

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the Term Loan Credit Agreement.   1.4   Unless otherwise
indicated, the definition of a term in the singular shall include the definition
of such term in the plural and vice versa.   1.5   This Agreement is made in the
English language. For the avoidance of doubt, the English language version of
this Agreement shall prevail over any translation of this Agreement. However,
where a German translation of a word or phrase appears in the text of this
Agreement, the German translation of such word or phrase shall prevail.   1.6  
Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule” shall,
subject to any contrary indication, be construed as a reference to a clause, a
sub-clause or a schedule hereof.   2.   CREATION OF PLEDGES   2.1   The Pledgor
hereby pledges to each of the Pledgees:   2.1.1   any present and future credit
balances, including interest, standing from time to time to the credit of,   (A)
  its Accounts;   (B)   any present and future replacement accounts,
sub-accounts, re-designated accounts and renumbered accounts which are opened or
will be opened in the future in replacement of, or in connection with, its
Accounts (including, for the

4



--------------------------------------------------------------------------------



 



        avoidance of doubt, the Deutsche Bank Accounts to be opened after the
date hereof); and

2.1.2   all other present and future rights to receive payments in connection
with its Accounts, including claims for damages or unjust enrichment.   2.2  
Each of the Original Pledgees hereby accepts the Pledges for itself.   2.3   The
Collateral Agent accepts, as representative without power of attorney (Vertreter
ohne Vertretungsmacht) the respective Pledges for and on behalf of each Future
Pledgee. Each Future Pledgee will ratify and confirm the declarations and acts
so made by the Collateral Agent on its behalf by accepting the transfer or
assignment (including by way of novation or assumption (Vertragsübernahme)) of
the Secured Obligations (or part of them) from a Pledgee or by becoming party to
any Loan Document. Upon such ratification (Genehmigung) such Future Pledgee
becomes a party to this Agreement, it being understood that any future or
conditional claim (zukünftiger oder bedingter Anspruch) of such Future Pledgee
arising under the Term Loan Credit Agreement or any other Loan Document shall be
secured by the Pledges constituted hereunder.   2.4   All parties hereby confirm
that the validity of the Pledges granted hereunder shall not be affected by the
Collateral Agent acting as representative without power of attorney for each
Future Pledgee.   2.5   The validity and effect of each of the Pledges shall be
independent of the validity and the effect of the other Pledges created
hereunder. The Pledges to each of the Pledgees shall be separate and individual
pledges ranking pari passu with the other Pledges created hereunder.   2.6   The
Pledges created hereunder shall be subordinated to any pledges created over the
Accounts in connection with the ABL Credit Agreement, but shall rank ahead of
any other security interest or third party right currently in existence or
created in the future over any of the Accounts, including the Account Banks’
pledges.   2.7   Each of the Pledges is in addition, and without prejudice, to
any other security the Pledgees may now or hereafter hold in respect of the
Secured Obligations.

5



--------------------------------------------------------------------------------



 



2.8   For the avoidance of doubt, the parties agree that nothing in this
Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee.   3.   SECURED OBLIGATIONS

The security created hereunder secures the payment of all Secured Obligations.
The Pledgor hereby expressly agrees that the provisions of Section 1210 para. 1
sentence 2 of the German Civil Code shall not apply to this Agreement.

4.   DISPOSALS OVER ACCOUNTS   4.1   In relation to the Account Banks, the
Pledgor shall be authorized to dispose over (verfügen) its respective Accounts
in the ordinary course of business. This authorization shall, in particular,
include the right to withdraw and transfer funds from its respective Accounts.
The Accounts may only be closed to the extent and under the conditions permitted
under the Term Loan Credit Agreement (including, for the avoidance of doubt, as
permitted in connection with any changes to the Cash Pooling Arrangements). The
Pledgees, acting through the Collateral Agent, shall be entitled to revoke the
authorization granted under this Clause 4 at any time after any of the events
described in Clauses 5.1 or 5.4 has occurred.   4.2   Upon the occurrence of an
Event of Default which is continuing, unremedied and unwaived, the Collateral
Agent, on behalf of the Pledgees, shall irrevocably and at any and all times be
entitled to (i) notify each Account Bank of the forthcoming enforcement of the
Pledges and (ii) instruct each and every Account Bank that as of receipt of such
notice it shall no longer allow any dispositions by the Pledgor over any amounts
standing to the credit on the respective Account. The Collateral Agent shall
notify the Pledgor accordingly.   5.   REALISATION OF THE PLEDGES   5.1   The
Pledges shall become enforceable if an Event of Default is continuing,
unremedied and unwaived, the requirements set forth in Section 1273 para. 2,
1204 et seq. of the German Civil Code with regard to the enforcement of any of
the Pledges are met (Pfandreife) and the Collateral Agent, acting on behalf of

6



--------------------------------------------------------------------------------



 



    the Pledgees, gives notice to the Pledgor that the Pledges in question are
enforceable. After the Pledges have become enforceable, the Collateral Agent may
in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.

5.2   The realization of the Pledges (or any part thereof) shall not require a
prior court ruling or any other enforceable title (vollstreckbarer Titel).
Section 1277 of the German Civil Code (Bürgerliches Gesetzbuch) is thus
excluded.   5.3   The Collateral Agent, acting on behalf of the Pledgees, shall
be entitled to realize the Pledges — either in whole or in part — in any legally
permissible manner.   5.4   The Collateral Agent shall give the Pledgor at least
10 (ten) Business Days prior written notice of the intention to realize any of
the Pledges (the “Realization Notice”). Such Realization Notice is not necessary
if the observance of the notice period will have a materially adversely affect
the security interests of the Pledgees. Such Realization Notice shall in
particular not be required, if:   5.4.1   the Pledgor ceases to make payments to
third parties generally within the meaning of Section 190 para. 1 no. 2 of the
Swiss Debt Collection and Bankruptcy Act);   5.4.2   the Pledgor becomes
over-indebted within the meaning of Section 725 para 2 of the Swiss Code of
Obligations;   5.4.3   the Pledgor files an application for the institution of
insolvency proceedings or similar proceedings over its assets;   5.4.4   any
third party files an application for the institution of insolvency proceedings
or similar proceedings over the assets of the Pledgor, provided such application
is not unfounded; or   5.4.5   a preliminary insolvency administrator or an
insolvency administrator or any similar kind of receiver, liquidator or
administrator has been appointed over the assets of the Pledgor.

7



--------------------------------------------------------------------------------



 



5.5   If the Collateral Agent, acting on behalf of the Pledgees, decides not to
enforce the Pledges over all of the Accounts, it shall be entitled to determine,
in its sole discretion, which of the Accounts shall be realized.   5.6   The
Collateral Agent, acting on behalf of the Pledgees, may take all measures and
enter into all agreements with the Account Banks or any third-party creditor
which it considers necessary or expedient in connection with the realization of
the balances on the Accounts, taking into account the legitimate interests of
the Pledgor. In particular, the Collateral Agent may, on behalf of the Pledgor,
declare the termination of time deposits or similar contractual arrangements
made in respect of the Accounts.   5.7   For the purpose of realizing the
balances on the Accounts, the Pledgor shall, upon the Collateral Agent’s
request, acting on behalf of the Pledgees, promptly (unverzüglich) furnish the
Collateral Agent with all documents of title and other relevant documents held
by the Pledgor, and shall, at its own expense, forthwith render all assistance
which is necessary or expedient in respect of the realization of the balances on
the Accounts.   5.8   Following the realization of all or part of the Pledges,
the net proceeds (net proceeds shall mean proceeds less any taxes and costs)
shall be used to satisfy the Secured Obligations.   6.   WAIVER OF PLEDGORS’
DEFENCES AND OF SUBROGATION RIGHTS   6.1   The Pledgor hereby waives all
defenses against enforcement that may be raised on the basis of potential
avoidance (Anfechtbarkeit) and set-off pursuant to Sections 1211, 770 of the
German Civil Code. This waiver shall not apply to a set-off with counterclaims
that are (i) uncontested (unbestritten) or (ii) based on a binding non-
appealable court decision (rechtskräftig festgestellt).   6.2   If the Pledges
are enforced, or if the Pledgor has discharged any of the Secured Obligations
(or any part of them), Section 1225 of the German Civil Code (legal subrogation
of claims to a pledgor — Forderungsübergang auf den Verpfänder) shall not apply,
and no rights of the Pledgees shall pass to the Pledgor by subrogation or
otherwise. Further, the Pledgor shall not at any time before, on or after an
enforcement of the Pledges and as a result of the Pledgor entering into this
Agreement, be entitled to demand indemnification or

8



--------------------------------------------------------------------------------



 



    compensation from any Borrower, any Guarantor or any of its affiliates or to
assign any of these claims.

7.   RELEASE OF THE PLEDGES   7.1   Upon full and final satisfaction of all
Secured Obligations, the Collateral Agent, acting on behalf of the Pledgees,
shall at the cost and expense of the Pledgor confirm to the Pledgor in writing
the release of the Pledges, do everything necessary to effect that release, and
surrender the surplus proceeds, if any, resulting from any realization of the
Pledges to the Pledgor. This shall not apply to the extent that the Pledgees
have to surrender the Accounts or such proceeds to a third party who is entitled
to the Accounts or to such proceeds. For the avoidance of doubt, the Parties are
aware that, upon the complete and final satisfaction of all Secured Obligations,
the Pledges will expire and cease to exist due to their accessory nature
(Akzessorietät) by operation of German law. If the Collateral Agent is
authorized to release in whole or in part any pledges under the Term Loan Credit
Agreement, the Collateral Agent is authorized to release such Pledges under this
Agreement.   7.2   At any time when the total value of the aggregate security
granted by the Pledgor to secure the Secured Obligations (the “Security”) which
can be expected to be realised in the event of an enforcement of the Security
(realisierbarer Wert) exceeds 110% of the Secured Obligations (the “Limit”) not
only temporarily, the Pledgees shall on demand of the Pledgor release such part
of the Security (Sicherheitenfreigabe) as the Pledgees may in their reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.   8.   DURATION AND INDEPENDENCE   8.1   Without prejudice to Clause 8.2,
in no event shall the Pledges expire before and unless all Secured Obligations
have been fully and finally discharged and there is no amount outstanding under
the Secured Obligations, whether for principal, interest, fees, discounts or
other costs, expenses, charges or otherwise.   8.2   The Pledges shall provide a
continuing security and, to the largest extent possible under applicable law, no
change or amendment whatsoever in and to the Secured Obligations and to any
document relating to the Secured

9



--------------------------------------------------------------------------------



 



    Obligations shall affect the validity of this Agreement nor shall it limit
the obligations which are imposed on the Pledgor hereunder.

8.3   This Agreement is in addition to, and independent of, any other security
or guarantee the Pledgees may now or hereafter hold in respect of the Secured
Obligations. None of such security or guarantee shall prejudice, or shall be
prejudiced by, the Pledges in any way.   9.   REPRESENTATIONS AND WARRANTIES  
The Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:   9.1   it is the unrestricted legal and economic owner of its
respective German Accounts and is the unrestricted beneficial owner of the Trust
Accounts;   9.2   it does not own any accounts in the Federal Republic of
Germany other than its respective German Accounts and is not the beneficial
owner of any other accounts in the Federal Republic of Germany other than its
respective Trust Accounts;   9.3   the information provided in this Agreement
relating to its respective Accounts is accurate and complete in all material
respects;   9.4   its respective Accounts are free from any liens, rights of
retention (Zurückbehaltungsrechte), other encumbrances and other third party
rights (except the rights of Novelis Deutschland GmbH as owner of the Trust
Accounts, except for security for the ABL Credit Agreements and except to the
extent permitted as a Permitted Lien (as defined in the Term Loan Credit
Agreement);   9.5   the Pledges granted to Pledgees will (upon effectiveness of
this Agreement but subject to receipt of the executed schedule confirmation by
the Account Banks) will be subordinated only to the pledges over the Accounts
created in connection with the ABL Credit Agreement but will rank ahead of any
other current or future third party security interest over the Accounts (except
for pledges over accounts to customers or other third parties in a manner
permitted by Section 6.02 of the Term Loan Credit Agreement);

10



--------------------------------------------------------------------------------



 



9.6   the Pledges constituted hereunder are valid and enforceable without
enforceable judgment or other instrument (vollstreckbarer Titel) subject to any
qualification in the legal opinion to be issued by the law firm of Noerr LLP in
relation hereto; and   9.7   it has not ceased payments within the meaning of
Section 190 para. 1 no. 2 of the Swiss Debt Collection and Bankruptcy Act, nor
is it over-indebted within the meaning of Section 725 para. no. 2 of the Swiss
Code of obligations or in terms of the Swiss generally accepted accounting
principles (Grundsätze ordnungsmäßiger Buchführung, nor it is unable, or has
admitted inability, to pay its debts as they fall due and is not deemed to, or
declared to be, unable to pay its debts.   10.   UNDERTAKINGS OF THE PLEDGOR  
The Pledgor undertakes:   10.1   to notify promptly (unverzüglich),
substantially in the form set out in Schedule 3 (Notice of Pledge), its Account
Banks of the creation of the Pledges over the Accounts, and to obtain from each
such Account Bank a confirmation of the receipt of the notice vis-à-vis the
Collateral Agent;   10.2   to ensure that its Account Banks release the Accounts
from any charges (pledges, rights of retention, rights of set-off, etc.),
including charges created pursuant to the respective Account Bank’s standard
terms and conditions (Allgemeine Geschäftsbedingungen), or subordinate such
rights, by the relevant Account Bank signing a confirmation substantially in the
form set out in Schedule 4 (Form of Acknowledgement). It is understood among the
Parties that a failure by an Account Bank to submit such confirmation to the
Collateral Agent does not affect the validity or enforceability of the Pledges;
  10.3   upon the occurrence of an Event of Default which is continuing, the
Pledgor shall upon the request of the Collateral Agent, acting on behalf of the
Pledgees, to deliver to the Collateral Agent information on the current status
of the Accounts;   10.4   to provide (and to instruct the Account Banks to
provide) the Collateral Agent, on behalf of the Pledgees, with all information,
evidence and documentation which the Collateral Agent, acting on behalf of the
Pledgees, may reasonably

11



--------------------------------------------------------------------------------



 



    request in connection with the administration and realization of the
Accounts. After any of the events described in Clauses 5.1 or 5.4 has occurred,
(i) the Collateral Agent, acting on behalf of the Pledgees, is hereby authorized
to obtain all information and documents (including bank account extracts and
other information on the current status of the Accounts) directly from the
Account Banks in its own name and at the Pledgor’s costs, and (ii) the Pledgees
and their designees are permitted to inspect, audit and make copies of, and
extracts from, all records and all other papers in the possession of the Pledgor
which pertain to the Accounts;

10.5   at the request of the Collateral Agent, acting on behalf of the Pledgees,
to promptly (unverzüglich) grant to the Collateral Agent, on behalf of the
Pledgees, pledges (substantially in the form of this Agreement) over any new
accounts governed by German law. Notwithstanding the foregoing, accounts pledged
to customers or other third parties in a manner permitted by Section 6.02 of the
Term Loan Credit Agreement need not be pledged hereunder;   10.6   not to close
or to terminate the Accounts except as permitted under, and under the conditions
provided in the Term Loan Credit Agreement (including, for the avoidance of
doubt, as permitted in connection with any changes to the Cash Pooling
Arrangements);   10.7   not to transfer any of the Accounts to another bank or
relocate any of the Accounts to another branch of the relevant Account Bank
unless such transfer does not affect the Pledges and except as permitted under,
and under the conditions provided in the Term Loan Credit Agreement (including,
for the avoidance of doubt, as permitted in connection with any changes to the
Cash Pooling Arrangements);   10.8   to obtain the Collateral Agent’s written
consent, unless otherwise provided in the Term Loan Credit Agreement (including,
for the avoidance of doubt, as provided in connection with any changes to the
Cash Pooling Arrangements), prior to the establishment of a new account,
including any sub-account, re-designated account or re-numbered account pursuant
to Clause 2.1.1(B) above. Upon the Pledgees’ request, the Pledgor shall give all
declarations and render all reasonable assistance which is necessary in order to
perfect the Pledgees’ pledge over the so established account;

12



--------------------------------------------------------------------------------



 



10.9   not to create or permit to subsist any encumbrance, except for any
Permitted Lien, over any of the Accounts, or knowingly do or permit to be done,
anything which is likely to be expected to jeopardize or otherwise prejudice the
existence, validity or ranking of the Pledges;   10.10   to inform the
Collateral Agent, on behalf of the Pledgees, promptly (unverzüglich) upon
gaining knowledge of any attachments (Pfändungen) of third parties that relate
to the Accounts or any other third-party measures, except for the creation of a
Permitted Lien, which impair or jeopardize the Pledges. In the event of any such
attachment, the Pledgor shall provide the Collateral Agent with a copy of the
attachment and/or transfer order (Pfändungs- und/oder Überweisungsbeschluss) and
any other documents which the Collateral Agent, on behalf of the Pledgees,
requests that are necessary or expedient for a defense against such attachment.
In addition, the Pledgor shall inform the third party promptly (unverzüglich) in
writing of the Pledges and render, at its own expense, to the Collateral Agent,
acting on behalf of the Pledgees, all assistance required or expedient to
protect its Pledges; and   10.11   The Pledgor shall, at its own expense,
execute and do all such assurances, acts and things as the Collateral Agent,
acting on behalf of the Pledgees, may reasonably require

  10.11.1.1   for perfecting or protecting the security under this Agreement;
and     10.11.1.2   in the case of the enforcement of security, to facilitate
the realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.

11.   LIMITATION OF ENFORCEMENT

If and to the extent (i) the obligations of the Pledgor under this Agreement are
for the exclusive benefit of the Affiliates of the Pledgor (except for the
(direct or indirect) Subsidiaries of the Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 7.12 (Swiss Guarantors) of the Term Loan Credit
Agreement shall apply to any enforcement of the Pledges and to the proceeds of
such enforcement.

13



--------------------------------------------------------------------------------



 



12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) that (i) it is the economic owner (wirtschaftlicher
Berechtigter) of its German Accounts and that it did not, and still does not,
act for the account of third parties in connection with the establishment and
the maintenance of the German Accounts, and that (ii) it is the economic owner
(wirtschaftlicher Berechtigter) of the Trust Accounts owned by Novelis
Deutschland GmbH.
13. INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the "Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement, including Section 11.19 thereof, shall govern
and control the exercise of remedies by Collateral Agent.

14.   NOTICES   14.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by fax (with confirmation copy by registered mail) to
the following addresses:

14



--------------------------------------------------------------------------------



 



14.1.1   If to the Pledgees and Collateral Agent:

         
Address:
  Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103, U.S.A.  
Attention:
Fax:
  Account Officer
+ 1 415-503-5011

14.1.2   If to Pledgor:

         
Address:

Attention:
Fax:
  Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Zurich, Switzerland
Management
+41 44 386 2151

  or to such other address as the recipient may notify or may have notified to
the other party in writing.   14.2   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.   15.   WAIVER
  15.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.   15.2   Any rights of
the Pledgees pursuant to this Agreement, including the rights under this Clause,
may be waived only in writing.   16.   COUNTERPARTS   16.1   This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which shall be deemed to be an original, but all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of this Agreement by telecopier shall be equally as
effective as delivery of an original executed

15



--------------------------------------------------------------------------------



 



    counterpart of this Agreement. Any party delivering an executed counterpart
of this Agreement by telecopier also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

17.   GOVERNING LAW AND JURISDICTION   17.1   This Agreement shall be governed
by and construed in accordance with the laws of the Federal Republic of Germany.
  17.2   For any disputes arising out of or in connection with this Agreement
the courts in Frankfurt am Main, Federal Republic of Germany shall have
exclusive jurisdiction. The Pledgees, however, shall also be entitled to take
legal action against the Pledgor before any other court having jurisdiction over
the Pledgor or any of the Pledgor’s assets.   18.   LIABILITY AND
INDEMNIFICATION   18.1   Without extending the Collateral Agent’s liability as
set forth in Section 11.03 of the Term Loan Credit Agreement, neither of the
Pledgees nor the Collateral Agent shall be liable for any loss or damage
suffered by the Pledgor except for such loss or damage which is incurred as a
result of the willful misconduct or gross negligence of a Pledgee or the
Collateral Agent.   18.2   The Pledgor shall indemnify the Pledgees and the
Collateral Agent and any person appointed by either the Pledgees or the
Collateral Agent under this Agreement against any losses, actions, claims,
expenses, demands and liabilities which are incurred by or made against the
Pledgees and/ or the Collateral Agent for any action or omission in the exercise
of the powers contained herein other than to the extent that such losses,
actions, claims, expenses, demands and liabilities are incurred by or made
against the Pledgees and/ or the Collateral Agent as a result of the gross
negligence (grobe Fahrlässigkeit) or willful misconduct (Vorsatz) of the
Pledgees and/ or the Collateral Agent, as the case may be.

16



--------------------------------------------------------------------------------



 



19.   AMENDMENTS       Any amendment to, or modification of, this Agreement,
including this Clause, shall be effective only if made in writing, unless
mandatory law provides for more stringent formal requirements.   20.   ANNEXES,
SCHEDULES   All Schedules to this Agreement shall form an integral part hereof.
  21.   SEVERABILITY   21.1   Should any provision of this Agreement be or
become invalid or unenforceable, or should this Agreement be accidentally
incomplete or become incomplete, this shall not affect the validity or
enforceability of the remaining provisions hereof. In lieu of the invalid or
unenforceable provision or in order to remedy any incompleteness, a provision
shall apply which comes as close as possible to that which the Parties had
intended or would have intended if they had considered the matter. In the event
that any Pledge granted under this Agreement shall be impaired or be or become
invalid or unenforceable this shall not affect the validity or enforceability of
any other Pledge granted under this Agreement.   21.2   To the extent that the
Pledges have not been properly created or, where applicable, their nominal
denominations have not been made in Euro, the Pledgor undertakes that it will
without promptly (unverzüglich) cure any legal defects, make all necessary acts,
and (in the event that these legal defects render this Agreement invalid or
otherwise affect the perfection and enforceability of the security interest
created thereby) re-execute this Agreement.

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

PAGE |- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART I
List of German Accounts
Novelis AG
Deutsche Bank Accounts

                                      Bank / Account                     Account
Holder   Currency   Location   Bank Sort Code (BLZ)   Type of Account   Account
Number   Contact   Address Novelis AG   EUR   Deutsche Bank /
Hannover   25070024   cashpool header       Achim Keiser
Tel.: +49-511-3652953
Email:
achim.keiser@db.com   Deutsche Bank AG,
Filiale Hannover,
Georgsplatz 20,
30159 Hannover,
Germany

PAGE |- 2 -



--------------------------------------------------------------------------------



 



Commerzbank Accounts

                                      Bank / Account                     Account
Holder   Currency   Location   Bank Sort Code (BLZ)   Type of Account   Account
Number   Contact   Address Novelis AG   DKK   Commerzbank Berlin   10040000  
Master Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   EUR   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   NOK   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   SEK   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   GBP   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   USD   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany

PAGE |- 3 -



--------------------------------------------------------------------------------



 



                                      Bank / Account                     Account
Holder   Currency   Location   Bank Sort Code (BLZ)   Type of Account   Account
Number   Contact   Address Novelis AG   CHF   Commerzbank Berlin   10040000  
Master Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   AUD   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   CAD   Commerzbank Berlin   10040000   Master Account      
Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   CHF   Commerzbank Berlin   10040000   Receivables Account  
    Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   EUR   Commerzbank Berlin   10040000   Receivables Account  
    Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   GBP   Commerzbank Berlin   10040000   Receivables Account  
    Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany Novelis AG   USD   Commerzbank Berlin   10040000   Receivables Account  
    Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany

PAGE |- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Trust Accounts
Novelis AG

                                  Bank / Account                 Account Holder
  Currency   Location   Bank Sort Code (BLZ)   Account Number   Contact  
Address Novelis Germany GmbH   EUR
CAD
CHF
GBP
USD   Commerzbank Berlin   10040000       Frank Bauer
Tel.: +49-30-26534209
Email:
0 frank-bauer@commerzbank.com   Commerzbank AG,
Potsdamer Str. 125,
10783 Berlin,
Germany

PAGE |- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Zurich, Switzerland
 
   
To:
  [Account Bank]
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [ ] (the “Accounts”)

We hereby give you the notice that by a pledge agreement dated [•], 2010 (the
“Account Pledge Agreement”) we have pledged in favor of Bank of America, N.A.
(the “Collateral Agent”) and the other pledgees set out in the Account Pledge
Agreement (together with the Collateral Agent, the “Secured Parties”) all
present and future credit balances, including all interest payable, from time to
time standing to the credit on each of the above Accounts (which shall include
all sub-accounts, renewals, re-designation, replacements and extensions
thereof). A copy of the Account Pledge Agreement is attached hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
1455 Market Street, San Francisco, CA 94103, U.S.A., Fax: + 1 415-503-5011, to
the attention of the Account Officer, in its capacity as Collateral Agent with a
copy to ourselves.

PAGE |- 6 -



--------------------------------------------------------------------------------



 



Yours faithfully,
For and on behalf of
Novelis AG

PAGE |- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

     
From:
  [Account Bank]
(the Account Bank)  
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  1455 Market Street
San Francisco, CA 94103, U.S.A
Fax: + 1 415-503-5011
Attention: Account Officer
 
   
Copy to:
  Novelis AG
Sternenfeldstrasse 19, 8700 Küsnacht, Zurich, Switzerland
Switzerland

Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated (...) — Bank Account No. (...)
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account nor are we aware
of any third party rights in relation to the Account which rank in priority
before the pledges over the Account granted to the Collateral Agent by the
Pledgor, except for the pledges granted under the Account Pledge Agreement in
connection with the ABL Credit Agreement dated on or about 17 December 2010 We
have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account or invoke
any rights of retention in relation to the Account during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Account or other bank charges or fees payable in the ordinary
course of business or in relation to amounts arising from the return of direct
debits or cheques credited to the above Account.
We agree that the pledge in our favor over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account
granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated [•] of which we have been notified by the Pledgor.

PAGE |- 8 -



--------------------------------------------------------------------------------



 



We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[details/address of Account Bank]
 
(duly authorised signatory of the Account Bank)

PAGE |- 9 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 



EXECUTION COPY
NOVELIS SWITZERLAND SA
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
 
SECOND RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 
Term Loan: Account Pledge by Novelis Switzerland SA

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE  
1. DEFINITIONS AND LANGUAGE
    2  
2. CREATION OF PLEDGES
    4  
3. SECURED OBLIGATIONS
    5  
4. DISPOSALS OVER ACCOUNT
    5  
5. REALISATION OF THE PLEDGES
    6  
6. WAIVER OF PLEDGORS’ DEFENCES AND OF SUBROGATION RIGHTS
    8  
7. RELEASE OF THE PLEDGES
    8  
8. DURATION AND INDEPENDENCE
    9  
9. REPRESENTATIONS AND WARRANTIES
    9  
10. UNDERTAKINGS OF THE PLEDGOR
    10  
11. LIMITATION OF ENFORCEMENT
    13  
12. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    13  
13. INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT
    13  
14. NOTICES
    14  
15. WAIVER
    15  
16. COUNTERPARTS
    15  
17. GOVERNING LAW AND JURISDICTION
    15  
18. LIABILITY AND INDEMNIFICATION
    15  
19. AMENDMENTS
    16  
20. ANNEXES, SCHEDULES
    16  
21. SEVERABILITY
    16  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 List of Bank Accounts
    - 2 -  
SCHEDULE 3 Notice of Pledge
    - 3 -  
SCHEDULE 4 Form of Acknowledgement
    - 5 -  

Term Loan: Account Pledge by Novelis Switzerland SA

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Switzerland SA, a stock corporation organized under the laws of
Switzerland, having its business address at Route des Laminoirs, 3960 Sierre,
Switzerland (the “Pledgor”);   (2)   Bank of America, N.A., a national banking
organization organized under the laws of the United States of America, having
its business address at 1455 Market Street, San Francisco, CA 94103, U.S.A. in
its capacity as collateral agent under the Term Loan Credit Agreement (as
defined below) (the “Collateral Agent”),   (3)   the institutions listed in
Schedule 1 (List of Lenders and other Secured Parties) hereto in their capacity
as lenders or other secured parties under or in connection with the Term Loan
Credit Agreement (as defined below) (together with the Collateral Agent, the
“Original Pledgees ”); and   (4)   the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors and the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent and as Collateral Agent, the Lenders thereunder
have agreed to extend to the Borrower credit in the form of initial term loans
(the “Initial Term Loans”), and, if so requested by the Borrower by written
notice to the Administrative Agent and provided the approached existing lender
elects to provide the respective commitment, in the form of incremental term
loans effected by joinder agreements to the Term Loan Credit Agreement (the
“Incremental Term Loans”), and certain refinancing indebtedness in respect of
all or any portion of the Term Loans then ourstanding (the “Other Term Loans”,
and, together with the Initial Term Loans and the Incremental Term Loans
referred to as the “Term Loans”).   (B)   It is one of the conditions for
granting the Term Loans that the Pledgor enters into this Agreement.

Term Loan: Account Pledge by Novelis Switzerland SA

1



--------------------------------------------------------------------------------



 



(C)   In connection with an ABL revolving loan agreement dated dated on or about
the date hereof (the “ABL Credit Agreement”), the Pledgor has agreed to grant a
first ranking pledge over its Accounts (as defined below) as security for the
obligations arising under or in connection with the ABL Credit Agreement.   (D)
  The Pledgor has agreed to grant a second ranking pledge over its Accounts as
security for the Pledgees’ respective claims against the Loan Parties under or
in connection with the Term Loan Credit Agreement.   (E)   The Pledgor and other
members of the group have entered or will enter into certain cash pooling
arrangements (the “Cash Pooling Arrangements”), including the DB Cash Pooling
Arrangements and the Commerzbank Cash Pooling Agreement (each term as defined in
the Term Loan Credit Agreement). In connection with the change of the cash
management system of the Novelis group the Pledgor intends to, inter alia, open
new accounts with Deutsche Bank AG (“Deutsche Bank Accounts”).

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE   1.1   In this Agreement:

“Abstract Acknowledgement of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the Credit
Agreement.
“Account Banks” shall mean the credit institutions administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which the Pledgor
holds at present or may at any time hereafter open with any credit institution
in the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 (List of Bank Accounts)) and “Account” means any one of
them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations
Term Loan: Account Pledge by Novelis Switzerland SA

2



--------------------------------------------------------------------------------



 



from any of the Original Pledgees or Future Pledgee to such future pledgee
and/or (ii) becomes a creditor of a Loan Party, as a successor of a Pledgee, a
Future Pledgee or otherwise or by way of becoming a lender, issuing bank or
agent, in each case, under the Term Loan Credit Agreement or any other Loan
Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee.
“Lenders” has the meaning given in the Term Loan Credit Agreement.
“Pledgees” means the Original Pledgees and the Future Pledgees, and “Pledgee”
means any of them.
“Pledges” means the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean
(I) (a) obligations of the Borrower and the other Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing (and interest
that would have accrued but for such proceeding) during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under the Term Loan Credit Agreement and the other
Loan Documents, (b) the due and punctual payment of all obligations of the
Borrower and the other Loan Parties under each Hedging Agreement entered into
with any Secured Hedge Provider under the Term Loan Credit Agreement; and

(II)   the Abstract Acknowledgement of Indebtedness.   1.2   In this Agreement,
references to a person include its successors and assigns, and references to a
document are references to that document as amended, restated, novated and/or
supplemented from time to time.   1.3   Capitalized terms not otherwise defined
in this Agreement shall have the same meaning as given in the Term Loan Credit
Agreement.   1.4   Unless otherwise indicated, the definition of a term in the
singular shall include the definition of such term in the plural and vice versa.

Term Loan: Account Pledge by Novelis Switzerland SA

3



--------------------------------------------------------------------------------



 



1.5   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.   1.6   Any reference in this Agreement to a
“Clause”, “sub-clause” or “Schedule” shall, subject to any contrary indication,
be construed as a reference to a clause, a sub-clause or a schedule hereof.   2.
  CREATION OF PLEDGES   2.1   The Pledgor hereby pledges to each of the
Pledgees:   2.1.1   any present and future credit balances, including interest,
standing from time to time to the credit of,   (A)   its Accounts;   (B)   any
present and future replacement accounts, sub-accounts, re-designated accounts
and renumbered accounts which are opened or will be opened in the future in
replacement of, or in connection with, its Accounts (including, for the
avoidance of doubt, the Deutsche Bank Accounts to be opened after the date
hereof); and   2.1.2   all other present and future rights to receive payments
in connection with its Accounts, including claims for damages or unjust
enrichment.   2.2   Each of the Original Pledgees hereby accepts the Pledges for
itself.   2.3   The Collateral Agent accepts, as representative without power of
attorney (Vertreter ohne Vertretungsmacht) the respective Pledges for and on
behalf of each Future Pledgee. Each Future Pledgee will ratify and confirm the
declarations and acts so made by the Collateral Agent on its behalf by accepting
the transfer or assignment (including by way of novation or assumption
(Vertragsübernahme)) of the Secured Obligations (or part of them) from a Pledgee
or by becoming party to any Loan Document. Upon such ratification (Genehmigung)
such Future Pledgee becomes a party to this Agreement, it being understood that
any future or conditional claim (zukünftiger oder

Term Loan: Account Pledge by Novelis Switzerland SA

4



--------------------------------------------------------------------------------



 



    bedingter Anspruch) of such Future Pledgee arising under the Term Loan
Credit Agreement or any other Loan Document shall be secured by the Pledges
constituted hereunder.

2.4   All parties hereby confirm that the validity of the Pledges granted
hereunder shall not be affected by the Collateral Agent acting as representative
without power of attorney for each Future Pledgee.   2.5   The validity and
effect of each of the Pledges shall be independent of the validity and the
effect of the other Pledges created hereunder. The Pledges to each of the
Pledgees shall be separate and individual pledges ranking pari passu with the
other Pledges created hereunder.   2.6   The Pledges created hereunder shall be
subordinated to any pledges created over the Accounts in connection with the ABL
Credit Agreement, but shall rank ahead of any other security interest or third
party right currently in existence or created in the future over any of the
Accounts, including the Account Banks’ pledges.   2.7   Each of the Pledges is
in addition, and without prejudice, to any other security the Pledgees may now
or hereafter hold in respect of the Secured Obligations.   2.8   For the
avoidance of doubt, the parties agree that nothing in this Agreement shall
exclude a transfer of all or part of the Pledges created hereunder by operation
of law upon the transfer or assignment (including by way of novation or
assumption (Vertragsübernahme)) of all or part of the Secured Obligations by any
Pledgee to a Future Pledgee.   3.   SECURED OBLIGATIONS

The security created hereunder secures the payment of all Secured Obligations.
The Pledgor hereby expressly agrees that the provisions of Section 1210 para. 1
sentence 2 of the German Civil Code shall not apply to this Agreement.

4.   DISPOSALS OVER ACCOUNT   4.1   In relation to the Account Banks, the
Pledgor shall be authorized to dispose over (verfügen) its Accounts in the
ordinary course of business. This

Term Loan: Account Pledge by Novelis Switzerland SA

5



--------------------------------------------------------------------------------



 



    authorization shall, in particular, include the right to withdraw and
transfer funds from the Accounts. The Accounts may only be closed to the extent
and under the conditions permitted under the Term Loan Credit Agreement
(including, for the avoidance of doubt, as permitted in connection with any
changes to the Cash Pooling Arrangements). The Pledgees, acting through the
Collateral Agent, shall be entitled to revoke the authorization granted under
this Clause 4 at any time after any of the events described in Clauses 5.1 or
5.4 has occurred.

4.2   Upon the occurrence of an Event of Default which is continuing, unremedied
and unwaived, the Collateral Agent, on behalf of the Pledgees, shall irrevocably
and at any and all times be entitled to (i) notify each Account Bank of the
forthcoming enforcement of the Pledges and (ii) instruct each and every Account
Bank that as of receipt of such notice it shall no longer allow any dispositions
by the Pledgor over any amounts standing to the credit on the Accounts. The
Collateral Agent shall notify the Pledgor accordingly.   5.   REALISATION OF THE
PLEDGES   5.1   The Pledges shall become enforceable if an Event of Default is
continuing, unremedied and unwaived, the requirements set forth in Section 1273
para. 2, 1204 et seq. of the German Civil Code with regard to the enforcement of
any of the Pledges are met (Pfandreife) and the Collateral Agent, acting on
behalf of the Pledgees, gives notice to the Pledgor that the Pledges in question
are enforceable. After the Pledges have become enforceable, the Collateral Agent
may in its absolute discretion enforce all or any part of these Pledges in any
manner it sees fit.   5.2   The realization of the Pledges (or any part thereof)
shall not require a prior court ruling or any other enforceable title
(vollstreckbarer Titel). Section 1277 of the German Civil Code (Bürgerliches
Gesetzbuch) is thus excluded.   5.3   The Collateral Agent, acting on behalf of
the Pledgees, shall be entitled to realize the Pledges — either in whole or in
part — in any legally permissible manner.   5.4   The Collateral Agent shall
give the Pledgor at least 10 (ten) Business Days prior written notice of the
intention to realize any of the Pledges (the “Realization Notice”). Such
Realization Notice is not necessary if the

Term Loan: Account Pledge by Novelis Switzerland SA

6



--------------------------------------------------------------------------------



 



    observance of the notice period will have a materially adversely affect the
security interests of the Pledgees. Such Realization Notice shall in particular
not be required, if:   5.4.1   the Pledgor ceases to make payments to third
parties generally within the meaning of Section 190 para. 1 no. 2 of the Swiss
Debt Collection and Bankruptcy Act);   5.4.2   the Pledgor becomes over-indebted
within the meaning of Section 725 para 2 of the Swiss Code of Obligations;  
5.4.3   the Pledgor files an application for the institution of insolvency
proceedings or similar proceedings over its assets;   5.4.4   any third party
files an application for the institution of insolvency proceedings or similar
proceedings over the assets of the Pledgor, provided such application is not
unfounded; or   5.4.5   a preliminary insolvency administrator or an insolvency
administrator or any similar kind of receiver, liquidator or administrator has
been appointed over the assets of the Pledgor.   5.5   The Collateral Agent,
acting on behalf of the Pledgees, may take all measures and enter into all
agreements with the Account Banks or any third-party creditor which it considers
necessary or expedient in connection with the realization of the balances on the
Accounts, taking into account the legitimate interests of the Pledgor. In
particular, the Collateral Agent may, on behalf of the Pledgor, declare the
termination of time deposits or similar contractual arrangements made in respect
of the Accounts.   5.6   For the purpose of realizing the balances on the
Accounts, the Pledgor shall, upon the Collateral Agent’s request, acting on
behalf of the Pledgees, promptly (unverzüglich) furnish the Collateral Agent
with all documents of title and other relevant documents held by the Pledgor,
and shall, at its own expense, forthwith render all assistance which is
necessary or expedient in respect of the realization of the balances on the
Accounts.

Term Loan: Account Pledge by Novelis Switzerland SA

7



--------------------------------------------------------------------------------



 



5.7   Following the realization of all or part of the Pledges, the net proceeds
(net proceeds shall mean proceeds less any taxes and costs) shall be used to
satisfy the Secured Obligations.   6.   WAIVER OF PLEDGORS’ DEFENCES AND OF
SUBROGATION RIGHTS   6.1   The Pledgor hereby waives all defenses against
enforcement that may be raised on the basis of potential avoidance
(Anfechtbarkeit) and set-off pursuant to Sections 1211, 770 of the German Civil
Code. This waiver shall not apply to a set-off with counterclaims that are (i)
uncontested (unbestritten) or (ii) based on a binding non- appealable court
decision (rechtskräftig festgestellt).   6.2   If the Pledges are enforced, or
if the Pledgor has discharged any of the Secured Obligations (or any part of
them), Section 1225 of the German Civil Code (legal subrogation of claims to a
pledgor — Forderungsübergang auf den Verpfänder) shall not apply, and no rights
of the Pledgees shall pass to the Pledgor by subrogation or otherwise. Further,
the Pledgor shall not at any time before, on or after an enforcement of the
Pledges and as a result of the Pledgor entering into this Agreement, be entitled
to demand indemnification or compensation from any Borrower, any Guarantor or
any of its affiliates or to assign any of these claims.   7.   RELEASE OF THE
PLEDGES   7.1   Upon full and final satisfaction of all Secured Obligations, the
Collateral Agent, acting on behalf of the Pledgees, shall at the cost and
expense of the Pledgor confirm to the Pledgor in writing the release of the
Pledges, do everything necessary to effect that release, and surrender the
surplus proceeds, if any, resulting from any realization of the Pledges to the
Pledgor. This shall not apply to the extent that the Pledgees have to surrender
the Accounts or such proceeds to a third party who is entitled to the Accounts
or to such proceeds. For the avoidance of doubt, the Parties are aware that,
upon the complete and final satisfaction of all Secured Obligations, the Pledges
will expire and cease to exist due to their accessory nature (Akzessorietät) by
operation of German law. If the Collateral Agent is authorized to release in
whole or in part any pledges under the Term Loan Credit Agreement, the
Collateral Agent is authorized to release such Pledge under this Agreement.

Term Loan: Account Pledge by Novelis Switzerland SA

8



--------------------------------------------------------------------------------



 



7.2   At any time when the total value of the aggregate security granted by the
Pledgor to secure the Secured Obligations (the “Security”) which can be expected
to be realised in the event of an enforcement of the Security (realisierbarer
Wert) exceeds 110% of the Secured Obligations (the “Limit”) not only
temporarily, the Pledgees shall on demand of the Pledgor release such part of
the Security (Sicherheitenfreigabe) as the Pledgees may in their reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.   8.   DURATION AND INDEPENDENCE   8.1   Without prejudice to Clause 8.2,
in no event shall the Pledges expire before and unless all Secured Obligations
have been fully and finally discharged and there is no amount outstanding under
the Secured Obligations, whether for principal, interest, fees, discounts or
other costs, expenses, charges or otherwise.   8.2   The Pledges shall provide a
continuing security and, to the largest extent possible under applicable law, no
change or amendment whatsoever in and to the Secured Obligations and to any
document relating to the Secured Obligations shall affect the validity of this
Agreement nor shall it limit the obligations which are imposed on the Pledgor
hereunder.   8.3   This Agreement is in addition to, and independent of, any
other security or guarantee the Pledgees may now or hereafter hold in respect of
the Secured Obligations. None of such security or guarantee shall prejudice, or
shall be prejudiced by, the Pledges in any way.   9.   REPRESENTATIONS AND
WARRANTIES

The Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   it is the unrestricted legal and economic owner of the Accounts;   9.2  
it does not own any other accounts in the Federal Republic of Germany other than
the Accounts;

Term Loan: Account Pledge by Novelis Switzerland SA

9



--------------------------------------------------------------------------------



 



9.3   the information provided in this Agreement relating to its Accounts is
accurate and complete in all material respects;   9.4   its Accounts are free
from any liens, rights of retention (Zurückbehaltungsrechte), other encumbrances
and other third party rights (except for the lien as security for the ABL Credit
Agreements and except to the extent permitted as a Permitted Lien (as defined in
the Term Loan Credit Agreement);   9.5   the Pledges granted to the Pledgees
will (upon effectiveness of this Agreement but subject to receipt of the
executed schedule confirmation by the Account Banks) be subordinated only to the
pledges over the Accounts created in connection with the ABL Credit Agreement
but will rank ahead of any other current or future third party security interest
over the Accounts (except for pledges over accounts to customers or other third
parties in a manner permitted by Section 6.02 of the Term Loan Credit
Agreement);   9.6   the Pledges constituted hereunder are valid and enforceable
without enforceable judgment or other instrument (vollstreckbarer Titel) subject
to any qualification in the legal opinion to be issued by the law firm of Noerr
LLP in relation hereto; and   9.7   it has not ceased payments within the
meaning of Section 190 para. 1 no. 2 of the Swiss Debt Collection and Bankruptcy
Act, nor is it over-indebted within the meaning of Section 725 para. no. 2 of
the Swiss Code of obligations or in terms of the Swiss generally accepted
accounting principles (Grundsätze ordnungsmäßiger Buchführung, nor it is unable,
or has admitted inability, to pay its debts as they fall due and is not deemed
to, or declared to be, unable to pay its debts.   10.   UNDERTAKINGS OF THE
PLEDGOR

The Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges,
and to obtain from each such Account Bank a confirmation vis-à-vis the
Collateral Agent of the receipt of the notice;

Term Loan: Account Pledge by Novelis Switzerland SA

10



--------------------------------------------------------------------------------



 



10.2   to ensure that its Account Banks releases the Accounts from any charges
(pledges, rights of retention, rights of set-off, etc.), including charges
created pursuant to the Account Bank’s standard terms and conditions (Allgemeine
Geschäftsbedingungen), or subordinate such rights, by the relevant Account Bank
signing a confirmation substantially in the form set out in Schedule 4 (Form of
Acknowledgement). It is understood among the parties that a failure by an
Account Bank to submit such confirmation to the Collateral Agent does not affect
the validity or enforceability of the Pledges;   10.3   upon the occurrence of
an Event of Default which is continuing, and upon the request of the Collateral
Agent, acting on behalf of the Pledgees, to deliver to the Collateral Agent
information on the current status of the Accounts;   10.4   to provide (and to
instruct the Account Banks to provide) the Collateral Agent, on behalf of the
Pledgees, with all information, evidence and documentation which the Collateral
Agent, acting on behalf of the Pledgees, may reasonably request in connection
with the administration and realization of the Accounts. After any of the events
described in Clauses 5.1 or 5.4 has occurred, (i) the Collateral Agent, acting
on behalf of the Pledgees, is hereby authorized to obtain all information and
documents (including bank account extracts and other information on the current
status of the Accounts) directly from the Account Banks in its own name and at
the Pledgor’s costs, and (ii) the Pledgees and their designees are permitted to
inspect, audit and make copies of, and extracts from, all records and all other
papers in the possession of the Pledgor which pertain to the Accounts;   10.5  
at the request of the Collateral Agent, acting on behalf of the Pledgees, to
promptly (unverzüglich) grant to the Collateral Agent, on behalf of the
Pledgees, pledges (substantially in the form of this Agreement) over any new
accounts governed by German law. Notwithstanding the foregoing, accounts pledged
to customers or other third parties in a manner permitted by Section 6.02 of the
Term Loan Credit Agreement need not be pledged hereunder;   10.6   not to close
or to terminate the Accounts except as permitted under, and under the conditions
provided for in the Term Loan Credit Agreement (including, for the avoidance of
doubt, as permitted in connection with any changes to the Cash Pooling
Arrangements);

Term Loan: Account Pledge by Novelis Switzerland SA

11



--------------------------------------------------------------------------------



 



10.7   not to transfer the Accounts to another bank or relocate the Accounts to
another branch of the relevant Account Bank unless such transfer does not affect
the Pledges and except as permitted under, and under the conditions provided in
the Term Loan Credit Agreement (including, for the avoidance of doubt, as
permitted in connection with any changes to the Cash Pooling Arrangements);  
10.8   to obtain the Collateral Agent’s written consent, unless otherwise
provided in the Term Loan Credit Agreement (including, for the avoidance of
doubt, as provided in connection with any changes to the Cash Pooling
Arrangements), prior to the establishment of a new account, including any
sub-account, re-designated account or re-numbered account pursuant to Clause
2.1.1(B) above. Upon the Pledgees’ request, the Pledgor shall give all
declarations and render all reasonable assistance which is necessary in order to
perfect the Pledgees’ pledge over the so established account;   10.9   not to
create or permit to subsist any encumbrance, except for any Permitted Lien, over
the Accounts, or knowingly do or permit to be done, anything which is likely to
be expected to jeopardize or otherwise prejudice the existence, validity or
ranking of the Pledges;   10.10   to inform the Collateral Agent, on behalf of
the Pledgees, promptly (unverzüglich) upon gaining knowledge of any attachments
(Pfändungen) of third parties that relate to the Accounts or any other
third-party measures, except for the creation of a Permitted Lien, which impair
or jeopardize the Pledges. In the event of any such attachment, the Pledgor
shall provide the Collateral Agent with a copy of the attachment and/or transfer
order (Pfändungs- und/oder Überweisungsbeschluss) and any other documents which
the Collateral Agent, on behalf of the Pledgees, requests that are necessary or
expedient for a defense against such attachment. In addition, the Pledgor shall
inform the third party promptly (unverzüglich) in writing of the Pledges and
render, at its own expense, to the Collateral Agent, acting on behalf of the
Pledgees, all assistance required or expedient to protect its Pledges; and  
10.11   The Pledgor shall, at its own expense, execute and do all such
assurances, acts and things as the Collateral Agent, acting on behalf of the
Pledgees, may reasonably require   10.11.1   for perfecting or protecting the
security under this Agreement; and

Term Loan: Account Pledge by Novelis Switzerland SA

12



--------------------------------------------------------------------------------



 



10.11.2   in the case of the enforcement of security, to facilitate the
realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.   11.  LIMITATION OF ENFORCEMENT

If and to the extent (i) the obligations of the Pledgor under this Agreement are
for the exclusive benefit of the Affiliates of the Pledgor (except for the
(direct or indirect) Subsidiaries of the Pledgor) and (ii) that complying with
such obligations would constitute a repayment of capital (“Kapitalrückzahlung”)
or the payment of a (constructive) dividend (“Dividendenausschüttung”), then the
limitations set forth in Section 7.12 (Swiss Guarantors) of the Term Loan Credit
Agreement shall apply to any enforcement of the Pledges and to the proceeds of
such enforcement.

12.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

The Pledgor hereby declares pursuant to Section 8 of the German Money Laundering
Act (Geldwäschegesetz) that it is the economic owner (wirtschaftlicher
Berechtigter) of the Accounts and that it did not, and still does not, act for
the account of third parties in connection with the establishment and the
maintenance of the Accounts.

13.   INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the
Term Loan: Account Pledge by Novelis Switzerland SA

13



--------------------------------------------------------------------------------



 



event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control. Except as provided for in this paragraph,
notwithstanding anything herein to the contrary, the Term Loan Credit Agreement,
including Section 11.19 thereof, shall govern and control the exercise of
remedies by Collateral Agent.

14.   NOTICES   14.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by fax (with confirmation copy by registered mail) to
the following addresses:   14.1.1   If to the Pledgees and Collateral Agent:

         
 
  Address:   Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103, U.S.A.

 
  Attention:   Account Officer

 
  Fax:   + 1 415-503-5011

14.1.2   If to Pledgor:

         
 
      Novelis Switzerland SA
 
  Address:   Route des Laminoirs, 3960 Sierre, Switzerland
 
  Attention:   General Manager
 
  Fax:   + 41.27.457-6525

         
 
  with a copy to:    
 
      Novelis AG
 
  Address:   Sternenfeldstrasse 19
8700 Küsnacht, Zurich, Switzerland
 
  Attention:   Legal Counsel
 
  Fax:   + 41.44.386-2151

    or to such other address as the recipient may notify or may have notified to
the other party in writing.   14.2   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.

Term Loan: Account Pledge by Novelis Switzerland SA

14



--------------------------------------------------------------------------------



 



15.   WAIVER   15.1   No failure to exercise or any delay in exercising any
right or remedy hereunder by the Pledgees shall operate as a waiver hereunder.
Nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise thereof or the exercise of any right or remedy.   15.2
  Any rights of the Pledgees pursuant to this Agreement, including the rights
under this Clause, may be waived only in writing.   16.   COUNTERPARTS   16.1  
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement by telecopier
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telecopier also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.   17.
  GOVERNING LAW AND JURISDICTION   17.1   This Agreement shall be governed by
and construed in accordance with the laws of the Federal Republic of Germany.  
17.2   For any disputes arising out of or in connection with this Agreement the
courts in Frankfurt am Main, Federal Republic of Germany shall have exclusive
jurisdiction. The Pledgees, however, shall also be entitled to take legal action
against the Pledgor before any other court having jurisdiction over the Pledgor
or any of the Pledgor’s assets.   18.   LIABILITY AND INDEMNIFICATION   18.1  
Without extending the Collateral Agent’s liability as set forth in Section 11.03
of the Term Loan Credit Agreement, neither of the Pledgees nor the Collateral
Agent shall be liable for any loss or damage suffered by the Pledgor except for

Term Loan: Account Pledge by Novelis Switzerland SA

15



--------------------------------------------------------------------------------



 



    such loss or damage which is incurred as a result of the willful misconduct
or gross negligence of a Pledgee or the Collateral Agent.   18.2   The Pledgor
shall indemnify the Pledgees and the Collateral Agent and any person appointed
by either the Pledgees or the Collateral Agent under this Agreement against any
losses, actions, claims, expenses, demands and liabilities which are incurred by
or made against the Pledgees and/ or the Collateral Agent for any action or
omission in the exercise of the powers contained herein other than to the extent
that such losses, actions, claims, expenses, demands and liabilities are
incurred by or made against the Pledgees and/ or the Collateral Agent as a
result of the gross negligence (grobe Fahrlässigkeit) or willful misconduct
(Vorsatz) of the Pledgees and/ or the Collateral Agent, as the case may be.  
19.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

20.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

21.   SEVERABILITY   21.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.   21.2   To the extent that the Pledges have not been
properly created or, where applicable, their nominal denominations have not been
made in Euro, the Pledgor undertakes that it will without promptly
(unverzüglich) cure any legal

Term Loan: Account Pledge by Novelis Switzerland SA

16



--------------------------------------------------------------------------------



 



    defects, make all necessary acts, and (in the event that these legal defects
render this Agreement invalid or otherwise affect the perfection and
enforceability of the security interest created thereby) re-execute this
Agreement.

Term Loan: Account Pledge by Novelis Switzerland SA

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

Term Loan: Account Pledge by Novelis Switzerland SA

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
List of Bank Accounts
Novelis Switzerland SA

                                  Bank /                 Account
Holder   Currency   Account
Location   Type of Account   Account
Number   Contact   Address
Novelis Switzerland
SA
  EUR   Commerzbank Berlin   Cash Pool Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                       
Novelis Switzerland
SA
  CHF   Commerzbank Berlin   Cash Pool Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                       
Novelis Switzerland
SA
  USD   Commerzbank Berlin   Cash Pool Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany
 
                       
Novelis Switzerland
SA
  GBP   Commerzbank Berlin   Cash Pool Account       Frank Bauer
Tel.: +49-30-26534209
Email: frank-bauer@commerzbank.com   Commerzbank AG, Potsdamer Str. 125, 10783
Berlin, Germany

Term Loan: Account Pledge by Novelis Switzerland SA

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Switzerland SA
Route des Laminoirs, 3960 Sierre, Switzerland
 
   
To:
  [Account Bank]
[Address]
[City]
Germany
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [ ] (the “Accounts”)

We hereby give you the notice that by a pledge agreement dated December [•],
2010 (the “Account Pledge Agreement”) we have pledged in favor of [ ] (the
“Collateral Agent”) and the other pledgees set out in the Account Pledge
Agreement (together with the Collateral Agent, the “Secured Parties”) all
present and future credit balances, including all interest payable, from time to
time standing to the credit on the above Account(s) (which shall include all
sub-accounts, renewals, re-designation, replacements and extensions thereof). A
copy of the Account Pledge Agreement is attached hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Account(s).
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to [ ], to the attention of
[ ], in its capacity as Collateral Agent with a copy to ourselves.
Term Loan: Account Pledge by Novelis Switzerland SA

- 3 -



--------------------------------------------------------------------------------



 



Yours faithfully,
For and on behalf of
Novelis Switzerland SA
Term Loan: Account Pledge by Novelis Switzerland SA

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

     
From:
  [Account Bank]
(the Account Bank)
 
   
To:
  Bank of America, N.A.

as Collateral Agent

1455 Market Street
San Francisco, CA 94103, U.S.A.
Fax: + 1 415-503-5011
Attention: Account Officer
 
   
Copy to:
  Novelis Switzerland SA
Route des Laminoirs, 3960 Sierre, Switzerland
Fax: +41 27-457-6525
Attention: General Manager

Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated December 17, 2010 — Bank Account No. [•]
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account(s) nor are we
aware of any third party rights in relation to the Account(s), which rank in
priority before the pledges over the Account(s) granted to the Collateral Agent
by the Pledgor, except for the pledges granted under the Account Pledge
Agreement in connection with the ABL Credit Agreement dated on or about 17
December 2010. We have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account(s) or
invoke any rights of retention in relation to the Account(s) during the
existence of the pledge, other than in relation to charges payable in connection
with the maintenance of the Account(s) or other bank charges or fees payable in
the ordinary course of business or in relation to amounts arising from the
return of direct debits or cheques credited to the above Account(s).
Term Loan: Account Pledge by Novelis Switzerland SA

- 5 -



--------------------------------------------------------------------------------



 



We agree that the pledge in our favor over the Account(s) granted pursuant to
our General Business Conditions shall rank behind all the pledges over the
Account(s) granted to the Collateral Agent and the other Pledgees by the Pledgor
pursuant to the Account Pledge Agreement dated December 17, 2010 of which we
have been notified by the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account(s) and in particular may dispose over the amounts standing to the
credit of the Account(s).
Please send such aforesaid notice directly to

     
 
  [Account Bank to insert notice details]
 
  [Address]
 
  Fax: [•]

 
(duly authorised signatory of the Account Bank)
Term Loan: Account Pledge by Novelis Switzerland SA

- 6 -



--------------------------------------------------------------------------------



 



Signatories
Term Loan: Account Pledge by Novelis Switzerland SA





--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS ALUMINIUM HOLDING COMPANY
NOVELIS INC.
NOVELIS LUXEMBOURG S.A.
as Pledgors
and
BANK OF AMERICA, N.A.
as Collateral Agent and Original Pledgee 1
and
other Parties
as Pledgees
 
SECOND RANKING ACCOUNT PLEDGE AGREEMENT
(VERPFÄNDUNG VON BANKKONTEN)
 

 



--------------------------------------------------------------------------------



 



          TABLE OF CONTENTS   PAGE
1. DEFINITIONS AND LANGUAGE
    2  
2. CREATION OF PLEDGES
    4  
3. SECURED OBLIGATIONS
    6  
4. DISPOSALS OVER ACCOUNTS
    6  
5. REALISATION OF THE PLEDGES
    6  
6. WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION RIGHTS
    8  
7. RELEASE OF THE PLEDGES
    9  
8. DURATION AND INDEPENDENCE
    9  
9. REPRESENTATIONS AND WARRANTIES
    10  
10. UNDERTAKINGS OF THE PLEDGORs
    11  
11. ECONOMIC OWNERSHIP OF THE ACCOUNTS
    13  
12. INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT
    13  
13. NOTICES
    14  
14. WAIVER
    15  
15. COUNTERPARTS
    16  
16. GOVERNING LAW AND JURISDICTION
    16  
17. LIABILITY AND INDEMNIFICATION
    16  
18. AMENDMENTS
    17  
19. ANNEXES, SCHEDULES
    17  
20. SEVERABILITY
    17  
SCHEDULE 1 List of Lenders and other Secured Parties
    - 1 -  
SCHEDULE 2 PART I List of Bank Accounts of Pledgor 1
    - 2 -  
SCHEDULE 2 PART II List of Bank Accounts of Pledgor 2
    - 3 -  
SCHEDULE 2 PART III List of Bank Accounts of Pledgor 3
    - 4 -  
SCHEDULE 3 Notice of Pledge
    - 6 -  
SCHEDULE 4 Form of Acknowledgement
    - 8 -  

 



--------------------------------------------------------------------------------



 



This ACCOUNT PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Aluminium Holding Company, a company incorporated under the laws
of Ireland, with its registered office at 25/28 North Wall Quay, Dublin 1,
Ireland, registered with the Irish Register of Companies under no. 319611, (the
“Pledgor 1”);   (2)   Novelis Inc., is a corporation incorporated under the laws
of Canada, having its head office at Two Alliance Center, 3560 Lennox Road,
Suite 2000, Atlanta, GA 30326, U.S.A., registered under the corporate
registration number 765937-7, (the “Pledgor 2”);   (3)   Novelis Luxembourg
S.A., a company with limited liability existing under the laws of Luxembourg,
having its registered office at Zone Industrielle Riedgen L-3401 Dudelange,
registered with the Trade and Companies Register under number B 19.358, (the
“Pledgor 3” and together with the Pledgor 1 and the Pledgor 2 the “Pledgors”);  
(5)   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 1455 Market
Street, San Francisco, CA 94103, U.S.A. (in its capacity as Collateral Agent
under the Term Loan Credit Agreement (as defined below), the “Collateral
Agent”),   (3)   the institutions listed in Schedule 1 (List of Lenders and
other Secured Parties) hereto in their capacity as lenders or other secured
parties under or in connection with the Term Loan Credit Agreement (as defined
below) (together with the Collateral Agent, the “Original Pledgees ”); and   (4)
  the Future Pledgees, as defined herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors and the Lenders party thereto, and BANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent, the Lenders thereunder have
agreed to extend to the

1



--------------------------------------------------------------------------------



 



    Borrower credit in the form of initial term loans (the “Initial Term
Loans”), and, if so requested by the Borrower by written notice to the
Administrative Agent and provided the approached existing lender elects to
provide the respective commitment, in the form of incremental term loans
effected by joinder agreements to the Term Loan Credit Agreement (the
“Incremental Term Loans”), and certain refinancing indebtedness in respect of
all or any portion of the Term Loans then outstanding (the “Other Term Loans”,
and, together with the Initial Term Loans and the Incremental Term Loans
referred to as the “Term Loans”).   (B)   It is one of the conditions for
granting the Term Loans that the Pledgors enter into this Agreement.   (C)   In
connection with an ABL revolving loan agreement dated on or about the date
hereof, (the “ABL Credit Agreement”), the Pledgors have agreed to grant a first
ranking pledge over its Accounts (as defined below) as security for the
obligations arising under or in connection with the ABL Credit Agreement.   (D)
  The Pledgors have agreed to grant a second ranking pledge over its Accounts
(as defined below) as security for the Pledgees’ (as defined below) respective
claims against the Loan Parties under or in connection with the Term Loan Credit
Agreement.   (E)   The Pledgors and other members of the group have entered or
will enter into certain cash pooling arrangements (the “Cash Pooling
Arrangements”), including the DB Cash Pooling Arrangements and the Commerzbank
Cash Pooling Agreement (each term as defined in the Term Loan Credit Agreement).
In connection with the change of the cash management system of the Novelis group
the Pledgors intend to, inter alia, open new accounts with Deutsche Bank AG
(“Deutsche Bank Accounts”).

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE   1.1   In this Agreement:

“Abstract Acknowledgment of Indebtedness” shall mean the agreement on the
abstract acknowledgement of indebtedness (Abstraktes Schuldanerkenntnis) entered
into among Novelis Deutschland GmbH and Novelis Aluminium Holding Company with
the Collateral Agent on or about the date hereof in connection with the Term
Loan Credit Agreement.

2



--------------------------------------------------------------------------------



 



“Account Banks” shall mean the credit institutions administering any of the
Accounts, including the banks specified as account banks in Schedule 2 (List of
Bank Accounts) and “Account Bank” shall mean any of them.
“Accounts” shall mean all bank accounts (including without limitation giro
accounts and accounts for saving deposits (Spareinlagen), time deposits
(Termineinlagen) or call money deposits (Tagesgeldeinlagen)) which a Pledgors
hold at present or may at any time hereafter open with any credit institution in
the Federal Republic of Germany including any sub-account, renewal,
redesignation or replacement thereof (including but not limited to the accounts
specified in Schedule 2 (List of Bank Accounts)) and “Account” means any one of
them.
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way of becoming a lender, issuing
bank or agent, in each case under the Term Loan Credit Agreement or any other
Loan Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee.
“Lenders” has the meaning given in the Term Loan Credit Agreement.
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.
“Pledges” shall mean the pledges created pursuant to Clause 2.
“Secured Obligations” shall mean
(I) (a) obligations of the Borrower and the other Loan Parties from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing (and interest
that would have accrued but for such proceeding) during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Term Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrower
and the other Loan Parties under the Term Loan Credit Agreement and the other
Loan Documents and (b) the due and punctual payment of all obligations of the
Borrower and the other Loan Parties under each

3



--------------------------------------------------------------------------------



 



Hedging Agreement entered into with any Secured Hedge Provider under the Term
Loan Credit Agreement; and
(II) the Abstract Acknowledgement of Indebtedness.

1.2   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3  
Capitalized terms not otherwise defined in this Agreement shall have the same
meaning as given in the Term Loan Credit Agreement.   1.4   Unless otherwise
indicated, the definition of a term in the singular shall include the definition
of such term in the plural and vice versa.   1.5   This Agreement is made in the
English language. For the avoidance of doubt, the English language version of
this Agreement shall prevail over any translation of this Agreement. However,
where a German translation of a word or phrase appears in the text of this
Agreement, the German translation of such word or phrase shall prevail.   1.6  
Any reference in this Agreement to a “Clause”, “sub-clause” or “Schedule” shall,
subject to any contrary indication, be construed as a reference to a clause, a
sub-clause or a schedule hereof.   2.   CREATION OF PLEDGES   2.1   Each Pledgor
hereby pledges to each of the Pledgees:   2.1.1   any present and future credit
balances, including interest, standing from time to time to the credit of,   (A)
  its Accounts;   (B)   any present and future replacement accounts,
sub-accounts, re-designated accounts and renumbered accounts which are opened or
will be opened in the future in replacement of, or in connection with, its
Accounts (including, for the avoidance of doubt, the Deutsche Bank Accounts to
be opened after the date hereof); and

4



--------------------------------------------------------------------------------



 



2.1.2   all other present and future rights to receive payments in connection
with its Accounts, including claims for damages or unjust enrichment.   2.2  
Each of the Original Pledgees hereby accepts the Pledges for itself.   2.3   The
Collateral Agent accepts, as representative without power of attorney (Vertreter
ohne Vertretungsmacht) the respective Pledges for and on behalf of each Future
Pledgee. Each Future Pledgee will ratify and confirm the declarations and acts
so made by the Collateral Agent on its behalf by accepting the transfer or
assignment (including by way of novation or assumption (Vertragsübernahme)) of
the Secured Obligations (or part of them) from a Pledgee or by becoming party to
any Loan Document. Upon such ratification (Genehmigung) such Future Pledgee
becomes a party to this Agreement, it being understood that any future or
conditional claim (zukünftiger oder bedingter Anspruch) of such Future Pledgee
arising under the Term Loan Credit Agreement or any other Loan Document shall be
secured by the Pledges constituted hereunder.   2.4   All parties hereby confirm
that the validity of the Pledges granted hereunder shall not be affected by the
Collateral Agent acting as representative without power of attorney for each
Future Pledgee.   2.5   The validity and effect of each of the Pledges shall be
independent of the validity and the effect of the other Pledges created
hereunder. The Pledges to each of the Pledgees shall be separate and individual
pledges ranking pari passu with the other Pledges created hereunder.   2.6   The
Pledges created hereunder shall be subordinated to any pledges created over the
Accounts in connection with the ABL Credit Agreement, but shall rank ahead of
any other security interest or third party right currently in existence or
created in the future over any of the Accounts, including the Account Banks’
pledges.   2.7   Each of the Pledges is in addition, and without prejudice, to
any other security the Pledgees may now or hereafter hold in respect of the
Secured Obligations.   2.8   For the avoidance of doubt, the parties agree that
nothing in this Agreement shall exclude a transfer of all or part of the Pledges
created hereunder by operation of law upon the transfer or assignment (including
by way of

5



--------------------------------------------------------------------------------



 



    novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee.   3.   SECURED OBLIGATIONS

The security created hereunder secures the payment of all Secured Obligations.
The Pledgors hereby expressly agrees that the provisions of Section 1210 para. 1
sentence 2 of the German Civil Code shall not apply to this Agreement.

4.   DISPOSALS OVER ACCOUNTS   4.1   In relation to the Account Banks, each
Pledgor shall be authorized to dispose over (verfügen) its respective Accounts
in the ordinary course of business. This authorization shall, in particular,
include the right to withdraw and transfer funds from its respective Accounts.
The Accounts may only be closed to the extent and under the conditions permitted
under the Term Loan Credit Agreement (including, for the avoidance of doubt, as
permitted in connection with any changes to the Cash Pooling Arrangements). The
Pledgees, acting through the Collateral Agent, shall be entitled to revoke the
authorization granted under this Clause 4 at any time after any of the events
described in Clauses 5.1 or 5.4 has occurred.   4.2   Upon the occurrence of an
Event of Default which is continuing, unremedied and unwaived, the Collateral
Agent, on behalf of the Pledgees, shall irrevocably and at any and all times be
entitled to (i) notify each Account Bank of the forthcoming enforcement of the
Pledges and (ii) instruct each and every Account Bank that as of receipt of such
notice it shall no longer allow any dispositions by the relevant Pledgor over
any amounts standing to the credit on the respective Account. The Collateral
Agent shall notify the relevant Pledgor accordingly.   5.   REALISATION OF THE
PLEDGES   5.1   The Pledges shall become enforceable if an Event of Default is
continuing, unremedied and unwaived, the requirements set forth in Section 1273
para. 2, 1204 et seq. of the German Civil Code with regard to the enforcement of
any of the Pledges are met (Pfandreife) and the Collateral Agent, acting on
behalf of the Pledgees, gives notice to the relevant Pledgor that the Pledges in
question are enforceable. After the Pledges have become enforceable, the

6



--------------------------------------------------------------------------------



 



    Collateral Agent may in its absolute discretion enforce all or any part of
these Pledges in any manner it sees fit.   5.2   The realization of the Pledges
(or any part thereof) shall not require a prior court ruling or any other
enforceable title (vollstreckbarer Titel). Section 1277 of the German Civil Code
(Bürgerliches Gesetzbuch) is thus excluded.   5.3   The Collateral Agent, acting
on behalf of the Pledgees, shall be entitled to realize the Pledges — either in
whole or in part — in any legally permissible manner.   5.4   The Collateral
Agent shall give the relevant Pledgor at least 10 (ten) Business Days prior
written notice of the intention to realize any of the Pledges (the “Realization
Notice”). Such Realization Notice is not necessary if the observance of the
notice period will have a materially adversely affect the security interests of
the Pledgees. Such Realization Notice shall in particular not be required, if:  
5.4.1   the relevant Pledgor ceases to make payments to third parties generally
(within the meaning of the relevant rules of the applicable insolvency regime);
  5.4.2   the relevant Pledgor becomes over-indebted (within the meaning of the
relevant rules of the applicable insolvency regime);   5.4.3   any Pledgor files
an application for the institution of insolvency proceedings, examinerships or
similar proceedings over its assets;   5.4.4   any third party files an
application for the institution of insolvency proceedings or similar proceedings
over the assets of any Pledgor, provided such application is not unfounded; or  
5.4.5   a preliminary insolvency administrator or an insolvency administrator or
any similar kind of receiver, liquidator or administrator has been appointed
over the assets of any Pledgor.   5.5   If the Collateral Agent, acting on
behalf of the Pledgees, decides not to enforce the Pledges over all of the
Accounts, it shall be entitled to determine, in its sole discretion, which of
the Accounts shall be realized.

7



--------------------------------------------------------------------------------



 



5.6   The Collateral Agent, acting on behalf of the Pledgees, may take all
measures and enter into all agreements with the Account Banks or any third-party
creditor which it considers necessary or expedient in connection with the
realization of the balances on the Accounts, taking into account the legitimate
interests of the relevant Pledgor. In particular, the Collateral Agent may, on
behalf of the Pledgors, declare the termination of time deposits or similar
contractual arrangements made in respect of the Accounts.   5.7   For the
purpose of realizing the balances on the Accounts, each Pledgor shall, upon the
Collateral Agent’s request, acting on behalf of the Pledgees, promptly
(unverzüglich) furnish the Collateral Agent with all documents of title and
other relevant documents held by the relevant Pledgor, and shall, at its own
expense, forthwith render all assistance which is necessary or expedient in
respect of the realization of the balances on the Accounts.   5.8   Following
the realization of all or part of the Pledges, the net proceeds (net proceeds
shall mean proceeds less any taxes and costs) shall be used to satisfy the
Secured Obligations.   6.   WAIVER OF PLEDGORS’ DEFENSES AND OF SUBROGATION
RIGHTS   6.1   The Pledgors hereby waive all defenses against enforcement that
may be raised on the basis of potential avoidance (Anfechtbarkeit) and set-off
pursuant to Sections 1211, 770 of the German Civil Code. This waiver shall not
apply to a set-off with counterclaims that are (i) uncontested (unbestritten) or
(ii) based on a binding non- appealable court decision (rechtskräftig
festgestellt).   6.2   If the Pledges are enforced, or if a Pledgor has
discharged any of the Secured Obligations (or any part of them), Section 1225 of
the German Civil Code (legal subrogation of claims to a pledgor —
Forderungsübergang auf den Verpfänder) shall not apply, and no rights of the
Pledgees shall pass to the relevant Pledgor by subrogation or otherwise.
Further, no Pledgor shall at any time before, on or after an enforcement of the
Pledges and as a result of the relevant Pledgor entering into this Agreement, be
entitled to demand indemnification or compensation from any Borrower, any
Guarantor or any of its affiliates or to assign any of these claims.

8



--------------------------------------------------------------------------------



 



7.   RELEASE OF THE PLEDGES   7.1   Upon full and final satisfaction of all
Secured Obligations, the Collateral Agent, acting on behalf of the Pledgees,
shall at the cost and expense of the Pledgors confirm to the Pledgors in writing
the release of the Pledges, do everything necessary to effect that release, and
surrender the surplus proceeds, if any, resulting from any realization of the
Pledges to the relevant Pledgor. This shall not apply to the extent that the
Pledgees have to surrender the Accounts or such proceeds to a third party who is
entitled to the Accounts or to such proceeds. For the avoidance of doubt, the
Parties are aware that, upon the complete and final satisfaction of all Secured
Obligations, the Pledges will expire and cease to exist due to their accessory
nature (Akzessorietät) by operation of German law. If the Collateral Agent is
authorized to release in whole or in part any of the pledges under the Term Loan
Credit Agreement, the Collateral Agent is authorized to release the Pledges
under this Agreement.   7.2   At any time when the total value of the aggregate
security granted by a Pledgor to secure the Secured Obligations (the “Security”)
which can be expected to be realised in the event of an enforcement of the
Security (realisierbarer Wert) exceeds 110% of the Secured Obligations (the
“Limit”) not only temporarily, the Pledgees shall on demand of such Pledgor
release such part of the Security (Sicherheitenfreigabe) as the Pledgees may in
their reasonable discretion determine so as to reduce the realisable value of
the Security to the Limit.   8.   DURATION AND INDEPENDENCE   8.1   Without
prejudice to Clause 8.2, in no event shall the Pledges expire before and unless
all Secured Obligations have been fully and finally discharged and there is no
amount outstanding under the Secured Obligations, whether for principal,
interest, fees, discounts or other costs, expenses, charges or otherwise.   8.2
  The Pledges shall provide a continuing security and, to the largest extent
possible under applicable law, no change or amendment whatsoever in and to the
Secured Obligations and to any document relating to the Secured Obligations
shall affect the validity of this Agreement nor shall it limit the obligations
which are imposed on the Pledgors hereunder.

9



--------------------------------------------------------------------------------



 



8.3   This Agreement is in addition to, and independent of, any other security
or guarantee the Pledgees may now or hereafter hold in respect of the Secured
Obligations. None of such security or guarantee shall prejudice, or shall be
prejudiced by, the Pledges in any way.   9.   REPRESENTATIONS AND WARRANTIES

Each Pledgor represents and warrants (sichert zu) to each of the Pledgees by way
of an independent guarantee (selbständiges Garantieversprechen) that, at the
date hereof:

9.1   it is the unrestricted legal and economic owner of its respective
Accounts;   9.2   it does not own any other accounts in the Federal Republic of
Germany other than the Accounts;   9.3   the information provided in this
Agreement relating to its respective Accounts is accurate and complete in all
material respects;   9.4   except for any security for the ABL Credit Agreement
or to the extent permitted as a Permitted Lien (as defined in the Term Loan
Credit Agreement), its respective Accounts are free from any liens, rights of
retention (Zurückbehaltungsrechte), other encumbrances and other third party
rights ;   9.5   the Pledges granted by it to the Pledgees will (upon
effectiveness of this Agreement but subject to receipt of the executed schedule
confirmation by the Account Banks) be subordinated only to the pledges over the
Accounts created in connection with the ABL Credit Agreement but will rank ahead
of any other current or future third party security interest over the Accounts
(except for pledges over accounts to customers or other third parties in a
manner permitted by Section 6.02 of the Term Loan Credit Agreement);   9.6   the
Pledges constituted by it hereunder are valid and enforceable without
enforceable judgment or other instrument (vollstreckbarer Titel) subject to any
qualification in the legal opinion to be issued by the law firm of Noerr LLP in
relation hereto; and   9.7   it has not ceased payments within the meaning of
the relevant rules of the applicable insolvency regime nor is it over-indebted
within the meaning of the

10



--------------------------------------------------------------------------------



 



    relevant rules of the applicable insolvency regime, nor is it
illiquid/imminently illiquid within the meaning of the relevant rules of the
applicable insolvency regime.   10.   UNDERTAKINGS OF THE PLEDGORS

Each Pledgor undertakes:

10.1   to notify promptly (unverzüglich), substantially in the form set out in
Schedule 3 (Notice of Pledge), its Account Banks of the creation of the Pledges,
and to obtain from each such Account Bank a confirmation of receipt of notice
vis-à-vis the Collateral Agent;   10.2   to ensure that its Account Banks
release the Accounts from any charges (pledges, rights of retention, rights of
set-off, etc.), including charges created pursuant to the respective Account
Bank’s standard terms and conditions (Allgemeine Geschäftsbedingungen), or
subordinate such rights, by the relevant Account Bank signing a confirmation
substantially in the form set out in Schedule 4 (Form of Acknowledgement). It is
understood among the Parties that a failure by an Account Bank to submit such
confirmation to the Collateral Agent does not affect the validity or
enforceability of the Pledges;   10.3   upon the occurrence of an Event of
Default which is continuing, the relevant Pledgor shall upon the request of the
Collateral Agent, acting on behalf of the Pledgees, deliver to the Collateral
Agent information on the current status of the Accounts;   10.4   to provide
(and to instruct the Account Banks to provide) the Collateral Agent, on behalf
of the Pledgees, with all information, evidence and documentation which the
Collateral Agent, acting on behalf of the Pledgees, may reasonably request in
connection with the administration and realization of the Accounts. After any of
the events described in Clauses 5.1 or 5.4 has occurred, (i) the Collateral
Agent, acting on behalf of the Pledgees, is hereby authorized to obtain all
information and documents (including bank account extracts and other information
on the current status of the Accounts) directly from the Account Banks in its
own name and at the Pledgors’ costs, and (ii) the Pledgees and their designees
are permitted to inspect, audit and make copies of, and extracts from, all
records and all other papers in the possession of the Pledgors which pertain to
the Accounts;

11



--------------------------------------------------------------------------------



 



10.5   at the request of the Collateral Agent, acting on behalf of the Pledgees,
to promptly (unverzüglich) grant to the Collateral Agent, on behalf of the
Pledgees, pledges (substantially in the form of this Agreement) over any new
accounts governed by German law. Notwithstanding the foregoing, accounts pledged
to customers or other third parties in a manner permitted by Section 6.02 of the
Term Loan Credit Agreement need not be pledged hereunder;   10.6   not to close
or to terminate the Accounts except as permitted under, and under the conditions
provided in the Term Loan Credit Agreement (including, for the avoidance of
doubt, as permitted in connection with any changes to the Cash Pooling
Arrangements);   10.7   not to transfer any of the Accounts pledged by it to
another bank or relocate any of the Accounts pledged by it to another branch of
the relevant Account Bank unless such transfer does not affect the Pledges and
except as permitted under, and under the conditions provided in the Term Loan
Credit Agreement (including, for the avoidance of doubt, as permitted in
connection with any changes to the Cash Pooling Arrangements);   10.8   to
obtain the Collateral Agent’s written consent, unless otherwise provided in the
Term Loan Credit Agreement (including, for the avoidance of doubt, as provided
in connection with any changes to the Cash Pooling Arrangements), prior to the
establishment of a new account, including any sub-account, re-designated account
or re-numbered account pursuant to Clause 2.1.1(B) above. Upon the Pledgees’
request, each Pledgor shall give all declarations and render all reasonable
assistance which is necessary in order to perfect the Pledgees’ pledge over the
so established account;   10.9   not to create or permit to subsist any
encumbrance, except for any Permitted Lien, over any of the Accounts, or
knowingly do or permit to be done, anything which is likely to be expected to
jeopardize or otherwise prejudice the existence, validity or ranking of the
Pledges;   10.10   to inform the Collateral Agent, on behalf of the Pledgees,
promptly (unverzüglich) upon gaining knowledge of any attachments (Pfändungen)
of third parties that relate to the Accounts or any other third-party measures,
except for the creation of a Permitted Lien, which impair or jeopardize the
Pledges. In the event of any such attachment, the relevant Pledgor shall provide
the Collateral Agent with a copy of the attachment and/or transfer

12



--------------------------------------------------------------------------------



 



  order (Pfändungs- und/oder Überweisungsbeschluss) and any other documents
which the Collateral Agent, on behalf of the Pledgees, requests that are
necessary or expedient for a defense against such attachment. In addition, the
relevant Pledgor shall inform the third party promptly (unverzüglich) in writing
of the Pledges and render, at its own expense, to the Collateral Agent, acting
on behalf of the Pledgees, all assistance required or expedient to protect its
Pledges; and   10.11   each Pledgor shall, at its own expense, execute and do
all such assurances, acts and things as the Collateral Agent, acting on behalf
of the Pledgees, may reasonably require

  10.11.1   for perfecting or protecting the security under this Agreement; and
    10.11.2   in the case of the enforcement of security, to facilitate the
realization of all or any part of the collateral which is subject to this
Agreement and the exercise of all powers, authorities and discretions vested in
the Pledgees.

11.   ECONOMIC OWNERSHIP OF THE ACCOUNTS

Each Pledgor hereby declares pursuant to Section 8 of the German Money
Laundering Act (Geldwäschegesetz) that it is the economic owner
(wirtschaftlicher Berechtigter) of its Accounts and that it did not, and still
does not, act for the account of third parties in connection with the
establishment and the maintenance of such Accounts.

12.   INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT

In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor

13



--------------------------------------------------------------------------------



 



Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement, including Section 11.19 thereof, shall govern
and control the exercise of remedies by Collateral Agent.

13.   NOTICES   13.1   Any notice or other communication in connection with this
Agreement shall be in writing and shall be delivered personally, sent by
registered mail or sent by fax (with confirmation copy by registered mail) to
the following addresses:   13.1.1   If to the Pledgees and Collateral Agent:

         
 
  Address:   Bank of America, N.A.
 
      1455 Market Street
 
      San Francisco, CA 94103, U.S.A.
 
      Attention: Account Officer
 
      Fax: + 1 415-503-5011

13.1.2   If to Pledgor 1:

         
 
  Address:   Novelis Aluminium Holding Company
 
      25/28 North Wall Quay,
 
      Dublin 1, Irland
 
  Attention:   Secretary
 
  Fax:   +3531 6492649

13.1.3   If to Pledgor 2:

         
 
  Address:   Novelis Inc.
 
      Two Alliance Center, 3560 Lennox Road, Suite 2000
 
      Atlanta, GA 30326
 
      U.S.A.
 
  Attention:   Randal P. Miller

14



--------------------------------------------------------------------------------



 



         
 
  Fax:   +1-404-760-0124

13.1.4   If to Pledgor 3:

         
 
  Address:   Novelis Luxembourg S.A.
 
      Zone Industrielle
 
      Riedgen L-3401 Dudelange
 
      Luxembourg
 
  Attention:   Plant Manager
 
       
 
  Fax:   +352518664210
 
       
 
  With a copy to    
 
      Novelis AG
 
      Sternenfeldstr. 19
 
      CH-8700 Küsnacht ZH
 
      +41 443862309
 
  Attention:   Legal Department
 
       
 
  Fax:   +41 443862309

  or to such other address as the recipient may notify or may have notified to
the other party in writing.   13.2   Any notice or other communication under
this Agreement shall be in English or in German. If in German, such notice or
communication shall be accompanied by a translation into English.   14.   WAIVER
  14.1   No failure to exercise or any delay in exercising any right or remedy
hereunder by the Pledgees shall operate as a waiver hereunder. Nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any right or remedy.   14.2   Any rights of
the Pledgees pursuant to this Agreement, including the rights under this Clause,
may be waived only in writing.

15



--------------------------------------------------------------------------------



 



15.   COUNTERPARTS   15.1   This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.   16.   GOVERNING LAW AND JURISDICTION   16.1
  This Agreement shall be governed by and construed in accordance with the laws
of the Federal Republic of Germany.   16.2   For any disputes arising out of or
in connection with this Agreement the courts in Frankfurt am Main, Federal
Republic of Germany shall have exclusive jurisdiction. The Pledgees, however,
shall also be entitled to take legal action against any Pledgor before any other
court having jurisdiction over such Pledgor or any of such Pledgor’s assets.  
17.   LIABILITY AND INDEMNIFICATION   17.1   Without extending the Collateral
Agent’s liability as set forth in Section 11.03 of the Term Loan Credit
Agreement, neither of the Pledgees nor the Collateral Agent shall be liable for
any loss or damage suffered by any Pledgor except for such loss or damage which
is incurred as a result of the willful misconduct or gross negligence of a
Pledgee or the Collateral Agent.   17.2   Each Pledgor shall indemnify the
Pledgees and the Collateral Agent and any person appointed by either the
Pledgees or the Collateral Agent under this Agreement against any losses,
actions, claims, expenses, demands and liabilities which are incurred by or made
against the Pledgees and/ or the Collateral Agent for any action or omission in
the exercise of the powers contained herein other than to the extent that such
losses, actions, claims, expenses, demands and liabilities are incurred by or
made against the Pledgees

16



--------------------------------------------------------------------------------



 



    and/ or the Collateral Agent as a result of the gross negligence (grobe
Fahrlässigkeit) or willful misconduct (Vorsatz) of the Pledgees and/ or the
Collateral Agent, as the case may be.   18.   AMENDMENTS

Any amendment to, or modification of, this Agreement, including this Clause,
shall be effective only if made in writing, unless mandatory law provides for
more stringent formal requirements.

19.   ANNEXES, SCHEDULES

All Schedules to this Agreement shall form an integral part hereof.

20.   SEVERABILITY   20.1   Should any provision of this Agreement be or become
invalid or unenforceable, or should this Agreement be accidentally incomplete or
become incomplete, this shall not affect the validity or enforceability of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or in order to remedy any incompleteness, a provision shall apply which comes as
close as possible to that which the Parties had intended or would have intended
if they had considered the matter. In the event that any Pledge granted under
this Agreement shall be impaired or be or become invalid or unenforceable this
shall not affect the validity or enforceability of any other Pledge granted
under this Agreement.   20.2   To the extent that the Pledges have not been
properly created or, where applicable, their nominal denominations have not been
made in Euro, each Pledgor undertakes that it will without promptly
(unverzüglich) cure any legal defects, make all necessary acts, and (in the
event that these legal defects render this Agreement invalid or otherwise affect
the perfection and enforceability of the security interest created thereby)
re-execute this Agreement.

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART I
List of Bank Accounts of Pledgor 1

                                      Bank / Account                     Account
Holder   Currency   Location   Bank Sort Code   Type of Account   Account Number
  Contact   Address
Novelis
  EUR   DB Hannover   25070024   Business account       Achim Keiser   Deutsche
Bank AG
Aluminium
                          Georgsplatz 20
Holding
                          30159 Hannover
Company
                Germany
 
                           
Novelis
  EUR   Commerzbank AG   10040000           Frank Bauer   Commerzbank AG,
Aluminium
                      Tel.: +49-30-26534209   Potsdamer Str. 125,
Holding
                      Email:   10783 Berlin,
Company
                frank-bauer@commerzbank.com   Germany

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART II
List of Bank Accounts of Pledgor 2

                                              Bank / Account                    
Account Holder   Currency   Location   Bank Sort Code   Type of Account  
Account Number   Contact   Address
Novelis Inc.
  EUR   DB Hannover   25070024     Business account         Achim Keiser  
Deutsche Bank AG
Georgsplatz 20
30159 Hannover
Germany

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 2 PART III
List of Bank Accounts of Pledgor 3
Commerzbank AG

                                          Bank / Account                    
Account Holder   Currency   Location   Bank Sort Code   Type of Account  
Account Number   Contact   Address
Novelis Luxembourg SA
  EUR   Commerzbank   10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany
 
                               
Novelis Luxembourg SA
  GBP   Commerzbank   10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany
 
                               
Novelis Luxembourg SA
  USD   Commerzbank   10040000     Cash pool       Frank Bauer, Oliver Lipska
Tel: +49 30 2653 4209 frank.bauer@commerzbank.com Oliver.lipska@commerzbank.com
  Commerzbank
Postdamer Strasse
125
B-10783 Berlin
Germany

- 4 -



--------------------------------------------------------------------------------



 



Deutsche Bank AG

                                          Bank / Account                    
Account Holder   Currency   Location   Bank Sort Code   Type of Account  
Account Number   Contact   Address
Novelis Luxembourg SA
  EUR   DB Hannover   25070024     Cash pool       Achim Keiser   Deutsche Bank
AG
Georgsplatz 20
30159 Hannover
Germany

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Notice of Pledge
[Letterhead of Pledgor]

     
From:
  Novelis Aluminium Holding Company
25/28 North Wall Quay
Dublin 1
Ireland
 
   
To:
  [Account Bank]
 
   
Date:
  [ ]
 
   
Re:
  Accounts Nos. [ ] (the “Accounts”)

We hereby give you the notice that by a pledge agreement dated on or about
December 17, 2010 (the “Account Pledge Agreement”) we have pledged in favor of
Bank of America, N.A. (the “Collateral Agent”) and the other pledgees set out in
the Account Pledge Agreement (together with the Collateral Agent, the “Secured
Parties”) all present and future credit balances, including all interest
payable, from time to time standing to the credit on each of the above Accounts
(which shall include all sub-accounts, renewals, re-designation, replacements
and extensions thereof). A copy of the Account Pledge Agreement is attached
hereto.
Please note that we have waived all rights of confidentiality (Bankgeheimnis) in
relation to all accounts held with you for the benefit of the Secured Parties.
We hereby instruct you to provide the Collateral Agent with all information
requested by it concerning the Accounts.
Until you receive notice to the contrary from the Collateral Agent, we may
continue to operate the Account(s) and in particular may dispose of the amounts
credited to the Account(s). Upon receipt of the aforesaid notice to the
contrary, you as Account Bank, shall not permit any dispositions by us of
amounts credited to the Account(s).
Please acknowledge receipt of this notice and your agreement to the terms hereof
by signing the enclosed copy and returning the same to Bank of America, N.A.,
1455 Market Street, CA 94103, U.S.A., Fax: + 1 312-453-5555, to the attention of
the Account Officer, in its capacity as Collateral Agent with a copy to
ourselves.
Yours faithfully,

- 6 -



--------------------------------------------------------------------------------



 



For and on behalf of
[Pledgor]

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Acknowledgement

     
From:
  [Account Bank]
 
  (the Account Bank)
 
   
To:
  Bank of America, N.A.
 
   
 
  as Collateral Agent
 
   
 
  1455 Market Street
 
  San Francisco, CA 94103, U.S.A.
 
   
 
  Fax: + 1 415-503-5011
 
  Attention: Account Officer
 
   
Copy to:
  Novelis Aluminium Holding Company
 
  25/28 North Wall Quay
 
  Dublin 1
 
  Ireland

Date: (____)
Acknowledgement of Receipt of Notification of Pledge according to Account Pledge
Agreement dated (__) — Bank Account No. (__)
Dear Sirs,
We acknowledge receipt of the above notice and confirm that we have neither
received any previous notice of pledge relating to the Account nor are we aware
of any third party rights in relation to the Account which rank in priority
before the pledges over the Account granted to the Collateral Agent by the
Pledgor, except for the pledges granted under the Account Pledge Agreement in
connection with the ABL Credit Agreement dated on or about 17 December 2010 We
have not assessed the validity of the pledge.
We hereby agree not to make any set-off or deduction from the Account or invoke
any rights of retention in relation to the Account during the existence of the
pledge, other than in relation to charges payable in connection with the
maintenance of the Account or other bank charges or fees payable in the ordinary
course of business or in relation to amounts arising from the return of direct
debits or cheques credited to the above Account.

- 8 -



--------------------------------------------------------------------------------



 



We agree that the pledge in our favor over the Account granted pursuant to our
General Business Conditions shall rank behind all the pledges over the Account
granted to the Collateral Agent by the Pledgor pursuant to the Account Pledge
Agreement dated December 17, 2010 of which we have been notified by the Pledgor.
We take note of the fact that until notice to the contrary from the Collateral
Agent to be served to us as Account Bank, the Pledgor may continue to operate
the Account and in particular may dispose over the amounts standing to the
credit of the Account.
Please send such aforesaid notice directly to
[details/address of Account Bank]

(duly authorised signatory of the Account Bank)

- 9 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 



EXECUTION COPY
NOVELIS DEUTSCHLAND GMBH
as Transferor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
SECURITY TRANSFER AND ASSIGNMENT AGREEMENT
RELATING TO INTELLECTUAL PROPERTY RIGHTS
(Sicherungsübereignungs- und —abtretungsvertrag betreffend
gewerbliche Schutzrechte)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Clause   Page  
1. DEFINITIONS AND LANGUAGE
    2  
2. ASSIGNMENT AND TRANSFER
    6  
3. Use of the Collateral/License
    7  
4. SECURITY PURPOSE
    8  
5. LIST OF COLLATERAL
    8  
6. BOOKKEEPING AND DATA PROCESSING
    8  
7. RIGHT OF INSPECTION
    9  
8. REGISTRATION OF THE COLLATERAL
    9  
9. RIGHT OF REALIZATION
    11  
10. PRESERVATION OF TRANSFEROR’S NOMINAL SHARE CAPITAL
    13  
11. WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION RIGHTS
    15  
12. RELEASE OF COLLATERAL
    16  
13. NEGATIVE UNDERTAKINGS
    16  
14. POSITIVE UNDERTAKINGS
    17  
15. REPRESENTATIONS AND WARRANTIES
    19  
16. FURTHER ASSURANCE
    20  
17. SUCCESSORS AND ASSIGNS
    20  
18. INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS
    20  
19. INDEMNITY
    21  
20. LIMITATION PERIOD
    22  
21. NOTICES AND THEIR LANGUAGE
    22  
22. PARTIAL INVALIDITY; WAIVER
    23  
23. AMENDMENTS
    23  
24. GOVERNING LAW AND PLACE OF JURISDICTION
    23  
SCHEDULE 1 Design Models
    - 1 -  
SCHEDULE 2 Licenses
    - 2 -  
SCHEDULE 3 Other IP Rights
    - 3 -  
SCHEDULE 4 Patents
    - 4 -  
SCHEDULE 4 Patents
    - 4 -  
SCHEDULE 5 Trademarks
    - 5 -  
SCHEDULE 6 Utility Models
    - 6 -  
SCHEDULE 7 Pending Proceedings
    - 7 -  
SCHEDULE 8 Übertragungserklärung / Declaration of Assignment
    - 8 -  

 



--------------------------------------------------------------------------------



 



This SECURITY TRANSFER AND ASSIGNMENT AGREEMENT RELATING TO INTELLECTUAL
PROPERTY RIGHTS (the “Agreement”) is dated December 17, 2010 and made
Between:

(1)   Novelis Deutschland GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of the Federal Republic of
Germany, registered with the Commercial Register of the local court of
Göttingen, Germany under HRB 772 (previously: Alcan Deutschland GmbH), having
its business address at Hannoversche Strasse 1, 37075 Göttingen, Germany (the
“Transferor”); and   (2)   Bank of America, N.A., a national banking
organization organized under the laws of the United States of America, having
its business address at 1455 Market Street, San Francisco, CA 94103, U.S.A. (in
its capacity as Collateral Agent under the Term Loan Credit Agreement (as
defined below), the “Collateral Agent”).

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender (as the foregoing capitalized terms are defined in the
ABL Credit Agreement), the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “ABL Loans”) to the ABL Borrowers.  
(B)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Term Loan
Borrower”), Holdings, the Subsidiary Guarantors, the lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Term Loan
Administrative Agent”) and as Collateral Agent (as the foregoing capitalized
terms are defined in the Term Loan Credit Agreement), the lenders thereunder
have agreed to extend credit to the Term Loan Borrower in the form of initial
term loans (the “Initial Term Loans”) and, if so requested by the Term Loan
Borrower by written notice to the Term Loan Administrative Agent and provided
that the approached existing lender elects to provide the respective commitment,
in the form of incremental commitment term loans effected by a respective
joinder agreement to the Term Loan Credit Agreement (the “Incremental Term
Loans”), and certain refinancing indebtedness in respect of all or any portion
of the Term Loans then

1



--------------------------------------------------------------------------------



 



    outstanding (the “Other Term Loans” and, together with the Initial Term
Loans and the Incremental Term Loans referred to as the “Term Loans”).   (C)  
The ABL Loans and the Term Loans are collectively referred to as the “Loans”,
and the ABL Credit Agreement and the Term Loan Credit Agreement are collectively
referred to as the “Credit Agreements” and each a “Credit Agreement”).   (D)  
It is one of the conditions for granting the Loans that the Transferor enters
into this Agreement.   (E)   The Transferor has agreed to grant its intellectual
property rights (as set forth below) as security for the Secured Parties’ (as
defined below) respective claims against the Loan Parties (as defined below)
under or in connection with the Credit Agreements.

NOW IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:       “ABL Borrowers” shall mean the “Borrowers” as
defined in the ABL Credit Agreement.       “Abstract Acknowledgments of
Indebtedness” shall mean (i) the Abstract Acknowledgment of Indebtedness and
Guarantee (Abstraktes Schuldanerkenntnis und Garantie) among Novelis Aluminium
Holdings Company, Novelis Deutschland GmbH and the Collateral Agent, granted in
connection with the ABL Credit Agreement and (ii) the Abstract Acknowledgment of
Indebtedness and Guarantee (Abstraktes Schuldanerkenntnis und Garantie) among
Novelis Aluminium Holdings Company, Novelis Deutschland GmbH and the Collateral
Agent, granted in connection with the Term Loan Credit Agreement and “Abstract
Acknowledgement of Indebtedness” shall mean each of them.       “Borrowers”
means collectively the ABL Borrowers and the Term Loan Borrower.       “Canadian
Intellectual Property” means Copyrights, Patents, Trademarks and Other IP Rights
established under the laws of Canada, including any province, territory or
political subdivision thereof.       “Collateral” means the Design Models,
Know-How, Patents, Trademarks, Utility Models, Other IP Rights, the rights to
use any Copyrights in all presently known ways and any and all present and
future rights arising under the Licenses.       “Copyrights” (Urheberrechte)
means all present and future copyrights in works protected by copyright law,
such as copyrights, use rights, exploitation rights, other proprietary rights
(verwandte Schutzrechte) including data base rights, and other

2



--------------------------------------------------------------------------------



 



    economic rights (vermögensrechtliche Befugnisse) arising therefrom,
currently held or to be acquired by the Transferor, but only to the extent that
aforesaid rights may be transferred, assigned or pledged by the Transferor, as
the case may be.       “Design Models” (Geschmacksmuster) means all present and
future design models (whether registered or unregistered) currently held or to
be acquired by the Transferor (including without limitation those set out in
Schedule 1 hereto).       “Event of Default” shall mean any Event of Default as
defined in the ABL Credit Agreement and/or any Event of Default as defined in
the Term Loan Agreement, as the context requires.       “Know-How” means all
presently existing or future inventions, know-how, trade secrets, procedures,
formulae and other intangible property which is not protected by any other
intellectual property rights, as well as title to physical embodiments of the
aforementioned including, without limitation, any written descriptions, discs,
CD-ROMs, specimen, drawings and plans relating to the Transferor’s business.    
  “Lenders” shall mean the Lenders under the ABL Credit Agreement and/or the
Lenders under the Term Loan Credit Agreement, as the context requires.      
“Licenses” means all present and future licenses granted by the Transferor in
relation to any Copyright, Design Model, Know-how, Patent, Trademark, Utility
Model, and/or Other IP Right, including, without limitation, all pecuniary
claims arising in connection with such licenses (including, without limitation,
licenses set out in Schedule 2 hereto).       “Lien” shall mean the Lien as
defined in the ABL Credit Agreement and/or in the Term Loan Credit Agreement, as
the context requires.       “Loan Parties” shall mean the Loan Parties as
defined in the ABL Credit Agreement and/or the Loan Parties as defined in the
Term Loan Credit Agreement, as the context requires.       “Other IP Rights”
means rights in designations (Kennzeichenrechte) other than Trademarks, domain
names (Domainnamen) and any other intellectual property rights, other than the
Copyrights, Design Models, Know-how, Patents, Trademarks and Utility Models,
currently held, applied for or to be acquired by the Transferor (including
without limitation those set out in Schedule 3 hereto).       “Patents”
(Patente) means all present and future patents and patent applications currently
held or to be acquired by the Transferor (including without limitation those set
out in Schedule 4 hereto).

3



--------------------------------------------------------------------------------



 



    “Permitted Lien” has the meaning given to such term in the ABL Credit
Agreement or the Term Loan Credit Agreement, as the context requires.      
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.       “Receivables Purchase Agreement” shall mean the receivables
purchase agreement and any related servicing agreements between Novelis
Deutschland GmbH, on the one hand, and Novelis AG, on the other hand, providing,
inter alia, for the sale and transfer of receivables by Novelis Deutschland GmbH
to Novelis AG, as such agreement may be amended, modified, supplemented or
replaced from time to time, in order that the receivables subject thereto may be
included in the borrowing base established under the ABL Credit Agreement.      
“Secured Obligations” shall comprise       (I) (a) obligations of the ABL
Borrowers and the other Loan Parties from time to time arising under or in
respect of the due and punctual payment of (i) the principal of and premium, if
any, and interest (including interest accruing (and interest that would have
accrued but for such proceeding) during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding) on
the ABL Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the ABL Borrowers and the other Loan Parties under the ABL Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of Reimbursement Obligations, interest thereon and
obligations to provide cash collateral, (iii) Extraordinary Expenses and
(iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the ABL Borrowers and the other Loan Parties under the ABL Credit Agreement and
the other Loan Documents, and (b) the due and punctual payment of all Secured
Bank Product Obligations (for purposes of clause (I) “Loan Parties”, “Insolvency
Proceeding”, “Letter of Credit”, “Reimbursement Obligations”, “Extraordinary
Expenses” and “Loan Documents” and “Secured Bank Product Obligations” have the
meaning set forth in the ABL Credit Agreement);

4



--------------------------------------------------------------------------------



 



    (II) (a) obligations of the Term Loan Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing (and interest that would have accrued but for such proceeding) during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Term Loan Borrower and the other Loan
Parties under the Term Loan Credit Agreement and the other Loan Documents, and
(b) the due and punctual payment of all obligations of the Term Loan Borrower
and the other Loan Parties under each Hedging Agreement entered into with any
Secured Hedge Provider under the Term Loan Credit Agreement (for purposes of
clause (II), “Loan Parties”, “Hedging Agreement”, “Secured Party” and “Secured
Hedge Provider” have the meaning set forth in the Term Loan Credit Agreement);
and       (III) the Abstract Acknowledgements of Indebtedness.       “Secured
Parties” shall mean, collectively, all Secured Parties as defined in the ABL
Credit Agreement and all Secured Parties as defined in the Term Loan Credit
Agreement.       “Security Period” means the period beginning on the date hereof
and ending on the date upon which the Collateral Agent is satisfied that
(a) none of the Secured Parties is under any commitment, obligation or liability
(whether actual or contingent) pursuant to the Term Loan Credit Agreement and/or
the ABL Credit Agreement to make advances or provide other financial
accommodation to any of the Loan Parties and (b) all of the Secured Obligations
have been unconditionally, finally and irrevocably paid and discharged in full.
      “Trademarks” (Marken) means all present and future trademarks (whether
registered or unregistered) and trademark applications currently held or to be
acquired by the Transferor (including without limitation those set out in
Schedule 5 hereto).       “United Kingdom Intellectual Property” means
Copyrights, Patents, Trademarks and Other IP Rights established under the laws
of the United Kingdom, including any state, territory or political subdivision
thereof.       “United States Intellectual Property” means Copyrights, Patents,
Trademarks and Other IP Rights established under the laws of the United States,
including any state, territory or political subdivision thereof, including, with
respect to Trademarks, the

5



--------------------------------------------------------------------------------



 



    goodwill of the business connected with the use of and symbolized by such
Trademarks.       “Utility Models” (Gebrauchsmuster) means all present and
future utility models and utility model applications currently held or to be
acquired by the Transferor (including without limitation those set out in
Schedule 6 hereto).   1.2   In this Agreement, references to a person include
its successors and assigns, and references to a document are references to that
document as amended, restated, novated and/or supplemented from time to time.  
1.3   Capitalized terms not otherwise defined in this Agreement shall have the
same meaning as given in the Term Loan Credit Agreement and/or the ABL Credit
Agreement, as the context requires.   1.4   Unless otherwise indicated, the
definition of a term in the singular shall include the definition of such term
in the plural and vice versa.   1.5   This Agreement is made in the English
language. For the avoidance of doubt, the English language version of this
Agreement shall prevail over any translation of this Agreement. However, where a
German translation of a word or phrase appears in the text of this Agreement,
the German translation of such word or phrase shall prevail.   1.6   Any
reference in this Agreement to a “Clause”, “sub-clause” or “Schedule” shall,
subject to any contrary indication, be construed as a reference to a clause, a
sub-clause or a schedule hereof.   2.   ASSIGNMENT AND TRANSFER   2.1   The
Transferor hereby assigns and transfers the Collateral to the Collateral Agent,
together with all present and future rights in relation to the Collateral.   2.2
  The Collateral Agent who is acting as Collateral Agent for and on behalf of
the Secured Parties hereby accepts the assignment and transfer of the Collateral
and of the present and future rights relating thereto.   2.3   Title to present
Collateral shall pass over to the Collateral Agent upon execution of this
Agreement and all future Collateral shall be assigned and transferred to the
Collateral Agent upon its creation.   2.4   To the extent that the Transferor
currently holds or will hold in the future co-ownership (Mitinhaberschaft) or a
inchoate right to title (Anwartschaftsrecht) in any Collateral or parts thereof,
the Transferor hereby assigns and transfers such co-ownership or inchoate right
to title to the Collateral Agent.

6



--------------------------------------------------------------------------------



 



2.5   Delivery of possession of physical evidence of the Collateral to the
Collateral Agent is hereby replaced by the agreement that the Transferor holds
such physical evidence in gratuitous custody (unentgeltliche Vewahrung) for the
Collateral Agent (Besitzkonstitut). The Transferor further assigns all present
and future claims against third parties obtaining actual possession of such
physical evidence to the Collateral Agent who accepts such assignment.   2.6  
Notwithstanding anything else contained herein, it is hereby clarified that the
security assignment agreed hereunder shall be construed and interpreted to the
effect that the Collateral Agent is not granted an assignment of any Canadian
Intellectual Property, United States Intellectual Property, or United Kingdom
Intellectual Property, but is pledged and granted a lien on, and security
interest in — or, in the case of the United Kingdom Intellectual Property, a
first fixed charge over — such Intellectual Property, in accordance with the
applicable local laws. The foregoing shall be without prejudice to the
provisions agreed hereunder, which shall apply to such pledge, lien, and
security interest mutatis mutandis.   2.7   The Collateral Agent and the
Transferor recognize that on even date herewith they have executed a Patent
Security Agreement (German Grantor), (the “US Patent Security Agreement”) and a
Trademark Security Agreement (German Grantor) (the “US Trademark Security
Agreement”) which are governed by U.S. law. Any security interests granted to
the Collateral Agent under Section 2 of the US Patent Security Agreement and the
US Trademark Security Agreement shall remain unaffected by the terms of this
Agreement. In all other respects, the terms of this Agreement shall prevail over
the US Patent Security Agreement and the US Trademark Security Agreement in the
event of contradictions.   2.8   The Collateral Agent and the Transferor shall
enter into a security agreement governed by the laws of England and Wales under
which the Transferor will grant a fixed charge over United Kingdom Intellectual
Property.   3.   Use of the Collateral/License   3.1   Until the realization of
the Collateral pursuant to Clause 9 (Right to Realization), the Transferor shall
be entitled to use the Collateral in the ordinary course of business and on
arm’s length terms. For this purpose, the Collateral Agent hereby grants to the
Transferor an exclusive license (which shall only be transferable and
sublicensable with the prior written consent of the Collateral Agent or as
otherwise permitted by the Credit Agreements) to use the Collateral which has
been assigned to the Collateral Agent without any royalties being due therefore.
Such license shall be granted without any warranty or representation whatsoever
with respect to the existence, validity, merchantability of the respective
rights and freedom from third party rights to the Collateral. Subject to Clause
8 and to the extent applicable, the Transferor shall be entitled to apply for
the registration of any Collateral in its own name.

7



--------------------------------------------------------------------------------



 



4.   SECURITY PURPOSE       The security created hereunder secures the payment
of all Secured Obligations. The security created hereunder shall also cover any
future extension of the Secured Obligations and the Assignor herewith expressly
agrees that the assignment shall secured the Secured Obligations as extended or
increased from time to time.   5.   LIST OF COLLATERAL   5.1   At the date
hereof, the Transferor shall at its own expense provide the Collateral Agent
with detailed lists of the Collateral, with the exception of Copyrights, such
list to be attached hereto as Schedules 1 through 6 (the “Collateral List”).  
5.2   The Transferor shall at its own expense provide the Collateral Agent with
an updated Collateral List within fifteen (15) days after the end of each
calendar half-year (showing the status as of the end of the preceding calendar
month), for the first time after the end of the second quarter of 2011, or at
shorter intervals at the reasonable request of the Collateral Agent, which shall
be substantially in the form of the Collateral List (“Updated Collateral List”).
  5.3   The Collateral List and any Updated Collateral List referred to in
Clauses 5.1 and 5.2 are for notification purposes only and if for any reason
whatsoever the relevant Collateral contemplated to be assigned and transferred
hereunder is not, or is inaccurately contained in the lists presented then the
assignment and transfer of title in the Collateral shall not be affected thereby
in any way.   5.4   The Transferor may deliver any Updated Collateral Lists on a
CD-Rom as a Microsoft Excel file or any other readable and compatible electronic
medium satisfactory by the Collateral Agent.   6.   BOOKKEEPING AND DATA
PROCESSING   6.1   If any information or documents which are necessary to
identify the Collateral have been handed over by the Transferor to a third party
for its bookkeeping, the Transferor hereby assigns to the Collateral Agent, who
accepts such assignment, its right to demand from such third party the return of
such information or documents. The Collateral Agent may only exercise the right
to demand referred to above upon becoming entitled, in accordance with Clause 9
(Right of Realization) hereof, to enforce the security interest created
hereunder and at any time thereafter. Upon the Collateral Agent becoming
entitled to exercise the right to demand, the Transferor hereby undertakes to
then instruct the third party to provide the Collateral Agent upon the
Collateral Agent demand with such information and documents which are necessary
to enforce the security created hereby.

8



--------------------------------------------------------------------------------



 



6.2   If details concerning the Collateral or any part thereof have been stored
in an electronic data processing system or on a disk, then on the Collateral
Agent becoming entitled, in accordance with Clause 9 (Right of Realization)
hereof, to enforce the security interest created hereunder and at all times
thereafter, the Transferor shall allow the Collateral Agent access to such
computer system or disk, including the peripheral equipment and all data
concerning the Collateral or the relevant part thereof to the extent necessary
or expedient to enforce the security interests created hereunder. In addition,
software operators and other required personnel shall be made available to the
extent reasonably required and any assistance required shall be provided to the
Collateral Agent. If a third party handles the electronic processing of data,
the Transferor hereby assigns to the Collateral Agent, who accepts such
assignment, all rights against such third party relating to such access and
services. The Collateral Agent may only exercise the rights referred to above
upon becoming entitled, in accordance with Clause 9 (Right of Realization)
hereof, to enforce the security interest created hereunder and at any time
thereafter. Upon the Collateral Agent becoming entitled to exercise the rights
vis-à-vis a third party as referred to above, the Transferor hereby undertakes
to then instruct such third party to handle the processing of data on behalf of
the Collateral Agent upon its request, provided that the Transferor shall be
given access to any data it requires in its ordinary course of business.   7.  
RIGHT OF INSPECTION   7.1   The Transferor undertakes to provide the Collateral
Agent promptly at its reasonable request with all information and documents
which are necessary for perfecting and/or enforcing the security created hereby.
  7.2   The Transferor permits the representative designated by the respective
Administrative Agent during the term of this Agreement and in reasonable
intervals, to inspect upon reasonable notice its records during normal business
hours, or to have them inspected by a duly authorized representative for the
purpose of inspecting and checking any of the Collateral, in accordance with the
provisions in the Credit Agreement.   8.   REGISTRATION OF THE COLLATERAL   8.1
  At the reasonable request of the Collateral Agent in order to protect its
legitimate interests, the Transferor shall execute and deliver to the Collateral
Agent without undue delay (however, not later than forty five (45) Business Days
after such request) declarations of consent which must be certified (notariell
beglaubigte Übertragungserklärungen) or in writing, each substantially in the
form of Schedule 8 hereto, as required for the registration of the assignment,
pledge or lien — as the case may be in the respective jurisdiction — of the
material Collateral to the Collateral Agent in the US, the UK, Canada,
Switzerland and Germany, and IP registries covering the European Union , to the
exclusion of any other jurisdiction.

9



--------------------------------------------------------------------------------



 



8.2   At the reasonable request of the Collateral Agent in order to protect its
legitimate interests (however, not later than forty five (45) Business Days
after such request), and subject to the proviso below, the Transferor shall
execute, deliver, and submit to the relevant government office(s) for filing or
registration, and pay the requisite fee for such filing or registration, all
documents reasonably requested by the Collateral Agent and necessary to validate
or perfect the security interest of the Collateral Agent created hereunder for
the Secured Parties in any material Collateral that the Transferor owns in
Switzerland, Canada, the UK and the US, and IP registries covering the European
Union ,to the exclusion of any other jurisdiction. In particular:

  (i)   with respect to Collateral established under U.S. law, other than
abandoned Collateral, the Transferor will (a) execute, deliver, and submit an
agreement substantially in the form of the US Patent Security Agreement or the
US Trademark Security Agreement, as applicable, for recording in the U.S. Patent
and Trademark Office and U.S. Copyright Office with respect to the United States
Intellectual Property which is the subject of an application or issued
registration, (b) execute and deliver and file Form UCC-1s in the applicable
Secretary of State’s Office and (c) record in the U.S. Patent and Trademark
Office and U.S. Copyright Office, as applicable, documentation necessary to
bring title to such material Collateral current into the name of the Transferor;
    (ii)   with respect to United Kingdom Intellectual Property, within forty
five (45) Business Days of this Agreement, execute and deliver forms TM 24 in
respect of the Trademarks and forms P 21/77 in respect of the Patents and forms
DF12 A in respect of Designs in a form reasonably required by the Collateral
Agent for recording at the UK Intellectual Property Office the security
interests over United Kingdom Intellectual Property granted for the Collateral
Agent’s benefit under this agreement or any document executed pursuant to this
agreement or the Credit Agreements, (b) provide to the Collateral Agent any
additional documentation necessary to record at the UK Intellectual Property
Office the security interests over United Kingdom Intellectual Property granted
for the Collateral Agent’s benefit under this agreement or any document executed
pursuant to this agreement or the Credit Agreements. The Collateral Agent shall
have the right to apply to the UK Intellectual Property Office to record the
creation of the security interests over United Kingdom Intellectual Property for
the Collateral Agent’s benefit;     (iii)   with respect to material Collateral
established under Canadian law, the Transferor will file any additional or cause
to be filed registrations under the PPSA required by the Collateral Agent in
respect of the appropriate Security Documents;     (iv)   with respect to
material Collateral established under Swiss law, the Transferor will execute and
deliver, or submit for registration at its sole cost and expense,

10



--------------------------------------------------------------------------------



 



      such documents and instruments for recording the security granted to the
Collateral Agent hereunder;

    provided that, in each of the foregoing sub-clauses (iii) and (iv), the cost
of recording such documents and instruments, or of bringing the title to such
material Collateral current, is not unreasonable when compared to the value of
the Collateral and its materiality to the business of the Transferor.   8.3  
Upon the occurrence of an Event of Default which is continuing, unremedied and
unwaived, the Collateral Agent shall be entitled to be registered in the public
registers of all jurisdictions other than set forth in sub-clause 8.2, subject
to the specific requirements of each jurisdiction, either as the owner of the
Collateral (for example in Germany) or as the pledgee of the Collateral, as the
case may be. Insofar as additional declarations or actions by the Transferor are
necessary for the transfer of title or the establishment of a pledge in the
Collateral to the Collateral Agent, the Transferor shall, upon the Collateral
Agent’s request, make such declarations and undertake such actions at its own
expense. The foregoing is not intended to limit any rights that the Collateral
Agent may have with respect to the realization of any security granted hereunder
in any jurisdiction upon the occurrence of an Event of Default which is
continuing, unremedied and unwaived.   8.4   Without limiting any of the
Collateral Agent’s rights under Clause 9 (Right to Realization) hereof, the
Collateral Agent shall, in the event of its registration as owner of the
Collateral and to the extent reasonable, maintain the Collateral at the expense
of the Transferor and exercise the rights deriving from the Collateral at the
expense of the Transferor.   9.   RIGHT OF REALIZATION       At any time after
the occurrence of any Event of Default which is continuing, unremedied and
unwaived and any of the Secured Obligations have not been paid when due and
payable:   9.1   The Collateral Agent shall be entitled to terminate the license
granted pursuant to Clause 3 hereof with immediate effect and to enforce this
Agreement and realize the Collateral, subject to the limitations set forth in
Clause 10 (Preservation of the Transferor’s Nominal Share Capital). Following
the termination of the license granted pursuant to Clause 3 hereof, the
Transferor agrees not to assert against the Collateral Agent, the Collateral
Agent’s licensees (if any) or acquirers of the Collateral or any other legal
successor to the Collateral or parts thereof, any rights which would limit or
preclude a realization or use of the Collateral or parts thereof. In particular,
without limitation, the Transferor shall not assert any rights out of its
company name against the use of the Trademarks.

11



--------------------------------------------------------------------------------



 



9.2   The Collateral Agent has the right to sell the Collateral or part thereof
by way of private sale (freier Verkauf) (or in respect of rights under Licenses
also to notify the licensees of the assignment or other rights granted hereunder
and to collect any payment claims thereunder) to the extent necessary to satisfy
any outstanding Secured Obligations.   9.3   In the case of a realization of the
Collateral, the Transferor shall promptly provide the Collateral Agent with all
documents of title and other documents relating to the Collateral and shall
render all assistance which is necessary in respect of such realization.   9.4  
When realizing the Collateral, the Collateral Agent may take all measures and
enter into all agreements which it considers necessary or expedient in
connection therewith, taking into account legitimate interests of the
Transferor. The Collateral Agent may request the Transferor to sell the
Collateral for and on behalf of the Collateral Agent or in strict accordance
with the Collateral Agent’s directions and the Transferor shall promptly comply
with such request or directions. Any proceeds derived by the Transferor of such
sale shall be delivered to the Collateral Agent without undue delay.   9.5  
Solely with respect to the:

  9.5.1   Canadian Intellectual Property, the Collateral Agent will have, in
addition to the foregoing rights and remedies that are applicable, the rights
and remedies which are to be provided for under any security agreement governed
under the laws of Canada entered into after the date hereof with respect to the
Canadian Intellectual Property; and     9.5.2   United States Intellectual
Property, the Collateral Agent will have, in addition to the foregoing rights
and remedies that are applicable, the rights and remedies which are provided for
under Section 9.1 of the United States Security Agreement, dated December 17,
2010 among, inter alios, Novelis, Inc., the Transferor as one of the guarantors
from time to time party thereto and the Collateral Agent..

    The foregoing sub-clauses 9.5.1 and 9.5.2 shall be subject to the condition
that Clause 10 (Preservation of Transferor’s Nominal Share Capital) shall apply
to any realization of the United States Intellectual Property and the Canadian
Intellectual Property.   9.6   The Collateral Agent will notify the Transferor
in writing at least ten (10) Business Days prior to the realization of the
Collateral (the “Realization Notice”). Such Realization Notice is not necessary
if the observance of the notice period will materially adversely affect the
security interests of the Secured Parties. Such Realization Notice shall in
particular not be required if:

12



--------------------------------------------------------------------------------



 



  9.6.1   the Transferor ceases to make payments to third parties generally
(within the meaning of Section 17 (2), Sentence 2 of the German Insolvency
Regulation, Insolvenzordnung);     9.6.2   the Transferor becomes over-indebted
(within the meaning of Section 19 of the German Insolvency Regulation), or
illiquid (within the meaning of Section 17 of the German Insolvency Regulation);
    9.6.3   the Transferor files an application for the institution of
insolvency proceedings or similar proceedings over its assets;     9.6.4   any
third party files an application for the institution of insolvency proceedings
or similar proceedings over the assets of the Transferor, provided such
application is not unfounded; or     9.6.5   a preliminary insolvency
administrator (vorläufiger Insolvenzverwalter) or an insolvency administrator or
any similar kind of receiver, liquidator or administrator has been appointed
over the assets of the Transferor.

10.   PRESERVATION OF TRANSFEROR’S NOMINAL SHARE CAPITAL   10.1   Subject to
Clause 10.2 through Clause 10.6 below, the Collateral Agent shall not enforce
the Collateral to the extent (i) the Collateral secures obligations of one of
the Transferor’s shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of the Transferor,
or the Transferor itself), and (ii) the enforcement of the Collateral for such
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied) of the Transferor to an
amount that is insufficient to maintain its registered share capital
(Stammkapital) (or would increase an existing shortage in its net assets below
its registered share capital); provided that for the purpose of determining the
relevant registered share capital and the net assets, as the case may be:

  10.1.1   The amount of any increase of the Transferor’s registered share
capital (Stammkapital) implemented after the date of this Agreement that is
effected without the prior written consent of the Collateral Agent shall be
deducted from the registered share capital of the Transferor;     10.1.2   any
loans provided to the Transferor by a direct or indirect shareholder or an
affiliate thereof (other than a Subsidiary of the Transferor) shall be
disregarded and not accounted for as a liability to the extent that such loans

13



--------------------------------------------------------------------------------



 



      are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the
German Insolvency Code (Insolvenzordnung) or subordinated in any other way by
law or contract;     10.1.3   any shareholder loans, other loans and contractual
obligations and liabilities incurred by the Transferor in violation of the
provisions of any of the Loan Documents shall be disregarded and not accounted
for as liabilities;     10.1.4   any assets that are shown in the balance sheet
with a book value that, in the opinion of the Collateral Agent, is significantly
lower than their market value and that are not necessary for the business of the
Transferor (nicht betriebsnotwendig) shall be accounted for with their market
value; and     10.1.5   the assets of the Transferor will be assessed at
liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with Clause 10.2.1 below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.

10.2   The limitations set out in Clause 10.1 only apply:

  10.2.1   if and to the extent that the managing directors of the Transferor
have confirmed in writing to the Collateral Agent within ten (10) Business Days
a Realization Notice or the commencement of enforcement under this Agreement the
value of the Collateral which cannot be enforced without causing the net assets
of the Transferor to fall below its registered share capital, or increase an
existing shortage in net assets below its registered share capital (taking into
account the adjustments set out above) and such confirmation is supported by a
current balance sheet and other evidence satisfactory to the Collateral Agent
and neither the Collateral Agent nor any of the Secured Parties raises any
objections against that confirmation within five (5) Business Days after its
receipt; or     10.2.2   if, within twenty (20) Business Days after an objection
under Clause 10.2.1 has been raised by the Collateral Agent or a Secured Party,
the Collateral Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the Transferor by a firm of auditors of international
standing and reputation that is appointed by the Transferor and reasonably
acceptable to the Collateral Agent, to the extent such report identifies the
amount by which the net assets of the Transferor are necessary to maintain its
registered share capital as at the date of the Realization Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze

14



--------------------------------------------------------------------------------



 



      ordnungsgemäßer Buchführung) as consistently applied by the Transferor in
the preparation of its most recent annual balance sheet. The Auditor’s
Determination shall be binding for all Parties except for manifest error.

10.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Collateral up to those amounts that
are undisputed between them and the Transferor or determined in accordance with
Clause 10.1 and Clause 10.2. In respect of the exceeding amounts, the Collateral
Agent shall be entitled to further pursue the Secured Parties’ claims (if any)
and the Transferor shall be entitled to provide evidence that the excess amounts
are necessary to maintain its registered share capital (calculated as at the
date of the Realization Notice or the commencement of enforcement and taking
into account the adjustments set out above). The Collateral Agent is entitled to
enforce those parts of the Collateral that are not enforced by operation of
Clause 10.1 above at any subsequent point in time. This Clause 10 shall apply
again as of the time such additional enforcement is made.   10.4   Clause 10.1
shall not apply as to the amount of Loans borrowed and passed on (whether by way
of shareholder loan or equity contribution) to the Transferor or any of its
Subsidiaries as long as the respective shareholder loan is outstanding or the
respective equity contribution has not been dissolved or otherwise repaid, but
excluding, for the avoidance of doubt, any purchase price payment received by
the Transferor under the Receivables Purchase Agreement.   10.5   Should it
become legally permissible for managing directors of a German GmbH (Gesellschaft
mit beschränkter Haftung, Limited Liability Company) to enter into security
arrangements in support of obligations of their shareholders without
limitations, the limitations set forth in Clause 10.1 shall no longer apply.
Should any such guarantees become subject to legal restrictions that are less
stringent than the limitations set forth in Clause 10.1 above, such less
stringent limitations shall apply. Otherwise, Clause 10.1 shall remain
unaffected by changes in applicable law.   10.6   The limitations provided for
in Clause 10.1 above shall not apply where (i) the Transferor has a fully
valuable (vollwertig) recourse claim (Gegenleistungs- oder Rückgewähranspruch)
vis-à-vis the relevant shareholder or (ii) a domination agreement
(Beherrschungsvertrag) or a profit and loss pooling agreement
(Gewinnabführungsvertrag) is or will be in existence with the Transferor and the
Transferor has a fully valuable (vollwertig) reimbursement claim
(Ausgleichsanspruch).   11.   WAIVER OF ASSIGNOR’S DEFENSES AND OF SUBROGATION
RIGHTS   11.1   The Transferor hereby waives all defenses against enforcement
that may be raised on the basis of potential avoidance (Anfechtbarkeit) and
set-off (Aufrechenbarkeit) of the Secured Obligations. This waiver shall not
apply to a set-off with counterclaims that

15



--------------------------------------------------------------------------------



 



    are (i) uncontested (unbestritten) or (ii) based on a binding non-
appealable court decision (rechtskräftig festgestellt).

11.2   If the security created hereunder is enforced, or if the Transferor has
discharged any of the Secured Obligations (or any part of them), no rights of
the Secured Parties shall pass to the Transferor by subrogation or otherwise.
Further, the Transferor shall not at any time before, on or after an enforcement
of the security created hereunder and as a result of the Transferor entering
into this Agreement, be entitled to demand indemnification or compensation from
any Borrower, Guarantor or any of its affiliates or to assign any of these
claims.   12.   RELEASE OF COLLATERAL   12.1   Upon the expiry of the Security
Period, the Collateral Agent shall promptly at the cost and expense of the
Transferor retransfer the Collateral and all other rights and claims assigned or
transferred to it pursuant to this Agreement to the Transferor, and release any
liens and security interests granted to it by the Transferor pursuant to the
Agreement, and any supplementary security agreements, including those pertaining
to United States Intellectual Property and United Kingdom Intellectual Property
and surrender the excess proceeds, if any, resulting from any realization
thereof. The Collateral Agent will, however, transfer any Collateral to a third
person if and to the extent so required by applicable mandatory law, provided
that the Collateral Agent will inform the Transferor of such transfer in
advance. If the Collateral Agent is authorized to release in whole or in part
any transferred collateral under both the Term Loan Credit Agreement and the ABL
Credit Agreement, the Collateral Agent is authorized to release the Collateral
under this Agreement.   12.2   At any time when the total value of the aggregate
security granted by the Transferor to secure the Secured Obligations (the
“Security”) which can be expected to be realised in the event of an enforcement
of the Security (realisierbarer Wert) exceeds 110% of the Secured Obligations
(the “Limit”) not only temporarily, the Collateral Agent shall on demand of the
Transferor release such part of the Security (Sicherheitenfreigabe) as the
Collateral Agent may in its reasonable discretion determine so as to reduce the
realisable value of the Security to the Limit.   13.   NEGATIVE UNDERTAKINGS    
  At all times during the Security Period, the Transferor undertakes vis-à-vis
the Collateral Agent and the Secured Parties:   13.1   not to dispose of,
encumber, abandon, weaken the strength of (such as the good reputation of a
trademark) or allow the Collateral or parts thereof to lapse, including any
lapse of rights due to non-use or allow the forfeiture (Verwirkung) of any
rights to the Patents, Utility Models, Design Models or Trademarks with respect
to third parties,

16



--------------------------------------------------------------------------------



 



    except as reasonably required in the ordinary course of business and upon
giving prior notice thereof to the Collateral Agent, or as permitted under the
Credit Agreement or under this Agreement;   13.2   not to amend or to re-file
specifications of the Collateral or parts thereof and not to grant further
licenses or other rights with respect to the Collateral or parts thereof to
third parties, except as reasonably required in the ordinary course of business
and upon giving prior notice thereof to the Collateral Agent, or as permitted
under the Credit Agreement or under this Agreement;   13.3   not to dispute the
validity of the Collateral or of new applications for registration with regard
to the Collateral;   13.4   not to take or participate in any action which would
impair the enforceability, legality or validity of the security interest of the
Collateral Agent created hereunder or the security purpose as described in
Clause 4 (Security Purpose) hereof; and   13.5   not to create or agree or
attempt to create or permit to exist (in favor of any person other than the
Collateral Agent), any Lien over the whole or any part of the Collateral or
agree to do so, except as permitted under the Credit Agreement or under this
Agreement.   14.   POSITIVE UNDERTAKINGS       At all times during the Security
Period, the Transferor undertakes vis-à-vis the Collateral Agent and the Secured
Parties:   14.1   to inform the Collateral Agent immediately of any attachment
and/or garnished claims (Pfändung und/oder Überweisung von Forderungen) of which
it becomes aware in respect of the Collateral or any part thereof or any other
measures which may materially impair or jeopardize the Collateral Agent’s and/or
Secured Parties’ rights relating thereto. In the event of an attachment, the
Transferor undertakes to forward to the Collateral Agent without undue delay a
copy of the record of attachment (Pfändungsprotokoll), the attachment order
(Pfändungsbeschluß), the garnishee order (Überweisungsbeschluß), as the case may
be, and any other documents which the Collateral Agent may reasonably request
and that are necessary or expedient for a defense against such attachment. The
Transferor shall further be obliged to inform as soon as possible the attaching
creditors or other third parties asserting rights with respect to the
transferred rights and claims in writing of the Collateral Agent’s rights in
respect of the claims and the existence of this Agreement. All costs and
expenses reasonably incurred for necessary countermeasures of the Collateral
Agent shall be borne by the Transferor;

17



--------------------------------------------------------------------------------



 



14.2   to promptly inform the Collateral Agent if it becomes aware that third
parties infringe any of the Collateral or parts thereof, dispute the validity of
the Collateral or parts hereof or allege that the Collateral or parts hereof
violate the rights of third parties in a way which materially impairs or
jeopardizes or can reasonably be expected to materially impair or jeopardize the
Collateral Agent’s and/or the Secured Parties’ rights relating to the Collateral
and assert all claims and to litigate if, at the reasonable discretion of the
Transferor, this is required for the defense against the alleged claims in the
ordinary course of business. All expenses incurred in this respect are to be
borne by the Transferor. All compensation claims becoming due after the date
hereof, become part of the Collateral. Upon the occurrence of an Event of
Default which is continuing, unremedied and unwaived the Collateral Agent may
take over any judicial or extra judicial proceedings upon reasonable request and
at the Transferor’s expense to the extent necessary to preserve legitimate
interests of the Collateral Agent;   14.3   to identify the assignment and
transfer by way of security of the Collateral immediately in its books and
records in the exhibit (Anhang) to its Financial Statements and to refrain from
any acts or omissions which could prevent third parties who may have a
legitimate interest in obtaining knowledge of the assignment from obtaining
knowledge thereof;   14.4   to make all statements and take all actions at its
own expense which are required and appropriate in the ordinary course of
business in order to maintain the registration of the material Collateral, as
shall be consistent with commercially reasonable business judgment, including
payment of renewal fees, and have the Collateral registered if not registered so
far and to deliver to the Collateral Agent at its reasonable request copies of
respective documents evidencing such actions;   14.5   to establish, and, to the
extent already existing, to continue, at its own cost and expenses a permanent
surveillance of reasonable extent for publications of applications and/or
registrations of intellectual property rights which may infringe or otherwise
legally collide with the Collateral;   14.6   to inform the Collateral Agent
promptly of the occurrence of any event which may result in any of the
representations and warranties included in Clause 15 (Representations and
Warranties) hereof being untrue; and   14.7   to notify the Collateral Agent
without undue delay of any event or circumstance which might be expected to have
a material adverse effect on the validity or enforceability hereof.

18



--------------------------------------------------------------------------------



 



15.   REPRESENTATIONS AND WARRANTIES       The Transferor hereby represents and
warrants to the Collateral Agent and the Secured Parties by way of an
independent guarantee (selbständiges Garantieversprechen) the following:   15.1
  The execution and performance hereof do not and will not (i) violate any
provision of law or the articles of association of the Transferor, any order of
any court or governmental agency to which it is bound, (ii) violate in any
material way any provision of any agreement or other instrument to which the
Transferor is bound, (iii) be in any material way in conflict with, result in a
breach of or constitute (with notice or lapse of time or both) a default under
any such agreement or other instrument, or (iv) result in the creation or
imposition of any Lien upon any property or assets of the Transferor, except for
liens created hereby.   15.2   The obligations of the Transferor hereunder are
legal, valid, binding and enforceable against the Transferor in accordance with
their terms (with respect to the right assigned pursuant to Clause 6
(Bookkeeping and Data-Processing) hereof, subject to any qualifications in the
legal opinion to be rendered by the law firm of Noerr LLP in relation hereto,
and subject to any confidentiality agreements).   15.3   With the exception of
the registration contemplated in Clause 8, no consents, licenses, approvals or
authorizations of, registrations with or declarations to any governmental,
authority are required in connection with the execution and performance hereof.
  15.4   Subject to the Licenses, if any, the Transferor has valid rights in and
good title to the relevant Collateral and has full power and authority
(corporate and otherwise) to grant to the Collateral Agent the security interest
in the Collateral and to execute and perform its obligations in accordance with
the terms hereof, without the consent or approval of any other person.   15.5  
Any material claims of third parties (including employees of the Transferor as
inventors) with respect to the Collateral have been satisfied by the Transferor
at its expense.   15.6   To the Transferor’s best knowledge, the lists attached
to this Agreement as Schedule 1 through Schedule 6 on the date of this Agreement
include any and all material Collateral existing on such date, with the
exception of Copyrights.   15.7   The Collateral is owned by the Transferor free
and clear of any Liens, except for Permitted Liens, charges or other
encumbrances in favor of third parties and has not been transferred nor assigned
to third parties (except as permitted under the Credit Agreement).

19



--------------------------------------------------------------------------------



 



15.8   The Collateral is at the date hereof not subject to any infringement,
opposition, nullity or cancellation proceedings before any registration
authority or court in any jurisdiction, and at the date hereof the Transferor
has no reason to believe and is not aware of any circumstances pursuant to which
any such challenge might be anticipated other than those proceedings set out in
Schedule 7 hereto.   15.9   Except for Permitted Liens, the security interest
created hereby constitutes a valid, first priority security interest in the
Collateral enforceable against the Transferor and third parties.   15.10  
Neither the Transferor nor any of its German subsidiaries is in a state of
insolvency (Zahlungsunfähigkeit) or over-indebtedness (Überschuldung) pursuant
to the German Insolvency Code (Insolvenzordnung) or the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung),
or in a state of imminent insolvency (drohende Zahlungsunfähigkeit) pursuant to
the German Insolvency Code.   15.11   The Transferor has its “centre of main
interest” (as that term is used in Article 3 (1) of The Council of the European
Union Regulation No. 1346/2000 on Insolvency Proceedings) in its jurisdiction of
incorporation.   16.   FURTHER ASSURANCE       The Transferor shall at its own
expense do all such things as the Collateral Agent may reasonably require to
perfect or protect the security intended to be created hereby or any part
thereof, or to facilitate the realization of the Collateral or any part thereof;
or to facilitate the exercise by the Collateral Agent of any of the rights,
powers, authorities and discretions vested in it. The Transferor hereby
authorizes the Collateral Agent to take any such action on behalf of the
Transferor upon the occurrence of an Event of Default which is continuing,
unremedied and unwaived.   17.   SUCCESSORS AND ASSIGNS   17.1   The Transferor
shall not assign or delegate any of its rights and duties hereunder.   17.2  
All covenants, promises and agreements of the Transferor hereunder shall inure
to the benefit of the Collateral Agent, the Secured Parties and their successors
and assigns.   18.   INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS   18.1   The
Collateral Agent is acting hereunder in its capacity as “Collateral Agent” for
the Secured Parties as defined in the Term Loan Credit Agreement and as
sub-agent and bailee for the Revolving Credit Collateral Agent (as defined in
the Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor
Agreement.

20



--------------------------------------------------------------------------------



 



18.2   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among Bank of America, N.A. as Revolving Credit Administrative
Agent and Revolving Credit Collateral Agent (as defined therein), Bank of
America, N.A., as Term Loan Administrative Agent and Term Loan Collateral Agent
(as defined therein); and the grantors party thereto, and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Credit Agreements, including Article X of the ABL Credit Agreement and
Section 11.19 of the Term Loan Credit Agreement, shall govern and control the
exercise of remedies by the Collateral Agent.   19.   INDEMNITY   19.1   Without
extending the liability of the Collateral Agent or of the Secured Parties under
the Loan Documents, neither the Collateral Agent nor the Secured Parties shall
be liable for any loss or damage suffered by the Transferor in connection
herewith save in respect of such loss or damage which is suffered as a result of
the willful misconduct or gross negligence of the Collateral Agent or the
Secured Parties.   19.2   The Transferor shall indemnify the Collateral Agent
and the Secured Parties and keep the Collateral Agent and the Secured Parties
indemnified against any and all damages, losses, actions, claims, expenses,
demands and liabilities which may be incurred by or made against the Collateral
Agent or the Secured Parties for anything done or omitted by the Collateral
Agent or the Secured Parties in the exercise or purported exercise of the powers
contained herein and occasioned by any breach of the Transferor of any of its
obligations or undertakings herein contained other than to the extent that such
damages, losses, actions, claims, expenses, demands and liabilities are incurred
or made against the Collateral Agent or the Secured Parties as a result of the
gross negligence or willful misconduct of the Collateral Agent or, as the case
may be, the Secured Parties.

21



--------------------------------------------------------------------------------



 



20.   LIMITATION PERIOD       The Collateral Agent and the Transferor hereby
agree that the obligations set out in this Agreement shall become time barred
after 20 years. With respect to the commencement, suspension (Hemmung),
interruption (Unterbrechung) and expiry of the limitation period, the mandatory
provisions of German law shall apply.   21.   NOTICES AND THEIR LANGUAGE   21.1
  Any notice or other communication under or in connection with this Agreement
shall be in writing and shall be delivered personally, or sent by mail or fax
transmission (to be affirmed in writing) to the following addresses:

21.2   If to the Transferor:

              Novelis Deutschland GmbH
 
            Hannoversche Straße 1     37075 Göttingen
 
  Germany    
 
       
 
  Fax:   + 49.551.304-4902
 
  Attention:   Management (Geschäftsführung)

21.3   If to the Collateral Agent:

              Bank of America, N.A.
 
            1455 Market Street     San Francisco, CA 94103, U.S.A.
 
       
 
  Attention:   Account Officer
 
  Fax:   + 1 415-503-5011

with a copy to:

              Skadden, Arps, Slate, Meagher & Flom LLP
 
            155 North Wacker Drive, Suite 2700     Chicago, IL 60606, USA
 
       
 
  Attention:   Seth E. Jacobson
 
  Fax:   +1.312.407-8511
 
  Phone:   +1.312.407-0889

22



--------------------------------------------------------------------------------



 



    or to such other address as the recipient may notify or may have notified in
writing.   21.4   Any notice or other communication under or in connection with
this Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.   22.   PARTIAL INVALIDITY; WAIVER   22.1   Without prejudice to any
other provision hereof, if at any time any one (or more) provision(s) hereof is
or becomes invalid, illegal or unenforceable in any respect in any jurisdiction
or with respect to any party, or if the parties become aware of any omission
(Vertragslücke) hereto of any terms which were intended to be included in this
Agreement, such invalidity, illegality, unenforceability in such jurisdiction or
with respect to such party or parties or such omission (Vertragslücke) shall
not, to the fullest extent permitted by applicable law, render invalid, illegal
or unenforceable such provision or provisions in any other jurisdiction or with
respect to any other party or parties hereto and shall not affect or impair the
validity, legality and enforceability of the remaining provisions hereof. Such
invalid, illegal or unenforceable provision or such omission (Vertragslücke)
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal,
unenforceable or omitted provision.   22.2   No forbearance or failure to
exercise, nor any delay, on the part of the Collateral Agent, in exercising any
right, power or remedy hereunder shall be deemed to be a waiver of such right,
power or remedy, nor shall any single or partial exercise of any right, power or
remedy thereunder preclude any further or other exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies provided
hereunder are cumulative and not exclusive of any right or remedies provided by
law. Every right, power or remedy is specially waived by the Collateral Agent by
and instrument in writing.   23.   AMENDMENTS       Any amendments, changes or
variations to this Agreement may be made only with the agreement of the
Transferor and the Collateral Agent in writing. For the avoidance of doubt, this
applies also to this Clause 21.   24.   GOVERNING LAW AND PLACE OF JURISDICTION
  24.1   This Agreement is governed by, and shall be construed in accordance
with, the laws of the Federal Republic of Germany.   24.2   The place of
jurisdiction for any and all claims or disputes arising under or in connection
with this Agreement shall be the district court (Landgericht) in Frankfurt

23



--------------------------------------------------------------------------------



 



    am Main, Federal Republic of Germany. The Collateral Agent shall, however,
also be entitled to take legal action against the Transferor before any other
competent court of law having jurisdiction over the Transferor or any of its
assets.

24



--------------------------------------------------------------------------------



 



SCHEDULE 1
Design Models
-CD-ROM-

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Licenses
-CD-ROM-

- 2 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Other IP Rights
-NONE-

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 4
Patents
-CD-ROM-

- 4 -



--------------------------------------------------------------------------------



 



SCHEDULE 5
Trademarks
-CD-ROM-

- 5 -



--------------------------------------------------------------------------------



 



SCHEDULE 6
Utility Models
-NONE-

- 6 -



--------------------------------------------------------------------------------



 



SCHEDULE 7
Pending Proceedings
-NONE-

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 8
Übertragungserklärung / Declaration of Assignment

      Übertragungserklärung   Declaration of Assignment
 
   
Die unterzeichnete Gesellschaft, Novelis Deutschland GmbH, eine deutsche
Gesellschaft mit beschränkter Haftung, eingetragen im Handelsregister des
Amtsgerichts Göttingen unter HRB 772, (die “Gesellschaft”)
  The undersigned company, Novelis Deutschland GmbH, a German limited liability
company registered with the commercial register of the local court of Göttingen
under HRB 772, (the ,,Company”)
 
   
überträgt [verpfändet] hiermit sämtliche
  hereby assigns and transfers [pledges] the
 
   
[Patente/ Geschmacksmuster/ Marken/ Gebrauchsmuster],
  [Patents/ Design Models/ Trademarks/Utility Models],
 
   
gemäß der beigefügten Anlage(die “Schutzrechte”)
  as listed in the schedules hereto, (the “IP Rights”)
 
   
an
  to

Bank of America, N.A.
1455 Market Street, San Francisco, CA 94103, U.S.A.
 
Ort / Place, Datum / Date
 
Unterschrift /Signature

- 8 -



--------------------------------------------------------------------------------



 



 
Name: _____________________
Titel/Title: __________________

     
Notarielle Beglaubigung der Unterschrift(en) und notarielle Bescheinigung der
Zeichnungsberechtigung des/der Unterzeichnenden ist erforderlich.
  Legalization by notary public of the signature/s and notarial attestation of
the signatures authority to sign in the name of the Company required.

- 9 -



--------------------------------------------------------------------------------



 



SIGNATORIES

 



--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS DEUTSCHLAND GMBH
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 

AGREEMENT RELATING TO REAL PROPERTY
(VERTRAG IN BEZUG AUF GRUNDSTÜCKE)

 

 



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS   PAGE
1.
  DEFINITIONS AND LANGUAGE     2  
2.
  NEGATIVE AND POSITIVE UNDERTAKINGS     5  
3.
  SECURITY PURPOSE AGREEMENT     8  
4.
  FURTHER UNDERTAKINGS     14  
5.
  RIGHT TO INFORMATION AND INSPECTION     15  
6.
  REPRESENTATIONS AND WARRANTIES     15  
7.
  INSURANCE OF THE REAL ESTATE     17  
8.
  INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS     17  
9.
  LIMITATION PERIOD     18  
10.
  NOTICES AND THEIR LANGUAGE     18  
11.
  PARTIAL INVALIDITY; WAIVER     19  
12.
  AMENDMENTS     20  
13.
  GOVERNING LAW AND PLACE OF JURISDICTION     20  
14.
  COSTS AND EXPENSES     20   SCHEDULE 1 Real Estate     - 1 -   SCHEDULE 2 Land
Charges     - 4 -   SCHEDULE 3 Pending Registrations of Land Charges in favor of
Chargor (Eigentümergrundschuld)     - 8 -  

2



--------------------------------------------------------------------------------



 



This AGREEMENT RELATING TO REAL PROPERTY (Vertrag in Bezug auf Grundstücke)
(this “Agreement”) is made on December 17, 2010
BETWEEN:

(1)   Novelis Deutschland GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of the Federal Republic of
Germany, registered with the Commercial Register of the local court of
Göttingen, Germany under HRB 772, having its business address at Hannoversche
Straße, 37075 Göttingen, Germany, (the “Chargor”); and   (2)   Bank of America,
N.A., a national banking organization organized under the laws of the United
States of America, having its business address at 1455 Market Street, San
Francisco, CA 94103, U.S.A. (in its capacity as Collateral Agent under the Term
Loan Credit Agreement (as defined below), the “Collateral Agent”).

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”) among, inter alios, the ABL Borrowers (as defined
below), AV METALS INC., a corporation formed under the Canada Business
Corporations Act (“Holdings”), the Subsidiary Guarantors, the lenders party
thereto, BANK OF AMERICA, N.A., as Issuing Bank, U.S. Swingline Lender,
Collateral Agent and Administrative Agent and THE ROYAL BANK OF SCOTLAND PLC, as
European Swingline Lender (as the foregoing capitalized terms are defined in the
ABL Credit Agreement), the lenders thereunder have agreed to grant revolving
loans and other extensions of credit (the “ABL Loans”) to the ABL Borrowers.  
(B)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Term Loan
Borrower”), Holdings, the Subsidiary Guarantors, the lenders party thereto, and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Term Loan
Administrative Agent”) and as Collateral Agent (as the foregoing capitalized
terms are defined in the Term Loan Credit Agreement), the lenders thereunder
have agreed to extend credit to the Term Loan Borrower in the form of initial
term loans (the “Initial Term Loans”) and, if so requested by the Term Loan

1



--------------------------------------------------------------------------------



 



    Borrower by written notice to the Term Loan Administrative Agent and
provided that the approached existing lender elects to provide the respective
commitment, in the form of incremental commitment term loans effected by a
respective joinder agreement to the Term Loan Credit Agreement (the “Incremental
Term Loans”), and certain refinancing indebtedness in respect of all or any
portion of the Term Loans then outstanding (the “Other Term Loans” and, together
with the Initial Term Loans and the Incremental Term Loans referred to as the
“Term Loans”).

(C)   The ABL Loans and the Term Loans are collectively referred to as the
“Loans”, and the ABL Credit Agreement and the Term Loan Credit Agreement are
collectively referred to as the “Credit Agreements” and each a “Credit
Agreement”).   (D)   The Chargor has agreed in connection with the entry into
the Credit Agreements to undertake not to sell or encumber its real property, to
transfer existing encumbrances upon request and to take certain other actions.  
(E)   The Chargor is the owner or holder of the real estate or the hereditary
building rights, as the case may be, listed on Schedule 1 (the “Real Estate”).
The land charges listed on Schedule 2 that exist on the real estate have been
transferred to the Chargor and are thus held by the Chargor as owner land
charges (Eigentümergrundschulden).

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE

1.1   In this Agreement:

“ABL Borrowers” shall mean the “Borrowers” as defined in the ABL Credit
Agreement.
“Abstract Acknowledgments of Indebtedness” shall mean (i) the Abstract
Acknowledgment of Indebtedness and Guarantee (Abstraktes Schuldanerkenntnis und
Garantie) among Novelis Aluminium Holdings Company, Novelis Deutschland GmbH and
the Collateral Agent, granted in connection with the ABL Credit Agreement and
(ii) the Abstract Acknowledgment of Indebtedness and

2



--------------------------------------------------------------------------------



 



Guarantee (Abstraktes Schuldanerkenntnis und Garantie) among Novelis Aluminium
Holdings Company, Novelis Deutschland GmbH and the Collateral Agent, granted in
connection with the Term Loan Credit Agreement and “Abstract Acknowledgement of
Indebtedness” shall mean each of them
“Declaration of Consent” shall mean the notarized declaration of consent of the
Chargor to the entry of the Collateral Agent in the land register as beneficiary
of all Land Charges created, assigned or transferred.
“Event of Default” shall mean any Event of Default as defined in the ABL Credit
Agreement and/or any Event of Default as defined in the Term Loan Credit
Agreement, as the context requires.
“Land Charges” shall mean the existing land charges listed in Schedule 2 and any
future land charge created in favor and for the benefit of the Collateral Agent
or the Chargor as owner land charges (Eigentümergrundschulden) over the Real
Estate.
“Lenders” shall mean the Lenders under the ABL Credit Agreement and/or the
Lenders under the Term Loan Agreement, as the context requires.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement.
“Loan Documents” shall mean the “Loan Documents” as defined in the ABL Credit
Agreement and the “Loan Documents” as defined in the Term Loan Credit Agreement,
as the context requires.
“Loan Parties” shall mean the Loan Parties as defined in the ABL Credit
Agreement and the Loan Parties as defined in the Term Loan Credit Agreement.
“Notarial Land Charge Assignment Declaration” shall mean any assignment

3



--------------------------------------------------------------------------------



 



declaration (Abtretungserklärung) with notarial confirmation of the signatures
that will be executed in connection with Clause 2.2 of this Agreement and
pursuant to which certain land charges registered in favor of, or held by, the
Chargor will be assigned to the Collateral Agent.
“Permitted Lien” has the meaning given to such term in the ABL Credit Agreement
or the Term Loan Credit Agreement, as the context requires.
“Receivables Purchase Agreement” shall mean the receivables purchase agreement
and any related servicing agreements between Novelis Deutschland GmbH, on the
one hand, and Novelis AG, on the other hand, providing, inter alia, for the sale
and transfer of receivables by Novelis Deutschland GmbH to Novelis AG, as such
agreement may be amended, modified, supplemented or replaced from time to time,
in order that the receivables subject thereto may be included in the borrowing
base established under the ABL Credit Agreement.
“Secured Obligations” shall comprise
(I) (a) obligations of the ABL Borrowers and the other Loan Parties from time to
time arising under or in respect of the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing (and
interest that would have accrued but for such proceeding) during the pendency of
any Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding) on the ABL Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the ABL Borrowers and the other Loan Parties
under the ABL Credit Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the ABL Borrowers and the other Loan Parties under the ABL Credit Agreement and
the other Loan Documents, and (b) the due and punctual payment of all Secured
Bank Product Obligations (for purposes of clause (I) “Loan Parties”, “Insolvency
Proceeding”, “Letter of Credit”, “Reimbursement Obligations”, “Extraordinary
Expenses” and “Loan Documents” and “Secured Bank

4



--------------------------------------------------------------------------------



 



Product Obligations” have the meaning set forth in the ABL Credit Agreement);
(II) (a) obligations of the Term Loan Borrower and the other Loan Parties from
time to time arising under or in respect of the due and punctual payment of (i)
the principal of and premium, if any, and interest (including interest accruing
(and interest that would have accrued but for such proceeding) during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Term Loans, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Term Loan Borrower and the other Loan
Parties under the Term Loan Credit Agreement and the other Loan Documents, and
(b) the due and punctual payment of all obligations of the Term Loan Borrower
and the other Loan Parties under each Hedging Agreement entered into with any
Secured Hedge Provider under the Term Loan Credit Agreement (for purposes of
clause (II),”Loan Parties”, “Hedging Agreement”, “Secured Party” and “Secured
Hedge Provider” have the meaning set forth in the Term Loan Credit Agreement);
and
(III) the Abstract Acknowledgements of Indebtedness.
“Secured Parties” shall mean, collectively, all Secured Parties as defined in
the ABL Credit Agreement and all Secured Parties as defined in the Term Loan
Credit Agreement.

1.2   Capitalized terms not otherwise defined in this Agreement shall have the
same meaning as given in the ABL Credit Agreement and/or the Term Loan Credit
Agreement, as the context requires.

2.   NEGATIVE AND POSITIVE UNDERTAKINGS   2.1   Negative Undertakings

5



--------------------------------------------------------------------------------



 



  2.1.1   The Chargor undertakes, except for Permitted Liens under each and all
of the Credit Agreements, not to sell or transfer the Real Estate or any parts
thereof to any third party without the prior written consent of the Collateral
Agent. The prohibition of the sale and transfer of any parts of the Real Estate
extends to any and all transactions that have the effect of transferring title
to any of the Real Estate to another entity, including by demergers, spin-offs
or other corporate transactions.     2.1.2   The Chargor undertakes, except for
Permitted Liens under each and all of the Credit Agreements, not to encumber any
parts of the Real Estate and not to agree to or have subsist any encumbrances
(other than encumbrances existing on the date hereof) on any or all of the Real
Estate without the prior written consent of the Collateral Agent.     2.1.3   In
order to secure the undertakings of the Chargor set forth in Clauses 2.1.1 and
2.1.2, the Chargor shall upon request of the Collateral Agent, procure that
easements are entered in the land registers of the Real Estate providing that
title to the Real Estate may not be transferred and no encumbrances established
on any piece of Real Estate without the approval of the Collateral Agent. The
Collateral Agent may issue such requests at any time without the need to have
any conditions met. The requests may be made with respect to all or parts of the
Real Estate and also refer to either the transfer of title or the establishment
of encumbrances or both of these undertakings. Any such easements shall rank
prior to all Land Charges.

2.2   Transfer of Land Charges

  2.2.1   The Chargor will take all actions necessary and desirable, and make
all claims against third parties that might exist in this regard to ensure that
the Chargor is fully registered as the holder of the Land Charges in the
respective registers.     2.2.2   The Chargor undertakes, except for Permitted
Liens, not to assign any of the Land Charges to a third party, not to agree with
any third party on such an assignment and to take all other actions that are
necessary to ensure that the Land Charges continue to exist as land charges held
by the owner of the real property. This includes that the Chargor shall not
apply for a cancellation of any of the Land Charges in the land register.

6



--------------------------------------------------------------------------------



 



  2.2.3   Upon request of the Collateral Agent that may be issued at any time
without the need of any conditions being met, the Chargor shall transfer to the
Collateral Agent the Land Charges together with all rights under the submission
to immediate foreclosure (Unterwerfung unter die sofortige Zwangsvollstreckung).
The request may be made with respect to all individual of the Land Charges and,
if in part, several requests may be made.     2.2.4   Upon receipt of a request,
the Chargor will deliver to the Collateral Agent the relevant certificates of
the Land Charges, to the extent issued, alternatively, the Chargor shall provide
evidence satisfactory to the Collateral Agent of having commenced judicial call
procedures (Aufgebotsverfahren) in relation to the respective certificates not
being delivered, and effect the entry of the Collateral Agent in the land
register as holder of the Land Charges and take all actions that are necessary
to ensure that the Collateral Agent is the full holder of the Land Charges with
the ability to enforce them when the conditions for enforcement are met.    
2.2.5   As part of the transfer, assignment or creation referenced in Clause
2.2.3 above and Clause 2.2.8 below the Chargor will submit to the Collateral
Agent a certified copy of (x) the Notarial Land Charge Assignment Declaration or
the notarized land charge creation deed referred to in Clause 2.2.8 below, and
(y) the notarized Declaration of Consent, within 5 (five) Business Days of the
execution of the Notarial Land Charge Assignment Declaration or the execution of
the land charge creation deed referred to in Clause 2.2.8 below the Chargor will
submit to the Collateral Agent evidence that the Declaration of Consent has been
filed with the relevant land registers in the required form and that there are
no other prior filings pending.     2.2.6   Upon the same time referenced to in
Clause 2.2.5 the Chargor undertakes to inform the Collateral Agent on a
continuing basis of the progress of any judicial call procedures
(Aufgebotsverfahren) referred to in Clause 2.2.4 above.     2.2.7   The legal
relationship between the Collateral Agent and the Chargor as to Land Charges
that have been transferred to the Collateral Agent shall be subject to the
security purpose agreement set forth in Clause 3 below, in addition to any other
agreements and arrangements that might exist among the Parties.

7



--------------------------------------------------------------------------------



 



  2.2.8   Upon request of the Collateral Agent that may be issued at any time
without the need of any conditions being met, the Chargor shall by a notarial
land charge creation deed and entry in the land register create Land Charges
over the Real Estate or other real property owned by the Chargor after the date
hereof, in favour and to the benefit of the Collateral Agent and in amounts
determined by the Collateral Agent, and declare a submission under immediate
foreclosure (Unterwerfung unter die sofortige Zwangsvollstreckung) pursuant to
Section 800 of the German Civil Procedure Code in regard to such Land Charges.
The request may be made with respect to all part or individual of the Real
Estate or the real property owned by the Chargor in the future and, if in part,
several requests may be made.

3.   SECURITY PURPOSE AGREEMENT

3.1   Purpose Agreement

The security purpose agreement stipulated in this Clause 3 shall relate to all
Land Charges assigned, transferred to, or created with, the Collateral Agent as
beneficiary pursuant to this Agreement.

3.2   Security Purpose

  3.2.1   The Land Charges plus interest and additional benefits
(Nebenleistungen) and the assignment of claims for restitution (Abtretung der
Rückgewährungsansprüche) pursuant to Clause 3.3 (the “Assignment of Restitution
Claims”) and any related personal assumption of liability (persönliche
Haftungsübernahme) (together the “Security Interests” and each being a “Security
Interest”) shall secure the prompt and punctual payment in full of the Secured
Obligations.     3.2.2   The Security Interests shall also secure any future
extension of the Secured Obligations and the Chargor herewith explicitly
consents to any such extension.

3.3   Assignment of Claims for Restitution

8



--------------------------------------------------------------------------------



 



  3.3.1   If, at the time of the transfer, assignment or creation of the Land
Charges to or for the benefit of the Collateral Agent, there are other land
charges or mortgages (Grundschulden, Hypotheken) on the Real Estate, ranking
prior or equal to the relevant Land Charges, the Chargor hereby assigns to the
Collateral Agent as of such time all present and future claims it has to
reassignment of such prior and equal ranking land charges or mortgages,
including any part thereof, together with interest and ancillary rights, the
right to be issued with a declaration of consent (Löschungsbewilligung), a
declaration of waiver (Verzichtserklärung) and/or a declaration of non-valuation
(Nicht-Valutierungserklärung) as well as all claims to payment of any excess
proceeds (Übererlöse) in the event such land charge is realised. If the right to
the reassignment of the prior and equal ranking land charges has already been
assigned to another person, the right to the reassignment of these rights is
hereby assigned.     3.3.2   If any present or future return claim
(Rückgewähranspruch) of a prior or equal ranking mortgage has been assigned to a
third party, the Chargor hereby assigns as of the time referenced in Clause
3.3.1 the claim of reassignment to the Collateral Agent.     3.3.3   The Chargor
shall notify the Collateral Agent without undue delay after claims specified in
Clauses 3.3.1 and 3.3.2 have arisen and the Collateral Agent shall in such case
be entitled to notify the debtors of the rights assigned under Clauses 3.3.1 and
3.3.2 above.     3.3.4   In relation to certificated land charges and mortgages
(Briefgrundschulden, Hypotheken), the present or future right to be provided
with the certificate and the right to present such certificate at the land
registry in order to create part certificates (Teilgrundschuldbriefe) shall also
be assigned to the Collateral Agent together with the Assignment of Restitution
Claims.     3.3.5   Upon request of the Collateral Agent, the Chargor shall make
all declarations which are necessary in order to enforce the claims that have
been assigned pursuant to Clauses 3.3.1, 3.3.2 and 3.3.4 above. The Collateral
Agent shall be entitled to obtain information from the beneficiaries of the
prior ranking and equal ranking Land Charges with respect to the claims that
such beneficiaries have secured against these Land Charges.

9



--------------------------------------------------------------------------------



 



3.4   Realizations of Land Charges

  3.4.1   Upon the occurrence of any Event of Default which is continuing,
unwaived and unremedied, the Collateral Agent as mortgagee shall be entitled to
realize the Land Charges and the other Security Interests transferred to or
created for the benefit of the Collateral Agent by way of foreclosure
(Zwangsversteigerung) or any other manner the Collateral Agent determines in its
free discretion for and on behalf of the Secured Parties. The Collateral Agent
shall also be entitled to realize the Land Charges by way of a private sale
(freier Verkauf).

  3.4.2   The Collateral Agent as mortgagee shall be entitled to file an
application for sequestration (Zwangsverwaltung) under the same circumstances.

  3.4.3   The Collateral Agent will notify the Chargor seven (7) Business Days
prior to the commencement of any enforcement measures
(Zwangsvollstreckungsmaßnahmen) (the “Realization Notice”). The same shall apply
in the event of a private sale of the Land Charges as referred to in Clause
3.4.1. However, such notification shall not be necessary if the Chargor has
ceased to make payments (Zahlungseinstellung) or a motion for commencement of
insolvency proceedings has been filed in respect of the Chargor.

3.5   Preservation of the Chargor ´s Nominal Share Capital

  3.5.1   Subject to Clause 3.5.2 through Clause 3.5.6 below, the Collateral
Agent shall not enforce the Security Interests to the extent (i) the Security
Interests secure obligations of one of the Chargor’s shareholders or of an
affiliated company (verbundenes Unternehmen) of a shareholder within the meaning
of Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than a
Subsidiary of the Chargor or the Chargor itself), and (ii) the enforcement of
the Security Interests for such obligations would reduce, in violation of
Section 30 of the German Limited Liability Companies Act (GmbHG), the net assets
(assets minus liabilities minus provisions and liability reserves
(Reinvermögen), in each case as calculated in accordance with generally accepted
accounting principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as
consistently applied by the Chargor in preparing its unconsolidated balance
sheets (Jahresabschluß gemäß § 42 GmbHG, §§ 242, 264 HGB) of the Chargor to an
amount that is insufficient to maintain its

10



--------------------------------------------------------------------------------



 



      registered share capital (Stammkapital) (or would increase an existing
shortage in its net assets below its registered share capital); provided that
for the purpose of determining the relevant registered share capital and the net
assets, as the case may be:

  (a)   The amount of any increase of the Chargor’s registered share capital
(Stammkapital) implemented after the date of this Agreement that is effected
without the prior written consent of the Collateral Agent shall be deducted from
the registered share capital of the Chargor;     (b)   any loans provided to the
Chargor by a direct or indirect shareholder or an affiliate thereof (other than
a Subsidiary of the Chargor) shall be disregarded and not accounted for as a
liability to the extent that such loans are subordinated pursuant to
Section 39(1) Nr. 1 through Nr. 5 of the German Insolvency Code
(Insolvenzordnung) or subordinated in any other way by law or contract;     (c)
  any shareholder loans, other loans and contractual obligations and liabilities
incurred by the Chargor in violation of the provisions of any of the Loan
Documents shall be disregarded and not accounted for as liabilities;     (d)  
any assets that are shown in the balance sheet with a book value that, in the
opinion of the Collateral Agent, is significantly lower than their market value
and that are not necessary for the business of the Chargor (nicht
betriebsnotwendig) shall be accounted for with their market value; and     (e)  
the assets of the Chargor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with Clause 3.5.2.(a) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.

3.5.2   The limitations set out in Clause 3.5.1 only apply:

  (a)   if and to the extent that the managing directors of the Chargor have
confirmed in writing to the Collateral Agent within ten (10) Business Days of
receipt of a Realization Notice or the commencement of enforcement

11



--------------------------------------------------------------------------------



 



      under this Agreement the value of the Security Interests which cannot be
enforced without causing the net assets of the Chargor to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital (taking into account the adjustments set out above)
and such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Collateral Agent and neither the Collateral Agent nor any of
the Secured Parties raises any objections against that confirmation within five
(5) Business Days after its receipt; or

  (b)   if, within twenty (20) Business Days after an objection under Clause
3.5.2(a) has been raised by the Collateral Agent or a Secured Party, the
Collateral Agent receives a written audit report (“Auditor’s Determination”)
prepared at the expense of the Chargor by a firm of auditors of international
standing and reputation that is appointed by the Chargor and reasonably
acceptable to the Collateral Agent, to the extent such report identifies the
amount by which the net assets of the Chargor are necessary to maintain its
registered share capital as at the date of the Realization Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the Chargor in the preparation of its
most recent annual balance sheet. The Auditor’s Determination shall be binding
for all Parties except for manifest error.

  3.5.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Security Interests up to those amounts
that are undisputed between them and the Chargor or determined in accordance
with Clause 3.5.1 and Clause 3.5.2 In respect of the exceeding amounts, the
Collateral Agent shall be entitled to further pursue the Secured Parties’ claims
(if any) and the Chargor shall be entitled to provide evidence that the excess
amounts are necessary to maintain its registered share capital (calculated as at
the date of the Realization Notice or the commencement of enforcement and taking
into account the adjustments set out above). The Collateral Agent is entitled to
enforce those parts of the Security Interests that are not enforced by operation
of Clause 3.5.1 above at any subsequent point in time. This Clause 3.5 shall
apply again as of the time such additional enforcement is made.

12



--------------------------------------------------------------------------------



 



  3.5.4   Clause 3.5.1 shall not apply as to the amount of Loans borrowed and
passed on (whether by way of shareholder loan or equity contribution) to the
Chargor or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid but excluding, for the avoidance of doubt, any purchase price
payment received by the Chargor under the Receivables Purchase Agreement.    
3.5.5   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into security arrangements in support of obligations of their shareholders
without limitations, the limitations set forth in Clause 3.5.1 shall no longer
apply. Should any such guarantees become subject to legal restrictions that are
less stringent than the limitations set forth in Clause 3.5.1 above, such less
stringent limitations shall apply. Otherwise, Clause 3.5.1 shall remain
unaffected by changes in applicable law.     3.5.6   The limitations provided
for in Clause 3.5.1 above shall not apply where (i) the Chargor has a fully
valuable (vollwertig) recourse claim (Gegenleistungs- oder Rückgewähranspruch)
vis-à-vis the relevant shareholder or (ii) a domination agreement
(Beherrschungsvertrag) or a profit and loss pooling agreement
(Gewinnabführungsvertrag) is or will be in existence with the Chargor and the
Chargor has a fully valuable (vollwertig) compensation claim
(Ausgleichsanspruch).

3.6   Further Assurances

The Chargor shall at its own expense do all such things as the Collateral Agent
may require to perfect or protect the security intended to be created or any
part thereof, or to facilitate the realization of the Security Interest or any
part thereof; or to facilitate the exercise by the Collateral Agent of any of
the rights, powers, authorities and discretions vested in it. The Chargor hereby
authorizes the Collateral Agent to take any such action on behalf of the
Chargor.

3.7   Release of the Land Charges

Upon the expiry of the Security Period, the Collateral Agent shall at the
request and cost and expense of the Chargor release the Land Charges to the
Chargor by providing

13



--------------------------------------------------------------------------------



 



a release declaration (Löschungsbewilligung) in the relevant form. The
Collateral Agent will, however, transfer the Land Charges to a third person if
and to the extent so required by law. If the Collateral Agent is authorized to
release in whole or in part any transferred collateral under the both the Term
Loan Credit Agreement and the ABL Credit Agreement, the Collateral Agent is
authorized to release the Land Charges under this Agreement.

4.   FURTHER UNDERTAKINGS

At all times during the Security Period, the Chargor undertakes vis-à-vis the
Collateral Agent and the Secured Parties:

4.1   to promptly inform the Collateral Agent of the introduction of any
enforcement measures (Einleitung von Zwangsvollstreckungsmaßnahmen) or of any
attachments (Pfändung) of which it becomes aware in respect of the Real Estate
or any part thereof or any other measures which may materially impair or
jeopardize the Collateral Agent’s rights relating thereto. In the event of an
attachment, the Chargor undertakes to forward to the Collateral Agent
immediately a copy of the minutes of attachment (Pfändungsprotokoll) and all
other documents which are reasonably requested by the Collateral Agent and which
are necessary for a defense against such attachment. In addition, the Chargor
shall inform the attaching creditor without undue delay of the existence and
effect of this Agreement and of the Collateral Agent’s rights to the Real
Estate;   4.2   to maintain at all times the buildings and all items in relation
to its Real Estate covered by the Land Charges to the extent that they are
material in a state adequate for their use by the Chargor, taking into account
fair wear and tear (gewöhnliche Abnutzung); and   4.3   in case of any existing
or future building insurances (Gebäudeversicherungen) entered into by the
Chargor in relation to any buildings on the Real Estate, to notify the relevant
insurer on behalf of the Collateral Agent of the Land Charges at the time of
their transfer, assignment or creation.

14



--------------------------------------------------------------------------------



 



5.   RIGHT TO INFORMATION AND INSPECTION

The Collateral Agent shall be entitled to request any information, proof of as
well as the delivery of any documents necessary for the proper administration
and enforcement of the Land Charges as from the time of the transfer, assignment
and creation of Land Charges to or for the benefit of the Collateral Agent. The
Collateral Agent shall at that time also be entitled to request such
information, certificates and documents from public authorities, insurance
companies or any other third parties at the costs of the Chargor. The Collateral
Agent shall (acting reasonably) then also be entitled to inspect the encumbered
real estate, the buildings and the accessory as well as all documents concerning
the encumbered property during normal business hours (notwithstanding any
provisions in the Credit Agreements).

6.   REPRESENTATIONS AND WARRANTIES

The Chargor hereby represents and warrants to the Collateral Agent and the
Secured Parties by way of an independent guarantee (selbständiges
Garantieversprechen) the following:

6.1   All information provided by the Chargor to the Collateral Agent in
connection with the preparation and execution of this Agreement regarding the
Land Charges and/or the Real Estate, in particular the extracts from the land
register and the hereditary building right register and the Real Estate ´s
current state and use, is true and complete and does to the best knowledge of
the Chargor not omit any information which, if disclosed, would make that
information untrue or misleading.   6.2   All present Land Charges as set forth
in Schedule 2 have been unconditionally, irrevocably and effectively
re-transferred and re-assigned by each relevant chargee entered in the land
register to the Chargor. In case of certified land charges all land charge
certificates have been handed over to the Chargor and are in his possession.  
6.3   Except for the pending registration of the land charge in favor of the
Chargor (Eigentümergrundschuld) with respect to certain real property (as set
forth in Schedule 3 hereto), which has been filed but not yet registered in the
respective land registers, the Chargor has not filed, nor is aware that any
third party has filed for any entry in the land register which is not reflected
in the extracts from the land

15



--------------------------------------------------------------------------------



 



  register and/or hereditary building rights register provided to the Collateral
Agent as of the date of this Agreement.

6.4   The execution and performance hereof do not and will not (i) violate any
provision of law or the articles of association of the Chargor, any order of any
court or governmental agency to which it is bound, (ii) violate in a material
way any provision of any agreement or other instrument to which the Chargor is
bound, (iii) be in a material way in conflict with, result in a breach of or
constitute (with notice or lapse of time or both) a default under any such
agreement or other instrument, or (iv) result in the creation or imposition of
any Lien upon any property or assets of the Chargor, except for liens created by
the Land Charges or as permitted under each and all of the Credit Agreements.  
6.5   The Obligations of the Chargor hereunder are legal, valid, binding and
enforceable against the Chargor in accordance with their terms (subject to any
qualification rendered in any legal opinion in relation thereto).   6.6   No
consents, licenses, approvals or authorizations of, registrations with (except
for the registration of the Land Charges with the relevant land register) or
declarations to any governmental authority are required in connection with the
execution and performance of the transfer, assignment and creation of the Land
Charges in accordance with Clauses 2.2.3 and 2.2.8 above.   6.7   The Chargor
holds proper legal title in the Real Estate. The Chargor has and will have full
power and authority (corporate and otherwise) to grant or transfer to the
Collateral Agent the Security Interests and to execute and perform its
obligations in accordance with the terms hereof, without the consent or approval
of any other person.   6.8   The Chargor has not disposed and will not dispose
of any of the land charge certificates relating to the Land Charges not being
submitted at the time of their transfer, assignment and creation according to
Clause 2.2.3 and Clause 2.2.8.   6.9   The Land Charges constitute a valid
security interest in the Real Estate and will after their transfer, assignment
or creation to or for the benefit of the Collateral Agent be enforceable against
the Chargor.

16



--------------------------------------------------------------------------------



 



6.10   The Chargor is not in a state of insolvency (Zahlungsunfähigkeit) or
over-indebtedness (Überschuldung) pursuant to the German Insolvency Code
(Insolvenzordnung) or the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung), or in a state of
imminent insolvency (drohende Zahlungsunfähigkeit) pursuant to the German
Insolvency Code. The Chargor is not subject to any composition or insolvency
proceedings.   6.11   The Chargor has its “centre of main interest” as that term
is used in Article 3(1) of The Council of the European Union
Regulation No.1346/2000 on Insolvency Proceedings in its jurisdiction of
incorporation.   7.   INSURANCE OF THE REAL ESTATE

Unless otherwise provided for in the Credit Agreements, all buildings,
facilities and accessories on the Real Estate shall be insured, if not already
insured, by the Chargor and at its own costs against all risks which are usually
insured or the insurance of which is deemed to be necessary by the Collateral
Agent, acting reasonably. If such insurance is not sufficiently obtained, the
Collateral Agent shall be entitled to insure the Real Estate at the costs of the
Chargor.

8.   INTERCREDITOR AGREEMENT AND CREDIT AGREEMENTS

8.1   The Collateral Agent is acting hereunder in its capacity as “Collateral
Agent” for the Secured Parties as defined in the Term Loan Credit Agreement and
as sub-agent and bailee for the Revolving Credit Collateral Agent (as defined in
the Intercreditor Agreement) pursuant to Section 7.4 of the Intercreditor
Agreement.

8.2   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Credit
Agreements, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Credit Agreements shall control and govern.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the

17



--------------------------------------------------------------------------------



 



    intercreditor agreement dated on or about December 17, 2010 (the
“Intercreditor Agreement”), among Bank of America, N.A. as Revolving Credit
Administrative Agent and Revolving Credit Collateral Agent (as defined therein),
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (as defined therein); and the grantors party thereto, and
(b) the provisions of section 11.22 of the Term Loan Credit Agreement; for the
avoidance of doubt, the in rem aspects of the security granted under this
Agreement shall be exclusively governed by this Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Credit Agreements, including Article X of the ABL
Credit Agreement and Section 11.19 of the Term Loan Credit Agreement, shall
govern and control the exercise of remedies by the Collateral Agent.

9.   LIMITATION PERIOD

The Collateral Agent and the Chargor hereby agree that the obligations set out
in this Agreement shall become time barred after 20 years. With respect to the
commencement, suspension (Hemmung), interruption (Unterbrechung) and expiry of
the limitation period, the mandatory provisions of German law shall apply.

10.   NOTICES AND THEIR LANGUAGE   10.1   Any notice or other communication
under or in connection with this Agreement shall be in writing and shall be
delivered personally, or sent by mail or fax transmission (to be affirmed in
writing) to the following addresses:

      If to any of the Chargor:   Novelis Deutschland GmbH   Hannoversche Straße
1
37075 Göttingen
Germany
Fax:            +49 551 604 430
Attention: Management (Geschäftsführung)
  If to the Collateral Agent:   Bank of America, N.A.

18



--------------------------------------------------------------------------------



 



          1455 Market Street
San Francisco, CA 94103, U.S.A.
Attn: Account Officer
Fax:   + 1 415-503-5011

or to such other address as the recipient may notify or may have notified in
writing.

10.2   Any notice or other communication under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.   11.   PARTIAL INVALIDITY; WAIVER   11.1   Without prejudice to any
other provision hereof, if at any time any one (or more) provision(s) hereof is
or becomes invalid, illegal or unenforceable in any respect in any jurisdiction
or with respect to any party, or if the parties become aware of any omission
(Vertragslücke) hereto of any terms which were intended to be included in this
Agreement, such invalidity, illegality, unenforceability in such jurisdiction or
with respect to such party or parties or such omission (Vertragslücke) shall
not, to the fullest extent permitted by applicable law, render invalid, illegal
or unenforceable such provision or provisions in any other jurisdiction or with
respect to any other party or parties hereto and shall not affect or impair the
validity, legality and enforceability of the remaining provisions hereof. Such
invalid, illegal or unenforceable provision or such omission (Vertragslücke)
shall be replaced by the parties with a provision which comes as close as
reasonably possible to the commercial intentions of the invalid, illegal,
unenforceable or omitted provision.   11.2   No forbearance or failure to
exercise, nor any delay, on the part of the Collateral Agent, in exercising any
right, power or remedy hereunder shall be deemed to be a waiver of such right,
power or remedy, nor shall any single or partial exercise of any right, power or
remedy thereunder preclude any further or other exercise thereof or the exercise
of any other right, power or remedy. The rights, powers and remedies provided
hereunder are cumulative and not exclusive of any right or remedies provided by
law. Every right, power or remedy is specially waived by the Collateral Agent by
and instrument in writing.

19



--------------------------------------------------------------------------------



 



12.   AMENDMENTS

Any amendments, changes or variations to this Agreement may be made only with
the agreement of the Chargor and the Collateral Agent in writing. For the
avoidance of doubt, this applies also to this Clause 12.

13.   GOVERNING LAW AND PLACE OF JURISDICTION

13.1   This Agreement is governed by, and shall be construed in accordance with,
the laws of the Federal Republic of Germany.   13.2   The place of jurisdiction
for any and all claims or disputes arising under or in connection with this
Agreement shall be the district court (Landgericht) in Frankfurt am Main,
Federal Republic of Germany. The Collateral Agent shall, however, also be
entitled to take legal action against the Assignor before any other competent
court of law having jurisdiction over the Assignor or any of its assets.   14.  
COSTS AND EXPENSES

All costs and expenses reasonably incurred in connection with the preparation
and execution hereof shall be borne by the Chargor.

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
Real Estate
The information contained in this schedule represents current information as of
September 30, 2010.

                  Entity of       Owned or   Landlord/Owner if   Description of
Record   Location Adress   Leased   Leased   Lease Documents
Novelis Deutschland
GmbH
  Hannoversche
Strasse 1
37075 Göttingen
Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  Liebrechtstraße
37075 Göttingen
Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  Gustav Becker
Str. 3 06484 Quedlinburg Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  Adelheidstr. 5
06484 Quedlinburg Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  Gaterslebener
Strasse 1
06469 Nachterstedt
Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  Wiesenstrasse 24-30
58507
Luedenscheid
Germany   Owned   N/A   N/A
 
               
Novelis Deutschland
GmbH
  An der Gersbeuler Str.
58507 Luedenscheid Germany   Owned   N/A   N/A

- 1 -



--------------------------------------------------------------------------------



 



                  Entity of       Owned or   Landlord/Owner if   Description of
Record   Location Adress   Leased   Leased   Lease Documents
Novelis Deutschland
GmbH
  Obertinsberger Str.
37 58507 Luedenscheid Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Altenaer Str. 38
58507
Luedenscheid
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Tinsberg
58507
Luedenscheid
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Lennestr. 84-92
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Auf der Karfte
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Auf der Werde
58840
Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Ackerland Unterste
Streppen
58840
Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Weg, Ohle
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Am Eisenwerk 28-30
58840 Ohle,
Plettenberg
Germany   Owned   N/A   N/A

- 2 -



--------------------------------------------------------------------------------



 



                  Entity of       Owned or   Landlord/Owner if   Description of
Record   Location Adress   Leased   Leased   Lease Documents
Novelis Deutschland
GmbH
  Am Obergraben
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Vorm Friedhahn
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Am Friedhahn
58840 Plettenberg
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Breitenbachstraße
32A, 33
13509 Berlin
Germany   Owned   N/A   N/A  
Novelis Deutschland
GmbH
  Holzhauser Strasse
96-100
13509 Berlin
Germany   Leased   Land Berlin   December 12, 1982 -June 30,
2032                

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Land Charges

                  Real Estate   Address   Land Charge
1.
  Local Court Göttingen

District Weende

Folio No. 2366   company grounds at


Hannoversche Straße 1-25,


Hannoversche Straße 37-41,


Liebrechtstraße


in Weende  
1.)   10 Certificated Land Charges (Abt. III, No. 13 — 22),

(i)    Land Charges Abt. III No. 13-18 of equal rank to each other,

(ii)   Land Charges Abt. III No. 19-22 of equal rank to each other and

(iii) each a Joint Land Charge together with Hereditary Building Rights Nr. 1
and 2 below),

a)   to the benefit of Citicorp North America Inc.

b)   each in the amount of EUR 2,556,459.41

2.)   Uncertificated Joint Land Charge (Abt. III, No. 23) together with Real
Estate Nr. 2-11

a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
2.
  Local Court Plettenberg

District Ohle

Folio No. 407A   in Ohle:


a)   structure area and undeveloped area at Lennestraße

b)   farmland at Unterste Streppen
  Uncertificated Joint Land Charge (Abt. III, No. 1) together with Real Estate
Nr. 1 and 3-11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000

- 4 -



--------------------------------------------------------------------------------



 



                  Real Estate   Address   Land Charge
3.
  Local Court Plettenberg

District Ohle
Folio No. 814   in Ohle:


a)   structure area and undeveloped area at Lennestraße 84, 86-92 pathway area

      farmland at Auf der Karfte

d)   structure area and undeveloped area at Unterste Karfte

      grassland at Auf de Werde

f)   structure area, undeveloped area and water space at Am Eisenwerk 28, 30,
30A

g)   public street area at Lennestraße

h)   public street area and water space at Am Obergraben

i)   railway property at Am Friedhahn and at Vorm Friedhahn
  Uncertificated Joint Land Charge (Abt. III, No. 1) together with Real Estate
Nr. 1, 2 and 4-11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
4.
  Local Court Quedlinburg
District Quedlinburg
Folio No. 2635   structure area and undeveloped area at Adelheidstraße 5 in
Quedlinburg   Uncertificated Joint Land Charge (Abt. III, No. 3) together with
Real Estate Nr. 1-3 and 5-11


a)   to the benefit of Novelis Deutschland GmbH,

b)   in the amount of EUR 500,000,000

- 5 -



--------------------------------------------------------------------------------



 



                  Real Estate   Address   Land Charge
5.
  Local Court Aschersleben

District Gatersleben

Folio No. 1219   structure area, undeveloped area and farmland in Gatersleben  
Uncertificated Joint Land Charge (Abt. 111, No. 1) together with Real Estate Nr.
1-5 and 7-11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
6.
  Local Court Aschersleben
District Nachterstedt
Folio No. 960   structure area and undeveloped area at Gaterslebener Straße in
Nachterstedt   Uncertificated Joint Land Charge (Abt. III, No. 1) together with
Real Estate Nr. 1-6 and 8-11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
7.
  Local Court Aschersleben

District Aschersleben

Folio No. 6997   structure area, undeveloped area and living area at Über der
Eine 33B in Aschersleben   Uncertificated Joint Land Charge (Abt. III, No. 1)
together with Real Estate Nr. 1-7 and 9-11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
8.
  Local Court Lüdenscheid

District Lüdenscheid- Stadt

Folio No. 361   in Lüdenscheid-Stadt
a)   company grounds at Wiesenstraße 24, 27, 30 and Kampstraße

b)   pathway area at An der Garsbeuler Straße

c)   structure area at Obertinsberger Straße 37

d)   public street area at Wiesenstraße
  Uncertificated Joint Land Charge (Abt. III, No. 11) together with Real Estate
Nr. 1-8 and 10, 11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000

- 6 -



--------------------------------------------------------------------------------



 



                  Real Estate   Address   Land Charge
9.
  Local Court Lüdenscheid

District Lüdenscheid- Stadt

Folio No. 14240   in Lüdenscheid-Stadt


a)   structure area and undevel- oped area at Altenaer Straße 38, 38A, 38B

b)   public street area at An der Obertinsberger Straße

      Farmland at Tinsberg

d)   public street area at Wiesenstraße
  Uncertificated Joint Land Charge (Abt. III, No. 1) together with Real Estate
Nr. 1-9 and 11


a)   to the benefit of Citicorp North America Inc.,

b)   in the amount of EUR 500,000,000
 
           
10.
  Local Court Hohenschönhausen
(Berlin)

District Wittenau

Folio No. 4784   in Wittenau (Berlin)


a)   structure area and undeveloped area at Breitenbachstraße 32A, 33

b)   structure area and undeveloped area between Breitenbachstraße and
Miraustraße
  Uncertificated Joint Land Charge (Abt. III, No. 1) together with Real Estate
Nr. 1-10


a)   to the benefit of Novelis Deutschland GmbH.,

b)   in the amount of EUR 500,000,000

- 7 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Pending Registrations of Land Charges in favor of Chargor
(Eigentümergrundschuld)
With respect to the following real estate, registration of the land charges in
favor of Chargor have been filed but not yet registered in the respective land
registers:

                          Land Register   Local Court   Folio   Cadastral
Section   Parcel (Grundbuch)   (Amtsgericht)   (Blatt)   (Flur)   (Flurstück)
Weende
  Göttingen     2366,       10     126/25, 126/48  
Weende
  Göttingen     2366       11     43/1, 26/1, 43/4, 17/2, 26/3, 17/5, 15/2,
15/4, 14/7, 14/10, 22/6, 22/3, 14/11, 43/6, 17/6  
Ohle
  Plettenberg     407 A       11     7, 170  
Ohle
  Plettenberg     814,       7     88, 473  
Ohle
  Plettenberg             11     170, 105, 104, 77, 78, 79, 87, 111, 101, 103,
115,120, 124, 126, 127, 128, 129, 130, 163, 192, 191, 193, 190, 196, 197, 195,
202, 204, 205, 206, 208, 212, 214, 222, 217, 227, 228, 226, 174, 210, 218, 113,
11, 238, 237, 236, 239, 242, 240, 244, 250  
Aschersleben
  Gatersleben     1219       6     45/72  
Aschersleben
  Nachterstedt     960       2     16/4, 16/12  
Aschersleben
  Aschersleben     6997       34     11/120  
Lüdenscheid
  Lüdenscheid-Stadt     361       46     141, 142, 156, 169, 148, 147  
Lüdenscheid
  Lüdenscheid-Stadt     361       47     27, 34, 35, 52, 22, 84  
Lüdenscheid
  Lüdenscheid-Stadt     361       67     413, 416  
Lüdenscheid
  Lüdenscheid-Stadt     14240       47     14, 20, 47/9, 51, 82

- 8 -



--------------------------------------------------------------------------------



 



Signatories

 



--------------------------------------------------------------------------------



 



Execution Copy
NOVELIS ALUMINIUM HOLDING COMPANY
NOVELIS DEUTSCHLAND GMBH
as Debtors
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS
AND GUARANTEE

(Abstraktes Schuldanerkenntnis und Garantie)

 

 



--------------------------------------------------------------------------------



 



      TABLE OF CONTENTS   Page
1. DEFINITIONS AND LANGUAGE
  2
2. ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS
  3
3. GUARANTEE
  3
4. LIMITATION AS TO THE OBLIGATION OF THE GERMAN DEBTOR
  5
5. SECURITY PURPOSE
  8
6. ASSIGNMENT AND TRANSFER
  8
7. WAIVERS
  9
8. SUCCESSORS AND ASSIGNS
  9
9. CONTRACT FOR BENEFIT OF THIRD PARTIES
  9
10. SUBORDINATION
  9
11. INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT
  10
12. TAX
  10
13. INDEMNITY
  11
14. LIMITATION PERIOD
  11
15. NOTICES AND THEIR LANGUAGE
  11
16. PARTIAL INVALIDITY; WAIVER
  12
17. AMENDMENTS
  13
18. GOVERNING LAW AND PLACE OF JURISDICTION
  13
19. COSTS AND EXPENSES
  13

 



--------------------------------------------------------------------------------



 



THIS ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS AND GUARANTEE (this “Agreement”)
is made on December 17, 2010
BETWEEN:

1.   Novelis Aluminium Holding Company, a limited liability company organized
under the laws of Ireland, with registration number 316911, having its
registered office at 25/28 North Wall Quay, Dublin 1, Ireland (the “Irish
Debtor”);

2.   Novelis Deutschland GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) organized under the laws of the Federal Republic of
Germany, registered with the Commercial Register of the local court in
Göttingen, Germany under HRB 772, having its business address at Hannoversche
Strasse 1, 37075 Göttingen, Germany (the “German Debtor”); and

3.   Bank of America, N.A., a national banking organization organized under the
laws of the United States of America, having its business address at 1455 Market
Street, San Francisco, CA 94103, U.S.A. (in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), the “Collateral
Agent”).

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors and the lenders party thereto, and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, “Administrative Agent”) and as
Collateral Agent, the lenders thereunder have agreed to extend to the Borrower
credit in the form of initial term loans (the “Initial Term Loans”), and, if so
requested by the Borrower by written notice to the Administrative Agent and
provided the approached existing lender elects to provide the respective
commitment, in the form of incremental term loans effected by joinder agreements
to the Credit Agreement (the “Incremental Term Loans”), and certain refinancing
indebtedness in respect of all or any portion of the Term Loans then outstanding
(the “Other Term Loans” and, together with the Initial Term Loans and the
Incremental Term Loans referred to as the “Term Loans”).

(B)   In order to induce the Lenders to make extensions of credit to the
Borrower under the Term Loan Credit Agreement, the Debtors have agreed to issue
an

- 1 -



--------------------------------------------------------------------------------



 



    abstract acknowledgement of debt to further secure the obligations of the
Borrower to the Secured Parties under the Loan Documents.

NOW IT IS HEREBY AGREED as follows:
1.    DEFINITIONS AND LANGUAGE

1.1   In this Agreement, references to a person include its successors and
assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.

1.2   Unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to them in the Term Loan Credit Agreement.

1.3   The following terms, as used herein, shall have the following meanings:

    “Debtors” shall mean collectively the Irish Debtor and the German Debtor,
each being a “Debtor”.

    “Lenders” shall mean the Lenders under the Term Loan Credit Agreement.

    “Loan Documents” shall mean the “Loan Documents” as defined in the Term Loan
Credit Agreement and “Loan Document” shall mean any of them.

    “Loan Parties” shall comprise the Loan Parties as defined in the Term Loan
Credit Agreement.

    “Receivables Purchase Agreement” shall mean the agreement (as amended from
time to time) between Novelis Deutschland GmbH and Novelis AG pursuant to which
certain receivables owned or to be created by the Pledgor under certain of its
supply contracts have been sold and assigned to Novelis AG by way of a true
sale.

    “Secured Obligations” shall mean (a) obligations of the Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of

- 2 -



--------------------------------------------------------------------------------



 



    whether allowed or allowable in such proceeding), of the Borrower and the
other Loan Parties under the Term Loan Credit Agreement and the other Loan
Documents, and (b) the due and punctual payment of all obligations of the
Borrower and the other Loan Parties under each Hedging Agreement entered into
with any counterparty that is a Secured Party under the Secured Hedge Provider.

2.    ABSTRACT ACKNOWLEDGEMENT OF INDEBTEDNESS

2.1   Each of the Debtors hereby acknowledges by way of an abstract
acknowledgement of indebtedness (in Form eines abstrakten Schuldanerkenntnisses)
that it owes to the Collateral Agent sums equal to, and in the currency of, the
Secured Obligations owed by it (the “Abstract Acknowledgement of Indebtedness”).

2.2   Each of the Debtors undertakes to pay to the Collateral Agent the amount
referred to in clause 2.1 above upon first written demand after the Secured
Obligations have become due.

2.3   The Collateral Agent shall have its own independent right to demand and
receive full or partial payment of the obligations under this Agreement from
each of the Debtors, irrespective of the rights of the Secured Parties under the
Loan Documents.

2.4   The Debtors’ obligations under this Agreement shall not affect the
existence of the Secured Obligations for which the Secured Parties shall have an
independent right to demand payment according to the terms applicable to the
Secured Obligations, nor any of the Debtors’ obligations, promises and other
liabilities under the other Loan Documents as the same are supplemented or
amended from time to time.

2.5   The Collateral Agent and the Debtors agree that the Debtors’ obligations
under this Agreement shall not increase the total amount of the Secured
Obligations. Accordingly, payment of the Secured Obligations and payment of the
obligations under this Agreement may be collected only once and any discharge of
any obligations under this Agreement shall, to the same extent, discharge the
corresponding Secured Obligations and vice versa.

3.    GUARANTEE

3.1   Each of the Debtors, acting as joint and several debtors
(Gesamtschuldner), hereby irrevocably and unconditionally guarantees by way of
an independent guarantee (Garantie) (the “Guarantee”) to the Collateral Agent,
each existing lender under the Term Loan Credit Agreement, each party that
becomes a

- 3 -



--------------------------------------------------------------------------------



 



      lender thereunder in the future by way of assignment, novation or
accession to the Term Loan Credit Agreement, and each other Secured Party the
due and punctual fulfillment of all Secured Obligations.

3.2   Each of the Debtors shall effect payment under the Guarantee promptly upon
the Collateral Agent’s demand and confirmation (Garantie auf erstes Anfordern)
that any amount claimed from the Debtors hereunder is equal to the monies not
paid under the Secured Obligations when due.

3.3   Any sum falling within the ambit of Clause 3.1 which may not be
recoverable from the Debtors on the basis of this Guarantee for any reason
whatsoever shall nonetheless be recoverable from the Debtors hereunder on the
basis of a primary obligation to the Collateral Agent and the Lenders to
indemnify them against any loss (including loss of profit) incurred by them or
any of them in consequence of any party (other than the Lenders) to the Term
Loan Credit Agreement or another Loan Document failing to perform any obligation
thereunder.

3.4   The Collateral Agent may at any time without thereby discharging,
impairing or otherwise affecting the obligations of the Debtors hereunder
(i) give or agree to give any time or other indulgence to any party in respect
of the Secured Obligations, (ii) (to the extent this is not to the detriment of
the Debtors) offer or agree to or enter into any agreement for any variation of
the Secured Obligations, (iii) settle with any party with respect to Secured
Obligations or any of them or (iv) prove or abstain from proving (anmelden) a
Secured Obligation in a bankruptcy, winding-up, liquidation or reorganization of
a Loan Party.

3.5   The obligation of the Debtors hereunder are (and are intended to be) a
continuing and independent security to the Collateral Agent, each Secured Party
and each Lender, as the case may be, for the due and punctual payment of each
and every sum of principal, interest and all other moneys payable with respect
to the Secured Obligations and accordingly the Guarantee (i) shall be in
addition to and not in substitution for or derogation from any other
encumbrance, guarantee or other security now or at any time hereafter held by or
on behalf of the Collateral Agent such Secured Party or such Lender in respect
of the Secured Obligations, (ii) shall not be or be construed to be satisfied by
any discharge of or payment of or on account of the Secured Obligations which
has not resulted in a final and irrevocable settlement of the respective
obligation, and (iii) shall at all times extend to cover the balance of
principal, interest and all other moneys which are now or may at any time
hereafter be due and payable with respect to the Secured Obligations.

- 4 -



--------------------------------------------------------------------------------



 



3.6   The Collateral Agent shall not be obliged before asserting or enforcing
the obligations of the Guarantors hereunder (i) to take action or obtain
judgment against any Loan Party in any court, (ii) to make or file any claim or
proof in any bankruptcy, winding-up, liquidation or reorganization of any such
party or (iii) to enforce or seek to enforce any other encumbrance, guarantee or
other security now or at any time hereafter held by or on behalf of the
Collateral Agent or such Lender in respect of the Secured Obligations.

3.7   Where any payment has been made by the Debtors to the Collateral Agent,
any Secured Party or any Lender hereunder the Debtors shall not take the benefit
of subrogation (Übergang von Rechten) (if any) of any rights or any encumbrance,
guarantee or other security now or any time hereafter held by or on behalf of
the Collateral Agent or any Lender in respect of the Secured Obligations until
the Secured Obligations have been discharged in full.

3.8   This agreement may be enforced against the Debtors by the Collateral
Agent, as agent for the Lenders, in any proceedings, including enforcement
proceedings.

4.    LIMITATION AS TO THE OBLIGATION OF THE GERMAN DEBTOR

4.1   Subject to Clause 4.2 through Clause 4.6 below, the Collateral Agent shall
not enforce the obligations created hereunder (the “Guarantee Obligations”) to
the extent (i) the Guarantee Obligations secure obligations of one of the German
Debtor’s shareholders or of an affiliated company (verbundenes Unternehmen) of a
shareholder within the meaning of Section 15 of the German Stock Corporation Act
(Aktiengesetz) (other than a Subsidiary of the German Debtor, or the German
Debtor itself), and (ii) the enforcement of the Guarantee Obligations for such
obligations would reduce, in violation of Section 30 of the German Limited
Liability Companies Act (GmbHG), the net assets (assets minus liabilities minus
provisions and liability reserves (Reinvermögen), in each case as calculated in
accordance with generally accepted accounting principles in Germany (Grundsätze
ordnungsmäßiger Buchführung) as consistently applied by the German Debtor in
preparing its unconsolidated balance sheets (Jahresabschluß gemäß § 42 GmbHG, §§
242, 264 HGB) of the German Debtor to an amount that is insufficient to maintain
its registered share capital (Stammkapital) (or would increase an existing
shortage in its net assets below its registered share capital); provided that
for the purpose of determining the relevant registered share capital and the net
assets, as the case may be:

- 5 -



--------------------------------------------------------------------------------



 



  4.1.1   The amount of any increase of the German Debtor’s registered share
capital (Stammkapital) implemented after the date of this Agreement that is
effected without the prior written consent of the Collateral Agent shall be
deducted from the registered share capital of the German Debtor;     4.1.2   any
loans provided to the German Debtor by a direct or indirect shareholder or an
affiliate thereof (other than a Subsidiary of the German Debtor) shall be
disregarded and not accounted for as a liability to the extent that such loans
are subordinated pursuant to Section 39(1) Nr. 1 through Nr. 5 of the German
Insolvency Code (Insolvenzordnung) or subordinated in any other way by law or
contract;     4.1.3   any shareholder loans, other loans and contractual
obligations and liabilities incurred by the German Debtor in violation of the
provisions of any of the Loan Documents shall be disregarded and not accounted
for as liabilities;     4.1.4   any assets that are shown in the balance sheet
with a book value that, in the opinion of the Collateral Agent, is significantly
lower than their market value and that are not necessary for the business of the
German Debtor (nicht betriebsnotwendig) shall be accounted for with their market
value; and     4.1.5   the assets of the German Debtor will be assessed at
liquidation values (Liquidationswerte) if, at the time the managing directors
prepare the balance sheet in accordance with Clause 4.2.1 below and absent the
demand a positive going concern prognosis (positive Fortbestehensprognose)
cannot be established.

4.2   The limitations set out in Clause 4.1 only apply:

  4.2.1   if and to the extent that the managing directors of the German Debtor
have confirmed in writing to the Collateral Agent within ten (10) Business Days
of a demand for payment or the commencement of enforcement under this Agreement
the value of the Guarantee Obligations which cannot be enforced without causing
the net assets of the German Debtor to fall below its registered share capital,
or increase an existing shortage in net assets below its registered share
capital (taking into account the adjustments set out above) and such
confirmation is supported by a current balance sheet and other evidence
satisfactory to the Collateral Agent and neither the Collateral

- 6 -



--------------------------------------------------------------------------------



 



      Agent nor any of the Secured Parties raises any objections against that
confirmation within five (5) Business Days after its receipt; or

  4.2.2   if, within twenty (20) Business Days after an objection under Clause
4.2.1 has been raised by the Collateral Agent or a Secured Party, the Collateral
Agent receives a written audit report (“Auditor’s Determination”) prepared at
the expense of the German Debtor by a firm of auditors of international standing
and reputation that is appointed by the German Debtor and reasonably acceptable
to the Collateral Agent, to the extent such report identifies the amount by
which the net assets of the German Debtor are necessary to maintain its
registered share capital as at the date of the Realization Notice or the
commencement of enforcement (taking into account the adjustments set out above).
The Auditor’s Determination shall be prepared in accordance with generally
accepted accounting principles applicable in Germany (Grundsätze ordnungsgemäßer
Buchführung) as consistently applied by the German Debtor in the preparation of
its most recent annual balance sheet. The Auditor’s Determination shall be
binding for all Parties except for manifest error.

4.3   In any event, the Collateral Agent, for and on behalf of the Secured
Parties, shall be entitled to enforce the Guarantee Obligations up to those
amounts that are undisputed between them and the German Debtor or determined in
accordance with Clause 4.1 and Clause 4.2. In respect of the exceeding amounts,
the Secured Parties shall be entitled to further pursue their claims (if any)
and the German Debtor shall be entitled to provide evidence that the excess
amounts are necessary to maintain its registered share capital (calculated as at
the date of the Realization Notice or the commencement of enforcement and taking
into account the adjustments set out above). The Secured Parties are entitled to
enforce those parts of the Guarantee Obligations that are not enforced by
operation of Clause 4.1 above at any subsequent point in time. This Clause 4
shall apply again as of the time such additional enforcement is made.

4.4   Clause 4.1 shall not apply as to the amount of Loans borrowed and passed
on (whether by way of shareholder loan or equity contribution) to the German
Debtor or any of its Subsidiaries as long as the respective shareholder loan is
outstanding or the respective equity contribution has not been dissolved or
otherwise repaid but excluding, for the avoidance of doubt, any purchase price
payment received by the German Debtor under the Receivables Purchase Agreement.

- 7 -



--------------------------------------------------------------------------------



 



4.5   Should it become legally permissible for managing directors of a German
GmbH (Gesellschaft mit beschränkter Haftung, Limited Liability Company) to enter
into security arrangements in support of obligations of their shareholders
without limitations, the limitations set forth in Clause 4.1 shall no longer
apply. Should any such guarantees become subject to legal restrictions that are
less stringent than the limitations set forth in Clause 4.1 above, such less
stringent limitations shall apply. Otherwise, Clause 4.1 shall remain unaffected
by changes in applicable law.

4.6   The limitations provided for in Clause 4.1 above shall not apply where
(i) the German Debtor has a fully valuable (vollwertig) recourse claim
(Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant shareholder or
(ii) a domination agreement (Beherrschungsvertrag) or a profit and loss pooling
agreement (Ergebnisabführungsvertrag) is or will be in existence with the German
Debtor and the German Debtor has a fully valuable (vollwertig) compensation
claim (Ausgleichsanspruch).

5.    SECURITY PURPOSE

    The purpose of the Abstract Acknowledgement of Indebtedness and Guarantee is
to secure the prompt, full and irrevocable discharge of any and all Secured
Obligations.

6.    ASSIGNMENT AND TRANSFER

6.1   The Collateral Agent shall, at any time, have the right to assign and to
transfer all or any part of its rights or obligations or both under this
Agreement to any of the Secured Parties or any person becoming a Secured Party
and the respective Debtor shall execute and deliver all such documents and take
all such actions and make all such declarations which the Collateral Agent may
reasonably require in connection with such transfer and assignment. For the
avoidance of doubt, it is hereby set forth that, if an assignment and transfer
occurs, all accessory rights (akzessorische Nebenrechte) connected with or
related to the Abstract Acknowledgement of Indebtedness, in particular any
guaranty (Bürgschaft) or pledge (Pfandrecht), shall also be assigned or
transferred to the respective assignee or transferee.

6.2   The Debtors shall not be entitled to assign or transfer all or any part of
their rights or obligations or both hereunder.

6.3   Each of the Debtors hereby agrees and consents to any accession of any new
party, and any change to the parties to the Term Loan Credit Agreement, any
other Loan Document (by way of transfer, assignment or novation) or any

- 8 -



--------------------------------------------------------------------------------



 



    transfer or assignment to the terms as contemplated under the respective
provisions in the Term Loan Credit Agreement or any other Loan Document.

6.4   Each of the Debtors furthermore agrees that notwithstanding any such
accession, change, transfer or assignment, this Agreement shall remain in full
force and shall continue to secure the Secured Obligations for the benefit of
the Secured Parties or any assignee, transferee, or any other successor in the
same manner as if such assignee, transferee, or any other successor in title had
been named in this (a) Agreement or (b) the Term Loan Credit Agreement, or any
other Loan Document, respectively, instead of, or in addition to, the
(y) Collateral Agent or (z) the present parties to the Term Loan Credit
Agreement or any other Loan Document, respectively.

7.    WAIVERS

    Each of the Debtors hereby waives all defences (Einwendungen) it may have,
including the defences of revocation (Anfechtbarkeit), set-off
(Aufrechenbarkeit) and comparable defences under foreign law. The waiver shall
not apply to set-off with counterclaims that are uncontested (unbestritten) or
based on an unappealable court decision (rechtskräftig festgestellt).

8.    SUCCESSORS AND ASSIGNS

    All covenants, promises and agreements of each of the Debtors hereunder
shall inure to the benefit of the Secured Parties and their successors and
assigns.

9.    CONTRACT FOR BENEFIT OF THIRD PARTIES

    This Agreement constitutes a contract in favor of the Lenders and the
Secured Parties as third party beneficiaries pursuant to § 328 (1) of the German
Civil Code (Bürgerliches Gesetzbuch — BGB) so that each such Lender and Secured
Party shall, subject to any limitations provided for in the Term Loan Credit
Agreement which may require action by the Collateral Agent and subject to all
provisions of this Agreement, be entitled to claim performance of the
obligations assumed hereby directly from and against the Debtors.

10.  SUBORDINATION

    Each Debtor hereby agrees that any existing or future claim of any of them
against another Loan Party or Debtor or any of their direct or indirect
shareholders or affiliates of such shareholders is hereby subordinated to the
claims against the Lenders and the Collateral Agent under the Term Loan Credit
Agreement, the other Loan Documents and this Agreement

- 9 -



--------------------------------------------------------------------------------



 



    (Rangrücktritt von Konzernforderungen) and, after an Event of Default as
defined under the Term Loan Credit Agreement has occurred and is continuing,
such claims of any Debtor, if the Collateral Agent so requests, shall be
collected, enforced and received by such Debtor as trustee for the Lenders and
the other Secured Parties and be paid over to the Collateral Agent for payment
to the Lenders on account of the indebtedness of the relevant Debtor but without
affecting or impairing in any manner the liability of such Debtor under the
other provisions of this Agreement.

11.   INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT

    In the event of a direct conflict between the terms and provisions contained
in this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the Collateral granted to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder are subject to (a) the provisions of the
intercreditor agreement, dated on or about December 17, 2010 (the “Intercreditor
Agreement”), among the grantors party thereto; Bank of America, N.A., as
Revolving Credit Administrative Agent and Revolving Credit Collateral Agent; and
Bank of America, N.A., as Term Loan Administrative Agent and Term Loan
Collateral Agent (each term as defined therein) and (b) the provisions of
section 11.22 of the Term Loan Credit Agreement; for the avoidance of doubt, the
in rem aspects of the security granted under this Agreement shall be exclusively
governed by this Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement, including Section 11.19 thereof, shall govern
and control the exercise of remedies by Collateral Agent.

12.   TAX

    The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.16 and 7.10
of the Term Loan Credit Agreement are hereby incorporated, mutatis mutandis,

- 10 -



--------------------------------------------------------------------------------



 



    and shall apply to this Agreement, the parties hereto and the Secured
Parties as if set forth herein.

13.    INDEMNITY

13.1   The Collateral Agent shall not be liable for any loss or damage suffered
by any Debtor in connection herewith save in respect of such loss or damage
which is suffered as a result of the willful misconduct or gross negligence of
the Collateral Agent.

13.2   Each of the Debtors shall indemnify the Collateral Agent and keep the
Collateral Agent indemnified against any and all damages, losses, actions,
claims, expenses, demands and liabilities which may be incurred by or made
against the Collateral Agent for anything done or omitted in the exercise or
purported exercise of the powers contained herein and occasioned by any breach
of such Debtor of any of its obligations or undertakings herein contained other
than to the extent that such damages, losses, actions, claims, expenses, demands
and liabilities are incurred or made against the Collateral Agent as a result of
the gross negligence or willful misconduct of the Collateral Agent.

14.    LIMITATION PERIOD

    The Collateral Agent and the Debtors hereby agree that the obligations set
out in this Agreement shall become time barred after 10 years. With respect to
the commencement, suspension (Hemmung), interruption (Unterbrechung) and expiry
of the limitation period, the mandatory provisions of German law shall apply.

15.    NOTICES AND THEIR LANGUAGE

15.1   Any notice or other communication under or in connection with this
Agreement shall be in writing and shall be delivered personally, or sent by mail
or fax transmission (to be affirmed in writing) to the following addresses:

         
 
  If to the Irish Debtor:   Novelis Aluminium Holding Company
 
      c/o Novelis Deutschland GmbH
 
      Hannoversche Strasse 1
 
      37075 Göttingen
 
      Germany
 
      Attention: Management
 
      Fax: +49.551.304 4902

- 11 -



--------------------------------------------------------------------------------



 



     
          If to the German Debtor:
  Novelis Deutschland GmbH
 
  Hannoversche Strasse 1
 
  37075 Göttingen
 
  Germany
 
  Attention: Management (Geschäftsführung)
 
  Fax: +49.551.304 4902
 
   
         If to the Collateral Agent:
  Bank of America, N.A.
 
  1455 Market Street
 
  San Francisco, CA 94103, U.S.A.
 
  Attention: Account Officer
 
  Fax:       + 1 415-503-5011

  or to such other address as the recipient may notify or may have notified in
writing.

15.2   Any notice or other communication under or in connection with this
Agreement shall be in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail.

16.    PARTIAL INVALIDITY; WAIVER

16.1   Without prejudice to any other provision hereof, if at any time any one
(or more) provision(s) hereof is or becomes invalid, illegal or unenforceable in
any respect in any jurisdiction or with respect to any party, or if the parties
become aware of any omission (Vertragslücke) hereto of any terms which were
intended to be included in this Agreement, such invalidity, illegality or
unenforceability in such jurisdiction or with respect to such party or parties
or such omission (Vertragslücke) shall not, to the fullest extent permitted by
applicable law, render invalid, illegal or unenforceable such provision or
provisions in any other jurisdiction or with respect to any other party or
parties hereto and shall not affect or impair the validity, legality and
enforceability of the remaining provisions hereof. Such invalid, illegal or
unenforceable provision or such omission (Vertragslücke) shall be replaced by
the parties with a provision which comes as close as reasonably possible to the
commercial intentions of the invalid, illegal, unenforceable or omitted
provision.

16.2   No forbearance or failure to exercise, nor any delay, on the part of the
Collateral Agent, in exercising any right, power or remedy hereunder shall be
deemed to be a waiver of such right, power or remedy, nor shall any single or

- 12 -



--------------------------------------------------------------------------------



 



    partial exercise of any right, power or remedy hereunder preclude any
further or other exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies provided hereunder are cumulative and
not exclusive of any rights or remedies provided by law. Every right, power or
remedy shall continue in full force and effect until such right, power or remedy
is specially waived by the Collateral Agent by an instrument in writing.

17.    AMENDMENTS

    Any amendments, changes or variations to this Agreement may be made only
with the agreement of the Debtors and the Collateral Agent in writing. For the
avoidance of doubt, this applies also to this clause 17.

18.    GOVERNING LAW AND PLACE OF JURISDICTION

18.1   This Agreement is governed by, and shall be construed in accordance with,
the laws of the Federal Republic of Germany.

18.2   The place of jurisdiction for any and all claims or disputes arising
under or in connection with this Agreement shall be the district court
(Landgericht) in Frankfurt am Main, Federal Republic of Germany. The Collateral
Agent shall, however, also be entitled to take legal action against each of the
Debtors before any other competent court of law having jurisdiction over the
respective Debtor of any of its assets.

19.    COSTS AND EXPENSES

    All costs and expenses reasonably incurred in connection with the
preparation and execution hereof shall be borne by the Debtors.

- 13 -



--------------------------------------------------------------------------------



 



Signatories





--------------------------------------------------------------------------------



 



Attachment 1
NOVELIS ALUMINIUM HOLDING COMPANY
as Pledgor
and
BANK OF AMERICA, N.A.
as Collateral Agent
and
other Parties
as Pledgees
 

FIRST RANKING SHARE PLEDGE AGREEMENT
relating to the shares in
Novelis Deutschland GmbH
(Geschäftsanteilsverpfändung)

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      Clause   Page
1. DEFINITIONS AND LANGUAGE
  2
2. PLEDGED SHARES
  8
3. PLEDGE
  8
4. SCOPE OF THE PLEDGES
  9
5. PURPOSE OF THE PLEDGES
  10
6. EXERCISE OF SHAREHOLDER RIGHTS
  10
7. ENFORCEMENT OF THE PLEDGES
  10
8. REPRESENTATIONS AND WARRANTIES
  12
9. UNDERTAKINGS OF THE PLEDGOR
  14
10. INDEMNITY
  15
11. DURATION AND INDEPENDENCE
  15
12. RELEASE (PFANDFREIGABE)
  16
13. PARTIAL INVALIDITY, WAIVER
  16
14. AMENDMENTS
  17
15. NOTICES AND THEIR LANGUAGE
  17
16. APPLICABLE LAW, JURISDICTION
  18
SCHEDULE 1 List of Lenders and other Secured Parties
  - 1 -
SCHEDULE 2 Form of notice to be delivered to the Company
  - 2 -
SCHEDULE 3 Required Consents
  - 4 -

 



--------------------------------------------------------------------------------



 



This SHARE PLEDGE AGREEMENT (the “Agreement”) is made on December 17, 2010
Among:

(1)   Novelis Aluminium Holding Company, a company incorporated under the laws
of Ireland, with its registered office at 25/28 North Wall Quay, Dublin 1,
Ireland, registered with the Irish Companies Registration Office with
registration number 316911 (the “Pledgor);   (2)   Bank of America, N.A., a
national banking organization organized under the laws of the United States of
America, having its business address at 1455 Market Street, San Francisco, CA
94103, U.S.A. in its capacity as collateral agent under the Term Loan Credit
Agreement (as defined below) (the “Collateral Agent”);   (3)   the institutions
listed in Schedule 1 (List of Lenders and other Secured Parties) hereto in their
capacity as lenders or other secured parties under or in connection with the
Term Loan Credit Agreement (as defined below) (together with the Collateral
Agent the “Original Pledgees”); and   (4)   the Future Pledgees, as defined
herein.

WHEREAS:

(A)   Pursuant to a credit agreement dated on or about December 17, 2010 (the
“Term Loan Credit Agreement”) among, inter alios, NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Borrower”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act
(“Holdings”), the subsidiary guarantors and the lenders party thereto, and BANK
OF AMERICA, N.A., as administrative agent (the “Administrative Agent”) and as
Collateral Agent, the lenders thereunder have agreed to extend to the Borrower
credit in the form of initial term loans (the “Initial Term Loans”), and, if so
requested by the Borrower by written notice to the Administrative Agent and
provided the approached existing lender elects to provide the respective
commitment, in the form of incremental term loans effected by joinder agreements
(the “Increase Joinders”) to the Term Loan Credit Agreement (the “Incremental
Term Loans”), and certain refinancing indebtedness in respect of all or any
portion of the Term Loans then outstanding (the “Other Term Loans”, and,
together with the Initial Term Loans and the Incremental Term Loans referred to
as the “Term Loans”).   (B)   It is one of the conditions for making the Term
Loans that the Pledgor enters into this Agreement.

1



--------------------------------------------------------------------------------



 



(C)   The Pledgor has agreed to grant a pledge over its shares in the Company
(as defined below) as security for the Pledgees’ (as defined below) respective
claims against the Loan Parties (as defined below) under or in connection with
the Term Loan Credit Agreement.   (D)   Further, the Pledgor has entered into an
agreement on the abstract acknowledgement of indebtedness (Abstraktes
Schuldanerkenntnis) with, inter alios, the Collateral Agent on or about the date
hereof in connection with the Term Loan Credit Agreement (the “Abstract
Acknowledgement of Indebtedness”).   (E)   Furthermore, in connection with a
revolving credit facility agreement dated on or about December 17, 2010 (the
“ABL Credit Agreement”), the Pledgor has agreed to grant a second ranking pledge
over its shares in the Company as security for the obligations arising under or
in connection with the ABL Credit Agreement.

NOW, IT IS AGREED as follows:

1.   DEFINITIONS AND LANGUAGE   1.1.   In this Agreement:       “Agents” shall
mean the Administrative Agent and the Collateral Agent and “Agent” shall mean
any of them.       “Arrangers” shall mean Merrill Lynch, Pierce, Fenner and
Smith Incorporated and J.P. Morgan Securities LLC and “Arranger” shall mean any
of them.       “Bookrunner” shall mean Merrill Lynch, Pierce, Fenner, Smith
Incorporated, J.P. Morgan Securities LLC, Citigroup Global Markets Inc., RBS
Securities Inc. and UBS Securities LLC.       “Business Day” shall mean a day
(other than a Saturday or Sunday) on which banks are open for general business
in New York City, Chicago, London, Zurich and Frankfurt am Main.       “Closing
Date” shall mean the date of the initial making of a loan by a Lender under the
Term Loan Credit Agreement.       “Collateral” shall mean all of the collateral,
pledge collateral and mortgaged property referred to in the Security Documents
and all of the other property that is or is intended under the terms of the
Security Documents to be subject to liens in favor of the Collateral Agent for
the benefit of the Secured Parties.

2



--------------------------------------------------------------------------------



 



    “Company” shall mean Novelis Deutschland GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) organized under the laws of the Federal
Republic of Germany having its business address at Hannoversche Strasse 1, 37075
Göttingen, Germany which is registered in the commercial register at the local
court (Amtsgericht) of Göttingen under HRB 772.       “Contribution,
Intercompany, Contracting and Offset Agreement” shall mean that certain
contribution, intercompany, contracting and offset agreement dated as of the
date hereof by and among certain of the Loan Parties (other than certain Foreign
Subsidiaries), the Collateral Agent and Administrative Agent.       “Default”
shall mean the non-payment by any of the Borrowers of any amounts payable under
any of the Loan Documents when due.       “Delegate” shall mean any delegate,
agent, attorney, trustee or co-trustee appointed by the Collateral Agent or any
receiver.       “Existing Shares” has the meaning given to such term in Clause 2
hereof.       “Fee Letter” shall mean that certain fee letter among the
Borrower, the Arrangers and the Bookrunners, dated on or about the date hereof,
setting forth certain fees payable in connection with the Term Loan Credit
Agreement, as the same may be amended, amended and restated, supplemented,
revised or modified from time to time.       “Foreign Subsidiary” shall mean a
subsidiary of Holdings that is organized under the laws of a jurisdiction other
than the United States or any state thereof or the District of Columbia.      
“Future Pledgee” shall mean any Person that (i) is a transferee with respect to
the Pledges by operation of law following the transfer or assignment (including
by way of novation or assumption (Vertragsübernahme)) of any part of the Secured
Obligations from any of the Original Pledgees or Future Pledgee to such future
pledgee and/or (ii) becomes a creditor of a Loan Party, as a successor of a
Pledgee, a Future Pledgee or otherwise or by way of becoming a lender, issuing
bank or agent, in each case, under the Term Loan Credit Agreement or any other
Loan Document and/or (iii) accedes to this agreement by ratification pursuant to
sub-clause 3.3 hereof as pledgee.       “Future Shares” shall mean all
additional shares in the capital of the Company (irrespective of their nominal
value) which the Pledgor may acquire in the future by way of a share transfer,
an increase of the capital of the Company or otherwise.       “Hedging
Agreement” shall mean any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies entered
into for the

3



--------------------------------------------------------------------------------



 



    purposes of hedging a the Holding’s, the Borrowers or any Restricted
Subsidiaries’ exposure to interest or exchange rates, loan credit exchanges,
security or currency valuations or commodity prices, in each case not for
speculative purposes.       “Intercreditor Agreement” shall mean the
intercreditor agreement dated on or about December 17, 2010 by and among, inter
alios, the companies parties thereto, the Administrative Agent, the Collateral
Agent, the administrative agent under the ABL Credit Agreement and the
collateral agent under the ABL Credit Agreement, and such other persons as may
become party thereto from time to time pursuant to the terms of the Term Loan
Credit Agreement, setting forth certain rights and obligations among, inter
alios, the lenders under the Term Loan Credit Agreement and the lenders under
the ABL Credit Agreement, as the same may be amended, restated, supplemented or
otherwise modified from time to time.       “Lenders” shall mean the lenders
listed on Schedule 1 hereto and the financial institutions or lenders that are a
party to the Term Loan Credit Agreement, or that have become a party to the Term
Loan Credit Agreement after the date hereof, other than any such financial
institution or lender that has ceased to be a party to the Term Loan Credit
Agreement pursuant to an assignment of its obligations to an existing or a new
lender.       “Loan Documents” shall mean the Term Loan Credit Agreement, this
Agreement, the Intercreditor Agreement, the Contribution, Intercompany,
Contracting and Offset Agreement, the Notes (if any), the Security Documents,
each guarantee executed by a Foreign Subsidiary, the Fee Letter, each Hedging
Agreement entered into with any Secured Hedge Provider, and all other pledges,
powers of attorney, consents, assignments, certificates, agreements or
documents, whether heretofore, now or hereafter executed by or on behalf of any
Loan Party for the benefit of any Agent or any Lender in connection with the
Term Loan Credit Agreement.       “Loan Parties” shall mean Holdings, the
Borrower, 4260848 Canada Inc., 4260856 Canada Inc., Novelis Cast House
Technology Ltd., Novelis No. 1 Limited Partnership, Aluminum Upstream Holdings
LLC, Novelis Acquisitions LLC, Novelis Brand LLC, Novelis Corporation, Novelis
North America Holdings Inc., Novelis PAE Corporation, Novelis South America
Holdings LLC, Novelis Europe Holdings Limited, Novelis Services Limited, Novelis
UK Ltd., Novelis AG, Novelis Switzerland SA, Novelis Technology AG, Novelis
Deutschland GmbH, Novelis do Brasil Ltda., Novelis Madeira Unipessoal, Lda.,
Novelis Luxembourg S.A., Novelis PAE S.A.S. and the Pledgor, and each other
subsidiary that is or becomes a party to the Term Loan Credit Agreement as a
Subsidiary Guarantor.       “Notes” shall mean any notes evidencing the Terms
Loans issued pursuant to the Term Loan Credit Agreement.

4



--------------------------------------------------------------------------------



 



    “Person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.       “Pledges” shall mean the pledges made pursuant
to sub-clauses 3.1 and 4.1, and “Pledge” shall mean any of them.      
“Pledgees” shall mean the Original Pledgees and the Future Pledgees, and
“Pledgee” means any of them.       “PLPA” shall mean the profit and loss pooling
agreement initially entered into by Alcan Deutschland Holdings GmbH & Co. KG and
the Company, dated December 02, 2002 (notarial deed number 52/2002 of notary
public Prof. Dr. Alexander Riesenkampff) which was transferred by operation of
law from Alcan Deutschland Holdings GmbH & Co. KG to the Pledgor and which now
continues to be in existence between the Pledgor and the Company.      
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.  
    “Restricted Subsidiary” shall mean, as the context requires, (i) any
subsidiary of Holdings other than an Unrestricted Subsidiary and (ii) any
subsidiary of Borrower other than an Unrestricted Subsidiary.       “Secured
Hedge Provider” shall mean (i) any Person that is a counterparty to a Hedging
Agreement with the Borrower or any Loan Party that was a Lender, Arranger,
Bookrunner or Agent (or an Affiliate of a Lender, Arranger, Bookrunner or Agent)
on the date of entering into such Hedging Agreement (or, with respect to Hedging
Agreements in effect at the date hereof, on the date hereof), (ii) any other
Person that is counterparty to a Hedging Agreement with the Borrower or any Loan
Party if, at or prior to the time such Hedging Agreement is entered into,
Borrower shall designate such Person as a “Secured Hedge Provider” in a notice
to the Administrative Agent and the Collateral Agent, which Person shall execute
a Secured Hedge Provider Joinder and (iii) any Person that is a counterparty to
a Hedging Agreement with the Borrower or any Loan Party that is in effect on the
Closing Date and was entered into prior to the Closing Date to the extent that
(x) the Borrower shall designate such Person as a “Secured Hedge Provider” in a
notice to the Administrative Agent and the Collateral Agent, which Person shall
execute a Secured Hedge Provider Joinder on or prior to the thirtieth day after
the Closing Date and (y) such Secured Hedge Provider shared in the collateral
granted in connection with the Borrower’s and Novelis Corporation’s existing
term loan facility (which is further identified in the Term Loan Credit
Agreement).

5



--------------------------------------------------------------------------------



 



    “Secured Hedge Provider Joinder” shall mean a letter agreement in accordance
with the terms of the Term Loan Credit Agreement or in such other form as may be
acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent and the Collateral Agent as its agent
under the applicable Loan Documents with respect to Collateral, as provided
therein, and (ii) agrees to be bound by the provisions of the Intercreditor
Agreement and the Security Documents as if it were a Lender.       “Secured
Obligations” shall mean       (I) (a) obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing (and interest that would have accrued but for such
proceeding) during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Term Loans, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower and the other Loan
Parties under the Term Loan Credit Agreement and the other Loan Documents and
(b) the due and punctual payment of all obligations of the Borrower and the
other Loan Parties under each Hedging Agreement entered into with any Secured
Hedge Provider under the Term Loan Credit Agreement and       (II) the Abstract
Acknowledgement of Indebtedness.       “Secured Parties” shall mean,
collectively, the Administrative Agent, the Collateral Agent, each co-agent or
sub-agent appointed by the Administrative Agent or the Collateral Agent, any
Receiver or Delegate, the Lenders and any Secured Hedge Provider (to the extent
such Secured Hedge Provider executes and delivers to the Administrative Agent a
Secured Hedge Provider Joinder) and “Secured Party” shall mean any of them.    
  “Security Documents” shall mean each security agreement entered into, and
mortgages created, in connection with the Term Loan Credit Agreement by the
guarantors under the Term Loan Credit Agreement, any Security Trust Deed, and
each other security document, deed of trust, charge or pledge agreement
delivered in accordance with applicable local or foreign law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or financing change
statements, control agreements, bailee

6



--------------------------------------------------------------------------------



 



    notification letters, or instruments of perfection required by the Term Loan
Credit Agreement, any security agreement, any mortgage or any other such
security document, charge or pledge agreement to be filed with respect to the
security interests in property and fixtures created pursuant to any security
agreement entered into, and mortgages created, in connection with the Term Loan
Credit Agreement by the guarantors under the Term Loan Credit Agreement and any
other document or instrument utilized to pledge or grant or purport to pledge or
grant a security interest or lien on any property as collateral for the Secured
Obligations or to perfect, obtain control over or otherwise protect the interest
of the Collateral Agent therein.       “Security Trust Deed” shall mean any
security trust deed to be executed by, among others, the Collateral Agent, the
Administrative Agent and any Loan Party granting security over U.K. or Irish
assets of any Loan Party.       “Shares” shall mean the Existing Shares and the
Future Shares.       “UCC” shall mean the Uniform Commercial Code as in effect
from time to time (except as otherwise specified) in any applicable state or
jurisdiction.       “Unrestricted Subsidiary” shall mean any subsidiary of the
Borrower designated by the board of directors of the Borrower as an Unrestricted
Subsidiary pursuant to the Term Loan Credit Agreement subsequent to the Closing
Date.   1.2.   In this Agreement, references to a person include its successors
and assigns, and references to a document are references to that document as
amended, restated, novated and/or supplemented from time to time.   1.3.   The
references in this Agreement to the Term Loan Credit Agreement and the other
Loan Documents, in each case to amendments and supplements thereto, are for
identification of the Secured Obligations only and shall not constitute an
incorporation of the provisions of such documents into this Share Pledge
Agreement.   1.4.   Unless otherwise indicated, the definition of a term in the
singular shall include the definition of such term in the plural and vice versa.
  1.5.   This Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Agreement shall prevail over any
translation of this Agreement. However, where a German translation of a word or
phrase appears in the text of this Agreement, the German translation of such
word or phrase shall prevail.   1.6.   Any reference in this Agreement to a
“Clause”, a “sub-clause” or a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a clause, a sub-clause or schedule
hereof.

7



--------------------------------------------------------------------------------



 



2.   PLEDGED SHARES       The Company has a nominal share capital (Stammkapital)
of EUR 111,500,000 (in words: Euro one hundred eleven million five hundred
thousand) consisting of 2 (two) shares that have a nominal value of Euro
100,350,000 (in words: Euro one hundred million three hundred and fifty
thousand) and EUR 11,150,000 (in words: Euro eleven million one hundred and
fifty thousand), respectively (the “Existing Shares”). The Existing Shares are
held by the Pledgor.   3.   PLEDGE   3.1.   The Pledgor hereby pledges to each
of the Pledgees the Shares together with all ancillary rights and claims
associated with the Shares as more particularly specified in Clause 4.   3.2.  
Each of the Original Pledgees hereby accepts the Pledge for itself.   3.3.   The
Collateral Agent hereby accepts, as representative without power of attorney
(Vertreter ohne Vertretungsmacht), the Pledges for and on behalf of each Future
Pledgee. Each Future Pledgee will ratify and confirm the declarations and acts
so made by the Collateral Agent on its behalf by accepting the transfer or
assignment (including by way of novation or assumption (Vertragsübernahme)) of
the Secured Obligations (or part of them) from a Pledgee or by becoming party to
any Loan Document. Upon such ratification (Genehmigung) such Future Pledgee
becomes a party to this Agreement, it being understood that any future or
conditional claim (zukünftiger oder bedingter Anspruch) of such Future Pledgee
arising under the Loan Documents shall be secured by the Pledges constituted
hereunder.   3.4.   All parties hereby confirm that the validity of the Pledges
granted hereunder shall not be affected by the Collateral Agent acting as
representative without power of attorney for each Future Pledgee.   3.5.   The
Pledgor herewith authorises the Collateral Agent to notify, on its behalf, the
Company of the Pledges and/or the identity of any Future Pledgee and the new
pledges created pursuant to sub-clause 3.3 above. Upon request of the Collateral
Agent, the Pledgor shall without undue delay give such notice and provide the
Collateral Agent with a copy thereof.   3.6.   The validity and effect of each
of the Pledges shall be independent of the validity and the effect of the other
Pledges created hereunder. Subject to Clause 3.7, the Pledges to each of the
Pledgees shall be separate and individual pledges ranking pari passu with the
other Pledges created hereunder.

8



--------------------------------------------------------------------------------



 



3.7.   Each of the Pledges is in addition, and without prejudice, to any other
security the Pledgees may now or hereafter hold in respect of the Secured
Obligations.   3.8.   For the avoidance of doubt, the parties agree that nothing
in this Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the transfer or assignment (including by way
of novation or assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee to a Future Pledgee, to the extent possible under
applicable law.   4.   SCOPE OF THE PLEDGES   4.1.   The Pledges constituted by
this Agreement include:   4.1.1.   the present and future rights to receive:

  4.1.1.1.   dividends attributable to the Shares, if any; and     4.1.1.2.  
liquidation proceeds, redemption proceeds (Einziehungsentgelt), repaid capital
in case of a capital decrease, any compensation in case of termination
(Kündigung) and/or withdrawal (Austritt) or expulsion (Ausschluss) or exclusion
for good cause (Ausschluss aus wichtigem Grund) of a shareholder of the Company,
the surplus in case of surrender (Preisgabe), any repayment claim for any
additional capital contributions (Nachschüsse) and all other pecuniary claims
associated with the Shares;     (collectively, the “Proceeds”)

4.1.2.   the right to subscribe for newly issued shares of the Company; and  
4.1.3.   subject to Clause 6 below, all other rights and benefits attributable
to the Shares (to the extent capable of being pledged) (including without
limitation all present and future pecuniary claims of the Pledgor against the
Company arising under or in connection with any domination and/or profit
transfer agreement (Beherrschungs- und/oder Gewinnabführungsvertrag) — in
particular the PLPA — or partial profit transfer agreement
(Teilgewinnabführungsvertrag) which may exist or be entered into between the
Pledgor and the Company).   4.2.   Until such time as the Collateral Agent,
acting for and on behalf of the Pledgees, gives notice to the Company that it is
entitled to realize the Pledges created hereunder (see Sub-clause 7.1. below),
the Pledgor shall have the right to receive and retain any and all dividends and
distributions paid or payable in respect of the Shares, provided, however, that:

9



--------------------------------------------------------------------------------



 



  i)   other distributions (other than dividends) paid or payable (other than in
cash) and other property received, receivable or otherwise distributed in
exchange for any Shares,     ii)   dividends or other distributions paid or
payable in cash in respect of any Shares in connection with the partial or total
liquidation or dissolution or in connection with the reduction of capital,
capital surplus or paid-in-surplus, and     iii)   cash paid, payable or
otherwise distributed in respect of principal of, or in redemption of, or in
exchange for any Shares,

shall be – irrespective of whether such assets have been received by the Pledgor
or the Pledgees or whether they are covered by the Pledges hereunder –
transferred to the Collateral Agent by way of a security transfer or security
assignment (Sicherungsübereignung/ Sicherungsabtretung) which shall hold such
assets as trustee (Sicherungstreuhänder) segregated from its other property or
funds. Such security shall be realized by the Collateral Agent in accordance
with Clause 7 below and any applicable law and regulation.

5.   PURPOSE OF THE PLEDGES       The Pledges hereunder are created in order to
secure the prompt and complete satisfaction of any and all Secured Obligations
owed to any of the Pledgees from time to time. The Pledges shall also cover any
future extension of the Secured Obligations and the Pledgor herewith expressly
agrees that the provisions of Section 1210 para 1 sentence 2 of the German Civil
Code (Bürgerliches Gesetzbuch) shall not apply to this Agreement.   6.  
EXERCISE OF SHAREHOLDER RIGHTS       The shareholder rights, including the
voting rights, attached to the Shares remain with the Pledgor. The Pledgor,
however, shall at all times until the full satisfaction of all Secured
Obligations or the release of the Pledges exercise its shareholder rights,
including its voting rights and the rights under the PLPA, in good faith to
ensure that the validity, legality and enforceability of the Pledges and the
existence or value of all or part of the Shares are not in any way materially
adversely affected, other than through dividend payments pursuant to Clause 4.2
above. The Pledgor undertakes that no resolutions are passed which constitute a
breach of its obligations under Clause 9 below.   7.   ENFORCEMENT OF THE
PLEDGES   7.1.   If a Default exists and is continuing and, in addition, the
requirements set forth in Sections 1273 para 2, 1204 et seq. of the German Civil
Code with regard to the

10



--------------------------------------------------------------------------------



 



    enforcement of any of the Pledges are met (Pfandreife), then in order to
enforce the Pledges (or any of them), the Pledgees, acting through the
Collateral Agent, may at any time thereafter avail themselves of all rights and
remedies that a pledgee has against a pledgor under the laws of the Federal
Republic of Germany.   7.2.   Notwithstanding Section 1277 of the German Civil
Code, the Pledgees are entitled to exercise their rights, in particular to sell
the Shares, without obtaining enforceable judgment or other instrument
(vollstreckbarer Titel). The Pledgees shall be entitled to have the Shares sold
at public auction.   7.3.   The Collateral Agent shall, as soon as known to him,
without undue delay, inform the Pledgor in writing of the place and time of any
such public auction. The Pledgor, however, hereby agrees that in any case ten
(10) Business Days’ prior written notice to the Pledgor shall be sufficient for
the realisation of the Pledges and the Collateral Agent shall not be obliged to
deliver any further notices that would otherwise be required by law as a
prerequisite to enforcement of a pledge (including, but not limited to the
notices set out under Section 1234 of the German Civil Code) to the Pledgor
prior to such public auction. For the avoidance of doubt, the Collateral Agent,
shall, as soon as known to the Collateral Agent, inform the Pledgor of any
changes to the date and time of the public auction and otherwise keep the
Pledgor reasonably informed about the enforcement proceedings. The public
auction may take place at any place in the Federal Republic of Germany
designated by the Collateral Agent.   7.4.   If the Pledgees, acting through the
Collateral Agent, should seek to enforce the Pledges under Sub-clause 7.1, the
Pledgor shall, at its own expense, render forthwith all necessary assistance in
order to facilitate the prompt sale of the Shares or any part thereof and/or the
exercise by the Pledgees, acting through the Collateral Agent, of any other
right they may have as Pledgees.   7.5.   Following satisfaction of the
requirements for enforcement under Sub-clause 7.1 above, all subsequent dividend
payments and all payments based on similar ancillary rights attributed to the
Shares may be applied by the Pledgees, acting through the Collateral Agent, in
whole or in part in satisfaction of the Secured Obligations or treated as
additional collateral.   7.6.   The Collateral Agent may, in its sole
discretion, determine which of several security interests, if applicable, shall
be used to satisfy the Secured Obligations. The Pledgor hereby expressly waives
its right pursuant to Section 1230 sentence 2 of the German Civil Code to limit
the realisation of the Pledges and pledges over shares in any other companies to
such number of pledges as are necessary to satisfy the Secured Obligations and
agrees further that the Collateral Agent may decide to enforce the Pledges over
the Shares in the Company individually at separate public auctions or together
with pledges over shares in any other companies at one single public auction

11



--------------------------------------------------------------------------------



 



    (Gesamtverwertung). When enforcing the Pledges, the Collateral Agent shall
take into account the legitimate interests of the Pledgor (to the extent not
prejudicial to the interests of the Pledgees in obtaining satisfaction of the
Secured Obligations).   7.7.   The Pledgor hereby expressly waives all defenses
of revocation (Einrede der Anfechtbarkeit) and set-off (Einrede der
Aufrechenbarkeit) pursuant to Sections 770, 1211 of the German Civil Code.  
7.8.   The Pledgor hereby expressly waives its defenses based on defenses the
Borrowers or other Loan Parties might have against any of the Secured
Obligations (Einreden des Hauptschuldners) pursuant to Section 1211 para 1
sentence 1 alternative 1 of the German Civil Code.   7.9.   If the Pledges are
enforced, or if the Pledgor has discharged any of the Secured Obligations (or
any part of them), Section 1225 of the German Civil Code (legal subrogation of
claims to a pledgor — Forderungsübergang auf den Verpfänder) shall not apply,
and no rights of the Pledgees shall pass to the Pledgor by subrogation or
otherwise. Further, the Pledgor shall not at any time before, on or after an
enforcement of the Pledges and as a result of the Pledgor entering into this
Agreement, be entitled to demand indemnification or compensation from the
Company or any of its affiliates or to assign any of these claims.   8.  
REPRESENTATIONS AND WARRANTIES       The Pledgor represents and warrants to the
Pledgees by way of an independent guarantee (selbständiges Garantieversprechen)
that:   8.1.   the Company and the Pledgor itself are validly existing and
neither unable to pay their respective debt when due (zahlungsunfähig),
over-indebted (überschuldet) or deemed unable to pay their respective debt as it
falls due (drohend zahlungsunfähig) (all within the meaning of Sections 17 to 19
of the German Insolvency Act (Insolvenzordnung)) nor subject to any insolvency
proceedings (Insolvenzverfahren) or any refusal of opening insolvency
proceedings for lacking assets (Abweisung mangels Masse) (within the meaning of
Section 26 of the German Insolvency Act);   8.2.   the statements made in Clause
2 above are true and correct;   8.3.   the Existing Shares are fully paid in and
there is no obligation of a shareholder to make additional contributions (keine
Nachschusspflicht);   8.4.   the Existing Shares have not been repaid in any
way;   8.5.   all facts capable of being entered into the commercial register of
the Company have been entered into, or, pending entry, submitted for
registration to, the commercial

12



--------------------------------------------------------------------------------



 



    register, and, in particular, no shareholder resolutions regarding changes
in the articles of association of the Company have been passed which are not
entered into the commercial register;   8.6.   all necessary authorisations, if
any, including but not limited to the shareholders consent required pursuant to
the articles of association of the Company, to enable or entitle the Pledgor to
enter into this Agreement have been obtained and are in full force and effect
and are attached as photocopy to this Agreement in Schedule 3;   8.7.   except
for the PLPA, there are no silent partnership agreements or similar arrangements
by which a third party is entitled to a participation in the profits or revenue
of the Company;   8.8.   the place from which the Company is in fact
administered and where all material managerial decisions are taken
(tatsächlicher Verwaltungssitz) is situated in the Federal Republic of Germany;
  8.9   the Pledgor is the sole legal and beneficial owner of the Existing
Shares, free of any encumbrances, liens, charges and restrictions on pledge or
transfer (other than the Pledges created hereunder and the pledges created in
connection with or as permitted by the Term Loan Credit Agreement);   8.10   the
execution and performance hereof, do not and will not (i) violate any provisions
of law or the articles of association of the Pledgor or the Company, or any
order of any court or any rule, regulation or order of any governmental agency,
authority, instrumentality or regulatory body by which the Pledgor and/ or the
Company is bound, (ii) violate in any material way any provision or any
agreement or other instrument by which the Pledgor and/ or the Company is bound,
(iii) result in a breach of or constitute (with notice or lapse of time or both)
a default under any such agreement or other instrument, or (iv) result in the
creation or imposition of any lien upon any property or assets of the Pledgor or
the Company, except for liens created hereby;   8.11   the obligations of the
Pledgor hereunder are legal, valid, binding and enforceable against the Pledgor
in accordance with their terms; subject to any qualification in the legal
opinion to be issued by the law firm of Noerr LLP in relation hereto, and   8.12
  the Pledges constitute legal, valid and binding pledges under the laws of the
Federal Republic of Germany in the Shares, the Proceeds and the rights pledged
pursuant to Clauses 4.1.2 and 4.1.3, enforceable against the Pledgor and third
parties in accordance with the terms hereof and in particular without
enforceable judgment (vollstreckbarer Titel), subject to any qualification in
the legal opinion to be issued by the law firm of Noerr LLP in relation hereto.

13



--------------------------------------------------------------------------------



 



9.   UNDERTAKINGS OF THE PLEDGOR       The Pledgor undertakes to each of the
Pledgees, during the term of this Agreement,   9.1.   not to encumber, permit to
subsist (to the extent possible), create or agree to create any other security
interest or third party right in or over the Shares except as set out in this
Agreement and in connection with or as permitted by the Term Loan Credit
Agreement;   9.2.   to promptly effect any contributions in cash (Bareinlage) or
kind (Sacheinlage) to be made in respect of the Shares;   9.3.   to promptly
notify the Collateral Agent of any change in the shareholding in or capital of
the Company or any encumbrance over the Shares (or part of them) (unless such
encumbrance is permitted under the Term Loan Credit Agreement). In the case of
any attachment (Pfändung) in respect of any of the Shares, the Proceeds or the
rights pledged in clauses 4.1.2 or 4.1.3, the Pledgor shall promptly notify the
Collateral Agent, such notice to be accompanied by any documents the Pledgees
might need to defend themselves against any claim of a third party. In
particular, the Pledgor shall promptly forward to the Collateral Agent a copy of
the attachment order (Pfändungsbeschluss), any transfer order
(Überweisungsbeschluss) and all other documents necessary for a defense against
the attachment;   9.4.   not to amend, vary, supplement or waive any provision
of the constitutional documents of the Company in a manner which could
reasonably be expected to be materially prejudicial to the interest of the
Pledgees;   9.5.   to notify the Collateral Agent forthwith of any shareholders’
meeting at which a shareholders’ resolution is intended to be adopted which
could reasonably be expected to be materially prejudicial to the interest of the
Pledgees. The Pledgor shall allow, following the occurrence of any of the
circumstances which permit the Pledgees to enforce the Pledges in accordance
with Clause 7 above, the Pledgees or, as the case may be, their proxy or any
other person designated by the Pledgees, to participate in all such
shareholders’ meetings of the Company. Subject to the provision contained in
sub-clause 11.1, the Pledgees’ right to attend the shareholders’ meeting shall
lapse immediately upon complete satisfaction and discharge of the Secured
Obligations. In any event, as long as any of the Pledges remains in effect, the
Pledgor shall send, upon request of the Collateral Agent, to the Collateral
Agent, for and on behalf of the Pledgees, a copy of the protocol of any
shareholders’ meeting during which any resolutions have been passed that have,
or may have, an effect on the Shares or affect the Pledges in any way.

14



--------------------------------------------------------------------------------



 



9.6.   in the event of any increase in the capital of the Company not to allow,
without the prior written consent of the Pledgees, acting through the Collateral
Agent, any party other than itself to subscribe for any Future Shares;   9.7.  
not to change the articles of association of the Company to the effect that any
transfer of Shares shall only be possible with the consent of any other person,
other than the shareholders, and   9.8.   insofar as additional declarations or
actions are necessary for the creation of the Pledges (or any of them) in favour
of the Pledgees (or any of them), the Pledgor shall at the Collateral Agent’s
request make such declarations and undertake such actions at the Pledgor’s costs
and expenses.   10.   INDEMNITY   10.1.   Neither of the Pledgees nor the
Collateral Agent shall be liable for any loss or damage suffered by the Pledgor
except for such loss or damage which is incurred as a result of the wilful
misconduct or gross negligence of a Pledgee or the Collateral Agent.   10.2.  
The Pledgor will indemnify the Pledgees and the Collateral Agent and keep the
Pledgees and the Collateral Agent indemnified against any and all damages,
losses, actions, claims, reasonable expenses (including reasonable attorney
fees), demands and liabilities which may be incurred by or made against the
Pledgees (or any of them) or the Collateral Agent for anything done or omitted
in the exercise or purported exercise of the powers contained herein or
occasioned by any breach of the Pledgor of any of its obligations or
undertakings herein contained other than to the extent that such damages,
losses, actions, claims, expenses, demands and liabilities are incurred by or
made against the Pledgees (or any of them) as a result of the gross negligence
or wilful misconduct of such Pledgee or, as the case may be, the Collateral
Agent.   11.   DURATION AND INDEPENDENCE   11.1.   This Agreement shall remain
in full force and effect until complete satisfaction of the Secured Obligations.
The Pledges shall not cease to exist, if the Borrowers or any of the other Loan
Parties have only temporarily discharged the Secured Obligations.   11.2.   This
Agreement shall create a continuing security and no change, amendment, or
supplement whatsoever in the Term Loan Credit Agreement or in any document or
agreement related thereto shall affect the validity or the scope of this
Agreement nor the obligations which are imposed on the Pledgor pursuant to it.  
11.3.   This Agreement is independent from any other security or guarantee which
may have been or will be given to the Pledgees or the Collateral Agent. None of
such other

15



--------------------------------------------------------------------------------



 



    security or guarantee shall prejudice, or shall be prejudiced by, or shall
be merged in any way with this Agreement.   11.4.   Waiving Section 418 of the
German Civil Code, the Pledgor hereby agrees that the security created hereunder
shall not be affected by any transfer or assumption of the Secured Obligations
to, or by, any third party.   12.   RELEASE (PFANDFREIGABE)   12.1.   Upon
complete and irrevocable satisfaction of the Secured Obligations, the Pledgees
will as soon as reasonably practical declare the release of the Pledges
(Pfandfreigabe) to the Pledgor as a matter of record. For the avoidance of
doubt, the parties are aware that upon full and complete satisfaction of the
Secured Obligations the Pledges, due to their accessory nature (Akzessorietät),
cease to exist by operation of German mandatory law. If the Collateral Agent is
authorized to release in whole or in part any pledges under the Term Loan Credit
Agreement, the Collateral Agent is authorized to release such Pledges under this
Agreement.   12.2.   At any time when the total value of the aggregate security
granted by the Pledgor to secure the Secured Obligations (the “Security”) which
can be expected to be realised in the event of an enforcement of the Security
(realisierbarer Wert) exceeds 110% of the Secured Obligations (the “Limit”) not
only temporarily, the Pledgees shall on demand of the Pledgor release such part
of the Security (Sicherheitenfreigabe) as the Pledgees may in their reasonable
discretion determine so as to reduce the realisable value of the Security to the
Limit.   13.   PARTIAL INVALIDITY, WAIVER   13.1.   If at any time, any one or
more of the provisions hereof is or becomes invalid, illegal or unenforceable in
any respect under the law of any jurisdiction, such provision shall as to such
jurisdiction, be ineffective to the extent necessary without affecting or
impairing the validity, legality and enforceability of the remaining provisions
hereof or of such provisions in any other jurisdiction. The invalid, illegal or
unenforceable provision shall be deemed to be replaced with such valid, legal or
enforceable provision which comes as close as possible to the original intent of
the parties and the invalid, illegal or unenforceable provision. Should a gap
(Regelungslücke) become evident in this Agreement, such gap shall, without
affecting or impairing the validity, legality and enforceability of the
remaining provisions hereof, be deemed to be filled in with a valid, legal and
enforceable provision which comes as close as possible to the original intent of
the parties.   13.2.   No failure to exercise, or any delay in exercising any
right or remedy hereunder shall be deemed as a waiver thereof, nor shall any
single or partial exercise of any right or

16



--------------------------------------------------------------------------------



 



    remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided hereunder are cumulative
and not exclusive of any rights or remedies provided by law.   13.3.   In
particular, the Pledges shall not be affected and shall in any event extend to
any and all Shares in the Company even if the number or nominal value of the
Existing Shares or the aggregate share capital of the Company as stated in
Clause 2 are inaccurate or deviate from the actual facts.   14.   AMENDMENTS    
  Changes and amendments to this Agreement including this Clause 14 shall be
made in writing, unless notarial form by operation of law is required.   15.  
NOTICES AND THEIR LANGUAGE   15.1.   All notices and communications under or in
connection with this Agreement shall be in writing and shall be delivered by
letter, posted or delivered by hand, or fax. Each notice or communication shall
be given to the relevant party at the address or fax number and marked for the
attention of the person(s) or department from time to time specified in writing
by that party to the other. The initial address, fax number and person(s) or
department so specified by each party are set out below:

         
 
  If to the Pledgor:   Novelis Aluminium Holding Company
 
      25/28 North Wall Quay,
 
      Dublin 1, Irland
 
      Fax: +3531 6492649
 
       
 
  If to the Pledgees and the Collateral   Bank of America, N.A.
 
  Agent:   1455 Market Street
 
      San Francisco, CA 94103
 
      U.S.A.
 
       
 
      Attention: Account Officer
 
      Fax: + 1 415-503-5011

15.2.   Save for the notice pursuant to Section 1280 of the German Civil Code
(which shall be substantially in the form of Schedule 2 attached hereto) any
notice or other communication under or in connection with this Agreement shall
be in the English language or, if in any other language, accompanied by a
translation into English. In the event of any conflict between the English text
and the text in any other language, the English text shall prevail.

17



--------------------------------------------------------------------------------



 



16.   APPLICABLE LAW, JURISDICTION   16.1.   This Agreement is governed by the
laws of the Federal Republic of Germany.   16.2.   The place of jurisdiction for
any and all disputes arising under or in connection with this Agreement shall be
the district court (Landgericht) in Frankfurt am Main. The Pledgees, however,
shall also be entitled to take action against the Pledgor in any other court of
competent jurisdiction, in which case the Pledgor shall also be entitled to
initiate counterclaims (Widerklage) in such other court. Further, the taking of
proceedings against the Pledgor in any one or more jurisdictions shall not
preclude the taking of proceedings in any other jurisdiction (whether
concurrently or not) if and to the extent permitted by applicable law.   17.  
INTERCREDITOR AGREEMENT AND TERM LOAN CREDIT AGREEMENT       In the event of a
direct conflict between the terms and provisions contained in this Agreement and
the terms and provisions contained in the Term Loan Credit Agreement, it is the
intention of the parties hereto that such terms and provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of the Term Loan
Credit Agreement shall govern and control. Except as provided for in this Clause
17, notwithstanding anything herein to the contrary, the Term Loan Credit
Agreement, including Article X thereof, shall govern and control the exercise of
remedies by the Collateral Agent.       In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.

*****
The Notary is hereby instructed to give notice of this Agreement and the Pledges
of the rights pursuant to Clause 3 (Pledge) and Clause 4 (Scope of the Pledges)
to the Company by means of sending to the Company a notice substantially in the
form of Schedule 2 hereto which shall be accompanied by a certified copy of this
Agreement.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Lenders and other Secured Parties

1.   Bank of America, N.A.

- 1 -



--------------------------------------------------------------------------------



 



SCHEDULE 2
Form of notice to be delivered to the Company
[Letterhead of Notary]
An
Novelis Deutschland GmbH
Verpfändung der Geschäftsanteile an Novelis Deutschland GmbH durch Novelis
Aluminium Holding Company
Sehr geehrte Damen und Herren,
namens und in Vollmacht von Novelis Aluminium Holding Company zeige ich Ihnen
hiermit, unter anderem gemäß § 1280 des Bürgerlichen Gesetzbuches, an, dass mit
notarieller Urkunde des unterzeichnenden Notars vom [17] Dezember 2010,
Urkundenrolle Nr. [●]/2010, Novelis Aluminium Holding Company ihre sämtlichen
bestehenden und zukünftigen Geschäftsanteile an der Novelis Deutschland GmbH
verpfändet hat.
Des Weiteren sind sämtliche (bestehende und zukünftige) aus den
Geschäftsanteilen resultierende Nebenansprüche, insbesondere auf Gewinne,
Liquidationserlöse, Einziehungsentgelte, Abfindungsansprüche wegen Kündigung
und/oder Austritt eines Gesellschafters sowie Abfindungsansprüche wegen etwaiger
Preisgabe eines Geschäftsanteils und Ansprüche auf Rückzahlung von Nachschüssen
von der Verpfändung umfasst. Ebenfalls umfasst sind sämtliche (bestehenden und
zukünftigen) Zahlungsansprüche der Verpfänderin gegen die Gesellschaft, die aus
oder im Zusammenhang mit einem gegenwärtig oder in Zukunft bestehenden
Beherrschungs- und/oder Gewinnabführungsvertrag oder Teilgewinnabführungsvertrag
entstehen.
Als Anlage ist eine beglaubigte Abschrift meiner Urkunde beigefügt.
Ich darf Sie bitten, mir den Erhalt dieser Anzeige durch Übersendung einer
gegengezeichneten Kopie der nachstehenden Erklärung zu bestätigen.
Mit freundlichen Grüßen
[Notary]

- 2 -



--------------------------------------------------------------------------------



 



Hiermit bestätige ich den Erhalt der obigen Anzeige:

                  (Ort, Datum)   Geschäftsführer

- 3 -



--------------------------------------------------------------------------------



 



SCHEDULE 3
Required Consents
Shareholder’s Consent pursuant
to § 4 of the Company’s Articles of Association

- 4 -



--------------------------------------------------------------------------------



 



Number 1024 of the Roll of Notarial Deeds for 2010-S
(LOGO) [g25888g2588802.gif]
Transacted
in Frankfurt am Main, this 17th day of December, 2010.
Before me, the undersigning
Dr. Karl-Heinz Schmiegelt,
civil law notary
with offices in Frankfurt/Main
appeared today:

1.   Ms Katja Findeisen, Attorney-at-Law, born 24 November 1979, with business
address at Skadden, Arps, Slate, Meagher & Flom LLP, An der Welle 3, 60322
Frankfurt am Main.       Deponent no. 1 stated that in the following she would
not act for herself but in the name and on behalf of

  a)   Bank of America, N.A., a national banking organization organized under
the laws of the United States of America, having a business address, among
others, at 135 S. LaSalle, Suite 927, IL-135-09-27, Chicago, IL 60603, U.S.A.,  
      based upon a power of attorney dated 14 December 2010, a faxed copy of
which is attached hereto as appendix A.a,     b)   Citibank, N.A., a national
banking organization organized under the laws of the United States of America,
with registered offices at 3900 Paradise Road, Las Vegas, NV 89109, U.S.A.,    
    based upon a power of attorney dated 15 December 2010, a faxed copy of which
is attached hereto as appendix A.b,     c)   JPMorgan Chase Bank, N.A.., a
national banking organization organized under the laws of the United States of
America, with registered offices at 1111 Polaris Parkway, Columbus, Ohio 43240,
U.S.A.,

 



--------------------------------------------------------------------------------



 



      based upon a power of attorney dated 14 December 2010, a faxed copy of
which is attached hereto as appendix A.c,

  d)   UBS AG, a company organized under the laws of Switzerland, acting through
its Stamford Branch, with the Stamford Branch having its registered offices at
677 Washington Blvd. Stamford, CT 06901, U.S.A,         based upon a power of
attorney dated 14 December 2010, a faxed copy of which is attached hereto as
appendix A.d,     e)   Commerzbank Aktiengesellschaft, a company organized under
the laws of Germany with its corporate seat in Frankfurt/Main, acting through
its New York and Grand Cayman Branches,         as proxy without power of
attorney;

2.   Mr Rudolf Grunwald, Director, born 23 March 1960, with business address at
The Royal Bank of Scotland N.V. Niederlassung Deutschland, Junghofstraße 22,
60311 Frankfurt am Main.       Deponent no. 2 stated that in the following he
would not act for himself but in the name and on behalf of

      The Royal Bank of Scotland plc, a company organized under the laws of
Scotland under company registration number SC090312 with registered address at
36 St Andrew Square, Edinburgh, EH2 2YB, Scotland,         based upon a power of
attorney dated 27 October 2010, a faxed copy of which is attached hereto as
appendix B.

To the extent that deponent number 1 is acting as agent without power of
attorney, she shall not be liable for the non-ratification of her declarations
for any reason, and the parties confirm that they waive any rights, if any,
against deponent number 1 in this respect. The declaration of ratification shall
become effective upon receipt by the notary Dr Schmiegelt of the original or of
a copy of the declaration, whether transmitted on paper, by telefax or as a scan
file.The originals of the above-mentioned powers of attorney and of the
declaration of ratification by Commerzbank Aktiengesellschaft will be provided
to the notary in due course with the exception of the power of attorney referred
to by deponent no. 2. Certified copies of the originals filed subsequently shall
be sealed to the present deed.
The proxies do not assume any liability as to the validity or the scope of the
powers of attorney presented. The notary advised the deponents that he is
obliged to verify the powers of representation of the deponents and to examine
the documents presented with respect to a proof of such powers. After a
discussion of the documentation presented today and promised to be submitted in
due course, the deponents declared that they did not wish any further proof of
their power of representation and asked the notary to continue with the
notarisation.
Both deponents identified themselves to the notary by submission of their valid
German identification cards.
The notary asked the deponents regarding a prior involvement according to sec. 3
para. 1 sent. 1 no. 7 of the German Notarisation Act (Beurkundungsgesetz). After
having been instructed by the notary the deponents and the notary answered this
question in the negative.
The deponents requested the notary to notarise this deed in the English language
for the convenience of the parties represented by them and confirmed that they
are in adequate command of the English language. The notary declared that he is
in adequate command of the English language as well.

- 2 -



--------------------------------------------------------------------------------



 



The deponents, acting as aforesaid, then asked the notary to record the
following declarations:
In a deed notarised today by the acting notary under no. 1023/2010-S (the
“Reference Deed”), Novelis Aluminium Holding Company, a company incorporated
under the laws of Ireland, with its registered office at 25/28 North Wall Quay,
Dublin 1, Ireland, registered with the Irish Companies Registration Office with
registration number 316911 (the Pledgor), offered to Bank of America, N.A., and
the other parties represented in this deed (the Offerees) to conclude a junior
ranking share pledge agreement regarding all its present and future shares (the
Shares) in Novelis Deutschland GmbH, Göttingen (the Company) (the Offer).
Counterpart copies (Ausfertigungen) of the Reference Deed have been delivered to
the Offerees to the attention of the deponents.
The Offerees hereby accept the Offer. Furthermore, the Offerees formally repeat
all unilateral declarations (einseitige Erklärungen) provided for in Attachment
2 of the Reference Deed, including the instruction to the notary concerning the
notification of the Company of the pledge. For this purpose, the deponents refer
to (verweist auf) the Reference Deed. A counterpart copy (Ausfertigung) of the
Reference Deed was at hand at notarisation. The deponents declared that they are
aware of the content of the Reference Deed and that they waive their right to
have the Reference Deed attached to this deed.
As the pledge over the Shares granted by the Pledgor by way of the agreement
contained in Attachment 1 to the Reference Deed (the Term Loan Pledge) came into
existence with the completion of the Reference Deed and the pledge in favour of
the Offerees (the ABL Pledge) is created by acceptance of the Offer with the
completion of the present deed, the ABL Pledge will rank junior to the Term Loan
Pledge, which is hereby expressly acknowledged by the Offerees.
The parties make it clear for the avoidance of doubt that the invalidity of the
declaration of any party (e.g. in case of the non-ratification by Commerzbank
Aktiengesellschaft of the acceptance of the offer) shall not affect the validity
of the declarations of the other parties.
According to the Offer, the costs of this deed shall be borne by the Pledgor.
All approvals, consents and similar declarations that may still be required
shall take effect for and against all parties upon receipt by the officiating
notary.
The notary advised the deponents

  •   that the pledge is a security instrument of strictly accessory nature
(i.e. that it comes into legal existence only if, to the extent that, and as
long as, the underlying secured claims do in fact exist, and that the owners of
the secured claims and the pledgees must be identical);     •   that if the
underlying secured claims are novated this will cause the pledge to lapse by
operation of law in relation to such novated claims;     •   that the articles
of association may impose restrictions on a transfer or pledge of shares;     •
  that there is no bona fide creation, acquisition nor ranking of a pledge of
shares (i.e. the pledgees are not protected if the shares purported to be
pledged do not exist, have been previously transferred to a third party or have
been previously encumbered for the benefit of a third party) if not otherwise
provided for in sec. 16 para.3 German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung);

- 3 -



--------------------------------------------------------------------------------



 



  •   that there is no court ruling of the German Federal High Court of Justice
(Bundesgerichtshof) in relation to the validity of a pledge for the benefit of
future pledgees created by way of the agent bank acting as agent without power
of attorney for all future pledgees who will become members of the group of
lenders after the notarization in accordance with the terms of the underlying
credit agreements and that, if the pledges in favour of the future pledgees are
validly created herein, it may be questioned whether such pledges shall have the
same rank as the pledges in favour of the Pledgee; and     •   that the parties
hereto are, by operation of law, jointly and severally liable with respect to
the payment of all notarial fees, irrespective of any internal agreement passed
in that respect.

This deed was read aloud by the notary to the deponents, was approved by the
deponents and was signed by the deponents and the notary at 13:00 CET in their
own hands as follows:

- 4 -



--------------------------------------------------------------------------------



 



Exhibit M-6
Execution Copy
Dated 17 December 2010
Between
NOVELIS ALUMINIUM HOLDING COMPANY
as Original Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
 
GUARANTEE AND SECURITY AGREEMENT


 
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2309705.7

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. Creation of security
    1  
2. Guarantee
    6  
3. Representations — General
    8  
4. Restrictions on Dealings
    10  
5. Land
    10  
6. Investments
    14  
7. Intellectual Property
    17  
8. Accounts
    18  
9. Relevant Contracts
    21  
10. Plant and Machinery
    23  
11. Insurance Policies
    23  
12. When Security Becomes Enforceable
    24  
13. Enforcement of Security
    24  
14. Receiver
    26  
15. Powers of Receiver
    27  
16. Application of proceeds
    29  
17. Taxes, Expenses and Indemnity
    29  
18. Delegation
    29  
19. Further Assurances
    30  
20. Power of Attorney
    30  
21. Preservation of Security
    31  
22. Miscellaneous
    33  
23. Loan Parties
    34  
24. Release
    35  
25. Counterparts
    35  

 



--------------------------------------------------------------------------------



 



          Clause   Page  
26. Notices
    35  
27. The Collateral Agent as Trustee
    36  
28. Governing Law
    37  
29. Enforcement
    37  
30. Interpretation
    38  
 
       
Schedule 1 - Security Assets
    45  
Schedule 2 - Forms of Letter for Security Accounts
    51  
Schedule 3 - Forms of Letter for Insurance Policies
    58  
Schedule 4 - Forms of Letter for Primary Contracts
    63  
Schedule 5 - Form of Deed of Accession
    67  
Schedule 6 - Powers of a Receiver
    73  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS ALUMINIUM HOLDING COMPANY a company registered in Ireland with
company number 316911 (hereinafter referred to as the Original Chargor); and  
(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (as defined below)) (the Collateral Agent).

BACKGROUND:

(A)   Each Chargor enters into this Deed in connection with the Credit
Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a Party may only execute this document under hand.

IT IS AGREED as follows:

1.   CREATION OF SECURITY

1.1   Mortgage and Fixed Charge over the Secured Premisesh

    As continuing security for the payment, performance and discharge of the
Secured Obligations and as a legal mortgage of land, each Chargor as beneficial
owner and also in the case of registered land as registered owner (or the person
entitled to be registered as owner) hereby CHARGES by deed the Secured Premises
with the payment, performance and discharge to the Collateral Agent as
collateral agent and trustee for the Secured Parties of the Secured Obligations,
subject to such terms, conditions, covenants and obligations as are set out in
this Deed and hereby ASSENTS to the registration of this charge for present and
future advances as a burden on the Secured Premises.       The address in the
State of the Collateral Agent for service of notices and its description is:

         
 
  Address:   c/o McCann FitzGerald
 
      Riverside One
 
      Sir John Rogerson’s Quay
 
      Dublin 2
 
      (Attn: EdeV)
 
       
 
  Description:   Financial Institution

    The charge created by this clause 1.2 is a first fixed charge.   1.2   Fixed
Charge over Real Property (other than the Secured Premises)

    As continuing security for the payment and discharge of the Secured
Obligations, each Chargor as beneficial owner (and also in the case of
registered land as registered owner or the person entitled to be registered as
registered owner) hereby by way of first fixed charge CHARGES unto the
Collateral Agent as collateral agent and trustee for the Secured Parties all
that Chargor’s right, title and interest from time to time in and to each of the
following assets:

  (a)   all its other estate, right, title or interests in any land or buildings
now belonging to such Chargor (including, specifically, but not limited to, the
Secured Premises) (whether or not the legal estate is vested in such Chargor or
registered in the name of

Term Debenture (Collateral Agent)

1



--------------------------------------------------------------------------------



 



      such Chargor), and all future estate, right, title or interests of such
Chargor in such lands, hereditaments and premises and in any other freehold or
leasehold property (whether or not registered) vested in or held by or on behalf
of such Chargor from time to time and/or the proceeds of sale thereof together
in all cases (to the extent the same are not otherwise subject to a fixed charge
hereunder) all fixtures (including trade fixtures) and all fixed plant and
machinery from time to time therein with the payment performance and discharge
of the Secured Obligations; and

  (b)   the benefit of all present and future licences, covenants, permissions,
consents and authorisations (statutory or otherwise) held by such Chargor in
connection with the use of any of the Real Property and the right to recover and
receive all compensation or other monies which may at any time become payable to
it in respect thereof.

1.3   Investments

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in Part 2 of Schedule 1 (Security Assets) opposite its
name or in Part 2 of the schedule to any Deed of Accession by which it became
party to this Deed; and

  (ii)   (to the extent that they are not the subject of a mortgage under
sub-paragraph (i) above) by way of a first fixed charge its interest in all
shares, stocks, debentures, bonds, warrants, coupons or other securities and
investments (including all Cash Equivalents) owned by it or held by any nominee
on its behalf.

  (b)   A reference in this Deed to any share, stock, debenture, bond, warrant,
coupon or other security or investment includes:

  (i)   any dividend, interest or other distribution paid or payable;

  (ii)   any right, money or property accruing, derived, incidental or offered
at any time by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise;

  (iii)   any right against any clearance system;

  (iv)   any Related Rights; and

  (v)   any right under any custodian or other agreement,

      in relation to that share, stock, debenture, bond, warrant, coupon or
other security or investment.

1.4   Plant and machinery

    Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of
first fixed charge all plant, machinery, computers, office equipment or vehicles
or interest specified in Part 3 of Schedule 1 (Security Assets) opposite its
name or in Part 3 of the schedule to any Deed of Accession by which it became
party to this Deed and any and all other plant, machinery, computers, office
equipment or vehicles (or interest therein) owned by it.

Term Debenture (Collateral Agent)

2



--------------------------------------------------------------------------------



 



1.5   Credit balances

    Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of a
first fixed charge all of its rights in respect of each amount standing to the
credit of each account with any person, including its Security Accounts and the
debt represented by that account, other than any account the subject of a
Security Interest in favour of any other person in accordance with the terms set
out in Section 6.02(y) of the Credit Agreement.

1.6   Book debts etc.

    Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of a
first fixed charge:

  (a)   all of its book and other debts;

  (b)   all other moneys due and owing to it; and

  (c)   the benefit of all rights, securities and guarantees of any nature
enjoyed or held by it in relation to any item under paragraphs (a) or (b) above.

1.7   Insurance Policies

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby assigns absolutely,
subject to a proviso for re-assignment on redemption, all amounts payable to it
under or in connection with each of its Insurance Policies and all of its rights
in connection with those amounts.

  (b)   To the extent that they are not effectively assigned under paragraph
(a) above, each Chargor charges by way of first fixed charge all amounts and
rights described in paragraph (a) above.

  (c)   A reference in this Clause 1.7 to any amounts excludes all amounts
received or receivable under or in connection with any third party liability
insurance and required to settle a liability of a Loan Party to a third party.

1.8   Other contracts

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby assigns absolutely,
subject to a proviso for re-assignment on redemption, all of its rights in
respect of its Primary Contracts.

  (b)   Without prejudice to the obligations of the Chargor under Clause 1.1(b),
to the extent that any such right described in paragraph (a) above is not
assignable or capable of assignment, the assignment of that right purported to
be effected by paragraph (a) shall operate as an assignment of any damages,
compensation, remuneration, profit, rent or income which that Chargor may derive
from that right or be awarded or entitled to in respect of that right.

  (c)   To the extent that they do not fall within any other Subclause of this
Clause 1 and are not effectively assigned under paragraphs (a) or (b) above,
each Chargor charges by way of first fixed charge all of its rights under each
Secondary Contract.

Term Debenture (Collateral Agent)

3



--------------------------------------------------------------------------------



 



1.9   Intellectual property

  (a)   Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of a
first fixed charge all of its rights in respect of any Intellectual Property;
this includes any specified in Part 5 of Schedule 1 (Security Assets) opposite
its name or in Part 5 of the schedule to any Deed of Accession by which it
became party to this Deed.

  (b)   For the purpose of enabling the Collateral Agent, whilst an Event of
Default is continuing, to exercise its rights and remedies under Clause 12 (When
Security Becomes Enforceable) and Clause 13 (Enforcement of Security) at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies, and for no other purpose, each Chargor hereby grants to the
Collateral Agent an irrevocable, non-exclusive license and, to the extent
permitted under all relevant licenses of Intellectual Property granting such
Chargor rights in Intellectual Property, a sublicense (in each case, exercisable
without payment of royalties or other compensation to such Chargor) to use,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired by or licensed to such Chargor, wherever the same may be located;
provided that the quality of any products in connection with which the
trademarks are used will not be materially inferior to the quality of such
products manufactured or sold by such Chargor prior to such Event of Default.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.

1.10   Miscellaneous

    Each Chargor as beneficial owner as continuing security for the payment,
performance and discharge of the Secured Obligations hereby charges by way of a
first fixed charge:

  (a)   any beneficial interest, claim or entitlement it has to any assets of
any pension fund;

  (b)   its goodwill;

  (c)   the benefit of any authorisation (statutory or otherwise) held in
connection with its business or the use of any Security Asset;

  (d)   the right to recover and receive compensation which may be payable to it
in respect of any authorisation referred to in paragraph (c) above; and

  (e)   its uncalled capital.

1.11   Floating charge

  (a)   Each Chargor, as beneficial, owner as continuing security for the
payment, performance and discharge of the Secured Obligations hereby charges by
way of a first floating charge all of its assets whatsoever and wheresoever not
otherwise effectively mortgaged, charged or assigned under this Deed.

  (b)   Except as provided in paragraph (c) below, the Collateral Agent may by
notice to a Chargor convert the floating charge created by that Chargor under
this Deed into a fixed charge as regards any of that Chargor’s assets specified
in that notice, if:

  (i)   an Event of Default is continuing;

Term Debenture (Collateral Agent)

4



--------------------------------------------------------------------------------



 



  (ii)   the Collateral Agent considers those assets to be in danger of being
seized or sold under any form of distress, attachment, execution or other legal
process or to be otherwise in jeopardy; or

  (iii)   that Chargor fails to comply, or takes or threatens to take any action
which, in the reasonable opinion of the Collateral Agent, is likely to result in
it failing to comply with its obligations under paragraph (a) of Clause 4
(Restrictions on dealing).

  (c)   The floating charge created under this Deed will (in addition to the
circumstances in which the same will occur under general law) automatically
convert into a fixed charge over all of each Chargor’s assets:

  (i)   if an Examiner is appointed to any Chargor or the Collateral Agent
receives notice of an intention to appoint an Examiner to any Chargor;

  (ii)   on the convening of any meeting of the members of that Chargor to
consider a resolution to wind that Chargor up (or not to wind that Chargor up);
or

  (iii)   on the presentation of a petition to appoint an Examiner to any
Chargor or where the protection of the court is sought by a Related Company.

  (d)   The giving by the Collateral Agent of a notice under paragraph (b) above
in relation to any asset of a Chargor will not be construed as a waiver or
abandonment of the Collateral Agent’s rights to give any other notice in respect
of any other asset or of any other right of any other Secured Party under this
Deed or any other Loan Document.

      Any charge which has been converted into a fixed charge in accordance with
paragraphs (b) or (c) above may, by notice in writing given at any time by the
Collateral Agent to the relevant Chargor, be reconverted into a floating charge
in relation to the Security Assets specified in such notice.

1.12   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as collateral agent and
trustee for the Secured Parties;

  (ii)   is a continuing security for the payment, discharge and performance of
all the Secured Obligations; and

  (iii)   is made by each Chargor as beneficial owner.

  (b)   If a Chargor assigns or charges an agreement under this Deed and the
assignment or charge breaches a term of that agreement because a third party’s
consent has not been obtained:

  (i)   the Chargor must notify the Collateral Agent immediately;

  (ii)   unless the Collateral Agent otherwise requires, the Chargor must, and
each other Chargor must ensure that the Chargor will, use all reasonable
endeavours to obtain the consent as soon as practicable; and

Term Debenture (Collateral Agent)

5



--------------------------------------------------------------------------------



 



  (iii)   the Chargor must promptly supply to the Collateral Agent a copy of the
consent obtained by it.

  (c)   Each Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 1 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.

  (d)   The fact that no or incomplete details of any Security Asset are
inserted in Schedule 1 (Security Assets) or in the schedule to any Deed of
Accession (if any) by which any Chargor became party to this Deed does not
affect the validity or enforceability of this Security.

2.   GUARANTEE

2.1   Guarantee

    Each Chargor irrevocably and unconditionally jointly and severally:

  (a)   guarantees as principal obligor to the Collateral Agent and each other
Secured Party due and punctual performance by each Loan Party of all of the
Secured Obligations now or in the future due, owing or incurred by such Loan
Party;

  (b)   undertakes with the Collateral Agent and each other Secured Party that
whenever another Loan Party does not pay or discharge any Secured Obligation now
or in the future due, owing or incurred by that Loan Party, it shall immediately
on the Collateral Agent’s written demand pay or discharge such Secured
Obligation as if it was the principal obligor; and

  (c)   indemnifies the Collateral Agent and each other Secured Party
immediately on written demand against any cost, loss or liability suffered by
the Collateral Agent or other Secured Party if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which the Collateral Agent or such other
Secured Party would otherwise have been entitled to recover.

2.2   Continuing Guarantee

    This guarantee is a continuing guarantee and will extend to the ultimate
balance of sums payable by any Loan Party under the Loan Documents, regardless
of any intermediate payment or discharge in whole or in part.

2.3   Reinstatement

    If any payment by a Loan Party or any discharge given by the Collateral
Agent or other Secured Party (whether in respect of the obligations of any Loan
Party or any security for those obligations or otherwise) is avoided or reduced
as a result of insolvency or any similar event:

  (a)   the liability of each Chargor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

Term Debenture (Collateral Agent)

6



--------------------------------------------------------------------------------



 



  (b)   the Collateral Agent and each other Secured Party shall be entitled to
recover the value or amount of that security or payment from each Chargor, as if
the payment, discharge, avoidance or reduction had not occurred.

2.4   Waiver of defences

    The obligations of each Chargor under this Clause 2 (Guarantee) will not be
affected by an act, omission, matter or thing which, but for this Clause 2
(Guarantee), would reduce, release or prejudice any of its obligations under
this Clause 2 (Guarantee) (without limitation and whether or not known to it or
any Secured Party) including:

  (i)   any time, waiver or consent granted to, or composition with, any
Chargor, any other Loan Party or other person;

  (ii)   the release of any other Chargor, any other Loan Party or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Group;

  (iii)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Chargor, any other Loan Party or other person or
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

  (iv)   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Chargor, any other Loan
Party or any other person;

  (v)   any amendment, novation, supplement, extension (whether of maturity or
otherwise) or restatement (in each case, however fundamental and of whatsoever
nature) or replacement of a Loan Document or any other document or security;

  (vi)   any unenforceability, illegality or invalidity of any obligation of any
person under any Loan Document or any other document or security; or

  (vii)   any insolvency or similar proceedings.

2.5   Demands

  (a)   The making of one demand under Clause 2.1 (Guarantee) shall not preclude
the Collateral Agent from making any further demands.

  (b)   Any delay of the Collateral Agent in making a demand under Clause 2.1
(Guarantee) shall not be treated as a waiver of its rights to make such demand.

2.6   Chargor Intent

    Without prejudice to the generality of Clause 2.4 (Waiver of Defences), each
Chargor expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Loan Documents and/or any facility or amount made
available under any of the Loan Documents for the purposes of or in connection
with any of the following: business acquisitions of any nature; increasing
working capital; enabling investor distributions to be made; carrying out
restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for

Term Debenture (Collateral Agent)

7



--------------------------------------------------------------------------------



 



    which any such facility or amount might be made available from time to time;
and any fees, costs and/or expenses associated with any of the foregoing.

2.7   Immediate recourse

    Each Chargor waives any right it may have of first requiring the Collateral
Agent or any other Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Chargor under this Clause 2 (Guarantee).
This waiver applies irrespective of any law or any provision of a Loan Document
to the contrary.

2.8   Deferral of Chargors’ rights

  (a)   Until all amounts which may be or become payable by the Loan Parties
under or in connection with the Loan Documents have been irrevocably paid in
full and unless the Collateral Agent otherwise directs (in which case it shall
take such action as it is directed), no Chargor will exercise any rights which
it may have by reason of performance by it of its obligations under the Loan
Documents:

  (i)   to be indemnified by a Loan Party;

  (ii)   to claim any contribution from any other Chargor of any Loan Party’s
obligations under the Loan Documents; and/or

  (iii)   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of any Secured Party under the Loan
Documents or of any other guarantee or security taken pursuant to, or in
connection with, the Loan Documents by any Secured Party.

  (b)   If a Chargor receives any benefit, payment or distribution in relation
to such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Secured
Parties by the Loan Parties under or in connection with the Loan Documents to be
repaid in full on trust for the Secured Parties and shall promptly pay or
transfer the same to the Collateral Agent or as the Collateral Agent may direct.

2.9   Additional security

    This guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by any Secured Party.

2.10   Credit Agreement

    The provisions of Sections 2.06(f), 2.12 (with respect to Taxes), 2.15, 2.23
and 7.10 of the Credit Agreement are hereby incorporated, mutatis mutandi, and
shall apply to this Deed, the Chargors, the Lenders, the Collateral Agent and
the Administrative Agent as if set forth herein.

3.   REPRESENTATIONS — GENERAL

3.1   Nature of security

    Each Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

Term Debenture (Collateral Agent)

8



--------------------------------------------------------------------------------



 



  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 1.3(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
6.2(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;

  (b)   this Deed is its legal, valid and binding obligation and is enforceable
against it in accordance with its terms

  (c)   no authorisation, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for
either:

  (i)   the grant by the Chargor of the guarantee and the Security purported to
be created in favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law);

  (d)   all actions and consents (save for any consent envisaged by Clause
1.12(b) and which is being sought as required by such Clause), including all
filings, notices, registrations and recordings necessary for the exercise by the
Collateral Agent of the voting or other rights provided for in this Deed or the
exercise of remedies in respect of the Security Assets have been made or will be
obtained within periods required to perfect the Security as against any third
party; and

  (e)   schedule 1 (Security Assets) to this Deed or, in the case of an
Additional Chargor, the Schedule to any Deed of Accession by which it became a
party to this Deed properly identifies:

  (i)   in Part 1 thereof, all estates and interests in freehold or leasehold
property owned by the Chargors in the Territory at the date of this Deed or such
Deed of Accession;

  (ii)   in Part 2 thereof, all Charged Shares and other shares, stocks,
debentures, bonds, warrants, coupons and other securities and investments owned
by the Chargors in the Territory at the date of this Deed or such Deed of
Accession;

  (iii)   in Part 4 thereof, all agreements or contracts to which any the
Chargor is party at the date of this Deed or such Deed of Accession and which
would fall within paragraphs (b) to (h) inclusive of the definition of Primary
Contracts;

  (iv)   in Part 5 thereof, all Intellectual Property owned by the Chargors in
the Territory at the date of this Deed or such Deed of Accession and which is
material to their business; and

  (v)   in Part 6 thereof, all bank accounts held by the Chargors in the
Territory at the date of this Deed or such Deed of Accession

3.2   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by each Chargor on the date of this Deed.

  (b)   Each representation and warranty under this Deed is deemed to be
repeated by:

Term Debenture (Collateral Agent)

9



--------------------------------------------------------------------------------



 



  (i)   each Chargor which becomes party to this Deed by Deed of Accession, on
the date on which that Chargor becomes a Chargor; and

  (ii)   each Chargor on each date during the Security Period.

  (c)   When a representation and warranty is deemed to be repeated, it is
deemed to be made by reference to the circumstances existing at the time of
repetition.

4.   RESTRICTIONS ON DEALINGS

    No Chargor may:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or

  (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   LAND

5.1   Information for Report on Title

    Each Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   the information supplied by it or on its behalf to the lawyers who
prepared any Report on Title relating to any of its Mortgaged Property for the
purpose of that Report on Title was true in all material respects at the date it
was expressed to be given; and

  (b)   the information referred to in paragraph (a) above was at the date it
was expressed to be given complete and did not omit any information which, if
disclosed would make that information untrue or misleading in any material
respect.

5.2   Title

    Each Chargor represents and warrants to the Collateral Agent and each other
Secured Party that except as disclosed in any Report on Title relating to any of
its Mortgaged Property:

  (a)   it is the legal and beneficial owner of its Mortgaged Property;

  (b)   no breach of any law, regulation or covenant is outstanding which
affects or would be reasonably likely to affect materially the value,
saleability or use of its Mortgaged Property;

  (c)   there are no covenants, agreements, stipulations, reservations,
conditions, interests, rights or other matters whatsoever affecting its
Mortgaged Property which conflict with its present use or adversely affect the
value, saleability or use of any of the Mortgaged Property, in each case to any
material extent;

  (d)   nothing has arisen or has been created or is subsisting which would be
an overriding interest or an unregistered interest which overrides first
registration or registered dispositions over its Mortgaged Property and which
would be reasonably likely to affect materially its value, saleability or use;

Term Debenture (Collateral Agent)

10



--------------------------------------------------------------------------------



 



  (e)   all facilities (including access) necessary for the enjoyment and use of
its Mortgaged Property (including those necessary for the carrying on of its
business at the Mortgaged Property) are enjoyed by that Mortgaged Property and
none of those facilities are on terms entitling any person to terminate or
curtail its use or on terms which conflict with or restrict its use, where the
lack of those facilities would be reasonably likely to affect materially its
value, saleability or use;

  (f)   it has received no notice of any adverse claims by any person in respect
of its Mortgaged Property which if adversely determined would or would be
reasonably likely to materially adversely affect the value, saleability or use
of any of its Mortgaged Property, nor has any acknowledgement of such been given
to any person in respect of its Mortgaged Property; and

  (g)   its Mortgaged Property is held by it free from any Security Interest
(other than as permitted by the Credit Agreement) or any lease or licence which
would be reasonably likely to affect materially its value, saleability or use.

5.3   Repair

    Each Chargor must keep:

  (a)   its Premises in good and substantial repair and condition; and

  (b)   its Fixtures in a good state of repair and in good working order and
condition.

5.4   Compliance with leases and covenants

    Each Chargor must:

  (a)   perform all the material terms on its part contained in any lease,
agreement for lease, licence or other agreement or document which gives that
Chargor a right to occupy or use property comprised in its Mortgaged Property;

  (b)   not do or allow to be done any act as a result of which any material
lease comprised in its Mortgaged Property may become liable to forfeiture or
otherwise be terminated; and

  (c)   duly and punctually comply with all material covenants and stipulations
affecting the Mortgaged Property or the facilities (including access) necessary
for the enjoyment and use of the Mortgaged Property and indemnify each Secured
Party in respect of any breach of those covenants and stipulations.

5.5   Acquisitions

    If a Chargor acquires any freehold or leasehold property after the date of
this Deed, it must:

  (a)   notify the Collateral Agent immediately;

  (b)   immediately on request by the Collateral Agent and at the cost of that
Chargor, execute and deliver to the Collateral Agent a legal mortgage in favour
of the Collateral Agent of that property in any form (consistent with, and no
more onerous than, this Deed) which the Collateral Agent may require;

Term Debenture (Collateral Agent)

11



--------------------------------------------------------------------------------



 



  (c)   if the title to that freehold or leasehold property is registered at the
Land Registry of Ireland or required to be so registered, give the Land Registry
of Ireland written notice of this Security; and

  (d)   if applicable, ensure that this Security is correctly noted in the
Register of Title against that title at the Land Registry of Ireland.

5.6   Notices

    Each Chargor must, within 14 days after the receipt by it of any
application, requirement, order or notice served or given by any public or local
or any other authority with respect to its Mortgaged Property (or any part of
it) which would or would be reasonably likely to have a material adverse effect
on the value, saleability or use of any of the Mortgaged Property:

  (a)   deliver a copy to the Collateral Agent; and

  (b)   inform the Collateral Agent of the steps taken or proposed to be taken
to comply with the relevant requirement.

5.7   Leases

    No Chargor may in respect of its Mortgaged Property (or any part of it),
unless permitted under the Credit Agreement:-

  (a)   grant or agree to grant (whether in exercise or independently of any
statutory power) any lease or tenancy;

  (b)   agree to any amendment or waiver or surrender of any lease or tenancy;

  (c)   commence any forfeiture proceedings in respect of any lease or tenancy;

  (d)   confer upon any person any contractual licence or right to occupy;

  (e)   consent to any assignment of any tenant’s interest under any lease or
tenancy;

  (f)   agree to any rent reviews in respect of any lease or tenancy; or

  (g)   serve any notice on any former tenant under any lease or tenancy (or any
guarantor of that former tenant) which would entitle it to a new lease or
tenancy.

5.8   The Land Registry of Ireland

    Each Chargor hereby consents to the registration as burdens on the folio of
any registered land of which it is the registered owner or, as applicable, the
person entitled to be registered as registered owner as well as on the folio of
any further registered lands of which it may from time to time become the
registered owner or, as applicable, the person entitled to be registered as
registered owner, of:

  (a)   the first ranking fixed mortgage and charge created by this Deed on the
said land;

  (b)   on crystallisation of the floating charge created by this Deed on the
said land, such crystallised floating charge; and

  (c)   the power of any Receiver appointed under this Deed to charge the said
land.

Term Debenture (Collateral Agent)

12



--------------------------------------------------------------------------------



 



5.9   Deposit of title deeds

    Each Chargor must deposit with the Collateral Agent all deeds and documents
of title relating to its Mortgaged Property and Land Registry of Ireland search
certificates and similar documents received by it or on its behalf.

5.10   Development

    No Chargor may unless expressly permitted under the Credit Agreement:

  (a)   make or permit others to make any application for planning permission in
respect of any part of the Mortgaged Property; or

  (b)   carry out or permit to be carried out on any part of the Mortgaged
Property any development for which the permission of the local planning
authority is required,

    except as part of carrying on its principal business where it would not or
would not be reasonably likely to have a material adverse effect on the value,
saleability or use of the Mortgaged Property or the carrying on of the principal
business of that Chargor.

5.11   Investigation of title

    Each Chargor must grant the Collateral Agent or its lawyers on request all
reasonable facilities within the power of that Chargor to enable the Collateral
Agent or its lawyers (at the expense of that Chargor) after this Security has
become enforceable to:

  (a)   carry out investigations of title to the Mortgaged Property; and

  (b)   make such enquiries in relation to any part of the Mortgaged Property as
a prudent mortgagee might carry out.

5.12   Report on Title

    Each Chargor must, as soon as practicable after a request by the Collateral
Agent at a time when an Event of Default is continuing, supply the Collateral
Agent with a Report on Title of that Chargor to its Mortgaged Property
concerning those items which may properly be sought to be covered by a prudent
mortgagee in a lawyer’s report of this nature.

5.13   Power to remedy

    If a Chargor fails to perform any covenant or stipulation or any term of
this Deed affecting its Mortgaged Property, that Chargor must allow the
Collateral Agent or its agents and contractors:

  (a)   to enter any part of its Mortgaged Property;

  (b)   to comply with or object to any notice served on that Chargor in respect
of its Mortgaged Property; and

  (c)   to take any action as the Collateral Agent may reasonably consider
necessary or desirable to prevent or remedy any breach of any such covenant,
stipulation or term or to comply with or object to any such notice.

Term Debenture (Collateral Agent)

13



--------------------------------------------------------------------------------



 



    That Chargor must immediately on request by the Collateral Agent pay the
costs and expenses of the Collateral Agent or its agents and contractors
incurred in connection with any action taken by it under this Subclause.

5.14   Unregistered Property

    Each Chargor shall use reasonable endeavours to:

  (a)   provide a completed and signed Land Registry application form to
complete the first registration of any unregistered real properties and
registration of this Security at the Land Registry; and

  (b)   answer any requisitions raised by the Land Registry,

    including in each case, without limitation, instruction of solicitors in
these regards and providing responses in respect of any title requisitions
raised by the Land Registry.

6.   INVESTMENTS   6.1   Investments

    Each Chargor represents and warrants to each Secured Party that:

  (a)   its Investments are duly authorised, validly issued and fully paid;

  (b)   its Investments are not subject to any Security Interest, any option to
purchase or similar right (in each case, other than as permitted by the Credit
Agreement);

  (c)   it is the sole legal and beneficial owner of its Investments (save for
any Investments acquired by or issued to that Chargor after the date of this
Deed that are held by any nominee on its behalf or any Investments transferred
to the Collateral Agent or its nominee pursuant to this Deed);

  (d)   each Charged Company is a company incorporated with limited liability;

  (e)   the constitutional documents of each Charged Company do not and could
not restrict or inhibit any transfer of those shares on creation or enforcement
of this Security; and

  (f)   there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of any Charged Company (including any option or
right of pre-emption or conversion) other than as permitted by the Credit
Agreement.

6.2   Certificated Investments

    Each Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Investment immediately in respect of
any Investment subject to this Security on the date of this Deed and thereafter
immediately following the acquisition by, or the issue to, that Chargor of any
certificated Investment (unless the same is required for registering any
transfer, in which case the relevant Chargor must deposit the same immediately
after such registration is completed); and

Term Debenture (Collateral Agent)

14



--------------------------------------------------------------------------------



 



  (b)   immediately take any action and execute and deliver to the Collateral
Agent any share transfer or other document which may be requested by the
Collateral Agent in order to enable the transferee to be registered as the owner
or otherwise obtain a legal title to that Investment; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and

  (ii)   procuring that those share transfers are registered by the Charged
Company in which the Investments are held in the share register of that Charged
Company and that share certificates in the name of the transferee are delivered
to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

6.3   Changes to rights

    No Chargor may (except to the extent permitted by the Credit Agreement and
the Intercreditor Agreement) take or allow the taking of any action on its
behalf which may result in the rights attaching to any of its Investments being
altered or further shares being issued.

6.4   Calls

  (a)   Each Chargor must pay all calls and other payments due and payable in
respect of any of its Investments.

  (b)   If a Chargor fails to do so, the Collateral Agent may (at its
discretion) pay those calls or other payments on behalf of that Chargor. That
Chargor must immediately on request reimburse the Collateral Agent for any
payment made by the Collateral Agent under this Subclause and, pending
reimbursement, that payment will constitute part of the Secured Obligations.

6.5   Other obligations in respect of Investments

  (a)   Each Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of its Investments. If a Chargor fails to do so, the Collateral
Agent may elect to provide any information which it may have on behalf of that
Chargor.

  (b)   Each Chargor must promptly supply a copy to the Collateral Agent of any
information referred to in sub-paragraph (a) above.

  (c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, each Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
its Investments.

  (d)   No Secured Party will be required in any manner to:

  (i)   perform or fulfil any obligation of a Chargor;

  (ii)   make any payment;

Term Debenture (Collateral Agent)

15



--------------------------------------------------------------------------------



 



  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or a Chargor;

  (iv)   present or file any claim or take any other action to collect or
enforce the payment of any amount; or

  (v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

      in respect of any Investment.

6.6   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, each Chargor may continue to exercise the voting
rights, powers and other rights in respect of its Investments, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Investments to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the
Investments which the Collateral Agent considers prejudicial to the interests of
the Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of a Charged Company (save to the
extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Investments have been registered in the name of the
Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the
Investments in any manner which the relevant Chargor may direct in writing. The
Collateral Agent (or that nominee) will execute any form of proxy or other
document which the relevant Chargor may reasonably require for this purpose.    
(c)   Subject to the terms of the Credit Agreement and the Intercreditor
Agreement, unless and until the service of a notice by the Collateral Agent or
an Event of Default is continuing, all dividends or other income or
distributions paid or payable in relation to any Investments must be paid to the
relevant Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the relevant
Chargor); or     (ii)   if payment is made directly to the Collateral Agent (or
its nominee) before the service of a notice by the Collateral Agent or at a time
when an Event of Default is not continuing, the Collateral Agent (or that
nominee) will promptly pay that amount to the relevant Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the relevant Chargor all material notices,
correspondence and/or other communication it receives in relation to the
Investments.

Term Debenture (Collateral Agent)

16



--------------------------------------------------------------------------------



 



  (e)   Following the service of a notice by the Collateral Agent or so long as
an Event of Default is continuing, the Collateral Agent or its nominee may
exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Investment, any person who is
the holder of any Investment or otherwise

      in each case, in the name of the relevant Chargor, the registered holder
or otherwise and without any further consent or authority on the part of the
relevant Chargor and irrespective of any direction given by any Chargor.

  (f)   To the extent that the Investments remain registered in the names of the
relevant Chargor, each Chargor irrevocably appoints the Collateral Agent or its
nominee as its proxy to exercise all voting rights in respect of those
Investments following the service of a notice by the Collateral Agent or for so
long as an Event of Default is continuing.

  (g)   Each Chargor must indemnify the Collateral Agent against any loss or
liability incurred by the Collateral Agent as a consequence of the Collateral
Agent acting in respect of its Investments on the direction of that Chargor.

6.7   Clearance systems

  (a)   Each Chargor must, if so requested by the Collateral Agent:

  (i)   instruct any clearance system to transfer any Investment held by it for
that Chargor or its nominee to an account of the Collateral Agent or its nominee
with that clearance system; and

  (ii)   take whatever action the Collateral Agent may request for the
dematerialisation or rematerialisation of any Investments held in a clearance
system.

  (b)   Without prejudice to the rest of this Subclause the Collateral Agent
may, at the expense of the relevant Chargor, take whatever action is required
for the dematerialisation or rematerialisation of the Investments as necessary.

6.8   Custodian arrangements

    Each Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Investment in
any form which the Collateral Agent may reasonably require; and

  (b)   use reasonable endeavours to ensure that the custodian acknowledges that
notice in any form which the Collateral Agent may reasonably require.

7.   INTELLECTUAL PROPERTY   7.1   Representations

    Each Chargor represents and warrants to each Secured Party that as at the
date of this Deed or, if later, the date it became a Party:

Term Debenture (Collateral Agent)

17



--------------------------------------------------------------------------------



 



  (a)   all Intellectual Property which is material to its business is
identified in Part 5 of Schedule 1 (Security Assets) opposite its name or in
Part 5 of the schedule to any Deed of Accession by which it became party to this
Deed; and

  (b)   it is not aware of any circumstances relating to the validity,
subsistence or use of any of its Intellectual Property which could reasonably be
expected to have a Material Adverse Effect.

7.2   Preservation

  (a)   Each Chargor must promptly, if requested to do so by the Collateral
Agent, sign or procure the signature of, and comply with all instructions of the
Collateral Agent in respect of, any document required to make entries in any
public register of Intellectual Property (including the Irish Trade Marks
Register and/or Patents Register) which either record the existence of this Deed
or the restrictions on disposal imposed by this Deed.

  (b)   No Chargor may, without the prior consent of the Collateral Agent:

  (i)   amend or waive or terminate, any of its rights in respect of
Intellectual Property where such amendment, waiver or termination would or could
reasonably be expected to have a Material Adverse Effect; or

  (ii)   take any action which would or could reasonably be expected to
jeopardise the existence or enforceability of any of its rights in respect of
its Intellectual Property save as permitted by the Credit Agreement.

7.3   Further Assurance

    If any Chargor shall at any time after the date of this Deed (a) obtain any
ownership or other rights in and/or to any additional Intellectual Property or
(b) become entitled to the benefit of any additional Intellectual Property or
any renewal or extension thereof, including any reissue, division, continuation,
or continuation-in-part of any Intellectual Property, or any improvement on any
Intellectual Property, the provisions of this Deed shall automatically apply
thereto and any such item described in (a) or (b) above (other than any Excluded
Property) shall automatically constitute Intellectual Property for the purpose
of this Deed as if such would have constituted Intellectual Property at the time
of execution hereof and such Intellectual Property (other than any Excluded
Property) shall be subject to the Security and Security Interests created by
this Deed without further action by any party. Concurrently with the delivery of
each Compliance Certificate pursuant to Section 5.01(d) of the Credit Agreement,
each Chargor shall provide to the Collateral Agent written notice of any of the
foregoing Intellectual Property owned by such Chargor which is the subject of a
registration or application and confirm the attachment of the Security and
Security Interests created by this Deed to any rights described in clauses
(i) and (ii) above by the delivery of an executed instrument or other
statement(s) in form and substance reasonably acceptable to the Collateral Agent
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s lien and security interest in such Intellectual Property.

8.   ACCOUNTS   8.1   Accounts

    Subject to the terms of the Intercreditor Agreement, all Security Accounts
must be maintained at a branch of the Account Bank approved by the Collateral
Agent.

Term Debenture (Collateral Agent)

18



--------------------------------------------------------------------------------



 



8.2   Change of Account Bank

    This Clause 8.2 is subject to the terms of the Intercreditor Agreement.

  (a)   Any Account Bank may be changed to another bank and additional banks may
be appointed as Account Banks if the relevant Chargor and the Collateral Agent
so agree.

  (b)   Without prejudice to clause 8.2(a), a Chargor may only open an account
with a new Account Bank after the proposed new Account Bank agrees with the
Collateral Agent and the relevant Chargors, in a manner satisfactory to the
Collateral Agent, to fulfil the role of the Account Bank under this Deed.

  (c)   If there is a change of Account Bank, the net amount (if any) standing
to the credit of the Security Accounts maintained with the old Account Bank will
be transferred to the corresponding Security Accounts maintained with the new
Account Bank immediately upon the appointment taking effect and each Chargor and
the Collateral Agent hereby irrevocably gives all authorisations and
instructions necessary for any such transfer to be made.

  (d)   Each Chargor:

  (i)   must take any action which the Collateral Agent may require to
facilitate a change of Account Bank in accordance with the preceding provisions
of this Clause 8.2 and any transfer of credit balances (including the execution
of bank mandate forms); and

  (ii)   irrevocably appoints the Collateral Agent as its attorney to take any
such action if that Chargor should fail to do so.

  (e)   No Chargor shall, during the subsistence of this Deed, without the
Collateral Agent’s prior consent, permit or agree to any variation of the rights
attaching to any Security Account or close any Security Account unless permitted
under the Credit Agreement.

  (f)   Each Chargor agrees that it shall, immediately following the opening or
designation of any Net Proceeds Account by such Chargor, notify each of the
Collateral Agent and the relevant Account Bank of such opening or designation
(including all relevant account details).

8.3   Book debts and receipts (non-Euro)

    In respect of any amounts receivable by a Chargor in a currency other than
euros:

  (a)   each Chargor must immediately deposit and direct their respective
Account Debtors to directly remit all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into a Security Account
in accordance with Section 9.01 of the Credit Agreement;

  (b)   to the extent not deposited in or remitted to a Security Account under
Clause 8.3(a), each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

Term Debenture (Collateral Agent)

19



--------------------------------------------------------------------------------



 



      in the ordinary course of its business and (prior to payment into a
Security Account under Clause 8.3(c)) hold the proceeds of the getting in and
realisation subject to, and in accordance with, the terms of the Intercreditor
Agreement, on trust for the Collateral Agent; and

  (c)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, the Chargor must, except to the extent that the Collateral Agent
otherwise agrees, pay all the proceeds of the getting in and realisation under
Clause 8.3(b) into a Security Account as soon as practicable on receipt.

8.4   Book debts and receipts (Euro)

    In respect of any amounts receivable by a Chargor in euro:

  (a)   each Chargor must promptly get in and realise its:

  (i)   securities to the extent held by way of temporary investment;

  (ii)   book and other debts and other moneys owed to it; and

  (iii)   royalties, fees and income of any nature owed to it,

      in the ordinary course of its business and pay them into a bank account in
accordance with Section 9.01 of the Credit Agreement (a “Relevant Account”) and,
prior to payment into the Relevant Account, hold the proceeds of the getting in
and realisation subject to, and in accordance with, the terms of the
Intercreditor Agreement, on trust for the Collateral Agent; and

  (b)   subject to, and in accordance with, the terms of the Intercreditor
Agreement, and without prejudice to paragraph (a) above, each Chargor must,
except to the extent that the Collateral Agent otherwise agrees, pay all the
proceeds of the getting in and realisation referred to under Clause 8.4(a) that
are not paid into a Relevant Account, into a Security Account as soon as
practicable on receipt.

8.5   Withdrawals

  (a)   Following the occurrence of an Event of Default which is continuing, the
Collateral Agent (or a Receiver) may (subject to the payment of any claims
having priority to this Security and subject to the Intercreditor Agreement)
withdraw amounts standing to the credit of any Security Account for application
in accordance with the Loan Documents.

  (b)   subject to the terms of the Intercreditor Agreement, no Chargor shall be
entitled to receive, withdraw or otherwise transfer any credit balance from time
to time standing to the credit of any Security Account except with the prior
consent of the Collateral Agent.

  (c)   Each Chargor must ensure that none of its Security Accounts is overdrawn
at any time other than in accordance with any Cash Management Document.

  (d)   Each Chargor must ensure that each Account Bank operates each Security
Account in accordance with the terms of this Deed and the notices given under
Clause 8.5 or as otherwise permitted by the Credit Agreement.

Term Debenture (Collateral Agent)

20



--------------------------------------------------------------------------------



 



8.6   Notices of charge

  (a)   Each Chargor must:

  (i)   immediately give notice to each relevant Account Bank substantially in
the form of Part 1 of Schedule 2 (Forms of letter for Security Accounts); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges that notice substantially in the form of Part 2 of Schedule 2
(Forms of letter for Security Accounts) within 14 days of the date of this Deed
or any Deed of Accession by which it becomes a party to this Deed.

  (b)   As soon as practicable after receipt by the Collateral Agent of the
acknowledgement in sub-paragraph (a)(ii) above from an Account Bank and provided
that no Default is outstanding, the Collateral Agent will send a letter to that
Account Bank substantially in the form of Part 3 of Schedule 2 (Forms of letter
for Account Bank).

  (c)   Each Chargor agrees that it shall, in connection with any adjustment to
the priority arrangements and/or instructions to the Account Bank:

  (i)   immediately following request by the Collateral Agent (acting
reasonably) provide a revised or supplemental notice to each relevant Account
Bank in a form and substance satisfactory to the Collateral Agent (acting
reasonably); and

  (ii)   use all reasonable endeavours to procure that each relevant Account
Bank acknowledges any amended notice delivered pursuant to paragraph (c)(i)
above within 14 days of such notice.

9.   RELEVANT CONTRACTS   9.1   Representations

    Each Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   each of its Security Contracts is its legally binding, valid, and
enforceable obligation;

  (b)   it is not in default in any material respect of any of its obligations
under any of its Security Contracts;

  (c)   (save as otherwise agreed with the Collateral Agent) there is no
prohibition on assignment in any of its Primary Contracts; and

  (d)   its entry into and performance of this Deed will not conflict with any
term of any of its Primary Contracts.

9.2   Preservation

  (a)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Secondary
Contracts; or

Term Debenture (Collateral Agent)

21



--------------------------------------------------------------------------------



 



  (ii)   take any action which might jeopardise the existence or enforceability
of any of its Secondary Contracts.

      in each case to the extent that the same would have a Material Adverse
Effect.

  (b)   No Chargor may, without the prior consent of the Collateral Agent or
unless permitted by the Credit Agreement:

  (i)   amend or waive any term of, or terminate, any of its Primary Contracts;
or

  (ii)   take any action which might jeopardise the existence or enforceability
of any of its Primary Contracts.

9.3   Other undertaking

    Each Chargor must:

  (a)   duly and promptly perform in all material respects its obligations under
each of its Security Contracts; and

  (b)   supply the Collateral Agent and any Receiver with copies of each of its
Security Contracts and any information and documentation relating to any of its
Security Contracts if requested by the Collateral Agent or any Receiver.

9.4   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Security
Contracts, but only if and to the extent that the exercise of those rights in
the manner proposed would not result in a Default under the terms of the Credit
Agreement.

  (b)   If an Event of Default is continuing, the Collateral Agent may exercise
(without any further consent or authority on the part of the relevant Chargor
and irrespective of any direction given by the Chargor) any of that Chargor’s
rights under its Security Contracts.

9.5   Notices of assignment

    Each Chargor must:

  (a)   immediately serve a notice of assignment, substantially in the form of
Part 1 of Schedule 4 (Forms of letter for Primary Contracts), on each of the
other parties to each of its Primary Contracts; and

  (b)   use all reasonable endeavours to procure that each of those other
parties acknowledges that notice, substantially in the form of Part 2 of
Schedule 4 (Forms of letter for Primary Contracts) within 14 days of the date of
this Deed or the date of any Deed of Accession by which it became party to this
Deed or, if later, the date of entry into that Primary Contract (as
appropriate).

Term Debenture (Collateral Agent)

22



--------------------------------------------------------------------------------



 



10.   PLANT AND MACHINERY

10.1   Maintenance

    Each Chargor must keep its Plant and Machinery in good repair and in good
working order and condition (subject to reasonable wear and tear).

10.2   Nameplates

    Each Chargor must take any action which the Collateral Agent may reasonably
require to evidence the interest of the Collateral Agent in its Plant and
Machinery; this includes (if so requested) fixing a nameplate on its Plant and
Machinery in a prominent position stating that:

  (a)   the Plant and Machinery is charged in favour of the Collateral Agent;
and

  (b)   the Plant and Machinery must not be disposed of without the prior
consent of the Collateral Agent unless permitted under the Credit Agreement.

11.   INSURANCE POLICIES

11.1   Rights

  (a)   Subject to the rights of the Collateral Agent under paragraph (b) below,
each Chargor must diligently pursue its rights under each of its Insurance
Policies, but only if and to the extent that the exercise of those rights in the
manner proposed would not result in a Default.

  (b)   If an Event of Default is continuing:

  (i)   the Collateral Agent may exercise (without any further consent or
authority on the part of any Chargor and irrespective of any direction given by
any Chargor) any of the rights of any Chargor in connection with any amounts
payable to it under any of its Insurance Policies;

  (ii)   each Chargor must take such steps (at its own cost) as the Collateral
Agent may require to enforce those rights; this includes initiating and pursuing
legal or arbitration proceedings in the name of that Chargor; and

  (iii)   each Chargor must hold any payment received by it under any of its
Insurance Policies on trust for the Collateral Agent.

  (c)   Section 110(2) of the Act shall not apply to this Deed.

11.2   Notice

    Each Chargor must:

  (a)   immediately give notice of this Deed to each of the other parties to
each of the Insurance Policies by sending a notice substantially in the form of
Part 1 of Schedule 3 (Insurance Policies); and

  (b)   use all reasonable endeavours to procure that each such other party
delivers a letter of undertaking to the Collateral Agent in the form of Part 2
of Schedule 3 (Insurance Policies) within 14 days of the date of this Deed or
the date of any Deed of Accession by

Term Debenture (Collateral Agent)

23



--------------------------------------------------------------------------------



 



      which it became party to this Deed or, if later, the date of entry into
that Insurance (as appropriate).

12.   WHEN SECURITY BECOMES ENFORCEABLE

12.1   Powers and rights of the Collateral Agent

    Notwithstanding anything contained in this Deed, the exercise by the
Collateral Agent of the power and rights conferred on it by virtue of the
provisions of Chapter 3 of Part 10 of the Act shall not be subject to any
restriction on such exercise contained in section 96(1)(c) of the Act.

12.2   Timing       This Security will become immediately enforceable if an
Event of Default is continuing.   12.3   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Administrative Agent may direct.

13.   ENFORCEMENT OF SECURITY

13.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.

  (b)   For the purposes of all powers implied by law, the Secured Obligations
are deemed to have become due and payable on the date of this Deed.

  (c)   Any restriction imposed by law on the power of sale (including under
sections 100 and 101 of the Act) or the right of a mortgagee to consolidate
mortgages does not apply to this Security. For the avoidance of doubt, the
Collateral Agent reserves the right to consolidate mortgage securities without
restriction.

  (d)   The notification requirement contained in section 103(2) of the Act
shall not apply to this Deed.

  (e)   No Chargor shall take any action under section 94 of the Act in respect
of the Security Assets, this Deed or any monies, obligations and/or liabilities
hereby covenanted to be paid or discharged.

  (f)   The power of leasing conferred upon a mortgagor in possession by section
112 of the Act and the power of accepting the surrender of leases conferred upon
a mortgagor in possession by section 114 of the Act and any other powers of
leasing, surrendering or accepting surrenders of leases vested in any Chargor
shall not be exercisable without the prior consent in writing of the Collateral
Agent nor shall any Chargor, without the prior consent in writing of the
Collateral Agent, confer on any person any contractual licence to occupy or any
other right or interest in any freehold or leasehold or other immovable property
hereby charged or grant any licence or consent to assign, undertake or part with
possession or occupation thereof.

Term Debenture (Collateral Agent)

24



--------------------------------------------------------------------------------



 



  (g)   In accordance with section 112(3)(c) of the Act, each Chargor hereby
consents to the Collateral Agent, while in possession, or any Receiver, leasing
all or any part of the Security Assets, including any part of the Security
Assets consisting of land.

13.2   No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or

  (ii)   for any default or omission for which a mortgagee in possession might
be liable.

  (b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.

  (c)   Section 99(1) of the Act shall not apply to this Deed and any
obligations imposed on mortgagees in possession or receivers by virtue of the
application of section 99(1) shall not apply to the Collateral Agent or any
Receiver.

13.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

13.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied,

    and all the protection to purchasers contained in sections 104, 105 and
106(1) of the Act shall apply to any person purchasing from or dealing with a
Receiver or the Collateral Agent.

13.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on each Chargor.

Term Debenture (Collateral Agent)

25



--------------------------------------------------------------------------------



 



  (b)   Each Chargor must pay to the Collateral Agent, immediately on demand,
the costs and expenses incurred by the Collateral Agent in connection with any
such redemption and/or transfer, including the payment of any principal or
interest.

13.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

14.   RECEIVER

14.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   a Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including any restriction under section
108(1) of the Act) does not apply to this Deed.

14.2   Removal

    The Collateral Agent may by writing under its hand remove any Receiver
appointed by it and may, whenever it thinks fit, appoint a new Receiver in the
place of any Receiver whose appointment may for any reason have terminated.

14.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law will not apply. Section 108(7) of the
Act shall not apply to the commission and/or remuneration of a Receiver
appointed pursuant to this Deed.

14.4   Agent of each Chargor

  (a)   A Receiver will be deemed to be the agent of the relevant Chargor for
all purposes and accordingly will be deemed to be in the same position as a
Receiver duly appointed by a mortgagee under the Act. The relevant Chargor is
solely responsible for the contracts, engagements, acts, omissions, defaults and
losses of a Receiver and for liabilities incurred by a Receiver.

  (b)   No Secured Party will incur any liability (either to a Chargor or to any
other person) by reason of the appointment of a Receiver or for any other
reason.

Term Debenture (Collateral Agent)

26



--------------------------------------------------------------------------------



 



14.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

15.   POWERS OF RECEIVER

15.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby) and in Schedule 6 (Powers
of a Receiver).

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

15.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   15.3   Carry on business       A Receiver may
carry on any business of any Chargor in any manner he thinks fit. 15.4 Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by any Chargor.

15.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

15.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration may be payable in a lump sum or by instalments spread
over any period which he thinks fit.

Term Debenture (Collateral Agent)

27



--------------------------------------------------------------------------------



 



  (c)   Fixtures may be severed and sold separately from the property containing
them without the consent of the relevant Chargor.

15.7   Leases

    A Receiver may let any Security Asset for any term and at any rent (with or
without a premium) which he thinks fit and may accept a surrender of any lease
or tenancy of any Security Asset on any terms which he thinks fit (including the
payment of money to a lessee or tenant on a surrender).

15.8   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of any Chargor or relating in any way to any Security
Asset.

15.9   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

15.10   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

15.11   Subsidiaries

    A Receiver may form a Subsidiary of any Chargor and transfer to that
Subsidiary any Security Asset.

15.12   Delegation       A Receiver may delegate his powers in accordance with
this Deed.   15.13   Lending       A Receiver may lend money or advance credit
to any customer of any Chargor.   15.14   Protection of assets

    A Receiver may:

  (a)   effect any repair or insurance (and section 110(2) of the Act shall not
apply to this Deed) and do any other act which any Chargor might do in the
ordinary conduct of its business to protect or improve any Security Asset;

  (b)   commence and/or complete any building operation; and

  (c)   apply for and maintain any planning permission, building regulation
approval or any other authorisation,

    in each case as he thinks fit.

Term Debenture (Collateral Agent)

28



--------------------------------------------------------------------------------



 



15.15   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of any Chargor for any of the above purposes.

16.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed to apply them at such times as the Collateral Agent sees
fit, to the extent permitted by applicable law (subject to the provisions of
this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.

  (c)   The provisions of this Clause 16 shall take effect as and by way of
variation to the provisions of sections 106(3), 107 and 109 of the Act, which
provisions as so varied and extended shall be deemed incorporated in this Deed
and as regards section 109 as if they related to a receiver of the Security
Assets and not merely a receiver of the income thereof.

17.   TAXES, EXPENSES AND INDEMNITY

  (a)   Each Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 22.2
(Interest).

  (c)   The Chargors shall pay and within three Business Days of demand
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, this Security or any judgment given in connection with
them, is or at any time may be subject.

18.   DELEGATION

18.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

Term Debenture (Collateral Agent)

29



--------------------------------------------------------------------------------



 



18.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

18.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to any Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

19.   FURTHER ASSURANCES

    Each Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party create a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting security in favour of the Collateral Agent
(equivalent to the security intended to be created by this Deed) over any assets
of any Chargor located in any jurisdiction outside Ireland.

    This includes:

  (i)   the re-execution of this Deed;

  (ii)   the execution of any legal mortgage, charge, transfer, conveyance,
assignment or assurance of any property, whether to the Collateral Agent or to
its nominee; and

  (iii)   the giving of any notice, order or direction and the making of any
filing or registration,

    which, in any such case, the Collateral Agent may think expedient.

20.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor fails to comply with an obligation under this Deed, each chargor, by
way of security, irrevocably and severally appoints the Collateral Agent and
each Receiver to be its attorney to take any action which that Chargor is
obliged to take under this Deed. Each Chargor ratifies and confirms whatever any
attorney does or purports to do under its appointment under this Clause.

Term Debenture (Collateral Agent)

30



--------------------------------------------------------------------------------



 



21.   PRESERVATION OF SECURITY

21.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

21.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of any Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of each Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.

  (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

21.3   Waiver of defences

    The obligations of each Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

21.4   Immediate recourse

    Each Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, examinership, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from that
Chargor under this Deed.

Term Debenture (Collateral Agent)

31



--------------------------------------------------------------------------------



 



21.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, the Collateral Agent and
each other Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of any Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Collateral Agent or that Secured Party (or any trustee
or agent on its behalf) against those amounts;

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and/or

  (c)   hold in an interest-bearing suspense account any moneys received from
any Chargor or on account of that Chargor‘s liability under this Deed.

21.6   Non-competition

    Unless:

  (a)   all amounts which may be or become payable by the Loan Parties under the
Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    no Chargor will, after a claim has been made or by virtue of any payment or
performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);

  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of that Chargor’s liability under
this Clause;

  (iii)   claim, rank, prove or vote as a creditor of any Loan Party or its
estate in competition with the Collateral Agent or any other Secured Party (or
any trustee or agent on its behalf); or

  (iv)   receive, claim or have the benefit of any payment, distribution or
security from or on account of any Loan Party, or exercise any right of set-off
as against any Loan Party.

    Each Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

21.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party.

Term Debenture (Collateral Agent)

32



--------------------------------------------------------------------------------



 



  (b)   No prior security held by the Collateral Agent or any other Secured
Party (in its capacity as such or otherwise) over any Security Asset will merge
into this Security.

21.8   Delivery of documents

    To the extent any Chargor is required hereunder to deliver any deed,
certificate document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Revolving Credit Collateral
Agent in accordance with the terms of the Revolving Credit Loan Documents such
Chargor’s obligations hereunder with respect to such delivery shall be deemed
satisfied by the delivery to the Revolving Credit Collateral Agent.

21.9   Security held by Chargor

    No Chargor may, without the prior consent of the Collateral Agent, hold any
security from any other Loan Party in respect of that Chargor’s liability under
this Deed. Each Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

22.   MISCELLANEOUS

22.1   Covenant to pay

    Each Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Loan Documents.

22.2   Interest

    If a Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated at the Default
Rate.

22.3   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

22.4   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account a
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

Term Debenture (Collateral Agent)

33



--------------------------------------------------------------------------------



 



    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

22.5   Notice of assignment

    This Deed constitutes notice in writing to each Chargor of any charge or
assignment of a debt owed by that Chargor to any other member of the Group and
contained in any Loan Document.

22.6   Financial Collateral

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of a Chargor
under this Deed constitute a “security financial collateral arrangement” (in
each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have the right after this Security has become enforceable
to appropriate all or any part of that financial collateral in or towards the
satisfaction of the Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount as the Collateral Agent
reasonable determines having taken into account advice obtained by it from an
independent investment or accountancy firm of national standing selected by it.
In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

23.   LOAN PARTIES

  (a)   All communications under this Deed to or from a Secured Party must be
sent through the Collateral Agent.

  (b)   Each Chargor that is a Party to this Deed irrevocably appoints the
Original Chargor to act as its agent:

  (i)   to give and receive all communications under the Security Documents or
this Deed;

  (ii)   to supply all information concerning itself to any Secured Party; and

  (iii)   to agree and sign all documents under or in connection with this Deed
without further reference to any Loan Party; this includes any amendment or
waiver of this Deed which would otherwise have required the consent of the Loan
Parties.

  (c)   The Original Chargor hereby accepts the appointment under Clause 23(b).

  (d)   Any communication given to the Original Chargor in connection with this
Deed will be deemed to have been given also to the other Loan Parties that are
party to this Deed.

Term Debenture (Collateral Agent)

34



--------------------------------------------------------------------------------



 



  (e)   The Collateral Agent may assume that any communication made by the
Original Chargor is made with the consent of each Loan Party that is party to
this Deed.

24.   RELEASE

    At the end of the Security Period (or as required by the Loan Documents),
the Collateral Agent must, at the request and cost of the Original Chargor, take
whatever action is reasonably necessary to release the relevant Security Assets
(whether in whole or in part) from this Security, provided that to the extent
that any Security Interests granted by the Chargor over the Term Loan Priority
Collateral are released under this Clause, the Chargor shall take whatever
action is required under the Revolving Credit Security Agreement, including
serving any notice thereunder. If the Collateral Agent is authorised to release
in whole or in part any Security Asset pursuant to the terms of the Credit
Agreement, the Collateral Agent is authorised to release such Security Asset
under this Deed.

25.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

26.   NOTICES

26.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

26.2   Addresses

    Any notice or other communication herein required or permitted to be given
to a party to this Deed shall be sent to the relevant party’s address as set
forth in the Credit Agreement or any substitute address, fax number or
department or officer as the relevant party may notify to the Collateral Agent
(or the Collateral Agent may notify to the other parties, if a change is made by
the Collateral Agent) by not less than five business days’ notice.

26.3   Delivery

    Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (a)   if by way of fax, when received in legible form; or

  (b)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

    Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

Term Debenture (Collateral Agent)

35



--------------------------------------------------------------------------------



 



26.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 26.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

26.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

27.   THE COLLATERAL AGENT AS TRUSTEE

  (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.

  (b)   On the terms set out in the Credit Agreement and the Security Trust
Deed, the Collateral Agent declares itself trustee of the security and other
rights (including but not limited to the benefit of the covenants contained
herein), titles and interests constituted by this Deed and of all monies,
property and assets paid to the Collateral Agent or to its order or held by the
Collateral Agent or its nominee or received or recovered by the Collateral Agent
or its nominee pursuant to or in connection with this Deed with effect from the
date hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).

  (c)   All moneys received by the Collateral Agent shall be held by it upon
trust for itself and the Secured Parties according to their respective interests
to apply the same in accordance with Clause 16.

  (d)   The rights, powers and discretions conferred on the Collateral Agent by
this Deed shall be supplemental to the Trustee Acts of Ireland and in addition
to any which may be vested in the Collateral Agent by the Loan Documents,
general law or otherwise.

  (e)   Each of the Parties agrees that the Collateral Agent shall have only
those duties, obligations and responsibilities expressly specified in this Deed
or any other Loan Document (and no others shall be implied).

  (f)   Where there are any inconsistencies between the Trustee Acts and the
provisions of this Deed, the provisions of this Deed shall, to the extent
allowed by law, prevail.

Term Debenture (Collateral Agent)

36



--------------------------------------------------------------------------------



 



  (g)   Any resignation or replacement of the Collateral Agent or any
appointment of a successor to the Collateral Agent shall take effect in
accordance with the provisions of the Credit Agreement and the Security Trust
Deed save that no resignation of the Collateral Agent as trustee hereunder shall
take effect unless at least one other trustee has been appointed.

  (h)   Upon the occurrence of the Term Loan Release Date, the trusts set out in
this Deed shall be wound up. At that time the Collateral Agent shall, at the
request of and at the sole cost of the Original Chargor, release, without
recourse or warranty, all of the Security then held by it and the Collateral
Agent shall be released from its obligations under this Deed (save for those
which arose prior to such winding-up).

28.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by the laws of Ireland.

29.   ENFORCEMENT

29.1   Jurisdiction

  (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.

  (b)   The Irish courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Agreement. Each Chargor agrees
not to argue to the contrary and waives objection to those courts on the grounds
of inconvenient forum or otherwise in relation to proceedings in connection with
this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and

  (ii)   concurrent proceedings in any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

29.2   Waiver of immunity

  (a)   Each Chargor irrevocably and unconditionally:

  (i)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;

  (ii)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (iii)   waives all rights of immunity in respect of it or its assets.

Term Debenture (Collateral Agent)

37



--------------------------------------------------------------------------------



 



30.   INTERPRETATION

30.1   Definitions

    In this Deed (including its Recitals):

    Account Bank means a bank with whom a Security Account is maintained.

    Acquisition Document means in relation to any Chargor, any agreement under
which it acquires or disposes of a business or part of a business (either by
share or asset sale) and under which the aggregate outstanding consideration
payable to such Chargor and, as applicable, other members of the Group at any
time is in excess of €250,000.

      Act means the Land and Conveyancing Law Reform Act 2009.

    Additional Chargor means a member of the Group which becomes a Chargor by
executing a Deed of Accession.

    Cash Management Document means in relation to any Chargor, any agreement
between two or more members of the Group to which it is a party that provides
for any cash pooling, set-off or netting arrangement, including the European
Cash Pooling Arrangements.

    Charged Shares means all shares in any member of the Group incorporated in
Ireland from time to time issued to a Chargor or held by any nominee on its
behalf.

    Charged Company means each member of the Group from time to time whose
shares are subject to the Security under this Deed.

    Chargor means the Original Chargor or any Additional Chargor.

    Credit Agreement means the term loan credit agreement dated on or about the
date of this Deed (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc. as Borrower, AV METALS INC. as Holdings
and the other Guarantors party thereto and Bank of America, N.A. as
Administrative Agent and Collateral Agent.

    Deed of Accession means a deed substantially in the form of Schedule 5 (Form
of Deed of Accession).

Delegate means any delegate, agent, attorney or co-Collateral Agent appointed by
the Collateral Agent or any Receiver.
Examiner means an examiner appointed under Section 2 of the Companies
(Amendment) Act, 1990.
Fixtures means all fixtures and fittings (including trade fixtures and fittings)
and fixed plant and machinery included in a Chargor’s Mortgaged Property.
Group means the Original Chargor and its Affiliates from time to time.
Intercompany Document means, in relation to any Chargor, any rate or loan
agreement with any other member of the Group under which the aggregate
outstanding amount payable to such Chargor is in excess of €250,000.
Term Debenture (Collateral Agent)

38



--------------------------------------------------------------------------------



 



Intercreditor Agreement means the intercreditor agreement dated on or about the
date of this Deed and entered into between, amongst others, Novelis Inc., the
Collateral Agent and the Revolving Credit Collateral Agent.
Investments means:

  (a)   the Charged Shares; and

  (b)   all other shares, stocks, debentures, bonds, warrants, coupons and other
securities and investments,

which a Chargor purports to mortgage or charge under this Deed.
Mortgaged Property means the Secured Premises and all other freehold and
leasehold property which a Chargor purports to mortgage or charge under this
Deed.
Original Property means any freehold or leasehold property specified in Part 1
of Schedule 1 (Security Assets).
Party means a party to this Deed.
Plant and Machinery means any plant, machinery, computers, office equipment or
vehicles which a Chargor purports to mortgage or charge under this Deed.
Premises means all buildings and erections included in a Chargor’s Mortgaged
Property.
Primary Contract means in relation to any Chargor:

  (a)   any agreement specified in Part 4A of Schedule 1 (Security Assets)
opposite its name or in Part 4A of the schedule to any Deed of Accession by
which it became party to this Deed;

  (b)   any other agreement to which that Chargor is a party and which that
Chargor and the Collateral Agent have designated a Primary Contract;

  (c)   any Acquisition Document;

  (d)   any Cash Management Document;

  (e)   any Hedging Agreement;

  (f)   any Intercompany Document;

  (g)   any letter of credit issued in its favour under which the aggregate
consideration payable at any time is in excess of €250,000; or

  (h)   any bill of exchange or other negotiable instrument held by it for an
amount in excess of €250,000.

Real Property means all that property referred to in Clauses 1.1 (Mortgage and
Fixed Charge over Secured Premises) and 1.2 (Fixed charge over Real Property
(other than the Secured Premises)) inclusive.
Receiver means a receiver and manager or a receiver, in each case, appointed
under this Deed and that term will include any appointee under a joint and/or
several appointment.
Term Debenture (Collateral Agent)

39



--------------------------------------------------------------------------------



 



Related Company means a company which is related within the meaning of
Section 4(5) of the Companies (Amendment) Act, 1990.
Related Rights means in relation to any Investment:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;

  (b)   all rights under any licence, agreement for sale, option or lease in
respect of that asset; and

  (c)   all rights, benefits, claims, contracts, warranties, remedies, security
indemnities or covenants for title in respect of that asset.

Report on Title means any report or certificate on title on the Mortgaged
Property provided to the Collateral Agent, together with confirmation from the
provider of that Report that it can be relied upon by the Collateral Agent and
the other Secured Parties.
Revolving Credit Collateral Agent has the meaning given to that term in the
Intercreditor Agreement.
Revolving Credit Release Date has the meaning given to Discharge of Revolving
Credit Secured Obligations in the Intercreditor Agreement.
Revolving Credit Loan Documents has the meaning given to that term in the
Intercreditor Agreement.
Revolving Credit Security Agreement means the guarantee and security agreement
dated on or about the date of this Deed between the Original Chargor and the
Revolving Credit Collateral Agent.
Secondary Contract means in relation to any Chargor:

  (a)   any agreement specified in Part 4B of Schedule 1 (Security Assets)
opposite its name or in Part 4B of the schedule to any Deed of Accession by
which it became party to this Deed;

  (b)   any other agreement to which that Chargor is a party and which that
Chargor and the Collateral Agent have designated a Secondary Contract; and

  (c)   any other agreement (other than a Primary Contract) entered into after
the date of this Deed under which the aggregate consideration payable at anytime
is in excess of €250,000.

Secured Premises means the land described in Part 1 of Schedule 1 to this Deed
or in Part 1 of the Schedule to any Deed of Accession by which it became party
to this Deed and includes all or any portion of the Secured Premises and also
includes a reference to any present or future estate, right, title and interest
of a Chargor in the lands described in Part 1 of Schedule 1 to this Deed or in
Part 1 of the Schedule to any Deed of Accession by which it became party to this
Deed and to any buildings now erected or in the course of erection or thereafter
to be erected thereon and all alterations and/or additions thereto and to all
fixtures (including trade fixtures) from time to time on the Secured Premises
and all fixed plant and machinery of that Chargor both present and future
therein or thereon and every part thereof and includes all easements, rights and
privileges, rights to production of documents and intoxicating liquor licences
attaching thereto.
Term Debenture (Collateral Agent)

40



--------------------------------------------------------------------------------



 



Security means any Security Interest created, evidenced or conferred by or under
this Deed or any Deed of Accession.

  Security Account means in relation to any Chargor:

  (a)   any account specified in Part 6 of Schedule 1 (Security Assets) opposite
its name or in Part 6 of the schedule to any Deed of Accession by which it
became party to this Deed;

  (b)   any other account which it purports to charge under this Deed; and

  (c)   in each case, any replacement account or subdivision or sub-account of
any such account.

Security Assets means any and all assets of each Chargor that are the subject of
this Security.
Security Contracts means in relation to any Chargor, its Primary Contracts and
its Secondary Contracts.
Security Interest means any mortgage, pledge, lien, charge (fixed or floating),
assignment, hypothecation, set-off or trust arrangement for the purpose of
creating security, reservation of title or security interest or any other
agreement or arrangement having a similar effect.
Security Period means the period beginning on the date of this Deed and ending
on the Term Loan Release Date.
Security Trust Deed means the Security Trust Deed dated on or about the date of
this Deed and entered into between, amongst others, the Collateral Agent, the
Administrative Agent and the original Chargor.
Term Loan Release Date has the meaning given to Discharge of Term Loan Secured
Obligations in the Intercreditor Agreement.

  Territory means Ireland.

30.2   Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or the Intercreditor
Agreement have, unless expressly defined in this Deed, the same meaning in this
Deed;     (ii)   an “agreement” includes any legally binding arrangement,
agreement, contract, deed or instrument (in each case whether oral or written);
    (iii)   an “amendment” includes any amendment, supplement, variation,
waiver, novation, modification, replacement or restatement (however fundamental)
and “amend” and “amended” shall be construed accordingly;     (iv)   “assets”
includes properties, assets, businesses, undertakings, revenues and rights of
every kind (including uncalled share capital), present or future, actual or
contingent, and any interest in any of the above;

Term Debenture (Collateral Agent)

41



--------------------------------------------------------------------------------



 



  (v)   a “consent” includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;     (vi)   references to an Event of Default being
“continuing” means that such Event of Default has occurred or arisen and has not
been expressly waived in writing by the Collateral Agent or the Administrative
Agent (as appropriate);     (vii)   a “disposal” includes any sale, transfer,
grant, lease, licence or other disposal, whether voluntary or involuntary and
“dispose” will be construed accordingly;     (viii)   “including” means
including without limitation and “includes” and “included” shall be construed
accordingly;     (ix)   “indebtedness” includes any obligation (whether incurred
as principal, guarantor or surety and whether present or future, actual or
contingent) for the payment or repayment of money;     (x)   “losses” includes
losses, actions, damages, payments, claims, proceedings, costs, demands,
expenses (including legal and other fees) and liabilities of any kind and “loss”
shall be construed accordingly;     (xi)   a “person” includes any individual,
trust, firm, fund, company, corporation, partnership, joint venture, government,
state or agency of a state or any undertaking or other association (whether or
not having separate legal personality) or any two or more of the foregoing; and
    (xii)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;     (iii)   a reference to (or to
any specified provision of) any agreement is to that agreement (or that
provision) as amended, restated or otherwise modified from time to time;    
(iv)   a reference to a statute, statutory instrument or provision of law is to
that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

Term Debenture (Collateral Agent)

42



--------------------------------------------------------------------------------



 



  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed; and     (vi)   words imparting the
singular include the plural and vice versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.     (d)   Any covenant of a Chargor under this Deed
(other than a payment obligation) remains in force during the Security Period
and is given for the benefit of each Secured Party.     (e)   Without prejudice
to any other provision of this Deed, the Collateral Agent shall be entitled to
retain this Deed and not to release any of the Security Assets if the Collateral
Agent, acting reasonably, considers that an amount paid to a Secured Party under
a Loan Document is capable of being avoided or otherwise set aside on the
liquidation or examinership of the payer or otherwise, and any amount so paid
will not be considered to have been irrevocably paid for the purposes of this
Deed.     (f)   Unless the context otherwise requires, a reference to a Security
Asset or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

  30.3   Conflict with the provisions of this Deed         NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS DEED
AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS DEED, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS
PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.         WITHOUT PREJUDICE TO THE ABOVE, IN THE
EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN THIS
DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS THE
INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS
SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE IN
CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE CONFLICT
THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT SHALL CONTROL AND GOVERN.

Term Debenture (Collateral Agent)

43



--------------------------------------------------------------------------------



 



    This Deed has been executed and delivered as a deed on the date stated at
the beginning of this Deed.

Term Debenture (Collateral Agent)

44



--------------------------------------------------------------------------------



 



SCHEDULE 1
SECURITY ASSETS
PART 1
SECURED PREMISES
Part A
Unregistered Land
None as at the date hereof
Part B
Registered Land
None as at the date hereof
Term Debenture (Collateral Agent)

45



--------------------------------------------------------------------------------



 



PART 2
CHARGED SHARES

                 
 
      Name of        
 
  Name of   nominee (if any)           Charged   by whom shares   Class of
shares   Number of shares
Chargor
  Company   are held   held   held

None specified as at the date hereof.
Term Debenture (Collateral Agent)

46



--------------------------------------------------------------------------------



 



PART 3
SPECIFIC PLANT AND MACHINERY

     
Chargor
  Description
 
     
None as at the date hereof
   

Term Debenture (Collateral Agent)

47



--------------------------------------------------------------------------------



 



PART 4
SECURITY CONTRACTS
A. Primary Contracts
None as at the date hereof
B. Secondary Contracts
None as at the date hereof
Term Debenture (Collateral Agent)

48



--------------------------------------------------------------------------------



 



PART 5
SPECIFIC INTELLECTUAL PROPERTY

     
Chargor
  Description
 
     
None as at the date hereof
   

Term Debenture (Collateral Agent)

49



--------------------------------------------------------------------------------



 



PART 6
SECURITY ACCOUNTS

         
Bank
  Account number   Sort code

None specified as at the date hereof.
Term Debenture (Collateral Agent)

50



--------------------------------------------------------------------------------



 



SCHEDULE 2
FORMS OF LETTER FOR SECURITY ACCOUNTS
PART 1
NOTICE TO ACCOUNT BANK
To: [Account Bank]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Revolving Credit Security Agreement [Chargor] (the
Chargor) has charged (by way of a fixed charge) in favour of Bank of America,
N.A as agent and trustee for the Secured Parties referred to in the Revolving
Credit Security Agreement (the Revolving Credit Collateral Agent) as first
priority chargee all of its rights in respect of any amount standing to the
credit of any account maintained by it with you at any of your branches in
Ireland (the Security Accounts) (other than as regards any account constituting
a Net Cash Proceeds Account (as defined in the Intercreditor Agreement (defined
in the Term Loan Security Agreement) details of which are set out below or, in
relation to any account designated or opened as a Net Cash Proceeds Account
after the date of this letter, as notified to you immediately following such
opening or designation) and the debts represented by the Security Accounts; and

2.   SECOND or, as regards a Net Cash Proceeds Account, FIRST, that under the
Term Loan Security Agreement the Chargor has charged (by way of a fixed charge)
in favour of Bank of America, N.A as agent and trustee for the Secured Parties
referred to in the Term Loan Security Agreement (the Term Loan Collateral Agent)
as first priority chargee all of its rights in respect of any Security Account
and the debts represented by the Security Accounts.

[The Net Cash Proceeds Account[(s)] at the date of this letter [is]/[are]:
[insert details]]
Prior to notice from the Revolving Credit Collateral Agent advising you that the
Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent any information relating to any Security Account requested from
you by the Revolving Credit Collateral Agent or the Term Loan Collateral Agent;

  (b)   (i)  comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
you from the Revolving Credit Collateral Agent; and

Term Debenture (Collateral Agent)

51



--------------------------------------------------------------------------------



 



  (ii)   comply with the terms of any written notice or instruction relating to
any Net Cash Proceeds Account received by you from the Term Loan Collateral
Agent;   (c) (i)   hold all sums standing to the credit of any Security Account
(other than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent; and

  (ii)   hold all sums standing to the credit of any Net Cash Proceeds Account
to the order of the Term Loan Collateral Agent;   (d) (i)   pay or release any
sum standing to the credit of any Security Account (other than any Net Cash
Proceeds Account) in accordance with the written instructions of the Revolving
Credit Collateral Agent issued from time to time; and

  (ii)   pay or release any sum standing to the credit of any Net Cash Proceeds
Account in accordance with the written instructions of the Term Loan Collateral
Agent issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of the relevant Security Account of the Chargor with you.

Following notice from the Revolving Credit Collateral Agent advising you that
the Revolving Credit Release Date (as defined in the Revolving Credit Security
Agreement) has occurred, we irrevocably instruct and authorise you to:

  (a)   disclose to the Term Loan Collateral Agent any information relating to
any Security Account requested from you by the Term Loan Collateral Agent;

  (b)   comply with the terms of any written notice or instruction relating to
any Security Account received by you from the Term Loan Collateral Agent;

  (c)   hold all sums standing to the credit of any Security Account to the
order of the Term Loan Collateral Agent;

  (d)   pay or release any sum standing to the credit of any Security Account in
accordance with the written instructions of the Term Loan Collateral Agent
issued from time to time; and

  (e)   pay all sums received by you for the account of the Chargor to the
credit of each Security Account of the Chargor with you.

We are not permitted to withdraw any amount from any Security Account (other
than any Net Cash Proceeds Account) without the prior written consent of the
Revolving Credit Collateral Agent or, following notice from the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, the Term
Loan Collateral Agent) advising you that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us or any Chargor and without any enquiry by you as
to the justification for or validity of any request, notice or instruction.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Revolving Credit Collateral Agent and the Term Loan
Collateral Agent or, following notice from the
Term Debenture (Collateral Agent)

52



--------------------------------------------------------------------------------



 



Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent.
The Revolving Credit Collateral Agent shall promptly provide notice to you and
the Term Loan Collateral Agent when the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred.
This letter is governed by Irish law.
Please send to the Revolving Credit Collateral Agent at [•] and the Term Loan
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
Yours faithfully,
 
(Authorised signatory)
For [Chargor]
Term Debenture (Collateral Agent)

53



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF ACCOUNT BANK
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Novelis Europe Holdings Limited]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] and Bank of America, N.A. as
Term Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST a charge upon the terms of the Revolving Credit Security
Agreement over all the rights of the Chargor to any amount standing to the
credit of any of its accounts with us at any of our branches in Ireland (the
Security Accounts) (other than as regards any account constituting a Net Cash
Proceeds Account (as defined in the Intercreditor Agreement (defined in the Term
Loan Security Agreement)) and (2) SECOND or, as regards a Net Cash Proceeds
Account, FIRST a charge upon the terms of the Term Loan Security Agreement over
all the rights of the Chargor to any amount standing to the credit of any of the
Security Accounts.
We confirm that we:

  (a)   accept the instructions contained in the Notice and agree to comply with
the Notice;

  (b)   have not received notice of any outstanding interest of any third party
in any Security Account;

  (c)   hereby irrevocably and unconditionally waive our rights in respect of
and agree not to make any set-off or deduction from the Security Accounts or
invoke any right of retention in relation to the Security Accounts, other than
in relation to our customary agreed charges or fees payable in connection with
the operation or maintenance of the Security Accounts in the ordinary course of
business;

  (d)   will disclose to you any information relating to any Security Account
requested from us by the Revolving Credit Collateral Agent or the Term Loan
Collateral Agent or, following notice to us from the Revolving Credit Collateral
Agent advising us that the Revolving Credit Release Date (as defined in the
Revolving Credit Security Agreement) has occurred, the Term Loan Collateral
Agent;

  (e)   will comply with the terms of any written notice or instruction relating
to any Security Account (other than any Net Cash Proceeds Account) received by
us from the Revolving Credit Collateral Agent (or, in relation to any Net Cash
Proceeds Account, the Term Loan Collateral Agent) or, following notice to us
from the Revolving Credit Collateral Agent advising us that the Revolving Credit
Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent;

  (f)   will hold all sums standing to the credit of any Security Account (other
than any Net Cash Proceeds Account) to the order of the Revolving Credit
Collateral Agent (or, in

Term Debenture (Collateral Agent)

54



--------------------------------------------------------------------------------



 



      relation to any Net Cash Proceeds Account, the Term Loan Collateral Agent)
or, following notice to us from the Revolving Credit Collateral Agent advising
us that the Revolving Credit Release Date (as defined in the Revolving Credit
Security Agreement) has occurred, the Term Loan Collateral Agent unless
otherwise required by law;

  (g)   will pay or release any sum standing to the credit of any Security
Account (other than any Net Cash Proceeds Account) in accordance with the
written instructions of the Revolving Credit Collateral Agent (or, in relation
to any Net Cash Proceeds Account, in accordance with the written instructions of
the term Loan Collateral Agent) or, following notice to us from the Revolving
Credit Collateral Agent advising us that the Revolving Credit Release Date (as
defined in the Revolving Credit Security Agreement) has occurred, the Term Loan
Collateral Agent issued from time to time unless otherwise required by law;

  (h)   will not permit any amount to be withdrawn from any Security Account
(other than any Net Cash Proceeds Account) without the prior written consent the
Revolving Credit Collateral Agent or, following notice to us from the Revolving
Credit Collateral Agent (or, in relation to any Net Cash Proceeds Account, as
instructed by the Term Loan Collateral Agent) advising us that the Revolving
Credit Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent or unless otherwise required by law;
and

  (i)   will pay all sums received by us for the account of the Chargor to a
Security Account (other than any Net Cash Proceeds Account) of the Chargor with
us unless otherwise required by law or instructed by the Revolving Credit
Collateral Agent (or, in relation to any Net Cash Proceeds Account, as
instructed by the Term Loan Collateral Agent) or, following notice to us from
the Revolving Credit Collateral Agent advising us that the Revolving Credit
Release Date (as defined in the Revolving Credit Security Agreement) has
occurred, the Term Loan Collateral Agent,

      in each case, in accordance with the terms of, and the instructions
provided under, the Notice.

Nothing contained in any of our arrangements with you shall commit us to
providing any facilities or making advances available to the Chargor.
This letter is governed by Irish law.
Yours faithfully,
 
(Authorised signatory) [Account Bank]
Term Debenture (Collateral Agent)

55



--------------------------------------------------------------------------------



 



PART 3
LETTER FOR OPERATION OF SECURITY ACCOUNTS ‘
To: [Account Bank]
[DATE]
Dear Sirs,
Security agreement dated [      ] between [      ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We refer to:

1.   the Term Loan Security Agreement and the Revolving Credit Security
Agreement;   2.   the notice (the Notice) to you dated [•] from [Chargor]
concerning the accounts referred to in that notice (the Security Accounts); and
  3.   the acknowledgement dated [•] issued by you to in response to the Notice
(the Acknowledgement).

In this letter, Security Account means, in relation to [specify Chargor],
account number [•], sort code [•] or account number [•], sort code [•] and, in
relation to [specify Chargor], account number [•], sort code [•] or account
number [•], sort code [•].
We confirm that we consent to the following transactions in relation to the
Security Accounts:

(a)   you may make payments on the instructions of the Chargor and debit the
amounts involved to any Security Account of the Chargor;

(b)   you may debit to any Security Account of the Chargor amounts due to you by
that Chargor; and

(c)   in order to enable you to make available net overdraft, balance offset,
netting or pooling facilities to the Chargor you may set-off debit balances on
any Security Account against credit balances on any other Security Account with
that Chargor if those Security Accounts are included in group netting
arrangements operated by you for the Chargor.

The Revolving Credit Collateral Agent may or, following notice from the
Revolving Credit Collateral Agent advising you that the Revolving Credit Release
Date (as defined in the Revolving Credit Security Agreement) has occurred, the
Term Loan Collateral Agent may by notice to you amend or withdraw these
consents. If the consents referred above are withdrawn you will operate the
Security Accounts in accordance with the terms of the Acknowledgement, save that
you may immediately set-off debit balances and credit balances on the Security
Accounts as and to the extent that the same relate to your customary agreed
charges or fees payable in connection with the operation or maintenance of the
Security Accounts in the ordinary course of business.
This letter is governed by Irish law.
Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy of this letter.
Term Debenture (Collateral Agent)

56



--------------------------------------------------------------------------------



 



Yours faithfully,
 
(Authorised signatory) for and on behalf of Bank of America, N.A. as Term Loan
Collateral Agent
Yours faithfully,
 
(Authorised signatory) for and on behalf of Bank of America, N.A. as Revolving
Credit Collateral
Agent
Receipt acknowledged
 
(Authorised signatory) [Account Bank]
[Date]
Term Debenture (Collateral Agent)

57



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS OF LETTER FOR INSURANCE POLICIES
PART 1
FORM OF NOTICE OF ASSIGNMENT
(for attachment by way of endorsement to the insurance policies)
To: [Insurer]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [ ] between [ ] Bank of America, N.A. as Term Loan
Collateral Agent (the Term Loan Security Agreement) and the security agreement
dated [ ] between [ ] and Bank of America, N.A. as Revolving Credit Collateral
Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America, N.A. as agent and trustee for the
Term Loan Secured Parties referred to in the Term Loan Security Agreement (the
Term Loan Collateral Agent) as first priority assignee all amounts payable to it
under or in connection with any contract of insurance of whatever nature taken
out with you by or on behalf of it or under which it has a right to claim (each
an Insurance) and all of its rights in connection with those amounts; and

2.   SECOND, subject to notice to you from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Chargor has assigned in favour of Bank of
America, N.A. as agent and trustee for the Secured Parties referred to in the
Revolving Credit Security Agreement (the Revolving Credit Collateral Agent) as
first priority assignee all amounts payable to it under or in connection with
any Insurance and all of its rights in connection with those amounts.

A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability Insurance and
required to settle a liability of a Loan Party (as defined in the Term Loan
Security Agreement) or a Loan Party (as defined in the Revolving Credit Security
Agreement) to a third party.
We confirm that:

  (i)   the Chargor will remain liable under [the] [each] Insurance to perform
all the obligations assumed by it under [the] [that] Insurance;     (ii)   none
of the Term Loan Collateral Agent, its agents, any receiver or any other person
will at any time be under any obligation or liability to you under or in respect
of [the] [any] Insurance; and

Term Debenture (Collateral Agent)

58



--------------------------------------------------------------------------------



 



  (iii)   none of the Revolving Credit Collateral Agent, its agents, any
receiver or any other person will at any time be under any obligation or
liability to you under or in respect of [the] [any] Insurance.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Insurance and you should continue to give notices under [the] [each]
Insurance to the Chargor, unless and until you receive notice from the Term Loan
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent to the
contrary. In this event, unless the Term Loan Collateral Agent or, following
notice from the Term Loan Collateral Agent advising you that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent otherwise agrees in writing:

  (a)   all amounts payable to the Chargor under [the] [each] Insurance must be
paid to the Term Loan Collateral Agent or, following notice from the Term Loan
Collateral Agent advising you that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent; and     (b)   any rights of the Chargor in connection with those amounts
will be exercisable by, and notices must be given to, the Term Loan Collateral
Agent or as it directs or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent or as it
directs.

Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Insurance[s] without the prior consent of the Term
Loan Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please note on the relevant contracts:

  (i)   FIRST the Term Loan Collateral Agent’s interest as loss payee and the
Term Loan Collateral Agent’s interest as first priority assignee of those
amounts and rights; and

  (ii)   SECOND the Revolving Credit Collateral Agent’s interest as loss payee
and the Revolving Credit Collateral Agent’s interest as first priority assignee
of those amounts and rights,

and send to the Term Loan Collateral Agent at [•] and Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
Term Debenture (Collateral Agent)

59



--------------------------------------------------------------------------------



 



This letter is governed by Irish law.
Yours faithfully,
 
For [Chargor]
Term Debenture (Collateral Agent)

60



--------------------------------------------------------------------------------



 



PART 2
FORM OF LETTER OF UNDERTAKING
To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent
Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [•] on behalf of [Chargor] (the Chargor) of a notice
(the Notice) dated [•] of (1) FIRST an assignment by the Chargor upon the terms
of the Term Loan Security Agreement of all amounts payable to it under or in
connection with any contract of insurance of whatever nature taken out with us
by or on behalf of it or under which it has a right to claim and all of its
rights in connection with those amounts and (2) SECOND subject to notice from
the Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment by the
Chargor upon the terms of the Revolving Credit Security Agreement of all amounts
payable to it under or in connection with any contract of insurance of whatever
nature taken out with us by or on behalf of it or under which it has a right to
claim and all of its rights in connection with those amounts.
A reference in this letter to any amounts excludes all amounts received or
receivable under or in connection with any third party liability insurance and
required to settle a liability of a Loan Party to a third party.
In consideration of your agreeing to the Chargor continuing their insurance
arrangements with us we:

4.   accept the instructions contained in the Notice and agree to comply with
the Notice;   5.   confirm that we have not received notice of the interest of
any third party in those amounts and rights;   6.   undertake to note on the
relevant contracts FIRST the interest of the Term Loan Collateral Agent as loss
payee and as first priority assignee of those amounts and rights and SECOND the
Revolving Credit Collateral Agent’s interest as loss payee and as first priority
assignee of those amounts and rights;   7.   undertake to disclose to the Term
Loan Collateral Agent and the Revolving Credit Collateral Agent or, following
notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent without any reference to or further authority
from the Chargor any information relating to those contracts which the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent or, following notice
from the Term Loan Collateral Agent advising us that the Term Loan Release Date
(as defined in the Term Loan Security Agreement) has occurred, the Revolving
Credit Collateral Agent may at any time request;

Term Debenture (Collateral Agent)

61



--------------------------------------------------------------------------------



 



8.   undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of any of those contracts and to allow the Term Loan
Collateral Agent or any of the other Term Loan Secured Parties (as defined in
the Term Loan Security Agreement) or, following notice from the Term Loan
Collateral Agent advising us that the Term Loan Release Date (as defined in the
Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any other Secured Party (as defined in the Revolving Credit Security
Agreement) to remedy that breach; and   9.   undertake not to amend or waive any
term of or terminate any of those contracts on request by the Chargor without
the prior written consent of the Term Loan Collateral Agent and the Revolving
Credit Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the S Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.

This letter is governed by Irish law.
Yours faithfully,
 
for [Insurer]
Term Debenture (Collateral Agent)

62



--------------------------------------------------------------------------------



 



SCHEDULE 4
FORMS OF LETTER FOR PRIMARY CONTRACTS
PART 1
NOTICE TO COUNTERPARTY
To: [Counterparty]
Copy: Bank of America N.A. as Term Loan Collateral Agent and Bank of America
N.A. as Revolving Credit Collateral Agent
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
This letter constitutes notice to you:

1.   FIRST that under the Term Loan Security Agreement, [Chargor] (the Chargor)
has assigned in favour of Bank of America N.A. as agent and trustee for the
Secured Parties referred to in the Term Loan Security Agreement (the Term Loan
Collateral Agent) as first priority assignee all of its rights in respect of
[insert details of Primary Contract(s)] (the Primary Contract[s]); and   2.  
SECOND subject to notice to you from the Term Loan Collateral Agent advising you
that the Term Loan Release Date (as defined in the Term Loan Security Agreement)
has occurred, the Chargor has assigned in favour of Bank of America, N.A as
agent and trustee for the [Secured Parties] referred to in the Revolving Credit
Security Agreement (the Revolving Credit Collateral Agent) as first priority
assignee all of its rights in respect of the Primary Contract[s].

We confirm that:

  (a)   the Chargor will remain liable under [the] [each] Primary Contract to
perform all the obligations assumed by it under [the] [that] Primary Contract;  
  (b)   none of the Term Loan Collateral Agent, its agents, any receiver or any
other person will at any time be under any obligation or liability to you under
or in respect of [the] [any] Primary Contract; and     (c)   none of the
Revolving Credit Collateral Agent, its agents, any receiver or any other person
will at any time be under any obligation or liability to you under or in respect
of [the] [any] Primary Contract.

The Chargor will also remain entitled to exercise all of its rights under [the]
[each] Primary Contract and you should continue to give notice under [the]
[each] Primary Contract to the relevant Chargor, unless and until you receive
notice from the Term Loan Collateral Agent or, following notice from the Term
Loan Collateral Agent advising you that the Term Loan Release Date (as defined
in the Term Loan Security Agreement) has occurred, the Revolving Credit
Collateral Agent to the contrary. In this event, all of its rights will be
exercisable by, and notices must be given to, the Term Loan Collateral Agent or
as it directs or, following notice from the Term Loan Collateral Agent advising
you that the
Term Debenture (Collateral Agent)

63



--------------------------------------------------------------------------------



 



Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent or as it directs.
Please note that the Chargor has agreed that it will not amend or waive any term
of or terminate [any of] the Primary Contract[s] without the prior consent of
the Term Loan Collateral Agent and the Revolving Credit Collateral Agent or,
following notice from the Term Loan Collateral Agent advising you that the Term
Loan Release Date (as defined in the Term Loan Security Agreement) has occurred,
the Revolving Credit Collateral Agent.
The instructions in this letter may not be revoked or amended without the prior
written consent of the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising you that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent.
Please send to the Term Loan Collateral Agent at [•] and the Revolving Credit
Collateral Agent at [•] with a copy to ourselves the attached acknowledgement
confirming your agreement to the above and giving the further undertakings set
out in the acknowledgement.
The Term Loan Collateral Agent shall promptly provide notice to you and the
Revolving Credit Collateral Agent when the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred.
We acknowledge that you may comply with the instructions in this letter without
any further permission from us and without any enquiry by you as to the
justification for or validity of any request, notice or instruction.
This letter is governed by Irish law,
Yours faithfully,
 
(Authorised signatory)
For [Chargor]
Term Debenture (Collateral Agent)

64



--------------------------------------------------------------------------------



 



PART 2
ACKNOWLEDGEMENT OF COUNTERPARTY

To: Bank of America N.A. as Term Loan Collateral Agent and Bank of America N.A.
as Revolving Credit Collateral Agent

Copy: [Chargor]
[Date]
Dear Sirs,
Security agreement dated [      ] between [      ] Bank of America, N.A. as Term
Loan Collateral Agent (the Term Loan Security Agreement) and the security
agreement dated [      ] between [      ] and Bank of America, N.A. as Revolving
Credit Collateral Agent (the Revolving Credit Security Agreement)
We confirm receipt from [Chargor] (the Chargor) of a notice (the Notice) dated
[•] of (1) FIRST an assignment on the terms of the Term Loan Security Agreement
of all of the Chargor’s rights in respect of [insert details of the Primary
Contract(s)] (the Primary Contract[s]) and (2) SECOND subject to notice from the
Term Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, an assignment on the
terms of the Revolving Credit Security Agreement of all of the Chargor’s rights
in respect of the Primary Contract[s].
We confirm that we:

1.   accept the instructions contained in the Notice and agree to comply with
the Notice;   2.   have not received notice of the interest of any third party
in [any of] the Primary Contract[s];   3.   undertake to disclose to the Term
Loan Collateral Agent and the Revolving Credit Collateral Agent or, following
notice from the Term Loan Collateral Agent advising us that the Term Loan
Release Date (as defined in the Term Loan Security Agreement) has occurred, the
Revolving Credit Collateral Agent without any reference to or further authority
from the Chargor any information relating to [the][those] Primary Contract[s]
which the Term Loan Collateral Agent or the Revolving Credit Collateral Agent
or, following notice from the Term Loan Collateral Agent advising us that the
Term Loan Release Date (as defined in the Term Loan Security Agreement) has
occurred, the Revolving Credit Collateral Agent may at any time request;   4.  
undertake to notify the Term Loan Collateral Agent and the Revolving Credit
Collateral Agent or, following notice from the Term Loan Collateral Agent
advising us that the Term Loan Release Date (as defined in the Term Loan
Security Agreement) has occurred, the Revolving Credit Collateral Agent of any
breach by the Chargor of [the] [any of those] Primary Contract[s] and to allow
Term Loan Collateral Agent or any of the other Term Loan Secured Parties (as
defined in the Term Loan Security Agreement) or, following notice from the Term
Loan Collateral Agent advising us that the Term Loan Release Date (as defined in
the Term Loan Security Agreement) has occurred, the Revolving Credit Collateral
Agent or any of the other Secured Parties (as defined in the Revolving Credit
Security Agreement to remedy that breach; and   5.   undertake not to amend or
waive any term of or terminate [the] [any of those] Primary Contract[s] on
request by the Chargor without the prior written consent of the Term Loan
Collateral Agent and the Revolving Credit Collateral Agent or, following notice
from the Term

Term Debenture (Collateral Agent)

65



--------------------------------------------------------------------------------



 



    Loan Collateral Agent advising us that the Term Loan Release Date (as
defined in the Term Loan Security Agreement) has occurred, the Revolving Credit
Collateral Agent.

This letter is governed by Irish law.
Yours faithfully,
 
(Authorised signatory)
[Counterparty]
Term Debenture (Collateral Agent)

66



--------------------------------------------------------------------------------



 



SCHEDULE 5
FORM OF DEED OF ACCESSION
THIS DEED is dated [
BETWEEN:

(1)   [•] (registered number [•]) with its registered office at [•] (the
Additional Chargor);

(2)   NOVELIS ALUMINIUM HOLDING COMPANY in its capacity as Original Chargor
under the Security Agreement referred to below (the Original Chargor); and

(3)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties under
and as defined in the Security Agreement referred to below (the Collateral
Agent).

BACKGROUND:

(A)   The Additional Chargor is a subsidiary of Novelis Inc.

(B)   The Original Chargor has entered into a guarantee and security agreement
dated [•], 200[•] with the Collateral Agent (the Security Agreement).

(C)   The Additional Chargor has agreed to enter into this Deed and to become a
Chargor under the Security Agreement and the Security Trust Deed.

(D)   The Additional Chargor will also, by execution of separate instruments,
become a party to the Intercreditor Agreement as a Loan Party and the Security
Trust Deed as a Chargor (as defined in the Security Agreement).

(E)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   Interpretation

    Terms defined in the Security Agreement have the same meaning in this Deed
(including the Recitals) unless given a different meaning in this Deed. This
Deed is a Loan Document.

2.   Accession

    With effect from the date of this Deed the Additional Chargor:

  (a)   will become a party to the Security Agreement as a Chargor; and

  (b)   will be bound by all the terms of the Security Agreement which are
expressed to be binding on a Chargor, including without limitation, the
guarantee contained in clause 2 of the Security Agreement.

3.   Security

3.1   Without limiting the generality of the other provisions of this Deed and
the Security Agreement, and as continuing security for the payment, performance
and discharge of the Secured Obligations and as a legal mortgage of land, the
Additional Chargor as beneficial

Term Debenture (Collateral Agent)

67



--------------------------------------------------------------------------------



 



    owner and also in the case of registered land as registered owner (or the
person entitled to be registered as owner) hereby CHARGES by deed the Specified
Premises with the payment, performance and discharge to the Collateral Agent as
collateral agent and trustee for the Secured Parties of the Secured Obligations,
subject to such terms, conditions, covenants and obligations as are set out in
this Deed and hereby ASSENTS to the registration of this charge for present and
future advances as a burden on the Specified Premises.       The address in the
State of the Collateral Agent for service of notices and its description is:

         
 
  Address:   c/o McCann FitzGerald
 
      Riverside One
 
      Sir John Rogerson’s Quay
 
      Dublin 2
 
      (Attn: EdeV)
 
       
 
  Description:   Financial Institution

    The charge created by this clause 3.1 is a first fixed charge.

    In this Deed, “Specified Premises” means the land described in Part 1 of the
schedule to this Deed and includes all or any portion of the Specified Premises
and also includes a reference to any present or future estate, right, title and
interest of the Additional Chargor in the lands described in Part 1 of the
schedule to this Deed and to any buildings now erected or in the course of
erection or thereafter to be erected thereon and all alterations and/or
additions thereto and to all fixtures (including trade fixtures) from time to
time on the Specified Premises and all fixed plant and machinery of that Chargor
both present and future therein or thereon and every part thereof and includes
all easements, rights and privileges, rights to production of documents and
intoxicating liquor licences attaching thereto.

3.2   Without limiting the generality of the other provisions of this Deed and
the Security Agreement, the Additional Chargor as beneficial owner, as
continuing security for the payment, performance and discharge of the Secured
Obligations, hereby:-

  (a)   charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties all its other estate, right, title or interests in any land or
buildings now belonging to the Additional Chargor (including, specifically, but
not limited to, the Specified Premises) (whether or not the legal estate is
vested in the Additional Chargor or registered in the name of the Additional
Chargor ), and all future estate, right, title or interests of the Additional
Chargor in such lands, hereditaments and premises and in any other freehold or
leasehold property (whether or not registered) vested in or held by or on behalf
of the Additional Chargor from time to time and/or the proceeds of sale thereof
together in all cases (to the extent the same are not otherwise subject to a
fixed charge hereunder) all fixtures (including trade fixtures) and all fixed
plant and machinery from time to time therein with the payment performance and
discharge of the Secured Obligations;

  (b)   charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties by way of a first legal mortgage all shares owned by it and
specified in Part 2 of the schedule to this Deed;

  (c)   charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties by way of a first fixed charge all plant, machinery, computers,
office equipment or vehicles specified in Part 3 of the schedule to this Deed;

Term Debenture (Collateral Agent)

68



--------------------------------------------------------------------------------



 



  (d)   assigns to the Collateral Agent as collateral agent and trustee for the
Secured Parties absolutely, subject to a proviso for re-assignment on
redemption, all of its rights in respect of the agreements specified in Part 4
of the schedule to this Deed; [and]

  (e)   charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties by way of a first fixed charge all of its rights in respect of
any Intellectual Property specified in Part 5 of the schedule to this Deed[; and

  (f)   [charges to the Collateral Agent as collateral agent and trustee for the
Secured Parties by way of a first fixed charge all of its rights in respect of
any amount standing to the credit of any Security Account specified in Part 6 of
the schedule to this Deed.]

4.   Miscellaneous

    With effect from the date of this Deed:

  (a)   the Security Agreement will be read and construed for all purposes, and
the Additional Chargor will take all steps and actions (including serving any
notices), as if the Additional Chargor had been an original party in the
capacity of Chargor (but so that the security created on this accession will be
created on the date of this Deed);

  (b)   any reference in the Security Agreement to this Deed and similar phrases
will include this Deed and all references in the Security Agreement to
Schedule 1 (or any part of it) will include a reference to the schedule to this
Deed (or relevant part of it); and

  (c)   Novelis Aluminium Holding Company for itself and as agent for each other
Chargor agrees to all matters provided for in this Deed.

5.   Law

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by Irish law.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed
Term Debenture (Collateral Agent)

69



--------------------------------------------------------------------------------



 



SCHEDULE
PART 1
SPECIFIED PREMISES
Part A
Unregistered Land
Part B
Registered Land
PART 2
SHARES

              Name of company in   Name of nominee (if         which shares are
  any) by whom shares   Class of shares held   Number of shares held   are held
    held
[     ]
  [     ]   [     ]   [     ]

PART 3
SPECIFIC PLANT AND MACHINERY
[Description]
PART 4
SECURITY CONTRACTS
A. Primary Contracts

    Description

    [e.g. Hedging Documents]

    [e.g. Acquisition Documents]

    [e.g. Intercompany Loan Agreements]

B.   Secondary Contracts

Term Debenture (Collateral Agent)

70



--------------------------------------------------------------------------------



 



PART 5
SPECIFIC INTELLECTUAL PROPERTY RIGHTS
[Description]
PART 6
SECURITY ACCOUNTS
[Account number      Sort code]
Term Debenture (Collateral Agent)

71



--------------------------------------------------------------------------------



 



SIGNATORIES (TO DEED OF ACCESSION)
THE ADDITIONAL CHARGOR

             
The Common Seal of
  )   ______________________   Director
[                      ]
  )        
was hereunto affixed
  )        
in the presence of
  )   ______________________   Director/Secretary
 
           
THE ORIGINAL CHARGOR
           
 
           
The Common Seal of
  )   ______________________   Director
NOVELIS ALUMINIUM HOLDING
  )        
COMPANY
  )        
was hereunto affixed
  )        
in the presence of
  )   ______________________   Director
 
           
THE COLLATERAL AGENT
           
 
           
Signed by:
      ______________________   Authorised Signatory
for and on behalf of
           
BANK OF AMERICA, N.A.
           
as Collateral Agent for the
           
Secured Parties
           

Term Debenture (Collateral Agent)

72



--------------------------------------------------------------------------------



 



SCHEDULE 6
POWERS OF A RECEIVER

(1)   enter upon, take possession of, collect and get in all or any of the
Security Assets, exercise in respect of any shares or securities all voting or
other powers or rights available to a registered holder thereof in such manner
as he may think fit and bring, defend or discontinue any proceedings (including,
without limitation, proceedings for the winding up of any Chargor) or submit to
arbitration in the name of any Chargor or otherwise as may seem expedient to
him;   (2)   carry on, manage, develop, reconstruct, amalgamate or diversify the
business of any Chargor or any part thereof or concur in so doing, lease or
otherwise acquire and develop or improve properties or other assets without
being responsible for loss or damage;   (3)   raise or borrow any money
(including money for the completion with or without modification of any building
in the course of construction and any development or project in which any
Chargor was engaged) from or incur any other liability to the Collateral Agent
or others on such terms with or without security as he may think fit and so that
any such security may be or include a charge on the whole or any part of the
Security Assets ranking in priority to the security constituted by this Deed or
otherwise;   (4)   sell by public auction or private contract, let, surrender or
accept surrenders, grant licences or otherwise dispose of or deal with all or
any of the Security Assets or concur in so doing in such manner for such
consideration and generally on such terms and conditions as he may think fit
(including, without limitation, conditions excluding or restricting the personal
liability of the Receiver or the Collateral Agent) with full power to convey,
let, surrender, accept surrenders or otherwise transfer or deal with such
Security Assets in the name and on behalf of any Chargor or otherwise and so
that the covenants and contractual obligations may be granted and assumed in the
name of and so as to bind such Chargor if the Receiver shall consider it
necessary or expedient so to do; any such sale, lease or disposition may be for
cash, debentures or other obligations, shares, stock, securities or other
valuable consideration and be payable immediately or by instalments spread over
such period as he shall think fit and so that any consideration received or
receivable shall ipso facto forthwith be and become charged with the payment of
all Secured Obligations; plant, machinery and fixtures may be severed and sold
separately from the premises containing them and the Receiver may apportion any
rent and the performance of any obligations affecting the premises sold without
the consent of any Chargor;   (5)   promote, procure the formation or otherwise
acquire the share capital of any body corporate with a view to such body
corporate purchasing, leasing, licensing or otherwise acquiring interests in all
or any of the Security Assets or otherwise, arrange for companies to trade or
cease to trade and to purchase, lease, licence or otherwise acquire all or any
of the Security Assets on such terms and conditions whether or not including
payment by instalments secured or unsecured as he may think fit;   (6)   make
any arrangement or compromise or enter into or cancel any contracts which he
shall think expedient;   (7)   make and effect such repairs, renewals and
improvements to the Security Assets or any part thereof as he may think fit and
maintain, renew, take out or increase insurances including, without limitation,
indemnity insurance;   (8)   demolish all or any part of any buildings,
structures or fixtures and fittings in and on any Real Property;

Term Debenture (Collateral Agent)

73



--------------------------------------------------------------------------------



 



(9)   appoint managers, agents, officers, and employees for any of such purposes
or to guard or protect the Security Assets at such salaries and commissions and
for such periods and on such terms as he may determine and dismiss the same;  
(10)   make or require the directors of any Chargor to make calls, conditionally
or unconditionally, on the members of such Chargor in respect of uncalled
capital and enforce payment of any call so made by action (in the name of such
Chargor or the Receiver as may be thought fit) or otherwise;   (11)   without
any consent by or notice to any Chargor, exercise on behalf of any Chargor all
the powers and provisions conferred on a landlord or a tenant by any legislation
from time to time in force relating to rents or otherwise in respect of any part
of the Security Assets but without any obligation to exercise any of such powers
and without any liability in respect of powers so exercised or omitted to be
exercised;   (12)   without any consent or notice by or to any Chargor, exercise
for and on behalf of any Chargor and in the name of any Chargor all powers and
rights of any Chargor relevant to and necessary to effect the registration in
the Land Registry of the crystallisation of the floating charge created by this
Security Agreement and/or the appointment of a Receiver hereunder;   (13)  
settle, arrange, compromise and submit to arbitration any accounts, claims,
questions or disputes whatsoever which may arise in connection with the business
of any Chargor or the Security Assets or any part thereof or in any way relating
to the security constituted by this Security Agreement, bring, take, defend,
compromise, submit to and discontinue any actions, suits, arbitrations or
proceedings whatsoever whether civil or criminal in relation to the matters
aforesaid, enter into, complete, disclaim, abandon or disregard, determine or
rectify all or any of the outstanding contracts or arrangements of any Chargor
in any way relating to or affecting the Security Assets or any part thereof and
allow time for payment of any debts either with or without security as he shall
think expedient;   (14)   redeem any prior encumbrance and settle and agree the
accounts of the encumbrancer; any accounts so settled and agreed shall (subject
to any manifest error) be conclusive and binding on any Chargor and the money so
paid shall be deemed an expense properly incurred by the Receiver;   (15)  
generally, at the option of the Receiver, use the name of any Chargor in the
exercise of all or any of the powers hereby conferred;   (16)   transfer all or
any part of the Security Assets to any other company or body corporate, whether
or not formed or acquired for the purpose;   (17)   sell any intellectual
property hereby mortgaged or charged or assigned in consideration of a royalty
or other periodical payment;   (18)   exercise, or permit any Chargor or any
nominees of any Chargor to exercise, any powers or rights incidental to the
ownership of the Security Assets or any part thereof in such manner as he may
think fit;   (19)   sign any document, execute any deed and do all such other
acts and things as may be considered by the Receiver to be incidental or
conducive to any of the matters or powers conferred on him by Security Agreement
or to the realisation of the Collateral Agent’s security and use the name of any
Chargor for all the above purposes;   (20)   take any and all steps or other
action (including legal proceedings) for the purposes of enforcing, protecting
or preserving any contractual rights forming part of the Security Assets;

Term Debenture (Collateral Agent)

74



--------------------------------------------------------------------------------



 



(21)   conduct investigations, sampling, site studies and testing in respect of
all or any part of the Security Assets and take any and all remedial and removal
action as he thinks fit or as required by law;   (22)   to the extent permitted
by law, and without prejudice to any other right or power conferred on him by
this Deed, exercise all or any of the rights and powers conferred on statutory
receivers under Schedule 1 of the National Asset Management Agency Act 2009 (as
if references therein to NAMA were references to the Collateral Agent or the
Receiver).

Term Debenture (Collateral Agent)

75



--------------------------------------------------------------------------------



 



SIGNATORIES (to Security Agreement)
THE ORIGINAL CHARGOR
Signed and Delivered as a Deed by
duly appointed attorney for and on behalf of
Novelis Aluminium Holding Company
in the presence of

             
Witness:
           
 
         
 
           
Names:
           
 
         
 
           
Address:
           
 
         
 
           
Occupation:
           
 
       
 
          Attorney
 
           
 
            THE COLLATERAL AGENT        
 
            Signed by Christopher Kelly Wall for and on behalf of
Bank of America, N.A. ,
as Collateral Agent for
the Secured Parties        
 
         
 
          Christopher Kelly Wall
 
          Managing Director
 
           
Witness:
           
 
         
 
           
Names:
           
 
         
 
           
Address:
           
 
         
 
           
Occupation:
           
 
         

Term Debenture (Collateral Agent)

76



--------------------------------------------------------------------------------



 



Execution Copy
Dated 17 December 2010
Between
NOVELIS EUROPE HOLDINGS LIMITED
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
SHARE CHARGE
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2309880.7

 



--------------------------------------------------------------------------------



 



CONTENTS

          Clause   Page  
1. Interpretation
    1  
 
       
2. Creation of Security
    5  
 
       
3. Representations and Warranties
    6  
 
       
4. Restrictions on Dealings
    7  
 
       
5. Covenants
    7  
 
       
6. When Security Becomes Enforceable
    10  
 
       
7. Enforcement of Security
    10  
 
       
8. Receiver
    12  
 
       
9. Powers of Receiver
    13  
 
       
10. Application of Proceeds
    14  
 
       
11. Taxes, Expenses and Indemnity
    15  
 
       
12. Delegation
    15  
 
       
13. Further Assurances
    15  
 
       
14. Power of Attorney
    16  
 
       
15. Preservation of Security
    16  
 
       
16. Miscellaneous
    19  
 
       
17. Financial Collateral
    19  
 
       
18. Release
    20  
 
       
19. Counterparts
    20  
 
       
20. Notices
    20  
 
       
21. The Collateral Agent as Trustee
    21  
 
       
22. Governing Law
    22  
 
       
23. Enforcement
    22  
 
       
Schedule — Security Assets
    24  

 



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS EUROPE HOLDINGS LIMITED a company incorporated under the laws of
England and Wales (number 05308334) and having its registered office at
Latchford Locks Works, Thelwell Lane, Warrington, Cheshire, WA4 1NN (the
“Chargor”); and

(2)   BANK OF AMERICA, N.A. as agent and trustee for the Secured Parties (as
defined in the Credit Agreement (defined below)) (the “Collateral Agent”).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.

(B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Definitions       In this Deed (including the Recitals):       “Act” means
the Land and Conveyancing Law Reform Act 2009.       “Charged Company” means
Novelis Aluminium Holding Company, a company registered in Ireland with company
number 316911.       “Charged Shares” means all shares in the Charged Company
from time to time issued to the Chargor or held by any nominee on its behalf.  
    “Credit Agreement” means the term loan credit agreement dated on or about
the date of this Deed (as amended, restated or otherwise modified from time to
time) between, amongst others, Novelis Inc. as Borrower, AV METALS INC. as
Holdings, the other Guarantors party thereto and Bank of America, N.A. as
Administrative Agent and Collateral Agent.       “Delegate” means any delegate,
agent, attorney or co-Collateral Agent appointed by the Collateral Agent or any
Receiver.       “Group” means the Chargor and its Affiliates from time to time.
      “Intercreditor Agreement” means the intercreditor agreement dated on or
about the date of this Deed and entered into between, amongst others, Novelis
Inc., the Collateral Agent and the Revolving Credit Collateral Agent.      
“Party” means a party to this Deed.       “Receiver” means a receiver and
manager or a receiver, in each case, appointed under this Deed and that term
will include any appointee under a joint and/or several appointment.

Term Share Charge (NEHL)

1



--------------------------------------------------------------------------------



 



    “Related Rights” means in relation to any Charged Share:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any licence, agreement for sale, option or lease in respect of that
asset; and     (c)   all rights, benefits, claims, contracts, warranties,
remedies, security indemnities or covenants for title in respect of that asset.

    “Revolving Credit Collateral Agent” has the meaning given to that term in
the Intercreditor Agreement.       “Revolving Credit Loan Documents” has the
meaning given to that term in the Intercreditor Agreement.       Revolving
Credit Security Agreement means the share charge dated on or about the date of
this Deed between the Chargor and the Revolving Credit Collateral Agent.      
“Security” means any Security Interest created, evidenced or conferred by or
under this Deed.       “Security Assets” means any and all assets of the Chargor
that are the subject of this Security.       “Security Interest” means any
mortgage, pledge, lien, charge (fixed or floating), assignment, hypothecation,
set-off or trust arrangement for the purpose of creating security, reservation
of title or security interest or any other agreement or arrangement having a
similar effect.       “Security Period” means the period beginning on the date
of this Deed and ending on the Term Loan Release Date.       “Security Trust
Deed” means the Security Trust Deed dated on or about the date of this Deed and
entered into between, amongst others, the Collateral Agent, the Administrative
Agent and the Chargor.       “Term Loan Release Date” has the meaning given to
Discharge of Term Loan Secured Obligations in the Intercreditor Agreement.

1.2   Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or in the
Intercreditor Agreement have, unless expressly defined in this Deed, the same
meaning in this Deed;

  (ii)   an “agreement” includes any legally binding arrangement, agreement,
contract, deed or instrument (in each case whether oral or written);

  (iii)   an “amendment” includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
“amend” and “amended” shall be construed accordingly;

Term Share Charge (NEHL)

2



--------------------------------------------------------------------------------



 



  (iv)   “assets” includes properties, assets, businesses, undertakings,
revenues and rights of every kind (including uncalled share capital), present or
future, actual or contingent, and any interest in any of the above;

  (v)   a “consent” includes an authorisation, permit, approval, consent,
exemption, licence, order, filing, registration, recording, notarisation,
permission or waiver;

  (vi)   references to an Event of Default being continuing means that such
Event of Default has occurred or arisen and has not been expressly waived in
writing by the Collateral Agent or Administrative Agent (as appropriate);

  (vii)   a “disposal” includes any sale, transfer, grant, lease, licence or
other disposal, whether voluntary or involuntary and “dispose” will be construed
accordingly;

  (viii)   “including” means including without limitation and “includes” and
“included” shall be construed accordingly;

  (ix)   “indebtedness” includes any obligation (whether incurred as principal,
guarantor or surety and whether present or future, actual or contingent) for the
payment or repayment of money;

  (x)   “losses” includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and “loss” shall be construed accordingly;

  (xi)   a “person” includes any individual, trust, firm, fund, company,
corporation, partnership, joint venture, government, state or agency of a state
or any undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and

  (xii)   a “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law but if not having
the force of law compliance with which is customary) of any governmental or
supranational body, agency, department or regulatory, self-regulatory or other
authority or organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or the Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);

  (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

Term Share Charge (NEHL)

3



--------------------------------------------------------------------------------



 



  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;

  (v)   the index to and the headings in this Deed are for convenience only and
are to be ignored in construing this Deed; and

  (vi)   words imparting the singular include the plural and vice versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.

  (d)   Any covenant of the Chargor under this Deed (other than a payment
obligation) remains in force during the Security Period and is given for the
benefit of each Secured Party.

  (e)   Without prejudice to any other provision of this Deed, the Collateral
Agent shall be entitled to retain this Deed and not to release any of the
Security Assets if the Collateral Agent, acting reasonably, considers that an
amount paid to a Secured Party under a Loan Document is capable of being avoided
or otherwise set aside on the liquidation or examinership of the payer or
otherwise, and any amount so paid will not be considered to have been
irrevocably paid for the purposes of this Deed.

  (f)   Unless the context otherwise requires, a reference to a Security Asset
or any type or description of a Security Asset includes:

  (i)   any part of that Security Asset; and

  (ii)   any present and future assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

1.3   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS
PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT
OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN THIS DEED AND
THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS THE INTENTION
OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH DOCUMENTS SHALL BE
READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE, TO BE

Term Share Charge (NEHL)

4



--------------------------------------------------------------------------------



 



     IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY

2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as agent and trustee for
itself and the other Secured Parties;

  (ii)   is security for the payment, discharge and performance of all the
Secured Obligations; and

  (iii)   is made by the Chargor as beneficial owner.

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 2 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.

  (c)   The fact that no or incomplete details of any Security Asset are
inserted in the Schedule (Security Assets) does not affect the validity or
enforceability of this Security.

2.2   Charged Shares

  (a)   The Chargor, as beneficial owner, for the purpose of securing the due
and punctual payment of the Secured Obligations hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in the Schedule (Security Assets); and

  (ii)   (to the extent that they are not the subject of a mortgage under
sub-paragraph (i) above) by way of a first fixed charge its interest in the
Charged Shares.

  (b)   A reference in this Deed to any Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;

  (ii)   any right, money or property accruing, derived, incidental or offered
at any time by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise;

  (iii)   any right against any clearance system;

  (iv)   any Related Rights; and

Term Share Charge (NEHL)

5



--------------------------------------------------------------------------------



 



  (v)   any right under any custodian or other agreement,         in relation to
that Charged Share.

3.   REPRESENTATIONS AND WARRANTIES

3.1   Nature of security

  The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or

  (ii)   the exercise by the Collateral Agent of any rights or remedies in
respect of the Security Assets (whether specifically granted or created under
this Deed or created or provided for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2   Charged Shares

      The Chargor represents and warrants to the Collateral Agent and each other
Secured Party that:     (a)   the Charged Shares are duly authorised, validly
issued and fully paid;     (b)   the Charged Shares are not subject to any
Security Interest, any option to purchase or similar right (in each case, other
than as permitted by the Credit Agreement);     (c)   it is the sole legal and
beneficial owner of the Charged Shares (save for any Charged Shares that are
specified in the Schedule to this Deed as being held by a nominee on its behalf
or transferred to the Collateral Agent or its nominee pursuant to this Deed);  
  (d)   the Charged Company is a company incorporated with limited liability;  
  (e)   the constitutional documents of the Charged Company do not and could not
restrict or inhibit any transfer of those shares on creation or enforcement of
this Security; and

Term Share Charge (NEHL)

6



--------------------------------------------------------------------------------



 



  (f)   there are no agreements in force which provide for the issue or
allotment of, or grant any person the right to call for the issue or allotment
of, any share or loan capital of the Charged Company (including any option or
right of pre-emption or conversion) (in each case, other than as permitted by
the Credit Agreement).

3.3   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS

    The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,        
unless permitted under the Credit Agreement.

5.   COVENANTS

5.1   Certificated Charged Shares

    The Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and     (b)   immediately
take any action and execute and deliver to the Collateral Agent any share
transfer or other document which may be requested by the Collateral Agent in
order to enable the transferee to be registered as the owner or otherwise obtain
a legal title to that Charged Share; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and

  (ii)   procuring that those share transfers are registered by the Charged
Company in which the Charged Shares are held in the share register of the
Charged

Term Share Charge (NEHL)

7



--------------------------------------------------------------------------------



 



      Company and that share certificates in the name of the transferee are
delivered to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2   Changes to rights

      The Chargor may not (except to the extent permitted by the Credit
Agreement and the Intercreditor Agreement) take or allow the taking of any
action on its behalf which may result in the rights attaching to any of the
Charged Shares being altered or further shares being issued.

5.3   Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.     (b)   If the Chargor fails to do so,
the Collateral Agent may (at its discretion) pay those calls or other payments
on behalf of the Chargor. The Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

5.4   Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.     (b)   The Chargor must promptly supply a copy to the
Collateral Agent of any information referred to in sub-paragraph (a) above.    
(c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, the Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.     (d)   No Secured Party will be required in any manner
to:

  (i)   perform or fulfil any obligation of the Chargor;

  (ii)   make any payment;

  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor;

  (iv)   present or file any claim or take any other action to collect or
enforce the payment of any amount; or

  (v)   take any action in connection with the taking up of any (or any offer of
any) stocks, shares, rights, monies or other property paid, distributed,
accruing or offered at any time by way of interest, dividend, redemption, bonus,
rights, preference, option, warrant or otherwise,

Term Share Charge (NEHL)

8



--------------------------------------------------------------------------------



 



      in respect of any Charged Share.

5.5   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of the Charged Company (save to
the extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor;) or

  (ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.

  (e)   Following the service of a notice by the Collateral Agent or for so long
as an Event of Default is continuing, the Collateral Agent or its nominee may
exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Charged Share, any person who
is the holder of any Charged Share or otherwise

Term Share Charge (NEHL)

9



--------------------------------------------------------------------------------



 



      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.     (f)   To the
extent that the Charged Shares remain registered in the name of the Chargor, the
Chargor irrevocably appoints the Collateral Agent or its nominee as its proxy to
exercise all voting rights in respect of those Charged Shares following the
service of a notice by the Collateral Agent or for so long as an Event of
Default is continuing.     (g)   The Chargor must indemnify the Collateral Agent
against any loss or liability incurred by the Collateral Agent as a consequence
of the Collateral Agent acting in respect of the Charged Shares on the direction
of the Chargor.

5.6   Custodian arrangements

    The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

6.   WHEN SECURITY BECOMES ENFORCEABLE

6.1   Powers and Rights of the Collateral Agent

    Notwithstanding anything contained in this Deed, the exercise by the
Collateral Agent of the powers and rights conferred on it by virtue of the
provisions of Chapter 3 of Part 10 of the Act shall not be subject to any
restriction on such exercise contained in section 96(1)(c) of the Act.

6.2   Timing

    This Security will become immediately enforceable if an Event of Default is
continuing.

6.3   Enforcement

    After this Security has become enforceable, the Collateral Agent may in its
absolute discretion enforce all or any part of this Security in any manner it
sees fit or as the Administrative Agent may direct.

7.   ENFORCEMENT OF SECURITY

7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.     (b)  
For the purposes of all powers implied by law, the Secured Obligations are
deemed to have become due and payable on the date of this Deed.     (c)   Any
restriction imposed by law on the power of sale (including under sections 100
and 101 of the Act) or the right of a mortgagee to consolidate mortgages does
not

Term Share Charge (NEHL)

10



--------------------------------------------------------------------------------



 



      apply to this Security. For the avoidance of doubt, the Collateral Agent
reserves the right to consolidate mortgage securities without restriction.

  (d)   The notification requirement contained in section 103(2) of the Act
shall not apply to this Deed.

  (e)   The Chargor shall not take any action under section 94 of the Act in
respect of the Security Assets, this Deed or any monies, obligations and/or
liabilities hereby covenanted to be paid or discharged.

7.2   No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or

  (ii)   for any default or omission for which a mortgagee in possession might
be liable.

  (b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.

  (c)   Section 99(1) of the Act shall not apply to this Deed and any
obligations imposed on mortgagees in possession or receivers by virtue of the
application of section 99(1) shall not apply to the Collateral Agent or any
Receiver.

7.3   Privileges

    Each Receiver and the Collateral Agent is entitled to all the rights,
powers, privileges and immunities conferred by law (including the Act) on
mortgagees and receivers duly appointed under any law (including the Act).

7.4   Protection of third parties

    No person (including a purchaser) dealing with the Collateral Agent or a
Receiver or its or his agents will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;

  (b)   whether any power which the Collateral Agent or a Receiver is purporting
to exercise has become exercisable or is being properly exercised;

  (c)   whether any money remains due under the Loan Documents; or

  (d)   how any money paid to the Collateral Agent or to that Receiver is to be
applied,

    and all the protection to purchasers contained in sections 104, 105 and
106(1) of the Act shall apply to any person purchasing from or dealing with a
Receiver or the Collateral Agent.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or

Term Share Charge (NEHL)

11



--------------------------------------------------------------------------------



 



  (ii)   procure the transfer of that Security Interest to itself; and/or

  (iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies

    If this Security is enforced at a time when no amount is due under the Loan
Documents but at a time when amounts may or will become due, the Collateral
Agent (or the Receiver) may pay the proceeds of any recoveries effected by it
into such number of suspense accounts as it considers appropriate.

8.   RECEIVER

8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or

  (ii)   the Chargor so requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.

  (c)   Except as provided below, any restriction imposed by law on the right of
a mortgagee to appoint a Receiver (including any restriction under section
108(1) of the Act) does not apply to this Deed.

8.2   Removal

    The Collateral Agent may by writing under its hand remove any Receiver
appointed by it and may, whenever it thinks fit, appoint a new Receiver in the
place of any Receiver whose appointment may for any reason have terminated.

8.3   Remuneration

    The Collateral Agent may fix the remuneration of any Receiver appointed by
it and any maximum rate imposed by any law will not apply. Section 108(7) shall
not apply to the commission and/or remuneration of a Receiver appointed pursuant
to this Deed.

8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.

Term Share Charge (NEHL)

12



--------------------------------------------------------------------------------



 



  (b)   No Secured Party will incur any liability (either to the Chargor or to
any other person) by reason of the appointment of a Receiver or for any other
reason.

8.5   Relationship with Collateral Agent

    To the fullest extent allowed by law, any right, power or discretion
conferred by this Deed (either expressly or impliedly) or by law on a Receiver
may after this Security becomes enforceable be exercised by the Collateral Agent
in relation to any Security Asset without first appointing a Receiver or
notwithstanding the appointment of a Receiver.

9.   POWERS OF RECEIVER

9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby).

  (b)   If there is more than one Receiver holding office at the same time; each
Receiver may (unless the document appointing him states otherwise) exercise all
the powers conferred on a Receiver under this Deed individually and to the
exclusion of any other Receiver.

9.2   Possession

    A Receiver may take immediate possession of, get in and collect any Security
Asset.

9.3   Carry on business

    A Receiver may carry on any business of the Chargor in any manner he thinks
fit.

9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.

  (b)   A Receiver may discharge any person appointed by the Chargor.

9.5   Borrow money

    A Receiver may raise and borrow money either unsecured or on the security of
any Security Asset either in priority to this Security or otherwise and
generally on any terms and for whatever purpose which he thinks fit.

9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.

  (b)   The consideration for any such transaction may consist of cash,
debentures or other obligations, shares, stock or other valuable consideration
and any such consideration

Term Share Charge (NEHL)

13



--------------------------------------------------------------------------------



 



      may be payable in a lump sum or by instalments spread over any period
which he thinks fit.

9.7   Compromise

    A Receiver may settle, adjust, refer to arbitration, compromise and arrange
any claim, account, dispute, question or demand with or by any person who is or
claims to be a creditor of the Chargor or relating in any way to any Security
Asset.

9.8   Legal actions

    A Receiver may bring, prosecute, enforce, defend and abandon any action,
suit or proceedings in relation to any Security Asset which he thinks fit.

9.9   Receipts

    A Receiver may give a valid receipt for any moneys and execute any assurance
or thing which may be proper or desirable for realising any Security Asset.

9.10   Subsidiaries

    A Receiver may form a Subsidiary of the Chargor and transfer to that
Subsidiary any Security Asset.

9.11   Delegation

    A Receiver may delegate his powers in accordance with this Deed.

9.12   Lending

      A Receiver may lend money or advance credit to any customer of the
Chargor.

9.13   Protection of assets

      A Receiver may do any act which the Chargor might do in the ordinary
conduct of its business to protect or improve any Security Asset, in each case
as he thinks fit.

9.14   Other powers

    A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;

  (b)   exercise in relation to any Security Asset all the powers, authorities
and things which he would be capable of exercising if he were the absolute
beneficial owner of that Security Asset; and

  (c)   use the name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the

Term Share Charge (NEHL)

14



--------------------------------------------------------------------------------



 



      Security shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed to apply them at such times as the Collateral Agent
sees fit, to the extent permitted by applicable law (subject to the provisions
of this Clause), in accordance with the terms of the Loan Documents but subject
always to the terms of the Intercreditor Agreement.

  (b)   This Clause does not prejudice the right of any Secured Party to recover
any shortfall from a Loan Party.

  (c)   The provisions of this Clause 10 shall take effect as and by way of
variation to the provisions of sections 106(3), 107 and 109 of the Act, which
provisions as so varied and extended shall be deemed incorporated in this Deed
and as regards section 109 as if they related to a receiver of the Security
Assets and not merely a receiver of the income thereof.

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.

  (b)   Any amount due but unpaid shall carry interest from the date of such
demand until so reimbursed at the rate and on the basis mentioned in Clause 16.2
(Interest).

  (c)   The Chargor shall pay and within three Business Days of demand,
indemnify each Secured Party against any cost, liability or loss that Secured
Party incurs in relation to all stamp, registration, notarial and other Taxes or
fees to which this Deed, this Security or any judgment given in connection with
them, is or at any time may be subject.

12.   DELEGATION

12.1   Power of Attorney

    The Collateral Agent or any Receiver may delegate by power of attorney or in
any other manner to any person any right, power or discretion exercisable by it
under this Deed.

12.2   Terms

    Any such delegation may be made upon any terms (including power to
sub-delegate) which the Collateral Agent or any Receiver may think fit.

12.3   Liability

    Neither the Collateral Agent nor any Receiver will be in any way liable or
responsible to the Chargor for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

13.   FURTHER ASSURANCES

    The Chargor must, at its own expense, take whatever action the .Collateral
Agent or a Receiver may, acting reasonably, require for:

Term Share Charge (NEHL)

15



--------------------------------------------------------------------------------



 



  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);

  (b)   facilitating the realisation of any Security Asset;

  (c)   facilitating the exercise of any right, power or discretion exercisable
by the Collateral Agent or any Receiver in respect of any Security Asset; or

  (d)   creating and perfecting security in favour of the Collateral Agent
(equivalent to the security intended to be created by this Deed) over any assets
of the Chargor located in any jurisdiction outside Ireland.

    This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,    
    which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY

    Following the occurrence of an Event of Default which is continuing or if
the Chargor fails to comply with an obligation under this Deed, the Chargor, by
way of security, irrevocably and severally appoints the Collateral Agent and
each Receiver to be its attorney to take any action which the Chargor is obliged
to take under this Deed. The Chargor ratifies and confirms whatever any attorney
does or purports to do under its appointment under this Clause.

15.   PRESERVATION OF SECURITY

15.1   Continuing security

    This Security is a continuing security and will extend to the ultimate
balance of the Secured Obligations, regardless of any intermediate payment or
discharge in whole or in part.

15.2   Reinstatement

  (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of the Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.

  (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

Term Share Charge (NEHL)

16



--------------------------------------------------------------------------------



 



15.3   Waiver of defences

    The obligations of the Chargor under this Deed will not be affected by any
act, omission or thing which, but for this provision, would reduce, release or
prejudice any of its obligations under this Deed (whether or not known to it or
any Secured Party). This includes:

  (a)   any time or waiver granted to, or composition with, any person;

  (b)   any release of any person under the terms of any composition or
arrangement;

  (c)   the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any person;

  (d)   any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

  (e)   any incapacity lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

  (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or

  (g)   any unenforceability, illegality, invalidity or non-provability of any
obligation of any person under any Loan Document or any other document or
security or the failure by any member of the Group to enter into or be bound by
any Loan Document.

15.4   Immediate recourse

    The Chargor waives any right it may have of first requiring any Secured
Party (or any trustee or agent on its behalf) to proceed against or enforce any
other right or security or claim payment from any person or file any proof or
claim in any insolvency, examinership, winding-up or liquidation proceedings
relative to any other Loan Party or any other person before claiming from the
Chargor under this Deed.

15.5   Appropriations

    Until all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full, the Collateral Agent and
each other Secured Party (or any trustee or agent on its behalf) may without
affecting the liability of the Chargor under this Deed:

  (a)   refrain from applying or enforcing any other moneys, security or rights
held or received by the Collateral Agent or that Secured Party (or any trustee
or agent on its behalf) against those amounts; or

  (b)   apply and enforce them in such manner and order as it sees fit (whether
against those amounts or otherwise; and

  (c)   hold in an interest-bearing suspense account any moneys received from
the Chargor or on account of the Chargor‘s liability under this Deed.

Term Share Charge (NEHL)

17



--------------------------------------------------------------------------------



 



15.6   Non-competition

    Unless:

          (a)   all amounts which may be or become payable by the Loan Parties
under the Loan Documents have been irrevocably paid in full; or

  (b)   the Collateral Agent otherwise directs,

    the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

  (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
(ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;     (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with the Collateral Agent or any other Secured
Party (or any trustee or agent on its behalf); or     (iv)   receive, claim or
have the benefit of any payment, distribution or security from or on account of
any Loan Party, or exercise any right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.

15.7   Additional security

  (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party;

  (b)   No prior security held by the Collateral Agent or any other Secured
Party (in its capacity as such or otherwise) over any Security Asset will merge
into this Security.

15.8   Delivery of documents

    To the extent the Chargor is required hereunder to deliver any deed,
certificate, document of title or other document relating to the Security to the
Collateral Agent for purposes of possession or control and is unable to do so as
a result of having previously delivered such to the Revolving Credit Collateral
Agent in accordance with the terms of the Revolving Credit Loan Documents, the
Chargor’s obligations hereunder with respect to such delivery shall be deemed
satisfied by the delivery to the Revolving Credit Collateral Agent.

15.9   Security held by Chargor

    The Chargor may not, without the prior consent of the Collateral Agent, hold
any security from any other Loan Party in respect of the Chargor’s liability
under this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.

Term Share Charge (NEHL)

18



--------------------------------------------------------------------------------



 



16.   MISCELLANEOUS

16.1   Covenant to pay

    The Chargor must pay or discharge the Secured Obligations in the manner
provided for in the Loan Documents, including any liability in respect of
further advances made under the Credit Agreement.

16.2   Interest

    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated at the Default
Rate.

16.3   New Accounts

  (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.

  (b)   If a Secured Party does not open a new account, it will nevertheless be
treated as if it had done so at the time when it received or was deemed to have
received notice of that charge or other interest.

  (c)   As from that time all payments made to that Secured Party will be
credited or be treated as having been credited to the new account and will not
operate to reduce any Secured Obligation.

16.4   Time deposits

    Without prejudice to any right of set-off any Secured Party may have under
any Loan Document or otherwise, if any time deposit matures on any account the
Chargor has with any Secured Party within the Security Period when:

  (a)   this Security has become enforceable; and

  (b)   no Secured Obligation is due and payable,

    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.5   Notice of assignment

    This Deed constitutes notice in writing to the Chargor of any charge or
assignment of a debt owed by the Chargor to any other member of the Group and
contained in any Loan Document.

17.   FINANCIAL COLLATERAL

  (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have

Term Share Charge (NEHL)

19



--------------------------------------------------------------------------------



 



      the right after this Security has become enforceable to appropriate all or
any part of that financial collateral in or towards the satisfaction of the
Secured Obligations.

  (b)   For the purpose of paragraph (a) above, the value of the financial
collateral appropriated shall be (i) in the case of cash, the amount standing to
the credit of each of the Security Accounts, together with any accrued but
unposted interest, at the time the right of appropriation is exercised; and
(ii) in the case of any other asset, such amount as the Collateral Agent
reasonable determines having taken into account advice obtained by it from an
independent investment or accountancy firm of national standing selected by it.
In each case, the parties agree that the method of valuation provided for in
this Deed shall constitute a commercially reasonable method of valuation for the
purposes of the Regulations.

18.   RELEASE

    At the end of the Security Period (or as required under the Loan Documents),
the Collateral Agent must, at the request and cost of the Chargor or the Charged
Company, take whatever action is reasonably necessary to release the relevant
Security Assets (whether in whole or in part) from this Security provided that
to the extent that any Security Interests granted by the Chargor over the Term
Loan Priority Collateral are released under this Clause, the Chargor shall take
whatever action is required under the Revolving Credit Security Agreement,
including serving any notice thereunder. In addition, if the Collateral Agent is
authorised to release in whole or in part any Security Assets hereunder pursuant
to the terms of the Credit Agreement, the Collateral Agent is authorised to
release such Security Assets under this Deed.

19.   COUNTERPARTS

    This Deed may be executed in any number of counterparts and all of those
counterparts taken together shall be deemed to constitute one and the same
instrument.

20.   NOTICES

20.1   Communications in Writing

    Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

20.2   Addresses

    Any notice or other communication herein required or permitted to be given
to a party to this Deed shall be sent to the relevant party’s address as set
forth in the Credit Agreement or any substitute address, fax number or
department or officer as the relevant party may notify to the Collateral Agent
(or the Collateral Agent may notify to the other parties, if a change is made by
the Collateral Agent) by not less than five business days’ notice.

20.3   Delivery

(a)   Any communication or document made or delivered by one person to another
under or in connection with this Deed will only be effective:

  (i)   if by way of fax, when received in legible form; or

Term Share Charge (NEHL)

20



--------------------------------------------------------------------------------



 



  (ii)   if by way of letter, when it has been left at the relevant address or,
as the case may be, five days after being deposited in the post postage prepaid
in an envelope addressed to it at that address.

  (b)   Any communication or document to be made or delivered to the Collateral
Agent under or in connection with this Deed shall be effective only when
actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

20.4   Notification of address and fax number

    Promptly upon receipt of notification of an address and fax number or change
of address or fax number pursuant to Clause 20.2 (Addresses) or changing its own
address or fax number, the Collateral Agent shall notify the other parties.

20.5   English language

  (a)   Any notice given under or in connection with this Deed must be in
English.

  (b)   All other documents provided under or in connection with this Deed must
be:

  (i)   in English; or

  (ii)   if not in English, and if so required by the Collateral Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

21.   THE COLLATERAL AGENT AS TRUSTEE

  (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.

  (b)   On the terms set out in the Credit Agreement and the Security Trust
Deed, the Collateral Agent declares itself trustee of the security and other
rights (including but not limited to the benefit of the covenants contained
herein), titles and interests constituted by this Deed and of all monies,
property and assets paid to the Collateral Agent or to its order or held by the
Collateral Agent or its nominee or received or recovered by the Collateral Agent
or its nominee pursuant to or in connection with this Deed with effect from the
date hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).

  (c)   All moneys received by the Collateral Agent shall be held by it upon
trust for itself and the Secured Parties according to their respective interests
to apply the same in accordance with Clause 10.

Term Share Charge (NEHL)

21



--------------------------------------------------------------------------------



 



  (d)   The rights, powers and discretions conferred on the Collateral Agent by
this Deed shall be supplemental to the Trustee Acts of Ireland and in addition
to any which may be vested in the Collateral Agent by the Loan Documents,
general law or otherwise.

  (e)   Each of the Parties agrees that the Collateral Agent shall have only
those duties, obligations and responsibilities expressly specified in this Deed
or any other Loan Document (and no others shall be implied).

  (f)   Where there are any inconsistencies between the Trustee Acts of Ireland
and the provisions of this Deed, the provisions of this Deed shall, to the
extent allowed by law, prevail.

  (g)   Any resignation or replacement of the Collateral Agent or any
appointment of a successor to the Collateral Agent shall take effect in
accordance with the provisions of the Credit Agreement and the Security Trust
Deed save that no resignation of the Collateral Agent as trustee hereunder shall
take effect unless at least one other trustee has been appointed.

  (h)   Upon the occurrence of the Term Loan Release Date, the trusts set out in
this Deed shall be wound up. At that time the Collateral Agent shall, at the
request of and at the sole cost of the Chargor, release, without recourse or
warranty, all of the Security then held by it and the Collateral Agent shall be
released from its obligations under this Deed (save for those which arose prior
to such winding-up).

22.   GOVERNING LAW

    This Deed and any non-contractual obligations arising out of or in
connection with this Deed are governed by the laws of Ireland.

23.   ENFORCEMENT

23.1   Jurisdiction

  (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.

  (b)   The Irish courts are the most appropriate and convenient courts to
settle any such dispute in connection with this Deed. The Chargor agrees not to
argue to the contrary and waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
this Deed.

  (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

  (i)   proceedings in any other court; and     (ii)   concurrent proceedings in
any number of jurisdictions.

  (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

Term Share Charge (NEHL)

22



--------------------------------------------------------------------------------



 



23.2   Service of process

  (a)   The Chargor appoints the Charged Company (at its registered address for
the time being) as its agent under this Deed for service of process in any
proceedings before the Irish courts in connection with this Deed and will
procure that the Charged Company accepts such appointment.

  (b)   If any person appointed as process agent under this Clause is unable for
any reason to so act, the Chargor must immediately (and in any event within
14 days of such event taking place) appoint another agent on terms acceptable to
the Collateral Agent. Failing this, the Collateral Agent may appoint another
process agent for this purpose.

  (c)   The Chargor agrees that failure by a process agent to notify it of any
process will not invalidate the relevant proceedings.

  (d)   This Subclause does not affect any other method of service allowed by
law.

23.3   Waiver of immunity

    The Chargor irrevocably and unconditionally:

  (a)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;

  (b)   consents generally to the giving of any relief or the issue of any
process in connection with those proceedings; and

  (c)   waives all rights of immunity in respect of it or its assets.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.
Term Share Charge (NEHL)

23



--------------------------------------------------------------------------------



 



SCHEDULE

SECURITY ASSETS

CHARGED SHARES

                          Name of Charged   Name of nominee (if
any) by whom shares       Number of shares   Chargor   Company   are held  
Class of shares held   held  
Novelis Europe
  Novelis Aluminium       Ordinary Shares of     647,590,006  
Holdings Limited
  Holding Company       €0.23626059 each        
 
                   
Novelis Europe
  Novelis Aluminium   Novelis UK Limited   Ordinary Shares of     1  
Holdings Limited
  Holding Company       €0.23626059 each        

Term Share Charge (NEHL)

24



--------------------------------------------------------------------------------



 



SIGNATORIES
THE CHARGOR
Executed as a Deed by
NOVELIS EUROPE HOLDINGS LIMITED

     
acting through:
  Director

Witness:
Name:
Address:
Occupation:
THE COLLATERAL AGENT
Signed by:
Christopher Kelly Wall
Managing Director
(Authorised Signatory)
for and on behalf of
BANK OF AMERICA, N.A.
as Collateral Agent for and on
behalf of the Secured Parties
Witness:
Name:
Address:
Occupation:
Term Share Charge (NEHL)

25



--------------------------------------------------------------------------------



 



Execution Copy
Dated 17 December 2010
Between
NOVELIS UK LTD
as Chargor
and
BANK OF AMERICA, N.A.
as Collateral Agent
SHARE CHARGE
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE SECURITY INTERESTS GRANTED
TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
DEED AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER
ARE SUBJECT TO THAT CERTAIN INTERCREDITOR AGREEMENT, DATED AS OF DECEMBER 17,
2010 (AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG NOVELIS INC.,
NOVELIS CORPORATION, NOVELIS PAE CORPORATION, NOVELIS BRAND LLC, NOVELIS SOUTH
AMERICA HOLDINGS LLC, ALUMINUM UPSTREAM HOLDINGS LLC, NOVELIS ACQUISITIONS LLC,
NOVELIS NORTH AMERICA HOLDINGS INC., NOVELIS UK LTD, NOVELIS SERVICES LIMITED,
NOVELIS AG, NOVELIS CAST HOUSE TECHNOLOGY LTD., 4260848 CANADA INC., 4260856
CANADA INC., NOVELIS NO. 1 LIMITED PARTNERSHIP, NOVELIS EUROPE HOLDINGS LIMITED,
NOVELIS SWITZERLAND SA, NOVELIS TECHNOLOGY AG, NOVELIS MADEIRA UNIPESSOAL, LDA,
NOVELIS PAE, S.A.S., NOVELIS LUXEMBOURG S.A., AV METALS INC. (“HOLDINGS”),
NOVELIS DEUTSCHLAND GMBH, NOVELIS DO BRASIL LTDA., NOVELIS ALUMINUM HOLDING
COMPANY, THE OTHER SUBSIDIARIES OF HOLDINGS FROM TIME TO TIME PARTY THERETO,
BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE REVOLVING CREDIT LENDERS
(AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS
COLLATERAL AGENT FOR THE REVOLVING CREDIT CLAIMHOLDERS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN LENDERS (AS DEFINED IN THE INTERCREDITOR AGREEMENT), BANK OF AMERICA,
N.A., AS COLLATERAL AGENT FOR THE TERM LOAN SECURED PARTIES (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME
PARTIES THERETO OR BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY
CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT
AND THIS DEED, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.
McCann FitzGerald
Solicitors
Riverside One
Sir John Rogerson’s Quay
Dublin 2
EDV\2311718.4

 



--------------------------------------------------------------------------------



 



CONTENTS

      Clause   Page
1. Interpretation
  1
2. Creation of Security
  5
3. Representations and Warranties
  6
4. Restrictions on Dealings
  7
5. Covenants
  7
6. When Security Becomes Enforceable
  10
7. Enforcement of Security
  11
8. Receiver
  12
9. Powers of Receiver
  13
10. Application of Proceeds
  15
11. Taxes, Expenses and Indemnity
  15
12. Delegation
  15
13. Further Assurances
  16
14. Power of Attorney
  16
15. Preservation of Security
  17
16. Miscellaneous
  19
17. Financial Collateral
  20
18. Release
  20
19. Counterparts
  20
20. Notices
  20
21. The Collateral Agent as Trustee
  21
22. Governing Law
  22
23. Enforcement
  22
Schedule — Security Assets
  24

2



--------------------------------------------------------------------------------



 



THIS DEED is dated 17 December 2010
BETWEEN:

(1)   NOVELIS UK LTD a company incorporated under the laws of England and Wales
(number 00279596) and having its registered office at Latchford Locks Works,
Thelwell Lane, Warrington, Cheshire, WA4 1NN (the “Chargor”); and   (2)   BANK
OF AMERICA, N.A. as agent and trustee for the Secured Parties (as defined in the
Credit Agreement (defined below)) (the “Collateral Agent”).

BACKGROUND:

(A)   The Chargor enters into this Deed in connection with the Credit Agreement.
  (B)   It is intended that this document takes effect as a deed notwithstanding
the fact that a party may only execute this document under hand.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Deed (including the
Recitals):       “Act” means the Land and Conveyancing Law Reform Act 2009.    
  “Charged Company” means Novelis Aluminium Holding Company, a company
registered in Ireland with company number 316911.       “Charged Shares” means
all shares in the Charged Company from time to time issued to the Chargor or
held by any nominee on its behalf.       “Credit Agreement” means the term loan
credit agreement dated on or about the date of this Deed (as amended, restated
or otherwise modified from time to time) between, amongst others, Novelis Inc.
as Borrower, AV METALS INC. as Holdings, the other Guarantors party thereto and
Bank of America, N.A. as Administrative Agent and Collateral Agent.      
“Delegate” means any delegate, agent, attorney or co-Collateral Agent appointed
by the Collateral Agent or any Receiver.       “Group” means the Chargor and its
Affiliates from time to time.       “Intercreditor Agreement” means the
intercreditor agreement dated on or about the date of this Deed and entered into
between, amongst others, Novelis Inc., the Collateral Agent and the Revolving
Credit Collateral Agent.       “Nominee Shares” means each of the shares in the
Charged Company specified in the Schedule (Security Assets) and each other share
in the Charged Company from time to time issued to the Chargor and held by it as
nominee for and on behalf of Novelis Europe Holdings Limited.       “Party”
means a party to this Deed.

Term Share Charge (NUKL)

1



--------------------------------------------------------------------------------



 



    “Receiver” means a receiver and manager or a receiver, in each case,
appointed under this Deed and that term will include any appointee under a joint
and/or several appointment.       “Related Rights” means in relation to any
Charged Share:

  (a)   the proceeds of sale of the whole or any part of that asset or any
monies and proceeds paid or payable in respect of that asset;     (b)   all
rights under any licence, agreement for sale, option or lease in respect of that
asset; and     (c)   all rights, benefits, claims, contracts, warranties,
remedies, security indemnities or covenants for title in respect of that asset.

    “Revolving Credit Collateral Agent” has the meaning given to that term in
the Intercreditor Agreement.       “Revolving Credit Loan Documents” has the
meaning given to that term in the Intercreditor Agreement.       “Revolving
Credit Security Agreement” means the share charge dated on or about the date of
this Deed between the Chargor and the Revolving Credit Collateral Agent.      
“Security” means any Security Interest created, evidenced or conferred by or
under this Deed.       “Security Assets” means any and all assets of the Chargor
that are the subject of this Security.       “Security Interest” means any
mortgage, pledge, lien, charge (fixed or floating), assignment, hypothecation,
set-off or trust arrangement for the purpose of creating security, reservation
of title or security interest or any other agreement or arrangement having a
similar effect.       “Security Period” means the period beginning on the date
of this Deed and ending on the Term Loan Release Date.       “Security Trust
Deed” means the Security Trust Deed dated on or about the date of this Deed and
entered into between, amongst others, the Collateral Agent, the Administrative
Agent and the Chargor.       “Term Loan Release Date” has the meaning given to
Discharge of Term Loan Secured Obligations in the Intercreditor Agreement.

1.2   Construction

  (a)   In this Deed (including the Recitals):

  (i)   capitalised terms defined in the Credit Agreement or in the
Intercreditor Agreement have, unless expressly defined in this Deed, the same
meaning in this Deed;     (ii)   an “agreement” includes any legally binding
arrangement, agreement, contract, deed or instrument (in each case whether oral
or written);

Term Share Charge (NUKL)

2



--------------------------------------------------------------------------------



 



  (iii)   an “amendment” includes any amendment, supplement, variation, waiver,
novation, modification, replacement or restatement (however fundamental) and
“amend” and “amended” shall be construed accordingly;     (iv)   “assets”
includes properties, assets, businesses, undertakings, revenues and rights of
every kind (including uncalled share capital), present or future, actual or
contingent, and any interest in any of the above;     (v)   a “consent” includes
an authorisation, permit, approval, consent, exemption, licence, order, filing,
registration, recording, notarisation, permission or waiver;     (vi)  
references to an Event of Default being continuing means that such Event of
Default has occurred or arisen and has not been expressly waived in writing by
the Collateral Agent or Administrative Agent (as appropriate);     (vii)   a
“disposal” includes any sale, transfer, grant, lease, licence or other disposal,
whether voluntary or involuntary and “dispose” will be construed accordingly;  
  (viii)   “including” means including without limitation and “includes” and
“included” shall be construed accordingly;     (ix)   “indebtedness” includes
any obligation (whether incurred as principal, guarantor or surety and whether
present or future, actual or contingent) for the payment or repayment of money;
    (x)   “losses” includes losses, actions, damages, payments, claims,
proceedings, costs, demands, expenses (including legal and other fees) and
liabilities of any kind and “loss” shall be construed accordingly;     (xi)   a
“person” includes any individual, trust, firm, fund, company, corporation,
partnership, joint venture, government, state or agency of a state or any
undertaking or other association (whether or not having separate legal
personality) or any two or more of the foregoing; and     (xii)   a “regulation”
includes any regulation, rule, official directive, request or guideline (whether
or not having the force of law but if not having the force of law compliance
with which is customary) of any governmental or supranational body, agency,
department or regulatory, self-regulatory or other authority or organisation.

  (b)   In this Deed, unless a contrary intention appears:

  (i)   a reference to any person includes a reference to that person’s
permitted successors, assignees and transferees and, in the case of the
Collateral Agent or the Administrative Agent, any person for the time being
appointed as Collateral Agent or the Administrative Agent (as appropriate) in
accordance with the Loan Documents, and in the case of the Collateral Agent and
any Receiver, any Delegate of the Collateral Agent or Receiver (as appropriate);
    (ii)   references to Clauses, Subclauses and Schedules are references to,
respectively, clauses and subclauses of and schedules to this Deed and
references to this Deed include its schedules;

Term Share Charge (NUKL)

3



--------------------------------------------------------------------------------



 



  (iii)   a reference to (or to any specified provision of) any agreement is to
that agreement (or that provision) as amended, restated or otherwise modified
from time to time;

  (iv)   a reference to a statute, statutory instrument or provision of law is
to that statute, statutory instrument or provision of law, as it may be applied,
amended or re-enacted from time to time;     (v)   the index to and the headings
in this Deed are for convenience only and are to be ignored in construing this
Deed; and     (vi)   words imparting the singular include the plural and vice
versa.

  (c)   The term clearance system means a person whose business is or includes
the provision of clearance services or security accounts or any nominee or
depository for that person.     (d)   Any covenant of the Chargor under this
Deed (other than a payment obligation) remains in force during the Security
Period and is given for the benefit of each Secured Party.     (e)   Without
prejudice to any other provision of this Deed, the Collateral Agent shall be
entitled to retain this Deed and not to release any of the Security Assets if
the Collateral Agent, acting reasonably, considers that an amount paid to a
Secured Party under a Loan Document is capable of being avoided or otherwise set
aside on the liquidation or examinership of the payer or otherwise, and any
amount so paid will not be considered to have been irrevocably paid for the
purposes of this Deed.     (f)   Unless the context otherwise requires, a
reference to a Security Asset or any type or description of a Security Asset
includes:

  (i)   any part of that Security Asset; and     (ii)   any present and future
assets of that type.

  (g)   Section 75 of the Act shall not apply to this Deed.

1.3   Conflict with the provisions of this Deed       NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND
THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. EXCEPT AS PROVIDED FOR IN THIS
PARAGRAPH, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE CREDIT
AGREEMENT, INCLUDING ARTICLE X THEREOF, SHALL GOVERN AND CONTROL THE EXERCISE OF
REMEDIES BY COLLATERAL AGENT.       WITHOUT PREJUDICE TO THE ABOVE, IN THE EVENT
OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS CONTAINED IN THIS

Term Share Charge (NUKL)

4



--------------------------------------------------------------------------------



 



    DEED AND THE TERMS AND PROVISIONS CONTAINED IN THE CREDIT AGREEMENT, IT IS
THE INTENTION OF THE PARTIES HERETO THAT SUCH TERMS AND PROVISIONS IN SUCH
DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO THE FULLEST EXTENT POSSIBLE,
TO BE IN CONCERT WITH EACH OTHER. IN THE EVENT OF ANY ACTUAL, IRRECONCILABLE
CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE TERMS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL CONTROL AND GOVERN.

2.   CREATION OF SECURITY   2.1   General

  (a)   All this Security:

  (i)   is created in favour of the Collateral Agent as agent and trustee for
itself and the other Secured Parties;     (ii)   is security for the payment,
discharge and performance of all the Secured Obligations; and     (iii)   is
made by the Chargor as beneficial owner (save in respect of the Nominee Shares
where it is made by the Chargor as legal owner and at the direction of the
beneficial owner, Novelis Europe Holdings Limited).

  (b)   The Chargor hereby acknowledges that all assets, right, interests and
benefits which are now or in the future granted to the Collateral Agent pursuant
to this Clause 2 or otherwise mortgaged, charged, assigned or otherwise granted
to it under this Deed (or any other document in connection herewith) and all
other rights, powers and discretions granted to or conferred upon the Collateral
Agent under this Deed or the Loan Documents (or any other document in connection
therewith) shall be held by the Collateral Agent on trust for the Secured
Parties from time to time in accordance with the provisions of the Security
Trust Deed and this Deed.     (c)   The fact that no or incomplete details of
any Security Asset are inserted in the Schedule (Security Assets) does not
affect the validity or enforceability of this Security.

2.2   Charged Shares

  (a)   The Chargor, as beneficial owner (other than in respect of the Nominee
Shares) and, in respect of the Nominee Shares, as legal owner and at the
direction of the beneficial owner, Novelis Europe Holdings Limited, for the
purpose of securing the due and punctual payment of the Secured Obligations
hereby charges:

  (i)   by way of a first legal mortgage the Charged Shares; this includes any
Charged Shares specified in the Schedule (Security Assets); and     (ii)   (to
the extent that they are not the subject of a mortgage under sub-paragraph
(i) above) by way of a first fixed charge its interest in the Charged Shares.

  (b)   A reference in this Deed to any Charged Share includes:

  (i)   any dividend, interest or other distribution paid or payable;

Term Share Charge (NUKL)

5



--------------------------------------------------------------------------------



 



  (ii)   any right, money or property accruing, derived, incidental or offered
at any time by way of redemption, substitution, exchange, bonus or preference,
under option rights or otherwise;     (iii)   any right against any clearance
system;     (iv)   any Related Rights; and     (v)   any right under any
custodian or other agreement,

      in relation to that Charged Share.

3.   REPRESENTATIONS AND WARRANTIES   3.1   Nature of security       The Chargor
represents and warrants to the Collateral Agent and each other Secured Party
that:

  (a)   this Deed creates those Security Interests it purports to create (save
that the legal mortgage created in Clause 2.2(a)(i) will take effect in equity
until such time as the Collateral Agent exercises its discretion under Clause
5.1(b)) and is not liable to be avoided or otherwise set aside on its
liquidation or examinership or otherwise;     (b)   this Deed is its legal,
valid and binding obligation and is enforceable against it in accordance with
its terms;     (c)   no authorisation, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either:

  (i)   the grant by the Chargor of the Security purported to be created in
favour of the Collateral Agent under this Deed; or     (ii)   the exercise by
the Collateral Agent of any rights or remedies in respect of the Security Assets
(whether specifically granted or created under this Deed or created or provided
for by applicable law); and

  (d)   all actions and consents, including all filings, notices, registrations
and recordings necessary for the exercise by the Collateral Agent of the voting
or other rights provided for in this Deed or the exercise of remedies in respect
of the Security Assets have been made or will be obtained within periods
required to perfect the Security as against any third party.

3.2   Charged Shares       The Chargor represents and warrants to the Collateral
Agent and each other Secured Party that:

  (a)   the Charged Shares are duly authorised, validly issued and fully paid;  
  (b)   the Charged Shares are not subject to any Security Interest, any option
to purchase or similar right (in each case, other than as permitted by the
Credit Agreement);     (c)   it is the sole legal and beneficial owner of the
Charged Shares (save for any Nominee Shares or Charged Shares that are specified
in the Schedule to this Deed as being held

Term Share Charge (NUKL)

6



--------------------------------------------------------------------------------



 



      by a nominee on its behalf or transferred to the Collateral Agent or its
nominee pursuant to this Deed);     (d)   it is the sole legal owner of and
Novelis Europe Holdings Limited is the sole beneficial owner of the Nominee
Shares;     (e)   the Charged Company is a company incorporated with limited
liability;     (f)   the constitutional documents of the Charged Company do not
and could not restrict or inhibit any transfer of those shares on creation or
enforcement of this Security; and     (g)   there are no agreements in force
which provide for the issue or allotment of, or grant any person the right to
call for the issue or allotment of, any share or loan capital of the Charged
Company (including any option or right of pre-emption or conversion) (in each
case, other than as permitted by the Credit Agreement).

3.3   Times for making representations and warranties

  (a)   The representations and warranties set out in this Deed (including in
this Clause) are made by the Chargor on the date of this Deed.     (b)   Each
representation and warranty under this Deed is deemed to be repeated by the
Chargor on each date during the Security Period.     (c)   When a representation
and warranty is deemed to be repeated, it is deemed to be made by reference to
the circumstances existing at the time of repetition.

4.   RESTRICTIONS ON DEALINGS       The Chargor may not:

  (a)   create or permit to subsist any Security Interest on any of its assets;
or     (b)   either in a single transaction or in a series of transactions and
whether related or not and whether voluntarily or involuntarily sell, lease,
transfer, redeem or otherwise dispose of all or any part of its assets,

    unless permitted under the Credit Agreement.

5.   COVENANTS   5.1   Certificated Charged Shares       The Chargor must:

  (a)   deposit with the Collateral Agent, or as the Collateral Agent may
direct, any bearer instrument, share certificate or other document of title or
evidence of ownership in relation to any Charged Share; immediately in respect
of any Charged Share subject to this Security on the date of this Deed and
thereafter, immediately following the acquisition by, or the issue to, the
Chargor of any certificated Charged Share (unless the same is required for
registering any transfer, in which case the Chargor must deposit the same
immediately after such registration is completed); and     (b)   immediately
take any action and execute and deliver to the Collateral Agent any share
transfer or other document which may be requested by the Collateral Agent in

Term Share Charge (NUKL)

7



--------------------------------------------------------------------------------



 



      order to enable the transferee to be registered as the owner or otherwise
obtain a legal title to that Charged Share; this includes:

  (i)   delivering executed and (unless exempt from stamp duty), pre-stamped
share transfers in favour of the Collateral Agent or any of its nominees as
transferee or, if the Collateral Agent so directs, with the transferee left
blank; and     (ii)   procuring that those share transfers are registered by the
Charged Company in which the Charged Shares are held in the share register of
the Charged Company and that share certificates in the name of the transferee
are delivered to the Collateral Agent.

  (c)   The Collateral Agent may, at any time, complete the instruments of
transfer on behalf of the Chargor in favour of itself or such other person as it
shall select.

5.2   Changes to rights       The Chargor may not (except to the extent
permitted by the Credit Agreement and the Intercreditor Agreement) take or allow
the taking of any action on its behalf which may result in the rights attaching
to any of the Charged Shares being altered or further shares being issued.   5.3
  Calls

  (a)   The Chargor must pay all calls and other payments due and payable in
respect of any of the Charged Shares.     (b)   If the Chargor fails to do so,
the Collateral Agent may (at its discretion) pay those calls or other payments
on behalf of the Chargor. The Chargor must immediately on request reimburse the
Collateral Agent for any payment made by the Collateral Agent under this
Subclause and, pending reimbursement, that payment will constitute part of the
Secured Obligations.

5.4   Other obligations in respect of Charged Shares

  (a)   The Chargor must comply with all requests for information which is
within its knowledge and which it is required to comply with by law (including
section 81 of the Companies Act, 1990) or under the constitutional documents
relating to any of the Charged Shares. If the Chargor fails to do so, the
Collateral Agent may elect to provide any information which it may have on
behalf of the Chargor.     (b)   The Chargor must promptly supply a copy to the
Collateral Agent of any information referred to in sub-paragraph (a) above.    
(c)   It is acknowledged and agreed that notwithstanding anything to the
contrary contained in this Deed, the Chargor shall remain liable to observe and
perform all of the conditions and obligations assumed by it in respect of any of
the Charged Shares.     (d)   No Secured Party will be required in any manner
to:

  (i)   perform or fulfil any obligation of the Chargor;     (ii)   make any
payment;

Term Share Charge (NUKL)

8



--------------------------------------------------------------------------------



 



  (iii)   make any enquiry as to the nature or sufficiency of any payment
received by it or the Chargor;

  (iv)   present or file any claim or take any other action to collect or
enforce the payment of any amount; or     (v)   take any action in connection
with the taking up of any (or any offer of any) stocks, shares, rights, monies
or other property paid, distributed, accruing or offered at any time by way of
interest, dividend, redemption, bonus, rights, preference, option, warrant or
otherwise,

      in respect of any Charged Share.

5.5   Voting rights

  (a)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Chargor may continue to exercise the voting
rights, powers and other rights in respect of the Charged Shares, provided that
(x) it shall promptly deliver copies of any minutes of shareholder meetings in
respect of the Charged Shares to the Collateral Agent if so requested by the
Collateral Agent, and (y) it shall not exercise such voting rights, powers and
other rights in a manner which would result in, or otherwise permit or agree to,
(i) any variation of the rights attaching to or conferred by any of the Charged
Shares which the Collateral Agent considers prejudicial to the interests of the
Secured Parties or which conflict or derogate from any Loan Documents or
(ii) any increase in the issued share capital of the Charged Company (save to
the extent permitted by the Credit Agreement), which in the opinion of the
Collateral Agent would prejudice the value of, or the ability of the Collateral
Agent to realise, the security created by this Deed.     (b)   Unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, if the relevant Charged Shares have been registered in the name of
the Collateral Agent or its nominee, the Collateral Agent (or that nominee) must
exercise the voting rights, powers and other rights in respect of the Charged
Shares in any manner which the Chargor may direct in writing. The Collateral
Agent (or that nominee) will execute any form of proxy or other document which
the Chargor may reasonably require for this purpose.     (c)   Subject to the
terms of the Credit Agreement and the Intercreditor Agreement, unless and until
the service of a notice by the Collateral Agent or an Event of Default is
continuing, all dividends or other income or distributions paid or payable in
relation to any Charged Shares must be paid to the Chargor. To achieve this:

  (i)   the Collateral Agent or its nominee will promptly execute any dividend
mandate necessary to ensure that payment is made direct to the Chargor;) or    
(ii)   if payment is made directly to the Collateral Agent (or its nominee)
before the service of a notice by the Collateral Agent or at a time when an
Event of Default is not continuing, the Collateral Agent (or that nominee) will
promptly pay that amount to the Chargor.

  (d)   Unless and until the service of a notice by the Collateral Agent or an
Event of Default is continuing, the Collateral Agent shall use its reasonable
endeavours to promptly forward to the Chargor all material notices,
correspondence and/or other communication it receives in relation to the Charged
Shares.

Term Share Charge (NUKL)

9



--------------------------------------------------------------------------------



 



  (e)   Following the service of a notice by the Collateral Agent or for so long
as an Event of Default is continuing, the Collateral Agent or its nominee may
exercise or refrain from exercising:

  (i)   any voting rights; and     (ii)   any other powers or rights which maybe
exercised by the legal or beneficial owner of any Charged Share, any person who
is the holder of any Charged Share or otherwise

      in each case, in the name of the Chargor, the registered holder or
otherwise and without any further consent or authority on the part of the
Chargor and irrespective of any direction given by the Chargor.     (f)   To the
extent that the Charged Shares remain registered in the name of the Chargor, the
Chargor irrevocably appoints the Collateral Agent or its nominee as its proxy to
exercise all voting rights in respect of those Charged Shares following the
service of a notice by the Collateral Agent or for so long as an Event of
Default is continuing.     (g)   The Chargor must indemnify the Collateral Agent
against any loss or liability incurred by the Collateral Agent as a consequence
of the Collateral Agent acting in respect of the Charged Shares on the direction
of the Chargor.

5.6   Custodian arrangements       The Chargor must:

  (a)   promptly give notice of this Deed to any custodian of any Charged Share
in any form which the Collateral Agent may reasonably require; and     (b)   use
reasonable endeavours to ensure that the custodian acknowledges that notice in
any form which the Collateral Agent may reasonably require.

6.   WHEN SECURITY BECOMES ENFORCEABLE   6.1   Powers and Rights of the
Collateral Agent       Notwithstanding anything contained in this Deed, the
exercise by the Collateral Agent of the powers and rights conferred on it by
virtue of the provisions of Chapter 3 of Part 10 of the Act shall not be subject
to any restriction on such exercise contained in section 96(1)(c) of the Act.  
6.2   Timing       This Security will become immediately enforceable if an Event
of Default is continuing.   6.3   Enforcement       After this Security has
become enforceable, the Collateral Agent may in its absolute discretion enforce
all or any part of this Security in any manner it sees fit or as the
Administrative Agent may direct.

Term Share Charge (NUKL)

10



--------------------------------------------------------------------------------



 



7.   ENFORCEMENT OF SECURITY   7.1   General

  (a)   The power of sale and any other power conferred on a mortgagee by law
(including under the Act) as varied or amended by this Deed will be immediately
exercisable at any time after this Security has become enforceable.     (b)  
For the purposes of all powers implied by law, the Secured Obligations are
deemed to have become due and payable on the date of this Deed.     (c)   Any
restriction imposed by law on the power of sale (including under sections 100
and 101 of the Act) or the right of a mortgagee to consolidate mortgages does
not apply to this Security. For the avoidance of doubt, the Collateral Agent
reserves the right to consolidate mortgage securities without restriction.    
(d)   The notification requirement contained in section 103(2) of the Act shall
not apply to this Deed.     (e)   The Chargor shall not take any action under
section 94 of the Act in respect of the Security Assets, this Deed or any
monies, obligations and/or liabilities hereby covenanted to be paid or
discharged.

7.2   No liability as mortgagee in possession

  (a)   Neither the Collateral Agent nor any Receiver will be liable, by reason
of entering into possession of a Security Asset:

  (i)   to account as mortgagee in possession or for any loss on realisation; or
    (ii)   for any default or omission for which a mortgagee in possession might
be liable.

  (b)   The restrictions on taking possession of mortgaged property contained in
section 97 of the Act shall not apply to this Deed.     (c)   Section 99(1) of
the Act shall not apply to this Deed and any obligations imposed on mortgagees
in possession or receivers by virtue of the application of section 99(1) shall
not apply to the Collateral Agent or any Receiver.

7.3   Privileges       Each Receiver and the Collateral Agent is entitled to all
the rights, powers, privileges and immunities conferred by law (including the
Act) on mortgagees and receivers duly appointed under any law (including the
Act).   7.4   Protection of third parties       No person (including a
purchaser) dealing with the Collateral Agent or a Receiver or its or his agents
will be concerned to enquire:

  (a)   whether the Secured Obligations have become payable;     (b)   whether
any power which the Collateral Agent or a Receiver is purporting to exercise has
become exercisable or is being properly exercised;

Term Share Charge (NUKL)

11



--------------------------------------------------------------------------------



 



  (c)   whether any money remains due under the Loan Documents; or     (d)   how
any money paid to the Collateral Agent or to that Receiver is to be applied,

    and all the protection to purchasers contained in sections 104, 105 and
106(1) of the Act shall apply to any person purchasing from or dealing with a
Receiver or the Collateral Agent.

7.5   Redemption of prior mortgages

  (a)   At any time after this Security has become enforceable, the Collateral
Agent may:

  (i)   redeem any prior Security Interest against any Security Asset; and/or  
  (ii)   procure the transfer of that Security Interest to itself; and/or    
(iii)   settle and pass the accounts of the prior mortgagee, chargee or
encumbrancer; any accounts so settled and passed will be, in the absence of
manifest error, conclusive and binding on the Chargor.

  (b)   The Chargor must pay to the Collateral Agent, immediately on demand, the
costs and expenses incurred by the Collateral Agent in connection with any such
redemption and/or transfer, including the payment of any principal or interest.

7.6   Contingencies       If this Security is enforced at a time when no amount
is due under the Loan Documents but at a time when amounts may or will become
due, the Collateral Agent (or the Receiver) may pay the proceeds of any
recoveries effected by it into such number of suspense accounts as it considers
appropriate.   8.   RECEIVER   8.1   Appointment of Receiver

  (a)   Except as provided below, the Collateral Agent may appoint any one or
more persons to be a Receiver of all or any part of the Security Assets if:

  (i)   this Security has become enforceable; or     (ii)   the Chargor so
requests the Collateral Agent in writing at any time.

  (b)   Any appointment under paragraph (a) above may be by deed, under seal or
in writing under its hand.     (c)   Except as provided below, any restriction
imposed by law on the right of a mortgagee to appoint a Receiver (including any
restriction under section 108(1) of the Act) does not apply to this Deed.

8.2   Removal       The Collateral Agent may by writing under its hand remove
any Receiver appointed by it and may, whenever it thinks fit, appoint a new
Receiver in the place of any Receiver whose appointment may for any reason have
terminated.

Term Share Charge (NUKL)

12



--------------------------------------------------------------------------------



 



8.3   Remuneration       The Collateral Agent may fix the remuneration of any
Receiver appointed by it and any maximum rate imposed by any law will not apply.
Section 108(7) shall not apply to the commission and/or remuneration of a
Receiver appointed pursuant to this Deed.   8.4   Agent of the Chargor

  (a)   A Receiver will be deemed to be the agent of the Chargor for all
purposes and accordingly will be deemed to be in the same position as a Receiver
duly appointed by a mortgagee under the Act. The Chargor is solely responsible
for the contracts, engagements, acts, omissions, defaults and losses of a
Receiver and for liabilities incurred by a Receiver.     (b)   No Secured Party
will incur any liability (either to the Chargor or to any other person) by
reason of the appointment of a Receiver or for any other reason.

8.5   Relationship with Collateral Agent       To the fullest extent allowed by
law, any right, power or discretion conferred by this Deed (either expressly or
impliedly) or by law on a Receiver may after this Security becomes enforceable
be exercised by the Collateral Agent in relation to any Security Asset without
first appointing a Receiver or notwithstanding the appointment of a Receiver.  
9.   POWERS OF RECEIVER   9.1   General

  (a)   A Receiver has all the rights, powers and discretions set out below in
this Clause in addition to those conferred on it by any law. This includes all
the rights, powers and discretions conferred on a receiver (or a receiver and
manager) under the Act (as amended and varied hereby).     (b)   If there is
more than one Receiver holding office at the same time; each Receiver may
(unless the document appointing him states otherwise) exercise all the powers
conferred on a Receiver under this Deed individually and to the exclusion of any
other Receiver.

9.2   Possession       A Receiver may take immediate possession of, get in and
collect any Security Asset.   9.3   Carry on business       A Receiver may carry
on any business of the Chargor in any manner he thinks fit.   9.4   Employees

  (a)   A Receiver may appoint and discharge managers, officers, agents,
accountants, servants, workmen and others for the purposes of this Deed upon
such terms as to remuneration or otherwise as he thinks fit.     (b)   A
Receiver may discharge any person appointed by the Chargor.

Term Share Charge (NUKL)

13



--------------------------------------------------------------------------------



 



9.5   Borrow money       A Receiver may raise and borrow money either unsecured
or on the security of any Security Asset either in priority to this Security or
otherwise and generally on any terms and for whatever purpose which he thinks
fit.   9.6   Sale of assets

  (a)   A Receiver may sell, exchange, convert into money and realise any
Security Asset by public auction or private contract and generally in any manner
and on any terms which he thinks fit.     (b)   The consideration for any such
transaction may consist of cash, debentures or other obligations, shares, stock
or other valuable consideration and any such consideration may be payable in a
lump sum or by instalments spread over any period which he thinks fit.

9.7   Compromise       A Receiver may settle, adjust, refer to arbitration,
compromise and arrange any claim, account, dispute, question or demand with or
by any person who is or claims to be a creditor of the Chargor or relating in
any way to any Security Asset.   9.8   Legal actions       A Receiver may bring,
prosecute, enforce, defend and abandon any action, suit or proceedings in
relation to any Security Asset which he thinks fit.   9.9   Receipts       A
Receiver may give a valid receipt for any moneys and execute any assurance or
thing which may be proper or desirable for realising any Security Asset.   9.10
  Subsidiaries       A Receiver may form a Subsidiary of the Chargor and
transfer to that Subsidiary any Security Asset.   9.11   Delegation       A
Receiver may delegate his powers in accordance with this Deed.   9.12   Lending
      A Receiver may lend money or advance credit to any customer of the
Chargor.   9.13   Protection of assets       A Receiver may do any act which the
Chargor might do in the ordinary conduct of its business to protect or improve
any Security Asset, in each case as he thinks fit.

Term Share Charge (NUKL)

14



--------------------------------------------------------------------------------



 



9.14   Other powers       A Receiver may:

  (a)   do all other acts and things which he may consider desirable or
necessary for realising any Security Asset or incidental or conducive to any of
the rights, powers or discretions conferred on a Receiver under or by virtue of
this Deed or by law;     (b)   exercise in relation to any Security Asset all
the powers, authorities and things which he would be capable of exercising if he
were the absolute beneficial owner of that Security Asset; and     (c)   use the
name of the Chargor for any of the above purposes.

10.   APPLICATION OF PROCEEDS

  (a)   All moneys from time to time received or recovered by the Collateral
Agent or any Receiver in connection with the realisation or enforcement of all
or any part of the Security shall be held by the Collateral Agent on trust for
the Secured Parties from time to time in accordance with the provisions of the
Security Trust Deed and this Deed to apply them at such times as the Collateral
Agent sees fit, to the extent permitted by applicable law (subject to the
provisions of this Clause), in accordance with the terms of the Loan Documents
but subject always to the terms of the Intercreditor Agreement.     (b)   This
Clause does not prejudice the right of any Secured Party to recover any
shortfall from a Loan Party.     (c)   The provisions of this Clause 10 shall
take effect as and by way of variation to the provisions of sections 106(3), 107
and 109 of the Act, which provisions as so varied and extended shall be deemed
incorporated in this Deed and as regards section 109 as if they related to a
receiver of the Security Assets and not merely a receiver of the income thereof.

11.   TAXES, EXPENSES AND INDEMNITY

  (a)   The Chargor must immediately on demand pay, or on an indemnity basis
reimburse any and all amounts for which it is liable under Sections 2.06, 2.12,
2.15, 7.10, 11.03 and 11.18 of the Credit Agreement.     (b)   Any amount due
but unpaid shall carry interest from the date of such demand until so reimbursed
at the rate and on the basis mentioned in Clause 16.2 (Interest).     (c)   The
Chargor shall pay and within three Business Days of demand, indemnify each
Secured Party against any cost, liability or loss that Secured Party incurs in
relation to all stamp, registration, notarial and other Taxes or fees to which
this Deed, this Security or any judgment given in connection with them, is or at
any time may be subject.

12.   DELEGATION   12.1   Power of Attorney       The Collateral Agent or any
Receiver may delegate by power of attorney or in any other manner to any person
any right, power or discretion exercisable by it under this Deed.

Term Share Charge (NUKL)

15



--------------------------------------------------------------------------------



 



12.2   Terms       Any such delegation may be made upon any terms (including
power to sub-delegate) which the Collateral Agent or any Receiver may think fit.
  12.3   Liability       Neither the Collateral Agent nor any Receiver will be
in any way liable or responsible to the Chargor for any loss or liability
arising from any act, default, omission or misconduct on the part of any
Delegate.   13.   FURTHER ASSURANCES       The Chargor must, at its own expense,
take whatever action the .Collateral Agent or a Receiver may, acting reasonably,
require for:

  (a)   creating, perfecting or protecting any security intended to be created
by or pursuant to this Deed (including procuring that any third party creates a
Security Interest in favour of the Collateral Agent over any Security Asset to
which it holds the legal title as trustee, nominee or agent);     (b)  
facilitating the realisation of any Security Asset;     (c)   facilitating the
exercise of any right, power or discretion exercisable by the Collateral Agent
or any Receiver in respect of any Security Asset; or     (d)   creating and
perfecting security in favour of the Collateral Agent (equivalent to the
security intended to be created by this Deed) over any assets of the Chargor
located in any jurisdiction outside Ireland.

      This includes:

  (i)   the re-execution of this Deed;     (ii)   the execution of any legal
mortgage, charge, transfer, conveyance, assignment or assurance of any property,
whether to the Collateral Agent or to its nominee; and     (iii)   the giving of
any notice, order or direction and the making of any filing or registration,

      which, in any such case, the Collateral Agent may think expedient.

14.   POWER OF ATTORNEY       Following the occurrence of an Event of Default
which is continuing or if the Chargor fails to comply with an obligation under
this Deed, the Chargor, by way of security, irrevocably and severally appoints
the Collateral Agent and each Receiver to be its attorney to take any action
which the Chargor is obliged to take under this Deed. The Chargor ratifies and
confirms whatever any attorney does or purports to do under its appointment
under this Clause.

Term Share Charge (NUKL)

16



--------------------------------------------------------------------------------



 



15.   PRESERVATION OF SECURITY   15.1   Continuing security       This Security
is a continuing security and will extend to the ultimate balance of the Secured
Obligations, regardless of any intermediate payment or discharge in whole or in
part.   15.2   Reinstatement

    (a)   If any discharge (whether in respect of the obligations of the Chargor
or any security for those obligations or otherwise) or arrangement is made in
whole or in part on the faith of any payment, security or other disposition
which is avoided or must be restored on insolvency, liquidation, examinership or
otherwise without limitation, the liability of the Chargor under this Deed will
continue or be reinstated as if the discharge or arrangement had not occurred.  
    (b)   The Collateral Agent and each other Secured Party may concede or
compromise any claim that any payment, security or other disposition is liable
to avoidance or restoration.

15.3   Waiver of defences       The obligations of the Chargor under this Deed
will not be affected by any act, omission or thing which, but for this
provision, would reduce, release or prejudice any of its obligations under this
Deed (whether or not known to it or any Secured Party). This includes:

    (a)   any time or waiver granted to, or composition with, any person;    
  (b)   any release of any person under the terms of any composition or
arrangement;       (c)   the taking, variation, compromise, exchange, renewal or
release of, or refusal or neglect to perfect, take up or enforce, any rights
against, or security over assets of, any person;       (d)   any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;       (e)   any incapacity lack of power, authority or legal
personality of or dissolution or change in the members or status of any person;
      (f)   any amendment (however fundamental) of a Loan Document or any other
document or security; or       (g)   any unenforceability, illegality,
invalidity or non-provability of any obligation of any person under any Loan
Document or any other document or security or the failure by any member of the
Group to enter into or be bound by any Loan Document.

15.4   Immediate recourse       The Chargor waives any right it may have of
first requiring any Secured Party (or any trustee or agent on its behalf) to
proceed against or enforce any other right or security or claim payment from any
person or file any proof or claim in any insolvency, examinership, winding-up or
liquidation proceedings relative to any other Loan Party or any other person
before claiming from the Chargor under this Deed.

Term Share Charge (NUKL)

17



--------------------------------------------------------------------------------



 



15.5   Appropriations       Until all amounts which may be or become payable by
the Loan Parties under the Loan Documents have been irrevocably paid in full,
the Collateral Agent and each other Secured Party (or any trustee or agent on
its behalf) may without affecting the liability of the Chargor under this Deed:

    (a)   refrain from applying or enforcing any other moneys, security or
rights held or received by the Collateral Agent or that Secured Party (or any
trustee or agent on its behalf) against those amounts; or       (b)   apply and
enforce them in such manner and order as it sees fit (whether against those
amounts or otherwise; and       (c)   hold in an interest-bearing suspense
account any moneys received from the Chargor or on account of the Chargor’s
liability under this Deed.

15.6   Non-competition         Unless:

    (a)   all amounts which may be or become payable by the Loan Parties under
the Loan Documents have been irrevocably paid in full; or       (b)   the
Collateral Agent otherwise directs,

      the Chargor will not, after a claim has been made or by virtue of any
payment or performance by it under this Deed:

    (i)   be subrogated to any rights, security or moneys held, received or
receivable by any Secured Party (or any trustee or agent on its behalf);    
  (ii)   be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of the Chargor’s liability under this
Clause;       (iii)   claim, rank, prove or vote as a creditor of any Loan Party
or its estate in competition with the Collateral Agent or any other Secured
Party (or any trustee or agent on its behalf); or       (iv)   receive, claim or
have the benefit of any payment, distribution or security from or on account of
any Loan Party, or exercise any right of set-off as against any Loan Party.

    The Chargor must hold in trust for and must immediately pay or transfer to
the Collateral Agent for the Secured Parties any payment or distribution or
benefit of security received by it contrary to this Clause or in accordance with
any directions given by the Collateral Agent under this Clause.   15.7  
Additional security

    (a)   This Deed is in addition to and is not in any way prejudiced by any
other security now or subsequently held by the Collateral Agent or any other
Secured Party;

Term Share Charge (NUKL)

18



--------------------------------------------------------------------------------



 



    (b)   No prior security held by the Collateral Agent or any other Secured
Party (in its capacity as such or otherwise) over any Security Asset will merge
into this Security.

15.8   Delivery of documents       To the extent the Chargor is required
hereunder to deliver any deed, certificate, document of title or other document
relating to the Security to the Collateral Agent for purposes of possession or
control and is unable to do so as a result of having previously delivered such
to the Revolving Credit Collateral Agent in accordance with the terms of the
Revolving Credit Loan Documents, the Chargor’s obligations hereunder with
respect to such delivery shall be deemed satisfied by the delivery to the
Revolving Credit Collateral Agent.   15.9   Security held by Chargor       The
Chargor may not, without the prior consent of the Collateral Agent, hold any
security from any other Loan Party in respect of the Chargor’s liability under
this Deed. The Chargor will hold any security held by it in breach of this
provision on trust for the Collateral Agent.   16.   MISCELLANEOUS   16.1  
Covenant to pay       The Chargor must pay or discharge the Secured Obligations
in the manner provided for in the Loan Documents, including any liability in
respect of further advances made under the Credit Agreement.   16.2   Interest  
    If the Chargor fails to pay any sums on the due date for payment of that sum
the Chargor shall pay interest on such sum (before and after any judgment and to
the extent interest at a default rate is not otherwise being paid on that sum)
from the date of demand until the date of payment calculated at the Default
Rate.   16.3   New Accounts

    (a)   If any subsequent charge or other interest affects any Security Asset,
any Secured Party may open a new account with any Loan Party.       (b)   If a
Secured Party does not open a new account, it will nevertheless be treated as if
it had done so at the time when it received or was deemed to have received
notice of that charge or other interest.       (c)   As from that time all
payments made to that Secured Party will be credited or be treated as having
been credited to the new account and will not operate to reduce any Secured
Obligation.

16.4   Time deposits       Without prejudice to any right of set-off any Secured
Party may have under any Loan Document or otherwise, if any time deposit matures
on any account the Chargor has with any Secured Party within the Security Period
when:

    (a)   this Security has become enforceable; and       (b)   no Secured
Obligation is due and payable,

Term Share Charge (NUKL)

19



--------------------------------------------------------------------------------



 



    that time deposit will automatically be renewed for any further maturity
which that Secured Party in its absolute discretion considers appropriate unless
that Secured Party otherwise agrees in writing.

16.5   Notice of assignment       This Deed constitutes notice in writing to the
Chargor of any charge or assignment of a debt owed by the Chargor to any other
member of the Group and contained in any Loan Document.   17.   FINANCIAL
COLLATERAL

    (a)   To the extent that the assets mortgaged or charged under this Deed
constitute “financial collateral” and this Deed and the obligations of the
Chargor under this Deed constitute a “security financial collateral arrangement”
(in each case for the purpose of and as defined in the European Communities
(Financial Collateral Arrangements) Regulations 2004 (the “Regulations”) the
Collateral Agent shall have the right after this Security has become enforceable
to appropriate all or any part of that financial collateral in or towards the
satisfaction of the Secured Obligations.       (b)   For the purpose of
paragraph (a) above, the value of the financial collateral appropriated shall be
(i) in the case of cash, the amount standing to the credit of each of the
Security Accounts, together with any accrued but unposted interest, at the time
the right of appropriation is exercised; and (ii) in the case of any other
asset, such amount as the Collateral Agent reasonable determines having taken
into account advice obtained by it from an independent investment or accountancy
firm of national standing selected by it. In each case, the parties agree that
the method of valuation provided for in this Deed shall constitute a
commercially reasonable method of valuation for the purposes of the Regulations.

18.   RELEASE       At the end of the Security Period (or as required under the
Loan Documents), the Collateral Agent must, at the request and cost of the
Chargor or the Charged Company, take whatever action is reasonably necessary to
release the relevant Security Assets (whether in whole or in part) from this
Security, provided that to the extent that any Security Interests granted by the
Chargor over the Term Loan Priority Collateral are released under this Clause,
the Chargor shall take whatever action is required under the Revolving Credit
Security Agreement, including serving any notice thereunder. In addition, if the
Collateral Agent is authorised to release in whole or in part any Security
Assets hereunder pursuant to the terms of the Credit Agreement, the Collateral
Agent is authorised to release such Security Assets under this Deed.   19.  
COUNTERPARTS       This Deed may be executed in any number of counterparts and
all of those counterparts taken together shall be deemed to constitute one and
the same instrument.   20.   NOTICES   20.1   Communications in Writing      
Each communication to be made under or in connection with this Deed shall be
made in writing and, unless otherwise stated, shall be made by fax or letter.

Term Share Charge (NUKL)

20



--------------------------------------------------------------------------------



 



20.2   Addresses       Any notice or other communication herein required or
permitted to be given to a party to this Deed shall be sent to the relevant
party’s address as set forth in the Credit Agreement or any substitute address,
fax number or department or officer as the relevant party may notify to the
Collateral Agent (or the Collateral Agent may notify to the other parties, if a
change is made by the Collateral Agent) by not less than five business days’
notice.   20.3   Delivery

    (a)   Any communication or document made or delivered by one person to
another under or in connection with this Deed will only be effective:

    (i)   if by way of fax, when received in legible form; or       (ii)   if by
way of letter, when it has been left at the relevant address or, as the case may
be, five days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

    (b)   Any communication or document to be made or delivered to the
Collateral Agent under or in connection with this Deed shall be effective only
when actually received by the Collateral Agent and then only if it is expressly
marked for the attention of the department or officer identified with the
Collateral Agent’s communication details (or any substitute department or
officer as the Collateral Agent shall specify for this purpose).

20.4   Notification of address and fax number       Promptly upon receipt of
notification of an address and fax number or change of address or fax number
pursuant to Clause 20.2 (Addresses) or changing its own address or fax number,
the Collateral Agent shall notify the other parties.   20.5   English language

    (a)   Any notice given under or in connection with this Deed must be in
English.       (b)   All other documents provided under or in connection with
this Deed must be:

    (i)   in English; or       (ii)   if not in English, and if so required by
the Collateral Agent, accompanied by a certified English translation and, in
this case, the English translation will prevail unless the document is a
constitutional, statutory or other official document.

21.   THE COLLATERAL AGENT AS TRUSTEE

    (a)   This Deed is a Security Document (as defined in the Security Trust
Deed). The Collateral Agent is party to this Deed in its capacity as collateral
agent and trustee for and on behalf of itself and the Secured Parties pursuant
to the terms and conditions of the Credit Agreement and the Security Trust Deed.
As between the Collateral Agent and the other Secured Parties the terms and
conditions of the Security Trust Deed which apply to the Collateral Agent under
that agreement also apply to it as Collateral Agent under this Deed.

Term Share Charge (NUKL)

21



--------------------------------------------------------------------------------



 



    (b)   On the terms set out in the Credit Agreement and the Security Trust
Deed, the Collateral Agent declares itself trustee of the security and other
rights (including but not limited to the benefit of the covenants contained
herein), titles and interests constituted by this Deed and of all monies,
property and assets paid to the Collateral Agent or to its order or held by the
Collateral Agent or its nominee or received or recovered by the Collateral Agent
or its nominee pursuant to or in connection with this Deed with effect from the
date hereof to hold the same on trust for itself and each of the Secured Parties
absolutely in accordance with their entitlements under the Loan Documents (save
as may otherwise be agreed between the Collateral Agent and the other Secured
Parties from time to time).       (c)   All moneys received by the Collateral
Agent shall be held by it upon trust for itself and the Secured Parties
according to their respective interests to apply the same in accordance with
Clause 10.       (d)   The rights, powers and discretions conferred on the
Collateral Agent by this Deed shall be supplemental to the Trustee Acts of
Ireland and in addition to any which may be vested in the Collateral Agent by
the Loan Documents, general law or otherwise.       (e)   Each of the Parties
agrees that the Collateral Agent shall have only those duties, obligations and
responsibilities expressly specified in this Deed or any other Loan Document
(and no others shall be implied).       (f)   Where there are any
inconsistencies between the Trustee Acts of Ireland and the provisions of this
Deed, the provisions of this Deed shall, to the extent allowed by law, prevail.
      (g)   Any resignation or replacement of the Collateral Agent or any
appointment of a successor to the Collateral Agent shall take effect in
accordance with the provisions of the Credit Agreement and the Security Trust
Deed save that no resignation of the Collateral Agent as trustee hereunder shall
take effect unless at least one other trustee has been appointed.       (h)  
Upon the occurrence of the Term Loan Release Date, the trusts set out in this
Deed shall be wound up. At that time the Collateral Agent shall, at the request
of and at the sole cost of the Chargor, release, without recourse or warranty,
all of the Security then held by it and the Collateral Agent shall be released
from its obligations under this Deed (save for those which arose prior to such
winding-up).

22.   GOVERNING LAW       This Deed and any non-contractual obligations arising
out of or in connection with this Deed are governed by the laws of Ireland.  
23.   ENFORCEMENT   23.1   Jurisdiction

    (a)   The Irish courts have exclusive jurisdiction to settle any dispute in
connection with this Deed.       (b)   The Irish courts are the most appropriate
and convenient courts to settle any such dispute in connection with this Deed.
The Chargor agrees not to argue to the contrary

Term Share Charge (NUKL)

22



--------------------------------------------------------------------------------



 



      and waives objection to those courts on the grounds of inconvenient forum
or otherwise in relation to proceedings in connection with this Deed.

    (c)   This Clause is for the benefit of the Secured Parties only. To the
extent allowed by law, a Secured Party may take:

    (i)   proceedings in any other court; and       (ii)   concurrent
proceedings in any number of jurisdictions.

    (d)   References in this Clause to a dispute in connection with this Deed
include any dispute as to the existence, validity or termination of this Deed.

23.2   Service of process

    (a)   The Chargor appoints the Charged Company (at its registered address
for the time being) as its agent under this Deed for service of process in any
proceedings before the Irish courts in connection with this Deed and will
procure that the Charged Company accepts such appointment.       (b)   If any
person appointed as process agent under this Clause is unable for any reason to
so act, the Chargor must immediately (and in any event within 14 days of such
event taking place) appoint another agent on terms acceptable to the Collateral
Agent. Failing this, the Collateral Agent may appoint another process agent for
this purpose.       (c)   The Chargor agrees that failure by a process agent to
notify it of any process will not invalidate the relevant proceedings.       (d)
  This Subclause does not affect any other method of service allowed by law.

23.3   Waiver of immunity       The Chargor irrevocably and unconditionally:

    (a)   agrees not to claim any immunity from proceedings brought by the
Collateral Agent or any other Secured Party against it in relation to this Deed
and to ensure that no such claim is made on its behalf;       (b)   consents
generally to the giving of any relief or the issue of any process in connection
with those proceedings; and       (c)   waives all rights of immunity in respect
of it or its assets.

This Deed has been executed and delivered as a deed on the date stated at the
beginning of this Deed.
Term Share Charge (NUKL)

23



--------------------------------------------------------------------------------



 



SCHEDULE
SECURITY ASSETS
CHARGED SHARES

                          Name of nominee (if             Name of Charged   any)
by whom shares       Number of shares Chargor   Company   are held   Class of
shares held   held
Novelis UK Ltd (as nominee of Novelis Europe Holdings Limited)
  Novelis Aluminium Holding Company       Ordinary Shares of €0.23626059 each  
1

Term Share Charge (NUKL)

24



--------------------------------------------------------------------------------



 



SIGNATORIES
THE CHARGOR
Executed as a Deed by
NOVELIS UK LTD

     
acting through:
  Director

Witness:
Name:
Address:
Occupation:
THE COLLATERAL AGENT
Signed by:
Christopher Kelly Wall
Managing Director
(Authorised Signatory)
for and on behalf of
BANK OF AMERICA, N.A.
as Collateral Agent for and on
behalf of the Secured Parties
Witness:
Name:
Address:
Occupation:

Term Share Charge (NUKL)

25



--------------------------------------------------------------------------------



 



Exhibit M – 7
Execution version
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT
This Equipment and Inventory Pledge Agreement (the “Agreement”) is made by and
between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, enrolled with the National Registry
of Legal Entities of the Ministry of Finance (CNPJ/MF) under
No. 05.781.553/0001-42, in its capacity as collateral agent under the Term Loan
Credit Agreement (as defined below), hereby represented by its attorney-in-fact
(hereinafter referred to as “Bank of America” or the “Collateral Agent”, and
together with the Pledgor, hereinafter referred to as the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Term Loan Credit Agreement”) among
inter alios the Borrower, AV Metals Inc., the Subsidiary Guarantors, the Lenders
and the Collateral Agent (as such capitalized terms are defined in the Term Loan
Credit Agreement);
B) Borrower has requested that Lenders provide a credit facility to Borrower to
finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Term Loan Credit Agreement;
C) As a member of the same economic group of the Borrower, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Term Loan Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Term Loan Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Term Loan Credit
Agreement, the Term Loan Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, all fixed assets and all inventory located
in all locations set forth in Exhibit 2 hereto (“Places of Business”). The fixed
assets and inventory are duly described and identified in Exhibit 3 hereto
(collectively, the “Pledged Assets”).
3.2. Under the terms of Article 1,452, sole paragraph, of the Brazilian Civil
Code, the Pledgor is ensured the right to maintain possession of the Pledged
Assets, being responsible, however, for their conservation and maintenance.
Section IV - Restriction on Transfers and Encumbrances
4.1. Except in accordance with the terms and conditions of the Term Loan Credit
Agreement, the Pledged Assets may not be assigned, sold or in any other way
transferred by Pledgor or by any other means whatsoever become subject to any
liens or encumbrances, until the termination of this Agreement, pursuant to
Section 14 below. Notwithstanding the foregoing, the Collateral Agent on behalf
of the Secured Parties, shall release any Pledged Assets if so requested by
Pledgor, for purposes of
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



allowing the latter to effect an asset sale permitted under the Term Loan Credit
Agreement, with due observance of the provisions contained therein.
Section V - Registration
5.1. Pledgor shall, within 30 (thirty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 11 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registries of Real Estate of the Cities where the Pledged Assets are located
(Cartórios de Registro de Imóveis), and provide promptly thereafter evidence of
any such registrations in form and substance reasonably satisfactory to the
Collateral Agent. All expenses incurred in connection with such sworn public
translation and with such registrations shall be paid by the Pledgor.
Section VI — Representations and Warranties
6.1 The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

(a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;

(b)   this Agreement constitutes its valid obligation, legally binding upon it
and enforceable against it in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally;

(c)   the security interest created hereby will, upon completion of the
registrations required by Section 5 hereof, constitute, subject to the
Intercreditor Agreement (as defined below), a priority, legal, valid and
effective security interest against any third parties on the Pledged Assets,
enforceable in accordance with its terms and conditions, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally; provided, however, that
any security interest to be created hereby on any Pledged Asset which has not
been acquired or received by Pledgor until the date hereof, shall be deemed to
have been created, perfected and to be in full force only (x) after such Pledged
Asset is acquired or received by Pledgor, and (y) on the date when the lien
therein has been registered as provided in Section 5 hereof;

(d)   the execution, performance and granting of the security interest created
hereby have been duly authorized by all necessary corporate actions on the part
of Pledgor and do not (i) violate any provision of any charter or other
organizational documents of Pledgor, (ii) conflict with, result in a breach of,
or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or

TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



    violate any applicable law binding on Pledgor, or (iii) result in the
creation or imposition of any lien upon any asset of Pledgor or any income or
profits thereof, except as provided for in the next item;

(e)   Pledgor is the legal owner of the Pledged Assets, which are free from any
liens other than (i) those contemplated herein; (ii) those created under the
Equipment and Inventory Pledge Agreement entered into by and between Bank of
America, N.A., as Collateral Agent under the Revolving Credit Agreement, and
Novelis do Brasil Ltda., as of the same date hereof (the “Revolving Credit
Equipment and Inventory Pledge”); (iii) liens eventually created by operation of
law or judicial proceedings in the future; (iv) those created by judicial
proceedings as listed in Exhibit 6 hereto; and (v) Permitted Liens;   (f)   the
Pledged Assets are within full disposition and control of Pledgor; and

(g)   except as contemplated herein or in the Term Loan Credit Agreement,
Pledgor has not sold or granted any preemptive rights or agreed to sell or grant
any preemptive right or otherwise disposed of or agreed to dispose of the
benefit of all or any of its rights, title and interest in and to all or any
part of the Pledged Assets.

VII — Covenants
7.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 14:

(a)   to the extent required by the Term Loan Credit Agreement, it shall, each
and every six (6) month period, until termination of this Agreement (the first
six month period counting from the date hereof), enter into an amendment to this
Agreement in order to extend the pledge created hereunder to any equipment,
inventory, spare parts, supplies or other tangible personal property (the
“Additional Assets”) acquired by the Pledgor during such six (6) months period,
such amendment to this Agreement substantially in the form of Exhibit 5 hereto
(“Amendment”) (which shall then be subject to all terms and conditions provided
herein), provided, however, that such pledge over the inventory and supplies do
not impair the regular operations of Pledgor. Pledgor shall provide the
Collateral Agent with evidence of the registration of each such Amendment with
the appropriate Registries of Real Estate in Brazil (Cartórios de Registro de
Imóveis) within 10 (ten) business days after the effective registration of such
Amendment. Pledgor shall pay all expenses incurred in connection with such
registrations;

(b)   Pledgor will, at its sole cost and expense, make, execute, acknowledge and
deliver all such further acts, deeds, conveyances, agreements, assignments,
notices of assignment and additional transfers as the Collateral Agent on behalf
of the Secured Parties shall from time to time reasonably request, which may be
necessary in the reasonable judgment of the Collateral Agent on behalf of the
Secured Parties to assure, perfect, assign or transfer to the Collateral Agent
on behalf of the Secured Parties the security interest and the rights created,
transferred or assigned hereunder. All reasonable costs and expenses in
connection with the granting and maintenance of the security interests
hereunder, including reasonable legal fees and other reasonable costs in

TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



    connection with the grant, registration, perfection, maintenance or
continuity of the security interests hereunder or the preparation, execution or
registration of documents and any other acts which the Collateral Agent on
behalf of the Secured Parties may reasonably incur in connection with the
granting, registration, perfection, maintenance or continuity of such security
interest, shall be paid by Pledgor promptly upon demand. Pledgor will not, and
will not permit any of its Subsidiaries to enter into any agreement which may
impair their ability to comply with, or which may prohibit them from complying
with, the provisions hereof;

(c)   as a means of complying with the obligations set forth herein, it shall,
on the date hereof, execute and deliver irrevocably and irreversibly, as a
condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 4 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the
Discharge of Term Loan Credit Secured Obligations; and

(d)   it shall, upon the occurrence and continuation of an Event of Default, as
may be evidenced by written notice from the Collateral Agent to Pledgor
(irrespective of any notice to the contrary by any other third party), comply
with all written instructions received by it from the Collateral Agent in
connection with the exercise by the Collateral Agent of the remedies set forth
in Section 9 hereof.

VIII — Records and Inspection
8.1. Pledgor shall cause to be kept accurate and complete records of the Pledged
Assets at its headquarters. Pursuant to the provision of Article 1,450 of the
Brazilian Civil Code, the Collateral Agent and its employees and agents shall
have the right, at all times during Pledgor’s normal business hours and after
delivery of a 5-day prior written notification to Pledgor, to (a) inspect and
verify the quality, quantity, value and condition of, or any other matter
relating to the Pledged Assets, (b) inspect all records relating thereto and to
make (or require Pledgor to provide) copies of such records, and (c) enter all
premises in which any of the Pledged Assets are located. In the case of Pledged
Assets which are in the possession of a third party, the Collateral Agent may,
after delivery of a 5-day prior written notification, during the existence of an
Event of Default, contact such third party for the purpose of making any such
inspection and verification.
IX — Rights and Powers of the Collateral Agent Upon an Event of Default;
Remedies
9.1. Without prejudice to any of the foregoing provisions and the possibility of
judicial enforcement of this Agreement, upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall be entitled to
instruct Pledgor in writing to deliver the Pledged Assets or any part thereof to
the Secured Parties (directly or through the Collateral Agent) at any place or
places designated by the Collateral Agent and is hereby and by means of the
power of attorney referred to in Section 7.1(c) hereof, irrevocably and
irreversibly entitled to dispose of, collect,
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



receive and/or realize upon the Pledged Assets (or any part thereof), and
forthwith sell or assign, give option or options to purchase or otherwise
dispose of the Pledged Assets or any part thereof, at such price and upon such
terms and conditions as it may (acting reasonably) deem appropriate, which shall
be compatible with the conditions for the negotiation in equivalent conditions
in an extra-judicial sale to be executed by the Collateral Agent, which
conditions are hereby accepted, as of the date hereof, by the Parties as
sufficient for the validity and effectiveness of such extra-judicial sale, in
accordance with the provisions set forth in Article 1,433, Item IV and
Article 1,435, Item V of the Brazilian Civil Code, and apply the proceeds thus
received for payment of the Secured Obligations in accordance with the Term Loan
Credit Agreement and the Intercreditor Agreement. Any notice given by the
Collateral Agent that an Event of Default has occurred and is continuing or has
ceased shall be conclusive as against Pledgor and all other third Parties,
absent manifest error. Without limitation of other rights, upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
be entitled to instruct any third Parties to make payments required by such
Pledged Assets directly to the Secured Parties or the Collateral Agent, as
instructed by the Collateral Agent, to be applied for the payment of the Secured
Obligations as provided in the Term Loan Credit Agreement and the Intercreditor
Agreement, undertaking to return to Pledgor any amounts in excess of the Secured
Obligations.
X — Use of Proceeds
10.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Term Loan
Credit Agreement and the Intercreditor Agreement, and in any case, upon the
Discharge of Term Loan Credit Secured Obligations, any amounts in excess of the
Secured Obligations shall be returned to the Pledgor.
XI — Amendments with Respect to the Secured Obligations
11.1. Pledgor shall remain obligated hereunder, and the Pledged Assets shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 14 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

(b)   the Term Loan Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and

(c)   any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



XII — No Obligation to Protect the Pledged Assets
12.1. Neither the Collateral Agent nor any Secured Parties shall have any
obligation towards Pledgor to protect, secure, perfect or insure any other lien
at any time held by them as security for the Secured Obligations or any property
subject thereto.
XIII — Pursuit of Rights and Remedies Against Pledgor
13.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
XIV — Termination and Release
14.1. Upon the Discharge of Term Loan Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at Pledgor’s expense; otherwise, this Agreement and the pledge
created hereby shall remain in full force and effect.
14.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
14.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of the security interest and lien created hereby.
XV — Waivers and Amendments
15.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



XVI — Severability
16.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
XVII — Authority of the Collateral Agent
17.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Term Loan Credit Agreement, the
Intercreditor Agreement (as defined below) and by other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and Pledgor, the Collateral Agent shall be conclusively
presumed to be acting as representative of the Secured Parties, with full and
valid authority so to act or refrain from acting, and Pledgor shall be under no
entitlement to make any inquiry with respect to such authority.
XVIII — Complete Agreement; Successors and Assigns
18.1. This Agreement, together with the Term Loan Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
18.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Term Loan Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
XIX — Assignment and/or Transfer of the Term Loan Credit Agreement
19.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Term Loan Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Assets shall remain
subject to the security interest hereby created in favor of the Secured Parties,
until the termination in full of this Agreement, in accordance with Section 14,
provided that it is notified of the assignment and/or transfer by the Collateral
Agent. Pledgor acknowledges and agrees that such notification will be under the
terms, as the case may be, of the requirements of the notification of
Article 290 of the Brazilian Civil Code.
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



XX — Waiver of Immunity
20.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Assets, any immunity from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), with respect to itself or its properties, Pledgor hereby irrevocably
waives such immunity in respect of its obligations hereunder to the fullest
extent permitted by applicable law.
Section XXI —No Duty on Collateral Agent’s Part
21.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged Assets
and shall not impose any duty on the Collateral Agent to exercise such powers or
on the Secured Parties to cause the Collateral Agent to exercise any such
powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the Term
Loan Credit Agreement or under Brazilian Law.
Section XXII — Notices
22.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103, USA
Attention: Account Officer
Telecopier No.: 415-503-5011
22.2. Each party undertakes to notify the other party of any change of address.
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXIII — Governing Law
23.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXIV — Jurisdiction
24.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXV — Specific Performance
25.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXVI — Construction
26.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



Section XXVII — Taxes, Charges and Expenses
27.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the Term
Loan Credit Agreement. If this Agreement is enforced, the Pledgor shall make
such additional payments to the Collateral Agent so that the Collateral Agent is
put in the same net-after tax position that the Collateral Agent would have
obtained absent the enforcement of this Agreement, unless otherwise provided for
in the Term Loan Credit Agreement.
Section XXVIII — Other Provisions
28.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXIX — Language
29.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]
TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in the presence of the undersigned witnesses, in 10 (ten) counterparts
of equal content.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.
By: ________________________
Name:
Title:
BANK OF AMERICA, N.A.
By: ________________________
Name:
Title:
Witnesses:

     
1:
  2:
 
 
 
     Name:
       Name:
     ID:
       ID:

TERM LOAN CREDIT
EQUIPMENT AND INVENTORY PLEDGE AGREEMENT

12



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Term Loan Credit Agreement2

a)   Principal Amount

An initial amount of up to US$1,500,000,000.00 (one billion five hundred million
United States Dollars), such amount subject to increase at the request of the
Borrower; provided that at the time of any such increase the Borrower’s Senior
Secured Net Leverage Ratio does not exceed 2.5 to 1.0 and certain other
conditions are satisfied.3

b)   Termination

Originally, six years from the date hereof. Such termination date may be
extended pursuant to the terms of the Term Loan Credit Agreement.

c)   Interest

At the Borrower’s option, Term Loans will bear interest at rates per annum equal
to (i) the Base Rate plus the Applicable Margin in effect from time to time or
(ii) the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     A. Base Rate Loans. Subject to the provisions of Section 2.06(c) of the
Term Loan Credit Agreement, the Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Base Rate plus the Applicable
Margin in effect from time to time; provided that Incremental Term Loans and
Other Term Loans may have a different Applicable Margin as provided for in
Sections 2.23 and 2.24 of the Term Loan Credit Agreement, subject to the
provisions thereof.
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the Term
Loan Credit Agreement (as defined herein).   2   All of the capitalized terms in
this Exhibit will have the meanings ascribed to such terms in the Credit
Agreement, dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Term Loan Credit Agreement”), entered into by and
among, inter alios, the Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent (as the foregoing
capitalized terms are defined in the Term Loan Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Term Loan Credit Agreement,
the terms of the Term Loan Credit Agreement shall govern and control.   3  
Pursuant to the Term Loan Credit Agreement, the Borrower is permitted to incur
additional secured indebtedness under the Term Loan Credit Agreement or other
pari-pasu or subordinated credit facilities, which would be subject to the terms
of the Intercreditor Agreement. The terms of such additional indebtedness will
be determined by the Borrower and the lenders that become party to any credit
agreement memorializing such further extension of credit.

 



--------------------------------------------------------------------------------



 



     B. Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c) of
the Term Loan Credit Agreement, the Loans comprising each Eurodollar Rate
Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time provided that Incremental Term Loans and Other Term
Loans may have a different Applicable Margin as provided for in Sections 2.23
and 2.24 of the Term Loan Credit Agreement, subject to the provisions thereof.
     C. Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs or (ii) in the
case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in Section 2.06(a) of the Term Loan Credit Agreement (in either case,
the “Default Rate”).
     D. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) of the Term Loan Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
     E. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Term Loan Credit Agreement and such
determination shall be conclusive absent manifest error.
     F. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Term Loan Credit Agreement shall be paid in Dollars.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Places of Business
a) São Paulo:
    Av. das Nações Unidas, 12551, 15th floor, Torre Empresarial World Trade
Center de São Paulo
    São Paulo, SP
    04578-000
    Brazil
b) Candeias:
    Via das Torres, s/no — Centro Industrial de Aratu
    Candeias, BA
    CEP 43800-000
    Brazil
c) Ouro Preto:
    Av. Américo R. Gianetti, 521 — Saramenha
    Ouro Preto, MG
    CEP 35400-000
    Brazil
d) Pindamonhangaba:
    Av. Buriti, 1087 — Feital
    Pindamonhangaba, SP
    CEP 12441-270
    Brazil
e) Santo André:
    Rua Felipe Camarão, 414 — Utinga
    Santo André, SP
    CEP 09220-902
    Brazil
f) Belo Horizonte:
    Avenida do Contorno, 8.000 — sala 802
    Centro
    Belo Horizonte, MG
    CEP 30110-907
    Brazil
g) Hydropower Plant — Fumaça:
    Est. Miguel Rodrigues A Barroca S/no — Cachoeira do
    Brumado
    Mariana, MG
    CEP 35424-000
    Brazil

 



--------------------------------------------------------------------------------



 



h) Hydropower Plant — Furquim:
    Estrada de Acesso à Usina de Furquim S/no
    Mariana, MG
    CEP 35420-000
    Brazil
i) Hydropower Plant — Brecha:
    Fazenda Usina de Brecha S/no — Piranga
    Guaraciaba, MG
    CEP 35436-000
    Brazil
j) Hydropower Plant — Salto:
    Fazenda Usina de Salto S/no
    Ouro Preto, MG
    CEP 35400-000
    Brazil
k) Hydropower Plant — Brito:
    Estrada do Brito S/no — Brito
    Ponte Nova, MG
    CEP 35430-000
    Brazil
l) Consórcio Candonga (a consortium with CVRD — Cia. Vale Rio Doce)
    Estrada Acesso a Santana do Deserto, km 12
    Rio Doce, MG
    CEP 35442-000
    Brazil
    Consórcio Candonga Office
    Av. Caetano Marinho, 216
    Ponte Nova — MG
    CEP 35430-001
    Brazil
m) Warehouse — Aratu
    Via Matoim s/no — Aratu
    Candeias, BA
    CEP 43800-000
    Brazil

 



--------------------------------------------------------------------------------



 



Exhibit 3
List of Equipment and Inventory

 



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Appointer”)
irrevocably constitutes and appoints BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States of
America, having its registered office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as Collateral Agent under the Term Loan Credit Agreement,
as its attorney-in-fact (“Attorney-in-Fact”) to act in its name and place, to
the fullest extent permitted by law, to do and perform all and every act and
thing whatsoever necessary or desirable, pursuant to the terms of the Equipment
and Inventory Pledge Agreement, dated December 17, 2010, entered into by and
among the Appointer and the Collateral Agent (as representative of the Secured
Parties) (together with its respective modifications and amendments, the
“Agreement”), including, without limitation, the following:
(a) upon the occurrence and during the continuation of an Event of Default, to
dispose of, collect, receive, appropriate, and/or realize upon the Pledged
Assets (or any part thereof) and forthwith sell or assign, give option or
options to purchase or otherwise dispose of and deliver the Pledged Assets or
any part thereof, at such prices and upon such terms and conditions as it may
deem appropriate, which shall be compatible with the conditions for the
negotiation, in equivalent conditions, to an extra-judicial sale to be carried
out by the Appointer, which conditions are hereby accepted, as of the date
hereof, by the Parties as sufficient for the validity and effectiveness of such
extra-judicial sale of the Pledged Assets, irrespective of any prior or
subsequent notice to the Appointer, in accordance with the provisions set forth
in Article 1,433, Item IV and Article 1,435, Item V of the Brazilian Civil Code,
and apply the proceeds thus received for the payment of the Secured Obligations,
and the Collateral Agent is entitled to exercise all necessary powers for the
full compliance of this power of attorney, including, without limitation, the
powers and authority to, acting in strict conformity with applicable law,
purchase foreign currency and make any and all remittances abroad, sign any
necessary foreign exchange agreements with financial institutions in Brazil that
may be required to make such remittances and represent the Appointer before the
Central Bank of Brazil and any other Brazilian governmental authority, if
necessary to accomplish the purposes of the Agreement;
(b) upon the occurrence and during the continuation of an Event of Default, take
all necessary actions and execute any document before any governmental authority
in the case of the public sale of the Pledged Assets in accordance with the
terms and conditions set out in the Agreement;
(c) upon the occurrence and during the continuation of an Event of Default, take
any necessary action and execute any document consistent with the terms and
conditions of the Agreement, the Term Loan Credit Agreement and the
Intercreditor Agreement, as applicable, as the Collateral Agent may deem
necessary or advisable to accomplish the purposes of the Agreement; provided
that, in the event of a conflict between the Agreement and the Term Loan Credit
Agreement, the Term Loan Credit

 



--------------------------------------------------------------------------------



 



Agreement shall govern and control; in the event of a conflict between the
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
govern and control; and in the event of a conflict between the Intercreditor
Agreement and the Term Loan Credit Agreement, the Intercreditor Agreement shall
govern and control; and
(d) The compliance by the Collateral Agent with the powers granted under the
terms herein shall not allow the Appointer to exercise any withholding rights or
claims with respect to the Pledged Assets, all of which the Appointer hereby
expressively waives to the extent permitted by law.
Any notice given by the Collateral Agent that an Event of Default has occurred
and is continuing or has ceased shall be conclusive as against the Appointer and
any third Parties.
Capitalized terms used but not defined herein, shall have the meaning attributed
to them in the Agreement.
The powers granted herein are in addition to the powers granted by the Appointer
to the Collateral Agent in the manner provided for in the Agreement, and do not
cancel or revoke any such powers.
This power of attorney is effective as of December 17, 2010.
This power of attorney is granted as a condition to the Agreement and as a means
of complying with the obligations set forth therein, in accordance with
Article 684 of the Brazilian Civil Code, and shall be irrevocable, remaining
valid and in full force and effect until the Agreement has been terminated in
accordance with its terms and conditions.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

     
 
   
Name:
  Name:
Title:
  Title:

 



--------------------------------------------------------------------------------



 



Exhibit 5
Form of Amendment to the Equipment and Inventory Pledge Agreement
This instrument of [•] Amendment to the Equipment and Inventory Pledge Agreement
(hereinafter referred to as the “Amendment”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 101 South
Tryon Street, Charlotte, NC 28255, Charlotte, NC 28255,, in its capacity as
collateral agent under the Term Loan Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as “Bank of America” or “Collateral
Agent”, and together with the Pledgor, hereinafter referred to as the
“Parties”).
     WHEREAS, on December 17, 2010 the Parties entered into an Equipment and
Inventory Pledge Agreement (the “Agreement”); and
     WHEREAS, the Parties have agreed to amend the Agreement in order to grant
to the Collateral Agent, as representative of the Secured Parties, a priority
security interest in the Additional Pledged Assets (as defined below), subject
to the Intercreditor Agreement;
     NOW, THEREFORE, the Parties hereto have mutually agreed to enter into this
Amendment, pursuant to the terms and conditions set forth below:
1. Capitalized terms used but not defined herein shall have the meanings
attributed to them in the Agreement.
2. Pledgor hereby pledges and transfers the indirect possession of the
Additional Assets listed in the new Exhibit [•] of this document (and which were
not set forth in the original Exhibit 3 of the Agreement or any prior Amendment
thereto) (the “Additional Pledged Assets”), to the Secured Parties, herein
represented by the Collateral Agent, and, pursuant to the provision of Article
1,431, sole Paragraph of the Brazilian Civil Code, Pledgor shall maintain the
direct possession and the usable ownership of the Additional Pledged Assets,
being authorized to use them during the regular course of its business and with
the obligation to keep and conserve them, remaining the indirect possession of
the Additional Pledged Assets with the Collateral Agent, in order to apply,
mutatis mutandis, all the rights and obligations of the Parties resulting from
the Agreement to the Additional Pledged Assets pledged herein.

 



--------------------------------------------------------------------------------



 



3. Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the Secured Parties, that:
(a) the execution, performance and granting of the security interest created
hereby was duly authorized by the required corporate acts by Pledgor and do not
or will not (i) violate any provision of law or contractual obligation
applicable to or binding upon Pledgor, (ii) conflict with, result in a breach
of, or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or
violate any applicable law binding on Pledgor, or (iii) result in the creation
or imposition of any lien on any of its assets or any income or revenues, except
for the pledge created by this Amendment in favor of the Collateral Agent, as
representative of the Secured Parties, and
(b) this Amendment and the Agreement, amended as herein prescribed or by any
prior Amendment thereto, constitute each one, a legal, valid and binding
obligation of Pledgor, enforceable against Pledgor pursuant to its terms and
conditions, and the security interest hereby granted shall constitute, when the
registrations required by Section 5 of the Agreement are executed, a licit,
valid and perfected security interest upon the Additional Pledged Assets,
enforceable pursuant to its terms against all Secured Parties of Pledgor, in all
cases, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally.
4. All provisions of the Agreement (as amended by any prior Amendment thereto)
not expressly amended by this Amendment shall remain in full force and effect in
accordance with their terms.
5. This Amendment shall be governed by and interpreted in accordance with the
laws of Federative Republic of Brazil. The Parties hereto irrevocably submit to
the jurisdiction of the courts sitting in the City of São Paulo, State of São
Paulo, Brazil, in any action or proceeding aimed at settling any dispute or
controversy related to this Amendment, and the Parties hereto irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such court. This Amendment is being executed in English.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
in the presence of the undersigned witnesses, in [•] ([•]) counterparts of equal
content.
[PLACE AND DATE]

          NOVELIS DO BRASIL LTDA.
    By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

          BANK OF AMERICA, N.A.
    By:           Name:           Title:          

Witnesses:

                     
1:
          2:        
 
 
 
Name:          
 
Name:    
 
  ID:           ID:    

 



--------------------------------------------------------------------------------



 



Exhibit 6
List of Assets Subject to Liens Created by Judicial Proceedings

 



--------------------------------------------------------------------------------



 



Execution version
FIRST DEMAND GUARANTEE AGREEMENT
NOVELIS DO BRASIL LTDA.
By this First Demand Guarantee Agreement and in the best form of the law, the
parties:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association, by its
undersigned legal representatives (hereinafter referred to as the “Guarantor” or
“Novelis do Brasil”); and;
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Guarantor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Guarantor, as a guarantor, have entered into
that certain Credit Agreement dated December 17, 2010 (as may be amended,
restated, supplemented or otherwise modified, the “Term Loan Credit Agreement”)
among inter alios the Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Lenders the Administrative Agent and the Collateral Agent (as such capitalized
terms are defined in the Term Loan Credit Agreement);
B) Borrower has requested that Lenders provide a credit facility to Borrower to
finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Term Loan Credit Agreement;
C) As a member of the same economic group of the Borrower, the Guarantor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Term Loan Credit Agreement and it is in the
corporate interest of the Guarantor to enter into this agreement;
D) It is a condition precedent to the Term Loan Credit Agreement that the
Guarantor shall have executed and delivered this First Demand Guarantee
Agreement (“Guarantee”) to the Collateral Agent;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Guarantee, which shall be governed by the
following terms and conditions:
Section I — Definitions
1.1. In this Guarantee:
TERM LOAN CREDIT
GUARANTEE AGREEMENT

1



--------------------------------------------------------------------------------



 



     (a) Capitalized terms not defined in this Guarantee, including the recitals
hereto, shall have the same meaning given to such terms in the Term Loan Credit
Agreement, unless a contrary indication appears.
     (b) Any references to the Collateral Agent in this Guarantee shall be
construed as references to the Collateral Agent acting on behalf of the Secured
Parties.
     (c) Any references to a Person in this Guarantee shall include its
successors and assigns.
     (d) Any references to a document is a reference to that document as
amended, restated, novated and/or supplemented through the time such reference
becomes effective.
1.2 All references to sections and exhibits in this Guarantee are references to
sections and exhibits of this Guarantee, except if expressly stated otherwise.
Section II — First Demand Guarantee
2.1. The Guarantor hereby, jointly and severally, irrevocably, absolutely and
unconditionally grants a first demand guarantee to secure to the Collateral
Agent, for the benefit of the Secured Parties, the Guaranteed Obligations.
2.2. Without prejudice to the foregoing provisions and to the extent permitted
under applicable Brazilian laws and regulations, upon the occurrence and during
the continuation of an Event of Default under the Term Loan Credit Agreement,
the Guarantor shall forthwith upon demand by the Collateral Agent immediately
pay to the Collateral Agent, in the currency prescribed in, and pursuant to, the
Term Loan Credit Agreement, the monies in respect of which such default shall
have occurred.
2.3. This Guarantee shall be a first demand and continuing guarantee and shall
remain in full force and effect until the date of the Discharge of Term Loan
Credit Secured Obligations (as defined in the Intercreditor Agreement).
Accordingly, the Secured Obligations shall not be discharged except by
performance and then only to the extent of such performance. Such Secured
Obligations shall not be subject to any prior notice to, demand upon or action
against the Borrowers, or to any prior notice to the Guarantor with regard to
any default by the Borrowers, and shall not be affected or impaired by any of
the following: (i) any extension of time, forbearance or concession given to the
Borrowers; (ii) any assertion of, or failure to assert, or delay in asserting,
any right, power or remedy against the Borrowers, or in respect of any security
for the Term Loan Credit Agreement; (iii) any modification or amplification of
the provisions of the Term Loan Credit Agreement or of any other agreement or
Loan Documents between the Lenders and the Borrowers; (iv) any failure of the
Borrowers to comply with any requirement of any law, regulation or order;
(v) the dissolution, liquidation, reorganization or any other alteration of the
legal structure of the Borrowers; (vi) any purported or actual assignment of the
Term Loan Credit Agreement to any other party; (vii) any invalidity or
unenforceability of the Term Loan Credit Agreement or any of their provisions;
or (viii) any other circumstance (other than complete payment and termination of
commitments by or on behalf of the Borrowers, the Guarantor or any other
Guarantor) which might otherwise constitute a legal or equitable discharge or
defense of a surety or a guarantor.
2.4. If the Guarantor shall at any time make payment to the Collateral Agent of
an amount less than the full amount then due and payable to the Collateral Agent
under this Guarantee, the Collateral Agent shall have the right to allocate and
apply such payment in any way or manner, subject to the terms of the
Intercreditor Agreement,
TERM LOAN CREDIT
GUARANTEE AGREEMENT

2



--------------------------------------------------------------------------------



 



and for such purpose or purposes as the Collateral Agent in its sole discretion
shall determine notwithstanding any instruction that the Guarantor may give to
the contrary and the Guarantor shall continue to be liable for the entirety of
the Secured Obligations.
2.4.1. If any monies shall have become payable or shall have been paid by the
Guarantor under this Guarantee, the Guarantor shall not, in respect of such
monies, seek to enforce repayment or any other rights or legal remedies of any
kind which may accrue to the Guarantor against the Borrowers, whether by way of
subrogation or otherwise, in respect of the amount so payable or so paid or in
respect of any other monies for the time being due to the Guarantor from the
Borrowers so long as any monies remain owing to the Lenders under the Term Loan
Credit Agreement and in the event of the liquidation or winding up of the
Borrowers, the Guarantor will not prove in competition with the Collateral Agent
in respect of any monies owing to the Guarantor by the Borrowers on any account
whatsoever but shall assist the Collateral Agent with the proof of all monies to
be received in respect thereof until all monies now or hereafter owing under the
Term Loan Credit Agreement shall have been fully paid.
2.5. Absent manifest calculation and communication error, a certificate by an
officer of the Collateral Agent as to the amounts of principal of, and interest
under the Term Loan Credit Agreement, or any other amount due and payable at any
time by the Borrowers under the Term Loan Credit Agreement shall be binding upon
the Guarantor and shall be conclusive evidence in any legal proceedings with
respect to this Guarantee. The Guarantor hereby waives all requirements as to
diligence, presentment, demand of payment, protest or notice of any kind with
respect to the Term Loan Credit Agreement.
2.6. Payment obligations of the Guarantor pursuant to this Guarantee will be
satisfied only if and in so far as, after deduction of all costs and expenses,
the respective amount is credited in United States Dollars, by no later than
9:00 a.m. EST on its due date to the bank account notified to the Guarantor not
later than 7 (seven) days prior to the respective obligation falling due.
2.7. The Guarantor waives and shall not exercise any and all rights, benefits
and privileges granted to guarantors which might otherwise be deemed applicable,
including but not limited to the rights, benefits and privileges referred to in
Articles 827, 834, 835, 836, 837, 838 and 839 of the Brazilian Civil Code and
the provisions of Article 595 of the Brazilian Civil Procedure Code.
Section III — Registration
3.1. The Guarantor hereby undertakes to arrange for this Guarantee to be
translated into Portuguese by a sworn public translator and further undertakes
to obtain the registration of this Guarantee with the competent Registry of
Deeds and Documents within 20 (twenty) days as of its execution date, as
provided for by Article 129, third paragraph and Article 130 of Law No. 6.105,
of December 31, 1973, and provide satisfactory evidence of such registration to
the Collateral Agent no later than 10 (ten) days counting from the registration
of this Guarantee. Any and all costs, expenses, duties and taxes related to the
execution and the registration of this Guarantee shall be borne solely by the
Guarantor.
3.2. The Guarantor shall comply with any other requirement, and furnish evidence
thereof to the Collateral Agent, of any applicable law which may in the future
come into force, necessary for the preservation, creation, perfection and
priority in full of the guarantee created hereunder.
TERM LOAN CREDIT
GUARANTEE AGREEMENT

3



--------------------------------------------------------------------------------



 



Section IV — Representations and Warranties
4.1. The Guarantor hereby represents and warrants to and covenants with the
Collateral Agent:
     (i) that the Guarantor has the corporate power to, and all necessary
corporate and other action has been taken to authorize it to execute and deliver
this Guarantee and to perform fully and completely all its obligations and
liabilities hereunder;
     (ii) that the execution, delivery and performance by the Guarantor of this
Guarantee will not violate any provision of any existing law or regulation or
order or decree of any court, governmental authority, bureau or agency or of the
charter or by-laws of the Guarantor or of any contract, undertaking or agreement
to which the Guarantor is a party or which purports to be binding upon the
Guarantor or any of its property or assets and will not result in the imposition
or creation of any lien, charge or encumbrance on, or security interest in, any
part thereof pursuant to the provisions of any such contract, undertaking or
agreement;
     (iii) that this Guarantee constitutes a valid obligation of the Guarantor,
legally binding upon it and enforceable in accordance with its terms.
Section V — Miscellaneous
5.1. Should any provision of this Guarantee be or become invalid or
unenforceable for any reason, the validity of the remaining provisions shall not
thereby be affected. In such case the parties to this Guarantee shall without
delay replace the invalid or unenforceable provision by a legally valid and
enforceable one which comes as close as possible to that of the invalid
provision.
5.2. Any waiver by either party of a breach of any provision in this Guarantee
shall not be considered as a waiver of any subsequent breach of the same or any
other provision hereof, or as an Event of Default or an amendment to any other
condition or term in this Guarantee.
5.3. No amendment to this Guarantee, including to this provision, shall be valid
and binding except if made in writing and signed by the relevant parties, and
duly registered in accordance with Section III above.
5.4. This Guarantee binds and inures for the benefit of the parties hereto, as
well as their heirs and successors and permitted assignees. Any obligation under
this Guarantee may be transferred or assigned, provided however that any
transfer by the Guarantor is subject to the prior written consent of the
Collateral Agent.
5.5. Any and all notices or any other communications required or allowed under
this Guaranty shall be in writing, by means of hand delivery, facsimile,
courier, or registered letter, with return receipt requested, pre-paid postage,
addressed to the relevant Party who receives them at his/her respective
addresses as provided below, or to any other address as such Party may provide
to the others by means of a notice. Notices to Collateral Agent shall be in
English:

    To the Guarantor:

TERM LOAN CREDIT
GUARANTEE AGREEMENT

4



--------------------------------------------------------------------------------



 



NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo            S.P. Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103, USA
Attention: Bridgett Mandur
Fax No.: 415-503-5011
Phone: 415-436-1097
5.5.1. Each party undertakes to notify the other party of any change of address.
5.6. This Guarantee and any amendment hereto shall be executed solely in the
English language.
5.7. The Guarantor shall furnish or cause to be furnished to the Collateral
Agent evidence, in form and substance satisfactory to the Collateral Agent, of
the authority of the person or persons who will, on behalf of the Guarantor,
sign this Guarantee or take any other action or execute any other document
required or permitted to be taken or executed under this Guarantee, and the
authenticated specimen signature of each such person.
5.8. The Guarantor shall, upon receipt of notice from the Collateral Agent, pay
all taxes (including stamp taxes), duties, fees or other charges payable on or
in connection with the execution, issue, delivery, registration or notarization
of this Guarantee and shall reimburse the Collateral Agent or their assigns for
any such taxes, duties, fees or other charges paid by the Collateral Agent or
its assignees, unless otherwise provided for in the Term Loan Credit Agreement.
5.9. The provisions of Sections 2.12 (with respect to Taxes), 2.15, 2.16 and
7.10 of the Term Loan Credit Agreement are hereby incorporated, mutatis mutandi,
and shall apply to this Guarantee, the Guarantor, the Lenders, the Collateral
Agent and the Administrative Agent as if set forth herein.
5.10. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland
TERM LOAN CREDIT
GUARANTEE AGREEMENT

5



--------------------------------------------------------------------------------



 



SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis do Brasil
Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira Unipessoal, Lda, Av
Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings or Novelis Inc.
from time to time party thereto, Bank of America, N.A., as Revolving Credit
Administrative Agent and as Revolving Credit Collateral Agent (each as defined
in the Intercreditor Agreement), Bank of America, N.A., as Term Loan
Administrative Agent and as Term Loan Collateral Agent (each as defined in the
Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
5.11. This Guarantee may be executed in 5 (five) identical counterparts, each of
which shall be deemed an original, but all of which together constitute one and
the same Guarantee.
5.12. The validity of this Guarantee, as well as the relationship among the
parties hereto shall be governed by the laws of the Federative Republic of
Brazil. The parties hereto irrevocably agree to submit to the exclusive
jurisdiction of the courts sitting in the City of São Paulo, State of São Paulo,
Brazil, with the exclusion of any other, no matter how privileged it may be, in
any action or proceeding to resolve any dispute or controversy related to or
arising from this Guarantee.
[INTENTIONALLY LEFT IN BLANK]
TERM LOAN CREDIT
GUARANTEE AGREEMENT

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Guarantee to be duly
executed in the presence of the undersigned witnesses, in 5 (five) counterparts
of equal content.
São Paulo, December 17, 2010.

            NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

             
1:
      2:    
 
  Name:       Name:
 
  ID:       ID:

TERM LOAN CREDIT
GUARANTEE AGREEMENT

7



--------------------------------------------------------------------------------



 



Execution version
ACCOUNTS PLEDGE AGREEMENT
This Accounts Pledge Agreement (the “Agreement”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Pledgor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Term Loan Credit Agreement”) among
inter alios the Borrower, AV Metals Inc., the Subsidiary Guarantors, the Lenders
and the Collateral Agent (as such capitalized terms are defined in the Term Loan
Credit Agreement);
B) Borrower has requested that Lenders provide a credit facility to Borrower to
finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Term Loan Credit Agreement;
C) As a member of the same economic group of the Borrower, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Term Loan Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
Section I — Definitions
1.1. Capitalised terms used in this Agreement, including in the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Term Loan Credit Agreement, unless a contrary indication appears.
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Term Loan Credit
Agreement, the Term Loan Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, the credit rights of Pledgor against the
depository banks listed in Exhibit 2 hereto (the “Depositary Banks”), with
respect to all and any monies deposited in the bank accounts held by Pledgor
with such Depositary Banks less the amount of R$1,000,000.00 (one million reais)
per bank account (equivalent to approximately US$600,000.00 on the date hereof).
The bank accounts are duly described and identified in Exhibit 2 hereto (the
“Pledged Accounts”).
Section IV — Registration
4.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 10 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registry of Deeds and Documents (Cartórios de Títulos e Documentos), and provide
promptly thereafter evidence of any such registrations in form and substance
reasonably satisfactory to the Collateral Agent. All expenses incurred in
connection with such sworn public translation and with such registrations shall
be paid by the Pledgor.
Section V — Representation and Warranties
5.1. The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;

b)   this Agreement constitutes its valid obligation, legally binding upon it
and enforceable against it in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors’ rights generally;

c)   neither the execution and delivery of this Agreement nor the compliance
with its terms will constitute a breach of its Articles of Association or any
other corporate documents, as well as it will not constitute a breach or a
default under any other agreement to which it is a party;

d)   no registration, request, authorization or filing of any kind before any
governmental body or agency or any third party is required in connection with:
(i) the creation and maintenance of the pledge by Pledgor over the Pledged
Accounts in accordance with this Agreement, or to the execution and delivery of
this Agreement; (ii) the validity and enforceability of this Agreement;
(iii) the exercise by the Collateral Agent of the rights established in this
Agreement, except for the registration requirements mentioned in Section 4
above;

e)   it is not engaged in or threatened by any litigation, investigation or
process before any arbitration, judicial or administrative court, the outcome of
which might adversely and materially affect its financial condition, the
creation of the security established in this Agreement or the accomplishment of
its obligations hereunder;

f)   it is not threatened to become insolvent or unable to pay its debts as they
mature, it has not been, and it is not threatened to be, declared insolvent or
impediment of any legal nature is declared; and

g)   it is the legal owner of monies deposited in the Pledged Accounts, which
are free and clear of any liens of whatever kind or claims of others except for
(i) the pledge created under this Agreement; (ii) the pledge created under the
Accounts Pledge Agreement entered into by and between Bank of America N.A., as
collateral agent under the Revolving Credit Agreement and Novelis do Brasil
Ltda, as of the same date hereof (the “Revolving Credit Accounts Pledge
Agreement”); and (iii) Permitted Liens.

Section VI — Covenants
6.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 12:

(a)   except as permitted under the Term Loan Credit Agreement, Pledgor shall
not constitute over the Pledged Accounts any liens or encumbrances, except for
the pledge created under this Agreement, and for the pledge created under the
Revolving Credit Accounts Pledge Agreement;

(b)   upon a written request by the Collateral Agent in accordance with the Term
Loan Credit Agreement, Pledgor shall perform, at its own expenses, any act and
shall

TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



    execute any and all documents necessary to preserve the rights and powers of
Collateral Agent granted herein; and

(c)   unless provided for in the Term Loan Credit Agreement, Pledgor undertakes
to maintain the Collateral Agent duly indemnified against any and all proved
liabilities, costs and expenses (including, but not limited to, attorney’s fees
and legal expenses) related to or deriving from: (i) any delay in the payment of
all taxes that may accrue or be due in relation to any part of the Pledged
Accounts; (ii) any breach by Pledgor of any of its statements set forth in
Section 5 of this Agreement or of the commitments assumed in this Section 6 and
in any other provisions of this Agreement; or (iii) the creation, perfection or
enforcement of the pledge over the Pledged Accounts (including, but not limited
to, the proceedings set forth in Section 3).

Section VII — Notice to the Depositary Banks
7.1. Pledgor hereby undertakes to deliver a notice to each of the Depositary
Banks, substantially in the form attached to this Agreement as Exhibit 4,
immediately after the execution of this Agreement, informing each of the
Depositary Banks of the execution and delivery of this Agreement and of the
pledge created hereunder. Pledgor also undertakes to, using commercially
reasonable efforts, deliver to the Collateral Agent confirmation of the receipt
and acknowledgement by each of the Depositary Banks of such notice, within 5
(five) business days as of the receipt by Pledgor of the “Acknowledged by” of
such notice from each of the Depositary Banks.
7.2. Upon the occurrence and during the continuation of an Event of Default (as
evidenced by a written notice from the Collateral Agent to each of the
Depositary Banks irrespective of any notice to the contrary from Pledgor),
Pledgor hereby agrees that each of the Depositary Banks shall only act pursuant
to the instructions received from the Collateral Agent on behalf of the Secured
Parties with respect to the Pledged Accounts.
7.3. Nothing contained herein shall prevent the Collateral Agent upon the
occurrence and continuation of a Event of Default (as evidenced by a written
notice from the Collateral Agent to each of the Depositary Banks irrespective of
any notice to the contrary from Pledgor) from instructing any of the Depositary
Banks, from time to time, in relation to the Pledged Accounts.
Section VIII — Enforcement of the Security
8.1. Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, regardless of any judicial or extra judicial notice,
retain the funds from the Pledged Accounts to repay or settle the Secured
Obligations in accordance with the Term Loan Credit Agreement and the
Intercreditor Agreement (as defined below), returning any remaining funds
deposited in the Pledged Accounts to Pledgor.
8.2. In due observance of the Intercreditor Agreement, the funds derived from
the enforcement of the Pledged Accounts shall be applied to the satisfaction of
the Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledge created hereunder. The Collateral
Agent shall return to Pledgor the remaining excess, if any, in the form of cash
in this case, in accordance of Section
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



1,435, item V of the Brazilian Civil Code.
8.3. As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 3 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the date of
the Discharge of Term Loan Credit Secured Obligations (as defined in the
Intercreditor Agreement).
Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Term Loan
Credit Agreement and the Intercreditor Agreement, and in any case, any amounts
in excess of the Secured Obligations shall return to Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Accounts shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 12 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

(b)   the Term Loan Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and

(c)   any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third Parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent or the
Secured Parties.
Section XII — Termination and Release
12.1. Upon the Discharge of Term Loan Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at Pledgor’s expense; otherwise, this Agreement and the pledge
created hereby shall remain in full force and effect.
12.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
12.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of such security interest and lien created hereby.
Section XIII — Waivers and Amendments
13.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Term Loan Credit Agreement, the
Intercreditor Agreement and by other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
Pledgor, the Collateral Agent shall be conclusively presumed to be acting as
representative of the Secured Parties, with full and valid authority so to act
or refrain from acting, and Pledgor shall be under no entitlement to make any
inquiry with respect to such authority.
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement, together with the Term Loan Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Term Loan Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
Section XVII — Assignment and/or Transfer of the Term Loan Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Term Loan Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Accounts shall
remain subject to the security interest hereby created in favor of the Secured
Parties, until the termination in full of this Agreement, in accordance with
Section 12, provided that it is notified of the assignment and/or transfer by
the Collateral Agent. Pledgor acknowledges and agrees that such notification
will be under the terms, as the case may be, of the requirements of the
notification of Article 290 of the Brazilian Civil Code.
Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Accounts, any immunity from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), with respect to itself or its properties, Pledgor hereby irrevocably
waives such immunity in respect of its obligations hereunder to the fullest
extent permitted by applicable law.
Section XIX —No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged
Accounts and shall not impose any duty on the Collateral Agent to exercise such
powers or on the Secured Parties to cause the Collateral Agent to exercise any
such powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the Term
Loan Credit Agreement or under Brazilian Law.
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103, USA
Attention: Account Officer
Telecopier No.: 415-503-5011
20.2. Each party undertakes to notify the other party of any change of address.
Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII— Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIV — Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of the Term Loan Credit
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent for the
benefit of the Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
Intercreditor Agreement, among Novelis Inc., Novelis Corporation, Novelis Cast
House Technology Ltd., 4260848 Canada Inc., 4260856 Canada Inc., Novelis No. 1
Limited Partnership, Novelis Corporation, Novelis PAE Corporation, Novelis Brand
LLC, Novelis South America Holdings LLC, Aluminum Upstream Holdings LLC, Novelis
Europe Holdings Limited, Novelis UK Ltd., Novelis Services Limited., Novelis
Deutschland Gmbh, Novelis AG, Novelis Switzerland SA, Novelis Technology AG,
Novelis Aluminum Holding Company, Novelis do Brasil Ltda., Novelis Luxembourg
S.A., Novelis PAE, Novelis Madeira Unipessoal, Lda, Av Metals Inc. (“Holdings”),
the other Subsidiaries Of Holdings or Novelis Inc. from time to time party
thereto, Bank of America, N.A., as Revolving Credit Administrative Agent and as
Revolving Credit Collateral Agent (each as defined in the Intercreditor
Agreement), Bank of America, N.A., as Term Loan Administrative Agent and as Term
Loan Collateral Agent (each as defined in the Intercreditor Agreement), and
certain other persons which may be or become parties thereto or become bound
thereto from time to time. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control.
Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the Term
Loan Credit Agreement. If this Agreement is enforced, the Pledgor shall make
such additional payments to the Collateral Agent so that the Collateral Agent is
put in the same net-after tax position that the Collateral Agent would have
obtained absent the enforcement of this Agreement, unless otherwise provided for
in the Term Loan Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, acting through their duly
authorized representatives, have caused this Agreement to be signed in 5
(five) identical counterparts, in their respective names and to be delivered as
of the day and year first above written.
São Paulo, December 17, 2010.

            NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

               
1:
      2:    
 
  Name:       Name:
 
  ID:       ID:

TERM LOAN CREDIT
ACCOUNTS PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Term Loan Credit Agreement2

a)   Principal Amount

An initial amount of up to US$1,500,000,000.00 (one billion five hundred million
United States Dollars), such amount subject to increase at the request of the
Borrower; provided that at the time of any such increase the Borrower’s Senior
Secured Net Leverage Ratio does not exceed 2.5 to 1.0 and certain other
conditions are satisfied.3

b)   Termination

Originally, six years from the date hereof. Such termination date may be
extended pursuant to the terms of the Term Loan Credit Agreement.

c)   Interest

At the Borrower’s option, Term Loans will bear interest at rates per annum equal
to (i) the Base Rate plus the Applicable Margin in effect from time to time or
(ii) the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     A. Base Rate Loans. Subject to the provisions of Section 2.06(c) of the
Term Loan Credit Agreement, the Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Base Rate plus the Applicable
Margin in effect from time to time; provided that Incremental Term Loans and
Other Term Loans may have a different
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the Term
Loan Credit Agreement (as defined herein).   2   All of the capitalized terms in
this Exhibit will have the meanings ascribed to such terms in the Credit
Agreement, dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Term Loan Credit Agreement”), entered into by and
among, inter alios, the Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent (as the foregoing
capitalized terms are defined in the Term Loan Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Term Loan Credit Agreement,
the terms of the Term Loan Credit Agreement shall govern and control.   3  
Pursuant to the Term Loan Credit Agreement, the Borrower is permitted to incur
additional secured indebtedness under the Term Loan Credit Agreement or other
pari-pasu or subordinated credit facilities, which would be subject to the terms
of the Intercreditor Agreement. The terms of such additional indebtedness will
be determined by the Borrower and the lenders that become party to any credit
agreement memorializing such further extension of credit.

 



--------------------------------------------------------------------------------



 



Applicable Margin as provided for in Sections 2.23 and 2.24 of the Term Loan
Credit Agreement, subject to the provisions thereof.
     B. Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c) of
the Term Loan Credit Agreement, the Loans comprising each Eurodollar Rate
Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time provided that Incremental Term Loans and Other Term
Loans may have a different Applicable Margin as provided for in Sections 2.23
and 2.24 of the Term Loan Credit Agreement, subject to the provisions thereof.
     C. Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs or (ii) in the
case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in Section 2.06(a) of the Term Loan Credit Agreement (in either case,
the “Default Rate”).
     D. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) of the Term Loan Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
     E. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Term Loan Credit Agreement and such
determination shall be conclusive absent manifest error.
     F. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Term Loan Credit Agreement shall be paid in Dollars.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Accounts

                  OWNER   ACCOUNT   BANK   BRANCH   ACCOUNT NUMBERS
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil   3400    
Novelis do Brasil Ltda.
  Deposit Account   Bradesco   2372    
Novelis do Brasil Ltda.
  Deposit Account   Bradesco   2372    
Novelis do Brasil Ltda.
  Deposit Account   Itau S/A   0912    
Novelis do Brasil Ltda.
  Deposit Account   Caixa   2926    
Novelis do Brasil Ltda.
  Deposit Account   Citibank   0001    
Novelis do Brasil Ltda.
  Deposit Account   Citibank   0001    
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG        
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil   0088    
Novelis do Brasil Ltda.
  Deposit Account   Banco Real   0251    
Novelis do Brasil Ltda.
  Deposit Account   ItaúBBA Nassau   0001    

 



--------------------------------------------------------------------------------



 



Exhibit 3
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., Brazilian limited liability company, with its principal
place of business in the City of São Paulo, State of São Paulo, at Avenida das
Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’ Registry of the
Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03, hereby represented
in accordance with its articles of association by its undersigned legal
representatives (hereinafter referred to as “Grantor”) irrevocably constitutes
and appoints BANK OF AMERICA, N.A., a national banking association organized and
existing under the laws of the United States of America, having its office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as Collateral Agent
under the Term Loan Credit Agreement, as its attorney-in-fact
(“Attorney-in-Fact”) to act in its name and place, to the fullest extent
permitted by law, to do and perform all and every act whatsoever necessary, in
connection with the Accounts Pledge Agreement, dated December 17, 2010 entered
into by and among the Grantor and the Collateral Agent (as representative of the
Secured Parties) (together with its respective modifications and amendments,
“Accounts Pledge Agreement”), and pursuant to the terms of such Accounts Pledge
Agreement, upon the occurrence and during the continuation of an Event of
Default to, without limitation:
(a) collect and dispose of the amounts received in connection with the Pledged
Accounts;
(b) (i) apply the amounts received in connection with the Pledged Accounts to
the total or partial repayment of any amount due and payable to the Collateral
Agent by the Borrower under the Term Loan Credit Agreement, (ii) deduct all
expenses incurred in relation to the Accounts Pledge Agreement and returning the
excess, if any, to the Pledgor, with due regard to the terms and conditions of
the Term Loan Credit Agreement, the Intercreditor Agreement and the Accounts
Pledge Agreement, (iii) make all remittances abroad in respect of the Secured
Obligations, and (iv) sign any necessary foreign exchange contract with
financial institutions in Brazil that may be required and to represent the
Pledgor before the Brazilian Central Bank when necessary to accomplish the
purposes of the Accounts Pledge Agreement.
This power of attorney is effective as of the date hereof, provided that the
powers to use all or part of the Pledged Accounts shall only become effective
upon the occurrence and the continuation of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Accounts Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to Attorney-in-Fact in the Accounts Pledge Agreement and do not cancel or revoke
any of such powers.
This power of attorney is granted as a condition to the Accounts Pledge
Agreement and as a means to comply with the obligations set forth therein, in
accordance with Article 684 of the Brazilian Civil Code.
This power of attorney is effective as of December 17, 2010.

 



--------------------------------------------------------------------------------



 



This power of attorney shall remain valid until the Accounts Pledge Agreement is
terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

                          Name:       Name: Title:       Title:

 



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Notice
[Novelis do Brasil’s letterhead]
[***DATE***]
     To [include name of the bank]
     Ref.: Accounts Pledge Agreement (the “Agreement”), dated December 17, 2010,
entered into by and among Novelis do Brasil, a Brazilian limited liability
company with its principal place of business in the City of São Paulo, State of
São Paulo, at Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the
Taxpayers’ Registry of the Ministry of Finance (CNPJ/MF) under
No. 60.561.800/0001-03 (“Novelis do Brasil”), and BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States of America, having its office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as collateral agent on behalf of the Secured Parties
under the Term Loan Credit Agreement (hereinafter referred to as “Bank of
America” or “Collateral Agent”).
Dear Sirs:
     Please be advised that, pursuant to the Agreement referenced above, all of
our credit rights against you, as depository bank, with respect to the monies
deposited in our bank account No. [include no. of the bank account] less the
amount of R$1,000,000.00 (equivalent to approximately US$600,000.00 on the date
hereof) have been pledged, as set forth in the Agreement, in favor of the
Collateral Agent on behalf of the Secured Parties.
     Novelis do Brasil hereby irrevocably instructs you as follows: following
the occurrence of an Event of Default, which is continuing, as shall be informed
to you by a conclusive and written notice of the Collateral Agent (irrespective
of any notice to the contrary from Novelis do Brasil), you shall immediately act
in accordance with instructions received from the Collateral Agent with respect
to the amounts due by you to Novelis do Brasil (irrespective of any notice to
the contrary from Novelis do Brasil).
     The instructions contained herein may not be revoked, amended or modified
without the prior written consent of the Collateral Agent.
     Very truly yours,
     Novelis do Brasil Ltda.

 



--------------------------------------------------------------------------------



 



             
 
Name
Title:


Acknowledged by:



 
[include name of the bank]
Name:
Title:
                 

 



--------------------------------------------------------------------------------



 



Execution version
QUOTA PLEDGE AGREEMENT
This Quota Pledge Agreement (the “Agreement”) is made by and among:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Novelis do
Brasil”);
(b) NOVELIS INC., a Canadian company, with its principal place of business in
the City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite1500,
30326, hereby represented by its undersigned legal representative (hereinafter
referred to as “Borrower” or “Pledgor”); and
(c) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with Novelis do Brasil and the Pledgor,
hereinafter referred to as the “Parties”).
WHEREAS:
A) The Pledgor and the Collateral Agent have entered into that certain Credit
Agreement dated December 17, 2010 (as may be amended, restated, supplemented or
otherwise modified, the “Term Loan Credit Agreement”) among inter alios the
Borrower, AV Metals Inc., the Subsidiary Guarantors, the Lenders and the
Collateral Agent (as such capitalized terms are defined in the Term Loan Credit
Agreement);
B) Borrower has requested that Lenders provide a credit facility to Borrower to
finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Term Loan Credit Agreement;
C) As the Borrower, the Pledgor shall receive substantial direct and indirect
economic and non-economic benefits from the facilities made available in the
Term Loan Credit Agreement and it is in the corporate interest of the Pledgor to
enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

1



--------------------------------------------------------------------------------



 



Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Term Loan Credit Agreement, unless a contrary indication appears.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Term Loan Credit
Agreement, the Term Loan Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, 120,130,999 quotas (the “Quotas”),
representing 99.99% of the total outstanding quotas of Novelis do Brasil, duly
described in Exhibit 2, which are owned by Pledgor.
3.2 In addition to the Quotas, the Pledgor hereby pledges all quotas
representing the capital stock of Novelis do Brasil which may be from time to
time subscribed, purchased or acquired by it, whether or not in addition to, in
substitution of, as a conversion of or in exchange for any quotas of Novelis do
Brasil held by the Pledgor, together with all options arising from any new
quotas or subscription rights of any nature whatsoever that may be issued or
granted by Novelis do Brasil to the Pledgor in respect of it or its interest in
the Novelis do Brasil (“Additional Quotas” and, together with the Quotas, the
“Pledged Quotas”).
Section IV - Restriction on Transfers and Encumbrances
4.1. Except in accordance with the terms and conditions of the Term Loan Credit
Agreement, the Pledged Quotas may not be assigned, sold or in any other way
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

2



--------------------------------------------------------------------------------



 



transferred by Pledgor or by any other means whatsoever become subject to any
liens or encumbrances, until complete performance of the Secured Obligations,
pursuant to Section 12 below.
Section V — Registration
5.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 13 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registry of Deeds and Documents (Cartórios de Títulos e Documentos), and provide
promptly thereafter evidence of any such registrations in form and substance
reasonably satisfactory to the Collateral Agent. All expenses incurred in
connection with such sworn public translation and with such registrations shall
be paid by the Pledgor.
5.2 Novelis do Brasil shall, and the Pledgor shall procure that Novelis do
Brasil shall, within thirty (30) days after the execution of this Agreement,
register the amendment of its Articles of Association to reflect the existence
of the Pledged Quotas with the Registry of Commerce of the State of São Paulo
and promptly thereafter deliver evidence of such registration, in form and
substance reasonably satisfactory to the Collateral Agent. All expenses incurred
in connection with such registration shall be paid by Novelis do Brasil.
Section VI — Representations and Warranties
6.1 The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:
(a) it has the corporate power and authority and the legal right to execute and
deliver and to perform its obligations under this Agreement, including to grant
a pledge over the Pledged Quotas;
(b) it has taken all necessary actions to authorize the execution, delivery and
performance of this Agreement, including to grant the pledge over the Pledged
Quotas;
(c) it is the legitimate owner of 99.99% of the total outstanding quotas of
Novelis do Brasil and the Pledged Quotas represent 99.99% of the total
outstanding quotas, which are free from any liens other than (i) those
contemplated herein; (ii) those created under the Quota Pledge Agreement entered
into by and between Bank of America N.A., as collateral agent under the
Revolving Credit Agreement, Pledgor and Novelis do Brasil Ltda., as of the same
date hereof (the “Revolving Credit Quota Pledge Agreement”) and (iii) Permitted
Liens;
(d) no litigation, investigation or proceeding is pending that could materially
adversely affect the Pledged Quotas;
(e) this Agreement constitutes its legal, valid and binding obligation,
enforceable against it, in accordance with its terms, except to the extent that
the enforceability thereof is limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors rights generally;
and
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

3



--------------------------------------------------------------------------------



 



(f) no registration, recordation or filing with any governmental body, agency or
official under the laws of the Federative Republic of Brazil is required in
connection with the execution or delivery of this Agreement or necessary for the
validity or enforceability hereof or for the perfection or enforcement of the
Pledged Quotas, except for the registration of this Agreement with the competent
Registry of Deeds and Documents and, as a complementary measure, the
registration of the Amendment to the Articles of Association of Novelis do
Brasil, deliberating about the creation of the pledge over the Pledged Quotas,
with the relevant Registry of Commerce.
Section VII — Covenants
Except as permitted by the Term Loan Credit Agreement and the Loan Documents:
7.1 The Pledgor and Novelis do Brasil shall not, during the term of this
Agreement, take, or participate in, any action which results or might result in
the Pledgor’s loss of ownership of all or part of the Pledged Quotas, or any
other transaction which would have the same result as a sale, transfer,
encumbrance or other disposal of the Pledged Quotas or which would for any other
reason be inconsistent with the security interest of the Collateral Agent or
defeat, impair or circumvent the rights of the Collateral Agent or those created
under the Revolving Credit Quota Pledge Agreement;
7.2 The Pledgor and Novelis do Brasil shall not encumber, permit to subsist,
create or agree to create any other security interest or third party right in or
over the Pledged Quotas during the term of this Agreement, except those created
under the Revolving Credit Quota Pledge Agreement, or as otherwise permitted by
the Term Loan Credit Agreement;
7.3 The Pledgor and Novelis do Brasil shall not, during the term of this
Agreement, amend the articles of association of Novelis do Brasil to the extent
that such amendment would or might reasonably be expected to materially and
adversely affect the security interest created hereunder without the prior
written consent of the Collateral Agent;
7.4 The pledge set forth hereunder shall be duly reflected in the Amendment to
the Articles of Association of Novelis do Brasil to be executed simultaneously
with this Agreement and in future amendments thereto, until the pledge hereunder
is released or terminated; and
7.5 The Pledgor and Novelis do Brasil shall enter into amendments to this
Agreement with the Collateral Agent substantially in the form of Exhibit 3
hereto (each, an “Amendment”) and in accordance with section 5.11 of the Term
Loan Credit Agreement in order to extend the security interest and lien created
hereunder to any Additional Quotas. Novelis do Brasil shall take any further
actions as the Collateral Agent may reasonably request for the purposes of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted with respect to such after-acquired Pledged Quotas and
in favor of the Collateral Agent.
Section VIII — Enforcement of the Security
8.1 Upon the occurrence and continuance of an Event of Default, the Collateral
Agent shall be entitled to immediately enforce the pledge over the Pledged
Quotas
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

4



--------------------------------------------------------------------------------



 



where the pledge has by then already been perfected, by selling such Pledged
Quotas, either privately in accordance with Article 1,433, item IV, of the
Brazilian Civil Code, or through judicial proceedings, and by applying the
proceeds of such sale to satisfy the Secured Obligations.
8.2 Any sale of Pledged Quotas to satisfy the Secured Obligations shall be
conducted in the manner and under the conditions determined by the Collateral
Agent. After the application of the proceeds from such sales to satisfy the
Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledges created hereunder, in accordance
with the Term Loan Credit Agreement and the Intercompany Agreement (as defined
below), the Collateral Agent shall return to the Pledgor the remaining excess,
if any, whether in the form of cash or quotas of Novelis do Brasil.
8.3 The Collateral Agent shall send a notice to the Pledgor informing about the
enforcement of the pledge created hereunder at the time of its enforcement,
provided that the failure to send such a notice shall not in any manner limit
the Collateral Agent’s rights hereunder.
8.4 As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 4 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the
Discharge of Term Loan Credit Secured Obligations (as defined in the
Intercreditor Agreement, as defined below).
Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Term Loan
Credit Agreement and the Intercreditor Agreement (as defined below), and in any
case, any amounts in excess of the Secured Obligations shall return to Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Quotas shall
remain subject to the pledge granted hereby, at all times until termination of
this Agreement pursuant to Section 12 hereof, without limitation and without any
reservation of rights against Pledgor, and whether notice is given to Pledgor or
not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

5



--------------------------------------------------------------------------------



 



(b)   the Term Loan Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and   (c)  
any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
Section XII — Termination and Release
12.1. Upon the Discharge of Term Loan Credit Secured Obligations (as defined in
the Intercreditor Agreement), this Agreement and the security interest created
hereby shall be released and this Agreement shall terminate; otherwise, this
Agreement and the security interest created hereby shall remain in full force
and effect. No release of this Agreement or of the lien created and evidenced
hereby shall be valid unless executed by the Collateral Agent. The Collateral
Agent hereby covenants and agrees to take all necessary actions to release the
security interest created hereby and to terminate this Agreement upon the
Discharge of Term Loan Credit Secured Obligations.
Section XIII — Waiver and Amendments
13.1 Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

6



--------------------------------------------------------------------------------



 



Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Term Loan Credit Agreement, the
Intercreditor Agreement (as defined below) and by other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and Pledgor, the Collateral Agent shall be conclusively
presumed to be acting as representative of the Secured Parties, with full and
valid authority so to act or refrain from acting, and Pledgor shall be under no
entitlement to make any inquiry with respect to such authority.
Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement, together with the Term Loan Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the Term Loan Credit Agreement. Upon such
assignment and transfer taking effect, the replacement Collateral Agent shall be
deemed to be acting as representative of the Secured Parties, for the purposes
of this Agreement, in place of the former Collateral Agent.
Section XVII — Assignment and/or Transfer of the Term Loan Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Term Loan Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Quotas shall remain
subject to the security interest hereby created in favor of the Secured Parties,
until the termination in full of this Agreement, in accordance with Section 12
and 13, provided that it is notified of the assignment and/or transfer by the
Collateral Agent. Pledgor acknowledges and agrees that such notification will be
under the terms, as the case may be, of the requirements of the notification of
Article 290 of the Brazilian Civil Code.
Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Quotas, any immunity from suit,
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, or
otherwise), with respect to itself or its
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

7



--------------------------------------------------------------------------------



 



properties, Pledgor hereby irrevocably waives such immunity in respect of its
obligations hereunder to the fullest extent permitted by applicable law.
Section XIX — No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged Quotas
and shall not impose any duty on the Collateral Agent to exercise such powers or
on the Secured Parties to cause the Collateral Agent to exercise any such
powers. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the Term
Loan Credit Agreement or under Brazilian Law.
Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To the Pledgor:
NOVELIS INC.
3399 Peachtree Road NE, Suite1500, 30326
Atlanta, Georgia
Attention: Geoffrey P. Batt
Telefax: 1 440-423-6661
To Novelis do Brasil
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103, USA
Attention: Account Officer
Telecopier No.: 415-503-5011
20.2. Each party undertakes to notify the other party of any change of address.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

8



--------------------------------------------------------------------------------



 



Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII — Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIV — Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe Holdings Limited, Novelis UK
Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis AG, Novelis
Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding Company, Novelis
do Brasil Ltda., Novelis Luxembourg S.A., Novelis PAE, Novelis Madeira
Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of Holdings
or Novelis Inc. from time to time party thereto, Bank of America, N.A., as
Revolving Credit Administrative Agent and as Revolving Credit Collateral Agent
(each as defined in the Intercreditor Agreement), Bank of America, N.A., as Term
Loan Administrative Agent and as Term Loan Collateral Agent (each as defined in
the Intercreditor Agreement), and certain other persons which may be or become
parties thereto or become bound thereto from time to time. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

9



--------------------------------------------------------------------------------



 



Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the Term
Loan Credit Agreement. If this Agreement is enforced, the Pledgor shall make
such additional payments to the Collateral Agent so that the Collateral Agent is
put in the same net-after tax position that the Collateral Agent would have
obtained absent the enforcement of this Agreement, unless otherwise provided for
in the Term Loan Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed in the presence of the undersigned witnesses, in 5 (five) identical
counterparts.
São Paulo, December 17, 2010.

 
NOVELIS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

                1:      2:   
 
        Name:       Name:      ID:     ID:

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

11



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Term Loan Credit Agreement2

a)   Principal Amount

An initial amount of up to US$1,500,000,000.00 (one billion five hundred million
United States Dollars), such amount subject to increase at the request of the
Borrower; provided that at the time of any such increase the Borrower’s Senior
Secured Net Leverage Ratio does not exceed 2.5 to 1.0 and certain other
conditions are satisfied.3

b)   Termination

Originally, six years from the date hereof. Such termination date may be
extended pursuant to the terms of the Term Loan Credit Agreement.

c)   Interest

At the Borrower’s option, Term Loans will bear interest at rates per annum equal
to (i) the Base Rate plus the Applicable Margin in effect from time to time or
(ii) the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     A. Base Rate Loans. Subject to the provisions of Section 2.06(c) of the
Term Loan Credit Agreement, the Loans comprising each Base Rate Borrowing shall
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the Term
Loan Credit Agreement (as defined herein).   2   All of the capitalized terms in
this Exhibit will have the meanings ascribed to such terms in the Credit
Agreement, dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Term Loan Credit Agreement”), entered into by and
among, inter alios, the Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent (as the foregoing
capitalized terms are defined in the Term Loan Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Term Loan Credit Agreement,
the terms of the Term Loan Credit Agreement shall govern and control.   3  
Pursuant to the Term Loan Credit Agreement, the Borrower is permitted to incur
additional secured indebtedness under the Term Loan Credit Agreement or other
pari-pasu or subordinated credit facilities, which would be subject to the terms
of the Intercreditor Agreement. The terms of such additional indebtedness will
be determined by the Borrower and the lenders that become party to any credit
agreement memorializing such further extension of credit.

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

12



--------------------------------------------------------------------------------



 



bear interest at a rate per annum equal to the Base Rate plus the Applicable
Margin in effect from time to time; provided that Incremental Term Loans and
Other Term Loans may have a different Applicable Margin as provided for in
Sections 2.23 and 2.24 of the Term Loan Credit Agreement, subject to the
provisions thereof.
     B. Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c) of
the Term Loan Credit Agreement, the Loans comprising each Eurodollar Rate
Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time provided that Incremental Term Loans and Other Term
Loans may have a different Applicable Margin as provided for in Sections 2.23
and 2.24 of the Term Loan Credit Agreement, subject to the provisions thereof.
     C. Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs or (ii) in the
case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in Section 2.06(a) of the Term Loan Credit Agreement (in either case,
the “Default Rate”).
     D. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) of the Term Loan Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
     E. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Term Loan Credit Agreement and such
determination shall be conclusive absent manifest error.
     F. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Term Loan Credit Agreement shall be paid in Dollars.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

13



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Quotas

                                      Total Number of   Total Number of        
    Quotas of the   Quotas issued by   % of the Quotas of   Value Quotaholder  
Pledgor   Novelis do Brasil   the Pledgor   (R$)
NOVELIS INC.
    120,130,999       120,131,000       99.99 %     120,130,199.00  

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

14



--------------------------------------------------------------------------------



 



Exhibit 3
Form of Amendment to Quota pledge agreement
This [•] Amendment to the Quota Pledge Agreement (hereinafter referred to as
this “Amendment”) is made as of [•], by and among:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association, by its
undersigned legal representatives, (hereinafter referred to as “Novelis do
Brasil”);
(b) NOVELIS INC., a Canadian company, with its principal place of business in
the City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite1500,
30326 hereby represented by its undersigned legal representative (hereinafter
referred to as “Pledgor”); and
(c) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as Collateral Agent
under the Term Loan Credit Agreement, hereby represented by its attorney-in-fact
(hereinafter referred to as “Bank of America” or the “Collateral Agent”).
Novelis do Brasil, the Pledgor and the Collateral Agent are hereinafter jointly
referred to as the “Parties”.
WHEREAS, on December 17, 2010, the Parties hereto entered into a Quota Pledge
Agreement (the “Quota Pledge Agreement”);
WHEREAS, the Parties hereto have agreed to amend the Quota Pledge Agreement in
order to grant to the Collateral Agent, for the benefit of the Secured Parties,
to the extent permitted under applicable Brazilian law and regulations, a
perfected priority security interest in any Additional Quotas, subject to the
Intercreditor Agreement;
WHEREAS, pursuant to the terms hereof, the Parties hereto desire to amend the
Quota Pledge Agreement;
NOW, THEREFORE, the Parties hereto enter into this Amendment No. [•] to the
Quota Pledge Agreement under the following terms and conditions:
          1. Capitalized terms used and not otherwise defined herein shall have
the meaning ascribed to them in the Quota Pledge Agreement.
          2. The Pledgor hereby pledges the Additional Quotas listed in
Exhibit 1 attached hereto (and which were not contained in the original
Exhibit 2 of the Quota Pledge Agreement or in any amendment and restatement
thereto effected prior to this Amendment) to the Collateral Agent, for the
benefit of the Secured Parties with the
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

15



--------------------------------------------------------------------------------



 



intent that all rights and obligations of the Parties under or pursuant to the
Quota Pledge Agreement shall apply to the Additional Quotas pledged hereunder.
Exhibit 1 hereto shall amend and restate the original Exhibit 2 to the Quota
Pledge Agreement and any amendment and restatement thereto effected prior to
this Amendment.
          3. The Pledgor hereby represents and warrants to and in favor of the
Collateral Agent, for the benefit of the Secured Parties, and in addition to the
representations and warranties set forth in the Quota Pledge Agreement, that:
          (a) the execution, delivery, performance and grant of the security
interest pursuant to this Amendment have been duly authorized by all necessary
corporate action on its part. This Amendment has been duly executed and
delivered by it. The execution, delivery, performance and grant of the security
interest have been duly authorized by all necessary corporate actions on the
part of the Pledgor and do not and will not (i) violate any provision of any
charter or other organizational documents of the Pledgor, (ii) conflict with,
result in a breach of, or constitute (or, with the giving of notice or lapse of
time or both, would constitute) a default under, or, except for consents and
approvals that have been obtained and are in full force and effect, require the
approval or consent of any person or violate any applicable law binding on the
Pledgor or (iii) result in the creation or imposition of any encumbrance upon
any asset of the Pledgor or any income or profits therefrom, except for the
encumbrance created hereby in favor of the Collateral Agent, for the benefit of
the Secured Parties, under the Quota Pledge Agreement; and
          (b) this Amendment and the Quota Pledge Agreement, as amended hereby,
each constitutes legal, valid and binding obligation of the Pledgor, enforceable
against it in accordance with its terms, and the security interest created
hereby will, upon completion of the registrations required by Section 5 of the
Quota Pledge Agreement, constitute a legal, valid and perfected first priority
security interest in the Pledged Quotas, enforceable in accordance with its
terms against all creditors of the Pledgor, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally.
          4. All provisions of the Quota Pledge Agreement not expressly amended
or modified herein shall remain in full force and effect in accordance with the
terms of the Quota Pledge Agreement.
          5. This Amendment shall be governed by and construed and interpreted
in accordance with the laws of the Federative Republic of Brazil. The Parties
hereto irrevocably submit to the jurisdiction of the courts sitting in the City
of São Paulo, State of São Paulo, Brazil, as the exclusive jurisdiction in any
action or proceeding to resolve any dispute or controversy related to or arising
from this Amendment and the Parties hereto irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such courts
with the express exclusion of any other jurisdiction, however privileged it may
be. This Amendment is being executed in English version, which shall prevail.
For registration purposes, a sworn translation into Portuguese shall be
utilized.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Amendment No. [•] to the
Quota Pledge Agreement to be duly executed in the presence of the undersigned
witnesses.

 
NOVELIS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

                1:      2:     
 
        Name:       Name:      ID:     ID:

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

17



--------------------------------------------------------------------------------



 



Exhibit 1 to the Amendment to Quota Pledge Agreement
Pledged Quotas

                                              Additional Quotas     Total Number
of     Total Number of                       pledged under this     Quotas of
the     Quotas issued by     % of the Quotas of     Value   Quotaholder  
Amendment     Pledgor     Novelis do Brasil     the Pledgor     (R$)  
NOVELIS INC.
                                       

TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

18



--------------------------------------------------------------------------------



 



Exhibit 4
Form of Power of Attorney
NOVELIS INC., a Canadian company, with its principal place of business in the
City of Atlanta, State of Georgia, at 3399 Peachtree Road NE, Suite 1500, 30326,
hereby represented by its undersigned legal representative (hereinafter referred
to as “Grantor”) irrevocably constitutes and appoints BANK OF AMERICA, N.A., a
national banking association organized and existing under the laws of the United
States of America, having its registered office at 101 South Tryon Street,
Charlotte, NC 28255, in its capacity as Collateral Agent under the Term Loan
Credit Agreement, as its attorney-in-fact (“Attorney-in-Fact”) to act in its
name and place, to the fullest extent permitted by law, to do and perform all
and every act whatsoever necessary, in connection with the Quota Pledge
Agreement, dated as of December 17, 2010 (as amended from time to time the
“Quota Pledge Agreement”), and pursuant to the terms of such Quota Pledge
Agreement, upon the occurrence and during the continuation of an Event of
Default to, without limitation: (a) promote the extra-judicial sale of all or
part of the Pledged Quotas irrespective of any prior or subsequent notice to the
Grantor or the Intervening Party, in accordance with the provisions set forth in
Article 1,433, Item IV and Article 1,435, Item V of the Brazilian Civil Code,
(b) apply the proceeds of the sale to the total or partial repayment of any
amount due and payable to the Collateral Agent by the Borrower under the Term
Loan Credit Agreement and in accordance with the Intercreditor Agreement;
(c) deduct all expenses incurred in connection with the enforcement of the Quota
Pledge Agreement and returning the excess, if any, to the Pledgor, with due
regard to the terms and conditions of the Term Loan Credit Agreement, the
Intercreditor Agreement and the Quota Pledge Agreement, (d) make all remittances
abroad in respect of the Secured Obligations; and (e) sign any necessary foreign
exchange contract with financial institutions in Brazil that may be required and
to represent the Grantor before the Brazilian Central Bank and any Registries of
Commerce when necessary to accomplish the purposes of the Quota Pledge
Agreement.
For such purposes, the Attorney-in-Fact is hereby expressly authorized by the
Pledgor to take all action required for the sale of the Pledged Quotas,
including, but not limited to, the authority to sign agreements and give and
receive releases and to delegate all or part of the powers granted hereunder as
said Attorney-in-Fact may deem appropriate.
This power of attorney is effective as of December 17, 2010, provided that the
powers to sell all or part of the Pledged Quotas and to apply the proceeds
therefrom shall only become effective upon the occurrence and the continuation
of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Quota Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to the Attorney-in-Fact in the Quota Pledge Agreement and do not cancel or
revoke any of such powers.
This power of attorney is granted as a condition to the Quota Pledge Agreement
and as a means to comply with the obligations set forth therein, in accordance
with Article 684 of the Brazilian Civil Code.
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

19



--------------------------------------------------------------------------------



 



This power of attorney shall remain valid until the Quota Pledge Agreement is
terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS INC.

Name:
Title:
TERM LOAN CREDIT
QUOTA PLEDGE AGREEMENT

20



--------------------------------------------------------------------------------



 



Execution copy
RECEIVABLES PLEDGE AGREEMENT
This Receivables Pledge Agreement (the “Agreement”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its registered office at
101 South Tryon Street, Charlotte, NC 28255, in its capacity as collateral agent
under the Term Loan Credit Agreement (as defined below), hereby represented by
its attorney-in-fact (hereinafter referred to as “Bank of America” or the
“Collateral Agent”, and together with the Pledgor, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Term Loan Credit Agreement”) among
inter alios the Borrower, AV Metals Inc., the Subsidiary Guarantors, the Lenders
and the Collateral Agent (as such capitalized terms are defined in the Term Loan
Credit Agreement);
B) Borrower has requested that Lenders provide a credit facility to Borrower to
finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Term Loan Credit Agreement;
C) As a member of the same economic group of the Borrower, the Pledgor shall
receive substantial direct and indirect economic and non-economic benefits from
the facilities made available in the Term Loan Credit Agreement and it is in the
corporate interest of the Pledgor to enter into this Agreement;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
Section I — Definitions
1.1. Capitalised terms used in this Agreement, including the recitals hereto,
and not otherwise defined herein shall have the meaning ascribed to them in the
Term Loan Credit Agreement, unless a contrary indication appears.

                  TERM LOAN CREDIT     1   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties.
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties, the Secured Obligations.
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Term Loan Credit
Agreement, the Term Loan Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby irrevocably grants and pledges to the Collateral Agent, for
the benefit of the Secured Parties, all credit rights, rights to revenues,
claims and receivables of any kind now existing or arising in the future under
the contracts listed in Exhibit 2 hereto and any proceeds of the foregoing (the
“Pledged Receivables”), with all they represent, as collateral security for the
regular and full compliance by the Borrower of the Secured Obligations, pursuant
to the provisions of Articles 1,451 to 1,460 of the Brazilian Civil Code. The
bank accounts in which the receivables are collected and deposited are those
held by the Pledgor and identified in Exhibit 3 hereto (the “Bank Accounts”).
Section IV —Registration
4.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 6.1(f)
below, register this Agreement, or any such amendment, as applicable, together
with its relevant sworn translation into the Portuguese language, with the
competent Registry of Deeds and Documents (Cartórios de Títulos e Documentos),
and provide promptly thereafter evidence of any such registrations in form and
substance reasonably satisfactory to the Collateral Agent. All expenses incurred
in connection with such sworn public translation and with such registrations
shall be paid by the Pledgor.
Section V — Representation and Warranties
5.1. The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

                  TERM LOAN CREDIT     2   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;

b)   upon completion of the registration and delivery of the notices as required
in Sections 4.1 and 7.1 hereof, the pledge over the Pledged Receivables will
constitute a valid obligation, legally binding upon it and enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to creditors’ rights generally;

c)   neither the execution and delivery of this Agreement nor the compliance
with its terms will constitute a breach of its Articles of Association or any
other corporate documents, as well as it will not constitute a breach or a
default under any other agreement to which it is a party;

d)   no registration, request, authorization or filing of any kind before any
governmental body or agency or any third party is required in connection with:
(i) the creation and maintenance of the pledge by Pledgor over the Pledged
Receivables in accordance with this Agreement, or to the execution and delivery
of this Agreement; (ii) the validity and enforceability of this Agreement;
(iii) the exercise by the Collateral Agent of the rights established in this
Agreement, except for the registration requirements mentioned in Section 4
above;

e)   it is not engaged in or threatened by any litigation, investigation or
process before any arbitration, judicial or administrative court, the outcome of
which might adversely and materially affect its financial condition, the
creation of the security established in this Agreement or the accomplishment of
its obligations hereunder;

f)   it is not threatened to become insolvent or unable to pay its debts as they
mature, it has not been, and it is not threatened to be, declared insolvent or
impediment of any legal nature is declared;

g)   it is the legal owner of the Pledged Receivables, which are free and clear
of any liens of whatever kind or claims of others except for (i) the pledge
created under this Agreement; (ii) the pledge created under the Receivables
Pledge Agreement entered into by and between Bank of America N.A., as collateral
agent under the Revolving Credit Agreement and Novelis do Brasil Ltda, as of the
same date hereof (the “Revolving Credit Receivables Pledge Agreement”); and
(iii) Permitted Liens;

h)   the disposal of the Pledged Receivables, judicially and/or out of court,
under the terms of this Agreement, does not violate any law, rules, regulations,
agreements, injunctions, decrees or court rulings binding upon Pledgor. There is
no action, suit, proceeding, arbitration or governmental investigation pending
or threatened in respect to the Pledged Receivables. There exists no impediment
that would prevent the disposal of the Pledged Receivables, judicially and/or
out of court, under the terms of this Agreement;

i)   the Pledged Receivables identified in Exhibit 2 hereto and all receivables
due and payable to Novelis do Brasil will, at all times, be deposited in one of
the Bank Accounts; and

                  TERM LOAN CREDIT     3   RECEIVABLES PLEDGE AGREEMENT



 



--------------------------------------------------------------------------------



 



j)   the Pledged Receivables represent receivables arising out of all material
contracts in which the Pledgor figures as creditor and will always represent,
during the term of this Agreement, at least 60% of all receivables owed to the
Pledgor.

Section VI — Covenants
6.1. Pledgor covenants with Collateral Agent, on behalf of the Secured Parties,
that until termination of this Agreement, in accordance with Section 12:

(a)   until the Discharge of Term Loan Credit Secured Obligations (as defined in
the Intercreditor Agreement, as defined below), all receivables due and payable
to the Pledgor in connection with any of its activities shall be deposited in
one of the Bank Accounts;

(b)   except as permitted under the Term Loan Credit Agreement, Pledgor shall
not constitute over the Pledged Receivables any liens or encumbrances, except
for the pledge created under this Agreement, and for the pledge created under
the Revolving Credit Receivables Pledge Agreement;

(c)   upon a written request by the Collateral Agent in accordance with the Term
Loan Credit Agreement, Pledgor shall perform, at its own expenses, any act and
shall execute any and all documents necessary to preserve the rights and powers
of Collateral Agent granted herein;

(d)   unless otherwise provided for in the Term Loan Credit Agreement, Pledgor
undertakes to maintain the Collateral Agent duly indemnified against any and all
proved liabilities, costs and expenses (including, but not limited to,
attorney’s fees and legal expenses) related to or deriving from: (i) any delay
in the payment of all taxes that may accrue or be due in relation to any part of
the Pledged Receivables; (ii) any breach by Pledgor of any of its statements set
forth in Section 5 of this Agreement or of the commitments assumed in this
Section 6 and in any other provisions of this Agreement; or (iii) the creation,
perfection or enforcement of the pledge over the Pledged Receivables (including,
but not limited to, the proceedings set forth in Section 3);

(e)   the Pledgor undertakes to maintain at least 60% of its total receivables
pledged to the Collateral Agent. In the event that any of the agreements listed
in Exhibit 2 hereto is amended, renewed or has its termination date extended (to
the extent that such amendment, renewal or extension increases or reduces
minimum sales volume or unit prices or extends payment terms, or otherwise
affects any substantial rights of Pledgor under the agreement), the Pledgor
undertakes to amend this Agreement in order to create a pledge over the amounts
that are not covered in this Agreement, unless otherwise provided for in the
Term Loan Credit Agreement; and

(f)   it shall, upon the execution by the Pledgor of any agreement that may give
cause to an increase of at least 3% of the total revenues of the Pledgor (or any
new agreement with respect to a customer that represents at least 3% of the
Pledgor’s total revenues) (the “Additional Receivables”), unless otherwise
provided for in the Term Loan Credit Agreement, enter into an amendment to this
Agreement substantially in the form of Exhibit 7 hereto (“Amendment”), in order
to extend the pledge created hereunder to the Additional Receivables, which
shall then be subject to all terms and conditions provided herein. Pledgor shall
provide the Collateral

                  TERM LOAN CREDIT     4   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



    Agent with evidence of the registration of each such Amendment with the
competent Registry of Deeds and Documents (Cartórios de Títulos e Documentos)
within 20 (twenty) days after the execution of such Amendment. Pledgor shall pay
all expenses incurred in connection with such registrations.

Section VII — Notice to the Clients
7.1. Pledgor hereby undertakes to deliver a notice to each of its clients
identified in Exhibit 4 hereto (the “Clients”), substantially in the form
attached to this Agreement as Exhibit 5, immediately after the execution of this
Agreement, informing each of the Clients of the execution and delivery of this
Agreement and of the pledge created hereunder. Pledgor also undertakes to, using
commercially reasonable efforts, deliver to the Collateral Agent confirmation of
the receipt by each of the Clients of such notice, within 20 (twenty) days as of
the date of this Agreement.
7.2. Upon the occurrence and during the continuation of an Event of Default (as
evidenced by a written notice from the Collateral Agent to each of the Clients
irrespective of any notice to the contrary from Pledgor), Pledgor hereby agrees
that each of the Clients shall only act pursuant to the instructions received
from the Collateral Agent on behalf of the Secured Parties with respect to the
Pledged Receivables.
7.3. Nothing contained herein shall prevent the Collateral Agent upon the
occurrence and continuation of a Event of Default (as evidenced by a written
notice from the Collateral Agent to each of the Clients irrespective of any
notice to the contrary from Pledgor) from instructing any of the Clients, from
time to time, in relation to the Pledged Receivables.
Section VIII — Enforcement of the Security
8.1. Upon the occurrence and during the continuation of an Event of Default, the
Collateral Agent may, regardless of any judicial or extra judicial notice,
retain the funds from the Pledged Receivables to repay or settle the Secured
Obligations in accordance with the Term Loan Credit Agreement and the
Intercreditor Agreement, returning any remaining funds arising out of the
Pledged Receivables to Pledgor.
8.2. In due observance of the Intercreditor Agreement, the funds derived from
the enforcement of the Pledged Receivables shall be applied to the satisfaction
of the Secured Obligations, including, without limitation, expenses incurred in
connection with the enforcement of the pledge created hereunder. The Collateral
Agent shall return to Pledgor the remaining excess, if any, in the form of cash
in this case, in accordance of Section 1,435, item V of the Brazilian Civil
Code.
8.3. As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 6 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the date of
the Discharge of Term Loan Credit Secured Obligations (as defined in the
Intercreditor Agreement).

                  TERM LOAN CREDIT     5   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Section IX — Use of Proceeds
9.1. Any amounts received by the Collateral Agent pursuant to this Agreement
and/or under the powers hereby conferred shall, after an Event of Default, be
applied by the Collateral Agent as representative of the Secured Parties for
payment of the Secured Obligations in accordance with the terms of the Term Loan
Credit Agreement and the Intercreditor Agreement, but without prejudice to the
right of any secured party to recover any shortfall from Collateral Agent, and
in any case, any amounts in excess of the Secured Obligations shall return to
Pledgor.
Section X — Amendments with Respect to the Secured Obligations
10.1. Pledgor shall remain obligated hereunder, and the Pledged Receivables
shall remain subject to the pledge granted hereby, at all times until
termination of this Agreement pursuant to Section 12 hereof, without limitation
and without any reservation of rights against Pledgor, and whether notice is
given to Pledgor or not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;

(b)   the Term Loan Credit Agreement is amended, modified or supplemented, in
whole or in part, in accordance with the terms of such agreement; and

(c)   any guaranty or right of set-off at any time held by the Secured Parties
(directly or through the Collateral Agent) for the payment of the Secured
Obligations are sold, exchanged, waived, surrendered or released.

Section XI — Pursuit of Rights and Remedies Against Pledgor
11.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent on behalf of the Secured Parties may, but shall be under no
obligation to, pursue such rights and remedies as it may have against any third
party or against any guaranty of the Secured Obligations or any right of set-off
with respect thereto, and any failure by the Collateral Agent on behalf of the
Secured Parties to pursue such rights or remedies or to collect any payments
from such third party or to realize upon any such securities or guaranties or to
exercise any such right of set-off, or any release of such third Parties or of
any such securities, guaranties or right of set-off, shall not relieve Pledgor
of any liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Collateral Agent or the Secured Parties.
Section XII — Termination and Release
12.1. Upon the Discharge of Term Loan Credit Secured Obligations (as defined in
the Intercreditor Agreement), then, and only then, shall this Agreement and the
security interests and lien created hereby be released and this Agreement shall
terminate, at

                  TERM LOAN CREDIT     6   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Pledgor’s expense; otherwise, this Agreement and the pledge created hereby shall
remain in full force and effect.
12.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent.
12.3. Upon termination of this Agreement, the Collateral Agent shall, at
Pledgor’s request, at Pledgor’s expense, execute and/or enter into with Pledgor
(and the Secured Parties herein grant to the Collateral Agent the powers to
accomplish it), all documents reasonably required to evidence the release and
the discharge of such security interest and lien created hereby.
Section XIII — Waivers and Amendments
13.1. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Administrative Agent.
Section XIV — Severability
14.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
Section XV — Authority of the Collateral Agent
15.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Term Loan Credit Agreement, the
Intercreditor Agreement and by other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
Pledgor, the Collateral Agent shall be conclusively presumed to be acting as
representative of the Secured Parties, with full and valid authority so to act
or refrain from acting, and Pledgor shall be under no entitlement to make any
inquiry with respect to such authority.
Section XVI — Complete Agreement; Successors and Assigns
16.1. This Agreement together with the Term Loan Credit Agreement and the
Intercreditor Agreement, is intended by the Parties as the final expression of
their agreement regarding the subject matter hereof and as a complete and
exclusive statement of the terms and conditions of such agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns, inuring to the benefit of all of them.
16.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement. The Collateral Agent may assign and transfer all of its rights
and obligations hereunder to a replacement Collateral Agent, appointed in
accordance with the terms of the

                  TERM LOAN CREDIT     7   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Term Loan Credit Agreement. Upon such assignment and transfer taking effect, the
replacement Collateral Agent shall be deemed to be acting as representative of
the Secured Parties, for the purposes of this Agreement, in place of the former
Collateral Agent.
Section XVII — Assignment and/or Transfer of the Term Loan Credit Agreement
17.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Term Loan Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Receivables shall
remain subject to the security interest hereby created in favor of the Secured
Parties, until the termination in full of this Agreement, in accordance with
Section 12, provided that it is notified of the assignment and/or transfer by
the Collateral Agent. Pledgor acknowledges and agrees that such notification
will be under the terms, as the case may be, of the requirements of the
notification of Article 290 of the Brazilian Civil Code.
Section XVIII — Waiver of Immunity
18.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Receivables, any immunity from
suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution,
or otherwise), with respect to itself or its properties, Pledgor hereby
irrevocably waives such immunity in respect of its obligations hereunder to the
fullest extent permitted by applicable law.
Section XIX — No Duty on Collateral Agent’s Part
19.1. The powers conferred on Collateral Agent hereunder are solely to protect
the Collateral Agent’s and the Secured Parties’ interests in the Pledged
Receivables and shall not impose any duty on the Collateral Agent to exercise
such powers or on the Secured Parties to cause the Collateral Agent to exercise
any such powers. The Collateral Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any Secured Parties nor any of their respective directors,
officers, employees or agents shall be held responsible by Pledgor for any act
or failure to act hereunder except to the extent otherwise provided in the Term
Loan Credit Agreement or under Brazilian Law.
Section XX — Notices
20.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000

                  TERM LOAN CREDIT     8   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To the Collateral Agent:
BANK OF AMERICA, N.A.
1455 Market Street
San Francisco, CA 94103, USA
Attention: Account Officer
Telecopier No.: 415-503-5011
20.2. Each party undertakes to notify the other party of any change of address.
Section XXI — Governing Law
21.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.
Section XXII — Jurisdiction
22.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXIII — Specific Performance
23.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIV — Construction
24.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties, pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the Intercreditor Agreement, among Novelis Inc.,
Novelis Corporation, Novelis Cast House Technology Ltd., 4260848 Canada Inc.,
4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis Corporation,
Novelis PAE Corporation, Novelis Brand LLC, Novelis South America Holdings LLC,
Aluminum Upstream Holdings LLC, Novelis Europe

                  TERM LOAN CREDIT     9   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Holdings Limited, Novelis UK Ltd., Novelis Services Limited., Novelis
Deutschland Gmbh, Novelis AG, Novelis Switzerland SA, Novelis Technology AG,
Novelis Aluminum Holding Company, Novelis do Brasil Ltda., Novelis Luxembourg
S.A., Novelis PAE, Novelis Madeira Unipessoal, Lda, Av Metals Inc. (“Holdings”),
the other Subsidiaries Of Holdings or Novelis Inc. from time to time party
thereto, Bank of America, N.A., as Revolving Credit Administrative Agent and as
Revolving Credit Collateral Agent (each as defined in the Intercreditor
Agreement), Bank of America, N.A., as Term Loan Administrative Agent and as Term
Loan Collateral Agent (each as defined in the Intercreditor Agreement), and
certain other persons which may be or become parties thereto or become bound
thereto from time to time. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control.
Section XXV — Taxes, Charges and Expenses
25.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the Term
Loan Credit Agreement. If this Agreement is enforced, the Pledgor shall make
such additional payments to the Collateral Agent so that the Collateral Agent is
put in the same net-after tax position that the Collateral Agent would have
obtained absent the enforcement of this Agreement, unless otherwise provided for
in the Term Loan Credit Agreement.
Section XXVI — Other Provisions
26.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent is legally entitled to
furnish and would be required to reduce or eliminate withholding and, with
respect to non-U.S. withholding taxes, would not, in the Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXVII — Language
27.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.
[INTENTIONALLY LEFT IN BLANK]

                  TERM LOAN CREDIT     10   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto, acting through their duly
authorized representatives, have caused this Agreement to be signed in 5
(five) identical counterparts, in their respective names and to be delivered as
of the day and year first above written.
São Paulo, December 17, 2010.

 
NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

Witnesses:

      1:   2:
 
 
 
Name:
 
Name:
ID:
 
ID:

                  TERM LOAN CREDIT     11   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations1 are:
Term Loan Credit Agreement2

a)   Principal Amount

An initial amount of up to US$1,500,000,000.00 (one billion five hundred million
United States Dollars), such amount subject to increase at the request of the
Borrower; provided that at the time of any such increase the Borrower’s Senior
Secured Net Leverage Ratio does not exceed 2.5 to 1.0 and certain other
conditions are satisfied.3

b)   Termination

Originally, six years from the date hereof. Such termination date may be
extended pursuant to the terms of the Term Loan Credit Agreement.

c)   Interest

At the Borrower’s option, Term Loans will bear interest at rates per annum equal
to (i) the Base Rate plus the Applicable Margin in effect from time to time or
(ii) the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
     A. Base Rate Loans. Subject to the provisions of Section 2.06(c) of the
Term Loan Credit Agreement, the Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Base Rate plus the Applicable
Margin in effect from time to time; provided that Incremental Term Loans and
Other Term Loans may have a different
 

1   “Secured Obligations” means the “Secured Obligations” as defined in the Term
Loan Credit Agreement (as defined herein).   2   All of the capitalized terms in
this Exhibit will have the meanings ascribed to such terms in the Credit
Agreement, dated December 17, 2010 (as amended, restated, supplemented or
otherwise modified, the “Term Loan Credit Agreement”), entered into by and
among, inter alios, the Borrower, AV Metals Inc., the Subsidiary Guarantors, the
Lenders, the Administrative Agent and the Collateral Agent (as the foregoing
capitalized terms are defined in the Term Loan Credit Agreement). In the event
of any discrepancy between this Exhibit 1 and the Term Loan Credit Agreement,
the terms of the Term Loan Credit Agreement shall govern and control.   3  
Pursuant to the Term Loan Credit Agreement, the Borrower is permitted to incur
additional secured indebtedness under the Term Loan Credit Agreement or other
pari-pasu or subordinated credit facilities, which would be subject to the terms
of the Intercreditor Agreement. The terms of such additional indebtedness will
be determined by the Borrower and the lenders that become party to any credit
agreement memorializing such further extension of credit.

                  TERM LOAN CREDIT     12   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Applicable Margin as provided for in Sections 2.23 and 2.24 of the Term Loan
Credit Agreement, subject to the provisions thereof.
     B. Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c) of
the Term Loan Credit Agreement, the Loans comprising each Eurodollar Rate
Borrowing shall bear interest at a rate per annum equal to the Eurodollar Rate
for the Interest Period in effect for such Borrowing plus the Applicable Margin
in effect from time to time provided that Incremental Term Loans and Other Term
Loans may have a different Applicable Margin as provided for in Sections 2.23
and 2.24 of the Term Loan Credit Agreement, subject to the provisions thereof.
     C. Default Rate. Notwithstanding the foregoing, if at any time any
principal of or interest on any Loan or any fee or other amount payable by the
Loan Parties hereunder has not been paid when due, whether at stated maturity,
upon acceleration or otherwise and for so long as such amounts have not been
paid, such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs or (ii) in the
case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in Section 2.06(a) of the Term Loan Credit Agreement (in either case,
the “Default Rate”).
     D. Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06(c) of the Term Loan Credit
Agreement shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Rate Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
     E. Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Term Loan Credit Agreement and such
determination shall be conclusive absent manifest error.
     F. Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Term Loan Credit Agreement shall be paid in Dollars.

                  TERM LOAN CREDIT     13   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 2
Pledged Receivables
1) Can Stock Supply Agreement dated February 13, 2008, entered into by and among
Novelis do Brasil Ltda, Crown Embalagens Metálicas da Amazônia S/A, Arumã
Emablagens do Sergipe Ltda.
2) Aluminum Sheets Supply Agreement (Contrato de Fornecimento de Chapas de
Alumínio) dated March 3, 2010 and amended on March 29, 2010, entered into by and
among Novelis do Brasil Ltda., Rexam Beverage Can South America S.A., Rexam do
Brasil Ltda., Rexam Amazonia Ltda. and Rexam Argentina S/A
3) Can Stock Supply Agreement (Contrato de Fornecimento de Can Stock) dated
January 2, 2008, entered into by and between Novelis do Brasil Ltda. and
Latapack-Ball Embalagens Ltda.

                  TERM LOAN CREDIT     14   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 3
Bank Accounts

                                  OWNER   ACCOUNT     BANK     BRANCH    
ACCOUNT NUMBERS  
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil     3400          
Novelis do Brasil Ltda.
  Deposit Account   Bradesco     2372          
Novelis do Brasil Ltda.
  Deposit Account   Bradesco     2372          
Novelis do Brasil Ltda.
  Deposit Account   Itau S/A     0912          
Novelis do Brasil Ltda.
  Deposit Account   Caixa     2926          
Novelis do Brasil Ltda.
  Deposit Account   Citibank     0001          
Novelis do Brasil Ltda.
  Deposit Account   Citibank     0001          
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Unibanco AIG                
Novelis do Brasil Ltda.
  Deposit Account   Banco Brasil     0088        
Novelis do Brasil Ltda.
  Deposit Account   Banco Real     0251        
Novelis do Brasil Ltda.
  Deposit Account   ItaúBBA Nassau     0001          

                  TERM LOAN CREDIT     15   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 4
List of Clients
1) Crown Embalagens Metálicas da Amazônia S/A
2) Arumã Emablagens do Sergipe Ltda.
3) Rexam Beverage Can South America S.A.
4) Rexam do Brasil Ltda.
5) Rexam Amazonia Ltda.
6) Rexam Argentina S/A
7) Latapack-Ball Embalagens Ltda.

                  TERM LOAN CREDIT     16   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 5
Form of Notice
[Novelis do Brasil’s letterhead]
[DATE]
To
[CLIENT]

Re.:    Pledge Agreement dated December 17, 2010, entered into by and between
Novelis do Brasil Ltda., as pledgor (the “Company”) and Bank of America N.A., as
Collateral Agent under the Term Loan Credit Agreement (the “Receivables Pledge
Agreement”).

Dear Sirs:
          First of all, we would like to stress and inform you that the Company
(Novelis do Brasil Ltda.) is actually an active, operative and economically
sustainable corporation, which is not in debt to whoever, except in regard to
those ordinary liabilities resulting from its own daily business.
          Notwithstanding, the Company, as a subsidiary of Canadian and American
corporations, and also part of a worldwide large economic conglomerate, was
convoked — together with several other subsidiaries around the globe — to
guarantee a Term Loan Credit Agreement entered into by and among its holding
companies in the USA and Canada and foreign financial agents, as Bank of America
N.A, (“BofA”).
     In this sense, please be advised that only and merely in view of the above
mentioned worldwide guarantee, the Company has entered into the Receivables
Pledge Agreement, pursuant to which all of our receivables, due and payable, and
all credit rights derived from the [***name of agreement***] entered into on
[***•***] with yourselves (the “Pledged Receivables”) have been pledged, as set
forth in the Receivables Pledge Agreement, in favor of BofA.
          Considering the foregoing, the Company asks you kindly to continue
making payments as previously instructed upon depositing the relevant due amount
with [Bank Account # •], maintained before [Bank name]. However, if and when a
written notice comes from BofA, we instruct you to immediately act in accordance
with the instructions so received from BofA (irrespective of any notice to the
contrary from the Company).
          Moreover, we inform you that the instructions contained herein may not
be revoked, amended or modified without the prior written consent of BoFA.
Very truly yours,

     
Company
  Place and Date:
 
Name:
   

                  TERM LOAN CREDIT     17   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Title:
Exhibit 6
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as “Grantor”)
irrevocably constitutes and appoints BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States of
America, having its registered office at 101 South Tryon Street, Charlotte, NC
28255, in its capacity as Collateral Agent under the Term Loan Credit Agreement,
as its attorney-in-fact (“Attorney-in-Fact”) to act in its name and place, to
the fullest extent permitted by law, to do and perform all and every act
whatsoever necessary, in connection with the Receivables Pledge Agreement, dated
December 17, 2010 entered into by and among the Grantor and the Collateral Agent
(as representative of the Secured Parties) (together with its respective
modifications and amendments, “Receivables Pledge Agreement”), and pursuant to
the terms of such Receivables Pledge Agreement, upon the occurrence and during
the continuation of an Event of Default to, without limitation:
(a) collect and dispose of the amounts received in connection with the Pledged
Receivables;
(b) (i) apply the amounts received in connection with the Pledged Receivables to
the total or partial repayment of any amount due and payable to the Collateral
Agent by the Borrower under the Term Loan Credit Agreement, (ii) deduct all
expenses incurred in relation to the Receivables Pledge Agreement and returning
the excess, if any, to the Pledgor, with due regard to the terms and conditions
of the Term Loan Credit Agreement, the Intercreditor Agreement and the
Receivables Pledge Agreement, (iii) make all remittances abroad in respect of
the Secured Obligations, and (iv) sign any necessary foreign exchange contract
with financial institutions in Brazil that may be required and to represent the
Pledgor before the Brazilian Central Bank when necessary to accomplish the
purposes of the Receivables Pledge Agreement.
This power of attorney is effective as of the date hereof, provided that the
powers to use all or part of the Pledged Receivables shall only become effective
upon the occurrence and the continuation of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Receivables Pledge Agreement.
The powers granted herein are in addition to the powers granted by the Grantor
to Attorney-in-Fact in the Receivables Pledge Agreement and do not cancel or
revoke any of such powers.
This power of attorney is granted as a condition to the Receivables Pledge
Agreement and as a means to comply with the obligations set forth therein, in
accordance with Article 684 of the Brazilian Civil Code.

                  TERM LOAN CREDIT     18   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



This power of attorney is effective as of December 17, 2010.
This power of attorney shall remain valid until the Receivables Pledge Agreement
is terminated in accordance with its terms.
São Paulo, December 17, 2010.
NOVELIS DO BRASIL LTDA.

     
 
   
Name:
  Name:
Title:
  Title:

                  TERM LOAN CREDIT     19   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



Exhibit 7
Form of Amendment to the Receivables Pledge Agreement
This instrument of [•] Amendment to the Receivables Pledge Agreement
(hereinafter referred to as the “Amendment”) is made by and between:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”); and
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 135 South
LaSalle Street, Suite 1656, Chicago, Illinois 60603, in its capacity as
collateral agent under the Term Loan Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as “Bank of America” or “Collateral
Agent”, and together with the Pledgor, hereinafter referred to as the
“Parties”).
     WHEREAS, on December 17, 2010 the Parties entered into Receivables Pledge
Agreement (the “Agreement”); and
     WHEREAS, the Parties have agreed to amend the Agreement in order to grant
to the Collateral Agent, as representative of the Secured Parties, a priority
security interest in the Additional Receivables (as defined below), subject to
the Intercreditor Agreement;
     NOW, THEREFORE, the Parties hereto have mutually agreed to enter into this
Amendment, pursuant to the terms and conditions set forth below:
1. Capitalized terms used but not defined herein shall have the meanings
attributed to them in the Agreement.
2. Pledgor hereby pledges the Additional Receivables listed in Exhibit [•] of
this document (and which were not set forth in the original Exhibit 2 of the
Agreement or any prior Amendment thereto) (the “Additional receivables”), to the
Secured Parties, herein represented by the Collateral Agent.
3. Pledgor hereby represents and warrants to the Collateral Agent, for the
benefit of the Secured Parties, that:
(a) the execution, performance and granting of the security interest created
hereby was duly authorized by the required corporate acts by Pledgor and do not
or will not (i) violate any provision of law or contractual obligation
applicable to or binding upon Pledgor, (ii) conflict with, result in a breach
of, or constitute (or, with the giving of notice or lapse of time or both, would
constitute) a default under, or, except for consents and approvals that have
been obtained and are in full force and effect, require the approval or consent
of any person pursuant to, any material contractual obligation of Pledgor, or
violate any applicable

                  TERM LOAN CREDIT     20   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



law binding on Pledgor, or (iii) result in the creation or imposition of any
lien on any of its assets or any income or revenues, except for the pledge
created by this Amendment in favor of the Collateral Agent, as representative of
the Secured Parties, and
(b) this Amendment and the Agreement, amended as herein prescribed or by any
prior Amendment thereto, constitute each one, a legal, valid and binding
obligation of Pledgor, enforceable against Pledgor pursuant to its terms and
conditions, and the security interest hereby granted shall constitute, when the
registrations required by Section 5 of the Agreement are executed, a licit,
valid and perfected security interest upon the Additional Pledged Receivables,
enforceable pursuant to its terms against all Secured Parties of Pledgor, in all
cases, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to creditors’ rights
generally.
4. All provisions of the Agreement (as amended by any prior Amendment thereto)
not expressly amended by this Amendment shall remain in full force and effect in
accordance with their terms.
5. This Amendment shall be governed by and interpreted in accordance with the
laws of Federative Republic of Brazil. The Parties hereto irrevocably submit to
the jurisdiction of the courts sitting in the City of São Paulo, State of São
Paulo, Brazil, in any action or proceeding aimed at settling any dispute or
controversy related to this Amendment, and the Parties hereto irrevocably agree
that all claims in respect of such action or proceeding may be heard and
determined in such court. This Amendment is being executed in English.
IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
in the presence of the undersigned witnesses, in [•] ([•]) counterparts of equal
content.
[PLACE AND DATE]

 
NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           BANK OF AMERICA, N.A.
      By:           Name:           Title:        

                  TERM LOAN CREDIT     21   RECEIVABLES PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
INTERCOMPANY NOTE PLEDGE AGREEMENT
This Intercompany Note Pledge Agreement (the “Agreement”) is made by and among:
(a) NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
hereby represented in accordance with its articles of association by its
undersigned legal representatives (hereinafter referred to as the “Pledgor” or
“Novelis do Brasil”);
(b) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 135 South
LaSalle Street, Suite 1656, Chicago, Illinois 60603, in its capacity as
Collateral Agent under the Term Loan Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as the “Collateral Agent”);
(c) BANK OF AMERICA, N.A., a national banking association organized and existing
under the laws of the United States of America, having its office at 135 South
LaSalle Street, Suite 1656, Chicago, Illinois 60603, in its capacity as
Collateral Agent under the Revolving Credit Agreement, hereby represented by its
attorney-in-fact (hereinafter referred to as the “Revolving Collateral Agent”);
and
(d) NOVELIS CORPORATION, a corporation organized under the laws of the State of
Texas, with its principal place of business at 6060 Parkland Blvd Mayfield
Heights, OH 44124, United States of America, hereby represented by its
undersigned legal representative (hereinafter referred to as “Novelis
Corporation” or “Intervening Party”, and together with Novelis do Brasil, the
Collateral Agent and the Revolving Collateral Agent, hereinafter referred to as
the “Parties”).
WHEREAS:
A) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Term Loan Credit Agreement”) among the
Borrowers, AV Metals Inc., the Subsidiary Guarantors, the Lenders and the
Collateral Agent (as such capitalized terms are defined in the Term Loan Credit
Agreement);
B) The Collateral Agent and the Pledgor, as a guarantor, have entered into that
certain Credit Agreement dated December 17, 2010 (as may be amended, restated,
supplemented or otherwise modified, the “Revolving Credit Agreement”) among the
Borrowers, AV Metals Inc., the Subsidiary Guarantors, the Lenders, the Issuing
Bank, the U.S. Swingline Lender, the Administrative Agent, the Collateral Agent,
and the European Swingline Lender (as such capitalized terms are defined in the
Revolving Credit Agreement);
C) The Borrower under the Term Loan Credit Agreement and the Borrowers under the
Revolving Credit Agreement have requested that Lenders provide a credit facility
to finance the mutual and collective business enterprise of the Loan Parties.
Lenders are willing to provide the credit facility on the terms and conditions
set forth in the Revolving Credit Agreement and in the Term Loan Credit
Agreement;

1



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
D) As a member of the same economic group of the Borrower under the Term Loan
Credit Agreement and the Borrowers under the Revolving Credit Agreement, the
Pledgor shall receive substantial direct and indirect economic and non-economic
benefits from the facilities made available in the Term Loan Credit Agreement
and the Revolving Credit Agreement and it is in the corporate interest of the
Pledgor to enter into this Agreement;
D) It is a condition precedent to the Term Loan Credit Agreement and the
Revolving Credit Agreement that the Pledgor shall have executed and delivered
this Agreement to the Collateral Agent;
NOW THEREFORE, in consideration of the premises contained herein, the Parties
hereto agree to enter into this Agreement, which shall be governed by the
following terms and conditions:
Section I — Definitions
1.1. Capitalised terms used in this Agreement and not otherwise defined herein
shall have the meaning ascribed to them in the Term Loan Credit Agreement,
unless a contrary indication appears. As used herein, (a) the term “Revolving
Credit Secured Parties” shall mean the “Secured Parties” as such term is defined
in the Revolving Credit Agreement and (b) the term “Revolving Credit Event of
Default” shall mean an “Event of Default” as such term is defined in the
Revolving Credit Agreement.
1.2. Any references to the Collateral Agent in this Agreement shall be construed
as references to the Collateral Agent acting on behalf of the Secured Parties
and acting as sub-agent and as bailee for the Revolving Credit Collateral Agent
(for the benefit of the Revolving Credit Secured Parties). Any references to the
Revolving Credit Collateral Agent in this Agreement shall be construed as
references to the Revolving Credit Collateral Agent acting on behalf of the
Revolving Credit Secured Parties and acting as sub-agent and as bailee for the
Collateral Agent (for the benefit of the Secured Parties).
1.3. Any references to a Person in this Agreement shall include its successors
and assigns.
1.4. Any references to a document is a reference to that document as amended,
restated, novated and/or supplemented through the time such reference becomes
effective.
1.5. All references to sections and exhibits in this Agreement are references to
sections and exhibits of this Agreement, except if expressly stated otherwise.
Section II — Purpose of the Pledge
2.1. The pledge hereunder is created in order to secure to the Collateral Agent,
for the benefit of the Secured Parties (a) the Obligations (for this purpose
only, as defined in the Revolving Credit Agreement); and (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Hedging Agreement entered into with any Secured
Hedge Provider (for this purpose only, as defined in the Revolving Credit
Agreement); (c) the Obligations (for this purpose only, as defined in the
Revolving Credit Agreement); and (d) the due and punctual payment and
performance of all Secured Bank Product Obligations (for this purpose only, as
defined in the Revolving Credit Agreement) ((a) to (d) referred to collectively
as the “Secured Obligations”).

2



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
2.2 For the purposes of Section 1,424 of the Brazilian Civil Code, the basic
terms of Secured Obligations are those described in Exhibit 1 hereto. In the
event of any conflict between the language of Exhibit 1 and the Revolving Credit
Agreement, the Revolving Credit Agreement shall govern and control.
Section III — Creation of the Pledge
3.1. Pledgor hereby pledges to the Collateral Agent, for the benefit of the
Secured Parties and as sub-agent for the Revolving Credit Collateral Agent (for
the benefit of the Revolving Credit Secured Parties), all of its rights and
title over the intercompany notes held by Pledgor, duly described and identified
in Exhibit 2 hereto (the “Pledged Intercompany Notes”).
3.2. Pledgor hereby, simultaneously with the execution of this Agreement,
delivers to Collateral Agent the physical possession of the Pledged Intercompany
Notes.
3.3. Any payments made by Novelis Corporation to the Collateral Agent under the
Pledged Intercompany Notes shall be held by Collateral Agent in an escrow
account, until the full payment of the Secured Obligations. Should there be an
Event of Default of Borrowers or a Revolving Credit Event of Default of
Revolving Credit Borrowers, then, subject to the terms of the Intercreditor
Agreement (as defined below), Collateral Agent is entitled to immediately apply
any and all moneys received under the Pledged Intercompany Notes (including,
without limitation, any amounts held in an escrow account pursuant to the
preceding sentence) against the defaulted amounts.
Section IV —Registration
4.1. Pledgor shall, within 20 (twenty) days after the execution of this
Agreement or any amendment hereto entered into with respect to Section 9 below,
register this Agreement, or any such amendment, as applicable, together with its
relevant sworn translation into the Portuguese language, with the competent
Registry of Deeds and Documents (Cartórios de Títulos e Documentos), and provide
promptly thereafter evidence of any such registrations in form and substance
reasonably satisfactory to the Collateral Agent. All expenses incurred in
connection with such sworn public translation and with such registrations shall
be paid by the Pledgor.
Section V — Representation and Warranties
5.1. The Pledgor hereby represents and warrants to the Collateral Agent, for its
benefit and for the benefit of the Secured Parties, as follows:

a)   it has the corporate power and authority to enter into this Agreement, and
to comply with and perform its obligations under this Agreement, as well as it
has taken all necessary corporate acts to authorize the execution of this
Agreement and the creation of the pledge in accordance with the terms set forth
herein;   b)   this Agreement constitutes its valid obligation, legally binding
upon it and enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to creditors’ rights generally;

c)   neither the execution and delivery of this Agreement nor the compliance
with its

3



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010

    terms will constitute a breach of its Articles of Association or any other
corporate documents, as well as it will not constitute a breach or a default
under any other agreement to which it is a party;

d)   no registration, request, authorization or filing of any kind before any
governmental body or agency or any third party is required in connection with:
(i) the creation and maintenance of the pledge by Pledgor over the Pledged
Intercompany Notes in accordance with this Agreement, or to the execution and
delivery of this Agreement; (ii) the validity and enforceability of this
Agreement; (iii) the exercise by the Collateral Agent of the rights established
in this Agreement, except for the registration requirements mentioned in
Section 4 above;   e)   it is not engaged in or threatened by any litigation,
investigation or process before any arbitration, judicial or administrative
court, the outcome of which might adversely and materially affect its financial
condition, the creation of the security established in this Agreement or the
accomplishment of its obligations hereunder;   f)   it is not threatened to
become insolvent or unable to pay its debts as they mature, it has not been, and
it is not threatened to be, declared insolvent or impediment of any legal nature
is declared;   g)   Pledgor is the legal owner and holder of the Pledged
Intercompany Notes, which are free from any liens other than those contemplated
herein;   h)   The disposal of the Pledged Intercompany Notes, judicially and/or
out of court, under the terms of this Agreement, does not violate any law,
rules, regulations, agreements, injunctions, decrees or court rulings binding
upon Pledgor. There is no action, suit, proceeding, arbitration or governmental
investigation pending or threatened in respect to the Pledged Intercompany
Notes. There exists no impediment that would prevent the disposal of the Pledged
Intercompany Notes, judicially and/or out of court, under the terms of this
Agreement;   i)   Pledgor has not sold or granted any rights of preemption over
or agreed to sell or grant any right of preemption over or otherwise disposed of
or agreed to dispose of the benefit of all or any of its rights, title and
interest in and to all or any part of the Pledged Intercompany Notes; and

j)   Pledgor has full knowledge of all terms and conditions of the Term Loan
Credit Agreement, of the Revolving Credit Agreement and of the Intercreditor
Agreement including but not limited to the basic terms of the Secured
Obligations as described in Exhibit 1 hereto.

5.2. Pledgor further undertakes to maintain valid the representations and
warranties in this Section 5 during the term of this Agreement.
Section VI — Covenants
6.1. Pledgor covenants and agrees that until termination and discharge of this
Agreement:

a)   Pledgor will, at its sole cost and expense, pledge in favor of the
Collateral Agent, any and all intercompany notes in the future issued in favor
of the Pledgor and any and all replacement intercompany notes, whereby, Novelis
do Brasil shall enter into amendments to this Agreement with the Collateral
Agent and the Revolving Credit

4



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010

    Collateral Agent in order to extend the security interest and lien created
hereunder to the new or replacement intercompany note;

b)   Pledgor will, at its sole cost and expense, make, execute, acknowledge and
deliver all such further acts, deeds, conveyances, agreements, assignments,
endorsements, notices (“intimações”), notices of assignment and additional
transfers as the Collateral Agent shall from time to time reasonably request,
which may be necessary in the reasonable judgment of the Collateral Agent to
assure, perfect, assign or transfer to the Collateral Agent the security
interest and the rights created, transferred or assigned hereunder. All
reasonable costs and expenses in connection with the granting and maintenance of
the security interests hereunder, including reasonable legal fees and other
reasonable costs in connection with the grant, registration, perfection,
maintenance or continuity of the security interests hereunder or the
preparation, execution or registration of documents and any other acts which the
Collateral Agent may reasonably incur in connection with the granting,
registration, perfection, maintenance or continuity of such security interest,
shall be paid by Pledgor promptly upon demand. Pledgor will not, and will not
permit any of its subsidiaries to, without the prior approval of the Collateral
Agent, enter into any agreement which may impair their ability to comply with,
or which may prohibit them from complying with, the provisions hereof.   c)   It
shall, upon the occurrence and continuation of an Event of Default or a
Revolving Credit Event of Default, as may be evidenced by written notice from
the Collateral Agent or the Revolving Credit Collateral Agent to Pledgor
(irrespective of any notice to the contrary by any other third party), comply
with all written instructions received by it from the Collateral Agent in
connection with the exercise by the Collateral Agent of the remedies set forth
in Section 14.1 hereof;   d)   It will comply in all respects with all
applicable laws of any governmental authority having jurisdiction over its
business.

Section VII — Enforcement of the Security
7.1. Upon the occurrence and during the continuation of an Event of Default
and/or Revolving Credit Event of Default, the Collateral Agent may, regardless
of any judicial or extra judicial notice, dispose of, collect, receive, and/or
realize upon the Pledged Intercompany Notes (or any part thereof), and forthwith
sell or assign, give option or options to purchase or otherwise dispose of the
Pledged Intercompany Notes, at such price and upon such terms and conditions as
it may deem appropriate.
7.2. In due observance of the Intercreditor Agreement, the funds derived from
the enforcement of the Pledged Intercompany Notes shall be applied to the
satisfaction of the Secured Obligations, including, without limitation, expenses
incurred in connection with the enforcement of the pledge created hereunder. The
Collateral Agent shall return to Pledgor the remaining excess, if any, in the
form of cash in this case, in accordance of Section 1,435, item V of the
Brazilian Civil Code.
7.3. Without limitation of other rights, upon the occurrence and during the
continuation of an Event of Default or a Revolving Credit Event of Default, the
Collateral Agent shall be entitled to instruct Novelis Corporation to make
payments required by such Pledged Intercompany Notes directly to the Collateral
Agent or the Revolving Credit Collateral Agent, as instructed by the Collateral
Agent, to be applied for the payment of the Secured Obligations in accordance
with the terms of the Intercreditor Agreement, undertaking to return to Pledgor
any amounts in excess of the Secured Obligations.

5



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
7.4. As a means of complying with the obligations set forth herein, the Pledgor
shall, on the date hereof, execute and deliver irrevocably and irreversibly, as
a condition precedent to this Agreement, in accordance with Article 684 of the
Brazilian Civil Code, to the Collateral Agent (as representative of the Secured
Parties), and to each successor as necessary, a power of attorney, substantially
in the form of Exhibit 3 hereto, to ensure that the Collateral Agent or such
successor has all powers to carry out the acts and rights specified herein, and
shall maintain such power of attorney in full force and effect until the full
payment of the Secured Obligations and termination of all commitments under the
Term Loan Credit Agreement and the Revolving Credit Agreement.
Section VIII — Use of Proceeds
8.1. Any amounts received by the Secured Parties (directly or through the
Collateral Agent) pursuant to this Agreement and/or under the powers hereby
conferred shall, after an Event of Default and/or Revolving Credit Event of
Default, be applied by the Collateral Agent as representative of the Secured
Parties for payment of the Secured Obligations in accordance with the terms of
the Term Loan Credit Agreement, the Revolving Credit Agreement and the
Intercreditor Agreement, but without prejudice to the right of any secured party
to recover any shortfall from Collateral Agent, and in any case, any amounts in
excess of the Secured Obligations shall return to Pledgor.
Section IX — Amendments with Respect to the Secured Obligations
9.1. Pledgor shall remain obligated hereunder, and the Pledged Intercompany
Notes shall remain subject to the pledge granted hereby, at all times until
termination of this Agreement pursuant to Section 11 hereof, without limitation
and without any reservation of rights against Pledgor, and whether notice is
given to Pledgor or not, irrespective of whether:

(a)   the liability of Pledgor or any other third party upon or for any part of
the Secured Obligations, or any security or guarantee or right of set-off with
respect thereto is, from time to time, in whole or in part, renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Secured Parties;   (b)   the Term Loan Credit Agreement and/or the Revolving
Credit Agreement is amended, modified or supplemented, in whole or in part, in
accordance with the terms of such agreement; and   (c)   any guaranty or right
of set-off at any time held by the Secured Parties (directly or through the
Collateral Agent) for the payment of the Secured Obligations are sold,
exchanged, waived, surrendered or released.

Section X — Pursuit of Rights and Remedies Against Pledgor
10.1. When pursuing its rights and remedies hereunder against Pledgor, the
Collateral Agent or the Revolving Credit Collateral Agent may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
any third party or against any guaranty of the Secured Obligations or any right
of set-off with respect thereto, and any failure by the Collateral Agent or the
Revolving Credit collateral Agent to pursue such rights or remedies or to
collect any payments from such third party or to realize upon any such
securities or guaranties or to exercise any such right of set-off, or any
release of such third

6



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
parties or of any such securities, guaranties or right of set-off, shall not
relieve Pledgor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Collateral Agent or Revolving Credit Collateral Agent.
Section XI — Termination and Release
11.1. upon the later of (a) Discharge of the Term Loan Secured Obligations and
(b) the Discharge of Revolving Credit Secured Obligations, then, and only then,
shall this Agreement and the security interests and lien created hereby be
released and this Agreement shall terminate, at Pledgor’s expense; otherwise,
this Agreement and the pledge created hereby shall remain in full force and
effect.
11.2. No release of this Agreement or of the lien created and evidenced hereby
shall be valid unless executed by the Collateral Agent and the Revolving Credit
Collateral Agent.
11.3. Upon termination of this Agreement, the Collateral Agent and the Revolving
Credit Collateral Agent shall, at Pledgor’s request, at Pledgor’s expense,
execute and/or enter into with Pledgor (and the Secured Parties and the
Revolving Credit Secured Parties herein grant to the Collateral Agent and the
revolving Credit Collateral Agent the powers to accomplish it), all documents
reasonably required to evidence the release and the discharge of such security
interest and lien created hereby.
Section XII — Waivers and Amendments
12.1. No course of dealing between Pledgor and the Collateral Agent or the
Revolving Credit Collateral Agent, nor any failure to exercise, nor any delay in
exercising, on the part of any Secured Party or any Revolving Credit Secured
Party any right, power or privilege hereunder or under the Term Loan Credit
Agreement or the Revolving Credit Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
12.2. Notwithstanding any provisions of this Agreement to the contrary, no
amendment of any provision of this Agreement (including any waiver or consent
relating thereto) shall be effective unless it shall be made by means of a
written and signed consent by the Collateral Agent, acting on the instructions
of the Secured Parties.
Section XIII — Severability
13.1. If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable under applicable law, such provision shall be ineffective only to
the extent of the invalidity, illegality or unenforceability of such provision,
and shall not affect any other provisions hereof.
Section XIV — Authority of the Collateral Agent
14.1. Pledgor acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, request, judgment or other right or remedy provided for herein or
resulting from this Agreement shall, as between the Collateral Agent and the
Secured Parties, be governed by the Revolving Credit Agreement,the

7



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Intercreditor Agreement and by other agreements with respect thereto as may
exist from time to time among them, but, as between the Collateral Agent and
Pledgor, the Collateral Agent shall be conclusively presumed to be acting as
representative of the Secured Parties, with full and valid authority so to act
or refrain from acting, and Pledgor shall be under no entitlement to make any
inquiry with respect to such authority.
Section XV — Complete Agreement; Successors and Assigns
15.1. This Agreement is intended by the Parties as the final expression of their
agreement regarding the subject matter hereof and as a complete and exclusive
statement of the terms and conditions of such agreement. This Agreement shall be
binding upon the Parties hereto and their respective successors and permitted
assigns, inuring to the benefit of all of them.
15.2. Pledgor may not assign or transfer any of its rights or obligations under
this Agreement, except with the prior consent of the Collateral Agent and the
Revolving Collateral Agent. The Collateral Agent may assign and transfer all of
its rights and obligations hereunder to a replacement Collateral Agent,
appointed in accordance with the terms of the Revolving Credit Agreement. Upon
such assignment and transfer taking effect, the replacement Collateral Agent
shall be deemed to be acting as representative of the Secured Parties, for the
purposes of this Agreement, in place of the former Collateral Agent, or both as
the case may be.
Section XVI — Assignment and/or Transfer of the Revolving Credit Agreement
16.1 In the event of the assignment, transfer and/or novation of the credits of
the Secured Parties under the Revolving Credit Agreement, Pledgor shall remain
obligated under the terms of this Agreement and the Pledged Intercompany Notes
shall remain subject to the security interest hereby created in favor of the
Secured Parties, until the termination in full of this Agreement, in accordance
with Section 11, provided that it is notified of the assignment and/or transfer
by the Collateral Agent. Pledgor acknowledges and agrees that such notification
will be under the terms, as the case may be, of the requirements of the
notification of Article 290 of the Brazilian Civil Code.
Section XVII — Waiver of Immunity
17.1 To the extent that Pledgor has or hereafter may be entitled to claim or may
acquire, for itself or for any of the Pledged Intercompany Notes, any immunity
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution,
or otherwise), with respect to itself or its properties, Pledgor hereby
irrevocably waives such immunity in respect of its obligations hereunder to the
fullest extent permitted by applicable law.
Section XVIII — No Duty on Part of Collateral Agent or Revolving Credit
Collateral Agent
18.1. The powers conferred on Collateral Agent and the Revolving Credit
collateral Agent hereunder are solely to protect the Collateral Agent’s, the
Revolving Credit collateral Agent’s and the Secured Parties’ interests in the
Pledged Intercompany Notes and shall not impose any duty on the Collateral Agent
or the Revolving Credit collateral Agent to exercise such powers or on the
Secured Parties to cause the Collateral Agent or the Revolving Credit collateral
to exercise any such powers. Each of the Collateral Agent and the Revolving
Credit Collateral Agent shall be accountable only for amounts that it actually
receives as a result of the exercise

8



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
of such powers, and the Collateral Agent, the Revolving Credit Collateral Agent
or any Secured Parties or any of its respective directors, officers, employees
or agents shall not be held responsible by Pledgor for any act or failure to act
hereunder except to the extent otherwise provided in the Term Loan Credit
Agreement, the Revolving Credit Agreement or under Brazilian Law.
Section XIX — Notices
19.1. Any communication under or in connection with this Agreement shall be made
or delivered to the following addresses or fax numbers, or to such other address
or fax number as may be notified by the relevant party to the other party in
writing:
To Pledgor:
NOVELIS DO BRASIL LTDA.
Avenida das Nações Unidas, 12.551 — 15th floor
Torre Empresarial World Trade Center
São Paulo — SP, Brasil
04578-000
Telefax: 55 11 5503-0714
Attention: Alexandre Moreira Martins de Almeida
To Intervening Party
NOVELIS CORPORATION
6060 Parkland Blvd Mayfield Heights, OH 44124, United States of America
Attention: [•]
Telefax: [•]
To the Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
To the Revolving Credit Collateral Agent:
BANK OF AMERICA, N.A.
135 S. LaSalle, Suite 927, IL4-135-09-27
Chicago, IL 60603
Attention: Account Officer
Telecopier No.: 1 312-453-5555
19.2. Each party undertakes to notify the other party of any change of address.
Section XX — Governing Law
20.1. This Agreement is governed by the laws of the Federative Republic of
Brazil.

9



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Section XXI— Jurisdiction
21.1. The Parties hereto elect the courts of the City of São Paulo, State of São
Paulo to resolve any dispute arising out of or in connection with this
Agreement.
Section XXII — Specific Performance
22.1. The Parties agree and acknowledge that this Agreement constitutes a
“título executivo extrajudicial” pursuant to Article 585, item III of the
Brazilian Code of Civil Procedure and grants to each Party the right to seek
specific performance in accordance with the applicable provisions of the
Brazilian Code of Civil Procedure, including, without limitation, Articles 461,
632 and 466-B without prejudice to any other rights or remedies available to the
Collateral Agent under applicable law.
Section XXIII — Conflict with the Term Loan Credit Agreement and Provisions of
the Intercreditor Agreement
23.1. In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the Parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall control and govern.
23.2. Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent, for the benefit of the Secured Parties
and as sub-agent for the Revolving Credit Collateral Agent, pursuant to this
Agreement and the exercise of any right or remedy by the Collateral Agent or the
Revolving Credit Collateral Agent hereunder are subject to the provisions of the
intercreditor agreement, dated as of December 17, 2010 among the Borrowers, AV
Metals Inc., the Subsidiary Guarantors and the Collateral Agent as
administrative agent and collateral trustee (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”).
Section XXIV — Taxes, Charges and Expenses
24.1. Taxes and Other Taxes, charges, costs, and expenses (including legal fees
and notarial fees), including withholding taxes, relating to, resulting from, or
otherwise connected with, the Pledge, this Agreement, the execution, amendment
and/or the enforcement of this Agreement, on whomsoever imposed, shall be borne
and paid exclusively by the Pledgor, unless otherwise provided for in the
Revolving Credit Agreement. If this Agreement is enforced, the Pledgor shall
make such additional payments to each of the Collateral Agent and the Revolving
Credit Collateral Agent so that the Collateral Agent and the Revolving Credit
Collateral Agent is put in the same net-after tax position that the Collateral
Agent and the Revolving Credit Collateral Agent would have obtained absent the
enforcement of this Agreement, unless otherwise provided for in the Revolving
Credit Agreement.

10



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Section XXV — Other Provisions
25.1. If the Pledgor makes a payment hereunder that is subject to withholding
tax, the Pledgor shall increase the amount of such payment such that, after
deduction and payment of all such withholding taxes, the payee receives an
amount equal to the amount it would have received if no such withholding had
been imposed; provided, that the relevant persons provide such forms,
certificates and documentation that the Collateral Agent and the Revolving
Credit Collateral Agent is legally entitled to furnish and would be required to
reduce or eliminate withholding and, with respect to non-U.S. withholding taxes,
would not, in the Collateral Agent’s and the Revolving Credit Collateral Agent’s
judgment, subject it to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.
Section XXVI — Language
26.1 This Agreement is being executed solely in the English language. Pledgor
shall, at its own expense, arrange for this Agreement to be sworn public
translated into Portuguese by a sworn public translator.

11



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
IN WITNESS WHEREOF, the Parties hereto, acting through their duly authorized
representatives, have caused this Agreement to be signed in 5 (five) identical
counterparts, in their respective names and to be delivered as of the day and
year first above written.
São Paulo, December 17, 2010.

            NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:        

            NOVELIS CORPORATION
      By:           Name:           Title:        

            BANK OF AMERICA, N.A., as collateral agent under the Term Loan
Credit Agreement
      By:           Name:           Title:        

            BANK OF AMERICA, N.A., as collateral agent under the Revolving
Credit Agreement
      By:           Name:           Title:        

Witnesses:

                 
1:
          2:    
 
           
 
Name:         Name:
 
ID:         ID:

12



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Exhibit 1
Basic Terms of the Secured Obligations
For the purposes of Article 1,424 of the Brazilian Civil Code, the basic terms
of the Secured Obligations are:
1. Term Loan Credit Agreement1

a)   Principal Amount

Up to US$1,500,000,000.00 (one billion five hundred million United States
Dollars), such amount subject to increase at the request of the Borrower;
provided that at the time of any such increase the Borrower’s Senior Secured Net
Leverage Ratio does not exceed 2.5 to 1.0 and certain other conditions are
satisfied.2

b)   Termination

Originally, six years from the date hereof. Such termination date may be
extended pursuant to the terms of the Term Loan Credit Agreement.

c)   Interest

At the Borrower’s option, Term Loans will bear interest at rates per annum equal
to (i) the Base Rate plus the Applicable Margin in effect from time to time or
(ii) the Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin in effect from time to time.
The Borrower may select interest periods with respect to Eurodollar Rate Term
Loans of one, two, three or six months and, to the extent available to all
Lenders, nine or twelve months. Interest on Eurodollar Rate Term Loans will be
computed on the basis of a year of 360 days and shall be payable at the end of
the selected interest period, but no less frequently than quarterly.
Interest on Base Rate Term Loans will be computed on the basis of a year of
365 days (or 366 days in a leap year) and shall be payable quarterly.
Upon the occurrence and during the continuation of any payment default under the
Term Loan Credit Agreement, such overdue amount shall accrue interest at 2% per
annum in addition to the interest rate otherwise applicable thereto.
 

1   All of the capitalized terms in this section only will have the meanings
ascribed to such terms in the Credit Agreement, dated December 17, 2010 (as
amended, restated, supplemented or otherwise modified, the “Term Loan Credit
Agreement”), entered into by and among the Borrower, AV Metals Inc., the
Subsidiary Guarantors, the Lenders and the Administrative Agent (as the
foregoing capitalized terms are defined in the Term Loan Credit Agreement). In
the event of any discrepancy between this Exhibit 1 and the Term Loan Credit
Agreement, the terms of the Term Loan Credit Agreement shall govern and control.
  2   Pursuant to the Term Loan Credit Agreement, the Borrower is permitted to
incur additional secured indebtedness under the Term Loan Credit Agreement or
other pari-pasu or subordinated credit facilities, which would be subject to the
terms of the Collateral Trust Agreement. The terms of such additional
indebtedness will be determined by the Borrower and the lenders that become
party to any credit agreement memorializing such further extension of credit.

13



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
2. Revolving Credit Agreement3

a)   Principal Amount

Up to US$800,000,000.00 (eight hundred million United States Dollars).

b)   Termination

Five years from the date hereof.

c)   Interest

     (a) Base Rate Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Base Rate Borrowing,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin in effect from time to time.
     (b) Eurocurrency Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     (c) EURIBOR Loans. Subject to the provisions of Section 2.06(f) of the
Revolving Credit Agreement, the Loans comprising each EURIBOR Borrowing shall
bear interest at a rate per annum equal to the Adjusted EURIBOR Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     (d) Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h) of the Revolving
Credit Agreement, or during any other Event of Default if the Required Lenders
in their discretion so elect by notice to the Administrative Agent, all
Obligations shall, to the extent permitted by Applicable Law, bear interest,
after as well as before judgment, at a per annum rate equal to (i) in the case
of principal of or interest on any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs or (ii) in the case of any
other amount, 2% plus the rate applicable to Base Rate Loans as provided in
paragraph (a) above (in either case, the “Default Rate”).
     (e) Interest Payment Dates. Accrued interest on each Loan shall be payable
in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to Section 2.06 of the Revolving Credit Agreement
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Base Rate Revolving Loan or a Swingline
Loan without a permanent reduction in Revolving Commitments), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any EURIBOR
Loan or Eurocurrency Loan prior to the end of the
 

3   All of the capitalized terms in this section only will have the meanings
ascribed to such terms in the Credit Agreement dated December 17, 2010 (as
amended, restated, supplemented or otherwise modified, the “Revolving Credit
Agreement”) entered into by and among the Borrowers, AV Metals Inc., the
Subsidiary Guarantors, the Lenders, the Issuing Bank, the U.S. Swingline Lender,
the Administrative Agent, the Collateral Agent, and the European Swingline
Lender (as the foregoing capitalized terms are defined in the Revolving Credit
Agreement). In the event of any discrepancy between this Exhibit 1 and the
Revolving Credit Agreement, the terms of the Revolving Credit Agreement shall
govern and control.

14



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
     (f) Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of the Revolving Credit Agreement and such
determination shall be conclusive absent manifest error.
     (g) Currency for Payment of Interest. All interest paid or payable pursuant
to Section 2.06 of the Revolving Credit Agreement shall be paid in the Approved
Currency in which the Loan giving rise to such interest is denominated.

15



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Exhibit 2
Copy of all Pledged Intercompany Notes
[To be provided]

16



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
Exhibit 3
Form of Power of Attorney
NOVELIS DO BRASIL LTDA., a Brazilian limited liability company, with its
principal place of business in the City of São Paulo, State of São Paulo, at
Avenida das Nações Unidas, 12.551, 15th floor, enrolled with the Taxpayers’
Registry of the Ministry of Finance (CNPJ/MF) under No. 60.561.800/0001-03,
herein duly represented by its undersigned legal representatives (“Grantor”),
hereby irrevocably constitutes and appoints BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
of America, having its office at 135 South LaSalle Street, Suite 1656, Chicago,
Illinois 60603, in its capacity as Collateral Agent under the Term Loan Credit
Agreement, (hereinafter referred to as the “Collateral Agent”) as its
Attorney-in-fact, to act in its name and place, to the fullest extent permitted
by law, to do and perform all and every act whatsoever necessary, in connection
with the Intercompany Note Pledge Agreement, dated as of [•], 2010 (as amended
from time to time the “Intercompany Note Pledge Agreement”), and pursuant to the
terms of such Intercompany Note Pledge Agreement, including without limitation:
(a) to execute, deliver and perfect all documents and do all things which the
Attorney-in Fact may consider to be required or desirable for (a) carrying out
any obligations imposed on Pledgor by the Intercompany Note Pledge Agreement
(including the execution and delivery of any notices, deeds, charges,
arrangements, endorsements or other security and any transfers of the Pledged
Intercompany Notes), and (b) enabling the Attorney-in-Fact to exercise, or
delegate the exercise of, any of the rights, powers and authorities conferred on
them by or pursuant to the Intercompany Note Pledge Agreement or by law
(including, after the occurrence of an Event of Default, the exercise of any
right of a legal or beneficial owner of the Pledged Intercompany Notes);
(b) upon the occurrence of an Event of Default, to dispose of, collect, receive,
appropriate, withdraw, transfer and/or realise upon the Pledged Intercompany
Notes (or any part thereof) and forthwith apply the enforcement proceeds for the
payment of the Secured Obligations in accordance with Article 1459 of the
Brazilian Civil Code, being vested with all necessary powers incidental thereto,
including, without limitation, to purchase foreign currency and make all
remittances abroad, to sign any necessary foreign exchange contract with
financial institutions in Brazil that may be required to make such remittances
and to represent Pledgor before the Central Bank of Brazil and any other
Brazilian governmental authority when necessary to accomplish the purposes of
the Intercompany Note Pledge Agreement;
(c) upon the occurrence of an Event of Default, to take all necessary actions
and to execute any instrument before any governmental authority in the case of a
public sale of the Pledged Intercompany Notes in accordance with the terms and
conditions set out therein; and
(d) upon the occurrence of an Event of Default, to take any action and to
execute any instrument consistent with the terms of the Intercompany Note Pledge
Agreement as it may deem necessary or advisable to accomplish the purposes of
the Intercompany Note Pledge Agreement.

17



--------------------------------------------------------------------------------



 



TozziniFreire Draft
December 10, 2010
This power of attorney is effective as of the date hereof, provided that the
powers to use all or part of the Pledged Intercompany Notes shall only become
effective upon the occurrence and the continuation of an Event of Default.
Capitalized terms used, but not defined herein, shall have the meaning
attributed to them in the Intercompany Note Pledge Agreement.
The powers granted herein are in addition to the powers granted by Pledgor to
Attorney-in-Fact in the Intercompany Note Pledge Agreement and do not cancel or
revoke any of such powers.
This power of attorney is granted as a condition to the Intercompany Note Pledge
Agreement and as a means to comply with the obligations set forth therein, in
accordance with Article 684 of the Brazilian Civil Code.
This power of attorney shall remain valid until the Intercompany Note Pledge
Agreement is terminated in accordance with its terms.
São Paulo,                     2010

            NOVELIS DO BRASIL LTDA.
                            Name:           Title:        

18



--------------------------------------------------------------------------------



 



EXHIBIT M-8
Term Loan
Execution copy
NOVELIS EUROPE HOLDINGS LIMITED
AS PLEDGOR
AND
BANK OF AMERICA, N.A.
AS PLEDGEE AND COLLATERAL AGENT
AND
NOVELIS LUXEMBOURG S.A.
AS COMPANY
 
FIRST PRIORITY SHARE PLEDGE AGREEMENT
 
Elvinger, Hoss & Prussen
2, place Winston Churchill
B.P. 425
L-2014 Luxembourg

 



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
CONTENTS

          CLAUSE   PAGE  
1. DEFINITIONS AND INTERPRETATION
    4  
2. COVENANT TO PAY
    6  
3. DECLARATION OF PLEDGE
    6  
4. PERFECTION OF PLEDGE
    6  
6. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    8  
7. COVENANTS
    11  
8. POWER OF ATTORNEY
    12  
9. ENFORCEMENT OF PLEDGE
    12  
10. EFFECTIVENESS OF SECURITY
    13  
11. PARTIAL ENFORCEMENT
    15  
12. COSTS AND EXPENSES
    15  
13. NOTICES
    15  
14. SUCCESSORS
    16  
15. LIABILITY
    17  
16. SEVERABILITY
    17  
17. NO WAIVER; CUMULATIVE REMEDIES
    17  
18. WAIVERS, AMENDMENTS
    17  
19. ASSIGNMENT
    18  
20. GOVERNING LAW
    18  
21. JURISDICTION
    18  
SCHEDULE 1
    21  

2



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
THIS PLEDGE AGREEMENT (hereafter the “Pledge Agreement” or the “Agreement”) is
made on December 17th, 2010
AMONG:

  1)   NOVELIS EUROPE HOLDINGS LIMITED, a company existing under the laws of
England and Wales, having its registered office at Latchford Locks Works,
Thelwell Lane, Warrington, Cheshire, United Kingdom, WA4 1NN, registered under
number 0279596 (hereinafter, the “Pledgor”); and         AND

  2)   BANK OF AMERICA, N.A., acting for itself and in the name and on behalf of
the Secured Parties (as defined below) (hereinafter, the “Pledgee” or as the
“Collateral Agent”);

     AND

  3)   NOVELIS LUXEMBOURG S.A., a company with limited liability existing under
the laws of Luxembourg, having its registered office at Zone Industrielle
Riedgen L-3401 Dudelange, registered with the Trade and Companies Register under
number B 19.358 (the “Company”).

The Pledgor, the Pledgee and the Company shall each be referred to as a “Party”
and, collectively, the “Parties”.
WHEREAS

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I of the Term Loan Agreement),
the Lenders, and Bank of America, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and Collateral Agent for the Lenders, the
Borrower has requested the Lenders to extend credit in the form of Term Loans on
the Closing Date (as defined therein).   (B)   Pursuant to the Term Loan
Agreement, the Pledgor has guaranteed and will continue to guarantee the
Guaranteed Obligations (as defined in the Term Loan

3



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    Agreement) in favour of the Secured Parties (as defined in the in the Term
Loan Agreement), in consideration for the Lenders to make extensions of credit
to the Borrower in the form of term loans upon the terms and subject to the
conditions of the Term Loan Agreement.   (C)   Pursuant to an intercreditor
agreement, dated December 17th, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) between, among other parties, the Borrower, the Guarantors, and the
other Companies party thereto, the Term Loan Administrative Agent, the Term Loan
Collateral Agent, the Revolving Credit Administrative Agent and the Revolving
Credit Collateral Agent (as all those terms defined therein), and certain other
persons which may be or became parties thereto have agreed to the relative
priority of the respective Liens of the Claimholders on the Collateral (as all
those terms are defined in the Intercreditor Agreement) and certain other
rights, priorities and interests as set forth therein.   (D)   The Pledgor is
the owner of all the sixty six thousand and twenty six (66,026) shares issued by
the Company, without nominal value, and the Shares constitute the entire share
capital of the Company.   (E)   As a condition precedent to the obligations of
the Lenders to make their respective extensions of credit to the Borrower under
the Term Loan Agreement and any other Loan Documents, the Pledgor shall have
executed and delivered this Agreement to the Collateral Agent.   (F)   As
security for the payment when due of the Secured Obligations under the Term Loan
Agreement, the Pledgor has agreed to enter into this Agreement and to perform
the obligations and take the actions described herein.

IT IS AGREED as follows:

  1.   DEFINITIONS AND INTERPRETATION     1.1.   Terms defined in the Term Loan
Agreement shall have the same meaning herein, unless expressly provided to the
contrary. In this Agreement:         “Business Day” means a day other than
Saturday or Sunday on which banks in Luxembourg are open for normal business.  
      “Discharge of Term Loan Secured Obligations” shall have the meaning
ascribed to it in the Intercreditor Agreement.         “Event of Default” shall
have the meaning ascribed to it in the Term Loan Agreement.

4



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

      “Pledged Portfolio” means the Shares and the Related Assets.        
“Related Assets” means all dividends, interest and other monies payable in
respect of the Shares, as applicable, and all other rights, benefits and
proceeds in respect of or derived from the Shares (whether by way of redemption,
bonus, preference, option, substitution, disposal, conversion or otherwise)
except to the extent these constitute Shares.         “Rights of Recourse” means
all and any rights, actions and claims the Pledgors may have against the Company
or any other company having granted security or given a guarantee for the
Company’s obligations, arising under or pursuant to the enforcement of the
present Pledge including, in particular, the Pledgors’ right of recourse against
the Company under the terms of Article 2028ff. of the Luxembourg Civil Code
(including, for the avoidance of doubt, any right of recourse prior to
enforcement), or any right of recourse by way of subrogation or any other
similar right, action or claim under any applicable law.         “Secured
Obligations” shall have the meaning ascribed to such term in the Term Loan
Agreement.         “Secured Parties” shall have the meaning ascribed to it in
the Term Loan Agreement.         “Shares” means 100% of the shares in the share
capital of the Company held by, to the order or on behalf of the Pledgor at any
time, including for the avoidance of doubt any shares which shall be issued by
the Company to the Pledgors from time to time, regardless of the reason of such
issuance, (the “Future Shares”), in which case such number of Future Shares as
is required to maintain the total number of Shares held by the Pledgor and so
pledged at a level of 100% of the total share capital of the Company shall
immediately be and become subject to the security interest created hereunder.  
  1.2.   In this Agreement, any reference to (a) a “Clause” is, unless otherwise
stated, a reference to a Clause hereof and (b) to any agreement (including this
Agreement) is a reference to such agreement as amended, varied, modified or
supplemented (however fundamentally) from time to time. Clause headings are for
ease of reference only.     1.3.   This Agreement may be executed in any number
of counterparts and by way of facsimile exchange of executed signature pages,
all of which together shall constitute one and the same Agreement.

5



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

2.   COVENANT TO PAY

The Pledgor covenants with the Secured Parties to pay and discharge on demand
all Secured Obligations at the time or times when, and in the currency or
currencies in which, the same are expressed to be payable.

3.   DECLARATION OF PLEDGE   3.1.   The Pledgor hereby pledges, and the Pledgee,
acting on behalf of the Secured Parties, accepts, the Pledged Portfolio as
continuing first ranking priority security in favour of itself and of the
Secured Parties for the prompt and complete payment when due and discharge of
all Secured Obligations.   3.2.   The Company acknowledges and accepts the
present Pledge in accordance with the provisions of Luxembourg Law.   3.3   The
provisions of this Agreement are without prejudice to the provisions of the Term
Loan Agreement. In case of inconsistency, the provisions in the Term Loan
Agreement shall prevail and any permission provided in the Term Loan Agreement
shall apply.   3.4   The Pledge so granted is a first ranking priority pledge.  
4.   PERFECTION OF PLEDGE   4.1.   The Parties hereto agree that, for the
dispossession requirement, the Pledge shall be inscribed in the shareholders
register of the Company in accordance with articles 5(2)c) and 6(1)c) of the law
dated 5th August, 2005 relating to financial collateral arrangements (the “Law
of 2005”).   4.2.   The Pledgor and the Pledgee, acting on behalf of the Secured
Parties, request the Company, and the Company, by signing this Agreement,
undertakes, to promptly after the execution of this Agreement, (i) register the
Pledge over the Shares in its shareholders register and (ii) provide the Pledgee
with a certified copy of the register evidencing such recording.       The
following wording shall be used for the registration of the Pledge over the
Shares in the shareholders register of the Company:       “Pursuant to a First
Priority Share Pledge Agreement dated December 17th, 2010 (the “First Priority
Share Pledge Agreement”), 100% of all the ordinary shares in Novelis Luxembourg
S.A., owned from time to time by Novelis Europe Holdings Limited, and in
particular 66,026 shares owned on the date of the present registration, as well
as any Future Shares and any Related Assets, have been pledged, as a first
ranking priority pledge, in favour of Bank of America, N.A.,

6



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    acting on its own behalf and on behalf of the Secured Parties under the Term
Loan Agreement in order to secure the Secured Obligations (each capitalized term
as defined in the First Priority Share Pledge Agreement). The Shares (as defined
in the First Priority Share Pledge Agreement) may not be disposed of in any way
without the prior written consent of the Pledgee.”   4.3.   Without prejudice to
the above provisions, the Pledgor hereby irrevocably authorises and empowers the
Pledgee to cause any formal steps to be taken by the directors or other officers
of the Company for the purpose of perfecting the present Pledge and, for the
avoidance of doubt, the Pledgor hereby irrevocably undertakes to take any such
steps if so requested in writing by the Pledgee (acting reasonably). In
particular, should any such steps be required in relation to Future Shares, the
Pledgor and the Company undertake to take any such steps immediately upon
issuance or receipt of Future Shares and, in case of the Pledgor, to instruct
the Company to take any such steps, without prejudice to the right of the
Pledgee pursuant to the first sentence hereof.   5.   DIVIDENDS AND VOTING
RIGHTS   5.1.   As long as this Agreement remains in force and until the
occurrence of an Event of Default, dividends shall be applied in accordance with
the relevant provisions of the Term Loan Agreement and any other Loan Documents.
Following the occurrence of an Event of Default, the Pledgee, acting on its own
behalf and on behalf of the Secured Parties, shall be entitled to receive and
apply all dividends distributed by the Company in connection with the Shares for
application in accordance with the relevant provisions of the Term Loan
Agreement.   5.2.   As long as no Event of Default has occurred which is
continuing, the Pledgor shall be entitled to exercise all voting rights in
relation to the Pledged Assets in a manner which does not adversely affect this
Pledge or cause a Default to occur. After the occurrence of an Event of Default,
none of the Pledgor shall, without the prior written consent of the Pledgee,
exercise any voting rights or otherwise in relation to the Shares. The Pledgor
and the Company undertakes that the Pledgee will be notified in writing of any
meeting of the shareholder(s) of the Company, as well as of the agenda thereof
and of any proposal to pass a written resolution of the shareholder(s) of the
Company or of any other resolution to be adopted in respect of any of the
Shares, in each case at least 8 Business Days before such meeting or the
proposal of such resolution.   5.3.   After an Event of Default has occurred
which is continuing, all voting rights attaching to the Pledged Portfolio shall
be automatically vested in the Pledgee, acting on behalf of the Secured Parties
as defined in the Term Loan Agreement and any other Loan Documents, in
accordance with, and to the extent permitted by, the Law of 2005.

7



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

5.4   The Pledgee and the Secured Parties shall be entitled, after an Event of
Default has occurred which is continuing, to request the Pledgor to appoint the
Pledgee as the Pledgor’s irrevocable proxy to represent each Pledgor at the
relevant shareholders’ meeting and exercise the voting rights in any manner the
Pledgee deems fit for the purpose of protecting and/or enforcing its rights
hereunder. The Pledgor shall do whatever is necessary in order to ensure that
the exercise of the voting rights in these circumstances is facilitated and
becomes possible for the Pledgee, including the issuing of a written proxy in
any form required under applicable law.   5.5   The Pledgor hereby expressly
acknowledges that the Pledgee, acting on behalf of the Secured Parties, shall be
totally and unconditionally authorised to exercise the voting rights attached to
the Shares in any manner necessary or useful for the purposes of ensuring the
complete satisfaction of the Secured Obligations and hereby waives each and any
claim it may have in this respect, in particular in regard to the liability of
the Pledgee (save for events of wilful misconduct or gross negligence).   6.  
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS   6.1   In addition to the
representations set out in Article III of the Term Loan Agreement, the Pledgor
hereby represents and warrants to the Pledgee and the Secured Parties and
undertakes during the term of this Agreement and until the Pledge shall have
been fully released that:

  6.1.1   the pledge and registration of the Shares pursuant to this Agreement
creates a valid first ranking security on the Pledged Portfolio in favour of the
Pledgee and the Secured Parties in respect of all Secured Obligations except for
any mandatory privileges preferred under applicable law;     6.1.2   except as
permitted under the Term Loan Agreement, there are no agreements or arrangements
(including any restrictions on transfer or rights of pre-emption) affecting the
Pledged Portfolio in any way or which would or might in any way fetter or
otherwise prejudice the rights of such Pledgor under the Pledged Portfolio or
the rights of any of the Pledgee and the Secured Parties under this Agreement;  
  6.1.3   as to the date hereof, the Shares represent 100% of the issued and
fully paid-up share capital of the Company (before dilution relating to any
future share capital increase of the Company);     6.1.4   the Company has not
declared any dividends in respect of the Shares that are still unpaid at the
date hereof;

8



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

  6.1.5   except as permitted under the Term Loan Agreement, it has not sold,
transferred, lent, assigned, parted with its interests in, disposed of, granted
any option in respect of or otherwise dealt with any of its rights, title and
interest in and to the Pledged Portfolio, or agreed to do any of the forgoing
(otherwise than pursuant to this Agreement);     6.1.6   it has, and will during
the term of this Agreement have, its centre of main interests in Luxembourg and
it has the power and authority and legal right to own and operate its property,
to hold and own all of its assets, including the Shares, and to conduct the
business in which it is currently engaged;     6.1.7   it has taken all
necessary action, including corporate action, and has obtained all necessary
authorisations to enable it to enter into and to authorise the execution,
delivery and performance of this Agreement, and this Agreement has been duly
executed by it;     6.1.8   it shall act in good faith to maintain the rights of
the Pledgee and the Secured Parties hereunder valid and enforceable, and in
particular shall not take any steps nor do anything which would adversely affect
the existence of the Pledge created hereunder or the value thereof;     6.1.9  
except as permitted under the Term Loan Agreement, it has not taken or received
and undertakes not to take or receive any security interest, lien or guarantee
from the Company in respect of any obligation arising for the Pledgor hereunder
nor in respect of any other liability owed by the Company to the Pledgor;    
6.1.10   the execution and delivery of, and performance by the Pledgor of its
obligations under this Agreement and any other document related thereto will
not:

  6.1.10.1   result in a breach of any provision of the constitutive or
governing documents of the Pledgor or of the Company; or     6.1.10.2   result
in a breach of, or constitute a default under, any contract, undertaking,
covenant or instrument to which the Pledgor or the Company is a party or by
which the Pledgor or the Company is bound (unless such breach or default is
permitted under the Term Loan Agreement); or     6.1.10.3   result in a breach
of any law, decree, regulation, order, judgment or decree of any court or
governmental agency or an arbitration award to which the Pledgor or the Company
is a party or by which the Pledgor or the Company is bound

9



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

      (unless such breach is permitted under the Term Loan Agreement); or    
6.1.10.4   require the consent of the shareholders of the Pledgor or the Company
or any other person or, if any such consent is required, it has been obtained
and is in full force and effect;

  6.1.11   no order has been made and no resolution has been passed for the
winding-up, bankruptcy, admission to the regime of suspension of payment and/or
of controlled management or for a composition with creditors of, or by, the
Company or for a liquidator, curateur or commissaire or like official to be
appointed in respect of the Pledgor or the Company and no petition has been
presented and no meeting has been convened for any such purpose;     6.1.12   no
receiver has been appointed in respect of the Pledgor or the Company or all or
any of their assets and none of their respective assets is the subject of an
arrest;     6.1.13   except as permitted under the Term Loan Agreement, no event
analogous to any of the foregoing has occurred outside Luxembourg;     6.1.14  
except as permitted under the Term Loan Agreement, no unsatisfied judgment is
outstanding against the Pledgor and the Company;     6.1.15   subject to any
thresholds provided in the Term Loan Agreement, no guarantee, loan capital,
borrowed money or interest is overdue for payment by the Pledgor and the
Company, and no other obligation or indebtedness is outstanding which is overdue
for performance or payment where such fact could have a material adverse effect
on the Pledgor or the Company or their respective business.

6.2.   The Pledgor hereby formally undertakes not to exercise the Rights of
Recourse or any other rights against the Company or any other company in any
manner (including for the avoidance of doubt, by way of provisional measures
such as provisional attachment (“saisie-arrêt conservatoire”) or by way of
set-off), or to take any action or do anything in relation to such Rights of
Recourse or other similar rights, for as long as any amounts remain outstanding
under the Secured Obligations.   6.3.   Each representation and warranty set out
in this Clause 6 is made on the date hereof and is deemed to be reiterated until
the Secured Obligations shall have been satisfied in full, on the same days as
the representations and warranties are repeated under the Term Loan Agreement.

10



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

7.   COVENANTS

The Pledgor hereby covenants that, for as long as this Agreement will be in
force:

7.1.   any shares of the Company issued and allotted to it after the date of
this Agreement, shall immediately be and become subject to the security interest
created hereunder, up to 100% of the share capital;   7.2.   it will take any
measures, accomplish any formalities and, generally, do all that is necessary at
its own cost to permit the exercise, at any time, by the Pledgee, of any rights,
actions and privileges of the Pledgee and the Secured Parties pursuant to
applicable law and this Agreement;   7.3.   it will exercise the voting rights
in respect of the Shares so as not to violate or otherwise adversely affect the
rights of any of the Pledgee and the Secured Parties under this Agreement;  
7.4.   except as otherwise permitted under the Term Loan Agreement, it will not
modify in any way the Company’s corporate form, nor decide or undertake, as the
case may be, any merger, split, sale of assets, reduction in capital or
dissolution of the Company without having first obtained the prior written
approval to that effect of the Pledgee and the Secured Parties, and it will not
amend the Company’s articles of incorporation (to the extent such amendment may
prejudice any right of any of the Pledgee and the Secured Parties under the Term
Loan Agreement);   7.5.   it will inform without delay the Pledgee and the
Secured Parties of the occurrence of any event which may render any of the
representations and warranties set out in Clause 7 above inaccurate;   7.6.  
except as permitted under the Term Loan Agreement and subject to the prior
written consent of the Pledgee and the Secured Parties, the Pledgor shall not
create, grant or permit to exist (a) any security interest over or (b) any
restriction on the ability to transfer or enforce or (c) assign or dispose of
all or any part of the Pledged Portfolio;   7.7.   it shall cooperate with the
Pledgee and sign or cause to be signed all such further documents and take all
such further action as the Pledgee may from time to time reasonably request to
perfect and protect this Pledge and to carry out the provisions and purposes of
this Agreement;   7.8.   the Pledgor shall inform the Pledgee in advance of any
intention to increase the share capital of the Company and/or to issue new
shares.

11



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

8   POWER OF ATTORNEY       The Pledgor irrevocably appoints the Pledgee to be
its attorney and in its name and on its behalf to execute, deliver and perfect
all documents (including any share transfer forms and other instruments of
transfer) and do all things that the Pledgee, acting on its own behalf and on
behalf of the Secured Parties, may consider to be requisite for (a) carrying out
any obligation imposed on the Pledgor under this Agreement or (b) exercising any
of the rights conferred to any of the Pledgee and the Secured Parties under this
Agreement or by law, it being understood that the enforcement of the Pledge over
the Pledged Assets must be carried out as described in Clause 9 hereunder. The
Pledgor shall ratify and confirm all things done and all documents executed by
the Pledgee in the exercise of this power of attorney.   9.   ENFORCEMENT OF
PLEDGE   9.1.   Following the occurrence of an Event of Default, the Pledgee
shall be entitled to enforce the Pledge in accordance with the terms of the
Intercreditor Agreement, and in the most favourable manner provided for by
Luxembourg law at that time, and in particular:

  9.1.1   to appropriate itself and/or for and on its own behalf and on behalf
of the Secured Parties all or part of the Pledged Portfolio at a price equal to
the value of the relevant Pledged Portfolio as determined in accordance with
Schedule 1 hereof;     9.1.2   to sell all or part of the Pledged Portfolio in a
private transaction at arm’s length terms (conditions commerciales normales);  
  9.1.3   to cause the sale of all or part of the Pledged Portfolio, at a stock
exchange selected by the Pledgee or by public auction held at the place and at
the time and if required by applicable law by the public officer, designated by
the Pledgee;     9.1.4   to request from the competent court, that title to all
or part of the Pledged Portfolio be assigned or transferred to it, at a price
determined by a court appointed expert;     9.1.5   in respect of any Related
Assets consisting of claims for sums of money, to the extent that such sums are
owed by the Company or a third party, to require the Company or such third party
to make payment of the amount due by it directly to the Pledgee, acting on
behalf of the Secured Parties.

The Pledgee will have total and unlimited discretion as to the manner or manners
of enforcement and will not be required to have regard for the interests of the
Pledgor or the Company.

12



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

9.2.   Any proceeds of enforcement received by the Pledgee and the Secured
Parties shall be applied in accordance with the order and priority set forth
under the Term Loan Agreement.   9.3.   The Pledgor further confirms that it has
decided, in as far as legally required, to approve as new shareholder(s) any
other person(s) who would acquire the Shares as the result of an enforcement of
the Pledge over the Shares, and the Pledgor undertakes, to the extent necessary,
to approve any other person as shall be designated by the Pledgee in the future
for this purpose in a similar way, and to procure such approval by any other
shareholder if the Pledgor is not the sole shareholder of the Company at that
time.   10.   EFFECTIVENESS OF SECURITY   10.1.   The Pledge shall be a
continuing security and shall not be considered as satisfied or discharged or
prejudiced by any intermediate payment or by the settlement of any part of the
Secured Obligations and shall remain in full force and effect until it has been
released in accordance with the terms of this Agreement upon the Discharge of
Term Loan Secured Obligations.   10.2.   The Pledgor shall not be entitled to
require the release of the Pledge until the Discharge of Term Loan Secured
Obligations, and the Pledgee hereby undertakes, at the request of the Pledgor,
to give release of the Pledge no later than five Business Days after the
Discharge of Term Loan Secured Obligations, subject to delivery of any documents
or certificates which the Pledgee may reasonably request (including in
particular, any certificates in relation to the absence of voidness or
voidability of payments under any applicable laws).   10.3.   This Pledge shall
be discharged by, and only by, the express release thereof granted by the
Pledgee pursuant to the terms of clause 10.2 hereabove. All reasonable costs and
expenses associated with the release and discharge of Pledge shall be borne by
the Pledgor.   10.4.   The Pledge shall be cumulative, in addition to and
independent of every other security which the Pledgee or any Secured Party may
at any time hold as security for the Secured Obligations or any rights, powers
and remedies provided by law and shall not operate so as in any way to prejudice
or affect or be prejudiced or affected by any security interest or other right
or remedy which the Pledgee or any Secured Party may now or at any time in the
future have in respect of the Secured Obligations.   10.5.   This Pledge shall
not be prejudiced by any time or indulgence granted to any person, or any
abstention or delay by the Pledgee or any Secured Party in perfecting or
enforcing any security interest or rights or remedies that the Pledgee

13



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

  or any Secured Party may now or at any time in the future have from or against
the Pledgor or any other person.   10.6.   No failure on the part of the Pledgee
or any Secured Party, to exercise, or delay on its part in exercising, any of
their rights under this Agreement shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right preclude any further or other
exercise of that or any other rights.   10.7.   Neither the obligations of the
Pledgor contained in this Agreement nor the rights, powers and remedies
conferred to the Pledgee and the Secured Parties under this Agreement or by law,
nor the pledge created hereby shall be discharged, impaired or otherwise
affected by:

  10.7.1   any amendment to, or any variation, waiver or release of, any Secured
Obligation under the Term Loan Agreement or any other Loan Documents;     10.7.2
  any failure to take, or to fully take, any security contemplated by the Term
Loan Agreement or any other Loan Documents or otherwise agreed to be taken in
respect of the Secured Obligations;     10.7.3   any failure to realise or to
fully realise the value of, or any release, discharge, exchange or substitution
of, any security taken in respect of the Secured Obligations; or     10.7.4  
any other act, event or omission which, but for this Clause 11, might operate to
discharge, impair or otherwise affect any of the obligations of the Pledgor
contained in this Agreement, the rights, powers and remedies conferred to the
Pledgee and the Secured Parties under this Agreement, the Pledge or by law.

10.8.   For the avoidance of doubt, each Pledgor hereby waives any rights
arising (if any) under Article 2037 of the Luxembourg Civil Code.   10.9.   Each
Pledgor waives its right to the benefit of both “division” and “discussion”.  
10.10.   Neither the Pledgee nor any of the Secured Parties shall be liable by
reason of (a) taking any action permitted by this Agreement or (b) any neglect
or default in connection with the Pledged Portfolio or (c) the realisation of
all or any part of the Pledged Portfolio, except in the case of gross negligence
or wilful default, any and all joint liability being excluded.

14



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

11.   PARTIAL ENFORCEMENT       The Pledgee shall have the right to request
enforcement of all or part of the Pledged Portfolio in its most absolute
discretion. No action, choice or absence of action in this respect, or partial
enforcement, shall in any manner affect the security interest created hereunder
over the Pledged Assets as it then shall be (and in particular those Pledged
Portfolio which have not been subject to enforcement). The security interest
thereover shall continue to remain in full and valid existence until discharge
or termination hereof, as the case may be.   12.   COSTS AND EXPENSES       All
reasonable costs, fees, stamp duties and other amounts incurred by the Pledgee
or any Secured Party in connection with the negotiation, execution or
enforcement of this Agreement will be for the account of the Pledgors subject to
and in accordance with the provisions of the Term Loan Agreement.   13.  
NOTICES   13.1.   Each notice or other communication to be given under this
Agreement shall be given in accordance with Section 11.1 of the Term Loan
Agreement at the addresses set out below:

    To the Pledgor:       Novelis Europe Holdings Limited       Latchford Locks
Works,
Thelwell Lane,
Warrington, Cheshire,
United Kingdom,
WA4 1NN,
Attention: Company Secretary
Fax: 00 41 44 386 21 51
Phone: 00 41 44 386 2318
      with a copy to: General Manager       To the Pledgee:
Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attention: Bridgett Manduk
Phone: 415-436-1097


15



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

    Fax: 415-503-5011       To the Company:
Novelis Luxembourg SA
 att. Plant Manager
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 -1
Fax: + 352 51 86 64 210
      cc: Novelis AG     att. Legal Department
Sternenfeldstrasse 19
CH — 8700 Küsnacht ZH
Switzerland
Phone: +41 44 386 2150
Fax: +41 44 386 2309
  14.   SUCCESSORS   14.1.   This Agreement shall remain in effect despite any
amalgamation or merger or replacement (however effected) relating to the Pledgee
or any of the Secured Parties, and without prejudice to the provision of the
Term Loan Agreement, references to the Pledgee or any of the Secured Parties
shall be deemed to include any assignee or successor in title of the Pledgee or
any of the Secured Parties and any person who, under any applicable law, has
assumed the rights and obligations of the Pledgee or any of the Secured Parties
hereunder or under the Term Loan Agreement or to which under such laws the same
have been transferred or novated or assigned in any manner. To the extent a
further notification or registration or any other step is required by law to
give effect to the above, such further registration shall be made and the
Pledgor and the Company hereby give power of attorney to the Pledgee to make any
notifications and/or to require any required registrations to be made in the
share register of the Company, or to take any other steps, and each undertakes
to do so itself if so requested by the Pledgee.   14.2.   For the purpose of
Article 1278 of the Luxembourg Civil Code, to the extent required under
applicable law and without prejudice to any other terms hereof or of the Term
Loan Agreement and in particular of Clause 14.1 hereabove, in the event of any
assignment, transfer, novation or disposal of a part or all of its rights and
obligations by the Pledgee under the Term Loan Agreement, such Pledgee hereby
expressly maintains, which the Pledgor accepts, all its rights and privileges
hereunder for the benefit of its successor and assignees, so that the Pledge
herein created will secure the Secured Obligations to the benefit of such
successor and/or assignee (as the case may be), without further formalities.

16



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

15.   LIABILITY       Neither the Pledgee nor any of the Secured Parties shall
be liable for the loss or wrongful delivery of, or damage to, the Pledged
Portfolio, howsoever arising, save to the extent that such loss, wrongful
delivery or damage is caused by the gross negligence of wilful misconduct of the
relevant Pledgee or Secured Party, any and all joint liability being excluded.  
16.   SEVERABILITY       Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.   17.   NO WAIVER; CUMULATIVE REMEDIES       Neither the
Pledgee nor any of the Secured Parties shall by any act, delay, and omission or
otherwise be deemed to have waived any of its rights or its remedies hereunder
and no waiver shall be valid unless in writing, signed by or on behalf of the
Pledgee, acting on behalf of the Secured Parties, and then only to the extent
therein set forth. A waiver by or on behalf of the Pledgee, acting on behalf of
the Secured Parties, of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Pledgee would
otherwise have on any future occasion. No failure to exercise nor any delay in
exercising on the part of the Pledgee, any right, power or privileges hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.  
18.   WAIVERS, AMENDMENTS       Neither this Agreement nor any terms or
conditions hereof may be amended, changed, waived, discharged, terminated or
otherwise modified unless such amendment, change, waiver, discharge, termination
or modification is in writing duly executed by or on behalf of the Pledgee, and
is otherwise in accordance with the terms of the Term Loan Agreement. This
Agreement and all obligations of the Pledgor hereunder shall be binding upon the
successors and assigns of the Pledgor, and shall, together with the rights and
remedies of the Pledgee and Secured Parties hereunder, inure to the benefit of
the Pledgee and the Secured Parties and their respective successors and assigns.

17



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY

19.   ASSIGNMENT       The Pledgor may not assign or transfer all or any part of
their rights or obligations hereunder. Each of the Pledgee and the Secured
Parties may assign or transfer all or any of its respective rights and
obligations hereunder. Clause 14.2 shall apply mutatis mutandis.   20.  
GOVERNING LAW       This Agreement shall be governed by and be construed in
accordance with Luxembourg law.   21.   JURISDICTION       With respect to any
proceedings arising in connection with this Agreement, the Pledgor and the
Company irrevocably submit to the jurisdiction of the Luxembourg courts,
notwithstanding the right of each of the Pledgee and the Secured Parties to take
proceedings in any other jurisdiction.   22.   CONFLICTING PROVISIONS   22.1.  
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Agreement shall control and govern.   22.2.  
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, shall govern and control the exercise of remedies by Collateral Agent.

18



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.
[REMAINDER INTENTIONALLY LEFT IN BLANK]

19



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
The Pledgor:
NOVELIS EUROPE HOLDINGS LIMITED

            By:               The Pledgee and Collateral Agent:

BANK OF AMERICA, N.A.
    By:         Name:   Christopher Kelly Wall      Title:   Managing Director 
    The Company:

NOVELIS LUXEMBOURG S.A.
    By:                  

20



--------------------------------------------------------------------------------



 



         

FIRST PRIORITY PLEDGE AGREEMENT — EXECUTION COPY
SCHEDULE 1
VALUATION PRINCIPLES
The Pledged Portfolio shall be valued:

1.   With respect to the Shares:

  •   if listed or quoted (to the extent possible), at the market value as
quoted on the principal market for such Shares as the opening price on the day
of appropriation;     •   if not listed, by the Pledgee pursuant to the
following method: (i) any asset of the Company that is listed or whose price can
be determined by reference to a listed asset (such as in the case of obligations
convertibles en actions or obligations remboursables en actions) by using,
mutatis mutandis, the valuation principle set out in the preceding paragraph for
the underlying listed assets and (ii) for all other assets their fair market
value as if sold between a willing buyer and a willing seller using a standard
market approach and, if appropriate for the relevant assets, a multi criteria
approach combining market multiples, book value, discounted cash flow or
comparable public transaction of which price is known and acting in a reasonable
manner, at the time of appropriation.

2.   With respect to the Related Assets:       Any cash receivable will be
valued at face value less any provision considered prudent by the Pledgee acting
reasonably and in good faith.

LESS all the liabilities (“passif”), contingent or otherwise of the Company
(other than for the avoidance of doubt shareholders’ equity (including any and
all shareholders’ loans or securities or financial instruments issued by the
Company and subscribed to by the shareholders)) determined reasonably and in
good faith by the Pledgee.

21



--------------------------------------------------------------------------------



 



Term Loan
Execution copy
NOVELIS LUXEMBOURG S.A.
AS PLEDGOR
AND
BANK OF AMERICA, N.A.
AS PLEDGEE AND COLLATERAL AGENT
 
SECOND RANKING
ACCOUNT PLEDGE AGREEMENT
 
Elvinger, Hoss & Prussen
2, place Winston Churchill
B.P. 425
L-2014 Luxembourg
www.ehp.lu

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE
1. DEFINITIONS AND INTERPRETATION
    4  
2. PLEDGE
    5  
3. PERFECTION OF PLEDGE
    6  
4. RIGHTS OF THE PLEDGEE
    6  
5. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS
    6  
6. COVENANTS
    9  
7. POWER OF ATTORNEY
    9  
8. ENFORCEMENT OF PLEDGE
    10  
9. EFFECTIVENESS OF SECURITY
    10  
10. PARTIAL ENFORCEMENT
    12  
11. COSTS AND EXPENSES
    12  
12. NOTICES
    12  
13. SUCCESSORS
    13  
14. LIABILITY
    13  
15. SEVERABILITY
    14  
16. NO WAIVER; CUMULATIVE REMEDIES
    14  
17. WAIVERS, AMENDMENTS
    14  
18. ASSIGNMENT
    15  
19. GOVERNING LAW
    15  
20. JURISDICTION
    15  
21. CONFLICTING PROVISIONS
    15  
SCHEDULE 1
    18  
SCHEDULE 2
    19  

2



--------------------------------------------------------------------------------



 



THIS ACCOUNT PLEDGE AGREEMENT (hereafter the “Agreement”) is made on
December 17th, 2010
AMONG:
NOVELIS LUXEMBOURG S.A., a company with limited liability existing under the
laws of Luxembourg, having its registered office at Zone Industrielle Riedgen
L-3401 Dudelange, registered with the Trade and Companies Register under number
B 19.358 (hereafter, the “Pledgor”);
AND:
BANK OF AMERICA, N.A., acting for itself and in the name and on behalf of the
Secured Parties (as defined below) (hereinafter the “Pledgee” or as the
“Collateral Agent”);
     (The Pledgor and the Pledgee shall each be referred to as a “Party” and,
collectively, the “Parties”).
WHEREAS

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I of the Term Loan Agreement),
the Lenders, and Bank of America, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and Collateral Agent for the Lenders, the
Borrower has requested the Lenders to extend credit in the form of Term Loans on
the Closing Date (as defined therein).

(B)   Pursuant to the Term Loan Agreement, the Pledgor is required to become a
Loan Party and guarantee and provide collateral security for the Secured
Obligations (as defined in Section 1.1 below) as consideration for the Loans
previously made by the Lenders and as consideration for the other agreements of
the Lenders under the Term Loan Agreement and the other Loan Documents.

(C)   Pursuant to an intercreditor agreement, dated December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) between, among other parties, the
Borrowers, the Guarantors, and the other Companies party thereto, the Term Loan
Administrative Agent,

3



--------------------------------------------------------------------------------



 



    the Term Loan Collateral Agent, the Revolving Credit Administrative Agent
and the Revolving Credit Collateral Agent (as all those terms defined therein),
and certain other persons which may be or became parties thereto have agreed to
the relative priority of the respective Liens of the Claimholders on the
Collateral (as all those terms are defined in the Intercreditor Agreement) and
certain other rights, priorities and interests as set forth therein.   (D)   As
a condition precedent to the obligations of the Lenders and the Issuing Bank to
make their respective extensions of credit to the Borrower under the Term Loan
Agreement and any other Loan Documents, the Pledgor shall have executed and
delivered this Agreement to the Collateral Agent.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1.   In this Agreement, terms defined in
the Term Loan Agreement have the same meaning when used in this Agreement, terms
defined above have the same meaning when used in this Agreement, and the
following terms have the following meanings:       “Account Bank” means each of
the banks listed in Schedule 1 hereto.       “Business Day” means a day other
than Saturday or Sunday onm which banks in Luxembourg are open for normal
business.       “Discharge of Term Loan Secured Obligations” shall have the
meaning ascribed to it in the Intercreditor Agreement.       “Event of Default”
shall have the meaning ascribed to such term in the Term Loan Agreement      
“Pledged Account” means each of the bank accounts of the Pledgor opened with the
Account Bank with respective account number opposite to the name of the bank as
listed in Schedule 1 hereto, and any account with the same source (racine, and
generally any account whatsoever) held in the sole name of the Pledgor with the
same Account Bank.       “Pledged Assets” means all the assets, rights and
claims the Pledgor has or will have in relation to the Pledged Account, in
principal and interest owned by the Pledgor, at any time pledged or purported to
be pledged by the Pledgor hereunder and all income or revenues there from and
proceeds thereof or replacement assets, including but not limited to securities,
cash or other rights, property or proceeds and products without exception or

4



--------------------------------------------------------------------------------



 



    reservation and without distinction as regards the rights they represent,
from time to time credited to the Pledged Account, received, receivable or
otherwise distributed in respect of the Pledged Account.       “Pledge” means
the pledge on the Pledged Assets constituted by this Agreement.       “Rights of
Recourse” means all and any rights, actions and claims the Pledgor may have
against the Loan Parties or any other company having granted security or given a
guarantee for the Pledgor’s obligations, arising under or pursuant to the
enforcement of the present Pledge including, in particular, the Pledgor’s right
of recourse against the Loan Parties under the terms of Article 2028ff. of the
Luxembourg Civil Code (including, for the avoidance of doubt, any right of
recourse prior to enforcement), or any right of recourse by way of subrogation
or any other similar right, action or claim under any applicable law.      
“Secured Obligations” shall have the meaning ascribed to such term in the Term
Loan Agreement       “Secured Parties” shall have the meaning ascribed to it in
the Term Loan Agreement.   1.2.   In this Agreement, any reference to (a) a
“Clause” is, unless otherwise stated, a reference to a Clause hereof and (b) to
any agreement (including this Agreement) is a reference to such agreement as
amended, varied, modified or supplemented (however fundamentally) from time to
time. Clause headings are for ease of reference only.   1.3.   This Agreement
may be executed in any number of counterparts and by way of facsimile exchange
of executed signature pages, all of which together shall constitute one and the
same Agreement.   2.   PLEDGE   2.1.   The Pledgor hereby pledges, and the
Pledgee, acting on behalf of the Secured Parties, accepts, the Pledged Assets as
continuing second ranking priority security in favour of itself and of the
Secured Parties for the prompt and complete payment when due and discharge of
all Secured Obligations.   2.2.   So long as no Event of Default has occurred
which is continuing, unremedied or unwaived, the Pledgor shall be entitled to
debit the Pledged Account of any cash monies held thereon subject to the
provisions of the Term Loan Agreement. Following the occurrence of an Event of
Default, the Pledgee shall be entitled to receive and freely apply all sums paid
or payable in respect of the Pledged Assets.

5



--------------------------------------------------------------------------------



 



3.   PERFECTION OF PLEDGE   3.1.   For the perfection of the Pledge, the Pledgor
shall, promptly following the date of execution of this Agreement, send by fax
and by registered letter a duly executed notice to the Account Bank, with a copy
thereof to the Pledgee (the “Pledge Notice”) (substantially in the form set out
in Schedule 2). The Pledgor undertakes to use its best endeavours to receive
from the Account Bank and deliver to the Pledgee a duly signed copy by the
Account Bank of the Pledge Notice for acknowledgment of creation of the Pledge.
Such acknowledgement must be obtained within 45 days of the date hereof (or by
such later date as may be agreed to in writing by the Pledgee in its sole
discretion), each in form and substance acceptable to the Pledgee,
acknowledgments from each of the Pledgor’s Account Banks to the account pledge
agreements in favour of the Pledgee of each of the cash accounts of the Pledgor
(provided that, in the event that the Pledgor notifies the Pledgee that such an
acknowledgment is not available from any bank, the Pledgor shall instead close
the accounts with such bank within 45 days of such notice (or by such later date
as may be agreed to in writing by the Pledgee in its sole discretion)).   3.2.  
Without prejudice to the above provisions, the Pledgor hereby irrevocably
authorises and empowers the Pledgee to take or cause to be taken any formal
steps by the managers or officers of the Pledgor for the purpose of perfecting
the present Pledge and, for the avoidance of doubt, the Pledgor hereby
irrevocably undertakes to take any such steps if so requested in writing by the
Pledgee (acting reasonably).   4.   RIGHTS OF THE PLEDGEE   4.1   The Parties to
the Agreement hereby agree that the Pledgee shall be the agent (mandataire) of
the Secured Parties for the purposes of this Agreement, acting in such capacity
in its name for itself and on behalf of the Secured Parties.   4.2   The Secured
Parties and the Pledgee shall not be under any liability by reason of, or
arising out of, this Agreement except in the case of gross negligence or wilful
misconduct (as determined by the final, non-appealable judgment of a court of
competent jurisdiction)..   5.   REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS  
5.1.   The Pledgor hereby represents and warrants to the Pledgee and the Secured
Parties and undertakes during the terms of this Agreement and until the Pledge
shall have been fully released that:

  5.1.1   it is the sole owner of, and has good and marketable title to, the
Pledged Assets;

6



--------------------------------------------------------------------------------



 



  5.1.2   the Pledge pursuant to this Agreement creates a valid security on the
Pledged Assets in favour of the Pledgee and the Secured Parties, and, in
particular, creates a valid second ranking security in favour of the Pledgee and
the Secured Parties in respect of all Secured Obligations and it is not subject
to any other prior ranking or pari passu ranking security except for the first
ranking pledge made for the benefit of the Pledgee under the First Ranking
Account Pledge entered into on even date herewith and any mandatory privileges
preferred under applicable law or any lien permitted under by and having
priority under the Term Loan Agreement;     5.1.3   except as permitted under
the Term Loan Agreement, there are no agreements or arrangements (including any
restrictions on transfer or rights of pre-emption) affecting the Pledged Assets
in any way or which would or might in any way fetter or otherwise prejudice the
rights of the Pledgor in respect of the Pledged Assets or the rights of any of
the Pledgee and the Secured Parties under this Agreement;     5.1.4   no
security (other than the present Pledge or any security interests permitted
under the Term Loan Agreement) exists on, over or with respect to the Pledged
Account and/or the Pledged Assets;     5.1.5   except as permitted under the
Term Loan Agreement, it has not sold, transferred, lent, assigned, parted with
its interests in, disposed of, granted any option in respect of or otherwise
dealt with any of its rights, title and interest in and to the Pledged Assets,
or agreed to do any of the foregoing (otherwise than pursuant to this
Agreement);     5.1.6   it is duly organised and validly existing under the laws
of Luxembourg, it has, and will during the term of this Agreement have, its
centre of main interests in Luxembourg and it has the power and authority and
legal right to own and operate its property, to hold and own all of its assets,
including the Pledged Assets, and to conduct the business in which it is
currently engaged;     5.1.7   it has the power and authority and the legal
right to enter into, execute and deliver, and to perform its obligations
expressed to be assumed by it under, this Agreement, and has taken all necessary
action, including corporate action, and has obtained all necessary
authorisations to enable it to enter into and to authorise the execution,
delivery and performance of this Agreement, and this Agreement has been duly
executed by it;     5.1.8   this Agreement constitutes its legal, valid and
binding obligations and operates a valid and enforceable pledge of the Pledged
Assets in accordance with its terms

7



--------------------------------------------------------------------------------



 



      once the Pledge has been perfected in accordance with its terms (except as
may be limited by any applicable bankruptcy, insolvency, reorganisation,
moratorium or any similar laws limiting creditors rights generally);     5.1.9  
it shall act in good faith to maintain the rights of the Pledgee and the Secured
Parties hereunder valid and enforceable, and in particular shall not take any
steps nor do anything (other than any steps or actions permitted under the Term
Loan Agreement) which would adversely affect the existence of the Pledge created
hereunder or the value thereof;     5.1.10   the execution and delivery of, and
performance by the Pledgor of its obligations under this Agreement and any other
document related thereto will not:

  5.1.10.1   result in a breach of any provision of the constitutive or
governing documents of the Pledgor; or     5.1.10.2   result in a breach of, or
constitute an event of default under, any contract, undertaking, covenant or
instrument to which the Pledgor is a party or by which the Pledgor is bound,
except for such breaches or events of default which could not reasonably be
expected to have a Material Adverse Effect; or     5.1.10.3   result in a breach
of any law, decree, regulation, order, judgment or decree of any court or
governmental agency or an arbitration award to which the Pledgor is a party or
by which the Pledgor is bound; or     5.1.10.4   require the consent of the
shareholders of the Pledgor or any other person or, if any such consent is
required, it has been obtained and is in full force and effect;

  5.1.11   no order has been made and no resolution has been passed for the
winding-up, bankruptcy, admission to the regime of suspension of payment and/or
of controlled management or for a composition with creditors of, or by, the
Pledgor or for a liquidator, curateur or commissaire or like official to be
appointed in respect of the Pledgor and no petition has been presented and no
meeting has been convened for any such purpose;     5.1.12   no receiver has
been appointed in respect of the Pledgor or all or any of its assets and none of
its assets is the subject of an arrest;     5.1.13   no event substantially
similar in law to any of the foregoing has occurred outside Luxembourg with
respect to the Pledgor; and

8



--------------------------------------------------------------------------------



 



  5.1.15   as the date hereof, no guarantee, loan capital, borrowed money or
interest is overdue for payment by the Pledgor, and no other obligation or
indebtedness is outstanding which is overdue for performance or payment in each
cases where such fact could reasonably be expected to have a material adverse
effect on the Pledgor or its business.

5.2.   The Pledgor hereby formally undertakes not to exercise the Rights of
Recourse or any other rights against the Loan Parties or any other company in
any manner (including for the avoidance of doubt, by way of provisional measures
such as provisional attachment (“saisie-arrêt conservatoire”) or by way of
set-off), or to take any action or do anything in relation to such Rights of
Recourse or other similar rights, for so long as any amounts remain outstanding
under the Secured Obligations.   5.3   Each representation and warranty set out
in this Clause 5 is made on the date hereof and is deemed to be reiterated until
the Secured Obligations shall have been satisfied in full, on the same days as
the representations and warranties are repeated under the Term Loan Agreement.  
6.   COVENANTS   The Pledgor hereby covenants that, for as long as this
Agreement will be in force:   6.1.   it will take any measures, accomplish any
formalities and, generally, or otherwise do all that is requested by the Pledgee
and necessary at its own cost to permit the exercise, at any time, by the
Pledgee of any rights, actions and privileges of the Secured Parties pursuant to
applicable law and this Agreement;   6.2.   except as permitted under the Term
Loan Agreement and subject to the prior written consent of the Pledgee, the
Pledgor shall not create, grant or permit to exist (a) any security interest
over or (b) any restriction on the ability to transfer or enforce or (c) assign
or dispose of all or any part of the Pledged Assets; and   6.3.   it shall
cooperate with the Pledgee and sign or cause to be signed all such further
documents and take all such further action as the Pledgee may from time to time
reasonably request to perfect and protect this Pledge and to carry out the
provisions and purposes of this Agreement.   7.   POWER OF ATTORNEY       The
Pledgor irrevocably appoints the Pledgee to be its attorney and in its name and
on its behalf to execute, deliver and perfect all documents (including any share
transfer forms and other instruments of transfer) and do all things that the
Collateral Agent, acting for itself and on behalf of the Secured Parties, may
consider to be requisite for (a) carrying

9



--------------------------------------------------------------------------------



 



    out any obligation imposed on the Pledgor under this Agreement or
(b) exercising any of the rights conferred to the Pledgee under this Agreement
or by law, it being understood that the enforcement of the Pledge over the
Pledged Assets must be carried out as described in Clause 8 hereunder. The
Pledgor shall ratify and confirm all things done and all documents executed by
the Pledgee in the exercise of this power of attorney.   8.   ENFORCEMENT OF
PLEDGE   8.1.   Subject always to and in compliance with the provisions of the
Intercreditor Agreement, following the occurrence of an Event of Default, the
Pledgee shall be entitled, without prior notice to the Pledgor, to enforce the
Pledge in the most favourable manner provided for by Luxembourg law at that time
and in particular to require the Account Bank to make payment of all amounts
deposited for the credit of the Pledged Account directly to the Pledgee , acting
on behalf of the Secured Parties; in that respect the Pledgee may terminate any
term deposit prior to its maturity.   8.2.   The Pledgee will have total and
unlimited discretion as to the manner or manners of enforcement and will not be
required to have regard to the interests of the Pledgor.   9.   EFFECTIVENESS OF
SECURITY   9.1.   The Pledge shall be a continuing security and shall not be
considered as satisfied or discharged or prejudiced by any intermediate payment
or by the settlement of any part of the Secured Obligations and shall remain in
full force and effect until it has been released in accordance with the terms of
this Agreement upon the Discharge of Term Loan Secured Obligations.   9.2.   The
Pledgor shall not be entitled to require the release of the Pledge until the
Discharge of Term Loan Secured Obligations, and the Pledgee hereby undertakes,
at the request of the Pledgor, to give release of the Pledge no later than five
Business Days after the Discharge of Term Loan Secured Obligations, subject to
delivery of any documents or certificates which the Pledgee may reasonably
request (including in particular, any certificates in relation to the absence of
voidness or voidability of payments under any applicable laws).   9.3.   This
Pledge shall be discharged by, and only by, the express release thereof granted
by the Pledgee pursuant to the terms of Clause 9.2 hereabove. All reasonable
costs and expenses associated with the release and discharge of Pledge shall be
borne by the Pledgor.   9.4.   The Pledge shall be cumulative, in addition to
and independent of every other security which the Pledgee or any Secured Party
may at any time hold as security for the Secured

10



--------------------------------------------------------------------------------



 



    Obligations or any rights, powers and remedies provided by law and shall not
operate so as in any way to prejudice or affect or be prejudiced or affected by
any security interest or other right or remedy which the Pledgee or any Secured
Party may now or at any time in the future have in respect of the Secured
Obligations.   9.5.   This Pledge shall not be prejudiced by any time or
indulgence granted to any person, or any abstention or delay by the Pledgee or
any Secured Party in perfecting or enforcing any security interest or rights or
remedies that the Pledgee or any Secured Party may now or at any time in the
future have from or against the Pledgor or any other person.   9.6.   No failure
on the part of the Pledgee or any Secured Party, to exercise, or delay on its
part in exercising, any of its rights under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right
preclude any further or other exercise of that or any other rights.   9.7.  
Neither the obligations of the Pledgor contained in this Agreement nor the
rights, powers and remedies conferred to the Pledgee and the Secured Parties
under this Agreement or by law, nor the pledge created hereby shall be
discharged, impaired or otherwise affected by:

  9.7.1   any amendment to, or any variation, waiver or release of, any Secured
Obligation under the Term Loan Agreement or any other finance document related
thereto;     9.7.2   any failure to take, or to fully take, any security
contemplated by the Term Loan Agreement and any other Loan Documents or
otherwise agreed to be taken in respect of the Secured Obligations;     9.7.3  
any failure to realise or to fully realise the value of, or any release,
discharge, exchange or substitution of, any security taken in respect of the
Secured Obligations; or     9.7.4   any other act, event or omission which, but
for this Clause 9.7, might operate to discharge, impair or otherwise affect any
of the obligations of the Pledgor contained in this Agreement, the rights,
powers and remedies conferred to the Pledgee and the Secured Parties under this
Agreement, the Pledge or by law.

9.8.   For the avoidance of doubt, the Pledgor hereby waives any rights arising
(if any) under Article 2037 of the Luxembourg Civil Code.

9.9.   The Pledgor waives its right to the benefit of both “division” and
“discussion”.

9.10.   Neither the Pledgee nor any of the Secured Parties nor any of their
respective agents shall be liable by reason of (a) taking any action permitted
by this Agreement or (b) any

11



--------------------------------------------------------------------------------



 



    neglect or default in connection with the Pledged Assets or (c) the
realisation of all or any part of the Pledged Assets, except in the case of
gross negligence or wilful misconduct of such Pledgee or Secured Party (as
determined by the final, non-appealable judgment of a court of competent
jurisdiction)., any and all joint liability being excluded.   10.   PARTIAL
ENFORCEMENT       The Pledgee shall have the right to request enforcement of all
or part of the Pledged Assets in its most absolute discretion. No action, choice
or absence of action in this respect, or partial enforcement, shall in any
manner affect the security interest created hereunder over the Pledged Assets as
it then shall be (and in particular those Pledged Assets which have not been
subject to enforcement). The security interest thereover shall continue to
remain in full and valid existence until discharge or termination thereof, as
the case may be.   11.   COSTS AND EXPENSES       All reasonable costs, fees,
stamp duties and other amounts incurred by the Secured Parties or the Pledgee in
connection with the negotiation, execution or enforcement of this Agreement will
be for the account of the Pledgor subject to and in accordance with the
provisions of the Term Loan Agreement.   12.   NOTICES       Each notice or
other communication to be given under this Agreement shall be given in
accordance with Section 11.1 of the Term Loan Agreement at the addresses set out
below:

To the Pledgor:
Novelis Luxembourg SA
att. Plant Manager
Zone Industrielle de Riedgen
L-3401 Dudelange
Luxembourg
Phone: +352 51 86 64 -1
Fax: + 352 51 86 64 210
cc:
Novelis AG
att. Legal Department
Sternenfeldstrasse 19
CH — 8700 Küsnacht ZH

12



--------------------------------------------------------------------------------



 



Switzerland
Phone: +41 44 386 2150
Fax: +41 44 386 2309
To the Pledgee:
Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attention: Bridgett Manduk
Tel: 415-436-1097
Fax: 415-503-5011

13.   SUCCESSORS   13.1.   This Agreement shall remain in effect despite any
amalgamation or merger or replacement (however effected) relating to the Pledgee
or any of the Secured Parties, and without prejudice to the provision of the
Term Loan Agreement, references to the Pledgee or any of the Secured Parties
shall be deemed to include any assignee or successor in title of the Pledgee or
any of the Secured Parties and any person who, under any applicable law, has
assumed the rights and obligations of the Pledgee or any of the Secured Parties
hereunder or under the Term Loan Agreement or to which under such laws the same
have been transferred or novated or assigned in any manner. To the extent a
further notification or registration or any other step is required by law to
give effect to the above, such further registration shall be made and the
Pledgor gives power of attorney to the Pledgee to make any notifications and/or
to submits any required registrations, or to take any other steps, and each
undertakes to do so itself if so requested by the Pledgee.   13.2.   For the
purpose of Article 1278 of the Luxembourg Civil Code, to the extent required
under applicable law and without prejudice to any other terms hereof or of the
Term Loan Agreement and in particular of Clause 13.1 hereabove, in the event of
any assignment, transfer, novation or disposal of a part or all of its rights
and obligations by the Pledgee under the Term Loan Agreement, such Pledgee
hereby expressly maintains, which the Pledgor accepts, all its rights and
privileges hereunder for the benefit of its successor and assignees, so that the
Pledge herein created will secure the Secured Obligations to the benefit of such
successor and/or assignee (as the case may be), without further formalities.

13



--------------------------------------------------------------------------------



 



14.   LIABILITY       Neither the Pledgee nor any of the Secured Parties shall
be liable for the loss or wrongful delivery of, or damage to, the Pledged
Portfolio, howsoever arising, save to the extent that such loss, wrongful
delivery or damage is caused by the gross negligence or wilful misconduct of the
relevant Pledgee or Secured Party, any and all joint liability being excluded.  
15.   SEVERABILITY       Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.   16.   NO WAIVER; CUMULATIVE REMEDIES       Neither the
Pledgee nor any of the Secured Parties shall by any act, delay, and omission or
otherwise be deemed to have waived any of its rights or its remedies hereunder
and no waiver shall be valid unless in writing, signed by or on behalf of the
Pledgee, acting on behalf of the Secured Parties, and then only to the extent
therein set forth. A waiver by or on behalf of the Pledgee, acting on behalf of
the Secured Parties, of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Pledgee would
otherwise have on any future occasion. No failure to exercise nor any delay in
exercising on the part of the Pledgee, any right, power or privileges hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights or remedies provided by law.  
17.   WAIVERS, AMENDMENTS       Neither this Agreement nor any terms or
conditions hereof may be amended, changed, waived, discharged, terminated or
otherwise modified unless such amendment, change, waiver, discharge, termination
or modification is in writing duly executed by the Pledgee, and is otherwise in
accordance with the terms of the Term Loan Agreement. This Agreement and all
obligations of the Pledgor hereunder shall be binding upon the successors and
assigns of the Pledgor, and shall, together with the rights and remedies of the
Pledgee and Secured Parties hereunder, inure to the benefit of the Pledgee and
the Secured Parties and their respective successors and assigns.

14



--------------------------------------------------------------------------------



 



18.   ASSIGNMENT       The Pledgor may not assign or transfer all or any part of
their rights or obligations hereunder. Each of the Pledgee and the Secured
Parties may assign or transfer all or any of its respective rights and
obligations hereunder. Clause 13.2 shall apply mutatis mutandis.   19.  
GOVERNING LAW       This Agreement shall be governed by and be construed in
accordance with Luxembourg law.   20.   JURISDICTION       With respect to any
proceedings arising in connection with this Agreement, the Pledgor irrevocably
submits to the jurisdiction of the Luxembourg courts, notwithstanding the right
of the Pledgee to take proceedings in any other jurisdiction.   21.  
CONFLICTING PROVISIONS   21.1.   In the event of a direct conflict between the
terms and provisions contained in this Agreement and the terms and provisions
contained in the Term Loan Agreement, it is the intention of the parties hereto
that such terms and provisions in such documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other. In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Term Loan Agreement shall control and
govern.   21.2.   Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall govern
and control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Agreement, including Section 11.19
thereof, shall govern and control the exercise of remedies by Collateral Agent.

IN WITNESS THEREOF the parties hereto have executed this Agreement in one or
multiple original counterparts, all of which together evidence the same
Agreement, on the day and year first written above.

15



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

16



--------------------------------------------------------------------------------



 



SIGNATURE PAGE Second ranking account pledge
The Pledgor:
NOVELIS LUXEMBOURG S.A.

          By:      

The Pledgee and Collateral Agent:
BANK OF AMERICA, N.A.

          By:         Name:   Christopher Kelly Wall      Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE Second ranking account pledge
SCHEDULE 1
LIST OF BANK ACCOUNTS
Deposit Accounts, Securities Accounts and Commodity Accounts

                          TYPE OF       BANK OR         OWNER   ACCOUNT  
CURRENCY   INTERMEDIARY   ACCOUNT NUMBERS   Address
Novelis
Luxembourg S.A.
  Current Account   EUR   BGL-BNP Paribas SA       BGL-BNP Paribas SA
50, boulevard
Kennedy L-2951
Luxembourg
Novelis
Luxembourg S.A.
  Current Account   USD   BGL-BNP Paribas SA       BGL-BNP Paribas SA
50, boulevard
Kennedy L-2951
Luxembourg
Novelis
Luxembourg S.A.
  Current Account   GBP   BGL-BNP Paribas SA       BGL-BNP Paribas SA
50, boulevard
Kennedy L-2951
Luxembourg
Novelis
Luxembourg SA
  Current Account   EUR   BGL-BNP Paribas SA       BGL-BNP Paribas SA
50, boulevard
Kennedy L-2951
Luxembourg

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE Second ranking account pledge
SCHEDULE 2
NOVELIS LUXEMBOURG S.A.
Zone Industrielle Riedgen
L-3401 Dudelange
Registre de Commerce et des Sociétés Luxembourg: B19.358
[•] 2010
BY FAX AND REGISTERED MAIL
To: [•]
Fax: +352 [•]
Notice of pledge over bank account held
by NOVELIS LUXEMBOURG (as Pledgor)
with [•] (as Account Bank)
Dear Madam, Dear Sir,
(1) We hereby notify you that we have pledged the assets credited now or in the
future on our following account held with your bank as follows: IBAN LU[•] (the
“Pledged Account”) in favour of Bank of America, N.A., acting as Pledgee and
Collateral Agent for itself and for the Secured Parties under the Term Loan
Agreement in accordance with a Second Ranking Account Pledge Agreement dated
December 17, 2010 between Novelis Luxembourg S.A. as Pledgor and Bank of
America, N.A., as Pledgee (the “Account Pledge Agreement”). For your information
we attach a copy of the Account Pledge Agreement.

    So long as no Event of Default (as defined in the Account Pledge Agreement)
has occurred which is continuing, unremedied or unwaived, the Pledgor shall be
entitled to debit the Pledged Account of any cash monies held thereon subject to
the provisions of the Term Loan Agreement (as defined in the Account Pledge
Agreement). Following the occurrence of an Event of Default and the receipt from
the Account Banks of notice of such occurrence from the Plegee, the Pledgee
shall be entitled to receive and freely apply all sums paid or payable in
respect of the Pledged Assets. It is at the charge of the Pledgee to inform the
Account Bank that an Event of Default has occurred.   (2)   The Account Bank is
hereby expressly notified of, and instructed to inscribe, the pledge on the
Pledged Account in favour of the Pledgee for itself and for the Secured Parties
in accordance with the Account Pledge Agreement.

 



--------------------------------------------------------------------------------



 



    To the extent applicable, if the assets held on the Pledged Account comprise
fungible securities and other financial instruments, the Account Bank should
immediately upon receipt of this notice earmark such securities and other
financial instruments as being pledged in favour of the Pledgee and the Secured
Parties represented by the Pledgee by way of an inscription of the security
interest created under the Account Pledge Agreement in the Account Bank’s books.

(3)   The Pledgor and the Pledgee expressly accept that the Account Bank shall
not assume any liabilities in the execution on the Account Pledge Agreement and
shall also not be liable for any loss or damage suffered by the Pledgor or the
Pledgee save in respect of such loss or damage which is suffered as a result of
wilful misconduct or gross negligence of the Account Bank. It is specifically
agreed that the Account Bank shall have no responsibility nor duty to check that
the conditions set out in the Account Pledge Agreement or any other agreement
and defined in these agreements as “Default” or “Event of Default”,
“Enforcement” or “Enforcement Event” are fulfilled.

(4)   The parties to the Account Pledge Agreement expressly agreed that
acceptance of the terms of the Account Pledge Agreement by the Account Bank does
not imply any obligation for the Account Bank to guarantee any commitments of
the Pledgor towards the Pledgee or towards any other party to any agreement
mentioned in the Account Pledge Agreement.

(5)   The Account Bank hereby expressly disclaims any warranty, guarantee,
conditions, covenant and representations regarding any other agreement referred
to in the Account Pledge Agreement as well as to the conformity of the
provisions of the Account Pledge Agreement with Luxembourg law. Any transfers,
realisations or enforcement that the Account Bank may conduct in favour of or on
behalf of the Pledgee shall in any event be limited to the value of the cash
claims, securities and credit balances of the Account on the date of any
transfer, realisation or enforcement.

(6)   The Pledgor will indemnify the Account Bank and keep the Account Bank
indemnified against all reasonable and duly documented damages, losses, actions,
claims, expenses, demands and liabilities which may be incurred by or made
against the Account Bank for anything done or omitted in the exercise or
purported exercise of the powers contained herein other than to the extent that
such damages, losses, actions, claims, expenses, demands and liabilities are
incurred or made against the Account Bank as a result of gross negligence or
wilful misconduct of the Account Bank.

(7)   The Account Bank hereby confirms that it is not aware of any prior
encumbrances over the Pledged Account or the Pledged Assets. The Account Bank
hereby releases any pledge or lien (resulting from the application of its
general terms and conditions or

20



--------------------------------------------------------------------------------



 



    any other agreement) over the Pledged Account or Pledged Assets and waives
any right of retention, set-off and, more generally, any rights that may
adversely affect the Pledge and waives any option to create new pledges or liens
over the Pledged Account   (8)   In case of discrepancies between the Account
Pledge Agreement and this Acknowledgement, the latter shall prevail.   (9)  
These undertakings are for the benefit of the Account Bank only and shall not in
any way affect the relation between the Pledgor and the Pledgee. This
Acknowledgement shall in no way affect the rights of the Pledgee or the
obligations of the Pledgor under the Account Pledge Agreement, or the existence,
perfection, continuity or enforceability of the Pledge constituted thereunder.  
(10)   We would like to invite you to accept and acknowledge the creation of the
pledge over the Pledged Account.

Yours faithfully,
 
Novelis Luxembourg S.A.
Name: [•]
Title: [•]
To the attention of:
And

21



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A., as the Collateral Agent
By signing hereunder, we hereby acknowledge the creation of the pledge over the
Pledged Account and we accept to waive our first ranking right of pledge in
respect of the Pledged Account existing pursuant to our general account terms.
 
[•]
(as Account Bank)
By:
Date:                                                                       

22



--------------------------------------------------------------------------------



 



Execution copy
 
GUARANTEE
granted by
Novelis Luxembourg SA
To
BANK OF AMERICA, N.A.
acting for itself and on behalf of
the Secured Parties
 
relating to
certain obligations of the Loan Parties under the Term Loan Agreement dated as
of
December 17th, 2010.

- 1 -



--------------------------------------------------------------------------------



 



INDEX

         
1.
  DEFINITIONS AND INTERPRETATION   - 4 -
2.
  GUARANTEE   - 4 -
3.
  UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX   - 8 -
4.
  GUARANTOR’S UNDERTAKINGS   - 9 -
5.
  REPRESENTATIONS AND WARRANTIES   - 9 -
6.
  ASSIGNMENTS AND TRANSFERS   - 10 -
7.
  COSTS AND EXPENSES   - 10 -
8.
  NOTICES   - 10 -
9.
  SUCCESSOR AGENT   - 10 -
10.
  SEVERABILITY   - 11 -
11.
  WAIVERS AND MODIFICATIONS   - 11 -
12.
  COUNTERPARTS   - 11 -
13.
  LAW AND JURISDICTION   - 11 -

- 2 -



--------------------------------------------------------------------------------



 



This Guarantee (the “Guarantee”) is made on December 17th, 2010 between:

(1)   NOVELIS Luxembourg SA, a company with limited liability existing under the
laws of Luxembourg, having its registered office at Zone Industrielle Riedgen
L-3401 Dudelange, registered with the Trade and Companies Register under number
B 19.358 (the “Guarantor”);

and

(2)   Bank of America, N.A., acting for itself and in the name and on behalf of
the Secured Parties (as defined in the Term Loan Agreement referred to below)
(the “Collateral Agent”).

PREAMBLE:

(A)   Pursuant to a credit agreement, dated as of December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”) among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors (such term and each other capitalized term used but not defined
herein having the meaning given to it in Article I of the Term Loan Agreement),
the Lenders and Bank of America, N.A., as administrative agent (in such
capacity, “Administrative Agent”) and Collateral Agent for the Lenders, the
Borrower has requested the Lenders to extend credit in the form of Term Loans on
the Closing Date (as defined therein).

(B)   Pursuant to the Term Loan Agreement, the Guarantor is required to become a
Loan Party and guarantee the Guaranteed Obligations (as defined in Section 1.1
below) as consideration for the Term Loans made by the Lenders and as
consideration for the other agreements of the Lenders and the Agents under the
Loan Documents.

(C)   Pursuant to an intercreditor agreement, dated December 17th, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”) between, among other parties, the Borrower,
the Guarantors, and the other Companies party thereto, the Term Loan
Administrative Agent, the Term Loan Collateral Agent, the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (as all those
terms defined therein), and certain other persons which may be or became parties
thereto have agreed to the relative priority of the respective Liens of the
Claimholders on the Collateral (all those terms being defined in the
Intercreditor

- 3 -



--------------------------------------------------------------------------------



 



    Agreement) and certain other rights, priorities and interests as set forth
therein.   (D)   The Collateral Agent acts in accordance with the terms of the
Intercreditor Agreement.   (E)   The Collateral Agent and Secured Parties
require the Guarantor to unconditionally and irrevocably guarantee the prompt
and complete payment and performance by the Loan Parties of their obligations
under the Term Loan Agreement, as further set forth in this Guarantee.

1.   DEFINITIONS AND INTERPRETATION   1.1   In this Guarantee:       “Business
Day” means one day on which the commercial banks in Luxembourg are open for
normal business transactions;       “Discharge of Term Loan Secured Obligations”
shall have the meaning ascribed to it in the Intercreditor Agreement.      
“Guaranteed Obligations” shall have the meaning given to that term in
Section 7.01 of the Term Loan Agreement.   1.2   Unless defined otherwise
herein, capitalized terms and expressions used herein shall have the meaning
ascribed to them in the Term Loan Agreement.   1.3   In this Guarantee, (a) a
person includes its successors and assigns; (b) headings are for convenience of
reference only and are to be ignored in construing this Guarantee and
(c) references to any agreement or document are references to that agreement or
document as amended, varied, supplemented, substituted or novated from time to
time, in accordance with its terms.   2.   GUARANTEE   2.1   The Guarantor
irrevocably commits in the event any of the other Loan Parties shall at any time
fail to perform any of the Guaranteed Obligations, to perform at first demand
and as an independent obligation (“garantie à première demande”) and without the
right to dispute payment on grounds pertaining to the obligations or the
personal situation of such other Loan Parties (“bénéfice de discussion”) or to
require the division of payments between itself and such other Loan Parties
(“bénéfice de division”), any such payment obligations in place of such other
Loan Parties. The Guarantor irrevocably and unconditionally waives expressly its
right

- 4 -



--------------------------------------------------------------------------------



 



    to benefit of articles 2021 (discussion), 2026 (division) and article 2037
of the Luxembourg Civil Code and further waives as right or requirement that the
Collateral Agent in the event of any default by any of the other Loan Parties
first make a demand or seek enforcement against any of the other Loan Parties or
any other party.       For the avoidance of doubt, this Guarantee does not
constitute a “cautionnement” within the meaning of articles 2011 ff. of the
Luxembourg Civil Code, but an independent first demand guarantee, and references
to the indebtedness are only for the assessment of the amounts payable under
this Guarantee and for the determination of the time when this Guarantee may be
called upon.   2.2   In order to secure its obligations under this Guarantee and
the Term Loan Agreement, the Guarantor has agreed to provide the Collateral
Agent with the Collateral represented by the following Luxembourg security
documents:

    •   a second ranking pledge over its bank accounts;     •   a first ranking
pledge over its intercompany receivables;     •   a transfer for security
purposes over receivables.

      If the Guarantor is to acquire further real property, either as full legal
owner or under a land lease, or other Collateral at any time in the future and
as long as this Guarantee is effective, it shall comply with clause 5.11 (c) of
the Term Loan Agreement.   2.3   The Guarantor hereby expressly acknowledges
that the meaning of the term “Guaranteed Obligations” used in this Guarantee
(and consequently the extent of its undertaking under this Guarantee) is defined
by reference to the Term Loan Agreement and the Guarantor expressly confirms
that it fully understands and accepts such definition of the terms “Guaranteed
Obligations” used in this Guarantee.   2.4   In the event where any Loan Party
fails to pay or perform timely any Guaranteed Obligation, subject to Section 3
below, the Collateral Agent will be entitled to claim from the Guarantor, on a
first demand basis, damages for an amount equal to, as applicable, (i) such
Guaranteed Obligation, and (ii) any additional amount (including but not limited
to the Collateral Agent’s costs) to the extent necessary to put the Secured
Parties in the position in which they would have been, had such Guaranteed
Obligation been timely paid or performed.   2.5   The Collateral Agent will make
any demand for damages under Section 2.4 above

- 5 -



--------------------------------------------------------------------------------



 



    towards the Guarantor by registered letter with acknowledgement of receipt.
The Collateral Agent will confirm in such demand that the Guaranteed Obligations
have not been timely paid or performed and to what extent. Subject to Section 3
below, the Guarantor so notified by the Collateral Agent shall pay within 5
Business Days of that first demand.   2.6   The Guarantor understands and agrees
that the Guarantee is a continuing, absolute and unconditional (subject to
Section 3 below) guarantee of payment without regard to (a) the validity or
enforceability of the Term Loan Agreement or any other applicable Loan Document,
any of the Guaranteed Obligations, or any collateral security therefor or
guarantee or right of set-off with respect thereto at any time or from time to
time held by the Collateral Agent or any applicable Secured Party, (b) any
defense, set-off or counterclaim which may at any time be available to or be
asserted by the Loan Parties against the Collateral Agent or any applicable
Secured Party (including, but not limited to, any right the Loan Parties may
have to first require the Collateral Agent to proceed against or enforce any
other rights, security or claim payment from a person before claiming payment
from the Guarantor under this Guarantee), or (c) any other circumstance
whatsoever which constitutes, or might be construed to constitute, a discharge
of the Guaranteed Obligations.   2.7   When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against the Loan
Parties, or any other person or against any collateral security or guarantee for
the Guaranteed Obligations, or any right of set-off with respect thereto, and
any failure by the Collateral Agent to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Loan Parties or any
other person or to realize upon any such collateral security or guarantee or to
exercise any such right of set-off shall not relieve the Guarantor of any
applicable obligation or liability under this Guarantee, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any applicable Secured Party against
the Guarantor.   2.8   Subject to Section 3 below, the Guarantor’s obligations
under this Guarantee will not be discharged, suspended or in any way affected
by:

  (i)   any failure or delay by the Collateral Agent to realize upon or seek to
enforce against the Loan Parties any liability or obligation arising under the
Term Loan Agreement;     (ii)   any default, failure or delay in the performance
by the Loan Parties of the

- 6 -



--------------------------------------------------------------------------------



 



      Guaranteed Obligations;     (iii)   any waiver of or consent to departure
from the provisions of, or any amendment to this Guarantee, the Term Loan
Agreement or any applicable Loan Document, except when made in writing and
executed by the Guarantor and the Collateral Agent;     (iv)   any bankruptcy,
receivership or any other insolvency proceeding related to any Loan Party or its
property or any merger, reorganization, dissolution, sale of assets, or other
winding up of any Loan Party; or     (v)   any other circumstance which may
otherwise constitute a defense available to, or a discharge of, the Guarantor in
respect of its obligations under this Guarantee.

2.9   This Guarantee will be valid and will remain in full force until the
Discharge of Term Loan Secured Obligations, and no further Guaranteed
Obligations are capable of arising thereafter.   2.10   The provisions of
Sections 2.12 (with respect to Taxes), 2.15, 2.22, 2.23 and 7.10 of the Term
Loan Agreement are hereby incorporated, mutatis mutandis, and shall apply to
this Agreement, the parties hereto and the Secured Parties as if set forth
herein.   2.11   In the event of a direct conflict between the terms and
provisions contained in this Agreement and the terms and provisions contained in
the Term Loan Agreement, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Term Loan Agreement shall control and govern.   2.12
  Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to this Guarantee and the exercise of any right or remedy by
the Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Guarantee, the provisions of the Intercreditor Agreement shall govern and
control. Except as provided for in this paragraph, notwithstanding anything
herein to the contrary, the Term Loan Credit Agreement, including Section 11.19
thereof, shall govern and control the exercise of remedies by Collateral Agent.

- 7 -



--------------------------------------------------------------------------------



 



3.   UP-STREAM AND CROSS-STREAM GUARANTEES: LIMITATION AND WITHHOLDING TAX   3.1
  If and to the extent that the obligations of the Guarantor under this
Guarantee are for the exclusive benefit of the Guarantor’s direct and indirect
parent entities and Affiliates (except the Guarantor’s (direct or indirect)
Subsidiaries), the following shall apply:

  a)   Notwithstanding any thing to the contrary,

      the obligations and liabilities of the Guarantor under this Guarantee, and
        the obligations secured by the Collateral granted by such Guarantor
pursuant to the Loan Documents,         shall at no time, in aggregate, exceed
an amount equal to the maximum financial capacity of such Guarantor, such
maximum financial capacity being limited to ninety-five per cent (95%) of the
net Guarantor’ capitaux propres (as referred to in article 34 of the Luxembourg
law of 19th December 2002 on the commercial register and annual accounts, where
the capitaux propres mean the shareholders’ equity (including the share capital,
share premium, legal and statutory reserves, other reserves, profit and losses
carried forward, investment subsidies and regulated provisions) of such
Guarantor as shown in the latest financial statements (comptes annuels)
available at the date of the relevant payment hereunder and approved by the
shareholders of such Guarantor and certified by the statutory auditor as the
case may be a or as applicable its external auditor (“réviseur d’entreprises”),
if required by law.

  b)   none of the above restrictions shall apply to the extent of

  (i)   the total payment obligations of such Guarantor’s Subsidiaries under the
Loan Documents; and     (ii)   the payment obligations of any Loan Party where
that Loan Party is not a subsidiary of the Guarantor, up to an amount equal to
the amounts borrowed (directly or indirectly) by way of intra-group loans from
such Loan Party by the Guarantor or such Guarantor’s Subsidiaries.

The obligations and liabilities of the Guarantor under this Guarantee shall not
include any obligation which, if incurred, would constitute either (a) a misuse
of corporate assets as defined under Article 171-1 of the Luxembourg Company Act
of August 10, 1915, as amended from time to time, (the “Luxembourg

- 8 -



--------------------------------------------------------------------------------



 



      Company Act”) or (b) financial assistance.

3.2   The Guarantor shall use reasonable efforts to take and cause to be taken
all and any other action, including if required the passing of any shareholders’
resolutions to approve any payment under this Guarantee or the other Loan
Documents, which may be required as a matter of Luxembourg law or standard
business practice as existing at the time it is required to make a payment under
this Guarantee or the other Loan Documents in order to allow for prompt payment
of such payments under this Guarantee or other Loan Documents, as applicable.  
4.   GUARANTOR’S UNDERTAKINGS   4.1   The Guarantor agrees and undertakes:  
4.1.1   to execute all such documents or instruments and do any act (including
registrations, filings or the like) that the Collateral Agent may reasonably
request for the protection or perfection of the Guarantee conferred herewith in
favour of the applicable Secured Parties;   4.1.2   not to sell, transfer or
otherwise dispose of its assets, unless otherwise permitted by the applicable
Loan Documents; and   4.1.3   not to create or allow to subsist any security
interest, except as permitted under the Term Loan Agreement or as provided for
by mandatory provisions of Luxembourg law over or in respect of its assets or
permit to be done, anything which would foreseeable depreciate, jeopardize or
otherwise directly or indirectly prejudice the value to the applicable Secured
Parties of the Guarantor’s assets, unless otherwise permitted by the applicable
Loan Documents.   5.   REPRESENTATIONS AND WARRANTIES   5.1   Without prejudice
to the representations and warranties made under the Term Loan Agreement, the
Guarantor represents and warrants to the Collateral Agent that, as of the date
hereof:   5.1.1   it is a company duly established, validly existing and
registered under the laws of Luxembourg, capable of suing and being sued in its
own right and having the power and authority and all necessary governmental and
other material consents, approvals, licenses and authorizations under any
applicable jurisdiction to own its property and assets and to carry on its
business as currently conducted; and   5.1.2   this Guarantee (i) constitutes
its legal, valid and binding obligations enforceable against it pursuant to its
terms and (ii) creates a valid, effective and independent

- 9 -



--------------------------------------------------------------------------------



 



guarantee under Luxembourg law in favor of the Collateral Agent and the
applicable Secured Parties.

6.   ASSIGNMENTS AND TRANSFERS   6.1   The rights and obligations of the
Guarantor under this Guarantee may not be assigned or transferred without the
prior written consent of the Collateral Agent, except as may be otherwise
provided in the Term Loan Agreement.   6.2   For the purpose of Article 1278 and
ff. of the Luxembourg Civil Code, to the extent required under applicable law
and without prejudice to any other terms hereof or of the other Loan Documents
the Collateral Agent hereby expressly reserves the preservation of this
Guarantee and the security interests created in connection herewith or pursuant
to any other Security Document in case of assignment, novation, amendment or any
other transfer of the obligations of the Loan Parties or any other rights
arising for them under any of the Loan Documents.   7.   COSTS AND EXPENSES    
  The Guarantor shall bear all reasonable costs and expenses (including, without
limitation, legal fees, stamp duties or other duties) incurred in connection
with the execution, perfection or implementation of the Guarantee and the
security arrangements referred to herein or the exercise of any rights hereunder
and the Guarantor shall reimburse and indemnify the Collateral Agent for any
such costs or expenses reasonably incurred by it.   8.   NOTICES       All
notices or other communications made or given in connection with this Guarantee
shall be made in accordance with Section 11.01 of the Term Loan Agreement.      
a)     Notices shall be effective upon receipt.       Each notice, communication
and document given under or in connection with this Guarantee shall be in
English or, if not, accompanied by an accurate translation thereof which has
been confirmed by authorized signatory of the party giving the same as being a
true and accurate translation.   9.   SUCCESSOR AGENT       If a successor of
the Collateral Agent is appointed pursuant to the relevant

- 10 -



--------------------------------------------------------------------------------



 



    provisions of the Term Loan Agreement, the Collateral Agent will hereunder
automatically be replaced by the successor Collateral Agent as party to this
Guarantee, upon notice to the Guarantor of the appointment of the successor
Collateral Agent.   10.   SEVERABILITY       If any provision of this Guarantee
is or becomes illegal, invalid or unenforceable in any jurisdiction, this shall
not affect or impair (i) the validity or enforceability in that jurisdiction of
any other provision of this Guarantee or (ii) the validity or enforceability in
any other jurisdiction of that or any other provision of this Guarantee, and the
parties will negotiate in good faith to replace the relevant provision by
another provision reflecting as closely as possible the original intention and
purpose of the parties.   11.   WAIVERS AND MODIFICATIONS       This Guarantee
may be terminated, amended or modified only specifically and in writing signed
by the parties hereto, or as otherwise provided in the Term Loan Agreement.  
12.   COUNTERPARTS       This Guarantee may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.   13.   LAW AND JURISDICTION   13.1   This Guarantee shall be
governed by and construed in accordance with the substantive laws of Luxembourg.

13.2   Subject to the subsequent paragraph, the district court of the judicial
district of Luxembourg, sitting in commercial matters (Chambre commerciale),
shall have exclusive jurisdiction for all disputes, differences or controversies
relating to, arising from or in connection with this Guarantee.   13.3  
Notwithstanding the foregoing, any legal action or proceeding with respect to
this Guarantee may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York or any other
competent court having jurisdiction under the Term Loan Agreement, provided that
a legal action or proceeding under the Term Loan Agreement is already pending
before such court or a claim under the Term Loan Agreement is submitted
simultaneously with a claim in respect to this Guarantee to such court. By

- 11 -



--------------------------------------------------------------------------------



 



    execution and delivery of this Guarantee, the Guarantor hereby accepts for
itself and in respect of its property, subject to the aforementioned condition,
the jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.   13.4   The Guarantor hereby irrevocably designates, appoints
and empowers Novelis Corporation, attn: Charles Aley, Secretary, 6060 Parkland
Blvd., Mayfield Heights OH 44124-4185, USA (telephone number: +1 440 423 6917)
(telecopy number: +1 440 423 6663 (the “Process Agent”), in the case of any
suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of, or in connection with, this Guarantee. Such service may be made
by mailing (by registered or certified mail, postage prepaid) or delivering a
copy of such process to the Guarantor in care of the Process Agent at the
Process Agent’s above address, and the Guarantor hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. The
Guarantor agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK THE FOLLOWING TWO
PAGES ARE THE SIGNATURE PAGES

- 12 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Bank of America, N.A.
as Collateral Agent for itself and on behalf of the Secured Parties

            Date:
            By:           Name:   Christopher Kelly Wall        Title:  
Managing Director   

- 13 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
Novelis Luxembourg SA,
as Guarantor

            Date:
      By:           Name:           Title:        

- 14 -



--------------------------------------------------------------------------------



 



Exhibit M-9
TERM LOAN QUOTA PLEDGE AGREEMENT
between
NOVELIS INC.
as the Canadian Borrower
NOVELIS MADEIRA, UNIPESSOAL, LDA.
as the Madeira Guarantor
and
BANK OF AMERICA, N.A.
as Collateral Agent
(MORAIS LEITAO,GALVAO TELES,SOARES DA SILVA LOGO) [g25888g2588803.gif]

 



--------------------------------------------------------------------------------



 



TERM LOAN QUOTA PLEDGE AGREEMENT
Between:

1.   NOVELIS INC., a company organised and existing under the laws of Canada,
having its registered office at 191 Evans Avenue, Toronto, Ontario, M8Z 1J5,
Canada and having Canadian corporation number 765937-7 , hereinafter referred to
as “Canadian Borrower”;   2.   NOVELIS MADEIRA, UNIPESSOAL, LDA., a company
incorporated under the laws of Portugal, with its registered office at Galerias
de São Lourenço, Calçada de São Lourenço, no. 3, 1st floor G, parish and
municipality of Funchal, Portugal, registered in the Commercial Registry office
of Zona Franca da Madeira with a share capital of € 5,000.00 and tax number 511
167 679, hereinafter referred to as “Madeira Guarantor”;   3.   BANK OF AMERICA,
N. A., a financial institution existing under the laws of the United States,
with the Charter No. 13044, having its registered office at 101 South Tyron
Street, Charlotte, North Carolina 28255, hereinafter referred to as “Collateral
Agent”;

Whereas:

(A)   The Canadian Borrower and the Collateral Agent entered into a
US$1,500,000,000.00 term loan credit agreement (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Term
Loan Credit Agreement”);   (B)   The Canadian Borrower and, inter alia, the
Collateral Agent, entered into an intercreditor agreement on December 17, 2010
(the “Intercreditor Agreement”);

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



(C)   The Collateral Agent acts in its capacity of agent for the Secured Parties
and has the right on its own behalf to claim any amounts owed to the Secured
Parties, under the Term Loan Credit Agreement;   (D)   The Canadian Borrower
and, inter alia, the Collateral Agent entered into a US$800,000,000.00 revolving
credit agreement on December 17, 2010 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Revolving
Credit Agreement” and together with the Term Loan Credit Agreement: the “Credit
Agreements”);   (E)   Notwithstanding anything herein to the contrary, the lien
and security interest granted to the Collateral Agent for its benefit and for
the benefit of the Secured Parties pursuant to this Agreement and the exercise
of any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement; provided however, that in the event
of any conflict or inconsistency between this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall govern and
control.

An agreement on pledge over Quota governed by the following clauses is hereby
agreed and executed:
SECTION I
General Provisions
Clause 1
(Definitions)

1.   Whenever used in this Agreement, the following terms shall (unless the
context otherwise requires) have the following meanings:

         
 
  Agreement:   means this agreement;
 
       
 
  Ancillary Rights:   Means any and all present and future rights arising by
virtue of possession of, or holding title in, the Quota (or New

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



         
 
      Quotas), namely: (i) all rights to receive dividends and any other form of
revenue or profit; and (ii) all voting rights;
 
       
 
  Business Day:   means any day in which the banks are open for business in
Funchal;
 
       
 
  Canadian Borrower Credits:   means the credit in the amount of €995,000.00
held by the Canadian Borrower over the Madeira Guarantor;
 
       
 
  Collateral Agent:   means the Bank of America, N. A., Charlotte, North
Carolina (Charter No. 13044);
 
       
 
  Credit Agreements:   has the meaning ascribed to it in the recitals of this
Agreement;
 
       
 
  Discharge of Term Loan Secured Obligations:   has the meaning ascribed to it
in the Intercreditor Agreement;
 
       
 
  Enforcement:   means the enforcement of the security created under this
Agreement following an Event of Default;
 
       
 
  Existing Pledges:   means the pledges granted over the Quotas, registered
under the entry numbers Menções Dep 397/2009-03-04, Dep 398/2009-03-04 (assigned
as registered under Dep 399/2009-03-04) and Dep 2200/2009-07-15;
 
       
 
  Event of Default:   means any Event of Default as defined in the Term Loan
Credit Agreement;
 
       
 
  Intercreditor Agreement:   has the meaning ascribed to it in recital (B) of
this Agreement;
 
       
 
  New Quotas:   means any quotas representing the capital of the Madeira
Guarantor that may be issued, distributed to or acquired by the Canadian
Borrower, including, without limitation, as a result of share capital increases,
mergers or other acts;
 
       
 
  Parties:   means the parties to this Agreement;
 
       
 
  Pledge Over Quota:   means the pledge created in favour of the Collateral
Agent pursuant to Clause 2.1;
 
       
 
  Pledge over Canadian
Borrower Credits:   Means the pledge created in favour of the Collateral Agent
pursuant to Clause 2.4.;

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



         
 
  Quota:   means the quota with the nominal value of €5,000.00 representing 100%
of the share capital of the Madeira Guarantor;
 
       
 
  Revolving Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;
 
       
 
  Revolving Loan Party:   means any Loan Parties as defined in the Revolving
Credit Agreement;
 
       
 
  Revolving Secured
Obligations:   means the Secured Obligations as defined in the Revolving Credit
Agreement;
 
       
 
  Secured Parties :   means any Secured Party as defined in the Term Loan Credit
Agreement;
 
       
 
  Term Loan Borrowers:   means Borrowers as defined in the Term Loan Credit
Agreement;
 
       
 
  Term Loan Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;
 
       
 
  Term Loan Secured
Obligations:   means the Secured Obligations as defined in the Term Loan Credit
Agreement;
 
       
 
  Term Loan Secured Parties:   means each and any Secured Party as defined in
the Term Loan Credit Agreement;
 
       
 
  Termination Date:   means the date of the Discharge of Term Loan Secured
Obligations.

2.   The meaning to be assigned to each word or expression in this Clause shall
be the same irrespective of the words in question being used in the masculine or
the feminine, the singular or the plural.   3.   Any reference to the Collateral
Agent in this Agreement shall be construed as a reference to the Collateral
Agent acting as agent of the Secured Parties.   4.   Any reference to a Party in
this Agreement shall include its successors and assignees.   5.   All references
to Clauses, sections and Appendices in this Agreement are references to clauses,
sections and Appendices of this Agreement, except if expressly stated otherwise.

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



SECTION II
Quota Pledge
Clause 2
(Pledges Over Quota and Canadian Borrower Credits)

1.   As security for the punctual payment of each and all of the Term Loan
Secured Obligations up to an amount of US$1,500,000,000.00, the Canadian
Borrower hereby creates and grants in favour of the Collateral Agent, for itself
and for the benefit of the Term Loan Secured Parties, a pledge, to the fullest
extent permitted by law, over the Quota, including each and all of the Ancillary
Rights concerning the Quota, ranking before the pledge, to the fullest extent
permitted by law, over the Quota created and granted on the present date in
favour of the Collateral Agent for the benefit of the Revolving Secured Parties.
  2.   For the avoidance of doubt and without prejudice to Clause 6 of this
Agreement, the pledge over the Quota includes (and any pledge over New Quotas
shall include) the right of the Canadian Borrower to exercise each and all of
the relevant Ancillary Rights.   3.   While the pledge over the Quota is in
force, and except as otherwise permitted by the Term Loan Credit Agreement, the
Canadian Borrower may not sell, assign, transfer, convert or dispose of the
Quota in any way whatsoever or create charges, encumbrances or third party
rights, pledges, usufructs, or any other option right or restriction of free
transfer.   4.   As security for the punctual payment of each and all of the
Term Loan Secured Obligations, the Canadian Borrower hereby creates and grants a
pledge in favour of the Collateral Agent, for itself and for the benefit of the
Term Loan Secured Parties, a pledge, to the fullest extent permitted by law,
over the Canadian Borrower Credits, ranking before the pledge, to the fullest
extent permitted by law, over the Canadian Borrower Credits created and granted
on the present date in favour of the Collateral Agent for its own benefit and
for the benefit of the Revolving Secured Parties.   5.   The Madeira Guarantor
hereby acknowledges and agrees, in accordance and for the purposes of article
681, no. 2, of the Portuguese civil code, with the terms of the pledge over the
Canadian Borrower Credits created under number 4 above.   6.   The Parties
acknowledge and agree that the amounts received by the Madeira Guarantor
corresponding to the Canadian Borrower Credits may be, at the Canadian
Borrower’s

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    discretion, treated either as supplementary capital contributions or
converted into share capital of the Madeira Guarantor.

Clause 3
(Registration of the Pledge)

1.   The Madeira Guarantor undertakes to present the pledge over the Quota
hereby created for registration with the competent Commercial Register Office
and to present sufficient evidence thereof to the Collateral Agent within
fifteen (15) Business Days of the date of this Agreement, and to provide
promptly thereafter, and in any circumstances within a period of thirty
(30) Business Days of the date of this Agreement, evidence of such registration
in the terms provided for in Appendix 1.   2.   All expenses incurred in
connection with the registration of the pledge over the Quota shall be paid by
the Canadian Borrower.   3.   The Canadian Borrower agrees that it will
maintain, at its sole cost and expense, the pledge over the Quota created by
this Agreement by taking all applicable actions (including, without limitation,
the presentation of the pledge for registration with the competent Commercial
Register Office, and the delivery or filing of agreements, instruments or other
documents) as may have been reasonably requested by the Collateral Agent in
order to perfect, maintain or enforce the pledge over the Quota under the laws
of the Portuguese Republic as a perfect pledge over the Quota with priorities
set out in Clause 2.1. above.

Clause 4
(New Quotas)

1.   As security for the punctual payment of the Term Loan Secured Obligations,
the Canadian Borrower promises to execute, at its sole cost and expense, a
pledge over any New Quotas substantially similar to the terms and conditions in
this Agreement with respect to the pledge over the Quota, ranking before the
pledge, to the fullest extent permitted by law, over such New Quota created and
granted for the benefit of the Collateral Agent and the Revolving Secured
Parties for the punctual payment of each and all of the Revolving Secured
Obligations.   2.   All pledges to be created pursuant to Clause 4.1 above shall
be executed within ten (10) Business Days of registration of the New Quotas in
the name of the Canadian Borrower,

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    failing which the Collateral Agent shall be entitled, in its sole
discretion, to execute the pledges described in Clause 4.1. on behalf of the
Canadian Borrower. For such purpose, the Canadian Borrower shall deliver within
ten (10) Business Days of the date hereof (or by such later date as may be
agreed to in writing by the Collateral Agent in its sole discretion) to the
Collateral Agent an irrevocable power of attorney substantially in the form of
Appendix 2.   3.   The execution of the pledges on behalf of the Canadian
Borrower pursuant to Clause 4.2 of this Agreement shall not release the Canadian
Borrower from any liability to the Collateral Agent for any damage incurred due
to the Canadian Borrower’s failure to execute a pledge over New Quotas under the
terms set forth in Clauses 4.1 and 4.2 of this Agreement, as determined by
applicable law, nor does it, by any means, prevent the Collateral Agent from
claiming specific payment, discharge of any such obligations and compensation
for damage incurred due to late performance in accordance with the Intercreditor
Agreement, as applicable.

Clause 5
(Transformation of the Madeira Guarantor)

1.   In the event that the Madeira Guarantor is, subject to any consent required
under the Term Credit Agreement, as applicable, transformed (“transformada”)
into a “sociedade anónima”, the pledges hereby executed will be maintained over
the shares (“acções”) issued as a result of the transformation
(“transformação”), in which case the Canadian Borrower shall register the
pledges created over such shares under the terms of articles 101 or 102 and 103
of the Portuguese Securities Code (“Código dos Valores Mobiliários”) and in
accordance with the terms of this Agreement and this registration cannot be
cancelled before the Termination Date.   2.   The Canadian Borrower shall, upon
request of the Collateral Agent (made in accordance with the terms of the
Intercreditor Agreement) deposit the shares in a securities account opened with
a custodian or with any financial institution as designated by the Collateral
Agent.

Clause 6
(Exercise of Ancillary Rights)

1.   The Canadian Borrower is entitled to exercise the Ancillary Rights,
including, inter alia, the right

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    to participate and vote in general meetings, to challenge decisions taken by
any corporate body and the right to be informed, until such time as an Event of
Default has occurred and a notice by the Collateral Agent in accordance with the
terms of the Intercreditor Agreement is delivered to the Canadian Borrower
notifying the Canadian Borrower that the exercise of the Ancillary Rights have
become vested in the Collateral Agent.   2.   Immediately upon receiving notice
in accordance with Clause 6.1, the Canadian Borrower shall refrain from
exercising any of the Ancillary Rights, shall discontinue the exercise of any of
those rights which may be pending and shall further abstain from taking any
action that may jeopardise or be inconsistent with the exercise of the mentioned
Ancillary Rights by the Collateral Agent.

Clause 7
(Enforcement of the Pledge of Quota and Pledge over Canadian Borrower Credits)

1.   The security granted under this Section may be enforced upon the occurrence
of and during the continuation of an Event of Default.   2.   The Collateral
Agent may enforce the Pledge Over Quota and/or the Pledge over Canadian Borrower
Credits in respect of any Event of Default by whatever means available under the
law as the Collateral Agent may elect to ensure an expeditious payment of the
Term Loan Secured Obligations and specifically through:

  (i)   a judicial sale of the Quota and/or of the Canadian Borrower Credits;  
  (ii)   an extra-judicial sale (“venda extra-judicial ou extra-processual”) of
the Quota and/or of the Canadian Borrower Credits; or     (iii)   a request to
the court that the Quota and/or the Canadian Borrower Credits be vested in the
Collateral Agent in an amount to be established by such court.

3.   No failure on the part of the Collateral Agent to exercise, and no delay on
its part in exercising, any right or remedy under this Agreement shall operate
as a waiver thereof, nor will any single or partial exercise of any right or
remedy preclude any other or further exercise of that or any other right or
remedy.   4.   If an extra-judicial sale (“venda extra-judicial ou
extra-processual”) of the Quota and/or of the Canadian Borrower Credits occurs,
the price of the Quota and/or of the Canadian Borrower Credits shall be
determined according to the best price offered to the Collateral Agent by a
willing buyer within a procedure of extra-judicial sale (“venda extra-judicial
ou extra-processual”)

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



    organized by the Collateral Agent and the Canadian Borrower acknowledges
that the price so determined corresponds to a price determined according to
reasonable commercial criteria.

SECTION III
Representations and Warranties of the Canadian Borrower
Clause 8
(Undertakings of the Canadian Borrower)
The Canadian Borrower undertakes to abstain from any and all action that would
in any way affect the perfection, maintenance or enforcement of the Pledge Over
Quota and the Pledge over Canadian Borrower Credits.
Clause 9
(Representations and Warranties of the Canadian Borrower)
The Canadian Borrower represents and warrants to each Secured Party that:

  (i)   it has corporate power and authority and the legal right to perform its
obligations under this Agreement, including, but not limited to, the corporate
power and authority and the legal right to create and grant pledges over the
Quota in favour of the Collateral Agent and to instruct for the registration of
the pledges over the Quota created hereby with the competent Commercial Register
Office;     (ii)   it has taken all necessary actions to authorize the execution
and performance of this Agreement;     (iii)   it is the lawful holder of the
Quota which is definitively registered in its own name and there are no liens or
claims against and no charges or encumbrances over the Quota, save for those
created under this Agreement (other than (i) the Existing Pledges and (ii) such
liens, claims, charges, or encumbrances concerning the Quota in favour of the
Collateral Agent, for the benefit of the Revolving Secured Parties and as
security for the Revolving Secured Obligations as set forth in Clause 2.1) and
Permitted Liens as defined in the Revolving Credit Agreement;     (iv)   the
Quota is fully subscribed and paid up and currently does not own any credits
over the Madeira Guarantor other than the Canadian Borrower Credits;

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



  (v)   except to the extent permitted by the Revolving Credit Agreement, there
are no option contracts with respect to the Quota, or any other contractual
rights that would restrict the free disposal of the Quota (other than (i) the
Existing Pledges and (ii) the pledge concerning the Quota in favour of the
Collateral Agent for the benefit of the Revolving Secured Parties and as
security for the Revolving Secured Obligations as set forth in Clause 2.1);    
(vi)   at the date hereof, no litigation, investigation or proceeding is pending
against or in relation to the Quota;     (vii)   the Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, except to the extent that the enforceability thereof is limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally; and     (viii)   no registration,
recording or filing with any governmental body, agency or official under the
laws of the Portuguese Republic is required in connection with the execution of
the Agreement or necessary for the validity or enforcement of the pledges over
the Quota, save for the registration of the pledge over the Quota with the
Commercial Registry Office of Madeira Free Trade Zone pursuant to Clause 3.1.

SECTION IV
Other Provisions
Clause 10
(Intercreditor Agreement and Term Loan Credit Agreement)

1.   Notwithstanding anything herein to the contrary, the lien and security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the exercise of any rights or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
the Intercreditor Agreement and this Agreement, the provisions of the
Intercreditor Agreement shall govern and control to the fullest extent permitted
by the applicable law.

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



2.   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall control and govern.   3.
  Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent for the benefit of the Secured Parties,
pursuant to this agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the Intercreditor Agreement”), among
Novelis Inc., Novelis Corporation, Novelis Cast House Technology Ltd., 4260848
Canada Inc., 4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis
Corporation, Novelis Pae Corporation, Novelis Brand Llc, Novelis South America
Holdings Llc, Aluminum Upstream Holdings Llc, Novelis Europe Holdings Limited,
Novelis Uk Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis
AG, Novelis Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding
Company, Novelis do Brasil Ltda., Novelis Luxembourg S.A., Novelis Pae, Novelis
Madeira Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of
Holdings from time to time party thereto, Bank of America, N.A., as
Administrative Agent for the Revolving Credit Lenders (as defined in the
Intercreditor Agreement), Bank of America, N.A., as Collateral Agent for the
Revolving Credit Claimholders (as defined in the Intercreditor Agreement), Bank
of America, N.A., as Administrative Agent for the Term Loan Lenders (as defined
in the Intercreditor Agreement), Bank of America, N.A., as Collateral Agent for
the Term Loan Secured Parties (as defined in the Intercreditor Agreement), and
certain other persons which may be or become parties thereto or become bound
thereto from time to time. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall govern and control.

Clause 11
(Severability)

1.   Any provision of this Agreement that is held to be unenforceable or
invalid, in whole or in part, shall be unenforceable or invalid to such extent
without affecting the remaining provisions of this Agreement.

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



2.   Particularly, in case any of the security granted is declared void or
unenforceable, the parties expressly agree to reduce the contents of this
Agreement to that security which remains valid and enforceable.

Clause 12
(Preservation of Security)
The pledges formalised within the terms of this Agreement will remain valid and
unchanged in accordance with article 861 of the Portuguese Civil Code
notwithstanding any assignment or novation of the Term Loan Secured Obligations.
Clause 13
(Validity)
This Agreement will remain valid and in force until the Termination Date.
Clause 14
(Amendments)
No amendment, modification, supplement or extension of any provision of this
Agreement is effective unless made in writing and signed by the parties.
Clause 15
(Remedies and Waivers)
Save as otherwise stated herein, no failure or delay on the part of either party
in exercising any right herein shall operate as a waiver of, or impair any such
right or single or partial exercise of such right, nor shall preclude any other
or further exercise thereof or the exercise of any other right.
Clause 16
(Notices)

1.   Notices to be given hereunder shall be given by registered letter or fax,
followed by the original within three (3) days, and shall be deemed to have been
given on the day of their receipt, in the case of registered letters, or at the
time of their receipt at the addressee’s reception facilities, provided that
such notices were received by 6:00 P.M. or otherwise on the immediately
following Business Day, in the case of fax.

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



2.   For the purposes of notices to be given hereunder, and unless notified
otherwise, the parties’ business addresses and facsimile numbers are as follows:

NOVELIS INC.
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lennox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com
and
Fried Frank Harris Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: F. William Reindel
Telecopier No.: 212-859-4000
Email: f.william.reindel@friedfrank.com
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attention: Bridgett Manduk
Telecopier No.: 415-503-5011
Phone No.: 415-436-1097
Clause 17
(Fees and Expenses)
The Canadian Borrower shall bear all fees, costs and expenses associated with
the obligations set forth in this Agreement insofar as the Pledge Over Quota and
the is concerned, including but not limited to, the taxes, notarization and
registration costs, resulting from the signature and execution of this Agreement
and the registration or perfection of the pledge granted hereunder, as
applicable.
Clause 18
(Assignment)
The Collateral Agent is hereby authorised to assign its rights under this
Agreement to any other entity that replaces it under the terms of each of the
Term Loan Credit Agreement and the Intercreditor Agreement, as applicable.
Clause 19
(Termination)
On the Termination Date, the security interests created hereby shall be released
and this Agreement shall terminate. The Collateral Agent hereby covenants and
agrees to take all necessary actions to release the security interests created
hereby and to terminate this Agreement on the Termination Date.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Clause 20
(Governing Law and Jurisdiction)
This agreement shall be governed by Portuguese law and any disputes shall be
submitted to the Courts of Lisbon.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement in 3 counterparts,
in New York, on December 17, 2010, each of which shall be an original and all of
which shall be considered one and the same agreement.
 
NOVELIS INC.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



 
NOVELIS MADEIRA, UNIPESSOAL, LDA.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



 
BANK OF AMERICA, N.A., as Collateral Agent
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Appendix 1
Registration of Pledges Over the Quota
Part 1
Registration of the Pledge Over Quota
Quota(s) Titular(es)
Quota: [...]
Titular: Novelis Inc
Credor: Bank of America, National Association, para si, e ainda na qualidade de
agente (Collateral Agent) das denominadas “Secured Parties” tal como definidas
no “Term Loan Credit Agreement”
Quantia: em capital USD 1.500.000.000
Juros: à taxa de 16% ao ano
Despesas e encargos 4% da quantia mutuada
Fundamento: Para garantia do integral e pontual cumprimento Secured Obligations
tal como definidas num contrato denominado “Credit Agreement” celebrado em 17 de
Dezembro de 2010 entre, inter alia, a Novelis Inc., a Novelis Madeira,
Unipessoal, Lda. e o Bank of America, N.A..
Requerente: Novelis Madeira, Unipessoal, Lda.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



Appendix 2
Power of Attorney Granted by the Canadian Borrower in favor of the Collateral
Agent
No dia [•], perante mim, [•], Notário Público, compareceu o Senhor [•],
residente em [•], que outorga o presente instrumento em nome e em representação
de Novelis, INC., uma sociedade organizada e existente de acordo com as leis do
Canadá, com sede em 191 Evans Avenue, Toronto, Ontario, M8Z 1J5, Canada e com o
número societário Canadiano (Canadian corporation number) 765937-7, registada no
Registo Comercial do Canadá sob o número societário [428106-3] (adiante
“Mandante”).
Verifiquei a identidade, poderes e autoridade do signatário para efeitos da
presente procuração por meio de [•].
Pelo presente instrumento, o signatário, em nome e representação da Mandante,
irrevogavelmente nomeia, constitui e designa procurador da Mandante, o BANK OF
AMERICA, N.A., uma associação bancária nacional (“national banking association”)
organizada e existente de acordo com as leis dos Estado Unidos, com sede em 101
South Tryon Street, Charlotte, NC 28255 (adiante “Mandatário”), ao qual são por
este meio atribuídos poderes, incluindo poderes de substabelecimento, para, em
nome e representação da Mandante, executar e praticar os seguintes actos:

1.   Constituir penhor sobre as quotas (e todos os direitos correspondentes) (as
“Quotas”) representativas do capital social da NOVELIS MADEIRA, UNIPESSOAL,
LDA., uma sociedade constituída de acordo com as leis de Portugal, com sede nas
Galeria São Lourenço, Calçada de São Lourenço, nº 3, 1º andar G, freguesia e
concelho do Funchal, Portugal, com o número único fiscal e de registo 511 167
679, registada na Conservatória de Registo Comercial da Zona Franca da Madeira,
com capital social de €5.000,00 (a “Sociedade”), detidas pela Mandante, em
garantia do montante total das obrigações definidas como “Term Loan Secured
Obligations” no contrato denominado “Term Loan Quota Pledge Agreement”,
celebrado em 17 de Dezembro de 2010, pela Mandante e pelo Mandatário, entre
outros (o “Security Agreement”).

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



2.   Constituir penhor ou ceder com escopo de garantia quaisquer créditos,
presentes ou futuros, decorrentes de suprimentos ou prestações suplementares
prestados ou a prestar pela Mandante à Sociedade (os “Créditos”) em garantia do
montante total das “Term Loan Secured Obligations”, tal como definidas no
Security Agreement.   3.   O Mandatário tem direito a vender e transmitir as
quotas representativas do capital social da Sociedade (ou qualquer parte do
mesmo) que estão ou poderão estar empenhadas em qualquer altura a favor do
Mandatário (as “Quotas”) como credor pignoratício e/ou os Créditos após a
ocorrência de um “Event of Default”, tal como definido no Security Agreement.
Tais vendas serão efectuadas pelo Mandatário por meio de um ou mais instrumentos
privados ou públicos, ou uma ou mais transacções e de acordo com os termos e
condições que o Mandatário tenha por convenientes.   4.   Celebrar, assinar e
outorgar/entregar quaisquer documentos, incluindo contratos de penhor e
contratos promessa, e, bem assim, outros instrumentos de natureza similar
referentes à venda das Quotas e aos Créditos, bem como quaisquer outras ordens,
documentos ou instrumentos que, nos termos da lei Portuguesa, se mostrem
necessários para a efectivação, validação e execução desse penhor ou venda das
Quotas e Créditos, bem como receber e dar quitação de qualquer preço de venda ou
contraprestação pela transmissão da propriedade das Quotas ou Créditos.   5.  
Praticar quaisquer actos de registo ou notificação em relação a qualquer venda
ou penhor sobre as Quotas ou Créditos, e/ou extinção ou constituição de ónus
sobre as Quotas ou Créditos (ou qualquer parte dos mesmos) com respeito ao
exercício dos poderes conferidos pela presente.   6.   Representar a Mandante em
qualquer Assembleia Geral da Sociedade, bem como propor, votar e deliberar sobre
qualquer matéria submetida ou proposta à Assembleia Geral da Sociedade após a
ocorrência de um “Event of Default”, tal como definido no Security Agreement.

Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



7.   Em geral, assinar todos os documentos e praticar todos os actos necessários
ou adequados ao exercício e execução dos poderes acima referidos, sendo, pela
presente, ratificados e confirmados pela Mandante todos e quaisquer actos que o
Mandatário pratique ou tencione praticar, ao abrigo e para efeitos do
cumprimento integral do mandato ora conferido.

A Mandante autoriza o Mandatário a fazer-se substituir por terceiro na execução
dos poderes ora conferidos. Os poderes pela presente conferidos podem ser
exercidos pelo Mandatário por uma ou mais vezes, e a Mandante desde já
expressamente presta o seu consentimento, nos termos e para os efeitos do artigo
261.º do Código Civil Português, ao exercício pelo Mandatário dos poderes ora
conferidos em relação à venda ou transferência da propriedade das Quotas ou
Créditos (ou qualquer parte dos mesmos) a favor do próprio Mandatário (“negócio
consigo mesmo”).
Esta procuração é outorgada também no interesse do Mandatário, pelo que é
irrevogável nos termos e para os efeitos do artigo 265.º, n.º 3, do Código Civil
Português.
A presente procuração reger-se-á pela lei Portuguesa.
Assinado na data acima mencionada por
Novelis Inc.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



*translation for convenience purposes only
POWER OF ATTORNEY
To be granted by Novelis Inc.
On [place and date], before me [identification of the Notary/Portuguese Consul],
appeared Mr. [name, home address, marital status], who executes this deed as
proxy for and on behalf of Novelis INC a company organized and existing under
the laws of Canada, having its registered office at 191 Evans Avenue, Toronto,
Ontario, M8Z 1J5, Canada and having Canadian corporation
number765937-7(hereinafter the “Grantor”).
I have checked the identity, powers and authority of the signatory for the
purposes hereof by means of [identity card/passport/certified copy of minutes of
Board of Directors of the Grantor/Power of Attorney].
In the name and on behalf of the Grantor, the signatory hereby irrevocably
names, constitutes and appoints, as attorney for the Grantor, Bank of America,
N. A., a financial institution organised and existing under the laws of the
United States of America and having its registered office at 101 South Tryon
Street, Charlotte, North Carolina 28255 (hereinafter the “Attorney”) to whom are
hereby granted the powers, including delegation powers, to execute and perform
the following acts on behalf of the Grantor:
1. To pledge all quotas (including the rights thereto) (the “Quotas”)
representing the corporate capital of Novelis Madeira, Unipessoal, Lda., a
company incorporated under the laws of the Portuguese Republic, with its
registered office at Galerias São Lourenço, Calçada de São Lourenço, no. 3, 1st
floor G, parish and municipality of Funchal, Portugal, registered in the
Commercial Registry Office of Zona Franca da Madeira under the single taxpayer
and registration number 511 167 879, with a corporate capital of €5,000.00 (the
“Company”) held by the Grantor, as security for the total amount of the Term
Loan Secured Obligations as defined in the Term Loan Quota Pledge Agreement
executed on December 17, 2010, amongst others, by the Grantor and the Attorney
(the “Security Agreement”).
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



2. To pledge or assign by security (“cessão com escopo de garantia") any credit
rights, present and future, arising from the shareholder loans or supplementary
shares of capital (“prestações suplementares” e “suprimentos”), granted or to be
granted by the Grantor to the Company (the “Credit Rights”), as security for the
total amount of the Term Loan Secured Obligations as defined in the Security
Agreement.
3. The Attorney has the right to sell and transfer the quotas representing the
Company’s corporate capital (or any part thereof) which are or may be pledged
from time to time to the Attorney (the “Quotas”) as pledgee and/or the Credit
Rights upon the occurrence and continuation of an Event of Default as defined in
the Security Agreement. Such sales shall be made by the Attorney by means of one
or more private or by public deed, or one or more transactions and in accordance
with the terms and conditions that the Attorney may determine.
4. To execute, sign and deliver any documents, including pledge agreements and
promissory agreements and other agreements or instruments of a like nature with
respect to the sale of the Quotas, or the Credit Rights, and any other orders,
documents or instruments as may be required under Portuguese law for the
purposes of effecting, perfecting and enforcing such pledge or sale of the
Quotas and Credit Rights, as well as to receive and give acquittance of any such
sale price or consideration for any transfer of title to the Quotas or Credit
Rights.
5. To apply to the Company for any acts of registration or notification in
connection with any sale, or pledge of Quotas or Credit Rights, and/or the
cancellation or creation of charges over the Quotas or Credit Rights (or any
part thereof) in connection with the exercise of the powers granted hereof.
6. To represent the Grantor in any Shareholders Meeting of the Company, and to
propose, vote and decide in any matter subject to or presented in the
Shareholders Meeting of the Company upon the occurrence and continuation of an
Event of Default as defined in the Security Agreement.
7. In general, to execute all documents and to do and perform all acts and
things necessary or appropriate for the carrying out and fulfilment of the
foregoing powers, the Grantor hereby
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



ratifying and confirming any and all acts the Attorney may do or purport to do
under, and for the purposes of the full performance of, the mandate granted
hereby.
The Grantor authorizes the Attorney to be replaced by any third party, for
purpose of the exercise of any of the powers granted herein. The powers granted
hereunder may be exercised by the Attorney one or more times and the Grantor
hereby expressly grants its consent to the Attorney, under and for the purposes
of article 261 of the Portuguese Civil Code, to the exercise of any of the
powers granted hereby in connection with the sale and transfer of title in the
Quotas or Credit Rights (or any part thereof) in favour of the Attorney itself
(“negócio consigo mesmo”).
This power of attorney is granted also in the interest of the Attorney and is
therefore irrevocable pursuant to article 265, nr. 3, of the Portuguese Civil
Code.
This power of attorney shall be governed by the Portuguese law.
Term Loan Quota Pledge Agreement

 



--------------------------------------------------------------------------------



 



TERM LOAN ACCOUNT PLEDGE AGREEMENT
between
NOVELIS MADEIRA, UNIPESSOAL, LDA.
as the Madeira Guarantor
and
BANK OF AMERICA, N.A.
as Collateral Agent
(MORAIS LEITAO GALVAO TELES SOARES DA SILVA LOGO) [g25888g2588803.gif]

 



--------------------------------------------------------------------------------



 



TERM LOAN ACCOUNT PLEDGE AGREEMENT
Between:

1.   NOVELIS MADEIRA, UNIPESSOAL, LDA., a company incorporated under the laws of
Portugal, with its registered office at Galerias São Lourenço, Calçada de São
Lourenço, no. 3, 1st floor G, parish and municipality county of Funchal,
Portugal, registered in the Commercial Registry office of Zona Franca da Madeira
with a share capital of €5,000.00 and tax number 511 167 679, hereinafter
referred to as “Madeira Guarantor” or “Pledgor”;   2.   BANK OF AMERICA, N.A., a
national banking association existing under the laws of the United States,
having its principal office at 101 South Tryon Street, Charlotte, North Carolina
28255, Charter No. 13044, in its capacity as collateral agent under the Term
Loan Credit agreement referred to below, hereinafter referred to as “Collateral
Agent” or “Pledgee”;

Whereas:

(A)   Novelis Inc., a company organised and existing under the laws of Canada,
having its registered office at 191 Evans Avenue, Toronto, Ontario, M8Z 1J5,
Canada, and having Canadian corporation number 765937-7, hereinafter referred to
as “Borrower”, and, inter alia, the Madeira Guarantor and the Collateral Agent
entered into a term loan credit agreement on December 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”);   (B)   The Madeira Guarantor is a
Guarantor (as defined in the Term Loan Credit Agreement) in accordance with
Section 1.01 of the Term Loan Credit Agreement;   (C)   The Borrower and, inter
alia, the Collateral Agent entered into an intercreditor agreement on
December 17, 2010 (as amended, restated, amended and restated,

- 1 -



--------------------------------------------------------------------------------



 



    supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”);   (D)   The Collateral Agent acts in its capacity of agent for the
Secured Parties and therefore has the right on its own behalf to claim any
amounts owed to the Secured parties, under the Term Loan Credit Agreement;   (E)
  The Borrower and, inter alia, Bank of America, N.A., acting in its capacity as
the collateral agent (the “Revolving Collateral Agent”) entered into a
US$800,000,000.00 revolving credit agreement on December 17, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Revolving Credit Agreement” and jointly with the Term Loan Credit
Agreement referred to as “Credit Agreements”);   (F)   Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and the
exercise of any right or remedy by the Collateral Agent hereunder are subject to
the provisions of the Intercreditor Agreement; provided however, provided
however, that in the event of any conflict or inconsistency between the
provisions of the Intercreditor Agreement and this Agreement, the provisions of
the Intercreditor Agreement shall govern and control.

an account pledge governed by the following clauses is hereby agreed and
executed:

- 2 -



--------------------------------------------------------------------------------



 



Clause 1
(Definitions)

1.   Whenever used in this Agreement, the following terms shall have the
following meanings:

         
 
  Agreement:   means this agreement;  
 
  Borrower:   means Novelis, Inc. as defined in the preamble;  
 
  Collateral Agent:   has the meaning ascribed to it in the recitals of this
Agreement;  
 
  Collection Account:   means the bank account number 9030 9506 3201, with NIB
000709030009506320161 and IBAN PT50000709030009506320161 opened in the books of
Banco Espírito Santo, S.A. — Sucursal Financeira Exterior;  
 
  Credit Agreements:   has the meaning ascribed to it in the recitals of this
Agreement;  
 
  Depositary Bank:   means Banco Espírito Santo, S.A.;  
 
  Discharge of Term Loan Secured Obligations:   has the meaning ascribed to it
in the Intercreditor Agreement;  
 
  Event of Default:   means any Event of Default as defined in the Term Loan
Credit Agreement;  
 
  Existing Pledges:   means the pledges granted over the Collection Account, in
favour of Bank of America, N.A. and UBS AG, Stamford Branch;  
 
  Intercreditor Agreement:   has the meaning ascribed to it in recital (C) of
this Agreement;  
 
  Net Cash Proceeds Account:   has the meaning ascribed to it in the
Intercreditor Agreement;  
 
  Parties:   means the parties to this Agreement (each individually a “Party”);
 
 
  Revolving Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;  
 
  Revolving Secured Obligations:   means the Secured Obligations as defined in
the Revolving Credit Agreement;

- 3 -



--------------------------------------------------------------------------------



 



         
 
  Revolving Secured Party:   means any Secured Party as defined in the Revolving
Credit Agreement;  
 
  Term Loan Borrower:   means the Borrower as defined in the Term Loan Credit
Agreement;  
 
  Term Loan Credit Agreement:   has the meaning ascribed to it in the recitals
to this Agreement;  
 
  Term Loan Secured Obligations:   means the Secured Obligations as defined in
the Term Loan Credit Agreement;  
 
  Term Loan Secured Parties:   means each and any Secured Party as defined in
the Term Loan Credit Agreement;  
 
  Termination Date:   means the date of Discharge of the Term Loan Secured
Obligations.

2.   The meaning to be assigned to each word or expression in this Clause shall
be the same irrespective of the words in question being used in the masculine or
the feminine, the singular or the plural.   3.   Any reference to the Collateral
Agent in this Agreement shall be construed as a reference to the Collateral
Agent acting as agent for the Secured Parties.   4.   Any reference to a Party
in this Agreement shall include its successors and assignees.   5.   All
references to Clauses, sections and Appendices in this Agreement are references
to clauses, sections and Appendices of this Agreement, except if expressly
stated otherwise.

Clause 2
(Pledge Over Collection Account)

1.   As security for the punctual payment of each and all of the Term Loan
Secured Obligations, the Pledgor hereby creates and grants in favour of the
Collateral Agent for its own benefit and for the benefit of the Term Loan
Secured Parties a pledge, up to an amount of US$1,500,000,000.00, to the fullest
extent permitted by law, over the Collection Account, ranking after the pledge,
to the fullest extent permitted by law, over the Collection Account created and
granted on the present date in favour of the Revolving Collateral Agent for the
benefit of the Revolving Secured Parties.

- 4 -



--------------------------------------------------------------------------------



 



2.   The pledge of the balance of the Collection Account pursuant to the terms
of this Agreement is also to be construed as a “contrato de formação
progressiva” and includes the right to any moneys deposited in the Collection
Account at any time after the date of this Agreement and any and all interest
thereon, which thereafter will be automatically included in the pledge in favour
of the Collateral Agent, pursuant to the terms herein referred to, without the
need for a specific or express declaration by the Madeira Guarantor or
acceptance by the Collateral Agent.   3.   The Collection Account may only be
operated in accordance with the terms of the Term Loan Credit Agreement and the
Intercreditor Agreement.   4.   The Pledgor undertakes, on this date, to notify
the Depositary Bank of the pledges enacted pursuant to this Agreement according
to the draft notification attached hereto as Schedule 1 and shall submit a
certified copy of such notification and the acknowledgment of receipt signed on
behalf of the Depositary Bank to the Collateral Agent within fifteen
(15) Business Days of the date of this Agreement (or such later date as shall be
agreed to by the Collateral Agent in its sole discretion).

Clause 3
(Promissory Pledges over bank accounts)

1.   As security for the punctual payment of each and all of the Term Loan
Secured Obligations, the Madeira Guarantor hereby promises to create and grant
in favour of the Collateral Agent for its own benefit and for the benefit of the
Term Loan Secured Parties a pledge, to the fullest extent permitted by law, over
any bank account (other than a Net Cash Proceeds Account) held by the Madeira
Guarantor or which it may hold, ranking after the pledge, to the fullest extent
permitted by law, over such bank account created and granted in favour of the
Revolving Collateral Agent for its own benefit and for the benefit of the
Revolving Secured Parties for the punctual payment of each and all of the
Revolving Secured Obligations.   2.   As security for the punctual payment of
each and all of the Term Loan Secured Obligations, the Madeira Guarantor hereby
promises to create and grant in favour of the Collateral Agent for its own
benefit and for the benefit of the Term Loan Secured Parties a pledge, to the
fullest extent permitted by law, over any Net Cash Proceeds Account held by the
Madeira Guarantor or which it may hold, ranking before the pledge, to the
fullest extent permitted by law, over such bank account

- 5 -



--------------------------------------------------------------------------------



 



    created and granted in favour of the Revolving Collateral Agent for its own
benefit and for the benefit of the Revolving Secured Parties for the punctual
payment of each and all of the Revolving Secured Obligations.   3.   The
definitive pledges promised pursuant to the previous numbers 1. and 2. of this
Clause shall be created and granted within 10 Business Days from the creation of
such account; the Collateral Agent may (but is not obliged to), upon request,
extend such deadline in writing and in its sole discretion.   4.   Each pledge
of the balance of the bank accounts held or to be held, at the relevant time, by
the Madeira Guarantor pursuant to the terms of this Agreement is also to be
construed as created as a “contrato de formação progressiva” and includes the
right to any moneys deposited in the such bank accounts at any time after the
date of this Agreement and any and all interest thereon, which thereafter will
be automatically included in the pledge in favour of the Collateral Agent,
pursuant to the terms herein referred to, without the need for a specific or
express declaration by the Madeira Guarantor or acceptance by the Collateral
Agent.   5.   The bank accounts held or to be held by the Madeira Guarantor may
only be operated in accordance with the terms of each of the Term Loan Credit
Agreement and the Intercreditor Agreement, as applicable.   6.   Any bank
account held or to be held by the Madeira Guarantor shall be opened with a
Portuguese bank, unless the Collateral Agent agrees in writing in advance that
such bank account may be opened in another jurisdiction satisfactory to it,
acting reasonably, and subject to security arrangements satisfactory to the
Collateral Agent, acting reasonably.   7.   Subject to number 6. above, in case
any bank account held or to be held by the Madeira Guarantor is opened with a
bank that is not a Portuguese bank, the terms contained in number 4. above and
Clauses 4 and 5 below shall be applicable and if the applicable law requires
adaptations to number 3. above and Clauses 4 and 5 below, the Madeira Guarantor
undertakes to provide for the definitive pledge over such account(s), which
provisions shall be as similar as possible to the terms provided for in number
4. above and Clauses 4 and 5 below, to the fullest extent permitted by law.

- 6 -



--------------------------------------------------------------------------------



 



Clause 4
(Undertakings of the Madeira Guarantor in relation to the Pledge and Promissory
Pledges over bank accounts)

1.   The Madeira Guarantor shall:

  (i)   in the context of any judicial proceeding for enforcement against the
balance of any bank account held by the Madeira Guarantor or which it may hold,
inform the court that such balance has been pledged pursuant to and under the
terms and conditions of this Agreement,     (ii)   deposit any monies, cheques
and directly remit all payments related to its activities in the Collection
Account;     (iii)   save for the existing Collection Account, not open any
other bank account unless (a) the Madeira Guarantor shall have given the
Collateral Agent 30 days prior written notice of its intention to establish such
new bank account, (b) the bank at which such new bank account is to be
maintained is acceptable to the Collateral Agent, acting reasonably, and (c) the
new account shall comply in full with the relevant provisions of the Term Loan
Credit Agreement and this Agreement and shall be pledged pursuant to this
Agreement;     (iv)   notify the bank at which the relevant bank account held by
the Madeira Guarantor is held of the creation of the pledges pursuant to this
Agreement on the date such account is opened (in case such bank account is
opened with a Portuguese bank) or on the date the security over such bank
account is granted (in case such bank account is opened with a non-Portuguese
bank) and give evidence: (i) within five (5) Business Days of the date of
creation of the pledge, that said notification has been made; and (ii) within
fifteen (15) Business Days of the date of creation of the pledge, that the
relevant bank has received and acknowledged the request to register such pledge;
    (v)   carry out, at its sole cost and expense, all actions that may
reasonably be required by the Collateral Agent to complete or perfect the
security granted under this Agreement;     (vi)   ensure that no charges or
encumbrances are created over the Collection Account or any bank account held by
the Madeira Guarantor save for those created under this Agreement (other than
the charges or encumbrances created in favour of the Revolving Collateral Agent
as security for the

- 7 -



--------------------------------------------------------------------------------



 



      Revolving Credit Obligations as set forth in Clause 2.1 and Permitted
Liens as defined in the Term Loan Credit Agreement).

2.   If the Madeira Guarantor fails to pledge any bank account in accordance
with the terms of Clauses 3 and 4, the Collateral Agent shall be entitled, in
its sole discretion, to execute such pledges in representation of the Madeira
Guarantor. For such purpose, the Madeira Guarantor shall deliver within ten
(10) Business Days of the date hereof (or by such later date as may be agreed to
in writing by the Collateral Agent in its sole discretion) to the Collateral
Agent an irrevocable power of attorney in the terms and conditions established
in Schedule 2.   3.   The execution of the pledge on behalf of the Madeira
Guarantor within the terms of Clause 4.2 of this Agreement shall not release the
Madeira Guarantor from any liability to the Collateral Agent for any damage
incurred due to the Madeira Guarantor’s failure to execute pledges under the
terms set forth in this Agreement, as determined by applicable law, nor does it,
by any means, prevent the Collateral Agent from claiming specific payment,
discharge of any such obligations and compensation for any damages incurred due
to late performance.

Clause 5
(Enforcement of the Pledges over the bank accounts)

1.   The security granted under this Section may be enforced upon the occurrence
and continuation of an Event of Default.   2.   In the situation above, the
Collateral Agent may, in accordance with the Intercreditor Agreement, inter
alia:

  (i)   issue a notification of an Event of Default;     (ii)   give
instructions in relation to the pledged bank accounts, in accordance with
Clauses 5.3 and 5.4.

3.   Upon the occurrence of an Event of Default, the Collateral Agent may,
subject to the Intercreditor Agreement, in relation to any credit standing in
each and all bank accounts held by the Madeira Guarantor, up to the sum of the
amounts of the Term Loan Secured Obligations:

  (i)   make any withdrawals from the Collection Account (or any other bank
account then held by the Madeira Guarantor) for the payment of the Term Loan
Secured Obligations;

- 8 -



--------------------------------------------------------------------------------



 



  (ii)   give any credit or debit instructions, including cancelling any
instructions already given and not yet executed;     (iii)   suspend any
withdrawals from or other activity with respect to any movements of the
Collection Account (or any other bank account then held by the Madeira
Guarantor) for the period it sees fit;     (iv)   close any bank account held by
the Madeira Guarantor.

4.   If after the Termination Date there is any balance in any of the bank
accounts held by the Madeira Guarantor, then the Collateral Agent shall transfer
that balance to the Madeira Guarantor.

Clause 6
(Representations and Warranties of the Madeira Guarantor)
The Madeira Guarantor represents and warrants that:

1.   it has the power to enter into and perform, and has taken all necessary
corporate action to authorise the entry into and performance of this Agreement
and the transactions contemplated by this Agreement;   2.   this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms;   3.   its entry into, exercise of its rights and/or
performance of or compliance with its obligations under this Agreement do not
violate or exceed any power or restriction granted or imposed by any law to
which it is subject, its by-laws or any other constitutional documents or any
agreement to which it is a party or which is binding on it or its assets;   4.  
there are no other limitations or consents required by law or regulation or by
agreement that may, in any manner, hinder or restrain the Madeira Guarantor from
pledging the Collection Account in favour of the Collateral Agent (other than
(i) the Existing Pledges and (ii) such limitations or consents related to the
pledge created in favour of the Revolving Collateral Agent as security for the
Revolving Credit Obligations as set forth in Clause 2.1);   5.   it accepts that
after notification of an Event of Default, pursuant to Clause 5 of this
Agreement, only the Collateral Agent has the right to make withdrawals or
movements on the Collection Account (or any other bank account then held by the
Madeira Guarantor).

- 9 -



--------------------------------------------------------------------------------



 



Clause 7
(Severability)

1.   Any provision of this Agreement that is held to be unenforceable or invalid
in whole or in part shall be unenforceable or invalid to such extent without
affecting the remaining provisions of this Agreement.   2.   Particularly, in
case any of the security granted, namely the security granted under the terms of
this Agreement, is declared void or unenforceable, the parties expressly agree
to reduce the contents of this Agreement to that security which remains valid
and enforceable.

Clause 8
(Preservation of Security)
The Madeira Guarantor expressly, irrevocably and unconditionally acknowledges,
agrees and accepts that the security created pursuant to this Agreement shall
not be released or discharged by novation or released, discharged or otherwise
prejudiced by any transfer or assignment under this Agreement, in accordance
with the terms of article 861º of the Portuguese Civil Code.
Clause 9
(Validity)
This Agreement will remain valid and in force until the Termination Date.
Clause 10
(Amendments)
No amendment, modification, supplement or extension of any provision of this
Agreement is effective unless made in a writing signed by the Parties.

- 10 -



--------------------------------------------------------------------------------



 



Clause 11
(Remedies and Waivers)
Save as otherwise stated herein, no failure or delay on the part of either Party
in exercising any right herein shall operate as a waiver of, or impair any such
right; no single or partial exercise of such right shall preclude any other or
further exercise thereof or the exercise of any other right.
Clause 12
(Notices)

1.   Notices to be given hereunder shall be given by registered letter or fax,
followed by an original within three (3) days, and shall be deemed to have been
given on the day of their receipt, in the case of registered letters, or at the
time of their receipt at the addressee’s reception facilities, provided received
by 6 p.m. or otherwise on the immediately following Business Day, in the case of
fax.   2.   For the purposes of notices to be given hereunder and unless
notified otherwise, the parties’ business addresses and facsimile numbers are as
follows:

NOVELIS MADEIRA, UNIPESSOAL, LDA.

    Galerias São Lourenço,     Calçada de São Lourenço N.º 3, 1.º andar G,    
9000-061 Funchal     Portugal       with a copy to:       Novelis Inc.   3399
Peachtree Road NE , Suite 1500     Atlanta, GA 30326     Attention: General
Counsel     Telecopier No.: (404) 814-4272

[NB:VdA to confirm]

- 11 -



--------------------------------------------------------------------------------



 



BANK OF AMERICA, N.A.
Bank of America, N.A.
1455 Market Street
San Francisco, CA 94103
Attention: Bridgett Manduk
Telecopier No.: (415) 503-5011
Phone No.: (415) 436-1097
Clause 13
(Fees and Expenses)
The Madeira Guarantor shall bear all fees, costs and expenses associated with
the obligations set forth in this Agreement insofar as the pledges over the
Collection Account or any other bank accounts to be held by the Madeira
Guarantor are concerned, including but not limited to, taxes and notarization
and registration costs resulting from the signature and execution of this
Agreement and the registration or perfection of the pledges granted hereunder.
Clause 14
(Assignment)
The Collateral Agent is hereby authorised to assign its rights under this
Agreement to any other entity that replaces it under the terms of the Term Loan
Credit Agreement and the Intercreditor Agreement, as applicable.
Clause 15
(Termination)
On the Termination Date, the security interests created hereby shall be released
and this Agreement shall terminate. The Collateral Agent hereby covenants and
agrees to take all necessary actions to release the security interests created
hereby and to terminate this Agreement on or within a reasonable amount of time
following the Termination Date.
Clause 16
(Intercreditor Agreement)

- 12 -



--------------------------------------------------------------------------------



 



1.   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Revolving Credit Agreement shall control and govern.   2.
  Notwithstanding anything herein to the contrary, the lien and security
interest granted to the Collateral Agent for the benefit of the Secured Parties,
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the Intercreditor Agreement, among
Novelis Inc., Novelis Corporation, Novelis Cast House Technology Ltd., 4260848
Canada Inc., 4260856 Canada Inc., Novelis No. 1 Limited Partnership, Novelis
Corporation, Novelis Pae Corporation, Novelis Brand Llc, Novelis South America
Holdings Llc, Aluminum Upstream Holdings Llc, Novelis Europe Holdings Limited,
Novelis Uk Ltd., Novelis Services Limited., Novelis Deutschland Gmbh, Novelis
AG, Novelis Switzerland SA, Novelis Technology AG, Novelis Aluminum Holding
Company, Novelis do Brasil Ltda., Novelis Luxembourg S.A., Novelis Pae, Novelis
Madeira Unipessoal, Lda, Av Metals Inc. (“Holdings”), the other Subsidiaries Of
Holdings or Novelis Inc. from time to time party thereto, Bank of America, N.A.,
as Revolving Credit Administrative Agent and as Revolving Credit Collateral
Agent (each as defined in the Intercreditor Agreement), Bank of America, N.A.,
as Term Loan Administrative Agent and as Term Loan Collateral Agent (each as
defined in the Intercreditor Agreement), and certain other persons which may be
or become parties thereto or become bound thereto from time to time. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall govern and control.

Clause 17
(Applicable Law and Jurisdiction)
This agreement shall be governed by Portuguese law and any disputes shall be
submitted to the Courts of Lisbon.

- 13 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement, in two
(2) counterparts, in New York, on December 17, 2010, each of which shall be an
original and all of which shall be considered one and the same agreement.
 
NOVELIS MADEIRA, UNIPESSOAL, LDA.

- 14 -



--------------------------------------------------------------------------------



 



 
BANK OF AMERICA, N.A.
Name: Christopher Kelly Wall
Title: Managing Director

- 15 -



--------------------------------------------------------------------------------



 



SCHEDULE 1
[Letterhead of Novelis Madeira, Unipessoal, Lda.]
Banco Espírito Santo, S.A.
Att.: [•]
[•]
     [•] 2009
Re: Instructions on the terms and conditions of the pledge over the account no.
9030 9506 3201
Dear Sirs,
Bank of America, N.A. (the “Retiring Revolver Collateral Agent”) and UBS AG,
Stamford Branch (as “Retiring Term Loan Collateral Agent”) hereby notify you
that we have no interest over the pledges granted pursuant to an account pledge
agreement entered on January 25, 2010 between Novelis Madeira, Unipessoal, Lda
(“Novelis”), the Retiring Revolver Collateral Agent and the Retiring Term Loan
Collateral Agent, and therefore we instruct you to release the first ranking
pledge and the second ranking pledge over the Novelis’s account no. 9030 9506
3201.
Novelis hereby notifies you that, pursuant to the Account Pledge Agreements
entered into on December 17, 2010, we have granted two pledges over our account
no. 9030 9506 3201 (the “Collection Account”) in favour of Bank of America,
N.A., in its capacity as Collateral Agent under the Revolving Credit Agreement
and Bank of America, N.A., in its capacity as Collateral Agent under the Term
Loan Credit Agreement.
Pursuant to the aforementioned agreement, following delivery to you of a
notification for such purpose, Bank of America, N.A., in its capacity as
Collateral Agent under the Revolving Credit Agreement and as Collateral Agent
under the Term Loan Credit Agreement, holds the exclusive right to give
instructions on the aforementioned account or to credit or debit the same,
provided that the Collateral Agent has delivered to Banco

- 16 -



--------------------------------------------------------------------------------



 



Espírito Santo the documentation required by the Portuguese law to operate a
Collection Account.
Moreover, it is understood that Banco Espírito Santo, as Depositary Bank, will
not be liable for any action that may be required to take resulting from any
court order or administrative decision that may arise and affect the Collection
Account.
This letter shall be governed by Portuguese law.
It is a requirement of the agreement referred to above that we give you this
notice and obtain your agreement to the above in writing; therefore, we kindly
request that you confirm such agreement by signing this letter, and by returning
the signed counterpart to us.
Faithfully yours,
 
Novelis Madeira, Unipessoal, Lda.
We hereby acknowledge the receipt of your letter dated as of [•], and agree to
its terms. Moreover, we hereby undertake to inform the court in any judicial
proceedings associated with the account or monies deposited therein that the
same was pledged in favour of Bank of America, N.A. as Pledgee under a
Portuguese Pledge Agreement dated as of December 17, 2010.
 
Banco Espírito Santo, S.A. Bank

- 17 -



--------------------------------------------------------------------------------



 



Schedule 2
Power of Attorney granted by the Madeira Guarantor in favour of the Collateral
Agent
No dia [•], perante mim, [•], Notário Público, compareceu o Senhor [•],
residente em [•], que outorga o presente instrumento em nome e em representação
de Novelis Madeira, Unipessoal, Lda., uma sociedade constituída de acordo com as
leis de Portugal, com sede nas Galeria São Lourenço, Calçada de São Lourenço, nº
3, 1º andar G, freguesia e concelho do Funchal, Portugal, com o número único
fiscal e de registo 511 167 679, registada na Conservatória de Registo Comercial
da Zona Franca da Madeira, com capital social de €5.000,00 (adiante “Mandante”).
Verifiquei a identidade, poderes e autoridade do signatário para efeitos da
presente procuração por meio de [•].
Pelo presente instrumento, o signatário, em nome e representação da Mandante,
irrevogavelmente nomeia, constitui e designa procurador da Mandante, o BANK OF
AMERICA, N.A., uma associação bancária nacional (“national banking association”)
organizada e existente de acordo com as leis dos Estado Unidos, com sede em 101
South Tryon Street, Charlotte, NC 28255 (adiante “Mandatário”), ao qual são por
este meio atribuídos poderes, incluindo poderes de substabelecimento, para, em
nome e representação da Mandante, executar e praticar os seguintes actos:

1.   Constituir penhor sobre todas e quaisquer contas bancárias detidas ou que
venham a ser detidas pela Mandante (as “Contas”), em garantia do montante total
das obrigações definidas como “Term Loan Secured Obligations” no contrato
denominado “Term Loan Account Pledge Agreement”, celebrado em 17 de Dezembro de
2010, pela Mandante e pelo Mandatário, entre outros (o “Security Agreement”).

2.   Celebrar, assinar e outorgar/entregar quaisquer documentos, incluindo
contratos de penhor e contratos promessa, e, bem assim, outros instrumentos de
natureza similar referentes às Contas, bem como quaisquer outras ordens,
documentos ou instrumentos que, nos termos da lei Portuguesa, se mostrem

- 18 -



--------------------------------------------------------------------------------



 



    necessários para a efectivação, validação e execução desse penhor das
Contas.

3.   Em geral, assinar todos os documentos e praticar todos os actos necessários
ou adequados ao exercício e execução dos poderes acima referidos, sendo, pela
presente, ratificados e confirmados pela Mandante todos e quaisquer actos que o
Mandatário pratique ou tencione praticar, ao abrigo e para efeitos do
cumprimento integral do mandato ora conferido.

A Mandante autoriza o Mandatário a fazer-se substituir por terceiro na execução
dos poderes ora conferidos. Os poderes pela presente conferidos podem ser
exercidos pelo Mandatário por uma ou mais vezes, e a Mandante desde já
expressamente presta o seu consentimento, nos termos e para os efeitos do artigo
261.º do Código Civil Português, ao exercício pelo Mandatário dos poderes ora
conferidos em relação à venda ou transferência da propriedade das Quotas ou
Créditos (ou qualquer parte dos mesmos) a favor do próprio Mandatário (“negócio
consigo mesmo”).
Esta procuração é outorgada também no interesse do Mandatário, pelo que é
irrevogável nos termos e para os efeitos do artigo 265.º, n.º 3, do Código Civil
Português.
A presente procuração reger-se-á pela lei Portuguesa.
Assinado na data acima mencionada por
Novelis Madeira, Unipessoal, Lda.

- 19 -



--------------------------------------------------------------------------------



 



*translation for convenience purposes only
POWER OF ATTORNEY
To be granted by Novelis Madeira, Unipessoal, Lda.
On [place and date], before me [identification of the Notary/Portuguese Consul],
appeared Mr. [name, home address, marital status], who executes this deed as
proxy for and on behalf of Novelis Madeira, Unipessoal, Lda., Galerias São
Lourenço, Calçada de São Lourenço, no. 3, 1st floor G, parish and municipality
of Funchal, Portugal, registered in the Commercial Registry Office of Zona
Franca da Madeira under the single taxpayer and registration number 511 167 879,
with a corporate capital of €5,000.00 (hereinafter the “Grantor”).
I have checked the identity, powers and authority of the signatory for the
purposes hereof by means of [identity card/passport/certified copy of minutes of
Board of Directors of the Grantor/Power of Attorney].
In the name and on behalf of the Grantor, the signatory hereby irrevocably
names, constitutes and appoints, as attorney for the Grantor, Bank of America,
N. A., a financial institution organised and existing under the laws of the
United States of America and having its registered office at 101 South Tryon
Street, Charlotte, North Carolina 28255 (hereinafter the “Attorney”) to whom are
hereby granted the powers, including delegation powers, to execute and perform
the following acts on behalf of the Grantor:
1. To pledge all the accounts held by the Grantor (the “Accounts”), as security
for the Term Loan Secured Obligations as defined in the Term Loan Account Pledge
Agreement executed on December 17, 2010, amongst others, by the Grantor and the
Attorney (the “Security Agreement”).
2 To execute, sign and deliver any documents, including pledge agreements and
promissory agreements and other agreements or instruments of a like nature with
respect to the Accounts, and any other orders, documents or instruments as may
be required under Portuguese law for the purposes of effecting, perfecting and
enforcing such pledge over

- 20 -



--------------------------------------------------------------------------------



 



the Accounts.
3 In general, to execute all documents and to do and perform all acts and things
necessary or appropriate for the carrying out and fulfilment of the foregoing
powers, the Grantor hereby ratifying and confirming any and all acts the
Attorney may do or purport to do under, and for the purposes of the full
performance of, the mandate granted hereby.
The Grantor authorizes the Attorney to be replaced by any third party, for
purpose of the exercise of any of the powers granted herein. The powers granted
hereunder may be exercised by the Attorney one or more times and the Grantor
hereby expressly grants its consent to the Attorney, under and for the purposes
of article 261 of the Portuguese Civil Code, to the exercise of any of the
powers granted hereby in connection with the pledge over the Accounts (or any
part thereof) in favour of the Attorney itself (“negócio consigo mesmo”).
This power of attorney is granted also in the interest of the Attorney and is
therefore irrevocable pursuant to article 265, no. 3, of the Portuguese Civil
Code.
This power of attorney shall be governed by the Portuguese law.

- 21 -



--------------------------------------------------------------------------------



 



Exhibit M-10
NOVELIS INC. (CANADA)
as Pledgor
and
BANK OF AMERICA, N.A.
as French Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES
(as defined herein)
and
NOVELIS FOIL FRANCE S.A.S.
NOVELIS PAE S.A.S.
NOVELIS LAMINES FRANCE S.A.S.
as Securities Accounts Holders
relating to shares in
NOVELIS FOIL FRANCE S.A.S.
NOVELIS PAE S.A.S.
and
NOVELIS LAMINES FRANCE S.A.S.
 
FIRST PRIORITY PLEDGES AGREEMENT
(ACTE DE NANTISSEMENT DE COMPTES TITRES DE PREMIER RANG)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          CLAUSE   PAGE  
1. DEFINITION AND INTERPRETATION
    3  
2. AGREEMENT TO PLEDGE
    7  
3. CREATION OF THE PLEDGES
    7  
4. VOTING RIGHTS AND CASH DISTRIBUTIONS
    8  
5. REPAYMENT OR REDEMPTION OF PLEDGED SECURITIES
    9  
6. TERM OF THE PLEDGES
    9  
7. PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS
    9  
8. COVENANT FOR FURTHER ASSURANCE
    14  
9. REMEDIES UPON DEFAULT
    14  
10. EFFECTIVENESS OF COLLATERAL
    15  
11. EXPENSES, COSTS, TAXES AND INDEMNITY
    16  
12. CURRENCY CONVERSION
    17  
13. ASSIGNMENT
    17  
14. NOTICES
    18  
15. GOVERNING LAW
    18  
16. TERM LOAN CREDIT AGREEMENT GOVERNS
    18  
17. INTERCREDITOR AGREEMENT GOVERNS
    18  
18. JURISDICTION
    18  
19. ELECTION OF DOMICILE
    19  
 
       
Schedule 1 DETAILS OF THE PLEDGED ACCOUNTS
    21  
Schedule A DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
    23  
Schedule A bis ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
    29  
Schedule B DECLARATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS
    33  
Schedule B Bis ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
    39  
Schedule C DECLARATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS
    43  
Schedule C bis ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
    48  
Schedule D MODELE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DEFAUT AU TENEUR
DU COMPTE ESPECES
    52  

i



--------------------------------------------------------------------------------



 



FIRST PRIORITY PLEDGES AGREEMENT
(ACTE DE NANTISSEMENT DE COMPTES TITRES DE PREMIER RANG)
AMONG:
NOVELIS INC., a corporation formed under the Canadian Business Corporations Act
(the “Pledgor”);
AND
BANK OF AMERICA, N.A., a company having its principal place of business at 135
South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United States of
America), acting in its capacity as French Collateral Agent (as defined below),
on its own behalf and for the account and on behalf of the Term Loan Secured
Parties (as defined below) (the “French Collateral Agent”);
AND
THE TERM LOAN SECURED PARTIES (including Bank of America, N.A., in its capacity
as Term Loan Collateral Agent under the parallel debt provisions set forth in
the Term Loan Agreement and any person which may from time to time become a Term
Loan Secured Party in accordance with the provisions of the Term Loan Credit
Agreement) (as each of these capitalized terms is defined below), represented by
the French Collateral Agent for the purposes of this Agreement;
AND
EACH OF THE COMPANIES designated in Schedule 1 hereto.
WHEREAS:
Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to extend
credit to the Borrower in the form of Loans on the terms referred to in the Term
Loan Credit Agreement and for the purposes therein mentioned (as each of these
capitalized terms is defined in the Term Loan Credit Agreement).
Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement, the
Pledgor has undertaken to pay the Term Loan Collateral Agent, as a separate and
independent obligation, an amount equal to, and in the currency of, each amount
owed by it to the Term Loan Secured Parties under the Term Loan Credit Agreement
and the other Loan Documents (as defined below).
It is a condition precedent to the availability of the facilities under the Term
Loan Credit Agreement that the Pledgor as security for the due performance of
the Term Loan Secured Obligations (as defined below) grants for the benefit of
the Term Loan Collateral Agent and the other Term Loan Secured Parties a first
priority pledge over the Pledged Accounts (as defined below).

2



--------------------------------------------------------------------------------



 



Pursuant to the Appointment Agreement, the Beneficiaries have appointed the
French Collateral Agent in order that the French Collateral Agent be entitled to
register, perform and enforce any security interest (sûreté réelle) granted by
the Pledgor in accordance with Article 2328-1 of the French Code Civil.
IT HAS BEEN AGREED AS FOLLOWS:

1.   DEFINITION AND INTERPRETATION   1.1   In this agreement (the “Agreement”):
      “Appointment Agreement” means that certain agreement dated on or about the
date hereof by and between, among others, Bank of America, N.A., as Revolving
Credit Administrative Agent and Revolving Credit Collateral Agent and Bank of
America, N.A., as Term Loan Administrative Agent and Term Loan Collateral Agent,
Novelis Inc. as Administrative Borrower and Novelis PAE S.A.S. (as each of these
capitalized terms is defined in the Intercreditor Agreement) (as the same may be
amended, restated, supplemented or otherwise modified from time to time).      
“Cash Accounts” (or “Comptes Espèces Spéciaux”) means in relation to the
Securities Accounts the special bank accounts (comptes espèces spéciaux) set out
in Schedule 1, opened in the name of the Pledgor with the Cash Account Holder
and which, pursuant to article L. 211-20 of the Code monétaire et financier,
form part of the Pledged Accounts.       “Cash Account Holder” means the credit
institution with which the Pledgor has opened in its name the Cash Accounts and
the details of which are set forth in Schedule 1 hereto.       “Cash
Distributions” means all amounts payable in respect of the Pledged Securities
(fruits et produits), such as dividends paid in cash (dividendes en numéraire),
distributions of reserves, interest and other income paid in cash.      
“Certificate of Pledge” means the certificate in the form set out in Schedule A
BIS, B BIS or C BIS as applicable (Attestation de Nantissement de Compte
Titres).       “Companies” means each of the Companies designated in Schedule 1
hereto.       “Event of Default” means an “Event of Default” as defined in the
Term Loan Credit Agreement.       “French Collateral Agent” (or “Agent des
Sûretés Français”) means BANK OF AMERICA, N.A., or any person which becomes
French Collateral Agent in accordance with the provisions of the Term Loan
Credit Agreement.       “Governmental Authority” has the meaning ascribed to it
in the Term Loan Credit Agreement.

3



--------------------------------------------------------------------------------



 



    “Intercreditor Agreement” shall mean that certain Intercreditor Agreement
dated as of the date hereof by and among the parties thereto, the Administrative
Agent, the Collateral Agent, the Administrative Agent under the Revolving Credit
Agreement and the Collateral Agent under the Revolving Credit Agreement, and
such other persons as may become party thereto from time to time pursuant to the
terms thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.       “Legal Reservations” means:

  (a)   the limitation of enforcement by laws relating to bankruptcy,
insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other laws generally affecting the rights of creditors; and  
  (b)   any general principles of law limiting obligations which are
specifically referred to in any French law opinion delivered pursuant to
Section 4.01 of the Term Loan Credit Agreement.

    “Loan Documents” (“Document de Crédit”) has the meaning set forth in the
Term Loan Credit Agreement.       “Pledge” means each first priority pledge
(nantissement de premier rang) created over the relevant Pledged Account
pursuant to this Agreement.       “Pledged Account” means each of the Securities
Accounts together with the corresponding Cash Account whose details are provided
in Schedule 1 hereto (Details of the Pledged Accounts).       “Pledged Assets”
means the Pledged Securities together with any Cash Distributions.      
“Pledged Securities” means all financial securities (titres financiers) standing
to the credit of a Pledged Account from time to time during the term of this
Agreement.       “Second Priority Pledges” means the Second Priority Pledges
created over the Pledged Accounts pursuant to the Second Priority Pledges
Agreement.       “Second Priority Pledges Agreement” means the Second Priority
Pledges Agreement dated as of December 17, 2010, among Novelis Inc., as Pledgor,
Bank of America, N.A., as French Collateral Agent and Beneficiary, the Revolving
Credit Secured Parties and the Securities Accounts Holders (as each of these
capitalized terms is defined therein).       “Securities Account” (or “Compte
titres”) means each of the securities accounts (comptes titres) within the
meaning of article L. 211-20 of the Code monétaire et financier described in
Schedule I hereto, opened and maintained by the relevant Securities Account
Holder in its books in the name of the Pledgor.       “Securities Account
Holder” means the Companies.

4



--------------------------------------------------------------------------------



 



    “Security” means any security (valeur mobilière) (or splitting of a
security) representative of a portion of the share capital of a Company or
giving rights, immediately or in the future, by means of conversion, exchange,
reimbursement, presentation of a warrant or in any manner whatsoever, to the
attribution of a security representative of a portion of the share capital of
such Company.       “Statement of Pledge” means, for each Pledge, a statement of
pledge over the relevant Pledged Account in the form set out in Schedule A, B or
C (Déclaration de Nantissement de Compte Titres Financiers).       “Term Loan
Collateral Agent” means the “Term Loan Collateral Agent” as defined in the
Intercreditor Agreement.       “Term Loan Credit Agreement” (or “Convention de
Prêt à Terme”) means the Credit Agreement dated on or about the date of this
Agreement (as amended, restated or otherwise modified from time to time)
between, amongst others, Novelis Inc., as “Borrower”, AV METALS INC., as
“Holdings”, the “Other Guarantors” party thereto, the lenders party thereto and
Bank of America, N.A. as “Administrative Agent” and “Collateral Agent” (all as
defined therein).       “Term Loan Secured Obligations” (or “Obligations
Garanties”) means the “Secured Obligations” as defined in the Term Loan Credit
Agreement, including all present and future obligations and liabilities of the
Pledgor as a Loan Party to the Term Loan Collateral Agent under clause 11.24
(Parallel Debt) of the Term Loan Credit Agreement. For the avoidance of doubt,
the Term Loan Secured Obligations shall be limited pursuant to section 7.15
(French Guarantor) of the Term Loan Credit Agreement.       “Term Loan Secured
Parties” (or “Beneficiary” or “Bénéficiaires”) means, collectively, the Term
Loan Secured Parties (as defined in the Intercreditor Agreement).   1.2   Terms
defined in the Term Loan Credit Agreement       Unless defined in this Agreement
or the context otherwise requires, a term defined in the Term Loan Credit
Agreement, has the same meaning in this Agreement, as if all references in such
defined terms to the Term Loan Credit Agreement were a reference to this
Agreement.   1.3   Construction   1.3.1   Unless a contrary indication appears
any reference in this Agreement to:

   (a)   a “Term Loan Secured Party” or a “Loan Party” shall include its assigns
and successors and such assigns and successors shall be treated as initial
parties to the Term Loan Credit Agreement or this Agreement, as the case may be,
as if they had been party to such agreement at the time of its execution;

5



--------------------------------------------------------------------------------



 



  (b)   “authorization” means an authorization, consent, approval, licence,
exemption, filing, notarisation or registration;     (c)   “assets” includes
present and future properties, revenues and rights of every description;     (d)
  “financial securities” means any titres financiers as defined in article L.
211-1, II of the Code monétaire et financier;     (e)   “indebtedness” includes
any obligation (whether incurred as principal or as surety) for the payment or
repayment of money, whether present or future, actual or contingent;     (f)   a
“Loan Document” or any other agreement or instrument is a reference to that Loan
Document or other agreement or instrument as amended, varied, novated or
supplemented;     (g)   a “person” includes any person, firm, company,
corporation, government, state or agency of a state or any grouping (whether or
not having separate legal personality) or two or more of the foregoing;     (h)
  a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;     (i)   a “successor” of a
person includes its permitted assignees, persons subrogated to its rights and
any person who, under the laws of its jurisdiction of incorporation or domicile,
succeeds to its rights and obligations under this Agreement or the Term Loan
Credit Agreement by operation of law (in particular by virtue of a fusion or
apport partiel d’actif); and     (j)   a provision of law is a reference to that
provision as amended or re-enacted.

1.3.2   Section, Clause and Schedule headings are for ease of reference only.  
1.3.3   An Event of Default is continuing if it has not been waived.   1.3.4  
In the event of a direct conflict between the terms and provisions contained in
this Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.  
1.3.5   This Agreement is designated a Loan Document for the purposes of the
Term Loan Credit Agreement.

6



--------------------------------------------------------------------------------



 



1.3.6   Capitalized terms used in this Agreement (including the Recitals) and
not otherwise defined herein shall have the meaning ascribed thereto in the Term
Loan Credit Agreement and shall be interpreted and construed in accordance
therewith.   2.   AGREEMENT TO PLEDGE   2.1   In order to secure the payment of
the Term Loan Secured Obligations, the Pledgor hereby agrees to grant in favor
of the French Collateral Agent for the benefit of the Term Loan Collateral Agent
and the other Term Loan Secured Parties a first priority pledge (nantissement de
premier rang) of each Pledged Account. In accordance with the provisions of the
Intercreditor Agreement, each such pledge shall rank senior in right, priority,
operation, effect and all other aspects to the Second Priority Pledges of each
relevant Pledge Account.   2.2   In accordance with article L. 211-20 of the
Code monétaire et financier, each Pledge extends to:   2.2.1   any financial
securities credited to the relevant Pledged Account from time to time after the
execution of the Statement of Pledge (and such financial securities will be
deemed to be part of the Pledge and will be treated as Pledged Securities from
the date of execution of the Statement of Pledge);   2.2.2   all financial
securities to which the Pledge extends by reason of their having been
substituted for, or added to, the Pledged Securities (including by reason of the
transformation, merger or other similar operation affecting the relevant
Company); and   2.2.3   the Cash Distributions.   2.3   The Pledgor shall cause
each Securities Account Holder, and each Securities Account Holder undertakes
accordingly, to credit to the relevant Pledged Account:   2.3.1   all shares
issued by the Company of which it becomes the owner so that at all times during
the term of this Agreement, all of its participation in the share capital of the
Company is always subject to the relevant Pledge;   2.3.2   and more generally
all Securities, other than shares, issued by the Company of which it becomes the
owner;   2.3.3   The Pledged Securities shall include at all time during this
Agreement all the shares and other Securities, if any, issued by the Companies
and outstanding from time to time.   3.   CREATION OF THE PLEDGES       On the
date of this Agreement the Pledgor shall execute each of the Statements of
Pledge and deliver to the French Collateral Agent an original copy of the same.

7



--------------------------------------------------------------------------------



 



3.1   The Pledgor shall also deliver to each Securities Account Holder an
original executed copy of the relevant Statement of Pledge and a copy of this
Agreement and shall cause such Securities Account Holder, who hereby agrees, to:
  3.1.1   open and identify the relevant Securities Account;   3.1.2   credit to
the relevant Securities Account the relevant Pledged Securities existing at the
date hereof, being all the shares of the issued share capital of the relevant
Company in the number provided under Schedule 1;   3.1.3   open a Cash Account
in the Cash Account Holder’s books;   3.1.4   promptly deliver to the French
Collateral Agent a Certificate of Pledge of those initially Pledged Securities;
and   3.2   Promptly upon becoming owner of any shares or other Securities
referred to in Clause 2.3, the Pledgor shall cause the relevant Securities
Account Holder, who hereby agrees, to:   3.2.1   credit such shares or other
Securities to the relevant Securities Account; and   3.2.2   promptly deliver to
the French Collateral Agent a Certificate of Pledge of those subsequently
Pledged Securities.   3.3   Each Securities Account Holder shall take all
necessary steps so that the Pledge over the Securities Account and the Pledged
Securities is reflected in the relevant Company’s register of shareholders.   4.
  VOTING RIGHTS AND CASH DISTRIBUTIONS   4.1   Use of voting rights :       The
Pledgor shall not vote for any resolution of the shareholders’ meetings of a
Company in a way which would be likely to prejudice the value of the shares of
such Company or otherwise prejudice the value of or the ability of the French
Collateral Agent to realize the security over the relevant Pledged Securities.
Upon the occurrence of an Event of Default which is continuing, the Pledgor
shall not exercise any voting rights in the Companies without the prior consent
of the French Collateral Agent.   4.2   Cash Distributions       Until the term
of the Pledges (as set forth in Clause 6 below), all Cash Distributions
denominated in any currency arising from the Pledged Securities from time to
time shall immediately be credited to the relevant Cash Account, which the
relevant Securities Account Holder agrees to do.   4.2.1   Availability of Cash
Distributions prior to an Event of Default       For so long as no Event of
Default has occurred and is continuing, the Pledgor shall be free, subject to
the terms of and the limitations set forth in the Term

8



--------------------------------------------------------------------------------



 



    Loan Credit Agreement, to use any amounts standing to the credit of a Cash
Account, provided however that such Cash Account may never present a debit
balance. 4.2.2   Unavailability of Cash Distributions after an Event of Default
      Upon the occurrence of an Event of Default which is continuing, the
amounts standing to the credit of the Cash Accounts will become unavailable to
the Pledgor and the Cash Account Holder will be entitled to block such Cash
Accounts. To that effect, the French Collateral Agent will be entitled (and the
Pledgor hereby expressly gives mandate to the French Collateral Agent to that
effect) to notify the same to the Cash Account Holder by notice, a form of which
is set out in Schedule D hereto, requesting it to freeze the Cash Accounts until
a notification to the contrary is received from the French Collateral Agent, or
until the French Collateral Agent requests the transfer to its benefit of the
amounts standing to the credit of such Cash Accounts in accordance with Clause 9
(Remedies upon an Event of Default), in each case in accordance with and subject
to the terms of the Intercreditor Agreement.   5.   REPAYMENT OR REDEMPTION OF
PLEDGED SECURITIES       Any amounts resulting from the repayment or redemption
of any Pledged Securities permitted under the Term Loan Credit Agreement, and
more generally, any amounts paid to the Pledgor which represent, by way of
substitution, all or a portion of the Pledged Securities, shall immediately be
credited to the relevant Cash Account. Notwithstanding the provisions contained
at Clause 4.2.1 (Availability of Cash Distributions prior to an Event of
Default), such amounts will be and remain unavailable to the Pledgor until the
expiration of the term of the Pledges (set forth in Clause 6 below).   6.   TERM
OF THE PLEDGES

  (a)   The Pledges will remain in full force and effect until the date of the
occurrence of the Discharge of Term Loan Secured Obligations (as defined in the
Intercreditor Agreement). At the request of the Pledgor made after that date,
the French Collateral Agent will, at the cost of the Pledgor, promptly execute
any documents necessary to release the Pledges.     (b)   If the French
Collateral Agent is authorized to release in whole or in part the Pledged Assets
under the Term Loan Credit Agreement, the French Collateral Agent is authorized
to release such collateral under this Agreement.

7.   PLEDGOR’S REPRESENTATIONS AND UNDERTAKINGS   7.1   Representations      
The Pledgor makes the following representations and warranties to the French
Collateral Agent and the Term Loan Secured Parties and acknowledges that

9



--------------------------------------------------------------------------------



 



    the French Collateral Agent and the Term Loan Secured Parties have become a
party to this Agreement in reliance on these representations and warranties:
7.1.1   Status

    (a)   It is a corporation, duly incorporated and validly existing under the
laws of its jurisdiction of incorporation.     (b)   It has the power to own its
assets and carry on its business as it is being conducted.

  7.1.2   Power and Authority

    (a)   It has the power to enter into, perform, and has taken or will as soon
as reasonably practicable and in any case by the time required take all
necessary action to authorize its entry into, performance and delivery of this
Agreement and the transactions contemplated by this Agreement.     (b)   No
limit on its powers will be exceeded as a result of the granting of security
contemplated by this Agreement.

  7.1.3   Binding Obligations       Subject to the Legal Reservations, the
obligations expressed to be assumed by it in this Agreement are legal, valid,
binding and enforceable obligations; once the Statement of Pledge has been
signed by the Pledgor, a valid nantissement (pledge) will be created in favor of
the French Collateral Agent for the benefit of the Term Loan Collateral Agent
and the other Term Loan Secured Parties over the relevant Pledged Account and
Pledged Assets to secure the Term Loan Secured Obligations.   7.1.4   First
Priority Pledges       Each of the Pledges creates a pledge ranking above the
rights that any other Person (including the Revolving Credit Claimholders (as
defined in the Intercreditor Agreement) under the Second Priority Pledges) may
have over the relevant Pledged Assets and the proceeds of any sale of the
relevant Pledged Securities, save for statutorily preferred exceptions.   7.1.5
  Non-conflict with other obligations       The entry into and performance by it
of, and the transactions contemplated by, this Agreement do not and will not:

    (a)   conflict with:

  (i)   any law or regulation applicable to it;     (ii)   its constitutional
documents; or

10



--------------------------------------------------------------------------------



 



      (iii) any agreement or other instrument binding upon it or its properties
except (with respect to this item (iii) only) for any conflict that could not
reasonably be expected to result in a Material Adverse Effect; or

  (b)   result in the existence of, or oblige it to create, any security over
the Pledged Assets.

7.1.6   No Claims       No claims or proceedings are to the Pledgor’s knowledge,
pending or threatened before courts or arbitration panels in France or abroad,
in connection with any of the Pledged Assets.   7.1.7   Ownership of Pledged
Assets       It is the sole owner of all the Pledged Assets and, except for the
Second Priority Pledges, has not created any other nantissement (pledge) and has
not sold or disposed of, or granted any options or pre-emption rights in respect
of any of its rights in, any of the Pledged Assets (other than as permitted
under the Loan Documents and the Intercreditor Agreement).   7.1.8   Shares
fully paid up       The shares of each Company, initially pledged and listed in
the relevant Statement of Pledge, are fully paid up and represent all of the
issued share capital of each such Company.   7.1.9   No Issuance of Shares      
There is no purchase option outstanding or in existence in relation to all or
part of the Pledged Securities, no scheme exists for the purchase or
subscription of shares in the Companies, and more generally there exists no
agreement by which any of the Companies has undertaken to issue new shares or
securities giving access to its share capital.   7.1.10   Authorizations      
Save as provided in Clause 7.1.3 (Binding Obligations), all authorizations
required or desirable:

  (a)   to enable it lawfully to enter into, exercise its rights and comply with
its obligations under this Agreement; and     (b)   to make this Agreement
admissible in evidence in its jurisdiction of incorporation,         have been
obtained by the Pledgor.

7.1.11   No limitations to transferability of the Pledged Securities

11



--------------------------------------------------------------------------------



 



      There is in the constitutive documents (statuts) of the Companies, or in
any other corporate document or in any shareholder agreement or any other
agreement between shareholders and third parties (other than the Second Priority
Pledges Agreement), no restriction on the transfer or the registration of the
transfer of the Pledged Securities (such as for instance pre-emption clauses
(clauses de préemption) or approval clauses (clauses d’agrément) or        
clauses prohibiting the transfer of the Pledged Securities for a given waiting
period).

7.1.12   Choice of law

      Subject to the Legal Reservations:

  (a)   the choice of French law as the governing law of this Agreement will be
recognized and enforced in its jurisdiction of incorporation;     (b)   any
judgment obtained in France in relation to this Agreement will be recognized and
enforced in its jurisdiction of incorporation.

  7.1.13   Deduction of Taxes         It is not required under the laws of its
jurisdiction of incorporation to make any deduction for or on account of Taxes
from any payment it may make under this Agreement.     7.1.14   Repetition      
  The representations set out in Clauses 7.1.1 (Status) to 7.1.13 (Deduction of
Taxes) shall survive the execution and delivery of this Agreement and shall
continue in full force and effect until the expiry of the term set forth in
Section 11.05 of the Term Loan Credit Agreement.     7.2   Undertakings    
7.2.1   Authorizations

      The Pledgor shall promptly:

  (a)   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     (b)   supply certified copies to the French Collateral
Agent of,         any authorization required under any law or regulation of its
jurisdiction of incorporation to (1) enable it to perform its obligations under
this Agreement, (2) ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of this Agreement
and to (3) enable it to own its property and assets and to carry on its
business, trade and ordinary activities as currently conducted except (for this
item (3) only) to the extent such failure to do so would not reasonably be
expected to have a Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



7.2.2   Disposals and Negative Pledge       The Pledgor shall not enter into a
single transaction or a series of transactions (whether related or not) and
whether voluntarily or involuntarily, sell, lease, transfer or otherwise dispose
of the whole or any part of the Pledged Assets and shall not create or permit to
subsist any nantissement (pledge) on any part of the Pledged Assets or otherwise
deal with any part of the Pledged Assets, except for the Second Priority Pledges
or as otherwise permitted under this Agreement, the Loan Documents. If any such
transaction is so permitted, the French Collateral Agent shall promptly sign if
needed all documents and instruments necessary for the requisite part of the
Pledged Assets to be transferred or encumbered.   7.2.3   Share Capital
Percentage       The Pledgor shall maintain the percentage of share capital in
each Company which the relevant Pledged Securities represent at the date of this
Agreement (i.e., 100%). For this purpose, the Pledgor shall procure that no new
shares are issued by the Companies, no securities giving access to the capital
of the Companies are issued and, more generally, no change in the share capital
of the Companies occurs, except as legally required pursuant to a mandatory
provision of law or otherwise with the prior written consent of the French
Collateral Agent and subject in any event to compliance with all other
provisions of this Agreement.   7.2.4   Shares fully paid up       In the event
new shares are issued by a Company, the Pledgor shall pay all amounts due and
payable by it in respect of such new shares issued by such Company which it
subscribes, as and when requested to do so by the appropriate shareholders’
meeting resolution decision.   7.2.5   Claims       The Pledgor shall take all
necessary steps to defend its rights in respect of the Pledged Assets against
any claim or demand of any person in order to protect the rights of the French
Collateral Agent and the other Term Loan Secured Parties over the Pledged
Assets, and shall promptly keep the French Collateral Agent informed of any such
claim or demand.   7.2.6   Pledged Accounts       The Pledgor shall not close or
transfer a Securities Account unless a new Securities Account Holder has been
approved by the French Collateral Agent and has agreed in writing to be bound by
the terms of this Agreement; the Pledgor shall not close or transfer a Cash
Account unless a new Cash Account Holder has been approved by the French
Collateral Agent.   7.2.7   Information

13



--------------------------------------------------------------------------------



 



  The Pledgor shall direct that the Securities Account Holder or the Cash
Account Holder provide to the French Collateral Agent, upon demand, any such
information, reports and records as the French Collateral Agent may require in
respect of the relevant Securities Account or Cash Account, and the Pledgor
shall sign all documents and take all actions necessary in relation thereto.

8.   COVENANT FOR FURTHER ASSURANCE       The Pledgor will promptly at its own
cost do all such acts or execute all such documents as the French Collateral
Agent may specify (and in such form as the French Collateral Agent may require)
to:   8.1   perfect the security created or intended to be created in respect of
the Pledged Assets or for the exercise of the rights, powers and remedies of the
French Collateral Agent and the Term Loan Secured Parties provided by or
pursuant to this Agreement or by law,   8.2   facilitate the realization of any
of the Pledged Assets, without such operation constituting in any manner a
novation of the rights or security granted under this Agreement,   8.3   change
a Securities Account from nominatif pur to nominatif administré.       Promptly
upon a request to that effect from the French Collateral Agent, the Pledgor
shall at its own cost nominate a bank or financial institution acting as
intermédiaire financier habilité to operate on its behalf the relevant
Securities Account which shall accordingly be transferred from the relevant
Company’s register of shareholders to an account opened with such intermédiaire
financier habilité; provided however that such new Securities Account Holder
shall be approved by the French Collateral Agent and has agreed in writing to be
bound by the terms of this Agreement. For the avoidance of doubt, such operation
shall not constitute in any manner a novation of the rights or security granted
under this Agreement.   9.   REMEDIES UPON DEFAULT   9.1   Exercise of their
rights by the French Collateral Agent       At any time after an Event of
Default has occurred, and in accordance with the terms of the Intercreditor
Agreement, the French Collateral Agent, acting for its own account and for the
account and on behalf of the Term Loan Secured Parties, shall be entitled to
exercise all rights, and take all actions in relation to the Pledged Assets as
may be permitted by applicable law in France and, in particular, may:

    (a)   in accordance with the provisions of article 2348 of the French Civil
Code, upon five (5) days’ prior written notice (mise en demeure) sent by
recorded delivery to the Pledgor, and without requesting judicial attribution
(attribution judiciaire), enforce the Pledges by becoming the owner of the
Securities;

14



--------------------------------------------------------------------------------



 



    (b)  at any time after all or part of the Term Loan Secured Obligations have
become due and payable (créance certaine, liquide et exigible), and after a
period of three (3) clear days (jours francs) starting on the date on which upon
five (5) days’ prior written notice (mise en demeure), complying with the
provisions of article L. 211-20 of the Code monétaire et financier and of
articles D. 211-1 and following of the same code, sent by recorded delivery to
the Pledgor, the relevant Securities Account Holder and the Cash Account Holder,
require the transfer to it of the amounts standing to the credit of the relevant
Cash Account, up to the amount of the Term Loan Secured Obligations.

    The value of the relevant Pledged Securities will be estimated at the date
of the transfer of title thereto to the French Collateral Agent by an expert
appointed in good faith by the French Collateral Agent and the Pledgor within
eight (8) days following transfer of title on the list of experts listed on the
register of the Court of Appeal of Paris (liste des experts près la Cour d’appel
de Paris), under section “Economie et Finance”, sub-section “Comptabilité” or
“Finances” and the specialization of which is the valuation of shares
(“évaluation de droits sociaux — fusions, scissions et apports”), or any list
coming to replace such list. If the parties fail to agree on the name of the
expert within this period, the expert will be nominated by the President of the
Commercial Court of Paris (statuant en référé) seized by any of the parties.

9.2   Rights of the French Collateral Agent discretionary       The French
Collateral Agent, acting on its behalf and on behalf of the Term Loan Secured
Parties, and in accordance with the Intercreditor Agreement, may elect to
exercise, or not, at the time of its choice and at its discretion, the rights
conferred upon the French Collateral Agent and the other Term Loan Secured
Parties by this Clause 9 as well as all other rights or actions in relation to
any of the Pledged Assets as may then be permitted by applicable law in France.
In particular, in respect of any of the Pledged Securities, the French
Collateral Agent, acting on its behalf and on behalf of the Term Loan Secured
Parties, may elect at its choice not to exercise the rights conferred upon it
and the other Term Loan Secured Parties by paragraph 9.1 but rather to request
the public sale (vente publique) of such Pledged Securities pursuant to article
L. 521-3 of the Code de commerce, or the attribution by a court of such Pledged
Securities pursuant to article 2347 of the Code civil.   10.   EFFECTIVENESS OF
COLLATERAL   10.1   No Waiver       No failure to exercise, nor any delay in
exercising, on the part of the French Collateral Agent or the Term Loan Secured
Parties, any right, power or remedy of the French Collateral Agent or the Term
Loan Secured Parties provided by this Agreement or by law shall operate as a
waiver, nor shall any single or partial exercise of that right, power or remedy
prevent any further or other exercise of that or any other right, power or
remedy of the French Collateral Agent or the Term Loan Secured Parties provided
by this Agreement or by law.

15



--------------------------------------------------------------------------------



 



10.2   Illegality, Invalidity, Unenforceability       If, at any time, any
provision of this Agreement is or becomes illegal, invalid or unenforceable in
any respect under the law of any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Agreement nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction will in any way be affected or impaired.   10.3   Additional
security       The Pledges are in addition to, and are not in any way prejudiced
by, any other security now or hereafter held by the French Collateral Agent and
the Term Loan Secured Parties to secure all or part of the Term Loan Secured
Obligations. The French Collateral Agent and the Term Loan Secured Parties shall
not be obliged, before exercising any rights conferred on them by this Agreement
or by law, to exercise or enforce any other rights or security they may have or
hold in respect of all or part of the Term Loan Secured Obligations.   10.4  
Amendment to Term Loan Secured Obligations       The Pledges secure the Term
Loan Secured Obligations as amended from time to time by any amendment agreement
to the Term Loan Credit Agreement, including where such amendment relates to the
amount of credit extended pursuant to the Term Loan Credit Agreement. The
Pledgor shall at its own cost sign all documents and take all actions necessary
to that effect.   11.   EXPENSES, COSTS, TAXES AND INDEMNITY   11.1   Expenses  
    The Pledgor shall promptly pay the French Collateral Agent and the Term Loan
Secured Parties on demand the amount of all costs and expenses (including legal
fees and value added taxes and other taxes incurred in respect of these costs
and expenses) reasonably incurred by the French Collateral Agent and the Term
Loan Secured Parties in connection with the negotiation, preparation and
execution of this Agreement and the completion of the transactions and
perfection of the security contemplated by this Agreement.   11.2   The Pledgor
shall, within three (3) Business Days of demand pay the French Collateral Agent
for all the costs and expenses (including legal fees and value added taxes and
other taxes incurred in respect of these costs and expenses) reasonably incurred
by it or the Term Loan Secured Parties in connection with:   11.2.1   an
amendment of or a waiver of their rights under this Agreement;   11.2.2   the
preparation and execution of any Statement of Pledge; and   11.2.3   the
preservation and/or enforcement of any of their rights, powers or remedies under
this Agreement or any of the Pledges or any proceedings instituted by or against
any of them as a consequence of taking or holding the security created by the
Pledges or the total or partial release of the Pledges.

16



--------------------------------------------------------------------------------



 



11.3   Taxes       The Pledgor shall pay all stamp, registration and other Taxes
to which this Agreement, the Pledges or any judgment given in connection with it
is or at any time may be subject and shall, from time to time, indemnify the
French Collateral Agent and the Term Loan Secured Parties on demand against any
liabilities, costs, claims and expenses resulting from any failure to pay or
delay in paying any such Tax.   11.4   Indemnity       The Pledgor shall,
notwithstanding any release or discharge of all or any part of the security,
indemnify the French Collateral Agent and the Term Loan Secured Parties and
their attorneys against any action which any of it may sustain as a consequence
of any breach by the Pledgor of the provisions of this Agreement, the exercise
or purported exercise of any of the rights and powers conferred on any of it by
this Agreement or otherwise relating to any of the Pledged Assets.   12.  
CURRENCY CONVERSION       For the purpose of or pending the discharge of any of
the Term Loan Secured Obligations and subject to the provisions of the
applicable Credit Agreement, the French Collateral Agent and the Term Loan
Secured Parties may convert any money received, recovered or realized or subject
to application by them under this Agreement from one currency to another, as
they think fit, and any such conversion shall be effected at the French
Collateral Agent’s and the relevant Term Loan Secured Party’s spot rate of
exchange for the time being for obtaining such other currency with the first
currency.   13.   ASSIGNMENT   13.1   Permitted Successors       This Agreement
shall be binding upon and shall inure to the benefit of each party and its
direct or subsequent successors.   13.2   Disclosure       The French Collateral
Agent and the Term Loan Secured Parties shall be entitled to disclose such
information concerning the Pledgor or any other person and this Agreement as the
French Collateral Agent and the Term Loan Secured Parties consider appropriate
to any actual or proposed direct or indirect successor or to any person to whom
information may be required to be disclosed by applicable law.   13.3   Novation
      In case of a novation (novation) of the Term Loan Secured Obligations, the
Term Loan Credit Agreement or any other Loan Document, the Term Loan Secured
Parties expressly maintain, in accordance with article 1278 of the Code civil,
the benefit of the Pledges, which will therefore remain in full force

17



--------------------------------------------------------------------------------



 



    and effect in favor of the French Collateral Agent for the benefit of the
Term Loan Secured Parties or any successor.

14.   NOTICES       Each communication to be made under or in connection with
this Agreement shall be made in accordance with Clause 11.01 (Notices) of the
Term Loan Credit Agreement.   15.   GOVERNING LAW       This Agreement is
governed by French law.   16.   TERM LOAN CREDIT AGREEMENT GOVERNS       In the
event of a direct conflict between the terms and provisions contained in this
Agreement and the terms and provisions contained in the Term Loan Credit
Agreement, it is the intention of the parties hereto that such terms and
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.   17.
  INTERCREDITOR AGREEMENT GOVERNS       Notwithstanding anything herein to the
contrary, the liens and security interests granted in favor of the French
Collateral Agent for the benefit of the Term Loan Secured Parties pursuant to
this Agreement and the exercise of any right or remedy by the French Collateral
Agent and the Term Loan Secured Parties hereunder are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall govern and control. Except as
provided for in this paragraph, notwithstanding anything herein to the contrary,
the Term Loan Credit Agreement, including Article X thereof, shall govern and
control the exercise of the remedies by the French Collateral Agent.   18.  
JURISDICTION       For the benefit of the French Collateral Agent and the Term
Loan Secured Parties, the Pledgor agrees that the Tribunal de Commerce of Paris
shall have jurisdiction to settle any dispute arising out of or in connection
with this Agreement (including a dispute regarding the existence or the validity
of the Pledges). This Clause 18 is for the benefit of the French Collateral
Agent and the Term Loan Secured Parties only. As a result, the French Collateral
Agent and the Term Loan Secured Parties shall not be prevented from taking
proceedings against the Pledgor in any other courts with jurisdiction. To the
extent allowed by law, the French Collateral Agent and the Term Loan Secured
Parties may take concurrent proceedings in any number of jurisdictions. The
parties agree that the French courts are the most appropriate

18



--------------------------------------------------------------------------------



 



    and convenient courts to settle disputes and accordingly no party will argue
to the contrary.

19.   ELECTION OF DOMICILE       Without prejudice to any other mode of service
allowed under any relevant law, the Pledgor irrevocably elects domicile at its
registered office for the purpose of serving any judicial or extra-judicial
documents in relation to any action or proceedings.

19



--------------------------------------------------------------------------------



 



Signed on December 17, 2010
in five (5) original copies.
NOVELIS INC.
The Pledgor
Signature:                                         
By:
Capacity:
duly authorized for the purpose of this Agreement
BANK OF AMERICA, N.A., as
French Collateral Agent
acting on its own behalf and on behalf of the other Term Loan Secured Parties
Signature:                                         
By: Christopher Kelly Wall
Capacity: Managing Director
NOVELIS FOIL FRANCE S.A.S.
A Securities Account Holder
Signature:                                         
By:
Capacity:
duly authorized for the purpose of this Agreement
NOVELIS PAE S.A.S.
A Securities Account Holder
Signature:                                         
By:
Capacity:
duly authorized for the purpose of this Agreement
NOVELIS LAMINES FRANCE S.A.S.
A Securities Account Holder
Signature:                                         
By:
Capacity:
duly authorized for the purpose of this Agreement

20



--------------------------------------------------------------------------------



 



SCHEDULE 1
DETAILS OF THE PLEDGED ACCOUNTS
(A) Securities Accounts

                              Percentage                 Represented            
Number of   (into the issued       Identification     Securities   share capital
  Securities   Number of     on Each   of the   Account   Securities Companies  
Account   Company)   Holders   Accounts
Novelis Foil France S.A.S., a French société par actions simplifiée
unipersonnelle, with registered address at Moulin à Papier 27250 Rugles, France,
with a share capital of 8.198.725 euros, registered with the Evreux Trade and
Companies Register under the number 414 870 121.
  5.502.500 shares of Novelis Foil France S.A.S.     100 %   Novelis Foil France
S.A.S.   6 quater
 
                   
Novelis PAE S.A.S., a French société par actions simplifiée unipersonnelle with
registered address at 725 rue Aristide Bergès, 38340 Voreppe, France, with a
share capital of 4,040,000 euros, registered with the Grenoble Trade and
Companies Register under the number 421 528 555.
  8.000 shares of Novelis PAE S.A.S.     100 %   Novelis PAE S.A.S.   13 quater
 
                   
Novelis Laminés France S.A.S., a French société par actions simplifiée
unipersonnelle with registered address at 8-10-12 allée Prométhée, Les Propylées
II, 28.000 Chartres, France, with a share capital of 3,100,000 euros, registered
with the Chartres Trade and Companies Register under the number 343 066 403.
  200.000 shares of Novelis Laminés France S.A.S.     100 %   Novelis Laminés
France S.A.S.   30 quater

21



--------------------------------------------------------------------------------



 



(B)   Cash Accounts

                          Corresponding         Identification   pledged Cash
Account       number of the   Securities Holder   Address   Cash Account  
Account
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002 Paris       Novelis Foil France S.A.S./ # 6
quater
 
           
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002 Paris       Novelis PAE S.A.S./ #13 quater
 
           
Commerzbank
Aktiengesellschaft,
Succursale de Paris
  3 place de l’Opéra, BP 442, 75002 Paris       Novelis Laminés France S.A.S. /
# 30 quater

22



--------------------------------------------------------------------------------



 



SCHEDULE A
DECLARATION DE NANTISSEMENT DE COMPTE TITRES FINANCIERS
(Soumise aux dispositions de l’article L.211-20 du Code monétaire et financier)

1.   Constituant du Nantissement       NOVELIS INC., une société de droit
Canadien relevant du « Canada Business Corporations Act », constitue un
nantissement de premier rang sur le compte titres décrit ci-dessous, selon les
termes et conditions de l’acte de nantissement de comptes titres de premier rang
intitulé First Priority Pledges Agreement signé le 17 décembre 2010 en langue
anglaise entre le Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant
que Société Émettrice et Teneur de Compte, les parties financières (Term Loan
Secured Parties) agissant en tant que Bénéficiaires des nantissements de premier
rang et Bank of America, N.A., agissant pour son compte en tant que Bénéficiaire
et au nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés
Français (French Collateral Agent) (l’“Acte de Nantissement de Premier Rang”).  
2.   Société Emettrice

    NOVELIS FOIL FRANCE S.A.S., une société par actions simplifiée
unipersonnelle, dont le siège social est situé au Moulin à Papier 27250 Rugles,
France, et immatriculée au registre du commerce et des sociétés d’Evreux sous le
numéro 414 870 121.

3.   Eléments d’identification du compte spécial constitué en nantissement prévu
à l’article L. 211-20 du Code monétaire et financier

  (a)   Titres financiers         - Teneur de Compte : la Société Emettrice    
    - Numéro de compte : 6 quater     (b)   Compte espèces pour les fruits et
produits         - Teneur de compte : Commerzbank Aktiengesellschaft, Succursale
de Paris         - Numéro de compte : 00118414200 EUR

23



--------------------------------------------------------------------------------



 



4.   Titres financiers définis par l’article L. 211-1 II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en nantissement

  -   Nature : actions     -   Forme : nominative     -   Nombre : 5.502.500

5.   Bénéficiaires       L’Agent des Prêteurs (Administrative Agent), l’Agent
des Sûretés Français (French Collateral Agent), chaque autre Agent (Agent), les
Prêteurs (Lenders), tout autre représentant, mandataire ou délégué (Delegate,
Receiver), et toute Banque de Couverture Garantie (Secured Hedge Provider)
remplissant les conditions figurant dans la Convention de Prêt à Terme (telle
que définie ci-dessous), ainsi que toute autre personne désignée en tant que
“Secured Party” en vertu de la Convention de Prêt à Terme (tel que chacun de ces
termes y est défini).

6.   Obligations Garanties

    (a) Toutes les obligations de paiement, quelles qu’elles soient, décrites
sous le terme “Obligations Garanties” (Term Loan Secured Obligations) dans
l’Acte de Nantissement de Premier Rang, d’un montant en principal de
1.500.000.000 USD (un milliard cinq cent millions de dollars américains), tel
qu’ajusté de temps à autres en application de la Convention de Prêt à Terme
définie ci-dessous, augmenté des intérêts, intérêts de retard, commissions,
frais et accessoires, du Constituant envers les Bénéficiaires (Term Loan Secured
Parties) au titre d’une convention de crédit intitulée Credit Agreement conclue
en date du 17 décembre 2010 (telle qu’amendée, complétée ou modifiée de temps à
autre) entre, inter alia, NOVELIS INC., en tant qu’Emprunteur (Borrower), AV
METALS INC., les Filiales Garantes (Subsidiary Guarantors), les Prêteurs
(Lenders), BANK OF AMERICA, N.A., en tant qu’Agent des Prêteurs (Administrative
Agent) et Agent des Sûretés (Collateral Agent), les personnes agissant chacune
en tant qu’Agent (Agent), et MERRILL LYNCH, PIERCE, FENNER AND SMITH
INCORPORATED et J.P. MORGAN SECURITIES LLC en tant qu’Arrangeurs (Joint Lead
Arrangers), en ce compris les autres documents financiers (Loan Documents)
prévus par cette convention (la “Convention de Prêt à Terme”); et, sans
duplication,

    (b) toutes les obligations de paiement, quelles qu’elles soient, du
Constituant envers l’Agent des Sûretés du Prêt à Terme (Term Loan Collateral
Agent), au titre de la clause 11.24 (Parallel Debt) de la Convention de Prêt à
Terme, augmentées des intérêts de retard, commissions, frais et accessoires
encourus au titre de l’exercice de ses droits aux termes des Documents de Crédit
(Loan Documents) ou de tout autre document relatif à, ou garantissant, ces
obligations.

24



--------------------------------------------------------------------------------



 



Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC. représentée par :
Signature :                                         

25



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Pledgor       NOVELIS INC., a company formed under the Canadian Business
Corporations Act (the “Pledgor”), hereby grants a first priority pledge over the
special securities account described below pursuant to the terms and conditions
of the First Priority Pledges Agreement, dated as of December 17, 2010, by and
among the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS
LAMINES FRANCE S.A.S., each as Issuing Company and Securities Account Holder,
the Term Loan Secured Parties as beneficiaries of the First Priority Pledges and
bank of America, N.A., as French Collateral Agent, acting on its behalf as
Beneficiary and for the account and on behalf of the Term Loan Secured Parties
(the “First Priority Securities Account Pledge Agreement”).

2.   Issuing Company

    NOVELIS FOIL FRANCE S.A.S., a société par actions simplifiée unipersonnelle
whose registered office is located Le Moulin à Papier 27250 Rugles, France,
registered with the Evreux Trade and Companies Register under the number 414 870
121.

3.   Details concerning the special account set up for the pledge as required by
article L. 211-20 of the French Financial and Monetary Code

  (a)   Securities account

  -   Account Holder: the Issuing Company     -   Account number: 6 quater

  (b)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris  
  -   Account number:

26



--------------------------------------------------------------------------------



 



4.   Financial Securities defined by article L. 211-1 II of the French Financial
and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 5,502,500

5.   Beneficiaries

    The French Collateral Agent, the Administrative Agent, any Receiver or
Delegate, each other Agent, the Lenders and, subject to the conditions set forth
in the Term Loan Credit Agreement, each Secured Hedge Provider, and any other
Person which is or becomes a Secured Party, within the meaning of the Term Loan
Credit Agreement.   6.   Term Loan Secured Obligations

    (a) All the payment obligations described as the “Term Loan Secured
Obligations” in the First Priority Pledges Agreement, being USD 1,500,000,000
(one billion five hundred millions US Dollars) in principal (as adjusted from
time to time in accordance with the provisions of the Term Loan Credit Agreement
defined below), plus interest, interest for late payment, fees, costs and
expenses and any other sums owed by the Pledgor to the Term Loan Secured Parties
under that certain credit agreement dated as of December 17, 2010, among, inter
alia, the Loan Parties party thereto, the lenders party thereto and BANK OF
AMERICA, N.A., as administrative agent and as collateral agent for the Term Loan
Secured Parties, the other agents party thereto, and MERRILL LYNCH, PIERCE,
FENNER AND SMITH INCORPORATED and J.P. MORGAN SECURITIES LLC as joint lead
arrangers, as amended, restated, supplemented or modified from time to time, and
the other Loan Documents (the “Term Loan Credit Agreement”); and, without
duplication,

    (b) All present and future obligations and liabilities owing or incurred by
the Pledgor as a Loan Party to the Term Loan Collateral Agent under clause 11.24
(Parallel Debt) of the Term Loan Credit Agreement, including all costs, charges
and expenses incurred by the Term Loan Collateral Agent in connection with the
protection, preservation or enforcement of its rights under the Loan Documents
(as the case may be) or any other document evidencing or securing any such
liabilities.

27



--------------------------------------------------------------------------------



 



on December 17, 2010
in three (3) original copies
NOVELIS INC.
represented by:
Signature:                                        

28



--------------------------------------------------------------------------------



 



SCHEDULE A BIS
ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Novelis Foil France S.A.S., représentée par son Président, agissant en
qualité de Société Emettrice et de Teneur du Compte Nanti, certifie et atteste,
par la présente, que :

1.1   les 5.502.500 actions de Novelis Foil France S.A.S. détenues par Novelis
Inc. (le “Constituant”),

  -   désignées dans la déclaration de nantissement de compte de titres
financiers signée le [-] décembre 2010 par le Constituant (la “Déclaration de
Nantissement”),     -   représente la totalité des actions émises par la Société
Emettrice, et     -   ont été virées au compte spécial de nantissement n°6
quater ouvert au nom du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte de titres financiers fait l’objet d’un nantissement de
premier rang en faveur de l’Agent des Sûretés Français (French Collateral Agent)
pour le compte des Bénéficiaires (Term Loan Secured Parties) en garantie des
Obligations Garanties (Term Loan Secured Obligations) telles que définies dans
l’acte de nantissement de comptes titres de premier rang intitulé First Priority
Pledges Agreement signé le 17 décembre 2010 en langue anglaise entre le
Constituant du nantissement, NOVELIS FOIL France S.A.S., NOVELIS PAE S.A.S. et
NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société Émettrice et
Teneur de Compte, les parties financières (Term Loan Secured Parties) en tant
que Bénéficiaires des nantissements de premier rang et Bank of America, N.A.,
agissant pour son compte en tant que Bénéficiaire et au nom et pour le compte
des Bénéficiaires en tant qu’Agent des Sûretés Français (French Collateral
Agent) (l’“Acte de Nantissement de Premier Rang”) et porte mention expresse
dudit nantissement de premier rang; et

1.3   aucun autre nantissement n’est inscrit à la date de la présente
attestation sur les titres désignés dans la Déclaration de Nantissement, en
dehors d’un nantissement de second rang inscrit en faveur des bénéficiaires
identifiés dans un acte de nantissement de comptes d’instruments financiers de
second rang signé le 17 décembre 2010 en langue anglaise entre NOVELIS INC., en
tant que Constituant du nantissement, NOVELIS FOIL France S.A.S., NOVELIS PAE
S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Emettrice et Teneur de Compte, les parties financières (Revolving Credit Secured
Parties) agissant en tant que bénéficiaires des nantissements de second rang et
Bank of America, N.A. agissant pour son compte en tant que Bénéficiaire et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent).

29



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.

3.   Nous accusons réception de l’Acte de Nantissement de Premier Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits titres, devront être versés sur le compte bancaire
spécial visé dans la Déclaration de Nantissement ;     -   le Constituant n’est
pas autorisé à disposer des titres inscrits dans le Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

Le 17 décembre 2010,
en un (1) exemplaire original.
Novelis Foil France S.A.S.
Teneur de Compte
représentée par :
Signature:                                         
P.J. Copie du compte spécial d’actionnaire

30



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis Foil France S.A.S., represented by its President, acting in its
capacity as Issuing Company and Securities Account Holder, hereby certifies and
attests that:

1.1   the 5,502,500 shares of Novelis Foil France S.A.S. held by Novelis Inc.
(the “Pledgor”)

  -   referred to in the statement of pledge over a securities account signed on
December [-], 2010 by the Pledgor (the “Statement of Pledge”),     -   represent
all of the outstanding shares issued by the Issuing Company, and     -   have
been registered in the special account n°6 quater opened in our books in the
name of the Pledgor (the “Pledged Account”);

1.2   the said securities account is subject to a first priority pledge in favor
of the French Collateral Agent for the benefit of the Term Loan Secured Parties
as security for the Term Loan Secured Obligations as defined in the First
Priority Pledges Agreement dated as of December 17, 2010 by and among the
Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, the Term
Loan Secured Parties as beneficiaries of the First Priority Pledges, and Bank of
America, N.A., acting on its behalf as beneficiary and for the account and on
behalf of the Term Loan Secured Parties as French Collateral Agent (the “First
Priority Pledges Agreement”) and that the First Priority Pledges is expressly
mentioned on that account;

1.3   no other security interest is registered on the securities mentioned in
the Statement of Pledge at the date hereof, save the Second Priority Pledge
registered in favor of the Revolving Credit Secured Parties identified in the
Second Priority Pledges Agreement dated as of December 17, 2010, by and among
NOVELIS INC. as Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and
NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities Account
Holder, the Revolving Credit Secured Parties as beneficiaries of the Second
Priority Pledges, and Bank of America, N.A., acting on its behalf as Beneficiary
and for the account and on behalf of the Revolving Credit Secured Parties as
French Collateral Agent.

2.   A copy certified as a true copy of the share register evidencing this
transfer is attached to the present Certificate of Pledge.

3.   We hereby acknowledge receipt of the Statement of Pledge and the First
Priority Pledges Agreement and we also acknowledge that:

31



--------------------------------------------------------------------------------



 



  -   all interests and dividends paid in cash in respect of the securities
registered in the Pledged Account, together with the proceeds resulting from the
repayment or redemption thereof, shall be paid to the special bank account the
details of which are set forth in the Statement of Pledge;

  -   the Pledgor is not authorized to dispose of the securities registered in
the Pledged Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December 17, 2010
in one (1) original copy
Novelis Foil France S.A.S.
Account Holder
Represented by:
Signature:                                         
Attachment: copy of the special shareholder account

32



--------------------------------------------------------------------------------



 



SCHEDULE B
DECLARATION DE NANTISSEMENT DE COMPTE DE TITRES
FINANCIERS
(Soumise aux dispositions de l’article L.211-20 du Code monétaire et financier)

1.   Constituant du Nantissement       NOVELIS INC., une société de droit
Canadien relevant du « Canada Business Corporations Act », constitue un
nantissement de premier rang sur le compte d’instruments financiers décrit
ci-dessous, selon les termes et conditions de l’acte de nantissement de comptes
d’instruments financiers de premier rang intitulé First Priority Pledges
Agreement signé le 17 décembre 2010 en langue anglaise entre le Constituant du
nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et NOVELIS LAMINES
FRANCE S.A.S. agissant chacune en tant que Société Émettrice et Teneur de
Compte, les parties financières (Term Loan Secured Parties) agissant en tant que
Bénéficiaires des nantissements de premier rang et Bank of America, N.A.,
agissant pour son compte en tant que Bénéficiaire et au nom et pour le compte
des Bénéficiaires en tant qu’Agent des Sûretés Français (French Collateral
Agent) (l’“Acte de Nantissement de Premier Rang”).

2.   Société Emettrice       NOVELIS PAE S.A.S., une société par actions
simplifiée, dont le siège social est situé 725 rue Aristide Bergès, 38340
Voreppe, France, et immatriculée au registre du commerce et des sociétés de
Grenoble sous le numéro 421 528 555.

3.   Eléments d’identification du compte spécial constitué en Nantissement prévu
à l’article L. 211-20 du Code monétaire et financier

  (a)   Compte titres financiers

  -   Teneur de Compte : la Société Emettrice     -   Numéro de compte : 13 ter

  (b)   Compte espèces pour les fruits et produits

  -   Teneur de compte : Commerzbank Aktiengesellschaft, Succursale de Paris    
-   Numéro de compte :

33



--------------------------------------------------------------------------------



 



4.   Titres financiers définis par l’article L. 211-1 II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en nantissement

  -   Nature : actions     -   Forme : nominative     -   Nombre : 8.000

5.   Bénéficiaires       L’Agent des Prêteurs (Administrative Agent), l’Agent
des Sûretés (Collateral Agent), chaque autre Agent (Agent), les Prêteurs
(Lenders), tout autre représentant, mandataire ou délégué (Delegate, Receiver),
et toute Banque de Couverture Garantie (Secured Hedge Provider) remplissant les
conditions figurant dans la Convention de Prêt à Terme (telle que définie
ci-dessous), ainsi que toute autre personne désignée en tant que “Secured Party”
en vertu de la Convention de Prêt à Terme visée ci-dessous (tel que chacun de
ces termes y est défini).

6.   Obligations Garanties       (a) Toutes les obligations de paiement, quelles
qu’elles soient, décrites sous le terme “Obligations Garanties” (Term Loan
Secured Obligations) dans l’Acte de Nantissement de Premier Rang, d’un montant
en principal de 1.500.000.000 USD (un milliard cinq cent millions de dollars
américains), tel qu’ajusté de temps à autres en application de la Convention de
Prêt à Terme définie ci-dessous, augmenté des intérêts, intérêts de retard,
commissions, frais et accessoires, du Constituant envers les Bénéficiaires (Term
Loan Secured Parties) au titre d’une convention de crédit intitulée Credit
Agreement conclue en date du 17 décembre 2010 (telle qu’amendée, complétée ou
modifiée de temps à autre) entre, inter alia, NOVELIS INC., en tant
qu’Emprunteur (Borrower), AV METALS INC., les Filiales Garantes (Subsidiary
Guarantors), les Prêteurs (Lenders) Bank of America, N.A., en tant qu’Agent des
Prêteurs (Administrative Agent) et Agent des Sûretés (Collateral Agent), les
personnes agissant chacune en tant qu’Agent (Agent), et MERRILL LYNCH, PIERCE,
FENNER AND SMITH INCORPORATED et J.P. MORGAN SECURITIES LLC en tant
qu’Arrangeurs (Joint Lead Arrangers), en ce compris les autres documents
financiers (Loan Documents) prévus par cette convention (la “Convention de Prêt
à Terme”) et, sans duplication,

    (b) toutes les obligations de paiement, quelles qu’elles soient, du
Constituant envers l’Agent des Sûretés du Prêt à Terme (Term Loan Collateral
Agent), au titre de la clause 11.24 (Parallel Debt) de la Convention de Prêt à
Terme, augmentées des intérêts de retard, commissions, frais et accessoires
encourus au titre de l’exercice de ses droits aux termes des Documents de Crédit
(Loan Documents) ou de tout autre document relatif à, ou garantissant, ces
obligations.

34



--------------------------------------------------------------------------------



 



Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC.
représentée par :
Signature :                                         

35



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Pledgor

NOVELIS INC., a company formed under the Canadian Business Corporations Act (the
“Pledgor”), hereby grants a first priority pledge over the special securities
account described below pursuant to the terms and conditions of the First
Priority Pledges Agreement, dated as of December [-] 2010, by and among the
Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, and the
Term Loan Secured Parties as beneficiaries of the Pledges and Bank of America,
N.A. as French Collateral Agent, acting on its behalf as Beneficiary and for the
account and on behalf of the Term Loan Secured Parties (the “First Priority
Pledge Agreement”).

2.   Issuing Company

NOVELIS PAE S.A.S., a société par actions simplifiée unipersonnelle whose
registered office is located at 725 rue Aristide Bergès, 38340 Voreppe, France,
registered with the Grenoble Trade and Companies Register under the number 421
528 555.

3.   Details concerning the special account set up for the pledge as required by
article L. 211-20-4 of the French Financial and Monetary Code

  (a)   Securities account

  -   Account Holder: the Issuing Company

  -   Account number: 13 ter

  (c)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris  
  -   Account number:

36



--------------------------------------------------------------------------------



 



4.   Financial Securities defined by article L. 211-1 II of the French Financial
and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 8,000

5.   Beneficiaries

The Administrative Agent, the Collateral Agent, any Receiver or Delegate, each
other Agent, the Lenders and, subject to the conditions set forth in the Term
Loan Credit Agreement, each Secured Hedge Provider, and any other Person which
is or becomes a Secured Party, within the meaning of the Term Loan Credit
Agreement.

6.   Term Loan Secured Obligations

(a) All the payment obligations described as the “Term Loan Secured Obligations”
in the First Priority Pledges Agreement, being USD 1,500,000,000 (one billion
five hundred millions US Dollars) in principal (as adjusted from time to time in
accordance with the provisions of the Term Loan Credit Agreement defined below),
plus interest, interest for late payment, fees, costs and expenses and any other
sums owed by the Pledgor to the Term Loan Secured Parties under that certain
credit agreement dated as of December [-], 2010, among, inter alia, the Loan
Parties party thereto, the lenders party thereto and BANK OF AMERICA, N.A., as
administrative agent and as collateral agent for the Term Loan Secured Parties,
the other agents party thereto, and MERRILL LYNCH, PIERCE, FENNER AND SMITH
INCORPORATED and J.P. MORGAN SECURITIES LLC as joint lead arrangers, as amended,
restated, supplemented or modified from time to time, and the other Loan
Documents (the “Term Loan Credit Agreement”); and, without duplication.
(b) All present and future obligations and liabilities owing or incurred by the
Pledgor as a Loan Party to the Term Loan Collateral Agent under clause 11.24
(Parallel Debt) of the Term Loan Credit Agreement, including all costs, charges
and expenses incurred by the Term Loan Collateral Agent in connection with the
protection, preservation or enforcement of its rights under the Loan Documents
(as the case may be) or any other document evidencing or securing any such
liabilities on December [-], 2010,

37



--------------------------------------------------------------------------------



 



in three (3) original copies
NOVELIS INC.
represented by:
Signature: ________________________

38



--------------------------------------------------------------------------------



 



SCHEDULE B BIS
ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
(Soumise aux dispositions de l’article L. 221-20-4 du Code monétaire et
financier)

1.   Novelis PAE S.A.S., représentée par son Président, agissant en qualité de
Société Emettrice et de Teneur du Compte Nanti, certifie et atteste, par la
présente, que :

1.1   les 8.000 actions de Novelis PAE S.A.S. détenues par Novelis Inc. (le
“Constituant”),

  -   désignées dans la déclaration de nantissement de compte d’instruments
financiers signée le 17 décembre 2010 par le Constituant (la “Déclaration de
Nantissement”),     -   représente la totalité des actions émises par la Société
Emettrice, et     -   ont été virées au compte spécial de nantissement n° 13 ter
ouvert au nom du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte d’instruments financiers fait l’objet d’un nantissement de
premier rang en faveur de l’Agent des Sûretés Français (French Collateral Agent)
pour le compte des Bénéficiaires (Term Loan Secured Party) en garantie des
Obligations Garanties (Term Loan Secured Obligations) telles que définies dans
l’acte de nantissement de comptes d’instruments financiers de premier rang
intitulé First Priority Pledges Agreement signé le [-] décembre 2010 en langue
anglaise entre le Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant
que Société Émettrice et Teneur de Compte, les parties financières (Term Loan
Secured Parties) en tant que Bénéficiaires des nantissements de premier rang et
Bank of America, N.A., agissant pour son compte en tant que Bénéficiaire et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent), (l’“Acte de Nantissement de Premier Rang”) et porte
mention expresse dudit nantissement de premier rang; et

1.3   aucun autre nantissement n’est inscrit à la date de la présente
attestation sur les titres désignés dans la Déclaration de Nantissement, en
dehors d’un nantissement de second rang inscrit en faveur des bénéficiaires
identifiés dans un acte de nantissement de comptes d’instruments financiers de
second rang signé le [-] décembre 2010 en langue anglaise entre NOVELIS INC., en
tant que Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE
S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Emettrice et Teneur de Compte, les parties financières (Revolving Credit Secured
Parties) agissant en tant que bénéficiaires des nantissements de second rang et
Bank of America, N.A. agissant pour son compte en tant que Bénéficiaire et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent).

39



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.

3.   Nous accusons réception de l’Acte de Nantissement de Premier Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits instruments financiers, devront être versés sur le
compte bancaire spécial visé dans la Déclaration de Nantissement ;

  -   le Constituant n’est pas autorisé à disposer des titres inscrits dans le
Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

Le 17 décembre 2010
en un (1) exemplaire original.
Novelis PAE S.A.S.
Teneur de Compte
représentée par :
Signature: _______________________
P.J. Copie du compte spécial d’actionnaire

40



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis PAE S.A.S., represented by its President, acting in its capacity as
Issuing Company and Securities Account Holder, hereby certifies and attests
that:

1.1   the 8,000 shares of Novelis PAE S.A.S. held by Novelis Inc. (the
“Pledgor”)

  -   referred to in the statement of pledge over a securities account signed on
December [-], 2010 by the Pledgor (the “Statement of Pledge”),     -   represent
all of the outstanding shares issued by the Issuing Company, and     -   have
been registered in the special account n° 13 ter opened in our books in the name
of the Pledgor (the “Pledged Account”);

1.2   the said securities account is subject to a first priority pledge in favor
of the French Collateral Agent and for the benefit of the Term Loan Secured
Parties as security for the Term Loan Secured Obligations as defined in the
First Priority Pledges Agreement dated as of December [-], 2010, by and among
the Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, the Term
Loan Secured Parties as beneficiaries of the First Priority Pledges, and Bank of
America, N.A., acting on its behalf as beneficiary and for the account and on
behalf of the Term Loan Secured Parties as French Collateral Agent (the “First
Priority Securities Account Pledge Agreement”) and that the First Priority
Pledges is expressly mentioned on that account;

1.3   no other security interest is registered on the securities mentioned in
the Statement of Pledge at the date hereof, save the Second Priority Pledge
registered in favor of the Revolving Credit Secured Parties identified in the
Second Priority Pledges Agreement dated as of December [-], 2010, by and among
NOVELIS INC. as Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and
NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities Account
Holder, the Revolving Credit Secured Parties as beneficiaries of the Second
Priority Pledges, and Bank of America, N.A., acting on its behalf as Beneficiary
and for the account and on behalf of the Revolving Credit Secured Parties as
French Collateral Agent.

2.   A copy certified as a true copy of the share register evidencing this
transfer is attached to the present Certificate of Pledge.

3.   We hereby acknowledge receipt of the Statement of Pledge and the First
Priority Pledges Agreement and we also acknowledge that:

41



--------------------------------------------------------------------------------



 



  -   all interests and dividends paid in cash in respect of the securities
registered in the Pledged Account, together with the proceeds resulting from the
repayment or redemption thereof, shall be paid to the special bank account the
details of which are set forth in the Statement of Pledge;     -   the Pledgor
is not authorized to dispose of the financial instruments registered in the
Pledged Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December [-] 2010
in one (1) original copy
Novelis PAE S.A.S.
Account Holder
Represented by:
Signature: ___________________
Attachment: copy of the special shareholder account

42



--------------------------------------------------------------------------------



 



SCHEDULE C
DECLARATION DE NANTISSEMENT DE COMPTE DE TITRES FINANCIERS
(Soumise aux dispositions de l’article L.211-20 du Code monétaire et financier)

1.   Constituant du Nantissement

  NOVELIS INC., une société de droit Canadien relevant du « Canada Business
Corporations Act », constitue un nantissement de premier rang sur le compte
d’instruments financiers décrit ci-dessous, selon les termes et conditions de
l’acte de nantissement de comptes d’instruments financiers de premier rang
intitulé First Priority Pledges Agreement signé le 17 décembre 2010 en langue
anglaise entre le Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant
que Société Émettrice et Teneur de Compte, les parties financières (Term Loan
Secured Parties) agissant en tant que Bénéficiaires des nantissements de premier
rang et Bank of America, N.A., agissant pour son compte en tant que Bénéficiaire
et au nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés
Français (French Collateral Agent) (l’“Acte de Nantissement de Premier Rang”).

2.   Société Emettrice

NOVELIS LAMINES FRANCE S.A.S., une société par actions simplifiée, dont le siège
social est situé 8-10-12 allée Prométhée, Les Propylées II, 28.000 Chartres,
France, et immatriculée au registre du commerce et des sociétés de Chartres sous
le numéro 343 066 403.

3.   Eléments d’identification du compte spécial constitué en nantissement prévu
à l’article L. 211-20 du Code monétaire et financier

  (a)   Compte titres financiers

  -   Teneur de Compte : la Société Emettrice

  -   Numéro de compte : 30 quater

  (b)   Compte espèces pour les fruits et produits

  -   Teneur de compte : Commerzbank Aktiengesellschaft, Succursale de Paris    
-   Numéro de compte :

43



--------------------------------------------------------------------------------



 



4.   Titres financiers définis par l’article L. 211-1 II du Code monétaire et
financier initialement inscrits dans le compte spécial constitué en nantissement

  -   Nature : actions     -   Forme : nominative     -   Nombre : 200.000

5.   Bénéficiaires

L’Agent des Prêteurs (Administrative Agent), l’Agent des Sûretés (Collateral
Agent), chaque autre Agent (Agent), les Prêteurs (Lenders), tout autre
représentant, mandataire ou délégué (Delegate, Receiver), et toute Banque de
Couverture Garantie (Secured Hedge Provider) remplissant les conditions figurant
dans la Convention de Prêt à Terme (telle que définie ci-dessous), ainsi que
toute autre personne désignée en tant que “Secured Party” en vertu de la
Convention de Prêt à Terme visée ci-dessous (tel que chacun de ces termes y est
défini).

6.   Obligations Garanties

(a) Toutes les obligations de paiement, quelles qu’elles soient, décrites sous
le terme “Obligations Garanties” (Term Loan Secured Obligations) dans l’Acte de
Nantissement de Premier Rang, d’un montant en principal de 1.500.000.000 USD (un
milliard cinq cent millions de dollars américains), tel qu’ajusté de temps à
autres en application de la Convention de Prêt à Terme définie ci-dessous,
augmenté des intérêts, intérêts de retard, commissions, frais et accessoires, du
Constituant envers les Bénéficiaires (Term Loan Secured Parties) au titre d’une
convention de crédit intitulée Credit Agreement conclue en date du 17 décembre
2010 (telle qu’amendée, complétée ou modifiée de temps à autre) entre, inter
alia, NOVELIS INC., en tant qu’Emprunteur (Borrower), AV METALS INC., les
Filiales Garantes (Subsidiary Guarantors), les Prêteurs (Lenders), BANK OF
AMERICA, N.A., en tant qu’Agent des Prêteurs (Administrative Agent) et Agent des
Sûretés (Collateral Agent), les personnes agissant chacune en tant qu’Agent
(Agent), MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED et J.P. MORGAN
SECURITIES LLC en tant qu’Arrangeurs (Joint Lead Arrangers), en ce compris les
autres documents financiers (Loan Documents) prévus par cette convention (la
“Convention de Prêt à Terme”); et, sans duplication,
(b) toutes les obligations de paiement, quelles qu’elles soient, du Constituant
envers l’Agent des Sûretés du Prêt à Terme (Term Loan Collateral Agent), au
titre de la clause 11.24 (Parallel Debt) de la Convention de Prêt à Terme,
augmentées des intérêts de retard, commissions, frais et accessoires encourus au
titre de l’exercice de ses droits aux termes des Documents de Crédit (Loan
Documents) ou de tout autre document relatif à, ou garantissant, ces
obligations.

44



--------------------------------------------------------------------------------



 



Le 17 décembre 2010,
en trois (3) exemplaires originaux.
NOVELIS INC.
représentée par :
Signature : _______________________

45



--------------------------------------------------------------------------------



 



Translation for information purposes only
STATEMENT OF PLEDGE OVER A FINANCIAL SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Pledgor

NOVELIS INC., a company formed under the Canadian Business Corporations Act (the
“Pledgor”), hereby grants a first priority pledge over the special securities
account described below pursuant to the terms and conditions of the First
Priority Pledges Agreement, dated as of December [-], 2010, by and among the
Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, the Term
Loan Secured Parties as beneficiaries of the Pledges and Bank of America, N.A.
as French Collateral Agent, acting on its behalf as Beneficiary and for the
account and on behalf of the Term Loan Secured Parties (the “First Priority
Securities Account Pledge Agreement”).

2.   Issuing Company

NOVELIS LAMINES FRANCE S.A.S., a société par actions simplifiée unipersonnelle
whose registered office is located at 8-10-12 allée Prométhée, Les Propylées II,
28.000 Chartres, France, registered with the Chartres Trade and Companies
Register under the number 343 066 403.

3.   Details concerning the special account set up for the pledge as required by
article L. 211-20 of the French Financial and Monetary Code

  (a)   Securities account

  -   Account Holder: the Issuing Company

  -   Account number: 30 quater

  (d)   Cash account

  -   Cash account holder: Commerzbank Aktiengesellschaft, Succursale de Paris  
  -   Account number:

46



--------------------------------------------------------------------------------



 



4.   Financial Securities defined by article L. 211-1 II of the French Financial
and Monetary Code initially registered in the special pledged account

  -   Type: shares     -   Form: registered     -   Number: 200,000

5.   Beneficiaries

The Administrative Agent, the Collateral Agent, any Receiver or Delegate, each
other Agent, the Lenders and, subject to the conditions set forth in the Term
Loan Credit Agreement, each Secured Hedge Provider.

6.   Term Loan Secured Obligations

(a) All the payment obligations described as the “Term Loan Secured Obligations”
in the First Priority Pledges Agreement, being USD 1,500,000,000 (one billion
five hundred millions US Dollars) in principal (as adjusted from time to time in
accordance with the provisions of the Term Loan Credit Agreement defined below),
plus interest, interest for late payment, fees, costs and expenses and any other
sums owed by the Pledgor to the Term Loan Secured Parties under that certain
credit agreement dated as of December [-], 2010, among the Loan Parties party
thereto, the lenders party thereto BANK OF AMERICA, N.A., as administrative
agent and as collateral agent for the Term Loan Secured Parties, the other
agents party thereto, and MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED
and J.P. MORGAN SECURITIES LLC as joint lead arrangers, as amended, restated,
supplemented or modified from time to time, and the other Loan Documents (the
“Term Loan Credit Agreement”); and, without duplication.
(b) All present and future obligations and liabilities owing or incurred by the
Pledgor as a Loan Party to the Term Loan Collateral Agent under clause 11.24
(Parallel Debt) of the Term Loan Credit Agreement, including all costs, charges
and expenses incurred by the Term Loan Collateral Agent in connection with the
protection, preservation or enforcement of its rights under the Loan Documents
(as the case may be) or any other document evidencing or securing any such
liabilities.
on December 17, 2010,
in three (3) original copies
NOVELIS INC. represented by:
Signature: ________________________

47



--------------------------------------------------------------------------------



 



SCHEDULE C BIS
ATTESTATION DE NANTISSEMENT DE COMPTE TITRES
(Soumise aux dispositions de l’article L. 211-20 du Code monétaire et financier)

1.   Novelis Laminés France S.A.S., représentée par son Président, agissant en
qualité de Société Emettrice et de Teneur du Compte Nanti, certifie et atteste,
par la présente, que :

1.1   les 200.000 actions de Novelis Laminés France S.A.S. détenues par Novelis
Inc. (le “Constituant”),

  -   désignées dans la déclaration de nantissement de compte d’instruments
financiers signée le 17 décembre 2010 par le Constituant (la “Déclaration de
Nantissement”),     -   représente la totalité des actions émises par la Société
Emettrice, et     -   ont été virées au compte spécial de nantissement n°30
quater ouvert au nom du Constituant sur nos livres (le “Compte Nanti”) ;

1.2   ledit compte d’instruments financiers fait l’objet d’un nantissement de
premier rang en faveur de l’Agent des Sûretés Français (French Collateral Agent)
et pour le compte des Bénéficiaires (Term Loan Secured Parties) en garantie des
Obligations Garanties (Term Loan Secured Obligations) telles que définies dans
l’acte de nantissement de comptes d’instruments financiers de premier rang
intitulé First Priority Pledges Agreement signé le 17 décembre 2010 en langue
anglaise entre le Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant
que Société Émettrice et Teneur de Compte, les parties financières (Term Loan
Secured Parties) en tant que Bénéficiaires des nantissements de premier rang et
Bank of America, N.A., agissant pour son compte en tant que Bénéficiaires, et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent), (l’"Acte de Nantissement de Premier Rang”) et porte
mention expresse dudit nantissement de premier rang; et

1.3   aucun autre nantissement n’est inscrit à la date de la présente
attestation sur les titres désignés dans la Déclaration de Nantissement, en
dehors d’un nantissement de second rang inscrit en faveur des bénéficiaires
identifiés dans un acte de nantissement de comptes d’instruments financiers de
second rang signé le 17 décembre 2010 en langue anglaise entre NOVELIS INC., en
tant que Constituant du nantissement, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE
S.A.S. et NOVELIS LAMINES FRANCE S.A.S., agissant chacune en tant que Société
Emettrice et Teneur de Compte, les parties financières (Revolving Credit Secured
Parties) agissant en tant que bénéficiaires des nantissement de second rang et
Bank of America, N.A., agissant pour son compte en tant que Bénéficiaire et au
nom et pour le compte des Bénéficiaires en tant qu’Agent des Sûretés Français
(French Collateral Agent).

48



--------------------------------------------------------------------------------



 



2.   Une copie certifiée conforme de ce compte spécial faisant apparaître ce
virement est annexée à la présente attestation de constitution de nantissement.

3.   Nous accusons réception de l’Acte de Nantissement de Premier Rang et de la
Déclaration de Nantissement et prenons acte du fait que :

  -   les dividendes en numéraire et les intérêts afférents aux titres
financiers figurant au Compte Nanti, ainsi que le produit du remboursement ou de
l’amortissement desdits instruments financiers, devront être versés sur le
compte bancaire spécial visé dans la Déclaration de Nantissement ;     -   le
Constituant n’est pas autorisé à disposer des instruments financiers inscrits
dans le Compte Nanti.

4.   En notre qualité de Teneur de Compte, nous acceptons d’exercer la mission
de contrôle résultant de ce qui précède.

Le 17 décembre 2010,
en un (1) exemplaire original.
Novelis Laminés France S.A.S.
Teneur de Compte
représentée par :
Signature: _______________________
P.J. Copie du compte spécial d’actionnaire

49



--------------------------------------------------------------------------------



 



Translation for information purposes only
CERTIFICATE OF PLEDGE OVER A SECURITIES ACCOUNT
(Subject to the provisions of article L. 211-20 of the French Financial and
Monetary Code (Code monétaire et financier))

1.   Novelis Laminés France S.A.S., represented by its President, acting in its
capacity as Issuing Company and Securities Account Holder, hereby certifies and
attests that:

1.1   the 200,000 shares of Novelis Laminés France S.A.S. held by Novelis Inc.
(the “Pledgor”)

  -   referred to in the statement of pledge over a securities account signed on
December [-] 2010 by the Pledgor (the “Statement of Pledge”),     -   represent
all of the outstanding shares issued by the Issuing Company, and     -   have
been registered in the special account n°30 quater opened in our books in the
name of the Pledgor (the “Pledged Account”);

1.2   the said securities account is subject to a first priority pledge in favor
of the French Collateral Agent and for the benefit of the Term Loan Secured
Parties as security for the Term Loan Secured Obligations as defined in the
First Priority Pledges Agreement dated as of December [-] 2010, by and among the
Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and NOVELIS LAMINES
FRANCE S.A.S., each as Issuing Company and Securities Account Holder, the Term
Loan Secured Parties as beneficiaries of the First Priority Pledges, and Bank of
America, N.A., acting on its behalf as beneficiaries and for the account and on
behalf of the Term Loan Secured Parties as French Collateral Agent (the “First
Priority Securities Account Pledge Agreement”) and that the First Priority
Pledges is expressly mentioned on that account;

1.3   no other security interest is registered on the securities mentioned in
the Statement of Pledge at the date hereof, save the Second Priority Pledges
registered in favor of the Revolving Credit Secured Parties identified in the
Second Priority Pledges Agreement dated as of December [-] 2010, by and among
NOVELIS INC. as Pledgor, NOVELIS FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. and
NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company and Securities Account
Holder, the Revolving Credit Secured Parties as beneficiaries of the Second
Priority Pledges, and Bank of America, N.A., acting on its behalf as Beneficiary
and for the account and on behalf of the Revolving Credit Secured Parties as
French Collateral Agent.

2.   A copy certified as a true copy of the share register evidencing this
transfer is attached to the present Certificate of Pledge.

50



--------------------------------------------------------------------------------



 



3.   We hereby acknowledge receipt of the Statement of Pledge and the First
Priority Pledges Agreement and we also acknowledge that:

  -   all interests and dividends paid in cash in respect of the securities
registered in the Pledged Account, together with the proceeds resulting from the
repayment or redemption thereof, shall be paid to the special bank account the
details of which are set forth in the Statement of Pledge;     -   the Pledgor
is not authorized to dispose of the securities registered in the Pledged
Account.

4.   In our capacity as Securities Account Holder of the Pledged Account, we
hereby give our consent to the above.

Made as of December 17, 2010
in one (1) original copy
Novelis Laminés France S.A.S.
Account Holder
Represented by:
Signature: ___________________
Attachment: copy of the special shareholder account

51



--------------------------------------------------------------------------------



 



SCHEDULE D
MODELE DE NOTIFICATION DE LA SURVENANCE D’UN CAS DE DEFAUT AU TENEUR DU COMPTE
ESPECES
A Commerzbank Aktiengesellschaft, Succursale de Paris, agissant en qualité de
Teneur du Compte Espèces

  -   Déclaration de nantissement de compte de titres en date du 17 décembre
2010 (la “Déclaration de Nantissement”).     -   Compte bancaire spécial n° [ ]
quater ouvert dans vos livres (le “Compte Espèces”).

Messieurs,

1.   Nous nous référons à l’acte de nantissement de comptes titres de premier
rang intitulé First Priority Pledges Agreement signé 17 décembre 2010 en langue
anglaise entre NOVELIS INC., en tant que Constituant du Nantissement, NOVELIS
FOIL FRANCE S.A.S., NOVELIS PAE S.A.S. et NOVELIS LAMINES FRANCE S.A.S.,
agissant chacune en tant que Société Émettrice et Teneur de Compte, les parties
financières (Term Loan Secured Parties) en tant que Bénéficiaires des
nantissement de premier rang et Bank of America, N.A., agissant pour son compte
en tant que Bénéficiaire et au nom et pour le compte des Bénéficiaires en tant
qu’Agent des Sûretés Français (French Collateral Agent) (l’“Acte de Nantissement
de Premier Rang”) ainsi qu’à la Déclaration de Nantissement mentionnée
ci-dessus.   2.   Les termes figurant en majuscules dans la présente
notification ont la signification qui leur est donnée dans l’Acte de
Nantissement de Premier Rang.   3.   Nous vous notifions la survenance d’un Cas
de Défaut (Event of Default) au titre des Obligations Garanties (Term Loan
Secured Obligations) en vertu de l’Acte de Nantissement de Premier Rang.   4.  
A compter du [•], le Constituant n’est donc plus autorisé à effectuer de débit
sur le Compte Espèces mentionné ci-dessus et toute somme figurant au crédit du
Compte Espèces doit être bloquée jusqu’à notification contraire de notre part.

Par [•]
Qualité [•]
Signature : ________________

52



--------------------------------------------------------------------------------



 



Translation for information purposes only
FORM OF NOTIFICATION OF THE OCCURRENCE OF AN EVENT OF DEFAULT TO THE CASH
ACCOUNT HOLDER
To Commerzbank Aktiengesellschaft, Succursale de Paris, as Cash Account Holder

  -   Statement of Pledge over a securities account dated December [-], 2010
(the “Statement of Pledge”).

  -   Cash Account no. [ ] quater opened in your books (the “Cash Account”).

Dear Sirs,

1.   We refer to the First Priority Pledges Agreement entered into on December
[-], 2010 by and among NOVELIS INC., as Pledgor, NOVELIS FOIL FRANCE S.A.S.,
NOVELIS PAE S.A.S. and NOVELIS LAMINES FRANCE S.A.S., each as Issuing Company
and Securities Account Holder, the Term Loan Secured Parties as beneficiaries of
the First Priority Pledges, and Bank of America, N.A., acting on its behalf as
Beneficiary and for the account and on behalf of the Beneficiaries as French
Collateral Agent (the “First Priority Pledges Agreement”) as well as to the
Statement of Pledge.

2.   Capitalized terms used in this notification shall have the meaning ascribed
to them in the First Priority Pledges Agreement.

3.   We hereby notify you of the occurrence of an Event of Default in relation
to the Term Loan Secured Obligations pursuant to the First Priority Pledges
Agreement.

4.   As from the date of [•], the Pledgor will therefore cease to be entitled to
make any payments from the Cash Account referred to above, and all the amounts
held in such Cash Account shall be frozen until notification to the contrary is
given by us.

By [•]
In my capacity as [•]
Signature: __________________

53



--------------------------------------------------------------------------------



 



December 17, 2010
AMONG
NOVELIS PAE S.A.S.
as Guarantor
BANK OF AMERICA, N.A.
as Term Loan Collateral Agent and Beneficiary
and
THE TERM LOAN SECURED PARTIES
as Beneficiaries
 
FIRST DEMAND GUARANTEE
(Garantie A Premiere Demande)
 

 



--------------------------------------------------------------------------------



 



INDEX

         
1. DEFINITIONS AND INTERPRETATION
    2  
2. GUARANTEE
    4  
3. GUARANTEE UNCONDITIONAL
    4  
4. CONTINUING GUARANTEE
    5  
5. REINSTATEMENT
    5  
6. SUBROGATION; SUBORDINATION
    5  
7. REPRESENTATIONS AND WARRANTIES
    5  
8. GUARANTEE LIMITATION
    6  
9. ENFORCEMENT
    7  
10. CERTIFICATE
    7  
11. MISCELLANEOUS
    7  
12. NOTICES
    8  
13. SUCCESSORS AND ASSIGNS
    8  
14. CURRENCY
    8  
15. COSTS, EXPENSES, TAXES AND INDEMNITY
    8  
16. INTERCREDITOR AGREEMENT GOVERNS
    8  
17. DURATION
    9  
18. GOVERNING LAW AND JURISDICTION
    9  

i



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS MADE BY AND AMONG:

1.   NOVELIS PAE S.A.S., a French société par actions simplifiée unipersonnelle
having its registered office at 725 rue Aristide Bergès, 38340 Voreppe, France,
registered with the Grenoble Trade and Companies Register under number 421 528
555, represented by a duly authorized signatory for the purpose of this
Agreement (as “Guarantor”);

2.   BANK OF AMERICA, N.A., a company having its principal place of business at
135 South LaSalle Street, Suite 425, Chicago, Illinois 60603 (United States of
America), acting in its capacity as Term Loan Collateral Agent on its own behalf
and for the account and on behalf of the Term Loan Secured Parties (as each of
these terms is defined below);       AND

3.   THE TERM LOAN SECURED PARTIES (as defined below) (including any person
which may from time to time become a Term Loan Secured Party in accordance with
the provisions of the Term Loan Credit Agreement) (as each of these terms is
defined below), represented by the Term Loan Collateral Agent for the purposes
of this Agreement;

WHEREAS:

(A)   Pursuant to the Term Loan Credit Agreement, the Lenders have agreed to
extend credit to the Borrower in the form of Loans on the terms referred to in
the Term Loan Credit Agreement and for the purposes therein mentioned (as each
of these capitalized terms is defined in the Term Loan Credit Agreement).

(B)   Pursuant to clause 11.24 (Parallel Debt) of the Term Loan Credit
Agreement, the Guarantor has undertaken to pay the Term Loan Collateral Agent
(as defined in the Intercreditor Agreement) as a separate and independent
obligation an amount equal to, and in the currency of, each amount owed by it to
the Term Loan Secured Parties under the Term Loan Credit Agreement and the other
Loan Documents (as defined below).

(C)   Pursuant to the Term Loan Credit Agreement, it is a condition precedent to
the availability of the facilities under the Term Loan Credit Agreement that the
Guarantor as security for the due performance of the Term Loan Secured
Obligations (as defined below) provides a guarantee for the benefit of the Term
Loan Collateral Agent and the other Term Loan Secured Parties.

 



--------------------------------------------------------------------------------



 



(D)   The Guarantor has agreed to issue such a guarantee, in the form of a
French first demand guarantee (garantie à première demande), upon the terms and
conditions of this Agreement.

NOW, THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

(a)   In this Agreement (including the Recitals), unless otherwise specified,
capitalized terms and expressions shall have the meaning given to them in the
Clause or paragraph of this Agreement where they first appear.

(b)   The following terms and expressions shall have the meaning given to them
below:

    “Agreement” (or “Garantie à première demande”) means this agreement
(Garantie à première demande), as amended or supplemented from time to time.

    “Beneficiaries” (or “Bénéficiaires”) means:

  (i)   Bank of America, N.A., as Term Loan Collateral Agent, and     (ii)   the
other Term Loan Secured Parties.

    “Event of Default” has the meaning ascribed to it in the Term Loan Credit
Agreement.       “Guarantee” means the guarantee provided by the Guarantor
(Garantie à première demande) as defined in clause 2 (Guarantee) of this
Agreement.       “Intercreditor Agreement” means that certain Intercreditor
Agreement dated as of the date hereof by and among the parties thereto, the
Administrative Agent, the Collateral Agent, the Administrative Agent under the
Revolving Credit Agreement and the Collateral Agent under the Revolving Credit
Agreement, and such other persons as may become party thereto from time to time
pursuant to the terms thereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

    “Loan Documents” has the meaning ascribed to it in the Term Loan Credit
Agreement.

2



--------------------------------------------------------------------------------



 



    “Term Loan Credit Agreement” means the Credit Agreement dated on or about
the date of this Agreement (as amended, restated or otherwise modified from time
to time) between, amongst others, Novelis Inc., as “Borrower”, AV METALS INC.,
as “Holdings”, the “Other Guarantors” party thereto, the lenders party thereto
and Bank of America, N.A. as “Administrative Agent” and “Collateral Agent” (all
as defined therein).

    “Term Loan Secured Obligations” means the “Secured Obligations” as defined
in the Term Loan Credit Agreement, including all present and future obligations
and liabilities of the Guarantor as a Loan Party to the Term Loan Collateral
Agent under clause 11.24 (Parallel Debt) of the Term Loan Credit Agreement. For
the avoidance of doubt, the Term Loan Secured Obligations shall be limited
pursuant to Section 7.15 (French Guarantor) of the Term Loan Credit Agreement.

    “Term Loan Secured Parties” means, collectively, the Term Loan Secured
Parties (as defined in the Intercreditor Agreement).

1.2 Construction

(a)   Capitalized terms used in this Agreement (including the Recitals) and not
otherwise defined herein shall have the meaning ascribed thereto in the Term
Loan Credit Agreement and shall be interpreted and construed in accordance
therewith.

(b)   The index to and the headings in this Agreement are for convenience only
and are to be ignored in construing this Agreement.

(c)   Words importing the plural shall include the singular and vice versa.

(d)   An Event of Default is continuing if it has not been remedied or waived.

(e)   In the event of a direct conflict between the terms and provisions
contained in this Agreement and the terms and provisions contained in the Term
Loan Credit Agreement, it is the intention of the parties hereto that such terms
and provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of the Term Loan Credit Agreement shall govern and control.   (f)
  This Agreement is entered into with the benefit of and subject to the terms of
the Intercreditor Agreement. In case of discrepancies between the terms of this
Agreement and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall prevail.

3



--------------------------------------------------------------------------------



 



(g)   This Agreement is designated a Loan Document for the purposes of the Term
Loan Credit Agreement.   2.   GUARANTEE

    In order to secure the prompt payment in full when due of the principal and
interest on the Loans made by the Lenders to, and the Notes held by each Lender
of, each Borrower, and all other Term Loan Secured Obligations from time to time
owing to the Term Loan Collateral Agent and the other Term Loan Secured Parties
by any Loan Party under any Loan Document (including any Hedging Agreement
entered into with a counterparty that is a Term Loan Secured Party), and the
performance of all obligations under any of the foregoing (such obligations
being herein collectively called the “Guaranteed Obligations”), the Guarantor
hereby grants to the Term Loan Collateral Agent, for the benefit of the Term
Loan Collateral Agent and the other Term Loan Secured Parties, an autonomous
first demand guarantee (garantie à première demande). The Guarantee shall
constitute an autonomous and independent obligation of the Guarantor.   3.  
GUARANTEE UNCONDITIONAL

    Subject to the express terms herein, the obligations of the Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a)   any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Loan Party under the Loan Documents, by
operation of law or otherwise;

(b)   any modification or amendment of or supplement to the Loan Documents;

(c)   any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any obligation of a Loan Party contained in the Loan Documents;

(d)   the existence of any claim, set-off or other rights which any Guarantor
may have at any time against any Loan Party, whether in connection therewith or
with any unrelated transactions;

(e)   any invalidity or unenforceability relating to or against any Loan Party
for any reason of the Loan Documents, or any provision of applicable law or
regulation purporting to prohibit the payment by such Loan Party of any amount
payable by it under the Loan Documents; or

4



--------------------------------------------------------------------------------



 



(f)   any other act or omission to act or delay of any kind by the Loan Party or
any other person or any other circumstance whatsoever which might, but for the
provisions of this clause 3, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder.   4.   CONTINUING GUARANTEE

    This Guarantee is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.   5.   REINSTATEMENT

    The obligations of the Guarantor under this Guarantee shall be, to the
extent permitted by applicable laws, automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Borrower or other
Loan Party in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise. The
Guarantor agrees that it will indemnify the Term Loan Collateral Agent and the
other Term Loan Secured Parties on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by the Term Loan Collateral
Agent and the other Term Loan Secured Parties in connection with such rescission
or restoration, including any such costs and expenses incurred in defending
against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law, other than any costs or expenses resulting from the bad faith or
willful misconduct of the Term Loan Collateral Agent and the other Term Loan
Secured Parties .   6.   SUBROGATION; SUBORDINATION

    The Guarantor hereby agrees that until the indefeasible and irrevocable
payment and satisfaction in full in cash of all Guaranteed Obligations, it shall
waive any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of this Guarantee, whether by
subrogation or otherwise, against any Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to the Term
Loan Credit Agreement shall be subordinated to Term Loan Secured Obligations in
a manner reasonably satisfactory to the Term Loan Collateral Agent.   7.  
REPRESENTATIONS AND WARRANTIES

    The Guarantor hereby represents and warrants to the Term Loan Collateral
Agent and the other Beneficiaries that:

5



--------------------------------------------------------------------------------



 



(a)   the Guarantor is a société par actions simplifiée duly incorporated and
validly existing under the laws of France;

(b)   the entry into and execution of this Agreement by the Guarantor, and the
performance of its obligations hereunder, have been duly authorized by the
relevant corporate bodies and all necessary steps have been taken to ensure such
a result;

(c)   the issuance of this Guarantee does not conflict with any clauses of its
by-laws (statuts), nor with the provisions of any agreement to which it is a
party or the applicable laws and regulations;

(d)   the Guarantor is not in a situation of suspension of payment (cessation
des paiements) and no action, measure or proceedings whatsoever have been taken
or commenced or, to the Guarantor’s knowledge, contemplated by any person for
the purpose of (a) carrying out or requesting the suspension of payments,
dissolution, judicial reorganization (procédure de sauvegarde or redressement
judiciaire) or judicial liquidation or appointment of an official receiver or a
conciliator of the Guarantor or any of its assets, or (b) opening, negotiating
and/or instituting any out-of-court conciliation (amicable conciliation, ad hoc
mandate) relating to the Guarantor’s debts or any procedure of the same type or
having the same purpose as provided for by the law n°2005-845 of July 26, 2005
on the safeguard of companies; and

(e)   the issuance of this Guarantee is in the Guarantor’s corporate interest.  
8.   GUARANTEE LIMITATION

(a)   The obligations and liabilities of the Guarantor under this Guarantee
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.

(b)   The obligations and liabilities of the Guarantor under this Guarantee for
the obligations under the Loan Documents of any other Loan Party which is not a
Subsidiary of the Guarantor, shall be limited at any time to an amount equal to
the aggregate of all amounts borrowed under the Term Loan Credit Agreement by
such other Loan Party as Borrower to the extent directly or indirectly on-lent
to the Guarantor under inter-company loan agreements and outstanding at the date
a payment is to be made by the Guarantor under this Guarantee, it being
specified that any payment made by the Guarantor under this Guarantee in respect
of the obligations of such Loan Party as Borrower shall reduce pro tanto the
outstanding amount of the inter-company loans due by the Guarantor under the
inter-company loan arrangements referred to above.

6



--------------------------------------------------------------------------------



 



(c)   The obligations and liabilities of the Guarantor under this Guarantee for
the obligations under the Loan Documents of any Loan Party which is its
Subsidiary shall not be limited and shall therefore cover all amounts due by
such Loan Party as Borrower, Guarantor and/or any other capacity as applicable.
However, where such Subsidiary is not incorporated in France, the amounts
payable by the Guarantor under this paragraph (c) in respect of obligations of
this Subsidiary as Loan Party, shall be limited as set out in paragraph
(b) above.   9.   ENFORCEMENT

    Subject to the provisions of clause 8 hereof, upon the occurrence of an
Event of Default, and at any time thereafter, the Guarantor shall, forthwith
upon demand by the Term Loan Collateral Agent, immediately pay to the Term Loan
Collateral Agent the monies in respect of which such default shall have
occurred.   10.   CERTIFICATE

    A certificate by an officer of the Term Loan Collateral Agent as to (i) the
amounts of principal or interest under the Term Loan Credit Agreement or
(ii) any other amount due as a payment of the Guaranteed Obligations, shall be
binding upon the Guarantor and shall be conclusive evidence in any legal
proceedings with respect to this Guarantee.   11.   MISCELLANEOUS

(a)   No failure to exercise, nor any delay in exercising, on the part of the
Term Loan Collateral Agent and the other Term Loan Secured Parties, any right or
remedy under this Agreement shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise of
that right or remedy or the exercise of any other right or remedy. The rights
and remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

(b)   If, at any time, any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

(c)   Any amendment or modification of this Agreement shall be made in writing
and shall be signed by the parties thereto.

7



--------------------------------------------------------------------------------



 



12.   NOTICES

    Except as specifically provided otherwise in this Agreement, all notices or
other communications under or in connection with this Agreement shall be given
to each party as specified in Section 11.01 (Notices) of the Term Loan Credit
Agreement.   13.   SUCCESSORS AND ASSIGNS

    This Guarantee shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Term Loan Secured Parties
(including their successors and assigns under the Term Loan Credit Agreement).  
14.   CURRENCY

    Any payment made by virtue of this Guarantee will be made in the currency
specified under the Loan Documents.   15.   COSTS, EXPENSES, TAXES AND INDEMNITY

(a)   The Guarantor shall bear any expense which the Term Loan Collateral Agent
or any other Beneficiary may incur in connection with the preparation and
execution of this Agreement, as well as any expenses incurred in connection with
the preservation or enforcement of the Beneficiaries’ rights under this
Agreement and the Guarantee, all in accordance with the terms of the Term Loan
Credit Agreement.

(b)   The Guarantor shall, notwithstanding any release or discharge of all or
any part of the security, indemnify the Term Loan Collateral Agent and the other
Beneficiaries against any action which any of it may sustain as a consequence of
any breach by the Guarantor of the provisions of this Agreement, the exercise or
purported exercise of any of the rights and powers conferred on any of it by
this Agreement.

(c)   The Guarantor shall pay all stamp, registration and other taxes to which
this Agreement, the Guarantee or any judgment given in connection with it is or
at any time may be subject and shall, from time to time, indemnify the Term Loan
Collateral Agent and the other Beneficiaries on demand against any liabilities,
costs, claims and expenses resulting from any failure to pay or delay in paying
any such Tax.   16.   INTERCREDITOR AGREEMENT GOVERNS

    Notwithstanding anything herein to the contrary, the exercise of any rights
including, but not limited to, the enforcement of the Guarantee by the Term Loan
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement.

8



--------------------------------------------------------------------------------



 



17.   DURATION

    The Guarantee created pursuant to this Agreement shall remain in force until
the earlier of the following dates: (i) the date of the occurrence of the
Discharge of Term Loan Secured Obligations (as defined in the Intercreditor
Agreement) or (ii) the date on which the Term Loan Collateral Agent shall
release the Guarantee.   18.   GOVERNING LAW AND JURISDICTION   18.1   Governing
Law

    This Agreement and the Guarantee shall be governed by and construed in
accordance with French law.   18.2   Jurisdiction

    For the benefit of the Term Loan Collateral Agent and the other
Beneficiaries, the Guarantor agrees that the courts of France shall have
jurisdiction to settle any disputes in connection with this Agreement and the
Guarantee, and accordingly submit any disputes in connection with this Agreement
and the Guarantee to the jurisdiction of the Commercial Court of Paris (Tribunal
de commerce de Paris). This clause 18.2 is for the benefit of the Term Loan
Collateral Agent and the other Beneficiaries only. As a result, nothing in this
Clause shall limit the right of the Term Loan Collateral Agent and the other
Beneficiaries to bring proceedings against the Guarantor in connection with this
Agreement and/or the Guarantee in any other court of competent jurisdiction. To
the extent allowed by law, the Term Loan Collateral Agent and the other
Beneficiaries may take concurrent proceedings in any number of jurisdictions.

[LEFT INTENTIONALLY BLANK]

9



--------------------------------------------------------------------------------



 



Signed in                    
On December 17, 2010
In as many original copies as parties to this Agreement
NOVELIS PAE S.A.S.,
The Guarantor
Signature:                    
By:
Capacity:
duly authorized for the purpose of this Agreement
BANK OF AMERICA, N.A., as
Term Loan Collateral Agent
Acting on its own behalf and on behalf of the other Term Loan Secured Parties
Signature:                    
By: Christopher Kelly Wall
Capacity: Managing Director

 



--------------------------------------------------------------------------------



 



Exhibit N
Form of Opinion of Company Counsel

N/A

 



--------------------------------------------------------------------------------



 



EXHIBIT O
Form of
SOLVENCY CERTIFICATE
December __, 2010
The undersigned, the chief financial officer each of the Loan Parties, hereby
certifies on behalf of each Loan Party and for the benefit of the Lenders and
the Administrative Agent that:
1. This Certificate is provided pursuant to Section 4.01(h) of, and in
connection with the consummation of the transactions contemplated by, the Credit
Agreement, dated as of December 17, 2010 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), by and among
NOVELIS INC., a corporation amalgamated under the Canada Business Corporations
Act, AV METALS INC., a corporation formed under the Canada Business Corporations
Act, the Subsidiary Guarantors from time to time party thereto (such term and
each other capitalized term used but not defined herein having the meaning given
to it in the Credit Agreement), the Lenders from time to time party thereto,
BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent, and the
other parties party thereto. 2. At the time of and immediately after the
consummation of the Transactions to occur on the Closing Date, and at the time
of and immediately following the making of each Loan and after giving effect to
the application of the proceeds of each Loan and the operation of the
Contribution, Intercompany, Contracting and Offset Agreement, (a) the fair value
of the assets of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will exceed its debts and liabilities, subordinated,
contingent, prospective or otherwise; (b) the present fair saleable value of the
property of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; and (e) each Loan
Party is not “insolvent” as such term is defined under any bankruptcy,
insolvency or similar laws of any jurisdiction in which any Loan Party is
organized or incorporated (as applicable), or otherwise unable to pay its debts
as they fall due.
[Signature Page Follows]

EXHIBIT O-1



--------------------------------------------------------------------------------



 



In Witness Whereof, the undersigned has executed this certificate on the date
first written above.

            NOVELIS CORPORATION
      By:           Name:           Title:           NOVELIS PAE CORPORATION
      By:           Name:           Title:           NOVELIS, INC.
      By:           Name:           Title:           NOVELIS UK LTD
      By:           Name:           Title:      

EXHIBIT O-2



--------------------------------------------------------------------------------



 



         

            NOVELIS AG
      By:           Name:           Title:           NOVELIS CAST HOUSE
TECHNOLOGY LTD.
      By:           Name:           Title:           4260848 CANADA INC.
      By:           Name:           Title:           4260856 CANADA INC.
      By:           Name:           Title:           NOVELIS NO. 1 LIMITED
PARTNERSHIP
      By:   4260848 CANADA INC.               Its: General Partner
      By:           Name:           Title:           NOVELIS BRAND LLC
      By:           Name:           Title:      

EXHIBIT O-3



--------------------------------------------------------------------------------



 



         

            NOVELIS SOUTH AMERICA HOLDINGS LLC
      By:           Name:           Title:           ALUMINUM UPSTREAM HOLDINGS
LLC
      By:           Name:           Title:           NOVELIS EUROPE HOLDINGS
LIMITED
      By:           Name:           Title:           NOVELIS DEUTSCHLAND GMBH
      By:           Name:           Title:           NOVELIS SWITZERLAND SA
      By:           Name:           Title:      

EXHIBIT O-4



--------------------------------------------------------------------------------



 



         

            NOVELIS TECHNOLOGY AG
      By:           Name:           Title:        
AV METALS INC.
      By:           Name:           Title:           NOVELIS DO BRASIL LTDA.
      By:           Name:           Title:           NOVELIS SERVICES LIMITED
      By:           Name:           Title:           NOVELIS MADEIRA,
UNIPESSOAL, LDA
      By:           Name:           Title:           NOVELIS LUXEMBOURG S.A.
      By:           Name:           Title:           NOVELIS PAE S.A.S.
      By:           Name:           Title:      

EXHIBIT O-5



--------------------------------------------------------------------------------



 



            Present when the Common Seal of

NOVELIS ALUMINIUM HOLDING COMPANY

was hereunto affixed in the presence of:
    Name:         Title:           Name:         Title:      

            NOVELIS ACQUISITIONS LLC       By:           Name:          
Title:           NOVELIS NORTH AMERICA HOLDINGS INC.
      By:           Name:           Title:        

EXHIBIT O-6



--------------------------------------------------------------------------------



 



EXHIBIT P
Form of Intercompany Note
PROMISSORY NOTE

$[Loan Amount]   Date: [Date]

          FOR VALUE RECEIVED, the undersigned [INTERCOMPANY BORROWER], a company
organized under the laws of [Intercompany Jurisdiction] (“Borrower”), HEREBY
PROMISES TO PAY to the order of [INTERCOMPANY LENDER], a [Type of Entity]
organized under the laws of [Intercompany Lender Jurisdiction] (“Lender”) on
[Term Loan Maturity Date] (the “Maturity Date”) and in accordance with the terms
and conditions of the Subordination Agreements (as defined below) the principal
sum of [________________] or, if less, the aggregate principal amount of the
Advances (as defined below) made by Lender to the Borrower pursuant to Section 1
below.
          Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Intercreditor Agreement, dated as of December 14,
2010 (as amended, restated, supplemented, modified or replaced from time to
time, the “Intercreditor Agreement”), by and among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, NOVELIS PAE CORPORATION, a Delaware
corporation, NOVELIS BRAND LLC, a Delaware limited liability company, NOVELIS
SOUTH AMERICA HOLDINGS LLC, a Delaware limited liability company, ALUMINUM
UPSTREAM HOLDINGS LLC, a Delaware limited liability company, NOVELIS UK LTD, a
limited liability company incorporated under the laws of England and Wales with
registered number 00279596, NOVELIS AG, a stock corporation (AG) organized under
the laws of Switzerland, AV METALS INC., a corporation formed under the Canada
Business Corporations Act (“Holdings”), the subsidiaries of Holdings from time
to time party thereto, BANK OF AMERICA, N.A., as administrative agent for the
Revolving Credit Lenders and as collateral agent for the Revolving Credit
Claimholders, BANK OF AMERICA, N.A., as administrative agent for the Term Loan
Lenders, and BANK OF AMERICA, N.A., as collateral agent for the Term Loan
Secured Parties, and certain other persons which may be or become parties
thereto or become bound thereto from time to time. Reference is hereby made to:
          (i) the Subordination Agreement, dated as of December 14, 2010 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Revolving Credit Subordination Agreement”), among
Holdings, the subsidiaries of Holdings party thereto and BANK OF AMERICA, N.A.,
as administrative agent and as collateral agent under the Revolving Credit
Agreement;
          (ii) the Subordination Agreement, dated as of December 14, 2010 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Term Loan Subordination Agreement” and, together with
the Revolving Credit Subordination Agreement, the “Subordination Agreements”),
among Holdings, the subsidiaries of Holdings party thereto, BANK OF AMERICA,
N.A., as administrative agent and as collateral agent under the Term Loan
Agreement;

 



--------------------------------------------------------------------------------



 



          (iii) the Contribution, Intercompany, Contracting and Offset
Agreement, dated as of December 14, 2010 (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “Revolving
Credit CICO Agreement”), among Holdings, the subsidiaries of Holdings party
thereto and BANK OF AMERICA, N.A., administrative agent and as collateral agent
under the Revolving Credit Agreement; and
          (iv) the Contribution, Intercompany, Contracting and Offset Agreement,
dated as of December 14, 2010 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Term Loan CICO
Agreement” and, together with the Revolving Credit CICO Agreement, the “CICO
Agreements”), among Holdings, the subsidiaries of Holdings party thereto, BANK
OF AMERICA, N.A., as administrative agent and as collateral agent under the Term
Loan Agreement.
          1. Loan. The principal amount stated above (the “Advances”) has been
loaned to the Borrower by the Lender subject to the terms and conditions hereof
and of the Subordination Agreements, the CICO Agreements, the Intercreditor
Agreement, the Revolving Credit Agreement and the Term Loan Agreement. Subject
to the terms and conditions hereof and of the Subordination Agreements, the CICO
Agreements, the Intercreditor Agreement, the Revolving Credit Agreement and the
Term Loan Agreement, the Borrower may prepay the Advances under this Promissory
Note without premium or penalty.
          2. Interest. (a) The Advances shall bear interest at a rate per annum
equal to [__]% (computed on the basis of year of [360]1[365]2 days), payable
until the Maturity Date. The Borrower promises to pay interest on the unpaid
principal amount of Advances from the date hereof until such principal amount is
paid in full. Interest accrued on the amount of all other obligations hereunder
shall be payable on demand from and after the time such obligation becomes due
and payable (whether by acceleration or otherwise). [Interest on the amount of
all obligations hereunder shall continue to accrue after the beginning of any
bankruptcy or insolvency proceeding involving the Borrower, whether or not
allowed in such proceeding.]3 [In the event that accrued interest is not paid
cash, it will compound on an annual basis in accordance with article 1154 of the
French Civil Code.]4
          [(b) To comply with the provisions of article L. 314 of the French
Monetary and Financial Code (Code Monétaire et Financier), the Borrower and the
Lender agree that the effective global rate for the facility is [__]% per annum
and [__]% per quarter.]5
          [(b) Notwithstanding any other provision of this Promissory Note, it
is understood that the interest rate applicable hereunder in no event shall
exceed the maximum interest rate permitted by Law no. 108 of March 7, 1996
(disposizioni in materia di usura) and related implementation regulations and
subsequent amendments and/or repeals. Should, by any means, the interest rate
due pursuant to the Section 2 above exceed the maximum rate permitted
 

1   Insert for borrowers other than UK borrowers.   2   Insert for UK borrowers.
  3   Delete for German [or Swiss] borrowers.   4   Insert for French borrowers.
  5   Insert for French borrower if there are no charges other than interest
(insert interest rate from Section 2(a) above).

2



--------------------------------------------------------------------------------



 



under applicable law, the interest rate applicable shall be automatically
reduced as necessary to allow the interest rate applicable to be in compliance
with any applicable law.]6
          [(b) Notwithstanding any other provisions of this Promissory Note, in
no such event shall, if applicable, any: (i) an increase of the applicable
interest rate triggered by the late payment of an overdue amount exceed 0.5% per
annum on the outstanding principal amount due (article 1907 Belgian Civil Code);
(ii) prepayment and related fees exceed six months of interest on the pre-paid
amount, calculated at the rate of interest accruing on the principal amount
(1907 bis Belgian Civil Code); (iii) interest be claimed on overdue interest,
unless (A) the overdue interest has accrued over a period of at least one year,
and (B) the interest has formally been claimed by the Lender, or the Borrower
has agreed to it, after such period has effectively passed (article 1154 Belgian
Civil Code); and (iv) the aggregate annual interest rate applicable in this
Promissory Note exceed the maximum permitted by the Belgian Civil Code and other
Requirements of Law from time to time in force in Belgium.]7
          [(b) [Interest Act (Canada). For purposes of the Interest Act
(Canada), whenever in this Promissory Note any interest is calculated on the
basis of a period of time other than a year of 365 or 366 days, as applicable,
the annual rate of interest to which each rate of interest utilized pursuant to
such calculation is equivalent is such rate so utilized multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days used in such calculation. For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest will not
apply to any interest calculation under this Promissory Note, and the rates of
interest stipulated in this Promissory Note are intended to be nominal rates and
not effective rates or yields.
          (c) Criminal Interest Rate. (i) If any provision of this Promissory
Note would obligate the Borrower to make any payment of interest or other amount
payable to the Lender hereunder in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, (A) first, by reducing the amount or rate of interest required
to be paid to the Lender under this Section 2 and (B) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).
          (ii) Notwithstanding clause (c)(i), and after giving effect to all
adjustments contemplated thereby, if the Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada), then the
Borrower, shall be entitled, by notice in writing to the Lender, to obtain
reimbursement from the Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by the Lender to the Borrower.
 

6   Insert for Italian borrower.   7   Insert for Belgian borrower.

3



--------------------------------------------------------------------------------



 



          (iii) Any amount or rate of interest referred to in this Section 2
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term of this
Promissory Note on the assumption that any charges, fees or expenses that fall
within the meaning of interest (as defined in the Criminal Code (Canada)) shall
be pro-rated over that period of time and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Authorized Pari Passu Collateral Agent (or following the Discharge of Pari Passu
Secured Obligations, the Revolving Credit Administrative Agent) shall be
conclusive for the purposes of that determination.]8
          3. Payments; Record of Debt. Both principal and interest are payable
in the currency in which Advances are made to Lender in same day funds. The
Advances made by Lender to the Borrower pursuant to the terms hereof, and all
payments made on account of principal thereof, shall be recorded by Lender[,
acting for this purpose solely as an agent of the Borrower,]9 in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein; provided that the failure of
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder.
          4. Waivers. The Borrower hereby waives presentment, demand, protest
and notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.
          5. Event of Default. In the event (each, an “Event of Default”) that:
          (a) a Revolving Credit Default shall have occurred and is continuing,
and/or
          (b) a Pari Passu Default shall have occurred and is continuing, and/or
          (c) the Borrower shall fail to pay any principal of any Advance or
interest thereon pursuant to this Promissory Note when the same becomes due and
payable,
          then, and in any such event, the Lender may, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Promissory Note to be forthwith due and payable, whereupon
the Advances, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower;
provided that in the case of the occurrence of (i) a Revolving Credit Default of
the type referred to in Section 8.01(g) or (h) of the Revolving Credit Agreement
in effect on the date hereof, or any similar provisions of any other Revolving
Credit Agreement, (ii) a Pari Passu Default of the type referred to in
Section 8.01(g) or (h) of the Term Loan Agreement in effect on the date hereof,
or any similar provisions of any other Pari Passu Loan Document or (iii) an
Event of Default under clause (c) above [or in the case that any financial
statements of the Borrower show the book value of the net assets of the Borrower
have fallen to below half of its stated share capital (Stammkapital)]10, the
Advances, and all such interest and all other amounts owing hereunder shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are
 

8   Insert for Canadian borrower.   9   Insert for U.S. borrower.   10   Insert
for German borrower

4



--------------------------------------------------------------------------------



 



hereby expressly waived by the Borrower. [The Borrower represents and warrants
that it has obtained shareholder approval by resolution authorizing the Borrower
to permit the Lender to terminate this Promissory Note and to claim immediate
repayment of all sums due hereunder in case of a change of control as
contemplated by the Revolving Credit Agreement and/or the Pari Passu Loan
Documents and that such resolution will be timely filed with the Clerk’s Office
of the competent Commercial Court (article 556 Belgian Companies Code).]11
          6. Governing Law. This Promissory Note shall be governed by, and
construed in accordance with, the laws of [Intercompany Borrower Jurisdiction],
without giving effect to principles of conflict of laws thereof.
          7. Amendments. This Promissory Note cannot be amended without the
consent of each of (i) the parties hereto and (ii) prior to the Discharge of
Revolving Credit Secured Obligations, the Revolving Credit Administrative Agent
and (iii) prior to the Discharge of Pari Passu Secured Obligations, the
Authorized Pari Passu Collateral Agent.
          8. Expenses. The Borrower agrees to pay all costs and expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the Lender
in endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.
          9. No Set Off. Unless required by applicable law, and subject to the
terms of the Subordination Agreements, at no time may the Lender appropriate and
apply toward the payment of all or any part of the obligations of the Borrower
under this Promissory Note (i) any other indebtedness due or to become due from
the Borrower to the Lender, and (ii) any moneys, credits or other property
belonging to the Borrower, at any time held by or coming into the possession of
the Lender.
          10. Taxes. (a) In the event that a Revolving Credit Default and/or a
Pari Passu Default has occurred and is continuing, any and all payments by the
Borrower under this Promissory Note shall be made free and clear of and without
deduction for any and all present or future taxes, levies, duties, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of the Lender taxes measured by its net income and
franchise taxes imposed on it, and similar taxes imposed by the jurisdiction (or
any political subdivision thereof) under the laws of which the Lender is
organized, and (ii) in the case of the Lender, except to the extent arising
solely as a result of entering into this Promissory Note, taxes measured by its
net income and franchise taxes imposed on it as a result of a present or former
connection between the Lender and the jurisdiction of the governmental authority
imposing such tax or any taxing authority thereof or therein, other than the
entering into of the Promissory Note (all such non-excluded taxes, levies,
duties, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If any Taxes shall be required by law to be
withheld or deducted from or in respect of any sum payable hereunder to the
Lender (w) the sum payable shall be increased as may be necessary so that after
making all required deductions or withholdings in respect of Taxes (including
deductions applicable to additional sums payable under this Section 10) the
Lender receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (x) the Borrower shall make such
deductions or withholdings, (y) the Borrower shall pay the full amount deducted
or withheld to the relevant
 

11   Insert for Belgian SA/NV or SCA/CVA borrower

5



--------------------------------------------------------------------------------



 



taxing authority or other authority in accordance with applicable law and
(z) the Borrower shall deliver to the Lender evidence of such payment.
          (b) In addition, if a Revolving Credit Default and/or a Pari Passu
Default has occurred and is continuing, the Borrower shall pay any present or
future stamp, registration, notarization or documentary or similar taxes or any
other excise or property taxes, charges or similar levies, and all liabilities
with respect thereto, in each case arising from any payment made or credited
under or in connection with this Promissory Note or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Promissory Note (collectively, “Other Taxes”).
          (c) The Borrower shall indemnify the Lender for the full amount of
Taxes and Other Taxes (including any Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 10) paid by the Lender and
any liability (including for penalties, interest and expenses) that arises from
any payment made or crediting of amounts hereunder or from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Promissory Note, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date the Lender makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes or Other
Taxes by the Borrower, the Borrower shall furnish the Lender, pursuant to the
indemnity set forth in clause (c) above , the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment thereof
reasonably acceptable to Lender.
          (e) The Borrower and the Lender will use reasonable good faith efforts
to eliminate or reduce any Taxes or Other Taxes to which a payment hereunder may
be subject and will provide any certificates or other evidence of an exemption
from or reduced rate of Taxes or Other Taxes in this regard.
          (f) Without prejudice to the survival of any other agreement of the
Borrower, the Lender hereunder, the agreements and obligations of the Borrower
contained in this Section 10 shall survive the payment in full of all other
obligations of the Borrower under this Promissory Note.
          (g) If the Lender determines in its sole discretion exercised
reasonably that it has received or has been granted a credit against, or
remission for, or a refund or a repayment of any Taxes (i) as a result of the
Borrower’s deduction or withholding and payment to a taxing authority of an
amount pursuant to clause (a) above or (ii) with respect to which the Borrower
has paid an amount to the Lender or any of its transferees or assignees, as the
case may be, pursuant to clause (c) above, then the Lender, as the case may be,
shall, within 30 days, pay the Borrower the lesser of (y) the credit, remission,
refund or repayment of Taxes received or granted and (z) the amount paid by the
Borrower pursuant to this Section 10.
          11. Judgment Currency. (a) This is an international loan transaction
in which the specification of [Currency] is of the essence, and [Currency] shall
in each instance be the currency of account and payment in all instances.
          (b) Borrower’s obligations hereunder to make payments in [Currency]
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed

6



--------------------------------------------------------------------------------



 



in or converted into any currency other than [Currency] or in another place,
except to the extent that such tender or recovery results in the effective
receipt by the Lender of the full amount of [Currency] expressed to be payable
to the Lender under this Promissory Note.
          (c) If, for the purpose of obtaining or enforcing judgment against
Lender in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than [Currency] (such other currency being
hereinafter referred to as the “Other Currency”) an amount due in [Currency],
the conversion shall be made at the spot selling rate at which the Authorized
Pari Passu Collateral Agent (or following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent) (or if the Authorized
Pari Passu Collateral Agent (or, following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent) does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
Authorized Pari Passu Collateral Agent (or, following the Discharge of Pari
Passu Secured Obligations, the Revolving Credit Administrative Agent)) offers to
sell such Other Currency for [Currency] in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Other Currency Conversion Date”).
          (d) If there is a change in the rate of exchange prevailing between
the Other Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any such judgment or judicial award,
such additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Other Currency, when converted
at the rate of exchange prevailing on the date of payment, will produce the
amount of [Currency] which could have been purchased with the amount of Other
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Other Currency Conversion Date.
          12. Submission to Jurisdiction; Service of Process. (a) Any legal
action or proceeding with respect to this Promissory Note, and any other
Revolving Credit Loan Document or Pari Passu Loan Document to which the Borrower
is a party, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Promissory Note, the Borrower (in consideration
of similar submissions made by the Lender in the Revolving Credit Loan Documents
and the Pari Passu Loan Documents) hereby accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
          (b) The Borrower hereby irrevocably designates, appoints and empowers
CSC Corporation, 1180 Ave of the Americas, Suite 210, New York, New York, 10036
(telephone no: 212-299-5600) (facsimile no: 212-299-5656) (electronic mail
address: mwiener@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with, this Promissory Note. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the Borrower

7



--------------------------------------------------------------------------------



 



in care of the Process Agent at the Process Agent’s above address, and the
Borrower hereby irrevocably authorizes and directs the Process Agent to accept
such service on its behalf. As an alternative method of service, the Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing (by registered or certified mail, postage prepaid) of
copies of such process to the Process Agent or the Borrower care of the Parent
Borrower at the Parent Borrower’s address specified in Section 11.01 of the Term
Loan Agreement or at such other address as the Parent Borrower may specify
pursuant to such Section 11.01. The Borrower agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
          (c) Nothing contained in this Section 12 shall affect the right of the
Lender thereof to serve process in any other manner permitted by law or commence
legal proceedings or otherwise proceed against the Borrower in any other
jurisdiction.
          13. Pledge of Note. Pursuant to the Pari Passu Security Documents, the
Lender has pledged and granted a security interest in all of its rights and
remedies under and in respect of this Promissory Note in favor of the Pari Passu
Collateral (for the benefit of the Pari Passu Secured Parties) and pursuant to
the Revolving Credit Security Documents, the Lender has pledged and granted a
security interest in all of its rights and remedies under and in respect of this
Promissory Note in favor of the Revolving Credit Collateral Agent (for the
benefit of the Revolving Credit Claimholders) and pursuant to the Intercreditor
Agreement the Authorized Pari Passu Collateral Agent has agreed to act as
sub-agent and as bailee for the Revolving Credit Agents and the Subordinated
Lien Secured Parties, and the Borrower hereby (i) acknowledges and consents to
each such pledge and security interest, (ii) agrees that upon the occurrence and
during the continuance of any Pari Passu Default the Authorized Pari Passu
Collateral Agent may exercise any remedies provided for by the Pari Passu
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law, and upon the occurrence and during the continuance
of any Revolving Credit Default the Revolving Credit Collateral Agent may
exercise any remedies provided for by the Revolving Credit Security Documents in
accordance with the terms thereof or any other remedies provided by applicable
law, in each case, in accordance with the terms of the Intercreditor Agreement,
(iii) agrees that this Promissory Note may not be assigned by the Borrower
without the prior written consent of the Authorized Pari Passu Collateral Agent
and the Revolving Credit Collateral Agent (each of which is expressly made a
third party beneficiary hereof) and (iv) agrees and acknowledges that subject to
the terms of the Intercreditor Agreement, this Promissory Note may be assigned
or otherwise transferred by the Authorized Pari Passu Collateral Agent in
accordance with the terms of the Pari Passu Security Documents or by the
Revolving Credit Collateral Agent in accordance with the terms of the Revolving
Credit Security Documents.
          14. Waiver of Jury Trial. Each of the Borrower and the Lender
irrevocably waives trial by jury in any action or proceeding with respect to
this Promissory Note and any other Loan Document.
          15. Notices. Any notice or other communication herein required or
permitted shall be given to the Borrower or the Lender care of the Parent
Borrower as set forth in Section 11.01 of the Revolving Credit Agreement, and to
each Pari Passu Representative as set forth on such Pari Passu Representative’s
signature page to the Intercreditor Agreement.

8



--------------------------------------------------------------------------------



 



          16. Severability. Wherever possible, each provision of this Promissory
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Promissory Note shall be prohibited
by or invalid by any applicable legally binding requirements of any governmental
authority (including, without limitation, any applicable laws, judgments,
orders, decrees, ordinances, rules, regulations, statutes or case law), such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating (a) the remainder of such provision or (b) the remaining
provisions of this Promissory Note.
          Conflicts. In the event of a direct conflict between the terms and
provisions contained in this Promissory Note and the terms and provisions
contained in the Subordination Agreements, it is the intention of the parties
hereto that such terms and provisions in such documents shall be read together
and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of the Subordination Agreements shall
control and govern.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



            Borrower:

[Intercompany Borrower]
      By:           Name:           Title:        

 
ACKNOWLEDGED AND AGREED TO
AS OF THIS ___ DAY OF _____, 20___:

[Intercompany Lender]
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT Q
Form of
SECURED HEDGE PROVIDER JOINDER
Bank of America, N.A.,
as Administrative Agent and
as Collateral Agent
1455 Market Street
San Francisco, CA 94103
Fax: 415-503-5011
Attention: Bridgett Manduk
Re: NOVELIS — Secured Hedge Provider Joinder
[Date]
Ladies and Gentlemen:
     Reference is made to:

  (i)   the Credit Agreement, dated as of December 17, 2010 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Credit
Agreement”), by and among Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act (the “Borrower”), AV Metals Inc., a corporation
formed under the Canada Business Corporations Act (“Holdings”), the Subsidiary
Guarantors from time to time party thereto (such term and each other capitalized
term used but not defined herein having the meaning given to it in the Credit
Agreement), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent and as Collateral Agent, and the other parties party
thereto; and     (ii)   the Intercreditor Agreement, dated as of December 17,
2010 (as amended, restated, supplemented, modified or replaced from time to
time, the “Intercreditor Agreement”), by and among the Borrower, Novelis
Corporation, a Texas corporation, Novelis PAE Corporation, a Delaware
corporation, Novelis Brand LLC, a Delaware limited liability company, Novelis
South America Holdings LLC, a Delaware limited liability company, Aluminum
Upstream Holdings LLC, a Delaware limited liability company, Novelis
Acquisitions LLC, a Delaware limited liability company, Novelis North America
Holdings Inc., a Delaware corporation, Novelis UK Ltd, a limited liability
company incorporated under the laws of England and Wales with registered number
00279596, Holdings, the subsidiaries of Holdings from time to time party
thereto, Bank of America, N.A., as administrative agent for the Revolving Credit
Lenders (as defined in the Intercreditor Agreement) and as collateral agent for
the Revolving Credit Claimholders (as defined in the Intercreditor Agreement),
the Administrative Agent, and Bank of America, N.A., as collateral agent for the
Term Loan Secured Parties (as defined in the Intercreditor Agreement), and
certain other persons which may be or become parties thereto or become bound
thereto from time to time.

     Appointment. The undersigned, ____________________, a __________________,
in its capacity as a Secured Hedge Provider, hereby appoints, pursuant to the
Credit Agreement, the

 



--------------------------------------------------------------------------------



 



Administrative Agent under each of Sections 10.03 and 10.09 of the Credit
Agreement to act on behalf of the Secured Parties under the Security Agreement,
the Intercreditor Agreement and the Credit Agreement as set forth therein and
the Collateral Agent to act on behalf of the Secured Parties under the Security
Agreement, the Intercreditor Agreement and each other Security Document
(collectively, the “Applicable Loan Documents”).
     Joinder. The Secured Hedge Provider under that certain [describe applicable
Hedging Agreement] (the “Hedge Agreement”) hereby agrees to become party as a
Secured Hedge Provider under, and to be bound by the terms of, each of the
Applicable Loan Documents, in each case for all purposes thereof and on the
terms set forth therein as fully as if the undersigned had executed and
delivered each Applicable Loan Document as of the date thereof.
     Ratification. The Secured Hedge Provider hereby expressly consents to,
ratifies (genehmigt) and confirms the declarations and acts made by the
Collateral Agent on behalf and in the name of the Secured Hedge Provider as
Future Pledgee (as defined in the relevant German Security Agreement) in the
German Security Agreements. The Secured Hedge Provider confirms that it is aware
of the contents of the German Security Agreements.
     The undersigned Secured Hedge Provider, agrees, for the enforceable benefit
of all holders of Pari Passu Debt, each existing and future Subordinated Lien
Representative, each existing and future Pari Passu Representative and as a
condition to obtaining the benefit of the Collateral and Guarantees and to the
obligations of the Loan Parties under the Hedge Agreement being treated as Pari
Passu Debt under the Intercreditor Agreement:
     (a) that the obligations of the Loan Parties under the Hedge Agreement
constitute Pari Passu Secured Obligations under the Intercreditor Agreement;
     (b) that such Secured Hedge Provider is bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Pari Passu Liens and the order of application of proceeds from the enforcement
of Pari Passu Liens; and
     (c) to the terms of the Applicable Loan Documents and the Administrative
Agent’s and the Collateral Agent’s performance of their respective obligations
under the Applicable Loan Documents.
     Severability. Any provision of this Secured Hedge Provider Joinder which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     Counterparts. This Secured Hedge Provider Joinder may be executed by one or
more of the parties hereto on any number of separate counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one
original agreement. Delivery of an executed counterpart of this Secured Hedge
Provider Joinder by facsimile, email or other electronic transmission (including
in portable document format (“pdf”) or other similar format) shall be effective
as delivery of a manually executed counterpart of this Secured Hedge Provider
Joinder.

 



--------------------------------------------------------------------------------



 



     Notices. All notices, requests and demands to or upon the Secured Hedge
Provider, the Administrative Agent or the Collateral Agent shall be governed by
the terms of Section 11.01 of the Credit Agreement.
     Governing Law. THIS SECURED HEDGE PROVIDER JOINDER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



            [INSERT NAME OF NEW
SECURED HEDGE PROVIDER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

The Administrative Agent and the Collateral Agent hereby acknowledge receipt of
this Secured Hedge Provider Joinder and agree to act as agent for the
undersigned Secured Hedge Provider and the holders of the Obligations
represented thereby:

            BANK OF AMERICA, N.A.,


as Administrative Agent and as Collateral Agent
      By:           Name:           Title:        

 